
  June 24, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Parts 300 to 399
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        541
        Alphabetical List of Agencies Appearing in the CFR
        561
        List of CFR Sections Affected
        571
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 300.1 refers to title 40, part 300, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          July 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499), part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. OMB control numbers for title 40 appear in § 9.1 of this chapter.
      Chapters IV-VIII—Regulations issued by the Environmental Protection Agency and Department of Justice, Council on Environmental Quality, Chemical Safety and Hazard Investigation Board, Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces, and the Gulf Coast Ecosystem Restoration Council appear in volume thirty seven.
      For this volume, Michele Bugenhagen was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains parts 300 to 399)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          300
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000.
        
        
          SUBCHAPTER J—SUPERFUND, EMERGENCY PLANNING, AND COMMUNITY RIGHT-TO-KNOW PROGRAMS
        
        Part
        Page
        
          300
          National Oil and Hazardous Substances Pollution Contingency Plan
          5
          302
          Designation, reportable quantities, and notification
          305
          303
          Citizen awards for information on criminal violations under Superfund
          358
          304
          Arbitration procedures for small Superfund cost recovery claims
          361
          305
          Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) administrative hearing procedures for claims against the Superfund
          374
          307
          Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) claims procedures
          386
          310
          Reimbursement to local governments for emergency response to hazardous substance releases
          406
          311
          Worker protection
          419
          312
          Innocent landowners, standards for conducting all appropriate inquiries
          420
          350
          Trade secrecy claims for emergency planning and community right-to-know information: and trade secret disclosures to health professionals
          429
          355
          Emergency planning and notification
          453
          370
          Hazardous chemical reporting: Community right-to-know
          472
          372
          Toxic chemical release reporting: Community right-to-know
          484
          373
          Reporting hazardous substance activity when selling or transferring Federal real property
          533
          
          374
          Prior notice of citizen suits
          534
          375-399
          [Reserved]
        
      
      
        
        SUBCHAPTER J—SUPERFUND, EMERGENCY PLANNING, AND COMMUNITY RIGHT-TO-KNOW PROGRAMS
        
          Pt. 300
          PART 300—NATIONAL OIL AND HAZARDOUS SUBSTANCES POLLUTION CONTINGENCY PLAN
          
            
              Subpart A—Introduction
              Sec.
              300.1
              Purpose and objectives.
              300.2
              Authority and applicability.
              300.3
              Scope.
              300.4
              Abbreviations.
              300.5
              Definitions.
              300.6
              Use of number and gender.
              300.7
              Computation of time.
            
            
              Subpart B—Responsibility and Organization for Response
              300.100
              Duties of President delegated to federal agencies.
              300.105
              General organization concepts.
              300.110
              National Response Team.
              300.115
              Regional Response Teams.
              300.120
              On-scene coordinators and remedial project managers: general responsibilities.
              300.125
              Notification and communications.
              300.130
              Determinations to initiate response and special conditions.
              300.135
              Response operations.
              300.140
              Multi-regional responses.
              300.145
              Special teams and other assistance available to OSCs/RPMs.
              300.150
              Worker health and safety.
              300.155
              Public information and community relations.
              300.160
              Documentation and cost recovery.
              300.165
              OSC reports.
              300.170
              Federal agency participation.
              300.175
              Federal agencies: additional responsibilities and assistance.
              300.180
              State and local participation in response.
              300.185
              Nongovernmental participation.
            
            
              Subpart C—Planning and Preparedness
              300.200
              General.
              300.205
              Planning and coordination structure.
              300.210
              Federal contingency plans.
              300.211
              OPA facility and vessel response plans.
              300.212
              Area response drills.
              300.215
              Title III local emergency response plans.
              300.220
              Related Title III issues.
            
            
              Subpart D—Operational Response Phases for Oil Removal
              300.300
              Phase I—Discovery or notification.
              300.305
              Phase II—Preliminary assessment and initiation of action.
              300.310
              Phase III—Containment, countermeasures, cleanup, and disposal.
              300.315
              Phase IV—Documentation and cost recovery.
              300.317
              National response priorities.
              300.320
              General pattern of response.
              300.322
              Response to substantial threats to public health or welfare of the United States.
              300.323
              Spills of national significance.
              300.324
              Response to worst case discharges.
              300.335
              Funding.
            
            
              Subpart E—Hazardous Substance Response
              300.400
              General.
              300.405
              Discovery or notification.
              300.410
              Removal site evaluation.
              300.415
              Removal action.
              300.420
              Remedial site evaluation.
              300.425
              Establishing remedial priorities.
              300.430
              Remedial investigation/feasibility study and selection of remedy.
              300.435
              Remedial design/remedial action, operation and maintenance.
              300.440
              Procedures for planning and implementing off-site response actions.
            
            
              Subpart F—State Involvement in Hazardous Substance Response
              300.500
              General.
              300.505
              EPA/State Superfund Memorandum of Agreement (SMOA).
              300.510
              State assurances.
              300.515
              Requirements for state involvement in remedial and enforcement response.
              300.520
              State involvement in EPA-lead enforcement negotiations.
              300.525
              State involvement in removal actions.
            
            
              Subpart G—Trustees for Natural Resources
              300.600
              Designation of federal trustees.
              300.605
              State trustees.
              300.610
              Indian tribes.
              300.612
              Foreign trustees.
              300.615
              Responsibilities of trustees.
            
            
              Subpart H—Participation by Other Persons
              300.700
              Activities by other persons.
            
            
              
              Subpart I—Administrative Record for Selection of Response Action
              300.800
              Establishment of an administrative record.
              300.805
              Location of the administrative record file.
              300.810
              Contents of the administrative record file.
              300.815
              Administrative record file for a remedial action.
              300.820
              Administrative record file for a removal action.
              300.825
              Record requirements after the decision document is signed.
            
            
              Subpart J—Use of Dispersants and Other Chemicals
              300.900
              General.
              300.905
              NCP Product Schedule.
              300.910
              Authorization of use.
              300.915
              Data requirements.
              300.920
              Addition of products to Schedule.
            
            
              Subpart K—Federal Facilities [Reserved]
            
            
              Subpart L—National Oil and Hazardous Substances Pollution Contingency Plan; Involuntary Acquisition of Property by the Government
              300.1105
              Involuntary acquisition of property by the government.
              Appendix A to Part 300—The Hazard Ranking System
              Appendix B to Part 300—National Priorities List
              Appendix C to Part 300—Swirling Flask Dispersant Effectiveness Test, Revised Standard Dispersant Toxicity Test, and Bioremediation Agent Effectiveness Test
              Appendix D to Part 300—Appropriate Actions and Methods of Remedying Releases
              Appendix E to Part 300—Oil Spill Response
            
          
          
            Authority:
            33 U.S.C. 1321(c)(2); 42 U.S.C. 9601-9657; E.O. 13626, 77 FR 56749, 3 CFR, 2013 Comp., p.306; E.O. 12777, 56 FR 54757, 3 CFR, 1991 Comp., p.351; E.O. 12580, 52 FR 2923, 3 CFR, 1987 Comp., p.193.
          
          
            Authority:
            33 U.S.C. 1251 et seq.
            
          
          
            Subpart A—Introduction
            
              Source:
              59 FR 47416, Sept. 15, 1994, unless otherwise noted.
            
            
              § 300.1
              Purpose and objectives.
              The purpose of the National Oil and Hazardous Substances Pollution Contingency Plan (NCP) is to provide the organizational structure and procedures for preparing for and responding to discharges of oil and releases of hazardous substances, pollutants, and contaminants.
            
            
              § 300.2
              Authority and applicability.
              The NCP is required by section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. 9605, as amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA), Pub. L. 99-499, (hereinafter CERCLA), and by section 311(d) of the Clean Water Act (CWA), 33 U.S.C. 1321(d), as amended by the Oil Pollution Act of 1990 (OPA), Pub. L. 101-380. In Executive Order (E.O.) 12777 (56 FR 54757, October 22, 1991), the President delegated to the Environmental Protection Agency (EPA) the responsibility for the amendment of the NCP. Amendments to the NCP are coordinated with members of the National Response Team (NRT) prior to publication for notice and comment. This includes coordination with the Federal Emergency Management Agency (FEMA) and the Nuclear Regulatory Commission in order to avoid inconsistent or duplicative requirements in the emergency planning responsibilities of those agencies. The NCP is applicable to response actions taken pursuant to the authorities under CERCLA and section 311 of the CWA, as amended.
            
            
              § 300.3
              Scope.
              (a) The NCP applies to and is in effect for:
              (1) Discharges of oil into or on the navigable waters of the United States, on the adjoining shorelines, the waters of the contiguous zone, into waters of the exclusive economic zone, or that may affect natural resources belonging to, appertaining to, or under the exclusive management authority of the United States (See sections 311(c)(1) and 502(7) of the CWA).
              (2) Releases into the environment of hazardous substances, and pollutants or contaminants which may present an imminent and substantial danger to public health or welfare of the United States.

              (b) The NCP provides for efficient, coordinated, and effective response to discharges of oil and releases of hazardous substances, pollutants, and contaminants in accordance with the authorities of CERCLA and the CWA. It provides for:
              (1) The national response organization that may be activated in response actions. It specifies responsibilities among the federal, state, and local governments and describes resources that are available for response.
              (2) The establishment of requirements for federal, regional, and area contingency plans. It also summarizes state and local emergency planning requirements under SARA Title III.
              (3) Procedures for undertaking removal actions pursuant to section 311 of the CWA.
              (4) Procedures for undertaking response actions pursuant to CERCLA.
              (5) Procedures for involving state governments in the initiation, development, selection, and implementation of response actions, pursuant to CERCLA.
              (6) Listing of federal trustees for natural resources for purposes of CERCLA and the CWA.
              (7) Procedures for the participation of other persons in response actions.
              (8) Procedures for compiling and making available an administrative record for response actions.
              (9) National procedures for the use of dispersants and other chemicals in removals under the CWA and response actions under CERCLA.
              (c) In implementing the NCP, consideration shall be given to international assistance plans and agreements, security regulations and responsibilities based on international agreements, federal statutes, and executive orders. Actions taken pursuant to the provisions of any applicable international joint contingency plans shall be consistent with the NCP, to the greatest extent possible. The Department of State shall be consulted, as appropriate, prior to taking any action which may affect its activities.
              (d) Additionally, the NCP applies to and is in effect when the Federal Response Plan and some or all its Emergency Support Functions (ESFs) are activated.
            
            
              § 300.4
              Abbreviations.
              (a) Department and Agency Title Abbreviations:
                
              
              
                ATSDR—Agency for Toxic Substances and Disease Registry
                CDC—Centers for Disease Control
                DOC—Department of Commerce
                DOD—Department of Defense
                DOE—Department of Energy
                DOI—Department of the Interior
                DOJ—Department of Justice
                DOL—Department of Labor
                DOS—Department of State
                DOT—Department of Transportation
                EPA—Environmental Protection Agency
                FEMA—Federal Emergency Management Agency
                GSA—General Services Administration
                HHS—Department of Health and Human Services
                NIOSH—National Institute for Occupational Safety and Health
                NOAA—National Oceanic and Atmospheric Administration
                OSHA—Occupational Health and Safety Administration
                RSPA—Research and Special Programs Administration
                USCG—United States Coast Guard
                USDA—United States Department of Agriculture
              
              
              
                Note:
                Reference is made in the NCP to both the Nuclear Regulatory Commission and the National Response Center. In order to avoid confusion, the NCP will spell out Nuclear Regulatory Commission and use the abbreviation “NRC” only with respect to the National Response Center.
              
              
              (b) Operational Abbreviations:
                
              
              
                ACP—Area Contingency Plan
                ARARs—Applicable or Relevant and Appropriate Requirements
                CERCLIS—CERCLA Information System
                CRC—Community Relations Coordinator
                CRP—Community Relations Plan
                DRAT—District Response Advisory Team
                DRG—District Response Group
                ERT—Environmental Response Team
                ESF—Emergency Support Function
                FCO—Federal Coordinating Officer
                FRERP—Federal Radiological Emergency Response Plan
                FRP—Federal Response Plan
                FS—Feasibility Study
                HRS—Hazard Ranking System
                LEPC—Local Emergency Planning Committee
                NCP—National Contingency Plan
                NPFC—National Pollution Funds Center
                NPL—National Priorities List
                NRC—National Response Center
                NRS—National Response System
                NRT—National Response Team
                NSF—National Strike Force
                
                NSFCC—National Strike Force Coordination Center
                O&M—Operation and Maintenance
                OSC—On-Scene Coordinator
                OSLTF—Oil Spill Liability Trust Fund
                PA—Preliminary Assessment
                PIAT—Public Information Assist Team
                RA—Remedial Action
                RCP—Regional Contingency Plan
                RD—Remedial Design
                RERT—Radiological Emergency Response Team
                RI—Remedial Investigation
                ROD—Record of Decision
                RPM—Remedial Project Manager
                RRC—Regional Response Center
                RRT—Regional Response Team
                SAC—Support Agency Coordinator
                SEMS—Superfund Enterprise Management System
                SERC—State Emergency Response Commission
                SI—Site Inspection
                SMOA—Superfund Memorandum of Agreement
                SONS—Spill of National Significance
                SSC—Scientific Support Coordinator
                SUPSALV—United States Navy Supervisor of Salvage
                USFWS—United States Fish and Wildlife Service
              
              [59 FR 47416, Sept. 15, 1994, as amended at 79 FR 65592, Nov. 5, 2014]
            
            
              § 300.5
              Definitions.
              Terms not defined in this section have the meaning given by CERCLA, the OPA, or the CWA.
              
                Activation means notification by telephone or other expeditious manner or, when required, the assembly of some or all appropriate members of the RRT or NRT.
              
                Alternative water supplies as defined by section 101(34) of CERCLA, includes, but is not limited to, drinking water and household water supplies.
              
                Applicable requirements means those cleanup standards, standards of control, and other substantive requirements, criteria, or limitations promulgated under federal environmental or state environmental or facility siting laws that specifically address a hazardous substance, pollutant, contaminant, remedial action, location, or other circumstance found at a CERCLA site. Only those state standards that are identified by a state in a timely manner and that are more stringent than federal requirements may be applicable.
              
                Area Committee (AC) as provided for by CWA sections 311(a)(18) and (j)(4), means the entity appointed by the President consisting of members from qualified personnel of federal, state, and local agencies with responsibilities that include preparing an area contingency plan for an area designated by the President.
              
                Area contingency plan (ACP) as provided for by CWA sections 311(a)(19) and (j)(4), means the plan prepared by an Area Committee that is developed to be implemented in conjunction with the NCP and RCP, in part to address removal of a worst case discharge and to mitigate or prevent a substantial threat of such a discharge from a vessel, offshore facility, or onshore facility operating in or near an area designated by the President.
              
                Bioremediation agents means microbiological cultures, enzyme additives, or nutrient additives that are deliberately introduced into an oil discharge and that will significantly increase the rate of biodegradation to mitigate the effects of the discharge.
              
                Burning agents means those additives that, through physical or chemical means, improve the combustibility of the materials to which they are applied.
              
                CERCLA is the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986.
              
                CERCLIS was the abbreviation for the CERCLA Information System. This system has been retired and has been replaced with SEMS, the Superfund Enterprise Management System.
              
                Chemical agents means those elements, compounds, or mixtures that coagulate, disperse, dissolve, emulsify, foam, neutralize, precipitate, reduce, solubilize, oxidize, concentrate, congeal, entrap, fix, make the pollutant mass more rigid or viscous, or otherwise facilitate the mitigation of deleterious effects or the removal of the pollutant from the water. Chemical agents include biological additives, dispersants, sinking agents, miscellaneous oil spill control agents, and burning agents, but do not include sorbents.
              
              
                Claim for purposes of a release under CERCLA, means a demand in writing for a sum certain; for purposes of a discharge under CWA, it means a request, made in writing for a sum certain, for compensation for damages or removal costs resulting from an incident.
              
                Claimant as defined by section 1001 of the OPA means any person or government who presents a claim for compensation under Title I of the OPA.
              
                Coastal waters for the purposes of classifying the size of discharges, means the waters of the coastal zone except for the Great Lakes and specified ports and harbors on inland rivers.
              
                Coastal zone as defined for the purpose of the NCP, means all United States waters subject to the tide, United States waters of the Great Lakes, specified ports and harbors on inland rivers, waters of the contiguous zone, other waters of the high seas subject to the NCP, and the land surface or land substrata, ground waters, and ambient air proximal to those waters. The term coastal zone delineates an area of federal responsibility for response action. Precise boundaries are determined by EPA/USCG agreements and identified in federal regional contingency plans.
              
                Coast Guard District Response Group (DRG) as provided for by CWA sections 311(a)(20) and (j)(3), means the entity established by the Secretary of the department in which the USCG is operating, within each USCG district, and shall consist of: the combined USCG personnel and equipment, including marine firefighting equipment, of each port in the district; additional prepositioned response equipment; and a district response advisory team.
              
                Community relations means EPA's program to inform and encourage public participation in the Superfund process and to respond to community concerns. The term “public” includes citizens directly affected by the site, other interested citizens or parties, organized groups, elected officials, and potentially responsible parties (PRPs).
              
                Community relations coordinator means lead agency staff who work with the OSC/RPM to involve and inform the public about the Superfund process and response actions in accordance with the interactive community relations requirements set forth in the NCP.
              
                Contiguous zone means the zone of the high seas, established by the United States under Article 24 of the Convention on the Territorial Sea and Contiguous Zone, which is contiguous to the territorial sea and which extends nine miles seaward from the outer limit of the territorial sea.
              
                Cooperative agreement is a legal instrument EPA uses to transfer money, property, services, or anything of value to a recipient to accomplish a public purpose in which substantial EPA involvement is anticipated during the performance of the project.
              
                Damages as defined by section 1001 of the OPA means damages specified in section 1002(b) of the Act, and includes the cost of assessing these damages.
              
                Discharge as defined by section 311(a)(2) of the CWA, includes, but is not limited to, any spilling, leaking, pumping, pouring, emitting, emptying, or dumping of oil, but excludes discharges in compliance with a permit under section 402 of the CWA, discharges resulting from circumstances identified and reviewed and made a part of the public record with respect to a permit issued or modified under section 402 of the CWA, and subject to a condition in such permit, or continuous or anticipated intermittent discharges from a point source, identified in a permit or permit application under section 402 of the CWA, that are caused by events occurring within the scope of relevant operating or treatment systems. For purposes of the NCP, discharge also means substantial threat of discharge.
              
                Dispersants means those chemical agents that emulsify, disperse, or solubilize oil into the water column or promote the surface spreading of oil slicks to facilitate dispersal of the oil into the water column.
              
                Drinking water supply as defined by section 101(7) of CERCLA, means any raw or finished water source that is or may be used by a public water system (as defined in the Safe Drinking Water Act (42 U.S.C. 300 et seq.) or as drinking water by one or more individuals.
              
                Environment as defined by section 101(8) of CERCLA, means the navigable waters, the waters of the contiguous zone, and the ocean waters of which the natural resources are under the exclusive management authority of the United States under the Magnuson Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.); and any other surface water, ground water, drinking water supply, land surface or subsurface strata, or ambient air within the United States or under the jurisdiction of the United States.
              
                Exclusive economic zone, as defined by OPA section 1001, means the zone established by Presidential Proclamation Numbered 5030, dated March 10, 1983, including the ocean waters of the areas referred to as “eastern special areas” in Article 3(1) of the Agreement between the United States of America and the Union of Soviet Socialist Republics on the Maritime Boundary, signed June 1, 1990.
              
                Facility as defined by section 101(9) of CERCLA, means any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or publicly owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft, or any site or area, where a hazardous substance has been deposited, stored, disposed of, or placed, or otherwise come to be located; but does not include any consumer product in consumer use or any vessel. As defined by section 1001 of the OPA, it means any structure, group of structures, equipment, or device (other than a vessel) which is used for one or more of the following purposes: Exploring for, drilling for, producing, storing, handling, transferring, processing, or transporting oil. This term includes any motor vehicle, rolling stock, or pipeline used for one or more of these purposes.
              
                Feasibility study (FS) means a study undertaken by the lead agency to develop and evaluate options for remedial action. The FS emphasizes data analysis and is generally performed concurrently and in an interactive fashion with the remedial investigation (RI), using data gathered during the RI. The RI data are used to define the objectives of the response action, to develop remedial action alternatives, and to undertake an initial screening and detailed analysis of the alternatives. The term also refers to a report that describes the results of the study.
              
                Federal Radiological Emergency Response Plan (FRERP) means the inter-agency agreement for coordinating the response of various agencies, under a variety of statutes, to a large radiological accident. The Lead Federal Agency (LFA), defined by the FRERP, activates the FRERP for any peacetime radiological emergency which, based upon its professional judgment, is expected to have a significant radiological effect within the United States, its territories, possessions, or territorial waters and that could require a response by several federal agencies.
              
                Federal Response Plan (FRP) means the agreement signed by 27 federal departments and agencies in April 1987 and developed under the authorities of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.) and the Disaster Relief Act of 1974 (42 U.S.C. 3231 et seq.), as amended by the Stafford Disaster Relief Act of 1988.
              
                First federal official means the first federal representative of a participating agency of the National Response Team to arrive at the scene of a discharge or a release. This official coordinates activities under the NCP and may initiate, in consultation with the OSC, any necessary actions until the arrival of the predesignated OSC. A state with primary jurisdiction over a site covered by a cooperative agreement will act in the stead of the first federal official for any incident at the site.
              
                Fund or Trust Fund means the Hazardous Substance Superfund established by section 9507 of the Internal Revenue Code of 1986.
              
                Ground water as defined by section 101(12) of CERCLA, means water in a saturated zone or stratum beneath the surface of land or water.
              
                Hazard Ranking System (HRS) means the method used by EPA to evaluate the relative potential of hazardous substance releases to cause health or safety problems, or ecological or environmental damage.
              
                Hazardous substance as defined by section 101(14) of CERCLA, means: Any substance designated pursuant to section 311(b)(2)(A) of the CWA; any element, compound, mixture, solution, or substance designated pursuant to section 102 of CERCLA; any hazardous waste having the characteristics identified under or listed pursuant to section 3001 of the Solid Waste Disposal Act (but not including any waste the regulation of which under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) has been suspended by Act of Congress); any toxic pollutant listed under section 307(a) of the CWA; any hazardous air pollutant listed under section 112 of the Clean Air Act (42 U.S.C. 7521 et seq.); and any imminently hazardous chemical substance or mixture with respect to which the EPA Administrator has taken action pursuant to section 7 of the Toxic Substances Control Act (15 U.S.C. 2601 et seq.). The term does not include petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance in the first sentence of this paragraph, and the term does not include natural gas, natural gas liquids, liquified natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic gas).
              
                Indian tribe as defined by section 101(36) of CERCLA, means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village but not including any Alaska Native regional or village corporation, which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. “Indian tribe,” as defined by OPA section 1001, means any Indian tribe, band, nation, or other organized group or community, but not including any Alaska Native regional or village corporation, which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians and has governmental authority over lands belonging to or controlled by the tribe.
              
                Inland waters, for the purposes of classifying the size of discharges, means those waters of the United States in the inland zone, waters of the Great Lakes, and specified ports and harbors on inland rivers.
              
                Inland zone means the environment inland of the coastal zone excluding the Great Lakes and specified ports and harbors on inland rivers. The term inland zone delineates an area of federal responsibility for response action. Precise boundaries are determined by EPA/USCG agreements and identified in federal regional contingency plans.
              
                Lead administrative trustee means a natural resource trustee who is designated on an incident-by-incident basis for the purpose of preassessment and damage assessment and chosen by the other trustees whose natural resources are affected by the incident. The lead administrative trustee facilitates effective and efficient communication during response operations between the OSC and the other natural resource trustees conducting activities associated with damage assessment, and is responsible for applying to the OSC for access to response operations resources on behalf of all trustees for initiation of a damage assessment.
              
                Lead agency means the agency that provides the OSC/RPM to plan and implement response actions under the NCP. EPA, the USCG, another federal agency, or a state (or political subdivision of a state) operating pursuant to a contract or cooperative agreement executed pursuant to section 104(d)(1) of CERCLA, or designated pursuant to a Superfund Memorandum of Agreement (SMOA) entered into pursuant to subpart F of the NCP or other agreements may be the lead agency for a response action. In the case of a release of a hazardous substance, pollutant, or contaminant, where the release is on, or the sole source of the release is from, any facility or vessel under the jurisdiction, custody, or control of Department of Defense (DOD) or Department of Energy (DOE), then DOD or DOE will be the lead agency. Where the release is on, or the sole source of the release is from, any facility or vessel under the jurisdiction, custody, or control of a federal agency other than EPA, the USCG, DOD, or DOE, then that agency will be the lead agency for remedial actions and removal actions other than emergencies. The federal agency maintains its lead agency responsibilities whether the remedy is selected by the federal agency for non-NPL sites or by EPA and the federal agency or by EPA alone under CERCLA section 120. The lead agency will consult with the support agency, if one exists, throughout the response process.
              
                Management of migration means actions that are taken to minimize and mitigate the migration of hazardous substances or pollutants or contaminants and the effects of such migration. Measures may include, but are not limited to, management of a plume of contamination, restoration of a drinking water aquifer, or surface water restoration.
              
                Miscellaneous oil spill control agent is any product, other than a dispersant, sinking agent, surface washing agent, surface collecting agent, bioremediation agent, burning agent, or sorbent that can be used to enhance oil spill cleanup, removal, treatment, or mitigation.
              
                National Pollution Funds Center (NPFC) means the entity established by the Secretary of Transportation whose function is the administration of the Oil Spill Liability Trust Fund (OSLTF). Among the NPFC's duties are: providing appropriate access to the OSLTF for federal agencies and states for removal actions and for federal trustees to initiate the assessment of natural resource damages; providing appropriate access to the OSLTF for claims; and coordinating cost recovery efforts.
              
                National Priorities List (NPL) means the list, compiled by EPA pursuant to CERCLA section 105, of uncontrolled hazardous substance releases in the United States that are priorities for long-term remedial evaluation and response.
              
                National response system (NRS) is the mechanism for coordinating response actions by all levels of government in support of the OSC/RPM. The NRS is composed of the NRT, RRTs, OSC/RPM, Area Committees, and Special Teams and related support entities. The NRS is capable of expanding or contracting to accommodate the response effort required by the size or complexity of the discharge or release.
              
                National Strike Force (NSF) is a special team established by the USCG, including the three USCG Strike Teams, the Public Information Assist Team (PIAT), and the National Strike Force Coordination Center. The NSF is available to assist OSCs/RPMs in their preparedness and response duties.
              
                National Strike Force Coordination Center (NSFCC), authorized as the National Response Unit by CWA sections 311(a)(23) and (j)(2), means the entity established by the Secretary of the department in which the USCG is operating at Elizabeth City, North Carolina with responsibilities that include administration of the USCG Strike Teams, maintenance of response equipment inventories and logistic networks, and conducting a national exercise program.
              
                Natural resources means land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and other such resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by the United States (including the resources of the exclusive economic zone defined by the Magnuson Fishery Conservation and Management Act of 1976), any state or local government, any foreign government, any Indian tribe, or, if such resources are subject to a trust restriction on alienation, any member of an Indian tribe.
              
                Navigable waters means the waters of the United States, including the territorial seas, as defined in § 120.2 of this chapter.
              
                Offshore facility as defined by section 101(17) of CERCLA and section 311(a)(11) of the CWA, means any facility of any kind located in, on, or under any of the navigable waters of the United States, and any facility of any kind which is subject to the jurisdiction of the United States and is located in, on, or under any other waters, other than a vessel or a public vessel.
              
                Oil as defined by section 311(a)(1) of the CWA, means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil. Oil, as defined by section 1001 of the OPA means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil, but does not include petroleum, including crude oil or any fraction thereof, which is specifically listed or designated as a hazardous substance under subparagraphs (A) through (F) of section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601) and which is subject to the provisions of that Act.
              
                Oil Spill Liability Trust Fund (OSLTF) means the fund established under section 9509 of the Internal Revenue Code of 1986 (26 U.S.C. 9509).
              
                On-scene coordinator (OSC) means the federal official predesignated by EPA or the USCG to coordinate and direct responses under subpart D, or the government official designated by the lead agency to coordinate and direct removal actions under subpart E of the NCP.
              
                Onshore facility as defined by section 101(18) of CERCLA, means any facility (including, but not limited to, motor vehicles and rolling stock) of any kind located in, on, or under any land or non-navigable waters within the United States; and, as defined by section 311(a)(10) of the CWA, means any facility (including, but not limited to, motor vehicles and rolling stock) of any kind located in, on, or under any land within the United States other than submerged land.
              
                On-site means the areal extent of contamination and all suitable areas in very close proximity to the contamination necessary for implementation of the response action.
              
                Operable unit means a discrete action that comprises an incremental step toward comprehensively addressing site problems. This discrete portion of a remedial response manages migration, or eliminates or mitigates a release, threat of a release, or pathway of exposure. The cleanup of a site can be divided into a number of operable units, depending on the complexity of the problems associated with the site. Operable units may address geographical portions of a site, specific site problems, or initial phases of an action, or may consist of any set of actions performed over time or any actions that are concurrent but located in different parts of a site.
              
                Operation and maintenance (O&M) means measures required to maintain the effectiveness of response actions.
              
                Person as defined by section 101(21) of CERCLA, means an individual, firm, corporation, association, partnership, consortium, joint venture, commercial entity, United States government, state, municipality, commission, political subdivision of a state, or any interstate body. As defined by section 1001 of the OPA, “person” means an individual, corporation, partnership, association, state, municipality, commission, or political subdivision of a state, or any interstate body.
              
                Pollutant or contaminant as defined by section 101(33) of CERCLA, shall include, but not be limited to, any element, substance, compound, or mixture, including disease-causing agents, which after release into the environment and upon exposure, ingestion, inhalation, or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will or may reasonably be anticipated to cause death, disease, behavioral abnormalities, cancer, genetic mutation, physiological malfunctions (including malfunctions in reproduction) or physical deformations, in such organisms or their offspring. The term does not include petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance under section 101(14) (A) through (F) of CERCLA, nor does it include natural gas, liquified natural gas, or synthetic gas of pipeline quality (or mixtures of natural gas and such synthetic gas). For purposes of the NCP, the term pollutant or contaminant means any pollutant or contaminant that may present an imminent and substantial danger to public health or welfare of the United States.
              
                Post-removal site control means those activities that are necessary to sustain the integrity of a Fund-financed removal action following its conclusion. Post-removal site control may be a removal or remedial action under CERCLA. The term includes, without being limited to, activities such as relighting gas flares, replacing filters, and collecting leachate.
              
              
                Preliminary assessment (PA) under CERCLA means review of existing information and an off-site reconnaissance, if appropriate, to determine if a release may require additional investigation or action. A PA may include an on-site reconnaissance, if appropriate.
              
                Public participation, see the definition for community relations.
              
                Public vessel as defined by section 311(a)(4) of the CWA, means a vessel owned or bareboat-chartered and operated by the United States, or by a state or political subdivision thereof, or by a foreign nation, except when such vessel is engaged in commerce.
              
                Quality assurance project plan (QAPP) is a written document, associated with all remedial site sampling activities, which presents in specific terms the organization (where applicable), objectives, functional activities, and specific quality assurance (QA) and quality control (QC) activities designed to achieve the data quality objectives of a specific project(s) or continuing operation(s). The QAPP is prepared for each specific project or continuing operation (or group of similar projects or continuing operations). The QAPP will be prepared by the responsible program office, regional office, laboratory, contractor, recipient of an assistance agreement, or other organization. For an enforcement action, potentially responsible parties may prepare a QAPP subject to lead agency approval.
              
                Release as defined by section 101(22) of CERCLA, means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including the abandonment or discarding of barrels, containers, and other closed receptacles containing any hazardous substance or pollutant or contaminant), but excludes: Any release which results in exposure to persons solely within a workplace, with respect to a claim which such persons may assert against the employer of such persons; emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine; release of source, byproduct, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, if such release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under section 170 of such Act, or, for the purposes of section 104 of CERCLA or any other response action, any release of source, byproduct, or special nuclear material from any processing site designated under section 102(a)(1) or 302(a) of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7901 et seq.); and the normal application of fertilizer. For purposes of the NCP, release also means threat of release.
              
                Relevant and appropriate requirements means those cleanup standards, standards of control, and other substantive requirements, criteria, or limitations promulgated under federal environmental or state environmental or facility siting laws that, while not “applicable” to a hazardous substance, pollutant, contaminant, remedial action, location, or other circumstance at a CERCLA site, address problems or situations sufficiently similar to those encountered at the CERCLA site that their use is well suited to the particular site. Only those state standards that are identified in a timely manner and are more stringent than federal requirements may be relevant and appropriate.
              
                Remedial design (RD) means the technical analysis and procedures which follow the selection of remedy for a site and result in a detailed set of plans and specifications for implementation of the remedial action.
              
                Remedial investigation (RI) is a process undertaken by the lead agency to determine the nature and extent of the problem presented by the release. The RI emphasizes data collection and site characterization, and is generally performed concurrently and in an interactive fashion with the feasibility study. The RI includes sampling and monitoring, as necessary, and includes the gathering of sufficient information to determine the necessity for remedial action and to support the evaluation of remedial alternatives.
              
                Remedial project manager (RPM) means the official designated by the lead agency to coordinate, monitor, or direct remedial or other response actions under subpart E of the NCP.
              
              
                Remedy or remedial action (RA) means those actions consistent with permanent remedy taken instead of, or in addition to, removal action in the event of a release or threatened release of a hazardous substance into the environment, to prevent or minimize the release of hazardous substances so that they do not migrate to cause substantial danger to present or future public health or welfare or the environment. The term includes, but is not limited to, such actions at the location of the release as storage, confinement, perimeter protection using dikes, trenches, or ditches, clay cover, neutralization, cleanup of released hazardous substances and associated contaminated materials, recycling or reuse, diversion, destruction, segregation of reactive wastes, dredging or excavations, repair or replacement of leaking containers, collection of leachate and runoff, on-site treatment or incineration, provision of alternative water supplies, any monitoring reasonably required to assure that such actions protect the public health and welfare and the environment and, where appropriate, post-removal site control activities. The term includes the costs of permanent relocation of residents and businesses and community facilities (including the cost of providing “alternative land of equivalent value” to an Indian tribe pursuant to CERCLA section 126(b)) where EPA determines that, alone or in combination with other measures, such relocation is more cost-effective than, and environmentally preferable to, the transportation, storage, treatment, destruction, or secure disposition off-site of such hazardous substances, or may otherwise be necessary to protect the public health or welfare; the term includes off-site transport and off-site storage, treatment, destruction, or secure disposition of hazardous substances and associated contaminated materials. For the purpose of the NCP, the term also includes enforcement activities related thereto.
              
                Remove or removal as defined by section 311(a)(8) of the CWA, refers to containment and removal of oil or hazardous substances from the water and shorelines or the taking of such other actions as may be necessary to minimize or mitigate damage to the public health or welfare of the United States (including, but not limited to, fish, shellfish, wildlife, public and private property, and shorelines and beaches) or to the environment. For the purpose of the NCP, the term also includes monitoring of action to remove a discharge. As defined by section 101(23) of CERCLA, remove or removal means the cleanup or removal of released hazardous substances from the environment; such actions as may be necessary taken in the event of the threat of release of hazardous substances into the environment; such actions as may be necessary to monitor, assess, and evaluate the release or threat of release of hazardous substances; the disposal of removed material; or the taking of such other actions as may be necessary to prevent, minimize, or mitigate damage to the public health or welfare of the United States or to the environment, which may otherwise result from a release or threat of release. The term includes, in addition, without being limited to, security fencing or other measures to limit access, provision of alternative water supplies, temporary evacuation and housing of threatened individuals not otherwise provided for, action taken under section 104(b) of CERCLA, post-removal site control, where appropriate, and any emergency assistance which may be provided under the Disaster Relief Act of 1974. For the purpose of the NCP, the term also includes enforcement activities related thereto.
              
                Removal costs as defined by section 1001 of the OPA means the costs of removal that are incurred after a discharge of oil has occurred, or in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate oil pollution from such an incident.
              
                Respond or response as defined by section 101(25) of CERCLA, means remove, removal, remedy, or remedial action, including enforcement activities related thereto.
              
                Responsible party as defined by section 1001 of the OPA, means the following:

              (1) Vessels—In the case of a vessel, any person owning, operating, or demise chartering the vessel.
              
              (2) Onshore Facilities—In the case of an onshore facility (other than a pipeline), any person owning or operating the facility, except a federal agency, state, municipality, commission, or political subdivision of a state, or any interstate body, that as the owner transfers possession and right to use the property to another person by lease, assignment, or permit.

              (3) Offshore Facilities—In the case of an offshore facility (other than a pipeline or a deepwater port licensed under the Deepwater Port Act of 1974 (33 U.S.C. 1501 et seq.)), the lessee or permittee of the area in which the facility is located or the holder of a right of use and easement granted under applicable state law or the Outer Continental Shelf Lands Act (43 U.S.C. 1301-1356) for the area in which the facility is located (if the holder is a different person than the lessee or permittee), except a federal agency, state, municipality, commission, or political subdivision of a state, or any interstate body, that as owner transfers possession and right to use the property to another person by lease, assignment, or permit.
              (4) Deepwater Ports—In the case of a deepwater port licensed under the Deepwater Port Act of 1974 (33 U.S.C. 1501-1524), the licensee.
              (5) Pipelines—In the case of a pipeline, any person owning or operating the pipeline.
              (6) Abandonment—In the case of an abandoned vessel, onshore facility, deepwater port, pipeline, or offshore facility, the person who would have been responsible parties immediately prior to the abandonment of the vessel or facility.
              
                SARA is the Superfund Amendments and Reauthorization Act of 1986. In addition to certain free-standing provisions of law, it includes amendments to CERCLA, the Solid Waste Disposal Act, and the Internal Revenue Code. Among the free-standing provisions of law is Title III of SARA, also known as the “Emergency Planning and Community Right-to-Know Act of 1986” and Title IV of SARA, also known as the “Radon Gas and Indoor Air Quality Research Act of 1986.” Title V of SARA amending the Internal Revenue Code is also known as the “Superfund Revenue Act of 1986.”
              
                SEMS is the abbreviation for the Superfund Enterprise Management System. SEMS is EPA's comprehensive data management system that inventories and tracks information about releases addressed or needing to be addressed by the CERCLA Superfund program. SEMS consolidates legacy systems including CERCLIS into a single integrated platform. SEMS contains information for potential and confirmed hazardous waste sites addressed under the Superfund remedial and removal programs. SEMS includes sites in the active site inventory and archived sites. The active site inventory includes sites on the NPL, and sites not on the NPL where site assessment, removal, remedial, enforcement, cost recovery, or oversight activities are being planned or conducted. Archived sites include non-NPL sites that were formerly in the active site inventory which have no further site assessment, removal, remedial, enforcement, cost recovery or oversight needed under the Federal Superfund program based on available information. New information may warrant return of an archive site to the active inventory. Inclusion of a specific site or area in SEMS does not represent a determination of any party's liability, nor does it represent a finding that any response action is necessary.”
              
                Sinking agents means those additives applied to oil discharges to sink floating pollutants below the water surface.
              
                Site inspection (SI) means an on-site investigation to determine whether there is a release or potential release and the nature of the associated threats. The purpose is to augment the data collected in the preliminary assessment and to generate, if necessary, sampling and other field data to determine if further action or investigation is appropriate.
              
                Size classes of discharges refers to the following size classes of oil discharges which are provided as guidance to the OSC and serve as the criteria for the actions delineated in subpart D. They are not meant to imply associated degrees of hazard to public health or welfare of the United States, nor are they a measure of environmental injury. Any oil discharge that poses a substantial threat to public health or welfare of the United States or the environment or results in significant public concern shall be classified as a major discharge regardless of the following quantitative measures:
              (1) Minor discharge means a discharge to the inland waters of less than 1,000 gallons of oil or a discharge to the coastal waters of less than 10,000 gallons of oil.
              (2) Medium discharge means a discharge of 1,000 to 10,000 gallons of oil to the inland waters or a discharge of 10,000 to 100,000 gallons of oil to the coastal waters.
              (3) Major discharge means a discharge of more than 10,000 gallons of oil to the inland waters or more than 100,000 gallons of oil to the coastal waters.
              
                Size classes of releases refers to the following size classifications which are provided as guidance to the OSC for meeting pollution reporting requirements in subpart B. The final determination of the appropriate classification of a release will be made by the OSC based on consideration of the particular release (e.g., size, location, impact, etc.):
              (1) Minor release means a release of a quantity of hazardous substance(s), pollutant(s), or contaminant(s) that poses minimal threat to public health or welfare of the United States or the environment.
              (2) Medium release means a release not meeting the criteria for classification as a minor or major release.
              (3) Major release means a release of any quantity of hazardous substance(s), pollutant(s), or contaminant(s) that poses a substantial threat to public health or welfare of the United States or the environment or results in significant public concern.
              
                Sorbents means essentially inert and insoluble materials that are used to remove oil and hazardous substances from water through adsorption, in which the oil or hazardous substance is attracted to the sorbent surface and then adheres to it; absorption, in which the oil or hazardous substance penetrates the pores of the sorbent material; or a combination of the two. Sorbents are generally manufactured in particulate form for spreading over an oil slick or as sheets, rolls, pillows, or booms. The sorbent material may consist of, but is not limited to, the following materials:
              (1) Organic products—
              (i) Peat moss or straw;
              (ii) Cellulose fibers or cork;
              (iii) Corn cobs;
              (iv) Chicken, duck, or other bird feathers.
              (2) Mineral compounds—
              (i) Volcanic ash or perlite;
              (ii) Vermiculite or zeolite.
              (3) Synthetic products—
              (i) Polypropylene;
              (ii) Polyethylene;
              (iii) Polyurethane;
              (iv) Polyester.
              
                Source control action is the construction or installation and start-up of those actions necessary to prevent the continued release of hazardous substances or pollutants or contaminants (primarily from a source on top of or within the ground, or in buildings or other structures) into the environment.
              
                Source control maintenance measures are those measures intended to maintain the effectiveness of source control actions once such actions are operating and functioning properly, such as the maintenance of landfill caps and leachate collection systems.
              
                Specified ports and harbors means those ports and harbor areas on inland rivers, and land areas immediately adjacent to those waters, where the USCG acts as predesignated on-scene coordinator. Precise locations are determined by EPA/USCG regional agreements and identified in federal Regional Contingency Plans and Area Contingency Plans.
              
                Spill of national significance (SONS) means a spill that due to its severity, size, location, actual or potential impact on the public health and welfare or the environment, or the necessary response effort, is so complex that it requires extraordinary coordination of federal, state, local, and responsible party resources to contain and clean up the discharge.
              
                State means the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the U.S. Virgin Islands, the Commonwealth of the Northern Marianas, and any other territory or possession over which the United States has jurisdiction. For purposes of the NCP, the term includes Indian tribes as defined in the NCP except where specifically noted. Section 126 of CERCLA provides that the governing body of an Indian tribe shall be afforded substantially the same treatment as a state with respect to certain provisions of CERCLA. Section 300.515(b) of the NCP describes the requirements pertaining to Indian tribes that wish to be treated as states under CERCLA.
              
                Superfund Memorandum of Agreement (SMOA) means a nonbinding, written document executed by an EPA Regional Administrator and the head of a state agency that may establish the nature and extent of EPA and state interaction during the removal, pre-remedial, remedial, and/or enforcement response process. The SMOA is not a site-specific document although attachments may address specific sites. The SMOA generally defines the role and responsibilities of both the lead and the support agencies.
              
                Superfund state contract is a joint, legally binding agreement between EPA and a state to obtain the necessary assurances before a federal-lead remedial action can begin at a site. In the case of a political subdivision-lead remedial response, a three-party Superfund state contract among EPA, the state, and political subdivision thereof, is required before a political subdivision takes the lead for any phase of remedial response to ensure state involvement pursuant to section 121(f)(1) of CERCLA. The Superfund state contract may be amended to provide the state's CERCLA section 104 assurances before a political subdivision can take the lead for remedial action.
              
                Support agency means the agency or agencies that provide the support agency coordinator to furnish necessary data to the lead agency, review response data and documents, and provide other assistance as requested by the OSC or RPM. EPA, the USCG, another federal agency, or a state may be support agencies for a response action if operating pursuant to a contract executed under section 104(d)(1) of CERCLA or designated pursuant to a Superfund Memorandum of Agreement entered into pursuant to subpart F of the NCP or other agreement. The support agency may also concur on decision documents.
              
                Support agency coordinator (SAC) means the official designated by the support agency, as appropriate, to interact and coordinate with the lead agency in response actions under subpart E of this part.
              
                Surface collecting agents means those chemical agents that form a surface film to control the layer thickness of oil.
              
                Surface washing agent is any product that removes oil from solid surfaces, such as beaches and rocks, through a detergency mechanism and does not involve dispersing or solubilizing the oil into the water column.
              
                Tank vessel as defined by section 1001 of the OPA means a vessel that is constructed or adapted to carry, or that carries oil or hazardous material in bulk as cargo or cargo residue, and that:
              (1) is a vessel of the United States;
              (2) operates on the navigable waters; or
              (3) transfers oil or hazardous material in a place subject to the jurisdiction of the United States.
              
                Threat of discharge or release, see definitions for discharge and release.
              
                Threat of release, see definition for release.
              
                Treatment technology means any unit operation or series of unit operations that alters the composition of a hazardous substance or pollutant or contaminant through chemical, biological, or physical means so as to reduce toxicity, mobility, or volume of the contaminated materials being treated. Treatment technologies are an alternative to land disposal of hazardous wastes without treatment.
              
                Trustee means an official of a federal natural resources management agency designated in subpart G of the NCP or a designated state official or Indian tribe or, in the case of discharges covered by the OPA, a foreign government official, who may pursue claims for damages under section 107(f) of CERCLA or section 1006 of the OPA.
              
                United States when used in relation to section 311(a)(5) of the CWA, means the states, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, the United States Virgin Islands, and the Pacific Island Governments. United States, when used in relation to section 101(27) of CERCLA and section 1001(36) of the OPA, includes the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Marianas, and any other territory or possession over which the United States has jurisdiction.
              
                Vessel as defined by section 101(28) of CERCLA, means every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water; and, as defined by section 311(a)(3) of the CWA, means every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water other than a public vessel.
              
                Volunteer means any individual accepted to perform services by the lead agency which has authority to accept volunteer services (examples: See 16 U.S.C. 742f(c)). A volunteer is subject to the provisions of the authorizing statute and the NCP.
              
                Worst case discharge as defined by section 311(a)(24) of the CWA, means, in the case of a vessel, a discharge in adverse weather conditions of its entire cargo, and, in the case of an offshore facility or onshore facility, the largest foreseeable discharge in adverse weather conditions.
              59 FR 47416, Sept. 15, 1994, as amended at 60 FR 16054, Mar. 29, 1995;79 FR 65592, Nov. 5, 2014; 80 FR 37119, June 29, 2015; 83 FR 5209, Feb. 6, 2018]
            
            
              § 300.6
              Use of number and gender.
              As used in this regulation, words in the singular also include the plural and words in the masculine gender also include the feminine and vice versa, as the case may require.
            
            
              § 300.7
              Computation of time.
              In computing any period of time prescribed or allowed in these rules of practice, except as otherwise provided, the day of the event from which the designated period begins to run shall not be included. Saturdays, Sundays, and federal legal holidays shall be included. When a stated time expires on a Saturday, Sunday, or legal holiday, the stated time period shall be extended to include the next business day.
            
          
          
            Subpart B—Responsibility and Organization for Response
            
              Source:
              59 FR 47424, Sept. 15, 1994, unless otherwise noted.
            
            
              § 300.100
              Duties of President delegated to federal agencies.
              In Executive Orders 12580 and 12777, the President delegated certain functions and responsibilities vested in him by the CWA, CERCLA, and the OPA.
            
            
              § 300.105
              General organization concepts.
              (a) Federal agencies should:
              (1) Plan for emergencies and develop procedures for addressing oil discharges and releases of hazardous substances, pollutants, or contaminants;
              (2) Coordinate their planning, preparedness, and response activities with one another;
              (3) Coordinate their planning, preparedness, and response activities with affected states, local governments, and private entities; and
              (4) Make available those facilities or resources that may be useful in a response situation, consistent with agency authorities and capabilities.
              (b) Three fundamental kinds of activities are performed pursuant to the NCP:
              (1) Preparedness planning and coordination for response to a discharge of oil or release of a hazardous substance, pollutant, or contaminant;
              (2) Notification and communications; and
              (3) Response operations at the scene of a discharge or release.
              (c) The organizational elements created to perform these activities are:

              (1) The NRT, responsible for national response and preparedness planning, for coordinating regional planning, and for providing policy guidance and support to the Regional Response Teams (RRTs). NRT membership consists of representatives from the agencies specified in § 300.175(b).
              (2) RRTs, responsible for regional planning and preparedness activities before response actions, and for providing advice and support to the OSC or RPM when activated during a response. RRT membership consists of designated representatives from each federal agency participating in the NRT together with state and (as agreed upon by the states) local government representatives.
              (3) The OSC and the RPM, primarily responsible for directing response efforts and coordinating all other efforts at the scene of a discharge or release. The other responsibilities of OSCs and RPMs are described in § 300.135.
              (4) Area Committees, responsible for developing, under direction of the OSC, ACPs for each area designated by the President. Responsibilities of Area Committees are described in § 300.205(c).
              (d) The basic framework for the response management structure is a system (e.g., a unified command system) that brings together the functions of the Federal Government, the state government, and the responsible party to achieve an effective and efficient response, where the OSC maintains authority.
              (e)(1) The organizational concepts of the national response system are depicted in the following Figures 1a and 1b:
              
                
                EC02AU92.000
              
              
                
                EC02AU92.001
              
              
              (2) The standard federal regional boundaries (which are also the geographic areas of responsibility for the RRTs) are shown in the following Figure 2:
              
                EC02AU92.002
              
              
              (3) The USCG District boundaries are shown in the following Figure 3:
              
                ER08JN07.004
              
              [59 FR 47424, Sept. 15, 1994, as amended at 72 FR 31753, June 8, 2007; 84 FR 56670, Oct. 22, 2019]
            
            
              § 300.110
              National Response Team.

              National planning and coordination is accomplished through the NRT.
              
              (a) The NRT consists of representatives from the agencies named in § 300.175(b). Each agency shall designate a member to the team and sufficient alternates to ensure representation, as agency resources permit. The NRT will consider requests for membership on the NRT from other agencies. Other agencies may request membership by forwarding such requests to the chair of the NRT.
              (b) The chair of the NRT shall be the representative of EPA and the vice chair shall be the representative of the USCG, with the exception of periods of activation because of response action. During activation, the chair shall be the member agency providing the OSC/RPM. The vice chair shall maintain records of NRT activities along with national, regional, and area plans for response actions.
              (c) While the NRT desires to achieve a consensus on all matters brought before it, certain matters may prove unresolvable by this means. In such cases, each agency serving as a participating agency on the NRT may be accorded one vote in NRT proceedings.
              (d) The NRT may establish such bylaws and committees as it deems appropriate to further the purposes for which it is established.
              (e) The NRT shall evaluate methods of responding to discharges or releases; shall recommend any changes needed in the response organization; and shall recommend to the Administrator of EPA changes to the NCP designed to improve the effectiveness of the national response system, including drafting of regulatory language.
              (f) The NRT shall provide policy and program direction to the RRTs.
              (g) The NRT may consider and make recommendations to appropriate agencies on the training, equipping, and protection of response teams and necessary research, development, demonstration, and evaluation to improve response capabilities.
              (h) Direct planning and preparedness responsibilities of the NRT include:
              (1) Maintaining national preparedness to respond to a major discharge of oil or release of a hazardous substance, pollutant, or contaminant that is beyond regional capabilities;
              (2) Publishing guidance documents for preparation and implementation of SARA Title III local emergency response plans;
              (3) Monitoring incoming reports from all RRTs and activating for a response action, when necessary;
              (4) Coordinating a national program to assist member agencies in preparedness planning and response, and enhancing coordination of member agency preparedness programs;
              (5) Developing procedures, in coordination with the NSFCC, as appropriate, to ensure the coordination of federal, state, and local governments, and private response to oil discharges and releases of hazardous substances, pollutants, or contaminants;
              (6) Monitoring response-related research and development, testing, and evaluation activities of NRT agencies to enhance coordination, avoid duplication of effort, and facilitate research in support of response activities;
              (7) Developing recommendations for response training and for enhancing the coordination of available resources among agencies with training responsibilities under the NCP;
              (8) Reviewing regional responses to oil discharges and hazardous substance, pollutant, or contaminant releases, including an evaluation of equipment readiness and coordination among responsible public agencies and private organizations; and
              (9) Assisting in developing a national exercise program, in coordination with the NSFCC, to ensure preparedness and coordination nationwide.
              (i) The NRT will consider matters referred to it for advice or resolution by an RRT.
              (j) The NRT should be activated as an emergency response team:
              (1) When an oil discharge or hazardous substance release:
              (i) Exceeds the response capability of the region in which it occurs;
              (ii) Transects regional boundaries; or
              (iii) Involves a substantial threat to the public health or welfare of the United States or the environment, substantial amounts of property, or substantial threats to natural resources;
              (2) If requested by any NRT member.
              
              (k) When activated for a response action, the NRT shall meet at the call of the chair and may:
              (1) Monitor and evaluate reports from the OSC/RPM and recommend to the OSC/RPM, through the RRT, actions to combat the discharge or release;
              (2) Request other federal, state, and local governments, or private agencies, to provide resources under their existing authorities to combat a discharge or release, or to monitor response operations; and
              (3) Coordinate the supply of equipment, personnel, or technical advice to the affected region from other regions or districts.
            
            
              § 300.115
              Regional Response Teams.
              (a) Regional planning and coordination of preparedness and response actions is accomplished through the RRT. In the case of a discharge of oil, preparedness activities will be carried out in conjunction with Area Committees, as appropriate. The RRT agency membership parallels that of the NRT, as described in § 300.110, but also includes state and local representation. The RRT provides:
              (1) The appropriate regional mechanism for development and coordination of preparedness activities before a response action is taken and for coordination of assistance and advice to the OSC/RPM during such response actions; and
              (2) Guidance to Area Committees, as appropriate, to ensure inter-area consistency and consistency of individual ACPs with the RCP and NCP.
              (b) The two principal components of the RRT mechanism are a standing team, which consists of designated representatives from each participating federal agency, state governments, and local governments (as agreed upon by the states); and incident-specific teams formed from the standing team when the RRT is activated for a response. On incident-specific teams, participation by the RRT member agencies will relate to the technical nature of the incident and its geographic location.
              (1) The standing team's jurisdiction corresponds to the standard federal regions, except for Alaska, Oceania in the Pacific, and the Caribbean area, each of which has a separate standing RRT. The role of the standing RRT includes communications systems and procedures, planning, coordination, training, evaluation, preparedness, and related matters on a regionwide basis. It also includes coordination of Area Committees for these functions in areas within their respective regions, as appropriate.
              (2) The role of the incident-specific team is determined by the operational requirements of the response to a specific discharge or release. Appropriate levels of activation and/or notification of the incident-specific RRT, including participation by state and local governments, shall be determined by the designated RRT chair for the incident, based on the RCP. The incident-specific RRT supports the designated OSC/RPM. The designated OSC/RPM directs response efforts and coordinates all other efforts at the scene of a discharge or release.
              (c) The representatives of EPA and the USCG shall act as co-chairs of RRTs except when the RRT is activated. When the RRT is activated for response actions, the chair shall be the member agency providing the OSC/RPM.
              (d) Each participating agency should designate one member and at least one alternate member to the RRT. Agencies whose regional subdivisions do not correspond to the standard federal regions may designate additional representatives to the standing RRT to ensure appropriate coverage of the standard federal region. Participating states may also designate one member and at least one alternate member to the RRT. Indian tribal governments may arrange for representation with the RRT appropriate to their geographical location. All agencies and states may also provide additional representatives as observers to meetings of the RRT.
              (e) RRT members should designate representatives and alternates from their agencies as resource personnel for RRT activities, including RRT work planning, and membership on incident-specific teams in support of the OSCs/RPMs.

              (f) Federal RRT members or their representatives should provide OSCs/RPMs with assistance from their respective federal agencies commensurate with agency responsibilities, resources, and capabilities within the region. During a response action, the members of the RRT should seek to make available the resources of their agencies to the OSC/RPM as specified in the RCP and ACP.
              (g) RRT members should nominate appropriately qualified representatives from their agencies to work with OSCs in developing and maintaining ACPs.
              (h) Affected states are encouraged to participate actively in all RRT activities. Each state governor is requested to assign an office or agency to represent the state on the appropriate RRT; to designate representatives to work with the RRT in developing RCPs; to plan for, make available, and coordinate state resources; and to serve as the contact point for coordination of response with local government agencies, whether or not represented on the RRT. The state's RRT representative should keep the State Emergency Response Commission (SERC), described in § 300.205(d), apprised of RRT activities and coordinate RRT activities with the SERC. Local governments are invited to participate in activities on the appropriate RRT as provided by state law or as arranged by the state's representative. Indian tribes are also invited to participate in such activities.
              (i) The standing RRT shall recommend changes in the regional response organization as needed, revise the RCP as needed, evaluate the preparedness of the participating agencies and the effectiveness of ACPs for the federal response to discharges and releases, and provide technical assistance for preparedness to the response community. The RRT should:
              (1) Review and comment, to the extent practicable, on local emergency response plans or other issues related to the preparation, implementation, or exercise of such plans upon request of a local emergency planning committee;
              (2) Evaluate regional and local responses to discharges or releases on a continuing basis, considering available legal remedies, equipment readiness, and coordination among responsible public agencies and private organizations, and recommend improvements;
              (3) Recommend revisions of the NCP to the NRT, based on observations of response operations;
              (4) Review OSC actions to ensure that RCPs and ACPs are effective;
              (5) Encourage the state and local response community to improve its preparedness for response;
              (6) In coordination with Area Committees and in accordance with any applicable laws, regulations, or requirements, conduct advance planning for use of dispersants, surface washing agents, surface collecting agents, burning agents, bioremediation agents, or other chemical agents in accordance with subpart J of this part;
              (7) Be prepared to provide response resources to major discharges or releases outside the region;
              (8) Conduct or participate in training and exercises as necessary to encourage preparedness activities of the response community within the region;
              (9) Meet at least semiannually to review response actions carried out during the preceding period, consider changes in RCPs, and recommend changes in ACPs;
              (10) Provide letter reports on RRT activities to the NRT twice a year, no later than January 31 and July 31. At a minimum, reports should summarize recent activities, organizational changes, operational concerns, and efforts to improve state and local coordination; and
              (11) Ensure maximum participation in the national exercise program for announced and unannounced exercises.
              (j)(1) The RRT may be activated by the chair as an incident-specific response team when a discharge or release:
              (i) Exceeds the response capability available to the OSC/RPM in the place where it occurs;
              (ii) Transects state boundaries;
              (iii) May pose a substantial threat to the public health or welfare of the United States or the environment, or to regionally significant amounts of property; or

              (iv) Is a worst case discharge, as described in § 300.324. RCPs shall specify detailed criteria for activation of RRTs.
              
              (2) The RRT will be activated during any discharge or release upon a request from the OSC/RPM, or from any RRT representative, to the chair of the RRT. Requests for RRT activation shall later be confirmed in writing. Each representative, or an appropriate alternate, should be notified immediately when the RRT is activated.
              (3) During prolonged removal or remedial action, the RRT may not need to be activated or may need to be activated only in a limited sense, or may need to have available only those member agencies of the RRT who are directly affected or who can provide direct response assistance.
              (4) When the RRT is activated for a discharge or release, agency representatives shall meet at the call of the chair and may:
              (i) Monitor and evaluate reports from the OSC/RPM, advise the OSC/RPM on the duration and extent of response, and recommend to the OSC/RPM specific actions to respond to the discharge or release;
              (ii) Request other federal, state, or local governments, or private agencies, to provide resources under their existing authorities to respond to a discharge or release or to monitor response operations;
              (iii) Help the OSC/RPM prepare information releases for the public and for communication with the NRT;
              (iv) If the circumstances warrant, make recommendations to the regional or district head of the agency providing the OSC/RPM that a different OSC/RPM should be designated; and
              (v) Submit pollution reports to the NRC as significant developments occur.
              (5) At the regional level, a Regional Response Center (RRC) may provide facilities and personnel for communications, information storage, and other requirements for coordinating response. The location of each RRC should be provided in the RCP.
              (6) When the RRT is activated, affected states may participate in all RRT deliberations. State government representatives participating in the RRT have the same status as any federal member of the RRT.
              (7) The RRT can be deactivated when the incident-specific RRT chair determines that the OSC/RPM no longer requires RRT assistance.
              (8) Notification of the RRT may be appropriate when full activation is not necessary, with systematic communication of pollution reports or other means to keep RRT members informed as to actions of potential concern to a particular agency, or to assist in later RRT evaluation of regionwide response effectiveness.
              (k) Whenever there is insufficient national policy guidance on a matter before the RRT, a technical matter requiring solution, a question concerning interpretation of the NCP, or a disagreement on discretionary actions among RRT members that cannot be resolved at the regional level, it may be referred to the NRT, described in § 300.110, for advice.
            
            
              § 300.120
              On-scene coordinators and remedial project managers: general responsibilities.
              (a) The OSC/RPM directs response efforts and coordinates all other efforts at the scene of a discharge or release. As part of the planning and preparedness for response, OSCs shall be predesignated by the regional or district head of the lead agency. EPA and the USCG shall predesignate OSCs for all areas in each region, except as provided in paragraphs (c) and (d) of this section. RPMs shall be assigned by the lead agency to manage remedial or other response actions at NPL sites, except as provided in paragraphs (c) and (d) of this section.

              (1) The USCG shall provide OSCs for oil discharges, including discharges from facilities and vessels under the jurisdiction of another federal agency, within or threatening the coastal zone. The USCG shall also provide OSCs for the removal of releases of hazardous substances, pollutants, or contaminants into or threatening the coastal zone, except as provided in paragraph (b) of this section. The USCG shall not provide predesignated OSCs for discharges or releases from hazardous waste management facilities or in similarly chronic incidents. The USCG shall provide an initial response to discharges or releases from hazardous waste management facilities within the coastal zone in accordance with Department of Transportation (DOT)/EPA Instrument of Redelegation (May 27, 1988) except as provided by paragraph (b) of this section. The USCG OSC shall contact the cognizant RPM as soon as it is evident that a removal may require a follow-up remedial action, to ensure that the required planning can be initiated and an orderly transition to an EPA or state lead can occur.
              (2) EPA shall provide OSCs for discharges or releases into or threatening the inland zone and shall provide RPMs for federally funded remedial actions, except in the case of state-lead federally funded response and as provided in paragraph (b) of this section. EPA will also assume all remedial actions at NPL sites in the coastal zone, even where removals are initiated by the USCG, except as provided in paragraph (b) of this section.
              (b) In general, USCG Captains of the Port (COTP) shall serve as the designated OSCs for areas in the coastal zone for which an ACP is required under CWA section 311(j) and EPA Regional Administrators shall designate OSCs for areas in the inland zone for which an ACP is required under CWA section 311(j).
              (c) For releases of hazardous substances, pollutants, or contaminants, when the release is on, or the sole source of the release is from, any facility or vessel, including vessels bareboat-chartered and operated, under the jurisdiction, custody, or control of DOD, DOE, or other federal agency:
              (1) In the case of DOD or DOE, DOD or DOE shall provide OSCs/RPMs responsible for taking all response actions; and
              (2) In the case of a federal agency other than EPA, DOD, or DOE, such agency shall provide OSCs for all removal actions that are not emergencies and shall provide RPMs for all remedial actions.
              (d) DOD will be the removal response authority with respect to incidents involving DOD military weapons and munitions or weapons and munitions under the jurisdiction, custody, or control of DOD.
              (e) The OSC is responsible for overseeing development of the ACP in the area of the OSC's responsibility. ACPs shall, as appropriate, be accomplished in cooperation with the RRT, and designated state and local representatives. In contingency planning and removal, the OSC coordinates, directs, and reviews the work of other agencies, Area Committees, responsible parties, and contractors to assure compliance with the NCP, decision document, consent decree, administrative order, and lead agency-approved plans applicable to the response.
              (f) The RPM is the prime contact for remedial or other response actions being taken (or needed) at sites on the proposed or promulgated NPL, and for sites not on the NPL but under the jurisdiction, custody, or control of a federal agency. The RPM's responsibilities include:
              (1) Fund-financed response: The RPM coordinates, directs, and reviews the work of EPA, states and local governments, the U.S. Army Corps of Engineers, and all other agencies and contractors to assure compliance with the NCP. Based upon the reports of these parties, the RPM recommends action for decisions by lead agency officials. The RPM's period of responsibility begins prior to initiation of the remedial investigation/feasibility study (RI/FS), described in § 300.430, and continues through design, remedial action, deletion of the site from the NPL, and the CERCLA cost recovery activity. When a removal and remedial action occur at the same site, the OSC and RPM should coordinate to ensure an orderly transition of responsibility.

              (2) Federal-lead non-Fund-financed response: The RPM coordinates, directs, and reviews the work of other agencies, responsible parties, and contractors to assure compliance with the NCP, Record of Decision (ROD), consent decree, administrative order, and lead agency-approved plans applicable to the response. Based upon the reports of these parties, the RPM shall recommend action for decisions by lead agency officials. The RPM's period of responsibility begins prior to initiation of the RI/FS, described in § 300.430, and continues through design and remedial action and the CERCLA cost recovery activity. The OSC and RPM shall ensure orderly transition of responsibilities from one to the other.
              
              (3) The RPM shall participate in all decision-making processes necessary to ensure compliance with the NCP, including, as appropriate, agreements between EPA or other federal agencies and the state. The RPM may also review responses where EPA has preauthorized a person to file a claim for reimbursement to determine that the response was consistent with the terms of such preauthorization in cases where claims are filed for reimbursement.
              (g)(1) Where a support agency has been identified through a cooperative agreement, Superfund Memorandum of Agreement (SMOA), or other agreement, that agency may designate a support agency coordinator (SAC) to provide assistance, as requested, by the OSC/RPM. The SAC is the prime representative of the support agency for response actions.
              (2) The SAC's responsibilities may include:
              (i) Providing and reviewing data and documents as requested by the OSC/RPM during the planning, design, and cleanup activities of the response action; and
              (ii) Providing other assistance as requested.
              (h)(1) The lead agency should provide appropriate training for its OSCs, RPMs, and other response personnel to carry out their responsibilities under the NCP.
              (2) OSCs/RPMs should ensure that persons designated to act as their on-scene representatives are adequately trained and prepared to carry out actions under the NCP, to the extent practicable.
            
            
              § 300.125
              Notification and communications.
              (a) The National Response Center (NRC), located at USCG Headquarters, is the national communications center, continuously manned for handling activities related to response actions. The NRC acts as the single point of contact for all pollution incident reporting, and as the NRT communications center. Notice of discharges and releases must be made telephonically through a toll free number or a special local number (Telecommunication Device for the Deaf (TDD) and collect calls accepted). (Notification details appear in §§ 300.300 and 300.405.) The NRC receives and immediately relays telephone notices of discharges or releases to the appropriate predesignated federal OSC. The telephone report is distributed to any interested NRT member agency or federal entity that has established a written agreement or understanding with the NRC. The NRC evaluates incoming information and immediately advises FEMA of a potential major disaster situation.
              (b) The Commandant, USCG, in conjunction with other NRT agencies, shall provide the necessary personnel, communications, plotting facilities, and equipment for the NRC.
              (c) Notice of an oil discharge or release of a hazardous substance in an amount equal to or greater than the reportable quantity must be made immediately in accordance with 33 CFR part 153, subpart B, and 40 CFR part 302, respectively. Notification shall be made to the NRC Duty Officer, HQ USCG, Washington, DC, telephone (800) 424-8802 or (202) 267-2675. All notices of discharges or releases received at the NRC will be relayed immediately by telephone to the OSC.
            
            
              § 300.130
              Determinations to initiate response and special conditions.
              (a) In accordance with CWA and CERCLA, the Administrator of EPA or the Secretary of the department in which the USCG is operating, as appropriate, is authorized to act for the United States to take response measures deemed necessary to protect the public health or welfare or environment from discharges of oil or releases of hazardous substances, pollutants, or contaminants except with respect to such releases on or from vessels or facilities under the jurisdiction, custody, or control of other federal agencies.

              (b) The Administrator of EPA or the Secretary of the department in which the USCG is operating, as appropriate, is authorized to initiate and, in the case of a discharge posing a substantial threat to public health or welfare of the United States is required to initiate and direct, appropriate response activities when the Administrator or Secretary determines that any oil or CWA hazardous substance is discharged or there is a substantial threat of such discharge from any vessel or offshore or onshore facility into or on the navigable waters of the United States, on the adjoining shorelines to the navigable waters, into or on the waters of the exclusive economic zone, or that may affect natural resources belonging to, appertaining to, or under exclusive management authority of the United States; or
              (c) The Administrator of EPA or the Secretary of the department in which the USCG is operating, as appropriate, is authorized to initiate appropriate response activities when the Administrator or Secretary determines that any hazardous substance is released or there is a threat of such a release into the environment, or there is a release or threat of release into the environment of any pollutant or contaminant which may present an imminent and substantial danger to the public health or welfare of the United States.
              (d) In addition to any actions taken by a state or local government, the Administrator of EPA or the Secretary of the department in which the USCG is operating may request the U.S. Attorney General to secure the relief from any person, including the owner or operator of the vessel or facility necessary to abate a threat or, after notice to the affected state, take any other action authorized by section 311 of the CWA or section 106 of CERCLA as appropriate, including issuing administrative orders, that may be necessary to protect the public health or welfare, if the Administrator or Secretary determines:
              (1) That there may be an imminent and substantial threat to the public health or welfare of the United States or the environment of the United States, including fish, shellfish, and wildlife, public and private property, shorelines, beaches, habitats, and other living and nonliving natural resources under the jurisdiction or control of the United States, because of an actual or threatened discharge of oil or a CWA hazardous substance from any vessel or offshore or onshore facility into or upon the navigable waters of the United States; or
              (2) That there may be an imminent and substantial endangerment to the public health or welfare of the United States or the environment because of a release of a CERCLA hazardous substance from a facility.
              (e) Response actions to remove discharges originating from operations conducted subject to the Outer Continental Shelf Lands Act shall be in accordance with the NCP.
              (f) Where appropriate, when a discharge or release involves radioactive materials, the lead or support federal agency shall act consistent with the notification and assistance procedures described in the appropriate Federal Radiological Plan. For the purpose of the NCP, the FRERP (24 CFR part 2401) is the appropriate plan. Most radiological discharges and releases do not result in FRERP activation and should be handled in accordance with the NCP. However, releases from nuclear incidents subject to requirements for financial protection established by the Nuclear Regulatory Commission under the Price-Anderson amendments (section 170) of the Atomic Energy Act are specifically excluded from CERCLA and NCP requirements.
              (g) Removal actions involving nuclear weapons should be conducted in accordance with the joint Department of Defense, Department of Energy, and FEMA Agreement for Response to Nuclear Incidents and Nuclear Weapons Significant Incidents (January 8, 1981).
              (h) If the situation is beyond the capability of state and local governments and the statutory authority of federal agencies, the President may, under the Disaster Relief Act of 1974, act upon a request by the governor and declare a major disaster or emergency and appoint a Federal Coordinating Officer (FCO) to coordinate all federal disaster assistance activities. In such cases, the OSC/RPM would continue to carry out OSC/RPM responsibilities under the NCP, but would coordinate those activities with the FCO to ensure consistency with other federal disaster assistance activities.

              (i) In the event of a declaration of a major disaster by the President, the FEMA may activate the Federal Response Plan (FRP). A FCO, designated by the President, may implement the FRP and coordinate and direct emergency assistance and disaster relief of impacted individuals, business, and public services under the Robert T. Stafford Disaster Relief Act. Delivery of federal assistance is facilitated through twelve functional annexes to the FRP known as Emergency Support Functions (ESFs). EPA coordinates activities under ESF #10—Hazardous Materials, which addresses preparedness and response to hazardous materials and oil incidents caused by a natural disaster or other catastrophic event. In such cases, the OSC/RPM should coordinate response activities with the FCO, through the incident-specific ESF #10 Chair, to ensure consistency with federal disaster assistance activities.
            
            
              § 300.135
              Response operations.
              (a) The OSC/RPM, consistent with §§ 300.120 and 300.125, shall direct response efforts and coordinate all other efforts at the scene of a discharge or release. As part of the planning and preparation for response, the OSCs/RPMs shall be predesignated by the regional or district head of the lead agency.
              (b) The first federal official affiliated with an NRT member agency to arrive at the scene of a discharge or release should coordinate activities under the NCP and is authorized to initiate, in consultation with the OSC, any necessary actions normally carried out by the OSC until the arrival of the predesignated OSC. This official may initiate federal fund-financed actions only as authorized by the OSC or, if the OSC is unavailable, the authorized representative of the lead agency.
              (c) The OSC/RPM shall, to the extent practicable, collect pertinent facts about the discharge or release, such as its source and cause; the identification of potentially responsible parties; the nature, amount, and location of discharged or released materials; the probable direction and time of travel of discharged or released materials; whether the discharge is a worst case discharge as discussed in § 300.324; the pathways to human and environmental exposure; the potential impact on human health, welfare, and safety and the environment; whether the discharge or release poses a substantial threat to the public health or welfare of the United States as discussed in § 300.322; the potential impact on natural resources and property which may be affected; priorities for protecting human health and welfare and the environment; and appropriate cost documentation.
              (d) The OSC's/RPM's efforts shall be coordinated with other appropriate federal, state, local, and private response agencies. OSCs/RPMs may designate capable persons from federal, state, or local agencies to act as their on-scene representatives. State and local governments, however, are not authorized to take actions under subparts D and E of the NCP that involve expenditures of the Oil Spill Liability Trust Fund or CERCLA funds unless an appropriate contract or cooperative agreement has been established. The basic framework for the response management structure is a system (e.g., a unified command system), that brings together the functions of the federal government, the state government, and the responsible party to achieve an effective and efficient response, where the OSC maintains authority.
              (e) The OSC/RPM should consult regularly with the RRT and NSFCC, as appropriate, in carrying out the NCP and keep the RRT and NSFCC, as appropriate, informed of activities under the NCP.
              (f) The OSC/RPM shall advise the support agency as promptly as possible of reported releases.
              (g) The OSC/RPM should evaluate incoming information and immediately advise FEMA of potential major disaster situations.
              (h) In those instances where a possible public health emergency exists, the OSC/RPM should notify the Department of Health and Human Services (HHS) representative to the RRT. Throughout response actions, the OSC/RPM may call upon the HHS representative for assistance in determining public health threats and call upon the Occupational Safety and Health Administration (OSHA) and HHS for assistance on worker health and safety issues.

              (i) All federal agencies should plan for emergencies and develop procedures for dealing with oil discharges and releases of hazardous substances, pollutants, or contaminants from vessels and facilities under their jurisdiction. All federal agencies, therefore, are responsible for designating the office that coordinates response to such incidents in accordance with the NCP and applicable federal regulations and guidelines.
              (j)(1) The OSC/RPM shall ensure that the trustees for natural resources are promptly notified of discharges or releases.
              (2) The OSC or RPM shall coordinate all response activities with the affected natural resource trustees and, for discharges of oil, the OSC shall consult with the affected trustees on the appropriate removal action to be taken.
              (k) Where the OSC/RPM becomes aware that a discharge or release may affect any endangered or threatened species or their habitat, the OSC/RPM shall consult with the Department of Interior (DOI), or the Department of Commerce (DOC) (NOAA) and, if appropriate, the cognizant federal land managing agency.
              (l) The OSC/RPM is responsible for addressing worker health and safety concerns at a response scene, in accordance with § 300.150.
              (m) The OSC shall submit pollution reports to the RRT and other appropriate agencies as significant developments occur during response actions, through communications networks or procedures agreed to by the RRT and covered in the RCP.
              (n) OSCs/RPMs should ensure that all appropriate public and private interests are kept informed and that their concerns are considered throughout a response, to the extent practicable, consistent with the requirements of § 300.155 of this part.
            
            
              § 300.140
              Multi-regional responses.
              (a) If a discharge or release moves from the area covered by one ACP or RCP into another area, the authority for response actions should likewise shift. If a discharge or release affects areas covered by two or more ACPs or RCPs, the response mechanisms of each applicable plan may be activated. In this case, response actions of all regions concerned shall be fully coordinated as detailed in the RCPs and ACPs.
              (b) There shall be only one OSC and/or RPM at any time during the course of a response operation. Should a discharge or release affect two or more areas, EPA, the USCG, DOD, DOE, or other lead agency, as appropriate, shall give prime consideration to the area vulnerable to the greatest threat, in determining which agency should provide the OSC and/or RPM. The RRT shall designate the OSC and/or RPM if the RRT member agencies who have response authority within the affected areas are unable to agree on the designation. The NRT shall designate the OSC and/or RPM if members of one RRT or two adjacent RRTs are unable to agree on the designation.
              (c) Where the USCG has initially provided the OSC for response to a release from hazardous waste management facilities located in the coastal zone, responsibility for response action shall shift to EPA or another federal agency, as appropriate.
            
            
              § 300.145
              Special teams and other assistance available to OSCs/RPMs.
              (a) The NSF is a special team established by the USCG, including the three USCG Strike Teams, the Public Information Assist Team (PIAT), and the NSFCC. The NSF is available to assist OSCs/RPMs in their preparedness and response duties.
              (1) The three Strike Teams (Atlantic, Gulf, and Pacific) provide trained personnel and specialized equipment to assist the OSC in training for spill response, stabilizing and containing the spill, and in monitoring or directing the response actions of the responsible parties and/or contractors. The OSC has a specific team designated for initial contact and may contact that team directly for any assistance.
              (2) The NSFCC can provide the following support to the OSC:
              (i) Technical assistance, equipment and other resources to augment the OSC staff during spill response.
              (ii) Assistance in coordinating the use of private and public resources in support of the OSC during a response to or a threat of a worst case discharge of oil.

              (iii) Review of the area contingency plan, including an evaluation of equipment readiness and coordination among responsible public agencies and private organizations.
              
              (iv) Assistance in locating spill response resources for both response and planning, using the NSFCC's national and international computerized inventory of spill response resources.
              (v) Coordination and evaluation of pollution response exercises.
              (vi) Inspection of district prepositioned pollution response equipment.
              (3) PIAT is an element of the NSFCC staff which is available to assist OSCs to meet the demands for public information during a response or exercise. Its use is encouraged any time the OSC requires outside public affairs support. Requests for PIAT assistance may be made through the NSFCC or NRC.
              (b)(1) The Environmental Response Team (ERT) is established by EPA in accordance with its disaster and emergency responsibilities. The ERT has expertise in treatment technology, biology, chemistry, hydrology, geology, and engineering.
              (2) The ERT can provide access to special decontamination equipment for chemical releases and advice to the OSC/RPM in hazard evaluation; risk assessment; multimedia sampling and analysis program; on-site safety, including development and implementation plans; cleanup techniques and priorities; water supply decontamination and protection; application of dispersants; environmental assessment; degree of cleanup required; and disposal of contaminated material.
              (3) The ERT also provides both introductory and intermediate level training courses to prepare response personnel.
              (4) OSC/RPM or RRT requests for ERT support should be made to the EPA representative on the RRT; EPA Headquarters, Director, Emergency Response Division; or the appropriate EPA regional emergency coordinator.
              (c) Scientific Support Coordinators (SSCs) may be designated by the OSC (and RPM in the case of EPA SSCs) as the principal advisors for scientific issues, communication with the scientific community, and coordination of requests for assistance from state and federal agencies regarding scientific studies. The SSC strives for a consensus on scientific issues affecting the response, but ensures that differing opinions within the community are communicated to the OSC/RPM.
              (1) Generally, SSCs are provided by NOAA in the coastal zones, and by EPA in the inland zone. OSC/RPM requests for SSC support can be made directly to the SSC assigned to the area or to the agency member of the RRT. NOAA SSCs can also be requested through NOAA's SSC program office in Seattle, WA. NOAA SSCs are assigned to USCG Districts and are supported by a scientific support team that includes expertise in environmental chemistry, oil slick tracking, pollutant transport modeling, natural resources at risk, environmental tradeoffs of countermeasures and cleanup, and information management.
              (2) During a response, the SSC serves on the federal OSC's/RPM's staff and may, at the request of the OSC/RPM, lead the scientific team and be responsible for providing scientific support for operational decisions and for coordinating on-scene scientific activity. Depending on the nature and location of the incident, the SSC integrates expertise from governmental agencies, universities, community representatives, and industry to assist the OSC/RPM in evaluating the hazards and potential effects of releases and in developing response strategies.
              (3) At the request of the OSC, the SSC may facilitate the OSC's work with the lead administrative trustee for natural resources to ensure coordination between damage assessment data collection efforts and data collected in support of response operations.
              (4) SSCs support the Regional Response Teams and the Area Committees in preparing regional and area contingency plans and in conducting spill training and exercises. For area plans, the SSC provides leadership for the synthesis and integration of environmental information required for spill response decisions in support of the OSC.

              (d)(1) SUPSALV has an extensive salvage/search and recovery equipment inventory with the requisite knowledge and expertise to support these operations, including specialized salvage, firefighting, and petroleum, oil and lubricants offloading capability.
              
              (2) When possible, SUPSALV will provide equipment for training exercises in support of national and regional contingency planning objectives.
              (3) The OSC/RPM may request assistance directly from SUPSALV. Formal requests are routed through the Chief of Naval Operations (N312).
              (e) For marine salvage operations, OSCs/RPMs with responsibility for monitoring, evaluating, or supervising these activities should request technical assistance from DOD, the Strike Teams, or commercial salvors as necessary to ensure that proper actions are taken. Marine salvage operations generally fall into five categories: afloat salvage; offshore salvage; river and harbor clearance; cargo salvage; and rescue towing. Each category requires different knowledge and specialized types of equipment. The complexity of such operations may be further compounded by local environmental and geographic conditions. The nature of marine salvage and the conditions under which it occurs combine to make such operations imprecise, difficult, hazardous, and expensive. Thus, responsible parties or other persons attempting to perform such operations without adequate knowledge, equipment, and experience could aggravate, rather than relieve, the situation.
              (f) Radiological Emergency Response Teams (RERTs) have been established by EPA's Office of Radiation Programs (ORP) to provide response and support for incidents or sites containing radiological hazards. Expertise is available in radiation monitoring, radionuclide analysis, radiation health physics, and risk assessment. RERTs can provide on-site support including mobile monitoring laboratories for field analyses of samples and fixed laboratories for radiochemical sampling and analyses. Requests for support may be made 24 hours a day via the NRC or directly to the EPA Radiological Response Coordinator in the Office of Radiation Programs. Assistance is also available from DOE and other federal agencies.
              (g)(1) DRGs assist the OSC by providing technical assistance, personnel, and equipment, including pre-positioned equipment. Each DRG consists of all Coast Guard personnel and equipment, including marine firefighting equipment, in its district, additional pre-positioned equipment, and a District Response Advisory Team (DRAT) that is available to provide support to the OSC in the event that a spill exceeds local response capabilities. Each DRG:
              (i) Shall provide technical assistance, equipment, and other resources, as available, when requested by an OSC through the USCG representative to the RRT;
              (ii) Shall ensure maintenance of all USCG response equipment within its district;
              (iii) May provide technical assistance in the preparation of the ACP; and
              (iv) Shall review each of those plans that affect its area of geographic responsibility.
              (2) In deciding where to locate personnel and pre-positioned equipment, the USCG shall give priority emphasis to:
              (i) The availability of facilities for loading and unloading heavy or bulky equipment by barge;
              (ii) The proximity to an airport capable of supporting large military transport aircraft;
              (iii) The flight time to provide response to oil spills in all areas of the Coast Guard district with the potential for marine casualties;
              (iv) The availability of trained local personnel capable of responding in an oil spill emergency; and
              (v) Areas where large quantities of petroleum products are transported.
              (h) The NPFC is responsible for implementing those portions of Title I of the OPA that have been delegated to the Secretary of the department in which the Coast Guard is operating. The NPFC is responsible for addressing funding issues arising from discharges and threats of discharges of oil. The NPFC:
              (1) Issues Certificates of Financial Responsibility to owners and operators of vessels to pay for costs and damages that are incurred by their vessels as a result of oil discharges;

              (2) Provides funding for various response organizations for timely abatement and removal actions related to oil discharges;
              
              (3) Provides equitable compensation to claimants who sustain costs and damages from oil discharges when the responsible party fails to do so;
              (4) Recovers monies from persons liable for costs and damages resulting from oil discharges to the full extent of liability under the law; and
              (5) Provides funds to initiate natural resource damage assessments.
            
            
              § 300.150
              Worker health and safety.
              (a) Response actions under the NCP will comply with the provisions for response action worker safety and health in 29 CFR 1910.120. The NRS meets the requirements of 29 CFR 1910.120 concerning use of an incident command system.
              (b) In a response action taken by a responsible party, the responsible party must assure that an occupational safety and health program consistent with 29 CFR 1910.120 is made available for the protection of workers at the response site.

              (c) In a response taken under the NCP by a lead agency, an occupational safety and health program should be made available for the protection of workers at the response site, consistent with, and to the extent required by, 29 CFR 1910.120. Contracts relating to a response action under the NCP should contain assurances that the contractor at the response site will comply with this program and with any applicable provisions of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) (OSH Act) and state laws with plans approved under section 18 of the OSH Act.
              (d) When a state, or political subdivision of a state, without an OSHA-approved state plan is the lead agency for response, the state or political subdivision must comply with standards in 40 CFR part 311, promulgated by EPA pursuant to section 126(f) of SARA.
              (e) Requirements, standards, and regulations of the OSH Act and of state OSH laws not directly referenced in paragraphs (a) through (d) of this section, must be complied with where applicable. Federal OSH Act requirements include, among other things, Construction Standards (29 CFR part 1926), General Industry Standards (29 CFR part 1910), and the general duty requirement of section 5(a)(1) of the OSH Act (29 U.S.C. 654(a)(1)). No action by the lead agency with respect to response activities under the NCP constitutes an exercise of statutory authority within the meaning of section 4(b)(1) of the OSH Act. All governmental agencies and private employers are directly responsible for the health and safety of their own employees.
            
            
              § 300.155
              Public information and community relations.
              (a) When an incident occurs, it is imperative to give the public prompt, accurate information on the nature of the incident and the actions underway to mitigate the damage. OSCs/RPMs and community relations personnel should ensure that all appropriate public and private interests are kept informed and that their concerns are considered throughout a response. They should coordinate with available public affairs/community relations resources to carry out this responsibility by establishing, as appropriate, a Joint Information Center bringing together resources from federal and state agencies and the responsible party.

              (b) An on-scene news office may be established to coordinate media relations and to issue official federal information on an incident. Whenever possible, it will be headed by a representative of the lead agency. The OSC/RPM determines the location of the on-scene news office, but every effort should be made to locate it near the scene of the incident. If a participating agency believes public interest warrants the issuance of statements and an on-scene news office has not been established, the affected agency should recommend its establishment. All federal news releases or statements by participating agencies should be cleared through the OSC/RPM. Information dissemination relating to natural resource damage assessment activities shall be coordinated through the lead administrative trustee. The designated lead administrative trustee may assist the OSC/RPM by disseminating information on issues relating to damage assessment activities. Following termination of removal activity, information dissemination on damage assessment activities shall be through the lead administrative trustee.
              (c) The community relations requirements specified in §§ 300.415, 300.430, and 300.435 apply to removal, remedial, and enforcement actions and are intended to promote active communication between communities affected by discharges or releases and the lead agency responsible for response actions. Community Relations Plans (CRPs) are required by EPA for certain response actions. The OSC/RPM should ensure coordination with such plans which may be in effect at the scene of a discharge or release or which may need to be developed during follow-up activities.
            
            
              § 300.160
              Documentation and cost recovery.
              (a) For releases of a hazardous substance, pollutant, or contaminant, the following provisions apply:
              (1) During all phases of response, the lead agency shall complete and maintain documentation to support all actions taken under the NCP and to form the basis for cost recovery. In general, documentation shall be sufficient to provide the source and circumstances of the release, the identity of responsible parties, the response action taken, accurate accounting of federal, state, or private party costs incurred for response actions, and impacts and potential impacts to the public health and welfare and the environment. Where applicable, documentation shall state when the NRC received notification of a release of a reportable quantity.
              (2) The information and reports obtained by the lead agency for Fund-financed response actions shall, as appropriate, be transmitted to the chair of the RRT. Copies can then be forwarded to the NRT, members of the RRT, and others as appropriate.
              (3) The lead agency shall make available to the trustees of affected natural resources information and documentation that can assist the trustees in the determination of actual or potential natural resource injuries.
              (b) For discharges of oil, documentation and cost recovery provisions are described in § 300.315.
              (c) Response actions undertaken by the participating agencies shall be carried out under existing programs and authorities when available. Federal agencies are to make resources available, expend funds, or participate in response to discharges and releases under their existing authority. Interagency agreements may be signed when necessary to ensure that the federal resources will be available for a timely response to a discharge or release. The ultimate decision as to the appropriateness of expending funds rests with the agency that is held accountable for such expenditures. Further funding provisions for discharges of oil are described in § 300.335.
              (d) The Administrator of EPA and the Administrator of the Agency for Toxic Substances and Disease Registry (ATSDR) shall assure that the costs of health assessment or health effect studies conducted under the authority of CERCLA section 104(i) are documented in accordance with standard EPA procedures for cost recovery. Documentation shall include information on the nature of the hazardous substances addressed by the research, information concerning the locations where these substances have been found, and any available information on response actions taken concerning these substances at the location.
            
            
              § 300.165
              OSC reports.
              (a) As requested by the NRT or RRT, the OSC/RPM shall submit to the NRT or RRT a complete report on the removal operation and the actions taken. The RRT shall review the OSC report and send to the NRT a copy of the OSC report with its comments or recommendations within 30 days after the RRT has received the OSC report.
              (b) The OSC report shall record the situation as it developed, the actions taken, the resources committed, and the problems encountered.
            
            
              § 300.170
              Federal agency participation.

              Federal agencies listed in § 300.175 have duties established by statute, executive order, or Presidential directive which may apply to federal response actions following, or in prevention of, the discharge of oil or release of a hazardous substance, pollutant, or contaminant. Some of these agencies also have duties relating to the restoration, rehabilitation, replacement, or acquisition of equivalent natural resources injured or lost as a result of such discharge or release as described in subpart G of this part. The NRT, RRT, and Area Committee organizational structure, and the NCP, RCPs and ACPs, described in § 300.210, provide for agencies to coordinate with each other in carrying out these duties.
              (a) Federal agencies may be called upon by an OSC/RPM during response planning and implementation to provide assistance in their respective areas of expertise, as described in § 300.175, consistent with the agencies' capabilities and authorities.
              (b) In addition to their general responsibilities, federal agencies should:
              (1) Make necessary information available to the Secretary of the NRT, RRTs, Area Committees, and OSCs/RPMs.
              (2) Provide representatives to the NRT and RRTs and otherwise assist RRTs and OSCs, as necessary, in formulating RCPs and ACPs.
              (3) Inform the NRT, RRTs, and Area Committees, consistent with national security considerations, of changes in the availability of resources that would affect the operations implemented under the NCP.
              (c) All federal agencies are responsible for reporting releases of hazardous substances from facilities or vessels under their jurisdiction or control in accordance with section 103 of CERCLA.
              (d) All federal agencies are encouraged to report releases of pollutants or contaminants and must report discharges of oil, as required in 40 CFR part 110, from facilities or vessels under their jurisdiction or control to the NRC.
            
            
              § 300.175
              Federal agencies: additional responsibilities and assistance.
              (a) During preparedness planning or in an actual response, various federal agencies may be called upon to provide assistance in their respective areas of expertise, as indicated in paragraph (b) of this section, consistent with agency legal authorities and capabilities.
              (b) The federal agencies include:
              (1) USCG, as provided in 14 U.S.C. 1-3, is an agency in DOT, except when operating as an agency in the United States Navy (USN) in time of war. The USCG provides the NRT vice chair, co-chairs for the standing RRTs, and predesignated OSCs for the coastal zone, as described in § 300.120(a)(1). The USCG maintains continuously manned facilities which can be used for command, control, and surveillance of oil discharges and hazardous substance releases occurring in the coastal zone. The USCG also offers expertise in domestic and international fields of port safety and security, maritime law enforcement, ship navigation and construction, and the manning, operation, and safety of vessels and marine facilities. The USCG may enter into a contract or cooperative agreement with the appropriate state in order to implement a response action.

              (2) EPA chairs the NRT and co-chairs, with the USCG, the standing RRTs; provides predesignated OSCs for all inland areas for which an ACP is required under CWA section 311(j) and for discharges and releases occurring in the inland zone and RPMs for remedial actions except as otherwise provided; and generally provides the SSC for responses in the inland zone. EPA provides expertise on human health and ecological effects of oil discharges or releases of hazardous substances, pollutants, or contaminants; ecological and human health risk assessment methods; and environmental pollution control techniques. Access to EPA's scientific expertise can be facilitated through the EPA representative to the Research and Development Committee of the National Response Team; the EPA Office of Research and Development's Superfund Technical Liaisons or Regional Scientists located in EPA Regional offices; or through EPA's Office of Science Planning and Regulatory Evaluation. EPA also provides legal expertise on the interpretation of CERCLA and other environmental statutes. EPA may enter into a contract or cooperative agreement with the appropriate state in order to implement a response action.
              
              (3) FEMA provides guidance, policy and program advice, and technical assistance in hazardous materials, chemical, and radiological emergency preparedness activities (including planning, training, and exercising). FEMA's primary point of contact for administering financial and technical assistance to state and local governments to support their efforts to develop and maintain an effective emergency management and response capability is the Preparedness, Training, and Exercises Directorate.
              (4) DOD has responsibility to take all action necessary with respect to releases where either the release is on, or the sole source of the release is from, any facility or vessel under the jurisdiction, custody, or control of DOD. In addition to those capabilities provided by SUPSALV, DOD may also, consistent with its operational requirements and upon request of the OSC, provide locally deployed USN oil spill equipment and provide assistance to other federal agencies on request. The following two branches of DOD have particularly relevant expertise:
              (i) The United States Army Corps of Engineers has specialized equipment and personnel for maintaining navigation channels, for removing navigation obstructions, for accomplishing structural repairs, and for performing maintenance to hydropower electric generating equipment. The Corps can also provide design services, perform construction, and provide contract writing and contract administrative services for other federal agencies.
              (ii) The U.S. Navy Supervisor of Salvage (SUPSALV) is the branch of service within DOD most knowledgeable and experienced in ship salvage, shipboard damage control, and diving. The USN has an extensive array of specialized equipment and personnel available for use in these areas as well as specialized containment, collection, and removal equipment specifically designed for salvage-related and open-sea pollution incidents.
              (5) DOE generally provides designated OSCs/RPMs that are responsible for taking all response actions with respect to releases where either the release is on, or the sole source of the release is from, any facility or vessel under its jurisdiction, custody, or control, including vessels bareboat-chartered and operated. In addition, under the FRERP, DOE provides advice and assistance to other OSCs/RPMs for emergency actions essential for the control of immediate radiological hazards. Incidents that qualify for DOE radiological advice and assistance are those believed to involve source, by-product, or special nuclear material or other ionizing radiation sources, including radium, and other naturally occurring radionuclides, as well as particle accelerators. Assistance is available through direct contact with the appropriate DOE Radiological Assistance Program Regional Office.
              (6) The Department of Agriculture (USDA) has scientific and technical capability to measure, evaluate, and monitor, either on the ground or by use of aircraft, situations where natural resources including soil, water, wildlife, and vegetation have been impacted by fire, insects and diseases, floods, hazardous substances, and other natural or man-caused emergencies. The USDA may be contacted through Forest Service emergency staff officers who are the designated members of the RRT. Agencies within USDA have relevant capabilities and expertise as follows:
              (i) The Forest Service has responsibility for protection and management of national forests and national grasslands. The Forest Service has personnel, laboratory, and field capability to measure, evaluate, monitor, and control as needed, releases of pesticides and other hazardous substances on lands under its jurisdiction.

              (ii) The Agriculture Research Service (ARS) administers an applied and developmental research program in animal and plant protection and production; the use and improvement of soil, water, and air; the processing, storage, and distribution of farm products; and human nutrition. The ARS has the capabilities to provide regulation of, and evaluation and training for, employees exposed to biological, chemical, radiological, and industrial hazards. In emergency situations, the ARS can identify, control, and abate pollution in the areas of air, soil, wastes, pesticides, radiation, and toxic substances for ARS facilities.
              
              (iii) The Soil Conservation Service (SCS) has personnel in nearly every county in the nation who are knowledgeable in soil, agronomy, engineering, and biology. These personnel can help to predict the effects of pollutants on soil and their movements over and through soils. Technical specialists can assist in identifying potential hazardous waste sites and provide review and advice on plans for remedial measures.
              (iv) The Animal and Plant Health Inspection Service (APHIS) can respond in an emergency to regulate movement of diseased or infected organisms to prevent the spread and contamination of nonaffected areas.
              (v) The Food Safety and Inspection Service (FSIS) has responsibility to prevent meat and poultry products contaminated with harmful substances from entering human food channels. In emergencies, the FSIS works with other federal and state agencies to establish acceptability for slaughter of exposed or potentially exposed animals and their products. In addition they are charged with managing the Federal Radiological Emergency Response Program for the USDA.
              (7) DOC, through NOAA, provides scientific support for response and contingency planning in coastal and marine areas, including assessments of the hazards that may be involved, predictions of movement and dispersion of oil and hazardous substances through trajectory modeling, and information on the sensitivity of coastal environments to oil and hazardous substances and associated clean-up and mitigation methods; provides expertise on living marine resources and their habitats, including endangered species, marine mammals and National Marine Sanctuary ecosystems; provides information on actual and predicted meteorological, hydrological, ice, and oceanographic conditions for marine, coastal, and inland waters, and tide and circulation data for coastal and territorial waters and for the Great Lakes.
              (8) HHS assists with the assessment, preservation, and protection of human health and helps ensure the availability of essential human services. HHS provides technical and nontechnical assistance in the form of advice, guidance, and resources to other federal agencies as well as state and local governments.
              (i) The principal HHS response comes from the U.S. Public Health Service and is coordinated from the Office of the Assistant Secretary for Health, and various Public Health Service regional offices. Within the Public Health Service, the primary response to a hazardous materials emergency comes from Agency for Toxic Substances and Disease Registry (ATSDR) and the Centers for Disease Control (CDC). Both ATSDR and CDC have a 24-hour emergency response capability wherein scientific and technical personnel are available to provide technical assistance to the lead federal agency and state and local response agencies on human health threat assessment and analysis, and exposure prevention and mitigation. Such assistance is used for situations requiring evacuation of affected areas, human exposure to hazardous materials, and technical advice on mitigation and prevention. CDC takes the lead during petroleum releases regulated under the CWA and OPA while ATSDR takes the lead during chemical releases under CERCLA. Both agencies are mutually supportive.
              (ii) Other Public Health Service agencies involved in support during hazardous materials incidents either directly or through ATSDR/CDC include the Food and Drug Administration, the Health Resources and Services Administration, the Indian Health Service, and the National Institutes of Health.
              (iii) Statutory authority for HHS/National Institutes for Environmental Health Sciences (NIEHS) involvement in hazardous materials accident prevention is non-regulatory in nature and focused on two primary areas for preventing community and worker exposure to hazardous materials releases: Worker safety training and basic research activities. Under section 126 of SARA, NIEHS is given statutory authority for supporting development of curricula and model training programs for waste workers and chemical emergency responders.

              Under section 118(b) of the Hazardous Materials Transportation and Uniform Safety Act (HMTUSA) (49 U.S.C. 1802 et seq.), NIEHS also administers the Hazmat Employee Training Program to prepare curricula and training for hazardous materials transportation workers. In the basic research arena, NIEHS is authorized under section 311 of SARA to conduct a hazardous substance basic research and training program to evaluate toxic effects and assess human health risks from accidental releases of hazardous materials. Under Title IX, section 901(h) of the Clean Air Act Amendments, NIEHS also is authorized to conduct basic research on air pollutants, as well as train physicians in environmental health. Federal research and training in hazardous materials release prevention represents an important non-regulatory activity and supplements ongoing private sector programs.
              (9) DOI may be contacted through Regional Environmental Officers (REOs), who are the designated members of RRTs. Department land managers have jurisdiction over the national park system, national wildlife refuges and fish hatcheries, the public lands, and certain water projects in western states. In addition, bureaus and offices have relevant expertise as follows:
              (i) United States Fish and Wildlife Service (USFWS) and other Bureaus: Anadromous and certain other fishes and wildlife, including endangered and threatened species, migratory birds, and certain marine mammals; waters and wetlands; and effects on natural resources.
              (ii) The National Biological Survey performs research in support of biological resource management; inventories, monitors, and reports on the status and trends in the Nation's biotic resources; and transfers the information gained in research and monitoring to resource managers and others concerned with the care, use, and conservation of the Nation's natural resources. The National Biological Survey has laboratory/research facilities.
              (iii) Geological Survey: Geology, hydrology (ground water and surface water), and natural hazards.
              (iv) Bureau of Land Management: Minerals, soils, vegetation, wildlife, habitat, archaeology, and wilderness; and hazardous materials.
              (v) Minerals Management Service: Oversight of offshore oil and gas exploration and production facilities and associated pipelines and pipeline facilities under the Outer Continental Shelf Lands Act and the CWA; oil spill response technology research; and establishing oil discharge contingency planning requirements for offshore facilities.
              (vi) Bureau of Mines: Analysis and identification of inorganic hazardous substances and technical expertise in metals and metallurgy relevant to site cleanup.
              (vii) Office of Surface Mining: Coal mine wastes and land reclamation.
              (viii) National Park Service: General biological, natural, and cultural resource managers to evaluate, measure, monitor, and contain threats to park system lands and resources; archaeological and historical expertise in protection, preservation, evaluation, impact mitigation, and restoration of cultural resources; emergency personnel.
              (ix) Bureau of Reclamation: Operation and maintenance of water projects in the West; engineering and hydrology; and reservoirs.
              (x) Bureau of Indian Affairs: Coordination of activities affecting Indian lands; assistance in identifying Indian tribal government officials.
              (xi) Office of Territorial Affairs: Assistance in implementing the NCP in American Samoa, Guam, the Pacific Island Governments, the Northern Mariana Islands, and the Virgin Islands.
              (10) The Department of Justice (DOJ) can provide expert advice on complicated legal questions arising from discharges or releases, and federal agency responses. In addition, the DOJ represents the federal government, including its agencies, in litigation relating to such discharges or releases. Other legal issues or questions shall be directed to the federal agency counsel for the agency providing the OSC/RPM for the response.

              (11) The Department of Labor (DOL), through OSHA and the states operating plans approved under section 18 of the OSH Act, has authority to conduct safety and health inspections of hazardous waste sites to assure that employees are being protected and to determine if the site is in compliance with:
              (i) Safety and health standards and regulations promulgated by OSHA (or the states) in accordance with section 126 of SARA and all other applicable standards; and
              (ii) Regulations promulgated under the OSH Act and its general duty clause. OSHA inspections may be self-generated, consistent with its program operations and objectives, or may be conducted in response to requests from EPA or another lead agency, or in response to accidents or employee complaints. OSHA may also conduct inspections at hazardous waste sites in those states with approved plans that choose not to exercise their jurisdiction to inspect such sites. On request, OSHA will provide advice and consultation to EPA and other NRT/RRT agencies as well as to the OSC/RPM regarding hazards to persons engaged in response activities. OSHA may also take any other action necessary to assure that employees are properly protected at such response activities. Any questions about occupational safety and health at these sites may be referred to the OSHA Regional Office.
              (12) DOT provides response expertise pertaining to transportation of oil or hazardous substances by all modes of transportation. Through the Research and Special Programs Administration (RSPA), DOT offers expertise in the requirements for packaging, handling, and transporting regulated hazardous materials. DOT, through RSPA, establishes oil discharge contingency planning requirements for pipelines, transport by rail and containers or bulk transport of oil.
              (13) The Department of State (DOS) will lead in the development of international joint contingency plans. It will also help to coordinate an international response when discharges or releases cross international boundaries or involve foreign flag vessels. Additionally, DOS will coordinate requests for assistance from foreign governments and U.S. proposals for conducting research at incidents that occur in waters of other countries.
              (14) The Nuclear Regulatory Commission will respond, as appropriate, to releases of radioactive materials by its licensees, in accordance with the NRC Incident Response Plan (NUREG-0728) to monitor the actions of those licensees and assure that the public health and environment are protected and adequate recovery operations are instituted. The Nuclear Regulatory Commission will keep EPA informed of any significant actual or potential releases in accordance with procedural agreements. In addition, the Nuclear Regulatory Commission will provide advice to the OSC/RPM when assistance is required in identifying the source and character of other hazardous substance releases where the Nuclear Regulatory Commission has licensing authority for activities utilizing radioactive materials.
              (15) The General Services Administration (GSA) provides logistic and telecommunications support to federal agencies. During an emergency situation, GSA quickly responds to aid state and local governments as directed by other federal agencies. The type of support provided might include leasing and furnishing office space, setting up telecommunications and transportation services, and advisory assistance.
            
            
              § 300.180
              State and local participation in response.

              (a) Each state governor is requested to designate one state office/representative to represent the state on the appropriate RRT. The state's office/representative may participate fully in all activities of the appropriate RRT. Each state governor is also requested to designate a lead state agency that will direct state-lead response operations. This agency is responsible for designating the lead state response official for federal and/or state-lead response actions, and coordinating/communicating with any other state agencies, as appropriate. Local governments are invited to participate in activities on the appropriate RRT as may be provided by state law or arranged by the state's representative. Indian tribes wishing to participate should assign one person or office to represent the tribal government on the appropriate RRT.
              (b) Appropriate local and state officials (including Indian tribes) will participate as part of the response structure as provided in the ACP.
              (c) In addition to meeting the requirements for local emergency plans under SARA section 303, state and local government agencies are encouraged to include contingency planning for responses, consistent with the NCP, RCP, and ACP in all emergency and disaster planning.
              (d) For facilities not addressed under CERCLA or the CWA, states are encouraged to undertake response actions themselves or to use their authorities to compel potentially responsible parties to undertake response actions.
              (e) States are encouraged to enter into cooperative agreements pursuant to sections 104 (c)(3) and (d) of CERCLA to enable them to undertake actions authorized under subpart E of the NCP. Requirements for entering into these agreements are included in subpart F of the NCP. A state agency that acts pursuant to such agreements is referred to as the lead agency. In the event there is no cooperative agreement, the lead agency can be designated in a SMOA or other agreement.
              (f) Because state and local public safety organizations would normally be the first government representatives at the scene of a discharge or release, they are expected to initiate public safety measures that are necessary to protect public health and welfare and that are consistent with containment and cleanup requirements in the NCP, and are responsible for directing evacuations pursuant to existing state or local procedures.
            
            
              § 300.185
              Nongovernmental participation.
              (a) Industry groups, academic organizations, and others are encouraged to commit resources for response operations. Specific commitments should be listed in the RCP and ACP. Those entities required to develop tank vessel and facility response plans under CWA section 311(j) must be able to respond to a worst case discharge to the maximum extent practicable, and shall commit sufficient resources to implement other aspects of those plans in accordance with the requirements of 30 CFR part 254, 33 CFR parts 150, 154, and 155; 40 CFR part 112; and 49 CFR parts 171 and 194.
              (b) The technical and scientific information generated by the local community, along with information from federal, state, and local governments, should be used to assist the OSC/RPM in devising response strategies where effective standard techniques are unavailable. Such information and strategies will be incorporated into the ACP, as appropriate. The SSC may act as liaison between the OSC/RPM and such interested organizations.
              (c) ACPs shall establish procedures to allow for well organized, worthwhile, and safe use of volunteers, including compliance with § 300.150 regarding worker health and safety. ACPs should provide for the direction of volunteers by the OSC/RPM or by other federal, state, or local officials knowledgeable in contingency operations and capable of providing leadership. ACPs also should identify specific areas in which volunteers can be used, such as beach surveillance, logistical support, and bird and wildlife treatment. Unless specifically requested by the OSC/RPM, volunteers generally should not be used for physical removal or remedial activities. If, in the judgment of the OSC/RPM, dangerous conditions exist, volunteers shall be restricted from on-scene operations.
              (d) Nongovernmental participation must be in compliance with the requirements of subpart H of this part if any recovery of costs will be sought.
            
          
          
            Subpart C—Planning and Preparedness
            
              Source:
              59 FR 47440, Sept. 15, 1994, unless otherwise noted.
            
            
              § 300.200
              General.

              This subpart summarizes emergency preparedness activities relating to discharges of oil and releases of hazardous substances, pollutants, or contaminants; describes the three levels of contingency planning under the national response system; and cross-references state and local emergency preparedness activities under SARA Title III, also known as the “Emergency Planning and Community Right-to-Know Act of 1986” but referred to herein as “Title III.” Regulations implementing Title III are codified at 40 CFR subchapter J.
            
            
              § 300.205
              Planning and coordination structure.
              (a) National. As described in § 300.110, the NRT is responsible for national planning and coordination.
              (b) Regional. As described in § 300.115, the RRTs are responsible for regional planning and coordination.
              (c) Area. As required by section 311(j) of the CWA, under the direction of the federal OSC for its area, Area Committees comprising qualified personnel of federal, state, and local agencies shall be responsible for:
              (1) Preparing an ACP for their areas (as described in § 300.210(c));
              (2) Working with appropriate federal, state, and local officials to enhance the contingency planning of those officials and to assure pre-planning of joint response efforts, including appropriate procedures for mechanical recovery, dispersal, shoreline cleanup, protection of sensitive environmental areas, and protection, rescue, and rehabilitation of fisheries and wildlife; and
              (3) Working with appropriate federal, state, and local officials to expedite decisions for the use of dispersants and other mitigating substances and devices.
              (d) State. As provided by sections 301 and 303 of Title III, the SERC of each state, appointed by the Governor, is to designate emergency planning districts, appoint Local Emergency Planning Committees (LEPCs), supervise and coordinate their activities, and review local emergency response plans, which are described in § 300.215. The SERC also is to establish procedures for receiving and processing requests from the public for information generated by Title III reporting requirements and to designate an official to serve as coordinator for information.
              (e) Local. As provided by sections 301 and 303 of Title III, emergency planning districts are designated by the SERC in order to facilitate the preparation and implementation of emergency plans. Each LEPC is to prepare a local emergency response plan for the emergency planning district and establish procedures for receiving and processing requests from the public for information generated by Title III reporting requirements. The LEPC is to appoint a chair and establish rules for the LEPC. The LEPC is to designate an official to serve as coordinator for information and designate in its plan a community emergency coordinator.
              (f) As required by section 311(j)(5) of the CWA, a tank vessel, as defined under section 2101 of title 46, U.S. Code, an offshore facility, and an onshore facility that, because of its location, could reasonably be expected to cause substantial harm to the environment by discharging into or on the navigable waters, adjoining shorelines, or exclusive economic zone must prepare and submit a plan for responding, to the maximum extent practicable, to a worst case discharge, and to a substantial threat of such a discharge, of oil or a hazardous substance.
              (g) The relationship of these plans is described in Figure 4.
              
                
                EC02AU92.004
              
            
            
              § 300.210
              Federal contingency plans.
              There are three levels of contingency plans under the national response system: The National Contingency Plan, RCPs, and ACPs. These plans are available for inspection at EPA regional offices or USCG district offices. Addresses and telephone numbers for these offices may be found in the United States Government Manual, issued annually, or in local telephone directories.
              (a) The National Contingency Plan. The purpose and objectives, authority, and scope of the NCP are described in §§ 300.1 through 300.3.
              (b) Regional Contingency Plans. The RRTs, working with the states, shall develop federal RCPs for each standard federal region, Alaska, Oceania in the Pacific, and the Caribbean to coordinate timely, effective response by various federal agencies and other organizations to discharges of oil or releases of hazardous substances, pollutants, or contaminants. RCPs shall, as appropriate, include information on all useful facilities and resources in the region, from government, commercial, academic, and other sources. To the greatest extent possible, RCPs shall follow the format of the NCP and be coordinated with state emergency response plans, ACPs, which are described in § 300.210(c), and Title III local emergency response plans, which are described in § 300.215. Such coordination should be accomplished by working with the SERCs in the region covered by the RCP. RCPs shall contain lines of demarcation between the inland and coastal zones, as mutually agreed upon by USCG and EPA.
              (c) Area Contingency Plans. (1) Under the direction of an OSC and subject to approval by the lead agency, each Area Committee, in consultation with the appropriate RRTs, Coast Guard DRGs, the NSFCC, SSCs, LEPCs, and SERCs, shall develop an ACP for its designated area. This plan, when implemented in conjunction with other provisions of the NCP, shall be adequate to remove a worst case discharge under § 300.324, and to mitigate or prevent a substantial threat of such a discharge, from a vessel, offshore facility, or onshore facility operating in or near the area.
              (2) The areas of responsibility may include several Title III local planning districts, or parts of such districts. In developing the ACP, the OSC shall coordinate with affected SERCs and LEPCs. The ACP shall provide for a well coordinated response that is integrated and compatible, to the greatest extent possible, with all appropriate response plans of state, local, and non-federal entities, and especially with Title III local emergency response plans.
              (3) The ACP shall include the following:
              (i) A description of the area covered by the plan, including the areas of special economic or environmental importance that might be damaged by a discharge;
              (ii) A description in detail of the responsibilities of an owner or operator and of federal, state, and local agencies in removing a discharge, and in mitigating or preventing a substantial threat of a discharge;
              (iii) A list of equipment (including firefighting equipment), dispersants, or other mitigating substances and devices, and personnel available to an owner or operator and federal, state, and local agencies, to ensure an effective and immediate removal of a discharge, and to ensure mitigation or prevention of a substantial threat of a discharge (this may be provided in an appendix or by reference to other relevant emergency plans (e.g., state or LEPC plans), which may include such equipment lists);
              (iv) A description of procedures to be followed for obtaining an expedited decision regarding the use of dispersants; and
              (v) A detailed description of how the plan is integrated into other ACPs and tank vessel, offshore facility, and onshore facility response plans approved by the President, and into operating procedures of the NSFCC.

              (4)(i) In order to provide for coordinated, immediate and effective protection, rescue, and rehabilitation of, and minimization of risk of injury to, fish and wildlife resources and habitat, Area Committees shall incorporate into each ACP a detailed annex containing a Fish and Wildlife and Sensitive Environments Plan that is consistent with the RCP and NCP. The annex shall be prepared in consultation with the USFWS and NOAA and other interested natural resource management agencies and parties. It shall address fish and wildlife resources and their habitat, and shall include other areas considered sensitive environments in a separate section of the annex, based upon Area Committee recommendations. The annex will provide the necessary information and procedures to immediately and effectively respond to discharges that may adversely affect fish and wildlife and their habitat and sensitive environments, including provisions for a response to a worst case discharge. Such information shall include the identification of appropriate agencies and their responsibilities, procedures to notify these agencies following a discharge or threat of a discharge, protocols for obtaining required fish and wildlife permits and other necessary permits, and provisions to ensure compatibility of annex-related activities with removal operations.
              (ii) The annex shall:
              (A) Identify and establish priorities for fish and wildlife resources and their habitats and other important sensitive areas requiring protection from any direct or indirect effects from discharges that may occur. These effects include, but are not limited to, any seasonal or historical use, as well as all critical, special, significant, or otherwise designated protected areas.
              (B) Provide a mechanism to be used during a spill response for timely identification of protection priorities of those fish and wildlife resources and habitats and sensitive environmental areas that may be threatened or injured by a discharge. These include as appropriate, not only marine and freshwater species, habitats, and their food sources, but also terrestrial wildlife and their habitats that may be affected directly by onshore oil or indirectly by oil-related factors, such as loss or contamination of forage. The mechanism shall also provide for expeditious evaluation and appropriate consultations on the effects to fish and wildlife, their habitat, and other sensitive environments from the application of chemical countermeasures or other countermeasures not addressed under paragraph (e)(4)(iii).
              (C) Identify potential environmental effects on fish and wildlife, their habitat, and other sensitive environments resulting from removal actions or countermeasures, including the option of no removal. Based on this evaluation of potential environmental effects, the annex should establish priorities for application of countermeasure and removal actions to habitats within the geographic region of the ACP. The annex should establish methods to minimize the identified effects on fish and wildlife because of response activities, including, but not limited to: Disturbance of sensitive areas and habitats; illegal or inadvertent taking or disturbance of fish and wildlife or specimens by response personnel; and fish and wildlife, their habitat, and environmentally sensitive areas coming in contact with various cleaning or bioremediation agents. Furthermore, the annex should identify the areas where the movement of oiled debris may pose a risk to resident, transient, or migratory fish and wildlife, and other sensitive environments and should discuss measures to be considered for removing such oiled debris in a timely fashion to reduce such risk.
              (D) Provide for pre-approval of application of specific countermeasures or removal actions that, if expeditiously applied, will minimize adverse spill-induced impacts to fish and wildlife resources, their habitat, and other sensitive environments. Such pre-approval plans must be consistent with paragraphs (c)(4)(ii)(B) and (C) of this section and subpart J requirements, and must have the concurrence of the natural resource trustees.
              (E) Provide monitoring plan(s) to evaluate the effectiveness of different countermeasures or removal actions in protecting the environment. Monitoring should include “set-aside” or “control” areas, where no mitigative actions are taken.
              (F) Identify and plan for the acquisition and utilization of necessary response capabilities for protection, rescue, and rehabilitation of fish and wildlife resources and habitat. This may include appropriately permitted private organizations and individuals with appropriate expertise and experience. The suitable organizations should be identified in cooperation with natural resource law enforcement agencies. Such capabilities shall include, but not be limited to, identification of facilities and equipment necessary for deterring sensitive fish and wildlife from entering oiled areas, and for capturing, holding, cleaning, and releasing injured wildlife. Plans for the provision of such capabilities shall ensure that there is no interference with other OSC removal operations.

              (G) Identify appropriate federal and state agency contacts and alternates responsible for coordination of fish and wildlife rescue and rehabilitation and protection of sensitive environments; identify and provide for required fish and wildlife handling and rehabilitation permits necessary under federal and state laws; and provide guidance on the implementation of law enforcement requirements included under current federal and state laws and corresponding regulations. Requirements include, but are not limited to procedures regarding the capture, transport, rehabilitation, and release of wildlife exposed to or threatened by oil, and disposal of contaminated carcasses of wildlife.
              (H) Identify and secure the means for providing, if needed, the minimum required OSHA and EPA training for volunteers, including those who assist with injured wildlife.
              (I) Define the requirements for evaluating the compatibility between this annex and non-federal response plans (including those of vessels, facilities, and pipelines) on issues affecting fish and wildlife, their habitat, and sensitive environments.
            
            
              § 300.211
              OPA facility and vessel response plans.
              This section describes and cross-references the regulations that implement section 311(j)(5) of the CWA. A tank vessel, as defined under section 2101 of title 46, U.S. Code, an offshore facility, and an onshore facility that, because of its location, could reasonably expect to cause substantial harm to the environment by discharging into or on the navigable waters, adjoining shorelines, or exclusive economic zone must prepare and submit a plan for responding, to the maximum extent practicable, to a worst case discharge, and to a substantial threat of such a discharge, of oil or a hazardous substance. These response plans are required to be consistent with applicable Area Contingency Plans. These regulations are codified as follows:
              (a) For tank vessels, these regulations are codified in 33 CFR part 155;
              (b) For offshore facilities, these regulations are codified in 30 CFR part 254;
              (c) For non-transportation related onshore facilities, these regulations are codified in 40 CFR 112.20;
              (d) For transportation-related onshore facilities, these regulations are codified in 33 CFR part 154;
              (e) For pipeline facilities, these regulations are codified in 49 CFR part 194; and
              (f) For rolling stock, these regulations are codified in 49 CFR part 106 et al.
            
            
              § 300.212
              Area response drills.
              The OSC periodically shall conduct drills of removal capability (including fish and wildlife response capability), without prior notice, in areas for which ACPs are required by § 300.210(c) and under relevant tank vessel and facility response plans.
            
            
              § 300.215
              Title III local emergency response plans.
              This section describes and cross-references the regulations that implement Title III. These regulations are codified at 40 CFR part 355.
              (a) Each LEPC is to prepare an emergency response plan in accordance with section 303 of Title III and review the plan once a year, or more frequently as changed circumstances in the community or at any facility may require. Such Title III local emergency response plans should be closely coordinated with applicable federal ACPs and state emergency response plans.
              (b) [Reserved]
            
            
              § 300.220
              Related Title III issues.
              Other related Title III requirements are found in 40 CFR part 355.
            
          
          
            Subpart D—Operational Response Phases for Oil Removal
            
              Source:
              59 FR 47444, Sept. 15, 1994, unless otherwise noted.
            
            
              § 300.300
              Phase I—Discovery or notification.
              (a) A discharge of oil may be discovered through:
              (1) A report submitted by the person in charge of a vessel or facility, in accordance with statutory requirements;
              (2) Deliberate search by patrols;
              (3) Random or incidental observation by government agencies or the public; or
              (4) Other sources.

              (b) Any person in charge of a vessel or a facility shall, as soon as he or she has knowledge of any discharge from such vessel or facility in violation of section 311(b)(3) of the CWA, immediately notify the NRC. If direct reporting to the NRC is not practicable, reports may be made to the USCG or EPA predesignated OSC for the geographic area where the discharge occurs. The EPA predesignated OSC may also be contacted through the regional 24-hour emergency response telephone number. All such reports shall be promptly relayed to the NRC. If it is not possible to notify the NRC or predesignated OSC immediately, reports may be made immediately to the nearest Coast Guard unit. In any event such person in charge of the vessel or facility shall notify the NRC as soon as possible.
              (c) Any other person shall, as appropriate, notify the NRC of a discharge of oil.
              (d) Upon receipt of a notification of discharge, the NRC shall promptly notify the OSC. The OSC shall ensure notification of the appropriate state agency of any state which is, or may reasonably be expected to be, affected by the discharge. The OSC shall then proceed with the following phases as outlined in the RCP and ACP.
            
            
              § 300.305
              Phase II—Preliminary assessment and initiation of action.
              (a) The OSC is responsible for promptly initiating a preliminary assessment.
              (b) The preliminary assessment shall be conducted using available information, supplemented where necessary and possible by an on-scene inspection. The OSC shall undertake actions to:
              (1) Evaluate the magnitude and severity of the discharge or threat to public health or welfare of the United States or the environment;
              (2) Assess the feasibility of removal; and
              (3) To the extent practicable, identify potentially responsible parties.
              (c) Where practicable, the framework for the response management structure is a system (e.g., a unified command system), that brings together the functions of the federal government, the state government, and the responsible party to achieve an effective and efficient response, where the OSC maintains authority.
              (d) Except in a case when the OSC is required to direct the response to a discharge that may pose a substantial threat to the public health or welfare of the United States (including but not limited to fish, shellfish, wildlife, other natural resources, and the public and private beaches and shorelines of the United States), the OSC may allow the responsible party to voluntarily and promptly perform removal actions, provided the OSC determines such actions will ensure an effective and immediate removal of the discharge or mitigation or prevention of a substantial threat of a discharge. If the responsible party does conduct the removal, the OSC shall ensure adequate surveillance over whatever actions are initiated. If effective actions are not being taken to eliminate the threat, or if removal is not being properly done, the OSC should, to the extent practicable under the circumstances, so advise the responsible party. If the responsible party does not respond properly the OSC shall take appropriate response actions and should notify the responsible party of the potential liability for federal response costs incurred by the OSC pursuant to the OPA and CWA. Where practicable, continuing efforts should be made to encourage response by responsible parties.
              (1) In carrying out a response under this section, the OSC may:
              (i) Remove or arrange for the removal of a discharge, and mitigate or prevent a substantial threat of a discharge, at any time;
              (ii) Direct or monitor all federal, state, and private actions to remove a discharge; and
              (iii) Remove and, if necessary, destroy a vessel discharging, or threatening to discharge, by whatever means are available.

              (2) If the discharge results in a substantial threat to the public health or welfare of the United States (including, but not limited to fish, shellfish, wildlife, other natural resources, and the public and private beaches and shorelines of the United States), the OSC must direct all response efforts, as provided in § 300.322(b) of this part. The OSC should declare as expeditiously as practicable to spill response participants that the federal government will direct the response. The OSC may act without regard to any other provision of the law governing contracting procedures or employment of personnel by the federal government in removing or arranging for the removal of such a discharge.

              (e) The OSC shall ensure that the natural resource trustees are promptly notified in the event of any discharge of oil, to the maximum extent practicable as provided in the Fish and Wildlife and Sensitive Environments Plan annex to the ACP for the area in which the discharge occurs. The OSC and the trustees shall coordinate assessments, evaluations, investigations, and planning with respect to appropriate removal actions. The OSC shall consult with the affected trustees on the appropriate removal action to be taken. The trustees will provide timely advice concerning recommended actions with regard to trustee resources potentially affected. The trustees also will assure that the OSC is informed of their activities in natural resource damage assessment that may affect response operations. The trustees shall assure, through the lead administrative trustee, that all data from the natural resource damage assessment activities that may support more effective operational decisions are provided in a timely manner to the OSC. When circumstances permit, the OSC shall share the use of non-monetary response resources (i.e., personnel and equipment) with the trustees, provided trustee activities do not interfere with response actions. The lead administrative trustee facilitates effective and efficient communication between the OSC and the other trustees during response operations and is responsible for applying to the OSC for non-monetary federal response resources on behalf of all trustees. The lead administrative trustee is also responsible for applying to the NPFC for funding for initiation of damage assessment for injuries to natural resources.
            
            
              § 300.310
              Phase III—Containment, countermeasures, cleanup, and disposal.
              (a) Defensive actions shall begin as soon as possible to prevent, minimize, or mitigate threat(s) to the public health or welfare of the United States or the environment. Actions may include but are not limited to: Analyzing water samples to determine the source and spread of the oil; controlling the source of discharge; measuring and sampling; source and spread control or salvage operations; placement of physical barriers to deter the spread of the oil and to protect natural resources and sensitive ecosystems; control of the water discharged from upstream impoundment; and the use of chemicals and other materials in accordance with subpart J of this part to restrain the spread of the oil and mitigate its effects. The ACP prepared under § 300.210(c) should be consulted for procedures to be followed for obtaining an expedited decision regarding the use of dispersants and other products listed on the NCP Product Schedule.
              (b) As appropriate, actions shall be taken to recover the oil or mitigate its effects. Of the numerous chemical or physical methods that may be used, the chosen methods shall be the most consistent with protecting public health and welfare and the environment. Sinking agents shall not be used.

              (c) Oil and contaminated materials recovered in cleanup operations shall be disposed of in accordance with the RCP, ACP, and any applicable laws, regulations, or requirements. RRT and Area Committee guidelines may identify the disposal options available during an oil spill response and may describe what disposal requirements are mandatory or may not be waived by the OSC. ACP guidelines should address: the sampling, testing, and classifying of recovered oil and oiled debris; the segregation, temporary storage, and stockpiling of recovered oil and oiled debris; prior state disposal approvals and permits; and the routes; methods (e.g. recycle/reuse, on-site burning, incineration, landfilling, etc.); and sites for the disposal of collected oil, oiled debris, and animal carcasses; and procedures for obtaining waivers, exemptions, or authorizations associated with handling or transporting waste materials. The ACPs may identify a hierarchy of preferences for disposal alternatives, with recycling (reprocessing) being the most preferred, and other alternatives preferred based on priorities for health or the environment.
            
            
              § 300.315
              Phase IV—Documentation and cost recovery.
              (a) All OSLTF users need to collect and maintain documentation to support all actions taken under the CWA. In general, documentation shall be sufficient to support full cost recovery for resources utilized and shall identify the source and circumstances of the incident, the responsible party or parties, and impacts and potential impacts to public health and welfare and the environment. Documentation procedures are contained in 33 CFR part 136.
              (b) When appropriate, documentation shall also be collected for scientific understanding of the environment and for research and development of improved response methods and technology. Funding for these actions is restricted by section 6002 of the OPA.
              (c) OSCs shall submit OSC reports to the NRT or RRT, only if requested, as provided by § 300.165.
              (d) OSCs shall ensure the necessary collection and safeguarding of information, samples, and reports. Samples and information shall be gathered expeditiously during the response to ensure an accurate record of the impacts incurred. Documentation materials shall be made available to the trustees of affected natural resources. The OSC shall make available to trustees of the affected natural resources information and documentation in the OSC's possession that can assist the trustees in the determination of actual or potential natural resource injuries.
              (e) Information and reports obtained by the EPA or USCG OSC shall be transmitted to the appropriate offices responsible for follow-up actions.
            
            
              § 300.317
              National response priorities.
              (a) Safety of human life must be given the top priority during every response action. This includes any search and rescue efforts in the general proximity of the discharge and the insurance of safety of response personnel.
              (b) Stabilizing the situation to preclude the event from worsening is the next priority. All efforts must be focused on saving a vessel that has been involved in a grounding, collision, fire, or explosion, so that it does not compound the problem. Comparable measures should be taken to stabilize a situation involving a facility, pipeline, or other source of pollution. Stabilizing the situation includes securing the source of the spill and/or removing the remaining oil from the container (vessel, tank, or pipeline) to prevent additional oil spillage, to reduce the need for follow-up response action, and to minimize adverse impact to the environment.
              (c) The response must use all necessary containment and removal tactics in a coordinated manner to ensure a timely, effective response that minimizes adverse impact to the environment.
              (d) All parts of this national response strategy should be addressed concurrently, but safety and stabilization are the highest priorities. The OSC should not delay containment and removal decisions unnecessarily and should take actions to minimize adverse impact to the environment that begins as soon as a discharge occurs, as well as actions to minimize further adverse environmental impact from additional discharges.
              (e) The priorities set forth in this section are broad in nature, and should not be interpreted to preclude the consideration of other priorities that may arise on a site-specific basis.
            
            
              § 300.320
              General pattern of response.
              (a) When the OSC receives a report of a discharge, actions normally should be taken in the following sequence:
              (1) Investigate the report to determine pertinent information such as the threat posed to public health or welfare of the United States or the environment, the type and quantity of polluting material, and the source of the discharge.
              (2) Officially classify the size (i.e., minor, medium, major) and type (i.e., substantial threat to the public health or welfare of the United States, worst case discharge) of the discharge and determine the course of action to be followed to ensure effective and immediate removal, mitigation, or prevention of the discharge. Some discharges that are classified as a substantial threat to the public health or welfare of the United States may be further classified as a spill of national significance by the Administrator of EPA or the Commandant of the USCG. The appropriate course of action may be prescribed in §§ 300.322, 300.323, and 300.324.
              (i) When the reported discharge is an actual or potential major discharge, the OSC shall immediately notify the RRT and the NRC.
              (ii) When the investigation shows that an actual or potential medium discharge exists, the OSC shall recommend activation of the RRT, if appropriate.
              (iii) When the investigation shows that an actual or potential minor discharge exists, the OSC shall monitor the situation to ensure that proper removal action is being taken.
              (3) If the OSC determines that effective and immediate removal, mitigation, or prevention of a discharge can be achieved by private party efforts, and where the discharge does not pose a substantial threat to the public health or welfare of the United States, determine whether the responsible party or other person is properly carrying out removal. Removal is being done properly when:
              (i) The responsible party is applying the resources called for in its response plan to effectively and immediately remove, minimize, or mitigate threat(s) to public health and welfare and the environment; and
              (ii) The removal efforts are in accordance with applicable regulations, including the NCP. Even if the OSC supplements responsible party resources with government resources, the spill response will not be considered improper, unless specifically determined by the OSC.
              (4) Where appropriate, determine whether a state or political subdivision thereof has the capability to carry out any or all removal actions. If so, the OSC may arrange funding to support these actions.
              (5) Ensure prompt notification of the trustees of affected natural resources in accordance with the applicable RCP and ACP.
              (b) Removal shall be considered complete when so determined by the OSC in consultation with the Governor or Governors of the affected states. When the OSC considers removal complete, OSLTF removal funding shall end. This determination shall not preclude additional removal actions under applicable state law.
            
            
              § 300.322
              Response to substantial threats to public health or welfare of the United States.
              (a) As part of the investigation described in § 300.320, the OSC shall determine whether a discharge results in a substantial threat to public health or welfare of the United States (including, but not limited to, fish, shellfish, wildlife, other natural resources, and the public and private beaches and shorelines of the United States). Factors to be considered by the OSC in making this determination include, but are not limited to, the size of the discharge, the character of the discharge, and the nature of the threat to public health or welfare of the United States. Upon obtaining such information, the OSC shall conduct an evaluation of the threat posed, based on the OSC's experience in assessing other discharges, and consultation with senior lead agency officials and readily available authorities on issues outside the OSC's technical expertise.
              (b) If the investigation by the OSC shows that the discharge poses or may present a substantial threat to public health or welfare of the United States, the OSC shall direct all federal, state, or private actions to remove the discharge or to mitigate or prevent the threat of such a discharge, as appropriate. In directing the response in such cases, the OSC may act without regard to any other provision of law governing contracting procedures or employment of personnel by the federal government to:
              (1) Remove or arrange for the removal of the discharge;
              (2) Mitigate or prevent the substantial threat of the discharge; and
              (3) Remove and, if necessary, destroy a vessel discharging, or threatening to discharge, by whatever means are available.

              (c) In the case of a substantial threat to public health or welfare of the United States, the OSC shall:
              
              (1) Assess opportunities for the use of various special teams and other assistance described in § 300.145, including the use of the services of the NSFCC, as appropriate;
              (2) Request immediate activation of the RRT; and
              (3) Take whatever additional response actions are deemed appropriate, including, but not limited to, implementation of the ACP as required by section 311(j)(4) of the CWA or relevant tank vessel or facility response plan required by section 311(j)(5) of the CWA. When requested by the OSC, the lead agency or RRT shall dispatch appropriate personnel to the scene of the discharge to assist the OSC. This assistance may include technical support in the agency's areas of expertise and disseminating information to the public. The lead agency shall ensure that a contracting officer is available on scene, at the request of the OSC.
            
            
              § 300.323
              Spills of national significance.
              (a) A discharge may be classified as a spill of national significance (SONS) by the Administrator of EPA for discharges occurring in the inland zone and the Commandant of the USCG for discharges occurring in the coastal zone.
              (b) For a SONS in the inland zone, the EPA Administrator may name a senior Agency official to assist the OSC in communicating with affected parties and the public and coordinating federal, state, local, and international resources at the national level. This strategic coordination will involve, as appropriate, the NRT, RRT(s), the Governor(s) of affected state(s), and the mayor(s) or other chief executive(s) of local government(s).
              (c) For a SONS in the coastal zone, the USCG Commandant may name a National Incident Commander (NIC) who will assume the role of the OSC in communicating with affected parties and the public, and coordinating federal, state, local, and international resources at the national level. This strategic coordination will involve, as appropriate, the NRT, RRT(s), the Governor(s) of affected state(s), and the mayor(s) or other chief executive(s) of local government(s).
            
            
              § 300.324
              Response to worst case discharges.
              (a) If the investigation by the OSC shows that a discharge is a worst case discharge as defined in the ACP, or there is a substantial threat of such a discharge, the OSC shall:
              (1) Notify the NSFCC;
              (2) Require, where applicable, implementation of the worst case portion of an approved tank vessel or facility response plan required by section 311(j)(5) of the CWA;
              (3) Implement the worst case portion of the ACP required by section 311(j)(4) of the CWA; and
              (4) Take whatever additional response actions are deemed appropriate.
              (b) Under the direction of the OSC, the NSFCC shall coordinate use of private and public personnel and equipment, including strike teams, to remove a worst case discharge and mitigate or prevent a substantial threat of such a discharge.
            
            
              § 300.335
              Funding.
              (a) The OSLTF is available under certain circumstances to fund removal of oil performed under section 311 of the CWA. Those circumstances and the procedures for accessing the OSLTF are described in 33 CFR part 136. The responsible party is liable for costs of federal removal and damages in accordance with section 311(f) of the CWA, section 1002 of the OPA, and other federal laws.
              (b) Where the OSC requests assistance from a federal agency, that agency may be reimbursed in accordance with the provisions of 33 CFR part 136. Specific interagency reimbursement agreements may be used when necessary to ensure that the federal resources will be available for a timely response to a discharge of oil.
              (c) Procedures for funding the initiation of natural resource damage assessment are covered in 33 CFR part 136.

              (d) Response actions other than removal, such as scientific investigations not in support of removal actions or law enforcement, shall be provided by the agency with legal responsibility for those specific actions.
              
              (e) The funding of a response to a discharge from a federally owned, operated, or supervised facility or vessel is the responsibility of the owning, operating, or supervising agency if it is a responsible party.
              (f) The following agencies have funds available for certain discharge removal actions:
              (1) DOD has two specific sources of funds that may be applicable to an oil discharge under appropriate circumstances. This does not consider military resources that might be made available under specific conditions.
              (i) Funds required for removal of a sunken vessel or similar obstruction of navigation are available to the Corps of Engineers through Civil Works Appropriations, Operations and Maintenance, General.
              (ii) USN may conduct salvage operations contingent on defense operational commitments, when funded by the requesting agency. Such funding may be requested on a direct cite basis.
              (2) Pursuant to Title I of the OPA, the state or states affected by a discharge of oil may act where necessary to remove such discharge. Pursuant to 33 CFR part 136 states may be reimbursed from the OSLTF for the reasonable costs incurred in such a removal.
            
          
          
            Subpart E—Hazardous Substance Response
            
              Source:
              55 FR 8839, Mar. 8, 1990, unless otherwise noted.
            
            
              § 300.400
              General.
              (a) This subpart establishes methods and criteria for determining the appropriate extent of response authorized by CERCLA and CWA section 311(c):
              (1) When there is a release of a hazardous substance into the environment; or
              (2) When there is a release into the environment of any pollutant or contaminant that may present an imminent and substantial danger to the public health or welfare of the United States.
              (b) Limitations on response. Unless the lead agency determines that a release constitutes a public health or environmental emergency and no other person with the authority and capability to respond will do so in a timely manner, a removal or remedial action under section 104 of CERCLA shall not be undertaken in response to a release:
              (1) Of a naturally occurring substance in its unaltered form, or altered solely through naturally occurring processes or phenomena, from a location where it is naturally found;
              (2) From products that are part of the structure of, and result in exposure within, residential buildings or business or community structures; or
              (3) Into public or private drinking water supplies due to deterioration of the system through ordinary use.
              (c) Fund-financed action. In determining the need for and in planning or undertaking Fund-financed action, the lead agency shall, to the extent practicable:
              (1) Engage in prompt response;
              (2) Provide for state participation in response actions, as described in subpart F of this part;
              (3) Conserve Fund monies by encouraging private party response;
              (4) Be sensitive to local community concerns;
              (5) Consider using treatment technologies;
              (6) Involve the Regional Response Team (RRT) in both removal and remedial response actions at appropriate decision-making stages;
              (7) Encourage the involvement and sharing of technology by industry and other experts; and
              (8) Encourage the involvement of organizations to coordinate responsible party actions, foster site response, and provide technical advice to the public, federal and state governments, and industry.
              (d) Entry and access. (1) For purposes of determining the need for response, or choosing or taking a response action, or otherwise enforcing the provisions of CERCLA, EPA, or the appropriate federal agency, and a state or political subdivision operating pursuant to a contract or cooperative agreement under CERCLA section 104(d)(1), has the authority to enter any vessel, facility, establishment or other place, property, or location described in paragraph (d)(2) of this section and conduct, complete, operate, and maintain any response actions authorized by CERCLA or these regulations.
              (2)(i) Under the authorities described in paragraph (d)(1) of this section, EPA, or the appropriate federal agency, and a state or political subdivision operating pursuant to a contract or cooperative agreement under CERCLA section 104(d)(1), may enter:
              (A) Any vessel, facility, establishment, or other place or property where any hazardous substance or pollutant or contaminant may be or has been generated, stored, treated, disposed of, or transported from;
              (B) Any vessel, facility, establishment, or other place or property from which, or to which, a hazardous substance or pollutant or contaminant has been, or may have been, released or where such release is or may be threatened;
              (C) Any vessel, facility, establishment, or other place or property where entry is necessary to determine the need for response or the appropriate response or to effectuate a response action; or
              (D) Any vessel, facility, establishment, or other place, property, or location adjacent to those vessels, facilities, establishments, places, or properties described in paragraphs (d)(2)(i)(A), (B), or (C) of this section.
              (ii) Once a determination has been made that there is a reasonable basis to believe that there has been or may be a release, EPA, or the appropriate federal agency, and a state or political subdivision operating pursuant to a contract or cooperative agreement under CERCLA section 104(d)(1), is authorized to enter all vessels, facilities, establishments, places, properties, or locations specified in paragraph (d)(2)(i) of this section, at which the release is believed to be, and all other vessels, facilities, establishments, places, properties, or locations identified in paragraph (d)(2)(i) of this section that are related to the response or are necessary to enter in responding to that release.
              (3) The lead agency may designate as its representative solely for the purpose of access, among others, one or more potentially responsible parties, including representatives, employees, agents, and contractors of such parties. EPA, or the appropriate federal agency, may exercise the authority contained in section 104(e) of CERCLA to obtain access for its designated representative. A potentially responsible party may only be designated as a representative of the lead agency where that potentially responsible party has agreed to conduct response activities pursuant to an administrative order or consent decree.
              (4)(i) If consent is not granted under the authorities described in paragraph (d)(1) of this section, or if consent is conditioned in any manner, EPA, or the appropriate federal agency, may issue an order pursuant to section 104(e)(5) of CERCLA directing compliance with the request for access made under § 300.400(d)(1). EPA or the appropriate federal agency may ask the Attorney General to commence a civil action to compel compliance with either a request for access or an order directing compliance.
              (ii) EPA reserves the right to proceed, where appropriate, under applicable authority other than CERCLA section 104(e).
              (iii) The administrative order may direct compliance with a request to enter or inspect any vessel, facility, establishment, place, property, or location described in paragraph (d)(2) of this section.
              (iv) Each order shall contain:
              (A) A determination by EPA, or the appropriate federal agency, that it is reasonable to believe that there may be or has been a release or threat of a release of a hazardous substance or pollutant or contaminant and a statement of the facts upon which the determination is based;
              (B) A description, in light of CERCLA response authorities, of the purpose and estimated scope and duration of the entry, including a description of the specific anticipated activities to be conducted pursuant to the order;
              (C) A provision advising the person who failed to consent that an officer or employee of the agency that issued the order will be available to confer with respondent prior to effective date of the order; and

              (D) A provision advising the person who failed to consent that a court may impose a penalty of up to $25,000 per day for unreasonable failure to comply with the order.
              (v) Orders shall be served upon the person or responsible party who failed to consent prior to their effective date. Force shall not be used to compel compliance with an order.
              (vi) Orders may not be issued for any criminal investigations.
              (e) Permit requirements. (1) No federal, state, or local permits are required for on-site response actions conducted pursuant to CERCLA sections 104, 106, 120, 121, or 122. The term on-site means the areal extent of contamination and all suitable areas in very close proximity to the contamination necessary for implementation of the response action.
              (2) Permits, if required, shall be obtained for all response activities conducted off-site.
              (f) Health assessments. Health assessments shall be performed by ATSDR at facilities on or proposed to be listed on the NPL and may be performed at other releases or facilities in response to petitions made to ATSDR. Where available, these health assessments may be used by the lead agency to assist in determining whether response actions should be taken and/or to identify the need for additional studies to assist in the assessment of potential human health effects associated with releases or potential releases of hazardous substances.
              (g) Identification of applicable or relevant and appropriate requirements. (1) The lead and support agencies shall identify requirements applicable to the release or remedial action contemplated based upon an objective determination of whether the requirement specifically addresses a hazardous substance, pollutant, contaminant, remedial action, location, or other circumstance found at a CERCLA site.
              (2) If, based upon paragraph (g)(1) of this section, it is determined that a requirement is not applicable to a specific release, the requirement may still be relevant and appropriate to the circumstances of the release. In evaluating relevance and appropriateness, the factors in paragraphs (g)(2)(i) through (viii) of this section shall be examined, where pertinent, to determine whether a requirement addresses problems or situations sufficiently similar to the circumstances of the release or remedial action contemplated, and whether the requirement is well-suited to the site, and therefore is both relevant and appropriate. The pertinence of each of the following factors will depend, in part, on whether a requirement addresses a chemical, location, or action. The following comparisons shall be made, where pertinent, to determine relevance and appropriateness:
              (i) The purpose of the requirement and the purpose of the CERCLA action;
              (ii) The medium regulated or affected by the requirement and the medium contaminated or affected at the CERCLA site;
              (iii) The substances regulated by the requirement and the substances found at the CERCLA site;
              (iv) The actions or activities regulated by the requirement and the remedial action contemplated at the CERCLA site;
              (v) Any variances, waivers, or exemptions of the requirement and their availability for the circumstances at the CERCLA site;
              (vi) The type of place regulated and the type of place affected by the release or CERCLA action;
              (vii) The type and size of structure or facility regulated and the type and size of structure or facility affected by the release or contemplated by the CERCLA action;
              (viii) Any consideration of use or potential use of affected resources in the requirement and the use or potential use of the affected resource at the CERCLA site.
              (3) In addition to applicable or relevant and appropriate requirements, the lead and support agencies may, as appropriate, identify other advisories, criteria, or guidance to be considered for a particular release. The “to be considered” (TBC) category consists of advisories, criteria, or guidance that were developed by EPA, other federal agencies, or states that may be useful in developing CERCLA remedies.

              (4) Only those state standards that are promulgated, are identified by the state in a timely manner, and are more stringent than federal requirements may be applicable or relevant and appropriate. For purposes of identification and notification of promulgated state standards, the term promulgated means that the standards are of general applicability and are legally enforceable.
              (5) The lead agency and support agency shall identify their specific requirements that are applicable or relevant and appropriate for a particular site. These agencies shall notify each other, in a timely manner as described in § 300.515(d), of the requirements they have determined to be applicable or relevant and appropriate. When identifying a requirement as an ARAR, the lead agency and support agency shall include a citation to the statute or regulation from which the requirement is derived.
              (6) Notification of ARARs shall be according to procedures and timeframes specified in § 300.515 (d)(2) and (h)(2).
              (h) Oversight. The lead agency may provide oversight for actions taken by potentially responsible parties to ensure that a response is conducted consistent with this part. The lead agency may also monitor the actions of third parties preauthorized under subpart H of this part. EPA will provide oversight when the response is pursuant to an EPA order or federal consent decree.
              (i) Other. (1) This subpart does not establish any preconditions to enforcement action by either the federal or state governments to compel response actions by potentially responsible parties.
              (2) While much of this subpart is oriented toward federally funded response actions, this subpart may be used as guidance concerning methods and criteria for response actions by other parties under other funding mechanisms. Except as provided in subpart H of this part, nothing in this part is intended to limit the rights of any person to seek recovery of response costs from responsible parties pursuant to CERCLA section 107.
              (3) Activities by the federal and state governments in implementing this subpart are discretionary governmental functions. This subpart does not create in any private party a right to federal response or enforcement action. This subpart does not create any duty of the federal government to take any response action at any particular time.
              [55 FR 8839, Mar. 8, 1990, as amended at 59 FR 47447, Sept. 15, 1994]
            
            
              § 300.405
              Discovery or notification.
              (a) A release may be discovered through:

              (1) A report submitted in accordance with section 103(a) of CERCLA, i.e., reportable quantities codified at 40 CFR part 302;
              (2) A report submitted to EPA in accordance with section 103(c) of CERCLA;
              (3) Investigation by government authorities conducted in accordance with section 104(e) of CERCLA or other statutory authority;
              (4) Notification of a release by a federal or state permit holder when required by its permit;
              (5) Inventory or survey efforts or random or incidental observation reported by government agencies or the public;
              (6) Submission of a citizen petition to EPA or the appropriate federal facility requesting a preliminary assessment, in accordance with section 105(d) of CERCLA;
              (7) A report submitted in accordance with section 311(b)(5) of the CWA; and
              (8) Other sources.
              (b) Any person in charge of a vessel or a facility shall report releases as described in paragraph (a)(1) of this section to the National Response Center (NRC). If direct reporting to the NRC is not practicable, reports may be made to the United States Coast Guard (USCG) on-scene coordinator (OSC) for the geographic area where the release occurs. The EPA predesignated OSC may also be contacted through the regional 24-hour emergency response telephone number. All such reports shall be promptly relayed to the NRC. If it is not possible to notify the NRC or predesignated OSC immediately, reports may be made immediately to the nearest USCG unit. In any event, such person in charge of the vessel or facility shall notify the NRC as soon as possible.

              (c) All other reports of releases described under paragraph (a) of this section, except releases reported under paragraphs (a)(2) and (6) of this section, shall, as appropriate, be made to the NRC.
              (d) The NRC will generally need information that will help to characterize the release. This will include, but not be limited to: Location of the release; type(s) of material(s) released; an estimate of the quantity of material released; possible source of the release; and date and time of the release. Reporting under paragraphs (b) and (c) of this section shall not be delayed due to incomplete notification information.
              (e) Upon receipt of a notification of a release, the NRC shall promptly notify the appropriate OSC. The OSC shall notify the Governor, or designee, of the state affected by the release.
              (f)(1) When the OSC is notified of a release that may require response pursuant to § 300.415(b), a removal site evaluation shall, as appropriate, be promptly undertaken pursuant to § 300.410.
              (2) When notification indicates that removal action pursuant to § 300.415(b) is not required, a remedial site evaluation shall, if appropriate, be undertaken by the lead agency pursuant to § 300.420, if one has not already been performed.
              (3) If radioactive substances are present in a release, the EPA Radiological Response Coordinator should be notified for evaluation and assistance either directly or via the NRC, consistent with §§ 300.130(e) and 300.145(f).
              (g) Release notification made to the NRC under this section does not relieve the owner/operator of a facility from any obligations to which it is subject under SARA Title III or state law. In particular, it does not relieve the owner/operator from the requirements of section 304 of SARA Title III and 40 CFR part 355 and § 300.215(f) of this part for notifying the community emergency coordinator for the appropriate local emergency planning committee of all affected areas and the state emergency response commission of any state affected that there has been a release. Federal agencies are not legally obligated to comply with the requirements of Title III of SARA.
              [55 FR 8839, Mar. 8, 1990, as amended at 59 FR 47447, Sept. 15, 1994]
            
            
              § 300.410
              Removal site evaluation.
              (a) A removal site evaluation includes a removal preliminary assessment and, if warranted, a removal site inspection.
              (b) A removal site evaluation of a release identified for possible CERCLA response pursuant to § 300.415 shall, as appropriate, be undertaken by the lead agency as promptly as possible. The lead agency may perform a removal preliminary assessment in response to petitions submitted by a person who is, or may be, affected by a release of a hazardous substance, pollutant, or contaminant pursuant to § 300.420(b)(5).
              (c)(1) The lead agency shall, as appropriate, base the removal preliminary assessment on readily available information. A removal preliminary assessment may include, but is not limited to:
              (i) Identification of the source and nature of the release or threat of release;
              (ii) Evaluation by ATSDR or by other sources, for example, state public health agencies, of the threat to public health;
              (iii) Evaluation of the magnitude of the threat;
              (iv) Evaluation of factors necessary to make the determination of whether a removal is necessary; and
              (v) Determination of whether a nonfederal party is undertaking proper response.
              (2) A removal preliminary assessment of releases from hazardous waste management facilities may include collection or review of data such as site management practices, information from generators, photographs, analysis of historical photographs, literature searches, and personal interviews conducted, as appropriate.

              (d) A removal site inspection may be performed if more information is needed. Such inspection may include a perimeter (i.e., off-site) or on-site inspection, taking into consideration whether such inspection can be performed safely.

              (e)(1) As part of the evaluation under this section, the OSC shall determine whether a release governed by CWA section 311(c)(1), as amended by OPA section 4201(a), has occurred.
              
              (2) If such a release of a CWA hazardous substance has occurred, the OSC shall determine whether the release results in a substantial threat to the public health or welfare of the United States. Factors to be considered by the OSC in making this determination include, but are not limited to, the size of the release, the character of the release, and the nature of the threat to public health or welfare of the United States. Upon obtaining relevant elements of such information, the OSC shall conduct an evaluation of the threat posed, based on the OSC's experience in assessing other releases, and consultation with senior lead agency officials and readily available authorities on issues outside the OSC's technical expertise.
              (f) A removal site evaluation shall be terminated when the OSC or lead agency determines:
              (1) There is no release;
              (2) The source is neither a vessel nor a facility as defined in § 300.5 of the NCP;
              (3) The release involves neither a hazardous substance, nor a pollutant or contaminant that may present an imminent and substantial danger to public health or welfare of the United States;
              (4) The release consists of a situation specified in § 300.400(b)(1) through (3) subject to limitations on response;
              (5) The amount, quantity, or concentration released does not warrant federal response;
              (6) A party responsible for the release, or any other person, is providing appropriate response, and on-scene monitoring by the government is not required; or
              (7) The removal site evaluation is completed.
              (g) The results of the removal site evaluation shall be documented.
              (h) The OSC or lead agency shall ensure that natural resource trustees are promptly notified in order that they may initiate appropriate actions, including those identified in subpart G of this part. The OSC or lead agency shall coordinate all response activities with such affected trustees.
              (i) If the removal site evaluation indicates that removal action under § 300.415 is not required, but that remedial action under § 300.430 may be necessary, the lead agency shall, as appropriate, initiate a remedial site evaluation pursuant to § 300.420.
              [59 FR 47448, Sept. 15, 1994]
            
            
              § 300.415
              Removal action.
              (a)(1) In determining the appropriate extent of action to be taken in response to a given release, the lead agency shall first review the removal site evaluation, any information produced through a remedial site evaluation, if any has been done previously, and the current site conditions, to determine if removal action is appropriate.
              (2) Where the responsible parties are known, an effort initially shall be made, to the extent practicable, to determine whether they can and will perform the necessary removal action promptly and properly.
              (3) This section does not apply to removal actions taken pursuant to section 104(b) of CERCLA. The criteria for such actions are set forth in section 104(b) of CERCLA.
              (b)(1) At any release, regardless of whether the site is included on the National Priorities List (NPL), where the lead agency makes the determination, based on the factors in paragraph (b)(2) of this section, that there is a threat to public health or welfare of the United States or the environment, the lead agency may take any appropriate removal action to abate, prevent, minimize, stabilize, mitigate, or eliminate the release or the threat of release.
              (2) The following factors shall be considered in determining the appropriateness of a removal action pursuant to this section:
              (i) Actual or potential exposure to nearby human populations, animals, or the food chain from hazardous substances or pollutants or contaminants;
              (ii) Actual or potential contamination of drinking water supplies or sensitive ecosystems;
              (iii) Hazardous substances or pollutants or contaminants in drums, barrels, tanks, or other bulk storage containers, that may pose a threat of release;

              (iv) High levels of hazardous substances or pollutants or contaminants in soils largely at or near the surface, that may migrate;
              (v) Weather conditions that may cause hazardous substances or pollutants or contaminants to migrate or be released;
              (vi) Threat of fire or explosion;
              (vii) The availability of other appropriate federal or state response mechanisms to respond to the release; and
              (viii) Other situations or factors that may pose threats to public health or welfare of the United States or the environment.
              (3) If the lead agency determines that a removal action is appropriate, actions shall, as appropriate, begin as soon as possible to abate, prevent, minimize, stabilize, mitigate, or eliminate the threat to public health or welfare of the United States or the environment. The lead agency shall, at the earliest possible time, also make any necessary determinations pursuant to paragraph (b)(4) of this section.
              (4) Whenever a planning period of at least six months exists before on-site activities must be initiated, and the lead agency determines, based on a site evaluation, that a removal action is appropriate:
              (i) The lead agency shall conduct an engineering evaluation/cost analysis (EE/CA) or its equivalent. The EE/CA is an analysis of removal alternatives for a site.
              (ii) If environmental samples are to be collected, the lead agency shall develop sampling and analysis plans that shall provide a process for obtaining data of sufficient quality and quantity to satisfy data needs. Sampling and analysis plans shall be reviewed and approved by EPA. The sampling and analysis plans shall consist of two parts:
              (A) The field sampling plan, which describes the number, type, and location of samples and the type of analyses; and
              (B) The quality assurance project plan, which describes policy, organization, and functional activities and the data quality objectives and measures necessary to achieve adequate data for use in planning and documenting the removal action.
              (5) CERCLA fund-financed removal actions, other than those authorized under section 104(b) of CERCLA, shall be terminated after $2 million has been obligated for the action or 12 months have elapsed from the date that removal activities begin on-site, unless the lead agency determines that:
              (i) There is an immediate risk to public health or welfare of the United States or the environment; continued response actions are immediately required to prevent, limit, or mitigate an emergency; and such assistance will not otherwise be provided on a timely basis; or
              (ii) Continued response action is otherwise appropriate and consistent with the remedial action to be taken.
              (c)(1) In carrying out a response to a release of a CWA hazardous substance, as described in CWA section 311(c)(1), as amended by OPA section 4201(a), the OSC may:
              (i) Remove or arrange for the removal of a release, and mitigate or prevent a substantial threat of a release, at any time;
              (ii) Direct or monitor all federal, state, and private actions to remove a release; and
              (iii) Remove and, if necessary, destroy a vessel releasing or threatening to release CWA hazardous substances, by whatever means are available.
              (2) If the investigation by the OSC under § 300.410 shows that the release of a CWA hazardous substance results in a substantial threat to public health or welfare of the United States, the OSC shall direct all federal, state, or private actions to remove the release or to mitigate or prevent the threat of such a release, as appropriate. In directing the response, the OSC may act without regard to any other provision of law governing contracting procedures or employment of personnel by the federal government to:
              (i) Remove or arrange for the removal of the release;
              (ii) Mitigate or prevent the substantial threat of the release; and
              (iii) Remove and, if necessary, destroy a vessel releasing, or threatening to release, by whatever means are available.

              (3) In the case of a release of a CWA hazardous substance posing a substantial threat to public health or welfare of the United States, the OSC shall:
              
              (i) Assess opportunities for the use of various special teams and other assistance described in § 300.145, as appropriate;
              (ii) Request immediate activation of the RRT; and
              (iii) Take whatever additional response actions are deemed appropriate. When requested by the OSC, the lead agency or RRT shall dispatch appropriate personnel to the scene of the release to assist the OSC. This assistance may include technical support in the agency's areas of expertise and disseminating information to the public in accordance with § 300.155. The lead agency shall ensure that a contracting officer is available on-scene, at the request of the OSC.
              (d) Removal actions shall, to the extent practicable, contribute to the efficient performance of any anticipated long-term remedial action with respect to the release concerned.
              (e) The following removal actions are, as a general rule, appropriate in the types of situations shown; however, this list is not exhaustive and is not intended to prevent the lead agency from taking any other actions deemed necessary under CERCLA, CWA section 311, or other appropriate federal or state enforcement or response authorities, and the list does not create a duty on the lead agency to take action at any particular time:
              (1) Fences, warning signs, or other security or site control precautions—where humans or animals have access to the release;
              (2) Drainage controls, for example, run-off or run-on diversion—where needed to reduce migration of hazardous substances or pollutants or contaminants off-site or to prevent precipitation or run-off from other sources, for example, flooding, from entering the release area from other areas;
              (3) Stabilization of berms, dikes, or impoundments or drainage or closing of lagoons—where needed to maintain the integrity of the structures;
              (4) Capping of contaminated soils or sludges—where needed to reduce migration of hazardous substances or pollutants or contaminants into soil, ground or surface water, or air;
              (5) Using chemicals and other materials to retard the spread of the release or to mitigate its effects—where the use of such chemicals will reduce the spread of the release;
              (6) Excavation, consolidation, or removal of highly contaminated soils from drainage or other areas—where such actions will reduce the spread of, or direct contact with, the contamination;
              (7) Removal of drums, barrels, tanks, or other bulk containers that contain or may contain hazardous substances or pollutants or contaminants—where it will reduce the likelihood of spillage; leakage; exposure to humans, animals, or food chain; or fire or explosion;
              (8) Containment, treatment, disposal, or incineration of hazardous materials—where needed to reduce the likelihood of human, animal, or food chain exposure; or
              (9) Provision of alternative water supply—where necessary immediately to reduce exposure to contaminated household water and continuing until such time as local authorities can satisfy the need for a permanent remedy.
              (f) Where necessary to protect public health or welfare, the lead agency shall request that FEMA conduct a temporary relocation or that state/local officials conduct an evacuation.
              (g) If the lead agency determines that the removal action will not fully address the threat posed by the release and the release may require remedial action, the lead agency shall ensure an orderly transition from removal to remedial response activities.
              (h) CERCLA removal actions conducted by states under cooperative agreements, described in subpart F of this part, shall comply with all requirements of this section.
              (i) Facilities operated by a state or political subdivision at the time of disposal require a state cost share of at least 50 percent of Fund-financed response costs if a Fund-financed remedial action is conducted.

              (j) Fund-financed removal actions under CERCLA section 104 and removal actions pursuant to CERCLA section 106 shall, to the extent practicable considering the exigencies of the situation, attain applicable or relevant and appropriate requirements (ARARs) under federal environmental or state environmental or facility siting laws. Waivers described in § 300.430(f)(1)(ii)(C) may be used for removal actions. Other federal and state advisories, criteria, or guidance may, as appropriate, be considered in formulating the removal action (see § 300.400(g)(3)). In determining whether compliance with ARARs is practicable, the lead agency may consider appropriate factors, including:
              (1) The urgency of the situation; and
              (2) The scope of the removal action to be conducted.
              (k) Removal actions pursuant to section 106 or 122 of CERCLA are not subject to the following requirements of this section:
              (1) Section 300.415(a)(2) requirement to locate responsible parties and have them undertake the response;
              (2) Section 300.415(b)(2)(vii) requirement to consider the availability of other appropriate federal or state response and enforcement mechanisms to respond to the release;
              (3) Section 300.415(b)(5) requirement to terminate response after $2 million has been obligated or 12 months have elapsed from the date of the initial response; and
              (4) Section 300.415(g) requirement to assure an orderly transition from removal to remedial action.
              (l) To the extent practicable, provision for post-removal site control following a CERCLA Fund-financed removal action at both NPL and non-NPL sites is encouraged to be made prior to the initiation of the removal action. Such post-removal site control includes actions necessary to ensure the effectiveness and integrity of the removal action after the completion of the on-site removal action or after the $2 million or 12-month statutory limits are reached for sites that do not meet the exemption criteria in paragraph (b)(5) of this section. Post-removal site control may be conducted by:
              (1) The affected state or political subdivision thereof or local units of government for any removal;
              (2) Potentially responsible parties; or
              (3) EPA's remedial program for some federal-lead Fund-financed responses at NPL sites.
              (m) OSCs/RPMs conducting removal actions shall submit OSC reports to the RRT as required by § 300.165.
              (n) Community relations in removal actions. (1) In the case of all CERCLA removal actions taken pursuant to § 300.415 or CERCLA enforcement actions to compel removal response, a spokesperson shall be designated by the lead agency. The spokesperson shall inform the community of actions taken, respond to inquiries, and provide information concerning the release. All news releases or statements made by participating agencies shall be coordinated with the OSC/RPM. The spokesperson shall notify, at a minimum, immediately affected citizens, state and local officials, and, when appropriate, civil defense or emergency management agencies.
              (2) For CERCLA actions where, based on the site evaluation, the lead agency determines that a removal is appropriate, and that less than six months exists before on-site removal activity must begin, the lead agency shall:
              (i) Publish a notice of availability of the administrative record file established pursuant to § 300.820 in a major local newspaper of general circulation or use one or more other mechanisms to give adequate notice to a community within 60 days of initiation of on-site removal activity;
              (ii) Provide a public comment period, as appropriate, of not less than 30 days from the time the administrative record file is made available for public inspection, pursuant to § 300.820(b)(2); and
              (iii) Prepare a written response to significant comments pursuant to § 300.820(b)(3).
              (3) For CERCLA removal actions where on-site action is expected to extend beyond 120 days from the initiation of on-site removal activities, the lead agency shall by the end of the 120-day period:

              (i) Conduct interviews with local officials, community residents, public interest groups, or other interested or affected parties, as appropriate, to solicit their concerns, information needs, and how or when citizens would like to be involved in the Superfund process;
              
              (ii) Prepare a formal community relations plan (CRP) based on the community interviews and other relevant information, specifying the community relations activities that the lead agency expects to undertake during the response; and
              (iii) Establish at least one local information repository at or near the location of the response action. The information repository should contain items made available for public information. Further, an administrative record file established pursuant to subpart I for all removal actions shall be available for public inspection in at least one of the repositories. The lead agency shall inform the public of the establishment of the information repository and provide notice of availability of the administrative record file for public review. All items in the repository shall be available for public inspection and copying.
              (4) Where, based on the site evaluation, the lead agency determines that a CERCLA removal action is appropriate and that a planning period of at least six months exists prior to initiation of the on-site removal activities, the lead agency shall at a minimum:
              (i) Comply with the requirements set forth in paragraphs (n)(3)(i), (ii), and (iii) of this section, prior to the completion of the EE/CA, or its equivalent, except that the information repository and the administrative record file will be established no later than when the EE/CA approval memorandum is signed;
              (ii) Publish a notice of availability and brief description of the EE/CA in a major local newspaper of general circulation or use one or more other mechanisms to give adequate notice to a community pursuant to § 300.820;
              (iii) Provide a reasonable opportunity, not less than 30 calendar days, for submission of written and oral comments after completion of the EE/CA pursuant to § 300.820(a). Upon timely request, the lead agency will extend the public comment period by a minimum of 15 days; and
              (iv) Prepare a written response to significant comments pursuant to § 300.820(a).
              [59 FR 47448, Sept. 15, 1994, as amended at 80 FR 17706, Apr. 2, 2015]
            
            
              § 300.420
              Remedial site evaluation.
              (a) General. The purpose of this section is to describe the methods, procedures, and criteria the lead agency shall use to collect data, as required, and evaluate releases of hazardous substances, pollutants, or contaminants. The evaluation may consist of two steps: a remedial preliminary assessment (PA) and a remedial site inspection (SI).
              (b) Remedial preliminary assessment. (1) The lead agency shall perform a remedial PA on all sites entered into the SEMS remedial assessment active inventory as defined in § 300.5 to:
              (i) Eliminate from further consideration those sites that pose no threat to public health or the environment;
              (ii) Determine if there is any potential need for removal action;
              (iii) Set priorities for site inspections; and
              (iv) Gather existing data to facilitate later evaluation of the release pursuant to the Hazard Ranking System (HRS) if warranted.
              (2) A remedial PA shall consist of a review of existing information about a release such as information on the pathways of exposure, exposure targets, and source and nature of release. A remedial PA shall also include an off-site reconnaissance as appropriate. A remedial PA may include an on-site reconnaissance where appropriate.
              (3) If the remedial PA indicates that a removal action may be warranted, the lead agency shall initiate removal evaluation pursuant to § 300.410.
              (4) In performing a remedial PA, the lead agency may complete the EPA Preliminary Assessment form, available from EPA regional offices, or its equivalent, and shall prepare a PA report, which shall include:
              (i) A description of the release;
              (ii) A description of the probable nature of the release; and
              (iii) A recommendation on whether further action is warranted, which lead agency should conduct further action, and whether an SI or removal action or both should be undertaken.

              (5) Any person may petition the lead federal agency (EPA or the appropriate federal agency in the case of a release or suspected release from a federal facility), to perform a PA of a release when such person is, or may be, affected by a release of a hazardous substance, pollutant, or contaminant. Such petitions shall be addressed to the EPA Regional Administrator for the region in which the release is located, except that petitions for PAs involving federal facilities should be addressed to the head of the appropriate federal agency.
              (i) Petitions shall be signed by the petitioner and shall contain the following:
              (A) The full name, address, and phone number of petitioner;
              (B) A description, as precisely as possible, of the location of the release; and
              (C) How the petitioner is or may be affected by the release.
              (ii) Petitions should also contain the following information to the extent available:
              (A) What type of substances were or may be released;
              (B) The nature of activities that have occurred where the release is located; and
              (C) Whether local and state authorities have been contacted about the release.
              (iii) The lead federal agency shall complete a remedial or removal PA within one year of the date of receipt of a complete petition pursuant to paragraph (b)(5) of this section, if one has not been performed previously, unless the lead federal agency determines that a PA is not appropriate. Where such a determination is made, the lead federal agency shall notify the petitioner and will provide a reason for the determination.
              (iv) When determining if performance of a PA is appropriate, the lead federal agency shall take into consideration:
              (A) Whether there is information indicating that a release has occurred or there is a threat of a release of a hazardous substance, pollutant, or contaminant; and
              (B) Whether the release is eligible for response under CERCLA.
              (c) Remedial site inspection. (1) The lead agency shall perform a remedial SI as appropriate to:
              (i) Eliminate from further consideration those releases that pose no significant threat to public health or the environment;
              (ii) Determine the potential need for removal action;
              (iii) Collect or develop additional data, as appropriate, to evaluate the release pursuant to the HRS; and
              (iv) Collect data in addition to that required to score the release pursuant to the HRS, as appropriate, to better characterize the release for more effective and rapid initiation of the RI/FS or response under other authorities.
              (2) The remedial SI shall build upon the information collected in the remedial PA. The remedial SI shall involve, as appropriate, both on- and off-site field investigatory efforts, and sampling.
              (3) If the remedial SI indicates that removal action may be appropriate, the lead agency shall initiate removal site evaluation pursuant to § 300.410.
              (4) Prior to conducting field sampling as part of site inspections, the lead agency shall develop sampling and analysis plans that shall provide a process for obtaining data of sufficient quality and quantity to satisfy data needs. The sampling and analysis plans shall consist of two parts:
              (i) The field sampling plan, which describes the number, type, and location of samples, and the type of analyses, and
              (ii) The quality assurance project plan (QAPP), which describes policy, organization, and functional activities, and the data quality objectives and measures necessary to achieve adequate data for use in site evaluation and hazard ranking system activities.
              (5) Upon completion of a remedial SI, the lead agency shall prepare a report that includes the following:
              (i) A description/history/nature of waste handling;
              (ii) A description of known contaminants;
              (iii) A description of pathways of migration of contaminants;
              (iv) An identification and description of human and environmental targets; and
              (v) A recommendation on whether further action is warranted.
              [55 FR 8839, Mar. 8, 1990, as amended at 79 FR 65592, Nov. 5, 2014]
            
            
              
              § 300.425
              Establishing remedial priorities.
              (a) General. The purpose of this section is to identify the criteria as well as the methods and procedures EPA uses to establish its priorities for remedial actions.
              (b) National Priorities List. The NPL is the list of priority releases for long-term remedial evaluation and response.
              (1) Only those releases included on the NPL shall be considered eligible for Fund-financed remedial action. Removal actions (including remedial planning activities, RI/FSs, and other actions taken pursuant to CERCLA section 104(b)) are not limited to NPL sites.
              (2) Inclusion of a release on the NPL does not imply that monies will be expended, nor does the rank of a release on the NPL establish the precise priorities for the allocation of Fund resources. EPA may also pursue other appropriate authorities to remedy the release, including enforcement actions under CERCLA and other laws. A site's rank on the NPL serves, along with other factors, including enforcement actions, as a basis to guide the allocation of Fund resources among releases.
              (3) Federal facilities that meet the criteria identified in paragraph (c) of this section are eligible for inclusion on the NPL. Except as provided by CERCLA sections 111(e)(3) and 111(c), federal facilities are not eligible for Fund-financed remedial actions.
              (4) Inclusion on the NPL is not a precondition to action by the lead agency under CERCLA sections 106 or 122 or to action under CERCLA section 107 for recovery of non-Fund-financed costs or Fund-financed costs other than Fund-financed remedial construction costs.
              (c) Methods for determining eligibility for NPL. A release may be included on the NPL if the release meets one of the following criteria:
              (1) The release scores sufficiently high pursuant to the Hazard Ranking System described in appendix A to this part.
              (2) A state (not including Indian tribes) has designated a release as its highest priority. States may make only one such designation; or
              (3) The release satisfies all of the following criteria:
              (i) The Agency for Toxic Substances and Disease Registry has issued a health advisory that recommends dissociation of individuals from the release;
              (ii) EPA determines that the release poses a significant threat to public health; and
              (iii) EPA anticipates that it will be more cost-effective to use its remedial authority than to use removal authority to respond to the release.
              (d) Procedures for placing sites on the NPL. Lead agencies may submit candidates to EPA by scoring the release using the HRS and providing the appropriate backup documentation.
              (1) Lead agencies may submit HRS scoring packages to EPA anytime throughout the year.
              (2) EPA shall review lead agencies' HRS scoring packages and revise them as appropriate. EPA shall develop any additional HRS scoring packages on releases known to EPA.
              (3) EPA shall compile the NPL based on the methods identified in paragraph (c) of this section.
              (4) EPA shall update the NPL at least once a year.
              (5) To ensure public involvement during the proposal to add a release to the NPL, EPA shall:
              (i) Publish the proposed rule in the Federal Register and solicit comments through a public comment period; and
              (ii) Publish the final rule in the Federal Register, and make available a response to each significant comment and any significant new data submitted during the comment period.
              (6) Releases may be categorized on the NPL when deemed appropriate by EPA.
              (e) Deletion from the NPL. Releases may be deleted from or recategorized on the NPL where no further response is appropriate.

              (1) EPA shall consult with the state on proposed deletions from the NPL prior to developing the notice of intent to delete. In making a determination to delete a release from the NPL, EPA shall consider, in consultation with the state, whether any of the following criteria has been met:
              
              (i) Responsible parties or other persons have implemented all appropriate response actions required;
              (ii) All appropriate Fund-financed response under CERCLA has been implemented, and no further response action by responsible parties is appropriate; or
              (iii) The remedial investigation has shown that the release poses no significant threat to public health or the environment and, therefore, taking of remedial measures is not appropriate.

              (2) Releases shall not be deleted from the NPL until the state in which the release was located has concurred on the proposed deletion. EPA shall provide the state 30 working days for review of the deletion notice prior to its publication in the Federal Register.
              
              (3) All releases deleted from the NPL are eligible for further Fund-financed remedial actions should future conditions warrant such action. Whenever there is a significant release from a site deleted from the NPL, the site shall be restored to the NPL without application of the HRS.
              (4) To ensure public involvement during the proposal to delete a release from the NPL, EPA shall:
              (i) Publish a notice of intent to delete in the Federal Register and solicit comment through a public comment period of a minimum of 30 calendar days;
              (ii) In a major local newspaper of general circulation at or near the release that is proposed for deletion, publish a notice of availability or use one or more other mechanisms to give adequate notice to a community of the intent to delete;
              (iii) Place copies of information supporting the proposed deletion in the information repository, described in § 300.430(c)(2)(iii), at or near the release proposed for deletion. These items shall be available for public inspection and copying; and
              (iv) Respond to each significant comment and any significant new data submitted during the comment period and include this response document in the final deletion package.

              (5) EPA shall place the final deletion package in the local information repository once the notice of final deletion has been published in the Federal Register.
              
              [55 FR 8839, Mar. 8, 1990, as amended at 80 FR 17706, Apr. 2, 2015]
            
            
              § 300.430
              Remedial investigation/feasibility study and selection of remedy.
              (a) General—(1) Introduction. The purpose of the remedy selection process is to implement remedies that eliminate, reduce, or control risks to human health and the environment. Remedial actions are to be implemented as soon as site data and information make it possible to do so. Accordingly, EPA has established the following program goal, expectations, and program management principles to assist in the identification and implementation of appropriate remedial actions.
              (i) Program goal. The national goal of the remedy selection process is to select remedies that are protective of human health and the environment, that maintain protection over time, and that minimize untreated waste.
              (ii) Program management principles. EPA generally shall consider the following general principles of program management during the remedial process:
              (A) Sites should generally be remediated in operable units when early actions are necessary or appropriate to achieve significant risk reduction quickly, when phased analysis and response is necessary or appropriate given the size or complexity of the site, or to expedite the completion of total site cleanup.
              (B) Operable units, including interim action operable units, should not be inconsistent with nor preclude implementation of the expected final remedy.
              (C) Site-specific data needs, the evaluation of alternatives, and the documentation of the selected remedy should reflect the scope and complexity of the site problems being addressed.
              (iii) Expectations. EPA generally shall consider the following expectations in developing appropriate remedial alternatives:

              (A) EPA expects to use treatment to address the principal threats posed by a site, wherever practicable. Principal threats for which treatment is most likely to be appropriate include liquids, areas contaminated with high concentrations of toxic compounds, and highly mobile materials.
              (B) EPA expects to use engineering controls, such as containment, for waste that poses a relatively low long-term threat or where treatment is impracticable.
              (C) EPA expects to use a combination of methods, as appropriate, to achieve protection of human health and the environment. In appropriate site situations, treatment of the principal threats posed by a site, with priority placed on treating waste that is liquid, highly toxic or highly mobile, will be combined with engineering controls (such as containment) and institutional controls, as appropriate, for treatment residuals and untreated waste.
              (D) EPA expects to use institutional controls such as water use and deed restrictions to supplement engineering controls as appropriate for short- and long-term management to prevent or limit exposure to hazardous substances, pollutants, or contaminants. Institutional controls may be used during the conduct of the remedial investigation/feasibility study (RI/FS) and implementation of the remedial action and, where necessary, as a component of the completed remedy. The use of institutional controls shall not substitute for active response measures (e.g., treatment and/or containment of source material, restoration of ground waters to their beneficial uses) as the sole remedy unless such active measures are determined not to be practicable, based on the balancing of trade-offs among alternatives that is conducted during the selection of remedy.
              (E) EPA expects to consider using innovative technology when such technology offers the potential for comparable or superior treatment performance or implementability, fewer or lesser adverse impacts than other available approaches, or lower costs for similar levels of performance than demonstrated technologies.
              (F) EPA expects to return usable ground waters to their beneficial uses wherever practicable, within a timeframe that is reasonable given the particular circumstances of the site. When restoration of ground water to beneficial uses is not practicable, EPA expects to prevent further migration of the plume, prevent exposure to the contaminated ground water, and evaluate further risk reduction.
              (2) Remedial investigation/feasibility study. The purpose of the remedial investigation/feasibility study (RI/FS) is to assess site conditions and evaluate alternatives to the extent necessary to select a remedy. Developing and conducting an RI/FS generally includes the following activities: project scoping, data collection, risk assessment, treatability studies, and analysis of alternatives. The scope and timing of these activities should be tailored to the nature and complexity of the problem and the response alternatives being considered.
              (b) Scoping. In implementing this section, the lead agency should consider the program goal, program management principles, and expectations contained in this rule. The investigative and analytical studies should be tailored to site circumstances so that the scope and detail of the analysis is appropriate to the complexity of site problems being addressed. During scoping, the lead and support agencies shall confer to identify the optimal set and sequence of actions necessary to address site problems. Specifically, the lead agency shall:
              (1) Assemble and evaluate existing data on the site, including the results of any removal actions, remedial preliminary assessment and site inspections, and the NPL listing process.
              (2) Develop a conceptual understanding of the site based on the evaluation of existing data described in paragraph (b)(1) of this section.
              (3) Identify likely response scenarios and potentially applicable technologies and operable units that may address site problems.

              (4) Undertake limited data collection efforts or studies where this information will assist in scoping the RI/FS or accelerate response actions, and begin to identify the need for treatability studies, as appropriate.
              
              (5) Identify the type, quality, and quantity of the data that will be collected during the RI/FS to support decisions regarding remedial response activities.
              (6) Prepare site-specific health and safety plans that shall specify, at a minimum, employee training and protective equipment, medical surveillance requirements, standard operating procedures, and a contingency plan that conforms with 29 CFR 1910.120 (l)(1) and (l)(2).
              (7) If natural resources are or may be injured by the release, ensure that state and federal trustees of the affected natural resources have been notified in order that the trustees may initiate appropriate actions, including those identified in subpart G of this part. The lead agency shall seek to coordinate necessary assessments, evaluations, investigations, and planning with such state and federal trustees.
              (8) Develop sampling and analysis plans that shall provide a process for obtaining data of sufficient quality and quantity to satisfy data needs. Sampling and analysis plans shall be reviewed and approved by EPA. The sampling and analysis plans shall consist of two parts:
              (i) The field sampling plan, which describes the number, type, and location of samples and the type of analyses; and
              (ii) The quality assurance project plan, which describes policy, organization, and functional activities and the data quality objectives and measures necessary to achieve adequate data for use in selecting the appropriate remedy.
              (9) Initiate the identification of potential federal and state ARARs and, as appropriate, other criteria, advisories, or guidance to be considered.
              (c) Community relations. (1) The community relations requirements described in this section apply to all remedial activities undertaken pursuant to CERCLA section 104 and to section 106 or section 122 consent orders or decrees, or section 106 administrative orders.
              (2) The lead agency shall provide for the conduct of the following community relations activities, to the extent practicable, prior to commencing field work for the remedial investigation:
              (i) Conducting interviews with local officials, community residents, public interest groups, or other interested or affected parties, as appropriate, to solicit their concerns and information needs, and to learn how and when citizens would like to be involved in the Superfund process.
              (ii) Preparing a formal community relations plan (CRP), based on the community interviews and other relevant information, specifying the community relations activities that the lead agency expects to undertake during the remedial response. The purpose of the CRP is to:
              (A) Ensure the public appropriate opportunities for involvement in a wide variety of site-related decisions, including site analysis and characterization, alternatives analysis, and selection of remedy;
              (B) Determine, based on community interviews, appropriate activities to ensure such public involvement, and
              (C) Provide appropriate opportunities for the community to learn about the site.
              (iii) Establishing at least one local information repository at or near the location of the response action. Each information repository should contain a copy of items made available to the public, including information that describes the technical assistance grants application process. The lead agency shall inform interested parties of the establishment of the information repository.
              (iv) Informing the community of the availability of technical assistance grants.
              (3) For PRP actions, the lead agency shall plan and implement the community relations program at a site. PRPs may participate in aspects of the community relations program at the discretion of and with oversight by the lead agency.

              (4) The lead agency may conduct technical discussions involving PRPs and the public. These technical discussions may be held separately from, but contemporaneously with, the negotiations/settlement discussions.
              
              (5) In addition, the following provisions specifically apply to enforcement actions:

              (i) Lead agencies entering into an enforcement agreement with de minimis parties under CERCLA section 122(g) or cost recovery settlements under section 122(h) shall publish a notice of the proposed agreement in the Federal Register at least 30 days before the agreement becomes final, as required by section 122(i). The notice must identify the name of the facility and the parties to the proposed agreement and must allow an opportunity for comment and consideration of comments; and
              (ii) Where the enforcement agreement is embodied in a consent decree, public notice and opportunity for public comment shall be provided in accordance with 28 CFR 50.7.
              (d) Remedial investigation. (1) The purpose of the remedial investigation (RI) is to collect data necessary to adequately characterize the site for the purpose of developing and evaluating effective remedial alternatives. To characterize the site, the lead agency shall, as appropriate, conduct field investigations, including treatability studies, and conduct a baseline risk assessment. The RI provides information to assess the risks to human health and the environment and to support the development, evaluation, and selection of appropriate response alternatives. Site characterization may be conducted in one or more phases to focus sampling efforts and increase the efficiency of the investigation. Because estimates of actual or potential exposures and associated impacts on human and environmental receptors may be refined throughout the phases of the RI as new information is obtained, site characterization activities should be fully integrated with the development and evaluation of alternatives in the feasibility study. Bench- or pilot-scale treatability studies shall be conducted, when appropriate and practicable, to provide additional data for the detailed analysis and to support engineering design of remedial alternatives.
              (2) The lead agency shall characterize the nature of and threat posed by the hazardous substances and hazardous materials and gather data necessary to assess the extent to which the release poses a threat to human health or the environment or to support the analysis and design of potential response actions by conducting, as appropriate, field investigations to assess the following factors:
              (i) Physical characteristics of the site, including important surface features, soils, geology, hydrogeology, meteorology, and ecology;
              (ii) Characteristics or classifications of air, surface water, and ground water;
              (iii) The general characteristics of the waste, including quantities, state, concentration, toxicity, propensity to bioaccumulate, persistence, and mobility;
              (iv) The extent to which the source can be adequately identified and characterized;
              (v) Actual and potential exposure pathways through environmental media;
              (vi) Actual and potential exposure routes, for example, inhalation and ingestion; and
              (vii) Other factors, such as sensitive populations, that pertain to the characterization of the site or support the analysis of potential remedial action alternatives.
              (3) The lead and support agency shall identify their respective potential ARARs related to the location of and contaminants at the site in a timely manner. The lead and support agencies may also, as appropriate, identify other pertinent advisories, criteria, or guidance in a timely manner (see § 300.400(g)(3)).

              (4) Using the data developed under paragraphs (d)(1) and (2) of this section, the lead agency shall conduct a site-specific baseline risk assessment to characterize the current and potential threats to human health and the environment that may be posed by contaminants migrating to ground water or surface water, releasing to air, leaching through soil, remaining in the soil, and bioaccumulating in the food chain. The results of the baseline risk assessment will help establish acceptable exposure levels for use in developing remedial alternatives in the FS, as described in paragraph (e) of this section.
              
              (e) Feasibility study. (1) The primary objective of the feasibility study (FS) is to ensure that appropriate remedial alternatives are developed and evaluated such that relevant information concerning the remedial action options can be presented to a decision-maker and an appropriate remedy selected. The lead agency may develop a feasibility study to address a specific site problem or the entire site. The development and evaluation of alternatives shall reflect the scope and complexity of the remedial action under consideration and the site problems being addressed. Development of alternatives shall be fully integrated with the site characterization activities of the remedial investigation described in paragraph (d) of this section. The lead agency shall include an alternatives screening step, when needed, to select a reasonable number of alternatives for detailed analysis.
              (2) Alternatives shall be developed that protect human health and the environment by recycling waste or by eliminating, reducing, and/or controlling risks posed through each pathway by a site. The number and type of alternatives to be analyzed shall be determined at each site, taking into account the scope, characteristics, and complexity of the site problem that is being addressed. In developing and, as appropriate, screening the alternatives, the lead agency shall:
              (i) Establish remedial action objectives specifying contaminants and media of concern, potential exposure pathways, and remediation goals. Initially, preliminary remediation goals are developed based on readily available information, such as chemical-specific ARARs or other reliable information. Preliminary remediation goals should be modified, as necessary, as more information becomes available during the RI/FS. Final remediation goals will be determined when the remedy is selected. Remediation goals shall establish acceptable exposure levels that are protective of human health and the environment and shall be developed by considering the following:
              (A) Applicable or relevant and appropriate requirements under federal environmental or state environmental or facility siting laws, if available, and the following factors:
              (1) For systemic toxicants, acceptable exposure levels shall represent concentration levels to which the human population, including sensitive subgroups, may be exposed without adverse effect during a lifetime or part of a lifetime, incorporating an adequate margin of safety;
              (2) For known or suspected carcinogens, acceptable exposure levels are generally concentration levels that represent an excess upper bound lifetime cancer risk to an individual of between 10−4 and 10−6 using information on the relationship between dose and response. The 10−6 risk level shall be used as the point of departure for determining remediation goals for alternatives when ARARs are not available or are not sufficiently protective because of the presence of multiple contaminants at a site or multiple pathways of exposure;
              (3) Factors related to technical limitations such as detection/quantification limits for contaminants;
              (4) Factors related to uncertainty; and
              (5) Other pertinent information.
              (B) Maximum contaminant level goals (MCLGs), established under the Safe Drinking Water Act, that are set at levels above zero, shall be attained by remedial actions for ground or surface waters that are current or potential sources of drinking water, where the MCLGs are relevant and appropriate under the circumstances of the release based on the factors in § 300.400(g)(2). If an MCLG is determined not to be relevant and appropriate, the corresponding maximum contaminant level (MCL) shall be attained where relevant and appropriate to the circumstances of the release.

              (C) Where the MCLG for a contaminant has been set at a level of zero, the MCL promulgated for that contaminant under the Safe Drinking Water Act shall be attained by remedial actions for ground or surface waters that are current or potential sources of drinking water, where the MCL is relevant and appropriate under the circumstances of the release based on the factors in § 300.400(g)(2).
              

              (D) In cases involving multiple contaminants or pathways where attainment of chemical-specific ARARs will result in cumulative risk in excess of 10−4, criteria in paragraph (e)(2)(i)(A) of this section may also be considered when determining the cleanup level to be attained.
              (E) Water quality criteria established under sections 303 or 304 of the Clean Water Act shall be attained where relevant and appropriate under the circumstances of the release.
              (F) An alternate concentration limit (ACL) may be established in accordance with CERCLA section 121(d)(2)(B)(ii).
              (G) Environmental evaluations shall be performed to assess threats to the environment, especially sensitive habitats and critical habitats of species protected under the Endangered Species Act.
              (ii) Identify and evaluate potentially suitable technologies, including innovative technologies;
              (iii) Assemble suitable technologies into alternative remedial actions.
              (3) For source control actions, the lead agency shall develop, as appropriate:
              (i) A range of alternatives in which treatment that reduces the toxicity, mobility, or volume of the hazardous substances, pollutants, or contaminants is a principal element. As appropriate, this range shall include an alternative that removes or destroys hazardous substances, pollutants, or contaminants to the maximum extent feasible, eliminating or minimizing, to the degree possible, the need for long-term management. The lead agency also shall develop, as appropriate, other alternatives which, at a minimum, treat the principal threats posed by the site but vary in the degree of treatment employed and the quantities and characteristics of the treatment residuals and untreated waste that must be managed; and
              (ii) One or more alternatives that involve little or no treatment, but provide protection of human health and the environment primarily by preventing or controlling exposure to hazardous substances, pollutants, or contaminants, through engineering controls, for example, containment, and, as necessary, institutional controls to protect human health and the environment and to assure continued effectiveness of the response action.
              (4) For ground-water response actions, the lead agency shall develop a limited number of remedial alternatives that attain site-specific remediation levels within different restoration time periods utilizing one or more different technologies.
              (5) The lead agency shall develop one or more innovative treatment technologies for further consideration if those technologies offer the potential for comparable or superior performance or implementability; fewer or lesser adverse impacts than other available approaches; or lower costs for similar levels of performance than demonstrated treatment technologies.
              (6) The no-action alternative, which may be no further action if some removal or remedial action has already occurred at the site, shall be developed.
              (7) As appropriate, and to the extent sufficient information is available, the short- and long-term aspects of the following three criteria shall be used to guide the development and screening of remedial alternatives:
              (i) Effectiveness. This criterion focuses on the degree to which an alternative reduces toxicity, mobility, or volume through treatment, minimizes residual risks and affords long-term protection, complies with ARARs, minimizes short-term impacts, and how quickly it achieves protection. Alternatives providing significantly less effectiveness than other, more promising alternatives may be eliminated. Alternatives that do not provide adequate protection of human health and the environment shall be eliminated from further consideration.
              (ii) Implementability. This criterion focuses on the technical feasibility and availability of the technologies each alternative would employ and the administrative feasibility of implementing the alternative. Alternatives that are technically or administratively infeasible or that would require equipment, specialists, or facilities that are not available within a reasonable period of time may be eliminated from further consideration.
              
              (iii) Cost. The costs of construction and any long-term costs to operate and maintain the alternatives shall be considered. Costs that are grossly excessive compared to the overall effectiveness of alternatives may be considered as one of several factors used to eliminate alternatives. Alternatives providing effectiveness and implementability similar to that of another alternative by employing a similar method of treatment or engineering control, but at greater cost, may be eliminated.
              (8) The lead agency shall notify the support agency of the alternatives that will be evaluated in detail to facilitate the identification of ARARs and, as appropriate, pertinent advisories, criteria, or guidance to be considered.
              (9) Detailed analysis of alternatives. (i) A detailed analysis shall be conducted on the limited number of alternatives that represent viable approaches to remedial action after evaluation in the screening stage. The lead and support agencies must identify their ARARs related to specific actions in a timely manner and no later than the early stages of the comparative analysis. The lead and support agencies may also, as appropriate, identify other pertinent advisories, criteria, or guidance in a timely manner.
              (ii) The detailed analysis consists of an assessment of individual alternatives against each of nine evaluation criteria and a comparative analysis that focuses upon the relative performance of each alternative against those criteria.
              (iii) Nine criteria for evaluation. The analysis of alternatives under review shall reflect the scope and complexity of site problems and alternatives being evaluated and consider the relative significance of the factors within each criteria. The nine evaluation criteria are as follows:
              (A) Overall protection of human health and the environment. Alternatives shall be assessed to determine whether they can adequately protect human health and the environment, in both the short- and long-term, from unacceptable risks posed by hazardous substances, pollutants, or contaminants present at the site by eliminating, reducing, or controlling exposures to levels established during development of remediation goals consistent with § 300.430(e)(2)(i). Overall protection of human health and the environment draws on the assessments of other evaluation criteria, especially long-term effectiveness and permanence, short-term effectiveness, and compliance with ARARs.
              (B) Compliance with ARARs. The alternatives shall be assessed to determine whether they attain applicable or relevant and appropriate requirements under federal environmental laws and state environmental or facility siting laws or provide grounds for invoking one of the waivers under paragraph (f)(1)(ii)(C) of this section.
              (C) Long-term effectiveness and permanence. Alternatives shall be assessed for the long-term effectiveness and permanence they afford, along with the degree of certainty that the alternative will prove successful. Factors that shall be considered, as appropriate, include the following:
              (1) Magnitude of residual risk remaining from untreated waste or treatment residuals remaining at the conclusion of the remedial activities. The characteristics of the residuals should be considered to the degree that they remain hazardous, taking into account their volume, toxicity, mobility, and propensity to bioaccumulate.
              (2) Adequacy and reliability of controls such as containment systems and institutional controls that are necessary to manage treatment residuals and untreated waste. This factor addresses in particular the uncertainties associated with land disposal for providing long-term protection from residuals; the assessment of the potential need to replace technical components of the alternative, such as a cap, a slurry wall, or a treatment system; and the potential exposure pathways and risks posed should the remedial action need replacement.
              (D) Reduction of toxicity, mobility, or volume through treatment. The degree to which alternatives employ recycling or treatment that reduces toxicity, mobility, or volume shall be assessed, including how treatment is used to address the principal threats posed by the site. Factors that shall be considered, as appropriate, include the following:
              
              (1) The treatment or recycling processes the alternatives employ and materials they will treat;
              (2) The amount of hazardous substances, pollutants, or contaminants that will be destroyed, treated, or recycled;
              (3) The degree of expected reduction in toxicity, mobility, or volume of the waste due to treatment or recycling and the specification of which reduction(s) are occurring;
              (4) The degree to which the treatment is irreversible;
              (5) The type and quantity of residuals that will remain following treatment, considering the persistence, toxicity, mobility, and propensity to bioaccumulate of such hazardous substances and their constituents; and
              (6) The degree to which treatment reduces the inherent hazards posed by principal threats at the site.
              (E) Short-term effectiveness. The short-term impacts of alternatives shall be assessed considering the following:
              (1) Short-term risks that might be posed to the community during implementation of an alternative;
              (2) Potential impacts on workers during remedial action and the effectiveness and reliability of protective measures;
              (3) Potential environmental impacts of the remedial action and the effectiveness and reliability of mitigative measures during implementation; and
              (4) Time until protection is achieved.
              (F) Implementability. The ease or difficulty of implementing the alternatives shall be assessed by considering the following types of factors as appropriate:
              (1) Technical feasibility, including technical difficulties and unknowns associated with the construction and operation of a technology, the reliability of the technology, ease of undertaking additional remedial actions, and the ability to monitor the effectiveness of the remedy.
              (2) Administrative feasibility, including activities needed to coordinate with other offices and agencies and the ability and time required to obtain any necessary approvals and permits from other agencies (for off-site actions);
              (3) Availability of services and materials, including the availability of adequate off-site treatment, storage capacity, and disposal capacity and services; the availability of necessary equipment and specialists, and provisions to ensure any necessary additional resources; the availability of services and materials; and availability of prospective technologies.
              (G) Cost. The types of costs that shall be assessed include the following:
              (1) Capital costs, including both direct and indirect costs;
              (2) Annual operation and maintenance costs; and
              (3) Net present value of capital and O&M costs.
              (H) State acceptance. Assessment of state concerns may not be completed until comments on the RI/FS are received but may be discussed, to the extent possible, in the proposed plan issued for public comment. The state concerns that shall be assessed include the following:
              (1) The state's position and key concerns related to the preferred alternative and other alternatives; and
              (2) State comments on ARARs or the proposed use of waivers.
              (I) Community acceptance. This assessment includes determining which components of the alternatives interested persons in the community support, have reservations about, or oppose. This assessment may not be completed until comments on the proposed plan are received.
              (f) Selection of remedy—(1) Remedies selected shall reflect the scope and purpose of the actions being undertaken and how the action relates to long-term, comprehensive response at the site.
              (i) The criteria noted in paragraph (e)(9)(iii) of this section are used to select a remedy. These criteria are categorized into three groups.
              (A) Threshold criteria. Overall protection of human health and the environment and compliance with ARARs (unless a specific ARAR is waived) are threshold requirements that each alternative must meet in order to be eligible for selection.
              (B) Primary balancing criteria. The five primary balancing criteria are long-term effectiveness and permanence; reduction of toxicity, mobility, or volume through treatment; short-term effectiveness; implementability; and cost.
              (C) Modifying criteria. State and community acceptance are modifying criteria that shall be considered in remedy selection.
              (ii) The selection of a remedial action is a two-step process and shall proceed in accordance with § 300.515(e). First, the lead agency, in conjunction with the support agency, identifies a preferred alternative and presents it to the public in a proposed plan, for review and comment. Second, the lead agency shall review the public comments and consult with the state (or support agency) in order to determine if the alternative remains the most appropriate remedial action for the site or site problem. The lead agency, as specified in § 300.515(e), makes the final remedy selection decision, which shall be documented in the ROD. Each remedial alternative selected as a Superfund remedy will employ the criteria as indicated in paragraph (f)(1)(i) of this section to make the following determination:
              (A) Each remedial action selected shall be protective of human health and the environment.
              (B) On-site remedial actions selected in a ROD must attain those ARARs that are identified at the time of ROD signature or provide grounds for invoking a waiver under § 300.430(f)(1)(ii)(C).
              (1) Requirements that are promulgated or modified after ROD signature must be attained (or waived) only when determined to be applicable or relevant and appropriate and necessary to ensure that the remedy is protective of human health and the environment.
              (2) Components of the remedy not described in the ROD must attain (or waive) requirements that are identified as applicable or relevant and appropriate at the time the amendment to the ROD or the explanation of significant difference describing the component is signed.
              (C) An alternative that does not meet an ARAR under federal environmental or state environmental or facility siting laws may be selected under the following circumstances:
              (1) The alternative is an interim measure and will become part of a total remedial action that will attain the applicable or relevant and appropriate federal or state requirement;
              (2) Compliance with the requirement will result in greater risk to human health and the environment than other alternatives;
              (3) Compliance with the requirement is technically impracticable from an engineering perspective;
              (4) The alternative will attain a standard of performance that is equivalent to that required under the otherwise applicable standard, requirement, or limitation through use of another method or approach;
              (5) With respect to a state requirement, the state has not consistently applied, or demonstrated the intention to consistently apply, the promulgated requirement in similar circumstances at other remedial actions within the state; or
              (6) For Fund-financed response actions only, an alternative that attains the ARAR will not provide a balance between the need for protection of human health and the environment at the site and the availability of Fund monies to respond to other sites that may present a threat to human health and the environment.
              (D) Each remedial action selected shall be cost-effective, provided that it first satisfies the threshold criteria set forth in § 300.430(f)(1)(ii)(A) and (B). Cost-effectiveness is determined by evaluating the following three of the five balancing criteria noted in § 300.430(f)(1)(i)(B) to determine overall effectiveness: long-term effectiveness and permanence, reduction of toxicity, mobility, or volume through treatment, and short-term effectiveness. Overall effectiveness is then compared to cost to ensure that the remedy is cost-effective. A remedy shall be cost-effective if its costs are proportional to its overall effectiveness.

              (E) Each remedial action shall utilize permanent solutions and alternative treatment technologies or resource recovery technologies to the maximum extent practicable. This requirement shall be fulfilled by selecting the alternative that satisfies paragraph (f)(1)(ii)(A) and (B) of this section and provides the best balance of trade-offs among alternatives in terms of the five primary balancing criteria noted in paragraph (f)(1)(i)(B) of this section. The balancing shall emphasize long-term effectiveness and reduction of toxicity, mobility, or volume through treatment. The balancing shall also consider the preference for treatment as a principal element and the bias against off-site land disposal of untreated waste. In making the determination under this paragraph, the modifying criteria of state acceptance and community acceptance described in paragraph (f)(1)(i)(C) of this section shall also be considered.
              (2) The proposed plan. In the first step in the remedy selection process, the lead agency shall identify the alternative that best meets the requirements in § 300.430(f)(1), above, and shall present that alternative to the public in a proposed plan. The lead agency, in conjunction with the support agency and consistent with § 300.515(e), shall prepare a proposed plan that briefly describes the remedial alternatives analyzed by the lead agency, proposes a preferred remedial action alternative, and summarizes the information relied upon to select the preferred alternative. The selection of remedy process for an operable unit may be initiated at any time during the remedial action process. The purpose of the proposed plan is to supplement the RI/FS and provide the public with a reasonable opportunity to comment on the preferred alternative for remedial action, as well as alternative plans under consideration, and to participate in the selection of remedial action at a site. At a minimum, the proposed plan shall:
              (i) Provide a brief summary description of the remedial alternatives evaluated in the detailed analysis established under paragraph (e)(9) of this section;
              (ii) Identify and provide a discussion of the rationale that supports the preferred alternative;
              (iii) Provide a summary of any formal comments received from the support agency; and
              (iv) Provide a summary explanation of any proposed waiver identified under paragraph (f)(1)(ii)(C) of this section from an ARAR.
              (3) Community relations to support the selection of remedy. (i) The lead agency, after preparation of the proposed plan and review by the support agency, shall conduct the following activities:
              (A) Publish a notice of availability and brief analysis of the proposed plan in a major local newspaper of general circulation;
              (B) Make the proposed plan and supporting analysis and information available in the administrative record required under subpart I of this part;
              (C) Provide a reasonable opportunity, not less than 30 calendar days, for submission of written and oral comments on the proposed plan and the supporting analysis and information located in the information repository, including the RI/FS. Upon timely request, the lead agency will extend the public comment period by a minimum of 30 additional days;
              (D) Provide the opportunity for a public meeting to be held during the public comment period at or near the site at issue regarding the proposed plan and the supporting analysis and information;
              (E) Keep a transcript of the public meeting held during the public comment period pursuant to CERCLA section 117(a) and make such transcript available to the public; and
              (F) Prepare a written summary of significant comments, criticisms, and new relevant information submitted during the public comment period and the lead agency response to each issue. This responsiveness summary shall be made available with the record of decision.
              (ii) After publication of the proposed plan and prior to adoption of the selected remedy in the record of decision, if new information is made available that significantly changes the basic features of the remedy with respect to scope, performance, or cost, such that the remedy significantly differs from the original proposal in the proposed plan and the supporting analysis and information, the lead agency shall:

              (A) Include a discussion in the record of decision of the significant changes and reasons for such changes, if the lead agency determines such changes could be reasonably anticipated by the public based on the alternatives and other information available in the proposed plan or the supporting analysis and information in the administrative record; or
              (B) Seek additional public comment on a revised proposed plan, when the lead agency determines the change could not have been reasonably anticipated by the public based on the information available in the proposed plan or the supporting analysis and information in the administrative record. The lead agency shall, prior to adoption of the selected remedy in the ROD, issue a revised proposed plan, which shall include a discussion of the significant changes and the reasons for such changes, in accordance with the public participation requirements described in paragraph (f)(3)(i) of this section.
              (4) Final remedy selection. (i) In the second and final step in the remedy selection process, the lead agency shall reassess its initial determination that the preferred alternative provides the best balance of trade-offs, now factoring in any new information or points of view expressed by the state (or support agency) and community during the public comment period. The lead agency shall consider state (or support agency) and community comments regarding the lead agency's evaluation of alternatives with respect to the other criteria. These comments may prompt the lead agency to modify aspects of the preferred alternative or decide that another alternative provides a more appropriate balance. The lead agency, as specified in § 300.515(e), shall make the final remedy selection decision and document that decision in the ROD.
              (ii) If a remedial action is selected that results in hazardous substances, pollutants, or contaminants remaining at the site above levels that allow for unlimited use and unrestricted exposure, the lead agency shall review such action no less often than every five years after initiation of the selected remedial action.
              (iii) The process for selection of a remedial action at a federal facility on the NPL, pursuant to CERCLA section 120, shall entail:
              (A) Joint selection of remedial action by the head of the relevant department, agency, or instrumentality and EPA; or
              (B) If mutual agreement on the remedy is not reached, selection of the remedy is made by EPA.
              (5) Documenting the decision. (i) To support the selection of a remedial action, all facts, analyses of facts, and site-specific policy determinations considered in the course of carrying out activities in this section shall be documented, as appropriate, in a record of decision, in a level of detail appropriate to the site situation, for inclusion in the administrative record required under subpart I of this part. Documentation shall explain how the evaluation criteria in paragraph (e)(9)(iii) of this section were used to select the remedy.
              (ii) The ROD shall describe the following statutory requirements as they relate to the scope and objectives of the action:
              (A) How the selected remedy is protective of human health and the environment, explaining how the remedy eliminates, reduces, or controls exposures to human and environmental receptors;
              (B) The federal and state requirements that are applicable or relevant and appropriate to the site that the remedy will attain;
              (C) The applicable or relevant and appropriate requirements of other federal and state laws that the remedy will not meet, the waiver invoked, and the justification for invoking the waiver;
              (D) How the remedy is cost-effective, i.e., explaining how the remedy provides overall effectiveness proportional to its costs;
              (E) How the remedy utilizes permanent solutions and alternative treatment technologies or resource recovery technologies to the maximum extent practicable; and

              (F) Whether the preference for remedies employing treatment which permanently and significantly reduces the toxicity, mobility, or volume of the hazardous substances, pollutants, or contaminants as a principal element is or is not satisfied by the selected remedy. If this preference is not satisfied, the record of decision must explain why a remedial action involving such reductions in toxicity, mobility, or volume was not selected.
              (iii) The ROD also shall:
              (A) Indicate, as appropriate, the remediation goals, discussed in paragraph (e)(2)(i) of this section, that the remedy is expected to achieve. Performance shall be measured at appropriate locations in the ground water, surface water, soils, air, and other affected environmental media. Measurement relating to the performance of the treatment processes and the engineering controls may also be identified, as appropriate;
              (B) Discuss significant changes and the response to comments described in paragraph (f)(3)(i)(F) of this section;
              (C) Describe whether hazardous substances, pollutants, or contaminants will remain at the site such that a review of the remedial action under paragraph (f)(4)(ii) of this section no less often than every five years shall be required; and
              (D) When appropriate, provide a commitment for further analysis and selection of long-term response measures within an appropriate time-frame.
              (6) Community relations when the record of decision is signed. After the ROD is signed, the lead agency shall:
              (i) Publish a notice of the availability of the ROD in a major local newspaper of general circulation; and
              (ii) Make the record of decision available for public inspection and copying at or near the facility at issue prior to the commencement of any remedial action.
            
            
              § 300.435
              Remedial design/remedial action, operation and maintenance.
              (a) General. The remedial design/remedial action (RD/RA) stage includes the development of the actual design of the selected remedy and implementation of the remedy through construction. A period of operation and maintenance may follow the RA activities.
              (b) RD/RA activities. (1) All RD/RA activities shall be in conformance with the remedy selected and set forth in the ROD or other decision document for that site. Those portions of RD/RA sampling and analysis plans describing the QA/QC requirements for chemical and analytical testing and sampling procedures of samples taken for the purpose of determining whether cleanup action levels specified in the ROD are achieved, generally will be consistent with the requirements of § 300.430(b)(8).
              (2) During the course of the RD/RA, the lead agency shall be responsible for ensuring that all federal and state requirements that are identified in the ROD as applicable or relevant and appropriate requirements for the action are met. If waivers from any ARARs are involved, the lead agency shall be responsible for ensuring that the conditions of the waivers are met.
              (c) Community relations. (1) Prior to the initiation of RD, the lead agency shall review the CRP to determine whether it should be revised to describe further public involvement activities during RD/RA that are not already addressed or provided for in the CRP.
              (2) After the adoption of the ROD, if the remedial action or enforcement action taken, or the settlement or consent decree entered into, differs significantly from the remedy selected in the ROD with respect to scope, performance, or cost, the lead agency shall consult with the support agency, as appropriate, and shall either:
              (i) Publish an explanation of significant differences when the differences in the remedial or enforcement action, settlement, or consent decree significantly change but do not fundamentally alter the remedy selected in the ROD with respect to scope, performance, or cost. To issue an explanation of significant differences, the lead agency shall:
              (A) Make the explanation of significant differences and supporting information available to the public in the administrative record established under § 300.815 and the information repository; and
              (B) Publish a notice that briefly summarizes the explanation of significant differences, including the reasons for such differences, in a major local newspaper of general circulation; or

              (ii) Propose an amendment to the ROD if the differences in the remedial or enforcement action, settlement, or consent decree fundamentally alter the basic features of the selected remedy with respect to scope, performance, or cost. To amend the ROD, the lead agency, in conjunction with the support agency, as provided in § 300.515(e), shall:
              (A) Issue a notice of availability and brief description of the proposed amendment to the ROD in a major local newspaper of general circulation;
              (B) Make the proposed amendment to the ROD and information supporting the decision available for public comment;
              (C) Provide a reasonable opportunity, not less than 30 calendar days, for submission of written or oral comments on the amendment to the ROD. Upon timely request, the lead agency will extend the public comment period by a minimum of 30 additional days;
              (D) Provide the opportunity for a public meeting to be held during the public comment period at or near the facility at issue;
              (E) Keep a transcript of comments received at the public meeting held during the public comment period;
              (F) Include in the amended ROD a brief explanation of the amendment and the response to each of the significant comments, criticisms, and new relevant information submitted during the public comment period;
              (G) Publish a notice of the availability of the amended ROD in a major local newspaper of general circulation; and
              (H) Make the amended ROD and supporting information available to the public in the administrative record and information repository prior to the commencement of the remedial action affected by the amendment.
              (3) After the completion of the final engineering design, the lead agency shall issue a fact sheet and provide, as appropriate, a public briefing prior to the initiation of the remedial action.
              (d) Contractor conflict of interest. (1) For Fund-financed RD/RA and O&M activities, the lead agency shall:
              (i) Include appropriate language in the solicitation requiring potential prime contractors to submit information on their status, as well as the status of their subcontractors, parent companies, and affiliates, as potentially responsible parties at the site.
              (ii) Require potential prime contractors to certify that, to the best of their knowledge, they and their potential subcontractors, parent companies, and affiliates have disclosed all information described in § 300.435(d)(1)(i) or that no such information exists, and that any such information discovered after submission of their bid or proposal or contract award will be disclosed immediately.
              (2) Prior to contract award, the lead agency shall evaluate the information provided by the potential prime contractors and:
              (i) Determine whether they have conflicts of interest that could significantly impact the performance of the contract or the liability of potential prime contractors or subcontractors.
              (ii) If a potential prime contractor or subcontractor has a conflict of interest that cannot be avoided or otherwise resolved, and using that potential prime contractor or subcontractor to conduct RD/RA or O&M work under a Fund-financed action would not be in the best interests of the state or federal government, an offeror or bidder contemplating use of that prime contractor or subcontractor may be declared nonresponsible or ineligible for award in accordance with appropriate acquisition regulations, and the contract may be awarded to the next eligible offeror or bidder.
              (e) Recontracting. (1) If a Fund-financed contract must be terminated because additional work outside the scope of the contract is needed, EPA is authorized to take appropriate steps to continue interim RAs as necessary to reduce risks to public health and the environment. Appropriate steps may include extending an existing contract for a federal-lead RA or amending a cooperative agreement for a state-lead RA. Until the lead agency can reopen the bidding process and recontract to complete the RA, EPA may take such appropriate steps as described above to cover interim work to reduce such risks, where:
              (i) Additional work is found to be needed as a result of such unforeseen situations as newly discovered sources, types, or quantities of hazardous substances at a facility; and

              (ii) Performance of the complete RA requires the lead agency to rebid the contract because the existing contract does not encompass this newly discovered work.
              (2) The cost of such interim actions shall not exceed $2 million.
              (f) Operation and maintenance. (1) Operation and maintenance (O&M) measures are initiated after the remedy has achieved the remedial action objectives and remediation goals in the ROD, and is determined to be operational and functional, except for ground- or surface-water restoration actions covered under § 300.435(f)(4). A state must provide its assurance to assume responsibility for O&M, including, where appropriate, requirements for maintaining institutional controls, under § 300.510(c).
              (2) A remedy becomes “operational and functional” either one year after construction is complete, or when the remedy is determined concurrently by EPA and the state to be functioning properly and is performing as designed, whichever is earlier. EPA may grant extensions to the one-year period, as appropriate.
              (3) For Fund-financed remedial actions involving treatment or other measures to restore ground- or surface-water quality to a level that assures protection of human health and the environment, the operation of such treatment or other measures for a period of up to 10 years after the remedy becomes operational and functional will be considered part of the remedial action. Activities required to maintain the effectiveness of such treatment or measures following the 10-year period, or after remedial action is complete, whichever is earlier, shall be considered O&M. For the purposes of federal funding provided under CERCLA section 104(c)(6), a restoration activity will be considered administratively “complete” when:
              (i) Measures restore ground- or surface-water quality to a level that assures protection of human health and the environment;
              (ii) Measures restore ground or surface water to such a point that reductions in contaminant concentrations are no longer significant; or
              (iii) Ten years have elapsed, whichever is earliest.
              (4) The following shall not be deemed to constitute treatment or other measures to restore contaminated ground or surface water under § 300.435(f)(3):
              (i) Source control maintenance measures; and
              (ii) Ground- or surface-water measures initiated for the primary purpose of providing a drinking-water supply, not for the purpose of restoring ground water.
            
            
              § 300.440
              Procedures for planning and implementing off-site response actions.
              (a) Applicability. (1) This section applies to any remedial or removal action involving the off-site transfer of any hazardous substance, pollutant, or contaminant as defined under CERCLA sections 101 (14) and (33) (“CERCLA waste”) that is conducted by EPA, States, private parties, or other Federal agencies, that is Fund-financed and/or is taken pursuant to any CERCLA authority, including cleanups at Federal facilities under section 120 of CERCLA, and cleanups under section 311 of the Clean Water Act (except for cleanup of petroleum exempt under CERCLA). Applicability extends to those actions taken jointly under CERCLA and another authority.
              (2) In cases of emergency removal actions under CERCLA, emergency actions taken during remedial actions, or response actions under section 311 of the Clean Water Act where the release poses an immediate and significant threat to human health and the environment, the On-Scene Coordinator (OSC) may determine that it is necessary to transfer CERCLA waste off-site without following the requirements of this section.
              (3) This section applies to CERCLA wastes from cleanup actions based on CERCLA decision documents signed or consent decrees lodged after October 17, 1986 (“post-SARA CERCLA wastes”) as well as those based on CERCLA decision documents signed and consent decrees lodged prior to October 17, 1986 (“pre-SARA CERCLA wastes”). Pre-SARA and post-SARA CERCLA wastes are subject to the same acceptability criteria in § 300.440(b)(1) and (2).

              (4) EPA (usually the EPA Regional Office) will determine the acceptability under this section of any facility selected for the treatment, storage, or disposal of CERCLA waste. EPA will determine if there are relevant releases or relevant violations at a facility prior to the facility's initial receipt of CERCLA waste. A facility which has previously been evaluated and found acceptable under this rule (or the preceding policy) is acceptable until the EPA Regional Office notifies the facility otherwise pursuant to § 300.440(d).
              (5) Off-site transfers of those laboratory samples and treatability study CERCLA wastes from CERCLA sites set out in paragraphs (a)(5)(i) through (iii) of this section, are not subject to the requirements of this section. However, those CERCLA wastes may not be transferred back to the CERCLA site unless the Remedial Project Manager or OSC assures the proper management of the CERCLA waste samples or residues and gives permission to the laboratory or treatment facility for the samples and/or residues to be returned to the site.
              (i) Samples of CERCLA wastes sent to a laboratory for characterization;
              (ii) RCRA hazardous wastes that are being transferred from a CERCLA site for treatability studies and that meet the requirements for an exemption for RCRA under 40 CFR 261.4(e); and
              (iii) Non-RCRA wastes that are being transferred from a CERCLA site for treatability studies and that are below the quantity threshold established at 40 CFR 261.4(e)(2).
              (b) Acceptability criteria—(1) Facility compliance. (i) A facility will be deemed in compliance for the purpose of this rule if there are no relevant violations at or affecting the unit or units receiving CERCLA waste:
              (A) For treatment to standards specified in 40 CFR part 268, subpart D, including any pre-treatment or storage units used prior to treatment;
              (B) For treatment to substantially reduce its mobility, toxicity or persistence in the absence of a defined treatment standard, including any pre-treatment or storage units used prior to treatment; or
              (C) For storage or ultimate disposal of CERCLA waste not treated to the previous criteria at the same facility.
              (ii) Relevant violations include significant deviations from regulations, compliance order provisions, or permit conditions designed to: ensure that CERCLA waste is destined for and delivered to authorized facilities; prevent releases of hazardous waste, hazardous constituents, or hazardous substances to the environment; ensure early detection of such releases; or compel corrective action for releases. Criminal violations which result in indictment are also relevant violations. In addition, violations of the following requirements may be considered relevant:
              (A) Applicable subsections of sections 3004 and 3005 of RCRA or, where applicable, other Federal laws (such as the Toxic Substances Control Act and subtitle D of RCRA);
              (B) Applicable sections of State environmental laws; and
              (C) In addition, land disposal units at RCRA subtitle C facilities receiving RCRA hazardous waste from response actions authorized or funded under CERCLA must be in compliance with RCRA section 3004(o) minimum technology requirements. Exceptions may be made only if the unit has been granted a waiver from these requirements under 40 CFR 264.301.
              (2) Releases. (i) Release is defined in § 300.5 of this part. Releases under this section do not include:
              (A) De minimis releases;
              (B) Releases permitted under Federal programs or under Federal programs delegated to the States (Federally permitted releases are defined in § 300.5), except to the extent that such releases are found to pose a threat to human health and the environment; or
              (C) Releases to the air that do not exceed standards promulgated pursuant to RCRA section 3004(n), or absent such standards, or where such standards do not apply, releases to the air that do not present a threat to human health or the environment.
              (ii) Releases from units at a facility designated for off-site transfer of CERCLA waste must be addressed as follows:
              (A) Receiving units at RCRA subtitle C facilities. CERCLA wastes may be transferred to an off-site unit regulated under subtitle C of RCRA, including a facility regulated under the permit-by-rule provisions of 40 CFR 270.60 (a), (b) or (c), only if that unit is not releasing any hazardous waste, hazardous constituent, or hazardous substance into the ground water, surface water, soil or air.
              (B) Other units at RCRA subtitle C land disposal facilities. CERCLA wastes may not be transferred to any unit at a RCRA subtitle C land disposal facility where a non-receiving unit is releasing any hazardous waste, hazardous constituent, or hazardous substance into the ground water, surface water, soil, or air, unless that release is controlled by an enforceable agreement for corrective action under subtitle C of RCRA or other applicable Federal or State authority. For purposes of this section, a RCRA “land disposal facility” is any RCRA facility at which a land disposal unit is located, regardless of whether a land disposal unit is the receiving unit.
              (C) Other units at RCRA subtitle C treatment, storage, and permit-by-rule facilities. CERCLA wastes may not be transferred to any unit at a RCRA subtitle C treatment, storage or permit-by-rule facility, where a release of any hazardous waste, hazardous constituent, or hazardous substance from non-receiving units poses a significant threat to public health or the environment, unless that release is controlled by an enforceable agreement for corrective action under subtitle C of RCRA or other applicable Federal or State authority.
              (D) All other facilities. CERCLA wastes should not be transferred to any unit at an other-than-RCRA subtitle C facility if the EPA Regional Office has information indicating that an environmentally significant release of hazardous substances has occurred at that facility, unless the release is controlled by an enforceable agreement for corrective action under an applicable Federal or State authority.
              (iii) Releases are considered to be “controlled” for the purpose of this section as provided in § 300.440 (f)(3)(iv) and (f)(3)(v). A release is not considered “controlled” for the purpose of this section during the pendency of administrative or judicial challenges to corrective action requirements, unless the facility has made the requisite showing under § 300.440(e).
              (c) Basis for determining acceptability. (1) If a State finds that a facility within its jurisdiction is operating in non-compliance with state law requirements including the requirements of any Federal program for which the State has been authorized, EPA will determine, after consulting with the State as appropriate, if the violation is relevant under the rule and if so, issue an initial determination of unacceptability.
              (2) If a State finds that releases are occurring at a facility regulated under State law or a Federal program for which the State is authorized, EPA will determine, after consulting with the State as appropriate, if the release is relevant under the rule and if so, issue an initial determination of unacceptability.
              (3) EPA may also issue initial determinations of unacceptability based on its own findings. EPA can undertake any inspections, data collection and/or assessments necessary. EPA will then notify with the State about the results and issue a determination notice if a relevant violation or release is found.
              (d) Determination of unacceptability. (1) Upon initial determination by the EPA Regional Office that a facility being considered for the off-site transfer of any CERCLA waste does not meet the criteria for acceptability stated in § 300.440(b), the EPA Region shall notify the owner/operator of such facility, and the responsible agency in the State in which the facility is located, of the unacceptability finding. The notice will be sent by certified and first-class mail, return receipt requested. The certified notice, if not acknowledged by the return receipt card, should be considered to have been received by the addressee if properly sent by regular mail to the last address known to the EPA Regional Office.

              (2) The notice shall generally: state that based on available information from a RCRA Facility Assessment (RFA), inspection, or other data sources, the facility has been found not to meet the requirements of § 300.440; cite the specific acts, omissions, or conditions which form the basis of these findings; and inform the owner/operator of the procedural recourse available under this regulation.
              
              (3) A facility which was previously evaluated and found acceptable under this rule (or the preceding policy) may continue to receive CERCLA waste for 60 calendar days after the date of issuance of the notice, unless otherwise determined in accordance with paragraphs (d)(8) or (d)(9) of this section.
              (4) If the owner or operator of the facility in question submits a written request for an informal conference with the EPA Regional Office within 10 calendar days from the issuance of the notice, the EPA Regional Office shall provide the opportunity for such conference no later than 30 calendar days after the date of the notice, if possible, to discuss the basis for the underlying violation or release determination, and its relevance to the facility's acceptability to receive CERCLA cleanup wastes. State representatives may attend the informal conference, submit written comments prior to the informal conference, and/or request additional meetings with the EPA Region, relating to the unacceptability issue during the determination process. If no State representative is present, EPA shall notify the State of the outcome of the conference. An owner/operator may submit written comments by the 30th day after issuance of the notice, in addition to or instead of requesting an informal conference.
              (5) If the owner or operator neither requests an informal conference nor submits written comments, the facility becomes unacceptable to receive CERCLA waste on the 60th day after the notice is issued (or on such other date designated under paragraph (d)(9) of this section). The facility will remain unacceptable until such time as the EPA Regional Office notifies the owner or operator otherwise.
              (6) If an informal conference is held or written comments are received, the EPA Region shall decide whether or not the information provided is sufficient to show that the facility is operating in physical compliance with respect to the relevant violations cited in the initial notice of unacceptability, and that all relevant releases have been eliminated or controlled, as required in paragraph (b)(2) of this section, such that a determination of acceptability would be appropriate. EPA will notify the owner/operator in writing whether or not the information provided is sufficient to support a determination of acceptability. Unless EPA determines that information provided by the owner/operator and the State is sufficient to support a determination of acceptability, the facility becomes unacceptable on the 60th calendar day after issuance of the original notice of unacceptability (or other date established pursuant to paragraphs (d)(8) or (d)(9) of this section).
              (7) Within 10 days of hearing from the EPA Regional Office after the informal conference or the submittal of written comments, the owner/operator or the State may request a reconsideration of the unacceptability determination by the EPA Regional Administrator (RA). Reconsideration may be by review of the record, by conference, or by other means deemed appropriate by the Regional Administrator; reconsideration does not automatically stay the determination beyond the 60-day period. The owner/operator will receive notice in writing of the decision of the RA.
              (8) The EPA Regional Administrator may decide to extend the 60-day period if more time is required to review a submission. The facility owner/operator shall be notified in writing if the Regional Administrator extends the 60 days.
              (9) The EPA Regional Office may decide that a facility's unacceptability is immediately effective (or effective in less than 60 days) in extraordinary situations such as, but not limited to, emergencies at the facility or egregious violations. The EPA Region shall notify the facility owner/operator of the date of unacceptability, and may modify timeframes for comments and other procedures accordingly.
              (e) Unacceptability during administrative and judicial challenges of corrective action decisions. For a facility with releases that are subject to a corrective action permit, order, or decree, an administrative or judicial challenge to the corrective action (or a challenge to a permit modification calling for additional corrective action) shall not be considered to be part of a corrective action “program” controlling those releases and shall not act to stay a determination of unacceptability under this rule. However, such facility may remain acceptable to receive CERCLA waste during the pendency of the appeal or litigation if:
              (1) It satisfies the EPA Regional Office that adequate interim corrective action measures will continue at the facility; or
              (2) It demonstrates to the EPA Regional Office the absence of a need to take corrective action during the short-term, interim period.
              Either demonstration may be made during the 60-day review period in the context of the informal conference and RA reconsideration.
              (f) Re-evaluating unacceptability. If, after notification of unacceptability and the opportunity to confer as described in § 300.440(d), the facility remains unacceptable, the facility can regain acceptability. A facility found to be unacceptable to receive CERCLA wastes based on relevant violations or releases may regain acceptability if the following conditions are met:
              (1) Judgment on the merits. The facility has prevailed on the merits in an administrative or judicial challenge to the finding of noncompliance or uncontrolled releases upon which the unacceptability determination was based.
              (2) Relevant violations. The facility has demonstrated to the EPA Region its return to physical compliance for the relevant violations cited in the notice.
              (3) Releases. The facility has demonstrated to the EPA Region that:
              (i) All releases from receiving units at RCRA subtitle C facilities have been eliminated and prior contamination from such releases is controlled by a corrective action program approved under subtitle C of RCRA;
              (ii) All releases from other units at RCRA subtitle C land disposal facilities are controlled by a corrective action program approved under subtitle C of RCRA;
              (iii) All releases from other units at RCRA subtitle C treatment and storage facilities do not pose a significant threat to human health or the environment, or are controlled by a corrective action program approved under subtitle C of RCRA.
              (iv) A RCRA subtitle C corrective action program may be incorporated into a permit, order, or decree, including the following: a corrective action order under RCRA section 3008(h), section 7003 or section 3013, a RCRA permit under 40 CFR 264.100 or 264.101, or a permit under an equivalent authority in a State authorized for corrective action under RCRA section 3004(u). Releases will be deemed controlled upon issuance of the order, permit, or decree which initiates and requires completion of one or more of the following: a RCRA Facility Investigation, a RCRA Corrective Measures Study, and/or Corrective Measures Implementation. The release remains controlled as long as the facility is in compliance with the order, permit, or decree, and enters into subsequent agreements for implementation of additional corrective action measures when necessary, except during periods of administrative or judicial challenges, when the facility must make a demonstration under § 300.440(e) in order to remain acceptable.
              (v) Facilities with releases regulated under other applicable Federal laws, or State laws under a Federally-delegated program may regain acceptability under this section if the releases are deemed by the EPA Regional Office not to pose a threat to human health or the environment, or if the facility enters into an enforceable agreement under those laws to conduct corrective action activities to control releases. Releases will be deemed controlled upon the issuance of an order, permit, or decree which initiates and requires one or more of the following: a facility investigation, a corrective action study, and/or corrective measures implementation. The release remains controlled as long as the facility is in compliance with the order, permit, or decree, and enters into subsequent agreements for implementation of additional corrective measures when necessary, except during periods of administrative or judicial challenges, when the facility must make a demonstration under § 300.440(e) in order to remain acceptable.

              (4) Prior to the issuance of a determination that a facility has returned to acceptability, the EPA Region shall notify the State in which the facility is located, and provide an opportunity for the State to discuss the facility's acceptability status with EPA.
              (5) An unacceptable facility may be reconsidered for acceptability whenever the EPA Regional Office finds that the facility fulfills the criteria stated in § 300.440(b). Upon such a finding, the EPA Regional Office shall notify the facility and the State in writing.
              [58 FR 49215, Sept. 22, 1993]
            
          
          
            Subpart F—State Involvement in Hazardous Substance Response
            
              Source:
              55 FR 8853, Mar. 8, 1990, unless otherwise noted.
            
            
              § 300.500
              General.
              (a) EPA shall ensure meaningful and substantial state involvement in hazardous substance response as specified in this subpart. EPA shall provide an opportunity for state participation in removal, pre-remedial, remedial, and enforcement response activities. EPA shall encourage states to enter into an EPA/state Superfund Memorandum of Agreement (SMOA) under § 300.505 to increase state involvement and strengthen the EPA/state partnership.
              (b) EPA shall encourage states to participate in Fund-financed response in two ways. Pursuant to § 300.515(a), states may either assume the lead through a cooperative agreement for the response action or may be the support agency in EPA-lead remedial response. Section 300.515 sets forth requirements for state involvement in EPA-lead remedial and enforcement response and also addresses comparable requirements for EPA involvement in state-lead remedial and enforcement response. Section 300.520 specifies requirements for state involvement in EPA-lead enforcement negotiations. Section 300.525 specifies requirements for state involvement in removal actions. In addition to the requirements set forth in this subpart, 40 CFR part 35, subpart O, “Cooperative Agreements and Superfund State Contracts for Superfund Response Actions,” contains further requirements for state participation during response.
            
            
              § 300.505
              EPA/State Superfund Memorandum of Agreement (SMOA).
              (a) The SMOA may establish the nature and extent of EPA and state interaction during EPA-lead and state-lead response (Indian tribes meeting the requirements of § 300.515(b) may be treated as states for purposes of this section). EPA shall enter into SMOA discussions if requested by a state. The following may be addressed in a SMOA:
              (1) The EPA/state or Indian tribe relationship for removal, pre-remedial, remedial, and enforcement response, including a description of the roles and the responsibilities of each.
              (2) The general requirements for EPA oversight. Oversight requirements may be more specifically defined in cooperative agreements.
              (3) The general nature of lead and support agency interaction regarding the review of key documents and/or decision points in removal, pre-remedial, remedial, and enforcement response. The requirements for EPA and state review of each other's key documents when each is serving as the support agency shall be equivalent to the extent practicable. Review times agreed to in the SMOA must also be documented in site-specific cooperative agreements or Superfund state contracts in order to be binding.
              (4) Procedures for modification of the SMOA (e.g., if EPA and a state agree that the lead and support agency roles and responsibilities have changed, or if modifications are required to achieve desired goals).
              (b) The SMOA and any modifications thereto shall be executed by the EPA Regional Administrator and the head of the state agency designated as lead agency for state implementation of CERCLA.
              (c) Site-specific agreements entered into pursuant to section 104(d)(1) of CERCLA shall be developed in accordance with 40 CFR part 35, subpart O. The SMOA shall not supersede such agreements.

              (d)(1) EPA and the state shall consult annually to determine priorities and make lead and support agency designations for removal, pre-remedial, remedial, and enforcement response to be conducted during the next fiscal year and to discuss future priorities and long-term requirements for response. These consultations shall include the exchange of information on both Fund- and non-Fund-financed response activities. The SMOA may describe the timeframe and process for the EPA/state consultation.
              (2) The following activities shall be discussed in the EPA/state consultations established in the SMOA, or otherwise initiated and documented in writing in the absence of a SMOA, on a site-specific basis with EPA and the state identifying the lead agency for each response action discussed:
              (i) Pre-remedial response actions, including preliminary assessments and site inspections;
              (ii) Hazard Ranking System scoring and NPL listing and deletion activities;
              (iii) Remedial phase activities, including remedial investigation/feasibility study, identification of potential applicable or relevant and appropriate requirements (ARARs) under federal and state environmental laws and, as appropriate, other advisories, criteria, or guidance to be considered (TBCs), proposed plan, ROD, remedial design, remedial action, and operation and maintenance;
              (iv) Potentially responsible party (PRP) searches, notices to PRPs, response to information requests, PRP negotiations, oversight of PRPs, other enforcement actions pursuant to state law, and activities where the state provides support to EPA;
              (v) Compilation and maintenance of the administrative record for selection of a response action as required by subpart I of this part;
              (vi) Related site support activities;
              (vii) State ability to share in the cost and timing of payments; and
              (viii) General CERCLA implementation activities.
              (3) If a state is designated as the lead agency for a non-Fund-financed action at an NPL site, the SMOA shall be supplemented by site-specific enforcement agreements between EPA and the state which specify schedules and EPA involvement.
              (4) In the absence of a SMOA, EPA and the state shall comply with the requirements in § 300.515(h). If the SMOA does not address all of the requirements specified in § 300.515(h), EPA and the state shall comply with any unaddressed requirements in that section.
            
            
              § 300.510
              State assurances.
              (a) A Fund-financed remedial action undertaken pursuant to CERCLA section 104(a) cannot proceed unless a state provides its applicable required assurances. The assurances must be provided by the state prior to the initiation of remedial action pursuant to a Superfund state contract for EPA-lead (or political subdivision-lead) remedial action or pursuant to a cooperative agreement for a state-lead remedial action. The SMOA may not be used for this purpose. Federally recognized Indian tribes are not required to provide CERCLA section 104(c)(3) assurances for Fund-financed response actions. Further requirements pertaining to state, political subdivision, and federally recognized Indian tribe involvement in CERCLA response are found in 40 CFR part 35, subpart O.
              (b)(1) The state is not required to share in the cost of state- or EPA-lead Fund-financed removal actions (including remedial planning activities associated with remedial actions) conducted pursuant to CERCLA section 104 unless the facility was operated by the state or a political subdivision thereof at the time of disposal of hazardous substances therein and a remedial action is ultimately undertaken at the site. Such remedial planning activities include, but are not limited to, remedial investigations (RIs), feasibility studies (FSs), and remedial design (RD). States shall be required to share 50 percent, or greater, in the cost of all Fund-financed response actions if the facility was publicly operated at the time of the disposal of hazardous substances. For other facilities, except federal facilities, the state shall be required to share 10 percent of the cost of the remedial action.

              (2) CERCLA section 104(c)(5) provides that EPA shall grant a state credit for reasonable, documented, direct, out-of-pocket, non-federal expenditures subject to the limitations specified in CERCLA section 104(c)(5). For a state to apply credit toward its cost share, it must enter into a cooperative agreement or Superfund state contract. The state must submit as soon as possible, but no later than at the time CERCLA section 104 assurances are provided for a remedial action, its accounting of eligible credit expenditures for EPA verification. Additional credit requirements are contained in 40 CFR part 35, subpart O.
              (3) Credit may be applied to a state's future cost share requirements at NPL sites for response expenditures or obligations incurred by the state or a political subdivision from January 1, 1978 to December 11, 1980, and for the remedial action expenditures incurred only by the state after October 17, 1986.
              (4) Credit that exceeds the required cost share at the site for which the credit is granted may be transferred to another site to offset a state's required remedial action cost share.
              (c)(1) Prior to a Fund-financed remedial action, the state must also provide its assurance in accordance with CERCLA section 104(c)(3)(A) to assume responsibility for operation and maintenance of implemented remedial actions for the expected life of such actions. In addition, when appropriate, as part of the O&M assurance, the state must assure that any institutional controls implemented as part of the remedial action at a site are in place, reliable, and will remain in place after the initiation of O&M. The state and EPA shall consult on a plan for operation and maintenance prior to the initiation of a remedial action.
              (2) After a joint EPA/State inspection of the implemented Fund-financed remedial action under § 300.515(g), EPA may share, for any extension period established in § 300.435(f)(2), in the cost of the operation of the remedy to ensure that the remedy is operational and functional. In the case of restoration of ground or surface water, EPA shall share in the cost of the State's operation of ground- or surface-water restoration remedial actions as specified in § 300.435(f)(3).
              (d) In accordance with CERCLA sections 104 (c)(3)(B) and 121(d)(3), if the remedial action requires off-site storage, destruction, treatment, or disposal, the state must provide its assurance before the remedial action begins on the availability of a hazardous waste disposal facility that is in compliance with CERCLA section 121(d)(3) and is acceptable to EPA.
              (e)(1) In accordance with CERCLA section 104(c)(9), EPA shall not provide any remedial action pursuant to CERCLA section 104 until the state in which the release occurs enters into a cooperative agreement or Superfund state contract with EPA providing assurances deemed adequate by EPA that the state will assure the availability of hazardous waste treatment or disposal facilities which:
              (i) Have adequate capacity for the destruction, treatment, or secure disposition of all hazardous wastes that are reasonably expected to be generated within the state during the 20-year period following the date of such cooperative agreement or Superfund state contract and to be destroyed, treated, or disposed;
              (ii) Are within the state, or outside the state in accordance with an interstate agreement or regional agreement or authority;
              (iii) Are acceptable to EPA; and
              (iv) Are in compliance with the requirements of Subtitle C of the Solid Waste Disposal Act.
              (2) This rule does not address whether or not Indian tribes are states for purposes of this paragraph (e).
              (f) EPA may determine that an interest in real property must be acquired in order to conduct a response action. However, as provided in CERCLA section 104(j)(2), EPA may acquire an interest in real estate in order to conduct a remedial action only if the State in which the interest to be acquired is located provides assurances, through a contract, cooperative agreement or otherwise, that the State will accept transfer of the interest upon completion of the remedial action. For purposes of this paragraph, “completion of the remedial action” is the point at which operation and maintenance (O&M) measures would be initiated pursuant to § 300.435(f). The State may accept a transfer of interest at an earlier point in time if agreed upon in writing by the State and EPA. Indian tribe assurances are to be provided as set out at 40 CFR part 35, subpart O, § 35.6110(b)(2).
              [55 FR 8853, Mar. 8, 1990, as amended at 59 FR 35854, July 14, 1994]
            
            
              
              § 300.515
              Requirements for state involvement in remedial and enforcement response.
              (a) General. (1) States are encouraged to undertake actions authorized under subpart E. Section 104(d)(1) of CERCLA authorizes EPA to enter into cooperative agreements or contracts with a state, political subdivision, or a federally recognized Indian tribe to carry out Fund-financed response actions authorized under CERCLA, when EPA determines that the state, the political subdivision, or federally recognized Indian tribe has the capability to undertake such actions. EPA will use a cooperative agreement to transfer funds to those entities to undertake Fund-financed response activities. The requirements for states, political subdivisions, or Indian tribes to receive funds as a lead or support agency for response are addressed at 40 CFR part 35, subpart O.
              (2) For EPA-lead Fund-financed remedial planning activities, including, but not limited to, remedial investigations, feasibility studies, and remedial designs, the state agency acceptance of the support agency role during an EPA-lead response shall be documented in a letter, SMOA, or cooperative agreement. Superfund state contracts are unnecessary for this purpose.
              (3) Cooperative agreements and Superfund state contracts are only appropriate for non-Fund-financed response actions if a state intends to seek credit for remedial action expenses under § 300.510.
              (b) Indian tribe involvement during response. To be afforded substantially the same treatment as states under section 104 of CERCLA, the governing body of the Indian tribe must:
              (1) Be federally recognized; and
              (2) Have a tribal governing body that is currently performing governmental functions to promote the health, safety, and welfare of the affected population or to protect the environment within a defined geographic area; and
              (3) Have jurisdiction over a site at which Fund-financed response, including pre-remedial activities, is contemplated.
              (c) State involvement in PA/SI and National Priorities List process. EPA shall ensure state involvement in the listing and deletion process by providing states opportunities for review, consultation, or concurrence specified in this section.
              (1) EPA shall consult with states as appropriate on the information to be used in developing HRS scores for releases.
              (2) EPA shall, to the extent feasible, provide the state 30 working days to review releases which were scored by EPA and which will be considered for placement on the National Priorities List (NPL).
              (3) EPA shall provide the state 30 working days to review and concur on the Notice of Intent to Delete a release from the NPL. Section 300.425 describes the EPA/state consultation and concurrence process for deleting releases from the NPL.
              (d) State involvement in RI/FS process. A key component of the EPA/state partnership shall be the communication of potential federal and state ARARs and, as appropriate, other pertinent advisories, criteria, or guidance to be considered (TBCs).

              (1) In accordance with §§ 300.400(g) and 300.430, the lead and support agencies shall identify their respective potential ARARs and communicate them to each other in a timely manner, i.e., no later than the early stages of the comparative analysis described in § 300.430(e)(9), such that sufficient time is available for the lead agency to consider and incorporate all potential ARARs without inordinate delays and duplication of effort. The lead and support agencies may also identify TBCs and communicate them in a timely manner.

              (2) When a state and EPA have entered into a SMOA, the SMOA may specify a consultation process which requires the lead agency to solicit potential ARARs at specified points in the remedial planning and remedy selection processes. At a minimum, the SMOA shall include the points specified in § 300.515(h)(2). The SMOA shall specify timeframes for support agency response to lead agency requests to ensure that potential ARARs are identified and communicated in a timely manner. Such timeframes must also be documented in site-specific agreements. The SMOA may also discuss identification and communication of TBCs.
              (3) If EPA in its statement of a proposed plan intends to waive any state-identified ARARs, or does not agree with the state that a certain state standard is an ARAR, it shall formally notify the state when it submits the RI/FS report for state review or responds to the state's submission of the RI/FS report.
              (4) EPA shall respond to state comments on waivers from or disagreements about state ARARs, as well as the preferred alternative when making the RI/FS report and proposed plan available for public comment.
              (e) State involvement in selection of remedy. (1) Both EPA and the state shall be involved in preliminary discussions of the alternatives addressed in the FS prior to preparation of the proposed plan and ROD. At the conclusion of the RI/FS, the lead agency, in conjunction with the support agency, shall develop a proposed plan. The support agency shall have an opportunity to comment on the plan. The lead agency shall publish a notice of availability of the RI/FS report and a brief analysis of the proposed plan pursuant to § 300.430(e) and (f). Included in the proposed plan shall be a statement that the lead and support agencies have reached agreement or, where this is not the case, a statement explaining the concerns of the support agency with the lead agency's proposed plan. The state may not publish a proposed plan that EPA has not approved. EPA may assume the lead from the state if agreement cannot be reached.

              (2)(i) EPA and the state shall identify, at least annually, sites for which RODs will be prepared during the next fiscal year, in accordance with § 300.515(h)(1). For all EPA-lead sites, EPA shall prepare the ROD and provide the state an opportunity to concur with the recommended remedy. For Fund-financed state-lead sites, EPA and the state shall designate sites, in a site-specific agreement, for which the state shall prepare the ROD and seek EPA's concurrence and adoption of the remedy specified therein, and sites for which EPA shall prepare the ROD and seek the state's concurrence. EPA and the state may designate sites for which the state shall prepare the ROD for non-Fund-financed state-lead enforcement response actions (i.e., actions taken under state law) at an NPL site. The state may seek EPA's concurrence in the remedy specified therein. Either EPA or the state may choose not to designate a site as state-lead.

              (ii) State concurrence on a ROD is not a prerequisite to EPA's selecting a remedy, i.e., signing a ROD, nor is EPA's concurrence a prerequisite to a state's selecting a remedy at a non-Fund-financed state-lead enforcement site under state law. Unless EPA's Assistant Administrator for Solid Waste and Emergency Response or Regional Administrator concurs in writing with a state-prepared ROD, EPA shall not be deemed to have approved the state decision. A state may not proceed with a Fund-financed response action unless EPA has first concurred in and adopted the ROD. Section 300.510(a) specifies limitations on EPA's proceeding with a remedial action without state assurances.
              (iii) The lead agency shall provide the support agency with a copy of the signed ROD for remedial actions to be conducted pursuant to CERCLA.
              (iv) On state-lead sites identified for EPA concurrence, the state generally shall be expected to maintain its lead agency status through the completion of the remedial action.
              (f) Enhancement of remedy. (1) A state may ask EPA to make changes in or expansions of a remedial action selected under subpart E.
              (i) If EPA finds that the proposed change or expansion is necessary and appropriate to the EPA-selected remedial action, the remedy may be modified (consistent with § 300.435(c)(2)) and any additional costs paid as part of the remedial action.
              (ii) If EPA finds that the proposed change or expansion is not necessary to the selected remedial action, but would not conflict or be inconsistent with the EPA-selected remedy, EPA may agree to integrate the proposed change or expansion into the planned CERCLA remedial work if:

              (A) The state agrees to fund the entire additional cost associated with the change or expansion; and
              
              (B) The state agrees to assume the lead for supervising the state-funded component of the remedy or, if EPA determines that the state-funded component cannot be conducted as a separate phase or activity, for supervising the remedial design and construction of the entire remedy.
              (2) Where a state does not concur in a remedial action secured by EPA under CERCLA section 106, and the state desires to have the remedial action conform to an ARAR that has been waived under § 300.430(f)(1)(ii)(C), a state may seek to have that remedial action so conform, in accordance with the procedures set out in CERCLA section 121(f)(2) .
              (g) State involvement in remedial design/remedial action. The extent and nature of state involvement during remedial design and remedial action shall be specified in site-specific cooperative agreements or Superfund state contracts, consistent with 40 CFR part 35, subpart O. For Fund-financed remedial actions, the lead and support agencies shall conduct a joint inspection at the conclusion of construction of the remedial action to determine that the remedy has been constructed in accordance with the ROD and with the remedial design.
              (h) Requirements for state involvement in absence of SMOA. In the absence of a SMOA, EPA and the state shall comply with the requirements in § 300.515(h). If the SMOA does not address all of the requirements specified in § 300.515(h), EPA and the state shall comply with any unaddressed requirements in that section.
              (1) Annual consultations. EPA shall conduct consultations with states at least annually to establish priorities and identify and document in writing the lead for remedial and enforcement response for each NPL site within the state for the upcoming fiscal year. States shall be given the opportunity to participate in long-term planning efforts for remedial and enforcement response during these annual consultations.
              (2) Identification of ARARs and TBCs. The lead and support agencies shall discuss potential ARARs during the scoping of the RI/FS. The lead agency shall request potential ARARs from the support agency no later than the time that the site characterization data are available. The support agency shall communicate in writing those potential ARARs to the lead agency within 30 working days of receipt of the lead agency request for these ARARs. The lead and support agencies may also discuss and communicate other pertinent advisories, criteria, or guidance to be considered (TBCs). After the initial screening of alternatives has been completed but prior to initiation of the comparative analysis conducted during the detailed analysis phase of the FS, the lead agency shall request that the support agency communicate any additional requirements that are applicable or relevant and appropriate to the alternatives contemplated within 30 working days of receipt of this request. The lead agency shall thereafter consult the support agency to ensure that identified ARARs and TBCs are updated as appropriate.
              (3) Support agency review of lead agency documents. The lead agency shall provide the support agency an opportunity to review and comment on the RI/FS, proposed plan, ROD, and remedial design, and any proposed determinations on potential ARARs and TBCs. The support agency shall have a minimum of 10 working days and a maximum of 15 working days to provide comments to the lead agency on the RI/FS, ROD, ARAR/TBC determinations, and remedial design. The support agency shall have a minimum of five working days and a maximum of 10 working days to comment on the proposed plan.
              (i) Administrative record requirements. The state, where it is the lead agency for a Fund-financed site, shall compile and maintain the administrative record for selection of a response action under subpart I of this part unless specified otherwise in the SMOA.
            
            
              § 300.520
              State involvement in EPA-lead enforcement negotiations.

              (a) EPA shall notify states of response action negotiations to be conducted by EPA with potentially responsible parties during each fiscal year.
              
              (b) The state must notify EPA of such negotiations in which it intends to participate.
              (c) The state is not foreclosed from signing a consent decree if it does not participate substantially in the negotiations.
            
            
              § 300.525
              State involvement in removal actions.
              (a) States may undertake Fund-financed removal actions pursuant to a cooperative agreement with EPA. State-lead removal actions taken pursuant to cooperative agreements must be conducted in accordance with § 300.415 on removal actions, and 40 CFR part 35, subpart O.
              (b) States are not required under section 104(c)(3) of CERCLA to share in the cost of a Fund-financed removal action, unless the removal is conducted at an NPL site that was operated by a state or political subdivision at the time of disposal of hazardous substances therein and a Fund-financed remedial action is ultimately undertaken at the site. In this situation, states are required to share, 50 percent or greater, in the cost of all removal (including remedial planning) and remedial action costs at the time of the remedial action.
              (c) States are encouraged to provide for post-removal site control as discussed in § 300.415(k) for all Fund-financed removal actions.
              (d) States shall be responsible for identifying potential state ARARs for all Fund-financed removal actions and for providing such ARARs to EPA in a timely manner for all EPA-lead removal actions.
              (e) EPA shall consult with a state on all removal actions to be conducted in that state.
            
          
          
            Subpart G—Trustees for Natural Resources
            
              Source:
              59 FR 47450, Sept. 15, 1994, unless otherwise noted.
            
            
              § 300.600
              Designation of federal trustees.
              (a) The President is required to designate in the NCP those federal officials who are to act on behalf of the public as trustees for natural resources. Federal officials so designated will act pursuant to section 107(f) of CERCLA, section 311(f)(5) of the CWA, and section 1006 of the OPA. Natural resources means land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and other such resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled (hereinafter referred to as “managed or controlled”) by the United States (including the resources of the exclusive economic zone).
              (b) The following individuals shall be the designated trustee(s) for general categories of natural resources, including their supporting ecosystems. They are authorized to act pursuant to section 107(f) of CERCLA, section 311(f)(5) of the CWA, or section 1006 of the OPA when there is injury to, destruction of, loss of, or threat to natural resources, including their supporting ecosystems, as a result of a release of a hazardous substance or a discharge of oil. Notwithstanding the other designations in this section, the Secretaries of Commerce and the Interior shall act as trustees of those resources subject to their respective management or control.
              (1) Secretary of Commerce. The Secretary of Commerce shall act as trustee for natural resources managed or controlled by DOC and for natural resources managed or controlled by other federal agencies and that are found in, under, or using waters navigable by deep draft vessels, tidally influenced waters, or waters of the contiguous zone, the exclusive economic zone, and the outer continental shelf. However, before the Secretary takes an action with respect to an affected resource under the management or control of another federal agency, he shall, whenever practicable, seek to obtain the concurrence of that other federal agency. Examples of the Secretary's trusteeship include the following natural resources and their supporting ecosystems: marine fishery resources; anadromous fish; endangered species and marine mammals; and the resources of National Marine Sanctuaries and National Estuarine Research Reserves.
              (2) Secretary of the Interior. The Secretary of the Interior shall act as trustee for natural resources managed or controlled by the DOI. Examples of the Secretary's trusteeship include the following natural resources and their supporting ecosystems: migratory birds; anadromous fish; endangered species and marine mammals; federally owned minerals; and certain federally managed water resources. The Secretary of the Interior shall also be trustee for those natural resources for which an Indian tribe would otherwise act as trustee in those cases where the United States acts on behalf of the Indian tribe.
              (3) Secretary for the land managing agency. For natural resources located on, over, or under land administered by the United States, the trustee shall be the head of the department in which the land managing agency is found. The trustees for the principal federal land managing agencies are the Secretaries of DOI, USDA, DOD, and DOE.
              (4) Head of authorized agencies. For natural resources located in the United States but not otherwise described in this section, the trustee shall be the head of the federal agency or agencies authorized to manage or control those resources.
              (5) Additional trustees for the Deepwater Horizon Oil Spill. The Administrator of EPA and the Secretary of Agriculture shall act as trustees in connection with injury to, destruction of, loss of, or loss of use of natural resources, including their supporting ecosystems, resulting from the Deepwater Horizon Oil Spill.
              [59 FR 47450, Sept. 15, 1994, as amended at 79 FR 36431, June 27, 2014]
            
            
              § 300.605
              State trustees.

              State trustees shall act on behalf of the public as trustees for natural resources, including their supporting ecosystems, within the boundary of a state or belonging to, managed by, controlled by, or appertaining to such state. For the purposes of subpart G of this part, the definition of the term state does not include Indian tribes. The governor of a state is encouraged to designate a state lead trustee to coordinate all state trustee responsibilities with other trustee agencies and with response activities of the RRT and OSC. The state's lead trustee would designate a representative to serve as contact with the OSC. This individual should have ready access to appropriate state officials with environmental protection, emergency response, and natural resource responsibilities. The EPA Administrator or USCG Commandant or their designees may appoint the state lead trustee as a member of the Area Committee. Response strategies should be coordinated between the state and other trustees and the OSC for specific natural resource locations in an inland or coastal zone and should be included in the Fish and Wildlife and Sensitive Environments Plan annex of the ACP.
            
            
              § 300.610
              Indian tribes.
              The tribal chairmen (or heads of the governing bodies) of Indian tribes, as defined in § 300.5, or a person designated by the tribal officials, shall act on behalf of the Indian tribes as trustees for the natural resources, including their supporting ecosystems, belonging to, managed by, controlled by, or appertaining to such Indian tribe, or held in trust for the benefit of such Indian tribe, or belonging to a member of such Indian tribe, if such resources are subject to a trust restriction on alienation. When the tribal chairman or head of the tribal governing body designates another person as trustee, the tribal chairman or head of the tribal governing body shall notify the President of such designation. Such officials are authorized to act when there is injury to, destruction of, loss of, or threat to natural resources, including their supporting ecosystems as a result of a release of a hazardous substance.
            
            
              § 300.612
              Foreign trustees.
              Pursuant to section 1006 of the OPA, foreign trustees shall act on behalf of the head of a foreign government as trustees for natural resources belonging to, managed by, controlled by, or appertaining to such foreign government.
            
            
              § 300.615
              Responsibilities of trustees.

              (a) Where there are multiple trustees, because of coexisting or contiguous natural resources or concurrent jurisdictions, they should coordinate and cooperate in carrying out these responsibilities.
              (b) Trustees are responsible for designating to the RRTs and the Area Committees, for inclusion in the RCP and the ACP, appropriate contacts to receive notifications from the OSCs/RPMs of discharges or releases.
              (c)(1) Upon notification or discovery of injury to, destruction of, loss of, or threat to natural resources, trustees may, pursuant to section 107(f) of CERCLA, or section 311(f)(5) of the CWA, take the following or other actions as appropriate:
              (i) Conduct a preliminary survey of the area affected by the discharge or release to determine if trust resources under their jurisdiction are, or potentially may be, affected;
              (ii) Cooperate with the OSC/RPM in coordinating assessments, investigations, and planning;
              (iii) Carry out damage assessments; or
              (iv) Devise and carry out a plan for restoration, rehabilitation, replacement, or acquisition of equivalent natural resources. In assessing damages to natural resources, the federal, state, and Indian tribe trustees have the option of following the procedures for natural resource damage assessments located at 43 CFR part 11.
              (2) Upon notification or discovery of injury to, destruction of, loss of, or loss of use of, natural resources, or the potential for such, resulting from a discharge of oil occurring after August 18, 1990, the trustees, pursuant to section 1006 of the OPA, are to take the following actions:
              (i) In accordance with OPA section 1006(c), determine the need for assessment of natural resource damages, collect data necessary for a potential damage assessment, and, where appropriate, assess damages to natural resources under their trusteeship; and
              (ii) As appropriate, and subject to the public participation requirements of OPA section 1006(c), develop and implement a plan for the restoration, rehabilitation, replacement, or acquisition of the equivalent, of the natural resources under their trusteeship;
              (3)(i) The trustees, consistent with procedures specified in the Fish and Wildlife and Sensitive Environments Plan Annex to the Area Contingency Plan, shall provide timely advice on recommended actions concerning trustee resources that are potentially affected by a discharge of oil. This may include providing assistance to the OSC in identifying/recommending pre-approved response techniques and in predesignating shoreline types and areas in ACPs.
              (ii) The trustees shall assure, through the lead administrative trustee, that the OSC is informed of their activities regarding natural resource damage assessment that may affect response operations in order to assure coordination and minimize any interference with such operations. The trustees shall assure, through the lead administrative trustee, that all data from the natural resource damage assessment activities that may support more effective operational decisions are provided in a timely manner to the OSC.
              (iii) When circumstances permit, the OSC shall share the use of federal response resources (including but not limited to aircraft, vessels, and booms to contain and remove discharged oil) with the trustees, providing trustee activities do not interfere with response actions. The lead administrative trustee facilitates effective and efficient communication between the OSC and the other trustees during response operations and is responsible for applying to the OSC for non-monetary federal response resources on behalf of all trustees. The lead administrative trustee is also responsible for applying to the NPFC for funding for initiation of damage assessment for injuries to natural resources.
              (d) The authority of federal trustees includes, but is not limited to the following actions:
              (1) Requesting that the Attorney General seek compensation from the responsible parties for the damages assessed and for the costs of an assessment and of restoration planning; and

              (2) Participating in negotiations between the United States and potentially responsible parties to obtain PRP-financed or PRP-conducted assessments and restorations for injured resources or protection for threatened resources and to agree to covenants not to sue, where appropriate.
              (3) Requiring, in consultation with the lead agency, any person to comply with the requirements of CERCLA section 104(e) regarding information gathering and access.
              (4) Initiating damage assessments, as provided in OPA section 6002.
              (e) Actions which may be taken by any trustee pursuant to section 107(f) of CERCLA, section 311(f)(5) of the CWA, or section 1006 of the OPA include, but are not limited to, any of the following:
              (1) Requesting that an authorized agency issue an administrative order or pursue injunctive relief against the parties responsible for the discharge or release; or
              (2) Requesting that the lead agency remove, or arrange for the removal of, or provide for remedial action with respect to, any oil or hazardous substances from a contaminated medium pursuant to section 104 of CERCLA or section 311 of CWA.
            
          
          
            Subpart H—Participation by Other Persons
            
              Source:
              59 FR 47452, Sept. 15, 1994, unless otherwise noted.
            
            
              § 300.700
              Activities by other persons.
              (a) General. Except as provided (e.g., in CWA section 311(c)), any person may undertake a response action to reduce or eliminate a release of a hazardous substance, pollutant, or contaminant.
              (b) Summary of CERCLA authorities. The mechanisms available to recover the costs of response actions under CERCLA are, in summary:
              (1) Section 107(a), wherein any person may receive a court award of his or her response costs, plus interest, from the party or parties found to be liable;
              (2) Section 111(a)(2), wherein a private party, a PRP pursuant to a settlement agreement, or certain foreign entities may file a claim against the Fund for reimbursement of response costs;
              (3) Section 106(b), wherein any person who has complied with a section 106(a) order may petition the Fund for reimbursement of reasonable costs, plus interest; and
              (4) Section 123, wherein a general purpose unit of local government may apply to the Fund under 40 CFR part 310 for reimbursement of the costs of temporary emergency measures that are necessary to prevent or mitigate injury to human health or the environment associated with a release.
              (c) Section 107(a) cost recovery actions. (1) Responsible parties shall be liable for all response costs incurred by the United States government or a state or an Indian tribe not inconsistent with the NCP.
              (2) Responsible parties shall be liable for necessary costs of response actions to releases of hazardous substances incurred by any other person consistent with the NCP.
              (3) For the purpose of cost recovery under section 107(a)(4)(B) of CERCLA:
              (i) A private party response action will be considered “consistent with the NCP” if the action, when evaluated as a whole, is in substantial compliance with the applicable requirements in paragraphs (5) and (6) of this section, and results in a CERCLA-quality cleanup; and
              (ii) Any response action carried out in compliance with the terms of an order issued by EPA pursuant to section 106 of CERCLA, or a consent decree entered into pursuant to section 122 of CERCLA, will be considered “consistent with the NCP.”
              (4) Actions under § 300.700(c)(1) will not be considered “inconsistent with the NCP,” and actions under § 300.700(c)(2) will not be considered not “consistent with the NCP,” based on immaterial or insubstantial deviations from the provisions of 40 CFR part 300.
              (5) The following provisions of this part are potentially applicable to private party response actions:
              (i) Section 300.150 (on worker health and safety);
              (ii) Section 300.160 (on documentation and cost recovery);

              (iii) Section 300.400(c)(1), (4), (5), and (7) (on determining the need for a Fund-financed action); (e) (on permit requirements) except that the permit waiver does not apply to private party response actions; and (g) (on identification of ARARs) except that applicable requirements of federal or state law may not be waived by a private party;
              
              (iv) Section 300.405(b), (c), and (d) (on reports of releases to the NRC);
              (v) Section 300.410 (on removal site evaluation) except paragraphs (f)(5) and (6);
              (vi) Section 300.415 (on removal actions) except paragraphs (a)(2), (b)(2)(vii), (b)(5), and (g); and including § 300.415(j) with regard to meeting ARARs where practicable except that private party removal actions must always comply with the requirements of applicable law;
              (vii) Section 300.420 (on remedial site evaluation);
              (viii) Section 300.430 (on RI/FS and selection of remedy) except paragraph (f)(1)(ii)(C)(6) and that applicable requirements of federal or state law may not be waived by a private party; and
              (ix) Section 300.435 (on RD/RA and operation and maintenance).
              (6) Private parties undertaking response actions should provide an opportunity for public comment concerning the selection of the response action based on the provisions set out below, or based on substantially equivalent state and local requirements. The following provisions of this part regarding public participation are potentially applicable to private party response actions, with the exception of administrative record and information repository requirements stated therein:
              (i) Section 300.155 (on public information and community relations);
              (ii) Section 300.415(n) (on community relations during removal actions);
              (iii) Section 300.430(c) (on community relations during RI/FS) except paragraph (c)(5);
              (iv) Section 300.430(f)(2), (3), and (6) (on community relations during selection of remedy); and
              (v) Section 300.435(c) (on community relations during RD/RA and operation and maintenance).
              (7) When selecting the appropriate remedial action, the methods of remedying releases listed in appendix D of this part may also be appropriate to a private party response action.
              (8) Except for actions taken pursuant to CERCLA sections 104 or 106 or response actions for which reimbursement from the Fund will be sought, any action to be taken by the lead agency listed in paragraphs (c)(5) through (c)(7) may be taken by the person carrying out the response action.
              (d) Section 111(a)(2) claims. (1) Persons, other than those listed in paragraphs (d)(1)(i) through (iii) of this section, may be able to receive reimbursement of response costs by means of a claim against the Fund. The categories of persons excluded from pursuing this claims authority are:
              (i) Federal government;
              (ii) State governments, and their political subdivisions, unless they are potentially responsible parties covered by an order or consent decree pursuant to section 122 of CERCLA; and
              (iii) Persons operating under a procurement contract or an assistance agreement with the United States with respect to matters covered by that contract or assistance agreement, unless specifically provided therein.

              (2) In order to be reimbursed by the Fund, an eligible person must notify the Administrator of EPA or designee prior to taking a response action and receive prior approval, i.e., “preauthorization,” for such action.
              (3) Preauthorization is EPA's prior approval to submit a claim against the Fund for necessary response costs incurred as a result of carrying out the NCP. All applications for preauthorization will be reviewed to determine whether the request should receive priority for funding. EPA, in its discretion, may grant preauthorization of a claim. Preauthorization will be considered only for:
              (i) Removal actions pursuant to § 300.415;
              (ii) CERCLA section 104(b) activities; and
              (iii) Remedial actions at National Priorities List sites pursuant to § 300.435.
              (4) To receive EPA's prior approval, the eligible person must:
              (i) Demonstrate technical and other capabilities to respond safely and effectively to releases of hazardous substances, pollutants, or contaminants; and
              (ii) Establish that the action will be consistent with the NCP in accordance with the elements set forth in paragraphs (c)(5) through (8) of this section.

              (5) EPA will grant preauthorization to a claim by a party it determines to be potentially liable under section 107 of CERCLA only in accordance with an order issued pursuant to section 106 of CERCLA, or a settlement with the federal government in accordance with section 122 of CERCLA.
              (6) Preauthorization does not establish an enforceable contractual relationship between EPA and the claimant.
              (7) Preauthorization represents EPA's commitment that if funds are appropriated for response actions, the response action is conducted in accordance with the preauthorization decision document, and costs are reasonable and necessary, reimbursement will be made from the Superfund, up to the maximum amount provided in the preauthorization decision document.
              (8) For a claim to be awarded under section 111 of CERCLA, EPA must certify that the costs were necessary and consistent with the preauthorization decision document.
              (e) Section 106(b) petition. Subject to conditions specified in CERCLA section 106(b), any person who has complied with an order issued after October 16, 1986 pursuant to section 106(a) of CERCLA, may seek reimbursement for response costs incurred in complying with that order unless the person has waived that right.
              (f) Section 123 reimbursement to local governments. Any general purpose unit of local government for a political subdivision that is affected by a release may receive reimbursement for the costs of temporary emergency measures necessary to prevent or mitigate injury to human health or the environment subject to the conditions set forth in 40 CFR part 310. Such reimbursement may not exceed $25,000 for a single response.
              (g) Release From Liability. Implementation of response measures by potentially responsible parties or by any other person does not release those parties from liability under section 107(a) of CERCLA, except as provided in a settlement under section 122 of CERCLA or a federal court judgment.
              (h) Oil Pollution Act Claims. Claims are authorized to be presented to the OSLTF under section 1013 of the OPA, for certain uncompensated removal costs or uncompensated damages resulting from the discharge, or substantial threat of discharge, of oil from a vessel or facility into or upon the navigable waters, adjoining shorelines, or exclusive economic zone of the United States. Anyone desiring to file a claim against the OSLTF may obtain general information on the procedure for filing a claim from the Director, National Pollution Funds Center, Suite 1000, 4200 Wilson Boulevard, Arlington, Virginia 22203-1804, (703) 235-4756.
            
          
          
            Subpart I—Administrative Record for Selection of Response Action
            
              Source:
              55 FR 8859, Mar. 8, 1990, unless otherwise noted.
            
            
              § 300.800
              Establishment of an administrative record.
              (a) General requirement. The lead agency shall establish an administrative record that contains the documents that form the basis for the selection of a response action. The lead agency shall compile and maintain the administrative record in accordance with this subpart.
              (b) Administrative records for federal facilities. (1) If a federal agency other than EPA is the lead agency for a federal facility, the federal agency shall compile and maintain the administrative record for the selection of the response action for that facility in accordance with this subpart. EPA may furnish documents which the federal agency shall place in the administrative record file to ensure that the administrative record includes all documents that form the basis for the selection of the response action.
              (2) EPA or the U.S. Coast Guard shall compile and maintain the administrative record when it is the lead agency for a federal facility.

              (3) If EPA is involved in the selection of the response action at a federal facility on the NPL, the federal agency acting as the lead agency shall provide EPA with a copy of the index of documents included in the administrative record file, the RI/FS workplan, the RI/FS released for public comment, the proposed plan, any public comments received on the RI/FS and proposed plan, and any other documents EPA may request on a case-by-case basis.
              
              (c) Administrative record for state-lead sites. If a state is the lead agency for a site, the state shall compile and maintain the administrative record for the selection of the response action for that site in accordance with this subpart. EPA may require the state to place additional documents in the administrative record file to ensure that the administrative record includes all documents which form the basis for the selection of the response action. The state shall provide EPA with a copy of the index of documents included in the administrative record file, the RI/FS workplan, the RI/FS released for public comment, the proposed plan, any public comments received on the RI/FS and proposed plan, and any other documents EPA may request on a case-by-case basis.
              (d) Applicability. This subpart applies to all response actions taken under section 104 of CERCLA or sought, secured, or ordered administratively or judicially under section 106 of CERCLA, as follows:
              (1) Remedial actions where the remedial investigation commenced after the promulgation of these regulations; and
              (2) Removal actions where the action memorandum is signed after the promulgation of these regulations.
              (e) For those response actions not included in paragraph (d) of this section, the lead agency shall comply with this subpart to the extent practicable.
            
            
              § 300.805
              Location of the administrative record file.
              (a) The lead agency shall establish a docket at an office of the lead agency or other central location at which documents included in the administrative record file shall be located and a copy of the documents included in the administrative record file shall also be made available for public inspection at or near the site at issue, except as provided below:
              (1) Sampling and testing data, quality control and quality assurance documentation, and chain of custody forms, need not be located at or near the site at issue or at the central location, provided that the index to the administrative record file indicates the location and availability of this information.
              (2) Guidance documents not generated specifically for the site at issue need not be located at or near the site at issue, provided that they are maintained at the central location and the index to the administrative record file indicates the location and availability of these guidance documents.
              (3) Publicly available technical literature not generated for the site at issue, such as engineering textbooks, articles from technical journals, and toxicological profiles, need not be located at or near the site at issue or at the central location, provided that the literature is listed in the index to the administrative record file or the literature is cited in a document in the record.
              (4) Documents included in the confidential portion of the administrative record file shall be located only in the central location.
              (5) The administrative record for a removal action where the release or threat of release requires that on-site removal activities be initiated within hours of the lead agency's determination that a removal is appropriate and on-site removal activities cease within 30 days of initiation, need be available for public inspection only at the central location.
              (b) Where documents are placed in the central location but not in the file located at or near the site, such documents shall be added to the file located at or near the site upon request, except for documents included in paragraph (a)(4) of this section.
              (c) The lead agency may make the administrative record file available to the public in microform, computer telecommunications, or other electronic means.
              [55 FR 8859, Mar. 8, 1990, as amended at 78 FR 16614, Mar. 18, 2013]
            
            
              § 300.810
              Contents of the administrative record file.
              (a) Contents. The administrative record file for selection of a response action typically, but not in all cases, will contain the following types of documents:

              (1) Documents containing factual information, data and analysis of the factual information, and data that may form a basis for the selection of a response action. Such documents may include verified sampling data, quality control and quality assurance documentation, chain of custody forms, site inspection reports, preliminary assessment and site evaluation reports, ATSDR health assessments, documents supporting the lead agency's determination of imminent and substantial endangerment, public health evaluations, and technical and engineering evaluations. In addition, for remedial actions, such documents may include approved workplans for the remedial investigation/feasibility study, state documentation of applicable or relevant and appropriate requirements, and the RI/FS;
              (2) Guidance documents, technical literature, and site-specific policy memoranda that may form a basis for the selection of the response action. Such documents may include guidance on conducting remedial investigations and feasibility studies, guidance on determining applicable or relevant and appropriate requirements, guidance on risk/exposure assessments, engineering handbooks, articles from technical journals, memoranda on the application of a specific regulation to a site, and memoranda on off-site disposal capacity;
              (3) Documents received, published, or made available to the public under § 300.815 for remedial actions, or § 300.820 for removal actions. Such documents may include notice of availability of the administrative record file, community relations plan, proposed plan for remedial action, notices of public comment periods, public comments and information received by the lead agency, and responses to significant comments;
              (4) Decision documents. Such documents may include action memoranda and records of decision;
              (5) Enforcement orders. Such documents may include administrative orders and consent decrees; and
              (6) An index of the documents included in the administrative record file. If documents are customarily grouped together, as with sampling data chain of custody documents, they may be listed as a group in the index to the administrative record file.
              (b) Documents not included in the administrative record file. The lead agency is not required to include documents in the administrative record file which do not form a basis for the selection of the response action. Such documents include but are not limited to draft documents, internal memoranda, and day-to-day notes of staff unless such documents contain information that forms the basis of selection of the response action and the information is not included in any other document in the administrative record file.
              (c) Privileged documents. Privileged documents shall not be included in the record file except as provided in paragraph (d) of this section or where such privilege is waived. Privileged documents include but are not limited to documents subject to the attorney-client, attorney work product, deliberative process, or other applicable privilege.
              (d) Confidential file. If information which forms the basis for the selection of a response action is included only in a document containing confidential or privileged information and is not otherwise available to the public, the information, to the extent feasible, shall be summarized in such a way as to make it disclosable and the summary shall be placed in the publicly available portion of the administrative record file. The confidential or privileged document itself shall be placed in the confidential portion of the administrative record file. If information, such as confidential business information, cannot be summarized in a disclosable manner, the information shall be placed only in the confidential portion of the administrative record file. All documents contained in the confidential portion of the administrative record file shall be listed in the index to the file.
            
            
              § 300.815
              Administrative record file for a remedial action.

              (a) The administrative record file for the selection of a remedial action shall be made available for public inspection at the commencement of the remedial investigation phase. At such time, the lead agency shall publish in a major local newspaper of general circulation a notice or use one or more other mechanisms to give adequate notice to a community of the availability of the administrative record file.
              (b) The lead agency shall provide a public comment period as specified in § 300.430(f)(3) so that interested persons may submit comments on the selection of the remedial action for inclusion in the administrative record file. The lead agency is encouraged to consider and respond as appropriate to significant comments that were submitted prior to the public comment period. A written response to significant comments submitted during the public comment period shall be included in the administrative record file.
              (c) The lead agency shall comply with the public participation procedures required in § 300.430(f)(3) and shall document such compliance in the administrative record.
              (d) Documents generated or received after the record of decision is signed shall be added to the administrative record file only as provided in § 300.825.
              [55 FR 8859, Mar. 8, 1990, as amended at 80 FR 17706, Apr. 2, 2015]
            
            
              § 300.820
              Administrative record file for a removal action.
              (a) If, based on the site evaluation, the lead agency determines that a removal action is appropriate and that a planning period of at least six months exists before on-site removal activities must be initiated:
              (1) The administrative record file shall be made available for public inspection when the engineering evaluation/cost analysis (EE/CA) is made available for public comment. At such time, the lead agency shall publish in a major local newspaper of general circulation a notice or use one or more other mechanisms to give adequate notice to a community of the availability of the administrative record file.
              (2) The lead agency shall provide a public comment period as specified in § 300.415 so that interested persons may submit comments on the selection of the removal action for inclusion in the administrative record file. The lead agency is encouraged to consider and respond, as appropriate, to significant comments that were submitted prior to the public comment period. A written response to significant comments submitted during the public comment period shall be included in the administrative record file.
              (3) The lead agency shall comply with the public participation procedures of § 300.415(m) and shall document compliance with § 300.415(m)(3)(i) through (iii) in the administrative record file.
              (4) Documents generated or received after the decision document is signed shall be added to the administrative record file only as provided in § 300.825.
              (b) For all removal actions not included in paragraph (a) of this section:
              (1) Documents included in the administrative record file shall be made available for public inspection no later than 60 days after initiation of on-site removal activity. At such time, the lead agency shall publish in a major local newspaper of general circulation a notice or use one or more other mechanisms to give adequate notice to a community of the availability of the administrative record file.
              (2) The lead agency shall, as appropriate, provide a public comment period of not less than 30 days beginning at the time the administrative record file is made available to the public. The lead agency is encouraged to consider and respond, as appropriate, to significant comments that were submitted prior to the public comment period. A written response to significant comments submitted during the public comment period shall be included in the administrative record file.
              (3) Documents generated or received after the decision document is signed shall be added to the administrative record file only as provided in § 300.825.
              [55 FR 8859, Mar. 8, 1990, as amended at 80 FR 17706, Apr. 2, 2015]
            
            
              § 300.825
              Record requirements after the decision document is signed.
              (a) The lead agency may add documents to the administrative record file after the decision document selecting the response action has been signed if:
              (1) The documents concern a portion of a response action decision that the decision document does not address or reserves to be decided at a later date; or

              (2) An explanation of significant differences required by § 300.435(c), or an amended decision document is issued, in which case, the explanation of significant differences or amended decision document and all documents that form the basis for the decision to modify the response action shall be added to the administrative record file.
              (b) The lead agency may hold additional public comment periods or extend the time for the submission of public comment after a decision document has been signed on any issues concerning selection of the response action. Such comment shall be limited to the issues for which the lead agency has requested additional comment. All additional comments submitted during such comment periods that are responsive to the request, and any response to these comments, along with documents supporting the request and any final decision with respect to the issue, shall be placed in the administrative record file.
              (c) The lead agency is required to consider comments submitted by interested persons after the close of the public comment period only to the extent that the comments contain significant information not contained elsewhere in the administrative record file which could not have been submitted during the public comment period and which substantially support the need to significantly alter the response action. All such comments and any responses thereto shall be placed in the administrative record file.
            
          
          
            Subpart J—Use of Dispersants and Other Chemicals
            
              Source:
              59 FR 47453, Sept. 15, 1994, unless otherwise noted.
            
            
              § 300.900
              General.
              (a) Section 311(d)(2)(G) of the CWA requires that EPA prepare a schedule of dispersants, other chemicals, and other spill mitigating devices and substances, if any, that may be used in carrying out the NCP. This subpart makes provisions for such a schedule.
              (b) This subpart applies to the navigable waters of the United States and adjoining shorelines, the waters of the contiguous zone, and the high seas beyond the contiguous zone in connection with activities under the Outer Continental Shelf Lands Act, activities under the Deepwater Port Act of 1974, or activities that may affect natural resources belonging to, appertaining to, or under the exclusive management authority of the United States, including resources under the Magnuson Fishery Conservation and Management Act of 1976.
              (c) This subpart applies to the use of any chemical agents or other additives as defined in subpart A of this part that may be used to remove or control oil discharges.
            
            
              § 300.905
              NCP Product Schedule.
              (a) Oil Discharges. (1) EPA shall maintain a schedule of dispersants and other chemical or bioremediation products that may be authorized for use on oil discharges in accordance with the procedures set forth in § 300.910. This schedule, called the NCP Product Schedule, may be obtained from the Emergency Response Division (5202-G), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460. The telephone number is 703-603-8760.
              (2) Products may be added to the NCP Product Schedule by the process specified in § 300.920.
              (b) Hazardous Substance Releases. [Reserved]
              [59 FR 47453, Sept. 15, 1994, as amended at 65 FR 47325, Aug. 2, 2000]
            
            
              § 300.910
              Authorization of use.

              (a) RRTs and Area Committees shall address, as part of their planning activities, the desirability of using appropriate dispersants, surface washing agents, surface collecting agents, bioremediation agents, or miscellaneous oil spill control agents listed on the NCP Product Schedule, and the desirability of using appropriate burning agents. RCPs and ACPs shall, as appropriate, include applicable preauthorization plans and address the specific contexts in which such products should and should not be used. In meeting the provisions of this paragraph, preauthorization plans may address factors such as the potential sources and types of oil that might be spilled, the existence and location of environmentally sensitive resources that might be impacted by spilled oil, available product and storage locations, available equipment and adequately trained operators, and the available means to monitor product application and effectiveness. The RRT representatives from EPA and the states with jurisdiction over the waters of the area to which a preauthorization plan applies and the DOC and DOI natural resource trustees shall review and either approve, disapprove, or approve with modification the preauthorization plans developed by Area Committees, as appropriate. Approved preauthorization plans shall be included in the appropriate RCPs and ACPs. If the RRT representatives from EPA and the states with jurisdiction over the waters of the area to which a preauthorization plan applies and the DOC and DOI natural resource trustees approve in advance the use of certain products under specified circumstances as described in the preauthorization plan, the OSC may authorize the use of the products without obtaining the specific concurrences described in paragraphs (b) and (c) of this section.
              (b) For spill situations that are not addressed by the preauthorization plans developed pursuant to paragraph (a) of this section, the OSC, with the concurrence of the EPA representative to the RRT and, as appropriate, the concurrence of the RRT representatives from the states with jurisdiction over the navigable waters threatened by the release or discharge, and in consultation with the DOC and DOI natural resource trustees, when practicable, may authorize the use of dispersants, surface washing agents, surface collecting agents, bioremediation agents, or miscellaneous oil spill control agents on the oil discharge, provided that the products are listed on the NCP Product Schedule.
              (c) The OSC, with the concurrence of the EPA representative to the RRT and, as appropriate, the concurrence of the RRT representatives from the states with jurisdiction over the navigable waters threatened by the release or discharge, and in consultation with the DOC and DOI natural resource trustees, when practicable, may authorize the use of burning agents on a case-by-case basis.
              (d) The OSC may authorize the use of any dispersant, surface washing agent, surface collecting agent, other chemical agent, burning agent, bioremediation agent, or miscellaneous oil spill control agent, including products not listed on the NCP Product Schedule, without obtaining the concurrence of the EPA representative to the RRT and, as appropriate, the RRT representatives from the states with jurisdiction over the navigable waters threatened by the release or discharge, when, in the judgment of the OSC, the use of the product is necessary to prevent or substantially reduce a hazard to human life. Whenever the OSC authorizes the use of a product pursuant to this paragraph, the OSC is to inform the EPA RRT representative and, as appropriate, the RRT representatives from the affected states and, when practicable, the DOC/DOI natural resources trustees of the use of a product, including products not on the Schedule, as soon as possible. Once the threat to human life has subsided, the continued use of a product shall be in accordance with paragraphs (a), (b), and (c) of this section.
              (e) Sinking agents shall not be authorized for application to oil discharges.
              (f) When developing preauthorization plans, RRTs may require the performance of supplementary toxicity and effectiveness testing of products, in addition to the test methods specified in § 300.915 and described in appendix C to part 300, due to existing site-specific or area-specific concerns.
            
            
              § 300.915
              Data requirements.
              (a) Dispersants. (1) Name, brand, or trademark, if any, under which the dispersant is sold.
              (2) Name, address, and telephone number of the manufacturer, importer, or vendor.
              (3) Name, address, and telephone number of primary distributors or sales outlets.

              (4) Special handling and worker precautions for storage and field application. Maximum and minimum storage temperatures, to include optimum ranges as well as temperatures that will cause phase separations, chemical changes, or other alterations to the effectiveness of the product.
              (5) Shelf life.
              (6) Recommended application procedures, concentrations, and conditions for use depending upon water salinity, water temperature, types and ages of the pollutants, and any other application restrictions.
              (7) Effectiveness. Use the Swirling Flask effectiveness test methods described in appendix C to part 300. Manufacturers shall submit test results and supporting data, along with a certification signed by responsible corporate officials of the manufacturer and laboratory stating that the test was conducted on a representative product sample, the testing was conducted using generally accepted laboratory practices, and they believe the results to be accurate. A dispersant must attain an effectiveness value of 45 percent or greater to be added to the NCP Product Schedule. Manufacturers are encouraged to provide data on product performance under conditions other than those captured by these tests.
              (8) Dispersant Toxicity. For those dispersants that meet the effectiveness threshold described in paragraph (a)(7) above, use the standard toxicity test methods described in appendix C to part 300. Manufacturers shall submit test results and supporting data, along with a certification signed by responsible corporate officials of the manufacturer and laboratory stating that the test was conducted on a representative product sample, the testing was conducted using generally accepted laboratory practices, and they believe the results to be accurate.
              (9) The following data requirements incorporate by reference standards from the 1991 or 1992 Annual Books of ASTM Standards. American Society for Testing and Materials, 1916 Race Street, Philadelphia, Pennsylvania 19103. This incorporation by reference was approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. 1
                
              
              
                
                  1 Copies of these standards may be obtained from the publisher. Copies may be inspected at the U.S. Environmental Protection Agency Superfund Docket, located at 1235 Jefferson Davis Highway, First Floor, Arlington, VA 22202 or send mail to Mail Code 5305G, 1200 Pennsylvania Ave., NW., Washington, DC, or at the Office of the Federal Register, 1100 L Street, NW., Room 8401, Washington, DC 20408.
              
              (i) Flash Point—Select appropriate method from the following:
              (A) ASTM—D 56-87, “Standard Test Method for Flash Point by Tag Closed Tester;”
              (B) ASTM—D 92-90, “Standard Test Method for Flash and Fire Points by Cleveland Open Cup;”
              (C) ASTM—D 93-90, “Standard Test Methods for Flash Point by Pensky-Martens Closed Tester;”
              (D) ASTM—D 1310-86, “Standard Test Method for Flash Point and Fire Point of Liquids by Tag Open-Cup Apparatus;” or
              (E) ASTM—D 3278-89, “Standard Test Methods for Flash Point of Liquids by Setaflash Closed-Cup Apparatus.”
              (ii) Pour Point—Use ASTM—D 97-87, “Standard Test Method for Pour Point of Petroleum Oils.”
              (iii) Viscosity—Use ASTM—D 445-88, “Standard Test Method for Kinematic Viscosity of Transparent and Opaque Liquids (and the Calculation of Dynamic Viscosity).”
              (iv) Specific Gravity—Use ASTM—D 1298-85(90), “Standard Test Method for Density, Relative Density (Specific Gravity), or API Gravity of Crude Petroleum and Liquid Petroleum Products by Hydrometer Method.”
              (v) pH—Use ASTM—D 1293-84(90), “Standard Test Methods for pH of Water.”
              (10) Dispersing Agent Components. Itemize by chemical name and percentage by weight each component of the total formulation. The percentages will include maximum, minimum, and average weights in order to reflect quality control variations in manufacture or formulation. In addition to the chemical information provided in response to the first two sentences, identify the major components in at least the following categories: surface active agents, solvents, and additives.
              (11) Heavy Metals, Cyanide, and Chlorinated Hydrocarbons. Using standard test procedures, state the concentrations or upper limits of the following materials:

              (i) Arsenic, cadmium, chromium, copper, lead, mercury, nickel, zinc, plus any other metals that may be reasonably expected to be in the sample. Atomic absorption methods should be used and the detailed analytical methods and sample preparation shall be fully described.
              (ii) Cyanide. Standard calorimetric procedures should be used.
              (iii) Chlorinated hydrocarbons. Gas chromatography should be used and the detailed analytical methods and sample preparation shall be fully described. At a minimum, the following test methods shall be used for chlorinated hydrocarbon analyses: EPA Method 601—Purgeable halocarbons (Standard Method 6230 B) and EPA Method 608—Organochlorine pesticides and PCBs (Standard Method 6630 C). 2
                
              
              
                
                  2 These test methods may be obtained from: Standard Methods for the Examination of Water and Wastewater, 17th Edition, American Public Health Association, 1989; or Method 601—Purgeable halocarbons, 40 CFR part 136 and Method 608—Organochlorine pesticide and PCBs, 40 CFR part 136. Copies may be inspected at the U.S. Environmental Protection Agency Superfund Docket, located at 1235 Jefferson Davis Highway, First Floor, Arlington, VA 22202 or send mail to Mail Code 5305G, 1200 Pennsylvania Ave., NW., Washington, DC, or at the Office of the Federal Register, 1100 L Street, NW., Room 8401, Washington, DC 20408.
              
              (12) The technical product data submission shall include the identity of the laboratory that performed the required tests, the qualifications of the laboratory staff, including professional biographical information for individuals responsible for any tests, and laboratory experience with similar tests. Laboratories performing toxicity tests for dispersant toxicity must demonstrate previous toxicity test experience in order for their results to be accepted. It is the responsibility of the submitter to select competent analytical laboratories based on the guidelines contained herein. EPA reserves the right to refuse to accept a submission of technical product data because of lack of qualification of the analytical laboratory, significant variance between submitted data and any laboratory confirmation performed by EPA, or other circumstances that would result in inadequate or inaccurate information on the dispersing agent.
              (b) Surface washing agents. (1) Name, brand, or trademark, if any, under which the surface washing agent is sold.
              (2) Name, address, and telephone number of the manufacturer, importer, or vendor.
              (3) Name, address, and telephone number of primary distributors or sales outlets.
              (4) Special handling and worker precautions for storage and field application. Maximum and minimum storage temperatures, to include optimum ranges as well as temperatures that will cause phase separations, chemical changes, or other alterations to the effectiveness of the product.
              (5) Shelf life.
              (6) Recommended application procedures, concentrations, and conditions for use depending upon water salinity, water temperature, types and ages of the pollutants, and any other application restrictions.
              (7) Toxicity. Use standard toxicity test methods described in appendix C to part 300.
              (8) Follow the data requirement specifications in paragraph (a)(9) of this section.
              (9) Surface Washing Agent Components. Itemize by chemical name and percentage by weight each component of the total formulation. The percentages will include maximum, minimum, and average weights in order to reflect quality control variations in manufacture or formulation. In addition to the chemical information provided in response to the first two sentences, identify the major components in at least the following categories: surface active agents, solvents, and additives.
              (10) Heavy Metals, Cyanide, and Chlorinated Hydrocarbons. Follow specifications in paragraph (a)(11) of this section.
              (11) Analytical Laboratory Requirements for Technical Product Data. Follow specifications in paragraph (a)(12) of this section.
              (c) Surface collecting agents. (1) Name, brand, or trademark, if any, under which the product is sold.

              (2) Name, address, and telephone number of the manufacturer, importer, or vendor.
              
              (3) Name, address, and telephone number of primary distributors or sales outlets.
              (4) Special handling and worker precautions for storage and field application. Maximum and minimum storage temperatures, to include optimum ranges as well as temperatures that will cause phase separations, chemical changes, or other alterations to the effectiveness of the product.
              (5) Shelf life.
              (6) Recommended application procedures, concentrations, and conditions for use depending upon water salinity, water temperature, types and ages of the pollutants, and any other application restrictions.
              (7) Toxicity. Use standard toxicity test methods described in appendix C to part 300.
              (8) Follow the data requirement specifications in paragraph (a)(9) of this section.
              (9) Test to Distinguish Between Surface Collecting Agents and Other Chemical Agents.
              (i) Method Summary—Five milliliters of the chemical under test are mixed with 95 milliliters of distilled water and allowed to stand undisturbed for one hour. Then the volume of the upper phase is determined to the nearest one milliliter.
              (ii) Apparatus.
              (A) Mixing Cylinder: 100 milliliter subdivisions and fitted with a glass stopper.
              (B) Pipettes: Volumetric pipette, 5.0 milliliter.
              (C) Timers.
              (iii) Procedure—Add 95 milliliters of distilled water at 22 °C, plus or minus 3 °C, to a 100 milliliter mixing cylinder. To the surface of the water in the mixing cylinder, add 5.0 milliliters of the chemical under test. Insert the stopper and invert the cylinder five times in ten seconds. Set upright for one hour at 22 °C, plus or minus 3 °C, and then measure the chemical layer at the surface of the water. If the major portion of the chemical added (75 percent) is at the water surface as a separate and easily distinguished layer, the product is a surface collecting agent.
              (10) Surface Collecting Agent Components. Itemize by chemical name and percentage by weight each component of the total formulation. The percentages should include maximum, minimum, and average weights in order to reflect quality control variations in manufacture or formulation. In addition to the chemical information provided in response to the first two sentences, identify the major components in at least the following categories: surface action agents, solvents, and additives.
              (11) Heavy Metals, Cyanide, and Chlorinated Hydrocarbons. Follow specifications in paragraph (a)(11) of this section.
              (12) Analytical Laboratory Requirements for Technical Product Data. Follow specifications in paragraph (a)(12) of this section.
              (d) Bioremediation Agents. (1) Name, brand, or trademark, if any, under which the agent is sold.
              (2) Name, address, and telephone number of the manufacturer, importer, or vendor.
              (3) Name, address, and telephone number of primary distributors or sales outlets.
              (4) Special handling and worker precautions for storage and field application. Maximum and minimum storage temperatures.
              (5) Shelf life.
              (6) Recommended application procedures, concentrations, and conditions for use depending upon water salinity, water temperature, types and ages of the pollutants, and any other application restrictions.
              (7) Bioremediation Agent Effectiveness. Use bioremediation agent effectiveness test methods described in appendix C to part 300.
              (8) Bioremediation Agent Toxicity [Reserved].
              (9) Biological additives.
              (i) For microbiological cultures, furnish the following information:
              (A) Listing of each component of the total formulation, other than microorganisms, by chemical name and percentage by weight.
              (B) Listing of all microorganisms by species.
              (C) Percentage of each species in the composition of the additive.

              (D) Optimum pH, temperature, and salinity ranges for use of the additive, and maximum and minimum pH, temperature, and salinity levels above or below which the effectiveness of the additive is reduced to half its optimum capacity.
              (E) Special nutrient requirements, if any.
              (F) Separate listing of the following, and test methods for such determinations: Salmonella, fecal coliform, Shigella, Staphylococcus Coagulase positive, and Beta Hemolytic Streptococci.
              (ii) For enzyme additives, furnish the following information:
              (A) Listing of each component of the total formulation, other than enzymes, by chemical name and percentage by weight.
              (B) Enzyme name(s).
              (C) International Union of Biochemistry (I.U.B.) number(s).
              (D) Source of the enzyme.
              (E) Units.
              (F) Specific Activity.
              (G) Optimum pH, temperature, and salinity ranges for use of the additive, and maximum and minimum pH, temperature, and salinity levels above or below which the effectiveness of the additive is reduced to half its optimum capacity.
              (H) Enzyme shelf life.
              (I) Enzyme optimum storage conditions.
              (10) For nutrient additives, furnish the following information:
              (i) Listing of each component of the total formulation by chemical name and percentage by weight.
              (ii) Nutrient additive optimum storage conditions.
              (11) Analytical Laboratory Requirements for Technical Product Data. Follow specifications in paragraph (a)(12) of this section.
              (e) Burning Agents. EPA does not require technical product data submissions for burning agents and does not include burning agents on the NCP Product Schedule.
              (f) Miscellaneous Oil Spill Control Agents. (1) Name, brand, or trademark, if any, under which the miscellaneous oil spill control agent is sold.
              (2) Name, address, and telephone number of the manufacturer, importer, or vendor.
              (3) Name, address, and telephone number of primary distributors or sales outlets.
              (4) Brief description of recommended uses of the product and how the product works.
              (5) Special handling and worker precautions for storage and field application. Maximum and minimum storage temperatures, to include optimum ranges as well as temperatures that will cause phase separations, chemical changes, or other alternatives to the effectiveness of the product.
              (6) Shelf life.
              (7) Recommended application procedures, concentrations, and conditions for use depending upon water salinity, water temperature, types and ages of the pollutants, and any other application restrictions.
              (8) Toxicity. Use standard toxicity test methods described in appendix C to part 300.
              (9) Follow the data requirement specifications in paragraph (a)(9) of this section.
              (10) Miscellaneous Oil Spill Control Agent Components. Itemize by chemical name and percentage by weight each component of the total formulation. The percentages should include maximum, minimum, and average weights in order to reflect quality control variations in manufacture or formulation. In addition to the chemical information provided in response to the first two sentences, identify the major components in at least the following categories: surface active agents, solvents, and additives.
              (11) Heavy Metals, Cyanide, and Chlorinated Hydrocarbons. Follow specifications in paragraph (a)(11) of this section.
              (12) For any miscellaneous oil spill control agent that contains microbiological cultures, enzyme additives, or nutrient additives, furnish the information specified in paragraphs (d)(9) and (d)(10) of this section, as appropriate.
              (13) Analytical Laboratory Requirements for Technical Product Data. Follow specifications in paragraph (a)(12) of this section.
              (g) Sorbents. (1) Sorbent material may consist of, but is not limited to, the following materials:
              
              (i) Organic products—
              (A) Peat moss or straw;
              (B) Cellulose fibers or cork;
              (C) Corn cobs;
              (D) Chicken, duck, or other bird feathers.
              (ii) Mineral compounds—
              (A) Volcanic ash or perlite;
              (B) Vermiculite or zeolite.
              (iii) Synthetic products—
              (A) Polypropylene;
              (B) Polyethylene;
              (C) Polyurethane;
              (D) Polyester.
              (2) EPA does not require technical product data submissions for sorbents and does not include sorbents on the NCP Product Schedule.
              (3) Manufacturers that produce sorbent materials that consist of materials other than those listed in paragraph (g)(1) of this section shall submit to EPA the technical product data specified for miscellaneous oil spill control agents in paragraph (f) of this section and EPA will consider listing those products on the NCP Product Schedule under the miscellaneous oil spill control agent category. EPA will inform the submitter in writing, within 60 days of the receipt of technical product data, of its decision on adding the product to the Schedule.

              (4) Certification. OSCs may request a written certification from manufacturers that produce sorbent materials that consist solely of the materials listed in paragraph (g)(1) of this section prior to making a decision on the use of a particular sorbent material. The certification at a minimum shall state that the sorbent consists solely of the materials listed in § 300.915(g)(1) of the NCP. The following statement, when completed, dated, and signed by a sorbent manufacturer, is sufficient to meet the written certification requirement:
              
              
                [SORBENT NAME] is a sorbent material and consists solely of the materials listed in § 300.915(g)(1) of the NCP.
              
              
              (h) Mixed products. Manufacturers of products that consist of materials that meet the definitions of two or more of the product categories contained on the NCP Product Schedule shall submit to EPA the technical product data specified in this section for each of those product categories. After review of the submitted technical product data, and the performance of required dispersant effectiveness and toxicity tests, if appropriate, EPA will make a determination on whether and under which category the mixed product should be listed on the Schedule.
              [59 FR 47453, Sept. 15, 1994, as amended at 65 FR 47325, Aug. 2, 2000]
            
            
              § 300.920
              Addition of products to Schedule.
              (a) Dispersants. (1) To add a dispersant to the NCP Product Schedule, submit the technical product data specified in § 300.915(a) to the Emergency Response Division (5202-G), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460. A dispersant must attain an effectiveness value of 45 percent or greater in order to be added to the Schedule.
              (2) EPA reserves the right to request further documentation of the manufacturers' test results. EPA also reserves the right to verify test results and consider the results of EPA's verification testing in determining whether the dispersant meets listing criteria. EPA will, within 60 days of receiving a complete application as specified in § 300.915(a) of this part, notify the manufacturer of its decision to list the product on the Schedule, or request additional information and/or a sample of the product in order to review and/or conduct validation sampling. If EPA requests additional information and/or a product sample, within 60 days of receiving such additional information or sample, EPA will then notify the manufacturer in writing of its decision to list or not list the product.
              (3) Request for review of decision. (i) A manufacturer whose product was determined to be ineligible for listing on the NCP Product Schedule may request EPA's Administrator to review the determination. The request must be made in writing within 30 days of receiving notification of EPA's decision to not list the dispersant on the Schedule. The request shall contain a clear and concise statement with supporting facts and technical analysis demonstrating that EPA's decision was incorrect.

              (ii) The Administrator or his designee may request additional information from the manufacturer, or from any other person, and may provide for a conference between EPA and the manufacturer, if appropriate. The Administrator or his designee shall render a decision within 60 days of receiving the request, or within 60 days of receiving requested additional information, if appropriate, and shall notify the manufacturer of his decision in writing.
              (b) Surface washing agents, surface collecting agents, bioremediation agents, and miscellaneous oil spill control agents. (1) To add a surface washing agent, surface collecting agent, bioremediation agent, or miscellaneous oil spill control agent to the NCP Product Schedule, the technical product data specified in § 300.915 must be submitted to the Emergency Response Division (5202-G), U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460. If EPA determines that the required data were submitted, EPA will add the product to the Schedule.
              (2) EPA will inform the submitter in writing, within 60 days of the receipt of technical product data, of its decision on adding the product to the Schedule.
              (c) The submitter may assert that certain information in the technical product data submissions, including technical product data submissions for sorbents pursuant to § 300.915(g)(3), is confidential business information. EPA will handle such claims pursuant to the provisions in 40 CFR part 2, subpart B. Such information must be submitted separately from non-confidential information, clearly identified, and clearly marked “Confidential Business Information.” If the submitter fails to make such a claim at the time of submittal, EPA may make the information available to the public without further notice.
              (d) The submitter must notify EPA of any changes in the composition, formulation, or application of the dispersant, surface washing agent, surface collecting agent, bioremediation agent, or miscellaneous oil spill control agent. On the basis of this data, EPA may require retesting of the product if the change is likely to affect the effectiveness or toxicity of the product.
              (e) The listing of a product on the NCP Product Schedule does not constitute approval of the product. To avoid possible misinterpretation or misrepresentation, any label, advertisement, or technical literature that refers to the placement of the product on the NCP Product Schedule must either reproduce in its entirety EPA's written statement that it will add the product to the NCP Product Schedule under § 300.920(a)(2) or (b)(2), or include the disclaimer shown below. If the disclaimer is used, it must be conspicuous and must be fully reproduced. Failure to comply with these restrictions or any other improper attempt to demonstrate the approval of the product by any NRT or other U.S. Government agency shall constitute grounds for removing the product from the NCP Product Schedule.
              
                DISCLAIMER
                [PRODUCT NAME] is on the U.S. Environmental Protection Agency's NCP Product Schedule. This listing does NOT mean that EPA approves, recommends, licenses, certifies, or authorizes the use of [PRODUCT NAME] on an oil discharge. This listing means only that data have been submitted to EPA as required by subpart J of the National Contingency Plan, § 300.915.
              
            
          
          
            Subpart K—Federal Facilities [Reserved]
          
          
            Subpart L—National Oil and Hazardous Substances Pollution Contingency Plan; Involuntary Acquisition of Property by the Government
            
              Source:
              62 FR 34602, June 26, 1997, unless otherwise noted.
            
            
              § 300.1105
              Involuntary acquisition of property by the government.
              (a) Governmental ownership or control of property by involuntary acquisitions or involuntary transfers within the meaning of CERCLA section 101(20)(D) or section 101(35)(A)(ii) includes, but is not limited to:

              (1) Acquisitions by or transfers to the government in its capacity as a sovereign, including transfers or acquisitions pursuant to abandonment proceedings, or as the result of tax delinquency, or escheat, or other circumstances in which the government involuntarily obtains ownership or control of property by virtue of its function as sovereign;
              (2) Acquisitions by or transfers to a government entity or its agent (including governmental lending and credit institutions, loan guarantors, loan insurers, and financial regulatory entities which acquire security interests or properties of failed private lending or depository institutions) acting as a conservator or receiver pursuant to a clear and direct statutory mandate or regulatory authority;
              (3) Acquisitions or transfers of assets through foreclosure and its equivalents (as defined in 40 CFR 300.1100(d)(1)) or other means by a Federal, state, or local government entity in the course of administering a governmental loan or loan guarantee or loan insurance program; and
              (4) Acquisitions by or transfers to a government entity pursuant to seizure or forfeiture authority.

              (b) Nothing in this section or in CERCLA section 101(20)(D) or section 101(35)(A)(ii) affects the applicability of 40 CFR 300.1100 to any security interest, property, or asset acquired pursuant to an involuntary acquisition or transfer, as described in this section.
              
              
                Note to paragraphs (a)(3) and (b of this section:

                Reference to 40 CFR 300.1100 is a reference to the provisions regarding secured creditors in CERCLA sections 101(20)(E)-(G), 42 U.S.C. 9601(20)(E)-(G). See Section 2504(a) of the Asset Conservation, Lender Liability, and Deposit Insurance Protection Act, Public Law, 104-208, 110 Stat. 3009-462, 3009-468 (1996).
              
            
            
              Pt. 300, App. A
              Appendix A to Part 300—The Hazard Ranking System
              Table of Contents
              List of Figures
              List of Tables
              1.0. Introduction.
              1.1 Definitions.
              2.0 Evaluations Common to Multiple Pathways.
              2.1 Overview.
              2.1.1 Calculation of HRS site score.
              2.1.2 Calculation of pathway score.
              2.1.3 Common evaluations.
              2.2 Characterize sources.
              2.2.1 Identify sources.
              2.2.2 Identify hazardous substances associated with a source.
              2.2.3 Identify hazardous substances available to a pathway.
              2.3 Likelihood of release.
              2.4 Waste characteristics.
              2.4.1 Selection of substance potentially posing greatest hazard.
              2.4.1.1 Toxicity factor.
              2.4.1.2 Hazardous substance selection.
              2.4.2 Hazardous waste quantity.
              2.4.2.1 Source hazardous waste quantity.
              2.4.2.1.1 Hazardous constituent quantity.
              2.4.2.1.2 Hazardous wastestream quantity.
              2.4.2.1.3 Volume.
              2.4.2.1.4 Area.
              2.4.2.1.5 Calculation of source hazardous waste quantity value.
              2.4.2.2 Calculation of hazardous waste quantity factor value.
              2.4.3 Waste characteristics factor category value.
              2.4.3.1 Factor category value.
              2.4.3.2 Factor category value, considering bioaccumulation potential.
              2.5 Targets.
              2.5.1 Determination of level of actual contamination at a sampling location.
              2.5.2 Comparison to benchmarks.
              3.0 Ground Water Migration Pathway.
              3.0.1 General considerations.
              3.0.1.1 Ground water target distance limit.
              3.0.1.2 Aquifer boundaries.
              3.0.1.2.1 Aquifer interconnections.
              3.0.1.2.2 Aquifer discontinuities.
              3.0.1.3 Karst aquifer.
              3.1 Likelihood of release.
              3.1.1 Observed release.
              3.1.2 Potential to release.
              3.1.2.1 Containment.
              3.1.2.2 Net precipitation.
              3.1.2.3 Depth to aquifer.
              3.1.2.4 Travel time.
              3.1.2.5 Calculation of potential to release factor value.
              3.1.3 Calculation of likelihood of release factor category value.
              3.2 Waste characteristics.
              3.2.1 Toxicity/mobility.
              3.2.1.1 Toxicity.
              3.2.1.2 Mobility.
              3.2.1.3 Calculation of toxicity/mobility factor value.
              3.2.2 Hazardous waste quantity.
              3.2.3 Calculation of waste characteristics factor category value.
              3.3 Targets.
              3.3.1 Nearest well.
              3.3.2 Population.
              3.3.2.1 Level of contamination.
              3.3.2.2 Level I concentrations.
              3.3.2.3 Level II concentrations.
              3.3.2.4 Potential contamination.
              3.3.2.5 Calculation of population factor value.
              3.3.3 Resources.
              3.3.4 Wellhead Protection Area.
              3.3.5 Calculation of targets factor category value.

              3.4 Ground water migration score for an aquifer.
              
              3.5 Calculation of ground water migration pathway score.
              4.0 Surface Water Migration Pathway.
              4.0.1 Migration components.
              4.0.2 Surface water categories.
              4.1 Overland/flood migration component.
              4.1.1 General considerations.
              4.1.1.1 Definition of hazardous substance migration path for overland/flood migration component.
              4.1.1.2 Target distance limit.
              4.1.1.3 Evaluation of overland/flood migration component.
              4.1.2 Drinking water threat.
              4.1.2.1 Drinking water threat-likelihood of release.
              4.1.2.1.1 Observed release.
              4.1.2.1.2 Potential to release.
              4.1.2.1.2.1 Potential to release by overland flow.
              4.1.2.1.2.1.1 Containment.
              4.1.2.1.2.1.2 Runoff.
              4.1.2.1.2.1.3 Distance to surface water.
              4.1.2.1.2.1.4 Calculation of factor value for potential to release by overland flow.
              4.1.2.1.2.2 Potential to release by flood.
              4.1.2.1.2.2.1 Containment (flood).
              4.1.2.1.2.2.2 Flood frequency.
              4.1.2.1.2.2.3 Calculation of factor value for potential to release by flood.
              4.1.2.1.2.3 Calculation of potential to release factor value.
              4.1.2.1.3 Calculation of drinking water threat-likelihood of release factor category value.
              4.1.2.2 Drinking water threat-waste characteristics.
              4.1.2.2.1 Toxicity/persistence.
              4.1.2.2.1.1 Toxicity.
              4.1.2.2.1.2 Persistence.
              4.1.2.2.1.3 Calculation of toxicity/persistence factor value.
              4.1.2.2.2 Hazardous waste quantity.
              4.1.2.2.3 Calculation of drinking water threat-waste characteristics factor category value.
              4.1.2.3 Drinking water threat-targets.
              4.1.2.3.1 Nearest intake.
              4.1.2.3.2 Population.
              4.1.2.3.2.1 Level of contamination.
              4.1.2.3.2.2 Level I concentrations.
              4.1.2.3.2.3 Level II concentrations.
              4.1.2.3.2.4 Potential contamination.
              4.1.2.3.2.5 Calculation of population factor value.
              4.1.2.3.3 Resources.
              4.1.2.3.4 Calculation of drinking water threat-targets factor category value.
              4.1.2.4 Calculation of the drinking water threat score for a watershed.
              4.1.3 Human food chain threat.
              4.1.3.1 Human food chain threat-likelihood of release.
              4.1.3.2 Human food chain threat-waste characteristics.
              4.1.3.2.1 Toxicity/persistence/bioaccumulation.
              4.1.3.2.1.1 Toxicity.
              4.1.3.2.1.2 Persistence.
              4.1.3.2.1.3 Bioaccumulation potential.
              4.1.3.2.1.4 Calculation of toxicity/persistence/bioaccumulation factor value.
              4.1.3.2.2 Hazardous waste quantity.
              4.1.3.2.3 Calculation of human food chain threat-waste characteristics factor category value.
              4.1.3.3 Human food chain threat-targets.
              4.1.3.3.1 Food chain individual.
              4.1.3.3.2 Population.
              4.1.3.3.2.1 Level I concentrations.
              4.1.3.3.2.2 Level II concentrations.
              4.1.3.3.2.3 Potential human food chain contamination.
              4.1.3.3.2.4 Calculation of population factor value.
              4.1.3.3.3 Calculation of human food chain threat-targets factor category value.
              4.1.3.4 Calculation of human food chain threat score for a watershed.
              4.1.4 Environmental threat.
              4.1.4.1 Environmental threat-likelihood of release.
              4.1.4.2 Environmental threat-waste characteristics.
              4.1.4.2.1 Ecosystem toxicity/persistence/bioaccumulation.
              4.1.4.2.1.1 Ecosystem toxicity.
              4.1.4.2.1.2 Persistence.
              4.1.4.2.1.3 Ecosystem bioaccumulation potential.
              4.1.4.2.1.4 Calculation of ecosystem toxicity/persistence/bioaccumulation factor value.
              4.1.4.2.2 Hazardous waste quantity.
              4.1.4.2.3 Calculation of environmental threat-waste characteristics factor category value.
              4.1.4.3 Environmental threat-targets.
              4.1.4.3.1 Sensitive environments.
              4.1.4.3.1.1 Level I concentrations.
              4.1.4.3.1.2 Level II concentrations.
              4.1.4.3.1.3 Potential contamination.
              4.1.4.3.1.4 Calculation of environmental threat-targets factor category value.
              4.1.4.4 Calculation of environmental threat score for a watershed.
              4.1.5 Calculation of overland/flood migration component score for a watershed.
              4.1.6 Calculation of overland/flood migration component score.
              4.2 Ground water to surface water migration component.
              4.2.1 General Considerations.
              4.2.1.1 Eligible surface waters.
              4.2.1.2 Definition of hazardous substance migration path for ground water to surface water migration component.
              4.2.1.3 Observed release of a specific hazardous substance to surface water in-water segment.
              4.2.1.4 Target distance limit.
              4.2.1.5 Evaluation of ground water to surface water migration component.
              4.2.2 Drinking water threat.
              
              4.2.2.1 Drinking water threat-likelihood of release.
              4.2.2.1.1 Observed release.
              4.2.2.1.2 Potential to release.
              4.2.2.1.3 Calculation of drinking water threat-likelihood of release factor category value.
              4.2.2.2 Drinking water threat-waste characteristics.
              4.2.2.2.1 Toxicity/mobility/persistence.
              4.2.2.2.1.1 Toxicity.
              4.2.2.2.1.2 Mobility.
              4.2.2.2.1.3 Persistence.
              4.2.2.2.1.4 Calculation of toxicity/mobility/persistence factor value.
              4.2.2.2.2 Hazardous waste quantity.
              4.2.2.2.3 Calculation of drinking water threat-waste characteristics factor category value.
              4.2.2.3 Drinking water threat-targets.
              4.2.2.3.1 Nearest intake.
              4.2.2.3.2 Population.
              4.2.2.3.2.1 Level I concentrations.
              4.2.2.3.2.2 Level II concentrations.
              4.2.2.3.2.3 Potential contamination.
              4.2.2.3.2.4 Calculation of population factor value.
              4.2.2.3.3 Resources.
              4.2.2.3.4 Calculation of drinking water threat-targets factor category value.
              4.2.2.4 Calculation of drinking water threat score for a watershed.
              4.2.3 Human food chain threat.
              4.2.3.1 Human food chain threat-likelihood of release.
              4.2.3.2 Human food chain threat-waste characteristics.
              4.2.3.2.1 Toxicity/mobility/persistence/bioaccumulation.
              4.2.3.2.1.1 Toxicity.
              4.2.3.2.1.2 Mobility.
              4.2.3.2.1.3 Persistence.
              4.2.3.2.1.4 Bioaccumulation potential.
              4.2.3.2.1.5 Calculation of toxicity/mobility/persistence/bioaccumulation factor value.
              4.2.3.2.2 Hazardous waste quantity.
              4.2.3.2.3 Calculation of human food chain threat-waste characteristics factor category value.
              4.2.3.3 Human food chain threat-targets.
              4.2.3.3.1 Food chain individual.
              4.2.3.3.2 Population.
              4.2.3.3.2.1 Level I concentrations.
              4.2.3.3.2.2 Level II concentrations.
              4.2.3.3.2.3 Potential human food chain contamination.
              4.2.3.3.2.4 Calculation of population factor value.
              4.2.3.3.3 Calculation of human food chain threat-targets factor category value.
              4.2.3.4 Calculation of human food chain threat score for a watershed.
              4.2.4 Environmental threat.
              4.2.4.1 Environmental threat-likelihood of release.
              4.2.4.2 Environmental threat-waste characteristics.
              4.2.4.2.1 Ecosystem toxicity/mobility/persistence/bioaccumulation.
              4.2.4.2.1.1 Ecosystem toxicity.
              4.2.4.2.1.2 Mobility.
              4.2.4.2.1.3 Persistence.
              4.2.4.2.1.4 Ecosystem bioaccumulation potential.
              4.2.4.2.1.5 Calculation of ecosystem toxicity/mobility/persistence/bioaccumulation factor value.
              4.2.4.2.2 Hazardous waste quantity.
              4.2.4.2.3 Calculation of environmental threat-waste characteristics factor category value.
              4.2.4.3 Environmental threat-targets.
              4.2.4.3.1 Sensitive environments.
              4.2.4.3.1.1 Level I concentrations.
              4.2.4.3.1.2 Level II concentrations.
              4.2.4.3.1.3 Potential contamination.
              4.2.4.3.1.4 Calculation of environmental threat-targets factor category value.
              4.2.4.4 Calculation of environmental threat score for a watershed.
              4.2.5 Calculation of ground water to surface water migration component score for a watershed.
              4.2.6 Calculation of ground water to surface water migration component score.
              4.3 Calculation of surface water migration pathway score.
              5.0 Soil Exposure and Subsurface Intrusion Pathway.
              5.0.1 Exposure components.
              5.1 Soil exposure component.
              5.1.0 General considerations.
              5.1.1 Resident population threat.
              5.1.1.1 Likelihood of exposure.
              5.1.1.2 Waste characteristics.
              5.1.1.2.1 Toxicity.
              5.1.1.2.2 Hazardous waste quantity.
              5.1.1.2.3 Calculation of waste characteristics factor category value.
              5.1.1.3 Targets.
              5.1.1.3.1 Resident individual.
              5.1.1.3.2 Resident population.
              5.1.1.3.2.1 Level I concentrations.
              5.1.1.3.2.2 Level II concentrations.
              5.1.1.3.2.3 Calculation of resident population factor value.
              5.1.1.3.3 Workers.
              5.1.1.3.4 Resources.
              5.1.1.3.5 Terrestrial sensitive environments.
              5.1.1.3.6 Calculation of resident population targets factor category value.
              5.1.1.4 Calculation of resident population threat score.
              5.1.2 Nearby population threat.
              5.1.2.1 Likelihood of exposure.
              5.1.2.1.1 Attractiveness/accessibility.
              5.1.2.1.2 Area of contamination.
              5.1.2.1.3 Likelihood of exposure factor category value.
              5.1.2.2 Waste characteristics.
              5.1.2.2.1 Toxicity.
              
              5.1.2.2.2 Hazardous waste quantity.
              5.1.2.2.3 Calculation of waste characteristics factor category value.
              5.1.2.3 Targets.
              5.1.2.3.1 Nearby individual.
              5.1.2.3.2 Population within 1 mile.
              5.1.2.3.3 Calculation of nearby population targets factor category value.
              5.1.2.4 Calculation of nearby population threat score.
              5.1.3 Calculation of soil exposure component score.
              5.2 Subsurface intrusion component.
              5.2.0 General considerations.
              5.2.1 Subsurface intrusion component.
              5.2.1.1 Likelihood of exposure.
              5.2.1.1.1 Observed exposure.
              5.2.1.1.2 Potential for exposure.
              5.2.1.1.2.1 Structure containment.
              5.2.1.1.2.2 Depth to contamination.
              5.2.1.1.2.3 Vertical migration.
              5.2.1.1.2.4 Vapor migration potential.
              5.2.1.1.2.5 Calculation of potential for exposure factor value.
              5.2.1.1.3 Calculation of likelihood of exposure factor category value.
              5.2.1.2 Waste characteristics.
              5.2.1.2.1 Toxicity/degradation.
              5.2.1.2.1.1 Toxicity.
              5.2.1.2.1.2 Degradation.
              5.2.1.2.1.3 Calculation of toxicity/degradation factor value.
              5.2.1.2.2 Hazardous waste quantity.
              5.2.1.2.3 Calculation of waste characteristics factor category value.
              5.2.1.3 Targets.
              5.2.1.3.1 Exposed individual.
              5.2.1.3.2 Population.
              5.2.1.3.2.1 Level I concentrations.
              5.2.1.3.2.2 Level II concentrations.
              5.2.1.3.2.3 Population within area(s) of subsurface contamination.
              5.2.1.3.2.4 Calculation of population factor value.
              5.2.1.3.3 Resources.
              5.2.1.3.4 Calculation of targets factor category value.
              5.2.2 Calculation of subsurface intrusion component score.
              5.3 Calculation of the soil exposure and subsurface intrusion pathway score.
              6.0 Air Migration Pathway.
              6.1 Likelihood of release.
              6.1.1 Observed release.
              6.1.2 Potential to release.
              6.1.2.1 Gas potential to release.
              6.1.2.1.1 Gas containment.
              6.1.2.1.2 Gas source type.
              6.1.2.1.3 Gas migration potential.
              6.1.2.1.4 Calculation of gas potential to release value.
              6.1.2.2 Particulate potential to release.
              6.1.2.2.1 Particulate containment.
              6.1.2.2.2 Pariculate source type.
              6.1.2.2.3 Particulate migration potential.
              6.1.2.2.4 Calculation of particulate potential to release value.
              6.1.2.3 Calculation of potential to release factor value for the site.
              6.1.3 Calculation of likelihood of release factor category value.
              6.2 Waste characteristics.
              6.2.1 Toxicity/mobility.
              6.2.1.1 Toxicity.
              6.2.1.2 Mobility.
              6.2.1.3 Calculation of toxicity/mobility factor value.
              6.2.2 Hazardous waste quantity.
              6.2.3 Calculation of waste characteristics factor category value.
              6.3 Targets.
              6.3.1 Nearest individual.
              6.3.2 Population.
              6.3.2.1 Level of contamination.
              6.3.2.2 Level I concentrations.
              6.3.2.3 Level II concentrations.
              6.3.2.4 Potential contamination.
              6.3.2.5 Calculation of population factor value.
              6.3.3 Resources.
              6.3.4 Sensitive environments.
              6.3.4.1 Actual contamination.
              6.3.4.2 Potential contamination.
              6.3.4.3 Calculation of sensitive environments factor value.
              6.3.5 Calculation of targets factor category value.
              6.4 Calculation of air migration pathway score.
              7.0 Sites Containing Radioactive Substances.
              7.1 Likelihood of release/likelihood of exposure.
              7.1.1 Observed release/observed contamination/observed exposure.
              7.1.2 Potential to release/potential for exposure.
              7.2 Waste characteristics.
              7.2.1 Human toxicity.
              7.2.2 Ecosystem toxicity.
              7.2.3 Persistence/degradation.
              7.2.4 Selection of substance potentially posing greatest hazard.
              7.2.5 Hazardous waste quantity.
              7.2.5.1 Source hazardous waste quantity for radionuclides.
              7.2.5.1.1 Radionuclide constituent quantity (Tier A).
              7.2.5.1.2 Radionuclide wastestream quantity (Tier B).
              7.2.5.1.3 Calculation of source hazardous waste quantity value for radionuclides.
              7.2.5.2 Calculation of hazardous waste quantity factor value for radionuclides.
              7.2.5.3 Calculation of hazardous waste quantity factor value for sites containing mixed radioactive and other hazardous substances.
              7.3 Targets.
              7.3.1 Level of contamination at a sampling location.
              7.3.2 Comparison to benchmarks.

              7.3.3 Weighting of targets within an area of subsurface contamination.
              
              List of Figures
              Figure number
              3-1 Overview of ground water migration pathway.
              3-2 Net precipitation factor values.
              4-1 Overview of surface water overland/flood migration component.
              4-2 Overview of ground water to surface water migration component.
              4-3 Sample determination of ground water to surface water angle.
              5-1 Overview of the soil exposure and subsurface intrusion pathway.
              6-1 Overview of air migration pathway.
              6-2 Particulate migration potential factor values.
              6-3 Particulate mobility factor values.
              List of Tables
              Table number
              2-1 Sample pathway scoresheet.
              2-2 Sample source characterization worksheet.
              2-3 Observed release criteria for chemical analysis.
              2-4 Toxicity factor evaluation.
              2-5 Hazardous waste quantity evaluation equations.
              2-6 Hazardous waste quantity factor values.
              2-7 Waste characteristics factor category values.
              3-1 Ground water migration pathway scoresheet.
              3-2 Containment factor values for ground water migration pathway.
              3-3 Monthly latitude adjusting values.
              3-4 Net precipitation factor values.
              3-5 Depth to aquifer factor values.
              3-6 Hydraulic conductivity of geologic materials.
              3-7 Travel time factor values.
              3-8 Ground water mobility factor values.
              3-9 Toxicity/mobility factor values.
              3-10 Health-based benchmarks for hazardous substances in drinking water.
              3-11 Nearest well factor values.
              3-12 Distance-weighted population values for potential contamination factor for ground water migration pathway.
              4-1 Surface water overland/flood migration component scoresheet.
              4-2 Containment factor values for surface water migration pathway.
              4-3 Drainage area values.
              4-4 Soil group designations.
              4-5 Rainfall/runoff values.
              4-6 Runoff factor values.
              4-7 Distance to surface water factor values.
              4-8 Containment (flood) factor values.
              4-9 Flood frequency factor values.
              4-10 Persistence factor values—half-life.
              4-11 Persistence factor values—log Kow
              
              4-12 Toxicity/persistence factor values.
              4-13 Surface water dilution weights.
              4-14 Dilution-weighted population values for potential contamination factor for surface water migration pathway.
              4-15 Bioaccumulation potential factor values.
              4-16 Toxicity/persistence/bioaccumulation factor values.
              4-17 Health-based benchmarks for hazardous substances in human food chain.
              4-18 Human food chain population values.
              4-19 Ecosystem toxicity factor values.
              4-20 Ecosystem toxicity/persistence factor values.
              4-21 Ecosystem toxicity/persistence/bioaccumulation factor values.
              4-22 Ecological-based benchmarks for hazardous substances in surface water.
              4-23 Sensitive environments rating values.
              4-24 Wetlands rating values for surface water migration pathway.
              4-25 Ground water to surface water migration component scoresheet.
              4-26 Toxicity/mobility/persistence factor values.
              4-27 Dilution weight adjustments.
              4-28 Toxicity/mobility/persistence/bioaccumulation factor values.
              4-29 Ecosystem toxicity/mobility/persistence factor values.
              4-30 Ecosystem toxicity/mobility/persistence/bioaccumulation factor values.
              5-1 Soil exposure component scoresheet.
              5-2 Hazardous waste quantity evaluation equations for soil exposure component.
              5-3 Health-based benchmarks for hazardous substances in soils.
              5-4 Factor values for workers.
              5-5 Terrestrial sensitive environments rating values.
              5-6 Attractiveness/accessibility values.
              5-7 Area of contamination factor values.
              5-8 Nearby population likelihood of exposure factor values.
              5-9 Nearby individual factor values.
              5-10 Distance-weighted population values for nearby population threat.
              5-11 Subsurface intrusion component scoresheet.
              5-12 Structure containment.
              5-13 Depth to contamination.
              5-14 Effective porosity/permeability of geological materials.
              5-15 Vertical migration factor values.
              5-16 Values for vapor pressure and Henry's constant.
              5-17 Vapor migration potential factor values for a hazardous substance.
              5-18 Degradation factor value table.
              5-19 Hazardous waste quantity evaluation equations for subsurface intrusion component.
              5-20 Health-based benchmarks for hazardous substances in the subsurface intrusion component.

              5-21 Weighting factor values for populations within an area of subsurface contamination.
              
              6-1 Air migration pathway scoresheet.
              6-2 Gas potential to release evaluation.
              6-3 Gas containment factor values.
              6-4 Source type factor values.
              6-5 Values for vapor pressure and Henry's constant.
              6-6 Gas migration potential values for a hazardous substance.
              6-7 Gas migration potential values for the source.
              6-8 Particulate potential to release evaluation.
              6-9 Particulate containment factor values.
              6-10 Particulate migration potential values.
              6-11 Gas mobility factor values.
              6-12 Particulate mobility factor values.
              6-13 Toxicity/mobility factor values.
              6-14 Health-based benchmarks for hazardous substances in air.
              6-15 Air migration pathway distance weights.
              6-16 Nearest individual factor values.
              6-17 Distance-weighted population values for potential contamination factor for air pathway.
              6-18 Wetlands rating values for air migration pathway.
              7-1 HRS factors evaluated differently for radionuclides.
              7-2 Toxicity factor values for radionuclides.
              1.0 Introduction
              The Hazard Ranking System (HRS) is the principal mechanism the U.S. Environmental Protection Agency (EPA) uses to place sites on the National Priorities List (NPL). The HRS serves as a screening device to evaluate the potential for releases of uncontrolled hazardous substances to cause human health or environmental damage. The HRS provides a measure of relative rather than absolute risk. It is designed so that it can be consistently applied to a wide variety of sites.
              1.1 Definitions
              
                Acute toxicity: Measure of toxicological responses that result from a single exposure to a substance or from multiple exposures within a short period of time (typically several days or less). Specific measures of acute toxicity used within the HRS include lethal dose50 (LD50) and lethal concentration50 (LC50), typically measured within a 24-hour to 96-hour period.
              
                Ambient Aquatic Life Advisory Concentrations (AALACs): EPA's advisory concentration limit for acute or chronic toxicity to aquatic organisms as established under section 304(a)(1) of the Clean Water Act, as amended.
              
                Ambient Water Quality Criteria (AWQC)/National Recommended Water Quality Criteria: EPA's maximum acute (Criteria Maximum Concentration or CMC) or chronic (Criterion Continuous Concentration or CCC) toxicity concentrations for protection of aquatic life and its uses as established under section 304(a)(1) of the Clean Water Act, as amended.
              
                Bioconcentration factor (BCF): Measure of the tendency for a substance to accumulate in the tissue of an aquatic organism. BCF is determined by the extent of partitioning of a substance, at equilibrium, between the tissue of an aquatic organism and water. As the ratio of concentration of a substance in the organism divided by the concentration in water, higher BCF values reflect a tendency for substances to accumulate in the tissue of aquatic organisms. [unitless].
              
                Biodegradation: Chemical reaction of a substance induced by enzymatic activity of microorganisms.
              
                CERCLA: Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (Pub. L. 96-510, as amended).
              
                Channelized flow: Natural geological or manmade features such as karst, fractures, lava tubes, and utility conduits (e.g., sewer lines), which allow ground water and/or soil gas to move through the subsurface environment more easily.
              
                Chronic toxicity: Measure of toxicological responses that result from repeated exposure to a substance over an extended period of time (typically 3 months or longer). Such responses may persist beyond the exposure or may not appear until much later in time than the exposure. HRS measures of chronic toxicity include Reference Dose (RfD) and Reference Concentration (RfC) values.
              
                Contract Laboratory Program (CLP): Analytical program developed for CERCLA waste site samples to fill the need for legally defensible analytical results supported by a high level of quality assurance and documentation.
              
                Contract-Required Detection Limit (CRDL): Term equivalent to contract-required quantitation limit, but used primarily for inorganic substances.
              
                Contract-Required Quantitation Limit (CRQL): Substance-specific level that a CLP laboratory must be able to routinely and reliably detect in specific sample matrices. It is not the lowest detectable level achievable, but rather the level that a CLP laboratory should reasonably quantify. The CRQL may or may not be equal to the quantitation limit of a given substance in a given sample. For HRS purposes, the term CRQL refers to both the contract-required quantitation limit and the contract-required detection limit.
              
                Crawl space: The enclosed or semi-enclosed area between a regularly occupied structure's foundation (e.g., pier and beam construction) and the ground surface. Crawl space samples are collected to determine the concentration of hazardous substances in the air beneath a regularly occupied structure.
              
              
                Curie (Ci): Measure used to quantify the amount of radioactivity. One curie equals 37 billion nuclear transformations per second, and one picocurie (pCi) equals 10−12 Ci.
              
                Decay product: Isotope formed by the radioactive decay of some other isotope. This newly formed isotope possesses physical and chemical properties that are different from those of its parent isotope, and may also be radioactive.
              
                Detection Limit (DL): Lowest amount that can be distinguished from the normal random “noise” of an analytical instrument or method. For HRS purposes, the detection limit used is the method detection limit (MDL) or, for real-time field instruments, the detection limit of the instrument as used in the field.
              
                Dilution weight: Parameter in the HRS surface water migration pathway that reduces the point value assigned to targets as the flow or depth of the relevant surface water body increases. [unitless].
              
                Distance weight: Parameter in the HRS air migration pathway, ground water migration pathway, and the soil exposure component of the soil exposure and subsurface intrusion pathway that reduces the point value assigned to targets as their distance increases from the site. [unitless].
              
              
                Distribution coefficient (K
                d
                ): Measure of the extent of partitioning of a substance between geologic materials (for example, soil, sediment, rock) and water (also called partition coefficient). The distribution coefficient is used in the HRS in evaluating the mobility of a substance for the ground water migration pathway. [ml/g].
              
                ED
                10 (10 percent effective dose): Estimated dose associated with a 10 percent increase in response over control groups. For HRS purposes, the response considered is cancer. [milligrams toxicant per kilogram body weight per day (mg/kg-day)].
              
                Food and Drug Administration Action Level (FDAAL): Under section 408 of the Federal Food, Drug and Cosmetic Act, as amended, concentration of a poisonous or deleterious substance in human food or animal feed at or above which FDA will take legal action to remove adulterated products from the market. Only FDAALs established for fish and shellfish apply in the HRS.
              
                Half-life: Length of time required for an initial concentration of a substance to be halved as a result of loss through decay. The HRS considers five decay processes for assigning surface water persistence: Biodegradation, hydrolysis, photolysis, radioactive decay, and volatilization. The HRS considers two decay processes for assigning subsurface intrusion degradation: Biodegradation and hydrolysis.
              
                Hazardous substance: CERCLA hazardous substances, pollutants, and contaminants as defined in CERCLA sections 101(14) and 101(33), except where otherwise specifically noted in the HRS.
              
                Hazardous wastestream: Material containing CERCLA hazardous substances (as defined in CERCLA section 101[14]) that was deposited, stored, disposed, or placed in, or that otherwise migrated to, a source.
              HRS “factor”: Primary rating elements internal to the HRS.
              HRS “factor category”: Set of HRS factors (that is, likelihood of release [or exposure], waste characteristics, targets).
              HRS “migration pathways”: HRS ground water, surface water, and air migration pathways.
              HRS “pathway”: Set of HRS factor categories combined to produce a score to measure relative risks posed by a site in one of four environmental pathways (that is, ground water, surface water, soil exposure and subsurface intrusion, and air).
              HRS “site score”: Composite of the four HRS pathway scores.
              
                Henry's law constant: Measure of the volatility of a substance in a dilute solution of water at equilibrium. It is the ratio of the vapor pressure exerted by a substance in the gas phase over a dilute aqueous solution of that substance to its concentration in the solution at a given temperature. For HRS purposes, use the value reported at or near 25 °C. [atmosphere-cubic meters per mole (atm-m 3/mol)].
              
                Hydrolysis: Chemical reaction of a substance with water.
              
                Indoor air: The air present within a structure.
              
                Inhalation Unit Risk (IUR): The upper-bound excess lifetime cancer risk estimated to result from continuous exposure to an agent (i.e., hazardous substance) at a concentration of 1µg/m3 in air.
              
                Karst: Terrain with characteristics of relief and drainage arising from a high degree of rock solubility in natural waters. The majority of karst occurs in limestones, but karst may also form in dolomite, gypsum, and salt deposits. Features associated with karst terrains typically include irregular topography, sinkholes, vertical shafts, abrupt ridges, caverns, abundant springs, and/or disappearing streams. Karst aquifers are associated with karst terrain.
              
                LC
                50 (lethal concentration, 50 percent): Concentration of a substance in air [typically micrograms per cubic meter (µg/m3)] or water [typically micrograms per liter (µg/l)] that kills 50 percent of a group of exposed organisms. The LC50 is used in the HRS in assessing acute toxicity.
              
                LD
                50 (lethal dose, 50 percent): Dose of a substance that kills 50 percent of a group of exposed organisms. The LD50 is used in the HRS in assessing acute toxicity [milligrams toxicant per kilogram body weight (mg/kg)].
              
                Maximum Contaminant Level (MCL): Under section 1412 of the Safe Drinking Water Act, as amended, the maximum permissible concentration of a substance in water that is delivered to any user of a public water supply.
              
                Maximum Contaminant Level Goal (MCLG): Under section 1412 of the Safe Drinking Water Act, as amended, a nonenforceable concentration for a substance in drinking water that is protective of adverse human health effects and allows an adequate margin of safety.
              
                Method Detection Limit (MDL): Lowest concentration of analyte that a method can detect reliably in either a sample or blank.
              
                Mixed radioactive and other hazardous substances: Material containing both radioactive hazardous substances and nonradioactive hazardous substances, regardless of whether these types of substances are physically separated, combined chemically, or simply mixed together.
              
                National Ambient Air Quality Standards (NAAQS): Primary standards for air quality established under sections 108 and 109 of the Clean Air Act, as amended.
              
                National Emission Standards for Hazardous Air Pollutants (NESHAPs): Standards established for substances listed under section 112 of the Clean Air Act, as amended. Only those NESHAPs promulgated in ambient concentration units apply in the HRS.
              
                Non-Aqueous Phase Liquid (NAPL): Contaminants and substances that are water-immiscible liquids composed of constituents with varying degrees of water solubility.
              
                Octanol-water partition coefficient (K
                ow [or P]): Measure of the extent of partitioning of a substance between water and octanol at equilibrium. The Kow is determined by the ratio between the concentration in octanol divided by the concentration in water at equilibrium. [unitless].
              
                Organic carbon partition coefficient (K
                oc
                ): Measure of the extent of partitioning of a substance, at equilibrium, between organic carbon in geologic materials and water. The higher the Koc, the more likely a substance is to bind to geologic materials than to remain in water. [ml/g].
              
                Photolysis: Chemical reaction of a substance caused by direct absorption of solar energy (direct photolysis) or caused by other substances that absorb solar energy (indirect photolysis).
              
                Preferential subsurface intrusion pathways: Subsurface features such as animal burrows, cracks in walls, spaces around utility lines, or drains through which a hazardous substance moves more easily into a regularly occupied structure.
              
                Radiation: Particles (alpha, beta, neutrons) or photons (x- and gamma-rays) emitted by radionuclides.
              
                Radioactive decay: Process of spontaneous nuclear transformation, whereby an isotope of one element is transformed into an isotope of another element, releasing excess energy in the form of radiation.
              
                Radioactive half-life: Time required for one-half the atoms in a given quantity of a specific radionuclide to undergo radioactive decay.
              
                Radioactive substance: Solid, liquid, or gas containing atoms of a single radionuclide or multiple radionuclides.
              
                Radioactivity: Property of those isotopes of elements that exhibit radioactive decay and emit radiation.
              
                Radionuclide/radioisotope: Isotope of an element exhibiting radioactivity. For HRS purposes, “radionuclide” and “radioisotope” are used synonymously.
              
                Reference concentration (RfC): An estimate of a continuous inhalation exposure to the human population that is likely to be without an appreciable risk of deleterious effects during a lifetime.
              
                Reference dose (RfD): An estimate of a daily oral exposure to the human population that is likely to be without an appreciable risk of deleterious effects during a lifetime.
              
                Regularly occupied structures: Structures with enclosed air space, where people either reside, attend school or day care, or work on a regular basis, or that were previously occupied but vacated due to a site-related hazardous substance(s). This also includes resource structures (e.g., library, church, tribal structure).
              
                Removal action: Action that removes hazardous substances from the site for proper disposal or destruction in a facility permitted under the Resource Conservation and Recovery Act or the Toxic Substances Control Act or by the Nuclear Regulatory Commission.
              
                Roentgen (R): Measure of external exposures to ionizing radiation. One roentgen equals that amount of x-ray or gamma radiation required to produce ions carrying a charge of 1 electrostatic unit (esu) in 1 cubic centimeter of dry air under standard conditions. One microroentgen (µR) equals 10−6 R.
              
                Sample quantitation limit (SQL): Quantity of a substance that can be reasonably quantified given the limits of detection for the methods of analysis and sample characteristics that may affect quantitation (for example, dilution, concentration).
              
                Screening concentration: Media-specific benchmark concentration for a hazardous substance that is used in the HRS for comparison with the concentration of that hazardous substance in a sample from that media. The screening concentration for a specific hazardous substance corresponds to its reference concentration for inhalation exposures or reference dose for oral exposures, as appropriate, and, if the substance is a human carcinogen with either a weight-of-evidence classification of A, B, or C, or a weight-of-evidence classification of carcinogenic to humans, likely to be carcinogenic to humans or suggestive evidence of carcinogenic potential, to that concentration that corresponds to its 10−6 individual lifetime excess cancer risk for inhalation exposures or for oral exposures, as appropriate.
              
                Shallow ground water: The uppermost saturated zone, typically unconfined.
              
                Site: Area(s) where a hazardous substance has been deposited, stored, disposed, or placed, or has otherwise come to be located. Such areas may include multiple sources and may include the area between sources.
              
                Slope factor (also referred to as cancer potency factor): Estimate of the probability of response (for example, cancer) per unit intake of a substance over a lifetime. The slope factor is typically used to estimate upper-bound probability of an individual developing cancer as a result of exposure to a particular level of a human carcinogen with either a weight-of-evidence classification of A, B, or C, or a weight-of-evidence classification of carcinogenic to humans, likely to be carcinogenic to humans or having suggestive evidence of carcinogenic potential. [(mg/kg-day)−1 for non-radioactive substances and (pCi)−1 for radioactive substances].
              
                Soil gas: The gaseous elements and compounds in the small spaces between particles of soil.
              
                Soil porosity: The degree to which the total volume of soil is permeated with pores or cavities through which fluids (including air or gas) can move. It is typically calculated as the ratio of the pore spaces within the soil to the overall volume of the soil.
              
                Source: Any area where a hazardous substance has been deposited, stored, disposed, or placed, plus those soils that have become contaminated from migration of a hazardous substance. Sources do not include those volumes of air, ground water, surface water, or surface water sediments that have become contaminated by migration, except: In the case of either a ground water plume with no identified source or contaminated surface water sediments with no identified source, the plume or contaminated sediments may be considered a source.
              
                Subslab: The area immediately beneath a regularly occupied structure with a basement foundation or a slab-on-grade foundation. Subslab samples are collected to determine the concentration of hazardous substances in the soil gas beneath a home or building.
              
                Subsurface intrusion: The migration of hazardous substances from the unsaturated zone and/or ground water into overlying structures.
              
                Target distance limit: Maximum distance over which targets for the site are evaluated. The target distance limit varies by HRS pathway.
              
                Unit risk: The upper-bound excess lifetime cancer risk estimated to result from continuous exposure to an agent (i.e., hazardous substance) at a concentration of 1 µg/L in water, or 1 µg/m3 in air.
              
                Unsaturated zone: The portion of subsurface between the land surface and the zone of saturation. It extends from the ground surface to the top of the shallowest ground water table (excluding localized or perched water).
              
                Uranium Mill Tailings Radiation Control Act (UMTRCA) Standards: Standards for radionuclides established under sections 102, 104, and 108 of the Uranium Mill Tailings Radiation Control Act, as amended.
              
                Vapor pressure: Pressure exerted by the vapor of a substance when it is in equilibrium with its solid or liquid form at a given temperature. For HRS purposes, use the value reported at or near 25 °C. [atmosphere or torr].
              
                Volatilization: Physical transfer process through which a substance undergoes a change of state from a solid or liquid to a gas.
              
                Water solubility: Maximum concentration of a substance in pure water at a given temperature. For HRS purposes, use the value reported at or near 25 °C. [milligrams per liter (mg/l)].
              
                Weight-of-evidence: EPA classification system for characterizing the evidence supporting the designation of a substance as a human carcinogen. The EPA weight-of-evidence, depending on the date EPA updated the profile, includes either the groupings:
              
              • Group A: Human carcinogen—sufficient evidence of carcinogenicity in humans.
              • Group B1: Probable human carcinogen—limited evidence of carcinogenicity in humans.
              • Group B2: Probable human carcinogen—sufficient evidence of carcinogenicity in animals.
              • Group C: Possible human carcinogen—limited evidence of carcinogenicity in animals.
              • Group D: Not classifiable as to human carcinogenicity—applicable when there is no animal evidence, or when human or animal evidence is inadequate.
              • Group E: Evidence of noncarcinogenicity for humans.
              Or the descriptors:
              • Carcinogenic to humans.
              • Likely to be carcinogenic to humans.
              • Suggestive evidence of carcinogenic potential.
              • Inadequate information to assess carcinogenic potential.
              • Not likely to be carcinogenic to humans.
              2.0 Evaluations Common to Multiple Pathways
              2.1 Overview. The HRS site score (S) is the result of an evaluation of four pathways:
              • Ground Water Migration (Sgw).
              • Surface Water Migration (Ssw).
              • Soil Exposure and Subsurface Intrusion (Ssessi).
              
              • Air Migration (Sa).
              The ground water and air migration pathways use single threat evaluations, while the surface water migration and soil exposure and subsurface intrusion pathways use multiple threat evaluations. Three threats are evaluated for the surface water migration pathway: Drinking water, human food chain, and environmental. These threats are evaluated for two separate migration components—overland/flood migration and ground water to surface water migration. Two components are evaluated for the soil exposure and subsurface intrusion pathway: Soil exposure and subsurface intrusion. The soil exposure component evaluates two threats: Resident population and nearby population, and the subsurface intrusion component is a single threat evaluation.
              The HRS is structured to provide a parallel evaluation for each of these pathways, components, and threats. This section focuses on these parallel evaluations, starting with the calculation of the HRS site score and the individual pathway scores.
              2.1.1 Calculation of HRS site score. Scores are first calculated for the individual pathways as specified in sections 2 through 7 and then are combined for the site using the following root-mean-square equation to determine the overall HRS site score, which ranges from 0 to 100:
              
                ER09JA17.062
              
              2.1.2 Calculation of pathway score. Table 2-1, which is based on the air migration pathway, illustrates the basic parameters used to calculate a pathway score. As Table 2-1 shows, each pathway (component or threat) score is the product of three “factor categories”: Likelihood of release, waste characteristics, and targets. (The soil exposure and subsurface intrusion pathway uses likelihood of exposure rather than likelihood of release.) Each of the three factor categories contains a set of factors that are assigned numerical values and combined as specified in sections 2 through 7. The factor values are rounded to the nearest integer, except where otherwise noted.
              2.1.3 Common evaluations. Evaluations common to all four HRS pathways include:
              
              • Characterizing sources.
              —Identifying sources (and, for the soil exposure and subsurface intrusion pathway, areas of observed contamination, areas of observed exposure and/or areas of subsurface contamination [see sections 5.1.0 and 5.2.0]).
              —Identifying hazardous substances associated with each source (or area of observed contamination, or observed exposure, or subsurface contamination).
              —Identifying hazardous substances available to a pathway.
              
                Table 2-1—Sample Pathway Scoresheet
                
                  Factor category
                  Maximum value
                  Valueassigned
                  
                
                
                  
                    Likelihood of Release
                  
                
                
                  1. Observed Release
                  550
                
                
                  2. Potential to Release
                  500
                
                
                  3. Likelihood of Release (higher of lines 1 and 2)
                  550
                
                
                  
                    Waste Characteristics
                  
                
                
                  4. Toxicity/Mobility
                  (a)
                
                
                  5. Hazardous Waste Quantity
                  (a)
                
                
                  6. Waste Characteristics
                  100
                
                
                  
                    Targets
                  
                
                
                  7. Nearest Individual
                
                
                  7a. Level I
                  50
                
                
                  7b. Level II
                  45
                
                
                  7c. Potential Contamination
                  20
                
                
                  7d. Nearest Individual (higher of lines 7a, 7b, or 7c)
                  50
                
                
                  8. Population
                  (b)
                
                
                  8a. Level I
                  (b)
                
                
                  8b. Level II
                  (b)
                
                
                  
                  8c. Potential Contamination
                  (b)
                
                
                  8d. Total Population (lines 8a+8b+8c)
                
                
                  9. Resources
                  5
                
                
                  10. Sensitive Environments
                  (b)
                
                
                  10a. Actual Contamination
                  (b)
                
                
                  10b. Potential Environments
                  (b)
                
                
                  10c. Sensitive Environments (lines 10a+10b)
                  (b)
                
                
                  11. Targets (lines 7d+8d+9+10c)
                  (b)
                
                
                  12. Pathway Score is the product of Likelihood of Release, Waste Characteristics, and Targets, divided by 82,500. Pathway scores are limited to a maximum of 100 points
                
                
                  a Maximum value applies to waste characteristics category. The product of lines 4 and 5 is used in Table 2-7 to derive the value for the waste characteristics factor category.
                
                  b There is no limit to the human population or sensitive environments factor values. However, the pathway score based solely on sensitive environments is limited to a maximum of 60 points.
              
              • Scoring likelihood of release (or likelihood of exposure) factor category.
              —Scoring observed release (or observed exposure or observed contamination).
              —Scoring potential to release when there is no observed release.
              • Scoring waste characteristics factor category.
              —Evaluating toxicity.
              ▪ Combining toxicity with mobility, persistence, degradation and/or bioaccumulation (or ecosystem bioaccumulation) potential, as appropriate to the pathway (component or threat).
              ▪ Evaluating hazardous waste quantity.
              —Combining hazardous waste quantity with the other waste characteristics factors.
              ▪ Determining waste characteristics factor category value.
              • Scoring targets factor category.
              —Determining level of contamination for targets.
              
              These evaluations are essentially identical for the three migration pathways (ground water, surface water, and air). However, the evaluations differ in certain respects for the soil exposure and subsurface intrusion pathway.
              Section 7 specifies modifications that apply to each pathway when evaluating sites containing radioactive substances.
              Section 2 focuses on evaluations common at the pathway, component, and threat levels. Note that for the ground water and surface water migration pathways, separate scores are calculated for each aquifer (see section 3.0) and each watershed (see sections 4.1.1.3 and 4.2.1.5) when determining the pathway scores for a site. Although the evaluations in section 2 do not vary when different aquifers or watersheds are scored at a site, the specific factor values (for example, observed release, hazardous waste quantity, toxicity/mobility) that result from these evaluations can vary by aquifer and by watershed at the site. This can occur through differences both in the specific sources and targets eligible to be evaluated for each aquifer and watershed and in whether observed releases can be established for each aquifer and watershed. Such differences in scoring at the aquifer and watershed level are addressed in sections 3 and 4, not section 2.
              2.2 Characterize sources. Source characterization includes identification of the following:
              • Sources (and areas of observed contamination, areas of observed exposure, or areas of subsurface contamination) at the site.
              • Hazardous substances associated with these sources (or areas of observed contamination, areas of observed exposure, or areas of subsurface contamination).
              • Pathways potentially threatened by these hazardous substances.
              Table 2-2 presents a sample worksheet for source characterization.
              2.2.1 Identify sources. For the three migration pathways, identify the sources at the site that contain hazardous substances. Identify the migration pathway(s) to which each source applies. For the soil exposure and subsurface intrusion pathway, identify areas of observed contamination, areas of observed exposure, and/or areas of subsurface contamination at the site (see sections 5.1.0 and 5.2.0).
              Table 2-2—Sample Source Characterization Worksheet
              Source: __
              A. Source dimensions and hazardous waste quantity.
              Hazardous constituent quantity: __
              Hazardous wastestream quantity: __
              Volume: __
              Area: __
              Area of observed contamination: __
              Area of observed exposure: __
              Area of subsurface contamination: __

              B. Hazardous substances associated with the source.
              
              
                
                  Hazardous substance
                  Available to pathway
                  Air
                  Gas
                  Particulate
                  Ground Water(GW)
                  
                  Surface Water(SW)
                  
                  Overland/flood
                  GW to SW
                  Soil Exposure/Subsurface Intrusion (SESSI)
                  Soilexposure
                  
                  Resident
                  Nearby
                  Subsurface Intrusion
                  Area ofobserved
                    exposure
                  
                  Area ofsubsurface
                    contamination
                  
                
                
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                
                
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                
                
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                
                
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                
                
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                
              
              
              2.2.2 Identify hazardous substances associated with a source. For each of the three migration pathways, consider those hazardous substances documented in a source (for example, by sampling, labels, manifests, oral or written statements) to be associated with that source when evaluating each pathway. In some instances, a hazardous substance can be documented as being present at a site (for example, by labels, manifests, oral or written statements), but the specific source(s) containing that hazardous substance cannot be documented. For the three migration pathways, in those instances when the specific source(s) cannot be documented for a hazardous substance, consider the hazardous substance to be present in each source at the site, except sources for which definitive information indicates that the hazardous substance was not or could not be present.
              For an area of observed contamination in the soil exposure component of the soil exposure and subsurface intrusion pathway, consider only those hazardous substances that meet the criteria for observed contamination for that area (see section 5.1.0) to be associated with that area when evaluating the pathway.
              For an area of observed exposure or area of subsurface contamination (see section 5.2.0) in the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, consider only those hazardous substances that:
              • Meet the criteria for observed exposure, or

              • Meet the criteria for observed release in an area of subsurface contamination and have a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−
                5 atm-m3/mol, or

              • Meet the criteria for an observed release in a structure within, or in a sample from below, an area of observed exposure and have a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−
                5 atm-m3/mol.
              2.2.3 Identify hazardous substances available to a pathway. In evaluating each migration pathway, consider the following hazardous substances available to migrate from the sources at the site to the pathway:
              
              • Ground water migration.
              —Hazardous substances that meet the criteria for an observed release (see section 2.3) to ground water.
              —All hazardous substances associated with a source with a ground water containment factor value greater than 0 (see section 3.1.2.1).
              • Surface water migration—overland/flood component.
              —Hazardous substances that meet the criteria for an observed release to surface water in the watershed being evaluated.
              —All hazardous substances associated with a source with a surface water containment factor value greater than 0 for the watershed (see sections 4.1.2.1.2.1.1 and 4.1.2.1.2.2.1).
              • Surface water migration—ground water to surface water component.
              —Hazardous substances that meet the criteria for an observed release to ground water.
              —All hazardous substances associated with a source with a ground water containment factor value greater than 0 (see sections 4.2.2.1.2 and 3.1.2.1).
              • Air migration.
              —Hazardous substances that meet the criteria for an observed release to the atmosphere.
              —All gaseous hazardous substances associated with a source with a gas containment factor value greater than 0 (see section 6.1.2.1.1).
              —All particulate hazardous substances associated with a source with a particulate containment factor value greater than 0 (see section 6.1.2.2.1).
              • For each migration pathway, in those instances when the specific source(s) containing the hazardous substance cannot be documented, consider that hazardous substance to be available to migrate to the pathway when it can be associated (see section 2.2.2) with at least one source having a containment factor value greater than 0 for that pathway.
              

              In evaluating the soil exposure and subsurface intrusion pathway, consider the following hazardous substances available to the pathway:
              
              • Soil exposure component—resident population threat.
              —All hazardous substances that meet the criteria for observed contamination at the site (see section 5.1.0).
              • Soil exposure component—nearby population threat.
              —All hazardous substances that meet the criteria for observed contamination at areas with an attractiveness/accessibility factor value greater than 0 (see section 5.1.2.1.1).
              • Subsurface intrusion component.
              —All hazardous substances that meet the criteria for observed exposure at the site (see section 5.2.0).

              —All hazardous substances with a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−
                5 atm-m3/mol that meet the criteria for an observed release in an area of subsurface contamination (see section 5.2.0).

              —All hazardous substances that meet the criteria for an observed release in a structure within, or in a sample from below, an area of observed exposure (see section 5.2.0).
              
              2.3 Likelihood of release. Likelihood of release is a measure of the likelihood that a waste has been or will be released to the environment. The likelihood of release factor category is assigned the maximum value of 550 for a migration pathway whenever the criteria for an observed release are met for that pathway. If the criteria for an observed release are met, do not evaluate potential to release for that pathway. When the criteria for an observed release are not met, evaluate potential to release for that pathway, with a maximum value of 500. The evaluation of potential to release varies by migration pathway (see sections 3, 4 and 6).
              Establish an observed release either by direct observation of the release of a hazardous substance into the media being evaluated (for example, surface water) or by chemical analysis of samples appropriate to the pathway being evaluated (see sections 3, 4 and 6). The minimum standard to establish an observed release by chemical analysis is analytical evidence of a hazardous substance in the media significantly above the background level. Further, some portion of the release must be attributable to the site. Use the criteria in Table 2-3 as the standard for determining analytical significance. (The criteria in Table 2-3 are also used in establishing observed contamination for the soil exposure component and for establishing areas of observed exposure and areas of subsurface contamination in the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, see section 5.1.0 and section 5.2.0). Separate criteria apply to radionuclides (see section 7.1.1).
              
                Table 2-3—Observed Release Criteria for Chemical Analysis
                
                   
                
                
                  Sample Measurement < Sample Quantitation Limit.a
                  
                
                
                  No observed release is established.
                
                
                  Sample Measurement ≥ Sample Quantitation Limit.a
                  
                
                
                  An observed release is established as follows:
                
                
                  • If the background concentration is not detected (or is less than the detection limit), an observed release is established when the sample measurement equals or exceeds the sample quantitation limit.a
                  
                
                
                  • If the background concentration equals or exceeds the detection limit, an observed release is established when the sample measurement is 3 times or more above the background concentration.
                
                
                  a If the sample quantitation limit (SQL) cannot be established, determine if there is an observed release as follows:
                —If the sample analysis was performed under the EPA Contract Laboratory Program, use the EPA contract-required quantitation limit (CRQL) in place of the SQL.
                —If the sample analysis is not performed under the EPA Contract Laboratory Program, use the detection limit (DL) in place of the SQL.
              
              2.4 Waste characteristics. The waste characteristics factor category includes the following factors: Hazardous waste quantity, toxicity, and as appropriate to the pathway or threat being evaluated, mobility, persistence, degradation, and/or bioaccumulation (or ecosystem bioaccumulation) potential.
              2.4.1 Selection of substance potentially posing greatest hazard. For all pathways (components and threats), select the hazardous substance potentially posing the greatest hazard for the pathway (component or threat) and use that substance in evaluating the waste characteristics category of the pathway (component or threat). For the three migration pathways (and threats), base the selection of this hazardous substance on the toxicity factor value for the substance, combined with its mobility, persistence, and/or bioaccumulation (or ecosystem bioaccumulation) potential factor values, as applicable to the migration pathway (or threat). For the soil exposure component of the soil exposure and subsurface intrusion pathway, base the selection on the toxicity factor alone. For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, base the selection on the toxicity factor value for the substance, combined with its degradation factor value. Evaluation of the toxicity factor is specified in section 2.4.1.1. Use and evaluation of the mobility, persistence, degradation, and/or bioaccumulation (or ecosystem bioaccumulation) potential factors vary by pathway (component or threat) and are specified under the appropriate pathway (component or threat) section. Section 2.4.1.2 identifies the specific factors that are combined with toxicity in evaluating each pathway (component or threat).
              2.4.1.1 Toxicity factor. Evaluate toxicity for those hazardous substances at the site that are available to the pathway being scored. For all pathways and threats, except the surface water environmental threat, evaluate human toxicity as specified below. For the surface water environmental threat, evaluate ecosystem toxicity as specified in section 4.1.4.2.1.1.
              Establish human toxicity factor values based on quantitative dose-response parameters for the following three types of toxicity:

              • Cancer—Use slope factors (also referred to as cancer potency factors) combined with weight-of-evidence ratings for carcinogenicity for all exposure routes except inhalation. Use inhalation unit risk (IUR) for inhalation exposure. If an inhalation unit risk or a slope factor is not available for a substance, use its ED10 value to estimate a slope factor as follows:
              
                ER09JA17.063
              
              • Noncancer toxicological responses of chronic exposure—use reference dose (RfD) or reference concentration (RfC) values as applicable.

              • Noncancer toxicological responses of acute exposure—use acute toxicity parameters, such as the LD50.
              Assign human toxicity factor values to a hazardous substance using Table 2-4, as follows:
              • If RfD/RfC and slope factor/inhalation unit risk values are available for the hazardous substance, assign the substance a value from Table 2-4 for each. Select the higher of the two values assigned and use it as the overall toxicity factor value for the hazardous substance.
              • If either an RfD/RfC or slope factor/inhalation unit risk value is available, but not both, assign the hazardous substance an overall toxicity factor value from Table 2-4 based solely on the available value (RfD/RfC or slope factor/inhalation unit risk).
              • If neither an RfD/RfC nor slope factor/inhalation unit risk value is available, assign the hazardous substance an overall toxicity factor value from Table 2-4 based solely on acute toxicity. That is, consider acute toxicity in Table 2-4 only when both RfD/RfC and slope factor/IUR values are not available.
              • If neither an RfD/RfC, nor slope factor/inhalation unit risk, nor acute toxicity value is available, assign the hazardous substance an overall toxicity factor value of 0 and use other hazardous substances for which information is available in evaluating the pathway.
              
                Table 2-4—Toxicity Factor Evaluation
                
                   
                  Assignedvalue
                  
                
                
                  
                    Chronic Toxicity (Human)
                  
                
                
                  Reference dose (RfD) (mg/kg-day):
                
                
                  RfD < 0.0005
                  10,000
                
                
                  0.0005 ≤ RfD < 0.005
                  1,000
                
                
                  0.005 ≤ RfD < 0.05
                  100
                
                
                  0.05 ≤ RfD < 0.5
                  10
                
                
                  0.5 ≤ RfD
                  1
                
                
                  RfD not available
                  0
                
                
                  Reference concentration (RfC) (mg/m3):
                
                
                  RfC < 0.0001
                  10,000
                
                
                  0.0001 ≤ RfC < 0.006
                  1,000
                
                
                  0.006 ≤ RfC < 0.2
                  100
                
                
                  0.2 ≤ RfC < 2.0
                  10
                
                
                  2.0 ≤ RfC
                  1
                
                
                  RfC not available
                  0
                
              
              
                
                  Carcinogenicity (human)
                  A or Carcinogenic to humans
                  B or Likely to be carcinogenicto humans
                  
                  C or Suggestive evidence ofcarcinogenic potential
                  
                  Assignedvalue
                  
                
                
                  
                    Weight-of-evidence
                    a
                    /Slope factor (mg/kg-day)
                    −1
                  
                
                
                  0.5 ≤ SF b
                  
                  5 ≤ SF
                  50 ≤ SF
                  10,000
                
                
                  0.05 ≤ SF < 0.5
                  0.5 ≤ SF < 5
                  5 ≤ SF < 50
                  1,000
                
                
                  SF < 0.05
                  0.05 ≤ SF < 0.5
                  0.5 ≤ SF < 5
                  100
                
                
                   
                  SF < 0.05
                  SF < 0.5
                  10
                
                
                  Slope factor not available
                  Slope factor not available
                  Slope factor not available
                  0
                
                
                  
                    Weight-of-evidence 
                    a
                    /Inhalation unit risk (µg/m
                    3
                    )
                  
                
                
                  0.00004 ≤ IUR c
                  
                  0.0004 ≤ IUR
                  0.004 ≤ IUR
                  10,000
                
                
                  0.00001 ≤ IUR < 0.00004
                  0.0001 ≤ IUR < 0.0004
                  0.001 ≤ IUR < 0.004
                  1,000
                
                
                  IUR < 0.00001
                  0.00001 ≤ IUR < 0.0001
                  0.0001 ≤ IUR < 0.001
                  100
                
                
                   
                  < 0.00001
                  IUR < 0.0001
                  10
                
                
                  Inhalation unit risk not available
                  Inhalation unit risk not available
                  Inhalation unit risk not available
                  0
                
                
                  a A, B, and C, as well as Carcinogenic to humans, Likely to be carcinogenic to humans, and Suggestive evidence of carcinogenic potential refer to weight-of-evidence categories. Assign substances with a weight-of-evidence category of D (inadequate evidence of carcinogenicity) or E (evidence of lack of carcinogenicity), as well as inadequate information to assess carcinogenic potential and not likely to be carcinogenic to humans a value of 0 for carcinogenicity.
                
                  b SF = Slope factor.
                
                  c IUR = Inhalation Unit Risk.
              
              
              
                
                  Acute Toxicity (human)
                  Oral LD50
                    (mg/kg)
                  
                  Dermal LD50
                    (mg/kg)
                  
                  Dust or mist LC50
                    (mg/l)
                  
                  Gas or vapor LC50
                    (ppm)
                  
                  Assigned value
                
                
                  LD50 < 5
                  LD50 < 2
                  LC50 < 0.2
                  LC50 < 20
                  1,000
                
                
                  5 ≤ LD50 < 50
                  2 ≤ LD50 < 20
                  0.2 ≤ LC50 < 2
                  20 ≤ LC50 <200
                  100
                
                
                  50 ≤ LD50 < 500
                  20 ≤ LD50 < 200
                  2 ≤ LC50 <20
                  200 ≤ LC50 <2,000
                  10
                
                
                  500 ≤ LD50
                  
                  200 ≤ LD50
                  
                  20 ≤ LC50
                  
                  2,000 ≤ LC50
                  
                  1
                
                
                  LD50 not available
                  LD50 not available
                  LC50 not available
                  LC50 not available
                  0
                
              
              If a toxicity factor value of 0 is assigned to all hazardous substances available to a particular pathway (that is, insufficient toxicity data are available for evaluating all the substances), use a default value of 100 as the overall human toxicity factor value for all hazardous substances available to the pathway. For hazardous substances having usable toxicity data for multiple exposure routes (for example, inhalation and ingestion), consider all exposure routes and use the highest assigned value, regardless of exposure route, as the toxicity factor value. For HRS purposes, assign both asbestos and lead (and its compounds) a human toxicity factor value of 10,000.
              Separate criteria apply for assigning factor values for human toxicity and ecosystem toxicity for radionuclides (see sections 7.2.1 and 7.2.2).
              2.4.1.2 Hazardous substance selection. For each hazardous substance evaluated for a migration pathway (or threat), combine the human toxicity factor value (or ecosystem toxicity factor value) for the hazardous substance with a mobility, persistence, and/or bioaccumulation (or ecosystem bioaccumulation) potential factor value as follows:
              
              • Ground water migration.
              —Determine a combined human toxicity/mobility factor value for the hazardous substance (see section 3.2.1).
              • Surface water migration—overland/flood migration component.
              —Determine a combined human toxicity/persistence factor value for the hazardous substance for the drinking water threat (see section 4.1.2.2.1).
              —Determine a combined human toxicity/persistence/bioaccumulation factor value for the hazardous substance for the human food chain threat (see section 4.1.3.2.1).
              —Determine a combined ecosystem toxicity/persistence/bioaccumulation factor value for the hazardous substance for the environmental threat (see section 4.1.4.2.1).
              • Surface water migration—ground water to surface water migration component.
              —Determine a combined human toxicity/mobility/persistence factor value for the hazardous substance for the drinking water threat (see section 4.2.2.2.1).
              —Determine a combined human toxicity/mobility/persistence/bioaccumulation factor value for the hazardous substance for the human food chain threat (see section 4.2.3.2.1).
              —Determine a combined ecosystem toxicity/mobility/persistence/bioaccumulation factor value for the hazardous substance for the environmental threat (see section 4.2.4.2.1).
              • Air migration.
              —Determine a combined human toxicity/mobility factor value for the hazardous substance (see section 6.2.1).
              
              Determine each combined factor value for a hazardous substance by multiplying the individual factor values appropriate to the pathway (or threat). For each migration pathway (or threat) being evaluated, select the hazardous substance with the highest combined factor value and use that substance in evaluating the waste characteristics factor category of the pathway (or threat).

              For the soil exposure and subsurface intrusion pathway, determine toxicity and toxicity/degradation factor values as follows:
              
              • Soil exposure and subsurface intrusion—soil exposure component.
              —Select the hazardous substance with the highest human toxicity factor value from among the substances that meet the criteria for observed contamination for the threat evaluated and use that substance in evaluating the waste characteristics factor category (see section 5.1.1.2.1).
              • Soil exposure and subsurface intrusion—subsurface intrusion component.
              —Determine a combined human toxicity/degradation factor value for each hazardous substance being evaluated that:
              ▪ Meets the criteria for observed exposure, or

              ▪ Meets the criteria for observed release in an area of subsurface contamination and has a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−5 atm-m3/mol, or

              ▪ Meets the criteria for an observed release in a structure within, or in a sample from below, an area of observed exposure and has a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−5 atm-m3/mol.
              —Select the hazardous substance with the highest combined factor value and use that substance in evaluating the waste characteristics factor category (see sections 5.2.1.2.1 and 5.2.1.2).
              
              2.4.2 Hazardous waste quantity. Evaluate the hazardous waste quantity factor by first assigning each source (or area of observed contamination, area of observed exposure, or area of subsurface contamination) a source hazardous waste quantity value as specified below. Sum these values to obtain the hazardous waste quantity factor value for the pathway being evaluated.
              In evaluating the hazardous waste quantity factor for the three migration pathways, allocate hazardous substances and hazardous wastestreams to specific sources in the manner specified in section 2.2.2, except: Consider hazardous substances and hazardous wastestreams that cannot be allocated to any specific source to constitute a separate “unallocated source” for purposes of evaluating only this factor for the three migration pathways. Do not, however, include a hazardous substance or hazardous wastestream in the unallocated source for a migration pathway if there is definitive information indicating that the substance or wastestream could only have been placed in sources with a containment factor value of 0 for that migration pathway.
              In evaluating the hazardous waste quantity factor for the soil exposure component of the soil exposure and subsurface intrusion pathway, allocate to each area of observed contamination only those hazardous substances that meet the criteria for observed contamination for that area of observed contamination and only those hazardous wastestreams that contain hazardous substances that meet the criteria for observed contamination for that area of observed contamination. Do not consider other hazardous substances or hazardous wastestreams at the site in evaluating this factor for the soil exposure component of the soil exposure and subsurface intrusion pathway.

              In evaluating the hazardous waste quantity factor for the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, allocate to each area of observed exposure or area of subsurface contamination only those hazardous substances and hazardous wastestreams that contain hazardous substances that:
              
              • Meet the criteria for observed exposure, or

              • Meet the criteria for observed release in an area of subsurface contamination and have a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−5 atm-m3/mol, or

              • Meet the criteria for an observed release in a structure within, or in a sample from below, an area of observed exposure and have a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−5 atm-m3/mol.
              
              Do not consider other hazardous substances or hazardous wastestreams at the site in evaluating this factor for the subsurface intrusion component of the soil exposure and subsurface intrusion pathway. When determining the hazardous waste quantity for multi-subunit structures, use the procedures identified in section 5.2.1.2.2.
              2.4.2.1 Source hazardous waste quantity. For each of the three migration pathways, assign a source hazardous waste quantity value to each source (including the unallocated source) having a containment factor value greater than 0 for the pathway being evaluated. Consider the unallocated source to have a containment factor value greater than 0 for each migration pathway.
              For the soil exposure component of the soil exposure and subsurface intrusion pathway, assign a source hazardous waste quantity value to each area of observed contamination, as applicable to the threat being evaluated.
              For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, assign a source hazardous waste quantity value to each regularly occupied structure within an area of observed exposure or an area of subsurface contamination that has a structure containment factor value greater than 0. If sufficient data is available and state of the science shows there is no unacceptable risk due to subsurface intrusion into a regularly occupied structure located within an area of subsurface contamination, that structure can be excluded from the area of subsurface contamination.
              For determining all hazardous waste quantity calculations except for an unallocated source or an area of subsurface contamination, evaluate using the following four measures in the following hierarchy:
              • Hazardous constituent quantity.
              • Hazardous wastestream quantity.
              • Volume.
              • Area.
              For the unallocated source, use only the first two measures. For an area of subsurface contamination, evaluate non-radioactive hazardous substances using only the last two measures and evaluate radioactive hazardous substances using hazardous wastestream quantity only. See also section 7.0 regarding the evaluation of radioactive substances.
              Separate criteria apply for assigning a source hazardous waste quantity value for radionuclides (see section 7.2.5).
              2.4.2.1.1 Hazardous constituent quantity. Evaluate hazardous constituent quantity for the source (or area of observed contamination) based solely on the mass of CERCLA hazardous substances (as defined in CERCLA section 101(14), as amended) allocated to the source (or area of observed contamination), except:

              • For a hazardous waste listed pursuant to section 3001 of the Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976 (RCRA), 42 U.S.C. 6901 et seq., determine its mass for the evaluation of this measure as follows:
              
              —If the hazardous waste is listed solely for Hazard Code T (toxic waste), include only the mass of constituents in the hazardous waste that are CERCLA hazardous substances and not the mass of the entire hazardous waste.
              —If the hazardous waste is listed for any other Hazard Code (including T plus any other Hazard Code), include the mass of the entire hazardous waste.
              

              • For a RCRA hazardous waste that exhibits the characteristics identified under section 3001 of RCRA, as amended, determine its mass for the evaluation of this measure as follows:
              
              —If the hazardous waste exhibits only the characteristic of toxicity (or only the characteristic of EP toxicity), include only the mass of constituents in the hazardous waste that are CERCLA hazardous substances and not the mass of the entire hazardous waste.
              —If the hazardous waste exhibits any other characteristic identified under section 3001 (including any other characteristic plus the characteristic of toxicity [or the characteristic of EP toxicity]), include the mass of the entire hazardous waste.
              
              Based on this mass, designated as C, assign a value for hazardous constituent quantity as follows:
              • For the migration pathways, assign the source a value for hazardous constituent quantity using the Tier A equation of Table 2-5.
              • For the soil exposure and subsurface intrusion pathway—soil exposure component, assign the area of observed contamination a value using the Tier A equation of Table 5-2 (section 5.1.1.2.2).
              • For the soil exposure and subsurface intrusion pathway—subsurface intrusion component, assign the area of observed exposure a value using the Tier A equation of Table 5-19 (section 5.2.1.2.2).
              If the hazardous constituent quantity for the source (or area of observed contamination or area of observed exposure) is adequately determined (that is, the total mass of all CERCLA hazardous substances in the source and releases from the source [or in the area of observed contamination or area of observed exposure] is known or is estimated with reasonable confidence), do not evaluate the other three measures discussed below. Instead assign these other three measures a value of 0 for the source (or area of observed contamination or area of observed exposure) and proceed to section 2.4.2.1.5.
              If the hazardous constituent quantity is not adequately determined, assign the source (or area of observed contamination or area of observed exposure) a value for hazardous constituent quantity based on the available data and proceed to section 2.4.2.1.2.
              
                Table 2-5—Hazardous Waste Quantity Evaluation Equations
                
                  Tier
                  Measure
                  Units
                  Equationfor assigning
                    value a
                    
                  
                
                
                  A
                  Hazardous constituent quantity (C)
                  lb
                  C.
                
                
                  B b
                  
                  Hazardous wastestream quantity (W)
                  lb
                  W/5,000.
                
                
                  C b
                  
                  Volume (V)
                
                
                   
                  Landfill
                  yd3
                  
                  V/2,500.
                
                
                   
                  Surface impoundment
                  yd3
                  
                  V/2.5.
                
                
                   
                  Surface impoundment (buried/backfilled)
                  yd3
                  
                  V/2.5.
                
                
                   
                  Drums c
                  
                  gallon
                  V/500.
                
                
                   
                  Tanks and containers other than drums
                  yd3
                  
                  V/2.5.
                
                
                   
                  Contaminated soil
                  yd3
                  
                  V/2,500.
                
                
                   
                  Pile
                  yd3
                  
                  V/2.5.
                
                
                   
                  Other
                  yd3
                  
                  V/2.5.
                
                
                  D b
                  
                  Area (A)
                
                
                   
                  Landfill
                  ft2
                  
                  A/3,400.
                
                
                   
                  Surface impoundment
                  ft2
                  
                  A/13.
                
                
                   
                  Surface impoundment (buried/backfilled)
                  ft2
                  
                  A/13.
                
                
                   
                  Land treatment
                  ft2
                  
                  A/270.
                
                
                   
                  Pile d
                  
                  ft2
                  
                  A/13.
                
                
                   
                  Contaminated soil
                  ft2
                  
                  A/34,000.
                
                
                  a Do not round to nearest integer.
                
                  b Convert volume to mass when necessary: 1 ton = 2,000 pounds = 1 cubic yard = 4 drums = 200 gallons.
                
                  c If actual volume of drums is unavailable, assume 1 drum=50 gallons.
                
                  d Use land surface area under pile, not surface area of pile.
              
              
              2.4.2.1.2 Hazardous wastestream quantity. Evaluate hazardous wastestream quantity for the source (or area of observed contamination or area of observed exposure) based on the mass of hazardous wastestreams plus the mass of any additional CERCLA pollutants and contaminants (as defined in CERCLA section 101[33], as amended) that are allocated to the source (or area of observed contamination or area of observed exposure). For a wastestream that consists solely of a hazardous waste listed pursuant to section 3001 of RCRA, as amended or that consists solely of a RCRA hazardous waste that exhibits the characteristics identified under section 3001 of RCRA, as amended, include the mass of that entire hazardous waste in the evaluation of this measure.
              Based on this mass, designated as W, assign a value for hazardous wastestream quantity as follows:
              • For the migration pathways, assign the source a value for hazardous wastestream quantity using the Tier B equation of Table 2-5.
              • For the soil exposure and subsurface intrusion pathway—soil exposure component, assign the area of observed contamination a value using the Tier B equation of Table 5-2 (section 5.1.1.2.2).
              • For the soil exposure and subsurface intrusion pathway—subsurface intrusion component, assign the area of observed exposure a value using the Tier B equation of Table 5-19 (section 5.2.1.2.2).
              Do not evaluate the volume and area measures described below if the source is the unallocated source or if the following condition applies:
              • The hazardous wastestream quantity for the source (or area of observed contamination or area of observed exposure) is adequately determined—that is, total mass of all hazardous wastestreams and CERCLA pollutants and contaminants for the source and releases from the source (or for the area of observed contamination) is known or is estimated with reasonable confidence.
              If the source is the unallocated source or if this condition applies, assign the volume and area measures a value of 0 for the source (or area of observed contamination) and proceed to section 2.4.2.1.5. Otherwise, assign the source (or area of observed contamination) a value for hazardous wastestream quantity based on the available data and proceed to section 2.4.2.1.3.
              2.4.2.1.3 Volume. Evaluate the volume measure using the volume of the source (or the volume of the area of observed contamination, area of observed exposure, or area of subsurface contamination). For the soil exposure and subsurface intrusion pathway, restrict the use of the volume measure to those areas of observed contamination, areas of observed exposure, or areas of subsurface contamination as specified in sections 5.1.1.2.2 and 5.2.1.2.2.
              Based on the volume, designated as V, assign a value to the volume measure as follows:
              • For the migration pathways, assign the source a value for volume using the appropriate Tier C equation of Table 2-5.
              • For the soil exposure and subsurface intrusion pathway—soil exposure component, assign the area of observed contamination a value for volume using the appropriate Tier C equation of Table 5-2 (section 5.1.1.2.2).
              • For the soil exposure and subsurface intrusion pathway—subsurface intrusion component, assign the value based on the volume of the regularly occupied structures within the area of observed exposure or area of subsurface contamination using the Tier C equation of Table 5-19 (section 5.2.1.2.2).
              If the volume of the source (or volume of the area of observed contamination, area of observed exposure, or area of subsurface contamination, if applicable) can be determined, do not evaluate the area measure. Instead, assign the area measure a value of 0 and proceed to section 2.4.2.1.5. If the volume cannot be determined (or is not applicable for the soil exposure and subsurface intrusion pathway), assign the source (or area of observed contamination, area of observed exposure, or area of subsurface contamination) a value of 0 for the volume measure and proceed to section 2.4.2.1.4.
              2.4.2.1.4 Area. Evaluate the area measure using the area of the source (or the area of the area of observed contamination, area of observed exposure, or area of subsurface contamination). Based on this area, designated as A, assign a value to the area measure as follows:
              • For the migration pathways, assign the source a value for area using the appropriate Tier D equation of Table 2-5.
              • For the soil exposure and subsurface intrusion pathway—soil exposure component, assign the area of observed contamination a value for area using the appropriate Tier D equation of Table 5-2 (section 5.1.1.2.2).
              • For the soil exposure and subsurface intrusion pathway—subsurface intrusion component, assign a value based on the area of regularly occupied structures within the area of observed exposure or area of subsurface contamination using the Tier D equation of Table 5-19 (section 5.2.1.2.2).
              2.4.2.1.5 Calculation of source hazardous waste quantity value. Select the highest of the values assigned to the source (or areas of observed contamination, areas of observed exposure, or areas of subsurface contamination) for the hazardous constituent quantity, hazardous wastestream quantity, volume, and area measures. Assign this value as the source hazardous waste quantity value. Do not round to the nearest integer.
              
              2.4.2.2 Calculation of hazardous waste quantity factor value. Sum the source hazardous waste quantity values assigned to all sources (including the unallocated source) or areas of observed contamination, areas of observed exposure, or areas of subsurface contamination for the pathway being evaluated and round this sum to the nearest integer, except: If the sum is greater than 0, but less than 1, round it to 1. Based on this value, select a hazardous waste quantity factor value for the pathway from Table 2-6.
              
                Table 2-6—Hazardous Waste Quantity Factor Values
                
                  Hazardous waste quantity value
                  Assigned value
                
                
                  0
                  0
                
                
                  1 a to 100
                  
                    b 1
                
                
                  Greater than 100 to 10,000
                  100
                
                
                  Greater than 10,000 to 1,000,000
                  10,000
                
                
                  Greater than 1,000,000
                  1,000,000
                
                
                  a If the hazardous waste quantity value is greater than 0, but less than 1, round it to 1 as specified in text.
                
                  b For the pathway, if hazardous constituent quantity is not adequately determined, assign a value as specified in the text; do not assign the value of 1.
              
              For a migration pathway, if the hazardous constituent quantity is adequately determined (see section 2.4.2.1.1) for all sources (or all portions of sources and releases remaining after a removal action), assign the value from Table 2-6 as the hazardous waste quantity factor value for the pathway. If the hazardous constituent quantity is not adequately determined for one or more sources (or one or more portions of sources or releases remaining after a removal action) assign a factor value as follows:
              • If any target for that migration pathway is subject to Level I or Level II concentrations (see section 2.5), assign either the value from Table 2-6 or a value of 100, whichever is greater, as the hazardous waste quantity factor value for that pathway.

              • If none of the targets for that pathway is subject to Level I or Level II concentrations, assign a factor value as follows:
              
              —If there has been no removal action, assign either the value from Table 2-6 or a value of 10, whichever is greater, as the hazardous waste quantity factor value for that pathway.
              —If there has been a removal action:
              ▪ Determine values from Table 2-6 with and without consideration of the removal action.
              ▪ If the value that would be assigned from Table 2-6 without consideration of the removal action would be 100 or greater, assign either the value from Table 2-6 with consideration of the removal action or a value of 100, whichever is greater, as the hazardous waste quantity factor value for the pathway.
              ▪ If the value that would be assigned from Table 2-6 without consideration of the removal action would be less than 100, assign a value of 10 as the hazardous waste quantity factor value for the pathway.
              
              For the soil exposure component of the soil exposure and subsurface intrusion pathway, if the hazardous constituent quantity is adequately determined for all areas of observed contamination, assign the value from Table 2-6 as the hazardous waste quantity factor value. If the hazardous constituent quantity is not adequately determined for one or more areas of observed contamination, assign either the value from Table 2-6 or a value of 10, whichever is greater, as the hazardous waste quantity factor value.
              For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, if the hazardous constituent quantity is adequately determined for all areas of observed exposure, assign the value from Table 2-6 as the hazardous waste quantity factor value. If the hazardous constituent quantity is not adequately determined for one or more areas of observed exposure, assign either the value from Table 2-6 or assign a factor value as follows:
              • If any target for the subsurface intrusion component is subject to Level I or Level II concentrations (see section 2.5), assign either the value from Table 2-6 or a value of 100, whichever is greater, as the hazardous waste quantity factor value for this component.

              • If none of the targets for the subsurface intrusion component is subject to Level I or Level II concentrations and if there has been a removal or other temporary response action that does not permanently interrupt target exposure form subsurface intrusion, assign a factor value as follows:
              
              —Determine the values from Table 2-6 with and without consideration of the removal or other temporary response action.
              —If the value that would be assigned from Table 2-6 without consideration of the removal or other temporary response action would be 100 or greater, assign either the value from Table 2-6 with consideration of the removal action or a value of 100, whichever is greater, as the hazardous waste quantity factor value for the component.
              —If the value that would be assigned from Table 2-6 without consideration of the removal or other temporary response action would be less than 100, assign a value of 10 as the hazardous waste quantity factor value for the component.
              

              • Otherwise, if none of the targets for the subsurface intrusion component is subject to Level I or Level II concentrations and there has not been a removal action, assign a value from Table 2-6 or a value of 10, whichever is greater.
              
              2.4.3 Waste characteristics factor category value. Determine the waste characteristics factor category value as specified in section 2.4.3.1 for all pathways and threats, except the surface water-human food chain threat and the surface water-environmental threat. Determine the waste characteristics factor category value for these latter two threats as specified in section 2.4.3.2.
              2.4.3.1 Factor category value. For the pathway (component or threat) being evaluated, multiply the toxicity or combined factor value, as appropriate, from section 2.4.1.2 and the hazardous waste quantity factor value from section 2.4.2.2, subject to a maximum product of 1x108. Based on this waste characteristics product, assign a waste characteristics factor category value to the pathway (component or threat) from Table 2-7.
              
                Table 2-7—Waste Characteristics Factor Category Values
                
                  Waste characteristics product
                  Assignedvalue
                  
                
                
                  0
                  0
                
                
                  Greater than 0 to less than 10
                  1
                
                
                  10 to less than 1x102
                  
                  2
                
                
                  1x102 to less than 1x103
                  
                  3
                
                
                  1x103 to less than 1x104
                  
                  6
                
                
                  1x104 to less than 1x105
                  
                  10
                
                
                  1x105 to less than 1x106
                  
                  18
                
                
                  1x106 to less than 1x107
                  
                  32
                
                
                  1x107 to less than 1x108
                  
                  56
                
                
                  1x108 to less than 1x109
                  
                  100
                
                
                  1x109 to less than 1x1010
                  
                  180
                
                
                  1x1010 to less than 1x1011
                  
                  320
                
                
                  1x1011 to less than 1x1012
                  
                  560
                
                
                  1x1012
                  
                  1,000
                
              
              2.4.3.2 Factor category value, considering bioaccumulation potential. For the surface water-human food chain threat and the surface water-environmental threat, multiply the toxicity or combined factor value, as appropriate, from section 2.4.1.2 and the hazardous waste quantity factor value from section 2.4.2.2, subject to:
              • A maximum product of 1x1012, and
              
              • A maximum product exclusive of the bioaccumulation (or ecosystem bioaccumulation) potential factor of 1x108.
              Based on the total waste characteristics product, assign a waste characteristics factor category value to these threats from Table 2-7.
              2.5 Targets. The types of targets evaluated include the following:
              • Individual (factor name varies by pathway, component, and threat).
              • Human population.
              • Resources (these vary by pathway, component, and threat).
              • Sensitive environments (included for the surface water migration pathway, air migration pathway, and soil exposure component of the soil exposure and subsurface intrusion pathway).
              The factor values that may be assigned to each type of target have the same range for each pathway for which that type of target is evaluated. The factor value for most types of targets depends on whether the target is subject to actual or potential contamination for the pathway and whether the actual contamination is Level I or Level II:

              • Actual contamination: Target is associated either with a sampling location that meets the criteria for an observed release (or observed contamination or observed exposure) for the pathway or with an observed release based on direct observation for the pathway (additional criteria apply for establishing actual contamination for the human food chain threat in the surface water migration pathway, see sections 4.1.3.3 and 4.2.3.3). Sections 3 through 6 specify how to determine the targets associated with a sampling location or with an observed release based on direct observation. Determine whether the actual contamination is Level I or Level II as follows:
              
              —Level I:
              ▪ Media-specific concentrations for the target meet the criteria for an observed release (or observed contamination or observed exposure) for the pathway and are at or above media-specific benchmark values. These benchmark values (see section 2.5.2) include both screening concentrations and concentrations specified in regulatory limits (such as Maximum Contaminant Level (MCL) values), or
              ▪ For the human food chain threat in the surface water migration pathway, concentrations in tissue samples from aquatic human food chain organisms are at or above benchmark values. Such tissue samples may be used in addition to media-specific concentrations only as specified in sections 4.1.3.3 and 4.2.3.3.
              —Level II:
              ▪ Media-specific concentrations for the target meet the criteria for an observed release (or observed contamination or observed exposure) for the pathway, but are less than media-specific benchmarks. If none of the hazardous substances eligible to be evaluated for the sampling location has an applicable benchmark, assign Level II to the actual contamination at the sampling location, or
              ▪ For observed releases or observed exposures based on direct observation, assign Level II to targets as specified in sections 3, 4, 5, and 6, or
              ▪ For the human food chain threat in the surface water migration pathway, concentrations in tissue samples from aquatic human food chain organisms, when applicable, are below benchmark values.

              —If a target is subject to both Level I and Level II concentrations for a pathway (component or threat), evaluate the target using Level I concentrations for that pathway (component or threat).
              
              • Potential contamination: Target is subject to a potential release (that is, target is not associated with actual contamination for that pathway or threat).
              Assign a factor value for individual risk as follows (select the highest value that applies to the pathway, component or threat):
              • 50 points if any individual is exposed to Level I concentrations.
              • 45 points if any individual is exposed to Level II concentrations.
              • Maximum of 20 points if any individual is subject to potential contamination. The value assigned is 20 unless reduced by a distance or dilution weight appropriate to the pathway. Assign factor values for population and sensitive environments as follows:
              • Sum Level I targets and multiply by 10. (Level I is not used for sensitive environments in the soil exposure component of the soil exposure and subsurface intrusion and air migration pathways.)
              • Sum Level II targets.
              • Multiply potential targets in all but the soil exposure and subsurface intrusion pathway by distance or dilution weights appropriate to the pathway, sum, and divide by 10. Distance or dilution weighting accounts for diminishing exposure with increasing distance or dilution within the different pathways. For targets within an area of subsurface contamination in the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, multiply by a weighting factor as directed in section 5.2.1.3.2.3.
              • Sum the values for the three levels.
              In addition, resource value points are assigned within all pathways for welfare-related impacts (for example, impacts to agricultural land), but do not depend on whether there is actual or potential contamination.
              2.5.1 Determination of level of actual contamination at a sampling location. Determine whether Level I concentrations or Level II concentrations apply at a sampling location (and thus to the associated targets) as follows:
              • Select the benchmarks applicable to the pathway (component or threat) being evaluated.
              • Compare the concentrations of hazardous substances in the sample (or comparable samples) to their benchmark concentrations for the pathway (component or threat), as specified in section 2.5.2.
              • Determine which level applies based on this comparison.
              • If none of the hazardous substances eligible to be evaluated for the sampling location has an applicable benchmark, assign Level II to the actual contamination at that sampling location for the pathway (component or threat).
              In making the comparison, consider only those samples, and only those hazardous substances in the sample, that meet the criteria for an observed release (or observed contamination or observed exposure) for the pathway, except: Tissue samples from aquatic human food chain organisms may also be used as specified in sections 4.1.3.3 and 4.2.3.3 of the surface water-human food chain threat. If any hazardous substance is present in more than one comparable sample for the sampling location, use the highest concentration of that hazardous substance from any of the comparable samples in making the comparisons.
              Treat sets of samples that are not comparable separately and make a separate comparison for each such set.
              2.5.2 Comparison to benchmarks. Use the following media-specific benchmarks for making the comparisons for the indicated pathway (or threat):
              • Maximum Contaminant Level Goals (MCLGs)—ground water migration pathway and drinking water threat in surface water migration pathway. Use only MCLG values greater than 0.
              • Maximum Contaminant Levels (MCLs)—ground water migration pathway and drinking water threat in surface water migration pathway.
              • Food and Drug Administration Action Level (FDAAL) for fish or shellfish—human food chain threat in surface water migration pathway.
              • EPA Ambient Water Quality Criteria (AWQC/National Recommended Water Quality Criteria) for protection of aquatic life—environmental threat in surface water migration pathway.
              • EPA Ambient Aquatic Life Advisory Concentrations (AALAC)—environmental threat in surface water migration pathway.
              • National Ambient Air Quality Standards (NAAQS)—air migration pathway.
              • National Emission Standards for Hazardous Air Pollutants (NESHAPs)—air migration pathway. Use only those NESHAPs promulgated in ambient concentration units.

              • Screening concentration for cancer corresponding to that concentration that corresponds to the 10−6 individual cancer risk for inhalation exposures (air migration pathway or subsurface intrusion component of the soil exposure and subsurface intrusion pathway) or for oral exposures (ground water migration pathway; drinking water and human food chain threats in surface water migration pathway; and soil exposure and subsurface intrusion pathway).

              • Screening concentration for noncancer toxicological responses corresponding to the RfC for inhalation exposures (air migration pathway and subsurface intrusion component of the soil exposure and subsurface intrusion pathway) or RfD for oral exposures (ground water migration pathway; drinking water and human food chain threats in surface water migration pathway; and soil exposure and subsurface intrusion pathway).
              Select the benchmark(s) applicable to the pathway (component or threat) being evaluated as specified in sections 3 through 6. Compare the concentration of each hazardous substance from the sampling location to its benchmark concentration(s) for that pathway (component or threat). Use only those samples and only those hazardous substances in the sample that meet the criteria for an observed release (or observed contamination or observed exposure) for the pathway, except: Tissue samples from aquatic human food chain organisms may be used as specified in sections 4.1.3.3 and 4.2.3.3. If the concentration of any applicable hazardous substance from any sample equals or exceeds its benchmark concentration, consider the sampling location to be subject to Level I concentrations for that pathway (or threat). If more than one benchmark applies to the hazardous substance, assign Level I if the concentration of the hazardous substance equals or exceeds the lowest applicable benchmark concentration.
              If no hazardous substance individually equals or exceeds its benchmark concentration, but more than one hazardous substance either meets the criteria for an observed release (or observed contamination or observed exposure) for the sample (or comparable samples) or is eligible to be evaluated for a tissue sample (see sections 4.1.3.3 and 4.2.3.3), calculate the indices I and J specified below based on these hazardous substances.
              For those hazardous substances that are carcinogens (that is, those having either a carcinogen weight-of-evidence classification of A, B, or C or a weight-of-evidence classification of carcinogenic to humans, likely to be carcinogenic to humans, or suggestive evidence of carcinogenic potential), calculate an index I for the sample location as follows:
              
                ER09JA17.064
              
              Where:
              
              Ci = Concentration of hazardous substance i in sample (or highest concentration of hazardous substance i from among comparable samples).
              SCi = Screening concentration for cancer corresponding to that concentration that corresponds to its 10−6 individual cancer risk for applicable exposure (inhalation or oral) for hazardous substance i.

              n = Number of applicable hazardous substances in sample (or comparable samples) that are carcinogens and for which an SCi is available.
              
              For those hazardous substances for which an RfD or RfC is available, calculate an index J for the sample location as follows:
              
                ER09JA17.065
              
              Where:
              
              Cj = Concentration of hazardous substance j in sample (or highest concentration of hazardous substance j from among comparable samples).
              CRj = Screening concentration for noncancer toxicological responses corresponding to RfD or RfC for applicable exposure (inhalation or oral) for hazardous substance j.

              m = Number of applicable hazardous substances in sample (or comparable samples) for which a CRj is available.
              If either I or J equals or exceeds 1, consider the sampling location to be subject to Level I concentrations for that pathway (component or threat). If both I and J are less than 1, consider the sampling location to be subject to Level II concentrations for that pathway (component or threat). If, for the sampling location, there are sets of samples that are not comparable, calculate I and J separately for each such set, and use the highest calculated values of I and J to assign Level I and Level II.

              See sections 7.3.1 and 7.3.2 for criteria for determining the level of contamination for radioactive substances.
              
              3.0 Ground Water Migration Pathway
              Evaluate the ground water migration pathway based on three factor categories: likelihood of release, waste characteristics, and targets. Figure 3-1 indicates the factors included within each factor category.
              Determine the ground water migration pathway score (Sgw) in terms of the factor category values as follows:
              
                EC15NO91.145
              
              where:
              
              LR = Likelihood of release factor category value.
              WC = Waste characteristics factor category value.
              T = Targets factor category value.
              SF = Scaling factor.
              Table 3-1 outlines the specific calculation procedure.
              Calculate a separate ground water migration pathway score for each aquifer, using the factor category values for that aquifer for likelihood of release, waste characteristics, and targets. In doing so, include both the targets using water from that aquifer and the targets using water from all overlying aquifers through which the hazardous substances would migrate to reach the aquifer being evaluated. Assign the highest ground water migration pathway score that results for any aquifer as the ground water migration pathway score for the site.
              
                
                EC02AU92.005
              
              
              
                Table 3-1—Ground Water Migration Pathway Scoresheet
                
                  Factor categories and factors
                  Maximum value
                  Value assigned
                
                
                  
                    Likelihood of Release to an Aquifer:
                  
                
                
                   1. Observed Release
                  550
                  ___   
                
                
                   2. Potential to Release:
                
                
                  2a. Containment
                  10
                  ___   
                
                
                  2b. Net Precipitation
                  10
                  ___   
                
                
                  2c. Depth to Aquifer
                  5
                  ___   
                
                
                  2d. Travel Time
                  35
                  ___   
                
                
                  2e. Potential to Release [lines 2a(2b + 2c + 2d)]
                  500
                  ___   
                
                
                   3. Likelihood of Release (higher of lines 1 and 2e)
                  550
                  ___   
                
                
                  
                    Waste Characteristics:
                  
                
                
                   4. Toxicity/Mobility
                  (a)
                  ___   
                
                
                   5. Hazardous Waste Quantity
                  (a)
                  ___   
                
                
                   6. Waste Characteristics
                  100
                  ___   
                
                
                  
                    Targets:
                  
                
                
                   7. Nearest Well
                  50
                  ___   
                
                
                   8. Population:
                
                
                  8a. Level I Concentrations
                  (b)
                  ___   
                
                
                  8b. Level II Concentrations
                  (b)
                  ___   
                
                
                  8c. Potential Contamination
                  (b)
                  ___   
                
                
                  8d. Population (lines 8a + 8b + 8c)
                  (b)
                  ___   
                
                
                   9. Resources
                  5
                  ___   
                
                
                  10. Wellhead Protection Area
                  20
                  ___   
                
                
                  11. Targets (lines 7 + 8d + 9 + 10)
                  (b)
                  ___   
                
                
                  
                    Ground Water Migration Score for an Aquifer:
                  
                
                
                  12. Aquifer Score [(lines 3 × 6 × 11) / 82,500] c
                  
                  100
                  ___   
                
                
                  
                    Ground Water Migration Pathway Score:
                  
                
                
                  13. Pathway Score (Sgw), (highest value from line 12 for all aquifers evaluated) c
                  
                  100
                  ___   
                
                
                  a Maximum value applies to waste characteristics category.
                
                  b Maximum value not applicable.
                
                  c Do not round to nearest integer.
              
              3.0.1 General considerations
              
              3.0.1.1 Ground water target distance limit. The target distance limit defines the maximum distance from the sources at the site over which targets are evaluated. Use a target distance limit of 4 miles for the ground water migration pathway, except when aquifer discontinuities apply (see section 3.0.1.2.2). Furthermore, consider any well with an observed release from a source at the site (see section 3.1.1) to lie within the target distance limit of the site, regardless of the well's distance from the sources at the site.
              For sites that consist solely of a contaminated ground water plume with no identified source, begin measuring the 4-mile target distance limit at the center of the area of observed ground water contamination. Determine the area of observed ground water contamination based on available samples that meet the criteria for an observed release.
              3.0.1.2 Aquifer boundaries. Combine multiple aquifers into a single hydrologic unit for scoring purposes if aquifer interconnections can be established for these aquifers. In contrast, restrict aquifer boundaries if aquifer discontinuities can be established.
              3.0.1.2.1 Aquifer interconnections. Evaluate whether aquifer interconnections occur within 2 miles of the sources at the site. If they occur within this 2-mile distance, combine the aquifers having interconnections in scoring the site. In addition, if observed ground water contamination attributable to the sources at the site extends beyond 2 miles from the sources, use any locations within the limits of this observed ground water contamination in evaluating aquifer interconnections. If data are not adequate to establish aquifer interconnections, evaluate the aquifers as separate aquifers.
              3.0.1.2.2 Aquifer discontinuities. Evaluate whether aquifer discontinuities occur within the 4-mile target distance limit. An aquifer discontinuity occurs for scoring purposes only when a geologic, topographic, or other structure or feature entirely transects an aquifer within the 4-mile target distance limit, thereby creating a continuous boundary to ground water flow within this limit. If two or more aquifers can be combined into a single hydrologic unit for scoring purposes, an aquifer discontinuity occurs only when the structure or feature entirely transects the boundaries of this single hydrologic unit.
              When an aquifer discontinuity is established within the 4-mile target distance limit, exclude that portion of the aquifer beyond the discontinuity in evaluating the ground water migration pathway. However, if hazardous substances have migrated across an apparent discontinuity within the 4-mile target distance limit, do not consider this to be a discontinuity in scoring the site.
              3.0.1.3  Karst aquifer. Give a karst aquifer that underlies any portion of the sources at the site special consideration in the evaluation of two potential to release factors (depth to aquifer in section 3.1.2.3 and travel time in section 3.1.2.4), one waste characteristics factor (mobility in section 3.2.1.2), and two targets factors (nearest well in section 3.3.1 and potential contamination in section 3.3.2.4).
              3.1 Likelihood of release. For an aquifer, evaluate the likelihood of release factor category in terms of an observed release factor or a potential to release factor.
              3.1.1 Observed release. Establish an observed release to an aquifer by demonstrating that the site has released a hazardous substance to the aquifer. Base this demonstration on either:
              • Direct observation—a material that contains one or more hazardous substances has been deposited into or has been observed entering the aquifer.

              • Chemical analysis—an analysis of ground water samples from the aquifer indicates that the concentration of hazardous substance(s) has increased significantly above the background concentration for the site (see section 2.3). Some portion of the significant increase must be attributable to the site to establish the observed release, except: when the source itself consists of a ground water plume with no identified source, no separate attribution is required.
              
              If an observed release can be established for the aquifer, assign the aquifer an observed release factor value of 550, enter this value in table 3-1, and proceed to section 3.1.3. If an observed release cannot be established for the aquifer, assign an observed release factor value of 0, enter this value in table 3-1, and proceed to section 3.1.2.
              3.1.2 Potential to release. Evaluate potential to release only if an observed release cannot be established for the aquifer. Evaluate potential to release based on four factors: containment, net precipitation, depth to aquifer, and travel time. For sources overlying karst terrain, give any karst aquifer that underlies any portion of the sources at the site special consideration in evaluating depth to aquifer and travel time, as specified in sections 3.1.2.3 and 3.1.2.4.
              3.1.2.1 Containment. Assign a containment factor value from table 3-2 to each source at the site. Select the highest containment factor value assigned to those sources with a source hazardous waste quantity value of 0.5 or more (see section 2.4.2.1.5). (Do not include this minimum size requirement in evaluating any other factor of this pathway.) Assign this highest value as the containment factor value for the aquifer being evaluated. Enter this value in Table ­3-1.
              If no source at the site meets the minimum size requirement, then select the highest value assigned to the sources at the site and assign it as the containment factor value for the aquifer being evaluated. Enter this value in table 3-1.
              3.1.2.2 Net precipitation. Assign a net precipitation factor value to the site. Figure 3-2 provides computed net precipitation factor values, based on site location. Where necessary, determine the net precipitation factor value as follows:
              • Determine monthly precipitation and monthly evapotranspiration:
              -Use local measured monthly averages.
              -When local data are not available, use monthly averages from the nearest National Oceanographic and Atmospheric Administration weather station that is in a similar geographic setting.
              
                Table 3-2—Containment Factor Values for Ground Water Migration Pathway
                
                  Source
                  Assigned value
                
                
                  
                    All Sources (Except Surface Impoundments, Land Treatment, Containers, and Tanks)
                    
                  
                
                
                  Evidence of hazardous substance migration from source area (i.e., source area includes source and any associated containment structures)
                  10
                
                
                  No liner
                  10
                
                
                  No evidence of hazardous substance migration from source area, a liner, and:
                  
                
                
                  (a) None of the following present: (1) maintained engineered cover, or (2) functioning and maintained run-on control system and runoff management system, or (3) functioning leachate collection and removal system immediately above liner
                  10
                
                
                  (b) Any one of the three items in (a) present
                  9
                
                
                  (c) Any two of the items in (a) present
                  7
                
                
                  (d) All three items in (a) present plus a functioning ground water monitoring system
                  5
                
                
                  (e) All items in (d) present, plus no bulk or non-containerized liquids nor materials containing free liquids deposited in source area
                  3
                
                
                  No evidence of hazardous substance migration from source area, double liner with functioning leachate collection and removal system above and between liners, functioning ground water monitoring system, and:
                  
                
                
                  (f) Only one of the following deficiencies present in containment: (1) bulk or noncontainerized liquids or materials containing free liquids deposited in source area, or (2) no or nonfunctioning or nonmaintained run-on control system and runoff management system, or (3) no or nonmaintained engineered cover
                  3
                
                
                  (g) None of the deficiencies in (f) present
                  0
                
                
                  Source area inside or under maintained intact structure that provides protection from precipitation so that neither runoff nor leachate is generated, liquids or materials containing free liquids not deposited in source area, and functioning and maintained run-on control present
                  0
                  
                
                
                  
                  
                    Surface Impoundment
                    
                  
                
                
                  Evidence of hazardous substance migration from surface impoundment
                  10
                
                
                  No liner
                  10
                
                
                  Free liquids present with either no diking, unsound diking, or diking that is not regularly inspected and maintained
                  10
                
                
                  No evidence of hazardous substance migration from surface impoundment, free liquids present, sound diking that is regularly inspected and maintained, adequate freeboard, and:
                  
                
                
                  (a) Liner
                  9
                
                
                  (b) Liner with functioning leachate collection and removal system below liner, and functioning ground water monitoring system
                  5
                
                
                  (c) Double liner with functioning leachate collection and removal system between liners, and functioning ground water monitoring system
                  3
                
                
                  No evidence of hazardous substance migration from surface impoundment and all free liquids eliminated at closure (either by removal of liquids or solidification of remaining wastes and waste residues)
                  Evaluate using All sources criteria (with no bulk or free liquid deposited).
                  
                
                
                  
                    Land Treatment
                    
                  
                
                
                  Evidence of hazardous substance migration from land treatment zone
                  10
                
                
                  No functioning, maintained, run-on control and runoff management system
                  10
                
                
                  No evidence of hazardous substance migration from land treatment zone and:
                  
                
                
                  (a) Functioning and maintained run-on control and runoff management system
                  7
                
                
                  (b) Functioning and maintained run-on control and runoff management system, and vegetative cover established over entire land treatment area
                  5
                
                
                  (c) Land treatment area maintained in compliance with 40 CFR 264.280
                  0
                
                
                  
                    Containers
                    
                  
                
                
                  All containers buried
                  Evaluate using All sources criteria.
                
                
                  Evidence of hazardous substance migration from container area (i.e., container area includes containers and any associated containment structures)
                  10
                
                
                  No liner (or no essentially impervious base) under container area.
                  10
                
                
                  No diking (or no similar structure) surrounding container area
                  10
                
                
                  Diking surrounding container area unsound or not regularly inspected and maintained
                  10
                
                
                  No evidence of hazardous substance migration from container area, container area surrounded by sound diking that is regularly inspected and maintained, and:
                  
                
                
                  (a) Liner (or essentially impervious base) under container area
                  9
                
                
                  (b) Essentially impervious base under container area with liquids collection and removal system
                  7
                
                
                  (c) Containment system includes essentially impervious base, liquids collection system, sufficient capacity to contain 10 percent of volume of all containers, and functioning and maintained run-on control; plus functioning ground water monitoring system, and spilled or leaked hazardous substances and accumulated precipitation removed in timely manner to prevent overflow of collection system, at least weekly inspection of containers, hazardous substances in leaking or deteriorating containers transferred to containers in good condition, and containers sealed except when waste is added or removed
                  5
                
                
                  (d) Free liquids present, containment system has sufficient capacity to hold total volume of all containers and to provide adequate freeboard, single liner under container area with functioning leachate collection and removal system below liner, and functioning ground water monitoring system
                  5
                
                
                  (e) Same as (d) except: double liner under container area with functioning leachate collection and removal system between liners
                  3
                
                
                  Containers inside or under maintained intact structure that provides protection from precipitation so that neither runoff nor leachate would be generated from any unsealed or ruptured containers, liquids or materials containing free liquids not deposited in any container, and functioning and maintained run-off control present
                  0
                
                
                  No evidence of hazardous substance migration from container area, containers leaking, and all free liquids eliminated at closure (either by removal of liquid or solidification of remaining wastes and waste residues)
                  Evaluate using All sources criteria (with no bulk or free liquid deposited).
                  
                
                
                  
                    Tank
                    
                  
                
                
                  Below-ground tank
                  Evaluate using All sources criteria.
                
                
                  Evidence of hazardous substance migration from tank area (i.e., tank area includes tank, ancillary equipment such as piping, and any associated containment structures)
                  10
                
                
                  Tank and ancillary equipment not provided with secondary containment (e.g., liner under tank area, vault system, double wall)
                  10
                
                
                  No diking (or no similar structure) surrounding tank and ancillary equipment
                  10
                
                
                  Diking surrounding tank and ancillary equipment unsound or not regularly inspected and maintained
                  10
                
                
                  
                  No evidence of hazardous substance migration from tank area, tank and ancillary equipment surrounded by sound diking that is regularly inspected and maintained, and:
                  
                
                
                  (a) Tank and ancillary equipment provided with secondary containment
                  9
                
                
                  (b) Tank and ancillary equipment provided with secondary containment with leak detection and collection system
                  7
                
                
                  (c) Tank and ancillary equipment provided with secondary containment system that detects and collects spilled or leaked hazardous substances and accumulated precipitation and has sufficient capacity to contain 110 percent of volume of largest tank within containment area, spilled or leaked hazardous substances and accumulated precipitation removed in timely manner, at least weekly inspection of tank and secondary containment system, all leaking or unfit-for-use tank systems promptly responded to, and functioning ground water monitoring system
                  5
                
                
                  (d) Containment system has sufficient capacity to hold volume of all tanks within tank containment area and to provide adequate freeboard, single liner under that containment area with functioning leachate collection and removal system below liner, and functioning ground water monitoring system
                  5
                
                
                  (e) Same as (d) except: double liner under tank containment area with functioning leachate collection and removal system between liners
                  3
                
                
                  Tank is above ground, and inside or under maintained intact structure that provides protection from precipitation so that neither runoff nor leachate would be generated from any material released from tank, liquids or materials containing free liquids not deposited in any tank, and functioning and maintained run-on control present
                  0
                
              
              
                
                EC02AU92.006
              
              
                
                EC02AU92.007
              

              -When measured monthly evapotranspiration is not available, calculate monthly potential evapotranspiration (Ei) as follows:
               Ei = 0.6 Fi (10 Ti/I) a
              
               where:
              
               Ei = Monthly potential evapotranspiration (inches) for month i.
               Fi = Monthly latitude adjusting value for month i.
               Ti = Mean monthly temperature (°C) for month i.
              
                
                EC15NO91.146
              
               a = 6.75 × 10−7 I3−7.71 × 10−5 I2 +
               1.79 × 10−2 I + 0.49239
              Select the latitude adjusting value for each month from table 3-3. For latitudes lower than 50° North or 20° South, determine the monthly latitude adjusting value by interpolation.
              • Calculate monthly net precipitation by subtracting monthly evapotranspiration (or monthly potential evapotranspiration) from monthly precipitation. If evapotranspiration (or potential evapotranspiration) exceeds precipitation for a month, assign that month a net precipitation value of 0.
              • Calculate the annual net precipitation by summing the monthly net precipitation values.

              • Based on the annual net precipitation, assign a net precipitation factor value from table 3-4.
              
              Enter the value assigned from Figure 3-2 or from table 3-4, as appropriate, in table 3-1.
              
                Table 3-3—Monthly Latitude Adjusting Values a
                
                
                  Latitude b (degrees)
                  Month
                  Jan.
                  Feb.
                  March
                  April
                  May
                  June
                  July
                  August
                  Sept.
                  Oct.
                  Nov.
                  Dec.
                
                
                  ≥50 N
                  0.74
                  0.78
                  1.02
                  1.15
                  1.33
                  1.36
                  1.37
                  1.25
                  1.06
                  0.92
                  0.76
                  0.70
                
                
                  45 N
                  0.80
                  0.81
                  1.02
                  1.13
                  1.28
                  1.29
                  1.31
                  1.21
                  1.04
                  0.94
                  0.79
                  0.75
                
                
                  40 N
                  0.84
                  0.83
                  1.03
                  1.11
                  1.24
                  1.25
                  1.27
                  1.18
                  1.04
                  0.96
                  0.83
                  0.81
                
                
                  35 N
                  0.87
                  0.85
                  1.03
                  1.09
                  1.21
                  1.21
                  1.23
                  1.16
                  1.03
                  0.97
                  0.89
                  0.85
                
                
                  30 N
                  0.90
                  0.87
                  1.03
                  1.08
                  1.18
                  1.17
                  1.20
                  1.14
                  1.03
                  0.98
                  0.89
                  0.88
                
                
                  20 N
                  0.95
                  0.90
                  1.03
                  1.05
                  1.13
                  1.11
                  1.14
                  1.11
                  1.02
                  1.00
                  0.93
                  0.94
                
                
                  10 N
                  1.00
                  0.91
                  1.03
                  1.03
                  1.08
                  1.06
                  1.08
                  1.07
                  1.02
                  1.02
                  0.98
                  0.99
                
                
                  0 
                  1.04
                  0.94
                  1.04
                  1.01
                  1.04
                  1.01
                  1.04
                  1.04
                  1.01
                  1.04
                  1.01
                  1.04
                
                
                  10 S
                  1.08
                  0.97
                  1.05
                  0.99
                  1.00
                  0.96
                  1.00
                  1.02
                  1.00
                  1.06
                  1.05
                  1.09
                
                
                  20 S
                  1.14
                  0.99
                  1.05
                  0.97
                  0.96
                  0.91
                  0.95
                  0.99
                  1.00
                  1.08
                  1.09
                  1.15
                
                
                  a Do not round to nearest integer.
                
                  b For unlisted latitudes lower than 50° North or 20° South, determine the latitude adjusting value by interpolation.
              
              
                Table 3-4—Net Precipitation Factor Values
                
                  Net precipitation (inches)
                  Assigned value
                
                
                  0
                  0
                
                
                  Greater than 0 to 5
                  1
                
                
                  Greater than 5 to 15
                  3
                
                
                  Greater than 15 to 30
                  6
                
                
                  Greater than 30
                  10
                
              
              3.1.2.3 Depth to aquifer. Evaluate depth to aquifer by determining the depth from the lowest known point of hazardous substances at a site to the top of the aquifer being evaluated, considering all layers in that interval. Measure the depth to an aquifer as the distance from the surface to the top of the aquifer minus the distance from the surface to the lowest known point of hazardous substances eligible to be evaluated for that aquifer. In evaluating depth to aquifer in karst terrain, assign a thickness of 0 feet to a karst aquifer that underlies any portion of the sources at the site. Based on the calculated depth, assign a value from table 3-5 to the depth to aquifer factor.
              Determine the depth to aquifer only at locations within 2 miles of the sources at the site, except: if observed ground water contamination attributable to sources at the site extends more than 2 miles beyond these sources, use any location within the limits of this observed ground water contamination when evaluating the depth to aquifer factor for any aquifer that does not have an observed release. If the necessary geologic information is available at multiple locations, calculate the depth to aquifer at each location. Use the location having the smallest depth to assign the factor value. Enter this value in table 3-1.
              
                Table 3-5—Depth to Aquifer Factor Values
                
                  Depth to aquifer a (feet)
                  Assigned value
                
                
                  Less than or equal to 25
                  5
                
                
                  Greater than 25 to 250
                  3
                
                
                  Greater than 250
                  1
                
                
                  a Use depth of all layers between the hazardous substances and aquifer. Assign a thickness of 0 feet to any karst aquifer that underlies any portion of the sources at the site.
              
              3.1.2.4 Travel time. Evaluate the travel time factor based on the geologic materials in the interval between the lowest known point of hazardous substances at the site and the top of the aquifer being evaluated. Assign a value to the travel time factor as follows:
              • If the depth to aquifer (see section 3.1.2.3) is 10 feet or less, assign a value of 35.
              • If, for the interval being evaluated, all layers that underlie a portion of the sources at the site are karst, assign a value of 35.
              • Otherwise:
              

              -Select the lowest hydraulic conductivity layer(s) from within the above interval. Consider only layers at least 3 feet thick. However, do not consider layers or portions of layers within the first 10 feet of the depth to the aquifer.
              -Determine hydraulic conductivities for individual layers from table 3-6 or from in-situ or laboratory tests. Use representative, measured, hydraulic conductivity values whenever available.
              -If more than one layer has the same lowest hydraulic conductivity, include all such layers and sum their thicknesses. Assign a thickness of 0 feet to a karst layer that underlies any portion of the sources at the site.
              -Assign a value from table 3-7 to the travel time factor, based on the thickness and hydraulic conductivity of the lowest hydraulic conductivity layer(s).
              
                Table 3-6—Hydraulic Conductivity of Geologic Materials
                
                  Type of material
                  Assigned hydraulic conductivity a (cm/sec)
                
                
                  Clay; low permeability till (compact unfractured till); shale; unfractured metamorphic and igneous rocks
                  10−8
                  
                
                
                  Silt; loesses; silty clays; sediments that are predominantly silts; moderately permeable till (fine-grained, unconsolidated till, or compact till with some fractures); low permeability limestones and dolomites (no karst); low permeability sandstone; low permeability fractured igneous and metamorphic rocks
                  10−6
                  
                
                
                  Sands; sandy silts; sediments that are predominantly sand; highly permeable till (coarse-grained, unconsolidated or compact and highly fractured); peat; moderately permeable limestones and dolomites (no karst); moderately permeable sandstone; moderately permeable fractured igneous and metamorphic rocks
                  10−4
                  
                
                
                  Gravel; clean sand; highly permeable fractured igneous and metamorphic rocks; permeable basalt; karst limestones and dolomites
                  10−2
                  
                
                
                  a Do not round to nearest integer.
              
              
                Table 3-7—Travel Time Factor Values a
                
                
                  Hydraulic conductivity (cm/sec)
                  Thickness of lowest hydraulic conductivity layer(s) b (feet)
                  Greater than 3 to 5
                  Greater than 5 to 100
                  Greater than 100 to 500
                  Greater than 500
                
                
                  Greater than or equal to 10−3
                  
                  35
                  35
                  35
                  25
                
                
                  Less than 10−3 to 10−5
                  
                  35
                  25
                  15
                  15
                
                
                  Less than 10−5 to 10−7
                  
                  15
                  15
                  5
                  5
                
                
                  Less than 10−7
                  
                  5
                  5
                  1
                  1
                
                
                  a If depth to aquifer is 10 feet or less or if, for the interval being evaluated, all layers that underlie a portion of the sources at the site are karst, assign a value of 35.
                
                  b Consider only layers at least 3 feet thick. Do not consider layers or portions of layers within the first 10 feet of the depth to the aquifer.
              
              Determine travel time only at locations within 2 miles of the sources at the site, except: if observed ground water contamination attributable to sources at the site extends more than 2 miles beyond these sources, use any location within the limits of this observed ground water contamination when evaluating the travel time factor for any aquifer that does not have an observed release. If the necessary subsurface geologic information is available at multiple locations, evaluate the travel time factor at each location. Use the location having the highest travel time factor value to assign the factor value for the aquifer. Enter this value in table 3-1.
              3.1.2.5 Calculation of potential to release factor value. Sum the factor values for net precipitation, depth to aquifer, and travel time, and multiply this sum by the factor value for containment. Assign this product as the potential to release factor value for the aquifer. Enter this value in table 3-1.
              3.1.3 Calculation of likelihood of release factor category value. If an observed release is established for an aquifer, assign the observed release factor value of 550 as the likelihood of release factor category value for that aquifer. Otherwise, assign the potential to release factor value for that aquifer as the likelihood of release value. Enter the value assigned in table 3-1.
              3.2 Waste characteristics. Evaluate the waste characteristics factor category for an aquifer based on two factors: toxicity/mobility and hazardous waste quantity. Evaluate only those hazardous substances available to migrate from the sources at the site to ground water. Such hazardous substances include:
              • Hazardous substances that meet the criteria for an observed release to ground water.

              • All hazardous substances associated with a source that has a ground water containment factor value greater than 0 (see sections 2.2.2, 2.2.3, and 3.1.2.1).
              
              3.2.1 Toxicity/mobility. For each hazardous substance, assign a toxicity factor value, a mobility factor value, and a combined toxicity/mobility factor value as specified in the following sections. Select the toxicity/mobility factor value for the aquifer being evaluated as specified in section 3.2.1.3.
              3.2.1.1 Toxicity. Assign a toxicity factor value to each hazardous substance as specified in Section 2.4.1.1.
              3.2.1.2 Mobility. Assign a mobility factor value to each hazardous substance for the aquifer being evaluated as follows:
              • For any hazardous substance that meets the criteria for an observed release by chemical analysis to one or more aquifers underlying the sources at the site, regardless of the aquifer being evaluated, assign a mobility factor value of 1.

              • For any hazardous substance that does not meet the criteria for an observed release by chemical analysis to at least one of the aquifers, assign that hazardous substance a mobility factor value from table 3-8 for the aquifer being evaluated, based on its water solubility and distribution coefficient (Kd).
              • If the hazardous substance cannot be assigned a mobility factor value because data on its water solubility or distribution coefficient are not available, use other hazardous substances for which information is available in evaluating the pathway.
              
                Table 3-8—Ground Water Mobility Factor Values a
                
                
                  Water solubility (mg/l)
                  Distribution coefficient (Kd) (ml/g)
                  Karst c
                  
                  ≤10
                  >10 to 1,000
                  >1,000
                
                
                  Present as liquid b
                  
                  1
                  1
                  0.01
                  0.0001
                
                
                  Greater than 100
                  1
                  1
                  0.01
                  0.0001
                
                
                  Greater than 1 to 100
                  0.2
                  0.2
                  0.002
                  2 × 10−5
                  
                
                
                  Greater than 0.01 to 1
                  0.002
                  0.002
                  2 × 10−5
                  
                  2 × 10−7
                  
                
                
                  Less than or equal to 0.01
                  2 × 10−5
                  
                  2 × 10−5
                  
                  2 × 10−7
                  
                  2 × 10−9
                  
                
                
                  a Do not round to nearest integer.
                
                  b Use if the hazardous substance is present or deposited as a liquid.
                
                  c Use if the entire interval from the source to the aquifer being evaluated is karst.
              
              • If none of the hazardous substances eligible to be evaluated can be assigned a mobility factor value, use a default value of 0.002 as the mobility factor value for all these hazardous substances.
              Determine the water solubility to be used in table 3-8 for the hazardous substance as follows (use this same water solubility for all aquifers):
              • For any hazardous substance that does not meet the criteria for an observed release by chemical analysis, if the hazardous substance is present or deposited as a liquid, use the water solubility category “Present as Liquid” in table 3-8 to assign the mobility factor value to that hazardous substance.
              • Otherwise:
              -For any hazardous substance that is a metal (or metalloid) and that does not meet the criteria for an observed release by chemical analysis, establish a water solubility for the hazardous substance as follows:
               -Determine the overall range of water solubilities for compounds of this hazardous substance (consider all compounds for which adequate water solubility information is available, not just compounds identified as present at the site).
               -Calculate the geometric mean of the highest and the lowest water solubility in this range.
               -Use this geometric mean as the water solubility in assigning the hazardous substance a mobility factor value from table 3-8.
              -For any other hazardous substance (either organic or inorganic) that does not meet the criteria for an observed release by chemical analysis, use the water solubility of that hazardous substance to assign a mobility factor value from table 3-8 to the hazardous substance.
              For the aquifer being evaluated, determine the distribution coefficient to be used in table 3-8 for the hazardous substance as follows:
              • For any hazardous substance that does not meet the criteria for an observed release by chemical analysis, if the entire interval from a source at the site to the aquifer being evaluated is karst, use the distribution coefficient category “Karst” in table 3-8 in assigning the mobility factor value for that hazardous substance for that aquifer.
              • Otherwise:
              -For any hazardous substance that is a metal (or metalloid) and that does not meet the criteria for an observed release by chemical analysis, use the distribution coefficient for the metal or (metalloid) to assign a mobility factor value from table 3-8 for that hazardous substance.

              -For any other inorganic hazardous substance that does not meet the criteria for an observed release by chemical analysis, use the distribution coefficient for that inorganic hazardous substance, if available, to assign a mobility factor value from table 3-8. If the distribution coefficient is not available, use a default value of “less than 10” as the distribution coefficient, except: for asbestos use a default value of “greater than 1,000” as the distribution coefficient.
              -For any hazardous substance that is organic and that does not meet the criteria for an observed release by chemical analysis, establish a distribution coefficient for that hazardous substance as follows:
               -Estimate the Kd range for the hazardous substance using the following equation:
              
              Kd = (Koc)(fs)
              
              where:
              
              Koc = Soil-water partition coefficient for organic carbon for the hazardous substance.
              fs = Sorbent content (fraction of clays plus organic carbon) in the subsurface.
               -Use fs values of 0.03 and 0.77 in the above equation to establish the upper and lower values of the Kd range for the hazardous substance.

               -Calculate the geometric mean of the upper and lower Kd range values. Use this geometric mean as the distribution coefficient in assigning the hazardous substance a mobility factor value from table 3-8.
              
              3.2.1.3 Calculation of toxicity/mobility factor value. Assign each hazardous substance a toxicity/mobility factor value from table 3-9, based on the values assigned to the hazardous substance for the toxicity and mobility factors. Use the hazardous substance with the highest toxicity/mobility factor value for the aquifer being evaluated to assign the value to the toxicity/mobility factor for that aquifer. Enter this value in table 3-1.
              
                Table 3-9—Toxicity/Mobility Factor Values a
                
                
                  Mobility factor value
                  Toxicity factor value
                  10,000
                  1,000
                  100
                  10
                  1
                  0
                
                
                  1.0
                  10,000
                  1,000
                  100
                  10
                  1
                  0
                
                
                  0.2
                  2,000
                  200
                  20
                  2
                  0.2
                  0
                
                
                  0.01
                  100
                  10
                  1
                  0.1
                  0.01
                  0
                
                
                  0.002
                  20
                  2
                  0.2
                  0.02
                  0.002
                  0
                
                
                  0.0001
                  1
                  0.1
                  0.01
                  0.001
                  1 × 10−4
                  
                  0
                
                
                  2 × 10−5
                  
                  0.2
                  0.02
                  0.002
                  2 × 10−4
                  
                  2 × 10−5
                  
                  0
                
                
                  2 × 10−7
                  
                  0.002
                  2 × 10−4
                  
                  2 × 10−5
                  
                  2 × 10−6
                  
                  2 × 10−7
                  
                  0
                
                
                  2 × 10−9
                  
                  2 × 10−5
                  
                  2 × 10−6
                  
                  2 × 10−7
                  
                  2 × 10−8
                  
                  2 × 10−9
                  
                  0
                
                
                  a Do not round to nearest integer.
              
              3.2.2 Hazardous waste quantity. Assign a hazardous waste quantity factor value for the ground water pathway (or aquifer) as specified in section 2.4.2. Enter this value in table 3-1.
              3.2.3 Calculation of waste characteristics factor category value. Multiply the toxicity/mobility and hazardous waste quantity factor values, subject to a maximum product of 1 × 108. Based on this product, assign a value from table 2-7 (section 2.4.3.1) to the waste characteristics factor category. Enter this value in table 3-1.
              3.3 Targets. Evaluate the targets factor category for an aquifer based on four factors: nearest well, population, resources, and Wellhead Protection Area. Evaluate these four factors based on targets within the target distance limit specified in section 3.0.1.1 and the aquifer boundaries specified in section 3.0.1.2. Determine the targets to be included in evaluating these factors for an aquifer as specified in section 3.0.
              3.3.1 Nearest well. In evaluating the nearest well factor, include both the drinking water wells drawing from the aquifer being evaluated and those drawing from overlying aquifers as specified in section 3.0. Include standby wells in evaluating this factor only if they are used for drinking water supply at least once every year.
              If there is an observed release by direct observation for a drinking water well within the target distance limit, assign Level II concentrations to that well. However, if one or more samples meet the criteria for an observed release for that well, determine if that well is subject to Level I or Level II concentrations as specified in sections 2.5.1 and 2.5.2. Use the health-based benchmarks from table 3-10 in determining the level of contamination.
              Assign a value for the nearest well factor as follows:
              • If one or more drinking water wells is subject to Level I concentrations, assign a value of 50.
              • If not, but if one or more drinking water wells is subject to Level II concentrations, assign a value of 45.

              • If none of the drinking water wells is subject to Level I or Level II concentrations, assign a value as follows:
              
              -If one of the target aquifers is a karst aquifer that underlies any portion of the sources at the site and any well draws drinking water from this karst aquifer within the target distance limit, assign a value of 20.
              -If not, determine the shortest distance to any drinking water well, as measured from any source at the site with a ground water containment factor value greater than 0. Select a value from table 3-11 based on this distance. Assign it as the value for the nearest well factor.
              Enter the value assigned to the nearest well factor in table 3-1.
              
                Table 3-10—Health-Based Benchmarks for Hazardous Substances in Drinking Water
                
                  • Concentration corresponding to Maximum Contaminant Level (MCL).
                
                
                  • Concentration corresponding to a nonzero Maximum Contaminant Level Goal (MCLG).
                
                
                  • Screening concentration for cancer corresponding to that concentration that corresponds to the 10−6 individual cancer risk for oral exposures.
                
                
                  • Screening concentration for noncancer toxicological responses corresponding to the Reference Dose (RfD) for oral exposures.
                
              
              
                Table 3-11—Nearest Well Factor Values
                
                  Distance from source (miles)
                  Assigned value
                
                
                  Level I concentrations a
                  
                  50
                
                
                  Level II concentrations a
                  
                  45
                
                
                  0 to 1/4
                  
                  20
                
                
                  Greater than 1/4 to 1/2
                  
                  18
                
                
                  Greater than 1/2 to 1
                  9
                
                
                  Greater than 1 to 2
                  5
                
                
                  Greater than 2 to 3
                  3
                
                
                  Greater than 3 to 4
                  2
                
                
                  Greater than 4
                  0
                
                
                  a Distance does not apply.
              
              3.3.2 Population. In evaluating the population factor, include those persons served by drinking water wells within the target distance limit specified in section 3.0.1.1. For the aquifer being evaluated, count those persons served by wells in that aquifer and those persons served by wells in overlying aquifers as specified in section 3.0. Include residents, students, and workers who regularly use the water. Exclude transient populations such as customers and travelers passing through the area. Evaluate the population based on the location of the water supply wells, not on the location of residences, work places, etc. When a standby well is maintained on a regular basis so that water can be withdrawn, include it in evaluating the population factor.
              In estimating residential population, when the estimate is based on the number of residences, multiply each residence by the average number of persons per residence for the county in which the residence is located.
              In determining the population served by a well, if the water from the well is blended with other water (for example, water from other ground water wells or surface water intakes), apportion the total population regularly served by the blended system to the well based on the well's relative contribution to the total blended system. In estimating the well's relative contribution, assume each well and intake contributes equally and apportion the population accordingly, except: if the relative contribution of any one well or intake exceeds 40 percent based on average annual pumpage or capacity, estimate the relative contribution of the wells and intakes considering the following data, if available:
              • Average annual pumpage from the ground water wells and surface water intakes in the blended system.
              • Capacities of the wells and intakes in the blended system.
              For systems with standby ground water wells or standby surface water intakes, apportion the total population regularly served by the blended system as described above, except:
              • Exclude standby surface water intakes in apportioning the population.
              • When using pumpage data for a standby ground water well, use average pumpage for the period during which the standby well is used rather than average annual pumpage.
              • For that portion of the total population that could be apportioned to a standby ground water well, assign that portion of the population either to that standby well or to the other ground water well(s) and surface water intake(s) that serve that population; do not assign that portion of the population both to the standby well and to the other well(s) and intake(s) in the blended system. Use the apportioning that results in the highest population factor value. (Either include all standby well(s) or exclude some or all of the standby well(s) as appropriate to obtain this highest value.) Note that the specific standby well(s) included or excluded and, thus, the specific apportioning may vary in evaluating different aquifers and in evaluating the surface water pathway.
              3.3.2.1 Level of contamination. Evaluate the population served by water from a point of withdrawal based on the level of contamination for that point of withdrawal. Use the applicable factor: Level I concentrations, Level II concentrations, or potential contamination.

              If no samples meet the criteria for an observed release for a point of withdrawal and there is no observed release by direct observation for that point of withdrawal, evaluate that point of withdrawal using the potential contamination factor in section 3.3.2.4. If there is an observed release by direct observation, use Level II concentrations for that point of withdrawal. However, if one or more samples meet the criteria for an observed release for the point of withdrawal, determine which factor (Level I or Level II concentrations) applies to that point of withdrawal as specified in sections 2.5.1 and 2.5.2. Use the health-based benchmarks from table 3-10 in determining the level of contamination. Evaluate the point of withdrawal using the Level I concentrations factor in section 3.3.2.2 or the Level II concentrations factor in section 3.3.2.3, as appropriate.
              For the potential contamination factor, use population ranges in evaluating the factor as specified in section 3.3.2.4. For the Level I and Level II concentrations factors, use the population estimate, not population ranges, in evaluating both factors.
              3.3.2.2 Level I concentrations. Sum the number of people served by drinking water from points of withdrawal subject to Level I concentrations. Multiply this sum by 10. Assign this product as the value for this factor. Enter this value in table 3-1.
              3.3.2.3 Level II concentrations. Sum the number of people served by drinking water from points of withdrawal subject to Level II concentrations. Do not include those people already counted under the Level I concentrations factor. Assign this sum as the value for this factor. Enter this value in table 3-1.
              3.3.2.4 Potential contamination. Determine the number of people served by drinking water from points of withdrawal subject to potential contamination. Do not include those people already counted under the Level I and Level II concentrations factors.
              Assign distance-weighted population values from table 3-12 to this population as follows:
              • Use the “Karst” portion of table 3-12 to assign values only for that portion of the population served by points of withdrawal that draw drinking water from a karst aquifer that underlies any portion of the sources at the site.
              -For this portion of the population, determine the number of people included within each “Karst” distance category in table 3-12.
              
                Table 3-12—Distance-Weighted Population Values for Potential Contamination Factor for Ground Water Migration Pathway a
                
                
                  Distance category (miles)
                  Number of people within the distance category
                  0
                  1 to 10
                  11 to 30
                  31 to 100
                  101 to 300
                  301 to 1,000
                  1,001 to 3,000
                  3,001 to 10,000
                  10,001 to 30,000
                  30,001 to 100,000
                  100,001 to 300,000
                  300,001 to 1,000,000
                  1,000,001 to 3,000,000
                
                
                  
                    Other Than Karst b:
                
                
                  0 to 1/4
                  
                  0
                  4
                  17
                  53
                  164
                  522
                  1,633
                  5,214
                  16,325
                  52,137
                  163,246
                  521,360
                  1,632,455
                
                
                  Greater than 1/4 to 1/2
                  
                  0
                  2
                  11
                  33
                  102
                  324
                  1,013
                  3,233
                  10,122
                  32,325
                  101,213
                  323,243
                  1,012,122
                
                
                  Greater than 1/2 to 1
                  0
                  1
                  5
                  17
                  52
                  167
                  523
                  1,669
                  5,224
                  16,684
                  52,239
                  166,835
                  522,385
                
                
                  Greater than 1 to 2
                  0
                  0.7
                  3
                  10
                  30
                  94
                  294
                  939
                  2,939
                  9,385
                  29,384
                  93,845
                  293,842
                
                
                  Greater than 2 to 3
                  0
                  0.5
                  2
                  7
                  21
                  68
                  212
                  678
                  2,122
                  6,778
                  21,222
                  67,777
                  212,219
                
                
                  Greater than 3 to 4
                  0
                  0.3
                  1
                  4
                  13
                  42
                  131
                  417
                  1,306
                  4,171
                  13,060
                  41,709
                  130,596
                
                
                  
                    Karst c:
                
                
                  0 to 1/4
                  
                  0
                  4
                  17
                  53
                  164
                  522
                  1,633
                  5,214
                  16,325
                  52,137
                  163,246
                  521,360
                  1,632,455
                
                
                  Greater than 1/4 to 1/2
                  
                  0
                  2
                  11
                  33
                  102
                  324
                  1,013
                  3,233
                  10,122
                  32,325
                  101,213
                  323,243
                  1,012,122
                
                
                  Greater than 1/2 to 1
                  0
                  2
                  9
                  26
                  82
                  261
                  817
                  2,607
                  8,163
                  26,068
                  81,623
                  260,680
                  816,227
                
                
                  Greater than 1 to 2
                  0
                  2
                  9
                  26
                  82
                  261
                  817
                  2,607
                  8,163
                  26,068
                  81,623
                  260,680
                  816,227
                
                
                  Greater than 2 to 3
                  0
                  2
                  9
                  26
                  82
                  261
                  817
                  2,607
                  8,163
                  26,068
                  81,623
                  260,680
                  816,227
                
                
                  Greater than 3 to 4
                  0
                  2
                  9
                  26
                  82
                  261
                  817
                  2,607
                  8,163
                  26,068
                  81,623
                  260,680
                  816,227
                
                
                  a Round the number of people present within a distance category to nearest integer. Do not round the assigned distance-weighted population value to nearest integer.
                
                  b Use for all aquifers, except karst aquifers underlying any portion of the sources at the site.
                
                  c Use only for karst aquifers underlying any portion of the sources at the site.
              

              -Assign a distance-weighted population value for each distance category based on the number of people included within the distance category.
              

              • Use the “Other Than Karst” portion of table 3-12 for the remainder of the population served by points of withdrawal subject to potential contamination.
              
              -For this portion of the population, determine the number of people included within each “Other Than Karst” distance category in table 3-12.
              -Assign a distance-weighted population value for each distance category based on the number of people included within the distance category.
              Calculate the value for the potential contamination factor (PC) as follows:
              
                EC15NO91.147
              
              where:
              
              Wi = Distance-weighted population from “Other Than Karst” portion of table 3-12 for distance category i.
              Ki = Distance-weighted population from “Karst” portion of table 3-12 for distance category i.
              n = Number of distance categories.
              
              If PC is less than 1, do not round it to the nearest integer; if PC is 1 or more, round to the nearest integer. Enter this value in table 3-1.
              3.3.2.5 Calculation of population factor value. Sum the factor values for Level I concentrations, Level II concentrations, and potential contamination. Do not round this sum to the nearest integer. Assign this sum as the population factor value for the aquifer. Enter this value in table 3-1.
              3.3.3 Resources. To evaluate the resources factor, select the highest value specified below that applies for the aquifer being evaluated. Assign this value as the resources factor value for the aquifer. Enter this value in table 3-1.
              Assign a resources value of 5 if water drawn from any target well for the aquifer being evaluated or overlying aquifers (as specified in section 3.0) is used for one or more of the following purposes:
              • Irrigation (5-acre minimum) of commercial food crops or commercial forage crops.
              • Watering of commercial livestock.
              • Ingredient in commercial food preparation.
              • Supply for commercial aquaculture.

              • Supply for a major or designated water recreation area, excluding drinking water use.
              
              Assign a resources value of 5 if no drinking water wells are within the target distance limit, but the water in the aquifer being evaluated or any overlying aquifers (as specified in section 3.0) is usable for drinking water purposes.
              Assign a resources value of 0 if none of the above applies.
              3.3.4 Wellhead Protection Area. Evaluate the Wellhead Protection Area factor based on Wellhead Protection Areas designated according to section 1428 of the Safe Drinking Water Act, as amended. Consider only those Wellhead Protection Areas applicable to the aquifer being evaluated or overlying aquifers (as specified in section 3.0). Select the highest value below that applies. Assign it as the value for the Wellhead Protection Area factor for the aquifer being evaluated. Enter this value in table 3-1.
              Assign a value of 20 if either of the following criteria applies for the aquifer being evaluated or overlying aquifers:
              • A source with a ground water containment factor value greater than 0 lies, either partially or fully, within or above the designated Wellhead Protection Area.

              • Observed ground water contamination attributable to the sources at the site lies, either partially or fully, within the designated Wellhead Protection Area.
              
              If neither criterion applies, assign a value of 5, if, within the target distance limit, there is a designated Wellhead Protection Area applicable to the aquifer being evaluated or overlying aquifers.
              Assign a value of 0 if none of the above applies.
              3.3.5 Calculation of targets factor category value. Sum the factor values for nearest well, population, resources, and Wellhead Protection Area. Do not round this sum to the nearest integer. Use this sum as the targets factor category value for the aquifer. Enter this value in table 3-1.
              3.4 Ground water migration score for an aquifer. For the aquifer being evaluated, multiply the factor category values for likelihood of release, waste characteristics, and targets, and round the product to the nearest integer. Then divide by 82,500. Assign the resulting value, subject to a maximum value of 100, as the ground water migration pathway score for the aquifer. Enter this score in table 3-1.
              3.5 Calculation of ground water migration pathway score. Calculate a ground water migration score for each aquifer underlying the sources at the site, as appropriate. Assign the highest ground water migration score for an aquifer as the ground water migration pathway score (Sgw) for the site. Enter this score in table 3-1.
              4.0 Surface Water Migration Pathway
              4.0.1 Migration components. Evaluate the surface water migration pathway based on two migration components:
              • Overland/flood migration to surface water (see section 4.1).

              • Ground water to surface water migration (see section 4.2).
                
              
              Evaluate each component based on the same three threats: drinking water threat, human food chain threat, and environmental threat.

              Score one or both components, considering their relative importance. If only one component is scored, assign its score as the surface water migration pathway score. If both components are scored, select the higher of the two scores and assign it as the surface water migration pathway score.
              
              4.0.2 Surface water categories. For HRS purposes, classify surface water into four categories: rivers, lakes, oceans, and coastal tidal waters.
              Rivers include:
              • Perennially flowing waters from point of origin to the ocean or to coastal tidal waters, whichever comes first, and wetlands contiguous to these flowing waters.
              • Aboveground portions of disappearing rivers.
              • Man-made ditches only insofar as they perennially flow into other surface water.
              • Intermittently flowing waters and contiguous intermittently flowing ditches only in arid or semiarid areas with less than 20 inches of mean annual precipitation.
              Lakes include:
              • Natural and man-made lakes (including impoundments) that lie along rivers, but excluding the Great Lakes.
              • Isolated, but perennial, lakes, ponds, and wetlands.
              • Static water channels or oxbow lakes contiguous to rivers.
              • Small rivers, without diking, that merge into surrounding perennially inundated wetlands.
              • Wetlands contiguous to water bodies defined here as lakes.
              Ocean and ocean-like water bodies include:
              • Ocean areas seaward from the baseline of the Territorial Sea. (This baseline represents the generalized coastline of the United States. It is parallel to the seaward limit of the Territorial Sea and other maritime limits such as the inner boundary of Federal fisheries jurisdiction and the limit of States jurisdiction under the Submerged Lands Act, as amended.)
              • The Great Lakes.
              • Wetlands contiguous to the Great Lakes.
              Coastal tidal waters include:

              • Embayments, harbors, sounds, estuaries, back bays, lagoons, wetlands, etc. seaward from mouths of rivers and landward from the baseline of the Territorial Sea.
              
              4.1 Overland/flood migration component. Use the overland/flood migration component to evaluate surface water threats that result from overland migration of hazardous substances from a source at the site to surface water. Evaluate three types of threats for this component: drinking water threat, human food chain threat, and environmental threat.
              4.1.1 General considerations.
              
              4.1.1.1 Definition of hazardous substance migration path for overland/flood migration component. The hazardous substance migration path includes both the overland segment and the in-water segment that hazardous substances would take as they migrate away from sources at the site:
              • Begin the overland segment at a source and proceed downgradient to the probable point of entry to surface water.

              • Begin the in-water segment at this probable point of entry.
              
              -For rivers, continue the in-water segment in the direction of flow (including any tidal flows) for the distance established by the target distance limit (see section 4.1.1.2).
              -For lakes, oceans, coastal tidal waters, or Great Lakes, do not consider flow direction. Instead apply the target distance limit as an arc.
              -If the in-water segment includes both rivers and lakes (or oceans, coastal tidal waters, or Great Lakes), apply the target distance limit to their combined in-water segments.
              For sites that consist of contaminated sediments with no identified source, the hazardous substance migration path consists solely of the in-water segment specified in section 4.1.1.2.
              Consider a site to be in two or more watersheds for this component if two or more hazardous substance migration paths from the sources at the site do not reach a common point within the target distance limit. If the site is in more than one watershed, define a separate hazardous substance migration path for each watershed. Evaluate the overland/flood migration component for each watershed separately as specified in section 4.1.1.3.
              4.1.1.2 Target distance limit. The target distance limit defines the maximum distance over which targets are considered in evaluating the site. Determine a separate target distance limit for each watershed as follows:
              • If there is no observed release to surface water in the watershed or if there is an observed release only by direct observation (see section 4.1.2.1.1), begin measuring the target distance limit for the watershed at the probable point of entry to surface water and extend it for 15 miles along the surface water from that point.

              • If there is an observed release from the site to the surface water in the watershed that is based on sampling, begin measuring the target distance limit for the watershed at the probable point of entry; extend the target distance limit either for 15 miles along the surface water or to the most distant sample point that meets the criteria for an observed release to that watershed, whichever is greater.
              
              In evaluating the site, include only surface water targets (for example, intakes, fisheries, sensitive environments) that are within or contiguous to the hazardous substance migration path and located, partially or wholly, at or between the probable point of entry and the target distance limit applicable to the watershed:
              • If flow within the hazardous substance migration path is reversed by tides, evaluate upstream targets only if there is documentation that the tidal run could carry substances from the site as far as those upstream targets.

              • Determine whether targets within or contiguous to the hazardous substance migration path are subject to actual or potential contamination as follows:
              
              -If a target is located, partially or wholly, either at or between the probable point of entry and any sampling point that meets the criteria for an observed release to the watershed or at a point that meets the criteria for an observed release by direct observation, evaluate that target as subject to actual contamination, except as otherwise specified for fisheries in section 4.1.3.3 and for wetlands in section 4.1.4.3.1.1. If the actual contamination is based on direct observation, assign Level II to the actual contamination. However, if the actual contamination is based on samples, determine whether the actual contamination is at Level I or Level II concentrations as specified in sections 4.1.2.3, 4.1.3.3, and 4.1.4.3.1.
              -If a target is located, partially or wholly, within the target distance limit for the watershed, but not at or between the probable point of entry and any sampling point that meets the criteria for an observed release to the watershed, nor at a point that meets the criteria for an observed release by direct observation, evaluate it as subject to potential contamination.
              For sites consisting solely of contaminated sediments with no identified source, determine the target distance limit as follows:
              • If there is a clearly defined direction of flow for the surface water body (or bodies) containing the contaminated sediments, begin measuring the target distance limit at the point of observed sediment contamination that is farthest upstream (that is, at the location of the farthest available upstream sediment sample that meets the criteria for an observed release); extend the target distance limit either for 15 miles along the surface water or to the most distant downstream sample point that meets the criteria for an observed release to that watershed, whichever is greater.

              • If there is no clearly defined direction of flow, begin measuring the target distance limit at the center of the area of observed sediment contamination. Extend the target distance limit as an arc either for 15 miles along the surface water or to the most distant sample point that meets the criteria for an observed release to that watershed, whichever is greater. Determine the area of observed sediment contamination based on available samples that meet the criteria for an observed release.
              
              Note that the hazardous substance migration path for these contaminated sediment sites consists solely of the in-water segment defined by the target distance limit; there is no overland segment.
              For these contaminated sediment sites, include only those targets (for example, intakes, fisheries, sensitive environments) that are within or contiguous to the hazardous substance migration path and located, wholly or partially, within the target distance limit for the site. Determine whether these targets are subject to actual or potential contamination as follows:

              • If a target is located, partially or wholly, within the area of observed sediment contamination, evaluate it as subject to actual contamination, except as otherwise specified for fisheries in section 4.1.3.3 and wetlands in section 4.1.4.3.1.1.
              
              -If a drinking water target is subject to actual contamination, evaluate it using Level II concentrations.
              -If a human food chain target or environmental target is subject to actual contamination, evaluate it using Level I or Level II concentrations, as appropriate (see sections 4.1.3.3 and 4.1.4.3.1).
              • If a target is located, partially or wholly, within the target distance limit for the watershed, but not within the area of observed sediment contamination, evaluate it as subject to potential contamination.
              4.1.1.3 Evaluation of overland/flood migration component. Evaluate the drinking water threat, human food chain threat, and environmental threat for each watershed for this component based on three factor categories: likelihood of release, waste characteristics, and targets. Figure 4-1 indicates the factors included within each factor category for each type of threat.

              Determine the overland/flood migration component score (Sof) for a watershed in terms of the factor category values as follows:
              
                EC15NO91.148
              
              where:
              
              LRi = Likelihood of release factor category value for threat i (that is, drinking water, human food chain, or environmental threat).
              WCi = Waste characteristics factor category value for threat i.
              Ti = Targets factor category value for threat i.
              
              SF = Scaling factor.
              Table 4-1 outlines the specific calculation procedure.
              If the site is in only one watershed, assign the overland/flood migration score for that watershed as the overland/flood migration component score for the site.
              
                EC02AU92.008
              
              
              
                Table 4-1—Surface Water Overland/Flood Migration Component Scoresheet
                
                  Factor categories and factors
                  Maximum value
                  Value assigned
                
                
                  
                    Drinking Water Threat
                    
                  
                
                
                  
                    Likelihood of Release:
                  
                
                
                   1. Observed Release
                  550
                  ___  
                
                
                   2. Potential to Release by Overland Flow:
                
                
                  2a. Containment
                  10
                  ___  
                
                
                  2b. Runoff
                  25
                  ___  
                
                
                  2c. Distance to Surface Water
                  25
                  ___  
                
                
                  2d. Potential to Release by Overland Flow (lines 2a[2b + 2c])
                  500
                  ___  
                
                
                   3. Potential to Release by Flood:
                
                
                  3a. Containment (Flood)
                  10
                  ___  
                
                
                  3b. Flood Frequency
                  50
                  ___  
                
                
                  3c. Potential to Release by Flood (lines 3a × 3b)
                  500
                   ___  
                
                
                   4. Potential to Release (lines 2d + 3c, subject to a maximum of 500)
                  500
                  ___  
                
                
                   5. Likelihood of Release (higher of lines 1 and 4)
                  550
                  ___  
                
                
                  
                    Waste Characteristics:
                  
                
                
                   6. Toxicity/Persistence
                  (a)
                  ___  
                
                
                   7. Hazardous Waste Quantity
                  (a)
                  ___  
                
                
                   8. Waste Characteristics
                  100
                  ___  
                
                
                  
                    Targets:
                  
                
                
                   9. Nearest Intake
                  50
                  ___  
                
                
                  10. Population
                   
                   
                
                
                  10a. Level I Concentrations
                  (b)
                  ___  
                
                
                  10b. Level II Concentrations
                  (b)
                  ___  
                
                
                  10c. Potential Contamination
                  (b)
                  ___  
                
                
                  10d. Population (lines 10a + 10b + 10c)
                  (b)
                  ___  
                
                
                  11. Resources
                  5
                  ___  
                
                
                  12. Targets (lines 9 + 10d + 11)
                  (b)
                  ___  
                
                
                  
                    Drinking Water Threat Score:
                  
                
                
                  13. Drinking Water Threat Score ([lines 5 × 8 × 12]/82,500, subject to a maximum of 100)
                  100
                  ___  
                
                
                  
                    Human Food Chain Threat
                    
                  
                
                
                  
                    Likelihood of Release:
                  
                
                
                  14. Likelihood of Release (same value as line 5)
                  550
                  ___  
                
                
                  
                    Waste Characteristics:
                  
                
                
                  15. Toxicity/Persistence/Bioaccumulation
                  (a)
                  ___  
                
                
                  16. Hazardous Waste Quantity
                  (a)
                  ___  
                
                
                  17. Waste Characteristics
                  1,000
                  ___  
                
                
                  
                    Targets:
                  
                
                
                  18. Food Chain Individual
                  50
                  ___  
                
                
                  19. Population
                   
                   
                
                
                  19a. Level I Concentrations
                  (b)
                  ___  
                
                
                  19b. Level II Concentrations
                  (b)
                  ___  
                
                
                  19c. Potential Human Food Chain Contamination
                  (b)
                  ___  
                
                
                  19d. Population (lines 19a + 19b + 19c)
                  (b)
                  ___  
                
                
                  20. Targets (lines 18 + 19d)
                  (b)
                  ___  
                
                
                  
                    Human Food Chain Threat Score:
                  
                
                
                  21. Human Food Chain Threat Score ([lines 14 × 17 × 20]/82,500, subject to a maximum of 100)
                  100
                  ___  
                
                
                  
                    Environmental Threat
                  
                
                
                  
                    Likelihood of Release:
                  
                
                
                  22. Likelihood of Release (same value as line 5)
                  550
                  ___  
                
                
                  
                    Waste Characteristics:
                  
                
                
                  23. Ecosystem Toxicity/Persistence/Bioaccumulation
                  (a)
                  ___  
                
                
                  24. Hazardous Waste Quantity
                  (a)
                  ___  
                
                
                  25. Waste Characteristics
                  1,000
                
                
                  
                    Targets:
                  
                
                
                  26. Sensitive Environments
                
                
                  26a. Level I Concentrations
                  (b)
                  ___  
                
                
                  26b. Level II Concentrations
                  (b)
                  ___  
                
                
                  26c. Potential Contamination
                  (b)
                  ___  
                
                
                  26d. Sensitive Environments (lines 26a + 26b + 26c)
                  (b)
                
                
                  27. Targets (value from line 26d)
                  (b)
                
                
                  
                    Environmental Threat Score:
                  
                
                
                  28. Environmental Threat Score ([lines 22 × 25 × 27]/82,500, subject to a maximum of 60)
                  60
                  ___  
                
                
                  
                    Surface Water Overland/Flood Migration Component Score for a Watershed
                    
                  
                
                
                  29. Watershed Score c (lines 13 + 21 + 28, subject to a maximum of 100)
                  100
                  ___  
                
                
                  
                  
                    Surface Water Overland/Flood Migration Component Score
                    
                  
                
                
                  30. Component Score (Sof) c (highest score from line 29 for all watersheds evaluated, subject to a maximum of 100)
                  100
                  ___  
                
                
                  a Maximum value applies to waste characteristics category.
                
                  b Maximum value not applicable.
                
                  c Do not round to nearest integer.
              
              If the site is in more than one watershed:
              • Calculate a separate overland/flood migration component score for each watershed, using likelihood of release, waste characteristics, and targets applicable to each watershed.

              • Select the highest overland/flood migration component score from the watersheds evaluated and assign it as the overland/flood migration component score for the site.
              
              4.1.2 Drinking water threat. Evaluate the drinking water threat for each watershed based on three factor categories: likelihood of release, waste characteristics, and targets.
              4.1.2.1 Drinking water threat—likelihood of release. Evaluate the likelihood of release factor category for each watershed in terms of an observed release factor or a potential to release factor.
              4.1.2.1.1 Observed release. Establish an observed release to surface water for a watershed by demonstrating that the site has released a hazardous substance to the surface water in the watershed. Base this demonstration on either:
              
              • Direct observation:
              
              -A material that contains one or more hazardous substances has been seen entering surface water through migration or is known to have entered surface water through direct deposition, or
              -A source area has been flooded at a time that hazardous substances were present, and one or more hazardous substances were in contact with the flood waters, or
              
              -When evidence supports the inference of a release of a material that contains one or more hazardous substances by the site to surface water, demonstrated adverse effects associated with that release may also be used to establish an observed release.
              • Chemical analysis:
              
              -Analysis of surface water, benthic, or sediment samples indicates that the concentration of hazardous substance(s) has increased significantly above the background concentration for the site for that type of sample (see section 2.3).
              -Limit comparisons to similar types of samples and background concentrations—for example, compare surface water samples to surface water background concentrations.
              -For benthic samples, limit comparisons to essentially sessile organisms.
              -Some portion of the significant increase must be attributable to the site to establish the observed release, except: when the site itself consists of contaminated sediments with no identified source, no separate attribution is required.
              If an observed release can be established for a watershed, assign an observed release factor value of 550 to that watershed, enter this value in table 4-1, and proceed to section 4.1.2.1.3. If no observed release can be established for the watershed, assign an observed release factor value of 0 to that watershed, enter this value in table 4-1, and proceed to section 4.1.2.1.2.
              4.1.2.1.2 Potential to release. Evaluate potential to release only if an observed release cannot be established for the watershed. Evaluate potential to release based on two components: potential to release by overland flow (see section 4.1.2.1.2.1) and potential to release by flood (see section 4.1.2.1.2.2). Sum the values for these two components to obtain the potential to release factor value for the watershed, subject to a maximum value of 500.
              4.1.2.1.2.1 Potential to release by overland flow. Evaluate potential to release by overland flow for the watershed based on three factors: containment, runoff, and distance to surface water.
              Assign potential to release by overland flow a value of 0 for the watershed if:
              • No overland segment of the hazardous substance migration path can be defined for the watershed, or

              • The overland segment of the hazardous substance migration path for the watershed exceeds 2 miles before surface water is encountered.
              
              If either condition applies, enter a value of 0 in table 4-1 and proceed to section 4.1.2.1.2.2 to evaluate potential to release by flood. If neither applies, proceed to section 4.1.2.1.2.1.1 to evaluate potential to release by overland flow.
              4.1.2.1.2.1.1 Containment. Determine the containment factor value for the watershed as follows:

              • If one or more sources is located in surface water in the watershed (for example, intact sealed drums in surface water), assign the containment factor a value of 10 for the watershed. Enter this value in table 4-1.

              • If none of the sources is located in surface water in the watershed, assign a containment factor value from table 4-2 to each source at the site that can potentially release hazardous substances to the hazardous substance migration path for this watershed. Assign the containment factor value for the watershed as follows:
              
              -Select the highest containment factor value assigned to those sources that meet the minimum size requirement described below. Assign this highest value as the containment factor value for the watershed. Enter this value in table 4-1.
              -If, for this watershed, no source at the site meets the minimum size requirement, then select the highest containment factor value assigned to the sources at the site eligible to be evaluated for this watershed and assign it as the containment factor value for the watershed. Enter this value in table 4-1.
              A source meets the minimum size requirement if its source hazardous waste quantity value (see section 2.4.2.1.5) is 0.5 or more. Do not include the minimum size requirement in evaluating any other factor of this surface water migration component, except potential to release by flood as specified in section 4.1.2.1.2.2.3.
              4.1.2.1.2.1.2 Runoff. Evaluate runoff based on three components: rainfall, drainage area, and soil group.
              
                Table 4-2—Containment Factor Values for Surface Water Migration Pathway
                
                  Source
                  Assigned value
                
                
                  
                    All Sources (Except Surface Impoundments, Land Treatment, Containers, and Tanks)
                  
                
                
                  Evidence of hazardous substance migration from source area (i.e., source area includes source and any associated containment structures).
                  10
                
                
                  No evidence of hazardous substance migration from source area and:
                  
                
                
                  (a) Neither of the following present: (1) maintained engineered cover, or (2) functioning and maintained run-on control system and runoff management system
                  10
                
                
                  (b) Any one of the two items in (a) present
                  9
                
                
                  (c) Any two of the following present: (1) maintained engineered cover, or (2) functioning and maintained run-on control system and runoff management system, or (3) liner with functioning leachate collection and removal system immediately above liner
                  7
                
                
                  (d) All items in (c) present
                  5
                
                
                  (e) All items in (c) present, plus no bulk or non-containerized liquids nor materials containing free liquids deposited in source area.
                  3
                
                
                  No evidence of hazardous substance migration from source area, double liner with functioning leachate collection and removal system above and between liners, and:
                  
                
                
                  (f) Only one of the following deficiencies present in containment: (1) bulk or noncontainerized liquids or materials containing free liquids deposited in source area, or (2) no or nonfunctioning or nonmaintained run-on control system and runoff management system, or (3) no or nonmaintained engineered cover
                  3
                
                
                  (g) None of the deficiencies in (f) present.
                  0
                
                
                  Source area inside or under maintained intact structure that provides protection from precipitation so that neither runoff nor leachate is generated, liquids or materials containing free liquids not deposited in source area, and functioning and maintained run-on control present
                  
                
                
                  
                    Surface Impoundment
                  
                
                
                  Evidence of hazardous substance migration from surface impoundment
                  10
                
                
                  Free liquids present with either no diking, unsound diking, or diking that is not regularly inspected and maintained
                  10
                
                
                  No evidence of hazardous substance migration from surface impoundment, free liquids present, sound diking that is regularly inspected and maintained, adequate freeboard, and:
                  
                
                
                  (a) No liner
                  9
                
                
                  (b) Liner
                  7
                
                
                  (c) Liner with functioning leachate collection and removal system below liner
                  5
                
                
                  (d) Double liner with functioning leachate collection and removal system between liners
                  3
                
                
                  No evidence of hazardous substance migration from surface impoundment and all free liquids eliminated at closure (either by removal of liquids or solidification of remaining wastes and waste residues)
                  Evaluate using All Sources criteria (with no bulk or free liquids deposited).
                  
                
                
                  
                    Land Treatment
                  
                
                
                  Evidence of hazardous substance migration from land treatment zone
                  10
                
                
                  No functioning and maintained run-on control and runoff management system
                  10
                  
                
                
                  No evidence of hazardous substance migration from land treatment zone and:
                  
                
                
                  (a) Functioning and maintained run-on control and runoff management system
                  7
                
                
                  (b) Functioning and maintained run-on control and runoff management system, and vegetative cover established over entire land treatment area
                  5
                
                
                  
                  (c) Land treatment area maintained in compliance with 40 CFR 264.280
                  0
                  
                
                
                  
                    Containers
                  
                
                
                  All containers buried
                  Evaluate using All Sources criteria.
                
                
                  Evidence of hazardous substance migration from container area (i.e., container area includes containers and any associated containment structures)
                  10
                
                
                  No diking (or no similar structure) surrounding container area
                  10
                
                
                  Diking surrounding container area unsound or not regularly inspected and maintained
                  10
                
                
                  No evidence of hazardous substance migration from container area and container area surrounded by sound diking that is regularly inspected and maintained
                  9
                
                
                  No evidence of hazardous substance migration from container area, container area surrounded by sound diking that is regularly inspected and maintained, and:
                  
                  9
                
                
                  (a) Essentially impervious base under container area with liquids collection and removal system
                  7
                
                
                  (b) Containment system includes essentially impervious base, liquids collection system, sufficient capacity to contain 10 percent of volume of all containers, and functioning and maintained run-on control; and spilled or leaked hazardous substances and accumulated precipitation removed in timely manner to prevent overflow of collection system, at least weekly inspection of containers, hazardous substances in leaking or deteriorating containers transferred to containers in good condition, and containers sealed except when waste is added or removed
                  5
                
                
                  (c) Free liquids present, containment system has sufficient capacity to hold total volume of all containers and to provide adequate freeboard, and single liner under container area with functioning leachate collection and removal system below liner
                  5
                
                
                  (d) Same as (c) except: double liner under container area with functioning leachate collection and removal system between liners
                  3
                
                
                  Containers inside or under maintained intact structure that provides protection from precipitation so that neither runoff nor leachate would be generated from any unsealed or ruptured containers, liquids or materials containing free liquids not deposited in any container, and functioning and maintained run-on control present
                  0
                
                
                  No evidence of hazardous substance migration from container area, containers leaking, and all free liquids eliminated at closure (either by removal of liquids or solidification of remaining wastes and waste residues)

                  Evaluate using All Sources criteria (with no bulk or free liquids deposited).
                  
                
                
                  
                    Tank
                  
                
                
                  Below-ground tank
                  Evaluate using All Sources criteria
                
                
                  Evidence of hazardous substance migration from tank area (i.e., tank area includes tank, ancillary equipment such as piping, and any associated containment structures)
                  10
                
                
                  No diking (or no similar structure) surrounding tank and ancillary equipment
                  10
                
                
                  Diking surrounding tank and ancillary equipment unsound or not regularly inspected and maintained
                  10
                
                
                  No evidence of hazardous substance migration from tank area and tank and ancillary equipment surrounded by sound diking that is regularly inspected and maintained
                   9
                
                
                  No evidence of hazardous substance migration from tank area, tank and ancillary equipment surrounded by sound diking that is regularly inspected and maintained, and:
                  
                
                
                  (a) Tank and ancillary equipment provided with secondary containment (e.g., liner under tank area, vault system, double-wall) with leak detection and collection system
                  7
                
                
                  (b) Tank and ancillary equipment provided with secondary containment system that detects and collects spilled or leaked hazardous substances and accumulated precipitation and has sufficient capacity to contain 110 percent of volume of largest tank within containment area, spilled or leaked hazardous substances and accumulated precipitation removed in a timely manner, at least weekly inspection of tank and secondary containment system, and all leaking or unfit-for-use tank systems promptly responded to
                  5
                
                
                  (c) Containment system has sufficient capacity to hold total volume of all tanks within the tank containment area and to provide adequate freeboard, and single liner under tank containment area with functioning leachate collection and removal system below liner
                  5
                
                
                  (d) Same as (c) except: double liner under tank containment area with functioning leachate collection and removal system between liners
                  3
                
                
                  Tank is above ground, and inside or under maintained intact structure that provides protection from precipitation so that neither runoff nor leachate would be generated from any material released from tank, liquids or materials containing free liquids not deposited in any tank, and functioning and maintained run-on control present
                  0
                
              

              Rainfall. Determine the 2-year, 24-hour rainfall for the site. Use site-specific, 2-year, 24-hour rainfall data if records are available for at least 20 years. If such site-specific data are not available, estimate the 2-year, 24-hour rainfall for the site from a rainfall-frequency map. Do not round the rainfall value to the nearest integer.
              
              Drainage area. Determine the drainage area for the sources at the site. Include in this drainage area both the source areas and the area upgradient of the sources, but exclude any portion of this drainage area for which runoff is diverted from entering the sources by storm sewers or run-on control and/or runoff management systems. Assign a drainage area value for the watershed from table 4-3.
              Soil group. Based on the predominant soil group within the drainage area described above, assign a soil group designation for the watershed from table 4-4 as follows:
              • Select the predominant soil group as that type which comprises the largest total area within the applicable drainage area.
              • If a predominant soil group cannot be delineated, select that soil group in the drainage area that yields the highest value for the runoff factor.
              Calculation of runoff factor value. Assign a combined rainfall/runoff value for the watershed from table 4-5, based on the 2-year, 24-hour rainfall and the soil group designation. Determine the runoff factor value for the watershed from table 4-6, based on the rainfall/runoff and drainage area values. Enter the runoff factor value in table 4-1.
              
                Table 4-3—Drainage Area Values
                
                  Drainage area (acres)
                  Assigned value
                
                
                  Less than 50
                  1
                
                
                  50 to 250
                  2
                
                
                  Greater than 250 to 1,000
                  3
                
                
                  Greater than 1,000
                  4
                
              
              
                Table 4-4—Soil Group Designations
                
                  Surface soil description
                  Soil group designation
                
                
                  Coarse-textured soils with high infiltration rates (for example, sands, loamy sands)
                  A
                
                
                  Medium-textured soils with moderate infiltration rates (for example, sandy loams, loams)
                  B
                
                
                  Moderately fine-textured soils with low infiltration rates (for example, silty loams, silts, sandy clay loams)
                  C
                
                
                  Fine-textured soils with very low infiltration rates (for example, clays, sandy clays, silty clay loams, clay loams, silty clays); or impermeable surfaces (for example, pavement)
                  D
                
              
              
                Table 4-5—Rainfall/Runoff Values
                
                  2-Year, 24-hour rainfall (inches)
                  Soil group designation
                  A
                  B
                  C
                  D
                
                
                  Less than 1.0
                  0
                  0
                  2
                  3
                
                
                  1.0 to less than 1.5
                  0
                  1
                  2
                  3
                
                
                  1.5 to less than 2.0
                  0
                  2
                  3
                  4
                
                
                  2.0 to less than 2.5
                  1
                  2
                  3
                  4
                
                
                  2.5 to less than 3.0
                  2
                  3
                  4
                  4
                
                
                  3.0 to less than 3.5
                  2
                  3
                  4
                  5
                
                
                  3.5 or greater
                  3
                  4
                  5
                  6
                
              
              
                Table 4-6—Runoff Factor Values
                
                  Drainage area value
                  Rainfall/runoff value
                  0
                  1
                  2
                  3
                  4
                  5
                  6
                
                
                  1
                  0
                  0
                  0
                  1
                  1
                  1
                  1
                
                
                  2
                  0
                  0
                  1
                  1
                  2
                  3
                  4
                
                
                  3
                  0
                  0
                  1
                  3
                  7
                  11
                  15
                
                
                  4
                  0
                  1
                  2
                  7
                  17
                  25
                  25
                
              
              4.1.2.1.2.1.3 Distance to surface water. Evaluate the distance to surface water as the shortest distance, along the overland segment, from any source with a surface water containment factor value greater than 0 to either the mean high water level for tidal waters or the mean water level for other surface waters. Based on this distance, assign a value from table 4-7 to the distance to surface water factor for the watershed. Enter this value in table 4-1.
              4.1.2.1.2.1.4 Calculation of factor value for potential to release by overland flow. Sum the factor values for runoff and distance to surface water for the watershed and multiply this sum by the factor value for containment. Assign the resulting product as the factor value for potential to release by overland flow for the watershed. Enter this value in table 4-1.
              4.1.2.1.2.2 Potential to release by flood. Evaluate potential to release by flood for each watershed as the product of two factors: containment (flood) and flood frequency. Evaluate potential to release by flood separately for each source that is within the watershed. Furthermore, for each source, evaluate potential to release by flood separately for each category of floodplain in which the source lies. (See section 4.1.2.1.2.2.2 for the applicable floodplain categories.) Calculate the value for the potential to release by flood factor as specified in 4.1.2.1.2.2.3.
              4.1.2.1.2.2.1 Containment (flood). For each source within the watershed, separately evaluate the containment (flood) factor for each category of floodplain in which the source is partially or wholly located. Assign a containment (flood) factor value from table 4-8 to each floodplain category applicable to that source. Assign a containment (flood) factor value of 0 to each floodplain category in which the source does not lie.
              4.1.2.1.2.2.2 Flood frequency. For each source within the watershed, separately evaluate the flood frequency factor for each category of floodplain in which the source is partially or wholly located. Assign a flood frequency factor value from table 4-9 to each floodplain category in which the source is located.
              4.1.2.1.2.2.3 Calculation of factor value for potential to release by flood. For each source within the watershed and for each category of floodplain in which the source is partially or wholly located, calculate a separate potential to release by flood factor value. Calculate this value as the product of the containment (flood) value and the flood frequency value applicable to the source for the floodplain category. Select the highest value calculated for those sources that meet the minimum size requirement specified in section 4.1.2.1.2.1.1 and assign it as the value for the potential to release by flood factor for the watershed. However, if, for this watershed, no source at the site meets the minimum size requirement, select the highest value calculated for the sources at the site eligible to be evaluated for this watershed and assign it as the value for this factor.
              
                Table 4-7—Distance to Surface Water Factor Values
                
                  Distance
                  Assigned value
                
                
                  Less than 100 feet
                  25
                
                
                  100 feet to 500 feet
                  20
                
                
                  Greater than 500 feet to 1,000 feet
                  16
                
                
                  Greater than 1,000 feet to 2,500 feet
                  9
                
                
                  Greater than 2,500 feet to 1.5 miles
                  6
                
                
                  Greater than 1.5 miles to 2 miles
                  3
                
              
              
                Table 4-8—Containment (Flood) Factor Values
                
                  Containment criteria
                  Assigned value
                
                
                  Documentation that containment at the source is designed, constructed, operated, and maintained to prevent a washout of hazardous substances by the flood being evaluated
                  0
                
                
                  Other
                  10
                
              
              
                Table 4-9—Flood Frequency Factor Values
                
                  Floodplain category
                  Assigned value
                
                
                  Source floods annually
                  50
                
                
                  Source in 10-year floodplain
                  50
                
                
                  Source in 100-year floodplain
                  25
                
                
                  Source in 500-year floodplain
                  7
                
                
                  None of above
                  0
                
              
              Enter this highest potential to release by flood factor value for the watershed in table 4-1, as well as the values for containment (flood) and flood frequency that yield this highest value.
              4.1.2.1.2.3 Calculation of potential to release factor value. Sum the factor values assigned to the watershed for potential to release by overland flow and potential to release by flood. Assign this sum as the potential to release factor value for the watershed, subject to a maximum value of 500. Enter this value in table 4-1.
              4.1.2.1.3 Calculation of drinking water threat-likelihood of release factor category value. If an observed release is established for the watershed, assign the observed release factor value of 550 as the likelihood of release factor category value for that watershed. Otherwise, assign the potential to release factor value for that watershed as the likelihood of release factor category value for that watershed. Enter the value assigned in table 4-1.
              4.1.2.2 Drinking water threat-waste characteristics. Evaluate the waste characteristics factor category for each watershed based on two factors: toxicity/persistence and hazardous waste quantity. Evaluate only those hazardous substances that are available to migrate from the sources at the site to surface water in the watershed via the overland/flood hazardous substance migration path for the watershed (see section 4.1.1.1). Such hazardous substances include:
              • Hazardous substances that meet the criteria for an observed release to surface water in the watershed.
              • All hazardous substances associated with a source that has a surface water containment factor value greater than 0 for the watershed (see sections 2.2.2, 2.2.3, 4.1.2.1.2.1.1, and 4.1.2.1.2.2.1).
              4.1.2.2.1 Toxicity/persistence. For each hazardous substance, assign a toxicity factor value, a persistence factor value, and a combined toxicity/persistence factor value as specified in sections 4.1.2.2.1.1 through 4.1.2.2.1.3. Select the toxicity/persistence factor value for the watershed as specified in section 4.1.2.2.1.3.
              4.1.2.2.1.1 Toxicity. Assign a toxicity factor value to each hazardous substance as specified in section 2.4.1.1.
              4.1.2.2.1.2 Persistence. Assign a persistence factor value to each hazardous substance. In assigning this value, evaluate persistence based primarily on the half-life of the hazardous substance in surface water and secondarily on the sorption of the hazardous substance to sediments. The half-life in surface water is defined for HRS purposes as the time required to reduce the initial concentration in surface water by one-half as a result of the combined decay processes of biodegradation, hydrolysis, photolysis, and volatilization. Sorption to sediments is evaluated for the HRS based on the logarithm of the n-octanol-water partition coefficient (log Kow) of the hazardous substance.
              Estimate the half-life (t1/2) of a hazardous substance as follows:
              
                
                EC15NO91.149
              
              where:
              
              h = Hydrolysis half-life.
              b = Biodegradation half-life.
              p = Photolysis half-life.
              v = Volatilization half-life.
              
              If one or more of these four component half-lives cannot be estimated for the hazardous substance from available data, delete that component half-life from the above equation. If none of these four component half-lives can be estimated for the hazardous substance from available data, use the default procedure indicated below. Estimate a half-life for the hazardous substance for lakes or for rivers, oceans, coastal tidal waters, and Great Lakes, as appropriate.
              If a half-life can be estimated for a hazardous substance:
              • Assign that hazardous substance a persistence factor value from the appropriate portion of table 4-10 (that is lakes; or rivers, oceans, coastal tidal waters, and Great Lakes).

              • Select the appropriate portion of table 4-10 as follows:
              
              -If there is one or more drinking water intakes along the hazardous substance migration path for the watershed, select the nearest drinking water intake as measured from the probable point of entry. If the in-water segment between the probable point of entry and this selected intake includes both lakes and other water bodies, use the lakes portion of table 4-10 only if more than half the distance to this selected intake lies in lake(s). Otherwise, use the rivers, oceans, coastal tidal waters, and Great Lakes portion of table 4-10. For contaminated sediments with no identified source, use the point where measurement begins (see section 4.1.1.2) rather than the probable point of entry.
              -If there are no drinking water intakes but there are intakes or points of use for any of the resource types listed in section 4.1.2.3.3, select the nearest such intake or point of use. Select the portion of table 4-10 based on this intake or point of use in the manner specified for drinking water intakes.
              -If there are no drinking water intakes and no specified resource intakes and points of use, but there is another type of resource listed in section 4.1.2.3.3 (for example, the water is usable for drinking water purposes even though not used), select the portion of table 4-10 based on the nearest point of this resource in the manner specified for drinking water intakes.
              
                Table 4-10—Persistence Factor Values—Half-Life
                
                  Surface water category
                  Substance half-life (days)
                  Assigned value a
                  
                
                
                  Rivers, oceans, coastal tidal waters, and Great Lakes
                  Less than or equal to 0.2Greater than 0.2 to 0.5
                    Greater than 0.5 to 1.5
                    Greater than 1.5
                  
                  0.00070.07
                    0.4
                    1
                  
                
                
                  Lakes
                  Less than or equal to 0.02Greater than 0.02 to 2
                    Greater than 2 to 20
                    Greater than 20
                  
                  0.00070.07
                    0.4
                    1
                  
                
                
                  a Do not round to nearest integer.
              
              If a half-life cannot be estimated for a hazardous substance from available data, use the following default procedure to assign a persistence factor value to that hazardous substance:
              • For those hazardous substances that are metals (or metalloids), assign a persistence factor value of 1 as a default for all surface water bodies.

              • For other hazardous substances (both organic and inorganic), assign a persistence factor value of 0.4 as a default for rivers, oceans, coastal tidal waters, and Great Lakes, and a persistence factor value of 0.07 as a default for lakes. Select the appropriate value in the same manner specified for using table 4-10.
              

              Use the persistence factor value assigned based on half-life or the default procedure unless the hazardous substance can be assigned a higher factor value from Table ­4-11, based on its Log Kow. If a higher value can be assigned from table 4-11, assign this higher value as the persistence factor value for the hazardous substance.
              
                Table 4-11—Persistence Factor Values—Log Kow
                
                
                  Log Kow
                  
                  Assigned value a
                  
                
                
                  Less than 3.5
                  0.0007
                
                
                  3.5 to less than 4.0
                  0.07
                
                
                  4.0 to 4.5
                  0.4
                
                
                  
                  Greater than 4.5
                  1
                
                
                  a Use for lakes, rivers, oceans, coastal tidal waters, and Great Lakes. Do not round to nearest integer.
              
              4.1.2.2.1.3 Calculation of toxicity/persistence factor value. Assign each hazardous substance a toxicity/persistence factor value from table 4-12, based on the values assigned to the hazardous substance for the toxicity and persistence factors. Use the hazardous substance with the highest toxicity/persistence factor value for the watershed to assign the toxicity/persistence factor value for the drinking water threat for the watershed. Enter this value in table 4-1.
              4.1.2.2.2 Hazardous waste quantity. Assign a hazardous waste quantity factor value for the watershed as specified in section 2.4.2. Enter this value in table 4-1.
              4.1.2.2.3 Calculation of drinking water threat-waste characteristics factor category value. Multiply the toxicity/persistence and hazardous waste quantity factor values for the watershed, subject to a maximum product of 1 × 108. Based on this product, assign a value from table 2-7 (section 2.4.3.1) to the drinking water threat-waste characteristics factor category for the watershed. Enter this value in table 4-1.
              
                Table 4-12—Toxicity/Persistence Factor Values a
                
                
                  Persistence factor value
                  Toxicity factor value
                  10,000
                  1,000
                  100
                  10
                  1
                  0
                
                
                  1.0
                  10,000
                  1,000
                  100
                  10
                  1
                  0
                
                
                  0.4
                  4,000
                  400
                  40
                  4
                  0.4
                  0
                
                
                  0.07
                  700
                  70
                  7
                  0.7
                  0.07
                  0
                
                
                  0.0007
                  7
                  0.7
                  0.07
                  0.007
                  0.0007
                  0
                
                
                  a Do not round to nearest integer.
              
              4.1.2.3 Drinking water threat-targets. Evaluate the targets factor category for each watershed based on three factors: nearest intake, population, and resources.
              To evaluate the nearest intake and population factors, determine whether the target surface water intakes are subject to actual or potential contamination as specified in section 4.1.1.2. Use either an observed release based on direct observation at the intake or the exposure concentrations from samples (or comparable samples) taken at or beyond the intake to make this determination (see section 4.1.2.1.1). The exposure concentrations for a sample (that is, surface water, benthic, or sediment sample) consist of the concentrations of those hazardous substances present that are significantly above background levels and attributable at least in part to the site (that is, those hazardous substance concentrations that meet the criteria for an observed release).
              When an intake is subject to actual contamination, evaluate it using Level I concentrations or Level II concentrations. If the actual contamination is based on an observed release by direct observation, use Level II concentrations for that intake. However, if the actual contamination is based on an observed release from samples, determine which level applies for the intake by comparing the exposure concentrations from samples (or comparable samples) to health-based benchmarks as specified in sections 2.5.1 and 2.5.2. Use the health-based benchmarks from table 3-10 (section 3.3.1) in determining the level of contamination from samples. For contaminated sediments with no identified source, evaluate the actual contamination using Level II concentrations (see section 4.1.1.2).
              4.1.2.3.1 Nearest intake. Evaluate the nearest intake factor based on the drinking water intakes along the overland/flood hazardous substance migration path for the watershed. Include standby intakes in evaluating this factor only if they are used for supply at least once a year.
              Assign the nearest intake factor a value as follows and enter the value in table 4-1:
              • If one or more of these drinking water intakes is subject to Level I concentrations as specified in section 4.1.2.3, assign a factor value of 50.
              • If not, but if one or more of these drinking water intakes is subject to Level II concentrations, assign a factor value of 45.
              • If none of these drinking water intakes is subject to Level I or Level II concentrations, determine the nearest of these drinking water intakes, as measured from the probable point of entry (or from the point where measurement begins for contaminated sediments with no identified source). Assign a dilution weight from table 4-13 to this intake, based on the type of surface water body in which it is located. Multiply this dilution weight by 20, round the product to the nearest integer, and assign it as the factor value.

              Assign the dilution weight from table 4-13 as follows:
              
              
                Table 4-13—Surface Water Dilution Weights
                
                  Type of surface water body a
                  
                  Descriptor
                  Flow characteristics
                  Assigned dilution weight b
                  
                
                
                  Minimal stream
                  Less than 10 cfs c
                  
                  1
                
                
                  Small to moderate stream
                  10 to 100 cfs
                  0.1
                
                
                  Moderate to large stream
                  Greater than 100 to 1,000 cfs
                  0.01
                
                
                  Large stream to river
                  Greater than 1,000 to 10,000 cfs
                  0.001
                
                
                  Large river
                  Greater than 10,000 to 100,000 cfs
                  0.0001
                
                
                  Very large river
                  Greater than 100,000 cfs
                  0.00001
                
                
                  Coastal tidal waters d
                  
                  Flow not applicable, depth not applicable
                  0.0001
                
                
                  Shallow ocean zone e or Great Lake
                  Flow not applicable, depth less than 20 feet
                  0.0001
                
                
                  Moderate depth ocean zone e or Great Lake
                  Flow not applicable, depth 20 to 200 feet
                  0.00001
                
                
                  Deep ocean zone e or Great Lake
                  Flow not applicable, depth greater than 200 feet
                  0.000005
                
                
                  3-mile mixing zone in quiet flowing river
                  10 cfs or greater
                  0.5
                
                
                  a Treat each lake as a separate type of water body and assign a dilution weight as specified in text.
                
                  b Do not round to nearest integer.
                
                  c cfs = cubic feet per second.
                
                  d Embayments, harbors, sounds, estuaries, back bays, lagoons, wetlands, etc., seaward from mouths of rivers and landward from baseline of Territorial Sea.
                
                  e Seaward from baseline of Territorial Sea. This baseline represents the generalized U.S. coastline. It is parallel to the seaward limit of the Territorial Sea and other maritime limits such as the inner boundary of the Federal fisheries jurisdiction and the limit of States jurisdiction under the Submerged Lands Act, as amended.
              
              • For a river (that is, surface water body types specified in table 4-13 as minimal stream through very large river), assign a dilution weight based on the average annual flow in the river at the intake. If available, use the average annual discharge as defined in the U.S. Geological Survey Water Resources Data Annual Report. Otherwise, estimate the average annual flow.
              • For a lake, assign a dilution weight as follows:
              
              -For a lake that has surface water flow entering the lake, assign a dilution weight based on the sum of the average annual flows for the surface water bodies entering the lake up to the point of the intake.
              -For a lake that has no surface water flow entering, but that does have surface water flow leaving, assign a dilution weight based on the sum of the average annual flows for the surface water bodies leaving the lake.
              -For a closed lake (that is, a lake without surface water flow entering or leaving), assign a dilution weight based on the average annual ground water flow into the lake, if available, using the dilution weight for the corresponding river flow rate in table 4-13. If not available, assign a default dilution weight of 1.
              • For the ocean and the Great Lakes, assign a dilution weight based on depth.
              • For coastal tidal waters, assign a dilution weight of 0.0001; do not consider depth or flow.

              • For a quiet-flowing river that has average annual flow of 10 cubic feet per second (cfs) or greater and that contains the probable point of entry to surface water, apply a zone of mixing in assigning the dilution weight:
              
              -Start the zone of mixing at the probable point of entry and extend it for 3 miles from the probable point of entry, except: if the surface water characteristics change to turbulent within this 3-mile distance, extend the zone of mixing only to the point at which the change occurs.
              -Assign a dilution weight of 0.5 to any intake that lies within this zone of mixing.
              -Beyond this zone of mixing, assign a dilution weight the same as for any other river (that is, assign the dilution weight based on average annual flow).
              -Treat a quiet-flowing river with an average annual flow of less than 10 cfs the same as any other river (that is, assign it a dilution weight of 1).
              
              In those cases where water flows from a surface water body with a lower assigned dilution weight (from table 4-13) to a surface water body with a higher assigned dilution weight (that is, water flows from a surface water body with more dilution to one with less dilution), use the lower assigned dilution weight as the dilution weight for the latter surface water body.
              4.1.2.3.2 Population. In evaluating the population factor, include only persons served by drinking water drawn from intakes that are along the overland/flood hazardous substance migration path for the watershed and that are within the target distance limit specified in section 4.1.1.2. Include residents, students, and workers who regularly use the water. Exclude transient populations such as customers and travelers passing through the area. When a standby intake is maintained on a regular basis so that water can be withdrawn, include it in evaluating the population factor.
              
              In estimating residential population, when the estimate is based on the number of residences, multiply each residence by the average number of persons per residence for the county in which the residence is located.
              In estimating the population served by an intake, if the water from the intake is blended with other water (for example, water from other surface water intakes or ground water wells), apportion the total population regularly served by the blended system to the intake based on the intake's relative contribution to the total blended system. In estimating the intake's relative contribution, assume each well or intake contributes equally and apportion the population accordingly, except: if the relative contribution of any one intake or well exceeds 40 percent based on average annual pumpage or capacity, estimate the relative contribution of the wells and intakes considering the following data, if available:
              • Average annual pumpage from the ground water wells and surface water intakes in the blended system.

              • Capacities of the wells and intakes in the blended system.
              
              For systems with standby surface water intakes or standby ground water wells, apportion the total population regularly served by the blended system as described above, except:
              • Exclude standby ground water wells in apportioning the population.
              • When using pumpage data for a standby surface water intake, use average pumpage for the period during which the standby intake is used rather than average annual pumpage.
              • For that portion of the total population that could be apportioned to a standby surface water intake, assign that portion of the population either to that standby intake or to the other surface water intake(s) and ground water well(s) that serve that population; do not assign that portion of the population both to the standby intake and to the other intake(s) and well(s) in the blended system. Use the apportioning that results in the highest population factor value. (Either include all standby intake(s) or exclude some or all of the standby intake(s) as appropriate to obtain this highest value.) Note that the specific standby intake(s) included or excluded and, thus, the specific apportioning may vary in evaluating different watersheds and in evaluating the ground water pathway.
              4.1.2.3.2.1 Level of contamination. Evaluate the population factor based on three factors: Level I concentrations, Level II concentrations, and potential contamination. Determine which factor applies for an intake as specified in section 4.1.2.3. Evaluate intakes subject to Level I concentration as specified in section 4.1.2.3.2.2, intakes subject to Level II concentration as specified in section 4.1.2.3.2.3, and intakes subject to potential contamination as specified in section 4.1.2.3.2.4.
              For the potential contamination factor, use population ranges in evaluating the factor as specified in section 4.1.2.3.2.4. For the Level I and Level II concentrations factors, use the population estimate, not population ranges, in evaluating both factors.
              4.1.2.3.2.2 Level I concentrations. Sum the number of people served by drinking water from intakes subject to Level I concentrations. Multiply this sum by 10. Assign this product as the value for this factor. Enter this value in table 4-1.
              4.1.2.3.2.3 Level II concentrations. Sum the number of people served by drinking water from intakes subject to Level II concentrations. Do not include people already counted under the Level I concentrations factor. Assign this sum as the value for this factor. Enter this value in table 4-1.
              4.1.2.3.2.4 Potential contamination. For each applicable type of surface water body in table 4-14, first determine the number of people served by drinking water from intakes subject to potential contamination in that type of surface water body. Do not include those people already counted under the Level I and Level II concentrations factors.
              
              
                Table 4-14—Dilution-Weighted Population Values for Potential Contamination Factor For Surface Water Migration Pathway a
                
                
                  Type of surface water body b
                  
                  Number of people
                  0
                  1 to 10
                  11 to 30
                  31 to 100
                  101 to 300
                  301 to 1,000
                  1,001 to 3,000
                  3,001 to 10,000
                  10,001 to 30,000
                  30,001 to 100,000
                  100,001 to 300,000
                  300,001 to 1,000,000
                  1,000,001 to 3,000,000
                  3,000,001 to 10,000,000
                
                
                  Minimal stream (<10 cfs)
                  0
                  4
                  17
                  53
                  164
                  522
                  1,633
                  5,214
                  16,325
                  52,137
                  163,246
                  521,360
                  1,632,455
                  5,213,590
                
                
                  Small to moderate stream (10 to 100 cfs)
                  0
                  0.4
                  2
                  5
                  16
                  52
                  163
                  521
                  1,633
                  5,214
                  16,325
                  52,136
                  163,245
                  521,359
                
                
                  Moderate to large stream (>100 to 1,000 cfs)
                  0
                  0.04
                  0.2
                  0.5
                  2
                  5
                  16
                  52
                  163
                  521
                  1,633
                  5,214
                  16,325
                  52,136
                
                
                  Large stream to river (>1,000 to 10,000 cfs)
                  0
                  0.004
                  0.02
                  0.05
                  0.2
                  0.5
                  2
                  5
                  16
                  52
                  163
                  521
                  1,632
                  5,214
                
                
                  Large river (>10,000 to 100,000 cfs)
                  0
                  0
                  0.002
                  0.005
                  0.02
                  0.05
                  0.2
                  0.5
                  2
                  5
                  16
                  52
                  163
                  521
                
                
                  Very large river (>100,000 cfs)
                  0
                  0
                  0
                  0.001
                  0.002
                  0.005
                  0.02
                  0.05
                  0.2
                  0.5
                  2
                  5
                  16
                  52
                
                
                  Shallow ocean zone or Great Lake (depth <20 feet)
                  0
                  0
                  0.002
                  0.005
                  0.02
                  0.05
                  0.2
                  0.5
                  2
                  5
                  16
                  52
                  163
                  521
                
                
                  Moderate ocean zone or Great Lake (depth 20 to 200 feet)
                  0
                  0
                  0
                  0.001
                  0.002
                  0.005
                  0.02
                  0.05
                  0.2
                  0.5
                  2
                  5
                  16
                  52
                
                
                  Deep ocean zone or Great Lakes (depth >200 feet)
                  0
                  0
                  0
                  0
                  0.001
                  0.003
                  0.008
                  0.03
                  0.08
                  0.3
                  1
                  3
                  8
                  26
                
                
                  3-mile mixing zone in quiet flowing river (≥10 cfs)
                  0
                  2
                  9
                  26
                  82
                  261
                  817
                  2,607
                  8,163
                  26,068
                  81,623
                  260,680
                  816,227
                  2,606,795
                
                
                  a Round the number of people to nearest integer. Do not round the assigned dilution-weighted population value to nearest integer.
                
                  b Treat each lake as a separate type of water body and assign it a dilution-weighted population value using the surface water body type with the same dilution-weighted from table 4-13 as the lake. If drinking water is withdrawn from coastal tidal water or the ocean, assign a dilution-weighted population value to it using the surface water body type with the same dilution weight from table 4-13 as the coastal tidal water or the ocean zone.
              
              
              For each type of surface water body, assign a dilution-weighted population value from table 4-14, based on the number of people included for that type of surface water body. (Note that the dilution-weighted population values in table 4-14 incorporate the dilution weights from table 4-13. Do not multiply the values from table 4-14 by these dilution weights.)
              Calculate the value for the potential contamination factor (PC) for the watershed as follows:
              
                EC15NO91.150
              
              where:
              
              Wi = Dilution-weighted population from table 4-14 for surface water body type i.
              n = Number of different surface water body types in the watershed.
              If PC is less than 1, do not round it to the nearest integer; if PC is 1 or more, round to the nearest integer. Enter this value for the potential contamination factor in table 4-1.
              4.1.2.3.2.5 Calculation of population factor value. Sum the factor values for Level I concentrations, Level II concentrations, and potential contamination. Do not round this sum to the nearest integer. Assign this sum as the population factor value for the watershed. Enter this value in table 4-1.
              4.1.2.3.3 Resources. To evaluate the resources factor for the watershed, select the highest value below that applies to the watershed. Assign this value as the resources factor value for the watershed. Enter this value in table 4-1.
              Assign a value of 5 if, within the in-water segment of the hazardous substance migration path for the watershed, the surface water is used for one or more of the following purposes:
              • Irrigation (5 acre minimum) of commercial food crops or commercial forage crops.
              • Watering of commercial livestock.
              • Ingredient in commercial food preparation.
              • Major or designated water recreation area, excluding drinking water use.
              Assign a value of 5 if, within the in-water segment of the hazardous substance migration path for the watershed, the surface water is not used for drinking water, but either of the following applies:
              • Any portion of the surface water is designated by a State for drinking water use under section 305(a) of the Clean Water Act, as amended.

              • Any portion of the surface water is usable for drinking water purposes.
              
              Assign a value of 0 if none of the above applies.
              4.1.2.3.4 Calculation of drinking water threat-targets factor category value. Sum the nearest intake, population, and resources factor values for the watershed. Do not round this sum to the nearest integer. Assign this sum as the drinking water threat-targets factor category value for the watershed. Enter this value in table 4-1.
              4.1.2.4 Calculation of the drinking water threat score for a watershed. Multiply the drinking water threat factor category values for likelihood of release, waste char-
              acteristics, and targets for the watershed, and round the product to the nearest integer. Then divide by 82,500. Assign the resulting value, subject to a maximum of 100, as the drinking water threat score for the watershed. Enter this value in table 4-1.
              4.1.3 Human food chain threat. Evaluate the human food chain threat for each watershed based on three factor categories: likelihood of release, waste characteristics, and targets.
              4.1.3.1 Human food chain threat-likelihood of release. Assign the same likelihood of release factor category value for the human food chain threat for the watershed as would be assigned in section 4.1.2.1.3 for the drinking water threat. Enter this value in table 4-1.
              4.1.3.2 Human food chain threat-waste characteristics. Evaluate the waste characteristics factor category for each watershed based on two factors: toxicity/persistence/bioaccumulation and hazardous waste quantity.
              4.1.3.2.1 Toxicity/persistence/bioaccumulation. Evaluate all those hazardous substances eligible to be evaluated for toxicity/persistence in the drinking water threat for the watershed (see section 4.1.2.2).
              4.1.3.2.1.1 Toxicity. Assign a toxicity factor value to each hazardous substance as specified in section 2.4.1.1.
              4.1.3.2.1.2 Persistence. Assign a persistence factor value to each hazardous substance as specified for the drinking water threat (see section 4.1.2.2.1.2), except: use the predominant water category (that is, lakes; or rivers, oceans, coastal tidal waters, or Great Lakes) between the probable point of entry and the nearest fishery (not the nearest drinking water or resources intake) along the hazardous substance migration path for the watershed to determine which portion of table 4-10 to use. Determine the predominant water category based on distance as specified in section 4.1.2.2.1.2. For contaminated sediments with no identified source, use the point where measurement begins rather than the probable point of entry.
              4.1.3.2.1.3 Bioaccumulation potential. Use the following data hierarchy to assign a bioaccumulation potential factor value to each hazardous substance:
              • Bioconcentration factor (BCF) data.

              • Logarithm of the n-octanol-water partition coefficient (log Kow) data.
              • Water solubility data.
                
              
              Assign a bioaccumulation potential factor value to each hazardous substance from table 4-15.
              If BCF data are available for any aquatic human food chain organism for the substance being evaluated, assign the bioaccumulation potential factor value to the hazardous substance as follows:
              • If BCF data are available for both fresh water and salt water for the hazardous substance, use the BCF data that correspond to the type of water body (that is, fresh water or salt water) in which the fisheries are located to assign the bioaccumulation potential factor value to the hazardous substance.
              • If, however, some of the fisheries being evaluated are in fresh water and some are in salt water, or if any are in brackish water, use the BCF data that yield the higher factor value to assign the bioaccumulation potential factor value to the hazardous substance.
              • If BCF data are available for either fresh water or salt water, but not for both, use the available BCF data to assign the bioaccumulation potential factor value to the hazardous substance.

              If BCF data are not available for the hazardous substance, use log Kow data to assign a bioaccumulation potential factor value to organic substances, but not to inorganic substances. If BCF data are not available, and if either log Kow data are not available, the log Kow is available but exceeds 6.0, or the substance is an inorganic substance, use water solubility data to assign a bioaccumulation potential factor value.
              
                Table 4-15—Bioaccumulation Potential Factor Values a
                
                If bioconcentration factor (BCF) data are available for any aquatic human food chain organism, assign a value as follows: b
                
                
                  BCF
                  Assigned value
                
                
                  Greater than or equal to 10,000
                  50,000
                
                
                  1,000 to less than 10,000
                  5,000
                
                
                  100 to less than 1,000
                  500
                
                
                  10 to less than 100
                  50
                
                
                  1 to less than 10
                  5
                
                
                  Less than 1
                  0.5
                
              
              If BCF data are not available, and log Kow data are available and do not exceed 6.0, assign a value to an organic hazardous substance as follows (for inorganic hazardous substances, skip this step and proceed to the next):
              
                
                  Log Kow
                  
                  Assigned value
                
                
                  5.5 to 6.0
                  50,000
                
                
                  4.5 to less than 5.5
                  5,000
                
                
                  3.2 to less than 4.5
                  500
                
                
                  2.0 to less than 3.2
                  50
                
                
                  0.8 to less than 2.0
                  5
                
                
                  Less than 0.8
                  0.5
                
              
              If BCF data are not available, and if either Log Kow data are not available, a log Kow is available but exceeds 6.0, or the substance is an inorganic substance, assign a value as follows:
              
                Table 4-15—Bioaccumulation Potential Factor Values a—Concluded
                
                  Water solubility (mg/l)
                  Assigned value
                
                
                  Less than 25
                  50,000
                
                
                  25 to 500
                  5,000
                
                
                  Greater than 500 to 1,500
                  500
                
                
                  Greater than 1,500
                  0.5
                
                
                  
                    If none of these data are available, assign a value of 0.5.
                  
                
                
                  a Do not round to nearest integer.
                
                  b See text for use of freshwater and saltwater BCF data.
                 
              

              Do not distinguish between fresh water and salt water in assigning the bioaccumulation potential factor value based on log Kow or water solubility data.
              If none of these data are available, assign the hazardous substance a bioaccumulation potential factor value of 0.5.
              4.1.3.2.1.4 Calculation of toxicity/persistence/bioaccumulation factor value. Assign each hazardous substance a toxicity/persistence factor value from table 4-12, based on the values assigned to the hazardous substance for the toxicity and persistence factors. Then assign each hazardous substance a toxicity/persistence/bioaccumulation factor value from table 4-16, based on the values assigned for the toxicity/persistence and bioaccumulation potential factors. Use the hazardous substance with the highest toxicity/persistence/bioaccumulation factor value for the watershed to assign the value to this factor. Enter this value in table 4-1.
              
                Table 4-16—Toxicity/Persistence/Bioaccumulation Factor Values a
                
                
                  Toxicity persistence factor value
                  Bioaccumulation potential factor value
                  50,000
                  5,000
                  500
                  50
                  5
                  0.5
                
                
                  10,000
                  5 × 108
                  
                  5 × 107
                  
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                
                
                  4,000
                  2 × 108
                  
                  2 × 107
                  
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                
                
                  1,000
                  5 × 107
                  
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                
                
                  700
                  3.5 × 107
                  
                  3.5 × 106
                  
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                
                
                  400
                  2 × 107
                  
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                
                
                  100
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                  50
                
                
                  
                  70
                  3.5 × 106
                  
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                  35
                
                
                  40
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                  20
                
                
                  10
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                  50
                  5
                
                
                  7
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                  35
                  3.5
                
                
                  4
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                  20
                  2
                
                
                  1
                  5 × 104
                  
                  5,000
                  500
                  50
                  5
                  0.5
                
                
                  0.7
                  3.5 × 104
                  
                  3,500
                  350
                  35
                  3.5
                  0.35
                
                
                  0.4
                  2 × 104
                  
                  2,000
                  200
                  20
                  2
                  0.2
                
                
                  0.07
                  3,500
                  350
                  35
                  3.5
                  0.35
                  0.035
                
                
                  0.007
                  350
                  35
                  3.5
                  0.35
                  0.035
                  0.0035
                
                
                  0.0007
                  35
                  3.5
                  0.35
                  0.035
                  0.0035
                  0.00035
                
                
                  0
                  0
                  0
                  0
                  0
                  0
                  0
                
                
                  a Do not round to nearest integer.
              
              4.1.3.2.2 Hazardous waste quantity. Assign the same factor value for hazardous waste quantity for the watershed as would be assigned in section 4.1.2.2.2 for the drinking water threat. Enter this value in table 4-1.
              4.1.3.2.3 Calculation of human food chain threat-waste characteristics factor category value. For the hazardous substance selected for the watershed in section 4.1.3.2.1.4, use its toxicity/persistence factor value and bioaccumulation potential factor value as follows to assign a value to the waste characteristics factor category. First, multiply the toxicity/persistence factor value and the hazardous waste quantity factor value for the watershed, subject to a maximum product of 1 × 108. Then multiply this product by the bioaccumulation potential factor value for this hazardous substance, subject to a maximum product of 1 × 1012. Based on this second product, assign a value from Table ­2-7 (section 2.4.3.1) to the human food chain threat-waste characteristics factor category for the watershed. Enter this value in table 4-1.
              4.1.3.3 Human food chain threat-targets. Evaluate two target factors for each watershed: food chain individual and population. For both factors, determine whether the target fisheries are subject to actual or potential human food chain contamination.
              Consider a fishery (or portion of a fishery) within the target distance limit of the watershed to be subject to actual human food chain contamination if any of the following apply:
              • A hazardous substance having a bioaccumulation potential factor value of 500 or greater is present either in an observed release by direct observation to the watershed or in a surface water or sediment sample from the watershed at a level that meets the criteria for an observed release to the watershed from the site, and at least a portion of the fishery is within the boundaries of the observed release (that is, it is located either at the point of direct observation or at or between the probable point of entry and the most distant sampling point establishing the observed release).
              • The fishery is closed, and a hazardous substance for which the fishery has been closed has been documented in an observed release to the watershed from the site, and at least a portion of the fishery is within the boundaries of the observed release.

              • A hazardous substance is present in a tissue sample from an essentially sessile, benthic, human food chain organism from the watershed at a level that meets the criteria for an observed release to the watershed from the site, and at least a portion of the fishery is within the boundaries of the observed release.
              
              For a fishery that meets any of these three criteria, but that is not wholly within the boundaries of the observed release, consider only the portion of the fishery that is within the boundaries of the observed release to be subject to actual human food chain contamination. Consider the remainder of the fishery within the target distance limit to be subject to potential food chain contamination.
              In addition, consider all other fisheries that are partially or wholly within the target distance limit for the watershed, including fisheries partially or wholly within the boundaries of an observed release for the watershed that do not meet any of the three criteria listed above, to be subject to potential human food chain contamination. If only a portion of the fishery is within the target distance limit for the watershed, include only that portion in evaluating the targets factor category.

              When a fishery (or portion of a fishery) is subject to actual food chain contamination, determine the part of the fishery subject to Level I concentrations and the part subject to Level II concentrations. If the actual food chain contamination is based on direct observation, evaluate it using Level II concentrations. However, if the actual food chain contamination is based on samples from the watershed, use these samples and, if available, additional tissue samples from aquatic human food chain organisms as specified below, to determine the part subject to Level I concentrations and the part subject to Level II concentrations:
              • Determine the level of actual contamination from samples (including tissue samples from essentially sessile, benthic organisms) that meet the criteria for actual food chain contamination by comparing the exposure concentrations (see section 4.1.2.3) from these samples (or comparable samples) to the health-based benchmarks from table 4-17, as described in section 2.5.1 and 2.5.2. Use only the exposure concentrations for those hazardous substances in the sample (or comparable samples) that meet the criteria for actual contamination of the fishery.
              • In addition, determine the level of actual contamination from other tissue samples by comparing the concentrations of hazardous substances in the tissue samples (or comparable tissue samples) to the health-based benchmarks from table 4-17, as described in sections 2.5.1 and 2.5.2. Use only those additional tissue samples and only those hazardous substances in the tissue samples that meet all the following criteria:
              -The tissue sample is from a location that is within the boundaries of the actual food chain contamination for the site (that is, either at the point of direct observation or at or between the probable point of entry and the most distant sample point meeting the criteria for actual food chain contamination).
              -The tissue sample is from a species of aquatic human food chain organism that spends extended periods of time within the boundaries of the actual food chain contamination for the site and that is not an essentially sessile, benthic organism.
              -The hazardous substance is a substance that is also present in a surface water, benthic, or sediment sample from within the target distance limit for the watershed and, for such a sample, meets the criteria for actual food chain contamination.
              Table 4-17—Health-Based Benchmarks for Hazardous Substances in Human Food Chain
              • Concentration corresponding to Food and Drug Administration Action Level (FDAAL) for fish or shellfish.

              • Screening concentration for cancer corresponding to that concentration that corresponds to the 10−6 individual cancer risk for oral exposures.

              • Screening concentration for noncancer toxicological responses corresponding to the Reference Dose (RfD) for oral exposures.
              
              4.1.3.3.1 Food chain individual. Evaluate the food chain individual factor based on the fisheries (or portions of fisheries) within the target distance limit for the watershed. Assign this factor a value as follows:
              • If any fishery (or portion of a fishery) is subject to Level I concentrations, assign a value of 50.
              • If not, but if any fishery (or portion of a fishery) is subject to Level II concentrations, assign a value of 45.
              • If not, but if there is an observed release of a hazardous substance having a bioaccumulation potential factor value of 500 or greater to surface water in the watershed and there is a fishery (or portion of a fishery) present anywhere within the target distance limit, assign a value of 20.

              • If there is no observed release to surface water in the watershed or there is no observed release of a hazardous substance having a bioaccumulation potential factor value of 500 or greater, but there is a fishery (or portion of a fishery) present anywhere within the target distance limit, assign a value as follows:
              
              -Using table 4-13, determine the highest dilution weight (that is, lowest amount of dilution) applicable to the fisheries (or portions of fisheries) within the target distance limit. Multiply this dilution weight by 20 and round to the nearest integer.
              -Assign this calculated value as the factor value.

              • If there are no fisheries (or portions of fisheries) within the target distance limit of the watershed, assign a value of 0.
              
              Enter the value assigned in table 4-1.
              4.1.3.3.2 Population. Evaluate the population factor for the watershed based on three factors: Level I concentrations, Level II concentrations, and potential human food chain contamination. Determine which factor applies for a fishery (or portion of a fishery) as specified in section 4.1.3.3.
              4.1.3.3.2.1 Level I concentrations. Determine those fisheries (or portions of fisheries) within the watershed that are subject to Level I concentrations.
              Estimate the human food chain population value for each fishery (or portion of a fishery) as follows:
              • Estimate human food chain production for the fishery based on the estimated annual production (in pounds) of human food chain organisms (for example, fish, shellfish) for that fishery, except: if the fishery is closed and a hazardous substance for which the fishery has been closed has been documented in an observed release to the fishery from a source at the site, use the estimated annual production for the period prior to closure of the fishery or use the estimated annual production from comparable fisheries that are not closed.

              • Assign the fishery a value for human food chain population from table 4-18, based on the estimated human food production for the fishery.
              

              • Set boundaries between fisheries at those points where human food chain production changes or where the surface water dilution weight changes.
              
              Sum the human food chain population value for each fishery (and portion of a fishery). Multiply this sum by 10. If the product is less than 1, do not round it to the nearest integer; if 1 or more, round to the nearest integer. Assign the resulting value as the Level I concentrations factor value. Enter this value in table 4-1.
              4.1.3.3.2.2 Level II concentrations. Determine those fisheries (or portions of fisheries) within the watershed that are subject to Level II concentrations. Do not include any fisheries (or portions of fisheries) already counted under the Level I concentrations factor.
              Assign each fishery (or portion of a fishery) a value for human food chain population from table 4-18, based on the estimated human food production for the fishery. Estimate the human food chain production for the fishery as specified in section 4.1.3.3.2.1.
              Sum the human food chain population value for each fishery (and portion of a fishery). If this sum is less than 1, do not round it to the nearest integer; if 1 or more, round to the nearest integer. Assign the resulting value as the Level II concentrations factor value. Enter this value in table 4-1.
              
                Table 4-18—Human Food Chain Population Values a
                
                
                  Human food chain production (pounds per year)
                  Assigned human food chain population value
                
                
                  0
                  0
                
                
                  Greater than 0 to 100
                  0.03
                
                
                  Greater than 100 to 1,000
                  0.3
                
                
                  Greater than 1,000 to 10,000
                  3
                
                
                  Greater than 10,000 to 100,000
                  31
                
                
                  Greater than 100,000 to 1,000,000
                  310
                
                
                  Greater than 106 to 107
                  
                  3,100
                
                
                  Greater than 107 to 108
                  
                  31,000
                
                
                  Greater than 108 to 109
                  
                  310,000
                
                
                  Greater than 109
                  
                  3,100,000
                
                
                  a Do not round to nearest integer.
              
              4.1.3.3.2.3 Potential human food chain contamination. Determine those fisheries (or portions of fisheries) within the watershed that are subject to potential human food chain contamination. Do not include those fisheries (or portion of fisheries) already counted under the Level I or Level II concentrations factors.
              Calculate the value for the potential human food chain contamination factor (PF) for the watershed as follows:
              
                EC15NO91.151
              
              where:
              
              Pi = Human food chain population value for fishery i.
              Di = Dilution weight from table 4-13 for fishery i.
              n = Number of fisheries subject to potential human food chain contamination.
              
              In calculating PF:
              • Estimate the human food chain population value (Pi) for a fishery (or portion of a fishery) as specified in section 4.1.3.3.2.1.

              • Assign the fishery (or portion of a fishery) a dilution weight as indicated in table 4-13 (section 4.1.2.3.1), except: do not assign a dilution weight of 0.5 for a “3-mile mixing zone in quiet flowing river”; instead assign a dilution weight based on the average annual flow.
              
              If PF is less than 1, do not round it to the nearest integer; if PF is 1 or more, round to the nearest integer. Enter the value assigned in table 4-1.
              4.1.3.3.2.4 Calculation of population factor value. Sum the values for the Level I concentrations, Level II concentrations, and potential human food chain contamination factors for the watershed. Do not round this sum to the nearest integer. Assign it as the population factor value for the watershed. Enter this value in table 4-1.
              4.1.3.3.3 Calculation of human food chain threat-targets factor category value. Sum the food chain individual and population factor values for the watershed. Do not round this sum to the nearest integer. Assign it as the human food chain threat-targets factor category value for the watershed. Enter this value in table 4-1.
              4.1.3.4 Calculation of human food chain threat score for a watershed. Multiply the human food chain threat factor category values for likelihood of release, waste characteristics, and targets for the watershed, and round the product to the nearest integer. Then divide by 82,500. Assign the resulting value, subject to a maximum of 100, as the human food chain threat score for the watershed. Enter this score in table 4-1.
              4.1.4 Environmental threat. Evaluate the environmental threat for the watershed based on three factor categories: likelihood of release, waste characteristics, and targets.
              4.1.4.1 Environmental threat-likelihood of release. Assign the same likelihood of release factor category value for the environmental threat for the watershed as would be assigned in section 4.1.2.1.3 for the drinking water threat. Enter this value in table 4-1.
              4.1.4.2 Environmental threat-waste characteristics. Evaluate the waste characteristics factor category for each watershed based on two factors: ecosystem toxicity/persistence/bioaccumulation and hazardous waste quantity.
              4.1.4.2.1 Ecosystem toxicity/persistence/bioaccumulation. Evaluate all those hazardous substances eligible to be evaluated for toxicity/persistence in the drinking water threat for the watershed (see section 4.1.2.2).
              4.1.4.2.1.1 Ecosystem toxicity. Assign an ecosystem toxicity factor value from Table 4-19 to each hazardous substance on the basis of the following data hierarchy:
              • EPA chronic Ambient Water Quality Criterion (AWQC) for the substance.
              • EPA chronic Ambient Aquatic Life Advisory Concentrations (AALAC) for the substance.
              • EPA acute AWQC for the substance.
              • EPA acute AALAC for the substance.
              • Lowest LC50 value for the substance.
              In assigning the ecosystem toxicity factor value to the hazardous substance:
              • If either an EPA chronic AWQC or AALAC is available for the hazardous substance, use it to assign the ecosystem toxicity factor value. Use the chronic AWQC in preference to the chronic AALAC when both are available.
              • If neither is available, use the EPA acute AWQC or AALAC to assign the ecosystem toxicity factor value. Use the acute AWQC in preference to the acute AALAC.

              • If none of the chronic and acute AWQCs and AALACs is available, use the lowest LC50 value to assign the ecosystem toxicity factor value.
              • If an LC50 value is also not available, assign an ecosystem toxicity factor value of 0 to the hazardous substance and use other hazardous substances for which data are available in evaluating the pathway.
              
              If an ecosystem toxicity factor value of 0 is assigned to all hazardous substances eligible to be evaluated for the watershed (that is, insufficient data are available for evaluating all the substances), use a default value of 100 as the ecosystem toxicity factor value for all these hazardous substances.
              With regard to the AWQC, AALAC, or LC50 selected for assigning the ecosystem toxicity factor value to the hazardous substance:
              • If values for the selected AWQC, AALAC, or LC50 are available for both fresh water and marine water for the hazardous substance, use the value that corresponds to the type of water body (that is, fresh water or salt water) in which the sensitive environments are located to assign the ecosystem toxicity factor value to the hazardous substance.
              • If, however, some of the sensitive environments being evaluated are in fresh water and some are in salt water, or if any are in brackish water, use the value (fresh water or marine) that yields the higher factor value to assign the ecosystem toxicity factor value to the hazardous substance.
              • If a value for the selected AWQC, AALAC, or LC50 is available for either fresh water or marine water, but not for both, use the available one to assign an ecosystem toxicity factor value to the hazardous substance.
              
                Table 4-19—Ecosystem Toxicity Factor Values
                If an EPA chronic AWQC a or AALAC b is available, assign a value as follows: c
                
                
                  EPA chronic AWQC or AALAC
                  Assigned value
                
                
                  Less than 1 µg/l
                  10,000
                
                
                  1 to 10 µg/l
                  1,000
                
                
                  Greater than 10 to 100 µg/l
                  100
                
                
                  Greater than 100 to 1,000 µg/l
                  10
                
                
                  Greater than 1,000 µg/l
                  1
                
                
                  
                    If neither an EPA chronic AWQC nor EPA chronic AALAC is available, assign a value based on the EPA acute AWQC or AALAC as follows: c
                  
                
              
              
                
                  EPA acute AWQC or AALAC
                  Assigned value
                
                
                  Less than 100 µg/l
                  10,000
                
                
                  100 to 1,000 µg/l
                  1,000
                
                
                  Greater than 1,000 to 10,000 µg/l
                  100
                
                
                  Greater than 10,000 to 100,000 µg/l
                  10
                
                
                  Greater than 100,000 µg/l
                  1
                
                
                  
                    If neither an EPA chronic or acute AWQC nor EPA chronic or acute AALAC is available, assign a value from the LC
                    50
                    as follows:
                  
                
              
              
                
                  LC50
                  
                  Assigned value
                
                
                  Less than 100 µg/l
                  10,000
                
                
                  100 to 1,000 µg/l
                  1,000
                
                
                  Greater than 1,000 to 10,000 µg/l
                  100
                
                
                  Greater than 10,000 to 100,000 µg/l
                  10
                
                
                  Greater than 100,000 µg/l
                  1
                
                
                  
                    If none of the AWQCs and AALACs nor the LC
                    50
                    is available, assign a value of 0.
                  
                
                
                  a AWQC—Ambient Water Quality Criteria.
                
                  b AALAC—Ambient Aquatic Life Advisory Concentrations.
                
                  c Use the AWQC value in preference to the AALAC when both are available. See text for use of fresh water and marine values.
              
              4.1.4.2.1.2 Persistence. Assign a persistence factor value to each hazardous substance as specified in section 4.1.2.2.1.2, except: use the predominant water category (that is lakes; or rivers, oceans, coastal tidal waters, or Great Lakes) between the probable point of entry and the nearest sensitive environment (not the nearest drinking water or resources intake) along the hazardous substance migration path for the watershed to determine which portion of table 4-10 to use. Determine the predominant water category based on distance as specified in section 4.1.2.2.1.2. For contaminated sediments with no identified source, use the point where measurement begins rather than the probable point of entry.
              4.1.4.2.1.3 Ecosystem bioaccumulation potential. Assign an ecosystem bioaccumulation potential factor value to each hazardous substance in the same manner specified for the bioaccumulation potential factor in section 4.1.3.2.1.3, except:

              • Use BCF data for all aquatic organisms, not just for aquatic human food chain organisms.
              
              • Use the BCF data that corresponds to the type of water body (that is, fresh water or salt water) in which the sensitive environments (not fisheries) are located.
              4.1.4.2.1.4 Calculation of ecosystem toxicity/persistence/bioaccumulation factor value. Assign each hazardous substance an ecosystem toxicity/persistence factor value from table 4-20, based on the values assigned to the hazardous substance for the ecosystem toxicity and persistence factors. Then assign each hazardous substance an ecosystem toxicity/persistence/bioaccumulation factor value from table ­4-21, based on the values assigned for the ecosystem toxicity/persistence and ecosystem bioaccumulation potential factors. Select the hazardous substance with the highest ecosystem toxicity/persistence/bioaccumulation factor value for the watershed and use it to assign the value to this factor. Enter this value in table 4-1.
              
                Table 4-20—Ecosystem Toxicity/Persistence Factor Values a
                
                
                  Persistence factor value
                  Ecosystem toxicity factor value
                  10,000
                  1,000
                  100
                  10
                  1
                  0
                
                
                  1.0
                  10,000
                  1,000
                  100
                  10
                  1
                  0
                
                
                  0.4
                  4,000
                  400
                  40
                  4
                  0.4
                  0
                
                
                  0.07
                  700
                  70
                  7
                  0.7
                  0.07
                  0
                
                
                  0.0007
                  7
                  0.7
                  0.07
                  0.007
                  0.0007
                  0
                
                
                  a Do not round to nearest integer.
              
              
                Table 4-21—Ecosystem Toxicity/Persistence/Bioaccumulation Factor Values a
                
                
                  Ecosystem toxicity persistence factor value
                  Ecosystem bioaccumulation potential factor value
                  50,000
                  5,000
                  500
                  50
                  5
                  0.5
                
                
                  10,000
                  5 × 108
                  
                  5 × 107
                  
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                
                
                  4,000
                  2 × 108
                  
                  2 × 107
                  
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                
                
                  1,000
                  5 × 107
                  
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                
                
                  700
                  3.5 × 107
                  
                  3.5 × 106
                  
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                
                
                  400
                  2 × 107
                  
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                
                
                  100
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                  50
                
                
                  70
                  3.5 × 106
                  
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                  35
                
                
                  40
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                  20
                
                
                  10
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                  50
                  5
                
                
                  7
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                  35
                  3.5
                
                
                  4
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                  20
                  2
                
                
                  1
                  5 × 104
                  
                  5,000
                  500
                  50
                  5
                  0.5
                
                
                  0.7
                  3.5 × 104
                  
                  3,500
                  350
                  35
                  3.5
                  0.35
                
                
                  0.4
                  2 × 104
                  
                  2,000
                  200
                  20
                  2
                  0.2
                
                
                  0.07
                  3,500
                  350
                  35
                  3.5
                  0.35
                  0.035
                
                
                  0.007
                  350
                  35
                  3.5
                  0.35
                  0.035
                  0.0035
                
                
                  0.0007
                  35
                  3.5
                  0.35
                  0.035
                  0.0035
                  0.00035
                
                
                  0
                  0
                  0
                  0
                  0
                  0
                  0
                
                
                  a Do not round to nearest integer.
              
              4.1.4.2.2 Hazardous waste quantity. Assign the same factor value for hazardous waste quantity for the watershed as would be assigned in section 4.1.2.2.2 for the drinking water threat. Enter this value in table 4-1.
              4.1.4.2.3 Calculation of environmental threat-waste characteristics factor category value. For the hazardous substance selected for the watershed in section 4.1.4.2.1.4, use its ecosystem toxicity/persistence factor value and ecosystem bioaccumulation potential factor value as follows to assign a value to the waste characteristics factor category. First, multiply the ecosystem toxicity/persistence factor value and the hazardous waste quantity factor value for the watershed, subject to a maximum product of 1 × 108. Then multiply this product by the ecosystem bioaccumulation potential factor value for this hazardous substance, subject to a maximum product of 1 × 1012. Based on this second product, assign a value from Table ­2-7 (section 2.4.3.1) to the environmental threat-waste characteristics factor category for the watershed. Enter this value in table 4-1.
              Table 4-22—Ecological-Based Benchmarks for Hazardous Substances in Surface Water
              • Concentration corresponding to EPA Ambient Water Quality Criteria (AWQC) for protection of aquatic life (fresh water or marine).

              • Concentration corresponding to EPA Ambient Aquatic Life Advisory Concentrations (AALAC).
              
              • Select the appropriate AWQC and AALAC as follows:
              -Use chronic value, if available; otherwise use acute value.
              -If the sensitive environment being evaluated is in fresh water, use fresh water value, except: if no fresh water value is available, use marine value if available.
              -If the sensitive environment being evaluated is in salt water, use marine value, except: if no marine value is available, use fresh water value if available.
              -If the sensitive environment being evaluated is in both fresh water and salt water, or is in brackish water, use lower of fresh water or marine values.
              
                Table 4-23—Sensitive Environments Rating Values
                
                  Sensitive environment
                  Assigned value
                
                
                  Critical habitat a for Federal designated endangered or threatened species
                  100
                
                
                  Marine Sanctuary
                
                
                  National Park
                
                
                  Designated Federal Wilderness Area
                
                
                  Areas identified under Coastal Zone Management Act b
                  
                
                
                  Sensitive areas identified under National Estuary Program c or Near Coastal Waters Program d
                  
                
                
                  Critical areas identified under the Clean Lakes Program e
                  
                
                
                  National Monument f
                  
                
                
                  National Seashore Recreational Area
                
                
                  National Lakeshore Recreational Area
                
                
                  Habitat known to be used by Federal designated or proposed endangered or threatened species
                  75
                
                
                  National Preserve
                
                
                  National or State Wildlife Refuge
                
                
                  Unit of Coastal Barrier Resources System
                
                
                  Coastal Barrier (undeveloped)
                
                
                  Federal land designated for protection of natural ecosystems
                
                
                  Administratively Proposed Federal Wilderness Area
                
                
                  Spawning areas critical g for the maintenance of fish/shellfish species within river, lake, or coastal tidal waters
                
                
                  Migratory pathways and feeding areas critical for maintenance of anadromous fish species within river reaches or areas in lakes or coastal tidal waters in which the fish spend extended periods of time
                
                
                  Terrestrial areas utilized for breeding by large or dense aggregations of animals h
                  
                
                
                  National river reach designated as Recreational
                
                
                  Habitat known to be used by State designated endangered or threatened species
                  50
                
                
                  Habitat known to be used by species under review as to its Federal endangered or threatened status
                
                
                  Coastal Barrier (partially developed)
                
                
                  Federal designated Scenic or Wild River
                
                
                  State land designated for wildlife or game management
                  25
                
                
                  State designated Scenic or Wild River
                
                
                  State designated Natural Areas
                
                
                  Particular areas, relatively small in size, important to maintenance of unique biotic communities
                
                
                  State designated areas for protection or maintenance of aquatic life i
                  
                  5
                
                
                  a Critical habitat as defined in 50 CFR 424.02.
                
                  b Areas identified in State Coastal Zone Management plans as requiring protection because of ecological value.
                
                  c National Estuary Program study areas (subareas within estuaries) identified in Comprehensive Conservation and Management Plans as requiring protection because they support critical life stages of key estuarine species (Section 320 of Clean Water Act, as amended).
                
                  d Near Coastal Waters as defined in Sections 104(b)(3), 304(1), 319, and 320 of Clean Water Act, as amended.
                
                  e Clean Lakes Program critical areas (subareas within lakes, or in some cases entire small lakes) identified by State Clean Lake Plans as critical habitat (Section 314 of Clean Water Act, as amended).
                
                  f Use only for air migration pathway.
                
                  g Limit to areas described as being used for intense or concentrated spawning by a given species.
                
                  h For the air migration pathway, limit to terrestrial vertebrate species. For the surface water migration pathway, limit to terrestrial vertebrate species with aquatic or semiaquatic foraging habits.
                
                  i Areas designated under Section 305(a) of Clean Water Act, as amended.
              
              
                Table 4-24—Wetlands Rating Values for Surface Water Migration Pathway
                
                  Total length of wetlands a (miles)
                  Assigned value
                
                
                  Less than 0.1
                  0
                
                
                  0.1 to 1
                  25
                
                
                  Greater than 1 to 2
                  50
                
                
                  Greater than 2 to 3
                  75
                
                
                  Greater than 3 to 4
                  100
                
                
                  Greater than 4 to 8
                  150
                
                
                  Greater than 8 to 12
                  250
                
                
                  Greater than 12 to 16
                  350
                
                
                  Greater than 16 to 20
                  450
                
                
                  Greater than 20
                  500
                
                
                  a Wetlands as defined in 40 CFR section 230.3.
              
              
              4.1.4.3 Environmental threat-targets. Evaluate the environmental threat-targets factor category for a watershed using one factor: sensitive environments.
              4.1.4.3.1 Sensitive environments. Evaluate sensitive environments along the hazardous substance migration path for the watershed based on three factors: Level I concentrations, Level II concentrations, and potential contamination.
              Determine which factor applies to each sensitive environment as specified in section 4.1.2.3, except: use ecological-based benchmarks (Table 4-22) rather than health-based benchmarks (Table 3-10) in determining the level of contamination from samples. In determining the level of actual contamination, use a point of direct observation anywhere within the sensitive environment or samples (that is, surface water, benthic, or sediment samples) taken anywhere within or beyond the sensitive environment (or anywhere adjacent to or beyond the sensitive environment if it is contiguous to the migration path).
              4.1.4.3.1.1 Level I concentrations. Assign value(s) from table 4-23 to each sensitive environment subject to Level I concentrations.
              For those sensitive environments that are wetlands, assign an additional value from table 4-24. In assigning a value from table 4-24, include only those portions of wetlands located along the hazardous substance migration path in the area of Level I concentrations. If a wetland is located partially along the area of Level I concentrations and partially along the area of Level II concentrations and/or potential contamination, then solely for purposes of table 4-24, count the portion(s) along the areas of Level II concentrations or potential contamination under the Level II concentrations factor (section 4.1.4.3.1.2) or potential contamination factor (section 4.1.4.3.1.3), as appropriate.
              Estimate the total length of wetlands along the hazardous substance migration path (that is, wetland frontage) in the area of Level I concentrations and assign a value from table 4-24 based on this total length. Estimate this length as follows:
              • For an isolated wetland or for a wetland where the probable point of entry to surface water is in the wetland, use the perimeter of that portion of the wetland subject to Level I concentrations as the length.
              • For rivers, use the length of the wetlands contiguous to the in-water segment of the hazardous substance migration path (that is, wetland frontage).
              • For lakes, oceans, coastal tidal waters, and Great Lakes, use the length of the wetlands along the shoreline within the target distance limit (that is, wetland frontage along the shoreline).
              Calculate the Level I concentrations factor value (SH) for the watershed as follows:
              
                EC15NO91.152
              
              where:
              
              WH = Value assigned from table 4-24 to wetlands along the area of Level I concentrations.
              Si = Value(s) assigned from table 4-23 to sensitive environment i.
              n = Number of sensitive environments from table 4-23 subject to Level I concentrations.
              
              Enter the value assigned in table 4-1.
              4.1.4.3.1.2 Level II concentrations. Assign value(s) from table 4-23 to each sensitive environment subject to Level II concentrations. Do not include sensitive environments already counted for table 4-23 under the Level I concentrations factor for this watershed.
              For those sensitive environments that are wetlands, assign an additional value from table 4-24. In assigning a value from table 4-24, include only those portions of wetlands located along the hazardous substance migration path in the area of Level II concentrations, as specified in section 4.1.4.3.1.1.
              Estimate the total length of wetlands along the hazardous substance migration path (that is, wetland frontage) in the area of Level II concentrations and assign a value from table 4-24 based on this total length. Estimate this length as specified in section 4.1.4.3.1.1, except: for an isolated wetland or for a wetland where the probable point of entry to surface water is in the wetland, use the perimeter of that portion of the wetland subject to Level II (not Level I) concentrations as the length.
              Calculate the Level II concentrations value (SL) for the watershed as follows:
              
                EC15NO91.153
              
              where:
              
              WL = Value assigned from table 4-24 to wetlands along the area of Level II concentrations.
              Si = Value(s) assigned from table 4-23 to sensitive environment i.
              n = Number of sensitive environments from table 4-23 subject to Level II concentrations.
              
              Enter the value assigned in table 4-1.
              4.1.4.3.1.3 Potential contamination. Assign value(s) from table 4-23 to each sensitive environment subject to potential contamination. Do not include sensitive environments already counted for table 4-23 under the Level I or Level II concentrations factors.

              For each type of surface water body in table 4-13 (section 4.1.2.3.1), sum the value(s) assigned from table 4-23 to the sensitive environments along that type of surface water body, except: do not use the surface water body type “3-mile mixing zone in quiet flowing river.” If a sensitive environment is along two or more types of surface water bodies (for example, Wildlife Refuge contiguous to both a moderate stream and a large river), assign the sensitive environment only to that surface water body type having the highest dilution weight value from table 4-13.
              For those sensitive environments that are wetlands, assign an additional value from table 4-24. In assigning a value from table 4-24, include only those portions of wetlands located along the hazardous substance migration path in the area of potential contamination, as specified in section 4.1.4.3.1.1. Aggregate these wetlands by type of surface water body, except: do not use the surface water body type “3-mile mixing zone in quiet flowing river.” Treat the wetlands aggregated within each type of surface water body as separate sensitive environments solely for purposes of applying table 4-24. Estimate the total length of the wetlands within each surface water body type as specified in section 4.1.4.3.1.1, except: for an isolated wetland or for a wetland where the probable point of entry to surface water is in the wetland, use the perimeter of that portion of the wetland subject to potential contamination (or the portion of that perimeter that is within the target distance limit) as the length. Assign a separate value from table 4-24 for each type of surface water body in the watershed.
              Calculate the potential contamination factor value (SP) for the watershed as follows:
              
                EC15NO91.154
              
              where:
              
                EC15NO91.155
              
              Sij = Value(s) assigned from table 4-23 to sensitive environment i in surface water body type j.
              n = Number of sensitive environments from table 4-23 subject to potential contamination.
              Wj = Value assigned from table 4-24 for wetlands along the area of potential contamination in surface water body type j.
              Dj = Dilution weight from table 4-13 for surface water body type j.
              m = Number of different surface water body types from table 4-13 in the watershed.
              
              If SP is less than 1, do not round it to the nearest integer; if SP is 1 or more, round to the nearest integer. Enter this value for the potential contamination factor in table 4-1.
              4.1.4.3.1.4 Calculation of environmental threat-targets factor category value. Sum the values for the Level I concentrations, Level II concentrations, and potential contamination factors for the watershed. Do not round this sum to the nearest integer. Assign this sum as the environmental threat-targets factor category value for the watershed. Enter this value in table 4-1.
              4.1.4.4 Calculation of environmental threat score for a watershed. Multiply the environmental threat factor category values for likelihood of release, waste characteristics, and targets for the watershed, and round the product to the nearest integer. Then divide by 82,500. Assign the resulting value, subject to a maximum of 60, as the environmental threat score for the watershed. Enter this score in table 4-1.
              4.1.5 Calculation of overland/flood migration component score for a watershed. Sum the scores for the three threats for the watershed (that is, drinking water, human food chain, and environmental threats). Assign the resulting score, subject to a maximum value of 100, as the surface water overland/flood migration component score for the watershed. Enter this score in table 4-1.
              4.1.6 Calculation of overland/flood migration component score. Select the highest surface water overland/flood migration component score from the watersheds evaluated. Assign this score as the surface water overland/flood migration component score for the site, subject to a maximum score of 100. Enter this score in table 4-1.
              4.2 Ground water to surface water migration component. Use the ground water to surface water migration component to evaluate surface water threats that result from migration of hazardous substances from a source at the site to surface water via ground water. Evaluate three types of threats for this component: drinking water threat, human food chain threat, and environmental threat.
              4.2.1 General considerations.
              
              4.2.1.1 Eligible surface waters. Calculate ground water to surface water migration component scores only for surface waters (see section 4.0.2) for which all the following conditions are met:
              • A portion of the surface water is within 1 mile of one or more sources at the site having a containment factor value greater than 0 (see section 4.2.2.1.2).
              • No aquifer discontinuity is established between the source and the portion of the surface water within 1 mile of the source (see section 3.0.1.2.2). However, if hazardous substances have migrated across an apparent discontinuity within this 1 mile distance, do not consider a discontinuity present in scoring the site.

              • The top of the uppermost aquifer is at or above the bottom of the surface water.
                
              
              Do not evaluate this component for sites consisting solely of contaminated sediments with no identified source.
              4.2.1.2 Definition of hazardous substance migration path for ground water to surface water migration component. The hazardous substance migration path includes both the ground water segment and the surface water in-water segment that hazardous substances would take as they migrate away from sources at the site:
              • Restrict the ground water segment to migration via the uppermost aquifer between a source and the surface water.

              • Begin the surface water in-water segment at the probable point of entry from the uppermost aquifer to the surface water. Identify the probable point of entry as that point of the surface water that yields the shortest straight-line distance, within the aquifer boundary (see section 3.0.1.2), from the sources at the site with a containment factor value greater than 0 to the surface water.
              
              -For rivers, continue the in-water segment in the direction of flow (including any tidal flows) for the distance established by the target distance limit (see section 4.2.1.4).
              -For lakes, oceans, coastal tidal waters, or Great Lakes, do not consider flow direction. Instead apply the target distance limit as an arc.
              -If the in-water segment includes both rivers and lakes (or oceans, coastal tidal waters, or Great Lakes), apply the target distance limit to their combined in-water segments.
              Consider a site to be in two or more watersheds for this component if two or more hazardous substance migration paths from the sources at the site do not reach a common point within the target distance limit. If the site is in more than one watershed, define a separate hazardous substance migration path for each watershed. Evaluate the ground water to surface water migration component for each watershed separately as specified in section 4.2.1.5.
              4.2.1.3 Observed release of a specific hazardous substance to surface water in-water segment. Section 4.2.2.1.1 specifies the criteria for assigning values to the observed release factor for the ground water to surface water migration component. With regard to an individual hazardous substance, consider an observed release of that hazardous substance to be established for the surface water in-water segment of the ground water to surface water migration component only when the hazardous substance meets the criteria both for an observed release both to ground water (see section 4.2.2.1.1) and for an observed release by chemical analysis to surface water (see section 4.1.2.1.1).
              If the hazardous substance meets the section 4.1.2.1.1 criteria for an observed release by chemical analysis to surface water but does not also meet the criteria for an observed release to ground water, do not use any samples of that hazardous substance from the surface water in-water segment in evaluating the factors of this component (for example, do not use the hazardous substance in establishing targets subject to actual contamination or in determining the level of actual contamination for a target).
              4.2.1.4 Target distance limit. Determine the target distance limit for each watershed as specified in section 4.1.1.2, except: do not extend the target distance limit to a sample location beyond 15 miles unless at least one hazardous substance in a sample from that location meets the criteria in section 4.2.1.3 for an observed release to the surface water in-water segment.
              Determine the targets eligible to be evaluated for each watershed and establish whether these targets are subject to actual or potential contamination as specified in section 4.1.1.2, except: do not establish actual contamination based on a sample location unless at least one hazardous substance in a sample from that location meets the criteria in section 4.2.1.3 for an observed release to the surface water in-water segment.
              4.2.1.5 Evaluation of ground water to surface water migration component. Evaluate the drinking water threat, human food chain threat, and environmental threat for each watershed for this component based on three factor categories: likelihood of release, waste characteristics, and targets. Figure 4-2 indicates the factors included within each factor category for each type of threat.
              
                
                EC02AU92.009
              
              

              Determine the ground water to surface water migration component score (Sgs) for a watershed in terms of the factor category values as follows:
              
                EC15NO91.156
              
              where:
              
              LRi = Likelihood of release factor category value for threat i (that is, drinking water, human food chain, or environmental threat).
              WCi = Waste characteristics factor category value for threat i.
              Ti = Targets factor category value for threat i.
              SF = Scaling factor.
              
              Table 4-25 outlines the specific calculation procedure.
              If the site is in only one watershed, assign the ground water to surface water migration component score for that watershed as the ground water to surface water migration component score for the site.
              If the site is in more than one watershed:
              
              • Calculate a separate ground water to surface water migration component score for each watershed, using likelihood of release, waste characteristics, and targets applicable to each watershed.
              • Select the highest ground water to surface water migration component score from the watersheds evaluated and assign it as the ground water to surface water migration component score for the site.
              
                Table 4-25—Ground Water to Surface Water Migration Component Scoresheet
                
                  Factor categories and factors
                  Maximum value
                  Value assigned
                
                
                  
                    Drinking Water Threat
                  
                
                
                  
                    Likelihood of Release to Aquifer:
                  
                
                
                   1. Observed Release
                  550
                  ___   
                
                
                   2. Potential to Release:
                
                
                  2a. Containment
                  10
                  ___   
                
                
                  2b. Net Precipitation
                  10
                  ___   
                
                
                  2c. Depth to Aquifer
                  5
                  ___   
                
                
                  2d. Travel Time
                  35
                  ___   
                
                
                  2e. Potential to Release (lines 2a[2b + 2c + 2d])
                  500
                  ___   
                
                
                   3. Likelihood of Release (higher of lines 1 and 2e)
                  550
                  ___   
                
                
                  
                    Waste Characteristics:
                  
                
                
                   4. Toxicity/Mobility/Persistence
                  (a)
                  ___   
                
                
                   5. Hazardous Waste Quantity
                  (a)
                  ___   
                
                
                   6. Waste Characteristics
                  100
                  ___   
                
                
                  
                    Targets:
                  
                
                
                   7. Nearest Intake
                  50
                  ___   
                
                
                   8. Population
                
                
                  8a. Level I Concentrations
                  (b)
                  ___   
                
                
                  8b. Level II Concentrations
                  (b)
                  ___   
                
                
                  8c. Potential Contamination
                  (b)
                  ___   
                
                
                  8d. Population (lines 8a + 8b + 8c)
                  
                  ___   
                
                
                   9. Resources
                  5
                  ___   
                
                
                  10. Targets (lines 7 + 8d + 9)
                  (b)
                  ___   
                
                
                  
                    Drinking Water Threat Score:
                  
                
                
                  11. Drinking Water Threat Score ([lines 3 × 6 × 10]/82,500, subject to a maximum of 100)
                  100
                  ___   
                
                
                  
                    Human Food Chain Threat
                  
                
                
                  
                    Likelihood of Release:
                  
                
                
                  12. Likelihood of Release (same value as line 3)
                  550
                  ___   
                
                
                  
                    Waste Characteristics:
                  
                
                
                  13. Toxicity/Mobility/Persistence/Bioaccumulation
                  (a)
                  ___   
                
                
                  14. Hazardous Waste Quantity
                  (a)
                  ___   
                
                
                  15. Waste Characteristics
                  1,000
                  ___   
                
                
                  
                    Targets:
                  
                
                
                  16. Food Chain Individual
                  50
                  ___   
                
                
                  17. Population:
                
                
                  17a. Level I Concentrations
                  (b)
                  ___   
                
                
                  17b. Level II Concentrations
                  (b)
                  ___   
                
                
                  17c. Potential Human Food Chain Contamination
                  (b)
                  ___   
                
                
                  17d. Population (lines 17a + 17b + 17c)
                  (b)
                  ___   
                
                
                  18. Targets (Lines 16 + 17d)
                  (b)
                  ___   
                
                
                  
                    Human Food Chain Threat Score:
                  
                
                
                  19. Human Food Chain Threat Score ([lines 12 × 15 × 18]/82,500, subject to a maximum of 100)
                  100
                  ___   
                
                
                  
                    Environmental Threat
                  
                
                
                  
                    Likelihood of Release:
                  
                
                
                  20. Likelihood of Release (same value as line 3)
                  550
                  ___   
                
                
                  
                    Waste Characteristics:
                  
                
                
                  21. Ecosystem Toxicity/Mobility/Persistence/Bioaccumulation
                  (a)
                  ___   
                
                
                  
                  22. Hazardous Waste Quantity
                  (a)
                  ___   
                
                
                  23. Waste Characteristics
                  1,000
                  ___   
                
                
                  
                    Targets:
                  
                
                
                  24. Sensitive Environments:
                
                
                  24a. Level I Concentrations
                  (b)
                  ___   
                
                
                  24b. Level II Concentrations
                  (b)
                  ___   
                
                
                  24c. Potential Contamination
                  (b)
                  ___   
                
                
                  24d. Sensitive Environments (lines 24a + 24b + 24c)
                  (b)
                  ___   
                
                
                  25. Targets (value from line 24d)
                  (b)
                  ___   
                
                
                  
                    Environmental Threat Score:
                  
                
                
                  26. Environmental Threat Score ([lines 20 × 23 × 25]/82,500, subject to a maximum of 60)
                  60
                  ___   
                
                
                  
                    Ground Water to Surface Water Migration Component Score for a Watershed
                  
                
                
                  27. Watershed Score c (lines 11 + 19 + 26, subject to a maximum of 100)
                  100
                  ___   
                
                
                  28. Component Score (Sgs) c (highest score from Line 27 for all watersheds evaluated, subject to a maximum of 100)
                  100
                  ___   
                
                
                  a Maximum value applies to waste characteristics category.
                
                  b Maximum value not applicable.
                
                  c Do not round to nearest integer.
              
              4.2.2 Drinking water threat. Evaluate the drinking water threat for each watershed based on three factor categories: likelihood of release, waste characteristics, and targets.
              4.2.2.1 Drinking water threat-likelihood of release. Evaluate the likelihood of release factor category for each watershed in terms of an observed release factor or a potential to release factor.
              4.2.2.1.1 Observed release. Establish an observed release to the uppermost aquifer as specified in section 3.1.1. If an observed release can be established for the uppermost aquifer, assign an observed release factor value of 550 to that watershed, enter this value in table 4-25, and proceed to section 4.2.2.1.3. If no observed release can be established, assign an observed release factor value of 0, enter this value in table 4-25, and proceed to section 4.2.2.1.2.
              4.2.2.1.2 Potential to release. Evaluate potential to release only if an observed release cannot be established for the uppermost aquifer. Calculate a potential to release value for the uppermost aquifer as specified in section 3.1.2 and sections 3.1.2.1 through 3.1.2.5. Assign the potential to release value for the uppermost aquifer as the potential to release factor value for the watershed. Enter this value in table 4-25.
              4.2.2.1.3 Calculation of drinking water threat-likelihood of release factor category value. If an observed release is established for the uppermost aquifer, assign the observed release factor value of 550 as the likelihood of release factor category value for the watershed. Otherwise, assign the potential to release factor value as the likelihood of release factor category value for the watershed. Enter the value assigned in table 4-25.
              4.2.2.2 Drinking water threat-waste characteristics. Evaluate the waste characteristics factor category for each watershed based on two factors: toxicity/mobility/persistence and hazardous waste quantity. Evaluate only those hazardous substances available to migrate from the sources at the site to the uppermost aquifer (see section 3.2). Such hazardous substances include:
              • Hazardous substances that meet the criteria for an observed release to ground water.
              • All hazardous substances associated with a source that has a ground water containment factor value greater than 0 (see sections 2.2.2, 2.2.3, and 3.1.2.1).
              4.2.2.2.1 Toxicity/mobility/persistence. For each hazardous substance, assign a toxicity factor value, a mobility factor value, a persistence factor value, and a combined toxicity/mobility/persistence factor value as specified in sections 4.2.2.2.1.1 through 4.2.2.2.1.4.
              4.2.2.2.1.1 Toxicity. Assign a toxicity factor value to each hazardous substance as specified in section 2.4.1.1.
              4.2.2.2.1.2 Mobility. Assign a ground water mobility factor value to each hazardous substance as specified in section 3.2.1.2.
              4.2.2.2.1.3 Persistence. Assign a surface water persistence factor value to each hazardous substance as specified in section 4.1.2.2.1.2.
              4.2.2.2.1.4 Calculation of toxicity/mobility/persistence factor value. First, assign each hazardous substance a toxicity/mobility factor value from table 3-9 (section 3.2.1.3), based on the values assigned to the hazardous substance for the toxicity and mobility factors. Then assign each hazardous substance a toxicity/mobility/persistence factor value from table 4-26, based on the values assigned for the toxicity/mobility and persistence factors. Use the substance with the highest toxicity/mobility/ persistence factor value for the watershed to assign the value to this factor. Enter this value in table 4-25.
              4.2.2.2.2 Hazardous waste quantity. Assign the same factor value for hazardous waste quantity for the watershed as would be assigned for the uppermost aquifer in section 3.2.2. Enter this value in table 4-25.
              4.2.2.2.3 Calculation of drinking water threat-waste characteristics factor category value. Multiply the toxicity/mobility/persistence and hazardous waste quantity factor values for the watershed, subject to a maximum product of 1 × 108. Based on this product, assign a value from table 2-7 (section 2.4.3.1) to the drinking water threat-waste characteristics factor category for the watershed. Enter this value in table 4-25.
              4.2.2.3 Drinking water threat-targets. Evaluate the targets factor category for each watershed based on three factors: nearest intake, population, and resources.
              
                Table 4-26—Toxicity/Mobility/Persistence Factor Values a
                
                
                  Toxicity/mobility factor value
                  Persistence factor value
                  1.0
                  0.4
                  0.07
                  0.0007
                
                
                  10,000
                  10,000
                  4,000
                  700
                  7
                
                
                  2,000
                  2,000
                  800
                  140
                  1.4
                
                
                  1,000
                  1,000
                  400
                  70
                  0.7
                
                
                  200
                  200
                  80
                  14
                  0.14
                
                
                  100
                  100
                  40
                  7
                  0.07
                
                
                  20
                  20
                  8
                  1.4
                  0.014
                
                
                  10
                  10
                  4
                  0.7
                  0.007
                
                
                  2
                  2
                  0.8
                  0.14
                  0.0014
                
                
                  1
                  1
                  0.4
                  0.07
                  7 × 10−4
                  
                
                
                  0.2
                  0.2
                  0.08
                  0.014
                  1.4 × 10−4
                  
                
                
                  0.1
                  0.1
                  0.04
                  0.007
                  7 × 10−5
                  
                
                
                  0.02
                  0.02
                  0.008
                  0.0014
                  1.4 × 10−5
                  
                
                
                  0.01
                  0.01
                  0.004
                  7 × 10−4
                  
                  7 × 10−6
                  
                
                
                  0.002
                  0.002
                  8 × 10−4
                  
                  1.4 × 10−4
                  
                  1.4 × 10−6
                  
                
                
                  0.001
                  0.001
                  4 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−7
                  
                
                
                  2 × 10−4
                  
                  2 × 10−4
                  
                  8 × 10−5
                  
                  1.4 × 10−5
                  
                  1.4 × 10−7
                  
                
                
                  1 × 10−4
                  
                  1 × 10−4
                  
                  4 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−8
                  
                
                
                  2 × 10−5
                  
                  2 × 10−5
                  
                  8 × 10−6
                  
                  1.4 × 10−6
                  
                  1.4 × 10−8
                  
                
                
                  2 × 10−6
                  
                  2 × 10−6
                  
                  8 × 10−7
                  
                  1.4 × 10−7
                  
                  1.4 × 10−9
                  
                
                
                  2 × 10−7
                  
                  2 × 10−7
                  
                  8 × 10−8
                  
                  1.4 × 10−8
                  
                  1.4 × 10−10
                  
                
                
                  2 × 10−8
                  
                  2 × 10−8
                  
                  8 × 10−9
                  
                  1.4 × 10−9
                  
                  1.4 × 10−11
                  
                
                
                  2 × 10−9
                  
                  2 × 10−9
                  
                  8 × 10−10
                  
                  1.4 × 10−10
                  
                  1.4 × 10−12
                  
                
                
                  0
                  0
                  0
                  0
                  0
                
                
                  a Do not round to nearest integer.
              
              For the nearest intake and population factors, determine whether the target surface water intakes are subject to actual or potential contamination as specified in section 4.1.1.2, subject to the restrictions specified in sections 4.2.1.3 and 4.2.1.4.
              When the intake is subject to actual contamination, evaluate it using Level I concentrations or Level II concentrations. Determine which level applies for the intake by comparing the exposure concentrations from a sample (or comparable samples) to health-based benchmarks as specified in section 4.1.2.3, except use only those samples from the surface water in-water segment and only those hazardous substances in such samples that meet the conditions in sections 4.2.1.3 and 4.2.1.4.
              4.2.2.3.1 Nearest intake. Assign a value to the nearest intake factor as specified in section 4.1.2.3.1 with the following modification. For the intake being evaluated, multiply its dilution weight from table 4-13 (section 4.1.2.3.1) by a value selected from table 4-27. Use the resulting product, not the value from table 4-13, as the dilution weight for the intake for the ground water to surface water component. Do not round this product to the nearest integer.

              Select the value from table 4-27 based on the angle Θ, the angle defined by the sources at the site and either the two points at the intersection of the surface water body and the 1-mile distance ring of any two other points of the surface water body within the 1-mile distance ring, whichever results in the largest angle. (See Figure 4-3 for an example of how to determine Θ.) If the surface water body does not extend to the 1-mile ring at one or both ends, define Θ using the surface water endpoint(s) within the 1-mile ring or any two other points of the surface water body within the 1-mile distance ring, whichever results in the largest angle.
              
              
                Table 4-27—Dilution Weight Adjustments
                
                  Angle Θ (degrees)
                  Assigned value a
                  
                
                
                  0
                  0
                
                
                  Greater than 0 to 18
                  0.05
                
                
                  Greater than 18 to 54
                  0.1
                
                
                  Greater than 54 to 90
                  0.2
                
                
                  Greater than 90 to 126
                  0.3
                
                
                  Greater than 126 to 162
                  0.4
                
                
                  Greater than 162 to 198
                  0.5
                
                
                  Greater than 198 to 234
                  0.6
                
                
                  Greater than 234 to 270
                  0.7
                
                
                  Greater than 270 to 306
                  0.8
                
                
                  Greater than 306 to 342
                  0.9
                
                
                  Greater than 342 to 360
                  1.0
                
                
                  a Do not round to nearest integer.
              
              
                
                EC02AU92.010
              
              
                Table 4-28—Toxicity/Mobility/Persistence/Bioaccumulation Factor Values a
                
                
                  Toxicity/mobility/persistence factor value
                  Bioaccumlation potential factor value
                  50,000
                  5,000
                  500
                  50
                  5
                  0.5
                
                
                  10,000
                  5 × 108
                  
                  5 × 107
                  
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                
                
                  4,000
                  2 × 108
                  
                  2 × 107
                  
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                
                
                  2,000
                  1 × 108
                  
                  1 × 107
                  
                  1 × 106
                  
                  1 × 105
                  
                  1 × 104
                  
                  1,000
                
                
                  
                  1,000
                  5 × 107
                  
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                
                
                  800
                  4 × 107
                  
                  4 × 106
                  
                  4 × 105
                  
                  4 × 104
                  
                  4,000
                  400
                
                
                  700
                  3.5 × 107
                  
                  3.5 × 106
                  
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                
                
                  400
                  2 × 107
                  
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                
                
                  200
                  1 × 107
                  
                  1 × 106
                  
                  1 × 105
                  
                  1 × 104
                  
                  1,000
                  100
                
                
                  140
                  7 × 106
                  
                  7 × 105
                  
                  7 × 104
                  
                  7,000
                  700
                  70
                
                
                  100
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                  50
                
                
                  80
                  4 × 106
                  
                  4 × 105
                  
                  4 × 104
                  
                  4,000
                  400
                  40
                
                
                  70
                  3.5 × 106
                  
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                  35
                
                
                  40
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                  20
                
                
                  20
                  1 × 106
                  
                  1 × 105
                  
                  1 × 104
                  
                  1,000
                  100
                  10
                
                
                  14
                  7 × 105
                  
                  7 × 104
                  
                  7,000
                  700
                  70
                  7
                
                
                  10
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                  50
                  5
                
                
                  8
                  4 × 105
                  
                  4 × 104
                  
                  4,000
                  400
                  40
                  4
                
                
                  7
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                  35
                  3.5
                
                
                  4
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                  20
                  2
                
                
                  2
                  1 × 105
                  
                  1 × 104
                  
                  1,000
                  100
                  10
                  1
                
                
                  1.4
                  7 × 104
                  
                  7,000
                  700
                  70
                  7
                  0.7
                
                
                  1.0
                  5 × 104
                  
                  5,000
                  500
                  50
                  5
                  0.5
                
                
                  0.8
                  4 × 104
                  
                  4,000
                  400
                  40
                  4
                  0.4
                
                
                  0.7
                  3.5 × 104
                  
                  3,500
                  350
                  35
                  3.5
                  0.35
                
                
                  0.4
                  2 × 104
                  
                  2,000
                  200
                  20
                  2
                  0.2
                
                
                  0.2
                  1 × 104
                  
                  1,000
                  100
                  10
                  1
                  0.1
                
                
                  0.14
                  7,000
                  700
                  70
                  7
                  0.7
                  0.07
                
                
                  0.1
                  5,000
                  500
                  50
                  5
                  0.5
                  0.05
                
                
                  0.08
                  4,000
                  400
                  40
                  4
                  0.4
                  0.04
                
                
                  0.07
                  3,500
                  350
                  35
                  3.5
                  0.35
                  0.035
                
                
                  0.04
                  2,000
                  200
                  20
                  2
                  0.2
                  0.02
                
                
                  0.02
                  1,000
                  100
                  10
                  1
                  0.1
                  0.01
                
                
                  0.014
                  700
                  70
                  7
                  0.7
                  0.07
                  0.007
                
                
                  0.01
                  500
                  50
                  5
                  0.5
                  0.05
                  0.005
                
                
                  0.008
                  400
                  40
                  4
                  0.4
                  0.04
                  0.004
                
                
                  0.007
                  350
                  35
                  3.5
                  0.35
                  0.035
                  0.0035
                
                
                  0.004
                  200
                  20
                  2
                  0.2
                  0.02
                  0.002
                
                
                  0.002
                  100
                  10
                  1
                  0.1
                  0.01
                  0.001
                
                
                  0.0014
                  70
                  7
                  0.7
                  0.07
                  0.007
                  7 × 10−4
                  
                
                
                  0.001
                  50
                  5
                  0.5
                  0.05
                  0.005
                  5 × 10−4
                  
                
                
                  8 × 10−4
                  
                  40
                  4
                  0.4
                  0.04
                  0.004
                  4 × 10−4
                  
                
                
                  7 × 10−4
                  
                  35
                  3.5
                  0.035
                  0.035
                  0.0035
                  3.5 × 10−4
                  
                
                
                  4 × 10−4
                  
                  20
                  2
                  0.2
                  0.02
                  0.002
                  2 × 10−4
                  
                
                
                  2 × 10−4
                  
                  10
                  1
                  0.1
                  0.01
                  0.001
                  1 × 10−4
                  
                
                
                  1.4 × 10−4
                  
                  7
                  0.7
                  0.07
                  0.007
                  7 × 10−4
                  
                  7 × 10−5
                  
                
                
                  1 × 10−4
                  
                  5
                  0.5
                  0.05
                  0.005
                  5 × 10−4
                  
                  5 × 10−5
                  
                
                
                  8 × 10−5
                  
                  4
                  0.4
                  0.04
                  0.004
                  4 × 10−4
                  
                  4 × 10−5
                  
                
                
                  7 × 10−5
                  
                  3.5
                  0.35
                  0.035
                  0.0035
                  3.5 × 10−4
                  
                  3.5 × 10−5
                  
                
                
                  4 × 10−5
                  
                  2
                  0.2
                  0.02
                  0.002
                  2 × 10−4
                  
                  2 × 10−5
                  
                
                
                  2 × 10−5
                  
                  1
                  0.1
                  0.01
                  0.001
                  1 × 10−4
                  
                  1 × 10−5
                  
                
                
                  1.4 × 10−5
                  
                  0.7
                  0.07
                  0.007
                  7 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                
                
                  8 × 10−6
                  
                  0.4
                  0.04
                  0.004
                  4 × 10−4
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                
                
                  7 × 10−6
                  
                  0.35
                  0.035
                  0.0035
                  3.5 × 10−4
                  
                  3.5 × 10−5
                  
                  3.5 × 10−6
                  
                
                
                  2 × 10−6
                  
                  0.1
                  0.01
                  0.001
                  1 × 10−4
                  
                  1 × 10−5
                  
                  1 × 10−6
                  
                
                
                  1.4 × 10−6
                  
                  0.07
                  0.007
                  7 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                
                
                  8 × 10−7
                  
                  0.04
                  0.004
                  4 × 10−4
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                  4 × 10−7
                  
                
                
                  7 × 10−7
                  
                  0.035
                  0.0035
                  3.5 × 10−4
                  
                  3.5 × 10−5
                  
                  3.5 × 10−6
                  
                  3.5 × 10−7
                  
                
                
                  2 × 10−7
                  
                  0.01
                  0.001
                  1 × 10−4
                  
                  1 × 10−5
                  
                  1 × 10−6
                  
                  1 × 10−7
                  
                
                
                  1.4 × 10−7
                  
                  0.007
                  7 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                
                
                  8 × 10−8
                  
                  0.004
                  4 × 10−4
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                  4 × 10−7
                  
                  4 × 10−8
                  
                
                
                  7 × 10−8
                  
                  0.0035
                  3.5 × 10−4
                  
                  3.5 × 10−5
                  
                  3.5 × 10−6
                  
                  3.5 × 10−7
                  
                  3.5 × 10−8
                  
                
                
                  2 × 10−8
                  
                  0.001
                  1 × 10−4
                  
                  1 × 10−5
                  
                  1 × 10−6
                  
                  1 × 10−7
                  
                  1 × 10−8
                  
                
                
                  1.4 × 10−8
                  
                  7 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                
                
                  8 × 10−9
                  
                  4 × 10−4
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                  4 × 10−7
                  
                  4 × 10−8
                  
                  4 × 10−9
                  
                
                
                  2 × 10−9
                  
                  1 × 10−4
                  
                  1 × 10−5
                  
                  1 × 10−6
                  
                  1 × 10−7
                  
                  1 × 10−8
                  
                  1 × 10−9
                  
                
                
                  1.4 × 10−9
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                  7 × 10−10
                  
                
                
                  8 × 10−10
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                  4 × 10−7
                  
                  4 × 10−8
                  
                  4 × 10−9
                  
                  4 × 10−10
                  
                
                
                  1.4 × 10−10
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                  7 × 10−10
                  
                  4 × 10−11
                  
                
                
                  
                  1.4 × 10−11
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                  7 × 10−10
                  
                  7 × 10−11
                  
                  7 × 10−12
                  
                
                
                  1.4 × 10−12
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                  7 × 10−10
                  
                  7 × 10−11
                  
                  7 × 10−12
                  
                  7 × 10−13
                  
                
                
                  0
                  0
                  0
                  0
                  0
                  0
                  0
                
                
                  a Do not round to nearest integer.
              
              4.2.2.3.2 Population. Evaluate the population factor for the watershed based on three factors: Level I concentrations, Level II concentrations, and potential contamination. Determine which factor applies to an intake as specified in section 4.2.2.3. Determine the population to be counted for that intake as specified in section 4.1.2.3.2, using the target distance limits in section 4.2.1.4 and the hazardous substance migration path in section 4.2.1.2.
              4.2.2.3.2.1 Level I concentrations. Assign a value to this factor as specified in section 4.1.2.3.2.2.
              4.2.2.3.2.2 Level II concentrations. Assign a value to this factor as specified in section 4.1.2.3.2.3.
              4.2.2.3.2.3 Potential contamination. For each applicable type of surface water body in table 4-14, determine the dilution-weighted population value as specified in section 4.1.2.3.2.4. Select the appropriate dilution weight adjustment value from table 4-27 as specified in section 4.2.2.3.1.
              Calculate the value for the potential contamination factor (PC) for the watershed as follows:
              
                EC15NO91.157
              
              where:
              
              A = Dilution weight adjustment value from table 4-27.
              Wi = Dilution-weighted population from table 4-14 for surface water body type i.
              n = Number of different surface water body types in the watershed.
              If PC is less than 1, do not round it to the nearest integer; if PC is 1 or more, round to the nearest integer. Enter the value in table 4-25.
              4.2.2.3.2.4 Calculation of population factor value. Sum the factor values for Level I concentrations, Level II concentrations, and potential contamination. Do not round this sum to the nearest integer. Assign this sum as the population factor value for the watershed. Enter this value in table 4-25.
              4.2.2.3.3 Resources. Assign a value to the resources factor as specified in section 4.1.2.3.3.
              4.2.2.3.4 Calculation of drinking water threat-targets factor category value. Sum the nearest intake, population, and resources factor values for the watershed. Do not round this sum to the nearest integer. Assign this sum as the drinking water threat-targets factor category value for the watershed. Enter this value in table 4-25.
              4.2.2.4 Calculation of drinking water threat score for a watershed. Multiply the drinking water threat factor category values for likelihood of release, waste characteristics, and targets for the watershed, and round the product to the nearest integer. Then divide by 82,500. Assign the resulting value, subject to a maximum of 100, as the drinking water threat score for the watershed. Enter this score in table 4-25.
              4.2.3 Human food chain threat. Evaluate the human food chain threat for a watershed based on three factor categories: likelihood of release, waste characteristics, and targets.
              4.2.3.1 Human food chain threat-likelihood of release. Assign the same likelihood of release factor category value for the human food chain threat for the watershed as would be assigned in section 4.2.2.1.3 for the drinking water threat. Enter this value in table 4-25.
              4.2.3.2 Human food chain threat-waste characteristics. Evaluate the waste characteristics factor category for each watershed based on two factors: toxicity/mobility/persistence/bioaccumulation and hazardous waste quantity.
              4.2.3.2.1 Toxicity/mobility/persistence/bioaccumulation. Evaluate all those hazardous substances eligible to be evaluated for toxicity/mobility/persistence in the drinking water threat for the watershed (see section 4.2.2.2.1).
              4.2.3.2.1.1 Toxicity. Assign a toxicity factor value to each hazardous substance as specified in section 2.4.1.1.
              4.2.3.2.1.2 Mobility. Assign a ground water mobility factor value to each hazardous substance as specified for the drinking water threat (see section 4.2.2.2.1.2).
              4.2.3.2.1.3 Persistence. Assign a surface water persistence factor value to each hazardous substance as specified for the drinking water threat (see section 4.2.2.2.1.3), except: use the predominant water category (that is, lakes; or rivers, oceans, coastal tidal waters, or Great Lakes) between the probable point of entry and the nearest fishery (not the nearest drinking water or resources intake) along the hazardous substance migration path for the watershed to determine which portion of table 4-10 to use. Determine the predominant water category based on distance as specified in section 4.1.2.2.1.2.
              4.2.3.2.1.4 Bioaccumulation potential. Assign a bioaccumulation potential factor value to each hazardous substance as specified in section 4.1.3.2.1.3.
              4.2.3.2.1.5 Calculation of toxicity/mobility/persistence/ bioaccumulation factor value. Assign each hazardous substance a toxicity/mobility factor value from table 3-9 (section 3.2.1.3), based on the values assigned to the hazardous substance for the toxicity and mobility factors. Then assign each hazardous substance a toxicity/mobility/persistence factor value from table 4-26, based on the values assigned for the toxicity/mobility and persistence factors. Then assign each hazardous substance a toxicity/mobility/persistence/bioaccumulation factor value from table 4-28. Use the substance with the highest toxicity/mobility/persistence/bioaccumulation factor value for the watershed to assign the value to this factor for the watershed. Enter this value in table 4-25.
              
              4.2.3.2.2 Hazardous waste quantity. Assign the same factor value for hazardous waste quantity for the watershed as would be assigned in section 4.2.2.2.2 for the drinking water threat. Enter this value in table 4-25.
              4.2.3.2.3 Calculation of human food chain threat-waste characteristics factor category value. For the hazardous substance selected for the watershed in section 4.2.3.2.1.5, use its toxicity/mobility/ persistence factor value and bioaccumulation potential factor value as follows to assign a value to the waste characteristics factor category. First, multiply the toxicity/mobility/persistence factor value and the hazardous waste quantity factor value for the watershed, subject to a maximum product of 1 × 108. Then multiply this product by the bioaccumulation potential factor value for this hazardous substance, subject to a maximum product of 1 × 1012. Based on this second product, assign a value from table 2-7 (section 2.4.3.1) to the human food chain threat-waste characteristics factor category for the watershed. Enter this value in table 4-25.
              4.2.3.3 Human food chain threat-targets. Evaluate two target factors for the watershed: food chain individual and population.
              For both factors, determine whether the target fisheries are subject to Level I concentrations, Level II concentrations, or potential human food chain contamination. Determine which applies to each fishery (or portion of a fishery) as specified in section 4.1.3.3, subject to the restrictions specified in sections 4.2.1.3 and 4.2.1.4.
              4.2.3.3.1 Food chain individual. Assign a value to the food chain individual factor as specified in section 4.1.3.3.1 with the following modification. When a dilution weight is used, multiply the appropriate dilution weight from table 4-13 by the adjustment value selected from table 4-27, as specified in section 4.2.2.3.1. Use the resulting product, not the value from table 4-13, as the dilution weight in assigning the factor value. Do not round this product to the nearest integer. Enter the value assigned in table 4-25.
              4.2.3.3.2 Population. Evaluate the population factor for the watershed based on three factors: Level I concentrations, Level II concentrations, and potential human food chain contamination. Determine which of these factors is to be applied to each fishery as specified in section 4.2.3.3.
              4.2.3.3.2.1 Level I concentrations. Assign a value to this factor as specified in section 4.1.3.3.2.1. Enter this value in table 4-25.
              4.2.3.3.2.2 Level II concentrations. Assign a value to this factor as specified in section 4.1.3.3.2.2. Enter this value in table 4-25.
              4.2.3.3.2.3 Potential human food chain contamination. Assign a value to this factor as specified in section 4.1.3.3.2.3 with the following modification. For each fishery being evaluated, multiply the appropriate dilution weight for that fishery from table 4-13 by the adjustment value selected from table 4-27, as specified in section 4.2.2.3.1. Use the resulting product, not the value from table 4-13, as the dilution weight for the fishery. Do not round this product to the nearest integer. Enter the value assigned in table 4-25.
              4.2.3.3.2.4 Calculation of population factor value. Sum the factor values for Level I concentrations, Level II concentrations, and potential human food chain contamination for the watershed. Do not round this sum to the nearest integer. Assign this sum as the population factor value for the watershed. Enter this value in table 4-25.
              4.2.3.3.3 Calculation of human food chain threat-targets factor category value. Sum the food chain individual and population factor values for the watershed. Do not round this sum to the nearest integer. Assign this sum as the human food chain threat-targets factor category value for the watershed. Enter this value in table 4-25.
              4.2.3.4 Calculation of human food chain threat score for a watershed. Multiply the human food chain threat factor category values for likelihood of release, waste characteristics, and targets for the watershed, and round the product to the nearest integer. Then divide by 82,500. Assign the resulting value, subject to a maximum of 100, as the human food chain threat score for the watershed. Enter this score in table 4-25.
              4.2.4 Environmental threat. Evaluate the environmental threat for the watershed based on three factor categories: likelihood of release, waste characteristics, and targets.
              
              4.2.4.1 Environmental threat-likelihood of release. Assign the same likelihood of release factor category value for the environmental threat for the watershed as would be assigned in section 4.2.2.1.3 for the drinking water threat. Enter this value in table 4-25.
              4.2.4.2 Environmental threat-waste characteristics. Evaluate the waste characteristics factor category for each watershed based on two factors: ecosystem toxicity/mobility/persistence/bioaccumulation and hazardous waste quantity.
              4.2.4.2.1 Ecosystem toxicity/mobility/persistence/bioaccumulation. Evaluate all those hazardous substances eligible to be evaluated for toxicity/mobility/persistence in the drinking water threat for the watershed (see section 4.2.2.2.1).
              4.2.4.2.1.1 Ecosystem toxicity. Assign an ecosystem toxicity factor value to each hazardous substance as specified in section 4.1.4.2.1.1.
              4.2.4.2.1.2 Mobility. Assign a ground water mobility factor value to each hazardous substance as specified in section 4.2.2.2.1.2 for the drinking water threat.
              4.2.4.2.1.3 Persistence. Assign a surface water persistence factor value to each hazardous substance as specified in section 4.2.2.2.1.3 for the drinking water threat, except: use the predominant water category (that is, lakes; or rivers, oceans, coastal tidal waters, or Great Lakes) between the probable point of entry and the nearest sensitive environment (not the nearest drinking water or resources intake) along the hazardous substance migration path for the watershed to determine which portion of table 4-10 to use. Determine the predominant water category based on distance as specified in section 4.1.2.2.1.2.
              4.2.4.2.1.4 Ecosystem bioaccumulation potential. Assign an ecosystem bioaccumulation potential factor value to each hazardous substance as specified in section 4.1.4.2.1.3.
              4.2.4.2.1.5 Calculation of ecosystem toxicity/mobility/persistence/ bioaccumulation factor value. Assign each hazardous substance an ecosystem toxicity/mobility factor value from table 3-9 (section 3.2.1.3), based on the values assigned to the hazardous substance for the ecosystem toxicity and mobility factors. Then assign each hazardous substance an ecosystem toxicity/mobility/persistence factor value from table 4-29, based on the values assigned for the ecosystem toxicity/mobility and persistence factors. Then assign each hazardous substance an ecosystem toxicity/mobility/persistence/bioaccumulation factor value from table 4-30, based on the values assigned for the ecosystem toxicity/mobility/persistence and ecosystem bioaccumulation potential factors. Select the substance with the highest ecosystem toxicity/mobility/persistence/bioaccumulation factor value for the watershed and use it to assign the value to this factor for the watershed. Enter this value in table 4-25.
              
                Table 4-29—Ecosystem Toxicity/Mobility/Persistence Factor Values a
                
                
                  Ecosystem toxicity/mobility factor value
                  Persistence factor value
                  1.0
                  0.4
                  0.07
                  0.0007
                
                
                  10,000
                  10,000
                  4,000
                  700
                  7
                
                
                  2,000
                  2,000
                  800
                  140
                  1.41,000
                
                
                  1,000
                  1,000
                  400
                  70
                  0.7
                
                
                  200
                  200
                  80
                  14
                  0.14
                
                
                  100
                  100
                  40
                  7
                  0.07
                
                
                  20
                  20
                  8
                  1.4
                  0.014
                
                
                  10
                  10
                  4
                  0.7
                  0.007
                
                
                  2
                  2
                  0.8
                  0.14
                  0.0014
                
                
                  1
                  1
                  0.4
                  0.07
                  7 × 10−4
                  
                
                
                  0.2
                  0.2
                  0.08
                  0.014
                  1.4 × 10−4
                  
                
                
                  0.1
                  0.1
                  0.04
                  0.007
                  7 × 10−5
                  
                
                
                  0.2
                  0.2
                  0.008
                  0.0014
                  1.4 × 10−5
                  
                
                
                  0.01
                  0.01
                  0.004
                  7 × 10−4
                  
                  7 × 10−6
                  
                
                
                  0.002
                  0.002
                  8 × 10−4
                  
                  1.4 × 10−4
                  
                  1.4 × 10−6
                  
                
                
                  0.001
                  0.001
                  4 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−7
                  
                
                
                  2 × 10−4
                  
                  2 × 10−4
                  
                  8 × 10−5
                  
                  1.4 × 10−5
                  
                  1.4 × 10−7
                  
                
                
                  1 × 10−4
                  
                  1 × 10−4
                  
                  4 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−8
                  
                
                
                  2 × 10−5
                  
                  2 × 10−5
                  
                  8 × 10−6
                  
                  1.4 × 10−6
                  
                  1.4 × 10−8
                  
                
                
                  2 × 10−6
                  
                  2 × 10−6
                  
                  8 × 10−7
                  
                  1.4 × 10−7
                  
                  1.4 × 10−9
                  
                
                
                  2 × 10−7
                  
                  2 × 10−7
                  
                  8 × 10−8
                  
                  1.4 × 10−8
                  
                  1.4 × 10−10
                  
                
                
                  2 × 10−8
                  
                  2 × 10−8
                  
                  8 × 10−9
                  
                  1.4 × 10−9
                  
                  1.4 × 10−11
                  
                
                
                  2 × 10−9
                  
                  2 × 10−9
                  
                  8 × 10−10
                  
                  1.4 × 10−10
                  
                  1.4 × 10−12
                  
                
                
                  0
                  0
                  0
                  0
                  0
                
                
                  a Do not round to nearest integer.
              
              
              
                Table 4-30—Ecosystem Toxicity/Mobility/Persistence/Bioaccumulation Factor Values a
                
                
                  Ecosystem toxicity/mobility/persistence factor value
                  Ecosystem bioaccumulation potential factor value
                  50,000
                  5,000
                  500
                  50
                  5
                  0.5
                
                
                  10,000
                  5 × 108
                  
                  5 × 107
                  
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                
                
                  4,000
                  2 × 108
                  
                  2 × 107
                  
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                
                
                  2,000
                  1, × 108
                  
                  1 × 107
                  
                  1 × 106
                  
                  1 × 105
                  
                  1 × 104
                  
                  1,000
                
                
                  1,000
                  5 × 107
                  
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                
                
                  800
                  4 × 107
                  
                  4 × 106
                  
                  4 × 105
                  
                  4 × 104
                  
                  4,000
                  400
                
                
                  700
                  3.5 × 107
                  
                  3.5 × 106
                  
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                
                
                  400
                  2 × 107
                  
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                
                
                  200
                  1 × 107
                  
                  1 × 106
                  
                  1 × 105
                  
                  1 × 104
                  
                  1,000
                  100
                
                
                  140
                  7 × 106
                  
                  7 × 105
                  
                  7 × 104
                  
                  7,000
                  700
                  70
                
                
                  100
                  5 × 106
                  
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                  50
                
                
                  80
                  4 × 106
                  
                  4 × 105
                  
                  4 × 104
                  
                  4,000
                  400
                  40
                
                
                  70
                  3.5 × 106
                  
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                  35
                
                
                  40
                  2 × 106
                  
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                  20
                
                
                  20
                  1 × 106
                  
                  1 × 105
                  
                  1 × 104
                  
                  1,000
                  100
                  10
                
                
                  14
                  7 × 105
                  
                  7 × 104
                  
                  7,000
                  700
                  70
                  7
                
                
                  10
                  5 × 105
                  
                  5 × 104
                  
                  5,000
                  500
                  50
                  5
                
                
                  8
                  4 × 105
                  
                  4 × 104
                  
                  4,000
                  400
                  40
                  4
                
                
                  7
                  3.5 × 105
                  
                  3.5 × 104
                  
                  3,500
                  350
                  35
                  3.5
                
                
                  4
                  2 × 105
                  
                  2 × 104
                  
                  2,000
                  200
                  20
                  2
                
                
                  2
                  1 × 105
                  
                  1 × 104
                  
                  1,000
                  100
                  10
                  1
                
                
                  1.4
                  7 × 104
                  
                  7,000
                  700
                  70
                  7
                  0.7
                
                
                  1.0
                  5 × 104
                  
                  5,000
                  500
                  50
                  5
                  0.5
                
                
                  0.8
                  4 × 104
                  
                  4,000
                  400
                  40
                  4
                  0.4
                
                
                  0.7
                  3.5 × 104
                  
                  3,500
                  350
                  35
                  3.5
                  0.35
                
                
                  0.4
                  2 × 104
                  
                  2,000
                  200
                  20
                  2
                  0.2
                
                
                  0.2
                  1 × 104
                  
                  1,000
                  100
                  10
                  1
                  0.1
                
                
                  0.14
                  7,000
                  700
                  70
                  7
                  0.7
                  0.07
                
                
                  0.1
                  5,000
                  500
                  50
                  5
                  0.5
                  0.05
                
                
                  0.08
                  4,000
                  400
                  40
                  4
                  0.4
                  0.04
                
                
                  0.07
                  3,500
                  350
                  35
                  3.5
                  0.35
                  0.035
                
                
                  0.04
                  2,000
                  200
                  20
                  2
                  0.2
                  0.02
                
                
                  0.02
                  1,000
                  100
                  10
                  1
                  0.1
                  0.01
                
                
                  0.014
                  700
                  70
                  7
                  0.7
                  0.07
                  0.007
                
                
                  0.01
                  500
                  50
                  5
                  0.5
                  0.05
                  0.005
                
                
                  0.008
                  400
                  40
                  4
                  0.4
                  0.04
                  0.004
                
                
                  0.007
                  350
                  35
                  3.5
                  0.35
                  0.035
                  0.0035
                
                
                  0.004
                  200
                  20
                  2
                  0.2
                  0.02
                  0.002
                
                
                  0.002
                  100
                  10
                  1
                  0.1
                  0.01
                  0.001
                
                
                  0.0014
                  70
                  7
                  0.7
                  0.07
                  0.007
                  7 × 10−4
                  
                
                
                  0.001
                  50
                  5
                  0.5
                  0.05
                  0.005
                  5 × 10−4
                  
                
                
                  8 × 10−4
                  
                  40
                  4
                  0.4
                  0.04
                  0.004
                  4 × 10−4
                  
                
                
                  7 × 10−4
                  
                  35
                  3.5
                  0.35
                  0.035
                  0.0035
                  3.5 × 10−4
                  
                
                
                  4 × 10−4
                  
                  20
                  2
                  0.2
                  0.02
                  0.002
                  2 × 10−4
                  
                
                
                  2 × 10−4
                  
                  10
                  1
                  0.1
                  0.01
                  0.001
                  1 × 10−4
                  
                
                
                  1.4 × 10−4
                  
                  7
                  0.7
                  0.07
                  0.007
                  7 × 10−4
                  
                  7 × 10−5
                  
                
                
                  1 × 10−4
                  
                  5
                  0.5
                  0.05
                  0.005
                  5 × 10−4
                  
                  5 × 10−5
                  
                
                
                  8 × 10−5
                  
                  4
                  0.4
                  0.04
                  0.004
                  4 × 10−4
                  
                  4 × 10−5
                  
                
                
                  7 × 10−5
                  
                  3.5
                  0.35
                  0.035
                  0.0035
                  3.5 × 10−4
                  
                  3.5 × 10−5
                  
                
                
                  4 × 10−5
                  
                  2
                  0.2
                  0.02
                  0.002
                  2 × 10−4
                  
                  2 × 10−5
                  
                
                
                  2 × 10−5
                  
                  1
                  0.1
                  0.01
                  0.001
                  1 × 10−4
                  
                  1 × 10−5
                  
                
                
                  1.4 × 10−5
                  
                  0.7
                  0.07
                  0.007
                  7 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                
                
                  8 × 10−6
                  
                  0.4
                  0.04
                  0.004
                  4 × 10−4
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                
                
                  7 × 10−6
                  
                  0.35
                  0.035
                  0.0035
                  3.5 × 10−4
                  
                  3.5 × 10−5
                  
                  3.5 × 10−6
                  
                
                
                  2 × 10−6
                  
                  0.1
                  0.01
                  0.001
                  1 × 10−4
                  
                  1 × 10−5
                  
                  1 × 10−6
                  
                
                
                  1.4 × 10−6
                  
                  0.07
                  0.007
                  7 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                
                
                  8 × 10−7
                  
                  0.04
                  0.004
                  4 × 10−4
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                  4 × 10−7
                  
                
                
                  7 × 10−7
                  
                  0.035
                  0.0035
                  3.5 × 10−4
                  
                  3.5 × 10−5
                  
                  3.5 × 10−6
                  
                  3.5 × 10−7
                  
                
                
                  2 × 10−7
                  
                  0.01
                  0.001
                  1 × 10−4
                  
                  1 × 10−5
                  
                  1 × 10−6
                  
                  1 × 10−7
                  
                
                
                  1.4 × 10−7
                  
                  0.007
                  7 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                
                
                  8 × 10−8
                  
                  0.004
                  4 × 10−4
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                  4 × 10−7
                  
                  4 × 10−8
                  
                
                
                  7 × 10−8
                  
                  0.0035
                  3.5 × 10−4
                  
                  3.5 × 10−5
                  
                  3.5 × 10−6
                  
                  3.5 × 10−7
                  
                  3.5 × 10−8
                  
                
                
                  2 × 10−8
                  
                  0.001
                  1 × 10−4
                  
                  1 × 10−5
                  
                  1 × 10−6
                  
                  1 × 10−7
                  
                  1 × 10−8
                  
                
                
                  1.4 × 10−8
                  
                  7 × 10−4
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                
                
                  8 × 10−9
                  
                  4 × 10−4
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                  4 × 10−7
                  
                  4 × 10−8
                  
                  4 × 10−9
                  
                
                
                  2 × 10−9
                  
                  1 × 10−4
                  
                  1 × 10−5
                  
                  1 × 10−6
                  
                  1 × 10−7
                  
                  1 × 10−8
                  
                  1 × 10−9
                  
                
                
                  
                  1.4 × 10−9
                  
                  7 × 10−5
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                  7 × 10−10
                  
                
                
                  8 × 10−10
                  
                  4 × 10−5
                  
                  4 × 10−6
                  
                  4 × 10−7
                  
                  4 × 10−8
                  
                  4 × 10−9
                  
                  4 × 10−10
                  
                
                
                  1.4 × 10−10
                  
                  7 × 10−6
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                  7 × 10−10
                  
                  7 × 10−11
                  
                
                
                  1.4 × 10−11
                  
                  7 × 10−7
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                  7 × 10−10
                  
                  7 × 10−11
                  
                  7 × 10−12
                  
                
                
                  1.4 × 10−12
                  
                  7 × 10−8
                  
                  7 × 10−9
                  
                  7 × 10−10
                  
                  7 × 10−11
                  
                  7 × 10−12
                  
                  7 × 10−13
                  
                
                
                  0
                  0
                  0
                  0
                  0
                  0
                  0
                
                
                  a Do not round to nearest integer.
              
              4.2.4.2.2 Hazardous waste quantity. Assign the same factor value for hazardous waste quantity for the watershed as would be assigned in section 4.2.2.2.2 for the drinking water threat. Enter this value in table 4-25.
              4.2.4.2.3 Calculation of environmental threat-waste characteristics factor category value. For the hazardous substance selected for the watershed in section 4.2.4.2.1.5, use its ecosystem toxicity/mobility/persistence factor value and ecosystem bioaccumulation potential factor value as follows to assign a value to the waste characteristics factor category. First, multiply the ecosystem toxicity/mobility/persistence factor value and the hazardous waste quantity factor value for the watershed, subject to a maximum product of 1 × 108. Then multiply this product by the ecosystem bioaccumulation potential factor value for this hazardous substance, subject to a maximum product of 1 × 1012. Based on this product, assign a value from table 2-7 (section 2.4.3.1) to the environmental threat-waste characteristics category for the watershed. Enter the value in table 4-25.
              4.2.4.3 Environmental threat-targets. Evaluate the environmental threat-targets factor category for a watershed using one factor: sensitive environments.
              4.2.4.3.1 Sensitive environments. Evaluate sensitive environments for the watershed based on three factors: Level I concentrations, Level II concentrations, and potential contamination. Determine which applies to each sensitive environment as specified in section 4.1.4.3.1, except: use only those samples from the surface water in-water segment and only those hazardous substances in such samples that meet the conditions in sections 4.2.1.3 and 4.2.1.4.
              4.2.4.3.1.1 Level I concentrations. Assign a value to this factor as specified in section 4.1.4.3.1.1. Enter this value in table 4-25.
              4.2.4.3.1.2 Level II concentrations. Assign a value to this factor as specified in section 4.1.4.3.1.2. Enter this value in table 4-25.
              4.2.4.3.1.3 Potential contamination. Assign a value to this factor as specified in section 4.1.4.3.1.3 with the following modification. Multiply the appropriate dilution weight from table 4-13 for the sensitive environments in each type of surface water body by the adjustment value selected from table 4-27, as specified in section 4.2.2.3.1. Use the resulting product, not the value from table 4-13, as the dilution weight for the sensitive environments in that type of surface water body. Do not round this product to the nearest integer. Enter the value assigned in table 4-25.
              4.2.4.3.1.4 Calculation of environmental threat-targets factor category value. Sum the values for Level I concentrations, Level II concentrations, and potential contamination for the watershed. Do not round this sum to the nearest integer. Assign this sum as the environmental threat targets factor category value for the watershed. Enter this value in table 4-25.
              4.2.4.4 Calculation of environmental threat score for a watershed. Multiply the environmental threat factor category values for likelihood of release, waste characteristics, and targets for the watershed, and round the product to the nearest integer. Then divide by 82,500. Assign the resulting value, subject to a maximum of 60, as the environmental threat score for the watershed. Enter this score in table 4-25.
              4.2.5 Calculation of ground water to surface water migration component score for a watershed. Sum the scores for the three threats for the watershed (that is, drinking water, human food chain, and environmental threats). Assign the resulting score, subject to a maximum value of 100, as the ground water to surface water migration component score for the watershed. Enter this score in table 4-25.
              4.2.6 Calculation of ground water to surface water migration component score. Select the highest ground water to surface water migration component score from the watersheds evaluated. Assign this score as the ground water to surface water migration component score for the site, subject to a maximum score of 100. Enter this score in table 4-25.
              4.3 Calculation of surface water migration pathway score. Determine the surface water migration pathway score as follows:
              
              • If only one of the two surface water migration components (overland/flood or ground water to surface water) is scored, assign the score of that component as the surface water migration pathway score.
              • If both components are scored, select the higher of the two component scores from sections 4.1.6 and 4.2.6. Assign that score as the surface water migration pathway score.
              5.0 Soil Exposure and Subsurface Intrusion Pathway
              5.0.1 Exposure components. Evaluate the soil exposure and subsurface intrusion pathway based on two exposure components:
              • Soil exposure component (see section 5.1).
              • Subsurface intrusion component (see section 5.2).
              Score one or both components considering their relative importance. If only one component is scored, assign its score as the soil exposure and subsurface intrusion pathway score. If both components are scored, sum the two scores and assign it as the soil exposure and subsurface intrusion pathway score, subject to a maximum of 100.
              
                
                ER09JA17.066
              
              5.1 Soil exposure component. Evaluate the soil exposure component based on two threats: Resident population threat and nearby population threat. Evaluate both threats based on three factor categories: Likelihood of exposure, waste characteristics, and targets. Figure 5-1 indicates the factors included within each factor category for each type of threat.
              Determine the soil exposure component score (Sse) in terms of the factor category values as follows:
              
                ER09JA17.067
              
              Where:
              
              LEi = Likelihood of exposure factor category value for threat i (that is, resident population threat or nearby population threat).
              WCi = Waste characteristics factor category value for threat i.
              Ti = Targets factor category value for threat i.
              SF = Scaling factor.
              
              Table 5-1 outlines the specific calculation procedure.
              
                Table 5-1—Soil Exposure Component Scoresheet
                
                  Factor categories and factors
                  Maximum value
                  Valueassigned
                  
                
                
                  
                    Resident Population Threat
                  
                
                
                  Likelihood of Exposure:
                
                
                  1. Likelihood of Exposure
                  550
                
                
                  Waste Characteristics:
                
                
                  2. Toxicity
                  (a)
                
                
                  3. Hazardous Waste Quantity
                  (a)
                
                
                  4. Waste Characteristics
                  100
                
                
                  Targets:
                
                
                  5. Resident Individual
                  50
                
                
                  6. Resident Population:
                
                
                  6a. Level I Concentrations
                  (b)
                
                
                  6b. Level II Concentrations
                  (b)
                
                
                  6c. Resident Population (lines 6a + 6b)
                  (b)
                
                
                  7. Workers
                  15
                
                
                  8. Resources
                  5
                
                
                  9. Terrestrial Sensitive Environments
                  (c)
                
                
                  10. Targets (lines 5 + 6c + 7 + 8 + 9)
                  (b)
                
                
                  Resident Population Threat Score:
                
                
                  11. Resident Population Threat (lines 1 × 4 × 10)
                  (b)
                
                
                  
                    Nearby Population Threat
                  
                
                
                  Likelihood of Exposure:
                
                
                  12. Attractiveness/Accessibility
                  100
                
                
                  13. Area of Contamination
                  100
                
                
                  14. Likelihood of Exposure
                  500
                
                
                  Waste Characteristics:
                
                
                  15. Toxicity
                  (a)
                
                
                  16. Hazardous Waste Quantity
                  (a)
                
                
                  17. Waste Characteristics
                  100
                
                
                  Targets:
                
                
                  18. Nearby Individual
                  1
                
                
                  19. Population Within 1 Mile
                  (b)
                
                
                  20. Targets (lines 18 + 19)
                  (b)
                
                
                  Nearby Population Threat Score:
                
                
                  21. Nearby Population Threat (lines 14 × 17 × 20)
                  (b)
                
                
                  Soil Exposure Component Score:
                
                
                  22. Soil Exposure Component Score d (Sse), (lines [11 + 21]/82,500, subject to a maximum of 100)
                  100
                
                
                  a  Maximum value applies to waste characteristics category.
                
                  b Maximum value not applicable.
                
                  c No specific maximum value applies to factor. However, pathway score based solely on terrestrial sensitive environments is limited to maximum of 60.
                
                  d Do not round to nearest integer.
              
              
              5.1.0 General considerations. Evaluate the soil exposure component based on areas of observed contamination:

              • Consider observed contamination to be present at sampling locations where analytic evidence indicates that:
              

              —A hazardous substance attributable to the site is present at a concentration significantly above background levels for the site (see Table 2-3 in section 2.3 for the criteria for determining analytical significance), and
              
              —This hazardous substance, if not present at the surface, is covered by 2 feet or less of cover material (for example, soil).
              

              • Establish areas of observed contamination based on sampling locations at which there is observed contamination as follows:
              
              —For all sources except contaminated soil, if observed contamination from the site is present at any sampling location within the source, consider that entire source to be an area of observed contamination.
              —For contaminated soil, consider both the sampling location(s) with observed contamination from the site and the area lying between such locations to be an area of observed contamination, unless available information indicates otherwise.
              
              • If an area of observed contamination (or portion of such an area) is covered by a permanent, or otherwise maintained, essentially impenetrable material (for example, asphalt) that is not more than 2 feet thick, exclude that area (or portion of the area) in evaluating the soil exposure component.
              • For an area of observed contamination, consider only those hazardous substances that meet the criteria for observed contamination for that area to be associated with that area in evaluating the soil exposure component (see section 2.2.2).
              If there is observed contamination, assign scores for the resident population threat and the nearby population threat, as specified in sections 5.1.1 and 5.1.2. If there is no observed contamination, assign the soil exposure component of the soil exposure and subsurface intrusion pathway a score of 0.
              5.1.1 Resident population threat. Evaluate the resident population threat only if there is an area of observed contamination in one or more of the following locations:

              • Within the property boundary of a residence, school, or day care center and within 200 feet of the respective residence, school, or day care center, or
              • Within a workplace property boundary and within 200 feet of a workplace area, or
              • Within the boundaries of a resource specified in section 5.1.1.3.4, or
              • Within the boundaries of a terrestrial sensitive environment specified in section 5.1.1.3.5.
              If not, assign the resident population threat a value of 0, enter this value in Table 5-1, and proceed to the nearby population threat (section 5.1.2).
              5.1.1.1 Likelihood of exposure. Assign a value of 550 to the likelihood of exposure factor category for the resident population threat if there is an area of observed contamination in one or more locations listed in section 5.1.1. Enter this value in Table 5-1.
              5.1.1.2 Waste characteristics. Evaluate waste characteristics based on two factors: toxicity and hazardous waste quantity. Evaluate only those hazardous substances that meet the criteria for observed contamination at the site (see section 5.1.0).
              5.1.1.2.1 Toxicity. Assign a toxicity factor value to each hazardous substance as specified in section 2.4.1.1. Use the hazardous substance with the highest toxicity factor value to assign the value to the toxicity factor for the resident population threat. Enter this value in Table 5-1.
              5.1.1.2.2 Hazardous waste quantity. Assign a hazardous waste quantity factor value as specified in section 2.4.2. In estimating the hazardous waste quantity, use Table 5-2 and:
              • Consider only the first 2 feet of depth of an area of observed contamination, except as specified for the volume measure.
              • Use the volume measure (see section 2.4.2.1.3) only for those types of areas of observed contamination listed in Tier C of Table 5-2. In evaluating the volume measure for these listed areas of observed contamination, use the full volume, not just the volume within the top 2 feet.
              • Use the area measure (see section 2.4.2.1.4), not the volume measure, for all other types of areas of observed contamination, even if their volume is known.
              Enter the value assigned in Table 5-1.
              
              
                Table 5-2—Hazardous Waste Quantity Evaluation Equations for Soil Exposure Component
                
                  Tier
                  Measure
                  Units
                  Equation forassigning
                    value a
                    
                  
                
                
                  A
                  Hazardous Constituent Quantity (C)
                  lb
                  C.
                
                
                   Bb
                  
                  Hazardous Wastestream Quantity (W)
                  lb
                  W/5,000.
                
                
                  C b
                  
                  Volume (V)
                
                
                   
                  Surface Impoundment c
                  
                  yd3
                  
                  V/2.5.
                
                
                   
                  Drums d
                  
                  gallon
                  V/500.
                
                
                   
                  Tanks and Containers Other Than Drums
                  yd 3
                  
                  V/2.5.
                
                
                  
                  D b
                  
                  Area (A)
                
                
                   
                  Landfill
                  ft 2
                  
                  A/34,000.
                
                
                   
                  Surface Impoundment
                  ft 2
                  
                  A/13.
                
                
                   
                  Surface Impoundment (Buried/backfilled)
                  ft 2
                  
                  A/13.
                
                
                   
                  Land treatment
                  ft 2
                  
                  A/270.
                
                
                   
                  Pile e
                  
                  ft 2
                  
                  A/34.
                
                
                   
                  Contaminated Soil
                  ft 2
                  
                  A/34,000.
                
                
                  a Do not round nearest integer.
                
                  b Convert volume to mass when necessary: 1 ton = 2,000 pounds = 1 cubic yard = 4 drums = 200 gallons.
                
                  c Use volume measure only for surface impoundments containing hazardous substances present as liquids. Use area measures in Tier D for dry surface impoundments and for buried/backfilled surface impoundments.
                
                  d If actual volume of drums is unavailable, assume 1 drum = 50 gallons.
                
                  e Use land surface area under pile, not surface area of pile.
              
              5.1.1.2.3 Calculation of waste characteristics factor category value. Multiply the toxicity and hazardous waste quantity factor values, subject to a maximum product of 1 × 10 8. Based on this product, assign a value from Table 2-7 (section 2.4.3.1) to the waste characteristics factor category. Enter this value in Table 5-1.
              5.1.1.3 Targets. Evaluate the targets factor category for the resident population threat based on five factors: Resident individual, resident population, workers, resources, and terrestrial sensitive environments.
              In evaluating the targets factor category for the resident population threat, count only the following as targets:

              • Resident individual—a person living or attending school or day care on a property with an area of observed contamination and whose residence, school, or day care center, respectively, is on or within 200 feet of the area of observed contamination.

              • Worker—a person working on a property with an area of observed contamination and whose workplace area is on or within 200 feet of the area of observed contamination.
              • Resources located on an area of observed contamination, as specified in section 5.1.1.
              • Terrestrial sensitive environments located on an area of observed contamination, as specified in section 5.1.1.
              5.1.1.3.1 Resident individual. Evaluate this factor based on whether there is a resident individual, as specified in section 5.1.1.3, who is subject to Level I or Level II concentrations.
              First, determine those areas of observed contamination subject to Level I concentrations and those subject to Level II concentrations as specified in sections 2.5.1 and 2.5.2. Use the health-based benchmarks from Table 5-3 in determining the level of contamination. Then assign a value to the resident individual factor as follows:
              • Assign a value of 50 if there is at least one resident individual for one or more areas subject to Level I concentrations.
              • Assign a value of 45 if there is no such resident individuals, but there is at least one resident individual for one or more areas subject to Level II concentrations.

              • Assign a value of 0 if there is no resident individual.
              
              Enter the value assigned in Table 5-1.
              5.1.1.3.2 Resident population. Evaluate resident population based on two factors: Level I concentrations and Level II concentrations. Determine which factor applies as specified in sections 2.5.1 and 2.5.2, using the health-based benchmarks from Table 5-3. Evaluate populations subject to Level I concentrations as specified in section 5.1.1.3.2.1 and populations subject to Level II concentrations as specified in section 5.1.1.3.2.2.
              
                Table 5-3—Health-Based Benchmarks for Hazardous Substances in Soils
                
                   
                
                
                  Screening concentration for cancer corresponding to that concentration that corresponds to the 10 −6 individual cancer risk for oral exposures.
                
                
                  Screening concentration for noncancer toxicological responses corresponding to the Reference Dose (RfD) for oral exposures.
                
              

              Count only those persons meeting the criteria for resident individual as specified in section 5.1.1.3. In estimating the number of people living on property with an area of observed contamination, when the estimate is based on the number of residences, multiply each residence by the average number of persons per residence for the county in which the residence is located.
              5.1.1.3.2.1 Level I concentrations. Sum the number of resident individuals subject to Level I concentrations and multiply this sum by 10. Assign the resulting product as the value for this factor. Enter this value in Table 5-1.
              5.1.1.3.2.2 Level II concentrations. Sum the number of resident individuals subject to Level II concentrations. Do not include those people already counted under the Level I concentrations factor. Assign this sum as the value for this factor. Enter this value in Table 5-1.
              5.1.1.3.2.3 Calculation of resident population factor value. Sum the factor values for Level I concentrations and Level II concentrations. Assign this sum as the resident population factor value. Enter this value in Table 5-1.
              5.1.1.3.3 Workers. Evaluate this factor based on the number of workers that meet the section 5.1.1.3 criteria. Assign a value for these workers using Table 5-4. Enter this value in Table 5-1.
              
                Table 5-4—Factor Values for Workers
                
                  Number of workers
                  Assigned value
                
                
                  0
                  0
                
                
                  1 to 100
                  5
                
                
                  101 to 1,000
                  10
                
                
                  Greater than 1,000
                  15
                
              
              5.1.1.3.4 Resources. Evaluate the resources factor as follows:
              • Assign a value of 5 to the resources factor if one or more of the following is present on an area of observed contamination at the site:
              —Commercial agriculture.
              —Commercial silviculture.
              —Commercial livestock production or commercial livestock grazing.
              
              • Assign a value of 0 if none of the above are present.
              Enter the value assigned in Table 5-1.
              5.1.1.3.5 Terrestrial sensitive environments. Assign value(s) from Table 5-5 to each terrestrial sensitive environment that meets the eligibility criteria of section 5.1.1.3.
              Calculate a value (ES) for terrestrial sensitive environments as follows:
              
                ER09JA17.068
              
              Where:
              
              Si = Value(s) assigned from Table 5-5 to terrestrial sensitive environment i.
              n = Number of terrestrial sensitive environments meeting section 5.1.1.3 criteria.
              
              Because the pathway score based solely on terrestrial sensitive environments is limited to a maximum of 60, determine the value for the terrestrial sensitive environments factor as follows:
              
                Table 5-5—Terrestrial Sensitive Environments Rating Values
                
                  Terrestrial sensitive environments
                  Assignedvalue
                  
                
                
                  Terrestrial critical habitat a for Federal designated endangered or threatened species
                  100
                
                
                  National ParkDesignated Federal Wilderness Area
                    National Monument
                  
                
                
                  Terrestrial habitat known to be used by Federal designated or proposed threatened or endangered species
                  75
                
                
                  National Preserve (terrestrial) National or State Terrestrial Wildlife Refuge
                    Federal land designated for protection of natural ecosystems
                     Administratively proposed Federal Wilderness Area
                    Terrestrial areas utilized for breeding by large or dense aggregations of animals b
                    
                  
                
                
                  Terrestrial habitat known to be used by State designated endangered or threatened species
                  50
                
                
                  Terrestrial habitat known to be used by species under review as to its Federal designated endangered or threatened status
                
                
                  State lands designated for wildlife or game management
                  25
                
                
                  State designated Natural AreasParticular areas, relatively small in size, important to maintenance of unique biotic communities
                  
                
                
                  a Critical habitat as defined in 50 CFR 424.02.
                
                  b Limit to vertebrate species.
              
              
              • Multiply the values assigned to the resident population threat for likelihood of exposure (LE), waste characteristics (WC), and ES. Divide the product by 82,500.
              —If the result is 60 or less, assign the value ES as the terrestrial sensitive environments factor value.
              —If the result exceeds 60, calculate a value EC as follows:
              
                ER09JA17.069
              
              Assign the value EC as the terrestrial sensitive environments factor value. Do not round this value to the nearest integer.
              Enter the value assigned for the terrestrial sensitive environments factor in Table 5-1.
              5.1.1.3.6 Calculation of resident population targets factor category value. Sum the values for the resident individual, resident population, workers, resources, and terrestrial sensitive environments factors. Do not round to the nearest integer. Assign this sum as the targets factor category value for the resident population threat. Enter this value in Table 5-1.
              5.1.1.4 Calculation of resident population threat score. Multiply the values for likelihood of exposure, waste characteristics, and targets for the resident population threat, and round the product to the nearest integer. Assign this product as the resident population threat score. Enter this score in Table 5-1.
              5.1.2 Nearby population threat. Include in the nearby population only those individuals who live or attend school within a 1-mile travel distance of an area of observed contamination at the site and who do not meet the criteria for resident individual as specified in section 5.1.1.3.
              Do not consider areas of observed contamination that have an attractiveness/accessibility factor value of 0 (see section 5.1.2.1.1) in evaluating the nearby population threat.
              5.1.2.1 Likelihood of exposure. Evaluate two factors for the likelihood of exposure factor category for the nearby population threat: attractiveness/accessibility and area of contamination.
              5.1.2.1.1 Attractiveness/accessibility. Assign a value for attractiveness/accessibility from Table 5-6 to each area of observed contamination, excluding any land used for residences. Select the highest value assigned to the areas evaluated and use it as the value for the attractiveness/accessibility factor. Enter this value in Table 5-1.
              5.1.2.1.2 Area of contamination. Evaluate area of contamination based on the total area of the areas of observed contamination at the site. Count only the area(s) that meet the criteria in section 5.1.0 and that receive an attractiveness/accessibility value greater than 0. Assign a value to this factor from Table5-7. Enter this value in Table 5-1.
              
                Table 5-6—Attractiveness/Accessibility Values
                
                  Area of observed contamination
                  Assignedvalue
                  
                
                
                  Designated recreational area
                  100
                
                
                  Regularly used for public recreation (for example, fishing, hiking, softball)
                  75
                
                
                  Accessible and unique recreational area (for example, vacant lots in urban area)
                  75
                
                
                  Moderately accessible (may have some access improvements, for example, gravel road), with some public recreation use
                  50
                
                
                  Slightly accessible (for example, extremely rural area with no road improvement), with some public recreation use
                  25
                
                
                  Accessible, with no public recreation use
                  10
                
                
                  Surrounded by maintained fence or combination of maintained fence and natural barriers
                  5
                
                
                  Physically inaccessible to public, with no evidence of public recreation use
                  0
                
              
              
                Table 5-7—Area of Contamination Factor Values
                
                  Total area of the areas of observed contamination (square feet)
                  Assignedvalue
                  
                
                
                  Less than or equal to 5,000
                  5
                
                
                  Greater than 5,000 to 125,000
                  20
                
                
                  Greater than 125,000 to 250,000
                  40
                
                
                  Greater than 250,000 to 375,000
                  60
                
                
                  Greater than 375,000 to 500,000
                  80
                
                
                  Greater than 500,000
                  100
                
              
              
              5.1.2.1.3 Likelihood of exposure factor category value. Assign a value from Table 5-8 to the likelihood of exposure factor category, based on the values assigned to the attractiveness/accessibility and area of contamination factors. Enter this value in Table 5-1.
              
                Table 5-8—Nearby Population Likelihood of Exposure Factor Values
                
                  Area of contamination factor value
                  Attractiveness/accessibility factor value
                  100
                  75
                  50
                  25
                  10
                  5
                  0
                
                
                  100
                  500
                  500
                  375
                  250
                  125
                  50
                  0
                
                
                  80
                  500
                  375
                  250
                  125
                  50
                  25
                  0
                
                
                  60
                  375
                  250
                  125
                  50
                  25
                  5
                  0
                
                
                  40
                  250
                  125
                  50
                  25
                  5
                  5
                  0
                
                
                  20
                  125
                  50
                  25
                  5
                  5
                  5
                  0
                
                
                  5
                  50
                  25
                  5
                  5
                  5
                  5
                  0
                
              
              5.1.2.2 Waste characteristics. Evaluate waste characteristics based on two factors: toxicity and hazardous waste quantity. Evaluate only those hazardous substances that meet the criteria for observed contamination (see section 5.1.0) at areas that can be assigned an attractiveness/accessibility factor value greater than 0.
              5.1.2.2.1 Toxicity. Assign a toxicity factor value as specified in section 2.4.1.1 to each hazardous substance meeting the criteria in section 5.1.2.2. Use the hazardous substance with the highest toxicity factor value to assign the value to the toxicity factor for the nearby population threat. Enter this value in Table 5-1.
              5.1.2.2.2 Hazardous waste quantity. Assign a value to the hazardous waste quantity factor as specified in section 5.1.1.2.2, except: consider only those areas of observed contamination that can be assigned an attractiveness/accessibility factor value greater than 0. Enter the value assigned in Table 5-1.
              5.1.2.2.3 Calculation of waste characteristics factor category value. Multiply the toxicity and hazardous waste quantity factor values, subject to a maximum product of 1 × 108. Based on this product, assign a value from Table 2-7 (section 2.4.3.1) to the waste characteristics factor category. Enter this value in Table 5-1.
              5.1.2.3 Targets. Evaluate the targets factory category for the nearby population threat based on two factors: nearby individual and population within a 1-mile travel distance from the site.
              5.1.2.3.1 Nearby individual. If one or more persons meet the section 5.1.1.3 criteria for a resident individual, assign this factor a value of 0. Enter this value in Table 5-1.
              If no person meets the criteria for a resident individual, determine the shortest travel distance from the site to any residence or school. In determining the travel distance, measure the shortest overland distance an individual would travel from a residence or school to the nearest area of observed contamination for the site with an attractiveness/accessibility factor value greater than 0. If there are no natural barriers to travel, measure the travel distance as the shortest straight-line distance from the residence or school to the area of observed contamination. If natural barriers exist (for example, a river), measure the travel distance as the shortest straight-line distance from the residence or school to the nearest crossing point and from there as the shortest straight-line distance to the area of observed contamination. Based on the shortest travel distance, assign a value from Table 5-9 to the nearest individual factor. Enter this value in Table 5-1.
              
                Table 5-9—Nearby Individual Factor Values
                
                  Travel distance for nearbyindividual (miles)
                  
                  Assigned value
                
                
                  Greater than 0 to 1/4
                  
                  
                    a 1
                
                
                  Greater than 1/4 to 1
                  0
                
                
                  a Assign a value of 0 if one or more persons meet the section 5.1.1.3 criteria for resident individual.
              
              5.1.2.3.2 Population within 1 mile. Determine the population within each travel distance category of Table 5-10. Count residents and students who attend school within this travel distance. Do not include those people already counted in the resident population threat. Determine travel distances as specified in section 5.1.2.3.1.
              In estimating residential population, when the estimate is based on the number of residences, multiply each residence by the average number of persons per residence for the county in which the residence is located.
              Based on the number of people included within a travel distance category, assign a distance-weighted population value for that travel distance from Table 5-10.
              Calculate the value for the population within 1 mile factor (PN) as follows:
              
                
                ER09JA17.070
              
              Where:
              
              Wi=Distance-weighted population value from Table 5-10 for travel distance category i.
              
              If PN is less than 1, do not round it to the nearest integer; if PN is 1 or more, round to the nearest integer. Enter this value in Table 5-1.
              5.1.2.3.3 Calculation of nearby population targets factor category value. Sum the values for the nearby individual factor and the population within 1 mile factor. Do not round this sum to the nearest integer. Assign this sum as the targets factor category value for the nearby population threat. Enter this value in Table 5-1.
              
                Table 5-10—Distance Weighted Population Values for Nearby Population Threat a
                
                
                  Travel distance category (miles)
                  Number of people within the travel distance category
                  0
                  1 to 10
                  11 to 30
                  31 to 100
                  101 to 300
                  301 to 1,000
                  1,001 to 3,000
                  3,001 to 10,000
                  10,001 to 30,000
                  30,001 to 100,000
                  100,001 to 300,000
                  300,001 to 1,000,000
                
                
                  Greater than 0 to 1/4
                  
                  0
                  0.1
                  0.4
                  1.0
                  4
                  13
                  41
                  130
                  408
                  1,303
                  4,081
                  13,034
                
                
                  Greater than 1/4 to 1/2
                  
                  0
                  0.05
                  0.2
                  0.7
                  2
                  7
                  20
                  65
                  204
                  652
                  2,041
                  6,517
                
                
                  Greater than 1/2 to 1
                  0
                  0.02
                  0.1
                  0.3
                  1
                  3
                  10
                  33
                  102
                  326
                  1,020
                  3,258
                
                
                  a Round the number of people present within a travel distance category to nearest integer. Do not round the assigned distance-weighted population value to nearest integer.
              
              5.1.2.4 Calculation of nearby population threat score. Multiply the values for likelihood of exposure, waste characteristics, and targets for the nearby population threat, and round the product to the nearest integer. Assign this product as the nearby population threat score. Enter this score in Table 5-1.
              5.1.3 Calculation of soil exposure component score. Sum the resident population threat score and the nearby population threat score, and divide the sum by 82,500. Assign the resulting value, subject to a maximum of 100, as the soil exposure component score (Sse). Enter this score in Table 5-1.
              5.2 Subsurface intrusion component. Evaluate the subsurface intrusion component based on three factor categories: likelihood of exposure, waste characteristics, and targets. Figure 5-1 indicates the factors included within each factor category for the subsurface intrusion component.
              Determine the component score (Sssi) in terms of the factor category values as follows:
              
                ER09JA17.071
              
              Where:
              
              LE=Likelihood of exposure factor category value.
              WC=Waste characteristics factor category value.
              T=Targets factor category value.
              SF=Scaling factor.
              

              Table 5-11 outlines the specific calculation procedure.
              
              
                Table 5-11—Subsurface Intrusion Component Scoresheet
                
                  Factor categories and factors
                  Maximumvalue
                  
                  Valueassigned
                  
                
                
                  Subsurface Intrusion Component:
                
                
                  Likelihood of Exposure:
                
                
                  1. Observed Exposure
                  550
                
                
                  2. Potential for Exposure
                
                
                  2a. Structure Containment
                  10
                
                
                  2b. Depth to contamination
                  10
                
                
                  2c. Vertical Migration
                  15
                
                
                  2d. Vapor Migration Potential
                  25
                
                
                  3. Potential for Exposure (lines 2a * (2b + 2c + 2d), subject to a maximum of 500)
                  500
                
                
                  4. Likelihood of Exposure (higher of lines 1 or 3)
                  550
                
                
                  Waste Characteristics:
                
                
                  5. Toxicity/Degradation
                  (a)
                
                
                  6. Hazardous Waste Quantity
                  (a)
                
                
                  7. Waste Characteristics (subject to a maximum of 100)
                  100
                
                
                  Targets:
                
                
                  8. Exposed Individual
                  50
                
                
                  9. Population:
                
                
                  9a. Level I Concentrations
                  (b)
                
                
                  9b. Level II Concentrations
                  (b)
                
                
                  9c. Population within an Area of Subsurface Contamination
                  (b)
                
                
                  9d. Total Population (lines 9a + 9b + 9c)
                  (b)
                
                
                  10. Resources
                  5
                
                
                  11. Targets (lines 8 + 9d + 10)
                  (b)
                
                
                  Subsurface Intrusion Component Score:
                
                
                  12. Subsurface Intrusion Component (lines 4 × 7 × 11)/82,500 c (subject to a maximum of 100)
                  100
                
                
                  Soil Exposure and Subsurface Intrusion Pathway Score:
                
                
                  13. Soil Exposure Component + Subsurface Intrusion Component (subject to a maximum of 100)
                  100
                
                
                  a Maximum value applies to waste characteristics category.
                
                  b Maximum value not applicable.
                
                  c Do not round to the nearest integer.
              
              5.2.0 General considerations. The subsurface intrusion component evaluates the threats from hazardous substances that have or could intrude into regularly occupied structures from the subsurface. Evaluate the subsurface intrusion component based on the actual or potential intrusion of hazardous substances into all regularly occupied structures that have structure containment values greater than zero and meet the criteria identified in the section below as being either in an area of observed exposure or in an area of subsurface contamination. These structures may or may not have subunits. Subunits are partitioned areas within a structure with separate heating, ventilating, and air conditioning (HVAC) systems or distinctly different air exchange rates. Subunits include regularly occupied partitioned tenant spaces such as office suites, apartments, condos, common or shared areas, and portions of residential, commercial or industrial structures with separate heating, ventilating, and air conditioning (HVAC) systems.
              In evaluating the subsurface intrusion component, consider the following:

              • Area(s) of observed exposure: An area of observed exposure is delineated by regularly occupied structures with documented contamination meeting observed exposure criteria; an area of observed exposure includes regularly occupied structures with samples meeting observed exposure criteria or inferred to be within an area of observed exposure based on samples meeting observed exposure criteria (see section 5.2.1.1.1 Observed exposure). Establish areas of observed exposure as follows:
              

              —For regularly occupied structures that have no subunits, consider both the regularly occupied structures containing sampling location(s) meeting observed exposure criteria for the site and the regularly occupied structure(s) in the area lying between such locations to be an area of observed exposure (i.e., inferred to be in an area of observed exposure), unless available information indicates otherwise.
              —In multi-story, multi-subunit, regularly occupied structures, consider all subunits on a level with sampling locations meeting observed exposure criteria from the site and all levels below, if any, to be within an area of observed exposure, unless available information indicates otherwise.

              —In multi-tenant structures, that do not have a documented observed exposure, but are located in an area lying between locations where observed exposures have been documented, consider only those regularly occupied subunits, if any, on the lowest level of the structure, to be within an area of observed exposure (i.e., inferred to be in an area of observed exposure, unless available information indicates otherwise.
              

              • Area(s) of subsurface contamination: An area of subsurface contamination is delineated by sampling locations meeting observed release criteria for subsurface intrusion, excluding areas of observed exposure (see Table 2-3 in section 2.3). The area within an area of subsurface contamination includes potentially exposed populations. If the significant increase in hazardous substance levels cannot be attributed at least in part to the site, and cannot be attributed to other sites, attribution can be established based on the presence of hazardous substances in the area of subsurface contamination. Establish areas of subsurface contamination as follows:
              
              —Exclude those areas that contain structures meeting the criteria defined as an area of observed exposure.

              —Consider both the sampling location(s) with subsurface contamination meeting observed release criteria from the site and the area lying between such locations to be an area of subsurface contamination (i.e., inferred to be in an area of subsurface contamination). If sufficient data is available and state of the science shows there is no unacceptable risk due to subsurface intrusion into a regularly occupied structure located within an area of subsurface contamination, that structure can be excluded from the area of subsurface contamination.
              —Evaluate an area of subsurface contamination based on hazardous substances that:

              ▪ Meet the criteria for observed exposure of a chemical that has a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−
                5 atm-m3/mol, or

              ▪ Meet the criteria for observed release in an area of subsurface contamination and have a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−
                5 atm-m3/mol, or

              ▪ Meet the criteria for an observed release in a structure within, or in a sample from below, an area of observed exposure and have a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−
                5 atm-m3/mol.
              —Evaluate all structures with no subunits that have containment factor values greater than zero, and not documented to meet observed exposure criteria to be in an area of subsurface contamination if they are lying between locations of subsurface intrusion samples meeting observed release criteria.
              —Evaluate multi-subunit structures as follows:
              ▪ If an observed exposure has been documented based on a gaseous indoor air sample, consider all regularly occupied subunit(s), if any, on the level immediately above the level where an observed exposure has been documented (or has been inferred to be within an area of observed exposure), to be within an area of subsurface contamination. If sufficient data is available and state of the science shows there is no unacceptable risk due to subsurface intrusion on the level immediately above the level where an observed exposure has been documented (or has been inferred to be within an area of observed exposure) that level can be excluded from the area of subsurface contamination.
              ▪ If observed release criteria have been met based on a gaseous indoor air sample collected from a level not regularly occupied, consider all regularly occupied subunit(s), if any, on the level immediately above the level where the observed release criteria has been documented, to be within an area of subsurface contamination. If sufficient data is available and state of the science shows there is no unacceptable risk due to subsurface intrusion on the level immediately above the level where the observed release criteria has been documented that level can be excluded from the area of subsurface contamination.
              ▪ If any regularly occupied multi-subunit structure is inferred to be in an area of subsurface contamination, consider only those regularly occupied subunit(s), if any, on the lowest level, to be within an area of subsurface contamination. If sufficient data is available and state of the science shows there is no unacceptable risk due to subsurface intrusion on the lowest level, that structure can be excluded from the area of subsurface contamination.
              
              See Section 7.0 for establishing an area of subsurface contamination based on the presence of radioactive hazardous substances.
              If there is no area of observed exposure and no area of subsurface contamination, assign a score of 0 for the subsurface intrusion component.
              5.2.1 Subsurface intrusion component. Evaluate this component only if there is an area of observed exposure or area of subsurface contamination:
              • Within or underlying a residence, school, day care center, workplace, or
              • Within or underlying a resource specified in section 5.2.1.3.3.
              5.2.1.1 Likelihood of exposure. Assign a value of 550 to the likelihood of exposure factor category for the subsurface intrusion component if there is an area of observed exposure in one or more locations listed in section 5.2.1. Enter this value in Table 5-11.
              
              5.2.1.1.1 Observed exposure. Establish observed exposure in a regularly occupied structure by demonstrating that a hazardous substance has been released into a regularly occupied structure via the subsurface. Base this demonstration on either of the following criteria:
              • Direct observation:
              
              —A solid, liquid, or gaseous material that contains one or more hazardous substances attributable to the site has been observed entering a regularly occupied structure through migration via the subsurface or is known to have entered a regularly occupied structure via the subsurface, or
              —When evidence supports the inference of subsurface intrusion of a material that contains one or more hazardous substances associated with the site into a regularly occupied structure, demonstrated adverse effects associated with that release may be used to establish observed exposure.
              
              • Chemical analysis:
              
              —Analysis of indoor samples indicates that the concentration of hazardous substance(s) is significantly above the background concentration for the site for that type of sample (see section 2.3).
              —Some portion of the significant increase above background must be attributable to the site to establish the observed exposure. Documentation of this attribution should account for possible concentrations of the hazardous substance(s) in outdoor air or from materials found in the regularly occupied structure, and should provide a rationale for the increase being from subsurface intrusion.
              
              If observed exposure can be established in a regularly occupied structure, assign an observed exposure factor value of 550, enter this value in Table 5-11, and proceed to section 5.2.1.1.3. If no observed exposure can be established, assign an observed exposure factor value of 0, enter this value in Table 5-11, and proceed to section 5.2.1.1.2.
              5.2.1.1.2 Potential for exposure. Evaluate potential for exposure only if an observed exposure cannot be established, but an area of subsurface contamination has been delineated. Evaluate potential for exposure based only on the presence of hazardous substances with a vapor pressure greater than or equal to one torr or a Henry's constant greater than or equal to 10−
                5 atm-m3/mol. Evaluate potential for exposure for each area of subsurface contamination based on four factors: Structure containment (see section 5.2.1.1.2.1), depth to contamination (see section 5.2.1.1.2.2), vertical migration (see section 5.2.1.1.2.3) and vapor migration potential (see section 5.2.1.1.2.4). For each area of subsurface contamination, assign the highest value for each factor. If information is insufficient to calculate any single factor value used to calculate the potential for exposure factor values at an identified area of subsurface contamination, information collected for another area of subsurface contamination at the site may be used when evaluating potential for exposure. Calculate the potential for exposure value for the site as specified in section 5.2.1.1.2.5.
              5.2.1.1.2.1 Structure containment. Calculate containment for eligible hazardous substances within this component as directed in Table 5-12 and enter this value into Table 5-11. Assign each regularly occupied structure within an area of subsurface contamination the highest appropriate structure containment value from Table 5-12 and use the regularly occupied structure at the site with the highest structure containment value in performing the potential for exposure calculation. For all regularly occupied structures with unknown containment features assign a structure containment value of greater than zero for the purposes of evaluating targets (see section 5.2.1.3).
              
                Table 5-12—Structure Containment
                
                  No.
                  Evidence of structure containment
                  Assigned value
                
                
                  1.
                  Regularly occupied structure with evidence of subsurface intrusion, including documented observed exposure or sampling of bio or inert gases, such as methane and radon
                  10
                
                
                  2.

                  Regularly occupied structure with open preferential subsurface intrusion pathways (e.g., sumps, foundation cracks, unsealed utility lines)
                  10
                
                
                  3.
                  Regularly occupied structure with an engineered vapor migration barrier system that does not address all preferential subsurface intrusion pathways
                  7
                
                
                  4.

                  Regularly occupied structure with an engineered passive vapor mitigation system without documented institutional controls (e.g., deed restrictions) or evidence of regular maintenance and inspection
                  6
                
                
                  5.

                  Regularly occupied structure with no visible open preferential subsurface intrusion pathways from the subsurface (e.g., sumps, foundation cracks, unsealed utility lines)
                  4
                
                
                  6.

                  Regularly occupied structure with an engineered passive vapor mitigation system (e.g., passive venting) with documented institutional controls (e.g., deed restrictions) or evidence of regular maintenance and inspection
                  3
                
                
                  7.

                  Regularly occupied structure with an engineered, active vapor mitigation system (e.g., active venting) without documented institutional controls (e.g., deed restrictions) and funding in place for on-going operation, inspection and maintenance
                  2
                
                
                  
                  8.

                  Regularly occupied structure with a permanent engineered, active vapor mitigation system (e.g., active venting) with documented institutional controls (e.g., deed restrictions) and funding in place for on-going operation, inspection and maintenance
                  1
                
                
                  9.

                  Regularly occupied structure with a foundation raised greater than 6 feet above ground surface (e.g., structure on stilts) or structure that has been built, and maintained, in a manner to prevent subsurface intrusion
                  0
                
              
              5.2.1.1.2.2 Depth to contamination. Assign each area of subsurface contamination a depth to contamination based on the least depth to either contaminated crawl space or subsurface media underlying a regularly occupied structure. Measure this depth to contamination based on the distance between the lowest point of a regularly occupied structure to the highest known point of hazardous substances eligible to be evaluated. Use any regularly occupied structure within an area of subsurface contamination with a structure containment factor value greater than zero. Subtract from the depth to contamination the thickness of any subsurface layer composed of features that would allow channelized flow (e.g., karst, lava tubes, open fractures, as well as manmade preferential pathways such as utility conduits or drainage systems).
              Based on this calculated depth, assign a factor value from Table 5-13. If the necessary information is available at multiple locations, calculate the depth to contamination at each location. Use the location having the least depth to contamination to assign the factor value. Enter this value in Table 5-11.
              
              
                Table 5-13—Depth to Contamination
                
                  Depth range 1 2
                  
                  Depth tocontamination
                    assigned
                    value
                  
                
                
                  0 to <10 ft (Including subslab and semi-enclosed or enclosed crawl space contamination)
                  10
                
                
                  >10 to 20 ft
                  8
                
                
                  >20 to 50 ft
                  6
                
                
                  >50 to 100 ft
                  4
                
                
                  >100 to 150 ft
                  2
                
                
                  >150 ft
                  0
                
                
                  1 If any part of the subsurface profile has channelized flow features, assign that portion of the subsurface profile a depth of 0.
                
                  2 Measure elevation below any regularly occupied structure within an area of subsurface contamination at a site. Select the regularly occupied structure with the least depth to contamination below a structure.
              
              5.2.1.1.2.3 Vertical migration. Evaluate the vertical migration factor for each area of subsurface contamination based on the geologic materials in the interval between the lowest point of a regularly occupied structure and the highest known point of hazardous substances in the subsurface. Use any regularly occupied structure either within an area of subsurface contamination or overlying subsurface soil gas or ground water contamination. Assign a value to the vertical migration factor as follows:
              • If the depth to contamination (see section 5.2.1.1.2.2) is 10 feet or less, assign a value of 15.
              • If the depth to contamination is greater than 10 feet, do not consider layers or portions of layers within the first 10 feet of the depth to contamination (as assigned in section 5.2.1.1.2.2).
              • If, for the interval between the lowest point of a regularly occupied structure and the highest point of hazardous substances in the subsurface, all layers that underlie a portion of a regularly occupied structure at the site are karst or otherwise allow channelized flow, assign a value of 15.
              • Otherwise:
              
              —Select the lowest effective porosity/permeability layer(s) from within the interval identified above. Consider only layers at least 1 foot thick.—Assign a value for individual layers from Table 5-14 using the hydraulic conductivity of the layer, if available. If the hydraulic conductivity is not available, assign a value based on the type of material in the selected layer.
              —If more than one layer has the same assigned porosity/permeability value, include all such layers and sum their thicknesses. Assign a thickness of 0 feet to a layer with channelized flow features found within any area of subsurface contamination at the site.
              —Assign a value from Table 5-15 to the vertical migration factor, based on the thickness and assigned porosity/permeability value of the lowest effective porosity/permeability layer(s).
              

              Determine vertical migration only at locations within an area of subsurface contamination at the site. If the necessary subsurface geologic information is available at multiple locations, evaluate the vertical migration factor at each location. Use the location having the highest vertical migration factor value to assign the factor value. Enter this value in Table 5-11.
              
              
                Table 5-14—Effective Porosity/Permeability of Geologic Materials
                
                  Type of material
                  Hydraulic conductivity(cm/sec)
                  
                  Assignedporosity/
                    permeability
                    value
                  
                
                
                  Gravel; clean sand; highly permeable fractured igneous and metamorphic rocks; permeable basalt; karst limestones and dolomites
                  Greater than or equal to 1 × 10−
                    3
                  
                  1
                
                
                  Sand; sandy clays; sandy loams; loamy sands; sandy silts; sediments that are predominantly sand; highly permeable till (coarse-grained, unconsolidated or compact and highly fractured); peat; moderately permeable limestones and dolomites (no karst); moderately permeable sandstone; moderately permeable fractured igneous and metamorphic rocks
                  Less than 1 × 10−
                    3
                  
                  2
                
                
                  Silt; loams; silty loams; loesses; silty clays; sediments that are predominantly silts; moderately permeable till (fine-grained, unconsolidated till, or compact till with some fractures); low permeability limestones and dolomites (no karst); low permeability sandstone; low permeability fractured igneous and metamorphic rocks
                  Less than 1 × 10−
                    5
                  
                  3
                
                
                  Clay; low permeability till (compact unfractured till); shale; unfractured metamorphic and igneous rocks
                  Less than 1 × 10−
                    7
                  
                  4
                
              
              
                Table 5-15—Vertical Migration Factor Values a
                
                
                  Assigned porosity/permeability value
                  Thickness of lowest porosity layer(s) b (feet)
                  0 to 5
                  Greater than5 to 10
                  
                  Greater than 10 to 20
                  Greater than 20 to 50
                  Greater than 50 to 100
                  Greater than 100 to 150
                
                
                  1
                  15
                  15
                  14
                  11
                  8
                  6
                
                
                  2
                  15
                  14
                  12
                  9
                  6
                  4
                
                
                  3
                  15
                  13
                  10
                  7
                  5
                  2
                
                
                  4
                  15
                  12
                  9
                  6
                  3
                  1
                
                
                  a If depth to contamination is 10 feet or less or if, for the interval being evaluated, all layers that underlie a portion of the structure at the site are karst or have other channelized flow features, assign a value of 15.
                
                  b Consider only layers at least 1 foot thick.
              
              5.2.1.1.2.4 Vapor migration potential. Evaluate this factor for each area of subsurface contamination as follows:
              • If the depth to contamination (see section 5.2.1.1.2.2) is 10 feet or less, assign a value of 25.
              • Assign a value for vapor migration potential to each of the gaseous hazardous substances associated with the area of subsurface contamination (see section 2.2.2) as follows:
              —Assign values from Table 5-16 for both vapor pressure and Henry's constant to each hazardous substance. If Henry's constant cannot be determined for a hazardous substance, assign that hazardous substance a value of 2 for the Henry's constant component.
              —Sum the two values assigned to each hazardous substance.
              —Based on this sum, assign each hazardous substance a value from Table 5-17 for vapor migration potential.
              • Assign a value for vapor migration potential to each area of subsurface contamination as follows:
              —Select the hazardous substance associated with the area of subsurface contamination with the highest vapor migration potential value and assign this value as the vapor migration potential factor value for the area of subsurface contamination.
              Enter this value in Table 5-11.
              
                Table 5-16—Values for Vapor Pressure and Henry's Constant
                
                   
                  Assignedvalue
                  
                
                
                  Vapor Pressure (Torr):
                
                
                  Greater than 10
                  3
                
                
                  1 to 10
                  2
                
                
                  Less than 1
                  0
                
                
                  Henry's Constant (atm-m3/mol):
                
                
                  Greater than 10 −
                    3
                  
                  3
                
                
                  Greater than 10 −
                    4 to 10 −
                    3
                  
                  2
                
                
                  10 −
                    5 to 10 −
                    4
                  
                  1
                
                
                  Less than 10 −
                    5
                  
                  0
                
              
              
              
                Table 5-17—Vapor Migration Potential Factor Values for a Hazardous Substance
                
                  Sum of values for vapor pressure and Henry's constant
                  Assigned value
                
                
                  0
                  0
                
                
                  1 or 2
                  5
                
                
                  3 or 4
                  15
                
                
                  5 or 6
                  25
                
              
              5.2.1.1.2.5 Calculation of potential for exposure factor value. For each identified area of subsurface contamination, sum the factor values for depth to contamination, vertical migration, and vapor migration potential, and multiply this sum by the factor value for structure containment. Select the highest product for any area of subsurface contamination and assign this value as the potential for exposure factor value for the component. Enter this value in Table 5-11.
              5.2.1.1.3 Calculation of likelihood of exposure factor category value. If observed exposure is established for the site, assign the observed exposure factor value of 550 as the likelihood of exposure factor category value for the site. Otherwise, assign the potential for exposure factor value for the component as the likelihood of exposure value. Enter the value assigned in Table 5-11.
              5.2.1.2 Waste characteristics. Evaluate waste characteristics based on two factors: toxicity/degradation and hazardous waste quantity.
              5.2.1.2.1 Toxicity/degradation. For each hazardous substance, assign a toxicity factor value, a degradation factor value and a combined toxicity/degradation factor value as specified in sections 2.2.3, 2.4.1.2 and 5.2.1.2.1.1 through 5.2.1.2.1.3.
              5.2.1.2.1.1 Toxicity. Assign a toxicity factor value to each hazardous substance as specified in sections 2.2.2 and 2.4.1.1.
              5.2.1.2.1.2 Degradation. Assign a degradation factor value to each hazardous substance as follows:
              • For any hazardous substance that meets the criteria for an observed exposure, or if a NAPL is present in the subsurface below an area of observed exposure or area of subsurface contamination at a depth less than or equal to 30 feet, assign that substance a degradation factor value of 1.
              • For all other situations, assign a degradation factor value using Table 5-18. Assign the depth to contamination as directed in section 5.2.1.1.2.2, except if evidence indicates that biologically active soil is not present throughout the depth beneath any regularly occupied structure. In this situation, subtract any thickness of non-biologically active soil from the estimated depth to contamination.
              
                Table 5-18—Degradation Factor Value Table
                
                  Depth to contamination (feet) a
                  
                  Half-life
                  >100 Days
                  >30 days and ≤100 days
                  ≤30 days
                
                
                  <10
                  1
                  1
                  1
                
                
                  10 to ≤30
                  1
                  1
                  0.1
                
                
                  >30
                  1
                  0.5
                  0.1
                
                

                  a When determining the depth to contamination do not include layers of non-biologically-active soil, nor subsurface intervals with channelized flow (e.g., karst, lava tubes, open fractures, and manmade preferential pathways as directed in section 5.2.1.1.2.2).
              
              Calculate the half-life for each hazardous substance that meets subsurface intrusion observed release criteria as follows:
              The half-life of a substance in the subsurface is defined for HRS purposes as the time required to reduce the initial concentration of the substance in the subsurface by one-half as a result of the combined decay processes of two components: Biodegradation and hydrolysis.
              Estimate the half-life (t1/2) of a hazardous substance as follows:
              
                ER09JA17.072
              
              Where:
              
              h=Hydrolysis half-life.
              b=Biodegradation half-life.
              

              If either of these component half-lives cannot be estimated for the hazardous substance from available data, delete that component half-life from the above equation.
              
              If no half-life information is available for a hazardous substance and the substance is not already assigned a value of 1, unless information indicates otherwise, assign a value of 1.
              5.2.1.2.1.3 Calculation of toxicity/degradation factor value. Assign each substance a toxicity/degradation value by multiplying the toxicity factor value by the degradation factor value. Use the hazardous substance with the highest combined toxicity/degradation value to assign the factor value to the toxicity/degradation factor for the subsurface intrusion threat. Enter this value in Table 5-11.
              5.2.1.2.2 Hazardous waste quantity. Assign a hazardous waste quantity factor value as specified in section 2.4.2. Consider only those regularly occupied structures or subunits with a non-zero structure containment value. Also include all regularly occupied structures or subunits that have had mitigation systems installed as part of a removal or other temporary response action. If sufficient structure-specific concentration data is available and state of the science shows there is no unacceptable risk of exposure to populations in a regularly occupied structure or subunit in an area of subsurface contamination, that structure or subunit is not included in the hazardous waste quantity evaluation. In estimating the hazardous waste quantity, use Tables 2-5 and 5-19 and:
              • For Tier A, hazardous constituent quantity, use the mass of constituents found in the regularly occupied structure(s) where the observed exposure has been identified.
              —For multi-subunit structures, when calculating Tier A, use the mass of constituents found in the regularly occupied subunit space(s) where the observed exposure has been identified.

              • For Tier B, hazardous wastestream quantity, use the flow-through volume of the regularly occupied structures where the observed exposure has been identified.
              
              —For multi-subunit structures, when calculating Tier B, use the flow-through volume of the regularly occupied subunit spaces where the observed exposure has been identified.
              

              • For Tier C, volume, use the volume divisor listed in Tier C of Table 5-19. Volume is calculated for those regularly occupied structures located within areas of observed exposure with observed or inferred intrusion and within areas of subsurface contamination.
              
              —In evaluating the volume measure for these listed areas of observed exposure and areas of subsurface contamination based on a gaseous/vapor intrusion or the potential for gaseous/vapor intrusion, consider the following:
              ▪ Calculate the volume of each regularly occupied structure based on actual data. If unknown, use a ceiling height of 8 feet.
              ▪ For multi-subunit structures, when calculating Tier C, calculate volume for those subunit spaces with observed or inferred exposure and all other regularly occupied subunit spaces on that level, unless available information indicates otherwise. If the structure has multiple stories, also include the volume of all regularly occupied subunit spaces below the floor with an observed exposure and one story above, unless evidence indicates otherwise.
              ▪ For multi-subunit structures within an area of subsurface contamination and no observed or inferred exposure, consider only the volume of the regularly occupied subunit spaces on the lowest story, unless available information indicates otherwise.
              

              • For Tier D, area, if volume is unknown, use the area divisor listed in Tier D of Table 5-19 for those regularly occupied structures within areas of observed exposure with observed or inferred intrusion and within areas of subsurface contamination.
              
              —In evaluating the area measure for these listed areas of observed exposure and areas of subsurface contamination, calculate the area of each regularly occupied structure (including multi-subunit structures) or subunit based on actual footprint area data.
              ▪ If the actual footprint area of the structure(s) is unknown, use an area of 1,740 square feet for each structure (or subunit space).
              ▪ For multi-subunit structures, when calculating Tier D, calculate area for those subunit spaces with observed or inferred exposure and all other regularly occupied subunit spaces on that level, unless available information indicates otherwise. If the structure has multiple stories, also include the area of all regularly occupied subunit spaces below the floor with an observed exposure and one story above, unless evidence indicates otherwise.

              ▪ For multi-subunit structures within an area of subsurface contamination and no observed or inferred exposure, consider only the area of the regularly occupied subunit spaces on the lowest story, unless available information indicates otherwise.
              
              
                Table 5-19—Hazardous Waste Quantity Evaluation Equations for Subsurface Intrusion Component
                
                  Tier
                  Measure
                  Units
                  Equation for assigning value a
                  
                
                
                  A
                  Hazardous Constituent Quantity (C)
                  Lb
                  C
                
                
                  Bb
                  
                  Hazardous Wastestream Quantity (W)
                  Lb
                  W/5,000
                
                
                  Cb,c
                  
                  Volume (V)
                
                
                   
                  Regularly occupied structure(s) in areas of observed exposure or subsurface contamination
                  yd3
                  
                  V/2.5
                
                
                  Db,d
                  
                  Area (A)
                
                
                   
                  Regularly occupied structure(s) in areas of observed exposure or subsurface contamination
                  ft2
                  
                  A/13
                
                
                  a Do not round to the nearest integer.
                
                  b Convert volume to mass when necessary: 1 ton=2,000 pounds=1 cubic yard=4 drums=200 gallons.
                
                  c Calculate volume of each regularly occupied structure or subunit space in areas of observed exposure and areas of subsurface contamination—Assume 8-foot ceiling height unless actual value is known.
                
                  d Calculate area of the footprint of each regularly occupied structure in areas of observed exposure and areas of subsurface contamination. If the footprint area of a regularly occupied structure is unknown, use 1,740 square feet as the footprint area of the structure or subunit space.
              
              For the subsurface intrusion component, if the hazardous constituent quantity is adequately determined for all areas of observed exposure, assign the value from Table 2-6 as the hazardous waste quantity factor value. If the hazardous constituent quantity is not adequately determined for one or more areas of observed exposure or if one or more areas of subsurface contamination are present, assign either the value from Table 2-6 or assign a factor value as follows:
              • If any target for the subsurface intrusion component is subject to Level I or Level II concentrations (see section 2.5), assign either the value from Table 2-6 or a value of 100, whichever is greater, as the hazardous waste quantity factor value for this component.

              • If none of the targets for the subsurface intrusion component is subject to Level I or Level II concentrations and if there has been a removal action that does not permanently interrupt target exposure from subsurface intrusion, and if an area of subsurface contamination exists, assign a factor value as follows:
              
              —Determine the values from Table 2-6 with and without consideration of the removal action.
              —If the value that would be assigned from Table 2-6 without consideration of the removal action would be 100 or greater, assign either the value from Table 2-6 with consideration of the removal action or a value of 100, whichever is greater, as the hazardous waste quantity factor value for the component.
              —If the value that would be assigned from Table 2-6 without consideration of the removal action would be less than 100, assign a value of 10 as the hazardous waste quantity factor value for the component.
              
              • Otherwise, if none of the targets for the subsurface intrusion component is subject to Level I or Level II concentrations and there has not been a removal action, assign a value from Table 2-6 or a value of 10, whichever is greater.
              Enter the value assigned in Table 5-11.
              5.2.1.2.3 Calculation of waste characteristics factor category value. Multiply the toxicity/degradation and hazardous waste quantity factor values, subject to a maximum product of 1 × 108. Based on this product, assign a value from Table 2-7 (section 2.4.3.1) to the waste characteristics factor category. Enter this value in Table 5-11.
              5.2.1.3 Targets. Evaluate the targets factor category for the subsurface intrusion threat based on three factors: Exposed individual, population, and resources in regularly occupied structures with structure containment factors greater than 0. Evaluate only those targets within areas of observed exposure and areas of subsurface contamination (see section 5.2.0).
              In evaluating the targets factor category for the subsurface intrusion threat, count only the following as targets:
              • Exposed individual—a person living, attending school or day care, or working in a regularly occupied structure with observed exposure or in a structure within an area of observed exposure or within an area of subsurface contamination.
              • Population—exposed individuals in a regularly occupied structure within an area of observed exposure or within an area of subsurface contamination.
              • Resources—located within an area of observed exposure or within an area of subsurface contamination as specified in section 5.2.1.3.3.

              If a formerly occupied structure has been vacated due to subsurface intrusion attributable to the site, count the initial targets as if they were still residing in the structure. In addition, if a removal or temporary response action has occurred that has not completely mitigated the release, count the initial targets as if the removal or temporary response action has not permanently interrupted target exposure from subsurface intrusion. Evaluate those targets based on conditions at the time of removal of temporary response action.
              For populations residing in or working in a multi-subunit structure with multiple stories in an area of observed exposure or area of subsurface contamination, count these targets as follows:
              • If there is no observed exposure within the structure, include in the evaluation only those targets, if any, in the lowest occupied level. If sufficient structure-specific concentration data is available and state of the science shows there is no unacceptable risk of exposure to targets in the lowest level, those targets are not included in the evaluation.
              • If there is an observed exposure in any level, include in the evaluation those targets in that level, the level above and all levels below. (The weighting of these targets is specified in Section 5.2.1.3.2.) If sufficient structure-specific concentration data is available and state of the science shows there is no unacceptable risk of exposure to targets in the level above where the observed exposure has been documented, those targets are not included in the evaluation.
              5.2.1.3.1 Exposed individual. Evaluate this factor based on whether there is an exposed individual, as specified in sections 2.5.1, 2.5.2 and 5.2.1.3, who is subject to Level I or Level II concentrations.
              First, determine those regularly occupied structures or partitioned subunit(s) within structures in an area of observed exposure subject to Level I concentrations and those subject to Level II concentrations as specified as follows (see section 5.2.0):

              • Level I Concentrations: For contamination resulting from subsurface intrusion, compare the hazardous substance concentrations in any sample meeting the observed exposure by chemical analysis criteria to the appropriate benchmark. Use the health-based benchmarks from Table 5-20 to determine the level of contamination.
              
              —If the sample is from a structure with no subunits and the concentration equals or exceeds the appropriate benchmark, assign Level I concentrations to the entire structure.
              —If the sample is from a subunit within a structure and the concentration from that subunit equals or exceeds the appropriate benchmark, assign Level I concentrations to that subunit.
              

              • Level II Concentrations: Structures, or subunits within structures, with one or more samples that meet observed exposure by chemical analysis criteria but do not equal or exceed the appropriate benchmark; structures, or subunits, that have an observed exposure by direct observation; and structures inferred to be in an area of observed exposure based on samples meeting observed exposure, are assigned Level II concentrations.
              
              —For all regularly occupied structures, or subunits in such structures, in an area of observed exposure that are not assigned Level I concentrations, assign Level II concentrations.
              
              Then assign a value to the exposed individual factor as follows:
              • Assign a value of 50 if there is at least one exposed individual in one or more regularly occupied structures subject to Level I concentrations.
              • Assign a value of 45 if there are no Level I exposed individuals, but there is at least one exposed individual in one or more regularly occupied structures subject to Level II concentrations.
              • Assign a value of 20 if there is no Level I or Level II exposed individual but there is at least one individual in a regularly occupied structure within an area of subsurface contamination. Enter the value assigned in Table 5-11.
              5.2.1.3.2 Population. Evaluate population based on three factors: Level I concentrations, Level II concentrations, and population within an area of subsurface contamination. Determine which factors apply as specified in section 5.2.1.3.1, using the health-based benchmarks from Table 5-20. Evaluate populations subject to Level I and Level II concentrations as specified in section 2.5.
              
                Table 5-20—Health-Based Benchmarks for Hazardous Substances in the Subsurface Intrusion Component
                
                  Screening concentration for cancer corresponding to that concentration that corresponds to the 10−6 individual cancer risk using the inhalation unit risk. For oral exposures use the oral cancer slope factor.
                
                
                  Screening concentration for noncancer toxicological responses corresponding to the reference dose (RfD) for oral exposure and the reference concentration (RfC) for inhalation exposures.
                
              
              Count only those persons meeting the criteria for population as specified in section 5.2.1.3. In estimating the number of individuals in structures in an area of observed exposure or area of subsurface contamination if the actual number of residents is not known, multiply each residence by the average number of persons per residence for the county in which the residence is located.
              5.2.1.3.2.1 Level I concentrations. Assign the population subject to Level I concentrations as follows:

              1. Identify all exposed individuals regularly present in an eligible structure with a structure containment value greater than zero, or if the structure has subunits, identify those regularly present in each subunit, located in an area of observed exposure subject to Level I concentrations as described in sections 5.2.0 and 5.2.1.3.1. Identify only once per structure those exposed individuals that are using more than one eligible subunit of the same structure (e.g., using a common or shared area and other parts of the same structure).
              2. For each structure or subunit count the number of individuals residing in or attending school or day care in the structure or subunit.
              3. Count the number of full-time and part-time workers in the structure or subunit(s) subject to Level I concentrations. If information is unavailable to classify a worker as full- or part-time, evaluate that worker as being full-time. Divide the number of full-time workers by 3 and the number of part-time workers by 6, and then sum these products with the number of other individuals for each structure or subunit.
              4. Sum this combined value for all structures, or subunits, within areas of observed exposure and multiply this sum by 10.
              Assign the resulting product as the combined population factor value subject to Level I concentrations for the site. Enter this value in line 9a of Table 5-11.
              5.2.1.3.2.2 Level II concentrations. Assign the population subject to Level II concentrations as follows:

              1. Identify all exposed individuals regularly present in an eligible structure with a structure containment value greater than zero, or if the structure has subunits, identify those regularly present in each subunit, located in an area of observed exposure subject to Level II concentrations as described in sections 5.2.0 and 5.2.1.3.1. Identify only once per structure those exposed individuals that are using more than one eligible subunit of the same structure (e.g., using a common or shared area and other parts of the same structure).
              2. Do not include exposed individuals already counted under the Level I concentrations factor.
              3. For each structure or subunit(s), count the number of individuals residing in or attending school or day care in the structure, or subunit, subject to Level II concentrations.
              4. Count the number of full-time and part-time workers in the structure or subunit(s) subject to Level II concentrations. If information is unavailable to classify a worker as full- or part-time, evaluate that worker as being full-time. Divide the number of full-time workers by 3 and the number of part-time workers by 6, and then sum these products with the number of other individuals for each structure or subunit.
              5. Sum the combined population value for all structures within the areas of observed exposure for the site.
              Assign this sum as the combined population factor value subject to Level II concentrations for this site. Enter this value in line 9b of Table 5-11.
              5.2.1.3.2.3 Population within area(s) of subsurface contamination. Assign the population in area(s) of subsurface contamination factor value as follows. If sufficient structure-specific concentration data is available and state of the science shows there is no unacceptable risk of exposure to populations in a regularly occupied structure in an area of subsurface contamination, those populations are not included in the evaluation. (see sections 5.2.0 and 5.2.1.3.1):
              1. Identify the regularly occupied structures with a structure containment value greater than zero and the eligible population associated with the structures or portions of structures in each area of subsurface contamination:
              • For each regularly occupied structure or portion of a structure in an area of subsurface contamination, sum the number of all individuals residing in or attending school or day care, in the structure or portion of the structure in the area of subsurface contamination.
              • Count the number of full-time and part-time workers regularly present in each structure or portion of a structure in an area of subsurface contamination. If information is unavailable to classify a worker as full- or part-time, evaluate that worker as being full-time. Divide the number of full-time workers by 3 and the number of part-time workers by 6. Sum these products with the number of individuals residing in or attending school or day care in the structure.
              • Use this sum as the population for the structure.
              2. Estimate the depth or distance to contamination at each regularly occupied structure within an area of subsurface contamination based on available sampling data, and categorize each eligible structure based on the depth or distance to contamination and sample media as presented in Table 5-21. Weight the population in each structure using the appropriate weighting factors in Table 5-21. If samples from multiple media are available, use the sample that results in the highest weighting factor.

              3. Sum the weighted population in all structures within the area(s) of subsurface contamination and assign this sum as the population within an area of subsurface contamination factor value. Enter this value in line 9c of Table 5-11.
              
              
                Table 5-21—Weighting Factor Values for Populations Within an Area of Subsurface Contamination
                
                  Eligible populations a in structures b within an area of subsurface contamination
                  Population weightingfactor
                  
                
                
                  
                    Samples From Within Structures or in Crawl Spaces
                  
                
                
                  1. Population in a structure with levels of contamination in a semi-enclosed or enclosed crawl space sample meeting observed release criteria or
                  0.9
                
                
                  Population in a subunit of a multi-story structure within an area of subsurface contamination located directly above a level in an area of observed exposure or a gaseous indoor air sample meeting observed release criteria or
                
                
                  Population within a structure where a mitigation system has been installed as part of a removal or other temporary response action.
                
                
                  2. Population in a structure where levels of contaminants meeting observed release criteria are inferred based on semi-enclosed or enclosed crawl space samples in surrounding structures, and a NAPL is present in those samples
                  0.8
                
                
                  3. Population in a structure where levels of contaminants meeting observed release criteria are inferred based on semi-enclosed or enclosed crawl space samples in surrounding structures, but no NAPL is present
                  0.4
                
                
                  
                    Subsurface Samples From Less Than or Equal to 5 Feet From a Foundation
                  
                
                
                  4. Population in a structure where levels of contaminants meeting observed release criteria are found or inferred based on any sampling media at or within five feet horizontally or vertically of the structure foundation, and a NAPL is present within that depth
                  0.8
                
                
                  5. Population in a structure where levels of contaminants meeting observed release criteria are found or inferred based on any sampling media at or within five feet horizontally or vertically of the structure foundation, but no NAPL is present within that depth
                  0.4
                
                
                  
                    Subsurface Samples From Greater Than 5 Feet But Less Than or Equal to 30 Feet Depth
                  
                
                
                  6. Population in a structure where levels of contaminants meeting observed release criteria are found or inferred based on any underlying non-ground water subsurface sample at a depth greater than 5 feet but less than or equal to 30 feet from a structure foundation and a NAPL is present within that depth
                  0.4
                
                
                  7. Population in a structure where levels of contaminants meeting observed release criteria are found or inferred based on any underlying non-ground water subsurface sample at a depth greater than 5 feet but less than or equal to 30 feet, but no NAPL is present within that depth
                  0.2
                
                
                  8. Population in a structure where levels of contaminants meeting observed release criteria are found or inferred based on underlying ground water samples greater than 5 feet from the structure foundation but less than or equal to 30 feet, and a NAPL is present in those samples
                  0.2
                
                
                  9. Population in a structure where levels of contaminants meeting observed release criteria are found or inferred based on underlying ground water samples greater than 5 feet from the structure foundation but less than or equal to 30 feet, but no NAPL is present in those samples
                  0.1
                
                
                  
                    Subsurface Samples From Greater Than 30 Feet Depth
                  
                
                
                  10. Population in a structure where levels of contaminants meeting observed release criteria are found or inferred based on any underlying sample at depths greater than 30 feet
                  0.1
                
                
                  a Eligible populations include residents (including individuals living in, or attending school or day care in the structure), and workers in regularly occupied structures (see HRS Section 5.2.1.3).
                
                  b Eligible structures may include single- or multi-tenant structures where eligible populations reside, attend school or day care, or work. These structures may also be mixed use structures.
              
              5.2.1.3.2.4 Calculation of population factor value. Sum the factor values for Level I concentrations, Level II concentrations, and population within the area(s) of subsurface contamination. Assign this sum as the population factor value. Enter this value in line 9d of Table 5-11.
              5.2.1.3.3 Resources. Evaluate the resources factor as follows:
              • Assign a value of 5 if a resource structure (e.g., library, church, tribal facility) is present and regularly occupied within either an area of observed exposure or area of subsurface contamination.
              • Assign a value of 0 if there is no resource structure within an area of observed exposure or area of subsurface contamination.
              Enter the value assigned in Table 5-11.
              5.2.1.3.4 Calculation of targets factor category value. Sum the values for the exposed individual, population, and resources factors. Do not round to the nearest integer. Assign this sum as the targets factor category value for the subsurface intrusion component. Enter this value in Table 5-11.
              5.2.2 Calculation of subsurface intrusion component score. Multiply the factor category values for likelihood of exposure, waste characteristics, and targets and round the product to the nearest integer. Divide the product by 82,500. Assign the resulting value, subject to a maximum of 100, as the subsurface intrusion component score and enter this score in Table 5-11.
              
              5.3 Calculation of the soil exposure and subsurface intrusion pathway score. Sum the soil exposure component score and subsurface intrusion component score. Assign the resulting value, subject to a maximum of 100, as the soil exposure and subsurface intrusion pathway score (Ssessi). Enter this score in Table 5-11.
              6.0 Air Migration Pathway
              Evaluate the air migration pathway based on three factor categories: likelihood of release, waste characteristics, and targets. Figure 6-1 indicates the factors included within each factor category.
              Determine the air migration pathway score (Sa) in terms of the factor category values as follows:
              
                EC15NO91.162
              
              where:
              
              LR = Likelihood of release factor category value.
              WC = Waste characteristics factor category value.
              T = Targets factor category value.
              SF = Scaling factor.
              Table 6-1 outlines the specific calculation procedure.
              
                
                EC02AU92.012
              
              
                Table 6-1—Air Migration Pathway Scoresheet
                
                  Factor categories and factors
                  Maximum value
                  Value assigned
                
                
                  
                    Likelihood of Release
                  
                
                
                   1. Observed Release
                  550
                  __  
                
                
                   2. Potential to Release:
                
                
                  2a. Gas Potential to Release
                  500
                  __  
                
                
                  2b. Particulate Potential to Release
                  500
                  __  
                
                
                  2c. Potential to Release (higher of lines 2a and 2b)
                  500
                  __  
                
                
                  
                   3. Likelihood of Release (higher of lines 1 and 2c)
                  550
                  __  
                
                
                  
                    Waste Characteristics
                  
                
                
                   4. Toxicity/Mobility
                  (a)
                  __  
                
                
                   5. Hazardous Waste Quantity
                  (a)
                  __  
                
                
                   6. Waste Characteristics
                  100
                  __  
                
                
                  
                    Targets
                  
                
                
                   7. Nearest Individual
                  50
                  __  
                
                
                   8. Population:
                
                
                  8a. Level I Concentrations
                  (b)
                  __  
                
                
                  8b. Level II Concentrations
                  (b)
                  __  
                
                
                  8c. Potential Contamination
                  (b)
                  __  
                
                
                  8d. Population (lines 8a + 8b + 8c)
                  (b)
                  __  
                
                
                   9. Resources
                  5
                  __  
                
                
                  10. Sensitive Environments
                
                
                  10a. Actual Contamination
                  (c)
                  __  
                
                
                  10b. Potential Contamination
                  (c)
                  __  
                
                
                  10c. Sensitive Environments (lines 10a + 10b)
                  (c)
                  __  
                
                
                  11. Targets (lines 7 + 8d + 9 + 10c)
                  (b)
                  __  
                
                
                  
                    Air Migration Pathway Score
                  
                
                
                  12. Pathway Score (Sa) [(lines 3 × 6 × 11)/82,500] d
                  
                  100
                  __  
                
                
                  a Maximum value applies to waste characteristics category.
                
                  b Maximum value not applicable.
                
                  c No specific maximum value applies to factor. However, pathway score based solely on sensitive environments is limited to maximum of 60.
                
                  d Do not round to nearest integer.
              
              6.1 Likelihood of Release. Evaluate the likelihood of release factor category in terms of an observed release factor or a potential to release factor.
              6.1.1 Observed release. Establish an observed release to the atmosphere by demonstrating that the site has released a hazardous substance to the atmosphere. Base this demonstration on either:
              • Direct observation—a material (for example, particulate matter) that contains one or more hazardous substances has been seen entering the atmosphere directly. When evidence supports the inference of a release of a material that contains one or more hazardous substances by the site to the atmosphere, demonstrated adverse effects accumulated with that release may be used to establish an observed release.
              • Chemical analysis—an analysis of air samples indicates that the concentration of ambient hazardous substance(s) has increased significantly above the background concentration for the site (see section 2.3). Some portion of the significant increase must be attributable to the site to establish the observed release.
              If an observed release can be established, assign an observed release factor value of 550, enter this value in table 6-1, and proceed to section 6.1.3. If an observed release cannot be established, assign an observed release factor value of 0, enter this value in table 6-1, and proceed to section 6.1.2.
              6.1.2 Potential to release. Evaluate potential to release only if an observed release cannot be established. Determine the potential to release factor value for the site by separately evaluating the gas potential to release and the particulate potential to release for each source at the site. Select the highest potential to release value (either gas or particulate) calculated for the sources evaluated and assign that value as the site potential to release factor value as specified below.
              6.1.2.1 Gas potential to release. Evaluate gas potential to release for those sources that contain gaseous hazardous substances—that is, those hazardous substances with a vapor pressure greater than or equal to 10−9 torr.

              Evaluate gas potential to release for each source based on three factors: gas containment, gas source type, and gas migration potential. Calculate the gas potential to release value as illustrated in table 6-2. Combine sources with similar characteristics into a single source in evaluating the gas potential to release factors.
              
              
                Table 6-2—Gas Potential to Release Evaluation
                
                  Source
                  Source type a
                  
                  Gas containment factor value b
                  
                  Gas source type factor value c
                  
                  Gas migration potential factor value d
                  
                  Sum
                  Gas source value
                
                
                   
                   
                  A
                  B
                  C
                  (B + C)
                  A(B + C)
                
                
                  1.
                
                
                  2.
                
                
                  3.
                
                
                  4.
                
                
                  5.
                
                
                  6.
                
                
                  7.
                
                
                  8.
                
                
                  Gas Potential to Release Factor (Select the Highest Gas Source Value)
                
                
                  a Enter a Source Type listed in table 6-4.
                
                  b Enter Gas Containment Factor Value from section 6.1.2.1.1.
                
                  c Enter Gas Source Type Factor Value from section 6.1.2.1.2.
                
                  d Enter Gas Migration Potential Factor Value from section 6.1.2.1.3.
              
              6.1.2.1.1 Gas containment. Assign each source a value from table 6-3 for gas containment. Use the lowest value from table 6-3 that applies to the source, except: assign a value of 10 if there is evidence of biogas release or if there is an active fire within the source.
              
                Table 6-3—Gas Containment Factor Values
                
                  Gas containment description
                  Assigned value
                
                
                  All situations except those specifically listed below
                  10
                
                
                  Evidence of biogas release
                  10 a
                  
                
                
                  Active fire within source
                  10 a
                  
                
                
                  Gas collection/treatment system functioning, regularly inspected, maintained, and completely covering source
                  0
                
                
                  Source substantially surrounded by engineering windbreak and no other containment specifically described in this table applies
                  7
                
                
                  Source covered with essentially impermeable, regularly inspected, maintained cover
                  0
                
                
                  Uncontaminated soil cover >3 feet:
                
                
                  • Source substantially vegetated with little exposed soil
                  0
                
                
                  • Source lightly vegetated with much exposed soil
                  3
                
                
                  • Source substantially devoid of vegetation
                  7
                
                
                  Uncontaminated soil cover ≥1 foot and ≥3 feet:
                
                
                  • Source heavily vegetated with essentially no exposed soil
                
                
                  —Cover soil type resistant to gas migration b
                  
                  3
                
                
                  —Cover soil type not resistant to gas migration b or unknown
                  7
                
                
                  • Source substantially vegetated with little exposed soil and cover soil type resistant to gas migration b
                  
                  7
                
                
                  • Other
                  10
                
                
                  Uncontaminated soil cover <1 foot:
                
                
                  • Source heavily vegetated with essentially no exposed soil and cover soil type resistant to gas migration b
                  
                  7
                
                
                  • Other
                  10
                
                
                  Totally or partially enclosed within structurally intact building and no other containment specifically described in this table applies
                  7
                
                
                  Source consists solely of intact, sealed containers:
                
                
                  • Totally protected from weather by regularly inspected, maintained cover
                  0
                
                
                  • Other
                  3
                
                
                  a This value must be used if applicable.
                
                  b Consider moist fine-grained and saturated coarse-grained soils resistant to gas migration. Consider all other soils nonresistant.
              
              6.1.2.1.2 Gas source type. Assign a value for gas source type to each source as follows:
              • Determine if the source meets the minimum size requirement based on the source hazardous waste quantity value (see section 2.4.2.1.5). If the source receives a source hazardous waste quantity value of 0.5 or more, consider the source to meet the minimum size requirement.

              • If the source meets the minimum size requirement, assign it a value from table 6-4 for gas source type.
              

              • If the source does not meet the minimum size requirement, assign it a value of 0 for gas source type.
              

              If no source at the site meets the minimum size requirement, assign each source at the site a value from table 6-4 for gas source type.
              
                Table 6-4—Source Type Factor Values
                
                  Source type
                  Assigned value
                  Gas
                  Particulate
                
                
                  Active fire area
                  14
                  30
                
                
                  Burn pit
                  19
                  22
                
                
                  Containers or tanks (buried/below-ground):
                
                
                  • Evidence of biogas release
                  33
                  22
                
                
                  • No evidence of biogas release
                  11
                  22
                
                
                  Containers or tanks, not elsewhere specified
                  28
                  14
                
                
                  Contaminated soil (excluding land treatment)
                  19
                  22
                
                
                  Landfarm/land treatment
                  28
                  22
                
                
                  Landfill:
                
                
                  • Evidence of biogas release
                  33
                  22
                
                
                  • No evidence of biogas release
                  11
                  22
                
                
                  Pile:
                
                
                  • Tailings pile
                  6
                  28
                
                
                  • Scrap metal or junk pile
                  6
                  17
                
                
                  • Trash pile
                  6
                  6
                
                
                  • Chemical waste pile
                  11
                  28
                
                
                  • Other waste piles
                  17
                  28
                
                
                  Surface impoundments (buried/backfilled):
                
                
                  • Evidence of biogas release
                  33
                  22
                
                
                  • No evidence of biogas release
                  11
                  22
                
                
                  Surface impoundment (not buried/backfilled):
                
                
                  • Dry
                  19
                  22
                
                
                  • Other
                  28
                  0
                
                
                  Other types of sources, not elsewhere specified
                  0
                  0
                
              
              6.1.2.1.3 Gas migration potential. Evaluate this factor for each source as follows:

              • Assign a value for gas migration potential to each of the gaseous hazardous substances associated with the source (see section 2.2.2) as follows:
              
              -Assign values from table 6-5 for vapor pressure and Henry's constant to each hazardous substance. If Henry's constant cannot be determined for a hazardous substance, assign that hazardous substance a value of 2 for the Henry's constant component.
              -Sum the two values assigned to the hazardous substance.
              -Based on this sum, assign the hazardous substance a value from table 6-6 for gas migration potential.

              • Assign a value for gas migration potential to each source as follows:
              
              -Select three hazardous substances associated with the source:
               -If more than three gaseous hazardous substances can be associated with the source, select three that have the highest gas migration potential values.
               -If fewer than three gaseous hazardous substances can be associated with a source, select all of them.
              -Average the gas migration potential values assigned to the selected hazardous substances.
              -Based on this average value, assign the source a gas migration potential value from table 6-7.
              
                Table 6-5—Values for Vapor Pressure and Henry's Constant
                
                  Vapor pressure (Torr)
                  Assigned value
                
                
                  Greater than 10
                  3
                
                
                  Greater than 10−3 to 10
                  2
                
                
                  10−5 to 10−3
                  
                  1
                
                
                  Less than 10−5
                  
                  0
                
              
              
                
                  Henry's constant (atm-m3/mol)
                  Assigned value
                
                
                  Greater than 10−3
                  
                  3
                
                
                  Greater than 10−5 to 10−3
                  
                  2
                
                
                  10−7 to 10−5
                  
                  1
                
                
                  Less than 10−7
                  
                  0
                
              
              
                Table 6-6—Gas Migration Potential Values for a Hazardous Substance
                
                  Sum of values for vapor pressure and Henry's constant
                  Assigned value
                
                
                  0
                  0
                
                
                  1 or 2
                  6
                
                
                  3 or 4
                  11
                
                
                  5 or 6
                  17
                
              
              
                Table 6-7—Gas Migration Potential Values for the Source
                
                  Average of gas migration potential values for three hazardous substances a
                  
                  Assigned value
                
                
                  0 to <3
                  0
                
                
                  3 to <8
                  6
                
                
                  8 to <14
                  11
                
                
                  14 to 17
                  17
                
                
                  a If fewer than three hazardous substances can be associated with the source, compute the average based only on those hazardous substances that can be associated.
              
              6.1.2.1.4 Calculation of gas potential to release value. Determine the gas potential to release value for each source as illustrated in table 6-2. For each source, sum the gas source type factor value and gas migration potential factor value and multiply this sum by the gas containment factor value. Select the highest product calculated for the sources evaluated and assign it as the gas potential to release value for the site. Enter this value in table 6-1.
              6.1.2.2 Particulate potential to release. Evaluate particulate potential to release for those sources that contain particulate hazardous substances—that is, those hazardous substances with a vapor pressure less than or equal to 10−1 torr.

              Evaluate particulate potential to release for each source based on three factors: particulate containment, particulate source type, and particulate migration potential. Calculate the particulate potential to release value as illustrated in table 6-8. Combine sources with similar characteristics into a single source in evaluating the particulate potential to release factors.
              6.1.2.2.1 Particulate containment. Assign each source a value from table 6-9 for particulate containment. Use the lowest value from table 6-9 that applies to the source.
              6.1.2.2.2 Particulate source type. Assign a value for particulate source type to each source in the same manner as specified for gas sources in section 6.1.2.1.2.
              6.1.2.2.3 Particulate migration potential. Based on the site location, assign a value from Figure 6-2 for particulate migration potential. Assign this same value to each source at the site.
              
                Table 6-8—Particulate Potential to Release Evaluation
                
                  Source
                  Source type a
                  
                  Particulate containment factor value b
                  
                  Particulate type factor value c
                  
                  Particulate migration potential factor value d
                  
                  Sum
                  Particulate source value
                
                
                   
                   
                  A
                  B
                  C
                  (B + C)
                  A (B + C)
                
                
                  1.
                
                
                  2.
                
                
                  3.
                
                
                  4.
                
                
                  5.
                
                
                  6.
                
                
                  7.
                
                
                  8.
                
                
                  Particulate Potential to Release Factor Value (Select Highest Particulate Source Value)
                
                
                  a Enter a Source Type listed in table 6-4.
                
                  b Enter Particulate Containment Factor Value from section 6.1.2.2.1.
                
                  c Enter Particulate Source Type Factor Value from section 6.1.2.2.2.
                
                  d Enter Particulate Migration Potential Factor Value from section 6.1.2.2.3.
              
              
                Table 6-9—Particulate Containment Factor Values
                
                  Particulate containment description
                  Assigned value
                
                
                  All situations except those specifically listed below
                  10
                
                
                  Source contains only particulate hazardous substances totally covered by liquids
                  0
                
                
                  Source substantially surrounded by engineered windbreak and no other containment specifically described in this table applies
                  7
                
                
                  Source covered with essentially impermeable, regularly inspected, maintained cover
                  0
                
                
                  Uncontaminated soil cover >3 feet:
                
                
                  • Source substantially vegetated with little or no exposed soil
                  0
                
                
                  • Source lightly vegetated with much exposed soil
                  3
                
                
                  • Source substantially devoid of vegetation
                  7
                
                
                  Uncontaminated soil cover ≥1 foot and ≤3 feet:
                
                
                  • Source heavily vegetated with essentially no exposed soil:
                
                
                  —Cover soil type resistant to gas migration a
                  
                  3
                
                
                  —Cover soil type not resistant to gas migration a or unknown
                  7
                
                
                  • Source substantially vegetated with little exposed soil and cover soil type resistant to gas migration a
                  
                  7
                
                
                  • Other
                  10
                
                
                  Uncontaminated soil cover <1 foot:
                
                
                  • Source heavily vegetated with essentially no exposed soil and cover soil type resistant to gas migration a
                  
                  7
                
                
                  • Other
                  10
                
                
                  Totally or partially enclosed within structurally intact building and no other containment specifically described in this table applies
                  7
                
                
                  Source consists solely of containers:
                
                
                  • All containers contain only liquids
                  0
                
                
                  • All containers intact, sealed, and totally protected from weather by regularly inspected, maintained cover
                  0
                
                
                  • All containers intact and sealed
                  3
                
                
                  • Other
                  10
                
                
                  a Consider moist fine-grained and saturated coarse-grained soils resistant to gas migration. Consider all other soils nonresistant.
              
              
                
                EC02AU92.013
              
              
              
                Figure 6-2—Particulate Migration Potential Factor Values—Concluded
                
                  Location
                  Particulate migration potential assigned value
                
                
                  Hawaiian Islands
                
                
                  Hilo, Hawaii
                  0
                
                
                  Honolulu, Oahu
                  17
                
                
                  Kahului, Maui
                  17
                
                
                  Lanai
                  17
                
                
                  Lihue, Kauai
                  11
                
                
                  Molokai
                  17
                
                
                  Pacific Islands
                
                
                  Guam
                  6
                
                
                  Johnston Island
                  17
                
                
                  Koror Island
                  0
                
                
                  Kwajalein Island
                  6
                
                
                  Mujuro, Marshall Islands
                  0
                
                
                  Pago Pago, American Samoa
                  0
                
                
                  Ponape Island
                  0
                
                
                  Truk, Caroline Islands
                  0
                
                
                  Wake Island
                  17
                
                
                  Yap Island
                  0
                
                
                  Alaska
                
                
                  Anchorage
                  17
                
                
                  Annette
                  0
                
                
                  Barrow
                  17
                
                
                  Barter Island
                  17
                
                
                  Bethel
                  17
                
                
                  Bettles
                  17
                
                
                  Big Delta
                  17
                
                
                  Cold Bay
                  6
                
                
                  Fairbanks
                  17
                
                
                  Gulkana
                  17
                
                
                  Homer
                  11
                
                
                  Juneau
                  0
                
                
                  King Salmon
                  11
                
                
                  Kodiak
                  0
                
                
                  Kutzebue
                  17
                
                
                  McGrath
                  17
                
                
                  Nome
                  11
                
                
                  St. Paul Island
                  11
                
                
                  Talkeetna
                  6
                
                
                  Unalakleet
                  17
                
                
                  Valdez
                  0
                
                
                  Yakutat
                  0
                
                
                  American Virgin Islands
                
                
                  St. Croix
                  17
                
                
                  St. John
                  11
                
                
                  St. Thomas
                  11
                
                
                  Puerto Rico
                
                
                  Arecibo
                  6
                
                
                  Coloso
                  6
                
                
                  Fajardo
                  11
                
                
                  Humacao
                  6
                
                
                  Isabela Station
                  11
                
                
                  Ponce
                  17
                
                
                  San Juan
                  11
                
              
              For site locations not on Figure 6-2, and for site locations near the boundary points on Figure 6-2, assign a value as follows. First, calculate a Thornthwaite P-E index using the following equation:
              
                EC15NO91.163
              
              where:
              
              PE = Thornthwaite P-E index.
              Pi = Mean monthly precipitation for month i, in inches.
              Ti = Mean monthly temperature for month i, in degrees Fahrenheit; for any month having a mean monthly temperature less than 28.4 °F, use 28.4 °F.
              Based on the calculated Thornthwaite P-E index, assign a source particulate migration potential value to the site from table 6-10. Assign this same value to each source at the site.
              
                Table 6-10—Particulate Migration Potential Values
                
                  Thornthwaite P-E Index
                  Assigned value
                
                
                  Greater than 150
                  0
                
                
                  85 to 150
                  6
                
                
                  50 to less than 85
                  11
                
                
                  Less than 50
                  17
                
              
              6.1.2.2.4 Calculation of particulate potential to release value. Determine the particulate potential to release value for each source as illustrated in table 6-8. For each source, sum its particulate source type factor value and particulate migration potential factor value and multiply this sum by its particulate containment factor value. Select the highest product calculated for the sources evaluated and assign it as the particulate potential to release value for the site. Enter the value in table 6-1.
              6.1.2.3 Calculation of potential to release factor value for the site. Select the higher of the gas potential to release value assigned in section 6.1.2.1.4 and the particulate potential to release value assigned in section 6.1.2.2.4. Assign the value selected as the site potential to release factor value. Enter this value in table 6-1.
              6.1.3 Calculation of likelihood of release factor category value. If an observed release is established, assign the observed release factor value of 550 as the likelihood of release factor category value. Otherwise, assign the site potential to release factor value as the likelihood of release factor category value. Enter the value in table 6-1.
              6.2 Waste characteristics. Evaluate the waste characteristics factor category based on two factors: toxicity/mobility and hazardous waste quantity. Evaluate only those hazardous substances available to migrate from the sources at the site to the atmosphere. Such hazardous substances include:
              • Hazardous substances that meet the criteria for an observed release to the atmosphere.
              • All gaseous hazardous substances associated with a source that has a gas containment factor value greater than 0 (see section 2.2.2, 2.2.3, and 6.1.2.1.1).

              • All particulate hazardous substances associated with a source that has a particulate containment factor value greater than 0 (see section 2.2.2, 2.2.3, and 6.1.2.2.1).
              6.2.1 Toxicity/mobility. For each hazardous substance, assign a toxicity factor value, a mobility factor value, and a combined toxicity/mobility factor value as specified below. Select the toxicity/mobility factor value for the air migration pathway as specified in section 6.2.1.3.
              6.2.1.1 Toxicity. Assign a toxicity factor value to each hazardous substance as specified in section 2.4.1.1.
              6.2.1.2 Mobility. Assign a mobility factor value to each hazardous substance as follows:
              • Gaseous hazardous substance.
              
              -Assign a mobility factor value of 1 to each gaseous hazardous substance that meets the criteria for an observed release to the atmosphere.
              -Assign a mobility factor value from table 6-11, based on vapor pressure, to each gaseous hazardous substance that does not meet the criteria for an observed release.
              • Particulate hazardous substance.
              
              -Assign a mobility factor value of 0.02 to each particulate hazardous substance that meets the criteria for an observed release to the atmosphere.
              -Assign a mobility factor value from Figure 6-3, based on the site's location, to each particulate hazardous substance that does not meet the criteria for an observed release. (Assign all such particulate hazardous substances this same value.)
              -For site locations not on Figure 6-3 and for site locations near the boundary points on Figure 6-3, assign a mobility factor value to each particulate hazardous substance that does not meet the criteria for an observed release as follows:
               -Calculate a value M:
              
              M = 0.0182 (U3/[PE]2)
              where:
              
              U = Mean average annual wind speed (meters per second).
              PE = Thornthwaite P-E index from section 6.1.2.2.3.
              
               -Based on the value M, assign a mobility factor value from table 6-12 to each particulate hazardous substance.
              • Gaseous and particulate hazardous substances.
              
              -For a hazardous substance potentially present in both gaseous and particulate forms, select the higher of the factor values for gas mobility and particulate mobility for that substance and assign that value as the mobility factor value for the hazardous substance.
              6.2.1.3 Calculation of toxicity/mobility factor value. Assign each hazardous substance a toxicity/mobility factor value from table 6-13, based on the values assigned to the hazardous substance for the toxicity and mobility factors. Use the hazardous substance with the highest toxicity/mobility factor value to assign the value to the toxicity/mobility factor for the air migration pathway. Enter this value in table 6-1.
              
                Table 6-11—Gas Mobility Factor Values
                
                  Vapor pressure (Torr)
                  Assigned value a
                  
                
                
                  Greater than 10−1
                  
                  1.0
                
                
                  Greater than 10−3 to 10−1
                  
                  0.2
                
                
                  Greater than 10−5 to 10−3
                  
                  0.02
                
                
                  Greater than 10−7 to 10−5
                  
                  0.002
                
                
                  Less than or equal to 10−7
                  
                  0.0002
                
                
                  a Do not round to nearest integer.
              
              
                
                EC02AU92.014
              
              
                
                EC02AU92.015
              
              
                
                EC02AU92.016
              
              
              
                Figure 6-3—Particulate Mobility Factor Values—Concluded
                
                  Location
                  Particulated mobility assigned value
                
                
                  Pacific Islands
                
                
                  Guam
                  0.0002
                
                
                  Johnston Island
                  0.002
                
                
                  Koror Island
                  0.00008
                
                
                  Kwajalein Island
                  0.0002
                
                
                  Mujuro, Marshall Islands
                  0.00008
                
                
                  Pago Pago, American Samoa
                  0.00008
                
                
                  Ponape Island
                  0.00002
                
                
                  Truk, Caroline Islands
                  0.00008
                
                
                  Wake Island
                  0.002
                
                
                  Yap Island
                  0.00008
                
                
                  American Virgin Islands
                
                
                  St. Croix
                  0.0008
                
                
                  St. John
                  0.0002
                
                
                  St. Thomas
                  0.0002
                
              
              
                Table 6-12—Particulate Mobility Factor Values
                
                  M
                  Assigned value a
                  
                
                
                  Greater than 1.4 × 10−2
                  
                  0.02
                
                
                  Greater than 4.4 × 10−3 to 1.4 × 10−2
                  
                  0.008
                
                
                  Greater than 1.4 × 10−3 to 4.4 × 10−3
                  
                  0.002
                
                
                  Greater than 4.4 × 10−4 to 1.4 × 10−3
                  
                  0.0008
                
                
                  Greater than 1.4 × 10−4 to 4.4 × 10−4
                  
                  0.0002
                
                
                  Greater than 4.4 × 10−5 to 1.4 × 10−4
                  
                  0.00008
                
                
                  Less than or equal to 4.4 × 10−5
                  
                  0.00002
                
                
                  a Do not round to nearest integer.
              
              
                Table 6-13—Toxicity/Mobility Factor Values a
                
                
                  Mobility factor value
                  Toxicity factor value
                  10,000
                  1,000
                  100
                  10
                  1
                  0
                
                
                  1.0
                  10,000
                  1,000
                  100
                  10
                  1
                  0
                
                
                  0.2
                  2,000
                  200
                  20
                  2
                  0.2
                  0
                
                
                  0.02
                  200
                  20
                  2
                  0.2
                  0.02
                  0
                
                
                  0.008
                  80
                  8
                  0.8
                  0.08
                  0.008
                  0
                
                
                  0.002
                  20
                  2
                  0.2
                  0.02
                  0.002
                  0
                
                
                  0.0008
                  8
                  0.8
                  0.08
                  0.008
                  0.0008
                  0
                
                
                  0.0002
                  2
                  0.2
                  0.02
                  0.002
                  0.0002
                  0
                
                
                  0.00008
                  0.8
                  0.08
                  0.008
                  0.0008
                  0.00008
                  0
                
                
                  0.00002
                  0.2
                  0.02
                  0.002
                  0.0002
                  0.00002
                  0
                
                
                  a Do not round to nearest integer.
              
              6.2.2 Hazardous waste quantity. Assign a hazardous waste quantity factor value for the air migration pathway as specified in section 2.4.2. Enter this value in table 6-1.
              6.2.3 Calculation of waste characteristics factor category value. Multiply the toxicity/mobility factor value and the hazardous waste quantity factor value, subject to a maximum product of 1 × 108. Based on this product, assign a value from table 2-7 (section 2.4.3.1) to the waste characteristics factor category. Enter this value in table 6-1.
              6.3 Targets.
              
              Evaluate the targets factor category based on four factors: nearest individual, population, resources, and sensitive environments. Include only those targets (for example, individuals, sensitive environments) located within the 4-mile target distance limit, except: if an observed release is established beyond the 4-mile target distance limit, include those additional targets that are specified below in this section and in section 6.3.4.
              Evaluate the nearest individual and population factors based on whether the target populations are subject to Level I concentrations, Level II concentrations, or potential contamination. Determine which applies to a target population as follows.
              If no samples meet the criteria for an observed release to air and if there is no observed release by direct observation, consider the entire population within the 4-mile target distance limit to be subject to potential contamination.
              If one or more samples meet the criteria for an observed release to air or if there is an observed release by direct observation, evaluate the population as follows:
              • Determine the most distant sample location that meets the criteria for Level I concentrations as specified in sections 2.5.1 and 2.5.2 and the most distant location (that is, sample location or direct observation location) that meets the criteria for Level II concentrations. Use the health-based benchmarks from table 6-14 in determining the level of contamination for sample locations. If the most distant Level II location is closer to a source than the most distant Level I sample location, do not consider the Level II location.

              • Determine the single most distant location (sample location or direct observation location) that meets the criteria for Level I or Level II concentrations.
              

              • If this single most distant location is within the 4-mile target distance limit, identify the distance categories from table ­6-15 in which the selected Level I concentrations sample and Level II concentrations sample (or direct observation location) are located:
              
              -Consider the target population anywhere within this furthest Level I distance category, or anywhere within a distance category closer to a source at the site, as subject to Level I concentrations.
              -Consider the target population located beyond any Level I distance categories, up to and including the population anywhere within the furthest Level II distance category, as subject to Level II concentrations.
              -Consider the remainder of the target population within the 4-mile target distance limit as subject to potential contamination.

              • If the single most distant location is beyond the 4-mile target distance limit, identify the distance at which the selected Level I concentrations sample and Level II concentrations sample (or direct observation location) are located:
              
              -If the Level I sample location is within the 4-mile target distance limit, identify the target population subject to Level I concentrations as specified above.
              -If the Level I sample location is beyond the 4-mile target distance limit, consider the target population located anywhere within a distance from the sources at the site equal to the distance to this sample location to be subject to Level I concentrations and include them in the evaluation.
              -Consider the target population located beyond the Level I target population, but located anywhere within a distance from the sources at the site equal to the distance to the selected Level II location, to be subject to Level II concentrations and include them in the evaluation.
              -Do not include any target population as subject to potential contamination.
              
                Table 6-14—Health-based Benchmarks for Hazardous Substances in Air
                
                   
                
                
                  • Concentration corresponding to National Ambient Air Quality Standard (NAAQS).
                
                
                  • Concentration corresponding to National Emission Standards for Hazardous Air Pollutants (NESHAPs).
                
                
                  • Screening concentration for cancer corresponding to that concentration that corresponds to the 10−
                    6 individual cancer risk for inhalation exposures.
                
                
                  • Screening concentration for noncancer toxicological responses corresponding to the Reference Concentration (RfC) for inhalation exposures.
                
              
              
                Table 6-15—Air Migration Pathway Distance Weights
                
                  Distance category (miles)
                  Assigned distance weight a
                  
                
                
                  0
                  1.0
                
                
                  Greater than 0 to 1/4
                  
                  0.25
                
                
                  Greater than 1/4 to 1/2
                  
                  0.054
                
                
                  Greater than 1/2 to 1
                  0.016
                
                
                  Greater than 1 to 2
                  0.0051
                
                
                  Greater than 2 to 3
                  0.0023
                
                
                  Greater than 3 to 4
                  0.0014
                
                
                  Greater than 4
                  0
                
                
                  a Do not round to nearest integer.
              
              6.3.1 Nearest individual. Assign the nearest individual factor a value as follows:
              • If one or more residences or regularly occupied buildings or areas is subject to Level I concentrations as specified in section 6.3, assign a value of 50.
              • If not, but if one or more a residences or regularly occupied buildings or areas is subject to Level II concentrations, assign a value of 45.
              • If none of the residences and regularly occupied buildings and areas is subject to Level I or Level II concentrations, assign a value to this factor based on the shortest distance to any residence or regularly occupied building or area, as measured from any source at the site with an air migration containment factor value greater than 0. Based on this shortest distance, assign a value from table 6-16 to the nearest individual factor.
              Enter the value assigned in table 6-1.
              
                Table 6-16—Nearest Individual Factor Values
                
                  Distance to nearest individual (miles)
                  Assigned value
                
                
                  Level I concentrations a
                  
                  50
                
                
                  Level II concentrations a
                  
                  45
                
                
                  0 to 1/8
                  
                  20
                
                
                  Greater than 1/8 to 1/4
                  
                  7
                
                
                  Greater than 1/4 to 1/2
                  2
                
                
                  Greater than 1/2 to 1
                  1
                
                
                  Greater than 1
                  0
                
                
                  a Distance does not apply.
              
              6.3.2 Population. In evaluating the population factor, count residents, students, and workers regularly present within the target distance limit. Do not count transient populations such as customers and travelers passing through the area.
              
              In estimating residential population, when the estimate is based on the number of residences, multiply each residence by the average number of persons per residence for the county in which the residence is located.
              6.3.2.1 Level of contamination. Evaluate the population factor based on three factors: Level I concentrations, Level II concentrations, and potential contamination.
              Evaluate the population subject to Level I concentrations (see section 6.3) as specified in section 6.3.2.2, the population subject to Level II concentrations as specified in section 6.3.2.3, and the population subject to potential contamination as specified in section 6.3.2.4.
              For the potential contamination factor, use population ranges in evaluating the factor as specified in section 6.3.2.4. For the Level I and Level II concentrations factors, use the population estimate, not population ranges, in evaluating both factors.
              6.3.2.2 Level I concentrations. Sum the number of people subject to Level I concentrations. Multiply this sum by 10. Assign the product as the value for this factor. Enter this value in table 6-1.
              6.3.2.3 Level II concentrations. Sum the number of people subject to Level II concentrations. Do not include those people already counted under the Level I concentrations factor. Assign this sum as the value for this factor. Enter this value in table 6-1.
              6.3.2.4 Potential contamination. Determine the number of people within each distance category of the target distance limit (see table 6-15) who are subject to potential contamination. Do not include those people already counted under the Level I and Level II concentrations factors.
              Based on the number of people present within a distance category, assign a distance-weighted population value for that distance category from table 6-17. (Note that the distance-weighted population values in table 6-17 incorporate the distance weights from table 6-15. Do not multiply the values from table 6-17 by these distance weights.)
              Calculate the potential contamination factor value (PI) as follows:
              
                EC15NO91.164
              
              where:
              Wi = Distance-weighted population from table 6-17 for distance category i.
              n = Number of distance categories.
              If PI is less than 1, do not round it to the nearest integer; if PI is 1 or more, round to the nearest integer. Enter this value in table 6-1.
              6.3.2.5 Calculation of population factor value. Sum the factor values for Level I concentrations, Level II concentrations, and potential contamination. Do not round this sum to the nearest integer. Assign this sum as the population factor value. Enter this value in table 6-1.
              
              
                Table 6-17—Distance-Weighted Population Values For Potential Contamination Factor for Air Pathway a
                
                
                  Distance category (miles)
                  Number of people within the distance category
                  0
                  1 to 10
                  11 to 30
                  31 to 100
                  101 to 300
                  301 to 1,000
                  1,001 to 3,000
                  3,001 to 10,000
                  10,001 to 30,000
                  30,001 to 100,000
                  100,001 to 300,000
                  300,001 to 1,000,000
                  1,000,001 to 3,000,000
                
                
                  On a source
                  0
                  4
                  17
                  53
                  164
                  522
                  1,633
                  5,214
                  16,325
                  52,137
                  163,246
                  521,360
                  1,632,455
                
                
                  Greater than 0 to 1/4
                  
                  0
                  1
                  4
                  13
                  41
                  131
                  408
                  1,304
                  4,081
                  13,034
                  40,812
                  130,340
                  408,114
                
                
                  Greater than 1/4 to 1/2
                  
                  0
                  0.2
                  0.9
                  3
                  9
                  28
                  88
                  282
                  882
                  2,815
                  8,815
                  28,153
                  88,153
                
                
                  Greater than 1/2 to 1
                  0
                  0.06
                  0.3
                  0.9
                  3
                  8
                  26
                  83
                  261
                  834
                  2,612
                  8,342
                  26,119
                
                
                  Greater than 1 to 2
                  0
                  0.02
                  0.09
                  0.3
                  0.8
                  3
                  8
                  27
                  83
                  266
                  833
                  2,659
                  8,326
                
                
                  Greater than 2 to 3
                  0
                  0.009
                  0.04
                  0.1
                  0.4
                  1
                  4
                  12
                  38
                  120
                  375
                  1,199
                  3,755
                
                
                  Greater than 3 to 4
                  0
                  0.005
                  0.02
                  0.07
                  0.2
                  0.7
                  2
                  7
                  23
                  73
                  229
                  730
                  2,285
                
                
                  a Round the number of people present within a distance category to nearest integer. Do not round the assigned distance-weighted population value to nearest integer.
              
              
              6.3.3 Resources. Evaluate the resources factor as follows:
              • Assign a value of 5 if one or more of the following resources are present within one-half mile of a source at the site having an air migration containment factor value greater than 0:
              -Commercial agriculture.
              -Commercial silviculture.
              -Major or designated recreation area.
              • Assign a value of 0 if none of these resources is present.
              Enter the value assigned in table 6-1.
              6.3.4 Sensitive environments. Evaluate sensitive environments based on two factors: actual contamination and potential contamination. Determine which factor applies as follows.
              If no samples meet the criteria for an observed release to air and if there is no observed release by direct observation, consider all sensitive environments located, partially or wholly, within the target distance limit to be subject to potential contamination.
              If one or more samples meet the criteria for an observed release to air or if there is an observed release by direct observation, determine the most distant location (that is, sample location or direct observation location) that meets the criteria for an observed release:
              • If the most distant location meeting the criteria for an observed release is within the 4-mile target distance limit, identify the distance category from table 6-15 in which it is located:
              -Consider sensitive environments located, partially or wholly, anywhere within this distance category or anywhere within a distance category closer to a source at the site as subject to actual contamination.
              -Consider all other sensitive environments located, partially or wholly, within the target distance limit as subject to potential contamination.
              • If the most distant location meeting the criteria for an observed release is beyond the 4-mile target distance limit, identify the distance at which it is located:
              -Consider sensitive environments located, partially or wholly, anywhere within a distance from the sources at the site equal to the distance to this location to be subject to actual contamination and include all such sensitive environments in the evaluation.
              -Do not include any sensitive environments as subject to potential contamination.
              6.3.4.1 Actual contamination. Determine those sensitive environments subject to actual contamination (i.e., those located partially or wholly within a distance category subject to actual contamination). Assign value(s) from table 4-23 (section 4.1.4.3.1.1) to each sensitive environment subject to actual contamination.
              For those sensitive environments that are wetlands, assign an additional value from table 6-18. In assigning a value from table 6-18, include only those portions of wetlands located within distance categories subject to actual contamination. If a wetland is located partially in a distance category subject to actual contamination and partially in one subject to potential contamination, then solely for purposes of table 6-18, count the portion in the distance category subject to potential contamination under the potential contamination factor in section 6.3.4.2. Determine the total acreage of wetlands within those distance categories subject to actual contamination and assign a value from table 6-18 based on this total acreage.
              Calculate the actual contamination factor value (EA) as follows:
              
                EC15NO91.165
              
              where:
              
              WA = Value assigned from table 6-18 for wetlands in distance categories subject to actual contamination.
              Si = Value(s) assigned from table 4-23 to sensitive environment i.
              n = Number of sensitive environments subject to actual contamination.
              Enter the value assigned in table 6-1.
              
                Table 6-18—Wetlands Rating Values for Air Migration Pathway a
                
                
                  Wetland area (acres)
                  Assigned value
                
                
                  Less than 1
                  0
                
                
                  1 to 50
                  25
                
                
                  Greater than 50 to 100
                  75
                
                
                  Greater than 100 to 150
                  125
                
                
                  Greater than 150 to 200
                  175
                
                
                  Greater than 200 to 300
                  250
                
                
                  Greater than 300 to 400
                  350
                
                
                  Greater than 400 to 500
                  450
                
                
                  Greater than 500
                  500
                
                
                  a Wetlands as defined in 40 CFR section 230.3.
              
              6.3.4.2 Potential contamination. Determine those sensitive environments located, partially or wholly, within the target distance limit that are subject to potential contamination. Assign value(s) from table 4-23 to each sensitive environment subject to potential contamination. Do not include those sensitive environments already counted for table 4-23 under the actual contamination factor.

              For each distance category subject to potential contamination, sum the value(s) assigned from table 4-23 to the sensitive environments in that distance category. If a sensitive environment is located in more than one distance category, assign the sensitive environment only to that distance category having the highest distance weighting value from table 6-15.
              For those sensitive environments that are wetlands, assign an additional value from table 6-18. In assigning a value from table 6-18, include only those portions of wetlands located within distance categories subject to potential contamination, as specified in section 6.3.4.1. Treat the wetlands in each separate distance category as separate sensitive environments solely for purposes of applying table 6-18. Determine the total acreage of wetlands within each of these distance categories and assign a separate value from table 6-18 for each distance category.
              Calculate the potential contamination factor value (EP) as follows:
              
                EC15NO91.166
              
              Sij = Value(s) assigned from table 4-23 to sensitive environment in distance category j.
              n = Number of sensitive environments subject to potential contamination.
              Wj = Value assigned from table 6-18 for wetland area in distance category j.
              Dj = Distance weight from table 6-15 for distance category j.
              m = Number of distance categories subject to potential contamination.
              If EP is less than 1, do not round it to the nearest integer; if EP is 1 or more, round to the nearest integer. Enter the value assigned in table 6-1.
              6.3.4.3 Calculation of sensitive environments factor value. Sum the factor values for actual contamination and potential contamination. Do not round this sum, designated as EB, to the nearest integer.
              Because the pathway score based solely on sensitive environments is limited to a maximum of 60, use the value EB to determine the value for the sensitive environments factor as follows:

              • Multiply the values assigned to likelihood of release (LR), waste characteristics (WC), and EB. Divide the product by 82,500.
              
              -If the result is 60 or less, assign the value EB as the sensitive environments factor value.
              -If the result exceeds 60, calculate a value EC as follows:
              
                EC15NO91.167
              
              Assign the value EC as the sensitive environments factor value. Do not round this value to the nearest integer.
              Enter the value assigned for the sensitive environments factor in table 6-1.
              6.3.5 Calculation of targets factor category value. Sum the nearest individual, population, resources, and sensitive environments factor values. Do not round this sum to the nearest integer. Assign this sum as the targets factor category value. Enter this value in table 6-1.
              6.4 Calculation of air migration pathway score. Multiply the values for likelihood of release, waste characteristics, and targets, and round the product to the nearest integer. Then divide by 82,500. Assign the resulting value, subject to a maximum value of 100, as the air migration pathway score (Sa). Enter this score in table 6-1.
              7.0 Sites Containing Radioactive Substances.
              In general, radioactive substances are hazardous substances under CERCLA and should be considered in HRS scoring. Releases of certain radioactive substances are, however, excluded from the definition of “release” in section 101(22) of CERCLA, as amended, and should not be considered in HRS scoring.

              Evaluate sites containing radioactive substances using the instructions specified in sections 2 through 6, supplemented by the instructions in this section. Those factors denoted with a “yes” in table 7-1 are evaluated differently for sites containing radioactive substances than for sites containing only nonradioactive hazardous substances, while those denoted with a “no” are not evaluated differently and are not addressed in this section.
              
              
                Table 7-1—HRS Factors Evaluated Differently for Radionuclides
                
                  Ground waterpathway
                  
                  Status a
                  
                  Surface water pathway
                  Status a
                  
                  Soil exposurecomponent of
                    SESSI pathway
                  
                  Status a
                  
                  Subsurfaceintrusion
                    component of
                    SESSI pathway
                  
                  Status a
                  
                  Air pathway
                  Status a
                  
                
                
                  Likelihood ofRelease
                  
                  
                  Likelihood ofRelease
                  
                  
                  Likelihood ofExposure
                  
                  
                  Likelihood ofExposure
                  
                  
                  Likelihood ofRelease
                  
                
                
                  Observed Release
                  Yes
                  Observed Release
                  Yes
                  Observed Contamination
                  Yes
                  Observed Exposure
                  Yes
                  Observed Release
                  Yes.
                
                
                  Potential to Release
                  No
                  Potential to Release
                  No
                  Attractiveness/Accessibility to Nearby Residents
                  No
                  Potential for Exposure
                  Yes
                  Gas Potential to Release
                  No.
                
                
                  Containment
                  No
                  Overland Flow Containment
                  No
                  Area of Contamination
                  No
                  Structure Containment
                  No
                  Gas Containment
                  No.
                
                
                  Net Precipitation
                  No
                  Runoff
                  No
                  
                  
                  Depth to Contamination
                  Yes
                  Gas Source Type
                  No.
                
                
                  Depth to Aquifer
                  No
                  Distance to Surface water
                  No
                  
                  
                  Vertical migration
                  No
                  Gas Migration Potential
                  No.
                
                
                  Travel Time
                  No
                  Flood Frequency
                  No
                  
                  
                  Vapor Migration Potential
                  No
                  Particulate Potential to Release
                  No.
                
                
                   
                  
                  Flood Containment
                  No
                  
                  
                  Area of Observed Exposure
                  No
                  Particulate Containment
                  No.
                
                
                   
                  
                  
                  
                  
                  
                  Area of Subsurface Contamination
                  No
                  Particulate Source Type
                  No.
                
                
                   
                  
                  
                  
                  
                  
                  
                  
                  Particulate Migration Potential
                  No.
                
                
                  WasteCharacteristics
                  
                  
                  WasteCharacteristics
                  
                  
                  WasteCharacteristics
                  
                  
                  WasteCharacteristics
                  
                  
                  WasteCharacteristics
                  
                
                
                  Toxicity
                  Yes
                  Toxicity/Ecotoxicity
                  Yes/Yes
                  Toxicity
                  Yes
                  Toxicity/Degradation
                  Yes/Yes
                  Toxicity
                  Yes.
                
                
                  Mobility
                  No
                  Persistence/Mobility
                  Yes/No
                  Hazardous Waste Quantity
                  Yes
                  Hazardous Waste Quantity
                  Yes
                  Mobility
                  No.
                
                
                  Hazardous Waste Quantity
                  Yes
                  Bioaccumulation Potential
                  No
                  
                  
                  
                  
                  Hazardous Waste Quantity
                  Yes.
                
                
                   
                  
                  Hazardous Waste Quantity
                  Yes
                
                
                  Targets
                  
                  Targets
                  
                  Targets
                  
                  Targets
                  
                  Targets
                
                
                  Nearest Well
                  Yes b
                  
                  Nearest Intake
                  Yes b
                  
                  Resident Individual
                  Yes b
                  
                  Exposed Individual
                  Yes b
                  
                  Nearest Individual
                  Yes.b
                  
                
                
                  Population
                  Yes b
                  
                  Drinking Water Population
                  Yes b
                  
                  Resident Population
                  Yes b
                  
                  Population
                  Yes b
                  
                  Population
                  Yes.b
                  
                
                
                  Resources
                  No
                  Resources
                  No
                  Workers
                  No
                  Resources
                  No
                  Resources
                  No.
                
                
                  
                  Wellhead Protection Area
                  No
                  Sensitive Environments
                  Yes b
                  
                  Resources
                  No
                  
                  
                  Sensitive Environments
                  No.
                
                
                   
                  
                  Human Food Chain Individual
                  Yes b
                  
                  Terrestrial Sensitive Environments
                  No
                
                
                   
                  
                  Human Food Chain Population
                  Yes b
                  
                  Nearby IndividualPopulation Within 1 Mile
                  
                  NoNo
                  
                
                a—Factors evaluated differently are denoted by “yes”; factors not evaluated differently are denoted by “no”.
                b—Difference is in the determination of Level I and Level II concentrations.
              
              
              In general, sites containing mixed radioactive and other hazardous substances involve more evaluation than sites containing only radionuclides. For sites containing mixed radioactive and other hazardous substances, HRS factors are evaluated based on considerations of both the radioactive substances and the other hazardous substances in order to derive a single set of factor values for each factor category in each of the four pathways. Thus, the HRS score for these sites reflects the combined potential hazards posed by both the radioactive and other hazardous substances.
              Section 7 is organized by factor category, similar to sections 3 through 6. Pathway-specific differences in evaluation criteria are specified under each factor category, as appropriate. These differences apply largely to the soil exposure and subsurface intrusion pathway and to sites containing mixed radioactive and other hazardous substances. All evaluation criteria specified in sections 2 through 6 must be met, except where modified in section 7.
              7.1 Likelihood of release/likelihood of exposure. Evaluate likelihood of release for the three migration pathways and likelihood of exposure for the soil exposure and subsurface intrusion pathway as specified in sections 2 through 6, except: establish an observed release, observed contamination, and/or observed exposure as specified in section 7.1.1. When an observed release or exposure cannot be established for a migration pathway or the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, evaluate potential to release as specified in section 7.1.2. When observed contamination cannot be established, do not evaluate the soil exposure component of the soil exposure and subsurface intrusion pathway.
              7.1.1 Observed release/observed contamination/observed exposure. For radioactive substances, establish an observed release for each migration pathway by demonstrating that the site has released a radioactive substance to the pathway (or watershed or aquifer, as appropriate); establish observed contamination or observed exposure for the soil exposure and subsurface intrusion pathway as indicated below. Base these demonstrations on one or more of the following, as appropriate to the pathway being evaluated:
              • Direct observation:
              
              —For each migration pathway, a material that contains one or more radionuclides has been seen entering the atmosphere, surface water, or ground water, as appropriate, or is known to have entered ground water or surface water through direct deposition, or
              —For the surface water migration pathway, a source area containing radioactive substances has been flooded at a time that radioactive substances were present and one or more radioactive substances were in contact with the flood waters.
              —For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, a material that contains one or more radionuclides has been observed entering a regularly occupied structure via the subsurface or is known to have entered a regularly occupied structure via the subsurface. Also, when evidence supports the inference of subsurface intrusion of a material that contains one or more radionuclides by the site into a regularly occupied structure, demonstrated adverse effects associated with that release may also be used to establish observed exposure by direct observation.
              

              • Analysis of radionuclide concentrations in samples appropriate to the pathway (that is, ground water, soil, air, indoor air, soil gas, surface water, benthic, or sediment samples):
              
              —For radionuclides that occur naturally and for radionuclides that are ubiquitous in the environment:
              ▪ Measured concentration (in units of activity, for example, pCi per kilogram [pCi/kg], pCi per liter [pCi/L], pCi per cubic meter [pCi/m3]) of a given radionuclide in the sample are at a level that:
              ○ Equals or exceeds a value 2 standard deviations above the mean site-specific background concentration for that radionuclide in that type of sample, or
              ○ Exceeds the upper-limit value of the range of regional background concentration values for that specific radionuclide in that type of sample.
              ▪ Some portion of the increase must be attributable to the site to establish the observed release (or observed contamination or observed exposure), and
              ▪ For the soil exposure component of the soil exposure and subsurface intrusion pathway only, the radionuclide must also be present at the surface or covered by 2 feet or less of cover material (for example, soil) to establish observed contamination.
              —For man-made radionuclides without ubiquitous background concentrations in the environment:
              ▪ Measured concentration (in units of activity) of a given radionuclide in a sample equals or exceeds the sample quantitation limit for that specific radionuclide in that type of media and is attributable to the site.

              ▪ However, if the radionuclide concentration equals or exceeds its sample quantitation limit, but its release can also be attributed to one or more neighboring sites, then the measured concentration of that radionuclide must also equal or exceed a value either 2 standard deviations above the mean concentration of that radionuclide contributed by those neighboring sites or 3 times its background concentration, whichever is lower.
              ▪ If the sample quantitation limit cannot be established:
              ○ If the sample analysis was performed under the EPA Contract Laboratory Program, use the EPA contract-required quantitation limit (CRQL) in place of the sample quantitation limit in establishing an observed release (or observed contamination or observed exposure).
              ○ If the sample analysis is not performed under the EPA Contract Laboratory Program, use the detection limit in place of the sample quantitation limit.
              ▪ For the soil exposure component of the soil exposure and subsurface intrusion pathway only, the radionuclide must also be present at the surface or covered by 2 feet or less of cover material (for example, soil) to establish observed contamination.
              • Gamma radiation measurements (applies only to observed contamination or observed exposure in the soil exposure and subsurface intrusion pathway):
              —The gamma radiation exposure rate, as measured in microroentgens per hour (µR/hr) using a survey instrument held 1 meter above the ground surface or floor or walls of a structure (or 1 meter away from an aboveground source for the soil exposure component), equals or exceeds 2 times the site-specific background gamma radiation exposure rate.
              —Some portion of the increase must be attributable to the site to establish observed contamination or observed exposure. The gamma-emitting radionuclides do not have to be within 2 feet of the surface of the source.
              
              For the three migration pathways and for the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, if an observed release or observed exposure can be established for the pathway (or component, threat, aquifer, or watershed, as appropriate), assign the pathway (or component, threat, aquifer, or watershed) an observed release or observed exposure factor value of 550 and proceed to section 7.2. If an observed release or observed exposure cannot be established, assign an observed release or observed exposure factor value of 0 and proceed to section 7.1.2.
              For the soil exposure component of the soil exposure and subsurface intrusion pathway, if observed contamination can be established, assign the likelihood of exposure factor for resident population a value of 550 if there is an area of observed contamination in one or more locations listed in section 5.1.1; evaluate the likelihood of exposure factor for nearby population as specified in section 5.1.2.1; and proceed to section 7.2. If observed contamination cannot be established, do not evaluate the soil exposure component of the soil exposure and subsurface intrusion pathway.
              At sites containing mixed radioactive and other hazardous substances, evaluate observed release (or component, observed contamination or observed exposure) separately for radionuclides as described in this section and for other hazardous substances as described in sections 2 through 6.
              For the three migration pathways and the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, if an observed release or observed exposure can be established based on either radionuclides or other hazardous substances, or both, assign the pathway (or threat, aquifer, or watershed) an observed release or observed exposure factor value of 550 and proceed to section 7.2. If an observed release or observed exposure cannot be established based on either radionuclides or other hazardous substances, assign an observed release or observed exposure factor value of 0 and proceed to section 7.1.2.
              For the soil exposure component of the soil exposure and subsurface intrusion pathway, if observed contamination can be established based on either radionuclides or other hazardous substances, or both, assign the likelihood of exposure factor for resident population a value of 550 if there is an area of observed contamination in one or more locations listed in section 5.1.1; evaluate the likelihood of exposure factor for nearby population as specified in section 5.1.2.1; and proceed to section 7.2. If observed contamination cannot be established based on either radionuclides or other hazardous substances, do not evaluate the soil exposure component of the soil exposure and subsurface intrusion pathway.
              7.1.2 Potential to release/potential for exposure. For the three migration pathways and the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, evaluate potential to release or potential for exposure for sites containing radionuclides in the same manner as specified for sites containing other hazardous substances. Base the evaluation on the physical and chemical properties of the radionuclides, not on their level of radioactivity. For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, if the potential for exposure is based on the presence of gamma emitting radioactive substances, assign a potential for exposure factor value of 500 only if the contamination is found within 2 feet beneath a regularly occupied structure, otherwise assign a potential for exposure factor value of 0.

              For sites containing mixed radioactive and other hazardous substances, evaluate potential to release or potential for exposure considering radionuclides and other hazardous substances together. Evaluate potential to release for each migration pathway and the potential for exposure for the subsurface intrusion component of the soil exposure and subsurface intrusion pathway as specified in sections 3 through 6, as appropriate.
              7.2 Waste characteristics. For radioactive substances, evaluate the human toxicity factor, the ecosystem toxicity factor, the surface water persistence factor, and the hazardous waste quantity factor as specified in the following sections. Evaluate all other waste characteristic factors as specified in sections 2 through 6.
              7.2.1 Human Toxicity. For radioactive substances, evaluate the human toxicity factor as specified below, not as specified in section 2.4.1.1.
              Assign human toxicity factor values to those radionuclides available to the pathway based on quantitative dose-response parameters for cancer risks as follows:
              • Evaluate radionuclides only on the basis of carcinogenicity and assign all radionuclides to weight-of-evidence category A, or weight-of-evidence category “Carcinogenic to Humans”.

              • Assign a human toxicity factor value from Table 7-2 to each radionuclide based on its slope factor (also referred to as a cancer potency factor).
              
              —For each radionuclide, use the higher of the slope factors for inhalation and ingestion to assign the factor value.
              —If only one slope factor is available for the radionuclide use it to assign the toxicity factor value.
              —If no slope factor is available for the radionuclide, assign that radionuclide a toxicity factor value of 0 and use other radionuclides for which a slope factor is available to evaluate the pathway.
              
              • If all radionuclides available to a particular pathway are assigned a human toxicity factor value of 0 (that is, no slope factor is available for all the radionuclides), use a default human toxicity factor value of 1,000 as the human toxicity factor value for all radionuclides available to the pathway.
              At sites containing mixed radioactive and other hazardous substances, evaluate the toxicity factor separately for the radioactive and other hazardous substances and assign each a separate toxicity factor value. This applies regardless of whether the radioactive and other hazardous substances are physically separated, combined chemically, or simply mixed together. Assign toxicity factor values to the radionuclides as specified above and to the other hazardous substances as specified in section 2.4.1.1.
              At sites containing mixed radioactive and other hazardous substances, if all radionuclides available to a particular pathway are assigned a human toxicity factor value of 0, use a default human toxicity factor value of 1,000 for all those radionuclides even if nonradioactive hazardous substances available to the pathway are assigned human toxicity factor values greater than 0. Similarly, if all nonradioactive hazardous substances available to the pathway are assigned a human toxicity factor value of 0, use a default human toxicity factor value of 100 for all these nonradioactive hazardous substances even if radionuclides available to the pathway are assigned human toxicity factor values greater than 0.
              
                7.2.2 Ecosystem toxicity. For the surface water environmental threat (see sections 4.1.4 and 4.2.4). assign an ecosystem toxicity factor value to radionuclides (alone or combined chemically or mixed with other hazardous substances) using the same slope factors and procedures specified for the human toxicity factor in section 7.2.1, except: use a default of 100, not 1,000, if all radionuclides eligible to be evaluated for ecosystem toxicity receive an ecosystem toxicity factor value of 0.
              
                Table 7-2—Toxicity Factor Values for Radionuclides
                
                  Cancer slope factor a (SF) (pCi)−1
                  
                  Assigned value
                
                
                  3 × 10−11≤SF
                  10,000
                
                
                  3 × 10−12≤SF<3 × 10−11
                  
                  1,000
                
                
                  SF<3 × 10−12
                  
                  100
                
                
                  SF not available for the radionuclide
                  0
                
                
                  a Radionuclide slope factors are estimates of age-averaged, individual lifetime total excess cancer risk per picocurie of radionuclide inhaled or ingested.
              

              At sites containing mixed radioactive and other hazardous substances, evaluate the ecosystem toxicity factor separately for the radioactive and other hazardous substances and assign each a separate ecosystem toxicity factor value. This applies regardless of whether the radioactive and other hazardous substances are physically separated, combined chemically, or simply mixed together. Assign ecosystem toxicity factor values to the radionuclides as specified above and to the other hazardous substances as specified in sections 4.1.4.2.1.1 and 4.2.4.2.1.1. If all radionuclides available to a particular pathway are assigned an ecosystem toxicity factor value of 0, use a default ecosystem toxicity factor value of 100 for all these radionuclides even if nonradioactive hazardous substances available to the pathway are assigned ecosystem toxicity factor values greater than 0. Similarly, if all nonradioactive hazardous substances available to the pathway are assigned an ecosystem toxicity factor value of 0, use a default ecosystem toxicity factor value of 100 for all these nonradioactive hazardous substances even if radionuclides available to the pathway are assigned ecosystem toxicity factor values greater than 0.
              
              7.2.3 Persistence/Degradation. In determining the surface water persistence factor for radionuclides, evaluate this factor based solely on half-life; do not include sorption to sediments in the evaluation as is done for nonradioactive hazardous substances. Assign a persistence factor value from Table 4-10 (section 4.1.2.2.1.2) to each radionuclide based on half-life (t 1/2) calculated as follows:
              
                ER09JA17.073
              
              Where:
              
              r = Radioactive half-life.
              V = Volatilization half-life.
              
              If the volatilization half-life cannot be estimated for a radionuclide from available data, delete it from the equation. Select the portion of Table 4-10 to use in assigning the persistence factor value as specified in section 4.1.2.2.1.2.
              At sites containing mixed radioactive and other hazardous substances, evaluate the persistence factor separately for each radionuclide and for each nonradioactive hazardous substance, even if the available data indicate that they are combined chemically. Assign a persistence factor value to each radionuclide as specified in this section and to each nonradioactive hazardous substance as specified in section 4.1.2.2.1.2. When combined chemically, assign a single persistence factor value based on the higher of the two values assigned (individually) to the radioactive and nonradioactive components.

              In determining the subsurface intrusion degradation factor for radionuclides, when evaluating this factor based solely on half-life, assign a degradation factor value from section 5.2.1.2.1.2 to each radionuclide based on half-life (t1/2) calculated as follows:
              
                ER09JA17.074
              
              Where:
              
              r = Radioactive half-life.
              
              If no radioactive half-life information is available for a radionuclide and the substance is not already assigned a value of 1, unless information indicates otherwise, assign a value of 1.
              At sites containing mixed radioactive and other hazardous substances, evaluate the degradation factor separately for each radionuclide and for each nonradioactive hazardous substance, even if the available data indicate that they are combined chemically. Assign a degradation factor value to each radionuclide as specified in this section and to each nonradioactive hazardous substance as specified in section 5.2.1.2.1.2. If no radioactive half-life information is available for a radionuclide and the substance is not already assigned a value of 1, unless information indicates otherwise, assign a value of 1. Similarly, if no half-life information is available for a nonradioactive substance, and the substance is not already assigned a value of 1, unless information indicates otherwise, assign a value of 1. When combined chemically, assign a single persistence or degradation factor value based on the higher of the two values assigned (individually) to the radioactive and nonradioactive components.
              7.2.4  Selection of substance potentially posing greatest hazard. For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway and each migration pathway (or threat, aquifer, or watershed, as appropriate), select the radioactive substance or nonradioactive hazardous substance that potentially poses the greatest hazard based on its toxicity factor value, combined with the applicable mobility, persistence, degradation and/or bioaccumulation (or ecosystem bioaccumulation) potential factor values. Combine these factor values as specified in sections 2 through 6. For the soil exposure component of the soil exposure and subsurface intrusion pathway, base the selection on the toxicity factor alone (see sections 2 and 5).
              7.2.5 Hazardous waste quantity. To calculate the hazardous waste quantity factor value for sites containing radioactive substances, evaluate source hazardous waste quantity (see section 2.4.2.1) using only the following two measures in the following hierarchy (these measures are consistent with Tiers A and B for nonradioactive hazardous substances in sections 2.4.2.1.1 and 2.4.2.1.2):
              • Radionuclide constituent quantity (Tier A).
              • Radionuclide wastestream quantity (Tier B).
              7.2.5.1 Source hazardous waste quantity for radionuclides. For each migration pathway, assign a source hazardous waste quantity value to each source having a containment factor value greater than 0 for the pathway being evaluated. For the soil exposure component of the soil exposure and subsurface intrusion pathway, assign a source hazardous waste quantity value to each area of observed contamination, as applicable to the threat being evaluated. For the subsurface intrusion component, assign a source hazardous waste quantity value to each regularly occupied structure located within areas of observed exposure or areas of subsurface contamination. Allocate hazardous substances and hazardous wastestreams to specific sources (or areas of observed contamination, areas of observed exposure or areas of subsurface contamination) as specified in sections 2.4.2 and 5.2.0.
              7.2.5.1.1 Radionuclide constituent quantity (Tier A). Evaluate radionuclide constituent quantity for each source (or area of observed contamination or area of observed exposure) based on the activity content of the radionuclides allocated to the source (or area of observed contamination or area of observed exposure) as follows:
              • Estimate the net activity content (in curies) for the source (or area of observed contamination or area of observed exposure) based on:
              —Manifests, or
              —Either of the following equations, as applicable:
              
                ER09JA17.075
              
              Where:
              
              N = Estimated net activity content (in curies) for the source (or area of observed contamination or area of observed exposure).
              V = Total volume of material (in cubic yards) in a source (or area of observed contamination or area of observed exposure) containing radionuclides.
              ACi = Activity concentration above the respective background concentration (in pCi/g) for each radionuclide i allocated to the source (or area of observed contamination or area of observed exposure).
              n = Number of radionuclides allocated to the source (or area of observed contamination or area of observed exposure) above the respective background concentrations.
              or,
              
                ER09JA17.076
              
              Where:
              
              N = Estimated net activity content (in curies) for the source (or area of observed contamination or area of observed exposure).
              V = Total volume of material (in gallons) in a source (or area of observed contamination or area of observed exposure) containing radionuclides.
              ACi = Activity concentration above the respective background concentration (in pCi/1) for each radionuclide i allocated to the source (or area of observed contamination or area of observed exposure).
              n = Number of radionuclides allocated to the source (or area of observed contamination or area of observed exposure) above the respective background concentrations.
              
              —Estimate volume for the source (or volume for the area of observed contamination or area of observed exposure) based on records or measurements.

              —For the soil exposure component of the soil exposure and subsurface intrusion pathway, in estimating the volume for areas of observed contamination, do not include more than the first 2 feet of depth, except: for those types of areas of observed contamination listed in Tier C of Table 5-2 (section 5.1.1.2.2), include the entire depth, not just that within 2 feet of the surface.
              —For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, in estimating the volume for areas of observed exposure, only use the volume of air in the regularly occupied structures where observed exposure has been documented.
              • Convert from curies of radionuclides to equivalent pounds of nonradioactive hazardous substances by multiplying the activity estimate for the source (or area of observed contamination or area of observed exposure) by 1,000.
              • Assign this resulting product as the radionuclide constituent quantity value for the source (or area of observed contamination or area of observed exposure).
              If the radionuclide constituent quantity for the source (or area of observed contamination or area of observed exposure) is adequately determined (that is, the total activity of all radionuclides in the source and releases from the source [or in the area of observed contamination or area of observed exposure] is known or is estimated with reasonable confidence), do not evaluate the radionuclide wastestream quantity measure in section 7.2.5.1.2. Instead, assign radionuclide wastestream quantity a value of 0 and proceed to section 7.2.5.1.3. If the radionuclide constituent quantity is not adequately determined, assign the source (or area of observed contamination or area of observed exposure) a value for radionuclide constituent quantity based on the available data and proceed to section 7.2.5.1.2.
              7.2.5.1.2 Radionuclide wastestream quantity (Tier B). Evaluate radionuclide wastestream quantity for the source (or area of observed contamination, area of observed exposure, or area of subsurface contamination) based on the activity content of radionuclide wastestreams allocated to the source (or area of observed contamination, area of observed exposure, or area of subsurface contamination) as follows:
              • Estimate the total volume (in cubic yards or in gallons) of wastestreams containing radionuclides allocated to the source (or area of observed contamination, area of observed exposure, or area of subsurface contamination).
              • Divide the volume in cubic yards by 0.55 (or the volume in gallons by 110) to convert to the activity content expressed in terms of equivalent pounds of nonradioactive hazardous substances.
              • Assign the resulting value as the radionuclide wastestream quantity value for the source (or area of observed contamination, area of observed exposure, or area of subsurface contamination).
              • For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, estimate the total wastestream volume for all regularly occupied structures that have a containment value >0 and that are located within areas of observed exposure with observed or inferred intrusion, and within areas of subsurface contamination. Calculate the volume of each regularly occupied structure based on actual data. If unknown, use a ceiling height of 8 feet.
              7.2.5.1.3 Calculation of source hazardous waste quantity value for radionuclides. Select the higher of the values assigned to the source (or area of observed contamination, area of observed exposure, and/or area of subsurface contamination) for radionuclide constituent quantity and radionuclide wastestream quantity. Assign this value as the source hazardous waste quantity value for the source (or area of observed contamination, area of observed exposure, or area of subsurface contamination). Do not round to the nearest integer.
              7.2.5.2 Calculation of hazardous waste quantity factor value for radionuclides. Sum the source hazardous waste quantity values assigned to all sources (or areas of observed contamination, areas of observed exposure, or areas of subsurface contamination) for the pathway being evaluated and round this sum to the nearest integer, except: if the sum is greater than 0, but less than 1, round it to 1. Based on this value, select a hazardous waste quantity factor value for this pathway from Table 2-6 (section 2.4.2.2).
              For a migration pathway, if the radionuclide constituent quantity is adequately determined (see section 7.2.5.1.1) for all sources (or all portions of sources and releases remaining after a removal action), assign the value from Table 2-6 as the hazardous waste quantity factor value for the pathway. If the radionuclide constituent quantity is not adequately determined for one or more sources (or one or more portions of sources or releases remaining after a removal action), assign a factor value as follows:
              • If any target for that migration pathway is subject to Level I or Level II concentrations (see section 7.3), assign either the value from Table 2-6 or a value of 100, whichever is greater, as the hazardous waste quantity factor value for that pathway.
              • If none of the targets for that pathway is subject to Level I or Level II concentrations, assign a factor value as follows:
              —If there has been no removal action, assign either the value from Table 2-6 or a value of 10, whichever is greater, as the hazardous waste quantity factor value for that pathway.
              —If there has been a removal action:

              ▪ Determine values from Table 2-6 with and without consideration of the removal action.
              
              ▪ If the value that would be assigned from Table 2-6 without consideration of the removal action would be 100 or greater, assign either the value from Table 2-6 with consideration of the removal action or a value of 100, whichever is greater, as the hazardous waste quantity factor value for the pathway.
              ▪ If the value that would be assigned from Table 2-6 without consideration of the removal action would be less than 100, assign a value of 10 as the hazardous waste quantity factor value for the pathway.
              
              For the soil exposure component of the soil exposure and subsurface intrusion pathway, if the radionuclide constituent quantity is adequately determined for all areas of observed contamination, assign the value from Table 2-6 as the hazardous waste quantity factor value. If the radionuclide constituent quantity is not adequately determined for one or more areas of observed contamination, assign either the value from Table 2-6 or a value of 10, whichever is greater, as the hazardous waste quantity factor value.
              For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, if the radionuclide constituent quantity is adequately determined for all areas of observed exposure, assign the value from Table 2-6 as the hazardous waste quantity factor value. If the radionuclide constituent quantity is not adequately determined for one or more areas of observed exposure, assign either the value from Table 2-6 or a value of 10, whichever is greater, as the hazardous waste quantity factor value.
              7.2.5.3 Calculation of hazardous waste quantity factor value for sites containing mixed radioactive and other hazardous substances. For each source (or area of observed contamination, area of observed exposure, or area of subsurface contamination) containing mixed radioactive and other hazardous substances, calculate two source hazardous waste quantity values—one based on radionuclides as specified in sections 7.2.5.1 through 7.2.5.1.3 and the other based on the nonradioactive hazardous substances as specified in sections 2.4.2.1 through 2.4.2.1.5, and sections 5.1.1.2.2, 5.1.2.2.2 and 5.2.1.2.2 (that is, determine each value as if the other type of substance was not present). Sum the two values to determine a combined source hazardous waste quantity value for the source (or area of observed contamination, area of observed exposure, or area of subsurface contamination). Do not round this value to the nearest integer.
              Use this combined source hazardous waste quantity value to calculate the hazardous waste quantity factor value for the pathway as specified in section 2.4.2.2, except: if either the hazardous constituent quantity or the radionuclide constituent quantity, or both, are not adequately determined for one or more sources (or one or more portions of sources or releases remaining after a removal action) or for one or more areas of observed contamination or areas of observed exposure, as applicable, assign the value from Table 2-6 or the default value applicable for the pathway, whichever is greater, as the hazardous waste quantity factor value for the pathway.
              7.3 Targets. For radioactive substances, evaluate the targets factor category as specified in section 2.5 and sections 3 through 6, except: Establish Level I and Level II concentrations at sampling locations as specified in sections 7.3.1 and 7.3.2 and establish weighting factors for populations associated with an area of subsurface contamination in the subsurface intrusion component of the soil exposure and subsurface intrusion pathway as specified in section 7.3.3.
              For all pathways (components and threats), use the same target distance limits for sites containing radioactive substances as is specified in sections 3 through 6 for sites containing nonradioactive hazardous substances. At sites containing mixed radioactive and other hazardous substances, include all sources (or areas of observed contamination, areas of observed exposure, or areas of subsurface contamination) at the site in identifying the applicable targets for the pathway.
              7.3.1  Level of contamination at a sampling location. Determine whether Level I or Level II concentrations apply at a sampling location (and thus to the associated targets) as follows:
              • Select the benchmarks from section 7.3.2 applicable to the pathway (or component or threat) being evaluated.
              • Compare the concentrations of radionuclides in the sample (or comparable samples) to their benchmark concentrations for the pathway (or component or threat) as specified in section 7.3.2. Treat comparable samples as specified in section 2.5.1.
              • Determine which level applies based on this comparison.
              • If none of the radionuclides eligible to be evaluated for the sampling location have an applicable benchmark, assign Level II to the actual contamination at that sampling location for the pathway (or component or threat).
              • In making the comparison, consider only those samples, and only those radionuclides in the sample, that meet the criteria for an observed release (or observed contamination or observed exposure) for the pathway, except: Tissue samples from aquatic human food chain organisms may also be used for the human food chain threat of the surface water pathway as specified in sections 4.1.3.3 and 4.2.3.3.
              7.3.2  Comparison to benchmarks. Use the following media specific benchmarks (expressed in activity units, for example,pCi/l for water, pCi/kg for soil and for aquatic human food chain organisms, and pCi/m3 for air) for making the comparisons for the indicated pathway (or threat):
              • Maximum Contaminant Levels (MCLs)—ground water migration pathway and drinking water threat in surface water migration pathway.
              • Uranium Mill Tailings Radiation Control Act (UMTRCA) standards—soil exposure component of the soil exposure and subsurface intrusion pathway only.

              • Screening concentration for cancer corresponding to that concentration that corresponds to the 10−6 individual cancer risk for inhalation exposures (air migration pathway and subsurface intrusion component of the soil exposure and subsurface intrusion pathway) or for oral exposures (ground water migration pathway; drinking water or human food chain threats in surface water migration pathway; and soil exposure and subsurface intrusion pathway).
              
              —For the soil exposure component of the soil exposure and subsurface intrusion pathway, include two screening concentrations for cancer—one for ingestion of surface materials and one for external radiation exposures from gamma-emitting radionuclides in surface materials.
              Select the benchmark(s) applicable to the pathway (component or threat) being evaluated. Compare the concentration of each radionuclide from the sampling location to its benchmark concentration(s) for that pathway (component or threat). Use only those samples and only those radionuclides in the sample that meet the criteria for an observed release (or observed contamination or observed exposure) for the pathway, except: Tissue samples from aquatic human food chain organisms may be used as specified in sections 4.1.3.3 and 4.2.3.3. If the concentration of any applicable radionuclide from any sample equals or exceeds its benchmark concentration, consider the sampling location to be subject to Level I concentrations for that pathway (component or threat). If more than one benchmark applies to the radionuclide, assign Level I if the radionuclide concentration equals or exceeds the lowest applicable benchmark concentration. In addition, for the soil exposure and subsurface intrusion pathway, assign Level I concentrations at the sampling location if measured gamma radiation exposure rates equal or exceed 2 times the background level (see section 7.1.1).
              If no radionuclide individually equals or exceeds its benchmark concentration, but more than one radionuclide either meets the criteria for an observed release (or observed contamination or observed exposure) for the sample or is eligible to be evaluated for a tissue sample (see sections 4.1.3.3 and 4.2.3.3), calculate a value for index I for these radionuclides as specified in section 2.5.2. If I equals or exceeds 1, assign Level I to the sampling location. If I is less than 1, assign Level II.
              At sites containing mixed radioactive and other hazardous substances, establish the level of contamination for each sampling location considering radioactive substances and nonradioactive hazardous substances separately. Compare the concentration of each radionuclide and each nonradioactive hazardous substance from the sampling location to its respective benchmark concentration(s). Use only those samples and only those substances in the sample that meet the criteria for an observed release (or observed contamination or observed exposure) for the pathway except: Tissue samples from aquatic human food chain organisms may be used as specified in sections 4.1.3.3 and 4.2.3.3. If the concentration of one or more applicable radionuclides or other hazardous substances from any sample equals or exceeds its benchmark concentration, consider the sampling location to be subject to Level I concentrations. If more than one benchmark applies to a radionuclide or other hazardous substance, assign Level I if the concentration of the radionuclide or other hazardous substance equals or exceeds its lowest applicable benchmark concentration.
              If no radionuclide or other hazardous substance individually exceed a benchmark concentration, but more than one radionuclide or other hazardous substance either meets the criteria for an observed release (or observed contamination or observed exposure) for the sample or is eligible to be evaluated for a tissue sample, calculate an index I for both types of substances as specified in section 2.5.2. Sum the index I values for the two types of substances. If the value, individually or combined, equals or exceeds 1, assign Level I to the sample location. If it is less than 1, calculate an index J for the nonradioactive hazardous substances as specified in section 2.5.2. If J equals or exceeds 1, assign Level I to the sampling location. If J is less than 1, assign Level II.

              7.3.3 Weighting of targets within an area of subsurface contamination. For the subsurface intrusion component of the soil exposure and subsurface intrusion pathway, assign a weighting factor as specified in section 5.2.1.3.2.3 except when a structure in an area of subsurface contamination is delineated or inferred to be delineated by gamma radiation exposure rates meeting observed release criteria with a depth to contamination of 2 feet or less. For those populations residing, working, or attending school or day care in a structure delineated or inferred to be delineated by gamma radiation exposure rates meeting observed release criteria with a depth to contamination of 2 feet or less, assign a weighting factor of 0.9.
              [55 FR 51583, Dec. 14, 1990, as amended at 82 FR 2779, Jan. 9, 2017; 83 FR 38037, Aug. 3, 2018]
            
            
              Pt. 300, App. B
              Appendix B to Part 300—National Priorities List
              
                Table 1—General Superfund Section
                
                  State
                  Site name
                  City/County
                  Notes(a)
                
                
                  AK
                  Salt Chuck Mine
                  Outer Ketchikan County
                
                
                  AL
                  Alabama Plating Company, Inc.
                  Vincent
                
                
                  AL
                  American Brass
                  Headland
                
                
                  AL
                  Ciba-Geigy Corp. (McIntosh Plant)
                  McIntosh
                
                
                  AL
                  Interstate Lead Co. (ILCO)
                  Leeds
                
                
                  AL
                  Olin Corp. (McIntosh Plant)
                  McIntosh
                
                
                  AL
                  Stauffer Chemical Co. (Cold Creek Plant)
                  Bucks
                
                
                  AL
                  Stauffer Chemical Co. (LeMoyne Plant)
                  Axis
                
                
                  AL
                  T.H. Agriculture & Nutrition (Montgomery)
                  Montgomery
                
                
                  AL
                  Triana/Tennessee River
                  Limestone/Morgan
                
                
                  AR
                  Arkwood, Inc
                  Omaha
                
                
                  AR
                  Cedar Chemical Corporation
                  West Helena
                  S
                
                
                  AR
                  MacMillan Ring Free Oil
                  Norphlet
                
                
                  AR
                  Mid-South Wood Products
                  Mena
                
                
                  AR
                  Midland Products
                  Ola/Birta
                
                
                  AR
                  Mountain Pine Pressure Treating, Inc
                  Plainview
                
                
                  AR
                  Ouachita Nevada Wood Treater
                  Reader.
                
                
                  AR
                  Popile, Inc
                  El Dorado
                
                
                  AR
                  Vertac, Inc.
                  Jacksonville
                
                
                  AZ
                  Apache Powder Co.
                  St. David
                
                
                  AZ
                  Hassayampa Landfill
                  Hassayampa
                
                
                  AZ
                  Indian Bend Wash Area
                  Scottsdale/Tempe/Phoenix
                  P
                
                
                  AZ
                  Iron King Mine—Humboldt Smelter
                  Dewey-Humboldt
                
                
                  AZ
                  Litchfield Airport Area
                  Goodyear/Avondale
                
                
                  AZ
                  Motorola, Inc. (52nd Street Plant)
                  Phoenix
                
                
                  AZ
                  Tucson International Airport Area
                  Tucson
                
                
                  CA
                  Advanced Micro Devices, Inc
                  Sunnyvale
                
                
                  CA
                  Advanced Micro Devices, Inc. (Bldg. 915)
                  Sunnyvale
                
                
                  CA
                  Aerojet General Corp
                  Rancho Cordova
                
                
                  CA
                  Alark Hard Chrome
                  Riverside
                
                
                  CA
                  AMCO Chemical
                  Oakland
                
                
                  CA
                  Applied Materials
                  Santa Clara
                
                
                  CA
                  Argonaut Mine
                  Jackson
                
                
                  CA
                  Atlas Asbestos Mine
                  Fresno County
                
                
                  CA
                  Beckman Instruments
                  Porterville
                  P
                
                
                  CA
                  Blue Ledge Mine
                  Rogue River—Siskiyou National Forest
                
                
                  CA
                  Brown & Bryant, Inc (Arvin Plant)
                  Arvin
                
                
                  CA
                  CTS Printex, Inc.
                  Mountain View
                
                
                  CA
                  Casmalia Resources
                  Casmalia
                
                
                  CA
                  Coast Wood Preserving
                  Ukiah
                
                
                  CA
                  Copper Bluff Mine
                  Hoopa
                
                
                  CA
                  Cooper Drum Company
                  South Gate.
                
                
                  CA
                  Crazy Horse Sanitary Landfill
                  Salinas
                
                
                  CA
                  Del Amo
                  Los Angeles
                
                
                  CA
                  Fairchild Semiconductor Corp. (Mt View)
                  Mountain View
                
                
                  CA
                  Fairchild Semiconductor Corp. (S San Jose)
                  South San Jose
                
                
                  CA
                  Fresno Municipal Sanitary Landfill
                  Fresno
                
                
                  CA
                  Frontier Fertilizer
                  Davis
                
                
                  CA
                  Halaco Engineering Company
                  Oxnard
                
                
                  CA
                  Hewlett-Packard (620-640 Page Mill Road)
                  Palo Alto
                
                
                  CA
                  Industrial Waste Processing
                  Fresno
                
                
                  CA
                  Intel Corp. (Mountain View Plant)
                  Mountain View
                
                
                  CA
                  Intel Magnetics
                  Santa Clara
                
                
                  CA
                  Intersil Inc./Siemens Components
                  Cupertino
                
                
                  CA
                  Iron Mountain Mine
                  Redding
                
                
                  CA
                  J.H. Baxter & Co
                  Weed
                
                
                  CA
                  Jasco Chemical Corp
                  Mountain View
                
                
                  CA
                  Jervis B. Webb
                  South Gate
                
                
                  CA
                  Klau/Buena Vista Mine
                  San Luis Obispo County
                
                
                  CA
                  Koppers Co., Inc. (Oroville Plant)
                  Oroville
                
                
                  CA
                  Lava Cap Mine
                  Nevada City
                
                
                  
                  CA
                  Leviathan Mine
                  Alpine County.
                
                
                  CA
                  Lorentz Barrel & Drum Co
                  San Jose
                
                
                  CA
                  McColl
                  Fullerton
                
                
                  CA
                  McCormick & Baxter Creosoting Co
                  Stockton
                
                
                  CA
                  Modesto Ground Water Contamination
                  Modesto
                
                
                  CA
                  Monolithic Memories
                  Sunnyvale
                
                
                  CA
                  Montrose Chemical Corp
                  Torrance
                
                
                  CA
                  National Semiconductor Corp
                  Santa Clara
                
                
                  CA
                  New Idria Mercury Mine
                  Idria
                
                
                  CA
                  Newmark Ground Water Contamination
                  San Bernardino
                
                
                  CA
                  Omega Chemical Corporation
                  Whittier
                
                
                  CA
                  Operating Industries, Inc., Landfill
                  Monterey Park
                
                
                  CA
                  Pacific Coast Pipe Lines
                  Fillmore
                  P
                
                
                  CA
                  Pemaco Maywood
                  Maywood
                
                
                  CA
                  Purity Oil Sales, Inc
                  Malaga
                
                
                  CA
                  Raytheon Corp
                  Mountain View
                
                
                  CA
                  Rockets, Fireworks, and Flares (RFF)
                  Rialto
                
                
                  CA
                  San Fernando Valley (Area 1)
                  Los Angeles
                
                
                  CA
                  San Fernando Valley (Area 2)
                  Los Angeles/Glendale
                
                
                  CA
                  San Fernando Valley (Area 3)
                  Glendale
                
                
                  CA
                  San Fernando Valley (Area 4)
                  Los Angeles
                
                
                  CA
                  San Gabriel Valley (Area 1)
                  El Monte
                
                
                  CA
                  San Gabriel Valley (Area 2)
                  Baldwin Park Area
                
                
                  CA
                  San Gabriel Valley (Area 3)
                  Alhambra
                
                
                  CA
                  San Gabriel Valley (Area 4)
                  La Puente
                
                
                  CA
                  Selma Treating Co
                  Selma
                
                
                  CA
                  South Bay Asbestos Area
                  Alviso
                
                
                  CA
                  Southern Avenue Industrial Area
                  South Gate
                
                
                  CA
                  Spectra-Physics, Inc
                  Mountain View
                
                
                  CA
                  Stringfellow
                  Glen Avon Heights
                  S
                
                
                  CA
                  Sulphur Bank Mercury Mine
                  Clear Lake
                
                
                  CA
                  Synertek, Inc. (Building 1)
                  Santa Clara
                
                
                  CA
                  TRW Microwave, Inc (Building 825)
                  Sunnyvale
                
                
                  CA
                  Teledyne Semiconductor
                  Mountain View
                
                
                  CA
                  United Heckathorn Co
                  Richmond
                
                
                  CA
                  Valley Wood Preserving, Inc
                  Turlock
                
                
                  CA
                  Waste Disposal, Inc
                  Santa Fe Springs
                
                
                  CA
                  Watkins-Johnson Co. (Stewart Division)
                  Scotts Valley
                
                
                  CA
                  Westinghouse Elecetric Corp. (Sunnyvale)
                  Sunnyvale
                
                
                  CO
                  Bonita Peak Mining District
                  San Juan County
                
                
                  CO
                  Broderick Wood Products
                  Denver
                
                
                  CO
                  California Gulch
                  Leadville
                  P
                
                
                  CO
                  Captain Jack Mill
                  Ward
                
                
                  CO
                  Central City-Clear Creek
                  Idaho Springs
                
                
                  CO
                  Chemical Sales Co
                  Denver
                
                
                  CO
                  Colorado Smelter
                  Pueblo
                
                
                  CO
                  Denver Radium Site
                  Denver
                  P
                
                
                  CO
                  Eagle Mine
                  Minturn/Redcliff
                
                
                  CO
                  Lincoln Park
                  Canon City
                
                
                  CO
                  Lowry Landfill
                  Arapahoe County
                
                
                  CO
                  Marshall Landfill
                  Boulder County
                  S
                
                
                  CO
                  Nelson Tunnel/Commodore Waste Rock
                  Creede
                
                
                  CO
                  Standard Mine
                  Gunnison National Forest
                
                
                  CO
                  Summitville Mine
                  Rio Grande County
                
                
                  CO
                  Uravan Uranium Project (Union Carbide)
                  (former town of) Uravan
                  P*
                
                
                  CO
                  Vasquez Boulevard and I-70
                  Denver
                  P
                
                
                  CT
                  Barkhamsted-New Hartford Landfill
                  Barkhamsted
                
                
                  CT
                  Beacon Heights Landfill
                  Beacon Falls
                
                
                  CT
                  Durham Meadows
                  Durham
                
                
                  CT
                  Gallup's Quarry
                  Plainfield
                
                
                  CT
                  Kellogg-Deering Well Field
                  Norwalk
                
                
                  CT
                  Laurel Park, Inc
                  Naugatuck Borough
                  S
                
                
                  CT
                  Linemaster Switch Corp
                  Woodstock
                
                
                  CT
                  Precision Plating Corp
                  Vernon
                
                
                  CT
                  Raymark Industries, Inc
                  Stratford
                  A
                
                
                  CT
                  Scovill Industrial Landfill
                  Waterbury
                
                
                  CT
                  Solvents Recovery Service New England
                  Southington
                
                
                  CT
                  Yaworski Waste Lagoon
                  Canterbury
                
                
                  DE
                  Army Creek Landfill
                  New Castle County
                
                
                  DE
                  Chem-Solv, Inc
                  Cheswold
                
                
                  DE
                  Delaware City PVC Plant
                  Delaware City
                
                
                  DE
                  Delaware Sand & Gravel Landfill
                  New Castle County
                
                
                  
                  DE
                  Dover Gas Light Co
                  Dover
                
                
                  DE
                  E.I.Du Pont de Nemours (Newport Landfill)
                  Newport
                
                
                  DE
                  Halby Chemical Co
                  New Castle
                
                
                  DE
                  Harvey & Knott Drum, Inc
                  Kirkwood
                
                
                  DE
                  Hockessin Groundwater
                  Hockessin
                
                
                  DE
                  Koppers Co., Inc. (Newport Plant)
                  Newport
                
                
                  DE
                  NCR Corp. (Millsboro Plant)
                  Millsboro
                
                
                  DE
                  Newark South Ground Water Plume
                  Newark
                
                
                  DE
                  Standard Chlorine of Delaware, Inc
                  Delaware City
                
                
                  DE
                  Tybouts Corner Landfill
                  New Castle County
                  S
                
                
                  FL
                  Agrico Chemical Co
                  Pensacola
                
                
                  FL
                  Airco Plating Co
                  Miami
                
                
                  FL
                  Alaric Area Ground Water Plume
                  Tampa
                
                
                  FL
                  American Creosote Works (Pensacola Plt)
                  Pensacola
                
                
                  FL
                  Anodyne, Inc
                  North Miami Beach
                
                
                  FL
                  Arkla Terra Property
                  Thonotosassa.
                
                
                  FL
                  Cabot/Koppers
                  Gainesville
                
                
                  FL
                  Chevron Chemical Co. (Ortho Division)
                  Orlando
                
                
                  FL
                  City Industries, Inc
                  Orlando
                
                
                  FL
                  Continental Cleaners
                  Miami
                
                
                  FL
                  Escambia Wood—Pensacola
                  Pensacola
                  P
                
                
                  FL
                  Fairfax St. Wood Treaters
                  Jacksonville
                
                
                  FL
                  Flash Cleaners
                  Pompano Beach
                
                
                  FL
                  Florida Petroleum Reprocessors
                  Fort Lauderdale
                
                
                  FL
                  Florida Steel Corp
                  Indiantown
                
                
                  FL
                  General Dynamics Longwood
                  Longwood.
                
                
                  FL
                  Harris Corp. (Palm Bay Plant)
                  Palm Bay
                
                
                  FL
                  Helena Chemical Co. (Tampa Plant)
                  Tampa
                
                
                  FL
                  Hollingsworth Solderless Terminal
                  Fort Lauderdale
                
                
                  FL
                  JJ Seifert Machine
                  Ruskin
                
                
                  FL
                  Kerr-McGee Chemical Corp-Jacksonville
                  Jacksonville
                
                
                  FL
                  Landia Chemical Company
                  Lakeland
                
                
                  FL
                  MRI Corp (Tampa)
                  Tampa
                
                
                  FL
                  Madison County Sanitary Landfill
                  Madison
                
                
                  FL
                  Miami Drum Services
                  Miami
                
                
                  FL
                  Peak Oil Co./Bay Drum Co
                  Tampa
                
                
                  FL
                  Pepper Steel & Alloys, Inc
                  Medley
                
                
                  FL
                  Petroleum Products Corp
                  Pembroke Park
                
                
                  FL
                  Pickettville Road Landfill
                  Jacksonville
                
                
                  FL
                  Piper Aircraft/Vero Beach Water & Sewer
                  Vero Beach
                
                
                  FL
                  Post and Lumber Preserving Co. Inc
                  Quincy
                
                
                  FL
                  Raleigh Street Dump
                  Tampa
                
                
                  FL
                  Reeves Southeast Galvanizing Corp
                  Tampa
                
                
                  FL
                  Sanford Dry Cleaners
                  Sanford
                
                
                  FL
                  Sapp Battery Salvage
                  Cottondale
                
                
                  FL
                  Sherwood Medical Industries
                  Deland
                
                
                  FL
                  Solitron Microwave
                  Port Salerno
                
                
                  FL
                  Southern Solvents, Inc
                  Tampa
                
                
                  FL
                  Stauffer Chemical Co. (Tampa)
                  Tampa
                
                
                  FL
                  Stauffer Chemical Co. (Tarpon Springs)
                  Tarpon Springs
                
                
                  FL
                  Sydney Mine Sludge Ponds
                  Brandon
                
                
                  FL
                  Taylor Road Landfill
                  Seffner
                
                
                  FL
                  Tower Chemical Co
                  Clermont
                
                
                  FL
                  Trans Circuit, Inc.
                  Lake Park
                
                
                  FL
                  United Metals, Inc
                  Marianna
                
                
                  FL
                  Wingate Road Municipal Incinerator Dump
                  Fort Lauderdale
                
                
                  FL
                  Zellwood Ground Water Contamination
                  Zellwood
                
                
                  GA
                  Alternate Energy Resources
                  Augusta
                
                
                  GA
                  Armstrong World Industries
                  Macon
                
                
                  GA
                  Brunswick Wood Preserving
                  Brunswick
                
                
                  GA
                  Camilla Wood Preserving Company
                  Camilla
                
                
                  GA
                  Diamond Shamrock Corp. Landfill
                  Cedartown
                
                
                  GA
                  Firestone Tire & Rubber Co. (Albany Plant)
                  Albany
                
                
                  GA
                  Hercules 009 Landfill
                  Brunswick
                
                
                  GA
                  LCP Chemicals Georgia
                  Brunswick
                  S
                
                
                  GA
                  Macon Naval Ordnance Plant
                  Macon
                
                
                  GA
                  Marzone Inc./Chevron Chemical Co
                  Tifton
                
                
                  GA
                  Mathis Brothers Landfill
                  Kensington
                
                
                  GA
                  Peach Orchard Road PCE Ground Water Plume
                  Augusta
                
                
                  GA
                  T.H. Agriculture & Nutrition (Albany)
                  Albany
                
                
                  GA
                  Woolfolk Chemical Works, Inc
                  Fort Valley
                
                
                  GU
                  Ordot Landfill
                  Guam
                  S
                
                
                  
                  HI
                  Del Monte Corp. (Oahu Plantation)
                  Honolulu County
                  P
                
                
                  IA
                  Des Moines TCE
                  Des Moines
                
                
                  IA
                  Fairfield Coal Gasification Plant
                  Fairfield
                
                
                  IA
                  Lawrence Todtz Farm
                  Camanche
                
                
                  IA
                  Mason City Coal Gasification Plant
                  Mason City
                
                
                  IA
                  Midwest Manufacturing/North Farm
                  Kellogg
                
                
                  IA
                  PCE Former Dry Cleaner
                  Atlantic
                
                
                  IA
                  Peoples Natural Gas Co
                  Dubuque
                
                
                  IA
                  Railroad Avenue Groundwater Contamination
                  Des Moines
                
                
                  IA
                  Shaw Avenue Dump
                  Charles City
                  P
                
                
                  IA
                  Vogel Paint & Wax Co
                  Orange City
                
                
                  ID
                  Bunker Hill Mining & Metallurgical
                  Smelterville
                
                
                  ID
                  Eastern Michaud Flats Contamination
                  Pocatello
                
                
                  ID
                  Kerr-McGee Chemical Corp. (Soda Springs)
                  Soda Springs
                
                
                  ID
                  Monsanto Chemical Co. (Soda Springs)
                  Soda Springs
                
                
                  IL
                  Acme Solvent Reclaiming (Morristown Plant)
                  Morristown
                
                
                  IL
                  Adams County Quincy Landfills 2&3
                  Quincy
                
                
                  IL
                  Amoco Chemicals (Joliet Landfill)
                  Joliet
                
                
                  IL
                  ASARCO Taylor Springs
                  Taylor Springs
                
                
                  IL
                  Bautsch-Gray Mine
                  Galena
                
                
                  IL
                  Beloit Corp
                  Rockton
                  * P
                
                
                  IL
                  Byron Salvage Yard
                  Byron
                
                
                  IL
                  Central Illinois Public Service Co
                  Taylorville
                
                
                  IL
                  Chemetco
                  Madison County
                
                
                  IL
                  Cross Brothers Pail Recycling (Pembroke)
                  Pembroke Township
                
                
                  IL
                  DePue/New Jersey Zinc/Mobil ChemCorp
                  DePue
                
                
                  IL
                  DuPage County Landfill/Blackwell Forest
                  Warrenville
                
                
                  IL
                  Eagle Zinc Co Div T L Diamond
                  Hillsboro
                
                
                  IL
                  Estech General Chemical Company
                  Calumet City
                
                
                  IL
                  Galesburg/Koppers Co
                  Galesburg
                
                
                  IL
                  H.O.D. Landfill
                  Antioch
                
                
                  IL
                  Hegeler Zinc
                  Danville
                
                
                  IL
                  Indian Refinery—Texaco Lawrenceville
                  Lawrenceville
                
                
                  IL
                  Interstate Pollution Control, Inc
                  Rockford
                
                
                  IL
                  Jennison-Wright Corporation
                  Granite City
                
                
                  IL
                  Johns-Manville Corp
                  Waukegan
                
                
                  IL
                  Kerr-McGee (Kress Creek/W Branch DuPage)
                  DuPage County
                
                
                  IL
                  Kerr-McGee (Residential Areas)
                  West Chicago/DuPage County
                
                
                  IL
                  Lake Calumet Cluster
                  Chicago
                
                
                  IL
                  LaSalle Electric Utilities
                  LaSalle
                
                
                  IL
                  Lenz Oil Service, Inc
                  Lemont
                
                
                  IL
                  Matthiessen and Hegeler Zinc Company
                  LaSalle
                
                
                  IL
                  MIG/Dewane Landfill
                  Belvidere
                
                
                  IL
                  NL Industries/Taracorp Lead Smelter
                  Granite City
                
                
                  IL
                  Old American Zinc Plant
                  Fairmont City
                
                
                  IL
                  Ottawa Radiation Areas
                  Ottawa
                
                
                  IL
                  Outboard Marine Corp
                  Waukegan
                  S
                
                
                  IL
                  Pagel's Pit
                  Rockford
                
                
                  IL
                  Parsons Casket Hardware Co
                  Belvidere
                
                
                  IL
                  Sandoval Zinc Company
                  Sandoval
                
                
                  IL
                  Schroud Property
                  Chicago
                
                
                  IL
                  Southeast Rockford Gd Wtr Contamination
                  Rockford
                
                
                  IL
                  Tri-County Landfill/Waste Mgmt Illinois
                  South Elgin
                
                
                  IL
                  Velsicol Chemical Corp. (Illinois)
                  Marshall
                
                
                  IL
                  Wauconda Sand & Gravel
                  Wauconda
                
                
                  IL
                  Woodstock Municipal Landfill
                  Woodstock
                
                
                  IL
                  Yeoman Creek Landfill
                  Waukegan
                
                
                  IN
                  American Chemical Service, Inc
                  Griffith
                
                
                  IN
                  Beck's Lake
                  South Bend
                
                
                  IN
                  Bennett Stone Quarry
                  Bloomington
                
                
                  IN
                  Broadway Street Corridor Groundwater Contamination
                  Anderson
                
                
                  IN
                  Cam-Or Inc
                  Westville.
                
                
                  IN
                  Cliff Drive Groundwater Contamination
                  Logansport
                
                
                  IN
                  Conrail Rail Yard (Elkhart)
                  Elkhart
                
                
                  IN
                  Continental Steel Corp
                  Kokomo
                
                
                  IN
                  Douglass Road/Uniroyal, Inc., Landfill
                  Mishawaka
                
                
                  IN
                  Elm Street Ground Water Contamination
                  Terre Haute
                
                
                  IN
                  Envirochem Corp
                  Zionsville
                
                
                  IN
                  Fisher-Calo
                  LaPorte
                
                
                  IN
                  Fort Wayne Reduction Dump
                  Fort Wayne
                
                
                  IN
                  Franklin Street Groundwater Contamination
                  Spencer
                
                
                  
                  IN
                  Galen Myers Dump/Drum Salvage
                  Osceola
                
                
                  IN
                  Garden City Ground Water Plume
                  Garden City
                
                
                  IN
                  Gary Development Company
                  Gary
                
                
                  IN
                  Himco Dump
                  Elkhart
                
                
                  IN
                  Jacobsville Neighborhood Soil Contamination
                  Evansville
                
                
                  IN
                  Keystone Corridor Ground Water Contamination
                  Indianapolis
                
                
                  IN
                  Kokomo Contaminated Ground Water Plume
                  Kokomo
                
                
                  IN
                  Lake Sandy Jo (M&M Landfill)
                  Gary
                
                
                  IN
                  Lakeland Disposal Service, Inc
                  Claypool
                
                
                  IN
                  Lane Street Ground Water Contamination
                  Elkhart.
                
                
                  IN
                  Lemon Lane Landfill
                  Bloomington
                
                
                  IN
                  Lusher Street Ground Water Contamination
                  Elkhart
                
                
                  IN
                  MIDCO I
                  Gary
                
                
                  IN
                  MIDCO II
                  Gary
                
                
                  IN
                  Main Street Well Field
                  Elkhart
                
                
                  IN
                  Marion (Bragg) Dump
                  Marion
                
                
                  IN
                  Neal's Landfill (Bloomington)
                  Bloomington
                
                
                  IN
                  Ninth Avenue Dump
                  Gary
                
                
                  IN
                  North Shore Drive
                  Elkhart
                
                
                  IN
                  Northside Sanitary Landfill, Inc
                  Zionsville
                
                
                  IN
                  Pike and Mulberry Streets PCE Plume
                  Martinsville
                
                
                  IN
                  Prestolite Battery Division
                  Vincennes
                
                
                  IN
                  Reilly Tar & Chemical (Indianapolis Plant)
                  Indianapolis
                
                
                  IN
                  Seymour Recycling Corp
                  Seymour
                  S
                
                
                  IN
                  Tippecanoe Sanitary Landfill, Inc
                  Lafayette
                
                
                  IN
                  U.S. Smelter and Lead Refinery, Inc
                  East Chicago.
                
                
                  IN
                  Wayne Waste Oil
                  Columbia City
                
                
                  KS
                  57th and North Broadway Streets Site
                  Wichita Heights
                
                
                  KS
                  Ace Services
                  Colby
                
                
                  KS
                  Chemical Commodities, Inc
                  Olathe
                
                
                  KS
                  Cherokee County
                  Cherokee County
                
                
                  KS
                  Doepke Disposal (Holliday)
                  Johnson County
                
                
                  KS
                  Former United Zinc & Associated Smelters
                  Iola
                
                
                  KS
                  Obee Road
                  Hutchinson
                
                
                  KS
                  Pester Refinery Co
                  El Dorado
                
                
                  KS
                  Plating, Inc
                  Great Bend
                
                
                  KS
                  Strother Field Industrial Park
                  Cowley County
                
                
                  KS
                  Wright Ground Water Contamination
                  Wright
                
                
                  KY
                  Airco
                  Calvert City
                
                
                  KY
                  B.F. Goodrich
                  Calvert City
                
                
                  KY
                  Brantley Landfill
                  Island
                
                
                  KY
                  Caldwell Lace Leather Co., Inc
                  Auburn
                
                
                  KY
                  Distler Brickyard
                  West Point
                
                
                  KY
                  Distler Farm
                  Jefferson County
                
                
                  KY
                  Fort Hartford Coal Co. Stone Quarry
                  Olaton
                
                
                  KY
                  Green River Disposal, Inc
                  Maceo
                
                
                  KY
                  Maxey Flats Nuclear Disposal
                  Hillsboro
                
                
                  KY
                  National Electric Coil/Cooper Industries
                  Dayhoit
                
                
                  KY
                  Smith's Farm
                  Brooks
                
                
                  KY
                  Tri-City Disposal Co
                  Shepherdsville
                
                
                  LA
                  Agriculture Street Landfill
                  New Orleans
                  P
                
                
                  LA
                  American Creosote DeRidder
                  DeRidder
                
                
                  LA
                  American Creosote Works, Inc (Winnfield)
                  Winnfield
                
                
                  LA
                  Bayou Bonfouca
                  Slidell
                
                
                  LA
                  Colonial Creosote
                  Bogalusa
                
                
                  LA
                  Combustion, Inc
                  Denham Springs
                
                
                  LA
                  Delta Shipyard
                  Houma
                
                
                  LA
                  EVR-Wood Treating/Evangeline Refining Company
                  Jennings
                
                
                  LA
                  Madisonville Creosote Works
                  Madisonville
                
                
                  LA
                  Marion Pressure Treating
                  Marion
                
                
                  LA
                  Petro-Processors of Louisiana Inc
                  Scotlandville
                
                
                  LA
                  SBA Shipyard
                  Jennings
                
                
                  MA
                  Atlas Tack Corp
                  Fairhaven
                
                
                  MA
                  Baird & McGuire
                  Holbrook
                
                
                  MA
                  BJAT LLC
                  Franklin
                
                
                  MA
                  Blackburn & Union Privileges
                  Walpole
                
                
                  MA
                  Charles-George Reclamation Landfill
                  Tyngsborough
                
                
                  MA
                  Creese &Cook Tannery (Former)
                  Danvers
                
                
                  MA
                  Groveland Wells
                  Groveland
                
                
                  MA
                  Haverhill Municipal Landfill
                  Haverhill
                
                
                  MA
                  Hocomonco Pond
                  Westborough
                
                
                  MA
                  Industri-Plex
                  Woburn
                
                
                  
                  MA
                  Iron Horse Park
                  Billerica
                
                
                  MA
                  Microfab, Inc. (Former)
                  Amesbury
                
                
                  MA
                  New Bedford Site
                  New Bedford
                  S
                
                
                  MA
                  Nuclear Metals, Inc
                  Concord.
                
                
                  MA
                  Nyanza Chemical Waste Dump
                  Ashland
                
                
                  MA
                  Olin Chemical
                  Wilmington
                
                
                  MA
                  PSC Resources
                  Palmer
                
                
                  MA
                  Re-Solve, Inc
                  Dartmouth
                
                
                  MA
                  Rose Disposal Pit
                  Lanesboro
                
                
                  MA
                  Silresim Chemical Corp
                  Lowell
                
                
                  MA
                  Sullivan's Ledge
                  New Bedford
                
                
                  MA
                  Sutton Brook Disposal Area
                  Tewksbury.
                
                
                  MA
                  W.R. Grace & Co Inc (Acton Plant)
                  Acton
                
                
                  MA
                  Walton &Lonsbury Inc.
                  Attleboro
                
                
                  MA
                  Wells G&H
                  Woburn
                
                
                  MD
                  Bush Valley Landfill
                  Abingdon
                
                
                  MD
                  Central Chemical
                  Hagerstown
                
                
                  MD
                  Dwyer Property Ground Water Plume
                  Elkton
                
                
                  MD
                  Kane & Lombard Street Drums
                  Baltimore
                
                
                  MD
                  Limestone Road
                  Cumberland
                
                
                  MD
                  Ordnance Products, Inc.
                  Cecil County
                
                
                  MD
                  Sand, Gravel & Stone
                  Elkton
                
                
                  MD
                  Sauer Dump
                  Dundalk
                
                
                  MD
                  Spectron, Inc
                  Elkton
                
                
                  MD
                  Woodlawn County Landfill
                  Woodlawn
                
                
                  ME
                  Callahan Mine
                  Brooksville
                
                
                  ME
                  Eastern Surplus
                  Meddybemps
                
                
                  ME
                  Eastland Woolen Mill
                  Corinna
                  P
                
                
                  ME
                  Keddy Mill
                  Windham
                
                
                  ME
                  Leeds Metal
                  Leeds
                
                
                  ME
                  McKin Co
                  Gray
                
                
                  ME
                  Saco Municipal Landfill
                  Saco
                
                
                  ME
                  West Site/Hows Corners
                  Plymouth
                
                
                  ME
                  Winthrop Landfill
                  Winthrop
                
                
                  MI
                  Adam's Plating
                  Lansing
                
                
                  MI
                  Aircraft Components (D & L Sales)
                  Benton Harbor
                  A
                
                
                  MI
                  Albion-Sheridan Township Landfill
                  Albion
                
                
                  MI
                  Allied Paper/Portage Ck/Kalamazoo River
                  Kalamazoo
                
                
                  MI
                  American Anodco, Inc
                  Ionia
                
                
                  MI
                  Auto Ion Chemicals, Inc
                  Kalamazoo
                
                
                  MI
                  Barrels, Inc
                  Lansing
                
                
                  MI
                  Bendix Corp./Allied Automotive
                  St. Joseph
                
                
                  MI
                  Bofors Nobel, Inc
                  Muskegon
                
                
                  MI
                  Butterworth #2 Landfill
                  Grand Rapids
                
                
                  MI
                  Cannelton Industries, Inc
                  Saulte Saint Marie
                
                
                  MI
                  Chem Central
                  Wyoming Township
                
                
                  MI
                  Clare Water Supply
                  Clare
                
                
                  MI
                  DSC McLouth Steel Gibraltar Plant
                  Gibraltar
                
                
                  MI
                  Electrovoice
                  Buchanan
                
                
                  MI
                  Forest Waste Products
                  Otisville
                
                
                  MI
                  G&H Landfill
                  Utica
                
                
                  MI
                  Grand Traverse Overall Supply Co
                  Greilickville
                
                
                  MI
                  Gratiot County Golf Course
                  St. Louis
                
                
                  MI
                  Gratiot County Landfill
                  St. Louis
                  S
                
                
                  MI
                  H. Brown Co., Inc
                  Grand Rapids
                
                
                  MI
                  Hedblum Industries
                  Oscoda
                
                
                  MI
                  Hi-Mill Manufacturing Co
                  Highlan
                
                
                  MI
                  Ionia City Landfill
                  Ionia
                
                
                  MI
                  J & L Landfill
                  Rochester Hills
                
                
                  MI
                  K&L Avenue Landfill
                  Oshtemo Township
                
                
                  MI
                  Kaydon Corp
                  Muskegon
                
                
                  MI
                  Kentwood Landfill
                  Kentwood
                
                
                  MI
                  Kysor Industrial Corp
                  Cadillac
                
                
                  MI
                  Liquid Disposal, Inc
                  Utica
                
                
                  MI
                  McGraw Edison Corp
                  Albion
                
                
                  MI
                  McLouth Steel Corp
                  Trenton
                
                
                  MI
                  Metamora Landfill
                  Metamora
                
                
                  MI
                  Michigan Disposal (Cork Street Landfill)
                  Kalamazoo
                
                
                  MI
                  Motor Wheel
                  Lansing
                  P
                
                
                  MI
                  Muskegon Chemical Co
                  Whitehall
                
                
                  MI
                  North Bronson Industrial Area
                  Bronson
                
                
                  MI
                  Northernaire Plating
                  Cadillac
                
                
                  
                  MI
                  Organic Chemicals, Inc
                  Grandville
                
                
                  MI
                  Ott/Story/Cordova Chemical Co
                  Dalton Township
                
                
                  MI
                  Packaging Corp. of America
                  Filer City
                
                
                  MI
                  Parsons Chemical Works, Inc
                  Grand Ledge
                
                
                  MI
                  Peerless Plating Co
                  Muskegon
                
                
                  MI
                  Petoskey Municipal Well Field
                  Petoskey
                
                
                  MI
                  Rasmussen's Dump
                  Green Oak Township
                
                
                  MI
                  Rockwell International Corp. (Allegan)
                  Allegan
                
                
                  MI
                  Rose Township Dump
                  Rose Township
                
                
                  MI
                  Roto-Finish Co., Inc
                  Kalamazoo
                
                
                  MI
                  SCA Independent Landfill
                  Muskegon Heights
                
                
                  MI
                  Shiawassee River
                  Howell
                
                
                  MI
                  South Macomb Disposal (Landfills 9 & 9A)
                  Macomb Township
                
                
                  MI
                  Southwest Ottawa County Landfill
                  Park Township
                
                
                  MI
                  Sparta Landfill
                  Sparta Township
                
                
                  MI
                  Spartan Chemical Co
                  Wyoming
                
                
                  MI
                  Springfield Township Dump
                  Davisburg
                
                
                  MI
                  State Disposal Landfill, Inc
                  Grand Rapids
                
                
                  MI
                  Sturgis Municipal Wells
                  Sturgis
                
                
                  MI
                  Tar Lake
                  Antrim
                  P
                
                
                  MI
                  Ten-Mile Drain
                  St. Clair Shores.
                
                
                  MI
                  Thermo-Chem, Inc
                  Muskegon
                
                
                  MI
                  Torch Lake
                  Houghton
                  P
                
                
                  MI
                  U.S. Aviex
                  Howard Township
                
                
                  MI
                  Velsicol Chemical Corp. (Michigan)
                  St. Louis
                
                
                  MI
                  Verona Well Field
                  Battle Creek
                
                
                  MI
                  Wash King Laundry
                  Pleasant Plains Twp
                
                
                  MN
                  Arrowhead Refinery Co
                  Hermantown
                
                
                  MN
                  Baytown Township Ground Water Plume
                  Baytown Township
                
                
                  MN
                  Burlington Northern (Brainerd/Baxter)
                  Brainerd/Baxter
                
                
                  MN
                  FMC Corp. (Fridley Plant)
                  Fridley
                
                
                  MN
                  Freeway Sanitary Landfill
                  Burnsville
                
                
                  MN
                  Fridley Commons Park Well Field
                  Fridley
                
                
                  MN
                  General Mills/Henkel Corp
                  Minneapolis
                
                
                  MN
                  Joslyn Manufacturing and Supply Co
                  Brooklyn Center
                  P
                
                
                  MN
                  Koppers Coke
                  St. Paul
                
                
                  MN
                  Kurt Manufacturing Co
                  Fridley
                
                
                  MN
                  Lehillier/Mankato Site
                  Lehillier/Mankato
                
                
                  MN
                  Long Prairie Ground Water Contamination
                  Long Prairie
                
                
                  MN
                  MacGillis & Gibbs/Bell Lumber & Pole C
                  New Brighton
                
                
                  MN
                  Oakdale Dump
                  Oakdale
                
                
                  MN
                  Perham Arsenic Site
                  Perham
                
                
                  MN
                  Reilly Tar&Chem (St. Louis Park Plant)
                  St. Louis Park
                  S
                
                
                  MN
                  Ritari Post & Pole
                  Sebeka
                
                
                  MN
                  South Andover Site
                  Andover
                  P
                
                
                  MN
                  South Minneapolis Residential Soil Contamination
                  Minneapolis
                  P
                
                
                  MN
                  Spring Park Municipal Well Field
                  Spring Park
                
                
                  MN
                  St. Louis River Site
                  St. Louis County
                
                
                  MN
                  St. Regis Paper Co
                  Cass Lake
                
                
                  MN
                  Waite Park Wells
                  Waite Park
                
                
                  MO
                  Annapolis Lead Mine
                  Annapolis
                
                
                  MO
                  Armour Road
                  North Kansas City
                
                
                  MO
                  Bee Cee Manufacturing Co
                  Malden
                
                
                  MO
                  Big River Mine Tailings/St. Joe Minerals
                  Desloge
                
                
                  MO
                  Compass Plaza Well TCE
                  Rogersville
                
                
                  MO
                  Conservation Chemical Co
                  Kansas City
                
                
                  MO
                  Ellisville Site
                  Ellisville
                  P
                
                
                  MO
                  Fulbright Landfill
                  Springfield
                
                
                  MO
                  Lee Chemical
                  Libert
                
                
                  MO
                  Madison County Mines
                  Fredericktown
                
                
                  MO
                  Minker/Stout/Romaine Creek
                  Imperial
                
                
                  MO
                  Missouri Electric Works
                  Cape Girardeau
                
                
                  MO
                  Newton County Mine Tailings
                  Newton County
                
                
                  MO
                  Newton County Wells
                  Newton County
                
                
                  MO
                  Oak Grove Village Well
                  Oak Grove Village
                
                
                  MO
                  Oronogo-Duenweg Mining Belt
                  Jasper County
                
                
                  MO
                  Pools Prairie
                  Neosho
                
                
                  MO
                  Quality Plating
                  Sikeston
                
                
                  MO
                  Riverfront
                  New Haven
                
                
                  MO
                  Solid State Circuits, Inc
                  Republic
                
                
                  MO
                  Southwest Jefferson County Mining
                  Jefferson County.
                
                
                  MO
                  Sporlan Valve Plant #1
                  Washington
                
                
                  
                  MO
                  St. Louis Airport/HIS/Futura Coatings Co
                  St. Louis County
                
                
                  MO
                  Syntex Facility
                  Verona
                
                
                  MO
                  Valley Park TCE
                  Valley Park
                
                
                  MO
                  Vienna Wells
                  Vienna.
                
                
                  MO
                  Washington County Lead District—Furnace Creek
                  Caledonia
                
                
                  MO
                  Washington County Lead District—Old Mines
                  Old Mines
                
                
                  MO
                  Washington County Lead District—Potosi
                  Potosi
                
                
                  MO
                  Washington County Lead District—Richwoods
                  Richwoods
                
                
                  MO
                  Westlake Landfill
                  Bridgeton
                
                
                  MS
                  American Creosote Works, Inc
                  Louisville
                
                
                  MS
                  Chemfax, Inc.
                  Gulfport
                
                
                  MS
                  Kerr-McGee Chemical Corp—Columbus
                  Columbus
                
                
                  MS
                  Mississippi Phosphates Corporation
                  Pascagoula
                
                
                  MS
                  Picayune Wood Treating
                  Picayune
                
                
                  MS
                  Red Panther Chemical Company
                  Clarksdale
                
                
                  MS
                  Rockwell International Wheel & Trim
                  Grenada
                
                
                  MS
                  Sonford Products
                  Flowood
                
                
                  MS
                  Southeastern Wood Preserving
                  Canton
                
                
                  MT
                  ACM Smelter and Refinery
                  Cascade County
                
                
                  MT
                  Anaconda Aluminum Co Columbia Falls Reduction Plant
                  Columbia Falls
                
                
                  MT
                  Anaconda Co. Smelter
                  Anaconda
                
                
                  MT
                  Barker Hughesville Mining District
                  Barker
                
                
                  MT
                  Basin Mining Area
                  Basin
                
                
                  MT
                  Carpenter Snow Creek Mining District
                  Neihart
                
                
                  MT
                  East Helena Site
                  East Helena
                
                
                  MT
                  Flat Creek IMM
                  Superior.
                
                
                  MT
                  Idaho Pole Co
                  Bozeman
                  P
                
                
                  MT
                  Libby Asbestos
                  Libby
                  P
                
                
                  MT
                  Libby Ground Water Contamination
                  Libby
                
                
                  MT
                  Lockwood Solvent Ground Water Plume
                  Billings
                
                
                  MT
                  Milltown Reservoir Sediments
                  Milltown
                
                
                  MT
                  Montana Pole and Treating
                  Butte
                
                
                  MT
                  Mouat Industries
                  Columbus
                  P
                
                
                  MT
                  Silver Bow Creek/Butte Area
                  Sil Bow/Deer Lodge
                
                
                  MT
                  Upper Tenmile Creek Mining Area
                  Lewis and Clark
                
                
                  NC
                  ABC One Hour Cleaners
                  Jacksonville
                
                
                  NC
                  Aberdeen Contaminated Ground Water
                  Aberdeen
                
                
                  NC
                  Aberdeen Pesticide Dumps
                  Aberdeen
                
                
                  NC
                  Barber Orchard
                  Waynesville
                
                
                  NC
                  Benfield Industries, Inc.
                  Hazelwood
                
                
                  NC
                  Blue Ridge Plating
                  Arden
                
                
                  NC
                  Bypass 601 Ground Water Contamination
                  Concord
                  P
                
                
                  NC
                  Cape Fear Wood Preserving
                  Fayetteville
                
                
                  NC
                  Carolina Transformer Co
                  Fayetteville
                
                
                  NC
                  Celanese Corp. (Shelby Fiber Operations)
                  Shelby/Cleveland
                  P
                
                
                  NC
                  Charles Macon Lagoon & Drum Storage
                  Cordova
                
                
                  NC
                  Chemtronics, Inc
                  Swannanoa
                
                
                  NC
                  Cristex Drum
                  Oxford
                
                
                  NC
                  CTS of Asheville, Inc.
                  Asheville
                
                
                  NC
                  Davis Park Road TCE
                  Gastonia
                
                
                  NC
                  FCX, Inc. (Statesville Plant)
                  Statesville
                
                
                  NC
                  FCX, Inc. (Washington Plant)
                  Washington
                
                
                  NC
                  GMH Electronics
                  Roxboro.
                
                
                  NC
                  Geigy Chemical Corp. (Aberdeen Plant)
                  Aberdeen
                
                
                  NC
                  General Electric Co/Shepherd Farm
                  East Flat Rock
                  P
                
                
                  NC
                  Hemphill Road TCE
                  Gastonia
                
                
                  NC
                  Holcomb Creosote Co
                  Yadkinville
                
                
                  NC
                  Horton Iron and Metal
                  Wilmington
                
                
                  NC
                  JFD Electronics/Channel Master
                  Oxford
                
                
                  NC
                  Jadco-Hughes Facility
                  Belmont
                
                
                  NC
                  Kerr-McGee Chemical Corp-Navassa
                  Navassa
                
                
                  NC
                  Koppers Co., Inc. (Morrisville Plant)
                  Morrisville
                  P
                
                
                  NC
                  NC State University (Lot 86,Farm Unit #1)
                  Raleigh
                
                
                  NC
                  National Starch & Chemical Corp
                  Salisbury
                
                
                  NC
                  North Belmont PCE
                  North Belmont
                
                
                  NC
                  Ore Knob Mine
                  Ashe County.
                
                
                  NC
                  Potter's Septic Tank Service Pits
                  Maco
                
                
                  NC
                  Ram Leather Care
                  Charlotte
                
                
                  NC
                  Sigmon's Septic Tank
                  Statesville
                
                
                  NC
                  Ward Transformer
                  Raleigh.
                
                
                  NC
                  Wright Chemical Corporation
                  Riegelwood
                
                
                  NE
                  10th Street Site
                  Columbus
                
                
                  
                  NE
                  Bruno Co-op Association/Associated Prop
                  Bruno
                
                
                  NE
                  Cleburn Street Well
                  Grand Island
                  P
                
                
                  NE
                  Garvey Elevator
                  Hastings
                
                
                  NE
                  Hastings Ground Water Contamination
                  Hastings
                
                
                  NE
                  Iowa-Nebraska Light & Power Co
                  Norfolk
                
                
                  NE
                  Lindsay Manufacturing Co
                  Lindsay
                
                
                  NE
                  Nebraska Ordnance Plant (Former)
                  Mead
                
                
                  NE
                  Ogallala Ground Water Contamination
                  Ogallala
                
                
                  NE
                  Old HWY 275 and N 288th Street
                  Valley
                
                
                  NE
                  Omaha Lead
                  Omaha/Douglas
                  P
                
                
                  NE
                  Parkview Well
                  Grand Island
                
                
                  NE
                  PCE Southeast Contamination
                  York
                
                
                  NE
                  PCE/TCE Northeast Contamination
                  York
                
                
                  NE
                  Sherwood Medical Co
                  Norfolk
                
                
                  NE
                  West Highway 6 & Highway 281
                  Hastings
                
                
                  NH
                  Auburn Road Landfill
                  Londonderry
                
                
                  NH
                  Beede Waste Oil
                  Plaistow
                
                
                  NH
                  Chlor-Alkali Facility (Former)
                  Berlin
                
                
                  NH
                  Coakley Landfill
                  North Hampton
                
                
                  NH
                  Collins & Aikman Plant (Former)
                  Farmington
                
                
                  NH
                  Dover Municipal Landfill
                  Dover
                
                
                  NH
                  Fletcher's Paint Works & Storage
                  Milford
                
                
                  NH
                  Kearsarge Metallurgical Corp
                  Conway
                
                
                  NH
                  Keefe Environmental Services
                  Epping
                
                
                  NH
                  Mottolo Pig Farm
                  Raymond
                
                
                  NH
                  New Hampshire Plating Co
                  Merrimack
                
                
                  NH
                  Ottati & Goss/Kingston Steel Drum
                  Kingston
                
                
                  NH
                  Savage Municipal Water Supply
                  Milford
                
                
                  NH
                  Somersworth Sanitary Landfill
                  Somersworth
                
                
                  NH
                  South Municipal Water Supply Well
                  Peterborough
                
                
                  NH
                  Sylvester
                  NashuaS
                
                
                  NH
                  Tibbetts Road
                  Barrington
                
                
                  NH
                  Tinkham Garage
                  Londonderry
                
                
                  NH
                  Troy Mills Landfill
                  Troy
                
                
                  NJ
                  A. O. Polymer
                  Sparta/Sussex
                  P
                
                
                  NJ
                  American Cyanamid Co.
                  Bound Brook
                  P
                
                
                  NJ
                  Asbestos Dump
                  Millington
                  P
                
                
                  NJ
                  Atlantic Resources Corporation
                  Sayreville
                
                
                  NJ
                  Bog Creek Farm
                  Howell Township
                
                
                  NJ
                  Brick Township Landfill
                  Brick Township
                
                
                  NJ
                  Bridgeport Rental & Oil Services
                  Bridgeport
                
                
                  NJ
                  Brook Industrial Park
                  Bound Brook
                
                
                  NJ
                  Burnt Fly Bog
                  Marlboro Township
                
                
                  NJ
                  CPS/Madison Industries
                  Old Bridge Township
                
                
                  NJ
                  Caldwell Trucking Co
                  Fairfield
                
                
                  NJ
                  Chemical Control
                  Elizabeth
                
                
                  NJ
                  Chemical Insecticide Corp
                  Edison Township
                
                
                  NJ
                  Chemical Leaman Tank Lines, Inc
                  Bridgeport
                
                
                  NJ
                  Chemsol, Inc
                  Piscataway
                
                
                  NJ
                  Ciba-Geigy Corp
                  Toms River
                
                
                  NJ
                  Cinnaminson Ground Water Contamination
                  Cinnaminson Township
                
                
                  NJ
                  Combe Fill South Landfill
                  Chester Township
                
                
                  NJ
                  Cornell Dubilier Electronics Inc
                  South Plainfield
                
                
                  NJ
                  Cosden Chemical Coatings Corp
                  Beverly
                
                
                  NJ
                  Curcio Scrap Metal, Inc
                  Saddle Brook Township
                
                
                  NJ
                  Curtis Specialty Papers, Inc
                  Milford.
                
                
                  NJ
                  D'Imperio Property
                  Hamilton Township
                
                
                  NJ
                  Dayco Corp./L.E Carpenter Co
                  Wharton Borough
                
                
                  NJ
                  De Rewal Chemical Co
                  Kingwood Township
                
                
                  NJ
                  Diamond Alkali Co
                  Newark
                
                
                  NJ
                  Diamond Head Oil Refinery Div
                  Kearny
                
                
                  NJ
                  Dover Municipal Well 4
                  Dover Township
                
                
                  NJ
                  Ellis Property
                  Evesham Township
                
                
                  NJ
                  Emmell's Septic Landfill
                  Galloway Township
                
                
                  NJ
                  Evor Phillips Leasing
                  Old Bridge Township
                
                
                  NJ
                  Ewan Property
                  Shamong Township
                
                
                  NJ
                  Fair Lawn Well Field
                  Fair Lawn
                
                
                  NJ
                  Former Kil-Tone Company
                  Vineland
                
                
                  NJ
                  Franklin Burn
                  Franklin Township
                
                
                  NJ
                  Fried Industries
                  East Brunswick Township
                
                
                  NJ
                  Garfield Ground Water Contamination
                  Garfield
                
                
                  NJ
                  GEMS Landfill
                  Gloucester Township
                
                
                  
                  NJ
                  Garden State Cleaners Co
                  Minotola
                
                
                  NJ
                  Global Sanitary Landfill
                  Old Bridge Township
                
                
                  NJ
                  Goose Farm
                  Plumstead Township
                
                
                  NJ
                  Helen Kramer Landfill
                  Mantua Township
                
                
                  NJ
                  Hercules, Inc. (Gibbstown Plant)
                  Gibbstown
                
                
                  NJ
                  Higgins Disposal
                  Kingston
                
                
                  NJ
                  Higgins Farm
                  Franklin Township
                
                
                  NJ
                  Horseshoe Road
                  Sayreville
                
                
                  NJ
                  Iceland Coin Laundry Area Ground Water Plume
                  Vineland
                
                
                  NJ
                  Imperial Oil Co., Inc./Champion Chemicals
                  Morganville
                
                
                  NJ
                  JIS Landfill
                  Jamesburg/S. Brnswck
                
                
                  NJ
                  Kauffman & Minteer, Inc
                  Jobstown
                
                
                  NJ
                  Kin-Buc Landfill
                  Edison Township
                
                
                  NJ
                  King of Prussia
                  Winslow Township
                
                
                  NJ
                  LCP Chemicals Inc
                  Linden
                
                
                  NJ
                  Landfill & Development Co
                  Mount Holly
                
                
                  NJ
                  Lang Property
                  Pemberton Township
                
                
                  NJ
                  Lightman Drum Company
                  Winslow Township
                
                
                  NJ
                  Lipari Landfill
                  Pitman
                
                
                  NJ
                  Lone Pine Landfill
                  Freehold Township
                
                
                  NJ
                  Mansfield Trail Dump
                  Byram Township
                
                
                  NJ
                  Martin Aaron, Inc
                  Camden
                
                
                  NJ
                  Matlack, Inc.
                  Woolwich Township
                
                
                  NJ
                  Maywood Chemical Co
                  Maywood/Rochelle Park
                
                
                  NJ
                  Matteo & Sons, Inc.
                  Thorofare
                
                
                  NJ
                  Metaltec/Aerosystems
                  Franklin Borough
                
                
                  NJ
                  Monitor Devices/Intercircuits Inc
                  Wall Township
                
                
                  NJ
                  Montgomery Township Housing Development
                  Montgomery Township
                
                
                  NJ
                  Myers Property
                  Franklin Township
                
                
                  NJ
                  NL Industries
                  Pedricktown
                
                
                  NJ
                  Nascolite Corp
                  Millville
                
                
                  NJ
                  Orange Valley Regional Ground Water Contamination
                  West Orange/Orange
                
                
                  NJ
                  Pierson's Creek
                  Newark
                
                
                  NJ
                  PJP Landfill
                  Jersey City
                
                
                  NJ
                  Pohatcong Valley Ground Water Contaminat
                  Warren County
                
                
                  NJ
                  Price Landfill
                  Pleasantville
                  S
                
                
                  NJ
                  Puchack Well Field
                  Pennsauken Township.
                
                
                  NJ
                  Quanta Resources
                  Edgewater
                
                
                  NJ
                  Radiation Technology, Inc
                  Rockaway Township
                
                
                  NJ
                  Raritan Bay Slag
                  Old Bridge Township/Sayreville.
                
                
                  NJ
                  Reich Farms
                  Pleasant Plains
                
                
                  NJ
                  Ringwood Mines/Landfill
                  Ringwood
                
                
                  NJ
                  Riverside Industrial Park
                  Newark
                
                
                  NJ
                  Rockaway Borough Well Field
                  Rockaway Township
                
                
                  NJ
                  Rockaway Township Wells
                  Rockaway
                
                
                  NJ
                  Rocky Hill Municipal Well
                  Rocky Hill Borough
                
                
                  NJ
                  Roebling Steel Co
                  Florence
                
                
                  NJ
                  Rolling Knolls Landfill
                  Chatham Township
                
                
                  NJ
                  Scientific Chemical Processing
                  Carlstadt
                
                
                  NJ
                  Sharkey Landfill
                  Parsippany/Troy Hls
                
                
                  NJ
                  Sherwin-Williams/Hilliards Creek
                  Gibbsboro
                
                
                  NJ
                  Shieldalloy Corp
                  Newfield Borough
                
                
                  NJ
                  South Jersey Clothing Co
                  Minotola
                
                
                  NJ
                  Standard Chlorine
                  Kearny
                
                
                  NJ
                  Swope Oil & Chemical Co
                  Pennsauken
                
                
                  NJ
                  Syncon Resins
                  South Kearny
                
                
                  NJ
                  U.S. Radium Corp
                  Orange
                  P
                
                
                  NJ
                  Unimatic Manufacturing Corporation
                  Fairfield
                
                
                  NJ
                  United States Avenue Burn
                  Gibbsboro
                
                
                  NJ
                  Universal Oil Products (Chemical Division
                  East Rutherford
                
                
                  NJ
                  Ventron/Velsicol
                  Wood Ridge Borough
                
                
                  NJ
                  Vineland Chemical Co., Inc
                  Vineland
                
                
                  NJ
                  Waldick Aerospace Devices, Inc
                  Wall Township
                
                
                  NJ
                  Welsbach & General Gas Mantle (Camden)
                  Camden and Gloucester City
                
                
                  NJ
                  White Chemical Corp
                  Newark
                  A
                
                
                  NJ
                  White Swan Cleaners/Sun Cleaners Area Ground Water Contamination
                  Wall Township
                
                
                  NJ
                  Williams Property
                  Swainton
                
                
                  NJ
                  Woodbrook Road Dump
                  South Plainfield.
                
                
                  NJ
                  Woodland Route 532 Dump
                  Woodland Township
                
                
                  NJ
                  Woodland Route 72 Dump
                  Woodland Township
                
                
                  
                  NJ
                  Zschiegner Refining
                  Howell Township.
                
                
                  NM
                  AT&SF Albuquerque
                  Albuquerque
                  P
                
                
                  NM
                  Chevron Questa Mine
                  Questa
                
                
                  NM
                  Cimarron Mining Corp
                  Carrizozo
                  P
                
                
                  NM
                  Eagle Picher Carefree Battery
                  Socorro
                
                
                  NM
                  Fruit Avenue Plume
                  Albuquerque
                
                
                  NM
                  Grants Chlorinated Solvents Plume
                  Grants
                
                
                  NM
                  Griggs & Walnut Ground Water Plume
                  Las Cruces.
                
                
                  NM
                  Homestake Mining Co
                  Milan
                
                
                  NM
                  Jackpile-Paguate Uranium Mine
                  Laguna Pueblo
                
                
                  NM
                  Lea and West Second Street
                  Roswell
                
                
                  NM
                  McGaffey and Main Groundwater Plume
                  Roswell
                
                
                  NM
                  North Railroad Avenue Plume
                  Espanola
                
                
                  NM
                  Prewitt Abandoned Refinery
                  Prewitt
                  P
                
                
                  NM
                  South Valley
                  Albuquerque
                  P
                
                
                  NM
                  United Nuclear Corp
                  Church Rock
                
                
                  NV
                  Carson River Mercury Site
                  Lyon/Churchill Cnty
                
                
                  NY
                  American Thermostat Co
                  South Cairo
                
                
                  NY
                  Applied Environmental Services
                  Glenwood Landing
                
                
                  NY
                  Arsenic Mine
                  Kent
                  A
                
                
                  NY
                  Black River PCBs
                  Jefferson County.
                
                
                  NY
                  Brewster Well Field
                  Putnam County
                
                
                  NY
                  Byron Barrel & Drum
                  Byron
                
                
                  NY
                  Carroll & Dubies Sewage Disposal
                  Port Jervis
                
                
                  NY
                  Cayuga County Ground Water Contamination
                  Cayuga County
                
                
                  NY
                  Circuitron Corp
                  East Farmingdale
                
                
                  NY
                  Claremont Polychemical
                  Old Bethpage
                
                
                  NY
                  Colesville Municipal Landfill
                  Town of Colesville
                
                
                  NY
                  Computer Circuits
                  Hauppauge
                
                
                  NY
                  Cortese Landfill
                  Village of Narrowsburg
                
                
                  NY
                  Crown Cleaners of Watertown, Inc
                  Carthage
                
                
                  NY
                  Dewey Loeffel Landfill
                  Nassau
                
                
                  NY
                  Diaz Chemical Corporation
                  Holley
                
                
                  NY
                  Eighteenmile Creek
                  Niagara County
                
                
                  NY
                  Endicott Village Well Field
                  Village of Endicott
                
                
                  NY
                  FMC Corp. (Dublin Road Landfill)
                  Town of Shelby
                
                
                  NY
                  Facet Enterprises, Inc
                  Elmira
                
                
                  NY
                  Forest Glen Mobile Home Subdivision
                  Niagara Falls
                  A
                
                
                  NY
                  Fulton Avenue
                  North Hempstead.
                
                
                  NY
                  GCL Tie & Treating Inc
                  Village of Sidney
                
                
                  NY
                  GE Moreau
                  South Glen Falls
                
                
                  NY
                  General Motors (Central Foundry Division)
                  Massena
                
                
                  NY
                  Genzale Plating Co
                  Franklin Square
                
                
                  NY
                  Goldisc Recordings, Inc
                  Holbrook
                
                
                  NY
                  Gowanus Canal
                  Brooklyn
                
                
                  NY
                  Haviland Complex
                  Town of Hyde Park
                
                
                  NY
                  Hertel Landfill
                  Plattekill
                
                
                  NY
                  Hooker (S Area)
                  Niagara Falls
                
                
                  NY
                  Hooker Chemical/Ruco Polymer Corp
                  Hicksville
                
                
                  NY
                  Hopewell Precision Area Contamination
                  Hopewell Junction
                
                
                  NY
                  Hudson River PCBs
                  Hudson River
                
                
                  NY
                  Islip Municipal Sanitary Landfill
                  Islip
                
                
                  NY
                  Johnstown City Landfill
                  Town of Johnstown
                
                
                  NY
                  Jones Chemicals, Inc
                  Caledonia
                
                
                  NY
                  Kentucky Avenue Well Field
                  Horseheads
                
                
                  NY
                  Lawrence Aviation Industries, Inc.
                  Port Jefferson Station
                
                
                  NY
                  Lehigh Valley Railroad
                  Le Roy
                
                
                  NY
                  Li Tungsten Corp
                  Glen Cove
                
                
                  NY
                  Liberty Industrial Finishing
                  Farmingdale
                
                
                  NY
                  Little Valley
                  Little Valley
                  A
                
                
                  NY
                  MacKenzie Chemical Works, Inc
                  Central Islip
                
                
                  NY
                  Magna Metals
                  Cortlandt Manor
                
                
                  NY
                  Malta Rocket Fuel Area
                  Malta
                
                
                  NY
                  Mattiace Petrochemical Co., Inc
                  Glen Cove
                
                
                  NY
                  Mercury Refining, Inc
                  Colonie
                
                
                  NY
                  Mohonk Road Industrial Plant
                  High Falls
                
                
                  NY
                  Nepera Chemical Co., Inc
                  Maybrook
                
                
                  NY
                  New Cassel/Hicksville Ground Water Contamination
                  New Cassel/Hicksville
                
                
                  NY
                  Newtown Creek
                  Brooklyn/Queens
                
                
                  NY
                  Niagara Mohawk Power Co (Saratoga Spings)
                  Saratoga Springs
                
                
                  NY
                  Old Bethpage Landfill
                  Oyster Bay
                
                
                  NY
                  Old Roosevelt Field Contaminated Ground Water Area
                  Garden City.
                
                
                  
                  NY
                  Olean Well Field
                  Olean
                
                
                  NY
                  Onondaga Lake
                  Syracuse
                
                
                  NY
                  Peninsula Boulevard Ground Water Plume
                  Hewlett
                
                
                  NY
                  Pollution Abatement Services
                  Oswego
                  S
                
                
                  NY
                  Port Washington Landfill
                  Port Washington
                
                
                  NY
                  Preferred Plating Corp
                  Farmingdale
                
                
                  NY
                  Ramapo Landfill
                  Ramapo
                
                
                  NY
                  Richardson Hill Road Landfill/Pond
                  Sidney Center
                
                
                  NY
                  Robintech, Inc./National Pipe Co.
                  Town of Vestal
                  P
                
                
                  NY
                  Rosen Brothers Scrap Yard/Dump
                  Cortland
                
                
                  NY
                  Rowe Industries Gnd Water Contamination
                  Noyack/Sag Harbor
                
                
                  NY
                  Saint-Gobain Performance Plastics
                  Village of Hoosick Falls
                
                
                  NY
                  Sarney Farm
                  Amenia
                
                
                  NY
                  Sealand Restoration, Inc
                  Lisbon
                
                
                  NY
                  Shenandoah Road Ground Water Contamination
                  East Fishkill.
                
                
                  NY
                  Sidney Landfill
                  Sidney
                
                
                  NY
                  Sinclair Refinery
                  Wellsville
                
                
                  NY
                  Smithtown Ground Water Contamination
                  Smithtown
                
                
                  NY
                  Solvent Savers
                  Lincklaen
                
                
                  NY
                  Stanton Cleaners Area Ground Water Contamination
                  Great Neck
                
                
                  NY
                  Tri-Cities Barrel Co., Inc
                  Port Crane
                
                
                  NY
                  Vestal Water Supply Well 1-1
                  Vestal
                
                
                  NY
                  Volney Municipal Landfill
                  Town of Volney
                
                
                  NY
                  Wappinger Creek
                  Dutchess County
                
                
                  NY
                  Wolff-Alport Chemical Company
                  Ridgewood
                
                
                  NY
                  York Oil Co
                  Moira
                
                
                  OH
                  Allied Chemical & Ironton Coke
                  Ironton
                
                
                  OH
                  Behr Dayton Thermal System VOC Plume
                  Dayton.
                
                
                  OH
                  Big D Campground
                  Kingsville
                
                
                  OH
                  Chem-Dyne
                  Hamilton
                  S
                
                
                  OH
                  Copley Square Plaza
                  Copley
                
                
                  OH
                  Donnelsville Contaminated Aquifer
                  Donnelsville
                
                
                  OH
                  E.H. Schilling Landfill
                  Hamilton Township
                
                
                  OH
                  East Troy Contaminated Aquifer
                  Troy
                
                
                  OH
                  Fields Brook
                  Ashtabula
                
                
                  OH
                  Fultz Landfill
                  Jackson Township
                
                
                  OH
                  Industrial Excess Landfill
                  Uniontown
                
                
                  OH
                  Lammers Barrel
                  Beavercreek
                
                
                  OH
                  Little Scioto River
                  Marion County.
                
                
                  OH
                  Miami County Incinerator
                  Troy
                
                
                  OH
                  Milford Contaminated Aquifer
                  Milford
                
                
                  OH
                  Nease Chemical
                  Salem
                
                
                  OH
                  New Carlisle Landfill
                  New Carlisle.
                
                
                  OH
                  New Lyme Landfill
                  New Lyme
                
                
                  OH
                  North Sanitary Landfill
                  Dayton
                
                
                  OH
                  Old Mill
                  Rock Creek
                
                
                  OH
                  Ormet Corp
                  Hannibal
                
                
                  OH
                  Peters Cartridge Factory
                  Kings Mills
                  P
                
                
                  OH
                  Powell Road Landfill
                  Dayton
                
                
                  OH
                  Pristine, Inc
                  Reading
                
                
                  OH
                  Reilly Tar & Chemical (Dover Plant)
                  Dover
                
                
                  OH
                  Sanitary Landfill Co. (Industrial Waste)
                  Dayton
                
                
                  OH
                  Skinner Landfill
                  West Chester
                
                
                  OH
                  South Point Plant
                  South Point
                
                
                  OH
                  Summit National
                  Deerfield Township
                
                
                  OH
                  TRW, Inc. (Minerva Plant)
                  Minerva
                
                
                  OH
                  United Scrap Lead Co., Inc
                  Troy
                
                
                  OH
                  Valley Pike VOCs
                  Riverside
                
                
                  OH
                  Van Dale Junkyard
                  Marietta
                
                
                  OH
                  West Troy Contaminated Aquifer
                  Troy
                
                
                  OH
                  Zanesville Well Field
                  Zanesville
                
                
                  OK
                  Double Eagle Refinery Co.
                  Oklahoma City
                
                
                  OK
                  Eagle Industries
                  Midwest City
                
                
                  OK
                  Fourth Street Abandoned Refinery
                  Okalahoma City
                
                
                  OK
                  Hardage/Criner
                  Criner
                
                
                  OK
                  Hudson Refinery
                  Cushing
                
                
                  OK
                  Oklahoma Refining Co
                  Cyril
                
                
                  OK
                  Tar Creek (Ottawa County)
                  Ottawa County
                
                
                  OK
                  Tulsa Fuel and Manufacturing
                  Collinsville
                
                
                  OK
                  Wilcox Oil Company
                  Creek County
                
                
                  OR
                  Black Butte Mine
                  Cottage Grove
                
                
                  OR
                  Formosa Mine
                  Douglas County
                
                
                  
                  OR
                  McCormick & Baxter Creos. Co (Portland)
                  Portland
                
                
                  OR
                  North Ridge Estates
                  Klamath Falls
                
                
                  OR
                  Northwest Pipe & Casing/Hall Process Company
                  Clackamas
                
                
                  OR
                  Portland Harbor
                  Portland
                
                
                  OR
                  Reynolds Metals Company
                  Troutdale
                
                
                  OR
                  Taylor Lumber and Treating
                  Sheridan.
                
                
                  OR
                  Teledyne Wah Chang
                  Albany
                
                
                  OR
                  Union Pacific Railroad Tie Treatment
                  The Dalles
                
                
                  OR
                  United Chrome Products, Inc
                  Corvallis
                
                
                  PA
                  A.I.W. Frank/Mid-County Mustang
                  Exton
                
                
                  PA
                  Avco Lycoming (Williamsport Division)
                  Williamsport
                
                
                  PA
                  Baghurst Drive
                  Harleysville
                
                
                  PA
                  Bally Ground Water Contamination
                  Bally Borough
                
                
                  PA
                  Bell Landfill
                  Terry Township
                
                
                  PA
                  Bendix Flight Systems Division
                  Bridgewater Township
                
                
                  PA
                  Berks Sand Pit
                  Longswamp Township
                
                
                  PA
                  Blosenski Landfill
                  West Caln Township
                
                
                  PA
                  Boarhead Farms
                  Bridgeton Township
                
                
                  PA
                  BoRit Asbetos
                  Ambler.
                
                
                  PA
                  Breslube-Penn, Inc
                  Coraopolis
                
                
                  PA
                  Brown's Battery Breaking
                  Shoemakersville
                
                
                  PA
                  Butler Mine Tunnel
                  Pittston
                
                
                  PA
                  Butz Landfill
                  Stroudsburg
                
                
                  PA
                  Centre County Kepone
                  State College Borough
                  P
                
                
                  PA
                  Chem-Fab
                  Doylestown
                
                
                  PA
                  Commodore Semiconductor Group
                  Lower Providence Township
                
                
                  PA
                  Crater Resources/Keystone Coke/Alan Wood
                  Upper Merion Township
                
                
                  PA
                  Crossley Farm
                  Hereford Township
                
                
                  PA
                  Croydon TCE
                  Croydon
                
                
                  PA
                  CryoChem, Inc
                  Worman
                
                
                  PA
                  Delta Quarries & Disp./Stotler Landfill
                  Antis/Logan Twps
                
                
                  PA
                  Douglassville Disposal
                  Douglassville
                
                
                  PA
                  Drake Chemical
                  Lock Haven
                
                
                  PA
                  Dublin TCE Site
                  Dublin Borough
                
                
                  PA
                  East Mount Zion
                  Springettsbury Township
                
                
                  PA
                  Eastern Diversified Metals
                  Hometown
                
                
                  PA
                  Elizabethtown Landfill
                  Elizabethtown
                
                
                  PA
                  Fischer & Porter Co
                  Warminster
                
                
                  PA
                  Foote Mineral Co
                  East Whiteland Township
                
                
                  PA
                  Franklin Slag Pile (MDC)
                  Philadelphia
                
                
                  PA
                  Havertown PCP
                  Haverford
                
                
                  PA
                  Heleva Landfill
                  North Whitehall Township
                
                
                  PA
                  Hellertown Manufacturing Co
                  Hellertown
                
                
                  PA
                  Henderson Road
                  Upper Merion Township
                
                
                  PA
                  Hunterstown Road
                  Straban Township
                
                
                  PA
                  Industrial Lane
                  Williams Township
                
                
                  PA
                  Jacks Creek/Sitkin Smelting and Refinery
                  Maitland
                
                
                  PA
                  Jackson Ceramix
                  Falls Creek
                
                
                  PA
                  Keystone Sanitation Landfill
                  Union Township
                
                
                  PA
                  Kimberton Site
                  Kimberton Borough
                
                
                  PA
                  Lindane Dump
                  Harrison Township
                
                
                  PA
                  Lord-Shope Landfill
                  Girard Township
                
                
                  PA
                  Lower Darby Creek Area
                  Delaware/Philadelphia Counties.
                
                
                  PA
                  MW Manufacturing
                  Valley Township
                
                
                  PA
                  Malvern TCE
                  Malvern
                
                
                  PA
                  Metal Banks
                  Philadelphia
                
                
                  PA
                  Metro Container Corporation
                  Trainer
                
                
                  PA
                  Mill Creek Dump
                  Erie
                
                
                  PA
                  Modern Sanitation Landfill
                  Lower Windsor Township
                
                
                  PA
                  North Penn—Area 1
                  Souderton
                
                
                  PA
                  North Penn—Area 12
                  Worcester
                
                
                  PA
                  North Penn—Area 2
                  Hatfield
                
                
                  PA
                  North Penn—Area 5
                  Montgomery Township
                
                
                  PA
                  North Penn Area 6
                  Lansdale
                  P
                
                
                  PA
                  North Penn—Area 7
                  North Wales
                
                
                  PA
                  Novak Sanitary Landfill
                  South Whitehall Township
                  P
                
                
                  PA
                  Occidental Chemical Corp./Firestone Tire
                  Lower Pottsgrove Township
                
                
                  PA
                  Ohio River Park
                  Neville Island
                
                
                  PA
                  Old City of York Landfill
                  Seven Valleys
                
                
                  PA
                  Old Wilmington Road Ground Water Contamination
                  Sadsburyville
                
                
                  PA
                  Osborne Landfill
                  Grove City
                
                
                  
                  PA
                  Palmerton Zinc Pile
                  Palmerton
                
                
                  PA
                  Paoli Rail Yard
                  Paoli
                
                
                  PA
                  Price Battery
                  Hamburg
                
                
                  PA
                  Raymark
                  Hatboro
                
                
                  PA
                  Revere Chemical Co
                  Nockamixon Township
                
                
                  PA
                  Rodale Manufacturing Co., Inc
                  Emmaus Borough
                
                
                  PA
                  Ryeland Road Arsenic
                  Heidelberg Township
                
                
                  PA
                  Saegertown Industrial Area
                  Saegertown.
                  P
                
                
                  PA
                  Safety Light Corporation
                  Bloomsburg
                
                
                  PA
                  Salford Quarry
                  Lower Salford Township.
                
                
                  PA
                  Sharon Steel Corp. (Farrell Wks Disp Area)
                  Hickory Township
                
                
                  PA
                  Shriver's Corner
                  Straban Township
                
                
                  PA
                  Stanley Kessler
                  King of Prussia
                
                
                  PA
                  Tobyhanna Army Depot
                  Tobyhanna
                  P
                
                
                  PA
                  Tonolli Corp
                  Nesquehoning
                
                
                  PA
                  Tysons Dump
                  Upper Merion Twp
                
                
                  PA
                  UGI Columbia Gas Plant
                  Columbia
                
                
                  PA
                  Valmont TCE
                  Hazle Township and West Hazleton
                
                
                  PA
                  Walsh Landfill
                  Honeybrook Township
                
                
                  PA
                  Watson Johnson Landfill
                  Richland Township
                
                
                  PA
                  Westinghouse Electronic (Sharon Plant)
                  Sharon
                
                
                  PA
                  Westinghouse Elevator Co. Plant
                  Gettysburg
                
                
                  PA
                  Whitmoyer Laboratories
                  Jackson Township
                
                
                  PA
                  William Dick Lagoons
                  West Caln Township
                
                
                  PR
                  Cabo Rojo Ground Water Contamination
                  Cabo Rojo
                
                
                  PR
                  Cidra Ground Water Contamination
                  Cidra
                
                
                  PR
                  Corozal Well
                  Corozal
                
                
                  PR
                  Dorado Ground Water Contamination
                  Dorado
                
                
                  PR
                  Fibers Public Supply Wells
                  Jobos
                
                
                  PR
                  Hormigas Ground Water Plume
                  Caguas
                
                
                  PR
                  Juncos Landfill
                  Juncos
                
                
                  PR
                  Maunabo Area Ground Water Contamination
                  Maunabo
                
                
                  PR
                  Papelera Puertorriquena, Inc
                  Utuado.
                
                
                  PR
                  Pesticide Warehouse I
                  Arecibo
                
                
                  PR
                  Pesticide Warehouse III
                  Manati.
                
                
                  PR
                  PROTECO
                  Peñuelas
                
                
                  PR
                  San German Ground Water Contamination
                  San German
                
                
                  PR
                  Scorpio Recycling, Inc.
                  Candeleria Ward
                
                
                  PR
                  The Battery Recycling Company
                  Bo. Cambalache
                
                
                  PR
                  Upjohn Facility
                  Barceloneta
                
                
                  PR
                  Vega Alta Public Supply Wells
                  Vega Alta
                
                
                  PR
                  Vega Baja Solid Waste Disposal
                  Vega Baja
                
                
                  RI
                  Central Landfill
                  Johnston
                
                
                  RI
                  Centredale Manor Restoration Project
                  North Providence
                
                
                  RI
                  Davis Liquid Waste
                  Smithfield
                
                
                  RI
                  Landfill & Resource Recovery, Inc. (L&RR)
                  North Smithfield
                
                
                  RI
                  Peterson/Puritan, Inc
                  Lincoln/Cumberland
                  P
                
                
                  RI
                  Picillo Farm
                  Coventry
                  S
                
                
                  RI
                  Rose Hill Regional Landfill
                  South Kingston
                
                
                  RI
                  Stamina Mills, Inc
                  North Smithfield
                
                
                  RI
                  West Kingston Town Dump/URI Disposal
                  South Kingston
                
                
                  RI
                  Western Sand & Gravel
                  Burrillville
                
                
                  SC
                  Aqua-Tech Environmental Inc (Groce Labs)
                  Greer
                
                
                  SC
                  Barite Hill/Nevada Goldfields
                  McCormick.
                
                
                  SC
                  Beaunit Corp. (Circular Knit & Dye)
                  Fountain Inn
                
                
                  SC
                  Brewer Gold Mine
                  Jefferson
                
                
                  SC
                  Burlington Industries Cheraw
                  Cheraw
                
                
                  SC
                  Carolawn, Inc
                  Fort Lawn
                
                
                  SC
                  Elmore Waste Disposal
                  Greer
                
                
                  SC
                  Helena Chemical Co Landfill
                  Fairfax
                
                
                  SC
                  Kalama Specialty Chemicals
                  Beaufort
                
                
                  SC
                  Koppers Co., Inc. (Charleston Plant)
                  Charleston
                
                
                  SC
                  Leonard Chemical Co., Inc
                  Rock Hill
                
                
                  SC
                  Lexington County Landfill Area
                  Cayce
                
                
                  SC
                  Macalloy Corporation
                  North Charleston
                
                
                  SC
                  Medley Farm Drum Dump
                  Gaffney
                
                
                  SC
                  Palmetto Wood Preserving
                  Dixiana
                
                
                  SC
                  Para-Chem Southern, Inc
                  Simpsonville
                  P
                
                
                  SC
                  Rock Hill Chemical Co
                  Rock Hill
                
                
                  SC
                  SCRDI Bluff Road
                  Columbia
                  S
                
                
                  SC
                  SCRDI Dixiana
                  Cayce
                
                
                  
                  SC
                  Sangamo Weston
                  Pickens
                  P
                
                
                  SC
                  Shuron Inc
                  Barnwell
                
                
                  SC
                  Townsend Saw Chain Co. Superfund Site
                  Pontiac
                  P
                
                
                  SC
                  US Finishing/Cone Mills
                  Greenville
                
                
                  SC
                  Wamchem, Inc
                  Burton
                
                
                  SD
                  Gilt Edge Mine
                  Lead
                
                
                  TN
                  Alamo Contaminated Ground Water
                  Alamo
                
                
                  TN
                  American Creosote Works, (Jackson Plant)
                  Jackson
                
                
                  TN
                  Arlington Blending & Packaging
                  Arlington
                
                
                  TN
                  Carrier Air Conditioning Co
                  Collierville
                
                
                  TN
                  Clinch River Corporation
                  Harriman
                
                
                  TN
                  Former Custom Cleaners
                  Memphis
                
                
                  TN
                  Mallory Capacitor Co
                  Waynesboro
                
                
                  TN
                  Murray-Ohio Dump
                  Lawrenceburg
                
                
                  TN
                  Ross Metals Inc
                  Rossville
                
                
                  TN
                  Smalley-Piper
                  Collierville
                
                
                  TN
                  Smokey Mountain Smelters
                  Knox County.
                
                
                  TN
                  Southside Chattanooga Lead
                  Chattanooga
                
                
                  TN
                  Velsicol Chemical Corp (Hardeman County)
                  Toone
                
                
                  TN
                  Walker Machine Products, Inc.
                  Collierville
                
                
                  TN
                  Wrigley Charcoal Plant
                  Wrigley
                
                
                  TX
                  ALCOA (Point Comfort)/Lavaca Bay
                  Point Comfort
                
                
                  TX
                  Attebury Grain Storage Facility
                  Happy.
                
                
                  TX
                  Bandera Road Ground Water Plume
                  Leon Valley
                
                
                  TX
                  Brine Service Company
                  Corpus Christi
                
                
                  TX
                  Circle Court Ground Water Plume
                  Willow Park
                
                
                  TX
                  City of Perryton Well No. 2
                  Perryton
                
                
                  TX
                  Conroe Creosoting Company
                  Conroe
                
                
                  TX
                  Crystal Chemical Co
                  Houston
                
                
                  TX
                  Delfasco Forge
                  Grand Prairie
                
                
                  TX
                  Donna Reservoir and Canal System
                  Donna
                
                
                  TX
                  East 67th Street Ground Water Plume
                  Odessa
                
                
                  TX
                  Eldorado Chemical Co., Inc.
                  Live Oak
                
                
                  TX
                  Falcon Refinery
                  Ingleside
                
                
                  TX
                  French, Ltd
                  Crosby
                
                
                  TX
                  Garland Creosoting
                  Longview
                
                
                  TX
                  Geneva Industries/Fuhrmann Energy
                  Houston
                  P
                
                
                  TX
                  Gulfco Marine Maintenance
                  Freeport.
                
                
                  TX
                  Hart Creosoting Company
                  Jasper
                
                
                  TX
                  Highlands Acid Pit
                  Highlands
                
                
                  TX
                  Highway 18 Ground Water
                  Kermit
                
                
                  TX
                  Jasper Creosoting Company Inc
                  Jasper County
                
                
                  TX
                  Jones Road Ground Water Plume
                  Harris County
                
                
                  TX
                  Koppers Co Inc (Texarkana Plant)
                  Texarkana
                
                
                  TX
                  Lane Plating Works, Inc
                  Dallas
                
                
                  TX
                  Main Street Ground Water Plume
                  Burnet
                
                
                  TX
                  Malone Service Company, Inc
                  Texas City.
                
                
                  TX
                  Many Diversified Interests, Inc
                  Houston
                  P
                
                
                  TX
                  Midessa Ground Water Plume
                  Odessa
                
                
                  TX
                  Motco, Inc
                  La Marque
                  S
                
                
                  TX
                  North Cavalcade Street
                  Houston
                
                
                  TX
                  Odessa Chromium #1
                  Odessa
                
                
                  TX
                  Patrick Bayou
                  Deer Park
                
                
                  TX
                  Petro-Chemical Systems, (Turtle Bayou)
                  Liberty County
                
                
                  TX
                  River City Metal Finishing
                  San Antonio
                
                
                  TX
                  RSR Corp
                  Dallas
                  P
                
                
                  TX
                  Rockwool Industries Inc
                  Bell County
                
                
                  TX
                  Sandy Beach Road Ground Water Plume
                  Azle
                
                
                  TX
                  San Jacinto River Waste Pits
                  Harris County
                
                
                  TX
                  Sheridan Disposal Services
                  Hempstead
                
                
                  TX
                  Sikes Disposal Pits
                  Crosby
                
                
                  TX
                  Sol Lynn/Industrial Transformers
                  Houston
                
                
                  TX
                  South Cavalcade Street
                  Houston
                
                
                  TX
                  Sprague Road Ground Water Plume
                  Odessa
                
                
                  TX
                  Star Lake Canal
                  Port Neches
                
                
                  TX
                  State Road 114 Ground Water Plume
                  Levelland
                
                
                  TX
                  Texarkana Wood Preserving Co
                  Texarkana
                
                
                  TX
                  Tex-Tin Superfund
                  Texas City, Galveston
                  P
                
                
                  TX
                  United Creosoting Co
                  Conroe
                
                
                  TX
                  US Oil Recovery
                  Pasadena
                
                
                  TX
                  Van der Horst USA Corporation
                  Terrell
                
                
                  TX
                  West County Road 112 Ground Water
                  Midland
                
                
                  
                  UT
                  Bountiful/Woods Cross 5th South PCE Plume
                  Bountiful/Woods Cross
                
                
                  UT
                  Five Points PCE Plume
                  Woods Cross/Bountiful
                
                
                  UT
                  Jacobs Smelters
                  Tooele County
                  P
                
                
                  UT
                  Portland Cement (Kiln Dust 2 & 3)
                  Salt Lake City
                
                
                  UT
                  U.S. Magnesium
                  Tooele County.
                
                
                  UT
                  Utah Power & Light/American Barrel Co
                  Salt Lake City
                
                
                  UT
                  Wasatch Chemical Co. (Lot 6)
                  Salt Lake City
                
                
                  VA
                  Abex Corp
                  Portsmouth
                
                
                  VA
                  Arrowhead Associates/Scovill Corp
                  Montross
                
                
                  VA
                  Atlantic Wood Industries, Inc
                  Portsmouth
                
                
                  VA
                  Avtex Fibers, Inc
                  Front Royal
                
                
                  VA
                  Buckingham County Landfill
                  Buckingham
                
                
                  VA
                  C & R Battery Co., Inc
                  Chesterfield County
                
                
                  VA
                  Chisman Creek
                  York County
                
                
                  VA
                  Culpeper Wood Preservers, Inc
                  Culpeper
                
                
                  VA
                  First Piedmont Rock Quarry (Route 719)
                  Pittsylvania County
                
                
                  VA
                  Former Nansemond Ordnance Depot
                  Suffolk
                  P
                
                
                  VA
                  Greenwood Chemical Co
                  Newtown
                
                
                  VA
                  H & H Inc., Burn Pit
                  Farrington
                
                
                  VA
                  Hidden Lane Landfill
                  Sterling
                
                
                  VA
                  Kim-Stan Landfill
                  Selma
                
                
                  VA
                  L.A. Clarke & Son
                  Spotsylvania County
                
                
                  VA
                  Peck Iron and Metal
                  Portsmouth.
                
                
                  VA
                  Rentokil, Inc. (Virginia Wood Preserving Division)
                  Richmond
                  P
                
                
                  VA
                  Saltville Waste Disposal Ponds
                  Saltville
                
                
                  VA
                  Saunders Supply Co
                  Chuckatuck
                
                
                  VA
                  U.S. Titanium
                  Piney River
                
                
                  VI
                  Tutu Wellfield
                  Tutu
                
                
                  VT
                  BFI Sanitary Landfill (Rockingham)
                  Rockingham
                
                
                  VT
                  Bennington Municipal Sanitary Landfill
                  Bennington
                
                
                  VT
                  Burgess Brothers Landfill
                  Woodford
                
                
                  VT
                  Commerce Street Plume
                  Williston
                
                
                  VT
                  Elizabeth Mine
                  Strafford.
                
                
                  VT
                  Ely Copper Mine
                  Vershire
                
                
                  VT
                  Jard Company, Inc.
                  Bennington
                
                
                  VT
                  Old Springfield Landfill
                  Springfield
                
                
                  VT
                  Parker Sanitary Landfill
                  Lyndon
                
                
                  VT
                  Pike Hill Copper Mine
                  Corinth
                
                
                  VT
                  Pine Street Canal
                  Burlington
                  S
                
                
                  VT
                  Pownal Tannery
                  Pownal
                
                
                  WA
                  American Crossarm & Conduit Co
                  Chehalis
                
                
                  WA
                  Boomsnub/Airco
                  Vancouver
                  S
                
                
                  WA
                  Bremerton Gasworks
                  Bremerton
                
                
                  WA
                  Centralia Municipal Landfill
                  Centralia
                
                
                  WA
                  Colbert Landfill
                  Colbert
                
                
                  WA
                  Commencement Bay, Near Shore/Tide Flats
                  Pierce County
                  P
                
                
                  WA
                  Commencement Bay, South Tacoma Channel
                  Tacoma
                  P
                
                
                  WA
                  FMC Corp. (Yakima Pit)
                  Yakima
                
                
                  WA
                  General Electric Co. (Spokane Shop)
                  Spokane
                
                
                  WA
                  Grain Handling Facility at Freeman
                  Freeman
                
                
                  WA
                  Greenacres Landfill
                  Spokane County
                
                
                  WA
                  Hamilton/Labree Roads Ground Water Contamination
                  Chehalis
                
                
                  WA
                  Harbor Island (Lead)
                  Seattle
                  P
                
                
                  WA
                  Hidden Valley Landfill (Thun Field)
                  Pierce County
                
                
                  WA
                  Kaiser Aluminum Mead Works
                  Mead
                
                
                  WA
                  Lakewood Site
                  Lakewood
                  P
                
                
                  WA
                  Lockheed West Seattle
                  Seattle
                
                
                  WA
                  Lower Duwamish Waterway
                  Seattle
                
                
                  WA
                  Makah Reservation Warmhouse Beach Dump
                  Neah Bay
                
                
                  WA
                  Mica Landfill
                  Mica
                
                
                  WA
                  Midnite Mine
                  Wellpinit.
                
                
                  WA
                  Midway Landfill
                  Kent
                
                
                  WA
                  Moses Lake Wellfield Contamination
                  Moses Lake
                
                
                  WA
                  North Market Street
                  Spokane
                
                
                  WA
                  Northside Landfill
                  Spokane
                
                
                  WA
                  Oeser Co.
                  Bellingham
                
                
                  WA
                  Pacific Car & Foundry Co
                  Renton
                
                
                  WA
                  Pacific Sound Resources
                  Seattle
                
                
                  WA
                  Palermo Well Field Ground Water Contam
                  Tumwater
                
                
                  WA
                  Pasco Sanitary Landfill
                  Pasco
                
                
                  WA
                  Queen City Farms
                  Maple Valley
                
                
                  WA
                  Quendall Terminals
                  Renton
                
                
                  
                  WA
                  Seattle Municipal Landfill (Kent Hghlnds)
                  Kent
                
                
                  WA
                  Western Processing Co., Inc
                  Kent
                
                
                  WA
                  Wyckoff Co./Eagle Harbor
                  Bainbridge Island
                
                
                  WI
                  Algoma Municipal Landfill
                  Algoma
                
                
                  WI
                  Amcast Industrial Corporation
                  Cedarburg
                
                
                  WI
                  Ashland/Northern States Power Lakefront
                  Ashland
                
                
                  WI
                  Better Brite Plating Chrome & Zinc Shops
                  DePere
                
                
                  WI
                  City Disposal Corp. Landfill
                  Dunn
                
                
                  WI
                  Delavan Municipal Well #4
                  Delavan
                
                
                  WI
                  Hagen Farm
                  Stoughton
                
                
                  WI
                  Hechimovich Sanitary Landfill
                  Williamstown
                
                
                  WI
                  Hunts Disposal Landfill
                  Caledonia
                
                
                  WI
                  Janesville Ash Beds
                  Janesville
                
                
                  WI
                  Janesville Old Landfill
                  Janesville
                
                
                  WI
                  Kohler Co. Landfill
                  Kohler
                
                
                  WI
                  Lauer I Sanitary Landfill
                  Menomonee Falls
                
                
                  WI
                  Lemberger Landfill, Inc
                  Whitelaw
                
                
                  WI
                  Lemberger Transport & Recycling
                  Franklin Township
                
                
                  WI
                  Madison Metropolitan Sewerage District
                  Blooming Grove
                
                
                  WI
                  Master Disposal Service Landfill
                  Brookfield
                
                
                  WI
                  Mid-State Disposal, Inc. Landfill
                  Cleveland Township
                
                
                  WI
                  Moss-American(Kerr-McGee Oil Co.)
                  Milwaukee
                
                
                  WI
                  Muskego Sanitary Landfill
                  Muskego
                
                
                  WI
                  N.W. Mauthe Co., Inc
                  Appleton
                  S
                
                
                  WI
                  National Presto Industries, Inc
                  Eau Claire
                
                
                  WI
                  Oconomowoc Electroplating Co. Inc
                  Ashippin
                
                
                  WI
                  Onalaska Municipal Landfill
                  Onalaska
                
                
                  WI
                  Penta Wood Products
                  Daniels
                
                
                  WI
                  Refuse Hideaway Landfill
                  Middleton
                
                
                  WI
                  Ripon City Landfill
                  Ripon
                
                
                  WI
                  Sauk County Landfill
                  Excelsior
                
                
                  WI
                  Schmalz Dump
                  Harrison
                
                
                  WI
                  Scrap Processing Co., Inc
                  Medford
                
                
                  WI
                  Sheboygan Harbor & River
                  Sheboygan
                
                
                  WI
                  Spickler Landfill
                  Spencer
                
                
                  WI
                  Stoughton City Landfill
                  Stoughton
                
                
                  WI
                  Tomah Municipal Sanitary Landfill
                  Tomah
                
                
                  WI
                  Waste Mgmt of WI (Brookfield Sanit LF)
                  Brookfield
                
                
                  WI
                  Wausau Ground Water Contamination
                  Wausau
                
                
                  WV
                  Big John Salvage—Hoult Road
                  Fairmont
                
                
                  WV
                  Fike Chemical, Inc
                  Nitro
                
                
                  WV
                  Hanlin-Allied-Olin
                  Moundsville
                
                
                  WV
                  North 25th Street Glass and Zinc
                  Clarksburg
                
                
                  WV
                  Ravenswood PCE Ground Water Plume
                  Ravenswood
                
                
                  WV
                  Shaffer Equipment/Arbuckle Creek Area
                  Minden
                
                
                  WV
                  Sharon Steel Corp (Fairmont Coke Works)
                  Fairmont
                
                
                  WV
                  Vienna Tetrachloroethene
                  Vienna
                
                
                  a A = Based on issuance of health advisory by Agency for Toxic Substances and Disease Registry (if scored, HRS score need not be greater than or equal to 28.50).
                S = State top priority (included among the 100 top priority sites regardless of score).
                P = Sites with partial deletion(s).
              
              
                Table 2—Federal Facilities Section
                
                  St
                  Site name
                  City/County
                  Notes(a)
                
                
                  AK
                  Adak Naval Air Station
                  Adak
                
                
                  AK
                  Eielson Air Force Base
                  Fairbanks N Star Borough
                
                
                  AK
                  Elmendorf Air Force Base
                  Greater Anchorage Borough
                
                
                  AK
                  Fort Richardson (USARMY)
                  Anchorage
                
                
                  AK
                  Fort Wainwright
                  Fairbanks N Star Borough
                
                
                  AL
                  Alabama Army Ammunition Plant
                  Childersburg
                
                
                  AL
                  Anniston Army Depot (SE Industrial Area)
                  Anniston
                
                
                  AL
                  Redstone Arsenal (USARMY/NASA)
                  Huntsville
                
                
                  AZ
                  Williams Air Force Base
                  Chandler
                
                
                  AZ
                  Yuma Marine Corps Air Station
                  Yuma
                
                
                  CA
                  Alameda Naval Air Station
                  Alameda
                
                
                  CA
                  Barstow Marine Corps Logistics Base
                  Barstow
                
                
                  CA
                  Camp Pendleton Marine Corps Base
                  San Diego County
                
                
                  CA
                  Castle Air Force Base
                  Merced
                
                
                  CA
                  Concord Naval Weapons Station
                  Concord
                
                
                  CA
                  Edwards Air Force Base
                  Kern County
                
                
                  
                  CA
                  El Toro Marine Corps Air Station
                  El Toro
                  P
                
                
                  CA
                  Fort Ord
                  Marina
                
                
                  CA
                  George Air Force Base
                  Victorville
                
                
                  CA
                  Hunters Point Naval Shipyard
                  San Francisco
                  P
                
                
                  CA
                  Jet Propulsion Laboratory (NASA)
                  Pasadena
                
                
                  CA
                  LEHR/Old Campus Landfill (USDOE)
                  Davis
                
                
                  CA
                  Lawrence Livermore Lab Site 300 (USDOE)
                  Livermore
                
                
                  CA
                  Lawrence Livermore Laboratory (USDOE)
                  Livermore
                
                
                  CA
                  March Air Force Base
                  Riverside
                
                
                  CA
                  Mather Air Force Base
                  Sacramento
                
                
                  CA
                  McClellan Air Force Base (GW Contam)
                  Sacramento
                
                
                  CA
                  Moffett Naval Air Station
                  Sunnyvale
                
                
                  CA
                  Norton Air Force Base
                  San Bernardino
                
                
                  CA
                  Riverbank Army Ammunition Plant
                  Riverbank
                
                
                  CA
                  Sacramento Army Depot
                  Sacramento
                
                
                  CA
                  Sharpe Army Depot
                  Lathrop
                
                
                  CA
                  Tracy Defense Depot (USARMY)
                  Tracy
                
                
                  CA
                  Travis Air Force Base
                  Solano County
                
                
                  CO
                  Air Force Plant PJKS
                  Waterton
                
                
                  CO
                  Rocky Flats Plant (USDOE)
                  Jefferson and Boulder Counties
                  P
                
                
                  CO
                  Rocky Mountain Arsenal (USARMY)
                  Adams County
                  P
                
                
                  CT
                  New London Submarine Base
                  New London
                
                
                  DC
                  Washington Navy Yard
                  Washington DC
                
                
                  DE
                  Dover Air Force Base
                  Dover
                
                
                  FL
                  Cecil Field Naval Air Station
                  Jacksonville
                  P
                
                
                  FL
                  Homestead Air Force Base
                  Homestead
                
                
                  FL
                  Jacksonville Naval Air Station
                  Jacksonville
                
                
                  FL
                  Pensacola Naval Air Station
                  Pensacola
                
                
                  FL
                  Tyndall Air Force Base
                  Panama City
                
                
                  FL
                  Whiting Field Naval Air Station
                  Milton
                
                
                  GA
                  Marine Corps Logistics Base
                  Albany
                
                
                  GA
                  Robins Air Force Base(Lf#4/Sludge Lagoon
                  Houston County
                
                
                  GU
                  Andersen Air Force Base
                  Yigo
                
                
                  HI
                  Naval Computer & Telecommunications Area
                  Oahu
                
                
                  HI
                  Pearl Harbor Naval Complex
                  Pearl Harbor
                
                
                  IA
                  Iowa Army Ammunition Plant
                  Middletown
                
                
                  ID
                  Idaho National Engineering Lab (USDOE)
                  Idaho Falls
                
                
                  ID
                  Mountain Home Air Force Base
                  Mountain Home
                
                
                  IL
                  Joliet Army Ammunition Plant (LAP Area)
                  Joliet
                
                
                  IL
                  Joliet Army Ammunition Plant (Mfg Area)
                  Joliet
                
                
                  IL
                  Sangamo Electric/Crab Orchard NWR (USDOI)
                  Carterville
                
                
                  IL
                  Savanna Army Depot Activity
                  Savanna
                
                
                  KS
                  Fort Riley
                  Junction City
                
                
                  KY
                  Paducah Gaseous Diffusion Plant (USDOE)
                  Paducah
                
                
                  LA
                  Louisiana Army Ammunition Plant
                  Doyline
                
                
                  MA
                  Fort Devens
                  Fort Devens
                
                
                  MA
                  Hanscom Field/Hanscom Air Force Base
                  Bedford
                
                
                  MA
                  Natick Laboratory Army Research, D&E Cntr
                  Natick
                
                
                  MA
                  Naval Weapons Industrial Reserve Plant
                  Bedford
                
                
                  MA
                  Otis Air National Guard Base/Camp Edwards
                  Sandwich, Falmouth, Bourne, Mashpee
                  P
                
                
                  MA
                  South Weymouth Naval Air Station
                  Weymouth
                  P
                
                
                  MD
                  Aberdeen Proving Ground (Edgewood Area)
                  Edgewood
                
                
                  MD
                  Aberdeen Proving Ground (Michaelsville LF)
                  Aberdeen
                
                
                  MD
                  Andrews Air Force Base
                  Camp Springs
                
                
                  MD
                  Beltsville Agricultural Research (USDA)
                  Beltsville
                
                
                  MD
                  Brandywine DRMO
                  Brandywine
                
                
                  MD
                  Curtis Bay Coast Guard Yard
                  Anne Arundel County
                
                
                  MD
                  Fort Detrick Area B Ground Water
                  Frederick
                
                
                  MD
                  Fort George G. Meade
                  Odenton
                  P
                
                
                  MD
                  Indian Head Naval Surface Warfare Center
                  Indian Head
                
                
                  MD
                  Patuxent River Naval Air Station
                  St. Mary's County
                
                
                  ME
                  Brunswick Naval Air Station
                  Brunswick
                
                
                  ME
                  Loring Air Force Base
                  Limestone
                
                
                  ME
                  Portsmouth Naval Shipyard
                  Kittery
                
                
                  MN
                  Naval Industrial Reserve Ordnance Plant
                  Fridley
                  P
                
                
                  MN
                  New Brighton/Arden Hills/TCAAP (USARMY)
                  New Brighton
                  P
                
                
                  MO
                  Lake City Army Ammu. Plant (NW Lagoon)
                  Independence
                
                
                  MO
                  Weldon Spring Former Army Ordnance Works
                  St. Charles County
                
                
                  MO
                  Weldon Spring Quarry/Plant/Pitts (USDOE)
                  St. Charles County
                
                
                  NC
                  Camp Lejeune Military Res. (USNAVY)
                  Onslow County
                
                
                  
                  NC
                  Cherry Point Marine Corps Air Station
                  Havelock
                
                
                  NE
                  Cornhusker Army Ammunition Plant
                  Hall County
                
                
                  NH
                  Pease Air Force Base
                  Portsmouth/Newington
                
                
                  NJ
                  Federal Aviation Admin. Tech. Center
                  Atlantic County
                
                
                  NJ
                  McGuire Air Force Base #1
                  Wrightstown
                
                
                  NJ
                  Middlesex Sampling Plant (USDOE)
                  Middlesex
                
                
                  NJ
                  Naval Air Engineering Center
                  Lakehurst
                
                
                  NJ
                  Naval Weapons Station Earle (Site A)
                  Colts Neck
                
                
                  NJ
                  Picatinny Arsenal (USARMY)
                  Rockaway Township
                
                
                  NM
                  Lee Acres Landfill (USDOI)
                  Farmington
                
                
                  NY
                  Brookhaven National Laboratory (USDOE)
                  Upton
                
                
                  NY
                  Griffiss Air Force Base
                  Rome
                  P
                
                
                  NY
                  Plattsburgh Air Force Base
                  Plattsburgh
                
                
                  NY
                  Seneca Army Depot
                  Romulus
                  P
                
                
                  OH
                  Feed Materials Production Center (USDOE)
                  Fernald
                
                
                  OH
                  Mound Plant (USDOE)
                  Miamisburg
                  P
                
                
                  OH
                  Wright-Patterson Air Force Base
                  Dayton
                
                
                  OK
                  Tinker Air Force (Soldier Cr/Bldg 300)
                  Oklahoma City
                
                
                  OR
                  Fremont Nat. Forest Uranium Mines (USDA)
                  Lakeview
                
                
                  OR
                  Umatilla Army Depot (Lagoons)
                  Hermiston
                
                
                  PA
                  Letterkenny Army Depot (SE Area)
                  Chambersburg
                  P
                
                
                  PA
                  Letterkenny Army Depot (PDO Area)
                  Franklin County
                  P
                
                
                  PA
                  Naval Air Development Center (8 Areas)
                  Warminster Township
                
                
                  PA
                  Navy Ships Parts Control Center
                  Mechanicsburg
                
                
                  PA
                  Tobyhanna Army Depot
                  Tobyhanna
                  P
                
                
                  PA
                  Willow Grove Naval Air & Air Res. Stn.
                  Willow Grove
                
                
                  PR
                  Atlantic Fleet Weapons Training Area—Vieques
                  Island of Vieques1
                  
                  S
                
                
                  RI
                  Davisville Naval Construction Batt Cent
                  North Kingston
                
                
                  RI
                  Newport Naval Education/Training Center
                  Newport
                
                
                  SC
                  Parris Island Marine Corps Recruit Depot
                  Parris Island
                
                
                  SC
                  Savannah River Site (USDOE)
                  Aiken
                
                
                  SD
                  Ellsworth Air Force Base
                  Rapid City
                  P
                
                
                  TN
                  Memphis Defense Depot (DLA)
                  Memphis
                
                
                  TN
                  Milan Army Ammunition Plant
                  Milan
                
                
                  TN
                  Oak Ridge Reservation (USDOE)
                  Oak Ridge
                
                
                  TX
                  Air Force Plant #4 (General Dynamics)
                  Fort Worth
                
                
                  TX
                  Lone Star Army Ammunition Plant
                  Texarkana
                
                
                  TX
                  Longhorn Army Ammunition Plant
                  Karnack
                
                
                  TX
                  Pantex Plant (USDOE)
                  Pantex Village
                
                
                  UT
                  700 South 1600 East PCE Plume
                  Salt Lake City
                
                
                  UT
                  Hill Air Force Base
                  Ogden
                
                
                  UT
                  Monticello Mill Tailings (USDOE)
                  Monticello
                  P
                
                
                  UT
                  Ogden Defense Depot (DLA)
                  Ogden
                
                
                  UT
                  Tooele Army Depot (North Area)
                  Tooele
                
                
                  VA
                  Defense General Supply Center (DLA)
                  Chesterfield County
                
                
                  VA
                  Fort Eustis (US Army)
                  Newport News
                
                
                  VA
                  Langley Air Force Base/NASA Langley Cntr
                  Hampton
                
                
                  VA
                  Marine Corps Combat Development Command
                  Quantico
                
                
                  VA
                  Naval Amphibious Base Little Creek
                  Virginia Beach
                
                
                  VA
                  Naval Surface Warfare—Dahlgren
                  Dahlgren
                
                
                  VA
                  Naval Weapons Station—Yorktown
                  Yorktown
                
                
                  VA
                  Naval Weapons Station Yorktown—Cheatham Annex
                  Williamsburg
                
                
                  VA
                  Norfolk Naval Base (Sewells Pt Nvl Cmpx)
                  Norfolk
                
                
                  VA
                  Norfolk Naval Shipyard
                  Portsmouth
                
                
                  VA
                  St. Juliens Creek Annex (U.S. Navy)
                  Chesapeake
                
                
                  WA
                  American Lake Gardens/McChord AFB
                  Tacoma
                
                
                  WA
                  Bangor Naval Submarine Base
                  Silverdale
                
                
                  WA
                  Bangor Ordnance Disposal (USNAVY)
                  Bremerton
                
                
                  WA
                  Fairchild Air Force Base (4 Waste Areas)
                  Spokane County
                
                
                  WA
                  Fort Lewis Logistics Center
                  Tillicum
                
                
                  WA
                  Hanford 100-Area (USDOE)
                  Benton County
                  P
                
                
                  WA
                  Hanford 200-Area (USDOE)
                  Benton County
                
                
                  WA
                  Hanford 300-Area (USDOE)
                  Benton County
                
                
                  WA
                  Jackson Park Housing Complex (USNAVY)
                  Kitsap County
                
                
                  WA
                  Naval Air Station, Whidbey Island (Ault)
                  Whidbey Island
                
                
                  WA
                  Naval Undersea Warfare Station (4 Areas)
                  Keyport
                
                
                  WA
                  Old Navy Dump/Manchester Lab (USEPA/NOAA)
                  Manchester
                
                
                  WA
                  Puget Sound Naval Shipyard Complex
                  Bremerton
                
                
                  WV
                  Allegany Ballistics Laboratory (USNAVY)
                  Mineral
                
                
                  WV
                  West Virginia Ordnance (USARMY)
                  Point Pleasant
                  P
                
                
                  
                  WY
                  F.E. Warren Air Force Base
                  Cheyenne
                
                
                  1 Only the Vieques portions of the AFWTA are included in appendix B to Part 300, the National Priorities List. The Culebra portions of the AFWTA (that were included in the NPL proposal AFWTA on August 13, 2004) are not included at this time due to ongoing negotiations between the Commonwealth of Puerto Rico and the Department of the Army.
                
                  Notes:
                
                
                  (a) A = Based on issuance of health advisory by Agency for Toxic Substances and Disease Registry (if scored, HRS score need not be greater than or equal to 28.50).
                S = State top priority (included among the 100 top priority sites regardless of score).
                P = Sites with partial deletion(s).
              
              [62 FR 15576, Apr. 1, 1997]
              
                Editorial Note:
                For Federal Register citations affecting part 300, appendix B, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Effective Date Notes:
                At 85 FR 37576, June 23, 2020, Table 1 of Appendix B to part 300 is amended by removing “VA,” “First Piedmont Rock Quarry (Route 719)”, “Pittsylvania County, effective Aug. 24, 2020.
                At 85 FR 37777, June 24, 2020, Table 1 of appendix B to part 300 is amended by revising the entry under “Allied Chemical & Ironton Coke”, “OH”, effective Aug. 24, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    Pt. 300, App. B
                    Appendix B to Part 300—National Priorities List
                    
                      Table 1—General Superfund Section
                      
                        State
                        Site name
                        City/county
                        Notes(a)
                        
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      
                        OH
                        Allied Chemical & Ironton Coke
                        Ironton
                        P
                      
                      
                         
                      
                      
                        *         *         *         *         *         *         *
                      
                      (a) * * *
                      P = Sites with partial deletion(s).
                    
                  
                
              
            
            
              Pt. 300, App. C
              Appendix C to Part 300—Swirling Flask Dispersant Effectiveness Test, Revised Standard Dispersant Toxicity Test, and Bioremediation Agent Effectiveness Test
              Table of Contents
              1.0 Introduction
              2.0 Swirling Flask Dispersant Effectiveness Test
              3.0 Revised Standard Dispersant Toxicity Test
              4.0 Bioremediation Agent Effectiveness Test
              5.0 Bioremediation Agent Toxicity Test
              6.0 Summary Technical Product Test Data Format
              References
              List of Illustrations
              Figure Number
              1 Swirling Flask Test Apparatus
              List of Tables
              Table Number
              1 Major Ion Composition of “Instant Ocean” Synthetic Sea Salt
              2 Test Oil Characteristics
              3 Oil Standard Solutions: Concentrations in Final DCM Extractions
              4 Synthetic Seawater [Toxicity Test]
              5 Test Oil Characteristics: No. 2 Fuel Oil
              6 Analytes Listed Under the Corresponding Internal Standard Used in Calculating RRFs
              7 Primary Ions Monitored for Each Target Analyte During GC/MS Analysis
              8 Analytes and Reference Compounds
              9 Operating Conditions and Temperature Program of GC/MS
              10 Two-Way ANOVA Table
              11 Product Test Data, Total Aromatics
              12 Summary Statistics for Product Test Data, Total Aromatics
              13 Example Two-Way ANOVA Table
              14 Pairwise Protected LSD Mean Separation
              
              1.0 Introduction
              1.1 Scope and Application. The methods described below apply to “dispersants, surface washing agents, surface collecting agents, bioremediation agents, and miscellaneous oil spill control agents” involving subpart J (Use of Dispersants and Other Chemicals) in 40 CFR part 300 (National Oil and Hazardous Substances Pollution Contingency Plan). They are revisions and additions to the EPA's Standard Dispersant Effectiveness and Toxicity Tests (1). The new Swirling Flask Dispersant Effectiveness Test is used only for testing dispersants. The Revised Standard Dispersant Toxicity Test is used for testing dispersants, as well as surface washing agents, surface collecting agents, and miscellaneous oil spill control agents. The bioremediation agent effectiveness test is used for testing bioremediation agents only.
              1.2 Definitions. The definitions of dispersants, surface washing agents, surface collecting agents, bioremediation agents, and miscellaneous oil spill control agents are provided in 40 CFR 300.5.
              2.0 Swirling Flask Dispersant Effectiveness Test
              2.1 Summary of Method. This protocol was developed by Environment Canada to provide a relatively rapid and simple testing procedure for evaluating dispersant effectiveness (2). It uses a modified Erlenmeyer flask to which a side spout has been added for removing subsurface samples of water near the bottom of the flask without disturbing a surface oil layer. Seawater and a surface layer of oil are added to the flask. Turbulent mixing is provided by placing the flask on a standard shaker table at 150 rpm for 20 minutes to induce a swirling motion to the liquid contents. Following shaking, the flask is immediately removed from the shaker table and maintained in a stationary position for 10 minutes to allow the oil that will reform a slick to return to the water's surface. A sample of water for chemical analysis is then removed from the bottom of the flask through the side spout, extracted with methylene chloride (dichloromethane-DCM), and analyzed for oil content by UV-visible absorption spectrophotometry at wavelengths of 340, 370, and 400 nm (2).
              2.2 Apparatus.
              
              2.2.1 Modified Erlenmeyer Flask. Use 125-ml glass Erlenmeyer flasks that have been modified to include an attachment of a glass side spout that extends from the bottom of the flask upward to the neck region, as shown in Figure 1.
              2.2.2 Shaker Table. Use a shaker table with speed control unit with variable speed (40-400 rpm) and an orbital diameter of approximately 0.75 inches (2 cm) to provide turbulence to solutions in test flasks.
              2.2.3 Spectrophotometer. Use a UV-visible spectrophotometer capable of measuring absorbance at 340, 370, and 400 nm. A Hitachi Model U-2000 or equivalent is acceptable for this purpose.
              2.2.4 Glassware. Glassware should consist of 5-, 10-, 25-, 100-, and 500-ml graduated cylinders; 125-ml separatory funnels with Teflon stopcocks; and 10-, 100-, and 1,000-ml volumetric flasks and micropipettes.
              
                
                EC02AU92.017
              
              2.3 Reagents. 2.3.1 Synthetic seawater. The synthetic sea salt “Instant Ocean,” manufactured by Aquarium Systems of Mentor, OH, can be used for this purpose. The synthetic seawater solution is prepared by dissolving 34 g of the salt mixture in 1 liter of distilled water (i.e., a salinity of 34 ppt). Table 1 provides a list of the ion composition of the seasalt mixture.
              
                Table 1—Major Ion Composition of “Instant Ocean” Synthetic Sea Salt
                
                  Major Ion
                  % Total Weight
                  Ionic Concentration at 34 ppt salinity (mg/1)
                
                
                  Chloride (C1−)
                  47.470
                  18,740
                
                
                  Sodium (NA=)
                  26.280
                  10,454
                
                
                  Sulfate (SO4−)
                  6.602
                  2,631
                
                
                  Magnesium (Mg==)
                  3.230
                  1,256
                
                
                  Calcium (Ca==)
                  1.013
                  400
                
                
                  Potassium (K=)
                  1.015
                  401
                
                
                  Bicarbonate (HCO3−)
                  0.491
                  194
                
                
                  Boron (B)
                  0.015
                  6.0
                
                
                  Strontium (Sr==)
                  0.001
                  7.5
                
                
                   SOLIDS TOTAL
                  86.11%
                  34,089.50
                
                
                  Water
                  13.88
                
                
                   TOTAL
                  99.99%
                
              
              Following the preparation, the saltwater solution is allowed to equilibrate to the ambient temperature of the laboratory and should be in the range of 22 ±3 °C.
              2.3.2 Test oil. Two EPA/American Petroleum Institute (API) standard reference oils, Prudhoe Bay and South Louisiana crude, should be used for this test. These oils can be obtained from the Resource Technology Corporation, 2931 Soldier Springs Road, P.O. Box 1346, Laramie, WY 82070, (307) 742-5452. These oils have been thoroughly homogenized, as well as characterized physically and chemically for previous EPA and API studies. Various selected parameters are presented in table 2.
              
                Table 2—Test Oil Characteristics
                
                   
                  Prudhoe Bay crude oil
                  South Louisiana crude oil
                
                
                  Specific gravity 1
                  
                  0.894 kg/1
                  0.840 kg/1
                
                
                  API gravity 1
                  
                  26.8 degrees
                  37.0 degrees
                
                
                  Sulfur
                  1.03 wt%
                  0.23 wt%
                
                
                  Sulfur compounds, profile
                
                
                  Nitrogen
                  0.20 wt%
                  0.031 wt%
                
                
                  Vanadium
                  21 mg/1
                  0.95 mg/1
                
                
                  Nickel
                  11 mg/1
                  1.1 mg/1
                
                
                  Simulated distillation profile
                
                
                  Infrared spectrum
                
                
                  UV fluorescence spectrum
                
                
                  Pour Point
                   + 25 °F
                  0 °F
                
                
                  Viscosity
                
                
                   at 40 °C
                  14.09 cST
                  3.582 cST
                
                
                   at 100 °C
                  4.059 cST
                  1.568 cST
                
                
                  Index
                  210
                  (2)
                
                
                  1 At 15 °C
                
                  2 Not calculable when viscosity at 100 °C is less than 2.0.
              
              2.3.3 Methylene Chloride (Dichloromethane-DCM), pesticide quality. For extraction of all sample water and oil-standard water samples.
              2.4 Pretest preparation. 2.4.1 Preparation and analysis of oil standards. 2.4.1.1 Standard solutions of oil for calibrating the UV-visible spectrophotometer are prepared with the specific reference oils and dispersant used for a particular set of experimental test runs. For experiments with no dispersant, only oil is used to make the standard solution. For experiments with the oil plus dispersant, the standard is made with a 1:10 (v:v) mixture of the dispersant to the test oil (i.e., a dispersant-to-oil ratio of 1:10). This ratio is used in the test tank with dispersant added. The presence of water and certain dispersants in DCM extracts can affect absorbance readings in a spectrophotometer. All standard solutions of oil (and dispersant, if present) should be prepared in a stepwise manner that reflects the analytical protocol used for the experimental water samples.

              2.4.1.2 To prepare the standards, prepare a parent oil-DCM standard by mixing 1 part oil (plus 1/10 part premixed dispersant, if applicable) to 9 parts DCM (i.e., 1:10 dilution of the oil v:v). Add a specific volume of the parent oil-DCM standard to 30 ml of synthetic seawater in a separatory funnel. Extract the oil-water mixture with 5-ml volumes of DCM after 15 seconds of vigorous shaking followed by a 2 minute stationary period to allow for phase separation for each extraction. Repeat the extraction using a total of three 5-ml portions of DCM. Adjust the final DCM volume for the combined extracts to 20 ml with DCM in a 25-ml graduated cylinder.
              2.4.1.3 The quantities of oil used to achieve the desired concentrations in the final 20-ml DCM extracts for the standard oil-solutions are summarized in table 3. Specific masses for oil amounts in standards are determined as volumes of oil multiplied by the density of the oil.
              2.4.2 Linear stability calibration of UV-Visible spectrophotometer.
              

              2.4.2.1 Before DCM-extracts of dispersed oil-water samples can be analyzed for their oil content, the UV-visible spectrophotometer must meet an instrument stability calibration criterion. This criterion is determined with the six oil standards identified in table 3. Determine the absorbance of standards at each of the three analytical wavelengths (i.e., 340, 370, and 400 nm). Determine the response factors (RFs) for the test oil at each of the three analytical wavelengths using the following equation:
              
              RFx = C/Ax     (1)
              
              where:
              RFx = Response factor at wavelength x (x = 340, 370, or 400 nm)
              C = Oil concentration, in mg of oil/ml of DCM in standard solution
              Ax = Spectrophotometric absorbance of wavelength x
              
                Table 3—Oil Standard Solutions: Concentrations in Final DCM Extractions 1
                
                
                  Final oil concentration(mg/ml of DCM)
                  
                  Final extract volume(ml of DCM)
                  
                  Total amount of oilin standard (mg)
                  
                  Volume of parent oil-DCM std (µl) added to saltwater
                
                
                  4.0
                  20.0
                  80.0
                  890
                
                
                  2.0
                  20.0
                  40.0
                  440
                
                
                  1.0
                  20.0
                  20.0
                  220
                
                
                  0.50
                  20.0
                  10.0
                  110
                
                
                  0.10
                  20.0
                  2.0
                  22
                
                
                  0.05
                  20.0
                  1.0
                  11
                
                
                  1 Assuming an oil density of 0.9 g/ml and an extraction efficiency of 100% for oil from the 30-ml of seawater.
              

              2.4.2.2 Instrument stability for the initial calibration is acceptable when the RFs for the five highest standard extracts of oil are <20% different from the overall mean value for the five standards. If this criterion is satisfied, analysis of sample extracts can begin. RFs for the lowest concentration (0.05 mg oil/ml DCM) are not included in the consideration because the absorbance is close to the detection limit of the spectrophotometer (with associated high variability in the value) for the 1-cm path-length cell used for measurements. Absorbances ≥3.5 are not included because absorbance saturation occurs at and above this value.
              

              2.4.2.3 If one or more of the standard oil extracts do not meet this linear-stability criterion, then the “offending” standard(s) can be prepared a second time (i.e., extraction of the specified amount of oil from 30-ml or seawater for the “offending” standard according to the pretest preparation procedure). If replacement of the reanalyzed standard solution(s) in the standard curve meets the linear-stability criterion (i.e., no RF >20% different from the overall mean), then analysis of sample extracts can begin.
              2.4.2.4 If the initial-stability criterion is still not satisfied, analysis of sample extract cannot begin and the source of the problem (e.g., preparation protocol for the oil standards, spectrophotometer stability, etc.) must be corrected.
              2.4.2.5 The initial six-point calibration of the UV-visible spectrophotometer at the oil concentrations identified is required at least once per test day.
              2.5 Test procedure. 2.5.1 Preparation of premixed dispersant oil. Prepare a premixed dispersant oil by mixing 1 part dispersant to 10 parts oil. Store this mixture in a glass container. The dispersant effectiveness test procedures are listed in steps 1-20:

              1. Prepare 4 replicates (same test oil and dispersant), one control (i.e., no dispersant), and one method blank and run at the same time on the shaker table.
              2. Add 120±2 ml of synthetic seawater to each of the modified 125-ml glass Erlenmeyer flasks. Measure and record the water temperature.
              3. Place the flasks securely into the attached slot on the shaker table.
              4. Carefully add 100 µl of an oil-dispersant solution onto the center of the water's surface using a positive displacement pipette.
              5. Agitate the flasks for 20±1 minutes at 150±10 rpm on the shaker table.
              6. After the 20±1 minutes shaking, remove the flasks from the shaker table and allow them to remain stationary for 10±1 minutes for oil droplet “settling.”

              7. At the conclusion of the 10-minute settling period, carefully decant a 30-ml sample through the side spout of the test flasks into a 50-ml graduated cylinder.
              
              
                Note:
                Discard the first 1-2 ml of sample water to remove nonhomogeneous water-oil initially contained in the spout.
              
              
              8. Transfer the samples from the graduated cylinder into a 125- or 250-ml glass separatory funnel fitted with a Teflon stopcock.
              9. Add 5 ml of pesticide-quality DCM to the separatory funnel and shake vigorously for 15 seconds. Release the pressure carefully from the separatory funnel through the stopcock into a fume hood.
              10. Allow the funnel to remain in a stationary position for 2 minutes to allow phase-separation of the water and DCM.
              11. Drain the DCM layer from the separatory funnel into a glass-stoppered, 25-ml graduated glass cylinder.
              12. Repeat the DCM-extraction process two additional times.
              13. Combine the three extracts in the graduated cylinder and adjust the final volume to 20-ml with additional DCM.

              14. Analyze the samples using a UV-spectrophotometer at 340, 370, and 400 nm-wavelengths and determine the quantity of oil as follows:
              
               Cx = (Ax)x(RFx)x(VDCM)x(Vtw/Vew)  (2)
              
              where:
              Cx = Total mass of dispersed oil in swirling flask at wavelength x (x = 340, 370, or 400 nm)
              Ax = Spectrophotometric absorbance at wavelength x
              RFx = Mean response factor at wavelength x (determined from equation 1)
              VDCM = Final volume of DCM-extract of water sample (20 ml)
              Vtw = Total water volume in swirling flask vessel (120 ml)
              Vew = Volume of water extracted for dispersed oil content (30 ml)
              15. Obtain three concentration values for oil in each experimental water sample (340, 370, and 400 nm).
              16. Determine the mean of three values as follows:
              
               Cmean = (C340 + C370 + C400)/3   (3)
              
              
                Note:

                Means will be used for all dispersion-performance calculations. Samples where one of the values for C340, C370, or C400 is more than 30% different from Cmean will be flagged. Whenever oil measurements are flagged as having a concentration based on one wavelength as >30% different from Cmean, raw data will be evaluated to establish that the measurements are valid. In addition, attempts will be made to correlate the difference to oil type, dispersant test, or dispersant used. If no errors or correlations are apparent and >10% of all oil measurements are flagged, the mean concentration data will be used in the calculation for dispersant performance and the subject data will be flagged.
              
              
              17. Determine the dispersant performance (i.e., percent of oil that is dispersed, or EFF) based on the ratio of oil dispersed in the test system to the total oil added to the system as follows:
              
               EFF (in %) = (Cmean/CTOT) × 100  (4)
              where:
              Cmean = Mean value for total mass of dispersed oil in the swirling flask determined by spectrophotometric analysis
              CTOT = Total mass of oil initially added to the experimental swirling flask
              

              18. Calculate EFF using equation 4 for coupled experiments with and without dispersant (EFFc and EFFd, respectively). EFFc is the effectiveness of the control and represents natural dispersion of the oil in the test apparatus. EFFd is the measured uncorrected value.

              19. Calculate the final dispersant performance of a chemical dispersant agent after correcting for natural dispersion using equation 5.
              
               EFFD = EFFd—EFFc     (5)
              where:
              EFFD = % dispersed oil due to dispersant only
              EFFd = % dispersed oil with dispersant added
              EFFc = % dispersed oil with no dispersant added
              

              20. Calculate the average dispersant effectiveness value by summing the corrected values (EFFD) for each of the four replicates for each of the two test oils and dividing this sum by eight.
              2.6 Performance criterion. The dispersant product tested will remain in consideration for addition to the NCP Product Schedule if the average dispersant effectiveness, as calculated in section 2.5 above, is at least 45% (i.e., 50%±5%).
              2.7 Quality Control (QC) procedures for measurements of oil concentrations. 2.7.1 UV-visible spectrophotometric measurements. At least 5% of all UV-visible spectrophotometric measurements will be performed in duplicate as a QC check on the analytical measurement method. The absorbance values for the duplicates should agree within ±5% of their mean value.
              2.7.2 Method blanks. Analytical method blanks involve an analysis of seawater blanks (i.e., seawater but no oil or dispersant in a swirling flask vessel) through testing and analytical procedures (3, pp 79-80). Method blanks are analyzed with a frequency of at least 1 for every 12 experimental swirling flask samples. Oil concentrations in method blanks must be <5% of that occurring for 100% dispersion of oil in testing apparatus.
              3.0 Revised standard dispersant toxicity test
              3.1 Summary of method. The standard toxicity test for dispersants and other products involves exposing two species (Menidia beryllina (silversides) and Mysidopsis bahia (mysid shrimp)) to five concentrations of the test product and No. 2 fuel oil alone and in a 1:10 mixture of product to oil. To aid in comparing results from assays performed by different workers, reference toxicity tests are conducted using dodecyl sodium sulfate (DSS) as a reference toxicant. The test length is 96 hours for Menidia and 48 hours for Mysidopsis. LC50 s are calculated based on mortality data at the end of the exposure period (for method of calculation, see section 3.6 below).
              3.2 Selection and preparation of test materials.
              
              3.2.1 Test organisms.
              
              3.2.1.1 Menidia beryllina. Obtain fish (silversides) from a single source for each series of toxicity tests. In-house cultures are recommended wherever it is cost-effective; however, organisms are available from commercial suppliers. Information on the source of test organisms and any known unusual condition to which fish were exposed before use should be included in the data report. Use of animals previously treated with pesticides or chemotherapeutic agents should be avoided. Organisms should not be used if they appear to be unhealthy, discolored, or show signs of stress. Use 7-day old larval fish. Fish should be cultured in accordance with the methods outlined in Middaugh, et al. (5). There should be no need to acclimate organisms to the 25±1 °C temperature recommended for the toxicity tests if laboratory stock cultures of Menidia are maintained at the recommended culture temperature of 25±1 °C. If test organisms must be obtained from a commercial source, it may become necessary to acclimate test fish to the test temperature of 25±1 °C, a pH of 8.0±0.2, and 20±2 ppt salinity since changes in temperature may occur during shipping. Eliminate groups of fish having a mortality of more than 10% during the first 48 hours, and more than 5% thereafter. During acclimation, organisms should be maintained on a diet of freshly hatched Artemia (brine shrimp) nauplii. Feed the fish daily to satiation during the acclimation period, and once daily during the 96-hour test. Care should be taken daily to remove excess food and fecal material from beakers during the test. Use only those organisms that feed actively and that appear to be healthy. Organisms should be free of disease, external parasites, and any signs of physical damage or stress. Discard any fish injured or dropped while handling.
              3.2.1.2 Mysidopsis bahia. Several methods for culturing Mysidopsis bahia (mysid shrimp) may be used and are noted in appendix A of Methods for Measuring the Acute Toxicity of Effluents and Receiving Waters to Freshwater and Marine Organisms (6). To ensure uniformity of mysids, recently hatched mysids should be collected daily from stock cultures and identified by the date of hatch. Mysids used in 48-hour tests should be from a single day's collection, but may have an age range of 5-7 days old. In cases where in-house cultures of mysids are unavailable, organisms may be purchased from a commercial source. Information on the source of test organisms should be submitted in the data report.
              3.2.2 Preparation of experimental water. Filtered natural seawater is recommended for use since it represents a natural source of saltwater containing an inherent population of microorganisms. Synthetic seawater formulated according to the following method can serve as an acceptable alternative to filtered, natural seawater for toxicity tests performed in laboratories in which natural seawater is unavailable.
              3.2.3 Synthetic seawater formation. To prepare standard seawater, mix technical-grade salts with 900 liters of distilled or demineralized water in the order and quantities listed in table 4. These ingredients must be added in the order listed and each ingredient must be dissolved before another is added. Stir constantly after each addition during preparation until dissolution is complete. Add distilled or demineralized water to make up to 1,000 liters. The pH should now be 8.0±0.2. To attain the desired salinity of 20±1 ppt, dilute again with distilled or demineralized water at time of use.
              3.3 Sampling and storage of test materials. Toxicity tests are performed with No. 2 fuel oil having the characteristics defined in table 5. Store oil used for toxicity tests in sealed containers to prevent the loss of volatiles and other changes. For ease in handling and use, it is recommended that 1,000-ml glass containers be used. To ensure comparable results in the bioassay tests, use oils packaged and sealed at the source. Dispose of unused oil in each open container on completion of dosing to prevent its use at a later date when it may have lost some of its volatile components. Run all tests in a bioassay series with oil from the same container and with organisms from the same group collected or secured from the same source.
              
                Table 4—Synthetic Seawater
                [Toxicity Test]
                
                  Salt
                  (g) 1
                  
                
                
                  NaF
                  1.9
                
                
                  SrCl2 · 6H2O
                  13.0
                
                
                  H3 BO2
                  
                  20.0
                
                
                  KBr
                  67.0
                
                
                  KCl
                  466.0
                
                
                  CaC12 · 2H2O
                  733.0
                
                
                  Na2 SO4
                  
                  2,660.0
                
                
                  MgCl2 · 6H2O
                  3,330.0
                
                
                  NaCl
                  15,650.0
                
                
                  Na2SiO3 · 9H2O
                  13.0
                
                
                  EDTA 2
                  
                  0.4
                
                
                  NaHCO3
                  
                  133.0
                
                
                  1 Amount added to 900 liters of water, as described in the text.
                
                  2 Ethylenediaminetetraacetate tetrasodium salt.
              
              3.4 General test conditions and procedures for toxicity tests.
              
              3.4.1 Temperature. For these toxicity tests, use test solutions with temperatures of 25±1 °C.
              3.4.2 Dissolved oxygen and aeration.
              
              3.4.2.1 Menidia. Because oils contain toxic, volatile materials, and because the toxicity of some water-soluble fractions of oil and degradation products are changed by oxidation, special care must be used in the oxygenation of test solutions. Aeration during the test is generally not recommended but should be used to maintain the required dissolved oxygen (DO) in cases where low DO is observed. The DO content of test solutions must not drop below 60% saturation during the first 48 hours of a static acute (96-hour) test and must remain between 40-100% after the first 48 hours of the test. Aeration at a rate of 100±15 bubbles per minute is supplied by a serological pipette as needed for maintenance of DO. If aeration is necessary, all test chambers should be aerated. At this rate, and with the proper weight of fish, DO concentration should remain slightly above 4 ppm over a 96-hour period. Take DO measurements daily.
              
                Table 5—Test Oil Characteristics: No. 2 Fuel Oil
                
                  Characteristic
                  Minimum
                  Maximum
                
                
                  Gravity (°API)
                  32.1
                  42.8
                
                
                  Viscosity kinematic at 100 °F (cs)
                  2.35
                  3.00
                
                
                  Flash point (°F)
                  150
                  ...
                
                
                  Pour point (°F)
                  ...
                  0
                
                
                  Cloud point (°F)
                  ...
                  10
                
                
                  Sulfur (wt %)
                  ...
                  0.35
                
                
                  Aniline point (°F)
                  125
                  180
                
                
                  Carbon residue (wt %)
                  ...
                  0.16
                
                
                  Water (vol %)
                  ...
                  0
                
                
                  Sediment (wt %)
                  ...
                  0
                
                
                  Aromatics (vol %)
                  10
                  15
                
                
                  Distillation:
                
                
                   IBP (°F)
                  347
                  407
                
                
                   10% (°F)
                  402
                  456
                
                
                   50% (°F)
                  475
                  530
                
                
                   90% (°F)
                  542
                  606
                
                
                   End Point (°F)
                  596
                  655
                
                
                  Neutralization No
                  ...
                  0.05
                
              
              3.4.2.2 Mysidopsis. Achieve sufficient DO by ensuring that the surface area to volume ratio of the test solution exposed is large enough. Oxygen content should remain high throughout the test because of the low oxygen demand of the organisms. Aeration is not recommended during 48-hour acute toxicity tests unless the DO falls below 60% saturation.
              3.4.3 Controls. With each fish or mysid test or each series of simultaneous tests of different solutions, perform a concurrent control test in exactly the same manner as the other tests and under the conditions prescribed or selected for those tests. Use the diluent water alone as the medium in which the controls are held. There must be no more than 10% mortality among the controls during the course of any valid test.
              3.4.4 Reference toxicant. To aid in comparing results from tests performed by different workers and to detect changes in the condition of the test organisms that might lead to different results, perform reference toxicity tests with reagent grade DSS in addition to the usual control tests. Prepare a stock solution of DSS immediately before use by adding 1 gram of DSS per 500 ml of test water solution. Use exploratory tests before the full scale tests are begun to determine the amount of reference standard to be used in each of the five different concentrations.
              3.4.5 Number of organisms. At a minimum, 20 organisms of a given species are exposed for each test concentration. For the toxicity test procedures using Menidia, place 10 fish in each of two jars. For the toxicity tests using Mysidopsis, place 10 larvae in each of two containers.
              3.4.6 Transfer of organisms. Organisms should be handled as little as possible in order to minimize stress. Transfer Menidia and Mysidopsis from the acclimatization aquaria to the test chambers with a pipette or a wide-bore, smooth glass tube (4 to 8 mm internal diameter) fitted with a rubber bulb. Dip nets should be avoided when handling larval fish and mysids. Do not hold fish out of the water longer than necessary and discard any specimen accidentally dropped or otherwise mishandled during transfer.
              3.4.6.1 Mysidopsis. To have the mysids ready for study, mysids may be sorted 24 hours prior to initiation of the 48-hour test. Transfer the mysids to a beaker containing a small volume of water; this vessel serves as a holding chamber during randomized transfer of the organisms to test solutions. Mysids are randomly selected from the batch of mysids in the holding chamber, and transferred to 50-ml beakers containing a small volume of seawater. One mysid is added per beaker using a small piece of flexible 500-µm screening until all of the beakers contain one mysid. The process of random selection and sorting is continued until the appropriate number of mysids has been delivered to each of the 50-ml beakers. The mysids are gently released from the 50-ml beakers into larger beakers filled with an appropriate volume of 20-ppt seawater (25 °C) to bring the total volume to 200 ml. The beakers are randomly placed into a temperature-controlled water bath to acclimate overnight at 25 °C. The mysids are transferred to larger beakers (1-liter) for the 48-hour test after the addition of 800 ml of the test solution. A total of 10 mysids per beaker are used for 48-hour acute toxicity tests. A minimum of two replicate chambers are used for each test concentration and control.
              3.4.6.2 Menidia and Mysidopsis are fed 50 brine shrimp nauplii/organism daily during the 96-hour and 48-hour tests. Excess food should be removed daily by aspirating with a pipette.
              3.4.7 Test duration and observations. 3.4.7.1 Menidia. Observe the number of dead fish in each test container and record at the end of each 24-hour period. Fish are considered dead upon cessation of respiratory and all other overt movements, whether spontaneous or in response to mild mechanical prodding. Remove dead fish as soon as observed. Also note and report when the behavior of test fish deviates from that of control fish. Such behavioral changes would include variations in opercular movement, coloration, body orientation, movement, depth in container, schooling tendencies, and others. Abnormal behavior of the test organisms (especially during the first 24 hours) is a desirable parameter to monitor in a toxicity test because changes in behavior and appearance may precede mortality. Toxicants can reduce an organism's ability to survive natural stresses. In these cases, the mortality is not directly attributed to the toxicant, but most certainly is an indirect effect. Reports on behavioral changes during a toxicity test can give insight into the non-acute effects of the tested material. At the end of the 96-hour period, terminate the fish tests and determine the LC50 values. The acute toxicity test is terminated after four days of exposure. The number of surviving fish are counted and recorded for each chamber in accordance with standard EPA methods (6). The LC50 is calculated using survival data from the test in accordance with the methods described in the guidelines (6).
              3.4.7.2 Mysidopsis. Terminate the mysid test after 48 hours of incubation. To count the dead animals accurately, place the exposure vessels on a light table such that light passes through the bottom of the vessel. Most of the dead mysids will be on the bottom of the beaker and can readily be seen against the background of the light table. Also search the top of the liquid for mysids trapped there by surface tension. Exercise caution when determining death of the animals. Occasionally, an animal appears dead, but closer observation shows slight movement of an appendage or a periodic spasm of its entire body. For these tests, animals exhibiting any movement when touched with a pipette tip are considered alive. Account for all test animals to ensure accuracy since Mysidopsis bahia may disintegrate or be cannibalized by other mysids. Consider individuals not accounted for as dead. At the end of 48 hours of exposure, terminate the mysid assay and determine the LC50 values in accordance with the methods described in the guidelines (6).
              3.4.8 Physical and chemical determinations. 3.4.8.1 Menidia. Determine the temperature, DO, and pH of the test solutions before the fish are added and at 24-, 48-, 72-, and 96-hour exposure intervals. It is necessary to take measurements from only one of the replicates of each of the toxicant series.
              3.4.8.2 Mysidopsis. Determine the temperature, DO, and pH of the test solutions before the nauplii are added and at the 24- and 48-hour exposure interval. Measure DO and pH in only one of the replicates of each of the toxicant series.
              3.4.9 Testing laboratory. An ordinary heated or air-conditioned laboratory room with thermostatic controls suitable for maintaining the prescribed test temperatures generally will suffice to conduct the toxicity tests. Where ambient temperatures cannot be controlled to 25±1 °C, use water baths with the necessary temperature controls.
              3.4.10 Test containers. For tests with fish or mysids, use 1-liter glass beakers measuring approximately 10 cm in diameter. In conducting the test, add to each beaker 1 liter of the test solution or seawater formulation aerated to saturation with DO. To add the liter volume easily and accurately, use a large volume (1-liter) graduated cylinder. Process all required glassware before each test. Immerse in normal hexane for 10 minutes. Follow this with a thorough rinse with hot tap water; three hot detergent scrubs; an additional hot tap-water rinse; and three rinses with distilled water. Oven or air dry the glassware in a reasonably dust-free atmosphere.
              3.5 Preparation of test concentrations. 3.5.1 Menidia. Place test jars (approximately 22.5 cm in height, 15 cm in diameter, 11 cm in diameter at the mouth) containing 2 liters of synthetic seawater on a reciprocal shaker. The shaker platform should be adapted to hold firmly six of the toxicity test jars. Add the desired amount of the petroleum product (if applicable) under test directly to each test jar. Dispense the appropriate amount of toxicant (if applicable) into the jars with a pipette. Tightly cap the test jars and shake for 5 minutes at approximately 315 to 333 2-cm (0.75-inch) strokes per minute in a reciprocal shaker or at approximately 150 to 160 rpm on orbital shakers. At the completion of shaking, remove the jars from the shaker and dispense 1 liter of the mixture to each of the 1-liter glass beakers. Randomly place beakers in a constant-temperature water bath or room, take water quality measurements, add fish, and initiate aeration.
              3.5.2 Mysidopsis. 3.5.2.1 To prepare test solutions for products and oil/product mixtures, blend or mix the test solutions with an electric blender having: speeds of 10,000 rpm or less; a stainless-steel cutting assembly; and a 1-liter borosilicate jar. To minimize foaming, blend at speeds below 10,000 rpm.
              3.5.2.2 For the product test solution, add 550 ml of the synthetic seawater to the jar, then with the use of a gas-tight calibrated glass syringe with a Teflon-tipped plunger, add 0.55 ml of the product and mix for 5 seconds.
              3.5.2.3 For the oil test solution, add 550 ml of the synthetic seawater to the jar. Then with the use of a gas-tight calibrated glass syringe equipped with a Teflon-tipped plunger, add 0.55 ml of the oil and mix for 5 seconds.
              3.5.2.4 For the oil/product mixture, add 550 ml of the synthetic seawater to the mixing jar. While the blender is in operation, add 0.5 ml of the oil under study with the use of a calibrated syringe with a Teflon-tipper plunger and then 0.05 ml of the product as indicated above. Blend for 5 seconds after addition of product. These additions provide test solutions of the product, oil, and the oil/product mixture at concentrations of 1,000 ppm.
              3.5.2.5 Immediately after the test solutions are prepared, draw up the necessary amount of test solution with a gas-tight Teflon-tipped glass syringe of appropriate size and dispense into each of the five containers in each series. If the series of five concentrations to be tested are 10, 18, 32, 56, and 100 ppm, the amount of the test solution in the order of the concentrations listed above would be as follows: 10, 18, 32, 56, and 100 ml.
              3.5.2.6 Each time a syringe is to be filled for dispensing to the series of test containers, start the mixer and withdraw the desired amount in the appropriate syringe while the mixer is in operation. Turn off immediately after the sample is taken to limit the loss of volatiles.
              3.5.2.7 Use exploratory tests before the full-scale test is set up to determine the concentration of toxicant to be used in each of the five different concentrations. After adding the required amounts of liquid, bring the volume in each of the test containers up to 800 ml with the artificial seawater. To ensure keeping each of the series separate, designate on the lid of each container the date, the material under test, and its concentration.

              3.5.2.8 When the desired concentrations are prepared, gently release into each beaker the 10 test Mysidopsis (previously transferred into 200 ml of medium). This provides a volume of 1 liter in each test chamber. A pair of standard cover glass forceps with flat, bent ends is an ideal tool for handling and tipping the small beaker without risk of contaminating the medium.
              3.5.2.9 After adding the test animals, incubate the test beakers at 25±1 °C for 48 hours. Recommended lighting is 2,000 lumens/m2 (200 ft-c) of diffused, constant, fluorescent illumination.
              3.5.2.10 Wash the blender thoroughly after use and repeat the above procedures for each series of tests. Wash the blender as follows: rinse with normal hexane; pour a strong solution of laboratory detergent into the blender to cover the blades; fill the container to about half of its volume with hot tap water; operate the blender for about 30 seconds at high speed; remove and rinse twice with hot tap water, mixing each rinse for 5 seconds at high speed; and then rinse twice with distilled water, mixing each rinse for 5 seconds at high speed.
              3.6 Calculating and reporting. At the end of the test period, the toxicity tests are terminated and the LC50 values are determined.
              
              3.6.1 Calculations. The LC50 is the concentration lethal to 50% of the test population. It can be calculated as an interpolated value based on percentages of organisms surviving at two or more concentrations, at which less than half and more than half survived. The LC50 can be estimated with the aid of computer programs or graphic techniques (log paper). The 95% confidence intervals for the LC50 estimate should also be determined.
              3.6.2 Reporting. The test product and oil and their source and storage are described in the toxicity test report. Note any observed changes in the experimental water or the test solutions. Also include the species of fish used; the sources, size, and condition of the fish; data of any known treatment of the fish for disease or infestation with parasites before their use; and any observations on the fish behavior at regular intervals during the tests. In addition to the calculated LC50 values, other data necessary for interpretation (e.g., DO, pH, other physical parameters, and the percent survival at the end of each day of exposure at each concentration of toxicant) should be reported.
              3.7 Summary of procedures. 3.7.1 Menidia:
              
              1. Prepare adequate stocks of the appropriate standard dilution water.
              2. Add 2 liters of the standard dilution water to the test jars. Each test consists of 5 replicates of each of 5 concentrations of the test material, a control series of 5 beakers, and a standard reference series of 5 different concentrations for a total of 35 beakers. Simultaneous performance of toxicity tests on the oil, product, and oil/product mixture requires a total of 105 beakers.
              3. Add the determined amount (quarter points on the log scale) of test material to the appropriate jars. Preliminary tests will be necessary to define the range of definitive test concentrations.
              4. Cap the jars tightly with the Teflon-lined screw caps and shake for 5 minutes at 315 to 333 2-cm (0.75-inch) strokes per minute on a reciprocal shaker.
              5. Remove the jars from the shaker, take water quality data, dispense 1 liter of solution to the 1-liter glass beaker, and add 10 acclimated fish per beaker.
              6. Aerate with 100±15 bubbles per minute through a 1-ml serological pipette, as needed, to maintain DO above 4.0 mg/l.
              7. Observe and record mortalities, water quality, and behavioral changes every 24 hours.

              8. After 96 hours, terminate the test, and calculate LC50 values and corresponding confidence limits.
              3.7.2 Mysidopsis:
              
              1. Initiate the procedure for hatching the Mysidopsis in sufficient time before the toxicity test is to be conducted so that 5-7 day old larvae are available.
              2. With the use of a small pipette, transfer 10 Mysidopsis into small beakers, each containing 200 ml of the proper synthetic seawater.
              3. To prepare the test stock product and oil solutions, add 550 ml of the artificial seawater to the prescribed blender jar. By means of a gas-tight glass syringe with a Teflon-tipped plunger, add 0.55 ml of the product (or oil) and mix at 10,000 rpm for 5 seconds. To prepare the test stock oil/product mixture, add 550 ml of the standard seawater to the blender jar. While the blender is in operation (10,000 rpm), add 0.5 ml of the oil, then 0.05 ml of the product with the use of a calibrated syringe with a Teflon-tipped plunger. Blend for 5 seconds after adding the product. One ml of these stock solutions added to the 100 ml of standard seawater in the test containers yields a concentration of 10 ppm product, oil, or oil/product combination (the test will be in a ratio of 1 part product to 10 parts of oil).
              4. Each test consists of 5 replications of each of 5 concentrations of the material under study, a control series of 5 beakers and a standard reference series of 5 different concentrations, for a total of 35 beakers. Simultaneous performance of toxicity tests on the oil, product, and oil/product mixture requires a total of 105 beakers. Immediately after preparing the test solution of the product or oil/product solution, and using an appropriately sized syringe, draw up the necessary amount of test solution and dispense into each of the five containers in each series. Each time a syringe is to be filled for dispensing to the series of test containers, start the mixer and withdraw the desired amount in the appropriate syringe while the mixer is in operation. Turn mixer off immediately after the sample is taken to limit the loss of volatiles. After adding the required amount of the test oil/product or product mixture, bring the volume of liquid in each of the test containers up to 800 ml with the artificial seawater. When the desired concentrations have been prepared, gently release into each beaker the 10 mysids previously transferred into 200 ml of medium. This provides a volume of 1 liter in each test chamber.
              5. Wash the blender as prescribed for each series of tests.
              6. Incubate the test beakers at 25±1 °C for 48 hours with the prescribed lighting.

              7. Terminate the experiment after 48 hours, observe and record the mortalities, and determine the LC50 s and corresponding confidence limits.
              4.0 Bioremediation agent effectiveness test
              4.1 Summary of method. The bioremediation agent effectiveness testing protocol is designed to determine a product's ability to biodegrade oil by quantifying changes in the oil composition resulting from biodegradation. The protocol tests for microbial activity and quantifies the disappearance of saturated hydrocarbons and polynuclear aromatic hydrocarbons (PAHs). The sample preparation procedure extracts the oil phase into dichloromethane (DCM), with a subsequent solvent exchange into hexane. To effectively accomplish the goals of the testing protocol, it is necessary to normalize the concentration of the various analytes in oil to a non-biodegradable marker, either C2-or C3-phenanthrene, C2-chrysene, or hopane 1

                 (7). The test method targets the relatively easy to degrade normal alkanes and the more resistant and toxic PAHs. It normalizes their concentrations to C2-or C3-phenanthrene, C2-chrysene, or C3017α(H), 21β (H)-hopane on an oil weight basis (mg marker/kg oil, mg target analyte/kg oil). The analytical technique uses a high resolution gas chromatograph/mass spectrometer (GC/MS) because of its high degree of chemical separation and spectral resolution. GC/MS has long been used to study the weathering and fate of oil spilled into the environment. For quantitative analyses, the instrument is operated in the selective ion detection (SIM) mode at a scan rate of greater than 1.5 scans per second to maximize the linear quantitative range and precision of the instrument. The sample preparation method does not exclude analysis of selected samples by GC/MS in the full scanning mode of operation to qualitatively assess changes in the oil not accounted for by the SIM approach. Performed concurrently with the chemical analysis described above is a microbiological analysis. The microbiological analysis is performed to determine and monitor the viability of the microbial cultures being studied. Under this procedure, microbial enumerations of hydrocarbon degraders are performed at each sampling event using a microtiter Most Probable Number (MPN) determination.
              
                
                  1 Although any of these biomarkers can be used to conduct this test, it is recommended that hopane be used.
              
              4.2 Apparatus. The following materials and equipment are required for the protocol: Appropriate flasks and other glassware; sterile tubes; graduated cylinders (100-ml); deionized water; p-iodonitrotetrazolium violet dye; weighing pans or paper; 250-ml borosilicate glass Erlenmeyer flasks with screw tops; Pasteur pipettes; laboratory notebook; microtiter MPN plates (24-well) multi-channel pipetting device; dilution tube and caps; autoclave; environmental room or incubator; balance accurate to 0.1 mg (XD-400); GC/MS instrument equipped with a DB-5 capillary column (30 m, 0.25-mm I.D., and 0.25-µm film thickness) and a split/splitless injection port operating in the splitless mode, such as Hewlett-Packard 5890/5971 GC/MS (recommended for use); and an autosampler for testing multiple samples.
              4.3 Reagents and culture medium. 4.3.1 Preparation of seawater. All products are tested in clean natural seawater. Clean natural seawater means that the source of this seawater must not be heavily contaminated with industrial or other types of effluent. For example, seawater should not be obtained from a source near shipping channels or discharges of industrial or municipal wastewater, or with high turbidity. The seawater is used within seven days of collection. No microbial inoculum is added.
              4.3.2 Preparation of oil. A medium weight crude oil, Alaska North Slope (ANS), is artificially weathered by heating to 521 °F to remove the light end hydrocarbons prior to experimental start-up (ANS 521). The method is described in the Draft International Standard ISO/DIS 8708 “Crude Petroleum Oil—Determination of Distillation Characteristics Using 15 Theoretical Plates Columns” by the International Organization for Standardization (8). The ANS521 crude oil can be obtained from the National Environmental Technology Applications Center's (NETAC) Bioremediation Products Evaluation Center (BPEC), University of Pittsburgh Applied Research Center, 615 William Pitt Way, Pittsburgh, PA, 15238, (412) 826-5511. The crude oil is heated to 190 °C (374 °F) under atmospheric pressure. The system is then cooled and placed under vacuum (or under an atmospheric pressure of 20 mm Hg) for the final distillation to an atmospheric equivalent boiling point of 272 °C (521 °F).
              4.3.3 Preparation of mineral nutrient solution. If a commercial product is strictly a microbial agent and does not contain its own nutrients, a mineral nutrient solution will be provided if requested by the product manufacturer or vendor. If a commercial product contains its own nutrients, no further nutrients will be added. The nutrient solution is a modified salt solution and is described below.
              4.3.3.1 Nutrient preparation:
              

              1. N&P Salts. The following salts are added to distilled water and made up to a 1,000-ml volume. Adjust final pH to 7.8. The solution is sterilized by autoclaving at 121 °C at 15 psig for 20 minutes or by filtering through a sterile 0.22 µm membrane filter.
              
              Na2 HPO4.2H2—18.40 g
              KNO3—76.30 g
              
              2. MgSO4.7H2 O solution. Dissolve 22.50 g in 1,000 ml distilled water. The solution is sterilized by autoclaving at 121 °C at 15 psig for 20 minutes.
              3. CaCl2 solution. Dissolve 27.50 g in 1,000 ml of distilled water. The solution is sterilized by autoclaving at 121 °C at 15 psig for 20 minutes.
              4. FeCl3•6H2 O solution. Dissolve 0.25 g in 1,000 ml of distilled water. The solution is sterilized by autoclaving at 121 °C at 15 psig for 20 minutes.

              5. Trace Element Solution. The following salts are added to distilled water and made up to a 1,000-ml volume. The solution is sterilized by autoclaving at 121 °C at 15 psig for 20 minutes.
              
              MnSO4.H2 O—30.2 mg
              H3 BO3—57.2 mg
              ZnSO4.7H2 O—42.8 mg
              (NH4)6Mo7(O2)4—34.7 mg
              
              The pH of the nutrient solution is adjusted with a pH meter calibrated at room temperature (approximately 25 °C) using commercial buffers of pH 4.0, 7.0, and 10.0 (Fisher Scientific), as appropriate, prior to use. The pH is adjusted with concentrated HCl or 10 M NaOH, as appropriate.
              4.3.3.2 Final concentrations: Ten (10) ml of solution 1 and 2 ml of solutions 2-5 are added to non-sterile seawater and made up to a 1,000-ml volume immediately prior to test start-up. This seawater/mineral nutrient solution is used for all flasks containing products requiring nutrient supplements and for the flasks containing no commercial additive. Seawater without the above nutrient solutions is used for products containing their own source of nutrients.
              4.4 Pretest preparation.
              
              4.4.1 Experimental setup.
              
              4.4.1.1 The procedure consists of an experimental shaker flask setup and the specific set of microbiological and chemical analyses that are performed on individual product samples. The following test flasks (labeled with unique identifiers) are prepared and set up on a gyratory shaker at day 0 to reflect the following treatment design:
              
                
                  Treatment
                  No. of samples at sampling times
                  Day 0
                  Day 7
                  Day 28
                  Total No. of analytical determinations
                  Microbial counts
                  Gravimetric
                  GC/MS
                
                
                  Control
                  3
                  3
                  3
                  9
                  9
                  9
                
                
                  Nutrient
                  3
                  3
                  3
                  9
                  9
                  9
                
                
                  Product
                  3
                  3
                  3
                  9
                  9
                  9
                
                Control = Oil + Seawater
                Nutrient = Oil + Seawater + Nutrient
                Product = Oil + Seawater + Product ( + Nutrient, if required).
              
              4.4.1.2 For each test, a sheet listing the number of flasks, types of controls, number of replicates, product to be tested, and other information is prepared. The following steps should be adhered to for the experimental setup:
              1. Borosilicate glass Erlenmeyer flasks (250-ml) are thoroughly cleaned and autoclaved for 20 minutes at 120 °C at 15 psi, then dried in the drying oven.
              2. Flasks are labeled with the appropriate code: product or control, sample day, and letter indicating replicate.
              3. 100 ml of seawater is added to each flask.
              4. For nutrient and product treatments that require the addition of nutrients, seawater containing the nutrient solution is prepared.
              5. Pasteur pipettes should be sterilized in advance. Break off the tip to provide a larger opening prior to sterilization.
              6. Pour the approximate amount of oil to be used from the large stock bottle into a sterile beaker. Keep the beaker covered when oil is not being removed.
              7. The labeled flasks containing seawater and other additions, as necessary, are placed on the balance. The flask is tared. The appropriate amount of oil (0.5 g) is added drop by drop using a sterile Pasteur pipette with the tip broken off to provide a wider opening. Care is taken to avoid splashing the oil or getting it on the sides of flasks. Precautions are taken when handling and charging the flasks to minimize the likelihood of contamination by exogenous microbes. This includes using a new sterile pipette for each series of flasks.
              8. The weight of the oil is recorded in the laboratory notebook.
              9. The product is prepared and added to the appropriate flasks according to the manufacturer's or vendor's instructions.
              10. Flasks are carried upright and carefully placed in the holders on the shaker table to minimize the amount of oil that might adhere to the side of the flasks. Flasks in which a significant amount of oil is splashed on the sides are redone.
              11. The prepared flasks are shaken at 200 rpm at 20 °C until such time that they will be removed for sampling.
              4.4.2 Sampling. The control and treatments (nutrient and product flasks) are sampled three times over a 28-day period: day 0, day 7, and day 28. The entire flask is sacrificed for analysis; a 0.5-ml aliquot is removed from each flask for the microbiological analysis and the remainder of each flask is used for the chemical analysis. Specific procedures for both the microbiological and chemical analysis are described below. At the time of each sampling event, physical observations of each flask should be recorded.
              
              4.5 Microbiological analysis. To monitor the viability of the microbial cultures being studied, microbial enumerations of hydrocarbon degraders are performed at each sampling event using a microtiter MPN determination. This is used as an indicator of the relative change in biomass. This test design relies on using growth response as an indication of enhanced activity as compared to a “no addition” control.
              4.5.1 Media preparation. Media for microbial enumerations are carefully prepared according to manufacturer's or other instructions and sterilized using appropriate methods.
              4.5.1.1 General media treatment: Buy Bushnell-Haas (B-H) broth in quantities to last no longer than one year. Use media on a first-in, first-out basis. When practical, buy media in quarter-pound multiples, rather than one-pound multiples to keep supply sealed as long as possible. Keep an inventory of media, including kind, amount, lot number, expiration date, date received, and date opened. Check inventory before reordering media. Discard media that are caked, discolored, or show other deterioration.
              4.5.1.2 Sterile saline (pH adjusted):
              
              1. Weigh 30 g of NaCl.
              2. Dissolve in enough water to make 1,000 ml.
              3. Adjust pH to 8.0 with NaOH (10M and 0.5M).
              4. Sterilize by autoclaving for 15 minutes at 15 psig.
              4.5.1.3 Standard nutrient concentrate (add 1 ml to each 100 ml of Bushnell-Haas medium for MPNs):
              
              1. Weigh compounds listed below, dissolve in DIH2 O, dilute to 1 liter.
              
              Potassium Phosphate, monobasic KH2 PO4—0.633 g
              Potassium Phosphate, dibasic K2 HPO4—1.619 g
              Sodium Phosphate, dibasic Na2 HPO4—2.486 g
              Ammonium Chloride NH4 Cl—3.850 g
              Magnesium Sulfate, heptahydrate MgSO4·7H2 O—4.500 g
              Calcium Chloride, dihydrate CaCl2·2H2 O—7.290 g
              Ferric Chloride, hexahydrate FeCl3·6H2 O—0.250 g
              
              
                Trace Elements
              
              
              Manganese Sulfate, monohydrate MnSO2·H2 O—6.04 mg
              Boric Acid H3 Bo3—11.44 mg
              Zinc Sulfate, heptahydrate ZnSO4·7H2 O—8.56 mg
              Ammonium Moybdate, tetrahydrate (NH4)6Mo7 O24·4H2 O—6.94 mg
              2. Adjust pH to 6.0.
              3. Stir solution for approximately 3 hours, then filter through a Buchner funnel using #1 paper, which will retain approximately 3.8 g of insolubles.
              4. Then filter through a 0.45 micron filter into sterile bottles.
              5. Cap bottles, label, and store in refrigerator until used.
              4.5.1.4 Quality assurance/Quality control (QA/QC):
              

              1. Periodically check the effectiveness of sterilization using commercially available tapes or Bacillus stearothermophilus spore suspensions, following the instructions with these products.
              2. Maintain a media log book that includes the dates, kinds and amounts of media made, pH, and any problems or observations.
              3. Before use, check plates and tubes for signs of contamination, drying, or other problems.
              4.5.1.5 Safety/Special precautions:
              
              1. Note any safety or other precautions for particular media.
              2. Note precautions to be followed when using the autoclave.
              3. Use gloves and other protective clothes when handling media.
              4. Use care in handling hot media.
              4.5.2 Microbial enumeration. Standardized techniques for performing Most Probable Number microbial enumerations are described below.
              4.5.2.1 Dilutions:
              

              1. Prior to sacrificing each flask, remove 0.5 ml of water from each flask and add it to a tube of 4.5 ml sterile phosphate buffer (1:10 dilution) as prepared in the Standard Methods for the Examination of Water and Wastewater (9). Using sterile technique, mix and perform serial dilutions (0.5 ml of previous dilution to 4.5 ml of sterile phosphate buffer) to 10−9 dilution.
              4.5.2.2 Inoculating MPN plates (oil degrader):
              
              1. Prepare sufficient sterile 0.4 M NaCl (23.4 g NaCl/1,000 ml B-H) and B-H at pH 7.0 to fill the number of wells required for the test (1.75 ml/well).
              2. Using sterile technique, add 1.75 ml of B-H broth to each well.
              3. Label the top of the plate with the proper dilution for each row.
              4. Add 0.1 ml of fluid from each dilution tube to each well in the appropriate row, starting with the most dilute.
              5. After adding the fluid to all the wells, add 20 µl of sterilized No. 2 fuel oil to the top of each well.
              6. Incubate each plate at 20 °C.
              7. After 14 days of incubation, add 100 µl of p-iodotetrazolium violet dye (50 mg/10 ml of D.I. water) to each well to determine growth.
              8. View plates against a white background to determine if color is present. Development of a purple or pink color upon standing for 45 minutes constitutes a positive test.
              9. Record the number of positive wells and the dilutions at which they occur.

              10. Enter data into a computerized enumeration method using “MPN Calculator” software program (version 2.3 or higher) by Albert J. Klee, U.S. EPA Office of Research and Development, Risk Reduction Engineering Laboratory, Cincinnati, OH.
              4.5.2.3 Quality assurance/Quality control:
              
              1. Check pH of medium before preparing wells (pH should be approximately 8.0). Adjust pH, if necessary, with dilute NaOH.
              2. Keep prepared tetrazolium violet dye solution in the refrigerator in an amber bottle when not in use.
              3. Have all laboratory personnel periodically run MPNs on the same sample to test precision.
              4.5.2.4 Safety/Special precautions:
              
              1. Use sterile technique in preparing solutions, dilutions, plates, and MPN wells.
              2. Do not pipette potentially hazardous solutions by mouth.
              3. Autoclave all plates and wells before discarding.
              4.6 Chemical analysis of oil composition.
              
              4.6.1 Sample procedure. After 0, 7, and 28 days of incubation on a rotary shaker, the appropriate flasks are sacrificed and extracted with dichloromethane and spiked with a surrogate recovery standard. A 10-ml aliquot of the DCM layer is used for the gravimetric analysis. If significant biodegradation is evident in the results of the gravimetric analysis, then a solvent exchange into hexane takes place prior to the GC/MS analysis. Follow steps 1-19 below when preparing for the chemical analysis.
              1. After 0, 7, and 28 days of rotary shaking and incubating at 20 °C, the reaction vessels are sacrificed. Prior to the chemical analysis, a 0.5-ml sample of the aqueous phase is removed for the microbiological analysis (see Microbial Enumeration above).

              2. A surrogate recovery standard is prepared in the following manner: 1,000 mg of d10-phenanthrene and 1,000 mg of 5α-androstane are measured into a 500-ml volumetric flask and DCM is added to the mark to produce a 2,000-ng/µl stock solution.

              3. A 100-µl aliquot of the surrogate solution is added to each test flask. The final concentration of surrogates in each flask is approximately 4 ng/µl of solvent in the final extract. The aliphatics and marker data should be corrected for percent recovery of the 5α-androstane surrogate and the aromatics for the d10-phenanthrene surrogate.
              4. The contents of the flask are placed into a 250-ml separatory funnel.
              5. Measure a total volume of 50 ml DCM for use in the extraction. Use 3 10-ml fractions to rinse the flask into the funnel and transfer the remaining aliquot of DCM to the funnel.
              6. Stopper and mix vigorously by shaking (approximately 50 times) while ventilating properly.
              7. Each funnel is set aside to allow the DCM and water layers to partition. This may take 5-10 minutes for some products, or up to 3 hours if the product has caused the formation of an emulsion.
              8. Drain the first 10 ml of the DCM (bottom) layer, collect, cap, uniquely label, and use for gravimetric analysis (see below). Drain the remaining 40 ml and dry it by passing it through a funnel packed with anhydrous sodium sulfate.
              9. Assemble a Kuderna-Danish (KD) concentrator by attaching a Snyder column to an evaporation flask with a graduated concentrator tube. Align vertically and partially immerse concentrator tube in a water bath (10). Set the water bath to the appropriate temperature to maintain proper distillation.
              10. Collect the de-watered extract into the KD concentrator.
              11. Evaporate DCM to approximately 10 ml, then add approximately 50 ml of the exchange solvent (hexane) and concentrate the volume to 10 ml.
              12. Rinse the flask into the concentrator tube with 50 ml hexane and concentrate to 10 ml. Repeat one more time with 50 ml of hexane.
              13. Remove concentrator tube with the recovered 10 ml of sample volume. The heavier residual material should be present as a precipitate (bottom layer).
              14. Centrifuge to aid the separation of the hexane from the precipitant fraction.
              15. Place hexane-soluble fraction (top layer)—approximately 1.0 ml—into a GC/MS vial for analysis (see GC/MS Analysis Procedure below). If column fouling and deterioration of separation characteristics occur, an alumina column sample cleanup method can be considered (see Alternative GC/MS Sample Cleanup Procedure below).
              16. Analyze by GC/MS using the conditions determined by the U.S. EPA Risk Reduction Engineering Laboratory, Water and Hazardous Waste Treatment Research Division, in Cincinnati, OH, which follows U.S. EPA Method 8270 (see GC/MS Analysis Procedure below).

              17. Calculate surrogate recovery. If surrogate recovery is less than 85 percent for the marker relative to the surrogate recovery standard (d10-phenanthrene), then the water layer should be extracted again using three separate extractions with DCM. Pool the three extractions with original extract and concentrate to 10 ml, and reanalyze by GC/MS.
              18. Drain the seawater into a storage sample vial/container.
              19. Seal the vial with a Teflon-lined cap and store frozen. This water layer is kept in case additional extractions are necessary.
              4.6.2 Gravimetric analysis. The initial means to evaluate the effectiveness of a bioremediation agent for oil spill response is through gravimetric analysis. A statistically significant difference (p <0.05) in analytical weight of the oil from the control system as compared to the analytical weight of the oil treated with a bioremediation agent indicates biodegradation has successfully occurred. Hence, the disappearance of oil should be accompanied by significant decreases in total oil residue weight of extractable materials versus a control. If no significant decrease in oil residue weight is observed, the need to perform further chemical analysis should be evaluated. Follow steps 1-3 to conduct the gravimetric analysis.
              1. The 10 ml of DCM extract (from Sample Procedure step 8 above) is placed in a small vial and concentrated to dryness by nitrogen blowdown techniques using a steady stream of nitrogen (pre-purified gas). If the oil is severely biodegraded, a larger volume of DCM (>10 ml) may be necessary for the gravimetric analysis.
              2. The residue is weighed 3 times for the gravimetric weight of oil. Record the weight of the oil.
              3. Compare statistically (p <0.05) the weight of the product treatment versus the weight of the control from each respective time period. If a significant decrease is observed in the sampling (flask containing bioremediation agent) weight, then proceed with the remainder of the sample procedure.
              4.6.3 GC/MS analysis. Often, analysis of saturated and aromatic hydrocarbons by capillary gas chromatography of DCM extracts leads to column fouling and deterioration of separation characteristics. An alternative, simple “one-step” alumina sample cleanup procedure can be performed on oil before injection; this cleanup removes both asphaltenes and polar compounds and can be applied to DCM extracts as well. This procedure is described in steps 1-11 below.
              
                4.6.3.1 Alternative GC/MS sample cleanup procedure:
              
              1. Weigh 4.0 g alumina (neutral, 80-200 mesh) into scintillation vials covered loosely with aluminum foil caps. Prepare one scintillation vial per sample. Heat for 18 hours at 300 °C or longer. Place in a desiccator of silica until needed.
              2. Add 5.0 ml of DCM to a glass luerlok multi-fit syringe (e.g., BD #2471) with stopcock (e.g., Perfectum #6021) in closed position, stainless steel syringe needle (18 gauge), and PTFE frits. Clamp in a vertical position.
              3. Transfer 4.0 g of prepared alumina to a plastic weighing boat and fill syringe slowly while applying continuous vibration (e.g., Conair # HM 11FF1).
              4. Add a second PTFE frit and push into place on top of the alumina bed.
              5. Drain 5.0 ml DCM to the top level of the column frit to await sample addition and discard DCM.
              6. Weigh 50 mg ±0.1 mg ANS521 oil into a tared vial.
              7. Premeasure 10 ml of DCM into a graduated cylinder. Add 0.2 to 0.3 ml of the DCM to the tared oil vial. Mix and transfer solvent to the column bed with a Pasteur pipette. Open stopcock and collect in a 10-ml volumetric flask. Repeat until approximately 1.0 ml (do not exceed 1.0 ml) of DCM has rinsed the vial and inner walls of the syringe body into the 10-ml flask.
              8. Transfer balance of DCM from the graduated cylinder to the column and regulate the solvent flow rate to approximately 1 to 2 ml/minute. Collect all eluent in the 10-ml flask.
              9. Transfer a known volume of eluent to another scintillation vial and blow down to dryness (nitrogen).
              10. Determine and record weight.
              11. Dissolve in 1.0 ml hexane for the GC/MS analysis procedure (see below).
              
                4.6.3.2 GC/MS analysis procedure:
              

              Immediately prior to injection, an internal standard solution of four deuterated compounds is spiked into the sample extracts and injected. Samples are quantified using the internal standard technique (10) for both the aliphatic and aromatic fractions of the oil extracts in order to provide sufficient information that the oil is being degraded. To help ensure that the observed decline in target analytes is caused by biodegradation rather than by physical loss from mishandling or inefficient extraction, it is necessary to normalize the concentrations of the target analytes via a “conserved internal marker.” Conserved internal markers that have been found useful for quantification are C2- or C3-phenanthrene, C2-chrysene, and C3017α(H),21β(H)-hopane. Deuterated internal standards are used to calculate the relative response factor (RRF) for the target analyte(s). To compute the “normalized concentrations,” the target analyte concentration at a given sampling time is simply divided by the selected conserved analyte concentration at the same sampling time (11). Conduct the GC/MS analysis using the following procedure.
              1. One (1) ml of the hexane extract (from Sample Procedure step 15 above) is placed into a 1.5-ml vial for use on the autosampler of the GC/MS instrument.

              2. To this solution, 20 µl of a 500-ng/µl solution of the internal standards is added and the vial is capped for injection. The final concentration of the internal standards in each sample is 10 ng/µl. This solution contains 4 deuterated compounds: d8-naphthalene, d10-anthracene, d12-chrysene, and d12-perylene.

              3. At the start of any analysis period, the mass spectrometer (MS) is tuned to PFTBA by an autotune program, such as the Hewlett-Packard quicktune routine, to reduce operator variability. Set the GC/MS in the SIM mode at a scan rate of 1.5 scans/second to maximize the linear quantitative range and precision of the instrument. Set all other conditions to those specified in Instrument Configuration and Calibration section below.
              4. An instrument blank and a daily standard are analyzed prior to analysis of unknowns. Internal standards are combined with the sample extracts and coinjected with each analysis to monitor the instrument's performance during each run.
              5. Information that should be included on the acquisition form include operator's name and signature, date of extraction, date and time of autotune, date of injection(s), instrument blank, daily standard mix injection, GC column number, and standards for the 5-point calibration curve.
              6. If the instrument is operated for a period of time greater than 12 hours, the tune will be checked and another daily standard analyzed prior to continuing with analyses.
              
                Table 6—Analytes Listed Under the Corresponding Internal Standard Used for Calculating RRFs
                
                  Internal Standard
                  d8-naphthalene
                  d10-anthracene
                  d12-chrysene
                  d12-perylene
                
                
                  Alkanes
                  nC10-nC15
                  nC16-nC23
                  nC24-nC29
                  nC30-nC35.
                
                
                   
                  
                  Pristane
                  
                  C3017β(H), 21α(H)-hopane.
                
                
                   
                  
                  Phytane
                
                
                   
                  
                  5α-androstane
                
                
                  Aromatics
                  Naphthalene
                  Dibenzothiophene
                  Fluoranthene
                  Benzo(b)fluoranthene.
                
                
                   
                  
                  Fluorene
                  Pyrene
                  Benzo(k)fluoranthene.
                
                
                   
                  
                  Anthracene
                  Chrysene
                  Benzo(e)pyrene.
                
                
                   
                  
                  Phenanthrene
                  
                  Benzo(a)pyrene.
                
                
                   
                  
                  
                  
                  Perylene.
                
                
                   
                  
                  
                  
                  Indeno(g,h,i)pyrene.
                
                
                   
                  
                  
                  
                  Dibenzo(a,h) anthracene.
                
                
                   
                  
                  
                  
                  Benzo(1,2,3-cd)perylene.
                
              

              7. The MS is calibrated using a modified version of EPA Method 8270 (10). Specifically, the concentrations of internal standards are 10 ng/µl instead of 40 ng/µl. A five-point calibration curve is obtained for each compound listed in table 6 prior to sample analysis at 1, 5, 10, 25, and 50 ng/µl. A 5-point calibration must be conducted on a standard mix of compounds to determine RRFs for the analytes. The standard mix (excluding the marker) for this calibration curve may be obtained from Absolute Standards, Inc., 498 Russell St., New Haven, CT, 06513, (800) 368-1131. If C3017β(H),21α(H)-hopane is used, it may be obtained from Dr. Charles Kennicutt II, Geochemical and Environmental Research Group, Texas A&M University, 833 Graham Rd., College Station, TX, 77845, (409) 690-0095.

              8. Calculate each compound's relative response factor to its corresponding deuterated internal standard indicated above, using the following equation:
              
              RRF = (Ax Cis)/(Ais Cx)(6)
              
              where:
              
              RRF = relative response factor
              Ax = peak area of the characteristic ion for the compound being measured (analyte)
              Ais = peak area of the characteristic ion for the specific internal standard
              Cx = concentration of the compound being measured (ng/µl)
              Cis = concentration of the specific internal standard (10 ng/µl). (This concentration is a constant in this equation for the calibration curve.)
              9. Identify each analyte based on the integrated abundance from the primary characteristic ion indicated in table 7.
              10. Quantitate each analyte using the internal standard technique. The internal standard used shall be the one nearest the retention time of that of a given analyte (Table 8).
              
                Table 7—Primary Ions Monitored for Each Target Analyte During GC/MS Analysis
                
                  Compound
                  Ion
                
                
                  n-alkanes (C10-C35)
                  85
                
                
                  Pristane
                  85
                
                
                  Phytane
                  85
                
                
                  Naphthalene
                  128
                
                
                  C1-naphthalenes
                  142
                
                
                  C2-naphthalenes
                  156
                
                
                  C3-naphthalenes
                  170
                
                
                  C4-naphthalenes
                  184
                
                
                  Fluorene
                  166
                
                
                  C1-fluorenes
                  180
                
                
                  C2-fluorenes
                  194
                
                
                  C3-fluorenes
                  208
                
                
                  Dibenzothiophenes
                  184
                
                
                  C1-dibenzothiophenes
                  198
                
                
                  C2-dibenzothiophenes
                  212
                
                
                  C3-dibenzothiophenes
                  226
                
                
                  Anthracene
                  178
                
                
                  Phenanthrene
                  178
                
                
                  C1-phenanthrenes
                  192
                
                
                  C2-phenanthrenes
                  206
                
                
                  C3-phenanthrenes
                  220
                
                
                  Fluoranthene/pyrene
                  202
                
                
                  C1-pyrenes
                  216
                
                
                  C2-pyrenes
                  230
                
                
                  Chrysene
                  228
                
                
                  C1-chrysenes
                  242
                
                
                  
                  C2-chrysenes
                  256
                
                
                  Hopanes (177 family)
                  177
                
                
                  Hopanes (191 family)
                  191
                
                
                  Steranes (217 family)
                  217
                
                
                  Benzo(b)fluoranthene
                  252
                
                
                  Benzo(k)fluoranthene
                  252
                
                
                  Benzo(e)pyrene
                  252
                
                
                  Benzo(a)pyrene
                  252
                
                
                  Perylene
                  252
                
                
                  Ideno(g,h,i)pyrene
                  276
                
                
                  Dibenzo(a,h)anthracene
                  278
                
                
                  Benzo(1,2,3-cd)perylene
                  276
                
                
                  d8-naphthalene
                  136
                
                
                  d10-anthracene
                  188
                
                
                  d10-phenanthrene
                  188
                
                
                  d12-chrysene
                  240
                
                
                  d12-perylene
                  264
                
                
                  α-androstane
                  260
                
              
              
                Table 8—Analytes and Reference Compounds
                
                  Compound
                  Reference compound
                  Compound
                  Reference compound
                
                
                  n-C10
                  n-C10
                  C2-naphthalene
                  Naphthalene.
                
                
                  n-C11
                  n-C11
                  C3-naphthalene
                  Naphthalene.
                
                
                  n-C12
                  n-C12
                  C4-naphthalene
                  Naphthalene.
                
                
                  n-C13
                  n-C13
                  Fluorene
                  Fluorene.
                
                
                  n-C14
                  n-C14
                  C1-fluorene
                  Fluorene.
                
                
                  n-C15
                  n-C15
                  C2-fluorene
                  Fluorene.
                
                
                  n-C16
                  n-C16
                  C3-fluorene
                  Fluorene.
                
                
                  n-C17
                  n-C17
                  Dibenzothiophene
                  Dibenzothiophene.
                
                
                  Pristane
                  Pristane
                  C1-dibenzothiophene
                  Dibenzothiophene.
                
                
                  n-C18
                  n-C18
                  C2-dibenzothiophene
                  Dibenzothiophene.
                
                
                  Phytane
                  Phytane
                  C3-dibenzothiophene
                  Dibenzothiophene.
                
                
                  n-C19
                  n-C19
                  Phenanthrene
                  Phenanthrene.
                
                
                  n-C20
                  n-C20
                  Anthracene
                  Anthracene.
                
                
                  n-C21
                  n-C21
                  C1-phenanthrene
                  Phenanthrene.
                
                
                  n-C22
                  n-C22
                  C2-phenanthrene
                  Phenanthrene.
                
                
                  n-C23
                  n-C23
                  C3-phenanthrene
                  Phenanthrene.
                
                
                  n-C24
                  n-C24
                  Fluoranthene
                  Fluoranthene.
                
                
                  n-C25
                  n-C25
                  Pyrene
                  Pyrene.
                
                
                  n-C26
                  n-C26
                  C1-pyrene
                  Pyrene.
                
                
                  n-C27
                  n-C27
                  C2-pyrene
                  Pyrene.
                
                
                  n-C28
                  n-C28
                  Chrysene
                  Chrysene.
                
                
                  n-C29
                  n-C29
                  C1-chrysene
                  Chrysene.
                
                
                  n-C30
                  n-C30
                  C2-chrysene
                  Chrysene.
                
                
                  n-C31
                  n-C31
                  Benzo(b)fluoranthene
                  Benzo(b)fluoranthene.
                
                
                  n-C32
                  n-C32
                  Benzo(k)fluoranthene
                  Benzo(k)fluoranthene.
                
                
                  n-C33
                  n-C33
                  Benzo(e)pyrene
                  Benzo(e)pyrene.
                
                
                  n-C34
                  n-C34
                  Benzo(a)pyrene
                  Benzo(a)pyrene.
                
                
                  n-C35 C3017α,21β-hopane
                  n-C35 C3017α,21β-hopane
                  Perylene ideno(g,h,i)pyrene
                  Perylene ideno(g,h,i)pyrene.
                
                
                  5α-androstane
                  5α-androstane
                  Dibenzo(a,h)anthracene
                  Dibenzo(a,h)anthracene.
                
                
                  C1-naphthalene
                  Naphthalene
                  Benzo(1,2,3-cd)perylene
                  Benzo(1,2,3-cd)perylene.
                
              

              11. Use equation 7 to calculate the concentration of analytes in ng/mg (ppm) oil:
              
              Concentration (ng/mg) = (Ax Is Vt × 1,000)/(Ais(RRF)Vi Mo)(7)
              
              where:
              
              Ax = peak area of characteristic ion for compound being measured
              Is = amount of internal standard injected, in ng (i.e., 20 ng)
              Vt = volume of the total DCM extract (50 ml)
              Ais = peak area of the characteristic ion of the internal standard
              RRF = relative response factor
              Vi = volume of the extract injected (2 µl)
              Mo = total mass of the oil added to the flask, mg
              12. Compute the “normalized concentrations” for each target analyte concentration at a given sampling time (equation 7) by simply dividing by the conserved internal marker concentration at the same sampling time.
              4.6.4 Generally accepted laboratory procedures. Samples are immediately logged into the laboratory, where they will be given a unique sample identification based on Julian data and the number logged in. Prior to the analysis of any experimental samples, a five-point standard curve is prepared. One of the mid-range standard curve concentration levels is analyzed daily before sample analysis as a continuing standard. RRFs for all target analytes should be within 25% of the standard curve response values at day 0, and at any sampling event the check standard percent difference from the initial five-point calibration must not exceed 20% between the before and after daily standard mix (see below). The collected GC/MS data are initially processed by a macro routine, which performs extracted chromatographic plots of the target compounds, integrates the target compounds, and shows integration results to include tabular numbers. The integration values are then transferred to a spreadsheet format to be quantified. Because of the complexity of the analyte matrix (oil), a very high degree of manual verification and reintegration of the spectral data is required.
              4.6.5 QA/QC procedures. The reliability of this method is dependent on the QA/QC procedures followed. Before and after each analytical batch (approximately 10 samples), analyze one procedural blank, one duplicate, and one calibration verification standard (10 ng/µl). Analyze one reference crude oil standard. The instrument's performance and reproducibility are validated routinely in this manner. Surrogate recoveries should be within 70 to 120%, and duplicate relative percent difference values should be ±20%. A control chart of the standard oil should be prepared and monitored. Variations of analytes in the control chart should be no more than 25% from the historical averages. Injection port discrimination for n-C25 and greater alkanes must be carefully monitored; the ratio of RRF n-C32/RRF n-C21 alkanes should not be allowed to fall below 80%. The mass discrimination can be reduced by replacing the quartz liner in the injection port after every analytical batch. The instrument's performance and reproducibility are validated routinely by analyzing the reference crude oil standard. All analyses are recorded in instrument logs detailing operating conditions, date and time, file name, etc. After analysis, the sample extracts are archived at refrigeration temperatures. To document QA/QC, the following information is contained in the detailed quantitative reports: average RRF derived from the standard curve; RRF from the daily standard; percent relative standard deviation; area of target analyte; concentration determined both on a weight and volume basis; and values for any surrogates and internal standards.
              4.6.6 Instrument configuration and calibration. A 2-ml aliquot of the hexane extract prepared by the above procedure is injected into a GC/MS instrument, such as the Hewlett-Packard 5890/5971 GC/MS (recommended for use). This instrument should be equipped with a DB-5 capillary column (30 m, 0.25-mm I.D., and 0.25-µm film thickness) and a split/splitless injection port operating in the splitless mode. Table 9 summarizes the temperature program used for the analysis. This temperature program has been optimized to give the best separation and sensitivity for analysis of the desired compounds on the instrument. Prior to the sample analysis, a five-point calibration must be conducted on a standard mix of the compounds listed in table 7 to determine RRFs for the analyses.
              
                Table 9—Operating Conditions and Temperature Program of GC/MS
                
                  Operating conditions
                
                
                  Injector port—290 °C
                
                
                  Transfer line—320 °C
                
                
                  Total run time—73 minutes
                
                
                  Column flow rate (He)—1.0 ml/minute
                
              
              
                
                  Temperature Program
                  Level
                  Temp. 1, °C
                  Time 1, minutes
                  Rate, °C/minute
                  Temp 2, °C
                  Time 2, minutes
                
                
                  Level 1
                  55
                  3
                  5
                  280
                  5
                
                
                  Level 2
                  280
                  0
                  3
                  310
                  10
                
              
              4.7 Statistical analysis. The determination of a bioremediation agent's effectiveness will be partially based upon the results of a statistical analysis of the shaker flask experiment. The experimental design for this test is a two factorial design. This two-way analysis of variance (ANOVA) will be used to determine data trends. The statistical method is designed to test various types of bioremediation treatments including microbial, nutrient, enzyme, and combination products. The following is a summary of the statistical methods to be used to evaluate the analytical data obtained from all product tests. The experimental design, data analysis methodology, interpretation of results, required documentation, and a numeric example are outlined below.
              4.7.1 Experimental design. The experimental design for this test is known as a factorial experiment with two factors. The first factor is product/control group; the second factor is time (measured in days). For example, if two groups (product A and a non-nutrient control) are tested at each of three points in time (day 0, 7, and 28), the experiment is called a 2 × 3 factorial experiment. There will be three replications (replicated shaker flasks) of each group-time combination.
              4.7.2 Data analysis methods. For each analyte and each product used, a product is considered a success by the demonstration of a statistically significant difference between the mean analyte degradation by the product and the mean analyte degradation by the non-nutrient control. Such a determination will be made by performing an ANOVA on the sample data. The technical aspects of this procedure are outlined in Snedecor and Cochran (12). Most statistical software packages support the use of two-way ANOVA. However, the format required for the input data differs among the various commercial packages. Whichever package is used, the following ANOVA table will be provided as part of the output. In the Degree of Freedom column of table 10, p = the number of product/control groups, t = the number of days at which each group is analyzed, and n = the number of replications. For the example of the 2 × 3 factorial experiment discussed above, p = 2, t = 3, and n = 3. The significance of the F-statistics (as indicated by their corresponding p-values) are used to interpret the analysis.
              
                Table 10—Two-Way ANOVA Table
                
                  Source
                  Degree of freedom (df)
                  Sum of squares
                  Mean square
                  F-Statistic
                  p-Value
                
                
                  Group
                  p-1
                  SSG
                  MSG-MSG/MSE
                  MSG/MSE
                  
                    1
                  
                
                
                  Time
                  t-1
                  SST
                  MST-MST/MSE
                  MST/MSE
                  
                    1
                  
                
                
                  Interaction
                  (p-1)(t-1)
                  SSI
                  MSI-MSI/MSE
                  MSI/MSE
                  
                    1
                  
                
                
                  Error
                  pt(n-1)
                  SSE
                  MSE-SSE
                
                
                  Total
                  npt-1
                  SSTOT
                
                
                  1 To be determined from the value of the F-statistic.
              
              4.7.3 Interpretation. 4.7.3.1 If the F-statistic for the interaction is significant at the 0.05 level (i.e., p-value is less than 0.05), the data indicate that the mean response of at least two groups being tested differ for at least one point in time. In order to find out which groups and at which points in time the difference occurs, pairwise comparisons between the group means should be conducted for all time points. These comparisons can be made using protected least squared difference (LSD) or Dunnett mean separation techniques. The protected LSD procedure is detailed in Snedecor and Cochran (12); the Dunnett procedure is outlined in Montgomery (13). For both methods, the mean square error (MSE) from the two-way ANOVA table should be used to compute the separation values.

              4.7.3.2 If the F-statistic for the interaction is not significant at the 0.05 level (i.e., p-value not less than 0.05), but the F-statistic for the group is significant (i.e., p-value is less than 0.05), the data indicate that any differences that exist among the group means are consistent across time. To find out which group means differ, a pairwise comparison of the group means should be carried out by pooling data across all points in time. Again, the MSE from the two-way ANOVA table should be used to compute the separation values.
              4.7.3.3 If the F-statistic corresponding to both interaction and group are not significant at the 0.05 level, the data indicate no difference between the group means at any point in time. In this case, no further analysis is necessary.
              4.7.3.4 Finally, Snedecor and Cochran (12) use caution concerning the use of multiple comparisons. If many such comparisons are being conducted, then about 5% of the tested differences will erroneously be concluded as significant. The researcher must guard against such differences causing undue attention.
              4.7.4 Required documentation. 4.7.4.1 The following documents should be included to summarize the findings from a product test.
              1. Data listings for each analyte that was analyzed. These should show all raw data.
              2. A table of summary statistics for each analyte. The table should include the mean, standard deviation, and sample size for each group at each day.
              3. An ANOVA table for each analyte. The table should be of the same format as table 10.
              4. A clear summary of the mean separations (if mean separations were necessary). The mean separation methods (LSD or Dunnett), the significance level, the minimum significant difference value, and the significant differences should be clearly marked on each output page.

              5. All computer outputs should be included. No programming alterations are necessary. The specific computer package used to analyze the data should be included in the report.
              
              
                Example.
                An analysis of the total aromatic data (in ppm) was conducted for the following three groups:
                Group 1: Non-nutrient Control
                Group 2: Nutrient Control
                Group 3: Test Product
              
              
              4.7.4.2 The raw data are shown in table 11. Note the three replications for each group-time combination.
              
                Table 11—Product Test Data, Total Aromatics (ppm)
                
                   
                  Group 1
                  Group 2
                  Group 3
                
                
                  Day 0
                  8153
                  7912
                  7711
                
                
                   
                  8299
                  8309
                  8311
                
                
                   
                  8088
                  8111
                  8200
                
                
                  Day 7
                  8100
                  7950
                  6900
                
                
                   
                  8078
                  8200
                  6702
                
                
                   
                  7999
                  8019
                  5987
                
                
                  Day 28
                  8259
                  8102
                  4000
                
                
                   
                  8111
                  7754
                  3875
                
                
                   
                  8344
                  7659
                  3100
                
              

              4.7.4.3 Table 12 gives the summary statistics (number of observations, means, and standard deviations) for each group-time combination.
              
                Table 12—Summary Statistics for Product Test Data Total Aromatics (ppm)
                
                  Time
                  Product
                  n
                  Mean
                  Standard deviation
                
                
                  Day 0
                  Group 1
                  3
                  8,180.0
                  108.1
                
                
                   
                  Group 2
                  3
                  8,110.7
                  198.5
                
                
                   
                  Group 3
                  3
                  8,074.0
                  319.2
                
                
                  Day 7
                  Group 1
                  3
                  8,059.0
                  53.1
                
                
                   
                  Group 2
                  3
                  8,056.3
                  129.1
                
                
                   
                  Group 3
                  3
                  6,529.7
                  480.3
                
                
                  Day 28
                  Group 1
                  3
                  8,238.0
                  117.9
                
                
                   
                  Group 2
                  3
                  7,838.3
                  233.2
                
                
                   
                  Group 3
                  3
                  3,658.3
                  487.6
                
              
              4.7.4.4 Table 13 shows the results of the two-way ANOVA.
              
                Table 13—Example Two-Way ANOVA Table
                
                  Source
                  df
                  Sum of squares
                  Mean square
                  F-statistic
                  p-value
                
                
                  Group
                  2
                  23,944,856.41
                  11,972,428.70
                  151.94
                  0.0001
                
                
                  Time
                  2
                  10,954,731.19
                  5,477,365.59
                  69.51
                  0.0001
                
                
                  Interaction
                  4
                  19,347,589.04
                  4,836,897.26
                  61.39
                  0.0001
                
                
                  Error
                  18
                  1,418,303.33
                  78,794.63
                
                
                  Total
                  26
                  55,665,480.96
                  
                  
                  
                
              
              4.7.4.5 From table 13, it can be seen that the F-statistic for interaction is significant (F = 61.39, p = 0.0001). This indicates that group differences exist for one or more days. Protected LSD mean separations were then conducted for each day to determine which group differences exist. The results are summarized in table 14. Note that means with the same letter (T grouping) are not significantly different.
              
                Table 14—Pairwise Protected LSD Mean Separation
                
                  T grouping
                  Mean
                  n
                  Interaction
                
                
                  A
                  8,338.0
                  3
                  Group 1, Day 28.
                
                
                  A
                  8,180.0
                  3
                  Group 1, Day 0.
                
                
                  A
                  8,110.7
                  3
                  Group 2, Day 0.
                
                
                  A
                  8,074.0
                  3
                  Group 3, Day 0.
                
                
                  A
                  8,059.0
                  3
                  Group 1, Day 7.
                
                
                  A
                  8,056.3
                  3
                  Group 2, Day 7.
                
                
                  A
                  7,838.3
                  3
                  Group 2, Day 28.
                
                
                  B
                  6,529.7
                  3
                  Group 3, Day 7.
                
                
                  C
                  3,658.3
                  3
                  Group 3, Day 28.
                
                Significant Level = 0.05.
                Degrees of Freedom = 18.
                Mean Square Error = 78794.63.
                Critical Value = 2.10.
                Least Significant Difference = 481.52.
              
              4.7.4.6 The grouping letters indicate that the product mean values (group 3) at day 7 and day 28 are significantly different from those of both the nutrient control (group 2) and the non-nutrient control (group 1) for those days. No other significant differences are shown. Therefore, in terms of total aromatic degradation, the test indicates the desired statistically significant difference between the mean of the product and the mean of the non-nutrient control.
              5.0 Bioremediation agent toxicity test [Reserved]
              
              6.0 Summary technical product test data format.
              The purpose of this format is to summarize in a standard and convenient presentation the technical product test data required by the U.S. Environmental Protection Agency before a product may be added to EPA's NCP Product Schedule, which may be used in carrying out the National Oil and Hazardous Substances Pollution Contingency Plan. This format, however, is not to preclude the submission of all the laboratory data used to develop the data summarized in this format. Sufficient data should be presented on both the effectiveness and toxicity tests to enable EPA to evaluate the adequacy of the summarized data. A summary of the technical product test data should be submitted in the following format. The numbered headings should be used in all submissions. The subheadings indicate the kinds of information to be supplied. The listed subheadings, however, are not exhaustive; additional relevant information should be reported where necessary. As noted, some subheadings may apply only to particular types of agents.
              I. Name, Brand, or Trademark
              
              II. Name, Address, and Telephone Number of Manufacturer
              
              III. Name, Address, and Telephone Numbers of Primary Distributors
              
              IV. Special Handling and Worker Precautions for Storage and Field Application
                
              
              1. Flammability.
              2. Ventilation.
              3. Skin and eye contact; protective clothing; treatment in case of contact.
              4. Maximum and minimum storage temperatures; optimum storage temperature range; temperatures of phase separations and chemical changes.
              V. Shelf Life
              
              VI. Recommended Application Procedure
              
              1. Application method.
              2. Concentration, application rate (e.g., gallons of dispersant per ton of oil).
              3. Conditions for use: water salinity, water temperature, types and ages of pollutants.
              VII. Toxicity (Dispersants, Surface Washing Agents, Surface Collecting Agents, and Miscellaneous Oil Spill Control Agents)
              
              
                
                  Materials Tested
                  Species
                  LC50 (ppm)
                
                
                  Product
                  Menidia beryllinaMysidopsis bahia 2
                  
                  96-hr.48-hr.
                  
                
                
                  No. 2 fuel oil
                  Menidia beryllinaMysidopsis bahia
                  
                  96-hr.48-hr.
                  
                
                
                  Product and No. 2 fuel oil (1:10)
                  Menidia beryllinaMysidopsis bahia
                  
                  96-hr.48-hr.
                  
                
              
              VIII.(a). Effectiveness (bioremediation agents). Raw data must be reported according to the format shown below. The first column lists the names of the analytes measured by GC/MS (SIM), the surrogate standards, and various ratios and sums. In the next three columns, the concentration of the analytes (ng/mg oil), the concentration of the analytes corrected for the recovery of the surrogate standard (α-androstane for alkanes, d10-phenanthrene for aromatics), and the concentration of corrected analytes normalized against the conserved internal marker, respectively, are reported for the first replicate from the first sampling event. These three columns are each repeated for the next two replicates, giving 9 total columns for the product of interest. The next 9 columns are the same as the product columns except they are for the non-nutrient control. The last nine columns are for the nutrient control. Thus, a total of 28 columns are needed in the spreadsheet. This spreadsheet is for the first sampling event (day 0). Two more identical spreadsheets will be needed for each of the next two sampling events (days 7 and 28). For the statistical analysis, a report showing the two-way analysis of variance (ANOVA) table created by the software used by the investigator must be shown in its entirety along with the name of the software package used. Another printout showing the mean separation table (protected LSD test results) generated by the software must be reported. The statistical analyses are conducted using the sum of the alkane concentrations and the sum of the aromatics concentrations from the raw data table. Thus, two ANOVAs are run for each sampling event, one for total alkanes and one for total aromatics, giving a total of 6 ANOVAs for a product test (2 ANOVAs × 3 sampling events). Only if significant differences are detected by a given ANOVA will it be necessary to run a protected LSD test.
              
                Bioremediation Agent Effectiveness Test Raw Data
                [Date:    . Testing Date: 0, 7, 28 (Circle One). Initial Oil Weight:  .]
                
                   
                  Product Replicate 1
                  Concentrationng/mg
                  
                  Surrogate corrected ng/mg
                  Normalized to marker ng/mg
                  Product Replicate 2
                
                
                  Alkane Analyte
                
                
                  n-C10
                
                
                  n-C11
                
                
                  n-C12
                
                
                  n-C13
                
                
                  n-C14
                
                
                  n-C15
                
                
                  n-C16
                
                
                  n-C17
                
                
                  pristane
                
                
                  n-C18
                
                
                  phytane
                
                
                  n-C19
                
                
                  n-C20
                
                
                  n-C21
                
                
                  n-C22
                
                
                  n-C23
                
                
                  n-C24
                
                
                  n-C25
                
                
                  n-C26
                
                
                  n-C27
                
                
                  n-C28
                
                
                  n-C29
                
                
                  n-C30
                
                
                  n-C31
                
                
                  n-C32
                
                
                  
                  n-C33
                
                
                  n-C34
                
                
                  n-C35
                
                
                  n-C36
                
                
                  α-androstane
                
                
                  Total alkanes
                
                
                  n-C17:pristane
                
                
                  n-C18:phytane
                
                
                  Aromatic Analyte:
                
                
                  naphthalene
                
                
                  C1-naphthalenes
                
                
                  C2-naphthalenes
                
                
                  C3-naphthalenes
                
                
                  C4-naphthalenes
                
                
                  dibenzothiophene
                
                
                  fluorene
                
                
                  C1-fluorenes
                
                
                  C2-fluorenes
                
                
                  C3-fluorenes
                
                
                  C1-dibenzothiophenes
                
                
                  C2-dibenzothiophenes
                
                
                  C3-dibenzothiophenes
                
                
                  phenanthrene
                
                
                  anthracene
                
                
                  C1-phenanthrenes
                
                
                  C2-phenanthrenes
                
                
                  C3-phenanthrenes
                
                
                  naphthobenzothio
                
                
                  C1-naphthobenzothio
                
                
                  C2-naphthobenzothio
                
                
                  C3-naphthobenzothio
                
                
                  fluoranthene
                
                
                  pyrene
                
                
                  C1-pyrenes
                
                
                  C1-pyrenes
                
                
                  chrysene
                
                
                  benzo(a)anthracene
                
                
                  C1-chrysenes
                
                
                  c2-chrysenes
                
                
                  benzo(b)fluoranth
                
                
                  benzo(k)fluoranth
                
                
                  benzo(e)pyrene
                
                
                  benzo(a)pyrene
                
                
                  perylene
                
                
                  indeno(1,2,3-cd)per
                
                
                  benzo(g,h,i)pyrene
                
                
                  dibenz(ah)anthrac
                
                
                  α,β-hopane
                
                
                  d8-naphthalene
                
                
                  d10-phenanthrene
                
                
                  d12-chrysene
                
                
                  d12-perylene
                
                
                  Total aromatics
                
                
                  Grav. weight oil
                
                
                  No. oil degraders/ml
                  
                  
                  
                  
                
              
              VIII.(b). Toxicity (Bioremediation Agents) [Reserved]
              IX. Microbiological Analysis (Bioremediation Agents)
              
              X. Physical Properties of Dispersant/Surface Washing Agent/Surface Collecting Agent/Miscellaneous Oil Spill Control Agent:
              
              1. Flash Point: (°F)
              2. Pour Point: (°F)
              3. Viscosity: ___ at ___ °F (furol seconds)
              4. Specific Gravity: ___ at ___ °F
              5. pH: (10% solution if hydrocarbon based)
              
              6. Surface Active Agents (Dispersants and Surface Washing Agents) 2
                
              
              
                
                  2 If the submitter claims that the information presented under this subheading is confidential, this information should be submitted on a separate sheet of paper clearly labeled according to the subheading and entitled “Confidential Information.”
              
              7. Solvents (Dispersants and Surface Washing Agents)
              8. Additives (Dispersants and Surface Washing Agents)
              9. Solubility (Surface Collecting Agents)
              XI. Analysis for Heavy Metals, Chlorinated Hydrocarbons, and Cyanide (Dispersants, Surface Washing Agents, Surface Collecting Agents, and Miscellaneous Oil Spill Control Agents):
              
              
                
                  Compounds
                  Concentration (ppm)
                
                
                  Arsenic
                
                
                  Cadmium
                
                
                  Chromium
                
                
                  Copper
                
                
                  Lead
                
                
                  Mercury
                
                
                  Nickel
                
                
                  Zinc
                
                
                  Cyanide
                
                
                  Chlorinated Hydrocarbons
                  
                
              
              References
              (1) L.T. McCarthy, Jr., I. Wilder, and J.S. Dorrier. Standard Dispersant Effectiveness and Toxicity Tests. EPA Report EPA-R2-73-201 (May 1973).

              (2) M.F. Fingas, K.A. Hughes, and M.A. Schwertzer. “Dispersant Testing at the Environmental Emergencies Technology Division.” Proc. Tenth Arctic Marine Oilspill Program Technical Seminar. 9-11 June, 1987. Edmonton, Alberta, Canada. Conservation and Protection, Environment Canada. pp. 343-356.

              (3) J.R. Clayton, Jr., S-F-Tsang, V. Frank, P. Marsden, and J. Harrington. Chemical Oil Spill Dispersants: Evaluation of Three Laboratory Procedures for Estimating Performance. Final report prepared by Science Applications International Corporation for U.S. Environmental Protection Agency, 1992.
              (4) J.R. Clayton, Jr. and J.R. Payne. Chemical Oil Spill Dispersants: Update State-of-the-Art on Mechanisms of Actions and Factors Influencing Performance With Emphasis on Laboratory Studies. Final report prepared by Science Applications International Corporation for U.S. Environmental Protection Agency, 1992.
              (5) D.P. Middaugh, M.J. Hemmer, and L. Goodman. Methods for Spawning, Cultureing and Conducting Toxicity-tests with Early Life Stages of Four Antherinid Fishes: the Inland Silverside, Menidia beryllina, Atlantic Silverside, M. menidia, Tidewater Silverside, M. penisulae, and California Grunion, Lesthes tenuis. Office of Research and Development, U.S. Environmental Protection Agency, Washington, DC. EPA 600/8-87/004, 1987.
              (6) U.S. EPA. Methods for Measuring the Acute Toxicity of Effluents and Receiving Waters to Freshwater and Marine Organisms. Fourth edition. U.S. Environmental Protection Agency, Washington, D.C EPA 600/4-90/027, 1991.

              (7) G.S. Douglas, et al. “The Use of Hydrocarbon Analyses for Environmental Assessment and Remediation.” In: P.T. Kostecki and E.J. Calabrese (eds.), Contaminated Soils, Diesel Fuel Contamination. Lewis Publishers, Ann Arbor, MI, 1992.
              (8) Draft International Standard ISO/DIS 8708 “Crude Petroleum Oil—Determination of Distillation Characteristics Using 15 Theoretical Plates Columns.” International Organization for Standardization.
              (9) Standard Methods for the Examination of Water and Wastewater, 17th Edition, American Public Health Association, 1989.
              (10) U.S. EPA. Test Method for Evaluating Solid Waste: SW-846. Third edition. U.S. Environmental Protection Agency, Office of Solid Waste and Emergency Response, Washington, D.C, 1986.

              (11) M.C. Kennicutt II. “The Effect of Bioremediation on Crude Oil Bulk and Molecular Composition.” In: Oil Chemical Pollution, 4:89-112, 1988.
              (12) G.W. Snedecor and W.G. Cochran. Statistical Methods, 7th edition, The Iowa State University Press, Ames, Iowa, 1980.
              (13) D.C. Montgomery. Design and Analysis of Experiments. Third edition. John Wiley & Sons, New York, NY, 1991.
              [59 FR 47458, Sept. 15, 1994]
            
            
              Pt. 300, App. D
              Appendix D to Part 300—Appropriate Actions and Methods of Remedying Releases
              (a) This appendix D to part 300 describes types of remedial actions generally appropriate for specific situations commonly found at remedial sites and lists methods for remedying releases that may be considered by the lead agency to accomplish a particular response action. This list shall not be considered inclusive of all possible methods of remedying releases and does not limit the lead agency from selecting any other actions deemed necessary in response to any situation.

              (b) In response to contaminated soil, sediment, or waste, the following types of response actions shall generally be considered: removal, treatment, or containment of the soil, sediment, or waste to reduce or eliminate the potential for hazardous substances or pollutants or contaminants to contaminate other media (ground water, surface water, or air) and to reduce or eliminate the potential for such substances to be inhaled, absorbed, or ingested.
              
              (1) Techniques for removing contaminated soil, sediment, or waste include the following:
              (i) Excavation.
              (ii) Hydraulic dredging.
              (iii) Mechanical dredging.
              (2) Techniques for treating contaminated soil, sediment, or waste include the following:
              (i) Biological methods, including the following:
              (A) Treatment via modified conventional wastewater treatment techniques.
              (B) Anaerobic, aerated, and facultative lagoons.
              (C) Supported growth biological reactors.
              (D) Microbial biodegradation.
              (ii) Chemical methods, including the following:
              (A) Chlorination.
              (B) Precipitation, flocculation, sedimentation.
              (C) Neutralization.
              (D) Equalization.
              (E) Chemical oxidation.
              (iii) Physical methods, including the following:
              (A) Air stripping.
              (B) Carbon absorption.
              (C) Ion exchange.
              (D) Reverse osmosis.
              (E) Permeable bed treatment.
              (F) Wet air oxidation.
              (G) Solidification.
              (H) Encapsulation.
              (I) Soil washing or flushing.
              (J) Incineration.
              (c) In response to contaminated ground water, the following types of response actions will generally be considered: Elimination or containment of the contamination to prevent further contamination, treatment and/or removal of such ground water to reduce or eliminate the contamination, physical containment of such ground water to reduce or eliminate potential exposure to such contamination, and/or restrictions on use of the ground water to eliminate potential exposure to the contamination.
              (1) Techniques that can be used to contain or restore contaminated ground water include the following:
              (i) Impermeable barriers, including the following:
              (A) Slurry walls.
              (B) Grout curtains.
              (C) Sheet pilings.
              (ii) Permeable treatment beds.
              (iii) Ground-water pumping, including the following:
              (A) Water table adjustment.
              (B) Plume containment.
              (iv) Leachate control, including the following:
              (A) Subsurface drains.
              (B) Drainage ditches.
              (C) Liners.
              (2) Techniques suitable for the control of contamination of water and sewer lines include the following:
              (i) Grouting.
              (ii) Pipe relining and sleeving.
              (iii) Sewer relocation.
              (d)(1) In response to contaminated surface water, the following types of response actions shall generally be considered: Elimination or containment of the contamination to prevent further pollution, and/or treatment of the contaminated water to reduce or eliminate its hazard potential.
              (2) Techniques that can be used to control or remediate surface water include the following:
              (i) Surface seals.
              (ii) Surface water diversions and collection systems, including the following:
              (A) Dikes and berms.
              (B) Ditches, diversions, waterways.
              (C) Chutes and downpipes.
              (D) Levees.
              (E) Seepage basins and ditches.
              (F) Sedimentation basins and ditches.
              (G) Terraces and benches.
              (iii) Grading.
              (iv) Revegetation.
              (e) In response to air emissions, the following techniques will be considered:
              (1) Pipe vents.
              (2) Trench vents.
              (3) Gas barriers.
              (4) Gas collection.
              (5) Overpacking.
              (6) Treatment for gaseous emissions, including the following:
              (i) Vapor phase adsorption.
              (ii) Thermal oxidation.
              (f) Alternative water supplies can be provided in several ways, including the following:
              (i) Individual treatment units.
              (ii) Water distribution system.
              (iii) New wells in a new location or deeper wells.
              (iv) Cisterns.
              (v) Bottled or treated water.
              (vi) Upgraded treatment for existing distribution systems.
              (g) Temporary or permanent relocation of residents, businesses, and community facilities may be provided where it is determined necessary to protect human health and the environment.
              [55 FR 8865, Mar. 8, 1990]
            
            
              Pt. 300, App. E
              Appendix E to Part 300—Oil Spill Response
              Table of Contents
              1.0
              Introduction.
              1.1 Background.
              1.2 Purpose/objective.
              1.3 Scope.
              
              1.4 Abbreviations.
              1.5 Definitions.
              2.0
              National response system.
              2.1 Overview.
              2.2 Priorities.
              2.3 Responsibility.
              3.0
              Components of national response system and responsibilities.
              3.1 National.
              3.1.1 National Response Team.
              3.1.2 National Response Center.
              3.1.3 National Strike Force Coordination Center.
              3.2 Regional.
              3.3 Area.
              3.3.1 On-scene coordinator.
              3.3.2 Area Committees.
              3.3.3 Special teams.
              4.0
              Preparedness activities.
              4.1 Federal contingency plans.
              4.1.1 National contingency plan.
              4.1.2 Regional contingency plans.
              4.1.3 Area contingency plans.
              4.1.4 Fish and Wildlife and Sensitive Environments Plan annex.
              4.2 OPA facility and vessel response plans.
              4.3 Relation to others plans.
              4.3.1 Federal response plans.
              4.3.2 Tank vessel and facility response plans.
              4.4 Pre-approval authority.
              4.5 Area response drills.
              5.0
              Response operations.
              5.1 Phase I—Discovery or notification.
              5.2 Phase II—Preliminary assessment and initiation of action.
              5.3 Patterns of response.
              5.3.1 Determinations to initiate response and special conditions.
              5.3.2 General pattern of response.
              5.3.3 Containment, countermeasures, and cleanup.
              5.3.4 Response to a substantial threat to the public health or welfare.
              5.3.5 Enhanced activities during a spill of national significance.
              5.3.6 Response to a worst case discharge.
              5.3.7 Multi-regional responses.
              5.3.8 Worker health and safety.
              5.4 Disposal.
              5.5 Natural resource trustees.
              5.5.1 Damage assessment.
              5.5.2 Lead administrative trustee.
              5.5.3 On-scene coordinator coordination.
              5.5.4 Dissemination of information.
              5.5.5 Responsibilities of trustees.
              5.6 Oil Spill Liability Trust Fund.
              5.6.1 Funding.
              5.6.2 Claims.
              5.7 Documentation and cost recovery.
              5.8 National response priorities.
              6.0
              Response coordination.
              6.1 Nongovernmental participation.
              6.2 Natural resource trustees.
              6.2.1 Federal agencies.
              6.2.2 State.
              6.2.3 Indian tribes.
              6.2.4 Foreign trustees.
              6.3 Federal agencies.
              6.4 Other federal agencies.
              6.4.1 Department of Commerce.
              6.4.2 Department of Justice.
              6.4.3 Department of Defense.
              6.4.4 Department of Health and Human Services.
              6.4.5 Department of the Interior.
              6.4.6 Department of Justice.
              6.4.7 Department of Labor.
              6.4.8 Federal Emergency Management Agency.
              6.4.9 Department of Energy.
              6.4.10 Department of State.
              6.4.11 General Services Administration
              6.4.12 Department of Transportation.
              6.5 States and local participation in response.
              1.0 Introduction.
              
                1.1 Background. The Oil Pollution Act of 1990 (OPA) amends the Federal Water Pollution Control Act (FWPCA), commonly referred to as the Clean Water Act (CWA), to require the revision of the National Oil and Hazardous Substances Pollution Contingency Plan (NCP). In revising the NCP, the need to separate the response requirements for oil discharges and release of hazardous substances, pollutants, and contaminants became evident.
              
                1.2 Purpose/objective. This document compiles general oil discharge response requirements into one appendix to aid participants and responders under the national response system (NRS). This appendix provides the organizational structure and procedures to prepare for and respond to oil discharges. Nothing in this appendix alters the meaning or policy stated in other sections or subparts of the NCP.
              1.3 Scope.
              (a) This appendix applies to discharges of oil into or upon the navigable waters of the United States and adjoining shorelines, the waters of the contiguous zone, or waters of the exclusive economic zone, or which may affect the natural resources belonging to, appertaining to, or under the exclusive management authority of the United States.
              (b) This appendix is designed to facilitate efficient, coordinated, and effective response to discharges of oil in accordance with the authorities of the CWA. It addresses:

              (1) The national response organization that may be activated in response actions, the responsibilities among the federal, state, and local governments, and the resources that are available for response.
              (2) The establishment of regional and area contingency plans.
              (3) Procedures for undertaking removal actions pursuant to section 311 of the CWA.
              (4) Listing of federal trustees for natural resources for purposes of the CWA.
              (5) Procedures for the participation of other persons in response actions.
              (6) Procedures for compiling and making available cost documentation for response actions.
              (7) National procedures for the use of dispersants and other chemicals in removals under the CWA.
              (c) In implementing the NCP provisions compiled in this appendix, consideration shall be given to international assistance plans and agreements, security regulations and responsibilities based on international agreements, federal statutes, and executive orders. Actions taken pursuant to the provisions of any applicable international joint contingency plans shall be consistent with the NCP to the greatest extent possible. The Department of State shall be consulted, as appropriate, prior to taking action that may affect its activities.
              
                1.4 Abbreviations. This section of the appendix provides abbreviations relating to oil.
              (a) Department and Agency Title Abbreviations:
              
              ATSDR—Agency for Toxic Substances and Disease Registry
              CDC—Centers for Disease Control
              DOC—Department of Commerce
              DOD—Department of Defense
              DOE—Department of Energy
              DOI—Department of Interior
              DOJ—Department of Justice
              DOL—Department of Labor
              DOS—Department of State
              DOT—Department of Transportation
              EPA—Environmental Protection Agency
              FEMA—Federal Emergency Management Agency
              GSA—General Services Administration
              HHS—Department of Health and Human Services
              NIOSH—National Institute for Occupational Safety and Health
              NOAA—National Oceanic and Atmospheric Administration
              OSHA—Occupational Safety and Health Administration
              RSPA—Research and Special Programs Administration
              USCG—United States Coast Guard
              USDA—United States Department of Agriculture
              
              
                Note:
                Reference is made in the NCP to both the Nuclear Regulatory Commission and the National Response Center. In order to avoid confusion, the NCP will spell out Nuclear Regulatory Commission and use the abbreviation “NRC” only with respect to the National Response Center.
              
              
              (b) Operational Abbreviations:
              
              AC—Area Committee
              ACP—Area Contingency Plan
              DRAT—District Response Advisory Team
              DRG—District Response Group
              ERT—Environmental Response Team
              ESF—Emergency Support Functions
              FCO—Federal Coordinating Officer
              FRERP—Federal Radiological Emergency Response Plan
              FRP—Federal Response Plan
              LEPC—Local Emergency Planning Committee
              NCP—National Contingency Plan
              NPFC—National Pollution Funds Center
              NRC—National Response Center
              NRS—National Response System
              NRT—National Response Team
              NSF—National Strike Force
              NSFCC—National Strike Force Coordination Center
              OSC—On-Scene Coordinator
              OSLTF—Oil Spill Liability Trust Fund
              POLREP—Pollution Report
              PIAT—Public Information Assist Team
              RCP—Regional Contingency Plan
              RERT—Radiological Emergency Response Team
              RRT—Regional Response Team
              SERC—State Emergency Response Commission
              SONS—Spill of National Significance
              SSC—Scientific Support Coordinator
              SUPSALV—United States Navy Supervisor of Salvage
              USFWS—United States Fish and Wildlife Service
              
              
                1.5 Definitions. Terms not defined in this section have the meaning given by CERCLA, the OPA, or the CWA. This appendix restates the NCP definitions relating to oil.
              
                Activation means notification by telephone or other expeditious manner or, when required, the assembly of some or all appropriate members of the RRT or NRT.
              
                Area Committee (AC) as provided for by CWA sections 311(a)(18) and (j)(4), means the entity appointed by the President consisting of members from qualified personnel of federal, state, and local agencies with responsibilities that include preparing an area contingency plan for an area designated by the President.
              
                Area contingency plan (ACP) as defined by CWA sections 311(a)(19) and (j)(4) means the plan prepared by an Area Committee that is developed to be implemented in conjunction with the NCP and RCP, in part to address removal of a worst case discharge and to mitigate or prevent a substantial threat of such a discharge from a vessel, offshore facility, or onshore facility operating in or near an area designated by the President.
              
              
                Bioremediation agents means microbiological cultures, enzyme additives, or nutrient additives that are deliberately introduced into an oil discharge and that will significantly increase the rate of biodegradation to mitigate the effects of the discharge.
              
                Burning agents means those additives that, through physical or chemical means, improve the combustibility of the materials to which they are applied.
              
                CERCLA is the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986.
              
                Chemical agents means those elements, compounds, or mixtures that coagulate, disperse, dissolve, emulsify, foam, neutralize, precipitate, reduce, solubilize, oxidize, concentrate, congeal, entrap, fix, make the pollutant mass more rigid or viscous, or otherwise facilitate the mitigation of deleterious effects or the removal of the oil pollutant from the water. Chemical agents include biological additives, dispersants, sinking agents, miscellaneous oil spill control agents, and burning agents, but do not include solvents.
              
                Claim in the case of a discharge under CWA means a request, made in writing for a sum certain, for compensation for damages or removal costs resulting from an incident.
              
                Claimant as defined by section 1001 of the OPA means any person or government who presents a claim for compensation under Title I of the OPA.
              
                Clean natural seawater means that the source of this seawater must not be heavily contaminated with industrial or other types of effluent.
              
                Coastal waters for the purpose of classifying the size of discharges, means the waters of the coastal zone except for the Great Lakes and specified ports and harbors on inland rivers.
              
                Coastal zone as defined for the purpose of the NCP, means all United States waters subject to the tide, United States waters of the Great Lakes, specified ports and harbors on inland rivers, waters of the contiguous zone, other waters of the high seas subject to the NCP, and the land surface or land substrata, ground waters, and ambient air proximal to those waters. The term coastal zone delineates an area of federal responsibility for response action. Precise boundaries are determined by EPA/USCG agreements and identified in federal regional contingency plans.
              
                Coast Guard District Response Group (DRG) as provided for by CWA sections 311(a)(20) and (j)(3), means the entity established by the Secretary of the department in which the USCG is operating within each USCG district and shall consist of: the combined USCG personnel and equipment, including firefighting equipment, of each port within the district; additional prepositioned response equipment; and a district response advisory team.
              
                Contiguous zone means the zone of the high seas, established by the United States under Article 24 of the Convention on the Territorial Sea and Contiguous Zone, which is contiguous to the territorial sea and which extends nine miles seaward from the outer limit of the territorial sea.
              
                Damages as defined by section 1001 of the OPA means damages specified in section 1002(b) of the Act, and includes the cost of assessing these damages.
              
                Discharge as defined by section 311(a)(2) of the CWA, includes, but is not limited to, any spilling, leaking, pumping, pouring, emitting, emptying, or dumping of oil, but excludes discharges in compliance with a permit under section 402 of the CWA, discharges resulting from circumstances identified and reviewed and made a part of the public record with respect to a permit issued or modified under section 402 of the CWA, and subject to a condition in such permit, or continuous or anticipated intermittent discharges from a point source, identified in a permit or permit application under section 402 of the CWA, that are caused by events occurring within the scope of relevant operating or treatment systems. For purposes of the NCP, discharge also means substantial threat of discharge.
              
                Dispersants means those chemical agents that emulsify, disperse, or solubilize oil into the water column or promote the surface spreading of oil slicks to facilitate dispersal of the oil into the water column.
              
                Exclusive economic zone as defined in OPA section 1001, means the zone established by Presidential Proclamation Numbered 5030, dated March 10, 1983, including the ocean waters of the areas referred to as “eastern special areas” in Article 3(1) of the Agreement between the United States of America and the Union of Soviet Socialist Republics on the Maritime Boundary, signed June 1, 1990.
              
                Facility as defined by section 1001 of the OPA means any structure, group of structures, equipment, or device (other than a vessel) which is used for one or more of the following purposes: exploring for, drilling for, producing, storing, handling, transferring, processing, or transporting oil. This term includes any motor vehicle, rolling stock, or pipeline used for one or more of these purposes.
              
                Federal Response Plan (FRP) means the agreement signed by 25 federal departments and agencies in April 1987 and developed under the authorities of the Earthquake Hazards Reduction Act of 1977 and the Disaster Relief Act of 1974, as amended by the Stafford Disaster Relief Act of 1988.
              
                First federal official means the first federal representative of a participating agency of the National Response Team to arrive at the scene of a discharge or a release. This official coordinates activities under the NCP and may initiate, in consultation with the OSC, any necessary actions until the arrival of the predesignated OSC.
              
                Indian tribe as defined in OPA section 1001, means any Indian tribe, band, nation, or other organized group or community, but not including any Alaska Native regional or village corporation, which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians and has governmental authority over lands belonging to or controlled by the Tribe.
              
                Inland waters for the purposes of classifying the size of discharges, means those waters of the United States in the inland zone, waters of the Great Lakes, and specified ports and harbors on inland rivers.
              
                Inland zone means the environment inland of the coastal zone excluding the Great Lakes, and specified ports and harbors on inland rivers. The term inland zone delineates an area of federal responsibility for response action. Precise boundaries are determined by EPA/USCG agreements and identified in federal regional contingency plans.
              
                Lead administrative trustee means a natural resource trustee who is designated on an incident-by-incident basis for the purpose of preassessment and damage assessment and chosen by the other trustees whose natural resources are affected by the incident. The lead administrative trustee facilitates effective and efficient communication during response operations between the OSC and the other natural resource trustees conducting activities associated with damage assessment and is responsible for applying to the OSC for access to response operations resources on behalf of all trustees for initiation of damage assessment.
              
                Lead agency means the agency that provides the OSC to plan and implement response actions under the NCP.
              
                Miscellaneous oil spill control agent is any product, other than a dispersant, sinking agent, surface washing agent, surface collecting agent, bioremediation agent, burning agent, or sorbent that can be used to enhance oil spill cleanup, removal, treatment, or mitigation.
              
                National Pollution Funds Center (NPFC) means the entity established by the Secretary of Transportation whose function is the administration of the Oil Spill Liability Trust Fund (OSLTF). Among the NPFC's duties are: providing appropriate access to the OSLTF for federal agencies and states for removal actions and for federal trustees to initiate the assessment of natural resource damages; providing appropriate access to the OSLTF for claims; and coordinating cost recovery efforts.
              
                National Response System (NRS) is the mechanism for coordinating response actions by all levels of government in support of the OSC. The NRS is composed of the NRT, RRTs, OSC, Area Committees, and Special Teams and related support entities.
              
                National Strike Force (NSF) is a special team established by the USCG, including the three USCG Strike Teams, the Public Information Assist Team (PIAT), and the National Strike Force Coordination Center. The NSF is available to assist OSCs in their preparedness and response duties.
              
                National Strike Force Coordination Center (NSFCC), authorized as the National Response Unit by CWA section 311(a)(23) and (j)(2), means the entity established by the Secretary of the department in which the USCG is operating at Elizabeth City, North Carolina, with responsibilities that include administration of the USCG Strike Teams, maintenance of response equipment inventories and logistic networks, and conducting a national exercise program.
              
                Natural resources means land, fish, wildlife, biota, air, water, groundwater, drinking water supplies, and other such resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by the United States (including the resources of the exclusive economic zone defined by the Magnuson Fishery Conservation and Management Act of 1976), any state or local government, any foreign government, any Indian tribe, or, if such resources are subject to a trust restriction on alienation, any member of an Indian tribe.
              
                Navigable waters means the waters of the United States, including the territorial seas, as defined in § 120.2 of this chapter.
              
                Offshore facility as defined by section 311(a)(11) of the CWA means any facility of any kind located in, on, or under any of the navigable waters of the United States, and any facility of any kind which is subject to the jurisdiction of the United States and is located in, on, or under any other waters, other than a vessel or a public vessel.
              
                Oil as defined by section 311(a)(1) of the CWA means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil. Oil, as defined by section 1001 of the OPA means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil, but does not include petroleum, including crude oil or any fraction thereof, which is specifically listed or designated as a hazardous substance under subparagraphs (A) through (F) of section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601) and which is subject to the provisions of that Act.
              
              
                Oil Spill Liability Trust Fund means the fund established under section 9509 of the Internal Revenue Code of 1986 (26 U.S.C. 9509).
              
                On-scene coordinator (OSC) means the federal official predesignated by the EPA or the USCG to coordinate and direct response under subpart D.
              
                Onshore facility as defined by section 311(a)(10) of the CWA, means any facility (including, but not limited to, motor vehicles and rolling stock) of any kind located in, on, or under any land within the United States other than submerged land.
              
                On-site means the areal extent of contamination and all suitable areas in very close proximity to the contamination necessary for implementation of a response action.
              
                Person as defined by section 1001 of the OPA, means an individual, corporation, partnership, association, state, municipality, commission, or political subdivision of a state, or any interstate body.
              
                Public vessel as defined by section 311(a)(4) of the CWA, means a vessel owned or bareboat-chartered and operated by the United States, or by a state or political subdivision thereof, or by a foreign nation, except when such vessel is engaged in commerce.
              
                Remove or removal as defined by section 311(a)(8) of the CWA, refers to containment and removal of oil or hazardous substances from the water and shorelines or the taking of such other actions as may be necessary to minimize or mitigate damage to the public health or welfare (including, but not limited to, fish, shellfish, wildlife, public and private property, and shorelines and beaches) or to the environment. For the purpose of the NCP, the term also includes monitoring of action to remove a discharge.
              
                Removal costs as defined by section 1001 of the OPA means the costs of removal that are incurred after a discharge of oil has occurred, or in any case in which there is a substantial threat of a discharge of oil the costs to prevent, minimize, or mitigate oil pollution from such an incident.
              
                Responsible party as defined by section 1001 of the OPA means the following:
              (a) Vessels—In the case of a vessel, any person owning, operating, or demise chartering the vessel.
              (b) Onshore Facilities—In the case of an onshore facility (other than a pipeline), any person owning or operating the facility, except a federal agency, state, municipality, commission, or political subdivision of a state, or any interstate body, that as the owner transfers possession and right to use the property to another person by lease, assignment, or permit.

              (c) Offshore Facilities—In the case of an offshore facility (other than a pipeline or a deepwater port licensed under the Deepwater Port Act of 1974 (33 U.S.C. 1501 et seq.)), the lessee or permittee of the area in which the facility is located or the holder of a right of use and easement granted under applicable state law or the Outer Continental Shelf Lands Act (43 U.S.C. 1301-1356) for the area in which the facility is located (if the holder is a different person than the lessee or permittee), except a federal agency, state, municipality, commission, or political subdivision of a state, or any interstate body, that as owner transfers possession and right to use the property to another person by lease, assignment, or permit.
              (d) Deepwater Ports—In the case of a deepwater port licensed under the Deepwater Port Act of 1974 (33 U.S.C. 1501-1524), the licensee.
              (e) Pipelines—In the case of a pipeline, any person owning or operating the pipeline.
              (f) Abandonment—In the case of an abandoned vessel, onshore facility, deepwater port, pipeline, or offshore facility, the person who would have been responsible parties immediately prior to the abandonment of the vessel or facility.
              
                Sinking agents means those additives applied to oil discharges to sink floating pollutants below the water surface.
              
                Size classes of discharges refers to the following size classes of oil discharges which are provided as guidance to the OSC and serve as the criteria for the actions delineated in subpart D. They are not meant to imply associated degrees of hazard to public health or welfare, nor are they a measure of environmental injury. Any oil discharge that poses a substantial threat to public health or welfare or the environment or results in significant public concern shall be classified as a major discharge regardless of the following quantitative measures:
              (a) Minor discharge means a discharge in inland waters of less than 1,000 gallons of oil or a discharge to the coastal waters of less than 10,000 gallons of oil.
              (b) Medium discharge means a discharge of 1,000 to 10,000 gallons of oil to the inland waters or a discharge of 10,000 to 100,000 gallons of oil to the coastal waters.
              (c) Major discharge means a discharge of more than 10,000 gallons of oil to the inland waters or more than 100,000 gallons of oil to the coastal waters.
              
                Sorbents means essentially inert and insoluble materials that are used to remove oil and hazardous substances from water through adsorption, in which the oil or hazardous substance is attracted to the sorbent surface and then adheres to it, absorption, in which the oil or hazardous substance penetrates the pores of the sorbent material, or a combination of the two. Sorbents are generally manufactured in particulate form for spreading over an oil slick or as sheets, rolls, pillows, or booms. The sorbent material may consist of, but is not limited to, the following materials:
              (a) Organic products—
              
              (1) Peat moss or straw;
              (2) Cellulose fibers or cork;
              (3) Corn cobs;
              (4) Chicken or duck feathers.
              (b) Mineral compounds—
              (1) Volcanic ash or perlite;
              (2) Vermiculite or zeolite.
              (c) Synthetic products—
              (1) Polypropylene;
              (2) Polyethylene;
              (3) Polyurethane;
              (4) Polyester.
              
                Specified ports and harbors means those ports and harbor areas on inland rivers, and land areas immediately adjacent to those waters, where the USCG acts as predesignated on-scene coordinator. Precise locations are determined by EPA/USCG regional agreements and identified in federal regional contingency plans and area contingency plans.
              
                Spill of national significance (SONS) means a spill which due to its severity, size, location, actual or potential impact on the public health and welfare or the environment, or the necessary response effort, is so complex that it requires extraordinary coordination of federal, state, local, and responsible party resources to contain and cleanup the discharge.
              
                State means the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the U.S. Virgin Islands, the Commonwealth of the Northern Marianas, and any other territory or possession over which the United States has jurisdiction. For purposes of the NCP, the term includes Indian tribes as defined in the NCP except where specifically noted.
              
                Surface collecting agents means those chemical agents that form a surface film to control the layer thickness of oil.
              
                Surface washing agent is any product that removes oil from solid surfaces, such as beaches and rocks, through a detergency mechanism and does not involve dispersing or solubilizing the oil into the water column.
              
                Tank vessel as defined by section 1001 of OPA means a vessel that is constructed or adapted to carry, or that carries, oil or hazardous material in bulk as cargo or cargo residue, and that: (1) is a vessel of the United States; (2) operates on the navigable waters; or (3) transfers oil or hazardous material in a place subject to the jurisdiction of the United States.
              
                Threat of discharge, see definition for discharge.
              
                Trustee means an official of a federal natural resources management agency designated in subpart G of the NCP or a designated state official or Indian tribe or, in the case of discharges covered by the OPA, a foreign government official, who may pursue claims for damages under section 1006 of the OPA.
              
                United States when used in relation to section 311(a)(5) of the CWA, mean the states, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, the U.S. Virgin Islands, and the Pacific Island Governments.
              
                Vessel as defined by section 311(a)(3) of the CWA means every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water other than a public vessel.
              
                Volunteer means any individual accepted to perform services by the lead agency which has authority to accept volunteer services (for examples, see 16 U.S.C. 742f(c)). A volunteer is subject to the provisions of the authorizing statute and the NCP.
              
                Worst case discharge as defined by section 311(a)(24) of the CWA means, in the case of a vessel, a discharge in adverse weather conditions of its entire cargo, and in the case of an offshore facility or onshore facility, the largest foreseeable discharge in adverse weather conditions.
              2.0 National response system.
              
                2.1 Overview. The national response system (NRS) is the mechanism for coordinating response actions by all levels of government in support of the OSC. The NRS is composed of the National Response Team (NRT), Regional Response Teams (RRTs), On-scene coordinator (OSC), Area Committees, and Special Teams and related support entities. The NRS functions as an incident command system (ICS) under the direction of the OSC. Typical of an ICS, the NRS is capable of expanding or contracting to accommodate the response effort required by the size or complexity of the discharge.
              
                2.2 Priorities. (a) Safety of human life must be given the highest priority during every response action. This includes any search and rescue efforts in the general proximity of the discharge and the insurance of safety of response personnel.
              (b) Stabilizing the situation to preclude the event from worsening is the next priority. All efforts must be focused on saving a vessel that has been involved in a grounding, collision, fire or explosion, so that it does not compound the problem. Comparable measures should be taken to stabilize a situation involving a facility, pipeline, or other source of pollution. Stabilizing the situation includes securing the source of the spill and/or removing the remaining oil from the container (vessel, tank, or pipeline) to prevent additional oil spillage, to reduce the need for follow-up response action, and to minimize adverse impact to the environment.

              (c) The response must use all necessary containment and removal tactics in a coordinated manner to ensure a timely, effective response that minimizes adverse impact to the environment.
              
              (d) All parts of this national response strategy should be addressed concurrently, but safety and stabilization are the highest priorities. The OSC should not delay containment and removal decisions unnecessarily and should take actions to minimize adverse impact to the environment that begins as soon as a discharge occurs, as well as actions to minimize further adverse environmental impact from additional discharges.
              (e) The priorities set forth in this section are broad in nature, and should not be interpreted to preclude the consideration of other priorities that may arise on a site-specific basis.
              
                2.3 Responsibility. (a) The predesignated OSC has the responsibility to direct response actions and coordinate all other response efforts at the scene of an oil discharge or threatened discharge. The OSC monitors or directs all federal, state, local, and private removal actions, or arranges for the removal of an actual or threatened oil discharge, removing and if necessary, requesting authority to destroy a vessel. Additionally, the CWA requires the OSC to direct all federal, state, local, and private removal actions to any incident that poses a substantial threat to the public health or welfare.
              (b) Cleanup responsibility for an oil discharge immediately falls on the responsible party, unless the discharge poses a substantial threat to public health or welfare. In a large percentage of oil discharges, the responsible party shall conduct the cleanup. If the responsible party does conduct the removal, the OSC shall ensure adequate surveillance over whatever actions are initiated.
              (1) If effective actions are not being taken to eliminate the threat, or if removal is not being properly done, the OSC should, to the extent practicable under the circumstances, so advise the responsible party. If the responsible party does not respond properly, the OSC shall take appropriate response actions and should notify the responsible party of the potential liability for federal response costs incurred by the OSC pursuant to the OPA and CWA. Where practicable, continuing efforts should be made to encourage response by responsible parties.
              (2) If the Administrator of EPA or the Secretary of the department in which the USCG is operating determines that there may be an imminent and substantial threat to the public health or welfare or the environment of the United States (including fish, shellfish, and wildlife, public and private property, shorelines, beaches, habitats, and other living and nonliving natural resources under the jurisdiction or control of the United States, because of an actual or threatened discharge of oil from any vessel or offshore or onshore facility into or upon the navigable waters of the United States), the Administrator or Secretary may request the U.S. Attorney General to secure the relief from any person, including the owner or operator of the vessel or facility necessary to abate a threat or, after notice to the affected state, take any other action authorized by section 311 of the CWA including administrative orders, that may be necessary to protect the public health or welfare.
              (3) The responsible party is liable for costs of federal removal and damages in accordance with section 311(f) of the CWA, section 1002 of the OPA, and other federal laws.
              (c) In those incidents where a discharge or threat of discharge poses a substantial threat to the public health or welfare of the United States, the OSC shall direct all federal, state, or private actions to remove the discharge or to mitigate or prevent the threat of such a discharge, as appropriate. The OSC shall also request immediate activation of the RRT.
              (d) During responses to any discharge the OSC may request advice or support from the Special Teams and any local support units identified by the Area Committee. Examples include scientific advice from the Scientific Support Coordinator (SSC), technical guidance or prepositioned equipment from the District Response Group (DRG), or public information assistance from the National Strike Force (NSF).
              (e) When an oil discharge exceeds the response capability of the region in which it occurs, transects regional boundaries, or involves a substantial threat to the public health or welfare, substantial amounts of property, or substantial threats to the natural resources, the NRT should be activated as an emergency response team. If appropriate the RRT Chairman may contact the NRT Chairman and request the NRT activation.
              3.0 Components of national response system and responsibilities.

              The NRS is the mechanism for coordinating response actions by all levels of government in support of the OSC. The NRS organization is divided into national, regional, and area levels. The national level comprises the NRT, the National Strike Force Coordination Center (NSFCC), and the National Response Center (NRC). The regional level is comprised of the RRT. The area level is made up of the OSC, Special Teams, and Area Committees. The basic framework for the response management structure is a system (e.g., a unified command system), that brings together the functions of the federal government, the state government, and the responsible party to achieve an effective and efficient response, where the OSC retains authority.
              
              3.1 National.
              
                3.1.1 National response team. (a) National planning and coordination is accomplished through the NRT. The NRT consists of representatives from the USCG, EPA, Federal Emergency Management Agency (FEMA), Department of Defense (DOD), Department of Energy (DOE), Department of Agriculture (DOA), Department of Commerce (DOC), Department of Health and Human Services (HHS), Department of the Interior (DOI), Department of Justice (DOJ), Department of Labor (DOL), Department of Transportation (DOT), Department of State (DOS), Nuclear Regulatory Commission, and General Services Administration (GSA). Each agency shall designate a member to the team and sufficient alternates to ensure representation, as agency resources permit. The NRT will consider requests for membership on the NRT from other agencies. Other agencies may request membership by forwarding such requests to the chair of the NRT (see Figure 1).
              (b) The chair of the NRT shall be the representative of the EPA and the vice chair shall be the representative of the USCG, with the exception of periods of activation because of response action. During activation, the chair shall be the member agency providing the OSC. The vice chair shall maintain records of NRT activities along with national, regional, and area plans for response actions.
              (c) While the NRT desires to achieve a consensus on all matters brought before it, certain matters may prove unresolvable by this means. In such cases, each agency serving as a participating agency on the NRT may be accorded one vote in NRT proceedings.
              (d) The NRT may establish such bylaws, procedures, and committees as it deems appropriate to further the purposes for which it is established.
              (e) The NRT shall evaluate methods of responding to discharges, shall recommend any changes needed in the response organization, and shall recommend to the Administrator of EPA changes to the NCP designed to improve the effectiveness of the national response system, including drafting of regulatory language.
              (f) The NRT shall provide policy and program direction to the RRTs.
              (g) The NRT may consider and make recommendations to appropriate agencies on the training, equipping, and protection of response teams and necessary research, development, demonstration, and evaluation to improve response capabilities.
              
                
                EC02AU92.018
              
              (h) Direct planning and preparedness responsibilities of the NRT include:
              (1) Maintaining national preparedness to respond to a major discharge of oil that is beyond regional capabilities;
              (2) Monitoring incoming reports from all RRTs and activating for a response action, when necessary;
              (3) Coordinating a national program to assist member agencies in preparedness planning and response, and enhancing coordination of member agency preparedness programs;
              (4) Developing procedures, in coordination with the NSFCC, as appropriate, to ensure the coordination of federal, state, and local governments, and private response to oil discharges;
              (5) Monitoring response-related research and development, testing, and evaluation activities of NRT agencies to enhance coordination, avoid duplication of effort, and facilitate research in support of response activities;
              (6) Developing recommendations for response training and for enhancing the coordination of available resources among agencies with training responsibilities under the NCP;
              (7) Reviewing regional responses to oil discharges, including an evaluation of equipment readiness and coordination among responsible public agencies and private organizations; and

              (8) Assisting in developing a national exercise program, in coordination with the NSFCC to ensure preparedness and coordination nationwide.
              (i) The NRT shall consider matters referred to it for advice or resolution by an RRT.
              (j) The NRT should be activated as an emergency response team:
              (1) When an oil discharge:
              (A) Exceeds the response capability of the region in which it occurs;
              (B) Transects regional boundaries; or
              (C) Involves a substantial threat to the public health or welfare, substantial amounts of property, or substantial threats to natural resources;
              (2) If requested by any NRT member.
              (k) When activated for a response action, the NRT will meet at the call of the chair and may:
              (1) Monitor and evaluate reports from the OSC and recommend to the OSC, through the RRT, actions to combat the discharge;
              (2) Request other federal, state and local governments, or private agencies, to provide resources under their existing authorities to combat a discharge, or to monitor response operations; and
              (3) Coordinate the supply of equipment, personnel, or technical advice to the affected region from other regions or districts.
              
                3.1.2 National response center. (a) The NRC, located at USCG Headquarters, is the national communications center, continuously manned for handling activities related to response actions, including those involving discharges of oil. The NRC acts as the single point of contact for all pollution incident reporting, and as the NRT communications center. Notice of discharges must be made by telephone through a toll free number or a special number (Telecommunication Device for the Deaf (TDD) and collect calls accepted). Upon receipt of a notification of discharge, the NRC shall promptly notify the OSC. The telephone report is distributed to any interested NRT member agency or federal entity that has established a written agreement or understanding with the NRC.
              (b) The Commandant, USCG, in conjunction with other NRT agencies, provides the necessary personnel, communications, plotting facilities, and equipment for the NRC.
              (c) Notice of an oil discharge in an amount equal to or greater than the reportable quantity must be made immediately in accordance with 33 CFR part 153, subpart B. Notification will be made to the NRC Duty Officer, HQ USCG, Washington, DC, telephone (800) 424-8802 or (202) 267-2675. All notices of discharges received at the NRC will be relayed immediately by telephone to the OSC.
              
                3.1.3 National strike force coordination center. NSFCC, located in Elizabeth City, North Carolina, may assist the OSC by providing information on available spill removal resources, personnel, and equipment. The NSFCC can provide the following support to the OSC:
              (a) Technical assistance, equipment, and other resources to augment the OSC staff during spill response;
              (b) Assistance in coordinating the use of private and public resources in support of the OSC during a response to or a threat of a worst case discharge of oil;
              (c) Review of the area contingency plan, including an evaluation of equipment readiness and coordination among responsible public agencies and private organizations;
              (d) Assistance in locating spill response resources for both response and planning, using the NSFCC's national and international computerized inventory of spill response resources;
              (e) Coordination and evaluation of pollution response exercises; and
              (f) Inspection of district prepositioned pollution response equipment.
              
                3.2 Regional. (a) Regional planning and coordination of preparedness and response actions is accomplished through the RRT. In the case of a discharge of oil, preparedness activities shall be carried out in conjunction with Area Committees as appropriate. The RRT agency membership parallels that of the NRT, but also includes state and local representation. The RRT provides: (1) the appropriate regional mechanism for development and coordination of preparedness activities before a response action is taken and for coordination of assistance and advice to the OSC during such response actions; and (2) guidance to Area Committees, as appropriate, to ensure inter-area consistency and consistency of individual ACPs with the RCP and NCP.
              (b) The two principal components of the RRT mechanism are a standing team, which consists of designated representatives from each participating federal agency, state governments, and local governments (as agreed upon by the states); and incident-specific teams formed from the standing team when the RRT is activated for a response. On incident-specific teams, participation by the RRT member agencies will relate to the technical nature of the incident and its geographic location.
              (1) The standing team's jurisdiction corresponds to the standard federal regions, except for Alaska, Oceania in the Pacific, and the Caribbean area, each of which has a separate standing RRT. The role of the standing RRT includes communications systems and procedures, planning, coordination, training, evaluation, preparedness, and related matters on a regionwide basis. It also includes coordination of Area Committees for these functions in areas within their respective regions, as appropriate.

              (2) The role of the incident-specific team is determined by the operational requirements of the response to a specific discharge. Appropriate levels of activation and/or notification of the incident-specific RRT, including participation by state and local governments, shall be determined by the designated RRT chair for the incident, based on the RCP. The incident-specific RRT supports the designated OSC. The designated OSC manages response efforts and coordinates all other efforts at the scene of a discharge.
              (c) The representatives of EPA and the USCG shall act as co-chairs of the RRTs except when the RRT is activated. When the RRT is activated for response actions, the chair is the member agency providing the OSC.
              (d) Each participating agency should designate one member and at least one alternate member to the RRT. Agencies whose regional subdivisions do not correspond to the standard federal regions may designate additional representatives to the standing RRT to ensure appropriate coverage of the standard federal region. Participating states may also designate one member and at least one alternate member to the RRT. Indian tribal governments may arrange with the RRT for representation appropriate to their geographical location. All agencies and states may also provide additional representatives as observers to meetings of the RRT.
              (e) RRT members should designate representatives and alternates from their agencies as resource personnel for RRT activities, including RRT work planning, and membership on incident-specific teams in support of the OSCs.
              (f) Federal RRT members or their representatives should provide OSCs with assistance from their respective federal agencies commensurate with agency responsibilities, resources, and capabilities within the region. During a response action, the members of the RRT should seek to make available the resources of their agencies to the OSC as specified in the RCP and ACP.
              (g) RRT members should nominate appropriately qualified representatives from their agencies to work with OSCs in developing and maintaining ACPs.
              (h) Affected states are encouraged to participate actively in all RRT activities. Each state Governor is requested to assign an office or agency to represent the state on the appropriate RRT; to designate representatives to work with the RRT in developing RCPs; to plan for, make available, and coordinate state resources for use in response actions; and to serve as the contact point for coordination of response with local government agencies, whether or not represented on the RRT. The state's RRT representative should keep the State Emergency Response Commission (SERC) apprised of RRT activities and coordinate RRT activities with the SERC. Local governments are invited to participate in activities on the appropriate RRT as provided by state law or as arranged by the state's representative. Indian tribes are also invited to participate in such activities.
              (i) The standing RRT shall recommend changes in the regional response organization as needed, revise the RCP as needed, evaluate the preparedness of the participating agencies and the effectiveness of ACPs for the federal response to discharges, and provide technical assistance for preparedness to the response community. The RRT should:
              (1) Review and comment, to the extent practicable, on local emergency response plans or other issues related to the preparation, implementation, or exercise of such plans upon request of a local emergency planning committee;
              (2) Evaluate regional and local responses to discharges on a continuing basis, considering available legal remedies, equipment readiness, and coordination among responsible public agencies and private organizations, and recommend improvements;
              (3) Recommend revisions of the NCP to the NRT, based on observations of response operations;
              (4) Review OSC actions to ensure that RCPs and ACPs are effective;
              (5) Encourage the state and local response community to improve its preparedness for response;
              (6) In coordination with the Area Committee and in accordance with any applicable laws, regulations, or requirements, conduct advance planning for use of dispersants, surface washing agents, surface collecting agents, burning agents, bioremediation agents, or other chemical agents in accordance with subpart J of this part;
              (7) Be prepared to provide response resources to major discharges or releases outside the region;
              (8) Conduct or participate in training and exercises as necessary to encourage preparedness activities of the response community within the region;
              (9) Meet at least semiannually to review response actions carried out during the preceding period, consider changes in RCPs, and recommend changes in ACPs;
              (10) Provide letter reports on RRT activities to the NRT twice a year, no later than January 31 and July 31; and
              (11) Ensure maximum participation in the national exercise program for announced and unannounced exercises.
              (j)(1) The RRT may be activated by the chair as an incident-specific response team when a discharge:
              (A) Exceeds the response capability available to the OSC in the place where it occurs;
              (B) Transects state boundaries;
              (C) May pose a substantial threat to the public health or welfare, or to regionally significant amounts of property; or
              (D) Is a worst case discharge, as defined in section 1.5 of this appendix.

              (2) The RRT shall be activated during any discharge upon a request from the OSC, or from any RRT representative, to the chair of the RRT. Requests for RRT activation shall later be confirmed in writing. Each representative, or an appropriate alternate, should be notified immediately when the RRT is activated.
              (3) During prolonged removal or remedial action, the RRT may not need to be activated or may need to be activated only in a limited sense, or may need to have available only those member agencies of the RRT who are directly affected or who can provide direct response assistance.
              (4) When the RRT is activated for a discharge or release, agency representatives will meet at the call of the chair and may:
              (A) Monitor and evaluate reports from the OSC, advise the OSC on the duration and extent of response, and recommend to the OSC specific actions to respond to the discharge;
              (B) Request other federal, state, or local governments, or private agencies, to provide resources under their existing authorities to respond to a discharge or to monitor response operations;
              (C) Help the OSC prepare information releases for the public and for communication with the NRT;
              (D) If the circumstances warrant, make recommendations to the regional or district head of the agency providing the OSC that a different OSC should be designated; and
              (E) Submit pollution reports to the NRC as significant developments occur.
              (5) RCPs shall specify detailed criteria for activation of RRTs.
              (6) At the regional level, a Regional Response Center (RRC) may provide facilities and personnel for communications, information storage, and other requirements for coordinating response. The location of each RRC should be provided in the RCP.
              (7) When the RRT is activated, affected states may participate in all RRT deliberations. State government representatives participating in the RRT have the same status as any federal member of the RRT.
              (8) The RRT can be deactivated when the incident-specific RRT chair determines that the OSC no longer requires RRT assistance.
              (9) Notification of the RRT may be appropriate when full activation is not necessary, with systematic communication of pollution reports or other means to keep RRT members informed as to actions of potential concern to a particular agency, or to assist in later RRT evaluation of regionwide response effectiveness.
              (k) Whenever there is insufficient national policy guidance on a matter before the RRT, a technical matter requiring solution, a question concerning interpretation of the NCP, or a disagreement on discretionary actions among RRT members that cannot be resolved at the regional level, it may be referred to the NRT for advice.
              3.3 Area.
              
                3.3.1 On-scene coordinator. The OSC is the federal official predesignated by EPA or the USCG to coordinate and direct federal responses under subpart D of the NCP. The USCG shall provide OSCs for oil discharges, including discharges from facilities and vessels under the jurisdiction of another federal agency, within or threatening the coastal zone. EPA shall provide OSCs for discharges into or threatening the inland zone. In carrying out a response, the OSC may direct or monitor all federal, state, and private actions to remove a discharge. In contingency planning and removal, the OSC coordinates, directs, and reviews the work of other agencies, Area Committees, responsible parties, and contractors to assure compliance with the NCP, decision document, consent decree, administrative order, and lead agency-approved plans applicable to the response.
              
                3.3.2 Area committees. (a) Area Committees shall be responsible for: (1) preparing an ACP for their areas; (2) working with appropriate federal, state, and local officials to enhance the contingency planning of those officials and to assure pre-planning of joint response efforts, including appropriate procedures for mechanical recovery, dispersal, shoreline cleanup, protection of sensitive environmental areas, and protection, rescue, and rehabilitation of fisheries and wildlife; and (3) working with appropriate federal, state, and local officials to expedite decisions for the use of dispersants and other mitigating substances and devices.
              (b) The OSC is responsible for overseeing development of the ACP in the area of the OSC's responsibility. The ACP, when implemented in conjunction with other provisions of the NCP, shall be adequate to remove a worst case discharge, and to mitigate and prevent a substantial threat of such a discharge, from a vessel, offshore facility, or onshore facility operating in or near the area.
              
                3.3.3 Special teams. (a) Special teams include: NOAA/EPA's SSCs; EPA's Environmental Response Team (ERT); and USCG's NSF; DRGs; and NPFC (see Figure 2).
              (b) SSCs may be designated by the OSC as the principal advisors for scientific issues, communication with the scientific community, and coordination of requests for assistance from state and federal agencies regarding scientific studies. The SSC strives for a consensus on scientific issues affecting the response, but ensures that differing opinions within the community are communicated to the OSC.

              (1) Generally, SSCs are provided by NOAA in the coastal zones, and by EPA in the inland zone. OSC requests for SSC support may be made directly to the SSC assigned to the area or to the agency member of the RRT. NOAA SSCs may also be requested through NOAA's SSC program office in Seattle, WA. NOAA SSCs are assigned to USCG Districts and are supported by a scientific support team that includes expertise in environmental chemistry, oil slick tracking, pollutant transport modeling, natural resources at risk, environmental tradeoffs of countermeasures and cleanup, and information management.
              
                EC02AU92.019
              
              
              (2) During a response, the SSC serves on the federal OSC's staff and may, at the request of the OSC, lead the scientific team and be responsible for providing scientific support for operational decisions and for coordinating on-scene scientific activity. Depending on the nature and location of the incident, the SSC integrates expertise from governmental agencies, universities, community representatives, and industry to assist the OSC in evaluating the hazards and potential effects of releases and in developing response strategies.
              (3) At the request of the OSC, the SSC may facilitate the OSC's work with the lead administrative trustee for natural resources to ensure coordination between damage assessment data collection efforts and data collected in support of response operations.
              (4) SSCs support the RRTs and the Area Committees in preparing regional and area contingency plans and in conducting spill training and exercises. For area plans, the SSC provides leadership for the synthesis and integration of environmental information required for spill response decisions in support of the OSC.
              (c)(1) SUPSALV has an extensive salvage/search and recovery equipment inventory with the requisite knowledge and expertise to support these operations, including specialized salvage, firefighting, and petroleum, oil and lubricants offloading capability.
              (2) When possible, SUPSALV will provide equipment for training exercises in support of national and regional contingency planning objectives.
              (3) The OSC/RPM may request assistance directly from SUPSALV. Formal requests are routed through the Chief of Naval Operations (N312).
              (d) The ERT is established by the EPA in accordance with its disaster and emergency responsibilities. The ERT has expertise in treatment technology, biology, chemistry, hydrology, geology and engineering.
              (1) The ERT can provide access to special decontamination equipment and advice to the OSC in hazard evaluation; risk assessment; multimedia sampling and analysis program; on-site safety, including development and implementation plans; cleanup techniques and priorities; water supply decontamination and protection; application of dispersants; environmental assessment; degree of cleanup required; and disposal of contaminated material. The ERT also provides both introductory and intermediate level training courses to prepare response personnel.
              (2) OSC or RRT requests for ERT support should be made to the EPA representative on the RRT; EPA Headquarters, Director, Emergency Response Division; or the appropriate EPA regional emergency coordinator.
              (e) The NSF is a special team established by the USCG, including the three USCG Strike Teams, the Public Information Assist Team (PIAT), and the NSFCC. The NSF is available to assist OSCs in their preparedness and response duties.
              (1) The three Strike Teams (Atlantic, Gulf, and Pacific) provide trained personnel and specialized equipment to assist the OSC in training for spill response, stabilizing and containing the spill, and in monitoring or directing the response actions of the responsible parties and/or contractors. The OSC has a specific team designated for initial contact and may contact that team directly for any assistance.
              (2) The NSFCC can provide the following support to the OSC:
              —Technical assistance, equipment and other resources to augment the OSC staff during spill response;
              —Assistance in coordinating the use of private and public resources in support of the OSC during a response to or a threat of a worst case discharge of oil;
              —Review of the ACP, including an evaluation of equipment readiness and coordination among responsible public agencies and private organizations;
              —Assistance in locating spill response resources for both response and planning, using the NSFCC's national and international computerized inventory of spill response resources;
              —Coordination and evaluation of pollution response exercises; and
              —Inspection of district prepositioned pollution response equipment.
              (3) PIAT is an element of the NSFCC staff which is available to assist OSCs to meet the demands for public information during a response or exercise. Its use is encouraged any time the OSC requires outside public affairs support. Requests for PIAT assistance may be made through the NSFCC or NRC.
              (f)(1) The DRG assists the OSC by providing technical assistance, personnel, and equipment, including pre-positioned equipment. Each DRG consists of all Coast Guard personnel and equipment, including marine firefighting equipment, in its district, additional pre-positioned equipment, and a District Response Advisory Team (DRAT) that is available to provide support to the OSC in the event that a spill exceeds local response capabilities. Each DRG:
              (A) Shall provide technical assistance, equipment, and other resources as available when requested by an OSC through the USCG representative to the RRT;
              (B) Shall ensure maintenance of all USCG response equipment within its district;
              (C) May provide technical assistance in the preparation of the ACP; and
              (D) Shall review each of those plans that affect its area of geographic responsibility.

              (2) In deciding where to locate personnel and pre-positioned equipment, the USCG shall give priority emphasis to:
              
              (A) The availability of facilities for loading and unloading heavy or bulky equipment by barge;
              (B) The proximity to an airport capable of supporting large military transport aircraft;
              (C) The flight time to provide response to oil spills in all areas of the Coast Guard district with the potential for marine casualties;
              (D) The availability of trained local personnel capable of responding in an oil spill emergency; and
              (E) Areas where large quantities of petroleum products are transported.
              (g) The NPFC is responsible for implementing those portions of Title I of the OPA that have been delegated to the Secretary of the department in which the Coast Guard is operating. The NPFC is responsible for addressing funding issues arising from discharges and threats of discharges of oil. The NPFC:
              (1) Issues Certificates of Financial Responsibility to owners and operators of vessels to pay for costs and damages that are incurred by their vessels as a result of oil discharges; (2) Provides funding for various response organizations for timely abatement and removal actions related to oil discharges;
              (3) Provides equitable compensation to claimants who sustain costs and damages from oil discharges when the responsible party fails to do so;
              (4) Recovers monies from persons liable for costs and damages resulting from oil discharges to the full extent of liability under the law; and
              (5) Provides funds to initiate natural resources damage assessment.
              (h) The organizational concepts of the national response system discussed above are depicted in Figure 3.
              4.0 Preparedness activities.
              
                4.1 Federal contingency plans. This section summarizes emergency preparedness activities relating to discharges of oil and describes the three levels of contingency planning under the national response system.
              
                4.1.1 National contingency plan. (a) The NCP provides for efficient, coordinated, and effective response to discharges of oil in accordance with the authorities of the CWA. It provides for:
              (1) The national response organization that may be activated in response actions and specifies responsibilities among the federal, state, and local governments and describes resources that are available for response;
              (2) The establishment of requirements for federal, regional, and area contingency plans;
              (3) Procedures for undertaking removal actions pursuant to section 311 of the CWA;
              
                
                EC02AU92.020
              
              (4) Procedures for involving state governments in the initiation, development, selection, and implementation of response actions;
              (5) Listing of federal trustees for natural resources for purposes of the CWA;
              (6) Procedures for the participation of other persons in response actions; and
              (7) National procedures for the use of dispersants and other chemicals in removals under the CWA.
              (b) In implementing the NCP, consideration shall be given to international assistance plans and agreements, security regulations and responsibilities based on international agreements, federal statutes, and executive orders. Actions taken pursuant to the provisions of any applicable international joint contingency plans shall be consistent with the NCP, to the greatest extent possible. The Department of State shall be consulted, as appropriate, prior to taking action which may affect its activities.
              
                4.1.2 Regional contingency plans. The RRTs, working with the states, shall develop federal RCPs for each standard federal region, Alaska, Oceania in the Pacific, and the Caribbean to coordinate timely, effective response by various federal agencies and other organizations to discharges of oil. RCPs shall, as appropriate, include information on all useful facilities and resources in the region, from government, commercial, academic, and other sources. To the greatest extent possible, RCPs shall follow the format of the NCP and be coordinated with state emergency response plans, ACPs, and Title III local emergency response plans. Such coordination should be accomplished by working with the SERCs in the region covered by the RCP. RCPs shall contain lines of demarcation between the inland and coastal zones, as mutually agreed upon by the USCG and the EPA.
              
                4.1.3 Area contingency plans. (a) Under the direction of an OSC and subject to approval by the lead agency, each Area Committee, in consultation with the appropriate RRTs, DRGs, the NSFCC, SSCs, Local Emergency Planning Committees (LEPCs), and SERCs, shall develop an ACP for its designated area. This plan, when implemented in conjunction with other provisions of the NCP, shall be adequate to remove a worst case discharge, and to mitigate or prevent a substantial threat of such a discharge, from a vessel, offshore facility, or onshore facility operating in or near the area.
              (b) The areas of responsibility may include several Title III local planning districts, or parts of such districts. In developing the ACP, the OSC shall coordinate with affected SERCs and LEPCs. The ACP shall provide for a well coordinated response that is integrated and compatible to the greatest extent possible with all appropriate response plans of state, local, and non-federal entities, and especially with Title III local emergency response plans.
              (c) The ACP shall include the following:
              (1) A description of the area covered by the plan, including the areas of special economic or environmental importance that might be impacted by a discharge;
              (2) A description in detail of the responsibilities of an owner or operator and of federal, state, and local agencies in removing a discharge, and in mitigating or preventing a substantial threat of a discharge;
              (3) A list of equipment (including firefighting equipment), dispersants, or other mitigating substances and devices, and personnel available to an owner or operator and federal, state, and local agencies, to ensure an effective and immediate removal of a discharge, and to ensure mitigation or prevention of a substantial threat of a discharge (this may be provided in an appendix or by reference to other relevant emergency plans (e.g., state or LEPC plans), which may include such equipment lists);
              (4) A description of procedures to be followed for obtaining an expedited decision regarding the use of dispersants; and
              (5) A detailed description of how the plan is integrated into other ACPs and tank vessel, offshore facility, and onshore facility response plans approved by the President, and into operating procedures of the NSFCC.
              
                4.1.4 Fish and Wildlife and sensitive environments plan annex. (a) In order to provide for coordinated, immediate and effective protection, rescue, and rehabilitation of, and minimization of risk of injury to, fish and wildlife resources and habitat, Area Committees shall incorporate into each ACP a detailed annex containing a Fish and Wildlife and Sensitive Environments Plan that is consistent with the RCP and NCP. The annex shall be prepared in consultation with the U.S. Fish and Wildlife Service (FWS) and NOAA and other interested natural resource management agencies and parties. It shall address fish and wildlife resources and their habitat, and shall include other areas considered sensitive environments in a separate section of the annex, based upon Area Committee recommendations. The annex shall provide the necessary information and procedures to immediately and effectively respond to discharges that may adversely affect fish and wildlife and their habitat and sensitive environments, including provisions for a response to a worst case discharge. Such information shall include the identification of appropriate agencies and their responsibilities, procedures to notify these agencies following a discharge or threat of a discharge; protocols for obtaining required fish and wildlife permits and other necessary permits, and provisions to ensure compatibility of annex-related activities with removal operations.
              (b) The annex shall:
              (1) Identify and establish priorities for fish and wildlife resources and their habitats and other important sensitive areas requiring protection from any direct or indirect effects from discharges that may occur. These effects include, but are not limited to, any seasonal or historical use, as well as all critical, special, significant or otherwise designated protected areas.
              (2) Provide a mechanism to be used during a spill response for timely identification of protection priorities of those fish and wildlife resources and habitats and sensitive environmental areas that may be threatened or injured by a discharge. These include as appropriate, not only marine and freshwater species, habitats, and their food sources, but also terrestrial wildlife and their habitats that may be affected directly by onshore oil or indirectly by oil-related factors, such as loss or contamination of forage. The mechanism shall also provide for expeditious evaluation and appropriate consultations on the effects to fish and wildlife, their habitat, and other sensitive environments from the application of chemical countermeasures or other countermeasures not addressed under paragraph (3) of this section.

              (3) Identify potential environmental effects on fish and wildlife, their habitat, and other sensitive environments resulting from removal actions or countermeasures, including the option of no removal. Based on this evaluation of potential environmental effects, the annex should establish priorities for application of countermeasure and removal actions to habitats within the geographic region of the ACP. The annex should establish methods to minimize the identified effects on fish and wildlife because of response activities, including, but not limited to, disturbance of sensitive areas and habitats; illegal or inadvertent taking or disturbance of fish and wildlife or specimens by response personnel; and fish and wildlife, their habitat, and environmentally sensitive areas coming in contact with various cleaning or bioremediation agents. Furthermore, the annex should identify the areas where the movement of oiled debris may pose a risk to resident, transient, or migratory fish and wildlife, and other sensitive environments and should discuss measures to be considered for removing such oiled debris in a timely fashion to reduce such risk.
              (4) Provide for pre-approval of application of specific countermeasures or removal actions that, if expeditiously applied, will minimize adverse spill-induced impacts to fish and wildlife resources, their habitat, and other sensitive environments. Such pre-approval plans must be consistent with paragraphs (2) and (3) of this section and subpart J requirements of the NCP, and must have the concurrence of the natural resource trustees.
              (5) Provide monitoring plan(s) to evaluate the effectiveness of different countermeasures or removal actions in protecting the environment. Monitoring should include “set-aside” or “control” areas, where no mitigative actions are taken.
              (6) Identify and plan for the acquisition and utilization of necessary response capabilities for protection, rescue, and rehabilitation of fish and wildlife resources and habitat. This may include appropriately permitted private organizations and individuals with appropriate expertise and experience. The suitable organizations should be identified in cooperation with natural resource law enforcement agencies. Such capabilities shall include, but not be limited to, identification of facilities and equipment necessary for deterring sensitive fish and wildlife from entering oiled areas, and for capturing, holding, cleaning, and releasing injured wildlife. Plans for the provision of such capabilities shall ensure that there is no interference with other OSC removal operations.
              (7) Identify appropriate federal and state agency contacts and alternates responsible for coordination of fish and wildlife rescue and rehabilitation and protection of sensitive environments; identify and provide for required fish and wildlife handling and rehabilitation permits necessary under federal and state laws; and provide guidance on the implementation of law enforcement requirements included under current federal and state laws and corresponding regulations. Requirements include, but are not limited to procedures regarding the capture, transport, rehabilitation, release of wildlife exposed to or threatened by oil, and disposal of contaminated carcasses of wildlife.
              (8) Identify and secure the means for providing, if needed, the minimum required Occupational Safety and Health Administration (OSHA) training for volunteers, including those who assist with injured wildlife.
              (9) Evaluate the compatibility between this annex and non-federal response plans (including those of vessels, facilities and pipelines) on issues affecting fish and wildlife, their habitat, and sensitive environments.
              4.2 OPA facility and vessel response plans
              This section describes and cross-references the regulations that implement section 311(j)(5) of the CWA. A tank vessel, as defined under section 2101 of title 46, U.S. Code, an offshore facility, and an onshore facility that, because of its location, could reasonably expect to cause substantial harm to the environment by discharging into or on the navigable waters, adjoining shorelines, or exclusive economic zone must prepare and submit a plan for responding, to the maximum extent practicable, to a worst case discharge, and to a substantial threat of such a discharge, of oil or a hazardous substance. These response plans are required to be consistent with applicable Area Contingency Plans. These regulations are codified as follows:
              (a) For tank vessels, these regulations are codified in 33 CFR part 155;
              (b) For offshore facilities, these regulations are codified in 30 CFR part 254;
              (c) For non-transportation related onshore facilities, these regulations are codified in 40 CFR part 112.20;
              (d) For transportation-related onshore facilities, these regulations are cofidied in 33 CFR part 154;
              (e) For pipeline facilities, these regulations are codified in 49 CFR part 194; and
              (f) For rolling stock, these regulations are codified in 49 CFR part 106 et al.
              4.3 Relation to others plans.
              
                4.3.1 Federal response plans. In the event of a declaration of a major disaster by the President, the FEMA may activate the Federal Response Plan (FRP). A Federal Coordinating Officer (FCO), designated by the President, may implement the FRP and coordinate and direct emergency assistance and disaster relief of impacted individuals, business, and public services under the Robert T. Stafford Disaster Relief Act. Delivery of federal assistance is facilitated through twelve functional annexes to the FRP known as Emergency Support Functions (ESFs). EPA coordinates activities under ESF #10—Hazardous Materials, which addresses preparedness and response to hazardous materials and oil incidents caused by a natural disaster or other catastrophic event. In such cases, the OSC should coordinate response activities with the FCO, through the incident-specific ESF #10 Chair, to ensure consistency with federal disaster assistance activities.
              
                4.3.2 Tank Vessel and Facility Response Plans. (a) Under CWA section 311(j)(5), tank vessels, offshore facilities, and certain onshore facilities are required to prepare and submit response plans for review and approval by the President for the carriage, storage, and transportation of oil and hazardous substances. Separate regulations published by the appropriate federal agencies provide for required response plan development and/or approval.
              (b) These plans shall be developed to coordinate responsible party actions with the OSC and the ACP response strategies, for response to oil discharges within the inland and coastal zones of the United States.
              4.4 Pre-approval authority.
              (a) RRTs and Area Committees shall address, as part of their planning activities, the desirability of using appropriate dispersants, surface washing agents, surface collecting agents, bioremediation agents, or miscellaneous oil spill control agents listed on the NCP Product Schedule, and the desirability of using appropriate burning agents. RCPs and ACPs shall, as appropriate, include applicable preauthorization plans and address the specific contexts in which such products should and should not be used. In meeting the provisions of this paragraph, preauthorization plans may address factors such as the potential sources and types of oil that might be spilled, the existence and location of environmentally sensitive resources that might be impacted by spilled oil, available product and storage locations, available equipment and adequately trained operators, and the available means to monitor product application and effectiveness. The RRT representatives from EPA and the states with jurisdiction over the waters of the area to which a preauthorization plan applies and the DOC and DOI natural resource trustees shall review and either approve, disapprove, or approve with modification the preauthorization plans developed by Area Committees, as appropriate. Approved preauthorization plans shall be included in the appropriate RCPs and ACPs. If the RRT representatives from EPA and the states with jurisdiction over the waters of the area to which a preauthorization plan applies and the DOC and DOI natural resource trustees approve in advance the use of certain products under specified circumstances as described in the preauthorization plan, the OSC may authorize the use of the products without obtaining the specific concurrences described in paragraphs (b) and (c) of this section.
              (b) For spill situations that are not addressed by the preauthorization plans developed pursuant to paragraph (a) of this section, the OSC, with the concurrence of the EPA representative to the RRT and, as appropriate, the concurrence of the RRT representatives from the states with jurisdiction over the navigable waters threatened by the discharge, and in consultation with the DOC and DOI natural resource trustees, when practicable, may authorize the use of dispersants, surface washing agents, surface collecting agents, bioremediation agents, or miscellaneous oil spill control agents on the oil discharge, provided that the products are listed on the NCP Product Schedule.
              (c) The OSC, with the concurrence of the EPA representative to the RRT and, as appropriate, the concurrence of the RRT representatives from the states with jurisdiction over the navigable waters threatened by the discharge, and in consultation with the DOC and DOI natural resource trustees, when practicable, may authorize the use of burning agents on a case-by-case basis.
              (d) The OSC may authorize the use of any dispersant, surface washing agent, surface collecting agent, other chemical agent, burning agent, bioremediation agent, or miscellaneous oil spill control agent, including products not listed on the NCP Product Schedule, without obtaining the concurrence of the EPA representative to the RRT and, as appropriate, the RRT representatives from the states with jurisdiction over the navigable waters threatened by the discharge, when, in the judgment of the OSC, the use of the product is necessary to prevent or substantially reduce a hazard to human life. Whenever the OSC authorizes the use of a product pursuant to this paragraph, the OSC is to inform the EPA RRT representative and, as appropriate, the RRT representatives from the affected states and, when practicable, the DOC/DOI natural resource trustees of the use of a product, including products not on the Schedule, as soon as possible. Once the threat to human life has subsided, the continued use of a product shall be in accordance with paragraphs (a), (b), and (c) of this section.
              (e) Sinking agents shall not be authorized for application to oil discharges.
              (f) When developing preauthorization plans, RRTs may require the performance of supplementary toxicity and effectiveness testing of products, in addition to the test methods specified in § 300.915 and described in appendix C to part 300, due to existing site-specific or area-specific concerns.
              
                4.5 Area response drills. The OSC periodically shall conduct drills of removal capability (including fish and wildlife response), without prior notice, in areas for which ACPs are required and under relevant tank vessel and facility response plans.
              
              5.0 Response operations.
              (a) The OSC shall direct response efforts and coordinate all other efforts at the scene of a discharge. As part of the planning and preparation for response, OSCs shall be predesignated by the regional or district head of the lead agency.
              (b) The first federal official affiliated with an NRT member agency to arrive at the scene of a discharge should coordinate activities under the NCP and is authorized to initiate, in consultation with the OSC, any necessary actions normally carried out by the OSC until the arrival of the predesignated OSC. This official may initiate federal OSLTF-financed actions only as authorized by the OSC or, if the OSC is unavailable, the authorized representative of the lead agency.
              (c) The OSC shall, to the extent practicable, collect pertinent facts about the discharge, such as its source and cause; the identification of responsible parties; the nature, amount, and location of discharged materials; the probable direction and time of travel of discharged materials; whether the discharge is a worst case discharge; the pathways to human and environmental exposure; the potential impact on human health, welfare, and safety and the environment; whether the discharge poses a substantial threat to the public health or welfare; the potential impact on natural resources and property which may be affected; priorities for protecting human health and welfare and the environment; and appropriate cost documentation.
              (d) The OSC's efforts shall be coordinated with other appropriate federal, state, local, and private response agencies. OSCs may designate capable persons from federal, state, or local agencies to act as their on-scene representatives. State and local governments, however, are not authorized to take actions under subpart D of the NCP that involve expenditures of the OSLTF unless an appropriate contract or cooperative agreement has been established.
              (e) The OSC should consult regularly with the RRT and NSFCC, as appropriate, in carrying out the NCP and keep the RRT and NSFCC, as appropriate, informed of activities under the NCP.
              (f) The OSC should evaluate incoming information and immediately advise FEMA of potential major disaster situations.
              (g) The OSC is responsible for addressing worker health and safety concerns at a response scene.
              (h) In those instances where a possible public health emergency exists, the OSC should notify the HHS representative to the RRT. Throughout response actions, the OSC may call upon the OSHA and HHS representative for assistance on worker health and safety issues.
              (i) All federal agencies should plan for emergencies and develop procedures for dealing with oil discharges and releases of hazardous substances, pollutants, or contaminants from vessels and facilities under their jurisdiction. All federal agencies, therefore, are responsible for designating the office that coordinates response to such incidents in accordance with the NCP and applicable federal regulations and guidelines.
              (j)(1) The OSC shall ensure that the natural resource trustees are promptly notified of discharges.
              (2) The OSC shall coordinate all response activities with the affected natural resource trustees and shall consult with the affected trustees on the appropriate removal action to be taken.
              (3) Where the OSC becomes aware that a discharge may affect any endangered or threatened species, or their habitat, the OSC shall consult with DOI, DOC/NOAA, and, if appropriate, the cognizant federal land managing agency.
              (k) The OSC shall submit pollution reports (POLREPs) to the RRT and other appropriate agencies as significant developments occur during response actions, through communications networks or procedures agreed to by the RRT and covered in the RCP.
              (l) The OSC should ensure that all appropriate public and private interests are kept informed and that their concerns are considered throughout a response, to the extent practicable.
              
                5.1 Phase I—Discovery or notification. (a) A discharge of oil may be discovered through:
              (1) A report submitted by the person in charge of a vessel or facility, in accordance with statutory requirements;
              (2) Deliberate search by patrols;
              (3) Random or incidental observation by government agencies or the public; or
              (4) Other sources.
              (b) Any person in charge of a vessel or a facility shall, as soon as he or she has knowledge of any discharge from such vessel or facility in violation of section 311(b)(3) of the CWA, immediately notify the NRC. Notification shall be made to the NRC Duty Officer, HQ USCG, Washington, DC, telephone (800) 424-8802 or (202) 267-2675. If direct reporting to the NRC is not practicable, reports may be made to the USCG or EPA predesignated OSC for the geographic area where the discharge occurs. The EPA predesignated OSC may also be contacted through the regional 24-hour emergency response telephone number. All such reports shall be promptly relayed to the NRC. If it is not possible to notify the NRC or predesignated OSC immediately, reports may be made immediately to the nearest Coast Guard unit. In any event, such person in charge of the vessel or facility shall notify the NRC as soon as possible.

              (c) Any other person shall, as appropriate, notify the NRC of a discharge of oil.
              
              (d) Upon receipt of a notification of discharge, the NRC shall promptly notify the OSC. The OSC shall ensure notification of the appropriate state agency of any state which is, or may reasonably be expected to be, affected by the discharge. The OSC shall then proceed with the following phases as outlined in the RCP and ACP.
              
                5.2 Phase II—Preliminary assessment and initiation of action
              
              (a) The OSC is responsible for promptly initiating a preliminary assessment.
              (b) The preliminary assessment shall be conducted using available information, supplemented where necessary and possible by an on-scene inspection. The OSC shall undertake actions to:
              (1) Evaluate the magnitude and severity of the discharge or threat to public health or welfare or the environment;
              (2) Assess the feasibility of removal; and
              (3) To the extent practicable, identify potentially responsible parties.
              (c) Where practicable, the framework for the response management structure is a system (e.g., a unified command system), that brings together the functions of the federal government, the state government, and the responsible party to achieve an effective and efficient response, where the OSC maintains authority.
              (d) Except in a case when the OSC is required to direct the response to a discharge that may pose a substantial threat to the public health or welfare (including, but not limited to fish, shellfish, wildlife, other natural resources, and the public and private beaches and shorelines of the United States), the OSC may allow the responsible party to voluntarily and promptly perform removal actions, provided the OSC determines such actions will ensure an effective and immediate removal of the discharge or mitigation or prevention of a substantial threat of a discharge. If the responsible party does conduct the removal, the OSC shall ensure adequate surveillance over whatever actions are initiated. If effective actions are not being taken to eliminate the threat, or if removal is not being properly done, the OSC should, to the extent practicable under the circumstances, so advise the responsible party. If the responsible party does not respond properly, the OSC shall take appropriate response actions and should notify the responsible party of the potential liability for federal response costs incurred by the OSC pursuant to the OPA and CWA. Where practicable, continuing efforts should be made to encourage response by responsible parties.
              (1) In carrying out a response under this section, the OSC may:
              (A) Remove or arrange for the removal of a discharge, and mitigate or prevent a substantial threat of a discharge, at any time;
              (B) Direct or monitor all federal, state, and private actions to remove a discharge; and
              (C) Remove and, if necessary, destroy a vessel discharging, or threatening to discharge, by whatever means are available.
              (2) If the discharge results in a substantial threat to the public health or welfare of the United States (including, but not limited to fish, shellfish, wildlife, other natural resources, and the public and private beaches and shorelines of the United States), the OSC must direct all response efforts, as provided in section 5.3.4 of this appendix. The OSC should declare as expeditiously as practicable to spill response participants that the federal government will direct the response. The OSC may act without regard to any other provision of the law governing contracting procedures or employment of personnel by the federal government in removing or arranging for the removal of such a discharge.

              (e) The OSC shall ensure that the natural resource trustees are promptly notified in the event of any discharge of oil, to the maximum extent practicable as provided in the Fish and Wildlife and Sensitive Environments Plan annex to the ACP for the area in which the discharge occurs. The OSC and the trustees shall coordinate assessments, evaluations, investigations, and planning with respect to appropriate removal actions. The OSC shall consult with the affected trustees on the appropriate removal action to be taken. The trustees will provide timely advice concerning recommended actions with regard to trustee resources potentially affected. The trustees also will assure that the OSC is informed of their activities in natural resource damage assessment that may affect response operations. The trustees shall assure, through the lead administrative trustee, that all data from the natural resource damage assessment activities that may support more effective operational decisions are provided in a timely manner to the OSC. When circumstances permit, the OSC shall share the use of non-monetary response resources (i.e., personnel and equipment) with the trustees, provided trustee activities do not interfere with response actions. The lead administrative trustee facilitates effective and efficient communication between the OSC and the other trustees during response operations and is responsible for applying to the OSC for non-monetary federal response resources on behalf of all trustees. The lead administrative trustee is also responsible for applying to the National Pollution Funds Center for funding for initiation of damage assessment for injuries to natural resources.
              5.3 Patterns of response.
              
                5.3.1 Determinations to initiate response and special conditions.
              

              (a) In accordance with the CWA, the Administrator of EPA or the Secretary of the department in which the USCG is operating, as appropriate, is authorized to act for the United States to take response measures deemed necessary to protect the public health or welfare or environment from discharges of oil.
              (b) The Administrator of EPA or the Secretary of the department in which the USCG is operating, as appropriate, is authorized to initiate and, in the case of a discharge posing a substantial threat to public health or welfare is required to initiate and direct, appropriate response activities when the Administrator or Secretary determines that any oil is discharged or there is a substantial threat of such discharge from any vessel or offshore or onshore facility into or on the navigable waters of the United States, on the adjoining shorelines to the navigable waters, into or on the waters of the exclusive economic zone, or that may affect natural resources belonging to, appertaining to, or under exclusive management authority of the United States.
              (c) In addition to any actions taken by a state or local government, the Administrator of EPA or the Secretary of the department in which the USCG is operating may request the U.S. Attorney General to secure the relief from any person, including the owner or operator of the vessel or facility necessary to abate a threat or, after notice to the affected state, take any other action authorized by section 311 of the CWA, including issuing administrative orders, that may be necessary to protect the public health or welfare, if the Administrator or Secretary determines that there may be an imminent and substantial threat to the public health or welfare or the environment of the United States, including fish, shellfish, and wildlife, public and private property, shorelines, beaches, habitats, and other living and nonliving natural resources under the jurisdiction or control of the United States, because of an actual or threatened discharge of oil from any vessel or offshore or onshore facility into or upon the navigable waters of the United States.
              (d) Response actions to remove discharges originating from operations conducted subject to the Outer Continental Shelf Lands Act shall be in accordance with the NCP.
              (e) Where appropriate, when a discharge involves radioactive materials, the lead or support federal agency shall act consistent with the notification and assistance procedures described in the appropriate Federal Radiological Plan. For the purpose of the NCP, the Federal Radiological Emergency Response Plan (FRERP) (50 FR 46542, November 8, 1985) is the appropriate plan. Most radiological discharges and releases do not result in FRERP activation and should be handled in accordance with the NCP. However, releases from nuclear incidents subject to requirements for financial protection established by the Nuclear Regulatory Commission under the Price-Anderson amendments (section 170) of the Atomic Energy Act are specifically excluded from CERCLA and NCP requirements.
              (f) Removal actions involving nuclear weapons should be conducted in accordance with the joint Department of Defense, Department of Energy, and FEMA Agreement for Response to Nuclear Incidents and Nuclear Weapons Significant Incidents (January 8, 1981).
              (g) If the situation is beyond the capability of state and local governments and the statutory authority of federal agencies, the President may, under the Disaster Relief Act of 1974, act upon a request by the Governor and declare a major disaster or emergency and appoint a FCO to coordinate all federal disaster assistance activities. In such cases, the OSC would continue to carry out OSC responsibilities under the NCP, but would coordinate those activities with the FCO to ensure consistency with other federal disaster assistance activities.
              (h) In the event of a declaration of a major disaster by the President, FEMA may activate the FRP. An FCO, designated by the President, may implement the FRP and coordinate and direct emergency assistance and disaster relief of impacted individuals, business, and public services under the Robert T. Stafford Disaster Relief Act. Delivery of federal assistance is facilitated through twelve functional annexes to the FRP known as ESFs. EPA coordinates activities under ESF #10—Hazardous Materials, which addresses preparedness and response to hazardous materials and oil incidents caused by a natural disaster or other catastrophic event. In such cases, the OSC/RPM should coordinate response activities with the FCO, through the incident-specific ESF #10 Chair, to ensure consistency with federal disaster assistance activities.
              
                5.3.2 General pattern of response. (a) When the OSC receives a report of a discharge, actions normally should be taken in the following sequence:
              (1) Investigate the report to determine pertinent information such as the threat posed to public health or welfare or the environment, the type and quantity of polluting material, and the source of the discharge.
              (2) Officially classify the size (i.e., minor, medium, major) and type (i.e., substantial threat to the public health or welfare, worst case discharge) of the discharge and determine the course of action to be followed to ensure effective and immediate removal, mitigation, or prevention of the discharge. Some discharges that are classified as a substantial threat to the public health or welfare may be further classified as a spill of national significance by the Administrator of EPA or the Commandant of the USCG. The appropriate course of action may be prescribed in 5.3.4, 5.3.5, and 5.3.6 of this appendix.
              
              (A) When the reported discharge is an actual or potential major discharge, the OSC shall immediately notify the RRT and the NRC.
              (B) When the investigation shows that an actual or potential medium discharge exists, the OSC shall recommend activation of the RRT, if appropriate.
              (C) When the investigation shows that an actual or potential minor discharge exists, the OSC shall monitor the situation to ensure that proper removal action is being taken.
              (3) If the OSC determines that effective and immediate removal, mitigation, or prevention of a discharge can be achieved by private party efforts, and where the discharge does not pose a substantial threat to the public health or welfare, determine whether the responsible party or other person is properly carrying out removal. Removal is being done properly when:
              (A) The responsible party is applying the resources called for in its response plan to effectively and immediately remove, minimize, or mitigate threat(s) to public health and welfare and the environment; and
              (B) The removal efforts are in accordance with applicable regulations, including the NCP. Even if the OSC supplements responsible party resources with government resources, the spill response will not be considered improper, unless specifically determined by the OSC.
              (4) Where appropriate, determine whether a state or political subdivision thereof has the capability to carry out any or all removal actions. If so, the OSC may arrange funding to support these actions.
              (5) Ensure prompt notification of the trustees of affected natural resources in accordance with the applicable RCP and ACP.
              (b) Removal shall be considered complete when so determined by the OSC in consultation with the Governor or Governors of the affected states. When the OSC considers removal complete, OSLTF removal funding shall end. This determination shall not preclude additional removal actions under applicable state law.
              
                5.3.3 Containment, countermeasures, and cleanup. (a) Defensive actions shall begin as soon as possible to prevent, minimize, or mitigate threat(s) to the public health or welfare or the environment. Actions may include but are not limited to: analyzing water samples to determine the source and spread of the oil; controlling the source of discharge; source and spread control or salvage operations; placement of physical barriers to deter the spread of the oil and to protect natural resources and sensitive ecosystems; measuring and sampling; control of the water discharged from upstream impoundment; and the use of chemicals and other materials in accordance with subpart J of part 300 of the NCP to restrain the spread of the oil and mitigate its effects. The ACP should be consulted for procedures to be followed for obtaining an expedited decision regarding the use of dispersants and other products listed on the NCP Product Schedule.
              (b) As appropriate, actions shall be taken to recover the oil or mitigate its effects. Of the numerous chemical or physical methods that may be used, the chosen methods shall be the most consistent with protecting public health and welfare and the environment. Sinking agents shall not be used.
              (c) Oil and contaminated materials recovered in cleanup operations shall be disposed of in accordance with the RCP, ACP, and any applicable laws, regulations, or requirements. RRT and Area Committee guidelines may identify the disposal options available during an oil spill response and may describe what disposal requirements are mandatory or may not be waived by the OSC. ACP guidelines should address: the sampling, testing, and classifying of recovered oil and oiled debris; the segregation and stockpiling of recovered oil and oiled debris; prior state disposal approvals and permits; and the routes; methods (e.g. recycle/reuse, on-site burning, incineration, landfilling, etc.); and sites for the disposal of collected oil, oiled debris, and animal carcasses; procedures for obtaining waivers, exemptions, or authorizations associated with handling or transporting waste materials. The ACPs may identify a hierachy of preferences for disposal alternatives, with recycling (reprocessing) being the most preferred, and other alternatives preferred based on priorities for health or the environment.
              
                5.3.4 Response to a substantial threat to the public health or welfare. (a) The OSC shall determine whether a discharge results in a substantial threat to public health or welfare (including, but not limited to, fish, shellfish, wildlife, other natural resources, the public and private beaches, and shorelines of the United States). Factors to be considered by the OSC in making this determination include, but are not limited to, the size of the discharge, the character of the discharge, and the nature of the threat to public health or welfare. Upon obtaining such information, the OSC shall conduct an evaluation of the threat posed, based on the OSC's experience in assessing other discharges and consultation with senior lead agency officials and readily available authorities on issues outside the OSC's technical expertise.

              (b) If the investigation by the OSC shows that the discharge poses or may present a substantial threat to public health or welfare, the OSC shall direct all federal, state, or private actions to remove the discharge or to mitigate or prevent the threat of such a discharge, as appropriate. In directing the response in such cases, the OSC may act without regard to any other provision of law governing contracting procedures or employment of personnel by the federal government to:
              (1) Remove or arrange for the removal of the discharge;
              (2) Mitigate or prevent the substantial threat of the discharge; and
              (3) Remove and, if necessary, destroy a vessel discharging, or threatening to discharge, by whatever means are available.
              (c) In the case of a substantial threat to the public health or welfare, the OSC shall:
              (1) Assess opportunities for the use of various special teams and other assistance, including the use of the services of the NSFCC, as appropriate;
              (2) Request immediate activation of the RRT; and
              (3) Take whatever additional response actions are deemed appropriate, including but not limited to implementation of the ACP or relevant tank vessel or facility response plan.
              (d) When requested by the OSC, the lead agency or RRT shall dispatch appropriate personnel to the scene of the discharge to assist the OSC. This assistance may include technical support in the agency's areas of expertise and disseminating information to the public. The lead agency shall ensure that a contracting officer is available on scene, at the request of the OSC.
              
                5.3.5 Enhanced activities during a spill of national significance. (a) A discharge may be classified as an SONS by the Administrator of EPA for discharges occurring in the inland zone and the Commandant of the USCG for discharges occurring in the coastal zone.
              (b) For an SONS in the inland zone, the EPA Administrator may name a senior Agency official to assist the OSC in: (1) Communicating with affected parties and the public; and (2) coordinating federal, state, local, and international resources at the national level. This strategic coordination will involve, as appropriate, the NRT, RRT(s), the Governor(s) of affected state(s), and the mayor(s) or other chief executive(s) of local government(s).
              (c) For an SONS in the coastal zone, the USCG Commandant may name a National Incident Commander (NIC) who will assume the role of the OSC in: (1) Communicating with affected parties and the public; and (2) coordinating federal, state, local, and international resources at the national level. This strategic coordination shall involve, as appropriate, the NRT, RRT(s), the Governor(s) of affected state(s), and the mayor(s) or other chief executive(s) of local government(s).
              
                5.3.6 Response to worst case discharges. (a) If the investigation by the OSC shows that a discharge is a worst case discharge as defined in the ACP, or there is a substantial threat of such a discharge, the OSC shall:
              (1) Notify the NSFCC;
              (2) Require, where applicable, implementation of the worst case portion of an approved tank vessel or facility response plan;
              (3) Implement the worst case portion of the ACP, if appropriate; and
              (4) Take whatever additional response actions are deemed appropriate.
              (b) Under the direction of the OSC, the NSFCC shall coordinate use of private and public personnel and equipment, including strike teams, to remove a worst case discharge and mitigate or prevent a substantial threat of such a discharge.
              
                5.3.7 Multi-regional responses. (a) If a discharge moves from the area covered by one ACP or RCP into another area, the authority for response actions should likewise shift. If a discharge affects areas covered by two or more ACPs or RCPs, the response mechanisms of each applicable plan may be activated. In this case, response actions of all regions concerned shall be fully coordinated as detailed in the RCPs and ACPs.
              (b) There shall be only one OSC at any time during the course of a response operation. Should a discharge affect two or more areas, EPA, the USCG, DOD, DOE, or other lead agency, as appropriate, shall give prime consideration to the area vulnerable to the greatest threat, in determining which agency should provide the OSC. The RRT shall designate the OSC if the RRT member agencies who have response authority within the affected areas are unable to agree on the designation. The NRT shall designate the OSC if members of one RRT or two adjacent RRTs are unable to agree on the designation.
              
                5.3.8 Worker health and safety. (a) Response actions under the NCP shall comply with the provisions for response action worker safety and health in 29 CFR 1910.120. The national response system meets the requirements of 29 CFR 1910.120 concerning use of an incident command system.
              (b) In a response action taken by a responsible party, the responsible party must assure that an occupational safety and health program consistent with 29 CFR 1910.120 is made available for the protection of workers at the response site.
              (c) In a response taken under the NCP by a lead agency, an occupational safety and health program should be made available for the protection of workers at the response site, consistent with, and to the extent required by, 29 CFR 1910.120. Contracts relating to a response action under the NCP should contain assurances that the contractor at the response site will comply with this program and with any applicable provisions of the Occupational Safety and Health Act of 1970 (OSH Act) and state laws with plans approved under section 18 of the OSH Act.

              (d) When a state, or political subdivision of a state, without an OSHA-approved state plan is the lead agency for response, the state or political subdivision must comply with standards in 40 CFR part 311, promulgated by the EPA pursuant to section 126(f) of the Superfund Amendments and Reauthorization Act of 1986 (SARA).
              (e) Requirements, standards, and regulations of the OSH Act and of state OSH laws not directly referenced in paragraphs (a) through (d) of this section, must be complied with where applicable. Federal OSH Act requirements include, among other things, Construction Standards (29 CFR part 1926), General Industry Standards (29 CFR part 1910), and the general duty requirement of section 5(a)(1) of the OSH Act (29 U.S.C. 654(a)(1)). No action by the lead agency with respect to response activities under the NCP constitutes an exercise of statutory authority within the meaning of section 4(b)(1) of the OSH Act. All governmental agencies and private employers are directly responsible for the health and safety of their own employees.
              5.4 Disposal
              Oil recovered in cleanup operations shall be disposed of in accordance with the RCP, ACP, and any applicable laws, regulations, or requirements. RRT and ACP guidelines may identify the disposal plans to be followed during an oil spill response and may address: the sampling, testing, and classifying of recovered oil and oiled debris; the segregation and stockpiling of recovered oil and oiled debris; prior state disposal approvals and permits; and the routes; methods (e.g., recycle/reuse, on-site burning, incineration, landfilling, etc.); and sites for the disposal of collected oil, oiled debris, and animal carcasses.
              5.5 Natural Resource Trustees
              
                5.5.1 Damage assessment. (a) Upon notification or discovery of injury to, destruction of, loss of, or threat to natural resources, trustees may, pursuant to section 1006 of the OPA, take the following actions as appropriate:
              (1) Conduct a preliminary survey of the area affected by the discharge to determine if trust resources under their jurisdiction are, or potentially may be, affected;
              (2) Cooperate with the OSC in coordinating assessments, investigations, and planning;
              (3) Carry out damage assessments; or
              (4) Devise and carry out a plan for restoration, rehabilitation, replacement, or acquisition of equivalent natural resources. In assessing damages to natural resources, the federal, state, and Indian tribe trustees have the option of following the procedures for natural resource damage assessments located at 43 CFR part 11.
              (b) Upon notification or discovery of injury to, destruction of, loss of, or loss of use of, natural resources, or the potential for such, resulting from a discharge of oil occurring after August 18, 1990, the trustees, pursuant to section 1006 of the OPA, are to take the following actions:
              (1) In accordance with OPA section 1006(c), determine the need for assessment of natural resource damages, collect data necessary for a potential damage assessment, and, where appropriate, assess damages to natural resources under their trusteeship; and
              (2) As appropriate, and subject to the public participation requirements of OPA section 1006(c), develop and implement a plan for the restoration, rehabilitation, replacement, or acquisition of the equivalent, of the natural resources under their trusteeship.
              (c)(1) The trustees, consistent with procedures specified in the Fish and Wildlife and Sensitive Environments Annex to the Area Contingency Plan, shall provide timely advice on recommended actions concerning trustee resources that are potentially affected by a discharge of oil. This may include providing assistance to the OSC in identifying/recommending pre-approved response techniques and in predesignating shoreline types and areas in ACPs.
              (2) The trustees shall assure, through the lead administrative trustee, that the OSC is informed of their activities regarding natural resource damage assessment that may affect response operations in order to assure coordination and minimize any interference with such operations. The trustees shall assure, through the lead administrative trustee, that all data from the natural resource damage assessment activities that may support more effective operational decisions are provided in a timely manner to the OSC.
              (3) The OSC deploys federal response resources, including but not limited to aircraft, vessels, and booms to contain and remove discharged oil. When circumstances permit, the OSC shall share the use of federal response resources with the trustees, providing trustee activities do not interfere with response actions. The lead administrative trustee facilitates effective and efficient communication between the OSC and the other trustees during response operations and is responsible for applying to the OSC for non-monetary federal response resources on behalf of all trustees. The lead administrative trustee is also responsible for applying to the National Pollution Funds Center for funding for initiation of damage assessment for injuries to natural resources.
              (d) The authority of federal trustees includes, but is not limited to the following actions:
              (1) Requesting that the Attorney General seek compensation from the responsible parties for the damages assessed and for the costs of an assessment and of restoration planning;

              (2) Participating in negotiations between the United States and potentially responsible parties (PRPs) to obtain PRP-financed or PRP-conducted assessments and restorations for injured resources or protection for threatened resources and to agree to covenants not to sue, where appropriate; and
              (3) Initiating damage assessments, as provided in OPA section 6002.
              (e) Actions which may be taken by any trustee pursuant to section 311(f)(5) of the CWA or section 1006 of the OPA include, but are not limited to, any of the following:
              (1) Requesting that an authorized agency issue an administrative order or pursue injunctive relief against the parties responsible for the discharge; or
              (2) Requesting that the lead agency remove, or arrange for the removal of any oil from a contaminated medium pursuant to section 311 of the CWA.
              
                5.5.2 Lead administrative trustee. The lead administrative trustee is a natural resource trustee who is designated on an incident-by-incident basis and chosen by the other trustees whose natural resources are affected by the incident. The lead administrative trustee facilitates effective and efficient communication between the OSC and the other trustees during response operations and is responsible for applying to the OSC for non-monetary federal response resources on behalf of all trustees. The lead administrative trustee is also responsible for applying to the National Pollution Funds Center for funding for initiation of damage assessment for injuries to natural resources.
              
                5.5.3 OSC coordination. (a) The OSC shall ensure that the natural resource trustees are promptly notified in the event of any discharge of oil, to the maximum extent practicable, as provided in the Fish and Wildlife and Sensitive Environments Plan annex to the ACP for the area in which the discharge occurs. The OSC and the trustees shall coordinate assessments, evaluations, investigations, and planning with respect to appropriate removal actions. The OSC shall consult with the affected trustees on the appropriate removal action to be taken.
              (b) The trustees will provide timely advice concerning recommended actions with regard to trustee resources that are potentially affected. This may include providing assistance to the OSC in identifying/recommending pre-approved response techniques, and in predesignating shoreline types and areas in ACPs.
              (c) The trustees also will assure that the OSC is informed of their activities regarding natural resource damage assessment that may affect response operations.
              
                5.5.4 Dissemination of information. (a) When an incident occurs, it is imperative to give the public prompt, accurate information on the nature of the incident and the actions underway to mitigate the damage. OSCs and community relations personnel should ensure that all appropriate public and private interests are kept informed and that their concerns are considered throughout a response. They should coordinate with available public affairs/community relations resources to carry out this responsibility by establishing, as appropriate, a Joint Information Center bringing together resources from federal and state agencies and the responsible party.
              (b) An on-scene news office may be established to coordinate media relations and to issue official federal information on an incident. Whenever possible, it will be headed by a representative of the lead agency. The OSC determines the location of the on-scene news office, but every effort should be made to locate it near the scene of the incident. If a participating agency believes public interest warrants the issuance of statements and an on-scene news office has not been established, the affected agency should recommend its establishment. All federal news releases or statements by participating agencies should be cleared through the OSC. Information dissemination relating to natural resource damage assessment activities shall be coordinated through the lead administrative trustee. The designated lead administrative trustee may assist the OSC by disseminating information on issues relating to damage assessment activities. Following termination of the removal activity, information dissemination on damage assessment activities shall be through the lead administrative trustee.
              
                5.5.5 Responsibilities of trustees. (a) Where there are multiple trustees, because of coexisting or contiguous natural resources or concurrent jurisdictions, they should coordinate and cooperate in carrying out these responsibilities.
              (b) Trustees are responsible for designating to the RRTs and the Area Committees, for inclusion in the RCP and the ACP, appropriate contacts to receive notifications from the OSCs of discharges.
              (c)(1) Upon notification or discovery of injury to, destruction of, loss of, or threat to natural resources, trustees may, pursuant to section 311(f)(5) of the CWA, take the following or other actions as appropriate:
              (A) Conduct a preliminary survey of the area affected by the discharge or release to determine if trust resources under their jurisdiction are, or potentially may be, affected;
              (B) Cooperate with the OSC in coordinating assessments, investigations, and planning;
              (C) Carry out damage assessments; or

              (D) Devise and carry out a plan for restoration, rehabilitation, replacement, or acquisition of equivalent natural resources. In assessing damages to natural resources, the federal, state, and Indian tribe trustees have the option of following the procedures for natural resource damage assessments located at 43 CFR part 11.
              
              (2) Upon notification or discovery of injury to, destruction of, loss of, or loss of use of, natural resources, or the potential for such, resulting from a discharge of oil occurring after August 18, 1990, the trustees, pursuant to section 1006 of the OPA, are to take the following actions:
              (A) In accordance with OPA section 1006(c), determine the need for assessment of natural resource damages, collect data necessary for a potential damage assessment, and, where appropriate, assess damages to natural resources under their trusteeship; and
              (B) As appropriate, and subject to the public participation requirements of OPA section 1006(c), develop and implement a plan for the restoration, rehabilitation, replacement, or acquisition of the equivalent, of the natural resources under their trusteeship;
              (3)(A) The trustees, consistent with procedures specified in the Fish and Wildlife and Sensitive Environments Annex to the Area Contingency Plan, shall provide timely advice on recommended actions concerning trustee resources that are potentially affected by a discharge of oil. This may include providing assistance to the OSC in identifying/recommending pre-approved response techniques and in predesignating shoreline types and areas in ACPs.
              (B) The trustees shall assure, through the lead administrative trustee, that the OSC is informed of their activities regarding natural resource damage assessment that may affect response operations in order to assure coordination and minimize any interference with such operations. The trustees shall assure, through the lead administrative trustee, that all data from the natural resource damage assessment activities that may support more effective operational decisions are provided in a timely manner to the OSC.
              (C) When circumstances permit, the OSC shall share the use of federal response resources (including but not limited to aircraft, vessels, and booms to contain and remove discharged oil) with the trustees, providing trustee activities do not interfere with response actions. The lead administrative trustee facilitates effective and efficient communication between the OSC and the other trustees during response operations and is responsible for applying to the OSC for non-monetary federal response resources on behalf of all trustees. The lead administrative trustee also is responsible for applying to the National Pollution Funds Center for funding for initiation of damage assessment for injuries to natural resources.
              (d) The authority of federal trustees includes, but is not limited to the following actions:
              (1) Requesting that the Attorney General seek compensation from the responsible parties for the damages assessed and for the costs of an assessment and of restoration planning; and
              (2) Initiating damage assessments, as provided in OPA section 6002.
              (e) Actions which may be taken by any trustee pursuant to section 1006 of the OPA include, but are not limited to, any of the following:
              (1) Requesting that an authorized agency issue an administrative order or pursue injunctive relief against the parties responsible for the discharge or release; or
              (2) Requesting that the lead agency remove, or arrange for the removal of, or provide for remedial action with respect to, any oil from a contaminated medium pursuant to section 311 of CWA.
              5.6 Oil spill liability trust fund.
              
                5.6.1 Funding. (a) The OSLTF is available under certain circumstances to fund removal of oil performed under section 311 of the CWA. Those circumstances and the procedures for accessing the OSLTF are described in 33 CFR subchapter M. The responsible party is liable for costs of federal removal and damages in accordance with section 311(f) of the CWA, section 1002 of the OPA, and other federal laws.
              (b) Response actions other than removal, such as scientific investigations not in support of removal actions or law enforcement, shall be provided by the agency with legal responsibility for those specific actions.
              (c) The funding of a response to a discharge from a federally owned, operated, or supervised facility or vessel is the responsibility of the owning, operating, or supervising agency if it is a responsible party.
              (d) The following agencies have funds available for certain discharge removal actions:
              (1) DOD has two specific sources of funds that may be applicable to an oil discharge under appropriate circumstances. This does not consider military resources that might be made available under specific conditions.
              (i) Funds required for removal of a sunken vessel or similar obstruction of navigation are available to the Corps of Engineers through Civil Works Appropriations, Operations and Maintenance, General.
              (ii) The U.S. Navy (USN) may conduct salvage operations contingent on defense operational commitments, when funded by the requesting agency. Such funding may be requested on a direct cite basis.
              (2) Pursuant to Title I of the OPA, the state or states affected by a discharge of oil may act where necessary to remove such discharge. Pursuant to 33 CFR subchapter M, states may be reimbursed from the OSLTF for the reasonable costs incurred in such a removal.
              
                5.6.2 Claims. (a) Claims are authorized to be presented to the OSLTF under section 1013 of the OPA of 1990, for certain uncompensated removal costs or uncompensated damages resulting from the discharge, or substantial threat of discharge, of oil from a vessel or facility into or upon the navigable waters, adjoining shorelines, or exclusive economic zone of the United States.
              (b) Anyone desiring to file a claim against the OSLTF may obtain general information on the procedure for filing a claim from the Director, National Pollution Funds Center, Suite 1000, 4200 Wilson Boulevard, Arlington, Virginia, 22203-1804, (703) 235-4756.
              5.7 Documentation and Cost Recovery.
              (a) All OSLTF users need to collect and maintain documentation to support all actions taken under the CWA. In general, documentation shall be sufficient to support full cost recovery for resources utilized and shall identify the source and circumstances of the incident, the responsible party or parties, and impacts and potential impacts to public health and welfare and the environment. Documentation procedures are contained in 33 CFR subchapter M.
              (b) When appropriate, documentation shall also be collected for scientific understanding of the environment and for research and development of improved response methods and technology. Funding for these actions is restricted by section 6002 of the OPA.
              (c) As requested by the NRT or RRT, the OSC shall submit to the NRT or RRT a complete report on the removal operation and the actions taken. The OSC report shall record the situation as it developed, the actions taken, the resources committed, and the problems encountered. The RRT shall review the OSC report with its comments or recommendations within 30 days after the RRT has received the OSC report.
              (d) OSCs shall ensure the necessary collection and safeguarding of information, samples, and reports. Samples and information shall be gathered expeditiously during the response to ensure an accurate record of the impacts incurred. Documentation materials shall be made available to the trustees of affected natural resources. The OSC shall make available to the trustees of affected natural resources information and documentation in the OSC's possession that can assist the trustees in the determination of actual or potential natural resource injuries.
              (e) Information and reports obtained by the EPA or USCG OSC shall be transmitted to the appropriate offices responsible for follow-up actions.
              5.8 National response priorities
              (a) Safety of human life must be given the top priority during every response action. This includes any search and rescue efforts in the general proximity of the discharge and the insurance of safety of response personnel.
              (b) Stabilizing the situation to preclude the event from worsening is the next priority. All efforts must be focused on saving a vessel that has been involved in a grounding, collision, fire, or explosion, so that it does not compound the problem. Comparable measures should be taken to stabilize a situation involving a facility, pipeline, or other source of pollution. Stabilizing the situation includes securing the source of the spill and/or removing the remaining oil from the container (vessel, tank, or pipeline) to prevent additional oil spillage, to reduce the need for follow-up response action, and to minimize adverse impact to the environment.
              (c) The response must use all necessary containment and removal tactics in a coordinated manner to ensure a timely, effective response that minimizes adverse impact to the environment.
              (d) All parts of this national response strategy should be addressed concurrently, but safety and stabilization are the highest priorities. The OSC should not delay containment and removal decisions unnecessarily and should take actions to minimize adverse impact to the environment that begin as soon as a discharge occurs, as well as actions to minimize further adverse environmental impact from additional discharges.
              (e) The priorities set forth in this section are broad in nature, and should not be interpreted to preclude the consideration of other priorities that may arise on a site-specific basis.
              6.0 Response coordination
              
                6.1 Nongovernmental participation. (a) Industry groups, academic organizations, and others are encouraged to commit resources for response operations. Specific commitments should be listed in the RCP and ACP. Those entities required to develop tank vessel and facility response plans under CWA section 311(j) must be able to respond to a worst case discharge to the maximum extent practicable, and should commit sufficient resources to implement other aspects of those plans.
              (b) The technical and scientific information generated by the local community, along with information from federal, state, and local governments, should be used to assist the OSC in devising response strategies where effective standard techniques are unavailable. Such information and strategies will be incorporated into the ACP, as appropriate. The SSC may act as liaison between the OSC and such interested organizations.

              (c) ACPs shall establish procedures to allow for well organized, worthwhile, and safe use of volunteers, including compliance with requirements regarding worker health and safety. ACPs should provide for the direction of volunteers by the OSC or by other federal, state, or local officials knowledgeable in contingency operations and capable of providing leadership. ACPs also should identify specific areas in which volunteers can be used, such as beach surveillance, logistical support, and bird and wildlife treatment. Unless specifically requested by the OSC, volunteers generally should not be used for physical removal or remedial activities. If, in the judgment of the OSC, dangerous conditions exist, volunteers shall be restricted from on-scene operations.
              (d) Nongovernmental participation must be in compliance with the requirements of subpart H of the NCP if any recovery of costs will be sought.
              6.2 Natural resource trustees.
              
                6.2.1 Federal agencies. (a) The President is required to designate in the NCP those federal officials who are to act on behalf of the public as trustees for natural resources. These designated federal officials shall act pursuant to section 1006 of the OPA. “Natural resources” means land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and other such resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled (hereinafter referred to as “managed or controlled”) by the United States, including the resources of the exclusive economic zone.
              (b) The following individuals shall be the designated trustee(s) for general categories of natural resources, including their supporting ecosystems. They are authorized to act pursuant to section 1006 of the OPA when there is injury to, destruction of, loss of, or threat to natural resources, including their supporting ecosystems as a result of a discharge of oil. Notwithstanding the other designations in this section, the Secretaries of Commerce and the Interior shall act as trustees of those resources subject to their respective management or control.
              (1) The Secretary of Commerce shall act as trustee for natural resources managed or controlled by DOC and for natural resources managed or controlled by other federal agencies and that are found in, under, or using waters navigable by deep draft vessels, tidally influenced waters or waters of the contiguous zone, the exclusive economic zone, and the outer continental shelf. However, before the Secretary takes an action with respect to an affected resource under the management or control of another federal agency, he shall, whenever practicable, seek to obtain concurrence of that other federal agency. Examples of the Secretary's trusteeship include the following natural resources and their supporting ecosystems: marine fishery resources; anadromous fish; endangered species and marine mammals; and the resources of National Marine Sanctuaries and National Estuarine Research Reserves.
              (2) The Secretary of the Interior shall act as trustee for natural resources managed or controlled by DOI. Examples of the Secretary's trusteeship include the following natural resources and their supporting ecosystems: migratory birds; anadromous fish; endangered species and marine mammals; federally owned minerals; and certain federally managed water resources. The Secretary of the Interior shall also be trustee for those natural resources for which an Indian tribe would otherwise act as trustee in those cases where the United States acts on behalf of the Indian tribe.
              (3) Secretary for the land managing agency. For natural resources located on, over, or under land administered by the United States, the trustee shall be the head of the department in which the land managing agency is found. The trustees for the principal federal land managing agencies are the Secretaries of DOI, USDA, DOD, and DOE.
              (4) Head of Authorized Agencies. For natural resources located within the United States but not otherwise described in this section, the trustee is the head of the federal agency or agencies authorized to manage or control those resources.
              
                6.2.2 State. (a) State trustees shall act on behalf of the public as trustees for natural resources, including their supporting ecosystems, within the boundary of a state or belonging to, managed by, controlled by, or appertaining to such state. For the purposes of section 6.1, the definition of the term “state” does not include Indian tribes.
              (b) The Governor of a state is encouraged to designate a lead state trustee to coordinate all state trustee responsibilities with other trustee agencies and with response activities of the RRT and OSC. The state's lead trustee would designate a representative to serve as a contact with the OSC. This individual should have ready access to appropriate state officials with environmental protection, emergency response, and natural resource responsibilities. The EPA Administrator or USCG Commandant or their designees may appoint the lead state trustee as a member of the Area Committee. Response strategies should be coordinated between the state and other trustees and the OSC for specific natural resource locations in an inland or coastal zone, and should be included in the Fish and Wildlife and Sensitive Environments Plan annex of the ACP.
              
                6.2.3 Indian tribes. The tribal chairmen (or heads of the governing bodies) of Indian tribes, as defined in section 1.5, or a person designated by the tribal officials, shall act on behalf of the Indian tribes as trustees for the natural resources, including their supporting ecosystems, belonging to, managed by, controlled by, or appertaining to such Indian tribe, or held in trust for the benefit of such Indian tribe, or belonging to a member of such Indian tribe, if such resources are subject to a trust restriction on alienation. When the tribal chairman or head of the tribal governing body designates another person as trustee, the tribal chairman or head of the tribal governing body shall notify the President of such designation.
              
                6.2.4 Foreign trustees. Pursuant to section 1006 of the OPA, foreign trustees shall act on behalf of the head of a foreign government as trustees for natural resources belonging to, managed by, controlled by, or appertaining to such foreign government.
              6.3 Federal agencies.
              (a) Federal agencies listed in this appendix have duties established by statute, executive order, or Presidential directive which may apply to federal response actions following, or in prevention of, the discharge of oil. Some of these agencies also have duties relating to the restoration, rehabilitation, replacement, or acquisition of equivalent natural resources injured or lost as a result of such discharge. The NRT, RRT, and Area Committee organizational structure, and the NCP, RCPs, and ACPs provide for agencies to coordinate with each other in carrying out these duties.
              (b) Federal agencies may be called upon by an OSC during response planning and implementation to provide assistance in their respective areas of expertise, consistent with the agencies' capabilities and authorities.
              (c) In addition to their general responsibilities, federal agencies should:
              (1) Make necessary information available to the Secretary of the NRT, RRTs, Area Committees, and OSCs;
              (2) Provide representatives to the NRT and RRTs and otherwise assist RRTs and OSCs, as necessary, in formulating RCPs and ACPs; and
              (3) Inform the NRT, RRTs, and Area Committees consistent with national security considerations, of changes in the availability of resources that would affect the operations implemented under the NCP.
              (d) All federal agencies must report discharges of oil, as required in 40 CFR part 110, from vessels or facilities under their jurisdiction or control to the NRC.
              6.4 Other Federal agencies.
              
                6.4.1 Department of Commerce. (a) The DOC, through NOAA, provides scientific support for response and contingency planning in coastal and marine areas, including assessments of the hazards that may be involved, predictions of movement and dispersion of oil through trajectory modeling, and information on the sensitivity of coastal environments to oil and associated cleanup and mitigation methods; provides expertise on living marine resources and their habitats, including endangered species, marine mammals and National Marine Sanctuary ecosystems; and provides information on actual and predicted meteorological, hydrological, ice, and oceanographic conditions for marine, coastal, and inland waters, and tide and circulation data for coastal and territorial waters and for the Great Lakes. In addition to this expertise, NOAA provides SSCs in the coastal zone, as described under section 3.3.3 of this appendix, Special teams.
              
                6.4.2 Department of Justice. The DOJ can provide expert advice on complicated legal questions arising from discharges, and federal agency responses. In addition, the DOJ represents the federal government, including its agencies, in litigation relating to such discharges. Other legal issues or questions shall be directed to the federal agency counsel for the agency providing the OSC for the response.
              
                6.4.3 Department of Defense. The DOD has responsibility to take all action necessary with respect to discharges where either the discharge is on, or the sole source of a discharge is from, any facility or vessel under the jurisdiction, custody, or control of DOD. In addition to those capabilities provided by SUPSALV, DOD may also, consistent with its operational requirements and upon request of the OSC, provide locally deployed USN oil spill response equipment and provide assistance to other federal agencies upon request. The following two branches of DOD have particularly relevant expertise:
              (a) The United States Army Corps of Engineers has specialized equipment and personnel for maintaining navigation channels, for removing navigation obstructions, for accomplishing structural repairs, and for performing maintenance to hydropower electric generating equipment. The Corps can also provide design services, perform construction, and provide contract writing and contract administrative services for other federal agencies.
              (b) The U.S. Navy Supervisor of Salvage (SUPSLAV) is the branch of the service within DOD most knowledgeable and experienced in ship salvage, shipboard damage control, and diving. The USN has an extensive array of specialized equipment and personnel available for use in these areas as well as specialized containment, collection, and removal equipment specifically designed for salvage-related and open-sea pollution incidents.
              
                6.4.4 Department of Health and Human Services. (a) The HHS assists with the assessment, preservation, and protection of human health and helps ensure the availability of essential human services. HHS provides technical and nontechnical assistance in the form of advice, guidance, and resources to other federal agencies as well as state and local governments.

              (b) The principal HHS response comes from the U.S. Public Health Service and is coordinated from the Office of the Assistant Secretary for Health, and various Public Health Service regional offices. Within the Public Health Service, the primary response to a hazardous materials emergency comes from the Agency for Toxic Substances and Disease Registry (ATSDR) and the Centers for Disease Control (CDC). Both ATSDR and CDC have a 24-hour emergency response capability wherein scientific and technical personnel are available to provide technical assistance to the lead federal agency and state and local response agencies on human health threat assessment and analysis, and exposure prevention and mitigation. Such assistance is used for situations requiring evacuation of affected areas, human exposure to hazardous materials, and technical advice on mitigation and prevention. CDC takes the lead during petroleum releases regulated under the CWA and OPA while ATSDR takes the lead during chemical releases under CERCLA. Both agencies are mutually supportive.
              (c) Other Public Health Service agencies involved in support during hazardous materials incidents either directly or through ATSDR/CDC include the Food and Drug Administration, the Health Resources and Services Administration, the Indian Health Service, and the National Institutes of Health.
              (d) Statutory authority for HHS/National Institutes for Environmental Health Sciences (NIEHS) involvement in hazardous materials accident prevention is non-regulatory in nature and focused on two primary areas for preventing community and worker exposure to hazardous materials releases: (1) worker safety training and (2) basic research activities. Under section 126 of the SARA, NIEHS is given statutory authority for supporting development of curricula and model training programs for waste workers and chemical emergency responders. Under section 118(b) of the Hazardous Materials Transportation and Uniform Safety Act, NIEHS also administers the Hazmat Employee Training Program to prepare curricula and training for hazardous materials transportation workers. In the basic research arena, NIEHS is authorized under section 311 of SARA to conduct a hazardous substance basic research and training program to evaluate toxic effects and assess human health risks from accidental releases of hazardous materials. Under Title IX, section 901(h) of the Clean Air Act Amendments, NIEHS also is authorized to conduct basic research on air pollutants, as well as train physicians in environmental health. Federal research and training in hazardous materials release prevention represents an important non-regulatory activity and supplements ongoing private sector programs.
              
                6.4.5 Department of the Interior. The DOI may be contacted through Regional Environmental Officers, who are the designated members of RRTs. Department land managers have jurisdiction over the national park system, national wildlife refuges and fish hatcheries, the public lands, and certain water projects in western states. In addition, bureaus and offices have relevant expertise as follows:
              (a) United States Fish and Wildlife Service and other Bureaus: Anadromous and certain other fishes and wildlife, including endangered and threatened species, migratory birds, and certain marine mammals; waters and wetlands; and effects on natural resources.
              (b) The National Biological Survey performs research in support of biological resource management; inventories, monitors, and reports on the status and trends in the Nation's biotic resources; and transfers the information gained in research and monitoring to resource managers and others concerned with the care, use, and conservation of the Nation's natural resources. The National Biological Survey has laboratory/research facilities.
              (c) Geological Survey: Geology, hydrology (ground water and surface water), and natural hazards.
              (d) Bureau of Land Management: Minerals, soils, vegetation, wildlife, habitat, archaeology, and wilderness.
              (e) Minerals Management Service: Oversight of offshore oil and gas exploration and production facilities and associated pipeline facilities under the Outer Continental Shelf Lands Act and the CWA; oil spill response technology research; and establishing oil discharge contingency planning requirements for offshore facilities.
              (f) Bureau of Mines: Analysis and identification of inorganic hazardous substances and technical expertise in metals and metallurgy relevant to site cleanup.
              (g) Office of Surface Mining: Coal mine wastes and land reclamation.
              (h) National Park Service: General biological, natural, and cultural resource managers to evaluate, measure, monitor, and contain threats to park system lands and resources; archaeological and historical expertise in protection, preservation, evaluation, impact mitigation, and restoration of cultural resources; emergency personnel.
              (i) Bureau of Reclamation: Operation and maintenance of water projects in the West; engineering and hydrology; and reservoirs.
              (j) Bureau of Indian Affairs: Coordination of activities affecting Indian lands; assistance in identifying Indian tribal government officials.
              (k) Office of Territorial Affairs: Assistance in implementing the NCP in American Somoa, Guam, the Pacific Island Governments, the Northern Mariana Islands, and the Virgin Islands.
              
                6.4.6 Department of Justice. The DOJ can provide expert advice on complicated legal questions arising from discharges, and federal agency responses. In addition, the DOJ represents the federal government, including its agencies, in litigation relating to such discharges. Other legal issues or questions shall be directed to the federal agency counsel for the agency providing the OSC for the response.
              
                6.4.7 Department of Labor. The DOL, through OSHA and the states operating plans approved under section 18 of the OSH Act, has authority to conduct safety and health inspections of hazardous waste sites to assure that employees are being protected and to determine if the site is in compliance with:
              (a) Safety and health standards and regulations promulgated by OSHA (or the states) in accordance with section 126 of SARA and all other applicable standards; and
              (b) Regulations promulgated under the OSH Act and its general duty clause. OSHA inspections may be self-generated, consistent with its program operations and objectives, or may be conducted in response to requests from EPA or another lead agency, or in response to accidents or employee complaints. On request, OSHA shall provide advice and consultation to EPA and other NRT/RRT agencies as well as to the OSC regarding hazards to persons engaged in response activities. OSHA may also take any other action necessary to assure that employees are properly protected at such response activities. Any questions about occupational safety and health at these sites may be referred to the OSHA Regional Office.
              
                6.4.8 Federal Emergency Management Agency. FEMA provides guidance, policy and program advice, and technical assistance in hazardous materials, chemical, and radiological emergency preparedness activities (including planning, training, and exercising). FEMA's primary point of contact for administering financial and technical assistance to state and local governments to support their efforts to develop and maintain an effective emergency management and response capability is the Preparedness, Training, and Exercises Directorate.
              
                6.4.9 Department of Energy. The DOE generally provides designated OSCs that are responsible for taking all response actions with respect to releases where either the release is on, or the sole source of the release is from, any facility or vessel under its jurisdiction, custody, or control, including vessels bareboat-chartered and operated. In addition, under the FRERP, DOE provides advice and assistance to other OSCs/RPMs for emergency actions essential for the control of immediate radiological hazards. Incidents that qualify for DOE radiological advice and assistance are those believed to involve source, by-product, or special nuclear material or other ionizing radiation sources, including radium, and other naturally occurring radionuclides, as well as particle accelerators. Assistance is available through direct contact with the appropriate DOE Radiological Assistance Program Regional Office.
              
                6.4.10 Department of State. The DOS will lead in the development of international joint contingency plans. It will also help to coordinate an international response when discharges or releases cross international boundaries or involve foreign flag vessels. Additionally, DOS will coordinate requests for assistance from foreign governments and U.S. proposals for conducting research at incidents that occur in waters of other countries.
              
                6.4.11 General Services Administration. The GSA provides logistic and telecommunications support to federal agencies. During an emergency situation, GSA quickly responds to aid state and local governments as directed by other Federal Agencies. The type of support provided might include leasing and furnishing office space, setting up telecommunications and transportation services, and advisory assistance.
              
                6.4.12 Department of Transportation. DOT provides response expertise pertaining to transportation of oil by all modes of transportation. DOT, through RSPA, establishes oil discharge contingency planning requirements for pipelines, transport by rail and containers or bulk transport of oil.
               6.5 States and local participation in response.
              (a) Each state Governor is requested to designate one state office/representative to represent the state on the appropriate RRT. The state's office/representative may participate fully in all activities of the appropriate RRT. Each state Governor is also requested to designate a lead state agency that shall direct state-lead response operations. This agency is responsible for designating the OSC for state-lead response actions, and coordinating/communicating with any other state agencies, as appropriate. Local governments are invited to participate in activities on the appropriate RRT as may be provided by state law or arranged by the state's representative. Indian tribes wishing to participate should assign one person or office to represent the tribal government on the appropriate RRT.
              (b) Appropriate state and local officials (including Indian tribes) shall participate as part of the response structure as provided in the ACP.
              (c) In addition to meeting the requirements for local emergency plans under SARA section 303, state and local government agencies are encouraged to include contingency planning for responses, consistent with the NCP, RCP, and ACP in all emergency and disaster planning.

              (d) For facilities not addressed under the CWA for oil discharges, states are encouraged to undertake response actions themselves or to use their authorities to compel potentially responsible parties to undertake response actions.
              (e) Because state and local public safety organizations would normally be the first government representatives at the scene of a discharge or release, they are expected to initiate public safety measures that are necessary to protect the public health and welfare and that are consistent with containment and cleanup requirements in the NCP, and are responsible for directing evacuations pursuant to existing state or local procedures.
              [59 FR 47473, Sept. 15, 1994, as amended at 80 FR 37121, June 29, 2015; 83 FR 5209, Feb. 6, 2018; 84 FR 56670, Oct. 22, 2019; 85 FR 22342, Apr. 21, 2020]
            
          
        
        
          Pt. 302
          PART 302—DESIGNATION, REPORTABLE QUANTITIES, AND NOTIFICATION
          
            Sec.
            302.1
            Applicability.
            302.2
            [Reserved]
            302.3
            Definitions.
            302.4
            Designation of hazardous substances.
            302.5
            Determination of reportable quantities.
            302.6
            Notification requirements.
            302.7
            Penalties.
            302.8
            Continuous releases.
          
          
            Authority:
            33 U.S.C. 1251 et seq.
            
          
          
            Source:
            50 FR 13474, Apr. 4, 1985, unless otherwise noted.
          
          
            § 302.1
            Applicability.
            This regulation designates under section 102(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (“the Act”) those substances in the statutes referred to in section 101(14) of the Act, identifies reportable quantities for these substances, and sets forth the notification requirements for releases of these substances. This regulation also sets forth reportable quantities for hazardous substances designated under section 311(b)(2)(A) of the Clean Water Act.
          
          
            § 302.2
            [Reserved]
          
          
            § 302.3
            Definitions.
            As used in this part, all terms shall have the meaning set forth below:
            
              The Act,
              CERCLA, or Superfund means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (Pub. L. 96-510);
            
              Administrator means the Administrator of the United States Environmental Protection Agency (“EPA”);
            
              Animal waste means feces, urine, or other excrement, digestive emission, urea, or similar substances emitted by animals (including any form of livestock, poultry, or fish). The term “animal waste” includes animal waste that is mixed or commingled with bedding, compost, feed, soil, or any other material typically found with such waste.
            
              Consumer product shall have the meaning stated in 15 U.S.C. 2052;
            
              Environment means (1) the navigable waters, the waters of the contiguous zone, and the ocean waters of which the natural resources are under the exclusive management authority of the United States under the Fishery Conservation and Management Act of 1976, and (2) any other surface water, ground water, drinking water supply, land surface or subsurface strata, or ambient air within the United States or under the jurisdiction of the United States;
            
              Facility means (1) any building, structure, installation, equipment, pipe or pipeline (including any pipe into a sewer or publicly owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft, or (2) any site or area where a hazardous substance has been deposited, stored, disposed of, or placed, or otherwise come to be located; but does not include any consumer product in consumer use or any vessel;
            
              Farm means a site or area (including associated structures) that—
            (1) Is used for—
            (i) The production of a crop; or
            (ii) The raising or selling of animals (including any form of livestock, poultry, or fish); and
            (2) Under normal conditions, produces during a farm year any agricultural products with a total value equal to not less than $1,000.
            
              Hazardous substance means any substance designated pursuant to 40 CFR part 302;
            
              Hazardous waste shall have the meaning provided in 40 CFR 261.3;
            
              Navigable waters means the waters of the United States, including the territorial seas, as defined in § 120.2 of this chapter.
            
            
              Offshore facility means any facility of any kind located in, on, or under, any of the navigable waters of the United States, and any facility of any kind which is subject to the jurisdiction of the United States and is located in, on, or under any other waters, other than a vessel or a public vessel;
            
              Onshore facility means any facility (including, but not limited to, motor vehicles and rolling stock) of any kind located in, on, or under, any land or non-navigable waters within the United States;
            
              Person means an individual, firm, corporation, association, partnership, consortium, joint venture, commercial entity, United States Government, State, municipality, commission, political subdivision of a State, or any interstate body;
            
              Release means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including the abandonment or discarding of barrels, containers, and other closed receptacles containing any hazardous substance or pollutant or contaminant), but excludes:
            (1) Any release which results in exposure to persons solely within a workplace, with respect to a claim which such persons may assert against the employer of such persons;
            (2) Emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine;
            (3) Release of source, byproduct, or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, if such release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under section 170 of such Act, or for the purposes of section 104 of the Comprehensive Environmental Response, Compensation, and Liability Act or any other response action, any release of source, byproduct, or special nuclear material from any processing site designated under section 102(a)(1) or 302(a) of the Uranium Mill Tailings Radiation Control Act of 1978; and
            (4) The normal application of fertilizer;
            
              Reportable quantity (“RQ”) means that quantity, as set forth in this part, the release of which requires notification pursuant to this part;
            
              United States include the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Marianas, and any other territory or possession over which the United States has jurisdiction; and
            
              Vessel means every description of watercraft or other artificial contrivance used, or capable of being used, as a means of transportation on water.
            [50 FR 13474, Apr. 4, 1985, as amended at 67 FR 45321, July 9, 2002; 73 FR 76959, Dec. 18, 2008; 80 FR 37123, June 29, 2015; 83 FR 5209, Feb. 6, 2018; 83 FR 37446, Aug. 1, 2018; 84 FR 56671, Oct. 22, 2019; 85 FR 22342, Apr. 21, 2020]
          
          
            § 302.4
            Designation of hazardous substances.
            (a) Listed hazardous substances. The elements and compounds and hazardous wastes appearing in table 302.4 are designated as hazardous substances under section 102(a) of the Act.
            (b) Unlisted hazardous substances. A solid waste, as defined in 40 CFR 261.2, which is not excluded from regulation as a hazardous waste under 40 CFR 261.4(b), is a hazardous substance under section 101(14) of the Act if it exhibits any of the characteristics identified in 40 CFR 261.20 through 261.24.
            
            
              Note:

              The numbers under the column headed “CASRN” are the Chemical Abstracts Service Registry Numbers for each hazardous substance. The “Statutory Code” column indicates the statutory source for designating each substance as a CERCLA hazardous substance: “1” indicates that the statutory source is section 311(b)(2) of the Clean Water Act, “2” indicates that the source is section 307(a) of the Clean Water Act, “3” indicates that the source is section 112 of the Clean Air Act, and “4” indicates that the source is section 3001 of the Resource Conservation and Recovery Act (RCRA). The “RCRA Waste Number” column provides the waste identification numbers assigned to various substances by RCRA regulations. The “Pounds (kg)” column provides the reportable quantity adjustment for each hazardous substance in pounds and kilograms. Appendix A to § 302.4, which lists CERCLA hazardous substances in sequential order by CASRN, provides a per-substance grouping of regulatory synonyms (i.e., names by which each hazardous substance is identified in other statutes and their implementing regulations).
            
            
              Table 302.4—List of Hazardous Substances and Reportable Quantities
              [Note: All Comments/Notes Are Located at the End of This Table]
              
                Hazardous substance
                CASRN
                Statutorycode†
                
                RCRAwaste
                  No.
                
                Final RQpounds (Kg)
                
              
              
                A2213
                30558431
                4
                U394
                5000 (2270)
              
              
                Acenaphthene
                83-32-9
                2
                
                100 (45.4)
              
              
                Acenaphthylene
                208-96-8
                2
                
                5000 (2270)
              
              
                Acetaldehyde
                75-07-0
                1,3,4
                U001
                1000 (454)
              
              
                Acetaldehyde, chloro-
                107-20-0
                4
                P023
                1000 (454)
              
              
                Acetaldehyde, trichloro-
                75-87-6
                4
                U034
                5000 (2270)
              
              
                Acetamide
                60-35-5
                3
                
                100 (45.4)
              
              
                Acetamide, N-(aminothioxomethyl)-
                591-08-2
                4
                P002
                1000 (454)
              
              
                Acetamide, N-(4-ethoxyphenyl)-
                62-44-2
                4
                U187
                100 (45.4)
              
              
                Acetamide, N-9H-fluoren-2-yl-
                53-96-3
                3,4
                U005
                1 (0.454)
              
              
                Acetamide, 2-fluoro-
                640-19-7
                4
                P057
                100 (45.4)
              
              
                Acetic acid
                64-19-7
                1
                
                5000 (2270)
              
              
                Acetic acid, (2,4-dichlorophenoxy)-, salts & esters
                94-75-7
                1,3,4
                U240
                100 (45.4)
              
              
                Acetic acid, ethyl ester
                141-78-6
                4
                U112
                5000 (2270)
              
              
                Acetic acid, fluoro-, sodium salt
                62-74-8
                4
                P058
                10 (4.54)
              
              
                Acetic acid, lead(2 + ) salt
                301-04-2
                1,4
                U144
                10 (4.54)
              
              
                Acetic acid, thallium(1 + ) salt
                563-68-8
                4
                U214
                100 (45.4)
              
              
                Acetic acid, (2,4,5-trichlorophenoxy)-
                93-76-5
                1,4
                See F027
                1000 (454)
              
              
                Acetic anhydride
                108-24-7
                1
                
                5000 (2270)
              
              
                Acetone
                67-64-1
                4
                U002
                5000 (2270)
              
              
                Acetone cyanohydrin
                75-86-5
                1,4
                P069
                10 (4.54)
              
              
                Acetonitrile
                75-05-8
                3,4
                U003
                5000 (2270)
              
              
                Acetophenone
                98-86-2
                3,4
                U004
                5000 (2270)
              
              
                2-Acetylaminofluorene
                53-96-3
                3,4
                U005
                1 (0.454)
              
              
                Acetyl bromide
                506-96-7
                1
                
                5000 (2270)
              
              
                Acetyl chloride
                75-36-5
                1,4
                U006
                5000 (2270)
              
              
                1-Acetyl-2-thiourea
                591-08-2
                4
                P002
                1000 (454)
              
              
                Acrolein
                107-02-8
                1,2,3,4
                P003
                1 (0.454)
              
              
                Acrylamide
                79-06-1
                3,4
                U007
                5000 (2270)
              
              
                Acrylic acid
                79-10-7
                3,4
                U008
                5000 (2270)
              
              
                Acrylonitrile
                107-13-1
                1,2,3,4
                U009
                100 (45.4)
              
              
                Adipic acid
                124-04-9
                1
                
                5000 (2270)
              
              
                Aldicarb
                116-06-3
                4
                P070
                1 (0.454)
              
              
                Aldicarb sulfone
                1646884
                4
                P203
                100 (45.4)
              
              
                Aldrin
                309-00-2
                1,2,4
                P004
                1 (0.454)
              
              
                Allyl alcohol
                107-18-6
                1,4
                P005
                100 (45.4)
              
              
                Allyl chloride
                107-05-1
                1,3
                
                1000 (454)
              
              
                Aluminum phosphide
                20859-73-8
                4
                P006
                100 (45.4)
              
              
                Aluminum sulfate
                10043-01-3
                1
                
                5000 (2270)
              
              
                4-Aminobiphenyl
                92-67-1
                3
                
                1 (0.454)
              
              
                5-(Aminomethyl)-3-isoxazolol
                2763-96-4
                4
                P007
                1000 (454)
              
              
                4-Aminopyridine
                504-24-5
                4
                P008
                1000 (454)
              
              
                Amitrole
                61-82-5
                4
                U011
                10 (4.54)
              
              
                Ammonia
                7664-41-7
                1
                
                100 (45.4)
              
              
                Ammonium acetate
                631-61-8
                1
                
                5000 (2270)
              
              
                Ammonium benzoate
                1863-63-4
                1
                
                5000 (2270)
              
              
                Ammonium bicarbonate
                1066-33-7
                1
                
                5000 (2270)
              
              
                Ammonium bichromate
                7789-09-5
                1
                
                10 (4.54)
              
              
                Ammonium bifluoride
                1341-49-7
                1
                
                100 (45.4)
              
              
                Ammonium bisulfilte
                10192-30-0
                1
                
                5000 (2270)
              
              
                Ammonium carbamate
                1111-78-0
                1
                
                5000 (2270)
              
              
                Ammonium carbonate
                506-87-6
                1
                
                5000 (2270)
              
              
                Ammonium chloride
                12125-02-9
                1
                
                5000 (2270)
              
              
                Ammonium chromate
                7788-98-9
                1
                
                10 (4.54)
              
              
                Ammonium citrate, dibasic
                3012-65-5
                1
                
                5000 (2270)
              
              
                Ammonium fluoborate
                13826-83-0
                1
                
                5000 (2270)
              
              
                Ammonium fluoride
                12125-01-8
                1
                
                100 (45.4)
              
              
                Ammonium hydroxide
                1336-21-6
                1
                
                1000 (454)
              
              
                Ammonium oxalate
                6009-70-75972-73-6
                  14258-49-2
                
                1
                
                5000 (2270)
              
              
                Ammonium picrate
                131-74-8
                4
                P009
                10 (4.54)
              
              
                Ammonium silicofluoride
                16919-19-0
                1
                
                1000 (454)
              
              
                Ammonium sulfamate
                7773-06-0
                1
                
                5000 (2270)
              
              
                Ammonium sulfide
                12135-76-1
                1
                
                100 (45.4)
              
              
                Ammonium sulfite
                10196-04-0
                1
                
                5000 (2270)
              
              
                
                Ammonium tartrate
                14307-43-83164-29-2
                
                1
                
                5000 (2270)
              
              
                Ammonium thiocyanate
                1762-95-4
                1
                
                5000 (2270)
              
              
                Ammonium vanadate
                7803-55-6
                4
                P119
                1000 (454)
              
              
                Amyl acetate
                628-63-7
                1
                
                5000 (2270)
              
              
                iso-Amyl acetate
                123-92-2
              
              
                sec-Amyl acetate
                626-38-0
              
              
                tert-Amyl acetate
                625-16-1
              
              
                Aniline
                62-53-3
                1,3,4
                U012
                5000 (2270)
              
              
                o-Anisidine
                90-04-0
                3
                
                100 (45.4)
              
              
                Anthracene
                120-12-7
                2
                
                5000 (2270)
              
              
                Antimony††
                7440-36-0
                2
                
                5000 (2270)
              
              
                ANTIMONY AND COMPOUNDS
                N.A.
                2,3
                
                **
              
              
                Antimony Compounds
                N.A.
                2,3
                
                **
              
              
                Antimony pentachloride
                7647-18-9
                1
                
                1000 (454)
              
              
                Antimony potassium tartrate
                28300-74-5
                1
                
                100 (45.4)
              
              
                Antimony tribromide
                7789-61-9
                1
                
                1000 (454)
              
              
                Antimony trichloride
                10025-91-9
                1
                
                1000 (454)
              
              
                Antimony trifluoride
                7783-56-4
                1
                
                1000 (454)
              
              
                Antimony trioxide
                1309-64-4
                1
                
                1000 (454)
              
              
                Argentate(1-), bis(cyano-C)-, potassium
                506-61-6
                4
                P099
                1 (0.454)
              
              
                Aroclor 1016
                12674-11-2
                1,2,3
                
                1 (0.454)
              
              
                Aroclor 1221
                11104-28-2
                1,2,3
                
                1 (0.454)
              
              
                Aroclor 1232
                11141-16-5
                1,2,3
                
                1 (0.454)
              
              
                Aroclor 1242
                53469-21-9
                1,2,3
                
                1 (0.454)
              
              
                Aroclor 1248
                12672-29-6
                1,2,3
                
                1 (0.454)
              
              
                Aroclor 1254
                11097-69-1
                1,2,3
                
                1 (0.454)
              
              
                Aroclor 1260
                11096-82-5
                1,2,3
                
                1 (0.454)
              
              
                Aroclors
                1336-36-3
                1,2,3
                
                1 (0.454)
              
              
                Arsenic††
                7440-38-2
                2,3
                
                1 (0.454)
              
              
                Arsenic acid H3AsO4
                7778-39-4
                4
                P010
                1 (0.454)
              
              
                ARSENIC AND COMPOUNDS
                N.A.
                2,3
                
                **
              
              
                Arsenic Compounds (inorganic including arsine)
                N.A.
                2,3
                
                **
              
              
                Arsenic disulfide
                1303-32-8
                1
                
                1 (0.454)
              
              
                Arsenic oxide As2O3
                1327-53-3
                1,4
                P012
                1 (0.454)
              
              
                Arsenic oxide As2O5
                1303-28-2
                1,4
                P011
                1 (0.454)
              
              
                Arsenic pentoxide
                1303-28-2
                1,4
                P011
                1 (0.454)
              
              
                Arsenic trichloride
                7784-34-1
                1
                
                1 (0.454)
              
              
                Arsenic trioxide
                1327-53-3
                1,4
                P012
                1 (0.454)
              
              
                Arsenic trisulfide
                1303-33-9
                1
                
                1 (0.454)
              
              
                Arsine, diethyl-
                692-42-2
                4
                P038
                1 (0.454)
              
              
                Arsinic acid, dimethyl-
                75-60-5
                4
                U136
                1 (0.454)
              
              
                Arsonous dichloride, phenyl-
                696-28-6
                4
                P036
                1 (0.454)
              
              
                Asbestos†††
                1332-21-4
                2,3
                
                1 (0.454)
              
              
                Auramine
                492-80-8
                4
                U014
                100 (45.4)
              
              
                Azaserine
                115-02-6
                4
                U015
                1 (0.454)
              
              
                Aziridine
                151-56-4
                3,4
                P054
                1 (0.454)
              
              
                Aziridine, 2-methyl-
                75-55-8
                3,4
                P067
                1 (0.454)
              
              
                Azirino[2′,3′:3,4]pyrrolo[1,2-a]indole-4,7-dione, 6-amino-8-[[(aminocarbonyl)oxy]methyl]-1,1a,2,8,8a,8b- hexahydro-8a-methoxy-5- methyl-,[1aS- (1aalpha,8beta,8aalpha, 8balpha)]-
                50-07-7
                4
                U010
                10 (4.54)
              
              
                Barban
                101279
                4
                U280
                10 (4.54)
              
              
                Barium cyanide
                542-62-1
                1,4
                P013
                10 (4.54)
              
              
                Bendiocarb
                22781233
                4
                U278
                100 (45.4)
              
              
                Bendiocarb phenol
                22961826
                4
                U364
                1000 (454)
              
              
                Benomyl
                17804352
                4
                U271
                10 (4.54)
              
              
                Benz[j]aceanthrylene, 1,2-dihydro-3-methyl-
                56-49-5
                4
                U157
                10 (4.54)
              
              
                Benz[c]acridine
                225-51-4
                4
                U016
                100 (45.4)
              
              
                Benzal chloride
                98-87-3
                4
                U017
                5000 (2270)
              
              
                Benzamide, 3,5-dichloro-N-(1,1-dimethyl-2propynyl)-
                23950-58-5
                4
                U192
                5000 (2270)
              
              
                Benz[a]anthracene
                56-55-3
                2,4
                U018
                10 (4.54)
              
              
                1,2-Benzanthracene
                56-55-3
                2,4
                U018
                10 (4.54)
              
              
                Benz[a]anthracene, 7,12-dimethyl-
                57-97-6
                4
                U094
                1 (0.454)
              
              
                Benzenamine
                62-53-3
                1,3,4
                U012
                5000 (2270)
              
              
                Benzenamine, 4,4′-carbonimidoylbis (N,N dimethyl-
                492-80-8
                4
                U014
                100 (45.4)
              
              
                Benzenamine, 4-chloro-
                106-47-8
                4
                P024
                1000 (454)
              
              
                Benzenamine, 4-chloro-2-methyl-, hydrochloride
                3165-93-3
                4
                U049
                100 (45.4)
              
              
                Benzenamine, N,N-dimethyl-4-(phenylazo)-
                60-11-7
                3,4
                U093
                10 (4.54)
              
              
                
                Benzenamine, 2-methyl-
                95-53-4
                3,4
                U328
                100 (45.4)
              
              
                Benzenamine, 4-methyl-
                106-49-0
                4
                U353
                100 (45.4)
              
              
                Benzenamine, 4,4′-methylenebis [2-chloro-
                101-14-4
                3,4
                U158
                10 (4.54)
              
              
                Benzenamine, 2-methyl-,hydrochloride
                636-21-5
                4
                U222
                100 (45.4)
              
              
                Benzenamine, 2-methyl-5-nitro-
                99-55-8
                4
                U181
                100 (45.4)
              
              
                Benzenamine, 4-nitro-
                100-01-6
                4
                P077
                5000 (2270)
              
              
                Benzene a
                
                71-43-2
                1,2,3,4
                U019
                10 (4.54)
              
              
                Benzeneacetic acid, 4-chloro-α-(4-chlorophenyl)-α-hydroxy-, ethyl ester
                510-15-6
                3,4
                U038
                10 (4.54)
              
              
                Benzene, 1-bromo-4-phenoxy-
                101-55-3
                2,4
                U030
                100 (45.4)
              
              
                Benzenebutanoic acid, 4-[bis(2- chloroethyl)amino]-
                305-03-3
                4
                U035
                10 (4.54)
              
              
                Benzene, chloro-
                108-90-7
                1,2,3,4
                U037
                100 (45.4)
              
              
                Benzene, (chloromethyl)-
                100-44-7
                1,3,4
                P028
                100 (45.4)
              
              
                Benzenediamine, ar-methyl-
                95-80-7496-72-0
                  823-40-5
                  25376-45-8
                
                3,4
                U221
                10 (4.54)
              
              
                1,2-Benzenedicarboxylic acid, bis(2-ethylhexyl) ester
                117-81-7
                2,3,4
                U028
                100 (45.4)
              
              
                1,2-Benzenedicarboxylic acid, dibutyl ester
                84-74-2
                1,2,3,4
                U069
                10 (4.54)
              
              
                1,2-Benzenedicarboxylic acid, diethyl ester
                84-66-2
                2,4
                U088
                1000 (454)
              
              
                1,2-Benzenedicarboxylic acid, dimethyl ester
                131-11-3
                2,3,4
                U102
                5000 (2270)
              
              
                1,2-Benzenedicarboxylic acid, dioctyl ester
                117-84-0
                2,4
                U107
                5000 (2270)
              
              
                Benzene, 1,2-dichloro-
                95-50-1
                1,2,4
                U070
                100 (45.4)
              
              
                Benzene, 1,3-dichloro-
                541-73-1
                2,4
                U071
                100 (45.4)
              
              
                Benzene, 1,4-dichloro-
                106-46-7
                1,2,3,4
                U072
                100 (45.4)
              
              
                Benzene, 1,1′-(2,2-dichloroethylidene) bis[4-chloro-
                72-54-8
                1,2,4
                U060
                1 (0.454)
              
              
                Benzene, (dichloromethyl)-
                98-87-3
                4
                U017
                5000 (2270)
              
              
                Benzene, 1,3-diisocyanatomethyl-
                91-08-7584-84-9
                  26471-62-5
                
                3,4
                U223
                100 (45.4)
              
              
                Benzene, dimethyl-
                1330-20-7
                1,3,4
                U239
                100 (45.4)
              
              
                1,3-Benzenediol
                108-46-3
                1,4
                U201
                5000 (2270)
              
              
                1,2-Benzenediol,4-[1-hydroxy-2-(methyl amino)ethyl]-
                51-43-4
                4
                P042
                1000 (454)
              
              
                Benzeneethanamine, alpha,alpha-dimethyl-
                122-09-8
                4
                P046
                5000 (2270)
              
              
                Benzene, hexachloro-
                118-74-1
                2,3,4
                U127
                10 (4.54)
              
              
                Benzene, hexahydro-
                110-82-7
                1,4
                U056
                1000 (454)
              
              
                Benzene, methyl-
                108-88-3
                1,2,3,4
                U220
                1000 (454)
              
              
                Benzene, 1-methyl-2,4-dinitro-
                121-14-2
                1,2,3,4
                U105
                10 (4.54)
              
              
                Benzene, 2-methyl-1,3-dinitro-
                606-20-2
                1,2,4
                U106
                100 (45.4)
              
              
                Benzene, (1-methylethyl)-
                98-82-8
                3,4
                U055
                5000 (2270)
              
              
                Benzene, nitro-
                98-95-3
                1,2,3,4
                U169
                1000 (454)
              
              
                Benzene, pentachloro-
                608-93-5
                4
                U183
                10 (4.54)
              
              
                Benzene, pentachloronitro-
                82-68-8
                3,4
                U185
                100 (45.4)
              
              
                Benzenesulfonic acid chloride
                98-09-9
                4
                U020
                100 (45.4)
              
              
                Benzenesulfonyl chloride
                98-09-9
                4
                U020
                100 (45.4)
              
              
                Benzene,1,2,4,5-tetrachloro-
                95-94-3
                4
                U207
                5000 (2270)
              
              
                Benzenethiol
                108-98-5
                4
                P014
                100 (45.4)
              
              
                Benzene,1,1′-(2,2,2-trichloroethylidene) bis[4-chloro-
                50-29-3
                1,2,4
                U061
                1 (0.454)
              
              
                Benzene,1,1′-(2,2,2-trichloroethylidene) bis[4-methoxy-
                72-43-5
                1,3,4
                U247
                1 (0.454)
              
              
                Benzene, (trichloromethyl)-
                98-07-7
                3,4
                U023
                10 (4.54)
              
              
                Benzene, 1,3,5-trinitro-
                99-35-4
                4
                U234
                10 (4.54)
              
              
                Benzidine
                92-87-5
                2,3,4
                U021
                1 (0.454)
              
              
                Benzo[a]anthracene
                56-55-3
                2,4
                U018
                10 (4.54)
              
              
                1,3-Benzodioxole, 5-(1-propenyl)-1
                120-58-1
                4
                U141
                100 (45.4)
              
              
                1,3-Benzodioxole, 5-(2-propenyl)-
                94-59-7
                4
                U203
                100 (45.4)
              
              
                1,3-Benzodioxole, 5-propyl-
                94-58-6
                4
                U090
                10 (4.54)
              
              
                1,3-Benzodioxol-4-ol, 2,2-dimethyl-
                22961826
                4
                U364
                1000 (454)
              
              
                1,3-Benzodioxol-4-ol, 2,2-dimethyl-, methyl carbamate
                22781233
                4
                U278
                100 (45.4)
              
              
                Benzo[b]fluoranthene
                205-99-2
                2
                
                1 (0.454)
              
              
                Benzo(k)fluoranthene
                207-08-9
                2
                
                5000 (2270)
              
              
                7-Benzofuranol, 2,3-dihydro-2,2-dimethyl-
                1563388
                4
                U367
                10 (4.54)
              
              
                7-Benzofuranol, 2,3-dihydro-2,2- dimethyl-, methylcarbamate
                1563-66-2
                1,4
                P127
                10 (4.54)
              
              
                Benzoic acid
                65-85-0
                1
                
                5000 (2270)
              
              
                Benzoic acid, 2-hydroxy-, compd. with (3aS-cis)-1,2,3,3a,8,8a-hexahydro-1,3a,8-trimethylpyrrolo[2,3-b]indol-5-yl methylcarbamate ester (1:1)
                57647
                4
                P188
                100 (45.4)
              
              
                Benzonitrile
                100-47-0
                1
                
                5000 (2270)
              
              
                Benzo[rst]pentaphene
                189-55-9
                4
                U064
                10 (4.54)
              
              
                
                Benzo[ghi]perylene
                191-24-2
                2
                
                5000 (2270)
              
              
                2H-1-Benzopyran-2-one, 4-hydroxy-3-(3-oxo-1-phenylbutyl)-, & salts
                81-81-2
                4
                P001U248
                
                100 (45.4)
              
              
                Benzo[a]pyrene
                50-32-8
                2,4
                U022
                1 (0.454)
              
              
                3,4-Benzopyrene
                50-32-8
                2,4
                U022
                1 (0.454)
              
              
                ρ-Benzoquinone
                106-51-4
                3,4
                U197
                10 (4.54)
              
              
                Benzotrichloride
                98-07-7
                3,4
                U023
                10 (4.54)
              
              
                Benzoyl chloride
                98-88-4
                1
                
                1000 (454)
              
              
                Benzyl chloride
                100-44-7
                1,3,4
                P028
                100 (45.4)
              
              
                Beryllium ††
                7440-41-7
                2,3,4
                P015
                10 (4.54)
              
              
                BERYLLIUM AND COMPOUNDS
                N.A.
                2,3
                 
                **
              
              
                Beryllium chloride
                7787-47-5
                1
                 
                1 (0.454)
              
              
                Beryllium compounds
                N.A.
                2,3
                 
                **
              
              
                Beryllium fluoride
                7787-49-7
                1
                 
                1 (0.454)
              
              
                Beryllium nitrate
                13597-99-47787-55-5
                
                1
                 
                1 (0.454)
              
              
                Beryllium powder ††
                7440-41-7
                2,3,4
                P015
                10 (4.54)
              
              
                alpha-BHC
                319-84-6
                2
                 
                10 (4.54)
              
              
                beta-BHC
                319-85-7
                2
                 
                1 (0.454)
              
              
                delta-BHC
                319-86-8
                2
                 
                1 (0.454)
              
              
                gamma-BHC
                58-89-9
                1,2,3,4
                U129
                1 (0.454)
              
              
                2,2′-Bioxirane
                1464-53-5
                4
                U085
                10 (4.54)
              
              
                Biphenyl
                92-52-4
                3
                 
                100 (45.4)
              
              
                [1,1′-Biphenyl]-4,4′-diamine
                92-87-5
                2,3,4
                U021
                1 (0.454)
              
              
                [1,1′-Biphenyl]-4,4′-diamine,3,3′-dichloro-
                91-94-1
                2,3,4
                U073
                1 (0.454)
              
              
                [1,1′-Biphenyl]-4,4′-diamine,3,3′-dimethoxy-
                119-90-4
                3,4
                U091
                100 (45.4)
              
              
                [1,1′-Biphenyl]-4,4′-diamine,3,3′-dimethyl-
                119-93-7
                3,4
                U095
                10 (4.54)
              
              
                Bis(2-chloroethoxy) methane
                111-91-1
                2,4
                U024
                1000 (454)
              
              
                Bis(2-chloroethyl) ether
                111-44-4
                2,3,4
                U025
                10 (4.54)
              
              
                Bis(chloromethyl) ether
                542-88-1
                2,3,4
                P016
                10 (4.54)
              
              
                Bis(2-ethylhexyl) phthalate
                117-81-7
                3,4
                U028
                100 (45.4)
              
              
                Bromoacetone
                598-31-2
                4
                P017
                1000 (454)
              
              
                Bromoform
                75-25-2
                2,3,4
                U225
                100 (45.4)
              
              
                Bromomethane
                74-83-9
                2,3,4
                U029
                1000 (454)
              
              
                4-Bromophenyl phenyl ether
                101-55-3
                2,4
                U030
                100 (45.4)
              
              
                Brucine
                357-57-3
                4
                P018
                100 (45.4)
              
              
                1,3-Butadiene
                106-99-0
                3
                 
                10 (4.54)
              
              
                1,3-Butadiene, 1,1,2,3,4,4-hexachloro-
                87-68-3
                2,3,4
                U128
                1 (0.454)
              
              
                1-Butanamine, N-butyl-N-nitroso-
                924-16-3
                4
                U172
                10 (4.54)
              
              
                1-Butanol
                71-36-3
                4
                U031
                5000 (2270)
              
              
                2-Butanone
                78-93-3
                3,4
                U159
                5000 (2270)
              
              
                2-Butanone, 3,3-dimethyl-1(methylthio)-, O-[(methylamino)carbonyl] oxime
                39196-18-4
                4
                P045
                100 (45.4)
              
              
                2-Butanone peroxide
                1338-23-4
                4
                U160
                10 (4.54)
              
              
                2-Butenal
                123-73-94170-30-3
                
                1,4
                U053
                100 (45.4)
              
              
                2-Butene, 1,4-dichloro-
                764-41-0
                4
                U074
                1 (0.454)
              
              
                2-Butenoic acid, 2-methyl-, 7-[[2,3-dihydroxy-2-(1-methoxyethyl)-3- methyl-1-oxobutoxy] methyl]-2,3, 5,7a-tetrahydro- 1H-pyrrolizin-1-yl ester, [1S-[1alpha(Z), 7(2S*,3R*),7aalpha]]-
                303-34-4
                4
                U143
                10 (4.54)
              
              
                Butyl acetate
                123-86-4
                1
                 
                5000 (2270)
              
              
                iso-Butyl acetate
                110-19-0
              
              
                sec-Butyl acetate
                105-46-4
              
              
                tert-Butyl acetate
                540-88-5
              
              
                n-Butyl alcohol
                71-36-3
                4
                U031
                5000 (2270)
              
              
                Butylamine
                109-73-9
                1
                 
                1000 (454)
              
              
                iso-Butylamine
                78-81-9
              
              
                sec-Butylamine
                513-49-513952-84-6
                
              
              
                tert-Butylamine
                75-64-9
              
              
                Butyl benzyl phthalate
                85-68-7
                2
                 
                100 (45.4)
              
              
                n-Butyl phthalate
                84-74-2
                1,2,3,4
                U069
                10 (4.54)
              
              
                Butyric acid
                107-92-6
                1
                 
                5000 (2270)
              
              
                iso-Butyric acid
                79-31-2
              
              
                Cacodylic acid
                75-60-5
                4
                U136
                1 (0.454)
              
              
                Cadmium ††
                7440-43-9
                2
                 
                10 (4.54)
              
              
                Cadmium acetate
                543-90-8
                1
                 
                10 (4.54)
              
              
                CADMIUM AND COMPOUNDS
                N.A.
                2,3
                 
                **
              
              
                
                Cadmium bromide
                7789-42-6
                1
                 
                10 (4.54)
              
              
                Cadmium chloride
                10108-64-2
                1
                 
                10 (4.54)
              
              
                Cadmium compounds
                N.A.
                2,3
                 
                **
              
              
                Calcium arsenate
                7778-44-1
                1
                 
                1 (0.454)
              
              
                Calcium arsenite
                52740-16-6
                1
                 
                1 (0.454)
              
              
                Calcium carbide
                75-20-7
                1
                 
                10 (4.54)
              
              
                Calcium chromate
                13765-19-0
                1,4
                U032
                10 (4.54)
              
              
                Calcium cyanamide
                156-62-7
                3
                 
                1000 (454)
              
              
                Calcium cyanide Ca(CN)2
                592-01-8
                1,4
                P021
                10 (4.54)
              
              
                Calcium dodecylbenzenesulfonate
                26264-06-2
                1
                 
                1000 (454)
              
              
                Calcium hypochlorite
                7778-54-3
                1
                 
                10 (4.54)
              
              
                Captan
                133-06-2
                1,3
                 
                10 (4.54)
              
              
                Carbamic acid, 1H-benzimidazol-2-yl, methyl ester
                10605217
                4
                U372
                10 (4.54)
              
              
                Carbamic acid, [1-[(butylamino)carbonyl]-1H-benzimidazol-2-yl]-,methyl ester
                17804352
                4
                U271
                10 (4.54)
              
              
                Carbamic acid, (3-chlorophenyl)-, 4-chloro-2-butynyl ester
                101279
                4
                U280
                10 (4.54)
              
              
                Carbamic acid, [(dibutylamino)-thio]methyl-, 2,3-dihydro-2,2-dimethyl-7-benzofuranyl ester
                55285148
                4
                P189
                1000 (454)
              
              
                Carbamic acid, dimethyl-,1-[(dimethyl-amino)carbonyl]-5-methyl-1H-pyrazol-3-yl ester
                644644
                4
                P191
                1 (0.454)
              
              
                Carbamic acid, dimethyl-, 3-methyl-1-(1-methylethyl)-1H-pyrazol-5-yl ester
                119380
                4
                P192
                100 (45.4)
              
              
                Carbamic acid, ethyl ester
                51-79-6
                3,4
                U238
                100 (45.4)
              
              
                Carbamic acid, methyl-, 3-methylphenyl ester
                1129415
                4
                P190
                1000 (454)
              
              
                Carbamic acid, methylnitroso-, ethyl ester
                615-53-2
                4
                U178
                1 (0.454)
              
              
                Carbamic acid, [1,2-phenylenebis(iminocarbonothioyl)]bis-, dimethyl ester
                23564058
                4
                U409
                10 (4.54)
              
              
                Carbamic acid, phenyl-, 1-methylethyl ester
                122429
                4
                U373
                1000 (454)
              
              
                Carbamic chloride, dimethyl-
                79-44-7
                3,4
                U097
                1 (0.454)
              
              
                Carbamodithioic acid, 1,2-ethanediylbis-, salts & esters
                111-54-6
                4
                U114
                5000 (2270)
              
              
                Carbamothioic acid, bis(1-methylethyl)-, S-(2,3-dichloro-2- propenyl) ester
                2303-16-4
                4
                U062
                100 (45.4)
              
              
                Carbamothioic acid, bis(1-methylethyl)-, S-(2,3,3-trichloro-2-propenyl) ester
                2303175
                4
                U389
                100 (45.4)
              
              
                Carbamothioic acid, dipropyl-, S-(phenylmethyl) ester
                52888809
                4
                U387
                5000 (2270)
              
              
                Carbaryl
                63-25-2
                1,3,4
                U279
                100 (45.4)
              
              
                Carbendazim
                10605217
                4
                U372
                10 (4.54)
              
              
                Carbofuran
                1563-66-2
                1,4
                P127
                10 (4.54)
              
              
                Carbofuran phenol
                1563388
                4
                U367
                10 (4.54)
              
              
                Carbon disulfide
                75-15-0
                1,3,4
                P022
                100 (45.4)
              
              
                Carbonic acid, dithallium(1 + ) salt
                6533-73-9
                4
                U215
                100 (45.4)
              
              
                Carbonic dichloride
                75-44-5
                1,3,4
                P095
                10 (4.54)
              
              
                Carbonic difluoride
                353-50-4
                4
                U033
                1000 (454)
              
              
                Carbonochloridic acid, methyl ester
                79-22-1
                4
                U156
                1000 (454)
              
              
                Carbon oxyfluoride
                353-50-4
                4
                U033
                1000 (454)
              
              
                Carbon tetrachloride
                56-23-5
                1,2,3,4
                U211
                10 (4.54)
              
              
                Carbonyl sulfide
                463-58-1
                3
                
                100 (45.4)
              
              
                Carbosulfan
                55285148
                4
                P189
                1000 (454)
              
              
                Catechol
                120-80-9
                3
                
                100 (45.4)
              
              
                Chloral
                75-87-6
                4
                U034
                5000 (2270)
              
              
                Chloramben
                133-90-4
                3
                
                100 (45.4)
              
              
                Chlorambucil
                305-03-3
                4
                U035
                10 (4.54)
              
              
                Chlordane
                57-74-9
                1,2,3,4
                U036
                1 (0.454)
              
              
                Chlordane, alpha & gamma isomers
                57-74-9
                1,2,3,4
                U036
                1 (0.454)
              
              
                CHLORDANE (TECHNICAL MIXTURE AND METABOLITES)
                57-74-9
                1,2,3,4
                U036
                1 (0.454)
              
              
                CHLORINATED BENZENES
                N.A.
                2
                
                **
              
              
                Chlorinated camphene
                8001-35-2
                1,2,3,4
                P123
                1 (0.454)
              
              
                CHLORINATED ETHANES
                N.A.
                2
                
                **
              
              
                CHLORINATED NAPHTHALENE
                N.A.
                2
                
                **
              
              
                CHLORINATED PHENOLS
                N.A.
                2
                
                **
              
              
                Chlorine
                7782-50-5
                1,3
                
                10 (4.54)
              
              
                Chlornaphazine
                494-03-1
                4
                U026
                100 (45.4)
              
              
                Chloroacetaldehyde
                107-20-0
                4
                P023
                1000 (454)
              
              
                Chloroacetic acid
                79-11-8
                3
                
                100 (45.4)
              
              
                2-Chloroacetophenone
                532-27-4
                3
                
                100 (45.4)
              
              
                CHLOROALKYL ETHERS
                N.A.
                2
                
                **
              
              
                p-Chloroaniline
                106-47-8
                4
                P024
                1000 (454)
              
              
                Chlorobenzene
                108-90-7
                1,2,3,4
                U037
                100 (45.4)
              
              
                
                Chlorobenzilate
                510-15-6
                3,4
                U038
                10 (4.54)
              
              
                p-Chloro-m-cresol
                59-50-7
                2,4
                U039
                5000 (2270)
              
              
                Chlorodibromomethane
                124-48-1
                2
                
                100 (45.4)
              
              
                1-Chloro-2,3-epoxypropane
                106-89-8
                1,3,4
                U041
                100 (45.4)
              
              
                Chloroethane
                75-00-3
                2,3
                
                100 (45.4)
              
              
                2-Chloroethyl vinyl ether
                110-75-8
                2,4
                U042
                1000 (454)
              
              
                Chloroform
                67-66-3
                1,2,3,4
                U044
                10 (4.54)
              
              
                Chloromethane
                74-87-3
                2,3,4
                U045
                100 (45.4)
              
              
                Chloromethyl methyl ether
                107-30-2
                3,4
                U046
                10 (4.54)
              
              
                beta-Chloronaphthalene
                91-58-7
                2,4
                U047
                5000 (2270)
              
              
                2-Chloronaphthalene
                91-58-7
                2,4
                U047
                5000 (2270)
              
              
                2-Chlorophenol
                95-57-8
                2,4
                U048
                100 (45.4)
              
              
                o-Chlorophenol
                95-57-8
                2,4
                U048
                100 (45.4)
              
              
                4-Chlorophenyl phenyl ether
                7005-72-3
                2
                
                5000 (2270)
              
              
                1-(o-Chlorophenyl)thiourea
                5344-82-1
                4
                P026
                100 (45.4)
              
              
                Chloroprene
                126-99-8
                3
                
                100 (45.4)
              
              
                3-Chloropropionitrile
                542-76-7
                4
                P027
                1000 (454)
              
              
                Chlorosulfonic acid
                7790-94-5
                1
                
                1000 (454)
              
              
                4-Chloro-o-toluidine, hydrochloride
                3165-93-3
                4
                U049
                100 (45.4)
              
              
                Chlorpyrifos
                2921-88-2
                1
                
                1 (0.454)
              
              
                Chromic acetate
                1066-30-4
                1
                
                1000 (454)
              
              
                Chromic acid
                11115-74-57738-94-5
                
                1
                
                10 (4.54)
              
              
                Chromic acid H2CrO4, calcium salt
                13765-19-0
                1,4
                U032
                10 (4.54)
              
              
                Chromic sulfate
                10101-53-8
                1
                
                1000 (454)
              
              
                Chromium ††
                7440-47-3
                2
                
                5000 (2270)
              
              
                CHROMIUM AND COMPOUNDS
                N.A.
                2,3
                
                **
              
              
                Chromium Compounds
                N.A.
                2,3
                
                **
              
              
                Chromous chloride
                10049-05-5
                1
                
                1000 (454)
              
              
                Chrysene
                218-01-9
                2,4
                U050
                100 (45.4)
              
              
                Cobalt Compounds
                N.A.
                3
                
                **
              
              
                Cobaltous bromide
                7789-43-7
                1
                
                1000 (454)
              
              
                Cobaltous formate
                544-18-3
                1
                
                1000 (454)
              
              
                Cobaltous sulfamate
                14017-41-5
                1
                
                1000 (454)
              
              
                Coke Oven Emissions
                N.A.
                3
                
                1 (0.454)
              
              
                Copper ††
                7440-50-8
                2
                
                5000 (2270)
              
              
                COPPER AND COMPOUNDS
                N.A.
                2
                
                **
              
              
                Copper cyanide Cu(CN)
                544-92-3
                4
                P029
                10 (4.54)
              
              
                Coumaphos
                56-72-4
                1
                
                10 (4.54)
              
              
                Creosote
                N.A.
                4
                U051
                1 (0.454)
              
              
                Cresol (cresylic acid)
                1319-77-3
                1,3,4
                U052
                100 (45.4)
              
              
                m-Cresol
                108-39-4
                3
                
                100 (45.4)
              
              
                o-Cresol
                95-48-7
                3
                
                100 (45.4)
              
              
                p-Cresol
                106-44-5
                3
                
                100 (45.4)
              
              
                Cresols (isomers and mixture)
                1319-77-3
                1,3,4
                U052
                100 (45.4)
              
              
                Cresylic acid (isomers and mixture)
                1319-77-3
                1,3,4
                U052
                100 (45.4)
              
              
                Crotonaldehyde
                123-73-94170-30-3
                
                1,4
                U053
                100 (45.4)
              
              
                Cumene
                98-82-8
                3,4
                U055
                5000 (2270)
              
              
                m-Cumenyl methylcarbamate
                64006
                4
                P202
                10 (4.54)
              
              
                Cupric acetate
                142-71-2
                1
                
                100 (45.4)
              
              
                Cupric acetoarsenite
                12002-03-8
                1
                
                1 (0.454)
              
              
                Cupric chloride
                7447-39-4
                1
                
                10 (4.54)
              
              
                Cupric nitrate
                3251-23-8
                1
                
                100 (45.4)
              
              
                Cupric oxalate
                5893-66-3
                1
                
                100 (45.4)
              
              
                Cupric sulfate
                7758-98-7
                1
                
                10 (4.54)
              
              
                Cupric sulfate, ammoniated
                10380-29-7
                1
                
                100 (45.4)
              
              
                Cupric tartrate
                815-82-7
                1
                
                100 (45.4)
              
              
                Cyanide Compounds
                N.A.
                2,3
                
                **
              
              
                CYANIDES
                N.A.
                2,3
                
                **
              
              
                Cyanides (soluble salts and complexes) not otherwise specified
                N.A.
                4
                P030
                10 (4.54)
              
              
                Cyanogen
                460-19-5
                4
                P031
                100 (45.4)
              
              
                Cyanogen bromide (CN)Br
                506-68-3
                4
                U246
                1000 (454)
              
              
                Cyanogen chloride (CN)Cl
                506-77-4
                1,4
                P033
                10 (4.54)
              
              
                2,5-Cyclohexadiene-1,4-dione
                106-51-4
                3,4
                U197
                10 (4.54)
              
              
                Cyclohexane
                110-82-7
                1,4
                U056
                1000 (454)
              
              
                Cyclohexane, 1,2,3,4,5,6-hexachloro-, (1α, 2α, 3β-, 4α, 5α, 6β)
                58-89-9
                1,2,3,4
                U129
                1 (0.454)
              
              
                
                Cyclohexanone
                108-94-1
                4
                U057
                5000 (2270)
              
              
                2-Cyclohexyl-4,6-dinitrophenol
                131-89-5
                4
                P034
                100 (45.4)
              
              
                1,3-Cyclopentadiene, 1,2,3,4,5,5-hexachloro-
                77-47-4
                1,2,3,4
                U130
                10 (4.54)
              
              
                Cyclophosphamide
                50-18-0
                4
                U058
                10 (4.54)
              
              
                2,4-D Acid
                94-75-7
                1,3,4
                U240
                100 (45.4)
              
              
                2,4-D Ester
                94-11-194-79-1
                  94-80-4
                  1320-18-9
                  1928-38-7
                  1928-61-6
                  1929-73-3
                  2971-38-2
                  25168-26-7
                  53467-11-1
                
                1
                
                100 (45.4)
              
              
                2,4-D, salts and esters
                94-75-7
                1,3,4
                U240
                100 (45.4)
              
              
                Daunomycin
                20830-81-3
                4
                U059
                10 (4.54)
              
              
                DDD
                72-54-8
                1,2,4
                U060
                1 (0.454)
              
              
                4,4′-DDD
                72-54-8
                1,2,4
                U060
                1 (0.454)
              
              
                DDE b
                
                72-55-9
                2
                
                1 (0.454)
              
              
                DDE b
                
                3547-04-4
                3
                
                5000 (2270)
              
              
                4,4′-DDE
                72-55-9
                2
                
                1 (0.454)
              
              
                DDT
                50-29-3
                1,2,4
                U061
                1 (0.454)
              
              
                4,4′-DDT
                50-29-3
                1,2,4
                U061
                1 (0.454)
              
              
                DDT AND METABOLITES
                N.A.
                2
                
                **
              
              
                DEHP
                117-81-7
                2,3,4
                U028
                100 (45.4)
              
              
                Diallate
                2303-16-4
                4
                U062
                100 (45.4)
              
              
                Diazinon
                333-41-5
                1
                
                1 (0.454)
              
              
                Diazomethane
                334-88-3
                3
                 
                100 (45.4)
              
              
                Dibenz[a,h]anthracene
                53-70-3
                2,4
                U063
                1 (0.454)
              
              
                1,2:5,6-Dibenzanthracene
                53-70-3
                2,4
                U063
                1 (0.454)
              
              
                Dibenzo[a,h]anthracene
                53-70-3
                2,4
                U063
                1 (0.454)
              
              
                Dibenzofuran
                132-64-9
                3
                
                100 (45.4)
              
              
                Dibenzo[a,i]pyrene
                189-55-9
                4
                U064
                10 (4.54)
              
              
                1,2-Dibromo-3-chloropropane
                96-12-8
                3,4
                U066
                1 (0.454)
              
              
                Dibromoethane
                106-93-4
                1,3,4
                U067
                1 (0.454)
              
              
                Dibutyl phthalate
                84-74-2
                1,2,3,4
                U069
                10 (4.54)
              
              
                Di-n-butyl phthalate
                84-74-2
                1,2,3,4
                U069
                10 (4.54)
              
              
                Dicamba
                1918-00-9
                1
                
                1000 (454)
              
              
                Dichlobenil
                1194-65-6
                1
                
                100 (45.4)
              
              
                Dichlone
                117-80-6
                1
                
                1 (0.454)
              
              
                Dichlorobenzene
                25321-22-6
                1
                
                100 (45.4)
              
              
                1,2-Dichlorobenzene
                95-50-1
                1,2,4
                U070
                100 (45.4)
              
              
                1,3-Dichlorobenzene
                541-73-1
                2,4
                U071
                100 (45.4)
              
              
                1,4-Dichlorobenzene
                106-46-7
                1,2,3,4
                U072
                100 (45.4)
              
              
                m-Dichlorobenzene
                541-73-1
                2,4
                U071
                100 (45.4)
              
              
                o-Dichlorobenzene
                95-50-1
                1,2,4
                U070
                100 (45.4)
              
              
                p-Dichlorobenzene
                106-46-7
                1,2,3,4
                U072
                100 (45.4)
              
              
                DICHLOROBENZIDINE
                N.A.
                2
                
                **
              
              
                3,3′-Dichlorobenzidine
                91-94-1
                2,3,4
                U073
                1 (0.454)
              
              
                Dichlorobromomethane
                75-27-4
                2
                
                5000 (2270)
              
              
                1,4-Dichloro-2-butene
                764-41-0
                4
                U074
                1 (0.454)
              
              
                Dichlorodifluoromethane
                75-71-8
                4
                U075
                5000 (2270)
              
              
                1,1-Dichloroethane
                75-34-3
                2,3,4
                U076
                1000 (454)
              
              
                1,2-Dichloroethane
                107-06-2
                1,2,3,4
                U077
                100 (45.4)
              
              
                1,1-Dichloroethylene
                75-35-4
                1,2,3,4
                U078
                100 (45.4)
              
              
                1,2-Dichloroethylene
                156-60-5
                2,4
                U079
                1000 (454)
              
              
                Dichloroethyl ether
                111-44-4
                2,3,4
                U025
                10 (4.54)
              
              
                Dichloroisopropyl ether
                108-60-1
                2,4
                U027
                1000 (454)
              
              
                Dichloromethane
                75-09-2
                2,3,4
                U080
                1000 (454)
              
              
                Dichloromethoxyethane
                111-91-1
                2,4
                U024
                1000 (454)
              
              
                Dichloromethyl ether
                542-88-1
                2,3,4
                P016
                10 (4.54)
              
              
                2,4-Dichlorophenol
                120-83-2
                2,4
                U081
                100 (45.4)
              
              
                2,6-Dichlorophenol
                87-65-0
                4
                U082
                100 (45.4)
              
              
                Dichlorophenylarsine
                696-28-6
                4
                P036
                1 (0.454)
              
              
                Dichloropropane
                26638-19-7
                1
                
                1000 (454)
              
              
                1,1-Dichloropropane
                78-99-9
              
              
                1,3-Dichloropropane
                142-28-9
              
              
                1,2-Dichloropropane
                78-87-5
                1,2,3,4
                U083
                1000 (454)
              
              
                
                Dichloropropane—Dichloropropene (mixture)
                8003-19-8
                1
                
                100 (45.4)
              
              
                Dichloropropene
                26952-23-8
                1
                
                100 (45.4)
              
              
                2,3-Dichloropropene
                78-88-6
              
              
                1,3-Dichloropropene
                542-75-6
                1,2,3,4
                U084
                100 (45.4)
              
              
                2,2-Dichloropropionic acid
                75-99-0
                1
                
                5000 (2270)
              
              
                Dichlorvos
                62-73-7
                1,3
                
                10 (4.54)
              
              
                Dicofol
                115-32-2
                1
                
                10 (4.54)
              
              
                Dieldrin
                60-57-1
                1,2,4
                P037
                1 (0.454)
              
              
                1,2:3,4-Diepoxybutane
                1464-53-5
                4
                U085
                10 (4.54)
              
              
                Diethanolamine
                111-42-2
                3
                
                100 (45.4)
              
              
                Diethylamine
                109-89-7
                1
                
                100 (45.4)
              
              
                N,N-Diethylaniline
                91-66-7
                3
                
                1000 (454)
              
              
                Diethylarsine
                692-42-2
                4
                P038
                1 (0.454)
              
              
                1,4-Diethyleneoxide
                123-91-1
                3,4
                U108
                100 (45.4)
              
              
                Diethylene glycol, dicarbamate
                5952261
                4
                U395
                5000 (2270)
              
              
                Diethylhexyl phthalate
                117-81-7
                2,3,4
                U028
                100 (45.4)
              
              
                N,N′-Diethylhydrazine
                1615-80-1
                4
                U086
                10 (4.54)
              
              
                O,O-Diethyl S-methyl dithiophosphate
                3288-58-2
                4
                U087
                5000 (2270)
              
              
                Diethyl-p-nitrophenyl phosphate
                311-45-5
                4
                P041
                100 (45.4)
              
              
                Diethyl phthalate
                84-66-2
                2,4
                U088
                1000 (454)
              
              
                O,O-Diethyl O-pyrazinyl phosphorothioate
                297-97-2
                4
                P040
                100 (45.4)
              
              
                Diethylstilbestrol
                56-53-1
                4
                U089
                1 (0.454)
              
              
                Diethyl sulfate
                64-67-5
                3
                
                10 (4.54)
              
              
                Dihydrosafrole
                94-58-6
                4
                U090
                10 (4.54)
              
              
                Diisopropylfluorophosphate (DFP)
                55-91-4
                4
                P043
                100 (45.4)
              
              
                1,4:5,8-Dimethanonaphthalene, 1,2,3,4,10,10-hexachloro-1,4,4a,5,8,8a-hexahydro-, (1alpha,4alpha,4abeta,5alpha, 8alpha,8abeta)-
                309-00-2
                1,2,4
                P004
                1 (0.454)
              
              
                1,4:5,8-Dimethanonaphthalene, 1,2,3,4,10,10-hexachloro- 1,4,4a,5,8,8a-hexahydro-, (1alpha,4alpha,4abeta, 5beta,8beta,8abeta)-
                465-73-6
                4
                P060
                1 (0.454)
              
              
                2,7:3,6-Dimethanonaphth[2,3- b]oxirene,3,4,5,6,9,9- hexachloro-1a,2,2a,3,6,6a,7,7a- octahydro-,(1aalpha,2beta, 2aalpha,3beta,6beta,6aalpha, 7beta,7aalpha)-
                60-57-1
                1,2,4
                P037
                1 (0.454)
              
              
                2,7:3,6-Dimethanonaphth[2, 3-b]oxirene,3,4,5,6,9,9- hexachloro-1a,2,2a,3,6,6a,7,7a- octahydro-,(1aalpha,2beta, 2abeta,3alpha,6alpha, 6abeta,7beta,7aalpha)-, & metabolites
                72-20-8
                1,2,4
                P051
                1 (0.454)
              
              
                Dimethoate
                60-51-5
                4
                P044
                10 (4.54)
              
              
                3,3′-Dimethoxybenzidine
                119-90-4
                3,4
                U091
                100 (45.4)
              
              
                Dimethylamine
                124-40-3
                1,4
                U092
                1000 (454)
              
              
                Dimethyl aminoazobenzene
                60-11-7
                3,4
                U093
                10 (4.54)
              
              
                p-Dimethylaminoazobenzene
                60-11-7
                3,4
                U093
                10 (4.54)
              
              
                N,N-Dimethylaniline
                121-69-7
                3
                
                100 (45.4)
              
              
                7,12-Dimethylbenz[a]anthracene
                57-97-6
                4
                U094
                1 (0.454)
              
              
                3,3′-Dimethylbenzidine
                119-93-7
                3,4
                U095
                10 (4.54)
              
              
                alpha,alpha-Dimethylbenzylhydroperoxide
                80-15-9
                4
                U096
                10 (4.54)
              
              
                Dimethylcarbamoyl chloride
                79-44-7
                3,4
                U097
                1 (0.454)
              
              
                Dimethylformamide
                68-12-2
                3
                
                100 (45.4)
              
              
                1,1-Dimethylhydrazine
                57-14-7
                3,4
                U098
                10 (4.54)
              
              
                1,2-Dimethylhydrazine
                540-73-8
                4
                U099
                1 (0.454)
              
              
                alpha,alpha-Dimethylphenethylamine
                122-09-8
                4
                P046
                5000 (2270)
              
              
                2,4-Dimethylphenol
                105-67-9
                2,4
                U101
                100 (45.4)
              
              
                Dimethyl phthalate
                131-11-3
                2,3,4
                U102
                5000 (2270)
              
              
                Dimethyl sulfate
                77-78-1
                3,4
                U103
                100 (45.4)
              
              
                Dimetilan
                644644
                4
                P191
                1 (0.454)
              
              
                Dinitrobenzene (mixed)
                25154-54-5
                1
                
                100 (45.4)
              
              
                m-Dinitrobenzene
                99-65-0
              
              
                o-Dinitrobenzene
                528-29-0
              
              
                p-Dinitrobenzene
                100-25-4
              
              
                4,6-Dinitro-o-cresol, and salts
                534-52-1
                2,3,4
                P047
                10 (4.54)
              
              
                Dinitrophenol
                25550-58-7
                1
                
                10 (4.54)
              
              
                2,5-Dinitrophenol
                329-71-5
              
              
                2,6-Dinitrophenol
                573-56-8
              
              
                2,4-Dinitrophenol
                51-28-5
                1,2,3,4
                P048
                10 (4.54)
              
              
                Dinitrotoluene
                25321-14-6
                1,2
                
                10 (4.54)
              
              
                3,4-Dinitrotoluene
                610-39-9
              
              
                2,4-Dinitrotoluene
                121-14-2
                1,2,3,4
                U105
                10 (4.54)
              
              
                
                2,6-Dinitrotoluene
                606-20-2
                1,2,4
                U106
                100 (45.4)
              
              
                Dinoseb
                88-85-7
                4
                P020
                1000 (454)
              
              
                Di-n-octyl phthalate
                117-84-0
                2,4
                U107
                5000 (2270)
              
              
                1,4-Dioxane
                123-91-1
                3,4
                U108
                100 (45.4)
              
              
                DIPHENYLHYDRAZINE
                N.A.
                2
                
                **
              
              
                1,2-Diphenylhydrazine
                122-66-7
                2,3,4
                U109
                10 (4.54)
              
              
                Diphosphoramide, octamethyl-
                152-16-9
                4
                P085
                100 (45.4)
              
              
                Diphosphoric acid, tetraethyl ester
                107-49-3
                1,4
                P111
                10 (4.54)
              
              
                Dipropylamine
                142-84-7
                4
                U110
                5000 (2270)
              
              
                Di-n-propylnitrosamine
                621-64-7
                2,4
                U111
                10 (4.54)
              
              
                Diquat
                85-00-72764-72-9
                
                1
                
                1000 (454)
              
              
                Disulfoton
                298-04-4
                1,4
                P039
                1 (0.454)
              
              
                Dithiobiuret
                541-53-7
                4
                P049
                100 (45.4)
              
              
                1,3-Dithiolane-2-carboxaldehyde, 2,4-dimethyl-, O-[(methylamino)-carbonyl]oxime
                26419738
                4
                P185
                100 (45.4)
              
              
                Diuron
                330-54-1
                1
                
                100 (45.4)
              
              
                Dodecylbenzenesulfonic acid
                27176-87-0
                1
                
                1000 (454)
              
              
                Endosulfan
                115-29-7
                1,2,4
                P050
                1 (0.454)
              
              
                alpha-Endosulfan
                959-98-8
                2
                
                1 (0.454)
              
              
                beta-Endosulfan
                33213-65-9
                2
                
                1 (0.454)
              
              
                ENDOSULFAN AND METABOLITES
                N.A.
                2
                
                **
              
              
                Endosulfan sulfate
                1031-07-8
                2
                
                1 (0.454)
              
              
                Endothall
                145-73-3
                4
                P088
                1000 (454)
              
              
                Endrin
                72-20-8
                1,2,4
                P051
                1 (0.454)
              
              
                Endrin aldehyde
                7421-93-4
                2
                
                1 (0.454)
              
              
                ENDRIN AND METABOLITES
                N.A.
                2
                
                **
              
              
                Endrin, & metabolites
                72-20-8
                1,2,4
                P051
                1 (0.454)
              
              
                Epichlorohydrin
                106-89-8
                1,3,4
                U041
                100 (45.4)
              
              
                Epinephrine
                51-43-4
                4
                P042
                1000 (454)
              
              
                1,2-Epoxybutane
                106-88-7
                3
                
                100 (45.4)
              
              
                Ethanal
                75-07-0
                1,3,4
                U001
                1000 (454)
              
              
                Ethanamine, N,N-diethyl-
                121-44-8
                1,3,4
                U404
                5000 (2270)
              
              
                Ethanamine, N-ethyl-N-nitroso-
                55-18-5
                4
                U174
                1 (0.454)
              
              
                1,2-Ethanediamine, N,N-dimethyl-N′-2- pyridinyl-N′-(2- thienylmethyl)-
                91-80-5
                4
                U155
                5000 (2270)
              
              
                Ethane, 1,2-dibromo-
                106-93-4
                1,3,4
                U067
                1 (0.454)
              
              
                Ethane, 1,1-dichloro-
                75-34-3
                2,3,4
                U076
                1000 (454)
              
              
                Ethane, 1,2-dichloro-
                107-06-2
                1,2,3,4
                U077
                100 (45.4)
              
              
                Ethanedinitrile
                460-19-5
                4
                P031
                100 (45.4)
              
              
                Ethane, hexachloro-
                67-72-1
                2,3,4
                U131
                100 (45.4)
              
              
                Ethane, 1,1′-[methylenebis(oxy)]bis[2- chloro-
                111-91-1
                2,4
                U024
                1000 (454)
              
              
                Ethane, 1,1′-oxybis-
                60-29-7
                4
                U117
                100 (45.4)
              
              
                Ethane, 1,1′-oxybis[2-chloro-
                111-44-4
                2,3,4
                U025
                10 (4.54)
              
              
                Ethane, pentachloro-
                76-01-7
                4
                U184
                10 (4.54)
              
              
                Ethane, 1,1,1,2-tetrachloro-
                630-20-6
                4
                U208
                100 (45.4)
              
              
                Ethane, 1,1,2,2-tetrachloro-
                79-34-5
                2,3,4
                U209
                100 (45.4)
              
              
                Ethanethioamide
                62-55-5
                4
                U218
                10 (4.54)
              
              
                Ethane, 1,1,1-trichloro-
                71-55-6
                2,3,4
                U226
                1000 (454)
              
              
                Ethane, 1,1,2-trichloro-
                79-00-5
                2,3,4
                U227
                100 (45.4)
              
              
                Ethanimidothioic acid, 2-(dimethylamino)-N-hydroxy-2-oxo-, methyl ester
                30558431
                4
                U394
                5000 (2270)
              
              
                Ethanimidothioic acid, 2-(dimethylamino)-N-[[(methylamino)carbonyl]oxy]-2-oxo-, methyl ester
                23135220
                4
                P194
                100 (45.4)
              
              
                Ethanimidothioic acid, N-[[(methylamino) carbonyl]oxy]-, methyl ester
                16752-77-5
                4
                P066
                100 (45.4)
              
              
                Ethanimidothioic acid, N,N'- [thiobis[(methylimino) carbonyloxy]]bis-, dimethyl ester
                59669260
                4
                U410
                100 (45.4)
              
              
                Ethanol, 2-ethoxy-
                110-80-5
                4
                U359
                1000 (454)
              
              
                Ethanol, 2,2′-(nitrosoimino)bis-
                1116-54-7
                4
                U173
                1 (0.454)
              
              
                Ethanol, 2,2'-oxybis-, dicarbamate
                5952261
                4
                U395
                5000 (2270)
              
              
                Ethanone, 1-phenyl-
                98-86-2
                3,4
                U004
                5000 (2270)
              
              
                Ethene, chloro-
                75-01-4
                2,3,4
                U043
                1 (0.454)
              
              
                Ethene, (2-chloroethoxy)-
                110-75-8
                2,4
                U042
                1000 (454)
              
              
                Ethene, 1,1-dichloro-
                75-35-4
                1,2,3,4
                U078
                100 (45.4)
              
              
                Ethene, 1,2-dichloro-(E)
                156-60-5
                2,4
                U079
                1000 (454)
              
              
                Ethene, tetrachloro-
                127-18-4
                2,3,4
                U210
                100 (45.4)
              
              
                Ethene, trichloro-
                79-01-6
                1,2,3,4
                U228
                100 (45.4)
              
              
                Ethion
                563-12-2
                1
                
                10 (4.54)
              
              
                
                Ethyl acetate
                141-78-6
                4
                U112
                5000 (2270)
              
              
                Ethyl acrylate
                140-88-5
                3,4
                U113
                1000 (454)
              
              
                Ethylbenzene
                100-41-4
                1,2,3
                
                1000 (454)
              
              
                Ethyl carbamate
                51-79-6
                3,4
                U238
                100 (45.4)
              
              
                Ethyl chloride
                75-00-3
                2,3
                
                100 (45.4)
              
              
                Ethyl cyanide
                107-12-0
                4
                P101
                10 (4.54)
              
              
                Ethylenebisdithiocarbamic acid, salts & esters
                111-54-6
                4
                U114
                5000 (2270)
              
              
                Ethylenediamine
                107-15-3
                1
                
                5000 (2270)
              
              
                Ethylenediamine-tetraacetic acid (EDTA)
                60-00-4
                1
                
                5000 (2270)
              
              
                Ethylene dibromide
                106-93-4
                1,3,4
                U067
                1 (0.454)
              
              
                Ethylene dichloride
                107-06-2
                1,2,3,4
                U077
                100 (45.4)
              
              
                Ethylene glycol
                107-21-1
                3
                
                5000 (2270)
              
              
                Ethylene glycol monoethyl ether
                110-80-5
                4
                U359
                1000 (454)
              
              
                Ethylene oxide
                75-21-8
                3,4
                U115
                10 (4.54)
              
              
                Ethylenethiourea
                96-45-7
                3,4
                U116
                10 (4.54)
              
              
                Ethylenimine
                151-56-4
                3,4
                P054
                1 (0.454)
              
              
                Ethyl ether
                60-29-7
                4
                U117
                100 (45.4)
              
              
                Ethylidene dichloride
                75-34-3
                2,3,4
                U076
                1000 (454)
              
              
                Ethyl methacrylate
                97-63-2
                4
                U118
                1000 (454)
              
              
                Ethyl methanesulfonate
                62-50-0
                4
                U119
                1 (0.454)
              
              
                Famphur
                52-85-7
                4
                P097
                1000 (454)
              
              
                Ferric ammonium citrate
                1185-57-5
                1
                
                1000 (454)
              
              
                Ferric ammonium oxalate
                2944-67-455488-87-4
                
                1
                
                1000 (454)
              
              
                Ferric chloride
                7705-08-0
                1
                
                1000 (454)
              
              
                Ferric fluoride
                7783-50-8
                1
                
                100 (45.4)
              
              
                Ferric nitrate
                10421-48-4
                1
                
                1000 (454)
              
              
                Ferric sulfate
                10028-22-5
                1
                
                1000 (454)
              
              
                Ferrous ammonium sulfate
                10045-89-3
                1
                
                1000 (454)
              
              
                Ferrous chloride
                7758-94-3
                1
                
                100 (45.4)
              
              
                Ferrous sulfate
                7720-78-77782-63-0
                
                1
                
                1000 (454)
              
              
                Fine mineral fibers c
                
                N.A.
                3
                
                **
              
              
                Fluoranthene
                206-44-0
                2,4
                U120
                100 (45.4)
              
              
                Fluorene
                86-73-7
                2
                
                5000 (2270)
              
              
                Fluorine
                7782-41-4
                4
                P056
                10 (4.54)
              
              
                Fluoroacetamide
                640-19-7
                4
                P057
                100 (45.4)
              
              
                Fluoroacetic acid, sodium salt
                62-74-8
                4
                P058
                10 (4.54)
              
              
                Formaldehyde
                50-00-0
                1,3,4
                U122
                100 (45.4)
              
              
                Formetanate hydrochloride
                23422539
                4
                P198
                100 (45.4)
              
              
                Formic acid
                64-18-6
                1,4
                U123
                5000 (2270)
              
              
                Formparanate
                17702577
                4
                P197
                100 (45.4)
              
              
                Fulminic acid, mercury(2 + )salt
                628-86-4
                4
                P065
                10 (4.54)
              
              
                Fumaric acid
                110-17-8
                1
                
                5000 (2270)
              
              
                Furan
                110-00-9
                4
                U124
                100 (45.4)
              
              
                2-Furancarboxaldehyde
                98-01-1
                1,4
                U125
                5000 (2270)
              
              
                2,5-Furandione
                108-31-6
                1,3,4
                U147
                5000 (2270)
              
              
                Furan, tetrahydro-
                109-99-9
                4
                U213
                1000 (454)
              
              
                Furfural
                98-01-1
                1,4
                U125
                5000 (2270)
              
              
                Furfuran
                110-00-9
                4
                U124
                100 (45.4)
              
              
                Glucopyranose, 2-deoxy-2-(3-methyl-3-nitrosoureido)-,D-
                18883-66-4
                4
                U206
                1 (0.454)
              
              
                D-Glucose, 2-deoxy-2-[[(methylnitrosoamino)-carbonyl]amino]-
                18883-66-4
                4
                U206
                1 (0.454)
              
              
                Glycidylaldehyde
                765-34-4
                4
                U126
                10 (4.54)
              
              
                Glycol ethers d
                
                N.A.
                3
                
                **
              
              
                Guanidine, N-methyl-N′-nitro-N-nitroso-
                70-25-7
                4
                U163
                10 (4.54)
              
              
                Guthion
                86-50-0
                1
                
                1 (0.454)
              
              
                HALOETHERS
                N.A.
                2
                
                **
              
              
                HALOMETHANES
                N.A.
                2
                
                **
              
              
                Heptachlor
                76-44-8
                1,2,3,4
                P059
                1 (0.454)
              
              
                HEPTACHLOR AND METABOLITES
                N.A.
                2
                
                **
              
              
                Heptachlor epoxide
                1024-57-3
                2
                
                1 (0.454)
              
              
                Hexachlorobenzene
                118-74-1
                2,3,4
                U127
                10 (4.54)
              
              
                Hexachlorobutadiene
                87-68-3
                2,3,4
                U128
                1 (0.454)
              
              
                HEXACHLOROCYCLOHEXANE (all isomers)
                608-73-1
                2
                
                **
              
              
                Hexachlorocyclopentadiene
                77-47-4
                1,2,3,4
                U130
                10 (4.54)
              
              
                Hexachloroethane
                67-72-1
                2,3,4
                U131
                100 (45.4)
              
              
                Hexachlorophene
                70-30-4
                4
                U132
                100 (45.4)
              
              
                Hexachloropropene
                1888-71-7
                4
                U243
                1000 (454)
              
              
                
                Hexaethyl tetraphosphate
                757-58-4
                4
                P062
                100 (45.4)
              
              
                Hexamethylene-1,6-diisocyanate
                822-06-0
                3
                
                100 (45.4)
              
              
                Hexamethylphosphoramide
                680-31-9
                3
                
                1 (0.454)
              
              
                Hexane
                110-54-3
                3
                
                5000 (2270)
              
              
                Hexone
                108-10-1
                3,4
                U161
                5000 (2270)
              
              
                Hydrazine
                302-01-2
                3,4
                U133
                1 (0.454)
              
              
                Hydrazinecarbothioamide
                79-19-6
                4
                P116
                100 (45.4)
              
              
                Hydrazine, 1,2-diethyl-
                1615-80-1
                4
                U086
                10 (4.54)
              
              
                Hydrazine, 1,1-dimethyl-
                57-14-7
                3,4
                U098
                10 (4.54)
              
              
                Hydrazine, 1,2-dimethyl-
                540-73-8
                4
                U099
                1 (0.454)
              
              
                Hydrazine, 1,2-diphenyl-
                122-66-7
                2,3,4
                U109
                10 (4.54)
              
              
                Hydrazine, methyl-
                60-34-4
                3,4
                P068
                10 (4.54)
              
              
                Hydrochloric acid
                7647-01-0
                1,3
                
                5000 (2270)
              
              
                Hydrocyanic acid
                74-90-8
                1,4
                P063
                10 (4.54)
              
              
                Hydrofluoric acid
                7664-39-3
                1,3,4
                U134
                100 (45.4)
              
              
                Hydrogen chloride
                7647-01-0
                1,3
                
                5000 (2270)
              
              
                Hydrogen cyanide
                74-90-8
                1,4
                P063
                10 (4.54)
              
              
                Hydrogen fluoride
                7664-39-3
                1,3,4
                U134
                100 (45.4)
              
              
                Hydrogen phosphide
                7803-51-2
                3,4
                P096
                100 (45.4)
              
              
                Hydrogen sulfide H2S
                7783-06-4
                1,4
                U135
                100 (45.4)
              
              
                Hydroperoxide, 1-methyl-1-phenylethyl-
                80-15-9
                4
                U096
                10 (4.54)
              
              
                Hydroquinone
                123-31-9
                3
                
                100 (45.4)
              
              
                2-Imidazolidinethione
                96-45-7
                3,4
                U116
                10 (4.54)
              
              
                Indeno(1,2,3-cd)pyrene
                193-39-5
                2,4
                U137
                100 (45.4)
              
              
                Iodomethane
                74-88-4
                3,4
                U138
                100 (45.4)
              
              
                1,3-Isobenzofurandione
                85-44-9
                3,4
                U190
                5000 (2270)
              
              
                Isobutyl alcohol
                78-83-1
                4
                U140
                5000 (2270)
              
              
                Isodrin
                465-73-6
                4
                P060
                1 (0.454)
              
              
                Isolan
                119380
                4
                P192
                100 (45.4)
              
              
                Isophorone
                78-59-1
                2,3
                
                5000 (2270)
              
              
                Isoprene
                78-79-5
                1
                
                100 (45.4)
              
              
                Isopropanolamine dodecylbenzenesulfonate
                42504-46-1
                1
                
                1000 (454)
              
              
                3-Isopropylphenyl N-methylcarbamate
                64006
                4
                P202
                10 (4.54)
              
              
                Isosafrole
                120-58-1
                4
                U141
                100 (45.4)
              
              
                3(2H)-Isoxazolone, 5-(aminomethyl)-
                2763-96-4
                4
                P007
                1000 (454)
              
              
                Kepone
                143-50-0
                1,4
                U142
                1 (0.454)
              
              
                Lasiocarpine
                303-34-4
                4
                U143
                10 (4.54)
              
              
                Lead††
                7439-92-1
                2
                
                10 (4.54)
              
              
                Lead acetate
                301-04-2
                1,4
                U144
                10 (4.54)
              
              
                LEAD AND COMPOUNDS
                N.A.
                2,3
                
                **
              
              
                Lead arsenate
                7784-40-97645-25-2
                  10102-48-4
                
                1
                
                1 (0.454)
              
              
                Lead, bis(acetato-O)tetrahydroxytri-
                1335-32-6
                4
                U146
                10 (4.54)
              
              
                Lead chloride
                7758-95-4
                1
                
                10 (4.54)
              
              
                Lead compounds
                N.A.
                2,3
                
                **
              
              
                Lead fluoborate
                13814-96-5
                1
                
                10 (4.54)
              
              
                Lead fluoride
                7783-46-2
                1
                
                10 (4.54)
              
              
                Lead iodide
                10101-63-0
                1
                
                10 (4.54)
              
              
                Lead nitrate
                10099-74-8
                1
                
                10 (4.54)
              
              
                Lead phosphate
                7446-27-7
                4
                U145
                10 (4.54)
              
              
                Lead stearate
                1072-35-17428-48-0
                  52652-59-2
                  56189-09-4
                
                1
                
                10 (4.54)
              
              
                Lead subacetate
                1335-32-6
                4
                U146
                10 (4.54)
              
              
                Lead sulfate
                7446-14-215739-80-7
                
                1
                
                10 (4.54)
              
              
                Lead sulfide
                1314-87-0
                1
                
                10 (4.54)
              
              
                Lead thiocyanate
                592-87-0
                1
                
                10 (4.54)
              
              
                Lindane
                58-89-9
                1,2,3,4
                U129
                1 (0.454)
              
              
                Lindane (all isomers)
                58-89-9
                1,2,3,4
                U129
                1 (0.454)
              
              
                Lithium chromate
                14307-35-8
                1
                
                10 (4.54)
              
              
                Malathion
                121-75-5
                1
                
                100 (45.4)
              
              
                Maleic acid
                110-16-7
                1
                
                5000 (2270)
              
              
                Maleic anhydride
                108-31-6
                1,3,4
                U147
                5000 (2270)
              
              
                Maleic hydrazide
                123-33-1
                4
                U148
                5000 (2270)
              
              
                Malononitrile
                109-77-3
                4
                U149
                1000 (454)
              
              
                Manganese, bis (dimethylcarbamodithioato-S,S')-
                15339363
                4
                P196
                10 (4.54)
              
              
                
                Manganese Compounds
                N.A.
                3
                
                **
              
              
                Manganese dimethyldithiocarbamate
                15339363
                4
                P196
                10 (4.54)
              
              
                MDI
                101-68-8
                3
                
                5000 (2270)
              
              
                MEK
                78-93-3
                3,4
                U159
                5000 (2270)
              
              
                Melphalan
                148-82-3
                4
                U150
                1 (0.454)
              
              
                Mercaptodimethur
                2032-65-7
                1,4
                P199
                10 (4.54)
              
              
                Mercuric cyanide
                592-04-1
                1
                
                1(0.454)
              
              
                Mercuric nitrate
                10045-94-0
                1
                
                10 (4.54)
              
              
                Mercuric sulfate
                7783-35-9
                1
                
                10 (4.54)
              
              
                Mercuric thiocyanate
                592-85-8
                1
                
                10 (4.54)
              
              
                Mercurous nitrate
                10415-75-5
                1
                10 (4.54)
                7782-86-7
              
              
                Mercury
                7439-97-6
                2,3,4
                U151
                1 (0.454)
              
              
                MERCURY AND COMPOUNDS
                N.A.
                2,3
                
                **
              
              
                Mercury, (acetato-O)phenyl-
                62-38-4
                4
                P092
                100 (45.4)
              
              
                Mercury Compounds
                N.A.
                2,3
                
                **
              
              
                Mercury fulminate
                628-86-4
                4
                P065
                10 (4.54)
              
              
                Methacrylonitrile
                126-98-7
                4
                U152
                1000 (454)
              
              
                Methanamine, N-methyl-
                124-40-3
                1,4
                U092
                1000 (454)
              
              
                Methanamine, N-methyl-N-nitroso-
                62-75-9
                2,3,4
                P082
                10 (4.54)
              
              
                Methane, bromo-
                74-83-9
                2,3,4
                U029
                1000 (454)
              
              
                Methane, chloro-
                74-87-3
                2,3,4
                U045
                100 (45.4)
              
              
                Methane, chloromethoxy-
                107-30-2
                3,4
                U046
                10 (4.54)
              
              
                Methane, dibromo-
                74-95-3
                4
                U068
                1000 (454)
              
              
                Methane, dichloro-
                75-09-2
                2,3,4
                U080
                1000 (454)
              
              
                Methane, dichlorodifluoro-
                75-71-8
                4
                U075
                5000 (2270)
              
              
                Methane, iodo-
                74-88-4
                3,4
                U138
                100 (45.4)
              
              
                Methane, isocyanato-
                624-83-9
                3,4
                P064
                10 (4.54)
              
              
                Methane, oxybis(chloro-
                542-88-1
                2,3,4
                P016
                10 (4.54)
              
              
                Methanesulfenyl chloride, trichloro-
                594-42-3
                4
                P118
                100 (45.4)
              
              
                Methanesulfonic acid, ethyl ester
                62-50-0
                4
                U119
                1 (0.454)
              
              
                Methane, tetrachloro-
                56-23-5
                1,2,3,4
                U211
                10 (4.54)
              
              
                Methane, tetranitro-
                509-14-8
                4
                P112
                10 (4.54)
              
              
                Methanethiol
                74-93-1
                1,4
                U153
                100 (45.4)
              
              
                Methane, tribromo-
                75-25-2
                2,3,4
                U225
                100 (45.4)
              
              
                Methane, trichloro-
                67-66-3
                1,2,3,4
                U044
                10 (4.54)
              
              
                Methane, trichlorofluoro-
                75-69-4
                4
                U121
                5000 (2270)
              
              
                Methanimidamide, N,N-dimethyl-N'-[3-[[(methylamino)-carbonyl]oxy]phenyl]-, monohydrochloride
                23422539
                4
                P198
                100 (45.4)
              
              
                Methanimidamide, N,N-dimethyl-N'-[2-methyl-4- [[(methylamino) carbonyl]oxy]phenyl]-
                17702577
                4
                P197
                100 (45.4)
              
              
                6,9-Methano-2,4,3-benzodioxathiepin, 6,7,8,9,10,10-hexachloro-1,5,5a,6,9,9a-hexahydro-, 3-oxide
                115-29-7
                1,2,4
                P050
                1 (0.454)
              
              
                4,7-Methano-1H-indene, 1,4,5,6,7,8,8-heptachloro-3a,4,7,7a-tetrahydro-
                76-44-8
                1,2,3,4
                P059
                1 (0.454)
              
              
                4,7-Methano-1H-indene, 1,2,4,5,6,7,8,8-octachloro-2,3,3a,4,7,7a-hexahydro-—
                57-74-9
                1,2,3,4
                U036
                1 (0.454)
              
              
                Methanol
                67-56-1
                3,4
                U154
                5000 (2270)
              
              
                Methapyrilene
                91-80-5
                4
                U155
                5000 (2270)
              
              
                1,3,4-Metheno-2H-cyclobuta[cd]pentalen-2-one, 1,1a,3,3a,4,5,5,5a,5b,6-decachlorooctahydro-
                143-50-0
                1,4
                U142
                1 (0.454)
              
              
                Methiocarb
                2032-65-7
                1,4
                P199
                10 (4.54)
              
              
                Methomyl
                16752-77-5
                4
                P066
                100 (45.4)
              
              
                Methoxychlor
                72-43-5
                1,3,4
                U247
                1 (0.454)
              
              
                Methyl alcohol
                67-56-1
                3,4
                U154
                5000 (2270)
              
              
                2-Methyl aziridine
                75-55-8
                3,4
                P067
                1 (0.454)
              
              
                Methyl bromide
                74-83-9
                2,3,4
                U029
                1000 (454)
              
              
                1-Methylbutadiene
                504-60-9
                4
                U186
                100 (45.4)
              
              
                Methyl chloride
                74-87-3
                2,3,4
                U045
                100 (45.4)
              
              
                Methyl chlorocarbonate
                79-22-1
                4
                U156
                1000 (454)
              
              
                Methyl chloroform
                71-55-6
                2,3,4
                U226
                1000 (454)
              
              
                3-Methylcholanthrene
                56-49-5
                4
                U157
                10 (4.54)
              
              
                4,4′-Methylenebis(2-chloroaniline)
                101-14-4
                3,4
                U158
                10 (4.54)
              
              
                Methylene bromide
                74-95-3
                4
                U068
                1000 (454)
              
              
                Methylene chloride
                75-09-2
                2,3,4
                U080
                1000 (454)
              
              
                4,4′-Methylenedianiline
                101-77-9
                3
                
                10 (4.54)
              
              
                Methylene diphenyl diisocyanate
                101-68-8
                3
                
                5000 (2270)
              
              
                Methyl ethyl ketone
                78-93-3
                3,4
                U159
                5000 (2270)
              
              
                Methyl ethyl ketone peroxide
                1338-23-4
                4
                U160
                10 (4.54)
              
              
                Methyl hydrazine
                60-34-4
                3,4
                P068
                10 (4.54)
              
              
                
                Methyl iodide
                74-88-4
                3,4
                U138
                100 (45.4)
              
              
                Methyl isobutyl ketone
                108-10-1
                3,4
                U161
                5000 (2270)
              
              
                Methyl isocyanate
                624-83-9
                3,4
                P064
                10 (4.54)
              
              
                2-Methyllactonitrile
                75-86-5
                1,4
                P069
                10 (4.54)
              
              
                Methyl mercaptan
                74-93-1
                1,4
                U153
                100 (45.4)
              
              
                Methyl methacrylate
                80-62-6
                1,3,4
                U162
                1000 (454)
              
              
                Methyl parathion
                298-00-0
                1,4
                P071
                100 (45.4)
              
              
                4-Methyl-2-pentanone
                108-10-1
                3,4
                U161
                5000 (2270)
              
              
                Methyl tert-butyl ether
                1634-04-4
                3
                
                1000 (454)
              
              
                Methylthiouracil
                56-04-2
                4
                U164
                10 (4.54)
              
              
                Metolcarb
                1129415
                4
                P190
                1000 (454)
              
              
                Mevinphos
                7786-34-7
                1
                
                10 (4.54)
              
              
                Mexacarbate
                315-18-4
                1,4
                P128
                1000 (454)
              
              
                Mitomycin C
                50-07-7
                4
                U010
                10 (4.54)
              
              
                MNNG
                70-25-7
                4
                U163
                10 (4.54)
              
              
                Monoethylamine
                75-04-7
                1
                
                100 (45.4)
              
              
                Monomethylamine
                74-89-5
                1
                
                100 (45.4)
              
              
                Naled
                300-76-5
                1
                
                10 (4.54)
              
              
                5,12-Naphthacenedione, 8-acetyl-10-[(3-amino-2,3,6-trideoxy-alpha-L-lyxo-hexopyranosyl)oxy]-7,8,9,10-tetrahydro-6,8,11-trihydroxy-1-methoxy-, (8S-cis)-
                20830-81-3
                4
                U059
                10 (4.54)
              
              
                1-Naphthalenamine
                134-32-7
                4
                U167
                100 (45.4)
              
              
                2-Naphthalenamine
                91-59-8
                4
                U168
                10 (4.54)
              
              
                Naphthalenamine, N,N′-bis(2-chloroethyl)-
                494-03-1
                4
                U026
                100 (45.4)
              
              
                Naphthalene
                91-20-3
                1,2,3,4
                U165
                100 (45.4)
              
              
                Naphthalene, 2-chloro-
                91-58-7
                2,4
                U047
                5000 (2270)
              
              
                1,4-Naphthalenedione
                130-15-4
                4
                U166
                5000 (2270)
              
              
                2,7-Naphthalenedisulfonic acid, 3,3′-[(3,3′-dimethyl-(1,1′-biphenyl)-4,4′-diyl)-bis(azo)]bis(5-amino-4-hydroxy)-tetrasodium salt
                72-57-1
                4
                U236
                10 (4.54)
              
              
                1-Naphthalenol, methylcarbamate
                63-25-2
                1,3,4
                U279
                100 (45.4)
              
              
                Naphthenic acid
                1338-24-5
                1
                
                100 (45.4)
              
              
                1,4-Naphthoquinone
                130-15-4
                4
                U166
                5000 (2270)
              
              
                alpha-Naphthylamine
                134-32-7
                4
                U167
                100 (45.4)
              
              
                beta-Naphthylamine
                91-59-8
                4
                U168
                10 (4.54)
              
              
                alpha-Naphthylthiourea
                86-88-4
                4
                P072
                100 (45.4)
              
              
                Nickel††
                7440-02-0
                2
                
                100 (45.4)
              
              
                Nickel ammonium sulfate
                15699-18-0
                1
                
                100 (45.4)
              
              
                NICKEL AND COMPOUNDS
                N.A.
                2,3
                
                **
              
              
                Nickel carbonyl Ni(CO)4, (T-4)-
                13463-39-3
                4
                P073
                10 (4.54)
              
              
                Nickel chloride
                7718-54-937211-05-5
                
                1
                
                100 (45.4)
              
              
                Nickel compounds
                N.A.
                2,3
                
                **
              
              
                Nickel cyanide Ni(CN)2
                557-19-7
                4
                P074
                10 (4.54)
              
              
                Nickel hydroxide
                12054-48-7
                1
                
                10 (4.54)
              
              
                Nickel nitrate
                14216-75-2
                1
                
                100 (45.4)
              
              
                Nickel sulfate
                7786-81-4
                1
                
                100 (45.4)
              
              
                Nicotine, & salts
                54-11-5
                4
                P075
                100 (45.4)
              
              
                Nitric acid
                7697-37-2
                1
                
                1000 (454)
              
              
                Nitric acid, thallium (1 + ) salt
                10102-45-1
                4
                U217
                100 (45.4)
              
              
                Nitric oxide
                10102-43-9
                4
                P076
                10 (4.54)
              
              
                p-Nitroaniline
                100-01-6
                4
                P077
                5000 (2270)
              
              
                Nitrobenzene
                98-95-3
                1,2,3,4
                U169
                1000 (454)
              
              
                4-Nitrobiphenyl
                92-93-3
                3
                
                10 (4.54)
              
              
                Nitrogen dioxide
                10102-44-010544-72-6
                
                1,4
                P078
                10 (4.54)
              
              
                Nitrogen oxide NO
                10102-43-9
                4
                P076
                10 (4.54)
              
              
                Nitrogen oxide NO2
                10102-44-010544-72-6
                
                1,4
                P078
                10 (4.54)
              
              
                Nitroglycerine
                55-63-0
                4
                P081
                10 (4.54)
              
              
                Nitrophenol (mixed)
                25154-55-6
                1
                
                100 (45.4)
              
              
                m-Nitrophenol
                554-84-7
              
              
                o-Nitrophenol
                88-75-5
                1,2
                
                100 (45.4)
              
              
                p-Nitrophenol
                100-02-7
                1,2,3,4
                U170
                100 (45.4)
              
              
                2-Nitrophenol
                88-75-5
                1,2
                
                100 (45.4)
              
              
                4-Nitrophenol
                100-02-7
                1,2,3,4
                U170
                100 (45.4)
              
              
                NITROPHENOLS
                N.A.
                2
                
                **
              
              
                2-Nitropropane
                79-46-9
                3,4
                U171
                10 (4.54)
              
              
                NITROSAMINES
                N.A.
                2
                
                **
              
              
                
                N-Nitrosodi-n-butylamine
                924-16-3
                4
                U172
                10 (4.54)
              
              
                N-Nitrosodiethanolamine
                1116-54-7
                4
                U173
                1 (0.454)
              
              
                N-Nitrosodiethylamine
                55-18-5
                4
                U174
                1 (0.454)
              
              
                N-Nitrosodimethylamine
                62-75-9
                2,3,4
                P082
                10 (4.54)
              
              
                N-Nitrosodiphenylamine
                86-30-6
                2
                
                100 (45.4)
              
              
                N-Nitroso-N-ethylurea
                759-73-9
                4
                U176
                1 (0.454)
              
              
                N-Nitroso-N-methylurea
                684-93-5
                3,4
                U177
                1 (0.454)
              
              
                N-Nitroso-N-methylurethane
                615-53-2
                4
                U178
                1 (0.454)
              
              
                N-Nitrosomethylvinylamine
                4549-40-0
                4
                P084
                10 (4.54)
              
              
                N-Nitrosomorpholine
                59-89-2
                3
                
                1 (0.454)
              
              
                N-Nitrosopiperidine
                100-75-4
                4
                U179
                10 (4.54)
              
              
                N-Nitrosopyrrolidine
                930-55-2
                4
                U180
                1 (0.454)
              
              
                Nitrotoluene
                1321-12-6
                1
                
                1000 (454)
              
              
                m-Nitrotoluene
                99-08-1
              
              
                o-Nitrotoluene
                88-72-2
              
              
                p-Nitrotoluene
                99-99-0
              
              
                5-Nitro-o-toluidine
                99-55-8
                4
                U181
                100 (45.4)
              
              
                Octamethylpyrophosphoramide
                152-16-9
                4
                P085
                100 (45.4)
              
              
                Osmium oxide OsO4, (T-4)-
                20816-12-0
                4
                P087
                1000 (454)
              
              
                Osmium tetroxide
                20816-12-0
                4
                P087
                1000 (454)
              
              
                7-Oxabicyclo[2.2.1]heptane-2,3-dicarboxylic acid
                145-73-3
                4
                P088
                1000 (454)
              
              
                Oxamyl
                23135220
                4
                P194
                100 (45.4)
              
              
                1,2-Oxathiolane, 2,2-dioxide
                1120-71-4
                3,4
                U193
                10 (4.54)
              
              
                2H-1,3,2-Oxazaphosphorin-2-amine, N,N- bis(2-chloroethyl)tetrahydro-, 2-oxide
                50-18-0
                4
                U058
                10 (4.54)
              
              
                Oxirane
                75-21-8
                3,4
                U115
                10 (4.54)
              
              
                Oxiranecarboxyaldehyde
                765-34-4
                4
                U126
                10 (4.54)
              
              
                Oxirane, (chloromethyl)-
                106-89-8
                1,3,4
                U041
                100 (45.4)
              
              
                Paraformaldehyde
                30525-89-4
                1
                
                1000 (454)
              
              
                Paraldehyde
                123-63-7
                4
                U182
                1000 (454)
              
              
                Parathion
                56-38-2
                1,3,4
                P089
                10 (4.54)
              
              
                PCBs
                1336-36-3
                1,2,3
                
                1 (0.454)
              
              
                PCNB
                82-68-8
                3,4
                U185
                100 (45.4)
              
              
                Pentachlorobenzene
                608-93-5
                4
                U183
                10 (4.54)
              
              
                Pentachloroethane
                76-01-7
                4
                U184
                10 (4.54)
              
              
                Pentachloronitrobenzene
                82-68-8
                3,4
                U185
                100 (45.4)
              
              
                Pentachlorophenol
                87-86-5
                1,2,3,4
                See F027
                10 (4.54)
              
              
                1,3-Pentadiene
                504-60-9
                4
                U186
                100 (45.4)
              
              
                Perchloroethylene
                127-18-4
                2,3,4
                U210
                100 (45.4)
              
              
                Phenacetin
                62-44-2
                4
                U187
                100 (45.4)
              
              
                Phenanthrene
                85-01-8
                2
                
                5000 (2270)
              
              
                Phenol
                108-95-2
                1,2,3,4
                U188
                1000 (454)
              
              
                Phenol, 2-chloro-
                95-57-8
                2,4
                U048
                100 (45.4)
              
              
                Phenol, 4-chloro-3-methyl-
                59-50-7
                2,4
                U039
                5000 (2270)
              
              
                Phenol, 2-cyclohexyl-4,6-dinitro-
                131-89-5
                4
                P034
                100 (45.4)
              
              
                Phenol, 2,4-dichloro-
                120-83-2
                2,4
                U081
                100 (45.4)
              
              
                Phenol, 2,6-dichloro-
                87-65-0
                4
                U082
                100 (45.4)
              
              
                Phenol, 4,4′-(1,2-diethyl-1,2-ethenediyl)bis-, (E)
                56-53-1
                4
                U089
                1 (0.454)
              
              
                Phenol, 2,4-dimethyl-
                105-67-9
                2,4
                U101
                100 (45.4)
              
              
                Phenol, 4-(dimethylamino)-3,5-dimethyl-, 4 methylcarbamate (ester)
                315-18-4
                1,4
                P128
                1000 (454)
              
              
                Phenol, (3,5-dimethyl-4-(methylthio)-, methylcarbamate
                2032-65-7
                1,4
                P199
                10 (4.54)
              
              
                Phenol, 2,4-dinitro-
                51-28-5
                1,2,3,4
                P048
                10 (4.54)
              
              
                Phenol, methyl-
                1319-77-3
                1,3,4
                U052
                100 (45.4)
              
              
                Phenol, 2-methyl-4,6-dinitro-, & salts
                534-52-1
                2,3,4
                P047
                10 (4.54)
              
              
                Phenol, 2,2′-methylenebis[3,4,6- trichloro-
                70-30-4
                4
                U132
                100 (45.4)
              
              
                Phenol, 2-(1-methylethoxy)-, methylcarbamate
                114-26-1
                3,4
                U411
                100 (45.4)
              
              
                Phenol, 3-(1-methylethyl)-, methyl carbamate
                64006
                4
                P202
                10 (4.54)
              
              
                Phenol, 3-methyl-5-(1-methylethyl)-, methyl carbamate
                2631370
                4
                P201
                1000 (454)
              
              
                Phenol, 2-(1-methylpropyl)-4,6-dinitro-
                88-85-7
                4
                P020
                1000 (454)
              
              
                Phenol, 4-nitro-
                100-02-7
                1,2,3,4
                U170
                100 (45.4)
              
              
                Phenol, pentachloro-
                87-86-5
                1,2,3,4
                See F027
                10 (4.54)
              
              
                Phenol, 2,3,4,6-tetrachloro-
                58-90-2
                4
                See F027
                10 (4.54)
              
              
                Phenol, 2,4,5-trichloro-
                95-95-4
                1,3,4
                See F027
                10 (4.54)
              
              
                Phenol, 2,4,6-trichloro-
                88-06-2
                1,2,3,4
                See F027
                10 (4.54)
              
              
                Phenol, 2,4,6-trinitro-, ammonium salt
                131-74-8
                4
                P009
                10 (4.54)
              
              
                L-Phenylalanine, 4-[bis(2-chloroethyl)amino]-
                148-82-3
                4
                U150
                1 (0.454)
              
              
                p-Phenylenediamine
                106-50-3
                3
                
                5000 (2270)
              
              
                Phenylmercury acetate
                62-38-4
                4
                P092
                100 (45.4)
              
              
                
                Phenylthiourea
                103-85-5
                4
                P093
                100 (45.4)
              
              
                Phorate
                298-02-2
                4
                P094
                10 (4.54)
              
              
                Phosgene
                75-44-5
                1,3,4
                P095
                10 (4.54)
              
              
                Phosphine
                7803-51-2
                3,4
                P096
                100 (45.4)
              
              
                Phosphoric acid
                7664-38-2
                1
                
                5000 (2270)
              
              
                Phosphoric acid, diethyl 4-nitrophenyl ester
                311-45-5
                4
                P041
                100 (45.4)
              
              
                Phosphoric acid, lead(2 + ) salt (2:3)
                7446-27-7
                4
                U145
                10 (4.54)
              
              
                Phosphorodithioic acid, O,O-diethyl S-[2-(ethylthio)ethyl] ester
                298-04-4
                1,4
                P039
                1 (0.454)
              
              
                Phosphorodithioic acid, O,O-diethyl S-[(ethylthio)methyl] ester
                298-02-2
                4
                P094
                10 (4.54)
              
              
                Phosphorodithioic acid, O,O-diethyl S-methyl ester
                3288-58-2
                4
                U087
                5000 (2270)
              
              
                Phosphorodithioic acid, O,O-dimethyl S-[2(methylamino)-2-oxoethyl] ester
                60-51-5
                4
                P044
                10 (4.54)
              
              
                Phosphorofluoridic acid, bis(1-methylethyl) ester
                55-91-4
                4
                P043
                100 (45.4)
              
              
                Phosphorothioic acid, O,O-diethyl O-(4-nitrophenyl) ester
                56-38-2
                1,3,4
                P089
                10 (4.54)
              
              
                Phosphorothioic acid, O,O-diethyl O-pyrazinyl ester
                297-97-2
                4
                P040
                100 (45.4)
              
              
                Phosphorothioic acid, O-[4-[(dimethylamino) sulfonyl]phenyl] O,O-dimethyl ester
                52-85-7
                4
                P097
                1000 (454)
              
              
                Phosphorothioic acid, O,O-dimethyl O-(4-nitrophenyl) ester
                298-00-0
                1,4
                P071
                100 (45.4)
              
              
                Phosphorus
                7723-14-0
                1,3
                
                1 (0.454)
              
              
                Phosphorus oxychloride
                10025-87-3
                1
                
                1000 (454)
              
              
                Phosphorus pentasulfide
                1314-80-3
                1,4
                U189
                100 (45.4)
              
              
                Phosphorus sulfide
                1314-80-3
                1,4
                U189
                100 (45.4)
              
              
                Phosphorus trichloride
                7719-12-2
                1
                
                1000 (454)
              
              
                Physostigmine
                57476
                4
                P204
                100 (45.4)
              
              
                Physostigmine salicylate
                57647
                4
                P188
                100 (45.4)
              
              
                PHTHALATE ESTERS
                N.A.
                2
                
                **
              
              
                Phthalic anhydride
                85-44-9
                3,4
                U190
                5000 (2270)
              
              
                2-Picoline
                109-06-8
                4
                U191
                5000 (2270)
              
              
                Piperidine, 1-nitroso-
                100-75-4
                4
                U179
                10 (4.54)
              
              
                Plumbane, tetraethyl-
                78-00-2
                1,4
                P110
                10 (4.54)
              
              
                POLYCHLORINATED BIPHENYLS
                1336-36-3
                1,2,3
                
                1 (0.454)
              
              
                Polycyclic Organic Matter e
                
                N.A.
                3
                
                **
              
              
                POLYNUCLEAR AROMATIC HYDROCARBONS
                N.A.
                2
                
                **
              
              
                Potassium arsenate
                7784-41-0
                1
                
                1 (0.454)
              
              
                Potassium arsenite
                10124-50-2
                1
                
                1 (0.454)
              
              
                Potassium bichromate
                7778-50-9
                1
                
                10 (4.54)
              
              
                Potassium chromate
                7789-00-6
                1
                
                10 (4.54)
              
              
                Potassium cyanide K(CN)
                151-50-8
                1,4
                P098
                10 (4.54)
              
              
                Potassium hydroxide
                1310-58-3
                1
                
                1000 (454)
              
              
                Potassium permanganate
                7722-64-7
                1
                
                100 (45.4)
              
              
                Potassium silver cyanide
                506-61-6
                4
                P099
                1 (0.454)
              
              
                Promecarb
                2631370
                4
                P201
                1000 (454)
              
              
                Pronamide
                23950-58-5
                4
                U192
                5000 (2270)
              
              
                Propanal, 2-methyl-2-(methyl- sulfonyl)-, O-[(methylamino)carbonyl] oxime
                1646884
                4
                P203
                100 (45.4)
              
              
                Propanal, 2-methyl-2-(methylthio)-, O-[(methylamino)carbonyl]oxime
                116-06-3
                4
                P070
                1 (0.454)
              
              
                1-Propanamine
                107-10-8
                4
                U194
                5000 (2270)
              
              
                1-Propanamine, N-propyl-
                142-84-7
                4
                U110
                5000 (2270)
              
              
                1-Propanamine, N-nitroso-N-propyl-
                621-64-7
                2,4
                U111
                10 (4.54)
              
              
                Propane, 1,2-dibromo-3-chloro-
                96-12-8
                3,4
                U066
                1 (0.454)
              
              
                Propane, 1,2-dichloro-
                78-87-5
                1,2,3,4
                U083
                1000 (454)
              
              
                Propanedinitrile
                109-77-3
                4
                U149
                1000 (454)
              
              
                Propanenitrile
                107-12-0
                4
                P101
                10 (4.54)
              
              
                Propanenitrile, 3-chloro-
                542-76-7
                4
                P027
                1000 (454)
              
              
                Propanenitrile, 2-hydroxy-2-methyl-
                75-86-5
                1,4
                P069
                10 (4.54)
              
              
                Propane, 2-nitro-
                79-46-9
                3,4
                U171
                10 (4.54)
              
              
                Propane, 2,2′-oxybis[2-chloro-
                108-60-1
                2,4
                U027
                1000 (454)
              
              
                1,3-Propane sultone
                1120-71-4
                3,4
                U193
                10 (4.54)
              
              
                1,2,3-Propanetriol, trinitrate
                55-63-0
                4
                P081
                10 (4.54)
              
              
                Propanoic acid, 2-(2,4,5-trichlorophenoxy)-
                93-72-1
                1,4
                See F027
                100 (45.4)
              
              
                1-Propanol, 2,3-dibromo-, phosphate (3:1)
                126-72-7
                4
                U235
                10 (4.54)
              
              
                1-Propanol, 2-methyl-
                78-83-1
                4
                U140
                5000 (2270)
              
              
                2-Propanone
                67-64-1
                4
                U002
                5000 (2270)
              
              
                2-Propanone, 1-bromo-
                598-31-2
                4
                P017
                1000 (454)
              
              
                Propargite
                2312-35-8
                1
                
                10 (4.54)
              
              
                
                Propargyl alcohol
                107-19-7
                4
                P102
                1000 (454)
              
              
                2-Propenal
                107-02-8
                1,2,3,4
                P003
                1 (0.454)
              
              
                2-Propenamide
                79-06-1
                3,4
                U007
                5000 (2270)
              
              
                1-Propene, 1,3-dichloro-
                542-75-6
                1,2,3,4
                U084
                100 (45.4)
              
              
                1-Propene, 1,1,2,3,3,3-hexachloro-
                1888-71-7
                4
                U243
                1000 (454)
              
              
                2-Propenenitrile
                107-13-1
                1,2,3,4
                U009
                100 (45.4)
              
              
                2-Propenenitrile, 2-methyl-
                126-98-7
                4
                U152
                1000 (454)
              
              
                2-Propenoic acid
                79-10-7
                3,4
                U008
                5000 (2270)
              
              
                2-Propenoic acid, ethyl ester
                140-88-5
                3,4
                U113
                1000 (454)
              
              
                2-Propenoic acid, 2-methyl-, ethyl ester
                97-63-2
                4
                U118
                1000 (454)
              
              
                2-Propenoic acid, 2-methyl-, methyl ester
                80-62-6
                1,3,4
                U162
                1000 (454)
              
              
                2-Propen-1-ol
                107-18-6
                1,4
                P005
                100 (45.4)
              
              
                Propham
                122429
                4
                U373
                1000 (454)
              
              
                beta-Propiolactone
                57-57-8
                3
                
                10 (4.54)
              
              
                Propionaldehyde
                123-38-6
                3
                1000 (454)
              
              
                Propionic acid
                79-09-4
                1
                
                5000 (2270)
              
              
                Propionic anhydride
                123-62-6
                1
                
                5000 (2270)
              
              
                Propoxur (Baygon)
                114-26-1
                3,4
                U411
                100 (45.4)
              
              
                n-Propylamine
                107-10-8
                4
                U194
                5000 (2270)
              
              
                Propylene dichloride
                78-87-5
                1,2,3,4
                U083
                1000 (454)
              
              
                Propylene oxide
                75-56-9
                1,3
                
                100 (45.4)
              
              
                1,2-Propylenimine
                75-55-8
                3,4
                P067
                1 (0.454)
              
              
                2-Propyn-1-ol
                107-19-7
                4
                P102
                1000 (454)
              
              
                Prosulfocarb
                52888809
                4
                U387
                5000 (2270)
              
              
                Pyrene
                129-00-0
                2
                
                5000 (2270)
              
              
                Pyrethrins
                121-29-9121-21-1
                  8003-34-7
                
                1
                
                1 (0.454)
              
              
                3,6-Pyridazinedione, 1,2-dihydro-
                123-33-1
                4
                U148
                5000 (2270)
              
              
                4-Pyridinamine
                504-24-5
                4
                P008
                1000 (454)
              
              
                Pyridine
                110-86-1
                4
                U196
                1000 (454)
              
              
                Pyridine, 2-methyl-
                109-06-8
                4
                U191
                5000 (2270)
              
              
                Pyridine, 3-(1-methyl-2-pyrrolidinyl)-, (S)-, & salts
                54-11-5
                4
                P075
                100 (45.4)
              
              
                2,4-(1H,3H)-Pyrimidinedione, 5-[bis(2- chloroethyl)amino]-
                66-75-1
                4
                U237
                10 (4.54)
              
              
                4(1H)-Pyrimidinone, 2,3-dihydro-6-methyl-2-thioxo-
                56-04-2
                4
                U164
                10 (4.54)
              
              
                Pyrrolidine, 1-nitroso-
                930-55-2
                4
                U180
                1 (0.454)
              
              
                Pyrrolo[2,3-b]indol-5-ol, 1,2,3,3a,8,8a- hexahydro-1,3a,8-trimethyl-, methylcarbamate (ester), (3aS-cis)-
                57476
                4
                P204
                100 (45.4)
              
              
                Quinoline
                91-22-5
                1,3
                
                5000 (2270)
              
              
                Quinone
                106-51-4
                3,4
                U197
                10 (4.54)
              
              
                Quintobenzene
                82-68-8
                3,4
                U185
                100 (45.4)
              
              
                Radionuclides (including radon)
                N.A.
                3
                
                §
              
              
                Reserpine
                50-55-5
                4
                U200
                5000 (2270)
              
              
                Resorcinol
                108-46-3
                1,4
                U201
                5000 (2270)
              
              
                Safrole
                94-59-7
                4
                U203
                100 (45.4)
              
              
                Selenious acid
                7783-00-8
                4
                U204
                10 (4.54)
              
              
                Selenious acid, dithallium (1 + ) salt
                12039-52-0
                4
                P114
                1000 (454)
              
              
                Selenium††
                7782-49-2
                2
                
                100 (45.4)
              
              
                SELENIUM AND COMPOUNDS
                N.A.
                2,3
                
                **
              
              
                Selenium Compounds
                N.A.
                2,3
                
                **
              
              
                Selenium dioxide
                7446-08-4
                1,4
                U204
                10 (4.54)
              
              
                Selenium oxide
                7446-08-4
                1,4
                U204
                10 (4.54)
              
              
                Selenium sulfide SeS2
                7488-56-4
                4
                U205
                10 (4.54)
              
              
                Selenourea
                630-10-4
                4
                P103
                1000 (454)
              
              
                L-Serine, diazoacetate (ester)
                115-02-6
                4
                U015
                1 (0.454)
              
              
                Silver ††
                7440-22-4
                2
                
                1000 (454)
              
              
                SILVER AND COMPOUNDS
                N.A.
                2
                
                **
              
              
                Silver cyanide Ag(CN)
                506-64-9
                4
                P104
                1 (0.454)
              
              
                Silver nitrate
                7761-88-8
                1
                
                1 (0.454)
              
              
                Silvex (2,4,5-TP)
                93-72-1
                1,4
                See F027
                100 (45.4)
              
              
                Sodium
                7440-23-5
                1
                
                10 (4.54)
              
              
                Sodium arsenate
                7631-89-2
                1
                
                1 (0.454)
              
              
                Sodium arsenite
                7784-46-5
                1
                
                1 (0.454)
              
              
                Sodium azide
                26628-22-8
                4
                P105
                1000 (454)
              
              
                Sodium bichromate
                10588-01-9
                1
                
                10 (4.54)
              
              
                Sodium bifluoride
                1333-83-1
                1
                
                100 (45.4)
              
              
                Sodium bisulfite
                7631-90-5
                1
                
                5000 (2270)
              
              
                Sodium chromate
                7775-11-3
                1
                
                10 (4.54)
              
              
                Sodium cyanide Na(CN)
                143-33-9
                1,4
                P106
                10 (4.54)
              
              
                
                Sodium dodecylbenzenesulfonate
                25155-30-0
                1
                
                1000 (454)
              
              
                Sodium fluoride
                7681-49-4
                1
                
                1000 (454)
              
              
                Sodium hydrosulfide
                16721-80-5
                1
                
                5000 (2270)
              
              
                Sodium hydroxide
                1310-73-2
                1
                
                1000 (454)
              
              
                Sodium hypochlorite
                7681-52-910022-70-5
                
                1
                
                100 (45.4)
              
              
                Sodium methylate
                124-41-4
                1
                
                1000 (454)
              
              
                Sodium nitrite
                7632-00-0
                1
                
                100 (45.4)
              
              
                Sodium phosphate, dibasic
                7558-79-410039-32-4
                  10140-65-5
                
                1
                
                5000 (2270)
              
              
                Sodium phosphate, tribasic
                7601-54-910101-89-0
                  10361-89-4
                
                1
                
                5000 (2270)
              
              
                Sodium selenite
                7782-82-310102-18-8
                
                1
                
                100 (45.4)
              
              
                Streptozotocin
                18883-66-4
                4
                U206
                1 (0.454)
              
              
                Strontium chromate
                7789-06-2
                1
                
                10 (4.54)
              
              
                Strychnidin-10-one, & salts
                57-24-9
                1,4
                P108
                10 (4.54)
              
              
                Strychnidin-10-one, 2,3-dimethoxy-
                357-57-3
                4
                P018
                100 (45.4)
              
              
                Strychnine, & salts
                57-24-9
                1,4
                P108
                10 (4.54)
              
              
                Styrene
                100-42-5
                1,3
                
                1000 (454)
              
              
                Styrene oxide
                96-09-3
                3
                
                100 (45.4)
              
              
                Sulfuric acid
                7664-93-98014-95-7
                
                1
                
                1000 (454)
              
              
                Sulfuric acid, dimethyl ester
                77-78-1
                3,4
                U103
                100 (45.4)
              
              
                Sulfuric acid, dithallium (1 + ) salt
                7446-18-610031-59-1
                
                1,4
                P115
                100 (45.4)
              
              
                Sulfur monochloride
                12771-08-3
                1
                
                1000 (454)
              
              
                Sulfur phosphide
                1314-80-3
                1,4
                U189
                100 (45.4)
              
              
                2,4,5-T
                93-76-5
                1,4
                See F027
                1000 (454)
              
              
                2,4,5-T acid
                93-76-5
                1,4
                See F027
                1000 (454)
              
              
                2,4,5-T amines
                2008-46-01319-72-8
                  3813-14-7
                  6369-96-6
                  6369-97-7
                
                1
                
                5000 (2270)
              
              
                2,4,5-T esters
                93-79-81928-47-8
                  2545-59-7
                  25168-15-4
                  61792-07-2
                
                1
                
                1000 (454)
              
              
                2,4,5-T salts
                13560-99-1
                1
                
                1000 (454)
              
              
                TCDD
                1746-01-6
                2,3
                
                1 (0.454)
              
              
                TDE
                72-54-8
                1,2,4
                U060
                1 (0.454)
              
              
                1,2,4,5-Tetrachlorobenzene
                95-94-3
                4
                U207
                5000 (2270)
              
              
                2,3,7,8-Tetrachlorodibenzo-p-dioxin
                1746-01-6
                2,3
                
                1 (0.454)
              
              
                1,1,1,2-Tetrachloroethane
                630-20-6
                4
                U208
                100 (45.4)
              
              
                1,1,2,2-Tetrachloroethane
                79-34-5
                2,3,4
                U209
                100 (45.4)
              
              
                Tetrachloroethylene
                127-18-4
                2,3,4
                U210
                100 (45.4)
              
              
                2,3,4,6-Tetrachlorophenol
                58-90-2
                4
                See F027
                10 (4.54)
              
              
                Tetraethyl pyrophosphate
                107-49-3
                1,4
                P111
                10 (4.54)
              
              
                Tetraethyl lead
                78-00-2
                1,4
                P110
                10 (4.54)
              
              
                Tetraethyldithiopyrophosphate
                3689-24-5
                4
                P109
                100 (45.4)
              
              
                Tetrahydrofuran
                109-99-9
                4
                U213
                1000 (454)
              
              
                Tetranitromethane
                509-14-8
                4
                P112
                10 (4.54)
              
              
                Tetraphosphoric acid, hexaethyl ester
                757-58-4
                4
                P062
                100 (45.4)
              
              
                Thallic oxide
                1314-32-5
                4
                P113
                100 (45.4)
              
              
                Thallium ††
                7440-28-0
                2
                
                1000 (454)
              
              
                THALLIUM AND COMPOUNDS
                N.A.
                2
                
                **
              
              
                Thallium (I) acetate
                563-68-8
                4
                U214
                100 (45.4)
              
              
                Thallium (I) carbonate
                6533-73-9
                4
                U215
                100 (45.4)
              
              
                Thallium chloride TlCl
                7791-12-0
                4
                U216
                100 (45.4)
              
              
                Thallium (I) nitrate
                10102-45-1
                4
                U217
                100 (45.4)
              
              
                Thallium oxide Tl2O3
                1314-32-5
                4
                P113
                100 (45.4)
              
              
                Thallium (l) selenite
                12039-52-0
                4
                P114
                1000 (454)
              
              
                Thallium (I) sulfate
                7446-18-610031-59-1
                
                1,4
                P115
                100 (45.4)
              
              
                Thioacetamide
                62-55-5
                4
                U218
                10 (4.54)
              
              
                
                Thiodicarb
                59669260
                4
                U410
                100 (45.4)
              
              
                Thiodiphosphoric acid, tetraethyl ester
                3689-24-5
                4
                P109
                100 (45.4)
              
              
                Thiofanox
                39196-18-4
                4
                P045
                100 (45.4)
              
              
                Thioimidodicarbonic diamide [(H2N)C(S)] 2NH
                541-53-7
                4
                P049
                100 (45.4)
              
              
                Thiomethanol
                74-93-1
                1,4
                U153
                100 (45.4)
              
              
                Thioperoxydicarbonic diamide [(H2N)C(S)] 2S2, tetramethyl-
                137-26-8
                4
                U244
                10 (4.54)
              
              
                Thiophanate-methyl
                23564058
                4
                U409
                10 (4.54)
              
              
                Thiophenol
                108-98-5
                4
                P014
                100 (45.4)
              
              
                Thiosemicarbazide
                79-19-6
                4
                P116
                100 (45.4)
              
              
                Thiourea
                62-56-6
                4
                U219
                10 (4.54)
              
              
                Thiourea, (2-chlorophenyl)-
                5344-82-1
                4
                P026
                100 (45.4)
              
              
                Thiourea, 1-naphthalenyl-
                86-88-4
                4
                P072
                100 (45.4)
              
              
                Thiourea, phenyl-
                103-85-5
                4
                P093
                100 (45.4)
              
              
                Thiram
                137-26-8
                4
                U244
                10 (4.54)
              
              
                Tirpate
                26419738
                4
                P185
                100 (45.4)
              
              
                Titanium tetrachloride
                7550-45-0
                3
                
                1,2,41000 (454)
              
              
                Toluene
                108-88-3
                1,2,3,4
                U220
                1000 (454)
              
              
                Toluenediamine
                95-80-7496-72-0
                  823-40-5
                  25376-45-8
                
                3,4
                U221
                10 (4.54)
              
              
                2,4-Toluene diamine
                95-80-7496-72-0
                  823-40-5
                  25376-45-8
                
                3,4
                U221
                10 (4.54)
              
              
                Toluene diisocyanate
                91-08-7584-84-9
                  26471-62-5
                
                3,4
                U223
                100 (45.4)
              
              
                2,4-Toluene diisocyanate
                91-08-7584-84-9
                  26471-62-5
                
                3,4
                U223
                100 (45.4)
              
              
                o-Toluidine
                95-53-4
                3,4
                U328
                100 (45.4)
              
              
                p-Toluidine
                106-49-0
                4
                U353
                100 (45.4)
              
              
                o-Toluidine hydrochloride
                636-21-5
                4
                U222
                100 (45.4)
              
              
                Toxaphene
                8001-35-2
                1,2,3,4
                P123
                1 (0.454)
              
              
                2,4,5-TP acid
                93-72-1
                1,4
                See F027
                100 (45.4)
              
              
                2,4,5-TP esters
                32534-95-5
                1
                
                100 (45.4)
              
              
                Triallate
                2303175
                4
                U389
                100 (45.4)
              
              
                1H-1,2,4-Triazol-3-amine
                61-82-5
                4
                U011
                10 (4.54)
              
              
                Trichlorfon
                52-68-6
                1
                
                100 (45.4)
              
              
                1,2,4-Trichlorobenzene
                120-82-1
                2,3
                
                100 (45.4)
              
              
                1,1,1-Trichloroethane
                71-55-6
                2,3,4
                U226
                1000 (454)
              
              
                1,1,2-Trichloroethane
                79-00-5
                2,3,4
                U227
                100 (45.4)
              
              
                Trichloroethylene
                79-01-6
                1,2,3,4
                U228
                100 (45.4)
              
              
                Trichloromethanesulfenyl chloride
                594-42-3
                4
                P118
                100 (45.4)
              
              
                Trichloromonofluoromethane
                75-69-4
                4
                U121
                5000 (2270)
              
              
                Trichlorophenol
                25167-82-2
                1
                
                10 (4.54)
              
              
                2,3,4-Trichlorophenol
                15950-66-0
              
              
                2,3,5-Trichlorophenol
                933-78-8
              
              
                2,3,6-Trichlorophenol
                933-75-5
              
              
                3,4,5-Trichlorophenol
                609-19-8
              
              
                2,4,5-Trichlorophenol
                95-95-4
                1,3,4
                See F027
                10 (4.54)
              
              
                2,4,6-Trichlorophenol
                88-06-2
                1,2,3,4
                See F027
                10 (4.54)
              
              
                Triethanolamine dodecylbenzenesulfonate
                27323-41-7
                1
                
                1000 (454)
              
              
                Triethylamine
                121-44-8
                1,3,4
                U404
                5000 (2270)
              
              
                Trifluralin
                1582-09-8
                3
                
                10 (4.54)
              
              
                Trimethylamine
                75-50-3
                1
                
                100 (45.4)
              
              
                2,2,4-Trimethylpentane
                540-84-1
                3
                
                1000 (454)
              
              
                1,3,5-Trinitrobenzene
                99-35-4
                4
                U234
                10 (4.54)
              
              
                1,3,5-Trioxane, 2,4,6-trimethyl-
                123-63-7
                4
                U182
                1000 (454)
              
              
                Tris(2,3-dibromopropyl) phosphate
                126-72-7
                4
                U235
                10 (4.54)
              
              
                Trypan blue
                72-57-1
                4
                U236
                10 (4.54)
              
              
                Unlisted Hazardous Wastes Characteristic of Corrosivity
                N.A.
                4
                D002
                100 (45.4)
              
              
                Unlisted Hazardous Wastes Characteristic of Ignitability
                N.A.
                4
                D001
                100 (45.4)
              
              
                Unlisted Hazardous Wastes Characteristic of Reactivity
                N.A.
                4
                D003
                100 (45.4)
              
              
                Unlisted Hazardous Wastes Characteristic of Toxicity:
              
              
                Arsenic (D004)
                N.A.
                4
                D004
                1 (0.454)
              
              
                
                Barium (D005)
                N.A.
                4
                D005
                1000 (454)
              
              
                Benzene (D018)
                N.A.
                1,2,3,4
                D018
                10 (4.54)
              
              
                Cadmium (D006)
                N.A.
                4
                D006
                10 (4.54)
              
              
                Carbon tetrachloride (D019)
                N.A.
                1,2,4
                D019
                10 (4.54)
              
              
                Chlordane (D020)
                N.A.
                1,2,4
                D020
                1 (0.454)
              
              
                Chlorobenzene (D021)
                N.A.
                1,2,4
                D021
                100 (45.4)
              
              
                Chloroform (D022)
                N.A.
                1,2,4
                D022
                10 (4.54)
              
              
                Chromium (D007)
                N.A.
                4
                D007
                10 (4.54)
              
              
                o-Cresol (D023)
                N.A.
                4
                D023
                100 (45.4)
              
              
                m-Cresol (D024)
                N.A.
                4
                D024
                100 (45.4)
              
              
                p-Cresol (D025)
                N.A.
                4
                D025
                100 (45.4)
              
              
                Cresol (D026)
                N.A.
                4
                D026
                100 (45.4)
              
              
                2,4-D (D016)
                N.A.
                1,4
                D016
                100 (45.4)
              
              
                1,4-Dichlorobenzene (D027)
                N.A.
                1,2,4
                D027
                100 (45.4)
              
              
                1,2-Dichloroethane (D028)
                N.A.
                1,2,4
                D028
                100 (45.4)
              
              
                1,1-Dichloroethylene (D029)
                N.A.
                1,2,4
                D029
                100 (45.4)
              
              
                2,4-Dinitrotoluene (D030)
                N.A.
                1,2,4
                D030
                10 (4.54)
              
              
                Endrin (D012)
                N.A.
                1,4
                D012
                1 (0.454)
              
              
                Heptachlor (and epoxide) (D031)
                N.A.
                1,2,4
                D031
                1 (0.454)
              
              
                Hexachlorobenzene (D032)
                N.A.
                2,4
                D032
                10 (4.54)
              
              
                Hexachlorobutadiene (D033)
                N.A.
                2,4
                D033
                1 (0.454)
              
              
                Hexachloroethane (D034)
                N.A.
                2,4
                D034
                100 (45.4)
              
              
                Lead (D008)
                N.A.
                4
                D008
                10 (4.54)
              
              
                Lindane (D013)
                N.A.
                1,4
                D013
                1 (0.454)
              
              
                Mercury (D009)
                N.A.
                4
                D009
                1 (0.454)
              
              
                Methoxychlor (D014)
                N.A.
                1,4
                D014
                1 (0.454)
              
              
                Methyl ethyl ketone (D035)
                N.A.
                4
                D035
                5000 (2270)
              
              
                Nitrobenzene (D036)
                N.A.
                1,2,4
                D036
                1000 (454)
              
              
                Pentachlorophenol (D037)
                N.A.
                1,2,4
                D037
                10 (4.54)
              
              
                Pyridine (D038)
                N.A.
                4
                D038
                1000 (454)
              
              
                Selenium (D010)
                N.A.
                4
                D010
                10 (4.54)
              
              
                Silver (D011)
                N.A.
                4
                D011
                1 (0.454)
              
              
                Tetrachloroethylene (D039)
                N.A.
                2,4
                D039
                100 (45.4)
              
              
                Toxaphene (D015)
                N.A.
                1,4
                D015
                1 (0.454)
              
              
                Trichloroethylene (D040)
                N.A.
                1,2,4
                D040
                100 (45.4)
              
              
                2,4,5-Trichlorophenol (D041)
                N.A.
                1,4
                D041
                10 (4.54)
              
              
                2,4,6-Trichlorophenol (D042)
                N.A.
                1,2,4
                D042
                10 (4.54)
              
              
                2,4,5-TP (D017)
                N.A.
                1,4
                D017
                100 (45.4)
              
              
                Vinyl chloride (D043)
                N.A.
                2,3,4
                D043
                1 (0.454)
              
              
                Uracil mustard
                66-75-1
                4
                U237
                10 (4.54)
              
              
                Uranyl acetate
                541-09-3
                1
                
                100 (45.4)
              
              
                Uranyl nitrate
                10102-06-436478-76-9
                
                1
                
                100 (45.4)
              
              
                Urea, N-ethyl-N-nitroso-
                759-73-9
                4
                U176
                1 (0.454)
              
              
                Urea, N-methyl-N-nitroso-
                684-93-5
                3,4
                U177
                1 (0.454)
              
              
                Urethane
                51-79-6
                3,4
                U238
                100 (45.4)
              
              
                Vanadic acid, ammonium salt
                7803-55-6
                4
                P119
                1000 (454)
              
              
                Vanadium oxide V2O5
                1314-62-1
                1,4
                P120
                1000 (454)
              
              
                Vanadium pentoxide
                1314-62-1
                1,4
                P120
                1000 (454)
              
              
                Vanadyl sulfate
                27774-13-6
                1
                
                1000 (454)
              
              
                Vinyl acetate
                108-05-4
                1,3
                
                5000 (2270)
              
              
                Vinyl acetate monomer
                108-05-4
                1,3
                
                5000 (2270)
              
              
                Vinylamine, N-methyl-N-nitroso-
                4549-40-0
                4
                P084
                10 (4.54)
              
              
                Vinyl bromide
                593-60-2
                3
                
                100 (45.4)
              
              
                Vinyl chloride
                75-01-4
                2,3,4
                U043
                1 (0.454)
              
              
                Vinylidene chloride
                75-35-4
                1,2,3,4
                U078
                100 (45.4)
              
              
                Warfarin, & salts
                81-81-2
                4
                P001, U248
                100 (45.4)
              
              
                Xylene
                1330-20-7
                1,3,4
                U239
                100 (45.4)
              
              
                m-Xylene
                108-38-3
                3
                
                1000 (454)
              
              
                o-Xylene
                95-47-6
                3
                
                1000 (454)
              
              
                p-Xylene
                106-42-3
                3
                
                100 (45.4)
              
              
                Xylene (mixed)
                1330-20-7
                1,3,4
                U239
                100 (45.4)
              
              
                Xylenes (isomers and mixture)
                1330-20-7
                1,3,4
                U239
                100 (45.4)
              
              
                Xylenol
                1300-71-6
                1
                
                1000 (454)
              
              
                Yohimban-16-carboxylic acid,11,17-dimethoxy-18-[(3,4,5-trimethoxybenzoyl)oxy]-, methyl ester (3beta,16beta,17alpha, 18beta,20alpha)
                50-55-54
                4
                U200
                5000 (2270)
              
              
                Zinc ††
                7440-66-6
                2
                
                1000 (454)
              
              
                ZINC AND COMPOUNDS
                N.A.
                2
                
                **
              
              
                
                Zinc acetate
                557-34-6
                1
                
                1000 (454)
              
              
                Zinc ammonium chloride
                52628-25-814639-97-5
                  14639-98-6
                
                1
                
                1000 (454)
              
              
                Zinc, bis(dimethylcarbamodithioato-S,S')-
                137304
                4
                P205
                10 (4.54)
              
              
                Zinc borate
                1332-07-6
                1
                
                1000 (454)
              
              
                Zinc bromide
                7699-45-8
                1
                
                1000 (454)
              
              
                Zinc carbonate
                3486-35-9
                1
                
                1000 (454)
              
              
                Zinc chloride
                7646-85-7
                1
                
                1000 (454)
              
              
                Zinc cyanide Zn(CN)2
                557-21-1
                1,4
                P121
                10 (4.54)
              
              
                Zinc fluoride
                7783-49-5
                1
                
                1000 (454)
              
              
                Zinc formate
                557-41-5
                1
                
                1000 (454)
              
              
                Zinc hydrosulfite
                7779-86-4
                1
                
                1000 (454)
              
              
                Zinc nitrate
                7779-88-6
                1
                
                1000 (454)
              
              
                Zinc phenolsulfonate
                127-82-2
                1
                
                5000 (2270)
              
              
                Zinc phosphide Zn3P2
                1314-84-7
                1,4
                P122, U249
                100 (45.4)
              
              
                Zinc silicofluoride
                16871-71-9
                1
                
                5000 (2270)
              
              
                Zinc sulfate
                7733-02-0
                1
                
                1000 (454)
              
              
                Ziram
                137304
                4
                P205
                10 (4.54)
              
              
                Zirconium nitrate
                13746-89-9
                1
                
                5000 (2270)
              
              
                Zirconium potassium fluoride
                16923-95-8
                1
                
                1000 (454)
              
              
                Zirconium sulfate
                14644-61-2
                1
                
                5000 (2270)
              
              
                Zirconium tetrachloride
                10026-11-6
                1
                
                5000 (2270)
              
              
                F001
                
                4
                F001
                10 (4.54)
              
              
                The following spent halogenated solvents used in degreasing; all spent solvent mixtures/blends used in degreasing containing, before use, a total of ten percent or more (by volume) of one or more of the halogenated solvents listed below or those solvents listed in F002, F004, and F005; and still bottoms from the recovery of these spent solvents and spent solvent mixtures.
              
              
                (a) Tetrachloroethylene
                127-18-4
                2,3,4
                U210
                100 (45.4)
              
              
                (b) Trichloroethylene
                79-01-6
                1,2,3,4
                U228
                100 (45.4)
              
              
                (c) Methylene chloride
                75-09-2
                2,3,4
                U080
                1000 (454)
              
              
                (d) 1,1,1-Trichloroethane
                71-55-6
                2,3,4
                U226
                1000 (454)
              
              
                (e) Carbon tetrachloride
                56-23-5
                1,2,3,4
                U211
                10 (4.54)
              
              
                (f) Chlorinated fluorocarbons
                N.A.
                
                
                5000 (2270)
              
              
                F002
                
                4
                F002
                10 (4.54)
              
              
                The following spent halogenated solvents; all spent solvent mixtures/blends containing, before use, a total of ten percent or more (by volume) of one or more of the halogenated solvents listed below or those solvents listed in F001, F004, or F005; and still bottoms from the recovery of these spent solvents and spent solvent mixtures.
              
              
                (a) Tetrachloroethylene
                127-18-4
                2,3,4
                U210
                100 (45.4)
              
              
                (b) Methylene chloride
                75-09-2
                2,3,4
                U080
                1000 (454)
              
              
                (c) Trichloroethylene
                79-01-6
                1,2,3,4
                U228
                100 (45.4)
              
              
                (d) 1,1,1-Trichloroethane
                71-55-6
                2,3,4
                U226
                1000 (454)
              
              
                (e) Chlorobenzene
                108-90-7
                1,2,3,4
                U037
                100 (45.4)
              
              
                (f) 1,1,2-Trichloro-1,2,2-trifluoroethane
                76-13-1
                
                
                5000 (2270)
              
              
                (g) o-Dichlorobenzene
                95-50-1
                1,2,4
                U070
                100 (45.4)
              
              
                (h) Trichlorofluoromethane
                75-69-4
                4
                U121
                5000 (2270)
              
              
                (i) 1,1,2-Trichloroethane
                79-00-5
                2,3,4
                U227
                100 (45.4)
              
              
                F003
                
                4
                F003
                100 (45.4)
              
              
                The following spent non-halogenated solvents and the still bottoms from the recovery of these solvents.
              
              
                (a) Xylene
                1330-20-7
                
                
                1000 (454)
              
              
                (b) Acetone
                67-64-1
                
                
                5000 (2270)
              
              
                (c) Ethyl acetate
                141-78-6
                
                
                5000 (2270)
              
              
                (d) Ethylbenzene
                100-41-4
                
                
                1000 (454)
              
              
                (e) Ethyl ether
                60-29-7
                
                
                100 (45.4)
              
              
                (f) Methyl isobutyl ketone
                108-10-1
                
                
                5000 (2270)
              
              
                (g) n-Butyl alcohol
                71-36-3
                
                
                5000 (2270)
              
              
                (h) Cyclohexanone
                108-94-1
                
                
                5000 (2270)
              
              
                (i) Methanol
                67-56-1
                
                
                5000 (2270)
              
              
                F004
                
                4
                F004
                100 (45.4)
              
              
                The following spent non-halogenated solvents and the still bottoms from the recovery of these solvents:
              
              
                (a) Cresols/Cresylic acid
                1319-77-3
                1,3,4
                U052
                100 (45.4)
              
              
                
                (b) Nitrobenzene
                98-95-3
                1,2,3,4
                U169
                1000 (454)
              
              
                F005
                
                4
                F005
                100 (45.4)
              
              
                The following spent non-halogenated solvents and the still bottoms from the recovery of these solvents:
              
              
                (a) Toluene
                108-88-3
                1,2,3,4
                U220
                1000 (454)
              
              
                (b) Methyl ethyl ketone
                78-93-3
                3,4
                U159
                5000 (2270)
              
              
                (c) Carbon disulfide
                75-15-0
                1,3,4
                P022
                100 (45.4)
              
              
                (d) Isobutanol
                78-83-1
                4
                U140
                5000 (2270)
              
              
                (e) Pyridine
                110-86-1
                4
                U196
                1000 (454)
              
              
                F006
                
                4
                F006
                10 (4.54)
              
              
                Wastewater treatment sludges from electroplating operations except from the following processes: (1) sulfuric acid anodizing of aluminum, (2) tin plating on carbon steel, (3) zinc plating (segregated basis) on carbon steel, (4) aluminum or zinc-aluminum plating on carbon steel, (5) cleaning/stripping associated with tin, zinc and aluminum plating on carbon steel, and (6) chemical etching and milling of aluminum.
              
              
                F007
                
                4
                F007
                10 (4.54)
              
              
                Spent cyanide plating bath solutions from electroplating operations.
              
              
                F008
                
                4
                F008
                10 (4.54)
              
              
                Plating bath residues from the bottom of plating baths from electroplating operations where cyanides are used in the process.
              
              
                F009
                
                4
                F009
                10 (4.54)
              
              
                Spent stripping and cleaning bath solutions from electroplating operations where cyanides are used in the process.
              
              
                F010
                
                4
                F010
                10 (4.54)
              
              
                Quenching bath residues from oil baths from metal heat treating operations where cyanides are used in the process.
              
              
                F011
                
                4
                F011
                10 (4.54)
              
              
                Spent cyanide solutions from salt bath pot cleaning from metal heat treating operations.
              
              
                F012
                
                4
                F012
                10 (4.54)
              
              
                Quenching wastewater treatment sludges from metal heat treating operations where cyanides are used in the process.
              
              
                F019
                
                4
                F019
                10 (4.54)
              
              
                Wastewater treatment sludges from the chemical conversion coating of aluminum except from zirconium phosphating in aluminum can washing when such phosphating is an exclusive conversion coating process. Wastewater treatment sludges from the manufacturing of motor vehicles using a zinc phosphating process will not be subject to this listing at the point of generation if the wastes are not placed outside on the land prior to shipment to a landfill for disposal and are either: disposed in a Subtitle D municipal or industrial landfill unit that is equipped with a single clay liner and is permitted, licensed or otherwise authorized by the state; or disposed in a landfill unit subject to, or otherwise meeting, the landfill requirements in § 258.40, § 264.301 or § 265.301. For the purposes of this listing, motor vehicle manufacturing is defined in § 261.31(b)(4)(i) and § 261.31(b)(4)(ii) describes the recordkeeping requirements for motor vehicle manufacturing facilities
              
              
                F020
                
                4
                F020
                1 (0.454)
              
              
                Wastes (except wastewater and spent carbon from hydrogen chloride purification) from the production or manufacturing use (as a reactant, chemical intermediate, or component in a formulating process) of tri- or tetrachlorophenol or of intermediates used to produce their pesticide derivatives. (This listing does not include wastes from the production of hexachlorophene from highly purified 2,4,5-trichlorophenol.)
              
              
                F021
                
                4
                F021
                1 (0.454)
              
              
                
                Wastes (except wastewater and spent carbon from hydrogen chloride purification) from the production or manufacturing use (as a reactant, chemical intermediate, or component in a formulating process) of pentachlorophenol or of intermediates used to produce its derivatives.
              
              
                F022
                
                4
                F022
                1 (0.454)
              
              
                Wastes (except wastewater and spent carbon from hydrogen chloride purification) from the manufacturing use (as a reactant, chemical intermediate, or component in a formulating process) of tetra-, penta-, or hexachlorobenzenes under alkaline conditions.
              
              
                F023
                
                4
                F023
                1 (0.454)
              
              
                Wastes (except wastewater and spent carbon from hydrogen chloride purification) from the production of materials on equipment previously used for the production or manufacturing use (as a reactant, chemical intermediate, or a component in a formulating process) of tri- and tetrachlorophenols. (This listing does not include wastes from equipment used only for the production or use of hexachlorophene from highly purified 2,4,5-trichlorophenol.)
              
              
                F024
                
                4
                F024
                1 (0.454)
              
              
                Process wastes, including but not limited to, distillation residues, heavy ends, tars, and reactor clean-out wastes, from the production of certain chlorinated aliphatic hydrocarbons by free radical catalyzed processes. These chlorinated aliphatic hydrocarbons are those having carbon chain lengths ranging from one to and including five, with varying amounts and positions of chlorine substitution. (This listing does not include wastewaters, wastewater treatment sludges, spent catalysts, and wastes listed in 40 CFR 261.31 or 261.32.)
              
              
                F025
                
                4
                F025
                1 (0.454)
              
              
                Condensed light ends, spent filters and filter aids, and spent desiccant wastes from the production of certain chlorinated aliphatic hydrocarbons, by free radical catalyzed processes. These chlorinated aliphatic hydrocarbons are those having carbon chain lengths ranging from one to and including five, with varying amounts and positions of chlorine substitution.
              
              
                F026
                
                4
                F026
                1 (0.454)
              
              
                Wastes (except wastewater and spent carbon from hydrogen chloride purification) from the production of materials on equipment previously used for the manufacturing use (as a reactant, chemical intermediate, or component in a formulating process) of tetra-, penta-, or hexachlorobenzene under alkaline conditions.
              
              
                F027
                
                4
                F027
                1 (0.454)
              
              
                Discarded unused formulations containing tri-, tetra-, or pentachlorophenol or discarded unused formulations containing compounds derived from these chlorophenols. (This listing does not include formulations containing hexachlorophene synthesized from prepurified 2,4,5- trichlorophenol as the sole component.)
              
              
                F028
                
                4
                F028
                1 (0.454)
              
              
                Residues resulting from the incineration or thermal treatment of soil contaminated with EPA Hazardous Waste Nos. F020, F021, F022, F023, F026, and F027.
              
              
                F032
                
                4
                F032
                1 (0.454)
              
              
                
                Wastewaters (except those that have not come into contact with process contaminants), process residuals, preservative drippage, and spent formulations from wood preserving processes generated at plants that currently use or have previously used chlorophenolic formulations (except potentially cross-contaminated wastes that have had the F032 waste code deleted in accordance with § 261.35 of this chapter or potentially cross-contaminated wastes that are otherwise currently regulated as hazardous wastes (i.e., F034 or F035), and where the generator does not resume or initiate use of chlorophenolic formulations). This listing does not include K001 bottom sediment sludge from the treatment of wastewater from wood preserving processes that use creosote and/or pentachlorophenol.
              
              
                F034
                
                4
                F034
                1 (0.454)
              
              
                Wastewaters (except those that have not come into contact with process contaminants), process residuals, preservative drippage, and spent formulations from wood preserving processes generated at plants that use creosote formulations. This listing does not include K001 bottom sediment sludge from the treatment of wastewater from wood preserving processes that use creosote and/or pentachlorophenol.
              
              
                F035
                
                4
                F035
                1 (0.454)
              
              
                Wastewaters (except those that have not come into contact with process contaminants), process residuals, preservative drippage, and spent formulations from wood preserving processes generated at plants that use inorganic preservatives containing arsenic or chromium. This listing does not include K001 bottom sediment sludge from the treatment of wastewater from wood preserving processes that use creosote and/or pentachlorophenol.
              
              
                F037
                
                4
                F037
                1 (0.454)
              
              
                Petroleum refinery primary oil/water/solids separation sludge-Any sludge generated from the gravitational separation of oil/water/solids during the storage or treatment of process wastewaters and oily cooling wastewaters from petroleum refineries. Such sludges include, but are not limited to those generated in oil/water/solids separators; tanks and impoundments; ditches and other conveyances; sumps; and stormwater units receiving dry weather flow. Sludges generated in stormwater units that do not receive dry weather flow, sludges generated from non-contact once-through cooling waters segregated for treatment from other process or oily cooling waters, sludges generated in aggressive biological treatment units as defined in § 261.31(b)(2) (including sludges generated in one or more additional units after wastewaters have been treated in aggressive biological treatment units) and K051 wastes are not included in this listing. This listing does include residuals generated from processing or recycling oil-bearing hazardous secondary materials excluded under § 261.4(a)(12)(i), if those residuals are to be disposed of.
              
              
                F038
                
                4
                F038
                1 (0.454)
              
              
                
                Petroleum refinery secondary (emulsified) oil/water/solids separation sludge-Any sludge and/or float generated from the physical and/or chemical separation of oil/water/solids in process wastewaters and oily cooling wastewaters from petroleum refineries. Such wastes include, but are not limited to, all sludges and floats generated in: induced air flotation (IAF) units, tanks and impoundments, and all sludges generated in DAF units. Sludges generated in stormwater units that do not receive dry weather flow, sludges generated from non-contact once-through cooling waters segregated for treatment from other process or oily cooling waters, sludges and floats generated in aggressive biological treatment units as defined in § 261.31(b)(2) (including sludges and floats generated in one or more additional units after wastewaters have been treated in aggressive biological treatment units) and F037, K048, and K051 wastes are not included in this listing.
              
              
                F039
                
                4
                F039
                1 (0.454)
              
              
                Leachate (liquids that have percolated through land disposed wastes) resulting from the disposal of more than one restricted waste classified as hazardous under subpart D of 40 CFR part 261. (Leachate resulting from the disposal of one or more of the following EPA Hazardous Wastes and no other hazardous wastes retains its EPA Hazardous Waste Number(s): F020, F021, F022, F026, F027, and/or F028.)
              
              
                K001
                
                4
                K001
                1 (0.454)
              
              
                Bottom sediment sludge from the treatment of wastewaters from wood preserving processes that use creosote and/or pentachlorophenol.
              
              
                K002
                
                4
                K002
                10 (4.54)
              
              
                Wastewater treatment sludge from the production of chrome yellow and orange pigments.
              
              
                K003
                
                4
                K003
                10 (4.54)
              
              
                Wastewater treatment sludge from the production of molybdate orange pigments.
              
              
                K004
                
                4
                K004
                10 (4.54)
              
              
                Wastewater treatment sludge from the production of zinc yellow pigments.
              
              
                K005
                
                4
                K005
                10 (4.54)
              
              
                Wastewater treatment sludge from the production of chrome green pigments.
              
              
                K006
                
                4
                K006
                10 (4.54)
              
              
                Wastewater treatment sludge from the production of chrome oxide green pigments (anhydrous and hydrated).
              
              
                K007
                
                4
                K007
                10 (4.54)
              
              
                Wastewater treatment sludge from the production of iron blue pigments.
              
              
                K008
                
                4
                K008
                10 (4.54)
              
              
                Oven residue from the production of chrome oxide green pigments.
              
              
                K009
                
                4
                K009
                10 (4.54)
              
              
                Distillation bottoms from the production of acetaldehyde from ethylene.
              
              
                K010
                
                4
                K010
                10 (4.54)
              
              
                Distillation side cuts from the production of acetaldehyde from ethylene.
              
              
                K011
                
                4
                K011
                10 (4.54)
              
              
                Bottom stream from the wastewater stripper in the production of acrylonitrile.
              
              
                K013
                
                4
                K013
                10 (4.54)
              
              
                Bottom stream from the acetonitrile column in the production of acrylonitrile.
              
              
                K014
                
                4
                K014
                5000 (2270)
              
              
                Bottoms from the acetonitrile purification column in the production of acrylonitrile.
              
              
                K015
                
                4
                K015
                10 (4.54)
              
              
                
                Still bottoms from the distillation of benzyl chloride.
              
              
                K016
                
                4
                K016
                1 (0.454)
              
              
                Heavy ends or distillation residues from the production of carbon tetrachloride.
              
              
                K017
                
                4
                K017
                10 (4.54)
              
              
                Heavy ends (still bottoms) from the purification column in the production of epichlorohydrin.
              
              
                K018
                
                4
                K018
                1 (0.454)
              
              
                Heavy ends from the fractionation column in ethyl chloride production.
              
              
                K019
                
                4
                K019
                1 (0.454)
              
              
                Heavy ends from the distillation of ethylene dichloride in ethylene dichloride production.
              
              
                K020
                
                4
                K020
                1 (0.454)
              
              
                Heavy ends from the distillation of vinyl chloride in vinyl chloride monomer production.
              
              
                K021
                
                4
                K021
                10 (4.54)
              
              
                Aqueous spent antimony catalyst waste from fluoromethanes production.
              
              
                K022
                
                4
                K022
                1 (0.454)
              
              
                Distillation bottom tars from the production of phenol/acetone from cumene.
              
              
                K023
                
                4
                K023
                5000 (2270)
              
              
                Distillation light ends from the production of phthalic anhydride from naphthalene.
              
              
                K024
                
                4
                K024
                5000 (2270)
              
              
                Distillation bottoms from the production of phthalic anhydride from naphthalene.
              
              
                K025
                
                4
                K025
                10 (4.54)
              
              
                Distillation bottoms from the production of nitrobenzene by the nitration of benzene.
              
              
                K026
                
                4
                K026
                1000 (454)
              
              
                Stripping still tails from the production of methyl ethyl pyridines.
              
              
                K027
                 
                4
                K027
                10 (4.54)
              
              
                Centrifuge and distillation residues from toluene diisocyanate production.
              
              
                K028
                 
                4
                K028
                1 (0.454)
              
              
                Spent catalyst from the hydrochlorinator reactor in the production of 1,1,1-trichloroethane.
              
              
                K029
                 
                4
                K029
                1 (0.454)
              
              
                Waste from the product steam stripper in the production of 1,1,1- trichloroethane.
              
              
                K030
                 
                4
                K030
                1 (0.454)
              
              
                Column bottoms or heavy ends from the combined production of trichloroethylene and perchloroethylene.
              
              
                K031
                 
                4
                K031
                1 (0.454)
              
              
                By-product salts generated in the production of MSMA and cacodylic acid.
              
              
                K032
                 
                4
                K032
                10 (4.54)
              
              
                Wastewater treatment sludge from the production of chlordane.
              
              
                K033
                 
                4
                K033
                10 (4.54)
              
              
                Wastewater and scrub water from the chlorination of cyclopentadiene in the production of chlordane.
              
              
                K034
                 
                4
                K034
                10 (4.54)
              
              
                Filter solids from the filtration of hexachlorocyclopentadiene in the production of chlordane.
              
              
                K035
                 
                4
                K035
                1 (0.454)
              
              
                Wastewater treatment sludges generated in the production of creosote.
              
              
                K036
                 
                4
                K036
                1 (0.454)
              
              
                Still bottoms from toluene reclamation distillation in the production of disulfoton.
              
              
                K037
                 
                4
                K037
                1 (0.454)
              
              
                Wastewater treatment sludges from the production of disulfoton.
              
              
                K038
                 
                4
                K038
                10 (4.54)
              
              
                
                Wastewater from the washing and stripping of phorate production.
              
              
                K039
                 
                4
                K039
                10 (4.54)
              
              
                Filter cake from the filtration of diethylphosphorodithioic acid in the production of phorate.
              
              
                K040
                 
                4
                K040
                10 (4.54)
              
              
                Wastewater treatment sludge from the production of phorate.
              
              
                K041
                 
                4
                K041
                1 (0.454)
              
              
                Wastewater treatment sludge from the production of toxaphene.
              
              
                K042
                 
                4
                K042
                10 (4.54)
              
              
                Heavy ends or distillation residues from the distillation of tetrachlorobenzene in the production of 2,4,5-T.
              
              
                K043
                 
                4
                K043
                10 (4.54)
              
              
                2,6-Dichlorophenol waste from the production of 2,4-D.
              
              
                K044
                 
                4
                K044
                10 (4.54)
              
              
                Wastewater treatment sludges from the manufacturing and processing of explosives.
              
              
                K045
                 
                4
                K045
                10 (4.54)
              
              
                Spent carbon from the treatment of wastewater containing explosives.
              
              
                K046
                 
                4
                K046
                10 (4.54)
              
              
                Wastewater treatment sludges from the manufacturing, formulation and loading of lead-based initiating compounds.
              
              
                K047
                 
                4
                K047
                10 (4.54)
              
              
                Pink/red water from TNT operations.
              
              
                K048
                 
                4
                K048
                10 (4.54)
              
              
                Dissolved air flotation (DAF) float from the petroleum refining industry.
              
              
                K049
                 
                4
                K049
                10 (4.54)
              
              
                Slop oil emulsion solids from the petroleum refining industry.
              
              
                K050
                 
                4
                K050
                10 (4.54)
              
              
                Heat exchanger bundle cleaning sludge from the petroleum refining industry.
              
              
                K051
                 
                4
                K051
                10 (4.54)
              
              
                API separator sludge from the petroleum refining industry.
              
              
                K052
                 
                4
                K052
                10 (4.54)
              
              
                Tank bottoms (leaded) from the petroleum refining industry.
              
              
                K060
                 
                4
                K060
                1 (0.454)
              
              
                Ammonia still lime sludge from coking operations.
              
              
                K061
                 
                4
                K061
                10 (4.54)
              
              
                Emission control dust/sludge from the primary production of steel in electric furnaces.
              
              
                K062
                 
                4
                K062
                10 (4.54)
              
              
                Spent pickle liquor generated by steel finishing operations of facilities within the iron and steel industry (SIC Codes 331 and 332).
              
              
                K064
                 
                4
                K064
                10 (4.54)
              
              
                Acid plant blowdown slurry/sludge resulting from the thickening of blowdown slurry from primary copper production.
              
              
                K065
                 
                4
                K065
                10 (4.54)
              
              
                Surface impoundment solids contained in and dredged from surface impoundments at primary lead smelting facilities.
              
              
                K066
                 
                4
                K066
                10 (4.54)
              
              
                Sludge from treatment of process wastewater and/or acid plant blowdown from primary zinc production.
              
              
                K069
                 
                4
                K069
                10 (4.54)
              
              
                
                Emission control dust/sludge from secondary lead smelting. (Note: This listing is stayed administratively for sludge generated from secondary acid scrubber systems. The stay will remain in effect until further administrative action is taken. If EPA takes further action effecting the stay, EPA will publish a notice of the action in the Federal Register.)
              
              
                K071
                
                4
                K071
                1 (0.454)
              
              
                Brine purification muds from the mercury cell process in chlorine production, where separately prepurified brine is not used.
              
              
                K073
                
                4
                K073
                10 (4.54)
              
              
                Chlorinated hydrocarbon waste from the purification step of the diaphragm cellprocess using graphite anodes in chlorine production.
              
              
                K083
                
                4
                K083
                100 (45.4)
              
              
                Distillation bottoms from aniline production.
              
              
                K084
                
                4
                K084
                1 (0.454)
              
              
                Wastewater treatment sludges generated during the production of veterinary pharmaceuticals from arsenic or organo-arsenic compounds.
              
              
                K085
                
                4
                K085
                10 (4.54)
              
              
                Distillation or fractionation column bottoms from the production of chlorobenzenes.
              
              
                K086
                
                4
                K086
                10 (4.54)
              
              
                Solvent washes and sludges, caustic washes and sludges, or water washes and sludges from cleaning tubs and equipment used in the formulation of ink from pigments, driers, soaps, and stabilizers containing chromium and lead.
              
              
                K087
                
                4
                K087
                100 (45.4)
              
              
                Decanter tank tar sludge from coking operations.
              
              
                K088
                
                4
                K088
                10 (4.54)
              
              
                Spent potliners from primary aluminum reduction.
              
              
                K090
                
                4
                K090
                10 (4.54)
              
              
                Emission control dust or sludge from ferrochromiumsilicon production.
              
              
                K091
                
                4
                K091
                10 (4.54)
              
              
                Emission control dust or sludge from ferrochromium production.
              
              
                K093
                
                4
                K093
                5000 (2270)
              
              
                Distillation light ends from the production of phthalic anhydride from ortho-xylene.
              
              
                K094
                
                4
                K094
                5000 (2270)
              
              
                Distillation bottoms from the production of phthalic anhydride from ortho-xylene.
              
              
                K095
                
                4
                K095
                100 (45.4)
              
              
                Distillation bottoms from the production of 1,1,1-trichloroethane.
              
              
                K096
                
                4
                K096
                100 (45.4)
              
              
                Heavy ends from the heavy ends column from the production of 1,1,1-trichloroethane.
              
              
                K097
                
                4
                K097
                1 (0.454)
              
              
                Vacuum stripper discharge from the chlordane chlorinator in the production of chlordane.
              
              
                K098
                
                4
                K098
                1 (0.454)
              
              
                Untreated process wastewater from the production of toxaphene.
              
              
                K099
                
                4
                K099
                10 (4.54)
              
              
                Untreated wastewater from the production of 2,4-D.
              
              
                K100
                
                4
                K100
                10 (4.54)
              
              
                Waste leaching solution from acid leaching of emission control dust/sludge from secondary lead smelting.
              
              
                K101
                
                4
                K101
                1 (0.454)
              
              
                Distillation tar residues from the distillation of aniline-based compounds in the production of veterinary pharmaceuticals from arsenic or organo-arsenic compounds.
              
              
                K102
                
                4
                K102
                1 (0.454)
              
              
                
                Residue from the use of activated carbon for decolorization in the production of veterinary pharmaceuticals from arsenic or organo-arsenic compounds.
              
              
                K103
                
                4
                K103
                100 (45.4)
              
              
                Process residues from aniline extraction from the production of aniline.
              
              
                K104
                
                4
                K104
                10 (4.54)
              
              
                Combined wastewater streams generated from nitrobenzene/aniline production.
              
              
                K105
                
                4
                K105
                10 (4.54)
              
              
                Separated aqueous stream from the reactor product washing step in the production of chlorobenzenes.
              
              
                K106
                
                4
                K106
                1 (0.454)
              
              
                Wastewater treatment sludge from the mercury cell process in chlorine production.
              
              
                K107
                
                4
                K107
                10 (4.54)
              
              
                Column bottoms from product separation from the production of 1,1- dimethylhydrazine (UDMH) from carboxylic acid hydrazines.
              
              
                K108
                
                4
                K108
                10 (4.54)
              
              
                Condensed column overheads from product separation and condensed reactor vent gases from the production of 1,1- dimethylhydrazine (UDMH) from carboxylic acid hydrazides.
              
              
                K109
                
                4
                K109
                10 (4.54)
              
              
                Spent filter cartridges from product purification from the production of 1,1-dimethylhydrazine (UDMH) from carboxylic acid hydrazides.
              
              
                K110
                
                4
                K110
                10 (4.54)
              
              
                Condensed column overheads from intermediate separation from the production of 1,1- dimethylhydrazine (UDMH) from carboxylic acid hydrazides.
              
              
                K111
                
                4
                K111
                10 (4.54)
              
              
                Product washwaters from the production of dinitrotoluene via nitration of toluene.
              
              
                K112
                
                4
                K112
                10 (4.54)
              
              
                Reaction by-product water from the drying column in the production of toluenediamine via hydrogenation of dinitrotoluene.
              
              
                K113
                
                4
                K113
                10 (4.54)
              
              
                Condensed liquid light ends from the purification of toluenediamine in the production of toluenediamine via hydrogenation of dinitrotoluene.
              
              
                K114
                
                4
                K114
                10 (4.54)
              
              
                Vicinals from the purification of toluenediamine in the production of toluenediamine via hydrogenation of dinitrotoluene.
              
              
                K115
                
                4
                K115
                10 (4.54)
              
              
                Heavy ends from the purification of toluenediamine in the production of toluenediamine via hydrogenation of dinitrotoluene.
              
              
                K116
                
                4
                K116
                10 (4.54)
              
              
                Organic condensate from the solvent recovery column in the production of toluene diisocyanate via phosgenation of toluenediamine.
              
              
                K117
                
                4
                K117
                1 (0.454)
              
              
                Wastewater from the reactor vent gas scrubber in the production of ethylene dibromide via bromination of ethene.
              
              
                K118
                
                4
                K118
                1 (0.454)
              
              
                Spent adsorbent solids from purification of ethylene dibromide in the production of ethylene dibromide via bromination of ethene.
              
              
                K123
                
                4
                K123
                10 (4.54)
              
              
                Process wastewater (including supernates, filtrates, and washwaters) from the production of ethylenebisdithiocarbamic acid and its salts.
              
              
                K124
                
                4
                K124
                10 (4.54)
              
              
                
                Reactor vent scrubber water from the production of ethylenebisdithiocarbamic acid and its salts.
              
              
                K125
                
                4
                K125
                10 (4.54)
              
              
                Filtration, evaporation, and centrifugation solids from the production of ethylenebisdithiocarbamic acid and its salts.
              
              
                K126
                
                4
                K126
                10 (4.54)
              
              
                Baghouse dust and floor sweepings in milling and packaging operations from the production or formulation of ethylenebisdithiocarbamic acid and its salts.
              
              
                K131
                
                4
                K131
                100 (45.4)
              
              
                Wastewater from the reactor and spent sulfuric acid from the acid dryer from the production of methyl bromide.
              
              
                K132
                
                4
                K132
                1000 (454)
              
              
                Spent absorbent and wastewater separator solids from the production of methyl bromide.
              
              
                K136
                
                4
                K136
                1 (0.454)
              
              
                Still bottoms from the purification of ethylene dibromide in the production of ethylene dibromide via bromination of ethene.
              
              
                K141
                
                4
                K141
                1 (0.454)
              
              
                Process residues from the recovery of coal tar, including, but not limited to, collecting sump residues from the production of coke from coal or the recovery of coke by-products produced from coal. This listing does not include K087 (decanter tank tar sludges from coking operations).
              
              
                K142
                
                4
                K142
                1 (0.454)
              
              
                Tar storage tank residues from the production of coke from coal or from the recovery of coke by-products produced from coal.
              
              
                K143
                
                4
                K143
                1 (0.454)
              
              
                Process residues from the recovery of light oil, including, but not limited to, those generated in stills, decanters, and wash oil recovery units from the recovery of coke by- products produced from coal.
              
              
                K144
                
                4
                K144
                1 (0.454)
              
              
                Wastewater sump residues from light oil refining, including, but not limited to, intercepting or contamination sump sludges from the recovery of coke by-products produced from coal.
              
              
                K145
                
                4
                K145
                1 (0.454)
              
              
                Residues from naphthalene collection and recovery operations from the recovery of coke by-products produced from coal.
              
              
                K147
                
                4
                K147
                1 (0.454)
              
              
                Tar storage tank residues from coal tar refining.
              
              
                K148
                
                4
                K148
                1 (0.454)
              
              
                Residues from coal tar distillation, including, but not limited to, still bottoms.
              
              
                K149
                
                4
                K149
                10 (4.54)
              
              
                Distillation bottoms from the production of alpha-(or methyl-) chlorinated toluenes, ring-chlorinated toluenes, benzoyl chlorides, and compounds with mixtures of these functional groups. [This waste does not include still bottoms from the distillation of benzyl chloride.]
              
              
                K150
                
                4
                K150
                10 (4.54)
              
              
                Organic residuals, excluding spent carbon adsorbent, from the spent chlorine gas and hydrochloric acid recovery processes associated with the production of alpha- (or methyl-) chlorinated toluenes, ring-chlorinated toluenes, benzoyl chlorides, and compounds with mixtures of these functional groups.
              
              
                K151
                
                4
                K151
                10 (4.54)
              
              
                
                Wastewater treatment sludges, excluding neutralization and biological sludges, generated during the treatment of waste-waters from the production of alpha- (or methyl-) chlorinated toluenes, ring-chlorinated toluenes, benzoyl chlorides, and compounds with mixtures of these functional groups.
              
              
                K156
                
                4
                K156
                10 (4.54)
              
              
                Organic waste (including heavy ends, still bottoms, light ends, spent solvents, filtrates, and decantates) from the production of carbamates and carbamoyl oximes. (This listing does not apply to wastes generated from the manufacture of 3-iodo-2-propynyl n-butylcarbamate.)
              
              
                K157
                
                4
                K157
                10 (4.54)
              
              
                Wastewaters (including scrubber waters, condenser waters, washwaters, and separation waters) from the production of carbamates and carbamoyl oximes. (This listing does not apply to wastes generated from the manufacture of 3-iodo-2-propynyl n-butylcarbamate.)
              
              
                K158
                
                4
                K158
                10 (4.54)
              
              
                Bag house dusts and filter/separation solids from the production of carbamates and carbamoyl oximes. (This listing does not apply to wastes generated from the manufacture of 3-iodo-2-propynyl n-butylcarbamate.)
              
              
                K159
                
                4
                K159
                10 (4.54)
              
              
                Organics from the treatment of thiocarbamate wastes.
              
              
                K161
                
                4
                K161
                1 (0.454)
              
              
                Purification solids (including filtration, evaporation, and centrifugation solids), bag-house dust and floor sweepings from the production of dithiocarbamate acids and their salts. (This listing does not include K125 or K126).
              
              
                K169 f
                
                
                4
                K169
                10 (4.54)
              
              
                Crude oil storage tank sediment from petroleum refining operations.
              
              
                K170 f
                
                
                4
                K170
                1 (0.454)
              
              
                Clarified slurry oil tank sediment and/or in-line filter/separation solids from petroleum refining operations.
              
              
                K171 f
                
                
                4
                K171
                1 (0.454)
              
              
                Spent hydrotreating catalyst from petroleum refining operations. (This listing does not include inert support media.)
              
              
                K172 f
                
                
                4
                K172
                1 (0.454)
              
              
                Spent hydrorefining catalyst from petroleum refining operations. (This listing does not include inert support media.)
              
              
                K174 f
                
                
                4
                K174
                1 (0.454)
              
              
                K175 f
                
                
                4
                K175
                1 (0.454)
              
              
                K176
              
              
                Baghouse filters from the production of antimony oxide, including filters from the production of intermediates (e.g., antimony metal or crude antimony oxide)
                
                4
                K176
                1 (0.454)
              
              
                K177
              
              
                Slag from the production of antimony oxide that is speculatively accumulated or disposed, including slag from the production of intermediates (e.g., antimony metal or crude antimony oxide)
                
                4
                K177
                5,000 (2270)
              
              
                K178
                
                4
                K178
                1000 (454)
              
              
                Residues from manufacturing and manufacturing-site storage of ferric chloride from acids formed during the production of titanium dioxide using the chloride-ilmenite process.
              
              
                K181
                
                4
                K181
                ##
              
              
                
                Nonwastewaters from the production of dyes and/or pigments (including nonwastewaters commingled at the point of generation with nonwastewaters from other processes) that, at the point of generation, contain mass loadings of any of the constituents identified in paragraph (c) of section 261.32 that are equal to or greater than the corresponding paragraph (c) levels, as determined on a calendar year basis
              
              † Indicates the statutory source defined by 1, 2, 3, and 4, as described in the note preceding Table 302.4.
              † Indicates the statutory source defined by 1,2,3, and 4, as described in the note preceding Table 302.4.
              †† No reporting of releases of this hazardous substance is required if the diameter of the pieces of the solid metal released is larger than 100 micrometers (0.004 inches).
              ††† The RQ for asbestos is limited to friable forms only.
              ## The Agency may adjust the statutory RQ for this hazardous substance in a future rulemaking; until then the statutory one-pound RQ applies.
              § The adjusted RQs for radionuclides may be found in appendix B to this table.
              ** Indicates that no RQ is being assigned to the generic or broad class.
              
                a Benzene was already a CERCLA hazardous substance prior to the CAA Amendments of 1990 and received an adjusted 10-pound RQ based on potential carcinogenicity in an August 14, 1989, final rule (54 FR 33418). The CAA Amendments specify that “benzene (including benzene from gasoline)” is a hazardous air pollutant and, thus, a CERCLA hazardous substance.
              
                b The CAA Amendments of 1990 list DDE (3547-04-4) as a CAA hazardous air pollutant. The CAS number, 3547-04-4, is for the chemical, p,p′dichlorodiphenylethane. DDE or p,p′-dichlorodiphenyldichloroethylene, CAS number 72-55-9, is already listed in Table 302.4 with a final RQ of 1 pound. The substance identified by the CAS number 3547-04-4 has been evaluated and listed as DDE to be consistent with the CAA section 112 listing, as amended.
              
                c Includes mineral fiber emissions from facilities manufacturing or processing glass, rock, or slag fibers (or other mineral derived fibers) of average diameter 1 micrometer or less.
              
                d Includes mono- and di-ethers of ethylene glycol, diethylene glycol, and triethylene glycol R-(OCH2CH2)n-OR′ where:
               n = 1, 2, or 3;
               R = alkyl C7 or less; or
               R = phenyl or alkyl substituted phenyl;
               R′= H or alkyl C7 or less; or
               OR′ consisting of carboxylic acid ester, sulfate, phosphate, nitrate, or sulfonate.
              
                e Includes organic compounds with more than one benzene ring, and which have a boiling point greater than or equal to 100 °C.
              
                f See 40 CFR 302.6(b)(1) for application of the mixture rule to this hazardous waste.
            
            
              Appendix A to § 302.4—Sequential CAS Registry Number List of CERCLA Hazardous Substances
              
                CASRN
                Hazardous substance
              
              
                50000
                Formaldehyde.
              
              
                50077
                Azirino[2′,3′:3,4]pyrrolo[1,2-a]indole-4,7-dione,6-amino-8-[[(aminocarbonyl)oxy]methyl]-1,1a,2,8,8a, 8b-hexahydro-8a-methoxy-5-methyl-, [1aS-(1aalpha, 8beta,8aalpha,8balpha)]-
              
              
                 
                Mitomycin C.
              
              
                50180
                Cyclophosphamide.
              
              
                 
                2H-1,3,2-Oxazaphosphorin-2-amine, N,N-bis(2-chloroethyl)tetrahydro-, 2-oxide.
              
              
                50293
                Benzene, 1,1′-(2,2,2- trichloroethylidene)bis[4-chloro-.
              
              
                 
                DDT.
              
              
                 
                4,4′-DDT.
              
              
                50328
                Benzo[a]pyrene.
              
              
                 
                3,4-Benzopyrene.
              
              
                50555
                Reserpine.
              
              
                 
                Yohimban-16-carboxylic acid,11,17-dimethoxy-18-[(3 ,4,5-trimethoxybenzoyl)oxy]-, methyl ester (3beta, 16beta,17alpha,18beta,20alpha)-.
              
              
                51285
                Phenol, 2,4-dinitro-.
              
              
                 
                2,4-Dinitrophenol.
              
              
                51434
                Epinephrine.
              
              
                 
                1,2-Benzenediol,4-[1-hydroxy-2-(methylamino) ethyl]-.
              
              
                51796
                Carbamic acid, ethyl ester.
              
              
                 
                Ethyl carbamate.
              
              
                 
                Urethane.
              
              
                52686
                Trichlorfon.
              
              
                52857
                Famphur.
              
              
                 
                Phosphorothioic acid, O-[4-[(dimethylamino) sulfonyl]phenyl] O,O-dimethyl ester.
              
              
                53703
                Dibenz[a,h]anthracene.
              
              
                 
                Dibenzo[a,h]anthracene.
              
              
                 
                1,2:5,6-Dibenzanthracene.
              
              
                53963
                Acetamide, N-9H-fluoren-2-yl-.
              
              
                 
                2-Acetylaminofluorene.
              
              
                54115
                Nicotine, & salts.
              
              
                 
                Pyridine, 3-(1-methyl-2-pyrrolidinyl)-, (S)-, & salts.
              
              
                55185
                Ethanamine, N-ethyl-N-nitroso-.
              
              
                 
                N-Nitrosodiethylamine.
              
              
                55630
                Nitroglycerine.
              
              
                 
                1,2,3-Propanetriol, trinitrate.
              
              
                55914
                Diisopropylfluorophosphate (DFP).
              
              
                 
                Phosphorofluororidic acid, bis(1-methylethyl) ester.
              
              
                56042
                Methylthiouracil.
              
              
                 
                4(1H)-Pyrimidinone, 2,3-dihydro-6-methyl-2-thioxo-.
              
              
                56235
                Carbon tetrachloride.
              
              
                 
                Methane, tetrachloro-.
              
              
                56382
                Parathion.
              
              
                 
                Phosphorothioic acid, O,O-diethyl O-(4-nitrophenyl) ester.
              
              
                56495
                Benz[j]aceanthrylene, 1,2-dihydro-3-methyl-.
              
              
                 
                3-Methylcholanthrene.
              
              
                
                56531
                Diethylstilbestrol.
              
              
                 
                Phenol, 4,4′-(1,2-diethyl-1,2-ethenediyl)bis-, (E).
              
              
                56553
                Benz[a]anthracene.
              
              
                 
                Benzo[a]anthracene.
              
              
                 
                1,2-Benzanthracene.
              
              
                56724
                Coumaphos.
              
              
                57147
                Hydrazine, 1,1-dimethyl-.
              
              
                 
                1,1-Dimethylhydrazine.
              
              
                57249
                Strychnidin-10-one, & salts.
              
              
                 
                Strychnine, & salts.
              
              
                57476
                Physostigmine.Pyrrolo[2,3-b]indol-5-ol, 1,2,3,3a,8,8a-hexahydro-1,3a,8-trimethyl-, methylcarbamate (ester), (3aS-cis)-.
                
              
              
                57578
                beta-Propiolactone.
              
              
                57647
                Benzoic acid, 2-hydroxy-, compd. with (3aS-cis)-1,2,3,3a,8,8a-hexahydro-1,3a,8-trimethylpyrrolo[2,3-b]indol-5-yl methylcarbamate ester (1:1).Physostigmine salicylate.
                
              
              
                57749
                Chlordane.
              
              
                 
                Chlordane, alpha & gamma isomers.
              
              
                 
                CHLORDANE (TECHNICAL MIXTURE AND METABOLITES).
              
              
                 
                4,7-Methano-1H-indene, 1,2,4,5,6,7,8,8- octachloro-2,3,3a,4,7,7a-hexahydro-.
              
              
                57976
                Benz[a]anthracene, 7,12-dimethyl-.
              
              
                 
                7,12-Dimethylbenz[a]anthracene.
              
              
                58899
                γ-BHC.
              
              
                 
                Cyclohexane, 1,2,3,4,5,6-hexachloro-(1α,2α,3β,4α,5α,6β)-.
              
              
                 
                Lindane.
              
              
                 
                Lindane (all isomers).
              
              
                58902
                Phenol, 2,3,4,6-tetrachloro-.
              
              
                 
                2,3,4,6-Tetrachlorophenol.
              
              
                59507
                p-Chloro-m-cresol.
              
              
                 
                Phenol, 4-chloro-3-methyl-.
              
              
                59892
                N-Nitrosomorpholine.
              
              
                60004
                Ethylenediamine-tetraacetic acid (EDTA).
              
              
                60117
                Benzenamine, N,N-dimethyl-4-(phenylazo)-.
              
              
                 
                Dimethyl aminoazobenzene.
              
              
                 
                p-Dimethylaminoazobenzene.
              
              
                60297
                Ethane, 1,1′-oxybis-.
              
              
                 
                Ethyl ether.
              
              
                60344
                Hydrazine, methyl-.
              
              
                 
                Methyl hydrazine.
              
              
                60355
                Acetamide.
              
              
                60515
                Dimethoate.
              
              
                 
                Phosphorodithioic acid, O,O-dimethyl S-[2(methylamino)-2-oxoethyl] ester.
              
              
                60571
                Dieldrin.
              
              
                 
                2,7:3,6-Dimethanonaphth[2,3-b]oxirene, 3,4,5,6,9,9-hexachloro-1a,2, 2a,3,6,6a,7,7a-octahydro-, (1aalpha,2beta,2aalpha,3beta,6beta, 6aalpha,7beta, 7aalpha)-.
              
              
                61825
                Amitrole.
              
              
                 
                1H-1,2,4-Triazol-3-amine.
              
              
                62384
                Mercury, (acetato-O)phenyl-.
              
              
                 
                Phenylmercury acetate.
              
              
                62442
                Acetamide, N-(4-ethoxyphenyl)-.
              
              
                 
                Phenacetin.
              
              
                62500
                Ethyl methanesulfonate.
              
              
                 
                Methanesulfonic acid, ethyl ester.
              
              
                62533
                Aniline.
              
              
                 
                Benzenamine.
              
              
                62555
                Ethanethioamide.
              
              
                 
                Thioacetamide.
              
              
                62566
                Thiourea.
              
              
                62737
                Dichlorvos.
              
              
                62748
                Acetic acid, fluoro-, sodium salt.
              
              
                 
                Fluoroacetic acid, sodium salt.
              
              
                62759
                Methanamine, N-methyl-N-nitroso-.
              
              
                 
                N-Nitrosodimethylamine.
              
              
                63252
                Carbaryl.
              
              
                 
                1-Naphthalenol, methylcarbamate.
              
              
                64006
                m-Cumenyl methylcarbamate.3-Isopropylphenyl N-methylcarbamate.
                  Phenol, 3-(1-methylethyl)-, methyl carbamate.
                
              
              
                64006
                Phenol, 3-(1-methylethyl)-, methyl carbamate (m-Cumenyl methylcarbamate).
              
              
                64186
                Formic acid.
              
              
                64197
                Acetic acid.
              
              
                64675
                Diethyl sulfate.
              
              
                65850
                Benzoic acid.
              
              
                66751
                Uracil mustard.
              
              
                 
                2,4-(1H,3H)-Pyrimidinedione, 5-[bis(2-chloroethyl) amino]-.
              
              
                67561
                Methanol.
              
              
                 
                Methyl alcohol.
              
              
                67641
                Acetone.
              
              
                 
                2-Propanone.
              
              
                67663
                Chloroform.
              
              
                 
                Methane, trichloro-.
              
              
                67721
                Ethane, hexachloro-.
              
              
                 
                Hexachloroethane.
              
              
                68122
                Dimethylformamide.
              
              
                70257
                Guanidine, N-methyl-N′-nitro-N-nitroso-.
              
              
                 
                MNNG.
              
              
                70304
                Hexachlorophene.
              
              
                 
                Phenol, 2,2′-methylenebis[3,4,6-tri- chloro-.
              
              
                71363
                n-Butyl alcohol.
              
              
                 
                1-Butanol.
              
              
                71432
                Benzene.
              
              
                71556
                Ethane, 1,1,1-trichloro-.
              
              
                 
                Methyl chloroform.
              
              
                 
                1,1,1-Trichloroethane.
              
              
                72208
                Endrin.
              
              
                 
                Endrin, & metabolites.
              
              
                 
                2,7:3.6-Dimethanonaphth[2,3-b]oxirene,3,4,5,6,9,9-hexachloro-1a,2,2a,3,6,6a,7,7a-octahydro-, (1aalpha,2beta,2abeta,3alpha, 6alpha,6abeta,7beta,7aalpha)-, & metabolites.
              
              
                72435
                Benzene, 1,1′-(2,2,2-trichloroethylidene)bis[4- methoxy-.
              
              
                 
                Methoxychlor.
              
              
                72548
                Benzene, 1,1′-(2,2-dichloroethylidene)bis[4-chloro-.
              
              
                 
                DDD.
              
              
                 
                TDE.
              
              
                 
                4,4′-DDD.
              
              
                72559
                DDE
              
              
                 
                4,4′-DDE.
              
              
                72571
                Trypan blue.
              
              
                 
                2,7-Naphthalenedisulfonic acid, 3,3′-[(3,3′-dimethyl-(l,1′-biphenyl)-4,4′-diyl)-bis(azo)]bis(5-amino-4-hydroxy)-tetrasodium salt.
              
              
                74839
                Bromomethane.
              
              
                 
                Methane, bromo-.
              
              
                 
                Methyl bromide.
              
              
                74873
                Chloromethane.
              
              
                 
                Methane, chloro-.
              
              
                 
                Methyl chloride.
              
              
                74884
                Iodomethane
              
              
                 
                Methane, iodo-.
              
              
                 
                Methyl iodide.
              
              
                74895
                Monomethylamine.
              
              
                74908
                Hydrocyanic acid.
              
              
                 
                Hydrogen cyanide.
              
              
                
                74931
                Methanethiol.
              
              
                 
                Methyl mercaptan.
              
              
                 
                Thiomethanol.
              
              
                74953
                Methane, dibromo-.
              
              
                 
                Methylene bromide.
              
              
                75003
                Chloroethane.
              
              
                 
                Ethyl chloride.
              
              
                75014
                Ethene, chloro-.
              
              
                 
                Vinyl chloride.
              
              
                75047
                Monoethylamine.
              
              
                75058
                Acetonitrile.
              
              
                75070
                Acetaldehyde.
              
              
                 
                Ethanal.
              
              
                75092
                Dichloromethane.
              
              
                 
                Methane, dichloro-.
              
              
                 
                Methylene chloride.
              
              
                75150
                Carbon disulfide.
              
              
                75207
                Calcium carbide.
              
              
                75218
                Ethylene oxide.
              
              
                 
                Oxirane.
              
              
                75252
                Bromoform.
              
              
                 
                Methane, tribromo-.
              
              
                75274
                Dichlorobromomethane.
              
              
                75343
                Ethane, 1,1-dichloro-.
              
              
                 
                Ethylidene dichloride.
              
              
                 
                1,1-Dichloroethane.
              
              
                75354
                Ethene, 1,1-dichloro-.
              
              
                 
                Vinylidene chloride.
              
              
                 
                1,1-Dichloroethylene.
              
              
                75365
                Acetyl chloride.
              
              
                75445
                Carbonic dichloride.
              
              
                 
                Phosgene.
              
              
                75503
                Trimethylamine.
              
              
                75558
                Aziridine, 2-methyl-.
              
              
                 
                2-Methyl aziridine.
              
              
                 
                1,2-Propylenimine.
              
              
                75569
                Propylene oxide.
              
              
                75605
                Arsinic acid, dimethyl-.
              
              
                 
                Cacodylic acid.
              
              
                75649
                tert-Butylamine.
              
              
                75694
                Methane, trichlorofluoro-.
              
              
                 
                Trichloromonofluoromethane.
              
              
                75718
                Dichlorodifluoromethane.
              
              
                 
                Methane, dichlorodifluoro-.
              
              
                75865
                Acetone cyanohydrin.
              
              
                 
                Propanenitrile, 2-hydroxy-2-methyl-.
              
              
                 
                2-Methyllactonitrile.
              
              
                75876
                Acetaldehyde, trichloro-.
              
              
                 
                Chloral.
              
              
                75990
                2,2-Dichloropropionic acid.
              
              
                76017
                Ethane, pentachloro-.
              
              
                 
                Pentachloroethane.
              
              
                76448
                Heptachlor.
              
              
                 
                4,7-Methano-1H-indene, 1,4,5,6,7,8,8-heptachloro-3a,4,7,7a-tetrahydro-.
              
              
                77474
                Hexachlorocyclopentadiene.
              
              
                 
                1,3-Cyclopentadiene, 1,2,3,4,5,5-hexa- chloro-.
              
              
                77781
                Dimethyl sulfate.
              
              
                 
                Sulfuric acid, dimethyl ester.
              
              
                78002
                Plumbane, tetraethyl-.
              
              
                 
                Tetraethyl lead.
              
              
                78591
                Isophorone.
              
              
                78795
                Isoprene.
              
              
                78819
                iso-Butylamine.
              
              
                78831
                Isobutyl alcohol.
              
              
                 
                1-Propanol, 2-methyl-.
              
              
                78875
                Propane, 1,2-dichloro-.
              
              
                 
                Propylene dichloride.
              
              
                 
                1,2-Dichloropropane.
              
              
                78886
                2,3-Dichloropropene.
              
              
                78933
                2-Butanone.
              
              
                 
                MEK.
              
              
                 
                Methyl ethyl ketone.
              
              
                78999
                1,1-Dichloropropane.
              
              
                79005
                Ethane, 1,1,2-trichloro-.
              
              
                 
                1,1,2-Trichloroethane.
              
              
                79016
                Ethene, trichloro-.
              
              
                 
                Trichloroethylene.
              
              
                79061
                Acrylamide.
              
              
                 
                2-Propenamide.
              
              
                79094
                Propionic acid.
              
              
                79107
                Acrylic acid.
              
              
                 
                2-Propenoic acid.
              
              
                79118
                Chloroacetic acid.
              
              
                79196
                Hydrazinecarbothioamide.
              
              
                 
                Thiosemicarbazide.
              
              
                79221
                Carbonochloridic acid, methyl ester.
              
              
                 
                Methyl chlorocarbonate.
              
              
                79312
                iso-Butyric acid.
              
              
                79345
                Ethane, 1,1,2,2-tetrachloro-.
              
              
                 
                1,1,2,2-Tetrachloroethane.
              
              
                79447
                Carbamic chloride, dimethyl-.
              
              
                 
                Dimethylcarbamoyl chloride.
              
              
                79469
                Propane, 2-nitro-.
              
              
                 
                2-Nitropropane.
              
              
                80159
                alpha,alpha-Dimethylbenzylhydroperoxide.
              
              
                 
                Hydroperoxide, 1-methyl-1-phenylethyl-.
              
              
                80626
                Methyl methacrylate.
              
              
                 
                2-Propenoic acid, 2-methyl-, methyl ester.
              
              
                81812
                Warfarin, & salts.
              
              
                 
                2H-1-Benzopyran-2-one, 4-hydroxy-3-(3-oxo-1-phenylbutyl)-, & salts.
              
              
                82688
                Benzene, pentachloronitro-.
              
              
                 
                PCNB.
              
              
                 
                Pentachloronitrobenzene.
              
              
                 
                Quintobenzene.
              
              
                83329
                Acenaphthene.
              
              
                84662
                Diethyl phthalate.
              
              
                 
                1,2-Benzenedicarboxylic acid, diethyl ester.
              
              
                84742
                Di-n-butyl phthalate.
              
              
                 
                Dibutyl phthalate.
              
              
                 
                n-Butyl phthalate.
              
              
                 
                1,2-Benzenedicarboxylic acid, dibutyl ester.
              
              
                85007
                Diquat.
              
              
                85018
                Phenanthrene.
              
              
                85449
                Phthalic anhydride.
              
              
                 
                1,3-Isobenzofurandione.
              
              
                85687
                Butyl benzyl phthalate.
              
              
                86306
                N-Nitrosodiphenylamine.
              
              
                86500
                Guthion.
              
              
                86737
                Fluorene.
              
              
                86884
                alpha-Naphthylthiourea.
              
              
                 
                Thiourea, 1-naphthalenyl-.
              
              
                87650
                Phenol, 2,6-dichloro-.
              
              
                 
                2,6-Dichlorophenol.
              
              
                87683
                Hexachlorobutadiene.
              
              
                 
                1,3-Butadiene, 1,1,2,3,4,4-hexachloro-.
              
              
                87865
                Pentachlorophenol.
              
              
                 
                Phenol, pentachloro-.
              
              
                88062
                Phenol, 2,4,6-trichloro-.
              
              
                 
                2,4,6-Trichlorophenol.
              
              
                88722
                o-Nitrotoluene.
              
              
                88755
                o-Nitrophenol.
              
              
                 
                2-Nitrophenol.
              
              
                88857
                Dinoseb.
              
              
                 
                Phenol, 2-(1-methylpropyl)-4,6-dinitro-.
              
              
                90040
                o-Anisidine.
              
              
                91087
                Benzene, 1,3-diisocyanatomethyl-.
              
              
                 
                Toluene diisocyanate.
              
              
                 
                2,4-Toluene diisocyanate.
              
              
                
                91203
                Naphthalene.
              
              
                91225
                Quinoline.
              
              
                91587
                beta-Chloronaphthalene.
              
              
                 
                Naphthalene, 2-chloro-.
              
              
                 
                2-Chloronaphthalene.
              
              
                91598
                beta-Naphthylamine.
              
              
                 
                2-Naphthalenamine.
              
              
                91667
                N,N-Diethylaniline.
              
              
                91805
                Methapyrilene.
              
              
                 
                1,2-Ethanediamine, N,N-dimethyl-N′-2-pyridinyl-N′- (2-thienylmethyl)-.
              
              
                91941
                [1,1′-Biphenyl]-4,4′-diamine,3,3′-dichloro-.
              
              
                 
                3,3′-Dichlorobenzidine.
              
              
                92524
                Biphenyl.
              
              
                92671
                4-Aminobiphenyl.
              
              
                92875
                Benzidine.
              
              
                 
                [1,1′-Biphenyl]-4,4′-diamine.
              
              
                92933
                4-Nitrobiphenyl.
              
              
                 
                Propanoic acid, 2-(2,4,5-trichlorophenoxy)-.
              
              
                 
                Silvex (2,4,5-TP).
              
              
                 
                2,4,5-TP acid.
              
              
                93765
                Acetic acid, (2,4,5-trichlorophenoxy)-.
              
              
                93721
                2,4,5-T.
              
              
                 
                2,4,5-T acid.
              
              
                93798
                2,4,5-T esters.
              
              
                94111
                2,4-D Ester.
              
              
                94586
                Dihydrosafrole.
              
              
                 
                1,3-Benzodioxole, 5-propyl-.
              
              
                94597
                Safrole.
              
              
                 
                1,3-Benzodioxole, 5-(2-propenyl)-.
              
              
                94791
                2,4-D Ester.
              
              
                94804
                2,4-D Ester.
              
              
                95476
                o-Xylene.
              
              
                95487
                o-Cresol.
              
              
                95501
                Benzene, 1,2-dichloro-.
              
              
                 
                o-Dichlorobenzene.
              
              
                 
                1,2-Dichlorobenzene.
              
              
                95534
                Benzenamine, 2-methyl-.
              
              
                 
                o-Toluidine.
              
              
                95578
                o-Chlorophenol.
              
              
                 
                Phenol, 2-chloro-.
              
              
                 
                2-Chlorophenol.
              
              
                95807
                Benzenediamine, ar-methyl-.
              
              
                 
                Toluenediamine.
              
              
                 
                2,4-Toluene diamine.
              
              
                95943
                Benzene, 1,2,4,5-tetrachloro-.
              
              
                 
                1,2,4,5-Tetrachlorobenzene.
              
              
                95954
                Phenol, 2,4,5-trichloro-.
              
              
                 
                2,4,5-Trichlorophenol.
              
              
                96093
                Styrene oxide.
              
              
                96128
                Propane, 1,2-dibromo-3-chloro-.
              
              
                 
                1,2-Dibromo-3-chloropropane.
              
              
                96457
                Ethylenethiourea.
              
              
                 
                2-Imidazolidinethione.
              
              
                97632
                Ethyl methacrylate.
              
              
                 
                2-Propenoic acid, 2-methyl-, ethyl ester.
              
              
                98011
                Furfural.
              
              
                 
                2-Furancarboxaldehyde.
              
              
                98077
                Benzene, (trichloromethyl)-.
              
              
                 
                Benzotrichloride.
              
              
                98099
                Benzenesulfonic acid chloride.
              
              
                 
                Benzenesulfonyl chloride.
              
              
                98828
                Benzene, (1-methylethyl)-.
              
              
                 
                Cumene.
              
              
                98862
                Acetophenone.
              
              
                 
                Ethanone, 1-phenyl-.
              
              
                98873
                Benzal chloride.
              
              
                 
                Benzene, (dichloromethyl)-.
              
              
                98884
                Benzoyl chloride.
              
              
                98953
                Benzene, nitro-.
              
              
                 
                Nitrobenzene.
              
              
                99081
                m-Nitrotoluene.
              
              
                99354
                Benzene, 1,3,5-trinitro-.
              
              
                 
                1,3,5-Trinitrobenzene.
              
              
                99558
                Benzenamine, 2-methyl-5-nitro-.
              
              
                 
                5-Nitro-o-toluidine.
              
              
                99650
                m-Dinitrobenzene.
              
              
                99990
                p-Nitrotoluene.
              
              
                100016
                Benzenamine, 4-nitro-.
              
              
                 
                p-Nitroaniline.
              
              
                100027
                p-Nitrophenol.
              
              
                 
                Phenol, 4-nitro-.
              
              
                 
                4-Nitrophenol.
              
              
                100254
                p-Dinitrobenzene.
              
              
                100414
                Ethylbenzene.
              
              
                100425
                Styrene.
              
              
                100447
                Benzene, (chloromethyl)-.
              
              
                 
                Benzyl chloride.
              
              
                100470
                Benzonitrile.
              
              
                100754
                N-Nitrosopiperidine.
              
              
                 
                Piperidine, 1-nitroso-.
              
              
                101144
                Benzenamine, 4,4′-methylenebis[2-chloro-.
              
              
                 
                4,4′-Methylenebis(2-chloroaniline).
              
              
                101279
                Barban.Carbamic acid, (3-chlorophenyl)-, 4-chloro-2-butynyl ester.
                
              
              
                101553
                Benzene, 1-bromo-4-phenoxy-.
              
              
                 
                4-Bromophenyl phenyl ether.
              
              
                101688
                MDI.
              
              
                 
                Methylene diphenyl diisocyanate.
              
              
                101779
                4,4′-Methylenedianiline.
              
              
                103855
                Phenylthiourea.
              
              
                 
                Thiourea, phenyl-.
              
              
                105464
                sec-Butyl acetate.
              
              
                105679
                Phenol, 2,4-dimethyl-.
              
              
                 
                2,4-Dimethylphenol.
              
              
                106423
                p-Xylene.
              
              
                106445
                p-Cresol.
              
              
                106467
                Benzene, 1,4-dichloro-.
              
              
                 
                p-Dichlorobenzene.
              
              
                 
                1,4-Dichlorobenzene.
              
              
                106478
                Benzenamine, 4-chloro-.
              
              
                 
                p-Chloroaniline.
              
              
                106490
                Benzenamine, 4-methyl-.
              
              
                 
                p-Toluidine.
              
              
                106503
                p-Phenylenediamine.
              
              
                106514
                p-Benzoquinone.
              
              
                 
                2,5-Cyclohexadiene-1,4-dione.
              
              
                 
                Quinone.
              
              
                106887
                1,2-Epoxybutane.
              
              
                106898
                1-Chloro-2,3-epoxypropane.
              
              
                 
                Epichlorohydrin.
              
              
                 
                Oxirane, (chloromethyl)-.
              
              
                106934
                Dibromoethane.
              
              
                 
                Ethane, 1,2-dibromo-.
              
              
                 
                Ethylene dibromide.
              
              
                106990
                1,3-Butadiene.
              
              
                107028
                Acrolein.
              
              
                 
                2-Propenal.
              
              
                107051
                Allyl chloride.
              
              
                107062
                Ethane, 1,2-dichloro-.
              
              
                 
                Ethylene dichloride.
              
              
                 
                1,2-Dichloroethane.
              
              
                107108
                n-Propylamine.
              
              
                 
                1-Propanamine.
              
              
                107120
                Ethyl cyanide.
              
              
                 
                Propanenitrile.
              
              
                107131
                Acrylonitrile.
              
              
                 
                2-Propenenitrile.
              
              
                107153
                Ethylenediamine.
              
              
                
                107186
                Allyl alcohol.
              
              
                 
                2-Propen-1-ol.
              
              
                107197
                Propargyl alcohol.
              
              
                 
                2-Propyn-1-ol.
              
              
                107200
                Acetaldehyde, chloro-.
              
              
                 
                Chloroacetaldehyde.
              
              
                107211
                Ethylene glycol.
              
              
                107302
                Chloromethyl methyl ether.
              
              
                 
                Methane, chloromethoxy-.
              
              
                107493
                Diphosphoric acid, tetraethyl ester.
              
              
                 
                Tetraethyl pyrophosphate.
              
              
                107926
                Butyric acid.
              
              
                108054
                Vinyl acetate.
              
              
                 
                Vinyl acetate monomer.
              
              
                108101
                Hexone.
              
              
                 
                Methyl isobutyl ketone.
              
              
                 
                4-Methyl-2-pentanone.
              
              
                108247
                Acetic anhydride.
              
              
                108316
                Maleic anhydride.
              
              
                 
                2,5-Furandione.
              
              
                108383
                m-Xylene.
              
              
                108394
                m-Cresol.
              
              
                108463
                Resorcinol.
              
              
                 
                1,3-Benzenediol.
              
              
                108601
                Dichloroisopropyl ether.
              
              
                 
                Propane, 2,2″-oxybis[2-chloro-.
              
              
                108883
                Benzene, methyl-.
              
              
                 
                Toluene.
              
              
                108907
                Benzene, chloro-.
              
              
                 
                Chlorobenzene.
              
              
                108941
                Cyclohexanone.
              
              
                108952
                Phenol.
              
              
                108985
                Benzenethiol.
              
              
                 
                Thiophenol.
              
              
                109068
                Pyridine, 2-methyl-.
              
              
                 
                2-Picoline.
              
              
                109739
                Butylamine.
              
              
                109773
                Malononitrile.
              
              
                 
                Propanedinitrile.
              
              
                109897
                Diethylamine.
              
              
                109999
                Furan, tetrahydro-.
              
              
                 
                Tetrahydrofuran.
              
              
                110009
                Furan.
              
              
                 
                Furfuran.
              
              
                110167
                Maleic acid.
              
              
                110178
                Fumaric acid.
              
              
                110190
                iso-Butyl acetate.
              
              
                110543
                Hexane.
              
              
                110758
                Ethene, (2-chloroethoxy)-.
              
              
                 
                2-Chloroethyl vinyl ether.
              
              
                110805
                Ethanol, 2-ethoxy-.
              
              
                 
                Ethylene glycol monoethyl ether.
              
              
                110827
                Benzene, hexahydro-.
              
              
                 
                Cyclohexane.
              
              
                110861
                Pyridine.
              
              
                111422
                Diethanolamine.
              
              
                111444
                Bis(2-chloroethyl) ether.
              
              
                 
                Dichloroethyl ether.
              
              
                 
                Ethane, 1,1′-oxybis[2-chloro-.
              
              
                111546
                Carbamodithioic acid, 1,2-ethanediylbis-, salts & esters.
              
              
                 
                Ethylenebisdithiocarbamic acid, salts & esters.
              
              
                111911
                Bis(2-chloroethoxy) methane.
              
              
                 
                Dichloromethoxyethane.
              
              
                 
                Ethane, 1,1′-[methylenebis(oxy)]bis(2-chloro-.
              
              
                114261
                Phenol, 2-(1-methylethoxy)-, methylcarbamate.
              
              
                 
                Propoxur (Baygon).
              
              
                115026
                Azaserine.
              
              
                 
                L-Serine, diazoacetate (ester).
              
              
                115297
                Endosulfan.
              
              
                 
                6,9-Methano-2,4,3-benzodioxathiepin, 6,7,8,9,10,10-hexachloro-1,5,5a,6,9,9a- hexahydro-, 3-oxide.
              
              
                115322
                Dicofol.
              
              
                116063
                Aldicarb.
              
              
                 
                Propanal, 2-methyl-2-(methylthio)-, O-[(methylamino)carbonyl]oxime.
              
              
                117806
                Dichlone.
              
              
                117817
                1,2-Benzenedicarboxylic acid, bis(2-ethylhexyl) ester.
              
              
                 
                Bis(2-ethylhexyl)phthalate.
              
              
                 
                DEHP.
              
              
                 
                Diethylhexyl phthalate.
              
              
                117840
                Di-n-octyl phthalate.
              
              
                 
                1,2-Benzenedicarboxylic acid, dioctyl ester.
              
              
                118741
                Benzene, hexachloro-.
              
              
                 
                Hexachlorobenzene.
              
              
                119380
                Carbamic acid, dimethyl-, 3-methyl-1-(1-methylethyl)-1H-pyrazol-5-yl ester.Isolan.
                
              
              
                119904
                [1,1′-Biphenyl]-4,4′-diamine,3,3′-dimethoxy-.
              
              
                 
                3,3′-Dimethoxybenzidine.
              
              
                119937
                [1,1′-Biphenyl]-4,4′-diamine,3,3′- dimethyl-.
              
              
                 
                3,3′-Dimethylbenzidine.
              
              
                120127
                Anthracene.
              
              
                120581
                Isosafrole.
              
              
                 
                1,3-Benzodioxole, 5-(1-propenyl)-.
              
              
                120809
                Catechol.
              
              
                120821
                1,2,4-Trichlorobenzene.
              
              
                120832
                Phenol, 2,4-dichloro-.
              
              
                 
                2,4-Dichlorophenol.
              
              
                121142
                Benzene, 1-methyl-2,4-dinitro-.
              
              
                 
                2,4-Dinitrotoluene.
              
              
                121211
                Pyrethrins.
              
              
                121299
                Pyrethrins.
              
              
                121448
                Ethanamine, N,N-diethyl-.
              
              
                 
                Triethylamine.
              
              
                121697
                N,N-Dimethylaniline.
              
              
                121755
                Malathion.
              
              
                122098
                alpha,alpha-Dimethylphenethylamine.
              
              
                 
                Benzeneethanamine, alpha,alpha-dimethyl-.
              
              
                122429
                Carbamic acid, phenyl-, 1-methylethyl ester.Propham.
                
              
              
                122667
                Hydrazine, 1,2-diphenyl-.
              
              
                 
                1,2-Diphenylhydrazine.
              
              
                123319
                Hydroquinone.
              
              
                123331
                Maleic hydrazide.
              
              
                 
                3,6-Pyridazinedione, 1,2-dihydro-.
              
              
                123386
                Propionaldehyde.
              
              
                123626
                Propionic anhydride.
              
              
                123637
                Paraldehyde.
              
              
                 
                1,3,5-Trioxane, 2,4,6-trimethyl-.
              
              
                123739
                Crotonaldehyde.
              
              
                 
                2-Butenal.
              
              
                123864
                Butyl acetate.
              
              
                123911
                1,4-Diethyleneoxide.
              
              
                 
                1,4-Dioxane.
              
              
                123922
                iso-Amyl acetate.
              
              
                124049
                Adipic acid.
              
              
                124403
                Dimethylamine.
              
              
                 
                Methanamine, N-methyl-.
              
              
                124414
                Sodium methylate.
              
              
                124481
                Chlorodibromomethane.
              
              
                126727
                Tris(2,3-dibromopropyl) phosphate.
              
              
                 
                1-Propanol, 2,3-dibromo-, phosphate (3:1).
              
              
                126987
                Methacrylonitrile.
              
              
                 
                2-Propenenitrile, 2-methyl-.
              
              
                126998
                Chloroprene.
              
              
                127184
                Ethene, tertrachloro-.
              
              
                 
                Perchloroethylene.
              
              
                
                 
                Tetrachloroethylene.
              
              
                127822
                Zinc phenolsulfonate.
              
              
                129000
                Pyrene.
              
              
                130154
                1,4-Naphthalenedione.
              
              
                 
                1,4-Naphthoquinone.
              
              
                131113
                Dimethyl phthalate.
              
              
                 
                1,2-Benzenedicarboxylic acid, dimethyl ester.
              
              
                131748
                Ammonium picrate.
              
              
                 
                Phenol, 2,4,6-trinitro-, ammonium salt.
              
              
                131895
                Phenol, 2-cyclohexyl-4,6-dinitro-.
              
              
                 
                2-Cyclohexyl-4,6-dinitrophenol.
              
              
                132649
                Dibenzofuran.
              
              
                133062
                Captan.
              
              
                133904
                Chloramben.
              
              
                134327
                alpha-Naphthylamine.
              
              
                 
                1-Naphthalenamine.
              
              
                137268
                Thioperoxydicarbonic diamide
              
              
                 
                 ([H2N)C(S)]2S2, tetramethyl-.
              
              
                 
                Thiram.
              
              
                137304
                Zinc, bis(dimethylcarbamodithioato-S,S')-.Ziram.
                
              
              
                140885
                Ethyl acrylate.
              
              
                 
                2-Propenoic acid, ethyl ester.
              
              
                141786
                Acetic acid, ethyl ester.
              
              
                 
                Ethyl acetate.
              
              
                142289
                1,3-Dichloropropane.
              
              
                142712
                Cupric acetate.
              
              
                142847
                Dipropylamine.
              
              
                 
                1-Propanamine, N-propyl-.
              
              
                143339
                Sodium cyanide Na(CN).
              
              
                143500
                Kepone.
              
              
                 
                1,3,4-Metheno-2H-cyclobuta[cd]pentalen-2-one,1,1a,3,3a,4,5,5,5a,5b,6-decachlorooctahydro-.
              
              
                145733
                Endothall.
              
              
                 
                7-Oxabicyclo[2.2.1]heptane-2,3-dicarboxylic acid.
              
              
                148823
                L-Phenylalanine, 4-[bis(2-chloroethyl)amino]-.
              
              
                 
                Melphalan.
              
              
                151508
                Potassium cyanide K(CN).
              
              
                151564
                Aziridine.
              
              
                 
                Ethylenimine.
              
              
                152169
                Diphosphoramide, octamethyl-.
              
              
                 
                Octamethylpyrophosphoramide.
              
              
                156605
                Ethene, 1,2-dichloro- (E).
              
              
                 
                1,2-Dichloroethylene.
              
              
                156627
                Calcium cyanamide.
              
              
                189559
                Benzo[rst]pentaphene.
              
              
                 
                Dibenzo[a,i]pyrene.
              
              
                191242
                Benzo[ghi]perylene.
              
              
                193395
                Indeno(1,2,3-cd)pyrene.
              
              
                205992
                Benzo[b]fluoranthene.
              
              
                206440
                Fluoranthene.
              
              
                207089
                Benzo(k)fluoranthene.
              
              
                208968
                Acenaphthylene.
              
              
                218019
                Chrysene.
              
              
                225514
                Benz[c]acridine.
              
              
                297972
                O,O-Diethyl O-pyrazinyl phosphoro-
              
              
                 
                 thioate.
              
              
                 
                Phosphorothioic acid, O,O-diethyl O-pyrazinyl ester.
              
              
                298000
                Methyl parathion.
              
              
                 
                Phosphorothioic acid, O,O-dimethyl O-(4-nitrophenyl) ester.
              
              
                298022
                Phorate.
              
              
                 
                Phosphorodithioic acid, O,O-diethyl S-[(ethylthio) methyl] ester.
              
              
                298044
                Disulfoton.
              
              
                 
                Phosphorodithioic acid, O,O-diethyl S-[2-(ethylthio)ethyl] ester.
              
              
                300765
                Naled.
              
              
                301042
                Acetic acid, lead(2 + ) salt.
              
              
                 
                Lead acetate.
              
              
                302012
                Hydrazine.
              
              
                303344
                Lasiocarpine.
              
              
                 
                2-Butenoic acid, 2-methyl-, 7-[[2,3-dihydroxy-2-(1-methoxyethyl)-3-methyl-1-oxobutoxy]methyl]-2,3,5,7a-tetrahydro-1H-pyrrolizin-1-yl ester, [1S-[1alpha(Z),7(2S*,3R*), 7aalpha]]-.
              
              
                305033
                Benzenebutanoic acid, 4-[bis(2-chloroethyl)amino]-.
              
              
                 
                Chlorambucil.
              
              
                309002
                Aldrin.
              
              
                 
                1,4:5,8-Dimethanonaphthalene, 1,2,3,4,10,10-hexachloro-1,4,4a,5,8,8a-hexahydro-, (1alpha,4alpha,4abeta,5alpha,8alpha, 8abeta)-.
              
              
                311455
                Diethyl-p-nitrophenyl phosphate.
              
              
                 
                Phosphoric acid, diethyl 4-nitrophenyl ester.
              
              
                315184
                Mexacarbate.
              
              
                 
                Phenol, 4-(dimethylamino)-3,5-dimethyl-, methylcarbamate (ester).
              
              
                319846
                alpha—BHC.
              
              
                319857
                beta—BHC.
              
              
                319868
                delta—BHC.
              
              
                329715
                2,5-Dinitrophenol.
              
              
                330541
                Diuron.
              
              
                333415
                Diazinon.
              
              
                334883
                Diazomethane.
              
              
                353504
                Carbon oxyfluoride.
              
              
                 
                Carbonic difluoride.
              
              
                357573
                Brucine.
              
              
                 
                Strychnidin-10-one, 2,3-dimethoxy-.
              
              
                460195
                Cyanogen.
              
              
                 
                Ethanedinitrile.
              
              
                463581
                Carbonyl sulfide.
              
              
                465736
                Isodrin.
              
              
                 
                1,4:5,8-Dimethanonaphthalene,1,2,3,4,10,10-hexachloro-1,4,4a,5,8,8a-hexahydro-, (1alpha,4alpha,4abeta,5beta,8beta, 8abeta)-.
              
              
                492808
                Auramine.
              
              
                 
                Benzenamine, 4,4′-carbonimidoylbis[N,N-dimethyl-.
              
              
                494031
                Chlornaphazine.
              
              
                 
                Naphthalenamine, N,N′-bis(2-chloro-
              
              
                 
                 ethyl)-.
              
              
                496720
                Benzenediamine, ar-methyl-.
              
              
                 
                Toluenediamine.
              
              
                 
                2,4-Toluene diamine.
              
              
                504245
                4-Aminopyridine.
              
              
                 
                4-Pyridinamine.
              
              
                504609
                1-Methylbutadiene.
              
              
                 
                1,3-Pentadiene.
              
              
                506616
                Argentate(1-), bis(cyano-C)-, potassium.
              
              
                 
                Potassium silver cyanide.
              
              
                506649
                Silver cyanide Ag(CN).
              
              
                506683
                Cyanogen bromide (CN)Br.
              
              
                506774
                Cyanogen chloride (CN)Cl.
              
              
                506876
                Ammonium carbonate.
              
              
                506967
                Acetyl bromide.
              
              
                509148
                Methane, tetranitro-.
              
              
                 
                Tetranitromethane.
              
              
                510156
                Benzeneacetic acid, 4-chloro-α- (4-chlorophenyl)-α-hydroxy-, ethyl ester.
              
              
                 
                Chlorobenzilate.
              
              
                513495
                sec-Butylamine.
              
              
                528290
                o-Dinitrobenzene.
              
              
                532274
                2-Chloroacetophenone.
              
              
                534521
                4,6-Dinitro-o-cresol, and salts.
              
              
                
                 
                Phenol, 2-methyl-4,6-dinitro-, & salts.
              
              
                540738
                Hydrazine, 1,2-dimethyl-.
              
              
                 
                1,2-Dimethylhydrazine.
              
              
                540841
                2,2,4-Trimethylpentane.
              
              
                540885
                tert-Butyl acetate.
              
              
                541093
                Uranyl acetate.
              
              
                541537
                Dithiobiuret.
              
              
                 
                Thioimidodicarbonic diamide
              
              
                 
                 [(H2N)C(S)]2NH.
              
              
                541731
                Benzene, 1,3-dichloro-.
              
              
                 
                m-Dichlorobenzene.
              
              
                 
                1,3-Dichlorobenzene.
              
              
                542621
                Barium cyanide.
              
              
                542756
                1-Propene, 1,3-dichloro-.
              
              
                 
                1,3-Dichloropropene.
              
              
                542767
                Propanenitrile, 3-chloro-.
              
              
                 
                3-Chloropropionitrile.
              
              
                542881
                Bis(chloromethyl)ether.
              
              
                 
                Dichloromethyl ether.
              
              
                 
                Methane, oxybis(chloro-.
              
              
                543908
                Cadmium acetate.
              
              
                544183
                Cobaltous formate.
              
              
                544923
                Copper cyanide Cu(CN).
              
              
                554847
                m-Nitrophenol.
              
              
                557197
                Nickel cyanide Ni(CN)2.
              
              
                557211
                Zinc cyanide Zn(CN)2.
              
              
                 
                Zinc cyanide Zn(CN)2.
              
              
                557346
                Zinc acetate.
              
              
                557415
                Zinc formate.
              
              
                563122
                Ethion.
              
              
                563688
                Acetic acid, thallium(1 + ) salt.
              
              
                 
                Thallium(I) acetate.
              
              
                573568
                2,6-Dinitrophenol.
              
              
                584849
                Benzene, 1,3-diisocyanatomethyl-.
              
              
                 
                Toluene diisocyanate.
              
              
                 
                2,4-Toluene diisocyanate.
              
              
                591082
                Acetamide, N-(aminothioxomethyl)-.
              
              
                 
                1-Acetyl-2-thiourea.
              
              
                592018
                Calcium cyanide Ca(CN)2.
              
              
                592041
                Mercuric cyanide.
              
              
                592858
                Mercuric thiocyanate.
              
              
                592870
                Lead thiocyanate.
              
              
                593602
                Vinyl bromide.
              
              
                594423
                Methanesulfenyl chloride, trichloro-.
              
              
                 
                Trichloromethanesulfenyl chloride.
              
              
                598312
                Bromoacetone.
              
              
                 
                2-Propanone, 1-bromo-.
              
              
                606202
                Benzene, 2-methyl-1,3-dinitro-.
              
              
                 
                2,6-Dinitrotoluene.
              
              
                608731
                HEXACHLOROCYCLOHEXANE (all isomers).
              
              
                608935
                Benzene, pentachloro-.
              
              
                 
                Pentachlorobenzene.
              
              
                609198
                3,4,5-Trichlorophenol.
              
              
                610399
                3,4-Dinitrotoluene.
              
              
                615532
                Carbamic acid, methylnitroso-, ethyl ester.
              
              
                 
                N-Nitroso-N-methylurethane.
              
              
                621647
                Di-n-propylnitrosamine.
              
              
                 
                1-Propanamine, N-nitroso-N-propyl-.
              
              
                624839
                Methane, isocyanato-.
              
              
                 
                Methyl isocyanate.
              
              
                625161
                tert-Amyl acetate.
              
              
                626380
                sec-Amyl acetate.
              
              
                628637
                Amyl acetate.
              
              
                628864
                Fulminic acid, mercury(2 + )salt.
              
              
                 
                Mercury fulminate.
              
              
                630104
                Selenourea.
              
              
                630206
                Ethane, 1,1,1,2-tetrachloro-.
              
              
                 
                1,1,1,2-Tetrachloroethane.
              
              
                631618
                Ammonium acetate.
              
              
                636215
                Benzenamine, 2-methyl-, hydrochloride.
              
              
                 
                o-Toluidine hydrochloride.
              
              
                640197
                Acetamide, 2-fluoro-.
              
              
                 
                Fluoroacetamide.
              
              
                644644
                Carbamic acid, dimethyl-,1-[(dimethyl-amino)carbonyl]-5-methyl-1H-pyrazol-3-yl ester.Dimetilan.
                
              
              
                680319
                Hexamethylphosphoramide.
              
              
                684935
                N-Nitroso-N-methylurea.
              
              
                 
                Urea, N-methyl-N-nitroso-.
              
              
                692422
                Arsine, diethyl-.
              
              
                 
                Diethylarsine.
              
              
                696286
                Arsonous dichloride, phenyl-.
              
              
                 
                Dichlorophenylarsine.
              
              
                757584
                Hexaethyl tetraphosphate.
              
              
                 
                Tetraphosphoric acid, hexaethyl ester.
              
              
                759739
                N-Nitroso-N-ethylurea.
              
              
                 
                Urea, N-ethyl-N-nitroso-.
              
              
                764410
                1,4-Dichloro-2-butene.
              
              
                 
                2-Butene, 1,4-dichloro-.
              
              
                765344
                Glycidylaldehyde.
              
              
                 
                Oxiranecarboxyaldehyde.
              
              
                815827
                Cupric tartrate.
              
              
                822060
                Hexamethylene-1,6-diisocyanate.
              
              
                823405
                Benzenediamine, ar-methyl-.
              
              
                 
                Toluenediamine.
              
              
                 
                2,4-Toluene diamine.
              
              
                924163
                N-Nitrosodi-n-butylamine.
              
              
                 
                1-Butanamine, N-butyl-N-nitroso-.
              
              
                930552
                N-Nitrosopyrrolidine.
              
              
                 
                Pyrrolidine, 1-nitroso-.
              
              
                933755
                2,3,6-Trichlorophenol.
              
              
                933788
                2,3,5-Trichlorophenol.
              
              
                959988
                alpha-Endosulfan.
              
              
                1024573
                Heptachlor epoxide.
              
              
                1031078
                Endosulfan sulfate.
              
              
                1066304
                Chromic acetate.
              
              
                1066337
                Ammonium bicarbonate.
              
              
                1072351
                Lead stearate.
              
              
                1111780
                Ammonium carbamate.
              
              
                1116547
                Ethanol, 2,2′-(nitrosoimino)bis-.
              
              
                 
                N-Nitrosodiethanolamine.
              
              
                1120714
                1,2-Oxathiolane, 2,2-dioxide.
              
              
                 
                1,3-Propane sultone.
              
              
                1129415
                Carbamic acid, methyl-, 3-methylphenyl ester.Metolcarb.
                
              
              
                1185575
                Ferric ammonium citrate.
              
              
                1194656
                Dichlobenil.
              
              
                1300716
                Xylenol.
              
              
                1303282
                Arsenic oxide As2O5.
              
              
                 
                Arsenic pentoxide.
              
              
                1303328
                Arsenic disulfide.
              
              
                1303339
                Arsenic trisulfide.
              
              
                1309644
                Antimony trioxide.
              
              
                1310583
                Potassium hydroxide.
              
              
                1310732
                Sodium hydroxide.
              
              
                1314325
                Thallic oxide.
              
              
                 
                Thallium oxide Tl2O3.
              
              
                1314621
                Vanadium oxide V2O5.
              
              
                 
                Vanadium pentoxide.
              
              
                1314803
                Phosphorus pentasulfide.
              
              
                 
                Phosphorus sulfide.
              
              
                 
                Sulfur phosphide.
              
              
                1314847
                Zinc phosphide Zn3P2.
              
              
                1314870
                Lead sulfide.
              
              
                1319728
                2,4,5-T amines.
              
              
                1319773
                Cresol (cresylic acid).
              
              
                 
                Cresols (isomers and mixture).
              
              
                 
                Cresylic acid (isomers and mixture).
              
              
                 
                Phenol, methyl-.
              
              
                
                1320189
                2,4-D Ester.
              
              
                1321126
                Nitrotoluene.
              
              
                1327533
                Arsenic oxide As2O3.
              
              
                 
                Arsenic trioxide.
              
              
                1330207
                Benzene, dimethyl-.
              
              
                 
                Xylene.
              
              
                 
                Xylene (mixed).
              
              
                 
                Xylenes (isomers and mixture).
              
              
                1332076
                Zinc borate.
              
              
                1332214
                Asbestos.
              
              
                1333831
                Sodium bifluoride.
              
              
                1335326
                Lead subacetate.
              
              
                 
                Lead, bis(acetato-O)tetrahydroxytri.
              
              
                1336216
                Ammonium hydroxide.
              
              
                1336363
                Aroclors.
              
              
                 
                PCBs.
              
              
                 
                POLYCHLORINATED BIPHENYLS.
              
              
                1338234
                Methyl ethyl ketone peroxide.
              
              
                 
                2-Butanone peroxide.
              
              
                1338245
                Naphthenic acid.
              
              
                1341497
                Ammonium bifluoride.
              
              
                1464535
                1,2:3,4-Diepoxybutane.
              
              
                 
                2,2′-Bioxirane.
              
              
                1563388
                7-Benzofuranol, 2,3-dihydro-2,2-dimethyl-.Carbofuran phenol.
                
              
              
                1563662
                7-Benzofuranol, 2,3-dihydro-2,2-dimethyl-, methylcarbamate.
              
              
                 
                Carbofuran.
              
              
                1582098
                Trifluralin.
              
              
                1615801
                Hydrazine, 1,2-diethyl-.
              
              
                 
                N,N′-Diethylhydrazine.
              
              
                1634044
                Methyl tert-butyl ether.
              
              
                1646884
                Aldicarb sulfone.Propanal, 2-methyl-2-(methyl-sulfonyl)-, O-[(methylamino)carbonyl] oxime.
                
              
              
                1746016
                TCDD.
              
              
                 
                2,3,7,8-Tetrachlorodibenzo-p-dioxin.
              
              
                1762954
                Ammonium thiocyanate.
              
              
                1863634
                Ammonium benzoate.
              
              
                1888717
                Hexachloropropene.
              
              
                 
                1-Propene, 1,1,2,3,3,3-hexachloro-.
              
              
                1918009
                Dicamba.
              
              
                1928387
                2,4-D Ester.
              
              
                1928478
                2,4,5-T esters.
              
              
                1928616
                2,4-D Ester.
              
              
                1929733
                2,4-D Ester.
              
              
                2008460
                2,4,5-T amines.
              
              
                2032657
                Mercaptodimethur.
              
              
                 
                Methiocarb.
              
              
                 
                Phenol, (3,5-dimethyl-4-(methylthio)-, methylcarbamate.
              
              
                2303164
                Carbamothioic acid, bis(1-methylethyl)-,
              
              
                 
                 S-(2,3-dichloro-2-propenyl) ester.
              
              
                 
                Diallate.
              
              
                2303175
                Carbamothioic acid, bis(1-methylethyl)-, S-(2,3,3-trichloro-2-propenyl) ester.Triallate.
                
              
              
                2312358
                Propargite.
              
              
                2545597
                2,4,5-T esters.
              
              
                2631370
                Phenol, 3-methyl-5-(1-methylethyl)-, methyl carbamate.Promecarb.
                
              
              
                2763964
                3(2H)-Isoxazolone, 5-(aminomethyl)-.
              
              
                 
                5-(Aminomethyl)-3-isoxazolol.
              
              
                2764729
                Diquat
              
              
                2921882
                Chlorpyrifos.
              
              
                2944674
                Ferric ammonium oxalate.
              
              
                2971382
                2,4-D Ester.
              
              
                3012655
                Ammonium citrate, dibasic.
              
              
                3164292
                Ammonium tartrate.
              
              
                3165933
                Benzenamine, 4-chloro-2-methyl-,
              
              
                 
                 hydrochloride.
              
              
                 
                4-Chloro-o-toluidine, hydrochloride.
              
              
                3251238
                Cupric nitrate.
              
              
                3288582
                O,O-Diethyl S-methyl dithiophosphate.
              
              
                 
                Phosphorodithioic acid, O,O-diethyl
              
              
                 
                 S-methyl ester.
              
              
                3486359
                Zinc carbonate.
              
              
                3547044
                DDE.
              
              
                3689245
                Tetraethyldithiopyrophosphate.
              
              
                 
                Thiodiphosphoric acid, tetraethyl ester.
              
              
                3813147
                2,4,5-T amines.
              
              
                4170303
                Crotonaldehyde.
              
              
                 
                2-Butenal.
              
              
                4549400
                N-Nitrosomethylvinylamine.
              
              
                 
                Vinylamine, N-methyl-N-nitroso-.
              
              
                5344821
                Thiourea, (2-chlorophenyl)-.
              
              
                 
                1-(o-Chlorophenyl)thiourea.
              
              
                5893663
                Cupric oxalate.
              
              
                5952261
                Ethanol, 2,2'-oxybis-, dicarbamate.Diethylene glycol, dicarbamate.
                
              
              
                5972736
                Ammonium oxalate.
              
              
                6009707
                Ammonium oxalate.
              
              
                6369966
                2,4,5-T amines.
              
              
                6369977
                2,4,5-T amines.
              
              
                6533739
                Carbonic acid, dithallium(1 + ) salt.
              
              
                 
                Thallium(I) carbonate.
              
              
                7005723
                4-Chlorophenyl phenyl ether.
              
              
                7421934
                Endrin aldehyde.
              
              
                7428480
                Lead stearate.
              
              
                7439921
                Lead.
              
              
                7439976
                Mercury.
              
              
                7440020
                Nickel.
              
              
                7440224
                Silver.
              
              
                7440235
                Sodium.
              
              
                7440280
                Thallium.
              
              
                7440360
                Antimony.
              
              
                7440382
                Arsenic.
              
              
                7440417
                Beryllium.
              
              
                 
                Beryllium powder.
              
              
                7440439
                Cadmium.
              
              
                7440473
                Chromium.
              
              
                7440508
                Copper.
              
              
                7440666
                Zinc.
              
              
                7446084
                Selenium dioxide.
              
              
                 
                Selenium oxide.
              
              
                7446142
                Lead sulfate.
              
              
                7446186
                Sulfuric acid, dithallium(1 + ) salt.
              
              
                 
                Thallium(I) sulfate.
              
              
                7446277
                Lead phosphate.
              
              
                 
                Phosphoric acid, lead(2 + ) salt (2:3).
              
              
                7447394
                Cupric chloride.
              
              
                7488564
                Selenium sulfide SeS2.
              
              
                7550450
                Titanium tetrachloride.
              
              
                7558794
                Sodium phosphate, dibasic.
              
              
                7601549
                Sodium phosphate, tribasic.
              
              
                7631892
                Sodium arsenate.
              
              
                7631905
                Sodium bisulfite.
              
              
                7632000
                Sodium nitrite.
              
              
                7645252
                Lead arsenate.
              
              
                7646857
                Zinc chloride.
              
              
                7647010
                Hydrochloric acid.
              
              
                 
                Hydrogen chloride.
              
              
                7647189
                Antimony pentachloride.
              
              
                7664382
                Phosphoric acid.
              
              
                7664393
                Hydrofluoric acid.
              
              
                 
                Hydrogen fluoride.
              
              
                7664417
                Ammonia.
              
              
                7664939
                Sulfuric acid.
              
              
                7681494
                Sodium fluoride.
              
              
                
                7681529
                Sodium hypochlorite.
              
              
                7697372
                Nitric acid.
              
              
                7699458
                Zinc bromide.
              
              
                7705080
                Ferric chloride.
              
              
                7718549
                Nickel chloride.
              
              
                7719122
                Phosphorus trichloride.
              
              
                7720787
                Ferrous sulfate.
              
              
                7722647
                Potassium permanganate.
              
              
                7723140
                Phosphorus.
              
              
                7733020
                Zinc sulfate.
              
              
                7738945
                Chromic acid.
              
              
                7758943
                Ferrous chloride.
              
              
                7758954
                Lead chloride.
              
              
                7758987
                Cupric sulfate.
              
              
                7761888
                Silver nitrate.
              
              
                7773060
                Ammonium sulfamate.
              
              
                7775113
                Sodium chromate.
              
              
                7778394
                Arsenic acid H3AsO4.
              
              
                7778441
                Calcium arsenate.
              
              
                7778509
                Potassium bichromate.
              
              
                7778543
                Calcium hypochlorite.
              
              
                7779864
                Zinc hydrosulfite.
              
              
                7779886
                Zinc nitrate.
              
              
                7782414
                Fluorine.
              
              
                7782492
                Selenium.
              
              
                7782505
                Chlorine.
              
              
                7782630
                Ferrous sulfate.
              
              
                7782823
                Sodium selenite.
              
              
                7782867
                Mercurous nitrate.
              
              
                7783008
                Selenious acid.
              
              
                7783064
                Hydrogen sulfide H2S.
              
              
                7783359
                Mercuric sulfate.
              
              
                7783462
                Lead fluoride.
              
              
                7783495
                Zinc fluoride.
              
              
                7783508
                Ferric fluoride.
              
              
                7783564
                Antimony trifluoride.
              
              
                7784341
                Arsenic trichloride.
              
              
                7784409
                Lead arsenate.
              
              
                7784410
                Potassium arsenate.
              
              
                7784465
                Sodium arsenite.
              
              
                7786347
                Mevinphos.
              
              
                7786814
                Nickel sulfate.
              
              
                7787475
                Beryllium chloride.
              
              
                7787497
                Beryllium fluoride.
              
              
                7787555
                Beryllium nitrate.
              
              
                7788989
                Ammonium chromate.
              
              
                7789006
                Potassium chromate.
              
              
                7789062
                Strontium chromate.
              
              
                7789095
                Ammonium bichromate.
              
              
                7789426
                Cadmium bromide.
              
              
                7789437
                Cobaltous bromide.
              
              
                7789619
                Antimony tribromide.
              
              
                7790945
                Chlorosulfonic acid.
              
              
                7791120
                Thallium chloride TlCl.
              
              
                7803512
                Hydrogen phosphide.
              
              
                 
                Phosphine.
              
              
                7803556
                Ammonium vanadate.
              
              
                 
                Vanadic acid, ammonium salt.
              
              
                8001352
                Chlorinated camphene.
              
              
                 
                Toxaphene.
              
              
                8003198
                Dichloropropane—Dichloropropene (mixture).
              
              
                8003347
                Pyrethrins.
              
              
                8014957
                Sulfuric acid.
              
              
                10022705
                Sodium hypochlorite.
              
              
                10025873
                Phosphorus oxychloride.
              
              
                10025919
                Antimony trichloride.
              
              
                10026116
                Zirconium tetrachloride.
              
              
                10028225
                Ferric sulfate.
              
              
                10031591
                Sulfuric acid, dithallium(1 + ) salt.
              
              
                 
                Thallium(I) sulfate.
              
              
                10039324
                Sodium phosphate, dibasic.
              
              
                10043013
                Aluminum sulfate.
              
              
                10045893
                Ferrous ammonium sulfate.
              
              
                10045940
                Mercuric nitrate.
              
              
                10049055
                Chromous chloride.
              
              
                10099748
                Lead nitrate.
              
              
                10101538
                Chromic sulfate.
              
              
                10101630
                Lead iodide.
              
              
                10101890
                Sodium phosphate, tribasic.
              
              
                10102064
                Uranyl nitrate.
              
              
                10102188
                Sodium selenite.
              
              
                10102439
                Nitric oxide.
              
              
                 
                Nitrogen oxide NO.
              
              
                10102440
                Nitrogen dioxide.
              
              
                 
                Nitrogen oxide NO2.
              
              
                10102451
                Nitric acid, thallium(1 + ) salt.
              
              
                 
                Thallium(I) nitrate.
              
              
                10102484
                Lead arsenate.
              
              
                10108642
                Cadmium chloride.
              
              
                10124502
                Potassium arsenite.
              
              
                10140655
                Sodium phosphate, dibasic.
              
              
                10192300
                Ammonium bisulfite.
              
              
                10196040
                Ammonium sulfite.
              
              
                10361894
                Sodium phosphate, tribasic.
              
              
                10380297
                Cupric sulfate, ammoniated.
              
              
                10415755
                Mercurous nitrate.
              
              
                10421484
                Ferric nitrate.
              
              
                10544726
                Nitrogen dioxide.
              
              
                 
                Nitrogen oxide NO2.
              
              
                10588019
                Sodium bichromate.
              
              
                10605217
                Carbamic acid, 1H-benzimidazol-2-yl, methyl ester.Carbendazim.
                
              
              
                11096825
                Aroclor 1260.
              
              
                11097691
                Aroclor 1254.
              
              
                11104282
                Aroclor 1221.
              
              
                11115745
                Chromic acid.
              
              
                11141165
                Aroclor 1232.
              
              
                12002038
                Cupric acetoarsenite.
              
              
                12039520
                Selenious acid, dithallium(1 + ) salt.
              
              
                 
                Thallium (I) selenite.
              
              
                12054487
                Nickel hydroxide.
              
              
                12125018
                Ammonium fluoride.
              
              
                12125029
                Ammonium chloride.
              
              
                12135761
                Ammonium sulfide.
              
              
                12672296
                Aroclor 1248.
              
              
                12674112
                Aroclor 1016.
              
              
                12771083
                Sulfur monochloride.
              
              
                13463393
                Nickel carbonyl Ni(CO)4, (T-4)-.
              
              
                13560991
                2,4,5-T salts.
              
              
                13597994
                Beryllium nitrate.
              
              
                13746899
                Zirconium nitrate.
              
              
                13765190
                Calcium chromate.
              
              
                 
                Chromic acid H2CrO4, calcium salt.
              
              
                13814965
                Lead fluoborate.
              
              
                13826830
                Ammonium fluoborate.
              
              
                13952846
                sec-Butylamine.
              
              
                14017415
                Cobaltous sulfamate.
              
              
                14216752
                Nickel nitrate.
              
              
                14258492
                Ammonium oxalate.
              
              
                14307358
                Lithium chromate.
              
              
                14307438
                Ammonium tartrate.
              
              
                14639975
                Zinc ammonium chloride.
              
              
                14639986
                Zinc ammonium chloride.
              
              
                14644612
                Zirconium sulfate.
              
              
                15339363
                Manganese, bis(dimethylcarbamodithioato-S,S')-.Manganese dimethyldithiocarbamate.
                
              
              
                15699180
                Nickel ammonium sulfate.
              
              
                15739807
                Lead sulfate.
              
              
                
                15950660
                2,3,4-Trichlorophenol.
              
              
                16721805
                Sodium hydrosulfide.
              
              
                16752775
                Ethanimidothioic acid, N-[[(methylamino)carbonyl] oxy]-, methyl ester.
              
              
                 
                Methomyl.
              
              
                16871719
                Zinc silicofluoride.
              
              
                16919190
                Ammonium silicofluoride.
              
              
                16923958
                Zirconium potassium fluoride.
              
              
                17702577
                Formparanate.Methanimidamide, N,N-dimethyl-N'-[2-methyl-4-[[(methylamino)carbonyl]oxy]phenyl]-.
                
              
              
                17804352
                Benomyl.Carbamic acid, [1-[(butylamino)carbonyl]-1H-benzimidazol-2-yl]-, methyl ester.
                
              
              
                18883664
                D-Glucose, 2-deoxy-2[[(methylnitrosoamino)-carbonyl]amino]-.
              
              
                 
                Glucopyranose, 2-deoxy-2-(3-methyl-3-nitrosoureido)-, D-.
              
              
                 
                Streptozotocin.
              
              
                20816120
                Osmium oxide OsO4, (T-4)-.
              
              
                 
                Osmium tetroxide.
              
              
                20830813
                Daunomycin.
              
              
                 
                5,12-Naphthacenedione, 8-acetyl-10-[(3-amino-2,3,6-trideoxy-alpha-L-lyxo-hexopyranosyl)oxy]-7,8,9,10-tetrahydro-6,8,11-trihydroxy-1-methoxy-, (8S-cis)-.
              
              
                20859738
                Aluminum phosphide.
              
              
                22781233
                Bendiocarb.1,3-Benzodioxol-4-ol, 2,2-dimethyl-, methyl carbamate.
                
              
              
                22961826
                Bendiocarb phenol.1,3-Benzodioxol-4-ol, 2,2-dimethyl-.
                
              
              
                23135220
                Ethanimidothioic acid, 2-(dimethylamino)-N-[[(methylamino)carbonyl]oxy]-2-oxo-, methyl ester.Oxamyl.
                
              
              
                23422539
                Methanimidamide, N,N-dimethyl-N'-[3-[[(methylamino)-carbonyl]oxy]phenyl]-, monohydrochloride.Formetanate hydrochloride.
                
              
              
                23564058
                Carbamic acid, [1,2-phenylenebis(iminocarbonothioyl)]bis-, dimethyl ester.Thiophanate-methyl.
                
              
              
                23950585
                Benzamide, 3,5-dichloro-N-(1,1- dimethyl-2-propynyl)-.
              
              
                 
                Pronamide.
              
              
                25154545
                Dinitrobenzene (mixed).
              
              
                25154556
                Nitrophenol (mixed).
              
              
                25155300
                Sodium dodecylbenzenesulfonate.
              
              
                25167822
                Trichlorophenol.
              
              
                25168154
                2,4,5-T esters.
              
              
                25168267
                2,4-D Ester.
              
              
                25321146
                Dinitrotoluene.
              
              
                25321226
                Dichlorobenzene.
              
              
                25376458
                Benzenediamine, ar-methyl-.
              
              
                 
                Toluenediamine.
              
              
                 
                2,4-Toluene diamine.
              
              
                25550587
                Dinitrophenol.
              
              
                26264062
                Calcium dodecylbenzenesulfonate.
              
              
                26419738
                1,3-Dithiolane-2-carboxaldehyde, 2,4-dimethyl-, O-[(methylamino)-carbonyl]oxime.Tirpate.
                
              
              
                26471625
                Benzene, 1,3-diisocyanatomethyl-.
              
              
                 
                Toluene diisocyanate.
              
              
                 
                2,4-Toluene diisocyanate.
              
              
                26628228
                Sodium azide.
              
              
                26638197
                Dichloropropane.
              
              
                26952238
                Dichloropropene.
              
              
                27176870
                Dodecylbenzenesulfonic acid.
              
              
                27323417
                Triethanolamine dodecylbenzene sulfonate.
              
              
                27774136
                Vanadyl sulfate.
              
              
                28300745
                Antimony potassium tartrate.
              
              
                30525894
                Paraformaldehyde.
              
              
                30558431
                Ethanimidothioic acid, 2-(dimethylamino)-N-hydroxy-2-oxo-, methyl ester.A2213.
                
              
              
                32534955
                2,4,5-TP esters.
              
              
                33213659
                beta - Endosulfan.
              
              
                36478769
                Uranyl nitrate.
              
              
                37211055
                Nickel chloride.
              
              
                39196184
                Thiofanox.
              
              
                 
                2-Butanone, 3,3-dimethyl-1-(methylthio)-,O-[(methylamino)carbonyl] oxime.
              
              
                42504461
                Isopropanolamine dodecylbenzenesulfonate.
              
              
                52628258
                Zinc ammonium chloride.
              
              
                52652592
                Lead stearate.
              
              
                52740166
                Calcium arsenite.
              
              
                52888809
                Carbamothioic acid, dipropyl-, S-(phenylmethyl) ester.Prosulfocarb.
                
              
              
                53467111
                2,4-D Ester.
              
              
                53469219
                Aroclor 1242.
              
              
                55285148
                Carbamic acid, [(dibutylamino)-thio]methyl-, 2,3-dihydro-2,2-dimethyl-7-benzofuranyl ester.Carbosulfan.
                
              
              
                55488874
                Ferric ammonium oxalate.
              
              
                56189094
                Lead stearate.
              
              
                59669260
                Ethanimidothioic acid, N,N'-[thiobis[(methylimino)carbonyloxy]]bis-, dimethyl ester.Thiodicarb.
                
              
              
                61792072
                2,4,5-T esters.
              
            
            
              Appendix B to § 302.4—Radionuclides
              
                Radionuclide
                Atomic Number
                Final RQ Ci (Bq)
              
              
                Radionuclides@
                
                1&(3.7E 10)
              
              
                Actinium-224
                89
                100 (3.7E 12)
              
              
                Actinium-225
                89
                1 (3.7E 10)
              
              
                Actinium-226
                89
                10 (3.7E 11)
              
              
                Actinium-227
                89
                0.001 (3.7E 7)
              
              
                Actinium-228
                89
                10 (3.7E 11)
              
              
                Aluminum-26
                13
                10 (3.7E 11)
              
              
                Americium-237
                95
                1000 (3.7E 13)
              
              
                Americium-238
                95
                100 (3.7E 12)
              
              
                Americium-239
                95
                100 (3.7E 12)
              
              
                Americium-240
                95
                10 (3.7E 11)
              
              
                Americium-241
                95
                0.01 (3.7E 8)
              
              
                Americium-242m
                95
                0.01 (3.7E 8)
              
              
                Americium-242
                95
                100 (3.7E 12)
              
              
                Americium-243
                95
                0.01 (3.7E 8)
              
              
                Americium-244m
                95
                1000 (3.7E 13)
              
              
                Americium-244
                95
                10 (3.7E 11)
              
              
                Americium-245
                95
                1000 (3.7E 13)
              
              
                Americium-246m
                95
                1000 (3.7E 13)
              
              
                Americium-246
                95
                1000 (3.7E 13)
              
              
                Antimony-115
                51
                1000 (3.7E 13)
              
              
                Antimony-116m
                51
                100 (3.7E 12)
              
              
                Antimony-116
                51
                1000 (3.7E 13)
              
              
                Antimony-117
                51
                1000 (3.7E 13)
              
              
                Antimony-118m
                51
                10 (3.7E 11)
              
              
                Antimony-119
                51
                1000 (3.7E 13)
              
              
                Antimony-120 (16 min)
                51
                1000 (3.7E 13)
              
              
                Antimony-120 (5.76 day)
                51
                10 (3.7E 11)
              
              
                Antimony-122
                51
                10 (3.7E 11)
              
              
                Antimony-124m
                51
                1000 (3.7E 13)
              
              
                
                Antimony-124
                51
                10 (3.7E 11)
              
              
                Antimony-125
                51
                10 (3.7E 11)
              
              
                Antimony-126m
                51
                1000 (3.7E 13)
              
              
                Antimony-126
                51
                10 (3.7E 11)
              
              
                Antimony-127
                51
                10 (3.7E 11)
              
              
                Antimony-128 (10.4 min)
                51
                1000 (3.7E 13)
              
              
                Antimony-128 (9.01 hr)
                51
                10 (3.7E 11)
              
              
                Antimony-129
                51
                100 (3.7E 12)
              
              
                Antimony-130
                51
                100 (3.7E 12)
              
              
                Antimony-131
                51
                1000 (3.7E 13)
              
              
                Argon-39
                18
                1000 (3.7E 13)
              
              
                Argon-41
                18
                10 (3.7E 11)
              
              
                Arsenic-69
                33
                1000 (3.7E 13)
              
              
                Arsenic-70
                33
                100 (3.7E 12)
              
              
                Arsenic-71
                33
                100 (3.7E 12)
              
              
                Arsenic-72
                33
                10 (3.7E 11)
              
              
                Arsenic-73
                33
                100 (3.7E 12)
              
              
                Arsenic-74
                33
                10 (3.7E 11)
              
              
                Arsenic-76
                33
                100 (3.7E 12)
              
              
                Arsenic-77
                33
                1000 (3.7E 13)
              
              
                Arsenic-78
                33
                100 (3.7E 12)
              
              
                Astatine-207
                85
                100 (3.7E 12)
              
              
                Astatine-211
                85
                100 (3.7E 12)
              
              
                Barium-126
                56
                1000 (3.7E 13)
              
              
                Barium-128
                56
                10 (3.7E 11)
              
              
                Barium-131m
                56
                1000 (3.7E 13)
              
              
                Barium-131
                56
                10 (3.7E 11)
              
              
                Barium-133m
                56
                100 (3.7E 12)
              
              
                Barium-133
                56
                10 (3.7E 11)
              
              
                Barium-135m
                56
                1000 (3.7E 13)
              
              
                Barium-139
                56
                1000 (3.7E 13)
              
              
                Barium-140
                56
                10 (3.7E 11)
              
              
                Barium-141
                56
                1000 (3.7E 13)
              
              
                Barium-142
                56
                1000 (3.7E 13)
              
              
                Berkelium-245
                97
                100 (3.7E 12)
              
              
                Berkelium-246
                97
                10 (3.7E 11)
              
              
                Berkelium-247
                97
                0.01 (3.7E 8)
              
              
                Berkelium-249
                97
                1 (3.7E 10)
              
              
                Berkelium-250
                97
                100 (3.7E 12)
              
              
                Beryllium-7
                4
                100 (3.7E 12)
              
              
                Beryllium-10
                4
                1 (3.7E 10)
              
              
                Bismuth-200
                83
                100 (3.7E 12)
              
              
                Bismuth-201
                83
                100 (3.7E 12)
              
              
                Bismuth-202
                83
                1000 (3.7E 13)
              
              
                Bismuth-203
                83
                10 (3.7E 11)
              
              
                Bismuth-205
                83
                10 (3.7E 11)
              
              
                Bismuth-206
                83
                10 (3.7E 11)
              
              
                Bismuth-207
                83
                10 (3.7E 11)
              
              
                Bismuth-210m
                83
                0.1 (3.7E 9)
              
              
                Bismuth-210
                83
                10 (3.7E 11)
              
              
                Bismuth-212
                83
                100 (3.7E 12)
              
              
                Bismuth-213
                83
                100 (3.7E 12)
              
              
                Bismuth-214
                83
                100 (3.7E 12)
              
              
                Bromine-74m
                35
                100 (3.7E 12)
              
              
                Bromine-74
                35
                100 (3.7E 12)
              
              
                Bromine-75
                35
                100 (3.7E 12)
              
              
                Bromine-76
                35
                10 (3.7E 11)
              
              
                Bromine-77
                35
                100 (3.7E 12)
              
              
                Bromine-80m
                35
                1000 (3.7E 13)
              
              
                Bromine-80
                35
                1000 (3.7E 13)
              
              
                Bromine-82
                35
                10 (3.7E 11)
              
              
                Bromine-83
                35
                1000 (3.7E 13)
              
              
                Bromine-84
                35
                100 (3.7E 12)
              
              
                Cadmium-104
                48
                1000 (3.7E 13)
              
              
                Cadmium-107
                48
                1000 (3.7E 13)
              
              
                Cadmium-109
                48
                1 (3.7E 10)
              
              
                Cadmium-113m
                48
                0.1 (3.7E 9)
              
              
                Cadmium-113
                48
                0.1 (3.7E 9)
              
              
                Cadmium-115m
                48
                10 (3.7E 11)
              
              
                Cadmium-115
                48
                100 (3.7E 12)
              
              
                Cadmium-117m
                48
                10 (3.7E 11)
              
              
                Cadmium-117
                48
                100 (3.7E 12)
              
              
                Calcium-41
                20
                10 (3.7E 11)
              
              
                Calcium-45
                20
                10 (3.7E 11)
              
              
                Calcium-47
                20
                10 (3.7E 11)
              
              
                Californium-244
                98
                1000 (3.7E 13)
              
              
                Californium-246
                98
                10 (3.7E 11)
              
              
                Californium-248
                98
                0.1 (3.7E 9)
              
              
                Californium-249
                98
                0.01 (3.7E 8)
              
              
                Californium-250
                98
                0.01 (3.7E 8)
              
              
                Californium-251
                98
                0.01 (3.7E 8)
              
              
                Californium-252
                98
                0.1 (3.7E 9)
              
              
                Californium-253
                98
                10 (3.7E 11)
              
              
                Californium-254
                98
                0.1 (3.7E 9)
              
              
                Carbon-11
                6
                1000 (3.7E 13)
              
              
                Carbon-14
                6
                10 (3.7E 11)
              
              
                Cerium-134
                58
                10 (3.7E 11)
              
              
                Cerium-135
                58
                10 (3.7E 11)
              
              
                Cerium-137m
                58
                100 (3.7E 12)
              
              
                Cerium-137
                58
                1000 (3.7E 13)
              
              
                Cerium-139
                58
                100 (3.7E 12)
              
              
                Cerium-141
                58
                10 (3.7E 11)
              
              
                Cerium-143
                58
                100 (3.7E 12)
              
              
                Cerium-144
                58
                1 (3.7E 10)
              
              
                Cesium-125
                55
                1000 (3.7E 13)
              
              
                Cesium-127
                55
                100 (3.7E 12)
              
              
                Cesium-129
                55
                100 (3.7E 12)
              
              
                Cesium-130
                55
                1000 (3.7E 13)
              
              
                Cesium-131
                55
                1000 (3.7E 13)
              
              
                Cesium-132
                55
                10 (3.7E 11)
              
              
                Cesium-134m
                55
                1000 (3.7E 13)
              
              
                Cesium-134
                55
                1 (3.7E 10)
              
              
                Cesium-135m
                55
                100 (3.7E 12)
              
              
                Cesium-135
                55
                10 (3.7E 11)
              
              
                Cesium-136
                55
                10 (3.7E 11)
              
              
                Cesium-137
                55
                1 (3.7E 10)
              
              
                Cesium-138
                55
                100 (3.7E 12)
              
              
                Chlorine-36
                17
                10 (3.7E 11)
              
              
                Chlorine-38
                17
                100 (3.7E 12)
              
              
                Chlorine-39
                17
                100 (3.7E 12)
              
              
                Chromium-48
                24
                100 (3.7E 12)
              
              
                Chromium-49
                24
                1000 (3.7E 13)
              
              
                Chromium-51
                24
                1000 (3.7E 13)
              
              
                Cobalt-55
                27
                10 (3.7E 11)
              
              
                Cobalt-56
                27
                10 (3.7E 11)
              
              
                Cobalt-57
                27
                100 (3.7E 12)
              
              
                Cobalt-58m
                27
                1000 (3.7E 13)
              
              
                Cobalt-58
                27
                10 (3.7E 11)
              
              
                Cobalt-60m
                27
                1000 (3.7E 13)
              
              
                Cobalt-60
                27
                10 (3.7E 11)
              
              
                Cobalt-61
                27
                1000 (3.7E 13)
              
              
                Cobalt-62m
                27
                1000 (3.7E 13)
              
              
                Copper-60
                29
                100 (3.7E 12)
              
              
                Copper-61
                29
                100 (3.7E 12)
              
              
                Copper-64
                29
                1000 (3.7E 13)
              
              
                Copper-67
                29
                100 (3.7E 12)
              
              
                Curium-238
                96
                1000 (3.7E 13)
              
              
                Curium-240
                96
                1 (3.7E 10)
              
              
                Curium-241
                96
                10 (3.7E 11)
              
              
                Curium-242
                96
                1 (3.7E 10)
              
              
                Curium-243
                96
                0.01 (3.7E 8)
              
              
                Curium-244
                96
                0.01 (3.7E 8)
              
              
                Curium-245
                96
                0.01 (3.7E 8)
              
              
                Curium-246
                96
                0.01 (3.7E 8)
              
              
                Curium-247
                96
                0.01 (3.7E 8)
              
              
                Curium-248
                96
                0.001 (3.7E 7)
              
              
                Curium-249
                96
                1000 (3.7E 13)
              
              
                Dysprosium-155
                66
                100 (3.7E 12)
              
              
                Dysprosium-157
                66
                100 (3.7E 12)
              
              
                Dysprosium-159
                66
                100 (3.7E 12)
              
              
                
                Dysprosium-165
                66
                1000 (3.7E 13)
              
              
                Dysprosium-166
                66
                10 (3.7E 11)
              
              
                Einsteinium-250
                99
                10 (3.7E 11)
              
              
                Einsteinium-251
                99
                1000 (3.7E 13)
              
              
                Einsteinium-253
                99
                10 (3.7E 11)
              
              
                Einsteinium-254m
                99
                1 (3.7E 10)
              
              
                Einsteinium-254
                99
                0.1 (3.7E 9)
              
              
                Erbium-161
                68
                100 (3.7E 12)
              
              
                Erbium-165
                68
                1000 (3.7E 13)
              
              
                Erbium-169
                68
                100 (3.7E 12)
              
              
                Erbium-171
                68
                100 (3.7E 12)
              
              
                Erbium-172
                68
                10 (3.7E 11)
              
              
                Europium-145
                63
                10 (3.7E 11)
              
              
                Europium-146
                63
                10 (3.7E 11)
              
              
                Europium-147
                63
                10 (3.7E 11)
              
              
                Europium-148
                63
                10 (3.7E 11)
              
              
                Europium-149
                63
                100 (3.7E 12)
              
              
                Europium-150 (12.6 hr)
                63
                1000 (3.7E 13)
              
              
                Europium-150 (34.2 yr)
                63
                10 (3.7E 11)
              
              
                Europium-152m
                63
                100 (3.7E 12)
              
              
                Europium-152
                63
                10 (3.7E 11)
              
              
                Europium-154
                63
                10 (3.7E 11)
              
              
                Europium-155
                63
                10 (3.7E 11)
              
              
                Europium-156
                63
                10 (3.7E 11)
              
              
                Europium-157
                63
                10 (3.7E 11)
              
              
                Europium-158
                63
                1000 (3.7E 13)
              
              
                Fermium-252
                100
                10 (3.7E 11)
              
              
                Fermium-253
                100
                10 (3.7E 11)
              
              
                Fermium-254
                100
                100 (3.7E 12)
              
              
                Fermium-255
                100
                100 (3.7E 12)
              
              
                Fermium-257
                100
                1 (3.7E 10)
              
              
                Fluorine-18
                9
                1000 (3.7E 13)
              
              
                Francium-222
                87
                100 (3.7E 12)
              
              
                Francium-223
                87
                100 (3.7E 12)
              
              
                Gadolinium-145
                64
                100 (3.7E 12)
              
              
                Gadolinium-146
                64
                10 (3.7E 11)
              
              
                Gadolinium-147
                64
                10 (3.7E 11)
              
              
                Gadolinium-148
                64
                0.001 (3.7E7)
              
              
                Gadolinium-149
                64
                100 (3.7E 12)
              
              
                Gadolinium-151
                64
                100 (3.7E 12)
              
              
                Gadolinium-152
                64
                0.001 (3.7E 7)
              
              
                Gadolinium-153
                64
                10 (3.7E 11)
              
              
                Gadolinium-159
                64
                1000 (3.7E 13)
              
              
                Gallium-65
                31
                1000 (3.7E 13)
              
              
                Gallium-66
                31
                10 (3.7E 11)
              
              
                Gallium-67
                31
                100 (3.7E 12)
              
              
                Gallium-68
                31
                1000 (3.7E 13)
              
              
                Gallium-70
                31
                1000 (3.7E 13)
              
              
                Gallium-72
                31
                10 (3.7E 11)
              
              
                Gallium-73
                31
                100 (3.7E 12)
              
              
                Germanium-66
                32
                100 (3.7E 12)
              
              
                Germanium-67
                32
                1000 (3.7E 13)
              
              
                Germanium-68
                32
                10 (3.7E 11)
              
              
                Germanium-69
                32
                10 (3.7E 11)
              
              
                Germanium-71
                32
                1000 (3.7E 13)
              
              
                Germanium-75
                32
                1000 (3.7E 13)
              
              
                Germanium-77
                32
                10 (3.7E 11)
              
              
                Germanium-78
                32
                1000 (3.7E 13)
              
              
                Gold-193
                79
                100 (3.7E 12)
              
              
                Gold-194
                79
                10 (3.7E 11)
              
              
                Gold-195
                79
                100 (3.7E 12)
              
              
                Gold-198m
                79
                10 (3.7E 11)
              
              
                Gold-198
                79
                100 (3.7E 12)
              
              
                Gold-199
                79
                100 (3.7E 12)
              
              
                Gold-200m
                79
                10 (3.7E 11)
              
              
                Gold-200
                79
                1000 (3.7E 13)
              
              
                Gold-201
                79
                1000 (3.7E 13)
              
              
                Hafnium-170
                72
                100 (3.7E 12)
              
              
                Hafnium-172
                72
                1 (3.7E 10)
              
              
                Hafnium-173
                72
                100 (3.7E 12)
              
              
                Hafnium-175
                72
                100 (3.7E 12)
              
              
                Hafnium-177m
                72
                1000 (3.7E 13)
              
              
                Hafnium-178m
                72
                0.1 (3.7E 9)
              
              
                Hafnium-179m
                72
                100 (3.7E 12)
              
              
                Hafnium-180m
                72
                100 (3.7E 12)
              
              
                Hafnium-181
                72
                10 (3.7E 11)
              
              
                Hafnium-182m
                72
                100 (3.7E 12)
              
              
                Hafnium-182
                72
                0.1 (3.7E 9)
              
              
                Hafnium-183
                72
                100 (3.7E 12)
              
              
                Hafnium-184
                72
                100 (3.7E 12)
              
              
                Holmium-155
                67
                1000 (3.7E 13)
              
              
                Holmium-157
                67
                1000 (3.7E 13)
              
              
                Holmium-159
                67
                1000 (3.7E 13)
              
              
                Holmium-161
                67
                1000 (3.7E 13)
              
              
                Holmium-162m
                67
                1000 (3.7E 13)
              
              
                Holmium-162
                67
                1000 (3.7E 13)
              
              
                Holmium-164m
                67
                1000 (3.7E 13)
              
              
                Holmium-164
                67
                1000 (3.7E 13)
              
              
                Holmium-166m
                67
                1 (3.7E 10)
              
              
                Holmium-166
                67
                100 (3.7E 12)
              
              
                Holmium-167
                67
                100 (3.7E 12)
              
              
                Hydrogen-3
                1
                100 (3.7E 12)
              
              
                Indium-109
                49
                100 (3.7E 12)
              
              
                Indium-110 (69.1 min)
                49
                100 (3.7E 12)
              
              
                Indium-110 (4.9 hr)
                49
                10 (3.7E 11)
              
              
                Indium-111
                49
                100 (3.7E 12)
              
              
                Indium-112
                49
                1000 (3.7E 13)
              
              
                Indium-113m
                49
                1000 (3.7E 13)
              
              
                Indium-114m
                49
                10 (3.7E 11)
              
              
                Indium-115m
                49
                100 (3.7E 12)
              
              
                Indium-115
                49
                0.1 (3.7E 9)
              
              
                Indium-116m
                49
                100 (3.7E 12)
              
              
                Indium-117m
                49
                100 (3.7E 12)
              
              
                Indium-117
                49
                1000 (3.7E 13)
              
              
                Indium-119m
                49
                1000 (3.7E 13)
              
              
                Iodine-120m
                53
                100 (3.7E 12)
              
              
                Iodine-120
                53
                10 (3.7E 11)
              
              
                Iodine-121
                53
                100 (3.7E 12)
              
              
                Iodine-123
                53
                10 (3.7E 11)
              
              
                Iodine-124
                53
                0.1 (3.7E 9)
              
              
                Iodine-125
                53
                0.01 (3.7E 8)
              
              
                Iodine-126
                53
                0.01 (3.7E 8)
              
              
                Iodine-128
                53
                1000 (3.7E 13)
              
              
                Iodine-129
                53
                0.001 (3.7E 7)
              
              
                Iodine-130
                53
                1 (3.7E 10)
              
              
                Iodine-131
                53
                0.01 (3.7E 8)
              
              
                Iodine-132m
                53
                10 (3.7E 11)
              
              
                Iodine-132
                53
                10 (3.7E 11)
              
              
                Iodine-133
                53
                0.1 (3.7E 9)
              
              
                Iodine-134
                53
                100 (3.7E 12)
              
              
                Iodine-135
                53
                10 (3.7E 11)
              
              
                Iridium-182
                77
                1000 (3.7E 13)
              
              
                Iridium-184
                77
                100 (3.7E 12)
              
              
                Iridium-185
                77
                100 (3.7E 12)
              
              
                Iridium-186
                77
                10 (3.7E 11)
              
              
                Iridium-187
                77
                100 (3.7E 12)
              
              
                Iridium-188
                77
                10 (3.7E 11)
              
              
                Iridium-189
                77
                100 (3.7E 12)
              
              
                Iridium-190m
                77
                1000 (3.7E 13)
              
              
                Iridium-190
                77
                10 (3.7E 11)
              
              
                Iridium-192m
                77
                100 (3.7E 12)
              
              
                Iridium-192
                77
                10 (3.7E 11)
              
              
                Iridium-194m
                77
                10 (3.7E 11)
              
              
                Iridium-194
                77
                100 (3.7E 12)
              
              
                Iridium-195m
                77
                100 (3.7E 12)
              
              
                Iridium-195
                77
                1000 (3.7E 13)
              
              
                Iron-52
                26
                100 (3.7E 12)
              
              
                Iron-55
                26
                100 (3.7E 12)
              
              
                Iron-59
                26
                10 (3.7E 11)
              
              
                Iron-60
                26
                0.1 (3.7E 9)
              
              
                
                Krypton-74
                36
                10 (3.7E 11)
              
              
                Krypton-76
                36
                10 (3.7E 11)
              
              
                Krypton-77
                36
                10 (3.7E 11)
              
              
                Krypton-79
                36
                100 (3.7E 12)
              
              
                Krypton-81
                36
                1000 (3.7E 13)
              
              
                Krypton-83m
                36
                1000 (3.7E 13)
              
              
                Krypton-85m
                36
                100 (3.7E 12)
              
              
                Krypton-85
                36
                1000 (3.7E 13)
              
              
                Krypton-87
                36
                10 (3.7E 11)
              
              
                Krypton-88
                36
                10 (3.7E 11)
              
              
                Lanthanum-131
                57
                1000 (3.7E 13)
              
              
                Lanthanum-132
                57
                100 (3.7E 12)
              
              
                Lanthanum-135
                57
                1000 (3.7E 13)
              
              
                Lanthanum-137
                57
                10 (3.7E 11)
              
              
                Lanthanum-138
                57
                1 (3.7E 10)
              
              
                Lanthanum-140
                57
                10 (3.7E 11)
              
              
                Lanthanum-141
                57
                1000 (3.7E 13)
              
              
                Lanthanum-142
                57
                100 (3.7E 12)
              
              
                Lanthanum-143
                57
                1000 (3.7E 13)
              
              
                Lead-195m
                82
                1000 (3.7E 13)
              
              
                Lead-198
                82
                100 (3.7E 12)
              
              
                Lead-199
                82
                100 (3.7E 12)
              
              
                Lead-200
                82
                100 (3.7E 12)
              
              
                Lead-201
                82
                100 (3.7E 12)
              
              
                Lead-202m
                82
                10 (3.7E 11)
              
              
                Lead-202
                82
                1 (3.7E 10)
              
              
                Lead-203
                82
                100 (3.7E 12)
              
              
                Lead-205
                82
                100 (3.7E 12)
              
              
                Lead-209
                82
                1000 (3.7E 13)
              
              
                Lead-210
                82
                0.01 (3.7E 8)
              
              
                Lead-211
                82
                100 (3.7E 12)
              
              
                Lead-212
                82
                10 (3.7E 11)
              
              
                Lead-214
                82
                100 (3.7E 12)
              
              
                Lutetium-169
                71
                10 (3.7E 11)
              
              
                Lutetium-170
                71
                10 (3.7E 11)
              
              
                Lutetium-171
                71
                10 (3.7E 11)
              
              
                Lutetium-172
                71
                10 (3.7E 11)
              
              
                Lutetium-173
                71
                100 (3.7E 12)
              
              
                Lutetium-174m
                71
                10 (3.7E 11)
              
              
                Lutetium-174
                71
                10 (3.7E 11)
              
              
                Lutetium-176m
                71
                1000 (3.7E 13)
              
              
                Lutetium-176
                71
                1 (3.7E 10)
              
              
                Lutetium-177m
                71
                10 (3.7E 11)
              
              
                Lutetium-177
                71
                100 (3.7E 12)
              
              
                Lutetium-178m
                71
                1000 (3.7E 13)
              
              
                Lutetium-178
                71
                1000 (3.7E 13)
              
              
                Lutetium-179
                71
                1000 (3.7E 13)
              
              
                Magnesium-28
                12
                10 (3.7E 11)
              
              
                Manganese-51
                25
                1000 (3.7E 13)
              
              
                Manganese-52m
                25
                1000 (3.7E 13)
              
              
                Manganese-52
                25
                10 (3.7E 11)
              
              
                Manganese-53
                25
                1000 (3.7E 13)
              
              
                Manganese-54
                25
                10 (3.7E 11)
              
              
                Manganese-56
                25
                100 (3.7E 12)
              
              
                Mendelevium-257
                101
                100 (3.7E 12)
              
              
                Mendelevium-258
                101
                1 (3.7E 10)
              
              
                Mercury-193m
                80
                10 (3.7E 11)
              
              
                Mercury-193
                80
                100 (3.7E 12)
              
              
                Mercury-194
                80
                0.1 (3.7E 9)
              
              
                Mercury-195m
                80
                100 (3.7E 12)
              
              
                Mercury-195
                80
                100 (3.7E 12)
              
              
                Mercury-197m
                80
                1000 (3.7E 13)
              
              
                Mercury-197
                80
                1000 (3.7E 13)
              
              
                Mercury-199m
                80
                1000 (3.7E 13)
              
              
                Mercury-203
                80
                10 (3.7E 11)
              
              
                Molybdenum-90
                42
                100 (3.7E 12)
              
              
                Molybdenum-93m
                42
                10 (3.7E 11)
              
              
                Molybdenum-93
                42
                100 (3.7E 12)
              
              
                Molybdenum-99
                42
                100 (3.7E 12)
              
              
                Molybdenum-101
                42
                1000 (3.7E 13)
              
              
                Neodymium-136
                60
                1000 (3.7E 13)
              
              
                Neodymium-138
                60
                1000 (3.7E 13)
              
              
                Neodymium-139m
                60
                100 (3.7E 12)
              
              
                Neodymium-139
                60
                1000 (3.7E 13)
              
              
                Neodymium-141
                60
                1000 (3.7E 13)
              
              
                Neodymium-147
                60
                10 (3.7E 11)
              
              
                Neodymium-149
                60
                100 (3.7E 12)
              
              
                Neodymium-151
                60
                1000 (3.7E 13)
              
              
                Neptunium-232
                93
                1000 (3.7E 13)
              
              
                Neptunium-233
                93
                1000 (3.7E 13)
              
              
                Neptunium-234
                93
                10 (3.7E 11)
              
              
                Neptunium-235
                93
                1000 (3.7E 13)
              
              
                Neptunium-236 (1.2 E 5 yr)
                93
                0.1 (3.7E 9)
              
              
                Neptunium-236 (22.5 hr)
                93
                100 (3.7E 12)
              
              
                Neptunium-237
                93
                0.01 (3.7E 8)
              
              
                Neptunium-238
                93
                10 (3.7E 11)
              
              
                Neptunium-239
                93
                100 (3.7E 12)
              
              
                Neptunium-240
                93
                100 (3.7E 12)
              
              
                Nickel-56
                28
                10 (3.7E 11)
              
              
                Nickel-57
                28
                10 (3.7E 11)
              
              
                Nickel-59
                28
                100 (3.7E 12)
              
              
                Nickel-63
                28
                100 (3.7E 12)
              
              
                Nickel-65
                28
                100 (3.7E 12)
              
              
                Nickel-66
                28
                10 (3.7E 11)
              
              
                Niobium-88
                41
                100 (3.7E 12)
              
              
                Niobium-89 (66 min)
                41
                100 (3.7E 12)
              
              
                Niobium-89 (122 min)
                41
                100 (3.7E 12)
              
              
                Niobium-90
                41
                10 (3.7E 11)
              
              
                Niobium-93m
                41
                100 (3.7E 12)
              
              
                Niobium-94
                41
                10 (3.7E 11)
              
              
                Niobium-95m
                41
                100 (3.7E 12)
              
              
                Niobium-95
                41
                10 (3.7E 11)
              
              
                Niobium-96
                41
                10 (3.7E 11)
              
              
                Niobium-97
                41
                100 (3.7E 12)
              
              
                Niobium-98
                41
                1000 (3.7E 13)
              
              
                Osmium-180
                76
                1000 (3.7E 13)
              
              
                Osmium-181
                76
                100 (3.7E 12)
              
              
                Osmium-182
                76
                100 (3.7E 12)
              
              
                Osmium-185
                76
                10 (3.7E 11)
              
              
                Osmium-189m
                76
                1000 (3.7E 13)
              
              
                Osmium-191m
                76
                1000 (3.7E 13)
              
              
                Osmium-191
                76
                100 (3.7E 12)
              
              
                Osmium-193
                76
                100 (3.7E 12)
              
              
                Osmium-194
                76
                1 (3.7E 10)
              
              
                Palladium-100
                46
                100 (3.7E 12)
              
              
                Palladium-101
                46
                100 (3.7E 12)
              
              
                Palladium-103
                46
                100 (3.7E 12)
              
              
                Palladium-107
                46
                100 (3.7E 12)
              
              
                Palladium-109
                46
                1000 (3.7E 13)
              
              
                Phosphorus-32
                15
                0.1 (3.7E 9)
              
              
                Phosphorus-33
                15
                1 (3.7E 10)
              
              
                Platinum-186
                78
                100 (3.7E 12)
              
              
                Platinum-188
                78
                100 (3.7E 12)
              
              
                Platinum-189
                78
                100 (3.7E 12)
              
              
                Platinum-191
                78
                100 (3.7E 12)
              
              
                Platinum-193m
                78
                100 (3.7E 12)
              
              
                Platinum-193
                78
                1000 (3.7E 13)
              
              
                Platinum-195m
                78
                100 (3.7E 12)
              
              
                Platinum-197m
                78
                1000 (3.7E 13)
              
              
                Platinum-197
                78
                1000 (3.7E 13)
              
              
                Platinum-199
                78
                1000 (3.7E 13)
              
              
                Platinum-200
                78
                100 (3.7E 12)
              
              
                Plutonium-234
                94
                1000 (3.7E 13)
              
              
                Plutonium-235
                94
                1000 (3.7E 13)
              
              
                Plutonium-236
                94
                0.1 (3.7E 9)
              
              
                Plutonium-237
                94
                1000 (3.7E 13)
              
              
                Plutonium-238
                94
                0.01 (3.7E 8)
              
              
                Plutonium-239
                94
                0.01 (3.7E 8)
              
              
                Plutonium-240
                94
                0.01 (3.7E 8)
              
              
                Plutonium-241
                94
                1 (3.7E 10)
              
              
                
                Plutonium-242
                94
                0.01 (3.7E 8)
              
              
                Plutonium-243
                94
                1000 (3.7E 13)
              
              
                Plutonium-244
                94
                0.01 (3.7E 8)
              
              
                Plutonium-245
                94
                100 (3.7E 12)
              
              
                Polonium-203
                84
                100 (3.7E 12)
              
              
                Polonium-205
                84
                100 (3.7E 12)
              
              
                Polonium-207
                84
                10 (3.7E 11)
              
              
                Polonium-210
                84
                0.01 (3.7E 8)
              
              
                Potassium-40
                19
                1 (3.7E 10)
              
              
                Potassium-42
                19
                100 (3.7E 12)
              
              
                Potassium-43
                19
                10 (3.7E 11)
              
              
                Potassium-44
                19
                100 (3.7E 12)
              
              
                Potassium-45
                19
                1000 (3.7E 13)
              
              
                Praseodymium-136
                59
                1000 (3.7E 13)
              
              
                Praseodymium-137
                59
                1000 (3.7E 13)
              
              
                Praseodymium-138m
                59
                100 (3.7E 12)
              
              
                Praseodymium-139
                59
                1000 (3.7E 13)
              
              
                Praseodymium-142m
                59
                1000 (3.7E 13)
              
              
                Praseodymium-142
                59
                100 (3.7E 12)
              
              
                Praseodymium-143
                59
                10 (3.7E 11)
              
              
                Praseodymium-144
                59
                1000 (3.7E 13)
              
              
                Praseodymium-145
                59
                1000 (3.7E 13)
              
              
                Praseodymium-147
                59
                1000 (3.7E 13)
              
              
                Promethium-141
                61
                1000 (3.7E 13)
              
              
                Promethium-143
                61
                100 (3.7E 12)
              
              
                Promethium-144
                61
                10 (3.7E 11)
              
              
                Promethium-145
                61
                100 (3.7E 12)
              
              
                Promethium-146
                61
                10 (3.7E 11)
              
              
                Promethium-147
                61
                10 (3.7E 11)
              
              
                Promethium-148m
                61
                10 (3.7E 11)
              
              
                Promethium-148
                61
                10 (3.7E 11)
              
              
                Promethium-149
                61
                100 (3.7E 12)
              
              
                Promethium-150
                61
                100 (3.7E 12)
              
              
                Promethium-151
                61
                100 (3.7E 12)
              
              
                Protactinium-227
                91
                100 (3.7E 12)
              
              
                Protactinium-228
                91
                10 (3.7E 11)
              
              
                Protactinium-230
                91
                10 (3.7E 11)
              
              
                Protactinium-231
                91
                0.01 (3.7E 8)
              
              
                Protactinium-232
                91
                10 (3.7E 11)
              
              
                Protactinium-233
                91
                100 (3.7E 12)
              
              
                Protactinium-234
                91
                10 (3.7E 11)
              
              
                Radium-223
                88
                1 (3.7E 10)
              
              
                Radium-224
                88
                10 (3.7E 11)
              
              
                Radium-225
                88
                1 (3.7E 10)
              
              
                Radium-226Φ
                88
                0.1 (3.7E 9)
              
              
                Radium-227
                88
                1000 (3.7E 13)
              
              
                Radium-228
                88
                0.1 (3.7E 9)
              
              
                Radon-220
                86
                0.1 (3.7E 9)
              
              
                Radon-222
                86
                0.1 (3.7E 9)
              
              
                Rhenium-177
                75
                1000 (3.7E 13)
              
              
                Rhenium-178
                75
                1000 (3.7E 13)
              
              
                Rhenium-181
                75
                100 (3.7E 12)
              
              
                Rhenium-182 (12.7 hr)
                75
                10 (3.7E 11)
              
              
                Rhenium-182 (64.0 hr)
                75
                10 (3.7E 11)
              
              
                Rhenium-184m
                75
                10 (3.7E 11)
              
              
                Rhenium-184
                75
                10 (3.7E 11)
              
              
                Rhenium-186m
                75
                10 (3.7E 11)
              
              
                Rhenium-186
                75
                100 (3.7E 12)
              
              
                Rhenium-187
                75
                1000 (3.7E 13)
              
              
                Rhenium-188m
                75
                1000 (3.7E 13)
              
              
                Rhenium-188
                75
                1000 (3.7E 13)
              
              
                Rhenium-189
                75
                1000 (3.7E 13)
              
              
                Rhodium-99m
                45
                100 (3.7E 12)
              
              
                Rhodium-99
                45
                10 (3.7E 11)
              
              
                Rhodium-100
                45
                10 (3.7E 11)
              
              
                Rhodium-101m
                45
                100 (3.7E 12)
              
              
                Rhodium-101
                45
                10 (3.7E 11)
              
              
                Rhodium-102m
                45
                10 (3.7E 11)
              
              
                Rhodium-102
                45
                10 (3.7E 11)
              
              
                Rhodium-103m
                45
                1000 (3.7E 13)
              
              
                Rhodium-105
                45
                100 (3.7E 12)
              
              
                Rhodium-106m
                45
                10 (3.7E 11)
              
              
                Rhodium-107
                45
                1000 (3.7E 13)
              
              
                Rubidium-79
                37
                1000 (3.7E 13)
              
              
                Rubidium-81m
                37
                1000 (3.7E 13)
              
              
                Rubidium-81
                37
                100 (3.7E 12)
              
              
                Rubidium-82m
                37
                10 (3.7E 11)
              
              
                Rubidium-83
                37
                10 (3.7E 11)
              
              
                Rubidium-84
                37
                10 (3.7E 11)
              
              
                Rubidium-86
                37
                10 (3.7E 11)
              
              
                Rubidium-88
                37
                1000 (3.7E 13)
              
              
                Rubidium-89
                37
                1000 (3.7E 13)
              
              
                Rubidium-87
                37
                10 (3.7E 11)
              
              
                Ruthenium-94
                44
                1000 (3.7E 13)
              
              
                Ruthenium-97
                44
                100 (3.7E 12)
              
              
                Ruthenium-103
                44
                10 (3.7E 11)
              
              
                Ruthenium-105
                44
                100 (3.7E 12)
              
              
                Ruthenium-106
                44
                1 (3.7E 10)
              
              
                Samarium-141m
                62
                1000 (3.7E 13)
              
              
                Samarium-141
                62
                1000 (3.7E 13)
              
              
                Samarium-142
                62
                1000 (3.7E 13)
              
              
                Samarium-145
                62
                100 (3.7E 12)
              
              
                Samarium-146
                62
                0.01 (3.7E 8)
              
              
                Samarium-147
                62
                0.01 (3.7E 8)
              
              
                Samarium-151
                62
                10 (3.7E 11)
              
              
                Samarium-153
                62
                100 (3.7E 12)
              
              
                Samarium-155
                62
                1000 (3.7E 13)
              
              
                Samarium-156
                62
                100 (3.7E 12)
              
              
                Scandium-43
                21
                1000 (3.7E 13)
              
              
                Scandium-44m
                21
                10 (3.7E 11)
              
              
                Scandium-44
                21
                100 (3.7E 12)
              
              
                Scandium-46
                21
                10 (3.7E 11)
              
              
                Scandium-47
                21
                100 (3.7E 12)
              
              
                Scandium-48
                21
                10 (3.7E 11)
              
              
                Scandium-49
                21
                1000 (3.7E 13)
              
              
                Selenium-70
                34
                1000 (3.7E 13)
              
              
                Selenium-73m
                34
                100 (3.7E 12)
              
              
                Selenium-73
                34
                10 (3.7E 11)
              
              
                Selenium-75
                34
                10 (3.7E 11)
              
              
                Selenium-79
                34
                10 (3.7E 11)
              
              
                Selenium-81m
                34
                1000 (3.7E 13)
              
              
                Selenium-81
                34
                1000 (3.7E 13)
              
              
                Selenium-83
                34
                1000 (3.7E 13)
              
              
                Silicon-31
                14
                1000 (3.7E 13)
              
              
                Silicon-32
                14
                1 (3.7E 10)
              
              
                Silver-102
                47
                100 (3.7E 12)
              
              
                Silver-103
                47
                1000 (3.7E 13)
              
              
                Silver-104m
                47
                1000 (3.7E 13)
              
              
                Silver-104
                47
                1000 (3.7E 13)
              
              
                Silver-105
                47
                10 (3.7E 11)
              
              
                Silver-106m
                47
                10 (3.7E 11)
              
              
                Silver-106
                47
                1000 (3.7E 13)
              
              
                Silver-108m
                47
                10 (3.7E 11)
              
              
                Silver-110m
                47
                10 (3.7E 11)
              
              
                Silver-111
                47
                10 (3.7E 11)
              
              
                Silver-112
                47
                100 (3.7E 12)
              
              
                Silver-115
                47
                1000 (3.7E 13)
              
              
                Sodium-22
                11
                10 (3.7E 11)
              
              
                Sodium-24
                11
                10 (3.7E 11)
              
              
                Strontium-80
                38
                100 (3.7E 12)
              
              
                Strontium-81
                38
                1000 (3.7E 13)
              
              
                Strontium-83
                38
                100 (3.7E 12)
              
              
                Strontium-85m
                38
                1000 (3.7E 13)
              
              
                Strontium-85
                38
                10 (3.7E 11)
              
              
                Strontium-87m
                38
                100 (3.7E 12)
              
              
                Strontium-89
                38
                10 (3.7E 11)
              
              
                Strontium-90
                38
                0.1 (3.7E 9)
              
              
                Strontium-91
                38
                10 (3.7E 11)
              
              
                Strontium-92
                38
                100 (3.7E 12)
              
              
                Sulfur-35
                16
                1 (3.7E 10)
              
              
                
                Tantalum-172
                73
                100 (3.7E 12)
              
              
                Tantalum-173
                73
                100 (3.7E 12)
              
              
                Tantalum-174
                73
                100 (3.7E 12)
              
              
                Tantalum-175
                73
                100 (3.7E 12)
              
              
                Tantalum-176
                73
                10 (3.7E 11)
              
              
                Tantalum-177
                73
                1000 (3.7E 13)
              
              
                Tantalum-178
                73
                1000 (3.7E 13)
              
              
                Tantalum-179
                73
                1000 (3.7E 13)
              
              
                Tantalum-180m
                73
                1000 (3.7E 13)
              
              
                Tantalum-180
                73
                100 (3.7E 12)
              
              
                Tantalum-182m
                73
                1000 (3.7E 13)
              
              
                Tantalum-182
                73
                10 (3.7E 11)
              
              
                Tantalum-183
                73
                100 (3.7E 12)
              
              
                Tantalum-184
                73
                10 (3.7E 11)
              
              
                Tantalum-185
                73
                1000 (3.7E 13)
              
              
                Tantalum-186
                73
                1000 (3.7E 13)
              
              
                Technetium-93m
                43
                1000 (3.7E 13)
              
              
                Technetium-93
                43
                100 (3.7E 12)
              
              
                Technetium-94m
                43
                100 (3.7E 12)
              
              
                Technetium-94
                43
                10 (3.7E 11)
              
              
                Technetium-96m
                43
                1000 (3.7E 13)
              
              
                Technetium-96
                43
                10 (3.7E 11)
              
              
                Technetium-97m
                43
                100 (3.7E 12)
              
              
                Technetium-97
                43
                100 (3.7E 12)
              
              
                Technetium-98
                43
                10 (3.7E 11)
              
              
                Technetium-99m
                43
                100 (3.7E 12)
              
              
                Technetium-99
                43
                10 (3.7E 11)
              
              
                Technetium-101
                43
                1000 (3.7E 13)
              
              
                Technetium-104
                43
                1000 (3.7E 13)
              
              
                Tellurium-116
                52
                1000 (3.7E 13)
              
              
                Tellurium-121m
                52
                10 (3.7E 11)
              
              
                Tellurium-121
                52
                10 (3.7E 11)
              
              
                Tellurium-123m
                52
                10 (3.7E 11)
              
              
                Tellurium-123
                52
                10 (3.7E 11)
              
              
                Tellurium-125m
                52
                10 (3.7E 11)
              
              
                Tellurium-127m
                52
                10 (3.7E 11)
              
              
                Tellurium-127
                52
                1000 (3.7E 13)
              
              
                Tellurium-129m
                52
                10 (3.7E 11)
              
              
                Tellurium-129
                52
                1000 (3.7E 13)
              
              
                Tellurium-131m
                52
                10 (3.7E 11)
              
              
                Tellurium-131
                52
                1000 (3.7E 13)
              
              
                Tellurium-132
                52
                10 (3.7E 11)
              
              
                Tellurium-133m
                52
                1000 (3.7E 13)
              
              
                Tellurium-133
                52
                1000 (3.7E 13)
              
              
                Tellurium-134
                52
                1000 (3.7E 13)
              
              
                Terbium-147
                65
                100 (3.7E 12)
              
              
                Terbium-149
                65
                100 (3.7E 12)
              
              
                Terbium-150
                65
                100 (3.7E 12)
              
              
                Terbium-151
                65
                10 (3.7E 11)
              
              
                Terbium-153
                65
                100 (3.7E 12)
              
              
                Terbium-154
                65
                10 (3.7E 11)
              
              
                Terbium-155
                65
                100 (3.7E 12)
              
              
                Terbium-156m (5.0 hr)
                65
                1000 (3.7E 13)
              
              
                Terbium-156m (24.4 hr)
                65
                1000 (3.7E 13)
              
              
                Terbium-156
                65
                10 (3.7E 11)
              
              
                Terbium-157
                65
                100 (3.7E 12)
              
              
                Terbium-158
                65
                10 (3.7E 11)
              
              
                Terbium-160
                65
                10 (3.7E 11)
              
              
                Terbium-161
                65
                100 (3.7E 12)
              
              
                Thallium-194m
                81
                100 (3.7E 12)
              
              
                Thallium-194
                81
                1000 (3.7E 13)
              
              
                Thallium-195
                81
                100 (3.7E 12)
              
              
                Thallium-197
                81
                100 (3.7E 12)
              
              
                Thallium-198m
                81
                100 (3.7E 12)
              
              
                Thallium-198
                81
                10 (3.7E 11)
              
              
                Thallium-199
                81
                100 (3.7E 12)
              
              
                Thallium-200
                81
                10 (3.7E 11)
              
              
                Thallium-201
                81
                1000 (3.7E 13)
              
              
                Thallium-202
                81
                10 (3.7E 11)
              
              
                Thallium-204
                81
                10 (3.7E 11)
              
              
                Thorium-226
                90
                100 (3.7E 12)
              
              
                Thorium-227
                90
                1 (3.7E 10)
              
              
                Thorium-228
                90
                0.01 (3.7E 8)
              
              
                Thorium-229
                90
                0.001 (3.7E 7)
              
              
                Thorium-230
                90
                0.01 (3.7E 8)
              
              
                Thorium-231
                90
                100 (3.7E 12)
              
              
                Thorium-232Φ
                90
                0.001 (3.7E 7)
              
              
                Thorium-234
                90
                100 (3.7E 12)
              
              
                Thulium-162
                69
                1000 (3.7E 13)
              
              
                Thulium-166
                69
                10 (3.7E 11)
              
              
                Thulium-167
                69
                100 (3.7E 12)
              
              
                Thulium-170
                69
                10 (3.7E 11)
              
              
                Thulium-171
                69
                100 (3.7E 12)
              
              
                Thulium-172
                69
                100 (3.7E 12)
              
              
                Thulium-173
                69
                100 (3.7E 12)
              
              
                Thulium-175
                69
                1000 (3.7E 13)
              
              
                Tin-110
                50
                100 (3.7E 12)
              
              
                Tin-111
                50
                1000 (3.7E 13)
              
              
                Tin-113
                50
                10 (3.7E 11)
              
              
                Tin-117m
                50
                100 (3.7E 12)
              
              
                Tin-119m
                50
                10 (3.7E 11)
              
              
                Tin-121m
                50
                10 (3.7E 11)
              
              
                Tin-121
                50
                1000 (3.7E 13)
              
              
                Tin-123m
                50
                1000 (3.7E 13)
              
              
                Tin-123
                50
                10 (3.7E 11)
              
              
                Tin-125
                50
                10 (3.7E 11)
              
              
                Tin-126
                50
                1 (3.7E 10)
              
              
                Tin-127
                50
                100 (3.7E 12)
              
              
                Tin-128
                50
                1000 (3.7E 13)
              
              
                Titanium-44
                22
                1 (3.7E 10)
              
              
                Titanium-45
                22
                1000 (3.7E 13)
              
              
                Tungsten-176
                74
                1000 (3.7E 13)
              
              
                Tungsten-177
                74
                100 (3.7E 12)
              
              
                Tungsten-178
                74
                100 (3.7E 12)
              
              
                Tungsten-179
                74
                1000 (3.7E 13)
              
              
                Tungsten-181
                74
                100 (3.7E 12)
              
              
                Tungsten-185
                74
                10 (3.7E 11)
              
              
                Tungsten-187
                74
                100 (3.7E 12)
              
              
                Tungsten-188
                74
                10 (3.7E 11)
              
              
                Uranium-230
                92
                1 (3.7E 10)
              
              
                Uranium-231
                92
                1000 (3.7E 13)
              
              
                Uranium-232
                92
                0.01 (3.7E 8)
              
              
                Uranium-233
                92
                0.1 (3.7E 9)
              
              
                Uranium-234φ
                92
                0.1 (3.7E 9)
              
              
                Uranium-235φ
                92
                0.1 (3.7E 9)
              
              
                Uranium-236
                92
                0.1 (3.7E 9)
              
              
                Uranium-237
                92
                100 (3.7E 12)
              
              
                Uranium-238φ
                92
                0.1& (3.7E 9)
              
              
                Uranium-239
                92
                1000 (3.7E 13)
              
              
                Uranium-240
                92
                1000 (3.7E 13)
              
              
                Vanadium-47
                23
                1000 (3.7E 13)
              
              
                Vanadium-48
                23
                10 (3.7E 11)
              
              
                Vanadium-49
                23
                1000 (3.7E 13)
              
              
                Xenon-120
                54
                100 (3.7E 12)
              
              
                Xenon-121
                54
                10 (3.7E 11)
              
              
                Xenon-122
                54
                100 (3.7E 12)
              
              
                Xenon-123
                54
                10 (3.7E 11)
              
              
                Xenon-125
                54
                100 (3.7E 12)
              
              
                Xenon-127
                54
                100 (3.7E 12)
              
              
                Xenon-129m
                54
                1000 (3.7E 13)
              
              
                Xenon-131m
                54
                1000 (3.7E 13)
              
              
                Xenon-133m
                54
                1000 (3.7E 13)
              
              
                Xenon-133
                54
                1000 (3.7E 13)
              
              
                Xenon-135m
                54
                10 (3.7E 11)
              
              
                Xenon-135
                54
                100 (3.7E 12)
              
              
                Xenon-138
                54
                10 (3.7E 11)
              
              
                Ytterbium-162
                70
                1000 (3.7E 13)
              
              
                Ytterbium-166
                70
                10 (3.7E 11)
              
              
                Ytterbium-167
                70
                1000 (3.7E 13)
              
              
                Ytterbium-169
                70
                10 (3.7E 11)
              
              
                
                Ytterbium-175
                70
                100 (3.7E 12)
              
              
                Ytterbium-177
                70
                1000 (3.7E 13)
              
              
                Ytterbium-178
                70
                1000 (3.7E 13)
              
              
                Yttrium-86m
                39
                1000 (3.7E 13)
              
              
                Yttrium-86
                39
                10 (3.7E 11)
              
              
                Yttrium-87
                39
                10 (3.7E 11)
              
              
                Yttrium-88
                39
                10 (3.7E 11)
              
              
                Yttrium-90m
                39
                100 (3.7E 12)
              
              
                Yttrium-90
                39
                10 (3.7E 11)
              
              
                Yttrium-91m
                39
                1000 (3.7E 13)
              
              
                Yttrium-91
                39
                10 (3.7E 11)
              
              
                Yttrium-92
                39
                100 (3.7E 12)
              
              
                Yttrium-93
                39
                100 (3.7E 12)
              
              
                Yttrium-94
                39
                1000 (3.7E 13)
              
              
                Yttrium-95
                39
                1000 (3.7E 13)
              
              
                Zinc-62
                30
                100 (3.7E 12)
              
              
                Zinc-63
                30
                1000 (3.7E 13)
              
              
                Zinc-65
                30
                10 (3.7E 11)
              
              
                Zinc-69m
                30
                100 (3.7E 12)
              
              
                Zinc-69
                30
                1000 (3.7E 13)
              
              
                Zinc-71m
                30
                100 (3.7E 12)
              
              
                Zinc-72
                30
                100 (3.7E 12)
              
              
                Zirconium-86
                40
                100 (3.7E 12)
              
              
                Zirconium-88
                40
                10 (3.7E 11)
              
              
                Zirconium-89
                40
                100 (3.7E 12)
              
              
                Zirconium-93
                40
                1 (3.7E 10)
              
              
                Zirconium-95
                40
                10 (3.7E 11)
              
              
                Zirconium-97
                40
                10 (3.7E 11)
              
              Ci—Curie. The curie represents a rate of radioactive decay. One curie is the quantity of any radioactive nuclide which undergoes 3.7E 10 disintegrations per second.
              Bq—Becquerel. The becquerel represents a rate of radioactive decay. One becquerel is the quantity of any radioactive nuclide which undergoes one disintegration per second. One curie is equal to 3.7E 10 becquerel.
              @—Final RQs for all radionuclides apply to chemical compounds containing the radionuclides and elemental forms regardless of the diameter of pieces of solid material.
              &—The adjusted RQ of one curie applies to all radionuclides not otherwise listed. Whenever the RQs in table 302.4 and this appendix to the table are in conflict, the lowest RQ shall apply. For example, uranyl acetate and uranyl nitrate have adjusted RQs shown in table 302.4 of 100 pounds, equivalent to about one-tenth the RQ level for uranium-238 listed in this appendix.
              E—Exponent to the base 10. For example, 1.3E 2 is equal to 130 while 1.3E 3 is equal to 1300.
              m—Signifies a nuclear isomer which is a radionuclide in a higher energy metastable state relative to the parent isotope.
              φ—Notification requirements for releases of mixtures or solutions of radionuclides can be found in § 302.6(b) of this rule. Final RQs for the following four common radionuclide mixtures are provided: radium-226 in secular equilibrium with its daughters (0.053 curie); natural uranium (0.1 curie); natural uranium in secular equilibrium with its daughters (0.052 curie); and natural thorium in secular equilibrium with its daughters (0.011 curie).
            
            [54 FR 33449, Aug. 14, 1989]
            
              Editorial Note:
              For Federal Register citations affecting § 302.4, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 302.5
            Determination of reportable quantities.
            (a) Listed hazardous substances. The quantity listed in the column “Final RQ” for each substance in table 302.4, or in appendix B to table 302.4, is the reportable quantity (RQ) for that substance. The RQs in table 302.4 are in units of pounds based on chemical toxicity, while the RQs in appendix B to table 302.4 are in units of curies based on radiation hazard. Whenever the RQs in table 302.4 and appendix B to the table are in conflict, the lowest RQ shall apply.
            (b) Unlisted hazardous substances. Unlisted hazardous substances designated by 40 CFR 302.4(b) have the reportable quantity of 100 pounds, except for those unlisted hazardous wastes which exhibit toxicity identified in 40 CFR 261.24. Unlisted hazardous wastes which exhibit toxicity have the reportable quantities listed in Table 302.4 for the contaminant on which the characteristic of toxicity is based. The reportable quantity applies to the waste itself, not merely to the toxic contaminant. If an unlisted hazardous waste exhibits toxicity on the basis of more than one contaminant, the reportable quantity for that waste shall be the lowest of the reportable quantities listed in Table 302.4 for those contaminants. If an unlisted hazardous waste exhibits the characteristic of toxicity and one or more of the other characteristics referenced in 40 CFR 302.4(b), the reportable quantity for that waste shall be the lowest of the applicable reportable quantities.
            [51 FR 34547, Sept. 29, 1986, as amended at 54 FR 22538, May 24, 1989; 67 FR 45356, July 9, 2002]
          
          
            § 302.6
            Notification requirements.
            (a) Any person in charge of a vessel or an offshore or an onshore facility shall, as soon as he or she has knowledge of any release (other than a federally permitted release or application of a pesticide) of a hazardous substance from such vessel or facility in a quantity equal to or exceeding the reportable quantity determined by this part in any 24-hour period, immediately notify the National Response Center (1-800-424-8802; in Washington, DC 202-267-2675; the facsimile number is 202-267-1322).

            (b) Releases of mixtures or solutions (including hazardous waste streams) of
            
            (1) Hazardous substances, except for radionuclides, are subject to the following notification requirements:
            (i) If the quantity of all of the hazardous constituent(s) of the mixture or solution is known, notification is required where an RQ or more of any hazardous constituent is released;
            (ii) If the quantity of one or more of the hazardous constituent(s) of the mixture or solution is unknown, notification is required where the total amount of the mixture or solution released equals or exceeds the RQ for the hazardous constituent with the lowest RQ; or
            (iii) For waste streams K169, K170, K171, K172, K174, and K175, knowledge of the quantity of all of the hazardous constituent(s) may be assumed, based on the following maximum observed constituent concentrations identified by EPA:
            
              
                Waste
                Constituent
                max ppm
              
              
                K169
                Benzene
                220.0
              
              
                K170
                Benzene
                1.2
              
              
                 
                Benzo (a) pyrene
                230.0
              
              
                 
                Dibenz (a,h) anthracene
                49.0
              
              
                 
                Benzo (a) anthracene
                390.0
              
              
                 
                Benzo (b) fluoranthene
                110.0
              
              
                 
                Benzo (k) fluoranthese
                110.0
              
              
                 
                3-Methylcholanthrene
                27.0
              
              
                 
                7, 12-Dimethylbenz (a) anthracene
                1,200.0
              
              
                K171
                Benzene
                500.0
              
              
                 
                Arsenic
                1,600.0
              
              
                K172
                Benzene
                100.0
              
              
                 
                Arsenic
                730.0
              
              
                K174
                2,3,7,8-TCDD
                0.000039
              
              
                 
                1,2,3,7,8-PeCDD
                0.0000108
              
              
                 
                1,2,3,4,7,8,-HxCDD
                0.0000241
              
              
                 
                1,2,3,6,7,8,-HxCDD
                0.000083
              
              
                 
                1,2,3,7,8,9,-HxCDD
                0.000062
              
              
                 
                1,2,3,4,6,7,8-HpCDD
                0.00123
              
              
                 
                OCDD
                0.0129
              
              
                 
                2,3,7,8-TCDF
                0.000145
              
              
                 
                1,2,3,7,8-PeCDF
                0.0000777
              
              
                 
                2,3,4,7,8-PeCDF
                0.000127
              
              
                 
                1,2,3,4,7,8-HxCDF
                0.001425
              
              
                 
                1,2,3,6,7,8-HxCDF
                0.000281
              
              
                 
                1,2,3,7,8,9-HxCDF
                0.00014
              
              
                 
                2,3,4,6,7,8-HxCDF
                0.000648
              
              
                 
                1,2,3,4,6,7,8-HpCDF
                0.0207
              
              
                 
                1,2,3,4,7,8,9-HpCDF
                0.0135
              
              
                 
                OCDF
                0.212
              
              
                K175
                Mercury
                9200
              
            
            (2) Radionuclides are subject to this section's notification requirements only in the following circumstances:
            (i) If the identity and quantity (in curies) of each radionuclide in a released mixture or solution is known, the ratio between the quantity released (in curies) and the RQ for the radionuclide must be determined for each radionuclide. The only such releases subject to this section's notification requirements are those in which the sum of the ratios for the radionuclides in the mixture or solution released is equal to or greater than one.
            (ii) If the identity of each radionuclide in a released mixture or solution is known but the quantity released (in curies) of one or more of the radionuclides is unknown, the only such releases subject to this section's notification requirements are those in which the total quantity (in curies) of the mixture or solution released is equal to or greater than the lowest RQ of any individual radionuclide in the mixture or solution.
            (iii) If the identity of one or more radionuclides in a released mixture or solution is unknown (or if the identity of a radionuclide released by itself is unknown), the only such releases subject to this section's notification requirements are those in which the total quantity (in curies) released is equal to or greater than either one curie or the lowest RQ of any known individual radionuclide in the mixture or solution, whichever is lower.
            (c) The following categories of releases are exempt from the notification requirements of this section:
            (1) Releases of those radionuclides that occur naturally in the soil from land holdings such as parks, golf courses, or other large tracts of land.
            (2) Releases of naturally occurring radionuclides from land disturbance activities, including farming, construction, and land disturbance incidental to extraction during mining activities, except that which occurs at uranium, phosphate, tin, zircon, hafnium, vanadium, monazite, and rare earth mines. Land disturbance incidental to extraction includes: land clearing; overburden removal and stockpiling; excavating, handling, transporting, and storing ores and other raw (not beneficiated or processed) materials; and replacing in mined-out areas coal ash, earthen materials from farming or construction, or overburden or other raw materials generated from the exempted mining activities.

            (3) Releases of radionuclides from the dumping and transportation of coal and coal ash (including fly ash, bottom ash, and boiler slags), including the dumping and land spreading operations that occur during coal ash uses.
            (4) Releases of radionuclides from piles of coal and coal ash, including fly ash, bottom ash, and boiler slags.
            (d) Except for releases of radionuclides, notification of the release of an RQ of solid particles of antimony, arsenic, beryllium, cadmium, chromium, copper, lead, nickel, selenium, silver, thallium, or zinc is not required if the mean diameter of the particles released is larger than 100 micrometers (0.004 inches).
            (e) The following releases are exempt from the notification requirements of this section:
            (1) Releases in amounts less than 1,000 pounds per 24 hours of nitrogen oxide to the air which are the result of combustion and combustion-related activities.
            (2) Releases in amounts less than 1,000 pounds per 24 hours of nitrogen dioxide to the air which are the result of combustion and combustion-related activities.
            (3) Air emissions from animal waste (including decomposing animal waste) at a farm.
            [50 FR 13474, Apr. 4, 1985, as amended at 54 FR 22538, May 24, 1989; 54 FR 33481, Aug. 14, 1989; 63 FR 13475, Mar. 19, 1998; 63 FR 42189, Aug. 6, 1998; 64 FR 13114, Mar. 17, 1999; 65 FR 67132, Nov. 8, 2000; 67 FR 45356, July 9, 2002; 71 FR 58533, Oct. 4, 2006; 73 FR 76959, Dec. 18, 2008; 76 FR 9666, Feb. 22, 2011; 77 FR 10390, Feb. 22, 2012; 83 FR 37446, Aug. 1, 2018]
          
          
            § 302.7
            Penalties.
            (a) Any person—
            (1) In charge of a vessel from which a hazardous substance is released, other than a federally permitted release, into or upon the navigable waters of the United States, adjoining shorelines, or into or upon the waters of the contiguous zone,
            (2) In charge of a vessel from which a hazardous substance is released, other than a federally permitted release, which may affect natural resources belonging to, appertaining to, or under the exclusive management authority of the United States (including resources under the Fishery Conservation and Management Act of 1976), and who is otherwise subject to the jurisdiction of the United States at the time of the release, or
            (3) In charge of a facility from which a hazardous substance is released, other than a federally permitted release, in a quantity equal to or greater than that reportable quantity determined under this part who fails to notify immediately the National Response Center as soon as he or she has knowledge of such release or who submits in such a notification any information which he knows to be false or misleading shall be subject to all of the sanctions, including criminal penalties, set forth in section 103(b) of the Act.
            (b) Notification received pursuant to this section or information obtained by the exploitation of such notification shall not be used against any such person in any criminal case, except a prosecution for perjury or for giving a false statement.
            (c) This section shall not apply to the application of a pesticide product registered under the Federal Insecticide, Fungicide, and Rodenticide Act or to the handling and storage of such a pesticide product by an agricultural producer.
            [50 FR 13474, Apr. 4, 1985, as amended at 67 FR 45356, July 9, 2002]
          
          
            § 302.8
            Continuous releases.
            (a) Except as provided in paragraph (c) of this section, no notification is required for any release of a hazardous substance that is, pursuant to the definitions in paragraph (b) of this section, continuous and stable in quantity and rate.
            (b) Definitions. The following definitions apply to notification of continuous releases:
            
              Continuous. A continuous release is a release that occurs without interruption or abatement or that is routine, anticipated, and intermittent and incidental to normal operations or treatment processes.
            
              Normal range. The normal range of a release is all releases (in pounds or kilograms) of a hazardous substance reported or occurring over any 24-hour period under normal operating conditions during the preceding year. Only releases that are both continuous and stable in quantity and rate may be included in the normal range.
            
              Routine. A routine release is a release that occurs during normal operating procedures or processes.
            
              Stable in quantity and rate. A release that is stable in quantity and rate is a release that is predictable and regular in amount and rate of emission.
            
              Statistically significant increase. A statistically significant increase in a release is an increase in the quantity of the hazardous substance released above the upper bound of the reported normal range of the release.
            (c) Notification. The following notifications shall be given for any release qualifying for reduced reporting under this section:
            (1) Initial telephone notification;
            (2) Initial written notification within 30 days of the initial telephone notification;
            (3) Follow-up notification within 30 days of the first anniversary date of the initial written notification;
            (4) Notification of a change in the composition or source(s) of the release or in the other information submitted in the initial written notification of the release under paragraph (c)(2) of this section or the follow-up notification under paragraph (c)(3) of this section; and
            (5) Notification at such times as an increase in the quantity of the hazardous substance being released during any 24-hour period represents a statistically significant increase as defined in paragraph (b) of this section.
            (d) Initial telephone notification. Prior to making an initial telephone notification of a continuous release, the person in charge of a facility or vessel must establish a sound basis for qualifying the release for reporting under CERCLA section 103(f)(2) by:
            (1) Using release data, engineering estimates, knowledge of operating procedures, or best professional judgment to establish the continuity and stability of the release;
            (2) Reporting the release to the National Response Center for a period sufficient to establish the continuity and stability of the release; or
            (3) When a person in charge of the facility or vessel believes that a basis has been established to qualify the release for reduced reporting under this section, initial notification to the National Response Center shall be made by telephone. The person in charge must identify the notification as an initial continuous release notification report and provide the following information:
            (i) The name and location of the facility or vessel; and
            (ii) The name(s) and identity(ies) of the hazardous substance(s) being released.
            (e) Initial written notification. Initial written notification of a continuous release shall be made to the appropriate EPA Regional Office for the geographical area where the releasing facility or vessel is located. (Note: In addition to the requirements of this part, releases of CERCLA hazardous substances are also subject to the provisions of SARA title III section 304, and EPA's implementing regulations codified at 40 CFR part 355, which require initial telephone and written notifications of continuous releases to be submitted to the appropriate State emergency response commission and local emergency planning committee.)
            (1) Initial written notification to the appropriate EPA Regional Office shall occur within 30 days of the initial telephone notification to the National Response Center, and shall include, for each release for which reduced reporting as a continuous release is claimed, the following information:
            (i) The name of the facility or vessel; the location, including the latitude and longitude; the case number assigned by the National Response Center or the Environmental Protection Agency; the Dun and Bradstreet number of the facility, if available; the port of registration of the vessel; the name and telephone number of the person in charge of the facility or vessel.
            (ii) The population density within a one-mile radius of the facility or vessel, described in terms of the following ranges: 0-50 persons, 51-100 persons, 101-500 persons, 501-1,000 persons, more than 1,000 persons.

            (iii) The identity and location of sensitive populations and ecosystems within a one-mile radius of the facility or vessel (e.g., elementary schools, hospitals, retirement communities, or wetlands).
            (iv) For each hazardous substance release claimed to qualify for reporting under CERCLA section 103(f)(2), the following information must be supplied:
            (A) The name/identity of the hazardous substance; the Chemical Abstracts Service Registry Number for the substance (if available); and if the substance being released is a mixture, the components of the mixture and their approximate concentrations and quantities, by weight.
            (B) The upper and lower bounds of the normal range of the release (in pounds or kilograms) over the previous year.
            (C) The source(s) of the release (e.g., valves, pump seals, storage tank vents, stacks). If the release is from a stack, the stack height (in feet or meters).
            (D) The frequency of the release and the fraction of the release from each release source and the specific period over which it occurs.
            (E) A brief statement describing the basis for stating that the release is continuous and stable in quantity and rate.
            (F) An estimate of the total annual amount that was released in the previous year (in pounds or kilograms).
            (G) The environmental medium(a) affected by the release:
            (1) If surface water, the name of the surface water body;
            (2) If a stream, the stream order or average flowrate (in cubic feet/second) and designated use;
            (3) If a lake, the surface area (in acres) and average depth (in feet or meters);
            (4) If on or under ground, the location of public water supply wells within two miles.
            (H) A signed statement that the hazardous substance release(s) described is(are) continuous and stable in quantity and rate under the definitions in paragraph (b) of this section and that all reported information is accurate and current to the best knowledge of the person in charge.
            (f) Follow-up notification. Within 30 days of the first anniversary date of the initial written notification, the person in charge of the facility or vessel shall evaluate each hazardous substance release reported to verify and update the information submitted in the initial written notification. The follow-up notification shall include the following information:
            (1) The name of the facility or vessel; the location, including the latitude and longitude; the case number assigned by the National Response Center or the Environmental Protection Agency; the Dun and Bradstreet number of the facility, if available; the port of registration of the vessel; the name and telephone number of the person in charge of the facility or vessel.
            (2) The population density within a one-mile radius of the facility or vessel, described in terms of the following ranges: 0-50 persons, 51-100 persons, 101-500 persons, 501-1,000 persons, more than 1,000 persons.
            (3) The identity and location of sensitive populations and ecosystems within a one-mile radius of the facility or vessel (e.g., elementary schools, hospitals, retirement communities, or wetlands).
            (4) For each hazardous substance release claimed to qualify for reporting under CERCLA section 103(f)(2), the following information shall be supplied:
            (i) The name/identity of the hazardous substance; the Chemical Abstracts Service Registry Number for the substance (if available); and if the substance being released is a mixture, the components of the mixture and their approximate concentrations and quantities, by weight.
            (ii) The upper and lower bounds of the normal range of the release (in pounds or kilograms) over the previous year.
            (iii) The source(s) of the release (e.g., valves, pump seals, storage tank vents, stacks). If the release is from a stack, the stack height (in feet or meters).
            (iv) The frequency of the release and the fraction of the release from each release source and the specific period over which it occurs.
            (v) A brief statement describing the basis for stating that the release is continuous and stable in quantity and rate.

            (vi) An estimate of the total annual amount that was released in the previous year (in pounds or kilograms).
            
            (vii) The environmental medium(a) affected by the release:
            (A) If surface water, the name of the surface water body;
            (B) If a stream, the stream order or average flowrate (in cubic feet/second) and designated use;
            (C) If a lake, the surface area (in acres) and average depth (in feet or meters);
            (D) If on or under ground, the location of public water supply wells within two miles.
            (viii) A signed statement that the hazardous substance release(s) is(are) continuous and stable in quantity and rate under the definitions in paragraph (b) of this section and that all reported information is accurate and current to the best knowledge of the person in charge.
            (g) Notification of changes in the release. If there is a change in the release, notification of the change, not otherwise reported, shall be provided in the following manner:
            (1) Change in source or composition. If there is any change in the composition or source(s) of the release, the release is a new release and must be qualified for reporting under this section by the submission of initial telephone notification and initial written notification in accordance with paragraphs (c) (1) and (2) of this section as soon as there is a sufficient basis for asserting that the release is continuous and stable in quantity and rate;
            (2) Change in the normal range. If there is a change in the release such that the quantity of the release exceeds the upper bound of the reported normal range, the release must be reported as a statistically significant increase in the release. If a change will result in a number of releases that exceed the upper bound of the normal range, the person in charge of a facility or vessel may modify the normal range by:
            (i) Reporting at least one statistically significant increase report as required under paragraph (c)(7) of this section and, at the same time, informing the National Response Center of the change in the normal range; and
            (ii) Submitting, within 30 days of the telephone notification, written notification to the appropriate EPA Regional Office describing the new normal range, the reason for the change, and the basis for stating that the release in the increased amount is continuous and stable in quantity and rate under the definitions in paragraph (b) of this section.
            (3) Changes in other reported information. If there is a change in any information submitted in the initial written notification or the followup notification other than a change in the source, composition, or quantity of the release, the person in charge of the facility or vessel shall provide written notification of the change to the EPA Region for the geographical area where the facility or vessel is located, within 30 days of determining that the information submitted previously is no longer valid. Notification shall include the reason for the change, and the basis for stating that the release is continuous and stable under the changed conditions.
            (4) Notification of changes shall include the case number assigned by the National Response Center or the Environmental Protection Agency and also the signed certification statement required at (c)(2)(xi) of this section.
            (h) Notification of a statistically significant increase in a release. Notification of a statistically significant increase in a release shall be made to the National Response Center as soon as the person in charge of the facility or vessel has knowledge of the increase. The release must be identified as a statistically significant increase in a continuous release. A determination of whether an increase is a “statistically significant increase” shall be made based upon calculations or estimation procedures that will identify releases that exceed the upper bound of the reported normal range.
            (i) Annual evaluation of releases. Each hazardous substance release shall be evaluated annually to determine if changes have occurred in the information submitted in the initial written notification, the followup notification, and/or in a previous change notification.
            (j) Use of the SARA Title III section 313 form. In lieu of an initial written report or a followup report, owners or operators of facilities subject to the requirements of SARA title III section 313 may submit to the appropriate EPA Regional Office for the geographical area where the facility is located, a copy of the Toxic Release Inventory form submitted under SARA Title III section 313 the previous July 1, provided that the following information is added:
            (1) The population density within a one-mile radius of the facility or vessel, described in terms of the following ranges: 0-50 persons, 51-100 persons, 101-500 persons, 501-1,000 persons, more than 1,000 persons.
            (2) The identity and location of sensitive populations and ecosystems within a one-mile radius of the facility or vessel (e.g., elementary schools, hospitals, retirement communities, or wetlands).
            (3) For each hazardous substance release claimed to qualify for reporting under CERCLA section 103(f)(2), the following information must be supplied:
            (i) The upper and lower bounds of the normal range of the release (in pounds or kilograms) over the previous year.
            (ii) The frequency of the release and the fraction of the release from each release source and the specific period over which it occurs.
            (iii) A brief statement describing the basis for stating that the release is continuous and stable in quantity and rate.
            (iv) A signed statement that the hazardous substance release(s) is(are) continuous and stable in quantity and rate under the definitions in paragraph (b) of this section and that all reported information is accurate and current to the best knowledge of the person in charge.
            (k) Documentation supporting notification. Where necessary to satisfy the requirements of this section, the person in charge may rely on recent release data, engineering estimates, the operating history of the facility or vessel, or other relevant information to support notification. All supporting documents, materials, and other information shall be kept on file at the facility, or in the case of a vessel, at an office within the United States in either a port of call, a place of regular berthing, or the headquarters of the business operating the vessel. Supporting materials shall be kept on file for a period of one year and shall substantiate the reported normal range of releases, the basis for stating that the release is continuous and stable in quantity and rate, and the other information in the initial written report, the followup report, and the annual evaluations required under paragraphs (e), (f), and (i), respectively. Such information shall be made available to EPA upon request as necessary to enforce the requirements of this section.
            (l) Multiple concurrent releases. Multiple concurrent releases of the same substance occurring at various locations with respect to contiguous plants or installations upon contiguous grounds that are under common ownership or control may be considsred separately or added together in determining whether such releases constitute a continuous release or a statistically significant increase under the definitions in paragraph (b) of this section; whichever approach is elected for purposes of determining whether a release is continuous also must be used to determine a statistically significant increase in the release.
            (m) Penalties for failure to comply. The reduced reporting requirements provided for under this section shall apply only so long as the person in charge complies fully with all requirements of paragraph (c) of this section. Failure to comply with respect to any release from the facility or vessel shall subject the person in charge to all of the reporting requirements of § 302.6 for each such release, to the penalties under § 302.7, and to any other applicable penalties provided for by law.
            [55 FR 30185, July 24, 1990, as amended at 67 FR 45357, July 9, 2002]
          
        
        
          Pt. 303
          PART 303—CITIZEN AWARDS FOR INFORMATION ON CRIMINAL VIOLATIONS UNDER SUPERFUND
          
            
              Subpart A—General
              Sec.
              303.10
              Purpose.
              303.11
              Definitions.
              
              303.12
              Criminal violations covered by this award authority.
            
            
              Subpart B—Eligibility To File a Claim for Award and Determination of Eligibility and Amount of Award
              303.20
              Eligibility to file a claim for award.
              303.21
              Determination of eligibility and amount of award.
            
            
              Subpart C—Criteria for Payment of Award
              303.30
              Criteria for payment of award.
              303.31
              Assurance of claimant confidentiality.
              303.32
              Pre-payment offers.
              303.33
              Filing a claim.
            
          
          
            Authority:
            42 U.S.C. 9609(d), Executive Order No. 12580.
          
          
            Source:
            54 FR 26143, June 21, 1989, unless otherwise noted.
          
          
            Subpart A—General
            
              § 303.10
              Purpose.
              This regulation implements the “citizen award” authority granted by Congress to the President in the 1986 Amendments to the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), section 109(d). As authorized in the Superfund Amendments and Reauthorization Act of 1986 (SARA) section 109(c) and Executive Order No. 12580 (issued by the President on January 23, 1987), the Environmental Protection Agency is empowered to pay up to $10,000.00 from the Superfund to any individual who provides information leading to the arrest and conviction of any person for a violation subject to a criminal penalty under CERCLA as amended.
            
            
              § 303.11
              Definitions.
              (a) Arrest. Restraint of an arrestee's liberty or the equivalent through the service of judicial process compelling such a person to respond to a criminal accusation.

              (b) Conviction. A judgment of guilt entered in U.S. District Court, upon a verdict rendered by the court or petit jury or by a plea of guilty, including a plea of nolo contendere.
              
              (c) Individual. A natural person, not a corporation or other legal entity nor an association of persons.
            
            
              § 303.12
              Criminal violations covered by this award authority.
              (a) Failure to Give Required Notice of a Release of a Reportable Quantity of a Hazardous Substance, 42 U.S.C. 9603(a);
              (b) Destruction or Concealment of Records Required under CERCLA to have been Retained, 42 U.S.C. 9603(d).
            
          
          
            Subpart B—Eligibility To File a Claim for Award and Determination of Eligibility and Amount of Award
            
              § 303.20
              Eligibility to file a claim for award.
              (a) Any individual, except law enforcement officers and persons convicted in the case giving rise to the award claim and any persons identified in § 303.20(b) shall be eligible to file a claim for an award as provided for in § 303.33 of this subpart.
              (b) No person who was an employee of or contractor for the United States Environmental Protection Agency at the time he or she came into possession of the information disclosed to other Agency officials (or is so employed at the time of disclosure), which information constitutes in whole or part the basis for an award claim, shall be eligible to file a claim for an award.
              (c) To be eligible for an award, the informant must disclose the identity of person(s) [or other pertinent information that leads to the expeditious disclosure of the identity of said person(s)] criminally culpable for the violations set forth in § 303.12 of subpart A. Disclosure of such pertinent information must be made to an employee, agent or representative of the United States Environmental Protection Agency.
            
            
              § 303.21
              Determination of eligibility and amount of award.

              The Agency's determinations as to eligibility and award amount shall constitute final Agency action as to either amount or eligibility. These determinations, consistent with the need to preserve from disclosure the identity of confidential informants (as noted in § 303.31) as well as to preserve from disclosure methods of Agency investigation, shall not be subject to administrative challenge by any person not making a claim to that award.
              
              
                Note:
                It is the Environmental Protection Agency's view that such determinations also would not be subject to judicial challenge by such person.
              
            
          
          
            Subpart C—Criteria for Payment of Award
            
              § 303.30
              Criteria for payment of award.
              Upon the filing of an eligible claim in accordance with the procedures as set forth in § 303.33, the Agency's Assistant Administrator for Enforcement and Compliance Monitoring, or his Deputy for Criminal Enforcement, in making the decision to grant an award, and if so, in what amount, shall consider all relevant criteria, giving such weight and importance to each separate criterion as appears warranted in his judgment alone. Relevant criteria include one or more of the following:
              (a) Whether the claimant's information constituted the initial, unsolicited notice to the Government of the violation;
              (b) Whether the Government would readily have obtained knowledge of the violation in a timely manner absent claimant's information;
              (c) Importance of the case, egregiousness of the violation, potential for or existence of environmental harm;
              (d) Concealment of a person criminally culpable or existence of an organized criminal conspiracy to conceal the offense(s) committed by the named defendant(s);
              (e) Willingness of the claimant to assist the Government's prosecution of the offense(s), which assistance includes providing further information and grand jury testimony, participating in trial preparation, and trial testimony if consistent with the limits on claimant identity disclosure as set forth in § 303.31.
              (f) Value of the claimant's assistance in comparison to that given by all other sources of information and evidence which led to arrest and conviction.
            
            
              § 303.31
              Assurance of claimant confidentiality.
              No person, except as authorized by the Agency's Office of Enforcement and Compliance Monitoring to have this knowledge, shall be given access to the identity of, or information that would lead to the identity of, a claimant who has requested anonymity prior to disclosing information to the Agency.
            
            
              § 303.32
              Pre-payment offers.
              Prior to the actual payment of an award, no employee of the United States Government, including any person purporting to act on behalf of the United States Environmental Protection Agency, is authorized by these regulations to make any promise, offer, or representation with respect to the Agency's grant of an award in exchange for information.
            
            
              § 303.33
              Filing a claim.
              (a) Any individual seeking an award under this regulation is required to file a claim for such an award with the Deputy Assistant Administrator for Criminal Enforcement not later than 45 days after the conviction of the person(s) involved in the prosecution in which the information was provided.
              (b) The claim submission must provide, at a minimum, a summary of the information provided, the date the information was provided, and the name and title of the person to whom the information was provided.
              (c) All claim submissions must be submitted to the Office of Criminal Enforcement Counsel (LE-134X), United States Environmental Protection Agency, 1200 Pennsylvania Ave., NW,Washington, DC 20460. The claim envelope should also specify whether the information was submitted under a request for anonymity and whether such request is still in effect. All such externally identified claims shall be handled in accordance with the Agency procedures for maintaining informant confidentiality, as referenced in § 303.31 of this subpart.
            
          
        
        
          
          Pt. 304
          PART 304—ARBITRATION PROCEDURES FOR SMALL SUPERFUND COST RECOVERY CLAIMS
          
            
              Subpart A—General
              Sec.
              304.10
              Purpose.
              304.11
              Scope and applicability.
              304.12
              Definitions.
            
            
              Subpart B—Jurisdiction of Arbitrator, Referral of Claims, and Appointment of Arbitrator
              304.20
              Jurisdiction of Arbitrator.
              304.21
              Referral of claims.
              304.22
              Appointment of Arbitrator.
              304.23
              Disclosure and challenge procedures.
              304.24
              Intervention and withdrawal.
              304.25
              
                Ex parte communication.
            
            
              Subpart C—Hearings Before the Arbitrator
              304.30
              Filing of pleadings.
              304.31
              Pre-hearing conference.
              304.32
              Arbitral hearing.
              304.33
              Arbitral decision and public comment.
            
            
              Subpart D—Other Provisions
              304.40
              Effect and enforcement of final decision.
              304.41
              Administrative fees, expenses, and Arbitrator's fee.
              304.42
              Miscellaneous provisions.
            
          
          
            Authority:
            42 U.S.C. 9607(a) and 9622(h)(2), Executive Order No. 12580, 52 FR 2923 (January 29, 1987).
          
          
            Source:
            54 FR 23179, May 30, 1989, unless otherwise noted.
          
          
            Subpart A—General
            
              § 304.10
              Purpose.
              This regulation establishes and governs procedures for the arbitration of EPA cost recovery claims arising under section 107(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. 9607(a), as amended by the Superfund Amendments and Reauthorization Act of 1986, Pub. L. 99-499, 100 Stat. 1613 (1986) (“CERCLA”), pursuant to the authority granted EPA by section 122(h)(2) of CERCLA, 42 U.S.C. 9622(h)(2), and Executive Order No. 12580, 52 FR 2923 (January 29, 1987).
            
            
              § 304.11
              Scope and applicability.
              The procedures established by this regulation govern the arbitration of EPA claims for recovery, under section 107(a) of CERCLA, 42 U.S.C. 9607(a), of response costs incurred at or in connection with a facility by the United States pursuant to section 104 of CERCLA, 42 U.S.C. 9604. The procedures are applicable when:
              (a) The total past and projected response costs for the facility concerned do not exceed $500,000, excluding interest; and
              (b) The Administrator and one or more PRPs have submitted a joint request for arbitration pursuant to § 304.21 of this part.
            
            
              § 304.12
              Definitions.
              Terms not defined in this section have the meaning given by section 101 of CERCLA, 42 U.S.C. 9601, or the National Oil and Hazardous Substances Pollution Contingency Plan, 40 CFR part 300. All time deadlines in this part are specified in calendar days and shall be computed in the manner described in Rule 6(a) of the Federal Rules of Civil Procedure.
              Except when otherwise specified, the following terms are defined for purposes of this part as follows:
              (a) CERCLA means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. 9601, et seq., as amended by the Superfund Amendments and Reauthorization Act of 1986, Pub. L. 99-499, 100 Stat. 1613 (1986).
              (b) Administrator means the EPA Administrator or his designee.
              (c) Arbitrator means the person appointed in accordance with § 304.22 of this part and governed by the provisions of this part.
              (d) Association means the organization offering arbitration services selected by EPA to conduct arbitrations pursuant to this part.
              (e) Claim means the amount sought by EPA as recovery of response costs incurred and to be incurred by the United States at a facility, which does not exceed $500,000, excluding interest.
              (f) Ex parte communication means any communication, written or oral, relating to the merits of the arbitral proceeding, between the Arbitrator and any interested person, which was not originally filed or stated in the administrative record of the proceeding. Such communication is not ex parte communication if all parties to the proceeding have received prior written notice of the proposed communication and have been given the opportunity to be present and to participate therein.
              (g) Interested person means the Administrator, any EPA employee, any party to the proceeding, any potentially responsible party associated with the facility concerned, any person who filed written comments in the proceeding, any participant or intervenor in the proceeding, all officers, directors, employees, consultants, and agents of any party, and any attorney of record for any of the foregoing persons.
              (h) National Contingency Plan or NCP means the National Oil and Hazardous Substances Pollution Contingency Plan, developed under section 311(c)(2) of the Federal Water Pollution Control Act, 33 U.S.C. 1251, et seq., as amended, revised periodically pursuant to section 105 of CERCLA, 42 U.S.C. 9605, and published at 40 CFR part 300.
              (i) National Panel of Environmental Arbitrators or Panel means a panel of environmental arbitrators selected and maintained by the Association to arbitrate cost recovery claims under this part.
              (j) Participating PRP is any potentially responsible party who has agreed, pursuant to § 304.21 of this part, to submit one or more issues arising in an EPA claim for resolution pursuant to the procedures established by this part.
              (k) Party means EPA and any person who has agreed, pursuant to § 304.21 of this part, to submit one or more issues arising in an EPA claim for resolution pursuant to the procedures established by this part, and any person who has been granted leave to intervene pursuant to § 304.24(a) of this part.
              (l) Persons means an individual, firm, corporation, association, partnership, consortium, joint venture, commercial entity, United States Government, State, municipality, commission, political subdivision of a State, or any interstate body.
              (m) Potentially responsible party or PRP means any person who may be liable pursuant to section 107(a) of CERCLA, 42 U.S.C. 9607(a), for response costs incurred and to be incurred by the United States not inconsistent with NCP.
              (n) Response action means remove, removal, remedy and remedial action, as those terms are defined by section 101 of CERCLA, 42 U.S.C. 9601, including enforcement activities related thereto.
              (o) Response costs means all costs of removal or remedial action incurred and to be incurred by the United States at a facility pursuant to section 104 of CERCLA, 42 U.S.C. 9604, including, but not limited to, all costs of investigation and information gathering, planning and implementing a response action, administration, enforcement, litigation, interest and indirect costs.
            
          
          
            Subpart B—Jurisdiction of Arbitrator, Referral of Claims, and Appointment of Arbitrator
            
              § 304.20
              Jurisdiction of Arbitrator.
              (a) In accordance with the procedures established by this part, the Arbitrator is authorized to arbitrate one or more issues arising in an EPA claim when:
              (1) The total past and projected response costs for the facility concerned do not exceed $500,000, excluding interest; and
              (2) The Administrator and one or more PRPs have submitted a joint request for arbitration pursuant to § 304.21 of this part.
              (b)(1) If the total past and projected response costs for the facility concerned increase to a dollar amount in excess of $500,000, excluding interest, prior to the rendering of the final decision pursuant to § 304.33 of this part, the parties may mutually agree to continue the proceeding as non-binding arbitration pursuant to the procedures established by this part, except that §§ 304.33(e) and 304.40 of this part shall not apply.

              (2) If all of the parties agree to continue the proceeding as non-binding arbitration, the proposed decision rendered by the Arbitrator pursuant to § 304.33 of this part shall not be binding upon the parties, unless all of the parties agree to adopt the proposed decision as an administrative settlement pursuant to section 122(h)(1) of CERCLA, 42 U.S.C. 9622(h)(1). Any administrative settlement agreed upon in this manner shall be subject to the prior written approval of the Attorney General (or his designee) pursuant to section 122(h)(1) of CERCLA and shall be subject to public comment pursuant to section 122(i) of CERCLA, 42 U.S.C. 9622(i).
              (3) If the parties do not agree to continue the proceeding as non-binding arbitration, or if the administrative settlement agreed upon is not approved by the Attorney General (or his designee), or if EPA withdraws or withholds consent from the administrative settlement as a result of public comment, EPA shall withdraw from the proceeding and the Association shall assess or refund, as appropriate, any administrative fees, expenses, or Arbitrator's fees.
              (c) The Arbitrator's authority, as defined by paragraphs (d) and (e) of this section, to determine issues arising in EPA's claim is limited only to the issues submitted for resolution by the parties in the joint request for arbitration pursuant to § 304.21 of this part. Any issues arising in EPA's claim that are not submitted for resolution shall be deemed to be not in dispute and shall not be raised in any action seeking enforcement of the decision for the purpose of overturning or otherwise challenging the final decision, except as provided in § 304.40(c) of this part.
              (d)(1) If the issue of liability of any participating PRP has been submitted for resolution, the Arbitrator shall determine whether the participating PRP is liable pursuant to section 107(a) of CERCLA, 42 U.S.C. 9607(a), subject only to the defenses specifically enumerated in section 107(b) of CERCLA, 42 U.S.C. 9607(b).
              (2) If the issue of the dollar amount of response costs recoverable by EPA has been submitted for resolution, the Arbitrator shall determine, pursuant to paragraph (e) of this section, the dollar amount of response costs recoverable by EPA pursuant to section 107(a) of CERCLA, 42 U.S.C. 9607(a), and shall award the total amount of such costs to EPA.
              (3) Unless the Arbitrator finds that the actual or threatened harm at the facility is divisible, any participating PRP whom the Arbitrator determines to be liable shall be jointly and severally liable for the total amount of response costs awarded to EPA. If the Arbitrator finds that the actual or threatened harm is divisible, the Arbitrator shall allocate liability for payment of EPA's award among the participating PRPs based on the portion of the actual or threatened harm attributable to each participating PRP.
              (4) Notwithstanding the indivisibility of the actual or threatened harm, and without waiving the general applicability of the joint and several liability standard, as an alternative to paragraph (d)(3) of this section, the parties may request the Arbitrator to allocate responsibility for payment of response costs awarded to EPA among the participating PRPs whom the Arbitrator determines to be liable. Any such request shall be made in the joint request for arbitration pursuant to § 304.21 of this part. If such a request is made, the provisions of paragraphs (d)(4)(i), (d)(4)(ii), and (d)(4)(iii) of this section shall apply.
              (i) The joint request for arbitration may specify the factors to be applied by the arbitrator when allocating among the participating PRPs responsibility for payment of the response costs awarded to EPA. If the joint request does not specify such factors, the Arbitrator shall base the allocation on such factors as the arbitrator considers relevant, in his or her sole discretion, such as volume, toxicity, and mobility of the hazardous substances contributed to the facility by each participating PRP, ability to pay, and inequities and aggravating factors.
              (ii) The joint request for arbitration may specify that the Arbitrator may allocate among the participating PRPs less than all response costs awarded to EPA. If this is not specified, the Arbitrator shall allocate among the participating PRPs 100% of the response costs awarded to EPA.

              (iii) The burden of establishing the appropriate allocation of responsibility for payment of the response costs awarded to EPA shall rest entirely with the participating PRPs.
              (5) The parties may request that the Arbitrator perform an allocation even if the issue of the liability of the participating PRPs is not submitted for resolution in the joint request for arbitration. Such a request for allocation shall be made in the joint request for arbitration pursuant to § 304.21 of this part. If such a request is made, the provisions of paragraphs (d)(4)(i), (d)(4)(ii), and (d)(4)(iii) of this section shall apply.
              (e)(1) If any issue concerning the adequacy of EPA's response action has been submitted for resolution or arises during the Arbitrator's determination of the dollar amount of response costs recoverable by EPA, the Arbitrator shall uphold EPA's selection of the response action, unless any participating PRP can establish that the selection was inconsistent with the NCP. The Arbitrator's review of the adequacy of any response action taken by EPA shall be based upon the documents which formed the basis for the selection of the response action.
              (2) If the Arbitrator upholds EPA's selection of the response action in full, the Arbitrator shall award EPA all response costs incurred and to be incurred in connection with the response action, unless any participating PRP can establish that all or part of such costs were:
              (i) Not actually incurred or to be incurred; or
              (ii) Not actually incurred or to be incurred in connection with the response action; or
              (iii) Clearly excessive, taking into account the circumstances of the response action and relative to acceptable government procurement and contracting practices in light of the circumstances of the response action.
              (3) If the Arbitrator upholds EPA's selection of the response action only in part, the Arbitrator shall award EPA only those response costs incurred and to be incurred in connection with the portions of the response action that were upheld, unless any participating PRP can establish that all or part of such response costs were:
              (i) Not actually incurred or to be incurred; or
              (ii) Not actually incurred or to be incurred in connection with the portions of the response action that were upheld; or
              (iii) Clearly excessive, taking into account the circumstances of the response action and relative to acceptable government procurement and contracting practices in light of the circumstances of the response action.
              (4) The standard of review to be applied by the Arbitrator under paragraphs (e)(1), (e)(2), and (e)(3) of this section is arbitrary and capricious or otherwise not in accordance with law.
              (5) In reviewing any procedural errors alleged by any party, the Arbitrator may disallow response costs only if the errors were so serious and related to matters of such central relevance that the response action would have been significantly changed had such errors not been made.
            
            
              § 304.21
              Referral of claims.
              (a) If EPA believes that a claim is an appropriate candidate for arbitration, EPA will notify all identified PRPs for the facility concerned and provide such PRPs with an opportunity to discuss referral of one or more issues arising in the claim for resolution pursuant to the procedures established by this part. Alternatively, one or more PRPs at a facility may propose to EPA use of arbitration, after receipt of a demand by EPA for payment of a claim, but prior to commencement of civil litigation of the claim. Where practicable, before an agreement to refer a claim for arbitration is made final under this alternative, either the PRPs or EPA shall notify the other PRPs at the facility of the potential use of arbitration.
              (b)(1) The Administrator and one or more PRPs associated with a facility may submit to the Association a joint request for arbitration of one or more issues arising in an EPA claim concerning the facility. The joint request shall be signed by all of the parties and shall include:
              (i) A brief description of the facility, the EPA response action taken at the facility, the EPA claim, and the parties;

              (ii) A statement of the issues arising in the claim that are being submitted by the parties for resolution by arbitration;
              (iii) A statement that the parties consent to resolution of the issues jointly submitted pursuant to the procedures established by this part by an Arbitrator appointed pursuant to § 304.22 of this part;
              (iv) A statement that the parties agree to be bound by the final decision on all issues jointly submitted by the parties for resolution and to pay any award made in the final decision, subject to the right to challenge the final decision solely on the grounds and in the manner prescribed by § 304.40(c) of this part;
              (v) A statement that the parties agree that the award made in the final decision may be enforced pursuant to § 304.40(c) of this part;
              (vi) A statement that the parties agree that the final decision shall be binding only with respect to the response costs at issue in the claim submitted for arbitration;
              (vii) A statement that the parties agree that the statute of limitations governing the EPA claim submitted shall be extended for a time period equal to the number of days from the date the joint request for arbitration is submitted to the Association to the date of resolution of any enforcement action relating to the final decision; and
              (viii) A statement that each signatory to the joint request is authorized to enter into the arbitration and to bind legally the party represented by him or her to the terms of the joint request.
              (2) The joint request shall also include the name, address and telephone number of each party, and, if a party is represented by an attorney, the attorney's name, address and telephone number. A party changing any of this information must promptly communicate the change in writing to the Association and all other parties. A party who fails to furnish such information or any changes thereto is deemed to have waived his or her right to notice and service under this part until such time as the party furnishes the missing information.
              (c) Any party may move to modify the joint request for arbitration to include one or more additional issues arising in the referred claim. To be effective, any such modification must be signed by the Arbitrator and all other parties. The joint request for arbitration may also be modified to add one or more additional parties, if such intervention is permitted by § 304.24(a) of this part. To be effective, any such modification must be signed by the Arbitrator, the intervening party or parties, and all other parties.
              (d) The statute of limitations governing the EPA claim submitted for arbitration shall be extended for a time period equal to the number of days from the date the joint request for arbitration is submitted to the Association to the date of resolution of any enforcement action relating to the final decision.
              (e) Prior to the selection of the Association, the Administrator and one or more PRPs associated with a facility may agree to submit one or more issues arising in an EPA claim for resolution by arbitration. Any such agreement shall be contained in a joint request for arbitration which meets all requirements of paragraph (b) of this section. In any such arbitration, the arbitrator shall be selected pursuant to § 304.22(e) of this part, and payment of all costs associated with the arbitration shall be made pursuant to § 304.41(e) of this part. Arbitrations agreed upon pursuant to this paragraph shall be governed by the procedures established by this part, except for those procedures which pertain specifically to the duties of the Association. All duties of the Association shall be performed in a manner agreed upon by all of the parties.
            
            
              § 304.22
              Appointment of Arbitrator.
              (a) The Association shall establish and maintain a National Panel of Environmental Arbitrators.

              (b) Within ten days of the filing of the joint request for arbitration, the Association shall identify and submit simultaneously to all parties an indentical list of ten persons chosen from the National Panel of Environmental Arbitrators, whom the Association believes will not be subject to disqualification because of circumstances likely to affect impartiality pursuant to § 304.23 of this part. Each party shall have ten days from the date of receipt of the list to identify any persons objected to, to rank the remaining persons in the order of preference, and to return the list to the Association. If a party does not return the list within the time specified, all persons on the list are deemed acceptable to that party. From among the persons whom the parties have indicated as acceptable, and, in accordance with the designated order of mutual preference, if any, the Association shall invite an Arbitrator to serve. If the parties fail to mutually agree upon any of the persons named, or if the invited Arbitrator is unable to serve, or if for any other reason the appointment cannot be made from the submitted lists, the Association shall make the appointment from among the other members of the Panel. In no event shall appointment of the Arbitrator by the Association take longer than thirty days from the filing of the joint request for arbitration.
              (c) Within seven days of the appointment of the Arbitrator, the Association shall mail to each of the parties notice of the identity of the Arbitrator and the date of the appointment, together with a copy of these rules. The Arbitrator shall, within five days of his or her appointment, file a signed acceptance of the case with the Association. The Association shall, within seven days of receipt of the Arbitrator's acceptance, mail notice of such acceptance to the parties.
              (d) If any appointed Arbitrator should resign, die, withdraw, be disqualified or otherwise be unable to perform the duties of the office, the Association may, on satisfactory proof, declare the office vacant. Vacancies shall be filled in accordance with the applicable provisions of this section, and the matter shall be resumed.

              (e) If the Administrator and one or more PRPs associated with a facility enter into a joint request for arbitration prior to the selection of the Association (see § 304.21(e) of this part), the Administrator and the participating PRPs shall reach mutual agreement upon the selection and appointment of an Arbitrator on a case-by-case basis, and the Administrator shall obtain the services of that person using appropriate procurement procedures. Any person appointed as an Arbitrator pursuant to this paragraph shall make disclosures to the parties pursuant to § 304.23 of this part, shall resolve the issues submitted for resolution pursuant to the jurisdiction and authority granted to the Arbitrator in § 304.20 of this part, and shall otherwise conduct the arbitral proceeding pursuant to the procedures established by this part.
            
            
              § 304.23
              Disclosure and challenge procedures.
              (a) A person appointed as an Arbitrator under § 304.22 of this part shall, within five days of receipt of his or her notice of appointment, disclose to the Association any circumstances likely to affect impartiality, including any bias or any financial or personal interest in the result of the arbitration, or any past or present relationship with the parties or their counsel, or any past or present relationship with any PRP to which the claim may relate.
              (b) Upon receipt of such information from an appointed Arbitrator or other source, the Association shall, within two days of receipt, communicate such information to the parties. Such communication may be made orally or in writing, but if made orally, shall be confirmed in writing.
              (c) If any party wishes to request disqualification of an Arbitrator, such party shall notify the Association and the other parties of such request and the basis therefor within seven days of receipt of the information on which such request is based.
              (d) The Association shall make a determination on any request for disqualification of an Arbitrator within seven days after the Association receives any such request, and shall notify the parties in writing of such determination. This determination shall be within the sole discretion of the Association, and its decision shall be final.
            
            
              § 304.24
              Intervention and withdrawal.

              (a)(1) No later than thirty days prior to the pre-hearing conference (see § 304.31 of this part), any PRP associated with the facility which is the subject of the referred claim may move to intervene in the arbitral proceeding for the purpose of having one or more issues relating to his or her responsibility for payment of the referred claim resolved.
              (2) If the Arbitrator has been appointed, a motion to intervene shall be filed with the Arbitrator and a copy shall be served upon all parties. If the Arbitrator has not yet been appointed, a motion to intervene shall be submitted to the Association and a copy shall be served upon all parties.
              (3) Any such motion to intervene may be granted only upon the written approval of the Arbitrator and all of the parties in the form of a modification to the joint request for arbitration pursuant to § 304.21(c) of this part. by signing such a modification, the intervening party consents to be bound by the terms of the joint request for arbitration submitted pursuant to § 304.21(b) of this part and any modifications previously made thereto pursuant to § 304.21(c) of this part, and consents to be bound by such revisions to the time limits for the filing of pleadings as the Arbitrator may make to prevent delaying the pre-hearing conference.

              (b) Any party may move to withdraw from the arbitral proceeding within thirty days after receipt of the notice of appointment of the Arbitrator (see § 304.22 of this part). The Arbitrator may approve such withdrawal, without prejudice to the moving party, and shall assess such administrative fees and expenses (see § 304.41 of this part) against the withdrawing party as the Arbitrator deems appropriate. No party may withdraw from the arbitral proceedings after this thirty-day period, except that EPA may withdraw from the proceeding in accordance with § 304.20(b)(3) or § 304.33(e) of this part.
            
            
              § 304.25
              
                Ex parte communication.

              (a) No interested person shall make or knowingly cause to be made to the Arbitrator an ex parte communication.

              (b) The Arbitrator shall not make or knowingly cause to be made to any interested person an ex parte communication.

              (c) The Association may remove the Arbitrator in any proceeding in which it is demonstrated to the Association's satisfaction that the Arbitrator has engaged in prohibited ex parte communication to the prejudice of any party. If the Arbitrator is removed, the procedures in § 304.22(d) of this part shall apply.
              (d) Whenever an ex parte communication in violation of this section is received by or made known to the Arbitrator, the Arbitrator shall immediately notify in writing all parties to the proceeding of the circumstances and substance of the communication and may require the party who made the communication or caused the communication to be made, or the party whose representative made the communication or caused the communication to be made, to show cause why that party's arguments or claim should not be denied, disregarded, or otherwise adversely affected on account of such violation.
              (e) The prohibitions of this section apply upon appointment of the Arbitrator and terminate on the date of the final decision.
            
          
          
            Subpart C—Hearings Before the Arbitrator
            
              § 304.30
              Filing of pleadings.
              (a) Discovery shall be in accordance with this section and § 304.31 of this part.

              (b) Within thirty days after receipt of the notice of appointment of the Arbitrator (see § 304.22 of this part), EPA shall submit to the Arbitrator two copies of a written statement and shall serve a copy of the written statement upon all other parties. The written statement shall in all cases include the information requested in paragraphs (b)(1), (b)(6), and (b)(7) of this section, shall include the information requested in paragraph (b)(2) of this section if the issue of liability of any participating PRP has been submitted for resolution, shall include the information requested in paragraph (b)(3) of this section if any issue concerning the adequacy of EPA's response action has been submitted for resolution or may arise during the Arbitrator's determination of the dollar amount of response costs recoverable by EPA, shall include the information requested in paragraph (b)(4) of this section if the issue of the dollar amount of response costs recoverable by EPA has been submitted for resolution, and shall include the information requested in paragraph (b)(5) of this section if any issue concerning allocation of liability for payment of EPA's award has been submitted for resolution.
              (1) A statement of facts, including a description of the facility, the EPA response action taken at the facility, the response costs incurred and to be incurred by the United States in connection with the response action taken at the facility, and the parties;
              (2) A description of the evidence in support of the following four elements of liability of the participating PRP(s) whose liability pursuant to section 107(a) of CERCLA, 42 U.S.C. 9607(a), is at issue, and any supporting documentation therefor:

              (i) The site at which EPA's response action was taken is a facility as defined by section 101(9) of CERCLA, 42 U.S.C. 9601(9);
              (ii) There was a release or threat of release within the meaning of sections 101(22) and 104(a) of CERCLA, 42 U.S.C. 9601(22) and 9604(a), of a hazardous substance as defined by section 101(14) of CERCLA, 42 U.S.C 9601(14), at the facility at which EPA's response action was taken;

              (iii) The release or threat of release caused the United States to incur response costs as defined in § 304.12(o) of this part; and
              (iv) The participating PRP is in one of the categories of liable parties in section 107(a) of CERCLA, 42 U.S.C. 9607(a);
              (3) An index of any documents which formed the basis for the selection of the response action taken at the facility (all indexed documents shall be made available to any participating PRP);
              (4) A summary, broken down by category, of all response costs incurred and to be incurred by the United States in connection with the response action taken by EPA at the facility (supporting documentation for the summary shall be made available to any participating PRP pursuant to the procedures described in Rule 1006 of the Federal Rules of Evidence);
              (5) To the extent such information is available, the names and addresses of all identified PRPs for the facility, the volume and nature of the substances contributed to the facility by each identified PRP, and a ranking by volume of the substances contributed to the facility;
              (6) A recommended location for the pre-hearing conference and the arbitral hearing; and
              (7) Any other statement or documentation that EPA deems necessary to support its claim.
              (c) Within thirty days after receipt of EPA's written statement, each participating PRP shall submit to the Arbitrator two copies of an answer and shall serve a copy of the answer upon all other parties. The answer shall in all cases include the information requested in paragraphs (c)(1), (c)(6), and (c)(7) of this section, shall include the information requested in paragraph (c)(2) of this section if the issue of the liability of the answering participating PRP has been submitted for resolution, shall include the information requested in paragraph (c)(3) of this section if any issue concerning the adequacy of EPA's response action has been submitted for resolution or may arise during the Arbitrator's determination of the dollar amount of response costs recoverable by EPA, shall include the information requested in paragraph (c)(4) of this section if the issue of the dollar amount of response costs recoverable by EPA has been submitted for resolution, and shall include the information requested in paragraph (c)(5) of this section if any issue concerning the allocation of responsibility for payment of EPA's award has been submitted for resolution:
              (1) Any objections to the statement of facts in EPA's written statement, and, if so, a counterstatement of facts;

              (2) Any objections to EPA's position on the liability of the answering participating PRP pursuant to section 107(a) of CERCLA, 42 U.S.C. 9607(a), a description of the evidence in support of the defenses to liability of the answering participating PRP which are specifically enumerated in section 107(b) of CERCLA, 42 U.S.C. 9607(b) (i.e., that the release or threat of release of a hazardous substance at the facility was caused solely by an act of God, an act of war, an act or omission of an unrelated third party, or any combination thereof), and any supporting documentation thereof;
              (3) Any objections to the response action taken by EPA at the facility based upon any documents which formed the basis for the selection of the response action;
              (4) Any objections to EPA's summary and supporting documentation for all response costs incurred and to be incurred by the United States in connection with the response action taken by EPA at the facility;
              (5) Any documentation which the participating PRP deems relevant to the allocation of responsibility for payment of EPA's award.
              (6) A recommended location for the pre-hearing conference and the arbitral hearing; and
              (7) Any other statement or documentation that the participating PRP deems necessary to support its claim.
              (d) EPA may file a response to any participating PRP's answer within twenty days of receipt of such answer. Two copies of any such response shall be served upon the Arbitrator, and a copy of any such response shall be served upon all parties.
              (e) If EPA files a response, any participating PRP may file a reply thereto within ten days after receipt of such response. Two copies of any such reply shall be served upon the Arbitrator, and a copy of any such reply shall be served upon all parties.
            
            
              § 304.31
              Pre-hearing conference.

              (a) The Arbitrator and the parties shall exchange witness lists (with a brief summary of the testimony of each witness) and any exhibits or documents that the parties have not submitted in their pleadings pursuant to § 304.30 of this part, within 110 days after the appointment of the Arbitrator (see § 304.22 of this part) or within 10 days prior to the pre-hearing conference, whichever is earlier.
              (b) The Arbitrator shall select the location, date, and time for the pre-hearing conference, giving due consideration to any recommendations by the parties.

              (c) The pre-hearing conference shall be held within one hundred twenty days after the appointment of the Arbitrator (see § 304.22 of this part).
              (d) The Arbitrator shall mail to each party notice of the pre-hearing conference not later than twenty days in advance of such conference, unless the parties by mutual agreement waive such notice.
              (e) Any party may be represented by counsel at the pre-hearing conference. A party who intends to be so represented shall notify the other parties and the Arbitrator of the name, address and telephone number of counsel at least three days prior to the date set for the pre-hearing conference. When an attorney has initiated the arbitration by signing the joint request for arbitration on behalf of a party, or when an attorney has filed a pleading on behalf of a party, such notice is deemed to have been given.
              (f) The pre-hearing conference may proceed in the absence of any party who, after due notice, fails to appear.
              (g)(1) At the pre-hearing conference, the Arbitrator and the parties shall exchange witness statements, a stipulation of uncontested facts, a statement of disputed issues, and any other documents, including written direct testimony, that will assist in prompt resolution of the dispute and avoid unnecessary proof.
              (2) The Arbitrator and the parties shall consider the settlement of all or part of the claim. The Arbitrator may encourage further settlement discussions among the parties. Any settlement reached may be set forth in a proposed decision in accordance with § 304.33 of this part. If such a settlement is not set forth in a proposed decision, the settlement shall be treated as an administrative settlement pursuant to section 122(h)(1) of CERCLA, 42 U.S.C. 9622(h)(1), and shall be subject to public comment pursuant to section 122(i) of CERCLA, 42 U.S.C. 9622(i).
            
            
              § 304.32
              Arbitral hearing.
              (a) The Arbitrator may, in his sole discretion, schedule a hearing with the parties on one or more of the disputed issues identified in the statement of disputed issues pursuant to § 304.31(g)(1) of this part.

              (b) The Arbitrator shall select the location, date, and time for the arbitral hearing, giving due consideration to any recommendations by the parties.

              (c) The hearing shall commence within forty-five days after the pre-hearing conference (see § 304.31 of this part). The Arbitrator may, upon a showing by the parties that settlement is likely, extend the date for the hearing for up to thirty additional days, if further settlement discussions have been held pursuant to § 304.31(g)(2) of this part.
              (d) The Arbitrator shall mail to each party notice of the hearing not later than twenty days in advance of the hearing, unless the parties by mutual agreement waive such notice. Such notice shall include a statement of the disputed issues to be addressed at the hearing. The Arbitrator need not mail a second notice to the parties if the date for the hearing is extended pursuant to paragraph (c) of this section.
              (e) Any party may be represented by counsel at the hearing. A party who intends to be so represented shall notify the other parties and the Arbitrator of the name, address and telephone number of counsel at least three days prior to the date set for the hearing. When an attorney has initiated the arbitration by signing the joint request on behalf of a party, or when an attorney has filed a pleading on behalf of a party, or when notice has been given pursuant to § 304.31(e) of this part, such notice is deemed to have been given.
              (f) The Arbitrator shall make the necessary arrangements for the making of a true and accurate record of the arbitral hearing.
              (g) The Arbitrator shall make the necessary arrangements for the services of an interpreter upon the request of one or more of the parties.
              (h) The Arbitrator may take adjournments upon the request of any party or upon the Arbitrator's own initiative and shall take such adjournment when all of the parties agree thereto.
              (i) The Arbitrator shall administer oaths to all witnesses before they testify at the arbitral hearing.
              (j)(1) A hearing shall be opened by the recording of the location, date, and time of the hearing, the presence of the Arbitrator and the parties, and counsel if any, and by the Arbitrator's acknowledgment for the record of all pleadings and all other documents that have been filed by the parties.
              (2) The hearing shall be conducted in accordance with the Arbitrator's jurisdiction as defined by § 304.20 of this part.
              (3) The Arbitrator may, at any time, require oral statements clarifying the issues to be addressed at the hearing.
              (4) The Arbitrator may require the parties to present witnesses for questioning by the Arbitrator and for direct and cross-examination by the parties on any of the disputed issues, except for any disputed issues concerning the selection or adequacy of the response action, which shall be governed by paragraph (j)(6) of this section.
              (5) The Arbitrator shall define the scope of oral testimony. A party may present oral direct testimony only upon a showing of good cause why such testimony could not have been submitted in written form, or upon consent of all of the parties.
              (6) Notwithstanding §§ 304.20(e)(1) and 304.20(e)(4) of this part, the Arbitrator may permit any party to supplement the documents which formed the basis for the selection of the response action (with additional documents, affidavits, or oral testimony), if any party demonstrates that supplementation is appropriate based upon applicable principles of administrative law.
              (k)(1) Except as provided in paragraph (j)(6) of this section, exhibits and other documentary evidence not included in a party's pleadings, not exchanged prior to the pre-hearing conference pursuant to § 304.31(a) of this part, or not exchanged at the pre-hearing conference pursuant to § 304.31(g)(1) of this part, may be introduced at the hearing only upon a showing of good cause by the moving party or upon consent of all of the parties.
              (2) Except as provided in paragraph (j)(6) of this section, witnesses not identified in a party's witness list may be presented at the hearing only upon a showing of good cause by the moving party or upon consent of all of the parties.

              (3) The Arbitrator shall be the judge of the relevance and materiality of the evidence offered during the proceeding and of the applicability of legal privileges. Conformity to legal rules of evidence shall not be required.

              (4) The Arbitrator may make such orders as may be necessary for in camera consideration of evidence for reasons of business confidentiality as defined by 40 CFR 2.201(e) and as consistent with section 104(e)(7) of CERCLA, 42 U.S.C. 9604(e)(7).
              (l) The hearing may proceed in the absence of any party who, after due notice, fails to appear or fails to obtain an adjournment. If a party, after due notice, fails to appear or fails to obtain an adjournment, such party will be deemed to have waived the right to be present at the hearing.
              (m) After all disputed issues have been heard by the Arbitrator, the Arbitrator may permit the parties to make closing statements, after which the Arbitrator shall declare the hearing closed.
              (n) The hearing shall be completed within two weeks, unless the Arbitrator extends the hearing for good cause.
              (o) The Arbitrator may permit the parties to submit proposed findings of fact, rulings, or orders within ten days after receipt of the hearing transcript or such longer time upon a finding of good cause.
              (p) The parties may provide, by written agreement, for the waiver of the hearing.
            
            
              § 304.33
              Arbitral decision and public comment.
              (a) The Arbitrator shall render a proposed decision within forty-five days after the hearing is closed, or within forty-five days after the pre-hearing conference if no hearing is held, unless the parties have settled the dispute prior to the rendering of the proposed decision.
              (b)(1) The proposed decision shall be in writing and shall be signed by the Arbitrator. It shall be limited in accordance with the Arbitrator's jurisdiction as defined by § 304.20 of this part, and shall, if such issues have been jointly submitted by the parties for resolution, contain the Arbitrator's determination of:
              (i) Which participating PRPs, if any, are liable pursuant to section 107(a) of CERCLA, 42 U.S.C. 9607(a);
              (ii) The dollar amount of response costs, if any, to be awarded to EPA; and
              (iii) The allocation of responsibility for payment of EPA's award, if any, among the participating PRPs.

              (2) The proposed decision shall also assess arbitration fees and expenses (see § 304.41 of this part) in favor of any party, or combination of parties, and, in the event any administrative fees or expenses are due the Association, in favor of the Association.
              (c) If the parties settle their dispute during the course of the proceeding, the Arbitrator may, upon the parties' request, set forth in the terms of the agreed settlement in a proposed decision. Except as provided in § 304.20(b) of this part, a proposed decision which embodies an agreed settlement shall be subject to all applicable provisions of this part, including, but not limited to, paragraph (e) of this section and § 304.40 of this part.
              (d) The parties shall accept as legal delivery of the proposed decision the placing in the United States mail of a true copy of the proposed decision, sent by certified mail, return receipt requested, addressed to each party's last known address or each party's attorney's last known address, or by personal service.

              (e)(1) Pursuant to section 122(i) of CERCLA, 42 U.S.C. 9622(i), notice of the proposed decision shall be published promptly by EPA in the Federal Register. Such notice shall include the name and location of the facility concerned, the names of the parties to the proceeding, and a brief summary of the proposed decision, and shall provide persons who are not parties to the proceeding a thirty-day period in which to file written comments relating to the proposed decision. Any filed comments shall be made available to the participating PRPs and to the public. The participating PRPs shall have ten days from the close of the public comment period in which to submit to EPA in writing their views on the merits of any comments filed. EPA shall consider any comments filed, and shall, within thirty days after the close of the ten-day period during which the participating PRPs may submit their views on any comments filed, provide written notice to the Arbitrator and the participating PRPs. The written notice shall be made available to the public and shall include:
              (i) A summary of any comments filed;
              (ii) Responses to any comments filed;
              (iii) A discussion of whether any comments filed disclose to EPA facts or considerations which indicate the proposed decision is inappropriate, improper or inadequate; and
              (iv) EPA's determination as to whether modification of the proposed decision or withdrawal from the arbitral proceeding is necessary based upon such comments.

              (2) If EPA's written notice does not state that modification or withdrawal is necessary based upon public comments, then the proposed decision shall become final thirty days after the date of issuance of EPA's written notice. If EPA's written notice states that modification or withdrawal is necessary, the parties shall have thirty days from the date of issuance of EPA's written notice to modify the proposed decision so that it is no longer inappropriate, improper or inadequate and to set forth the proposed decision, as modified, in an agreed settlement. If an agreed settlement is reached, such agreed settlement shall be the final decision. If the parties do not modify the proposed decision in an agreed settlement within thirty days, the proposed decision shall be null and void and of no legal effect, EPA shall withdraw from the proceeding, and the Arbitrator shall assess such administrative fees and expenses (see § 304.41 of this part) against the parties as the Arbitrator deems appropriate.
              (f) Payment of EPA's award, if any, and any fees or expenses due pursuant to the final decision, shall be made within thirty days after the date of the final decision.
              (g) The Arbitrator shall, upon written request of any party, furnish to such party certified facsimiles of all papers in the Arbitrator's possession that may be required in judicial proceedings relating to the arbitration pursuant to § 304.40 of this part.
            
          
          
            Subpart D—Other Provisions
            
              § 304.40
              Effect and enforcement of final decision.
              (a) Pursuant to section 122(h)(4) of CERCLA, 42 U.S.C. 9622(h)(4), any participating PRP who has resolved his or her liability for an EPA claim through a final decision reached pursuant to the procedures established by this part shall not be liable for claims for contributions regarding matters addressed by the final decision.
              (b) The final decision shall be binding and conclusive upon the parties as to issues that were jointly submitted by the parties for resolution and addressed in the decision.
              (c)(1) If any award made in the final decision is not paid within the time required by § 304.33(f) of this part, the final decision may be enforced as a settlement under section 122(h) of CERCLA, 42 U.S.C. 9622(h), by the Attorney General on behalf of EPA in any appropriate Federal district court pursuant to section 122(h)(3) of CERCLA, 42 U.S.C. 9622(h)(3). Pursuant to section 122(h)(3) of CERCLA, the terms of the final decision shall not be subject to review in any such action.
              (2) In any such enforcement action initiated by the United States, the final decision may be challenged by any party if:
              (i) It was achieved through fraud, misconduct, or partiality on the part of the Arbitrator;
              (ii) It was achieved through fraud or misconduct by one of the parties affecting the result;
              (iii) The Arbitrator exceeded his or her jurisdiction under § 304.20 of this part or failed to decide the claim within the bounds of his or her authority under this part; or
              (iv) It violates public policy.

              (3) Except as necessary to show such fraud, misconduct, partiality, excess of jurisdiction or authority, or violation of public policy, in any such enforcement action, a party may not raise, for the purpose of overturning or otherwise challenging the final decision, issues arising in the claim that were not submitted for resolution by arbitration.
              
              (d) Except as provided in paragraph (c) of this section, and except as necessary for a participating PRP to defend against an action seeking contribution for matters addressed by the final decision, no final decision shall be admissible as evidence of any issue of fact or law in any proceeding brought under any provision of CERCLA or any other provision of law.
              (e) Neither the initiation of an arbitral proceeding nor the rendering of a final decision on an EPA claim shall preclude or otherwise affect the ability of the United States, including EPA, to:
              (1) Seek injunctive relief against any participating PRP for further response action at the facility concerned pursuant to CERCLA or any other applicable statute, regulation or legal theory; or
              (2) Take further response action at the facility concerned pursuant to CERCLA or any other applicable statute, regulation or legal theory; or
              (3) Seek reimbursement from any participating PRP for any costs not the subject of the arbitral proceeding pursuant to CERCLA or any other applicable statute, regulation or legal theory; or
              (4) Seek any relief for any violation of criminal law from any participating PRP; or
              (5) Seek damages for injury to, destruction of, or loss of natural resources from any participating PRP; or
              (6) Seek any relief, civil or criminal, from any person not a party to the arbitral proceeding under CERCLA or any other applicable statute, regulation or legal theory.
            
            
              § 304.41
              Administrative fees, expenses, and Arbitrator's fee.
              (a) The Association shall prescribe an Administrative Fee Schedule and a Refund Schedule, which shall be subject to the approval of EPA. The schedule in effect at the time of filing or the time of refund shall be applicable.
              (b) Expenses of witnesses shall be borne by the party producing such witnesses. The expense of the stenographic record and all transcripts thereof shall be prorated equally among all parties ordering copies, unless otherwise agreed by the parties, or unless the Arbitrator assesses such expenses or any part thereof against any specified party in the decision. The expense of an interpreter shall be borne by the party requesting the interpreter.
              (c) The Association shall establish the per diem fee for the Arbitrator, subject to the approval of EPA, prior to the commencement of any activities by the Arbitrator. Arrangements for compensation of the Arbitrator shall be made by the Association.
              (d) The Association shall make appropriate arrangements to pay the Arbitrator's fee and the administrative fee, and shall render an accounting to the parties in accordance with the Arbitrator's award, within thirty days after the date of the final decision.

              (e) In any arbitration conducted prior to the selection of the Association (see § 304.21(e) of this part), all fees and expenses of the arbitral proceeding, including the Arbitrator's fee, shall be divided equally among all parties, except that expenses of witnesses shall be borne by the party producing such witnesses, expenses of an interpreter shall be borne by the party requesting such interpreter, and the expense of the stenographic record and all transcripts thereof shall be prorated equally among all parties ordering copies.
            
            
              § 304.42
              Miscellaneous provisions.
              (a) Any party who proceeds with the arbitration knowing that any provision or requirement of this part has not been complied with, and who fails to object thereto either orally or in writing in a timely manner, shall be deemed to have waived the right to object.
              (b) The original of any joint request for arbitration, modification to any joint request for arbitration, pleading, letter, or other document filed in the proceeding (except for exhibits and other documentary evidence) shall be signed by the filing party or by his or her attorney.

              (c) All papers associated with the proceeding that are served by a party to an opposing party shall be served by personal service, or by United States first class mail, or by United States certified mail, return receipt requested, addressed to the party's attorney, or if the party is not represented by an attorney or the attorney cannot be located, to the last known address of the party. All papers associated with the proceeding that are served by the Arbitrator or by the Association shall be served by personal service or by United States certified mail, return receipt requested, addressed to the party's attorney, or if the party is not represented by an attorney or the attorney cannot be located, to the last known address of the party.
              (d) If any provision of this part, or the application of any provision of this part to any person or circumstance, is held invalid, the application of such provision to other persons or circumstances and the remainder of this part shall not be affected thereby.
            
          
        
        
          Pt. 305
          PART 305—COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT (CERCLA) ADMINISTRATIVE HEARING PROCEDURES FOR CLAIMS AGAINST THE SUPERFUND
          
            
              Subpart A—General
              Sec.
              305.1
              Scope.
              305.2
              Use of number and gender.
              305.3
              Definitions.
              305.4
              Powers and duties of the Review Officer and the Presiding Officer; disqualification.
              305.5
              Filing, service, and form of pleadings and documents.
              305.6
              Computation and extension of time.
              305.7
              
                Ex parte discussion of proceeding.
              305.8
              Examination of documents filed.
            
            
              Subpart B—Parties and Appearances
              305.10
              Appearances.
              305.11
              Consolidation and severance.
            
            
              Subpart C—Prehearing Procedures
              305.20
              Request for a hearing; contents.
              305.21
              Amendment of request for a hearing; withdrawal.
              305.22
              Answer to the request for a hearing.
              305.23
              Motions.
              305.24
              Default order.
              305.25
              Informal settlement; voluntary agreement.
              305.26
              Prehearing conference.
              305.27
              Accelerated order, order to dismiss.
            
            
              Subpart D—Hearing Procedure
              305.30
              Scheduling the hearing.
              305.31
              Evidence.
              305.32
              Objections and offers of proof.
              305.33
              Burden of presentation; burden of persuasion.
              305.34
              Filing the transcript.
              305.35
              Proposed findings, conclusions, and order.
              305.36
              Final order; costs.
            
          
          
            Authority:
            42 U.S.C. 9601 et seq.; E.O. 12580, 52 FR 2923, 3 CFR, 1987 Comp. p. 193.
          
          
            Source:
            58 FR 7706, Feb. 8, 1993, unless otherwise noted.
          
          
            Subpart A—General
            
              § 305.1
              Scope.

              (a)(1) This part governs all administrative proceedings for the total or partial denial of response claims asserted against the Hazardous Substance Superfund (the Fund) pursuant to sections 111(a)(2) and 122(b)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), as amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA), 42 U.S.C. 9601 et seq.
              
              (2) Sections 111(a)(2) and 122(b)(1) of CERCLA authorize EPA, among other things, to use the Fund to reimburse certain persons who file claims for eligible response costs incurred in carrying out the National Oil and Hazardous Substances Pollution Contingency Plan (NCP), 40 CFR part 300. In the event that the Claims Official declines to pay all or part of a claim, a claimant may request an administrative hearing pursuant to § 305.4(a) within 30 days after receiving notice of the Claims Official's decision. The procedures governing such a proceeding are set forth in this part.
              (b) Procedural questions arising at any stage of the proceeding which are not addressed in this part shall be resolved at the discretion of the Claims Official, the Review Officer, or the Presiding Officer, as appropriate.
            
            
              § 305.2
              Use of number and gender.
              As used in this part, words in the singular also include the plural and words in the masculine gender also include the feminine, as the case may require.
            
            
              
              § 305.3
              Definitions.
              (a) The following definitions apply to this part:
              
                Administrative Law Judge means an Administrative Law Judge appointed under 5 U.S.C. 3105.
              
                Agency or EPA means the United States Environmental Protection Agency.
              
                CERCLA or the Act means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 as amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA), 42 U.S.C. 9601 et seq.
              
              
                Claim means a demand in writing for a sum certain, which is presented to the Fund in accordance with CERCLA sections 111 and 112.
              
                Claimant means any person who presents a claim to the Fund for reimbursement under CERCLA section 112(b)(1).
              
                Claims Official means the Assistant Administrator or the Regional Administrator or his delegatee who makes the initial decision awarding or denying a claim in whole or in part.
              
                Confidential business information or CBI means business information for which a person has made a “business confidentiality claim” as defined in 40 CFR 2.201(h) and in accordance with all applicable provisions in 40 CFR part 2, subpart B, except insofar as the Administrator has denied the claim pursuant to the procedures in 40 CFR part 2, subpart B.
              
                Final order means the decision of the Review Officer which has become final in accordance with § 305.4(a), or of the Presiding Officer, or in the case of a voluntary agreement (see § 305.25) of the parties, disposing of all legal and factual matters presented in the Request for a Hearing. A final order made by the Review Officer or the Presiding Officer shall contain findings of fact, conclusions of law, as well as the reasons therefore, and an order for an award of a sum certain, or an explanation of why no award is granted. The final order may consist of one or more of the following documents: the findings of fact, conclusions of law, and order of the Review Officer or the Presiding Officer; a voluntary agreement; an accelerated order; or a default order, if the default order provides for dismissal of the Request for a Hearing with prejudice. A final order is the final administrative decision of the Agency and (with the exception of a voluntary agreement) is appealable to the Federal district court for the district where the release or threat of release took place.
              
                Fund or Superfund means the Hazardous Substance Superfund established by section 9507 of the Internal Revenue Code of 1986.
              
                Hearing means a hearing on the record open to the public and conducted under this part.
              
                Hearing Clerk means the Hearing Clerk, A-110, United States Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
              
                National Contingency Plan or NCP means the National Oil and Hazardous Substances Pollution Contingency Plan developed under section 311(c) of the Clean Water Act and revised pursuant to section 105 of CERCLA (40 CFR part 300).
              
                Party means EPA or any person that participates in a proceeding under this part as a Requestor.
              
                Preauthorization means EPA's prior approval to submit a claim against the Fund for necessary response costs incurred as a result of carrying out the NCP.
              
                Presiding Officer means the Administrative Law Judge designated by the Chief Administrative Law Judge, or the Chief Administrative Law Judge himself, in the absence of such designation, to conduct a hearing pursuant to this part.
              
                Proceeding means the entire process of review of a claim conducted pursuant to this part that is initiated by a Request for a Hearing. A hearing is part of a proceeding.
              
                Request for a Hearing means a written notice requesting an administrative hearing of the total or partial denial of a claim by the Claims Official. Such hearing shall be governed by this part.
              
                Requestor is the party who files a Request for a Hearing.
              
                Review Officer means the EPA Administrator or his delegatee who is authorized to exercise all powers and duties prescribed or delegated under the Act or this part to him.
              
              
                Voluntary agreement (see § 305.25) means a written communication, signed by all the parties or their counsel or representatives, containing an order acceptable to both the Requestor and EPA. A voluntary agreement shall state that, for purposes of this proceeding, EPA consents to the award of a sum certain to the Requestor or such other consideration as the parties deem appropriate. A voluntary agreement is effective without approval of the Presiding Officer and is a final order as defined in this part.
              (b) Terms defined in CERCLA or in 40 CFR part 300 and not defined in this part are used consistent with the meanings given in CERCLA or 40 CFR part 300.
            
            
              § 305.4
              Powers and duties of the Review Officer and the Presiding Officer; disqualification.
              (a) Review Officer. The Review Officer is authorized to receive Requests for a Hearing; attempt to promote settlement; make the decision of the Agency on the claim if the claimant does not request referral of the Request for a Hearing to the Chief Administrative Law Judge; and refer a Request for a Hearing to the Chief Administrative Law Judge when necessary. The Review Officer shall make the decision of the Agency on the claim in writing and shall serve the Requestor and the Claims Official with a copy of his decision. The Review Officer may, sua sponte, without ruling on the merits of the Request for a Hearing, refer it to the Chief Adminstrative Law Judge for decision. If the Requestor is not satisfied with the decision of the Review Officer, he may, within 10 days of service of such decision, request that the Review Officer refer the Request for a Hearing to the Chief Administrative Law Judge. The Requestor shall also serve such notice on the Claims Official. Otherwise the decision of the Review Officer is a final order. When referring a matter to the Chief Administrative Law Judge, the Review Officer shall include the Request for a Hearing, a copy of his decision, and any other pertinent documents. The Review Officer also shall notify the Requestor, the Hearing Clerk, and the Claims Official when he refers a Request for a Hearing to the Chief Administrative Law Judge. The Hearing Clerk, shall, upon receipt of the relevant documents, establish a file for the hearing. Thereafter, a copy of all pleadings must be filed with the Hearing Clerk. This requirement is in addition to the applicable service of documentation requirements contained in § 305.5(b)(2). The Review Officer shall exercise all other powers and duties prescribed or delegated to him under the Act or this part.
              (b) Presiding Officer. Upon receipt from the Review Officer of the Request for a Hearing, the Chief Administrative Law Judge shall designate himself or another Administrative Law Judge as Presiding Officer and shall transmit all documents related to the Request for a Hearing to the Presiding Officer. The Presiding Officer shall then notify the parties of his assignment pursuant to § 305.4(c). The Presiding Officer shall conduct a fair and impartial proceeding, assure that the facts are fully elicited, adjudicate all issues, and avoid delay. The Presiding Officer shall have authority to:
              (1) Conduct administrative hearings under this part;
              (2) Rule upon motions, requests, and offers of proof, dispose of procedural requests, and issue all necessary orders;
              (3) Administer oaths and affirmations;
              (4) Examine witnesses and receive documentary or other evidence;

              (5) Order a party, or an officer or agent thereof, for good cause, upon motion, or sua sponte, to produce testimony, documents, or other nonprivileged evidence, and failing the production thereof without good cause being shown, draw adverse inferences against that party;
              (6) Admit or exclude evidence;
              (7) Hear and decide questions of law and fact;
              (8) Require parties to attend conferences for the settlement or simplification of the issues, or the expedition of the proceedings;
              (9) Extend the time limit for a final order in the hearing for a period not to exceed 60 days;

              (10) Render findings of fact, conclusions of law, and a final order;
              
              (11) Assess costs of the proceeding pursuant to § 305.36(b);
              (12) Do all other acts and take all measures necessary for the maintenance of order and for the efficient and impartial adjudication of issues arising in proceedings governed by this part; and
              (13) Resolve all disputes based on the evidence and applicable law; see § 305.31 concerning evidence.

              (c) The Presiding Officer shall notify the parties that the Request for a Hearing has been assigned to him, and that he has received the case file from the Chief Administrative Law Judge. After ruling on any objections to jurisdiction, or final disposition of any objections to disqualification, the Presiding Officer shall render a final order within 90 days after he affirmatively accepts such jurisdiction. The Presiding Officer shall render a final order within the allotted time, unless all parties agree in writing to an extension, or unless, in his discretion, either upon motion of a party or sua sponte, he allows an extension of time not to exceed 60 days. If all parties agree in writing to an extension of the time period within which the Presiding Officer must issue a final order, the extension shall be for the period agreed to in writing by all parties. There are no limits to such periods other than that to which the parties have agreed in writing. An agreement by the parties to extend the time limit does not preclude the Presiding Officer from extending the time limit to issue a final order sua sponte or upon motion of a party, nor does an extension by the Presiding Officer preclude the parties from agreeing to an extension.
              (d) Disqualification; withdrawal. (1) Neither the Review Officer nor the Presiding Officer may perform functions provided for in this part regarding any matter in which he: has a financial interest; or has any relationship with a party or with the subject matter that would make it inappropriate for him to act. A party shall, by motion presented within 5 days after receiving notice of the assignment of the Presiding Officer, make any objection to his assignment. Otherwise, any objections to the qualifications of the Presiding Officer are waived, unless such objections arise after the time for presenting objections allowed by this paragraph. In such case, any objection must be made within 5 days of the time within which it arose. Either party may appeal the Presiding Officer's ruling on a motion to disqualify him to the Chief Administrative Law Judge. The Chief Administrative Law Judge shall rule on such motion in a timely fashion. When the Chief Administrative Law Judge is the Presiding Officer, he shall refer any challenge to his qualification to hear the case to another Administrative Law Judge for decision. The Review Officer or the Presiding Officer may at any time withdraw from any proceeding in which he deems himself disqualified or unable to act for any reason.
              (2) If the Review Officer or the Presiding Officer is disqualified or withdraws from the proceeding, a qualified individual who has none of the infirmities listed in paragraph (d)(1) of this section shall be assigned to replace him. The Administrator shall appoint a new Review Officer. The Chief Administrative Law Judge shall assign a new Presiding Officer from among the available Administrative Law Judges.
              (3) The Chief Administrative Law Judge shall have the power to rule on motions for disqualification as described in paragraph (d)(1) of this section and may, at any stage in the hearing, reassign the case to an Administrative Law Judge other than the one originally assigned in the event of the unavailability of the Administrative Law Judge or where reassignment will result in efficiency in the scheduling of hearings and will not prejudice the parties.
            
            
              § 305.5
              Filing, service, and form of pleadings and documents.
              (a) Filing of pleadings and documents. (1) The original and one copy of the Request for a Hearing shall be served on the Review Officer. Service on the Review Officer shall be made in the manner prescribed by paragraph (b) of this section. The Requestor shall serve his Request for a Hearing on the Review Officer within 30 days of receipt of the Claims Official's decision. The Review Officer shall promptly notify the Claims Official of receipt of a Request for a Hearing and shall provide him a copy of such request. The original of all other pleadings and documents shall be filed with the appropriate official and a copy served on each party.
              (2) A certificate of service shall accompany each document filed or served. Except as otherwise provided, a party filing documents with the Hearing Clerk, after filing of the answer, shall serve copies thereof upon all other parties and the Presiding Officer. The Presiding Officer shall maintain a duplicate file during the course of the proceeding.
              (3) When the Presiding Officer corresponds directly with a party, the original of the correspondence shall be sent to the Hearing Clerk, a copy shall be maintained by the Presiding Officer in the duplicate file, and a copy shall be sent to all parties. A party who corresponds directly with the Presiding Officer shall, in addition to serving all other parties, send a copy of all such correspondence to the Hearing Clerk. A certificate of service shall accompany each document served under this paragraph.
              (b) Service of pleadings and documents—(1) Service of Request for a Hearing. Service of a signed original Request for a Hearing with copy thereof may be made on the Review Officer either personally or by certified mail, return receipt requested. The Review Officer shall assign a docket number to the Request for a Hearing, and shall notify the Requestor, the Hearing Clerk, and the Claims Official of such docket number.
              (2) Service of documents other than the Request for a Hearing. (i) All documents other than the Request for a Hearing may be served on the appropriate official personally or by certified mail, return receipt requested, or by first class mail, postage pre-paid. After initiation of the hearing, a party serving any document must also submit a copy of such document to the Hearing Clerk.
              (ii) Service upon the Claims Official, the Review Officer, or the Hearing Clerk shall be made by delivering two copies of the document to the appropriate official in the manner prescribed in paragraph (b)(2)(i) of this section.
              (iii) Service upon a domestic or foreign corporation or upon a partnership or other unincorporated association that is subject to an action under a common name shall be made in the manner prescribed in paragraph (b)(2)(i) of this section, directed to an officer, partner, a managing or general agent, or to any other person authorized by appointment or by Federal or State law to receive service of process.
              (iv) Service upon a State or local unit of government, or a State or local officer, agency, department, corporation or other instrumentality shall be made by serving a copy of the document in the manner prescribed by the law of the State for the service of process on any such persons, or:
              (A) If upon a State or local unit of government, or a State or local department, agency, corporation or other instrumentality, by personal service or certified mail, as prescribed by paragraph (b)(1) of this section, directed to the Chief Executive Officer thereof;
              (B) If upon a State or local officer, by personal service or certified mail, as prescribed by paragraph (b)(1) of this section, to such officer.
              (v) Service upon an officer of agency of the United States shall be made by delivering a copy of the document to the officer or agency, or in any manner prescribed for service by applicable regulations. If the agency is a corporation, the document shall be served as prescribed in paragraph (b)(2)(iii) of this section.
              (c) Form of pleadings and documents. (1) Except as provided herein, or by order of the Presiding Officer, there are no specific requirements as to the form of documents.
              (2) The first page of every pleading, letter, or other document shall contain a caption identifying the Requestor, the docket number assigned by the Review Officer, and the official to whom the document is directed. All pleadings greater than ten pages in length, and all legal briefs, shall contain a table of contents and a table of citations with page references.

              (3) The original of any pleading, letter or other document (other than exhibits) shall be signed by the party filing or by his counsel or other representative. The signature constitutes a representation by the signer that he has read the pleading, letter, or other document, that to the best of his knowledge, information and belief, the statements made therein are true, and that it is not interposed for delay.
              (4) The initial document filed by any party shall contain his name, address and telephone number. Any changes in this information shall be communicated promptly to the appropriate official, and all parties to the proceeding. A party who fails to furnish such information and any changes thereto shall be deemed to have waived his right to notice and service under this part.
              (5) The Claims Official, Review Officer, Presiding Officer, or Hearing Clerk may refuse to file any document which does not comply with paragraph (c) of this section. Written notice of such refusal, stating the reasons therefore, shall be promptly given to the party submitting the document. Such party may amend and resubmit any document refused for filing, if such amendment and resubmission is timely. If, for good cause shown, amendment and resubmission is not timely, a party may request an extension of the time in which to submit a document to the appropriate official.
              (d) Confidential Business Information. (1) Any person filing or serving any pleading or document under this part containing information claimed as Confidential Business Information (CBI) shall assert the claim as specified in 40 CFR 2.203(b). The failure to assert a CBI claim in accordance with this section, at the time the pleading or document is filed or served, shall constitute a waiver of any rights to assert any CBI claim with respect to the business information in the pleading or document.
              (2) Any pleading or document containing CBI shall be filed in a double envelope. The outside envelope should not mention that CBI is contained. The inside envelope shall specify the envelope contains CBI.
              (3) For each original or copy of each pleading or document filed or served which contains CBI, the person shall submit two versions.
              (i) One version must be complete. In that version, the person shall mark the specific information claimed as CBI pursuant to this section.
              (ii) The CBI must be deleted in the second version, and all information claimed as CBI must be indicated in such version, as well as the nature of the information claimed as CBI, and the fact that another version containing the CBI has been filed pursuant to this section.
              (4) The Hearing Clerk shall not accept for filing any CBI pleading or document which does not comply with the requirements of paragraphs (d)(2) and (3) of this section.
              (5) All claims of CBI, and all information entitled to treatment as CBI, shall be governed by the provisions of 40 CFR part 2, subpart B, for CERCLA, as well as any other EPA regulatory provisions affecting the confidentiality of the information.
              [58 FR 7706, Feb. 8, 1993, as amended at 59 FR 26, Jan. 3, 1994]
            
            
              § 305.6
              Computation and extension of time.
              (a) Computation. In computing any period of time described or allowed in this part, except as otherwise provided, the day of the event from which the designated period begins to run shall not be included. Saturdays, Sundays, and Federal legal holidays shall be included. When a stated time expires on a Saturday, Sunday, or Federal legal holiday, the stated time period shall be extended to include the next business day.
              (b) Extension of time. The Presiding Officer, or Review Officer as appropriate, may grant an extension of time for the filing of any pleading, document or motion upon timely motion of a party to the proceeding, for good cause shown, and after consideration of prejudice to other parties, or upon his own motion. Such a motion by a party may only be made after notice to all other parties, unless the movant can show good cause why serving notice is impracticable. The motion shall be filed in advance of the date on which the pleading, document or motion is due to be filed, unless the failure of a party to make timely motion for extension of time was the result of excusable neglect.
              (c) Service by mail. Service of the Request for a Hearing is complete when the return receipt is signed by the Review Officer. Service of all other pleadings and documents is complete upon mailing. Where a pleading or document is served by mail, 5 days shall be added to the time allowed by this part for the filing of a responsive pleading or document.
            
            
              § 305.7
              
                Ex parte discussion of proceeding.

              At no time after the Request for a Hearing is referred to the Presiding Officer shall the Presiding Officer discuss ex parte the merits of the proceeding with any interested person outside the Agency, with any Agency staff member who performed a prosecutorial or investigative function in such proceeding or a factually related proceeding, or with any representative of such person. Any ex parte memorandum or other communication addressed to the Presiding Officer during the pendency of the proceeding and relating to the merits thereof, by or on behalf of any party, shall be regarded as an argument made in the proceeding and shall be served upon all other parties. Any other party shall be given the opportunity to reply to such memorandum or communication.
            
            
              § 305.8
              Examination of documents filed.
              (a) Inspection of Documents. Subject to the provisions of law restricting public disclosure of confidential information, any person may, during Agency business hours, inspect and copy any document filed in any proceeding. Such documents shall be made available by the Claims Official, Review Officer, or Hearing Clerk, as appropriate.
              (b) Costs. The cost of duplicating documents filed in any proceeding shall be borne by the person seeking copies of such documents. The Agency may waive this cost in appropriate cases.
            
          
          
            Subpart B—Parties and Appearances
            
              § 305.10
              Appearances.
              Any party may appear in person or by counsel or other representative. A partner may appear on behalf of a partnership and an officer may appear on behalf of a corporation. Persons who appear as counsel or other representative must conform to the standards of conduct and ethics required of practitioners before the courts of the United States.
            
            
              § 305.11
              Consolidation and severance.
              (a) Consolidation. The Presiding Officer may, by motion or sua sponte, consolidate any or all matters at issue in two or more proceedings docketed under this part where:
              (1) There exist common parties or common questions of fact or law;
              (2) Consolidation would expedite and simplify consideration of the issues; and
              (3) Consolidation would not adversely affect the rights of parties engaged in otherwise separate proceedings.
              (b) Severance. The Presiding Officer may, by motion or sua sponte, for good cause shown, order any proceedings severed with respect to any or all parties or issues.
            
          
          
            Subpart C—Prehearing Procedures
            
              § 305.20
              Request for a hearing; contents.
              (a) Within 30 days after receiving notice that the Claims Official has declined to pay all or part of a claim, the claimant may file a Request for a Hearing with the Review Officer. The Request for a Hearing shall contain:
              (1) A statement of the authority for the Request for a Hearing;
              (2) A concise statement of the reasons that the Requestor disputes the Claims Official's denial of all or part of the claim;
              (3) A request for an administrative hearing concerning the Claims Official's total or partial denial of his claim pursuant to this part; and
              (4) A statement of amount that the Requestor demands to be awarded from the Fund.
              (b) The Requestor must file with the Request for a Hearing two copies of:
              (1) The Preauthorization Decision Document for the response work that is the subject of the claim;

              (2) The claim filed with EPA pursuant to CERCLA section 111(a)(2) or 122(b)(1); and
              
              (3) The written notice from the Claims Official denying all or part of the claim.
            
            
              § 305.21
              Amendment of request for a hearing; withdrawal.
              (a) Amendment of Request for a Hearing. The Requestor may amend the Request for a Hearing once as a matter of right at any time before the answer is filed. Otherwise the Requestor may amend the Request for a Hearing only upon motion granted by the Presiding Officer. The Claims Official shall have 10 additional days from the date of service of the amended claim to file his answer.
              (b) Withdrawal of Request for a Hearing. The Requestor may withdraw the Request for a Hearing, or any part thereof, without prejudice one time before the answer has been filed. After one withdrawal without prejudice before the filing of an answer, or after the filing of an answer, the Requestor may withdraw the Request for a Hearing, or any part thereof, without prejudice, only upon motion granted by the Presiding Officer. In no case may a Request for a Hearing be filed more than 30 days after the Requestor has received notice that the Claims Official has declined to pay all or part of a claim.
            
            
              § 305.22
              Answer to the request for a hearing.
              (a) General. The Claims Official shall file an original and one copy of a written answer to the Request for a Hearing with the Hearing Clerk when he: contests any material fact upon which the Request for a Hearing is based; contends that the amount of money demanded in the Request for a Hearing is inappropriate; or contends that he is entitled to judgment as a matter of law. Any such answer to the Request for a Hearing must be filed with the Hearing Clerk and served on all parties within 15 days after the Presiding Officer has assumed jurisdiction over the case as provided by § 305.4(d).
              (b) Contents of the answer. The answer shall clearly and directly admit, deny, or explain each of the factual allegations in the Request for a Hearing with regard to which the Claims Official has any knowledge. When the Claims Official has no knowledge of a particular allegation and so states, the allegation is deemed denied. The answer shall also state:
              (1) The circumstances or arguments which are alleged to constitute the grounds of defense; and
              (2) The facts which the Claims Official intends to place at issue.
              (c) Failure to admit, deny, or explain. Failure of the Claims Official to admit, deny or explain any material factual allegation contained in the claim constitutes an admission of the allegation.
              (d) Amendment of the answer. The Claims Official may amend the answer to the Request for a Hearing upon motion granted by the Presiding Officer.
            
            
              § 305.23
              Motions.
              (a) General. All motions, except those made orally on the record during a hearing, shall: be in writing; state the grounds therefor with particularity; set forth the relief sought and a proposed order; and be accompanied by an affidavit, certificate, other evidence, or legal memorandum relied upon. Such motions shall be served as provided by § 305.5(b)(2)(i).
              (b) Response to motions. A party's response to any written motion must be filed within 10 days after service of such motion, unless additional time is allowed for such response. The response shall be accompanied by any affidavit, certificate, other evidence or legal memorandum relied upon. If no response is filed within the designated period, the parties may be deemed to have waived any objection to the granting of the motion. The Presiding Officer may set a shorter time for response, or make such other orders concerning the disposition of motions as he deems appropriate.
              (c) Decision. The Presiding Officer, or Chief Administrative Law Judge, in the absence of a Presiding Officer, shall rule on all motions. Oral argument on motions will be permitted in the discretion of the Presiding Officer. See § 305.4(a) concerning motions to extend the time limit for final orders.
            
            
              § 305.24
              Default order.
              (a) Default. A party may be found to be in default: after motion, upon failure of the Claims Official to file a timely answer to the Request for a Hearing; after motion or sua sponte, upon failure to comply with a prehearing or hearing order of the Presiding Officer; or after motion or sua sponte, upon failure to appear at a conference or hearing without good cause being shown. No finding of default on the basis of failure to appear at a hearing shall be made against the Claims Official unless the Requestor presents sufficient evidence to the Presiding Officer to establish a prima facie case in support of his claim. Any motion for a default order shall include a proposed default order and shall be served upon all parties. The alleged defaulting party shall have 10 days from service to reply to the motion. Default by the Claims Official constitutes, for purposes of the pending action only, an admission of all facts alleged in the claim and a waiver of his right to a hearing on such factual allegations. Default by the Requestor may result in the dismissal of the Request for a Hearing with prejudice.
              (b) Procedures upon default. When the Presiding Officer finds a default has occurred, he shall issue a default order against the defaulting party. The default order shall constitute the final order in the proceeding, and shall be filed with the Hearing Clerk.
              (c) Contents of a default order. A default order shall include findings of fact showing the grounds for the order; conclusions regarding all material issues of law; costs to be assessed pursuant to § 305.36, if applicable; and, the amount to be awarded the claimant, if any.
              (d) Setting aside a default order. For good cause shown, the Presiding Officer may set aside a default order.
            
            
              § 305.25
              Informal settlement; voluntary agreement.
              (a) Settlement policy. The Agency encourages settlement of a proceeding at any time if the settlement is consistent with the provisions and objectives of the Act and applicable regulations. Settlement conferences shall not affect the Claims Official's obligation to file a timely answer under § 305.22.
              (b) Voluntary agreement. The voluntary agreement shall state that, for the purpose of this proceeding, the Claims Official consents to the award of a sum certain to the Requestor or in the case of no award, that both parties agree to settle the matter. The voluntary agreement shall include an order acceptable to both the Requestor and EPA, and shall be signed by all parties or their counsel or representatives. A voluntary agreement is effective without approval of the Presiding Officer and is a final order as defined in this part.
            
            
              § 305.26
              Prehearing conference.
              (a) Purpose of prehearing conference. Unless a conference appears unnecessary, the Presiding Officer, at any time before the hearing begins, shall direct the parties and their counsel or other representatives to appear at a conference before him to consider:
              (1) The settlement of the case;
              (2) The simplification of issues and stipulation of facts not in dispute;
              (3) The necessity or desirability of amendments to the pleadings;
              (4) The exchange of exhibits, documents, prepared testimony, and admissions or stipulations of fact which will avoid unnecessary proof;
              (5) The limitation of the number of expert or other witnesses;
              (6) Setting a time and place for the hearing; and
              (7) Any other matters which may expedite the disposition of the proceeding.
              (b) Exchange of witness lists and documents. Unless otherwise ordered by the Presiding Officer, each party at the prehearing conference shall make available to all other parties: the names of the expert and other witnesses he intends to call, together with a brief narrative summary of their expected testimony; and copies of all documents and exhibits which each party intends to introduce into evidence. Documents and exhibits shall be marked for identification as ordered by the Presiding Officer. Documents that have not been exchanged and witnesses whose names have not been exchanged shall not be introduced into evidence or allowed to testify without permission of the Presiding Officer. The Presiding Officer shall allow the parties reasonable opportunity to review new evidence.
              
              (c) Record of the prehearing conference. No transcript of a prehearing conference relating to settlement shall be made. With respect to other prehearing conferences, no transcript of any prehearing conferences shall be made unless ordered by the Presiding Officer upon motion of a party or sua sponte. The Presiding Officer shall prepare and file for the record a written summary of the action taken at the conference and shall serve that summary on all parties in the manner provided in § 305.5(b)(2). The summary shall incorporate any written stipulations or agreements of the parties and all rulings and appropriate orders containing directions to the parties.
              (d) Location of the prehearing conference. The prehearing conference shall be held in the county where the release occurred, in the city in which the EPA Regional Office is located (in the Region where the release or threat of release occurred), or in Washington, DC, unless the Presiding Officer determines that there is good cause to hold it at another location or by telephone.
              (e) Unavailability of a prehearing conference. If a prehearing conference is unnecessary or impracticable, the Presiding Officer, on motion or sua sponte, may direct the parties to correspond with him to accomplish any of the objectives set forth in this section.
              (f) Other discovery. (1) Discovery shall include any of the methods described in rule 26(a) of the Federal Rules of Civil Procedure.
              (2) The parties may conduct any mutually agreed upon discovery without participation or determination of the Presiding Officer except that such voluntary discovery may be subject to such time limitations as the Presiding Officer deems appropriate.
              (3) Except as provided by paragraphs (b) and (f)(2) of this section, further discovery, under this section, shall be permitted only pursuant to order of the Presiding Officer. Any party to the proceeding desiring an order of discovery shall make a motion therefore. Such motion shall set forth:
              (i) The circumstances warranting the discovery;
              (ii) The nature of the information expected to be discovered; and
              (iii) The method of discovery sought, including, where relevant, the proposed time and place where the discovery will be conducted.
              (4) The Presiding Officer shall issue an order for discovery only upon a showing of good cause and upon a determination:
              (i) That such discovery will not in any way unreasonably delay the proceeding;
              (ii) That the information to be obtained is not otherwise obtainable; and
              (iii) That such information has significant probative value.
              If the Presiding Officer determines that the motion should be granted, he shall issue an order for such discovery together with the conditions and terms thereof.
              (5) The Presiding Officer shall order depositions upon oral questions only upon a finding that:
              (i) The information sought cannot be obtained by alternative methods of discovery; or
              (ii) There is a substantial reason to believe that relevant and probative evidence may otherwise not be preserved for presentation by a witness at the hearing.
              (6) When the information sought to be obtained is within the control of one of the parties, failure to comply with an order issued pursuant to this paragraph may lead to:
              (i) The inference that the information to be discovered would be adverse to the party from whom the information was sought; or
              (ii) The issuance of a default order under § 305.24(a).
              (g) Interpreters. The Presiding Officer shall make the necessary arrangements for the services of an interpreter upon the motion of a party or sua sponte. The cost of the interpreter shall normally be borne by the party requesting the service, but the Presiding Officer may apportion the cost among the parties as justice demands.
            
            
              § 305.27
              Accelerated order, order to dismiss.
              (a) General. The Presiding Officer, upon motion of any party or sua sponte, may at any time render an accelerated order in favor of the Requestor or the Claims Official as to all or any part of the proceeding, without further hearing or upon such limited additional evidence, such as affidavits, as he may require, if no genuine issue of material fact exists and the party is entitled to judgment as a matter of law, as to all or any part of the proceeding. In addition, the Presiding Officer, upon motion of the Claims Official, may at any time dismiss a Request for a Hearing without further hearing or upon such limited additional evidence as he requires, on the basis of failure to establish a prima facie case or other grounds which show no right to relief on the part of the Requestor.
              (b) Effect. (1) If an accelerated order or an order to dismiss is issued as to all the issues in the proceeding, the order constitutes the final order of the Presiding Officer, and shall be filed with the Hearing Clerk.
              (2) If an accelerated order or an order to dismiss is rendered on less than all issues in the proceeding, the Presiding Officer shall determine what material facts exist without substantial controversy and what material facts remain controverted in good faith. He shall thereupon issue an interlocutory order specifying the facts which appear substantially uncontroverted, and the issues upon which the hearing will proceed.
            
          
          
            Subpart D—Hearing Procedure
            
              § 305.30
              Scheduling the hearing.
              (a) Filing of answer. When an answer is filed, the Hearing Clerk shall forward such answer to the Presiding Officer.
              (b) Notice of hearing. The Presiding Officer shall serve upon the parties a notice of hearing setting forth a time and place for the hearing. The Presiding Officer may issue the notice of hearing at any appropriate time, but not later than 20 days prior to the date set for the hearing.
              (c) Postponement of hearing. No request for postponement of a hearing shall be granted except upon motion and for good cause shown.
              (d) Location of the hearing. The location of the hearing shall be determined in accordance with the method of determining the location of a prehearing conference under § 305.26(d).
            
            
              § 305.31
              Evidence.
              (a) General. The Presiding Officer shall admit all evidence which is not irrelevant, immaterial, unduly repetitious, or otherwise unreliable or of little probative value, except that evidence which would be excluded in the Federal courts under Rule 408 of the Federal Rules of Evidence (28 U.S.C. appendix) is not admissible. In the presentation, admission, disposition, and use of evidence, the Presiding Officer shall follow the provisions regarding confidential business information of 40 CFR part 2, subpart B for CERCLA. The commercial or trade secret status of any information shall not, however, preclude its being introduced into evidence. The Presiding Officer may make such orders as may be necessary to consider such evidence in camera, including the preparation of a supplemental final order to address questions of law or fact which arise out of that portion of the evidence which is confidential or which includes trade secrets. For the purpose of recording the hearing, the court reporter shall be considered “a person under contract or subcontract to EPA to perform work for EPA in connection with the Act or regulations which implement the Act” pursuant to 40 CFR 2.301(h)(2); unless the affected business, as defined in 40 CFR 2.201(d), agrees to some other procedures approved by the Presiding Officer.
              (b) Examination of witnesses. Witnesses shall be examined orally, under oath or affirmation, except as otherwise provided in this part or by the Presiding Officer. A party shall have the right to cross-examine a witness who appears at the hearing provided that such cross-examination is not unduly repetitious.
              (c) Verified statements. The Presiding Officer may admit and insert into the record as evidence, in lieu of oral testimony, statements of fact or opinions prepared by a witness. The admissibility of the evidence contained in the statement shall be subject to the same rules as if the testimony were produced under oral examination. Before any such statement is read or admitted into evidence, the witness shall deliver a copy of the statement to the Presiding Officer, the reporter, and opposing counsel. The witness presenting the statement shall swear to or affirm the statement and shall be subject to appropriate oral cross-examination upon the contents thereof.
              (d) Admission of affidavits and other statements where the witness is unavailable. The Presiding Officer may admit into evidence affidavits and other verified written statements of witnesses who are unavailable. The term “unavailable” shall have the meaning accorded to it by rule 804(a) of the Federal Rules of Evidence.
              (e) Exhibits. Where practicable, an original and one copy of each exhibit shall be filed with the Presiding Officer for the record and copy shall be furnished to each party. A true copy of any exhibit may be substituted for the original.
              (f) Official notice. Official notice may be taken of any matter which may be judicially noticed in the Federal courts and of other facts within the specialized knowledge and experience of the Agency. Opposing parties shall be given adequate opportunity to show that such facts are erroneously noticed.
            
            
              § 305.32
              Objections and offers of proof.
              (a) Objection. Any objection concerning the conduct of the hearing may be stated orally or in writing during the hearing. The party raising the objection must supply a short statement of its grounds. The ruling by the Presiding Officer on any objection and the reasons given for it shall be part of the record. An exception to each objection overruled shall be automatic and is not waived by further participation in the hearing.
              (b) Offer of proof. Whenever evidence is excluded from the record, the party offering the evidence may make an offer of proof, which shall be included in the record. The offer of proof for excluded oral testimony shall consist of a brief statement describing the nature of the evidence excluded. The offer of proof for excluded documents or exhibits shall consist of the insertion into the record of the documents or exhibits excluded.
            
            
              § 305.33
              Burden of presentation; burden of persuasion.
              The Requestor has the burden of going forward with his case and of proving that the amount demanded in the Request for a Hearing is justified. Accordingly, the Requestor bears the burdens of presentation and persuasion. Following the establishment of a prima facie case, the Claims Official shall have the burden of presenting and of going forward with any defense to the allegations set forth in the Request for a Hearing. Each matter of controversy shall be determined by the Presiding Officer upon a preponderance of the evidence.
            
            
              § 305.34
              Filing the transcript.
              The hearing shall be transcribed verbatim. Promptly following the taking of the last evidence, the reporter shall transmit to the Hearing Clerk the original and as many copies of the transcript of testimony as are called for in the reporter's contract with the Agency, and also shall transmit to the Presiding Officer a copy of the transcript. A certificate of service shall accompany each copy of the transcript. The Hearing Clerk shall notify all the parties of the availability of the transcript and shall furnish the Requestor with a copy of the transcript upon payment of the cost of reproduction, unless a Requestor can show that the cost is unduly burdensome. Any person not a party to the proceeding may receive a copy of the transcript upon payment of the reproduction fee, except for those parts of the transcript ordered to be kept confidential by the Presiding Officer. Any party may file a motion to correct the transcript in accordance with the provision of § 305.23.
            
            
              § 305.35
              Proposed findings, conclusions, and order.

              Within 20 days after the parties are notified of the availability of the transcript, any party may submit for the consideration of the Presiding Officer proposed findings of fact, conclusions of law, and a proposed order, together with briefs in support thereof. The Presiding Officer shall set a time by which reply briefs may be submitted. The Presiding Officer may by order extend the time or change the schedule of such submissions or allow further submissions as may be appropriate. All submissions shall be in writing, shall be served upon all parties, and shall contain references to the record for all proposed findings of fact and appropriate citations for authorities relied upon.
            
            
              § 305.36
              Final order; costs.
              (a) Filing and content. The Presiding Officer shall issue and file with the Hearing Clerk a final order as soon as practicable after the period for filing reply briefs under § 305.35 has expired, but within the time allowed for issuance of a final order as prescribed by § 305.4(d). The final order shall contain his findings of fact, conclusions of law, as well as the reasons therefor, and an order for an award for a sum certain, or an explanation of why no award is granted.
              (b) Costs. If the Presiding Officer concludes in writing that the Request for a Hearing was frivolous, he may direct the Hearing Clerk to assess all or part of the costs of the proceeding against the Requestor. In such case, the Hearing Clerk shall assess such costs as directed by the Presiding Officer, and shall serve notice of such direction and the amount of such costs on all parties. No later than 5 days after receipt of notice of assessment of costs, the Requestor may move that the Presiding Officer review the assessment of costs by the Hearing Clerk. The Presiding Officer may uphold, reverse, or modify the action of the Hearing Clerk in assessing costs.
            
          
        
        
          Pt. 307
          PART 307—COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT (CERCLA) CLAIMS PROCEDURES
          
            
              Subpart A—General
              Sec.
              307.10
              Purpose.
              307.11
              Scope and applicability.
              307.12
              Use of number and gender.
              307.13
              Computation of time.
              307.14
              Definitions.
              307.15
              Penalties.
            
            
              Subpart B—Eligible Claimants; Allowable Claims; Preauthorization
              307.20
              Who may present claims.
              307.21
              Nature of eligible claims.
              307.22
              Preauthorization of response actions.
              307.23
              EPA's review of preauthorization applications.
            
            
              Subpart C—Procedures for Filing and Processing Response Claims
              307.30
              Requesting payment from the potentially responsible party.
              307.31
              Filing procedures.
              307.32
              Verification, award, and administrative hearings.
              307.33
              Records retention.
            
            
              Subpart D—Payments and Subrogation
              307.40
              Payment of approved claims.
              307.41
              Subrogation of claimants' rights to the Fund.
              307.42
              Fund's obligation in the event of failure of remedial actions taken pursuant to CERCLA section 122.
              Appendix A to Part 307—Application for Preauthorization of a CERCLA Response Action
              Appendix B to Part 307—Claim for CERCLA Response Action
              Appendix C to Part 307—Notice of Limitations on the Payment of Claims for Response Actions, Which Is To Be Placed in the Federal Register Preamble Whenever Sites Are Added to the Final NPL
              Appendix D to Part 307—Notice of Limitations on the Payment of Claims for Response Actions Which Is To Be Placed in Public Dockets
            
          
          
            Authority:
            42 U.S.C. 9601 et seq.; sections 4 and 9, E.O. 12580, 52 FR 2923, 3 CFR, 1987 Comp. p. 193.
          
          
            Source:
            58 FR 5475, Jan. 21, 1993, unless otherwise noted.
          
          
            Subpart A—General
            
              § 307.10
              Purpose.

              This part prescribes the appropriate forms and procedures for presenting claims for necessary response costs as authorized by section 112(b)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA) (herein referred to as CERCLA, or the Act) (42 U.S.C. 9601 et seq.). Such claims may be presented to the Hazardous Substance Superfund (the Fund) established by section 9507 of the Internal Revenue Code of 1986. See section 101(11) of CERCLA.
            
            
              § 307.11
              Scope and applicability.

              (a) The following may be submitted only through the procedures established by this part: claims for responses to a release or substantial threat of release of a hazardous substance into the environment; claims for responses to a release or substantial threat of release of any pollutants or contaminants into the environment, which may present an imminent and substantial danger to public health or welfare; and claims for response actions undertaken pursuant to settlement agreements in which the Federal Government agrees to reimburse a portion of the cost. Under this part, persons may bring claims for necessary costs incurred in carrying out the National Contingency Plan (NCP) (40 CFR part 300) developed under section 311(c) of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and revised pursuant to section 105 of CERCLA. Only response actions that EPA has preauthorized are eligible for reimbursement through the claims process of section 112 of CERCLA. Authority for the payment of claims for response costs is provided by section 111(a)(2) of CERCLA. Authority for the reimbursement of certain costs incurred by parties to a settlement agreement entered pursuant to section 122 of CERCLA is provided by section 122(b) of CERCLA.
              (b) This part does not affect the terms and conditions contained in Preauthorization Decision Documents (PDDs) issued prior to the effective date of this part. However, a potential claimant may elect to comply with the provisions of this part, rather than the terms and conditions of a PDD issued prior to the effective date of this part, if he so chooses. Written notice of this election must be provided to EPA by the potential claimant prior to such provision taking effect, but not later than the time of the submittal of any claim to EPA. EPA will provide a written acknowledgement of the potential claimant's election and may revise the PDD as appropriate.
            
            
              § 307.12
              Use of number and gender.
              As used in this part, words in the singular also include the plural and vice versa, and words in the masculine gender also include the feminine, as the case may require.
            
            
              § 307.13
              Computation of time.
              In computing any period of time described or allowed in this part, except as otherwise provided, the day of the event from which the designated period begins to run shall not be included. Saturdays, Sundays, and Federal legal holidays shall be included. When a stated time expires on a Saturday, Sunday, or Federal legal holiday, the stated time period shall be extended to include the next business day.
            
            
              § 307.14
              Definitions.
              Terms that are not defined in this section or restated herein, shall have the meaning set forth in section 101 of CERCLA or the 1990 NCP or any final revision thereto. As used in this part, the following words and terms shall have the meanings set forth below:
              
                Act or CERCLA both mean the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986.
              
                Administrative hearing means an administrative adjudication required by section 112(b)(2) of CERCLA in the event a claimant contests a determination of his claim made by the U.S. Environmental Protection Agency (EPA).
              
                Assistance agreement means the legal instrument EPA uses to transfer money, property, services, or anything of value to a recipient to accomplish a public purpose. It is either a grant or cooperative agreement (see 40 CFR part 35) and will specify: budget and project periods; the Federal share of eligible project costs; a description of the work to be accomplished; and any special conditions.
              
                Claim means a demand in writing for a sum certain presented to the Fund in accordance with sections 111 and 112 of CERCLA.
              
                Claimant means any person who presents a claim to the Fund for reimbursement under section 112(b)(1) of CERCLA.
              
              
                Contractor claim means the disputed portion of a written demand or written assertion by any contractor who has contracted with a person (i.e., the owner) for the conduct of a preauthorized response action, seeking as a matter of right, the payment of money, adjustment, or interpretation of contract terms, or other relief, arising under or related to a contract, which has been finally rejected or not acted upon by the owner and which is subsequently settled by the owner or is awarded by a third party in accordance with the disputes clause of the contract document.
              
                Eligible claim means any claim that has satisfied the requirements set forth in § 307.21(b).
              
                Facility as defined by section 101(9) of CERCLA, means any:
              (1) Building, structure, installation, equipment, pipe or pipeline (including any pipe into sewer or publicly owned treatment works), well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft; or
              (2) Any site or area where a hazardous substance has been deposited, stored, disposed of, or placed, or otherwise come to be located; but does not include any consumer product in consumer use or any vessel.
              
                Fund means the Hazardous Substance Superfund established by section 9507 of the Internal Revenue Code of 1986.
              
                Hazardous substance as defined by section 101(14) of CERCLA, means:

              (1) Any substance designated pursuant to section 311(b)(2)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
              (2) Any element, compound, mixture, solution, or substance designated pursuant to section 102 of CERCLA;

              (3) Any hazardous waste having the characteristics identified under or listed pursuant to section 3001 of the Solid Waste Disposal Act (42 U.S.C. 6801 et seq.) (but not including any waste the regulation of which under the Solid Waste Disposal Act has been suspended by Act of Congress);
              (4) Any toxic pollutant listed under section 307(a) of the Federal Water Pollution Control Act;

              (5) Any hazardous air pollutant listed under section 112 of the Clean Air Act (42 U.S.C. 7401 et seq.); and

              (6) Any imminently hazardous chemical substance or mixture with respect to which the Administrator of EPA (Administrator) has taken action pursuant to section 7 of the Toxic Substances Control Act (15 U.S.C. 2601 et seq.). The term does not include petroleum, including crude oil or any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance under paragraphs (1) through (6) of this definition, and the term does not include natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic gas).
              
                National Contingency Plan, or NCP means the National Oil and Hazardous Substances Pollution Contingency Plan (40 CFR part 300) developed under section 311(c) of the Federal Water Pollution Control Act and revised pursuant to section 105 of CERCLA.
              
                Necessary costs means “necessary response costs” as required by section 111(a)(2) of CERCLA for Fund reimbursement of a preauthorized response action. Necessary response costs are costs determined to be:
              (1) Required (based upon the site-specific circumstances);
              (2) Reasonable (nature and amount do not exceed that estimated or which would be incurred by a prudent person);
              (3) Allocable (incurred specifically for the site at issue); and
              (4) Otherwise allowable (consistent with the limitations and exclusions under the appropriate Federal cost principles). See OMB Circular A-122 (non-profit organizations); OMB Circular A-87 (States and political subdivisions); and 48 CFR part 31, subparts 31.1 and 31.2 (profit-making organizations).
              
                NPL means the National Priorities List established pursuant to section 105 of CERCLA and 40 CFR 300.425, which consists of uncontrolled hazardous substance facilities in the United States that need to be addressed under CERCLA authorities. Only NPL sites are eligible for Fund-financed remedial action.
              
              
                Operable unit means a discrete action that comprises an incremental step toward comprehensively addressing site problems. This discrete portion of a remedial response manages migration, or eliminates or mitigates a release, threat of release, or pathway of exposure. The cleanup of a site can be divided into a number of operable units, depending on the complexity of the problems associated with the site. Operable units may address geographical portions of a site, specific site problems, or initial phases of an action, or may consist of any set of actions performed over time or any actions that are concurrent but located in different parts of a site. Operable units will not impede implementation of subsequent actions, including final action at the site.
              
                Party means EPA or a claimant.
              
                Perfected means the point at which EPA determines that the written demand for a sum certain (i.e., claim) has the documentation necessary to substantiate the appropriateness of the amounts claimed; i.e., the claim is technically complete.
              
                Person as defined by section 101(21) of CERCLA, means an individual, firm, corporation, association, partnership, consortium, joint venture, commercial entity, United States Government, State, municipality, commission, political subdivision of a State, or any interstate body.
              
                Political subdivision means any general purpose unit of a local or State government.
              
                Pollutant or Contaminant as defined by section 101(33) of CERCLA, includes, but is not limited to, any element, substance, compound, or mixture, including disease-causing agents, which after release into the environment and upon exposure, ingestion, inhalation, or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will or may reasonably be anticipated to cause death, disease, behavioral abnormalities, cancer, genetic mutation, physiological malfunctions (including malfunctions in reproduction) or physical deformations in such organisms or their offspring. The term does not include petroleum, including crude oil and any fraction thereof which is not otherwise specifically listed or designated as a hazardous substance under section 101(14)(A) through (F) of the Act, nor does it include natural gas, liquefied natural gas, or synthetic gas of pipeline quality (or mixtures of natural gas and such synthetic gas).
              
                Preauthorization means EPA's prior approval to submit a claim against the Fund for necessary response costs incurred as a result of carrying out the NCP. The process of preauthorization consists of three steps:
              (1) EPA's receipt of the application for preauthorization;
              (2) EPA's review and analysis of the application; and
              (3) EPA's issuance of the Preauthorization Decision Document, which sets forth the terms and conditions for reimbursement.
              
                Preauthorized response actions are response actions approved through the preauthorization process.
              
                Respond or Response as defined by section 101(25) of CERCLA, means remove, removal, remedy, and remedial action, all such terms (including removal and remedial action) including enforcement activities related thereto.
              
                Response claim means a preauthorized demand in writing for a sum certain for response costs referred to in section 111(a)(2) of CERCLA, including certain costs of actions referred to in section 122(b)(1) of CERCLA.
            
            
              § 307.15
              Penalties.
              (a) If any person knowingly gives a material statement or representation in the application for preauthorization or in the claim that is false, misleading, misrepresented, or misstated, and EPA relies upon such a statement or representation in making its decision, the preauthorization or the award by EPA may be withdrawn following written notice to the claimant.
              (b) Any person who knowingly gives, or causes to be given, any false information as part of an application for preauthorization or of a claim (including any person who meets the conditions of paragraph (a) of this section) may, upon conviction, be fined or imprisoned in accordance with CERCLA section 112(b)(1) and other laws.
            
          
          
            
            Subpart B—Eligible Claimants; Allowable Claims; Preauthorization
            
              § 307.20
              Who may present claims.
              (a) Subject to the provisions of this subpart, claims for the costs of response actions may be asserted against the Fund by any person other than the United States Government, States, and political subdivisions thereof, except to the extent the claimant is otherwise compensated for the loss. States and political subdivisions may assert such claims if they are potentially responsible parties subject to an agreement reached pursuant to section 122(b)(1) of CERCLA.
              (b) Claims presented by an individual must be signed by that individual. If, because of death, disability, or other reasons satisfactory to EPA, the foregoing requirement cannot be fulfilled, the claim may be filed by a duly authorized agent, executor, administrator, or other legal representative. A claim presented by an entity or an authorized agent, executor, administrator, or other legal representative must be presented in the name of the claimant. The claim must be signed by the authorized agent, executor, administrator, or other legal representative (including the title or legal capacity of the person signing) and be accompanied by evidence of the authority to present a claim on behalf of the claimant as authorized agent, executor, administrator, or other legal representative.
              (c) A claim for response costs as to which any release from liability was executed between the claimant and a potentially responsible party may be presented against the Fund to the extent that the claimant obtained EPA's approval prior to executing such release and provided that the other requirements of this part are met.
              (d) A foreign claimant may present a response claim to the Fund, to the same extent that a United States claimant may assert a claim, if:
              (1) The requirements of § 307.21 and § 307.22 are met; and
              (2) The release of a hazardous substance occurred in the navigable waters of the United States, including the territorial sea, or in or on the territorial sea or adjacent shoreline of a foreign country of which the claimant is a resident; and
              (3) The claimant is not otherwise compensated for the loss; and

              (4) The hazardous substance was released from a facility or from a vessel located adjacent to or within the navigable waters or was discharged in connection with activities conducted under the Outer Continental Shelf Lands Act, as amended (43 U.S.C. 1331 et seq.), or the Deepwater Port Act of 1974, as amended (33 U.S.C. 1501 et seq.); and
              (5) Recovery is authorized by a treaty or an executive agreement between the United States and the foreign country involved, or if the Secretary of State, in consultation with the Attorney General and other appropriate officials, certifies that such country provides a comparable remedy for United States claimants.
            
            
              § 307.21
              Nature of eligible claims.
              (a) Claims may be asserted against the Fund for necessary costs incurred for response actions due to a release or substantial threat of release of a hazardous substance into the environment; a release or substantial threat of release of pollutants or contaminants into the environment that may present an imminent or substantial danger to public health or welfare; or actions taken by a potentially responsible party subject to an agreement reached pursuant to section 122(b)(1) of CERCLA. Claims must be filed in accordance with § 307.22. Claims may be asserted for the costs of removal actions, remedial planning activities, and remedial actions.
              (b) Costs will be considered to be eligible under this section if:
              (1) The response action is preauthorized by EPA pursuant to § 307.22;
              (2) The costs are incurred for activities within the scope of EPA's preauthorization;
              (3) The response action is conducted in a manner consistent with the NCP; and
              (4) The costs incurred are necessary costs pursuant to § 307.11 of this part.

              (c) Money in the Fund may be used for paying any claim under this section for expenses incurred for the payment of contractor claims either through settlement of such claims or an award by a third party to the extent EPA determines that:
              (1) The contractor claim arose from work within the scope of the contract at issue and the contract was for preauthorized response activities;
              (2) The contractor claim is meritorious;
              (3) The contractor claim was not caused by the mismanagement of the claimant;
              (4) The contractor claim was not caused by the claimant's vicarious liability for the improper actions of others;
              (5) The claimed amount is reasonable and necessary;
              (6) The claim for such costs is filed by the claimant within 5 years of completion of the preauthorized response action; and
              (7) Payment of such a claim will not result in total payments from the Fund in excess of the maximum amount for which claims were preauthorized.
              (d) An award by a third party on a contractor claim under paragraph (c) of this section should include:
              (1) Findings of fact;
              (2) Conclusions of law;
              (3) Allocation of responsibility for each issue;
              (4) Basis for the amount of award; and
              (5) The rationale for the decision.
              (e) Money in the Fund may not be used for paying any claim under this section for expenses incurred for procurement transactions that were not conducted in a manner that provided to the maximum extent practicable, open and free competition; unduly restricted or eliminated competition; and did not provide where applicable for the award of contracts to the lowest responsive, responsible bidder where the selection was made principally on the basis of price.
              (f) Money in the Fund may not be used for paying any claim under this section for expenses incurred by a person operating pursuant to a procurement contract or assistance agreement with the United States.
              (g) Money in the Fund may not be used for paying any claim under this section for expenses incurred for the payment of persons who are on the “List of Parties Excluded From Federal Procurement or Non-Procurement” at the time the contract is awarded, unless EPA approval is obtained in advance.
              (h) Unless EPA waives this requirement prior to the award of a construction contract, money in the Fund may not be used for paying any claim under this section for expenses incurred under such a construction contract that does not contain a “differing site conditions” clause equivalent to the following:
              (1) The contractor shall promptly, and before such conditions are disturbed, notify the claimant in writing of:
              (i) Subsurface or latent physical conditions at the site differing materially from those listed in this contract, or
              (ii) Unknown physical conditions at the site, of an unusual nature, differing materially from those ordinarily encountered and generally recognized as inherent in work of the character provided for in this contract.
              (2) Upon notification by the construction contractor, the claimant shall promptly investigate the conditions. If the claimant finds that conditions materially differ and will cause an increase or decrease in the contractor's cost or the time required to perform any part of the work under its contract, whether or not changed as a result of such conditions, the claimant shall make an equitable adjustment and modify the contract in writing.
              (3) No claim of the contractor under the differing site conditions clause shall be allowed unless the contractor has given the notice required in paragraph (h)(1) of this section. However, the claimant may extend the time prescribed in paragraph (h)(1) of this section.
              (4) No claim by the contractor for an equitable adjustment shall be allowed if asserted after final payment under this contract.
              (i) Where money in the Fund has been used to pay for any response costs under this section, no other claim may be paid out of the Fund for the same costs.
            
            
              
              § 307.22
              Preauthorization of response actions.
              (a) No person may submit a claim to the Fund for a response action unless that person notifies the Administrator of EPA or his designee prior to taking such response action and receives preauthorization by EPA. In order to obtain preauthorization, any person intending to submit a claim to the Fund must fulfill the following requirements before commencing a response action:
              (1) Notify the lead agency through the National Response Center (as described in 40 CFR 300.125), if there is acute threat of fire, explosion, or direct human contact with hazardous substances, pollutants, or contaminants or other emergency situation, to determine if there is sufficient time to submit an application for preauthorization;
              (2) Submit an application for preauthorization (EPA Form 2075-3, found at appendix A of this part) to the Administrator or his designee; and
              (3) Obtain the approval of the Administrator or his designee before initiating the response action.
              (b) All applications for preauthorization must include, where available;
              (1) A description of the location and nature of the release or threatened release of a hazardous substance or pollutant or contaminant (e.g., type and location of vessel or facility, population at risk, routes of exposure);
              (2) A description of the nature and quantity of the hazardous substance or pollutant or contaminant which has been or may be released, including whether the substance is on the list of hazardous substances set forth pursuant to section 102 of CERCLA;
              (3) The identity of any potentially responsible parties known to the applicant (including the applicant), and any contact with such parties, including, but not limited to, any correspondence, agreements, or litigation with such parties;
              (4) Evidence of the applicant's eligibility to file a claim pursuant to § 307.20;
              (5) An explanation of why the proposed response action is necessary, and how the proposed action is consistent with 40 CFR 300.700(d)(4)(ii);
              (6) A description of the applicant's capability (including financial and technical capability) to implement the proposed response action;
              (7) Proposed schedule of activities;
              (8) Projected costs of response activities, with the basis for those projections (projections shall be based on actual anticipated costs without a contingency for unanticipated conditions);
              (9) Proposed schedule for the submission of claims;
              (10) The proposed contracting procedures;
              (11) Proposed procedures for project management, EPA oversight, and reporting of progress of the project; and
              (12) The assurances of timely initiation and completion.
              (c) Applications for preauthorization to undertake a removal action shall, in addition to the requirements in paragraph (b) of this section, include:
              (1) A summary or copy of the preliminary assessment; and
              (2) A description of the proposed removal action for which the claim will be made, which environmental requirements are applicable or relevant and appropriate, and how the removal will comply with such requirements.
              (d) Applications for preauthorization to undertake a remedial investigation and feasibility study shall, in addition to the requirements in paragraph (b) of this section, include:
              (1) The scope of the proposed study;
              (2) A proposed site sampling plan and quality assurance procedures;
              (3) The plan for the development of alternatives;
              (4) Approaches to consideration of alternatives to land disposal;
              (5) Plans for initial screening of alternatives;
              (6) Proposed procedures for the detailed analysis of alternatives; and
              (7) Proposed considerations in selection of the remedy.
              (e) Applications for preauthorization to undertake a remedial alternative other than that selected by EPA, or where EPA has not selected a remedy, shall, in addition to the requirements in paragraph (b) of this section, include a discussion of how the proposed remedy:

              (1) Differs from the one selected by EPA, if applicable;
              
              (2) Achieves protection of public health and welfare and the environment and complies with legally applicable or otherwise relevant and appropriate Federal, State, and local requirements pursuant to 40 CFR 300.400(g) or waivers to those requirements in 40 CFR 300.430(f)(1)(ii)(C). The application shall also include a discussion of pertinent Federal and State guidance, advisories, and criteria;
              (3) Will be cost-effective as set out in section 121(a) of CERCLA and 40 CFR 300.430(f)(1)(ii)(D);
              (4) Mitigates and minimizes future risks;
              (5) Improves the reliability of the remedy;
              (6) Utilizes new or innovative technology, if appropriate;
              (7) Employs treatment that reduces the volume, toxicity or mobility of the hazardous substances;
              (8) Impacts projected costs; and
              (9) Takes into account appendix D of 40 CFR part 300.
              (f) Applications for preauthorization to undertake a remedial action, including those described in paragraph (e) of this section, shall in addition to the requirements in paragraph (b) of this section, include:
              (1) A description of the proposed remedial action for which the claim will be made;
              (2) A proposed site sampling plan and quality assurance procedures;
              (3) Documentation of reasonable effort to obtain the cooperation of the State or Indian Tribe;
              (4) A bond or other financial assurance to cover the costs of necessary long-term operation and maintenance of the response action or written assurance from the State to provide such long-term operation and maintenance;
              (5) Proposed procedures using sealed bidding to select the construction contractor, or an explanation of why the applicant intends to use any other method; and
              (6) Documentation showing that the response will be carried out in accordance with applicable or relevant and appropriate environmental requirements. Documentation should include the potential impacts on any environmentally sensitive areas.
              (g) Claims of business confidentiality may be asserted for information submitted to EPA under this subpart. Information claimed confidential will be disclosed by EPA only to the extent permitted by CERCLA, this subpart, and part 2, subpart B, of this chapter.
              (1) Any claim of business confidentiality must accompany the information when it is submitted to EPA. Claims must be asserted as prescribed on the forms. Items claimed confidential on the forms and attachments to the forms must be clearly marked by circling or bracketing them.
              (2) The applicant or response claimant must provide EPA with two copies of its submittal if any information is claimed confidential.
              (i) One copy of the submittal must be complete, with items claimed confidential clearly marked in accordance with paragraph (g)(1) of this section.
              (ii) The second copy must be complete except that all information claimed as confidential in the first copy must be deleted. EPA may make this second copy available to the public.
              (iii) If the applicant does not provide a redacted copy, the application for preauthorization is incomplete. If the claimant does not provide a redacted copy, the claim against the Fund will not be perfected by EPA. EPA will not process such submittals until it receives the redacted copy.
              (3) If a submitter of a response claim or an application for preauthorization does not assert a claim of business confidentiality for information at the time the information is submitted to EPA, the Agency may make the information public without further notice to the submitter.
              (h) In addition to the foregoing, an application for preauthorization filed by a potentially responsible party for partial reimbursement of response costs shall include:
              (1) A copy of the settlement agreement, or the most recent draft of any pending agreement, reached between such parties and the Federal Government; and

              (2) If the application is to undertake a remedial investigation and feasibility study, an affirmation that the applicant will not directly or indirectly benefit from the preauthorization as a response action contractor, or as a person hired or retained by such a contractor with respect to the site at issue and an agreement to reimburse the Fund for any costs incurred under, or in connection with, the oversight contract or arrangement for the remedial investigation and feasibility study.
              (i) If it is subsequently determined that the preauthorized response actions require modification or if it appears that project costs will exceed approved costs, a revised application for preauthorization must be approved by EPA before different, or additional, actions can be undertaken, if such actions are to be eligible for compensation from the Fund.
              (j) Unless otherwise specified and agreed to by EPA, the terms, provisions, or requirements of a court judgment, Consent Decree, administrative order (whether unilateral or on consent), or any other consensual agreement with EPA requiring a response action do not constitute preauthorization to present a claim to the Fund.
            
            
              § 307.23
              EPA's review of preauthorization applications.
              (a) EPA shall review each preauthorization application and will notify the applicant of the decision to grant or deny preauthorization. Decisions to grant preauthorization will be memorialized in a PDD.
              (b) Each application for preauthorization must include information sufficient for EPA to determine whether the response will be consistent with 40 CFR 300.700(d). EPA will evaluate applications based on the following non-exclusive list of criteria, as appropriate:
              (1) Whether the release is within the scope of CERCLA;
              (2) The seriousness of the problem or importance of the response activity when compared with competing demands on the Fund;
              (3) Whether there is sufficient time to process the request for preauthorization (e.g., if a removal action is proposed);
              (4) Whether the party liable for the release or threat of release of the hazardous substance is unknown, or if known, has been notified of the application for preauthorization and is unwilling or incapable of performing the response in a reasonable period of time;
              (5) Whether the State, a political subdivision, or an Indian Tribe is willing to undertake the response action through a contract or a cooperative agreement;
              (6) The cost and effectiveness of the proposed response actions when compared with other alternatives;
              (7) Whether proposed response can be carried out in accordance with the NCP and other environmental requirements;
              (8) The applicant's eligibility to file a claim; his capabilities, experience, and technical expertise; and his knowledge and familiarity with the NCP and relevant guidance;
              (9) Whether the party is proposing to conduct a cleanup through an administrative order or a Consent Decree with the Government regarding the site for which the request is made (if the applicant is a potentially responsible party);
              (10) Whether the applicant, if he is a potentially responsible party seeking to undertake a remedial investigation and feasibility study, has affirmed that he will not directly or indirectly benefit from the preauthorization as a response action contractor, or as a person hired or retained by such a contract with respect to the site at issue, and agrees to reimburse the Fund for any cost incurred under, or in connection with, the oversight contract or arrangement for the remedial investigation and feasibility study;
              (11) Whether the proposed costs are eligible and the applicant has proposed appropriate procurement, contract management, project management, financial management and documentation procedures;
              (12) Whether the applicant has met the necessary assurances, financial responsibilities, and other requirements;
              (13) Provisions for long-term operation and maintenance of the site, if appropriate;

              (14) Whether the applicant has consulted with the State or Indian Tribe on the proposed response action;
              
              (15) The applicant's proposed procedures for oversight and the reporting of project issues and progress;
              (16) Cooperation of the applicant at any earlier stage of response activity; and
              (17) Whether the proposed schedule for filing a claim(s) is based upon the completion of the project, an operable unit, or a discrete phase of the response work.
              (c) The Administrator may grant preauthorization for all or part of a proposed response action, but not less than a stage of an operable unit or of a response action.
              (1) The Administrator may set a limit on the amount that may be claimed as reimbursement from the Fund for any response action.
              (2) The Administrator may condition the preauthorization on such inspection, monitoring, reporting, safety, and long-term operation and maintenance requirements as he deems necessary. The costs of such requirements may not necessarily be reimbursed from the Fund.
              (3) The Administrator may condition the preauthorization on such time period for starting and completing the response action as he may deem necessary.
              (4) The Administrator may condition the preauthorization on such financial or other assurance from the claimant or other entity as he may deem necessary to ensure completion of work at the site.
              (5) The Administrator will not subject potentially responsible parties who may wish to undertake a remedial investigation and feasibility study to a lesser standard of liability nor will he give such parties preferential treatment in EPA's review of applications for preauthorization.
              (d) If EPA denies a preauthorization because of an insufficient balance in the Fund or the low priority assigned to the response action when weighed against other applications or uses of the Fund, the applicant may resubmit the application in another fiscal year. If preauthorization is denied because of the inability of the applicant to demonstrate his experience and capabilities, the applicant may resubmit the application form only after correcting the deficiencies, or by proposing an alternative approach.
              (e) If EPA grants preauthorization, the applicant may begin the approved response action subject to the terms and conditions contained in the PDD. The applicant, as a condition of preauthorization, shall assure that the lead agency shall have such site access as may be necessary for oversight and monitoring.
              (f) If the applicant is unable to initiate or complete the preauthorized response action, the applicant shall immediately notify EPA in writing.
              (g) EPA will not grant preauthorization for any response actions where:
              (1) The proposed action is not a response action authorized under CERCLA;
              (2) There is a significant threat to the public health or the environment caused by acute threat of fire, explosion, direct human contact with a hazardous substance, or other similar hazardous situations requiring immediate action, and there is insufficient time to process an application for preauthorization;
              (3) The proposed response is a remedial action and the site is not on the NPL; or
              (4) The action is to be performed by a State, political subdivision, Indian Tribe through an assistance agreement with the United States, or a person operating pursuant to a contract with the United States.
              (h) EPA will deny preauthorization to a person whom the Agency believes is a liable party under section 107 of CERCLA unless negotiations are underway aimed at reaching a judicial or administrative settlement. Such parties may be preauthorized under this paragraph to submit claims to the Fund for response costs up to the maximum amount specified in the PDD.
            
          
          
            Subpart C—Procedures for Filing and Processing Response Claims
            
              § 307.30
              Requesting payment from the potentially responsible party.

              (a) A claimant must present all claims to any person who is known to the claimant and who may be liable under section 107 of CERCLA at least 60 days before filing a claim against the Fund. The presentation to the potentially responsible party must be a written request for payment, delivered either by certified mail (return receipt requested) or in such a manner as will establish the date of receipt. At a minimum this request must contain:
              (1) The name of the claimant (commercial entity or individual);
              (2) The name, title, and address of any authorized representative;
              (3) The location of the release and cleanup;
              (4) The date of the release, if known;
              (5) The owner of the property, if other than the claimant;
              (6) A description of the response action taken; and
              (7) The amount of the request (in dollars);
              (8) If applicable, notice of intent to file a subsequent application for preauthorization or claim against the Fund for additional operable units or for a stage of a response action.
              (b) Where the potentially responsible party is unknown, the claimant must make a good-faith effort to identify the potentially responsible party prior to submitting a claim. If the potentially responsible party is identified, the claimant must then comply with the procedures of § 307.30(a). Where a potentially responsible party cannot be identified, the claimant may submit a claim to the Fund pursuant to § 307.31. Claims submitted under this paragraph must be accompanied by documentation of efforts to identify potentially responsible parties.
              (c) If the claimant and the potentially responsible party agree to a settlement involving a release from liability, the claimant may submit a claim against the Fund for any costs that are not recovered provided the claimant complies with the provisions of § 307.20(c), which require EPA's prior approval of such releases from liability.
              (d) If the claim is denied by the potentially responsible party, or has not been satisfied after 60 days of presentation to such party, the claimant may submit a claim to the Fund in accordance with § 307.31.
              (e) If the first claim was denied by the potentially responsible party or not responded to, and EPA agrees that there is no reason to believe that subsequent claims would be honored by such potentially responsible party, the denial of the first claim, or lack of response, shall be considered denial of every subsequent claim.
            
            
              § 307.31
              Filing procedures.
              (a) A response claim must be submitted on EPA Form 2075-4 and must include:
              (1) Documentation showing that the claimed response activities were preauthorized by EPA;
              (2) Documentation showing that the response activity was accomplished in a manner consistent with the PDD, noting any deviation from preauthorized activities;
              (3) Documentation that a search to identify potentially responsible parties was conducted in accordance with § 307.30 and of any contacts with such parties; and
              (4) Substantiation that all claimed costs are necessary costs.
              (b) Claimants (or their authorized representatives) may amend their claims at any time before final action by EPA. Amendment of claims after final action by EPA will be allowed only at EPA's discretion. Each amendment must be submitted in writing and must be signed by the claimant or authorized representative. The time limitations of § 307.32(i) refer to the date by which an amendment is filed.
              (c) Claimants may not pursue both an action in court against potentially responsible parties and a claim against the Fund at the same time for the same response costs. EPA will return claims presented under this subpart when the Agency determines that a claimant has initiated an action for recovery of the same response costs, in court, against a party potentially liable under section 107 of CERCLA.
            
            
              § 307.32
              Verification, award, and administrative hearings.

              (a) Upon receipt of a response claim, EPA will verify that it complies with all filing requirements. Where the claim is incomplete or has significant defects, EPA will return the claim to the claimant with written notification of its deficiencies.
              
              (b) A claim returned to the claimant for failure to comply with the filing requirements may be resubmitted to EPA.

              (c) For purposes of this part, a response claim is deemed perfected when EPA determines that the claim complies fully with the specified filing requirements; i.e., the claim is technically complete. When the claim is perfected, a notice will be provided to the claimant of EPA's receipt and acceptance of the claim for evaluation.
              (d) EPA may adjust claims and in making a determination whether costs are allowable, EPA will be guided by the Federal cost principles (non-profit organizations—OMB Circular A-122; States and political subdivisions—OMB Circular A-87; profit-making organizations—48 CFR part 31, subparts 31.1 and 31.2).
              (e) In evaluating claims, EPA will determine whether the claimant has settled and satisfactorily completed in accordance with sound business judgment and good administrative practice all contractual and administrative matters arising out of agreements to perform preauthorized response actions. This includes the issuance of invitations for bids or requests for proposals, selection of contractors, approval of subcontracts, settlement of protests, claims disputes, and other related procurement matters. EPA will examine how the claimant assured (e.g., by the use of a subcontract administration system) that work was performed in accordance with the terms, conditions, and specifications of such agreements.
              (f) Awards will be made:
              (1) Only for necessary costs of completing the response action or stage of an operable unit or of a response action;
              (2) Only to the extent that the response actions were preauthorized by EPA pursuant to § 307.23;
              (3) Only to the extent that the cleanup was performed effectively, as provided in 40 CFR 300.120(e)(3) and 300.400(h); and
              (4) Only to the extent that the cleanup was performed in compliance with the terms and conditions of the PDD.
              (g) No award will be made on a claim where the claimant has purported to release a potentially responsible party from liability to the United States for the same costs unless EPA has approved the release in advance.
              (h) Where a response action is determined to have been ineffective due to acts or omissions of the claimant, his employees or agents, or any third party having a contractual relationship with the claimant, payment of the claim will be adjusted accordingly. EPA may require the claimant to submit any additional information needed to determine whether the actions taken were reasonable and necessary.
              (i) For claims submitted in connection with a settlement reached under section 122(b)(1) of CERCLA only, interest will be paid on amounts due if EPA fails to pay the amount within 60 days of a perfected claim.
              (1) Interest shall accrue on the amounts due the claimant where EPA fails to pay the claim for the preauthorized response action within 60 days of EPA's receipt of a perfected claim.
              (2) Where the claim is technically complete but EPA requires additional information in order to evaluate the amount claimed, the period as stated in paragraph (i)(1) of this section or the accrual of interest is suspended from the date the Agency requests the information from the claimant until the date the requested information is received.
              (3) Where a claim is denied in whole or in part by EPA, and the claimant requests an administrative hearing in accordance with paragraph (o) of this section, interest on the disputed amount begins to accrue 50 days after an award by the Administrative Law Judge, unless an appeal is filed. If either party files an appeal with a Federal district court, interest will not accrue until 20 days after the final judicial decision.
              (4) The rate of interest paid on a claim is the rate of interest on investments of the Fund established by Subchapter A of Chapter 98 of the Internal Revenue Code of 1954.

              (j) For claims submitted in connection with a settlement reached under section 122(b) of CERCLA, a preauthorized potentially responsible party will be entitled to full reimbursement only where the response action is conducted in complete satisfaction of the requirements set forth in the consent order or decree.
              (k) Future site-specific actions required by preauthorized potentially responsible parties, and any future obligations on the Fund, shall be governed by § 307.42.
              (l) Any withdrawal of preauthorization will be preceded by written notice from EPA. The application for preauthorization will be deemed invalid and no award will be made from the Fund where the claimant is determined by EPA to be liable under section 107 of CERCLA for the costs for which the claim is made, and the application for preauthorization did not disclose that the claimant may be a person described as follows:
              (1) The owner and operator of a vessel or a facility;
              (2) Any person, who at the time of disposal of any hazardous substance, owned or operated any facility at which such hazardous substances were disposed of;
              (3) Any person who by contract, agreement, or otherwise arranged for disposal or treatment, or arranged with a transporter for transport for disposal or treatment, of hazardous substances owned or possessed by such person, by any other party or entity, at any facility or incineration vessel owned or operated by another party or entity and containing such hazardous substance; or
              (4) Any person who accepts or accepted any hazardous substances for transport to disposal or treatment facilities, incineration vessels or sites selected by such person, from which there is a release, or a threatened release which causes the incurrence of response costs, of a hazardous substance.
              (m) If EPA determines that it cannot complete its evaluation of a claim because of insufficient information, it will request the necessary information from the claimant. If EPA determines that it cannot complete its evaluation of a claim because the records, documents, and other evidence were not maintained in accordance with generally accepted accounting principles and practices consistently applied, or were for any reason inadequate to demonstrate that claimed costs are necessary costs, EPA will adjust the claim accordingly. Further consideration of such amounts will depend on the adequacy of subsequent documentation. Any additional information requested by EPA must be submitted within 30 days, unless a different period of time is specified by EPA. The failure of the claimant to provide in a timely manner the requested information without reasonable cause may be cause for denial of the claim.
              (n) Once the claim is perfected, EPA will proceed to:
              (1) Make an award on the claim; or
              (2) Decline to make an award.
              (o) If the claimant is dissatisfied either with EPA's denial of a claim or with the amount of an award, the claimant may request that EPA arrange an administrative hearing in accordance with section 112(b) of CERCLA. The request for an administrative hearing must occur within 30 days of being notified of EPA's decision.
              (p) Notice of an award under paragraph (f) of this section will be given by First Class Mail within five (5) days of the date of the decision. Payment of approved claims will be made according to § 307.40.
            
            
              § 307.33
              Records retention.
              A claimant receiving an award from the Fund is required to maintain all cost documentation and any other records relating to the claim, and to provide EPA with access to such records. These records must be maintained until cost recovery is initiated by EPA. If, after ten (10) years from the date of award of the final claim, EPA has not initiated a cost recovery action, the claimant need no longer retain the records. The claimant shall, however, notify EPA of the location of the records, and allow EPA the opportunity to take possession of the records before they are destroyed. The claimant shall cause to be inserted in all agreements between itself and contractors performing work at the site a clause providing for the same requirement to maintain records and to provide access to records as that required of the claimant.
            
          
          
            
            Subpart D—Payments and Subrogation
            
              § 307.40
              Payment of approved claims.
              (a) Payment of claims will be made, as applicable, within:
              (1) 50 days of EPA's decision to make an award, if the claimant does not request an administrative hearing;
              (2) 50 days of an award by an administrative tribunal if no appeal of such award is taken; or
              (3) 20 days of the final judicial decision of any appeal taken.
              (b) Payment of a claim shall not be seen as EPA's final acceptance of the claimant's response action. Final acceptance shall await EPA's determination that the response action was conducted in accordance with the terms and conditions of the PDD or the consent order or decree, as applicable.
            
            
              § 307.41
              Subrogation of claimants' rights to the Fund.
              (a) The United States acquires by subrogation all rights of the claimant to recover the amount of the claim paid by the Fund from the person or persons liable under section 107 of CERCLA for the release giving rise to the response action.
              (b) Claimants shall assist in any cost recovery action that may be initiated by the United States. The claimant and the claimant's contractors shall furnish the personnel, services, documents, and materials needed to assist EPA in the collection of evidence to document work performed and costs expended by the claimant or the claimant's contractors at the particular site in order to aid in cost recovery efforts. The claimant and the claimant's contractors shall also provide all requested assistance in the interpretation of documents detailing work and costs that may be needed as evidence, and shall testify on behalf of the United States in any judicial or administrative cost recovery proceeding regarding the response costs claimed. All of the claimant's contracts for implementing the PDD shall expressly require their contractors to provide this cost recovery assistance.
            
            
              § 307.42
              Fund's obligation in the event of failure of remedial actions taken pursuant to CERCLA section 122.
              (a) In the case of the failure of a completed remedial action taken by a potentially responsible party pursuant to a remedial action preauthorized in connection with a settlement under section 122(b)(1) of CERCLA, the Fund shall be available for the costs of any new cleanup required, but shall not be obligated to a proportion exceeding that proportion contributed by the Fund for the original remedial action.
              (b) The Fund is not obligated by preauthorization of a response action to reimburse the claimant for subsequent remedial actions if those subsequent remedial actions are necessary as a result of the failure of the claimant, his employees or agents, or any third party having a contractual relationship with the claimant to properly perform authorized activities or otherwise comply with the terms and conditions of the PDD, and the Consent Decree or order regarding the site cleanup entered into by EPA and the claimant.
            
            
              
              Pt. 307, App. A
              Appendix A to Part 307—Application for Preauthorization of a CERCLA Response Action
              
                EC02AU92.021
              
              
                
                EC02AU92.022
              
              
                
                EC02AU92.023
              
            
            
              
              Pt. 307, App. B
              Appendix B to Part 307—Claim for CERCLA Response Action
              
                EC02AU92.024
              
              
                
                EC02AU92.025
              
              
                
                EC02AU92.026
              
            
            
              
              Pt. 307, App. C
              Appendix C to Part 307—Notice of Limitations on the Payment of Claims for Response Actions, Which Is To Be Placed in the Federal Register Preamble Whenever Sites Are Added to the Final NPL
              
                Limitations on the Payment of Claims for Response Actions
              
              Sections 111(a)(2) and 122(b)(1) of CERCLA authorize the Fund to reimburse certain parties for necessary costs of performing a response action. As is described in more detail at 58 FR 5460, Jan. 21, 1993, 40 CFR part 307, there are two major limitations placed on the payment of claims for response actions. First, only private parties, certain potentially responsible parties (including States and political subdivisions), and certain foreign entities are eligible to file such claims. Second, all response actions under sections 111(a)(2) and 122(b)(1) must receive prior approval, or “preauthorization,” from EPA.
            
            
              Pt. 307, App. D
              Appendix D to Part 307—Notice of Limitations on the Payment of Claims for Response Actions Which Is To Be Placed in Public Dockets
              Statutory Limitations on the Payment of Claims for Response Actions Filed Pursuant to Sections 111(a)(2) and 122(b)(1) of CERCLA

              The Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), as amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA) (42 U.S.C. 9601 et seq.) authorizes a number of mechanisms for responding to a release, or threat of release, of hazardous substances or pollutants or contaminants. One of these mechanisms is response claims. Section 111(a)(2) of CERCLA authorizes the Environmental Protection Agency (EPA or the Agency) to compensate claimants for necessary response costs if certain conditions are met. Section 122(b)(1) of CERCLA authorizes EPA to reimburse certain potentially responsible parties for a portion of the costs of response actions conducted pursuant to a settlement agreement. These conditions are outlined below.
              First, only private parties, parties to section 122(b)(1) agreements (including States and political subdivisions thereof) and foreign entities are eligible for payment through the response claims mechanism. Federal, State, and local government units, and Indian Tribes can receive funding for response activities through other authorities of section 111(a) or section 123 of CERCLA.
              Second, eligible claimants can only be reimbursed for costs that are incurred in carrying out the National Contingency Plan (NCP), 40 CFR part 300. In order to be in conformity with the NCP, all claims must receive prior approval, or “preauthorization,” from EPA. This means that before response work is initiated, the party must:
              (1) Notify EPA of its intent to file a claim;
              (2) Demonstrate that the release merits priority consideration;
              (3) Propose activities to remedy the release that can be carried out consistent with the NCP; and
              (4) Demonstrate the capabilities necessary to carry out such activities in a safe and effective manner.
              In order for potentially responsible parties to be eligible for reimbursement they must conduct the response actions as specified in a Consent Decree or administrative order. Only if EPA preauthorizes a response action can the party begin work, and later file a claim for reimbursement of costs.
              The limitations placed on the payment of claims for response actions and the procedures for filing such claims are described in more detail at 58 FR 5460, Jan. 21, 1993, 40 CFR part 307. Additional information can be obtained by contacting Phyllis Anderson, Office of Emergency and Remedial Response (5203 G), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460, (703) 603-8971, or the RCRA/CERCLA Hotline, (800) 424-9346 (or (703) 920-9810 in the Washington, DC metropolitan area).
              [58 FR 5475, Jan. 21, 1993, as amended at 65 FR 47325, Aug. 2, 2000]
            
          
        
        
          Pt. 310
          PART 310—REIMBURSEMENT TO LOCAL GOVERNMENTS FOR EMERGENCY RESPONSE TO HAZARDOUS SUBSTANCE RELEASES
          
            
              Subpart A—General Information
              Sec.
              310.1
              What is the purpose of this part?
              310.2
              What is the statutory authority for this part?
              310.3
              What terms have specific definitions?
              310.4
              What abbreviations should I know?
            
            
              Subpart B—Provisions
              
                Who Can Be Reimbursed?
                310.5
                Am I eligible for reimbursement?
                310.6
                Are states eligible?
                310.7
                Can more than one local agency or government be reimbursed for response to the same incident?
              
              
                What Can Be Reimbursed?
                310.8

                Can EPA reimburse the entire cost of my response?
                
                310.9
                If more than one local agency or government is involved, can each receive up to $25,000?
                310.10
                What are temporary emergency measures?
                310.11
                What costs are allowable?
                310.12
                What costs are NOT allowable?
              
              
                How To Get Reimbursed
                310.13
                Do I need to notify anyone while the response is underway?
                310.14
                Must I try to recover my costs from those potentially responsible for the emergency?
                310.15
                How do I apply for reimbursement?
                310.16
                What kind of cost documentation is necessary?
                310.17
                Are there any other requirements?
                310.18
                How will EPA evaluate my application?
                310.19
                Under what conditions would EPA deny my request?
                310.20
                What are my options if EPA denies my request?
                310.21
                How does EPA resolve disputes?
              
              
                Other Things You Need To Know
                310.22
                What records must I keep?
                310.23
                How will EPA rank approved requests?
                310.24
                What happens if I provide incorrect or false information?
                Appendix I to Part 310—Frequently Asked Questions
                Appendix II to Part 310—EPA Regions and NRC Telephone Lines
                Appendix III to Part 310—Form: Application for Reimbursement to Local Governments for Emergency Response to Hazardous Substance Release Under CERCLA Sec. 123
              
            
          
          
            Authority:
            42 U.S.C. 9611(c)(11), 9623.
          
          
            Source:
            63 FR 8286, Feb. 18, 1998, unless otherwise noted.
          
          
            Subpart A—General Information
            
              § 310.1
              What is the purpose of this part?
              This part sets up procedures for EPA to reimburse local governments for certain emergency response costs. Local governments may receive up to $25,000 to help lighten financial burdens related to emergency response to hazardous substance releases. This reimbursement does NOT replace funding that local governments normally provide for emergency response.
            
            
              § 310.2
              What is the statutory authority for this part?
              This part is authorized under section 123 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) (Pub. L. 96-510, 42 U.S.C. 9601-9675), as amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA) (Pub. L. 99-499, 42 U.S.C. 9601).
            
            
              § 310.3
              What terms have specific definitions?
              For purposes of this part except when otherwise specified:
              (a) Application means Form 9310-1, shown in appendix III of this part, including all documentation and additional information you submit to support a request for reimbursement.
              (b) Date of completion means the date when you have completed all field work and you have received all deliverables (such as lab results, technical expert reports, or invoices) due under a contract or other agreement.
              (c) Emergency Planning and Community Right-to-Know Act of 1986 means Title III—Emergency Planning and Community Right-to-Know Act of the Superfund Amendments and Reauthorization Act of 1986 (EPCRA) (Pub. L. 99-499, 42 U.S.C. 11000-11050).
              (d) Federally-recognized Indian Tribe, as defined by section 101(36) of CERCLA, means any Indian Tribe, band, nation, or other organized group or community, including any Alaska Native village but not including any Alaska Native regional or village corporation, which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
              (e) General purpose unit of local government means the governing body of a county, parish, municipality, city, town, township, Federally-recognized Indian tribe or similar governing body. This term does not include special purpose districts.
              (f) Hazardous substance. (1) Hazardous substance, as defined by section 101(14) of CERCLA, means:

              (i) Any substance designated pursuant to section 311(b)(2)(A) of the Federal Water Pollution Control Act (Pub. L. 101-380, 33 U.S.C. 1251 et seq.);
              
              (ii) Any element, compound, mixture, solution, or substance designated pursuant to section 102 of CERCLA;

              (iii) Any hazardous waste having the characteristics identified under or listed pursuant to section 3001 of the Solid Waste Disposal Act (Pub. L. 89-272, 42 U.S.C. 3259 et seq.) (but not including any waste the regulation of which under the Solid Waste Disposal Act has been suspended by Act of Congress);

              (iv) Any toxic pollutant listed under section 307(a) of the Federal Water Pollution Control Act (Pub. L. 101-380, 33 U.S.C. 1251 et seq.);
              (v) Any hazardous air pollutant listed under section 112 of the Clean Air Act (42 U.S.C. 7401-7642); and
              (vi) Any imminently hazardous chemical substance or mixture with respect to which the Administrator has taken action pursuant to section 7 of the Toxic Substances Control Act (Pub. L. 94-469, 15 U.S.C. 2601-2629).
              (2) The term does not include petroleum, including crude oil or any fraction thereof that is not otherwise specifically listed or designated as a hazardous substance under paragraphs (f)(1)(i) through (f)(1)(vi) of this section, and the term does not include natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic gas).
              (g) Local emergency response plan means the emergency plan prepared by the Local Emergency Planning Committee (LEPC) as required by section 303 of the Emergency Planning and Community Right-to-Know Act of 1986 (EPCRA or SARA Title III).
              (h) National Contingency Plan means the National Oil and Hazardous Substances Pollution Contingency Plan (40 CFR part 300).
              (i) National Response Center means the national communications center located in Washington, DC, that receives and relays notice of oil discharge or releases of hazardous substances to appropriate Federal officials.
              (j) Pollutant or contaminant, as defined by section 104(a)(2) of CERCLA, includes, but is not limited to, any element, substance, compound, or mixture, including disease-causing agents, which after release into the environment and upon exposure, ingestion, inhalation, or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will or may reasonably be anticipated to cause death, disease, behavioral abnormalities, cancer, genetic mutation, physiological malfunctions (including malfunctions in reproduction) or physical deformations, in such organisms or their offspring. The term does not include petroleum, including crude oil and any fraction thereof that is not otherwise specifically listed or designated as a hazardous substance under section 101(14)(A) through (F) of CERCLA, nor does it include natural gas, liquefied natural gas, or synthetic gas of pipeline quality (or mixtures of natural gas and such synthetic gas).
              (k) Potentially responsible party (PRP) means any person who may be liable under section 107 of CERCLA for a release or threatened release of hazardous substances or pollutants or contaminants.
              (l) Release, as defined by section 101(22) of CERCLA, means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injection, escaping, leaching, dumping, or disposing into the environment, but excludes: any release that results in exposure to persons solely within a workplace, with respect to a claim that such persons may assert against the employer of such persons; emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station engine; release of source, by-product or special nuclear materials from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), if such release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under section 170 of such act, or, for the purpose of section 104 of CERCLA or any other response action, any release of source, by-product, or special nuclear material from any processing site designated under section 122(a)(1) or 302(a) of the Uranium Mill Tailings Radiation Control Act of 1978 (Pub. L. 95-604, 42 U.S.C. 2014 et seq.); and the normal application of fertilizer. For purposes of this part, release also means the threat of release.
              (m) Single response means all of the concerted activities conducted in response to a single episode, incident, or threat causing or contributing to a release or threatened release of hazardous substances, or pollutants or contaminants.
            
            
              § 310.4
              What abbreviations should I know?
              The following abbreviations appear in this part:
              
              
                CERCLA—The Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (Pub. L. 96-510, 42 U.S.C. 9601-9675), as amended by the Superfund Amendments and Reauthorization Act of 1986, also known as Superfund.
                EPA or the Agency—Environmental Protection Agency.
                EPCRA—Emergency Planning and Community Right-to-Know Act of 1986 (Pub. L. 99-499, 42 U.S.C. 11000-11050).
                LEPC—Local Emergency Planning Committee.
                NCP—National Oil and Hazardous Substances Pollution Contingency Plan also known as the National Contingency Plan (40 CFR part 300).
                NRC—National Response Center.
                OMB—Office of Management and Budget.
                PRP—Potentially Responsible Party.
                SARA—The Superfund Amendments and Reauthorization Act of 1986 (Pub. L. 99-499, 42 U.S.C. 9601).
                SERC—State Emergency Response Commission.
                USCG—U.S. Coast Guard.
              
            
          
          
            Subpart B—Provisions
            
              Who Can Be Reimbursed?
              
                § 310.5
                Am I eligible for reimbursement?
                If you are the governing body of a county, parish, municipality, city, town, township, federally-recognized Indian tribe or general purpose unit of local government, you are eligible for reimbursement. This does not include special purpose districts.
              
              
                § 310.6
                Are states eligible?
                States are NOT eligible for reimbursement under this part, and states may NOT request reimbursement on behalf of their local governments.
              
              
                § 310.7
                Can more than one local agency or government be reimbursed for response to the same incident?
                No. EPA will accept only one reimbursement request for a single response. A single response includes all of the temporary emergency measures that ALL local governments or agencies conduct in response to a single hazardous substance release. If more than one local government or agency responds, you must decide among yourselves who will request reimbursement on behalf of all.
              
            
            
              What Can Be Reimbursed?
              
                § 310.8
                Can EPA reimburse the entire cost of my response?
                Possibly not. EPA can only reimburse you for temporary emergency measures you take in response to releases of hazardous substances, pollutants, or contaminants. The statute allows reimbursement for only certain costs, and by statute, the total amount of the reimbursement may not exceed $25,000 for a single response.
              
              
                § 310.9
                If more than one local agency or government is involved, can each receive up to $25,000?
                No. The maximum amount EPA can reimburse is $25,000 for a single response, which includes all activities by ALL local responders. If the costs incurred by multiple local governments or agencies exceed $25,000, you must decide among yourselves how the total reimbursement will be divided.
              
              
                § 310.10
                What are temporary emergency measures?
                (a) Temporary emergency measures are actions taken to control or eliminate immediate threats to human health and the environment.
                (b) Examples of temporary emergency measures are:
                (1) Site security;
                (2) Controlling the source of contamination;
                (3) Containing the release to prevent spreading;
                (4) Neutralizing or treating pollutants released; and
                (5) Controlling contaminated runoff.
              
              
                
                § 310.11
                What costs are allowable?
                (a) Reimbursement under this part does NOT supplant funds you normally provide for emergency response. Allowable costs are only those necessary for you to respond effectively to a specific incident that is beyond what you might normally respond to.
                (b) Examples of allowable costs are:
                (1) Disposable materials and supplies you acquired and used to respond to the specific incident;
                (2) Payment of unbudgeted wages for employees responding to the specific incident (for example, overtime pay for response personnel);
                (3) Rental or leasing of equipment you used to respond to the specific incident (for example, protective equipment or clothing, scientific and technical equipment) (Note: rental costs are only allowable for the duration of your response; once you complete the response to the specific incident, further rental costs are NOT allowable);
                (4) Replacement costs for equipment you own that is contaminated or damaged beyond reuse or repair, if you can demonstrate that the equipment is a total loss and that the loss occurred during the response (for example, self-contained breathing apparatus irretrievably contaminated during the response);
                (5) Decontamination of equipment contaminated during the response;
                (6) Special technical services specifically required for the response (for example, costs associated with the time and efforts of technical experts/specialists that are not on your staff);
                (7) Other special services specifically required for the response (for example, utilities);
                (8) Laboratory costs of analyzing samples that you took during the response;
                (9) Evacuation costs associated with the services, supplies, and equipment that you procured for a specific evacuation; and
                (10) Containerization or packaging cost and transportation and disposal of hazardous wastes.
                (c) To be allowable, costs must:
                (1) NOT be higher than what a careful person would spend for similar products or services in your area; and
                (2) Be consistent with CERCLA and the federal cost principles outlined in OMB Circular A-87, “Cost Principles for State and Local Governments.” (Copies of the circular are available from the Office of Administration, Publications Office, New Executive Office Building, 725 17th Street, NW., Room 2200, Washington, DC 20503.)
                (d) EPA will make final determinations on whether your costs are reasonable.
              
              
                § 310.12
                What costs are NOT allowable?
                (a) Costs that are NOT allowable are expenditures you incur in providing what are traditionally local services and responsibilities. Examples include:
                (1) Routine firefighting;
                (2) Preparing contingency plans;
                (3) Training; and
                (4) Response drills and exercises.
                (b) Costs that are NOT allowable also include items such as supplies, equipment, and services that you routinely purchase to maintain your ability to respond effectively to hazardous releases when they occur. Examples of other costs that are NOT allowable are:
                (1) Purchase or routine maintenance of durable equipment expected to last one year or more, except when contaminated or damaged as described in § 310.11(b)(4) and (b)(5);
                (2) Materials and supplies you did NOT purchase specifically for the response;
                (3) Rental costs for equipment that you own or that another unit of local government owns;
                (4) Employee fringe benefits;
                (5) Administrative costs for filing reimbursement applications;
                (6) Employee out-of-pocket expenses normally provided for in your operating budget (for example, meals or fuel);
                (7) Legal expenses you may incur due to response activities, including efforts to recover costs from PRPs; and
                (8) Medical expenses you incur due to response activities.
              
            
            
              How to get Reimbursed
              
                § 310.13
                Do I need to notify anyone while the response is underway?

                No. You should notify EPA, the National Response Center, or use another established response communication channel, but it is not a requirement for reimbursement. Telephone numbers for EPA regional offices and the NRC are in appendix II to this part.
              
              
                § 310.14
                Must I try to recover my costs from those potentially responsible for the emergency?
                Yes. Before applying for reimbursement from EPA, you must try to recover your costs from all known potentially responsible parties (PRPs). After you ask them for payment, you should give PRPs 60 days either to pay you, express their intent to pay you, or indicate willingness to negotiate. You must also try to get reimbursed by other sources (for example, your insurance company or your state). If you are not successful, you must certify on your reimbursement application that you made a good-faith, reasonable effort to recover your costs from other sources before applying to EPA. If you recover any portion of the costs from these sources after you receive reimbursement from us, you must return the recovered amount to EPA.
              
              
                § 310.15
                How do I apply for reimbursement?
                (a) You must apply for reimbursement on EPA Form 9310-1, shown in appendix III to this part.
                (b) You must submit your request within one year of the date you complete the response for which you request reimbursement. If you submit your application late, you must include an explanation for the delay. We will consider late applications on a case-by-case basis.
                (c) Your application must be signed by the highest ranking official of your local government (for example, mayor or county executive), or you must include a letter of delegation authorizing a delegate to act on his or her behalf.
                (d) Mail your completed application and supporting data to the LGR Project Officer, (5401A), Office of Emergency Management, Office of Land and Emergency Management, Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460.
                [63 FR 8286, Feb. 18, 1998, as amended at 70 FR 56577, Sept. 28, 2005; 80 FR 77578, Dec. 15, 2015]
              
              
                § 310.16
                What kind of cost documentation is necessary?
                Cost documentation must be adequate for an audit. At a minimum, you must:
                (a) Include a description of the temporary emergency measures for which you request reimbursement;
                (b) Specify the local agency that incurred the cost, (such as, the Town Fire Department, the County Health Department, or the City Department of Public Works);
                (c) Include invoices, sales receipts, rental or leasing agreements, or other proof of costs you incurred; and
                (d) Certify that all costs are accurate and that you incurred them specifically for the response for which you are requesting reimbursement.
              
              
                § 310.17
                Are there any other requirements?
                (a) You must certify that reimbursement under this regulation does not supplant local funds that you normally provide for emergency response. This means that the reimbursement you request is for costs you would not normally incur; rather, they are for significant, unanticipated costs related to a specific incident beyond what you normally respond to.
                (b) You must also certify that your response actions are not in conflict with CERCLA, the National Contingency Plan (NCP), and the local emergency response plan prepared by your Local Emergency Planning Committee, if there is one. If you need help with this requirement, contact the LGR Help line (800-431-9209) or your EPA regional office.
                (c) You, as a local government, should be included in the local emergency response plan completed by your LEPC, as section 303(a) of EPCRA requires. This does not apply if your State Emergency Response Commission (SERC) has not established an LEPC responsible for the emergency planning district(s) that encompasses your geographic boundaries.
              
              
                
                § 310.18
                How will EPA evaluate my application?
                (a) When we receive your application, we will make sure it meets all requirements of this section. If your request is incomplete or has significant defects, we will contact you for additional information. You should provide any additional information within 90 days. If you don't provide requested information within a year, we may deny your application.
                (b) If your application meets all requirements, we will consider whether the costs claimed are allowable and reasonable. We will then send you written notification of our decision to award or deny reimbursement in full or in part.
              
              
                § 310.19
                Under what conditions would EPA deny my request?
                We may deny your reimbursement request in full or in part if:
                (a) Your records, documents, or other evidence are not maintained according to generally accepted accounting principles and practices consistently applied;
                (b) The costs you claim are NOT reasonable or allowable, that is, they are higher than what a careful person would spend for similar products or services in your area; or
                (c) You do not supply additional information within one year from when we request it; and
                (d) Reimbursement would be inconsistent with CERCLA section 123, or the regulations in this part.
              
              
                § 310.20
                What are my options if EPA denies my request?
                If we deny your request because you failed to meet a requirement in this regulation, you may request, in writing, that EPA grant an exception. You may also file a request for an exception with your initial application. In your request for an exception, you must state the requirement you cannot comply with and the reasons why EPA should grant an exception. We will grant exceptions only if you establish good cause for the exception and if granting the exception would be consistent with section 123 of CERCLA.
              
              
                § 310.21
                How does EPA resolve disputes?
                (a) The EPA reimbursement official's decision is final EPA action unless you file a request for review by registered or certified mail within 60 calendar days of the date you receive our decision. Send your request for review to the address given in § 310.15(d).
                (b) You must file your request for review with the disputes decision official identified in the final written decision.
                (c) Your request for review must include:
                (1) A statement of the amount you dispute;
                (2) A description of the issues involved;
                (3) A statement of your objection to the final decision; and
                (4) Any additional information relevant to your objection to EPA's decision.
                (d) After filing for review:
                (1) You may request an informal conference with the EPA disputes decision official;
                (2) You may be represented by counsel and may submit documentary evidence and briefs to be included in a written record; and
                (3) You will receive a written decision by the disputes decision official within 45 days after we receive your final submission of information unless the official extends this period for good cause.
              
            
            
              Other Things You Need To Know
              
                § 310.22
                What records must I keep?
                (a) If you receive reimbursement under the regulations in this part, for three years you must keep all cost documentation and any other records related to your application. You must also provide EPA access to those records if we need them.
                (b) After three years from the date of your reimbursement, if we have NOT begun a cost recovery action against a potentially responsible party, you may dispose of the records. You must notify EPA of your intent to dispose of the records 60 days before you do so, and allow us to take possession of these records beforehand.
              
              
                
                § 310.23
                How will EPA rank approved requests?
                (a) If necessary, EPA will rank approved reimbursement requests according to the financial burden the response costs impose on the local governments. We will estimate your financial burden by calculating the ratio of your allowable response costs to your annual per capita income adjusted for population. We will make adjustments for population so that a large city with a low per capita income will not necessarily receive a higher rank than a small town with a slightly higher per capita income. We will also consider other relevant financial information you may supply.

                (b) We will use the per capita income and population statistics published by the U.S. Department of Commerce, Bureau of the Census, in Current Population Reports, Local Population Estimates, Series P-26, “1988 Population and 1987 Per Capita Income Estimates for Counties and Incorporated Places,” Vols. 88-S-SC, 88-ENC-SC, 88-NE-SC, 88-W-SC, 88-WNC-SC, March 1990. The Director of the Federal Register has approved this incorporation by reference in accordance with 5 U.S.C. 552(a) and 1 CFR Part 51. Copies are available from the Bureau of the Census, Office of Public Affairs, Department of Commerce, Constitution Avenue, NE., Washington, DC 20230 (1-202-763-4040). You may review a copy at the U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460 or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.\n.
                
                (c) Larger ratios receive a higher rank. We will reimburse requests with the highest ranks first. Once we rank your request, we will either:
                (1) Reimburse the request; or
                (2) Hold the request for reconsideration once additional funding is available.
                (d) The EPA reimbursement official will give you a written decision on whether the request will be reimbursed or held for future reconsideration.
                [63 FR 8286, Feb. 18, 1998, as amended at 69 FR 18803, Apr. 9, 2004]
              
              
                § 310.24
                What happens if I provide incorrect or false information?
                (a) You must not knowingly or recklessly make any statement or provide any information in your reimbursement application that is false, misleading, misrepresented, or misstated. If you do provide incorrect or false information, and EPA relies on that information in making a reimbursement decision, we may deny your application and withdraw or recover the full amount of your award. In such a case, we would give you written notice of our intentions.
                (b) If you, as a reimbursement applicant or someone providing information to the applicant, knowingly give any false statement or claim as part of any application for reimbursement under section 123 of CERCLA, you may be subject to criminal, civil, or administrative liability under the False Statement Act (Pub. L. 97-398, 18 U.S.C. 1001) the False Claims Act (Pub. L. 99-562, 31 U.S.C. 3729), and the Program Fraud and Civil Remedies Act (Pub. L. 99-509, 31 U.S.C. 3801).
              
            
            
              Pt. 310, App. I
              Appendix I to Part 310—Frequently Asked Questions
              (1) Can I be reimbursed for hazmat team salaries?
              Generally, no; only unbudgeted overtime and/or extra time can be considered for reimbursement. (§ 310.11(b)(2))
              (2) Will I be reimbursed for the cost of a destroyed fire truck?
              Up to $25,000 of the cost of a lost fire truck can be considered an allowable cost and therefore, reimbursable. However, if the local government has insurance covering such losses, then we would not reimburse you for a destroyed fire truck. (§§ 310.11(b)(4) and 310.14)
              (3) If I have a release in an elementary school, can the school district apply for reimbursement?

              No, for purposes of the regulation in this part, a school district is considered a special purpose district of local government and therefore not eligible for reimbursement. The county or city where the incident happened may apply for reimbursement on behalf of the school district. (§§ 310.03(e) and 310.05)
              
              (4) Why are incidents that involve a release of petroleum not eligible?
              Because this program is authorized under CERCLA, and petroleum is excluded under CERCLA, we can't reimburse you for response to releases involving only petroleum. If, however, some hazardous substances are also involved, your incident may be reimbursed. (§ 310.03(f))
              (5) Can I be reimbursed for laying water lines to a community whose drinking water is affected by a release?
              No, laying water lines doesn't fall within the definition of temporary emergency measures. Providing bottled water on a temporary emergency basis is reimbursable. (§ 310.10(a))
              (6) What if EPA gets too many applications in one year?
              In the beginning of the program, there was a statutory limitation on the amount of the Superfund that could be used for reimbursements. That limitation was approximately $1,000,000. The limitation has expired, and EPA has only reimbursed slightly over $1,000,000 in ten years. There has not been a year where we received too many applications.
              (7) If I incur significant costs trying to recover from the PRP, can I be reimbursed by EPA for those costs?
              No, legal expenses are not allowable costs. (§ 310.12(b)(7)).
              (8) Can I add attachments to the Application Form?
              Yes, attach any additional information that you feel is necessary. EPA will review all the information that you send.
              (9) Do I have to notify EPA before I send an application in, or before I take a response action?
              No, you aren't required to notify EPA in either case. We do suggest that you call the National Response Center to report the hazardous substance release, or if you use other response reporting channels, use them. If you need some help before submitting your application, we do suggest you call the LGR Help line (800-431-9209).
              (10) If two incidents happen in my town, within hours of each other, do I have to submit two separate applications?
              You aren't required to submit separate applications in this case, but if your total response costs are more than $25,000, it may be in your interest to submit separate applications for each single response. (§ 310.9)
            
            
              Pt. 310, App. II
              Appendix II to Part 310—EPA Regions and NRC Telephone Lines
              
                
                  National Response Center
                  (800) 424-8802
                
                
                  EPA Regional Phone Numbers:
                
                
                  Region I (ME, NH, VT, MA, RI, CT)
                  (617) 723-8928
                
                
                  Region II (NJ, NY, PR, VI)
                  (800) 424-8802
                
                
                  Region III (PA, DE, MD, DC, VA, WV)
                  (215) 814-3255
                
                
                  Region IV (NC, SC, TN, MS, AL, GA, FL, KY)
                  (404) 562-8700
                
                
                  Region V (OH, IN, IL, WI, MN, MI)
                  (312) 353-2318
                
                
                  Region VI (AR, LA, TX, OK, NM)
                  (866) 372-7745
                
                
                  Region VII (IA, MO, KS, NE)
                  (913) 281-0991
                
                
                  Region VIII (CO, UT, WY, MT, ND, SD)
                  (303) 293-1788
                
                
                  Region IX (AZ, CA, NV, AS, HI, GU, TT)
                  (800) 300-2193
                
                
                  Region X (ID, OR, WA, AK)
                  (206) 553-1263
                
              
              [63 FR 8286, Feb. 18, 1998, as amended at 70 FR 56577, Sept. 28, 2005]
            
            
              
              Pt. 310, App. III
              Appendix III to Part 310—Form: Application for Reimbursement to Local Governments for Emergency Response to Hazardous Substance Release Under CERCLA Sec. 123
              
                ER18FE98.000
              
              
                
                ER18FE98.001
              
              
                Attachment 1 to Form 9310-1 Cost Element Codes and Comments
                [Cost Element Codes for use in Table 1]
                
                  Code
                  Cost category
                  Cost element
                  Comments
                
                
                  PC
                  Personnel Compensation
                  PC1: Overtime—for services excess of the local agency's standard work day or work weekPC2: Experts and consultants—for services rendered on a per diem or fee basis or for services of an intermittent, advisory nature
                  
                  Compensation of overtime costs incurred specifically for a response will be considered only if overtime is not otherwise provided for in the applicant's operating budget.
                
                
                  
                  TR
                  Transportation
                  TR1: Passenger vehicle rental—for transportation of persons during evacuationTR2: Nonpassenger vehicle rental—for transportation of equipment or supplies
                  
                  Passenger and nonpassenger vehicle rental costs will be considered for private vehicles not owned or operated by the applicant or other unit of local government.
                
                
                  RC
                  Utilities
                  RC1: Utilities—for power, water, electricity and other services exclusive of transportation and communications
                  Utility costs will be considered for private utilities not owned or operated by the applicant or other unit of local government.
                
                
                  OS
                  Other Contractual Services
                  OS1: Contracts for technical or scientific analysis—for tasks requiring specialized hazardous sustance response expertiseOS2: Decontamination services—for specialized cleaning or decontamination procedures and supplies to restore clothing, equipment or other serviceable gear to normal functioning
                  
                  May include such items as specialized laboratory analyses and sampling.
                
                
                  SM
                  Supplies and Materials
                  SM1: Commodities—for protective gear and clothing, cleanup tools and supplies and similar materials purchased specifically for, and expended during, the response
                  May include such items as chemical foam to suppress a fire; food purchased specifically for an evacuation; air purifying canisters for breathing apparatus; disposable, protective suits and gloves; and sampling supplies.
                
                
                  EQ
                  Equipment
                  EQ1: Replacement—for durable equipment declared a total loss as a result of contamination during the responseEQ2: Rents—for use of equipment owned by others
                  
                  Equipment replacement costs will be considered if applicant can demonstrate total loss and proper disposal of contaminated equipment.Equipment rental costs will be considered for privately owned equipment not owned or operated by the applicant or other unit of local government.
                  
                
              
              
                
                ER18FE98.002
              
              
                
                ER18FE98.003
              
            
          
        
        
          Pt. 311
          PART 311—WORKER PROTECTION
          
            Sec.
            311.1
            Scope and application.
            311.2
            Definition of employee.
          
          
            Authority:
            29 U.S.C. 655, Pub. L. 99-499.
          
          
            Source:
            54 FR 26658, June 23, 1989, unless otherwise noted.
          
          
            § 311.1
            Scope and application.

            The substantive provisions found at 29 CFR 1910.120 on and after March 6, 1990, and before March 6, 1990, found at 54 FR 9317 (March 6, 1989), apply to State and local government employees engaged in hazardous waste operations, as defined in 29 CFR 1910.120(a), in States that do not have a State plan approved under section 18 of the Occupational Safety and Health Act of 1970.
          
          
            § 311.2
            Definition of employee.
            
              Employee in § 311.1 is defined as a compensated or non-compensated worker who is controlled directly by a State or local government, as contrasted to an independent contractor.
          
        
        
          Pt. 312
          PART 312—INNOCENT LANDOWNERS, STANDARDS FOR CONDUCTING ALL APPROPRIATE INQUIRIES
          
            
              Subpart A—Introduction
              Sec.
              312.1
              Purpose, applicability, scope, and disclosure obligations.
            
            
              Subpart B—Definitions and References
              312.10
              Definitions.
              312.11
              References.
            
            
              Subpart C—Standards and Practices
              312.20
              All appropriate inquiries.
              312.21
              Results of inquiry by an environmental professional.
              312.22
              Additional inquiries.
              312.23
              Interviews with past and present owners, operators, and occupants.
              312.24
              Reviews of historical sources of information.
              312.25
              Searches for recorded environmental cleanup liens.
              312.26
              Reviews of federal, state, tribal and local government records.
              312.27
              Visual inspections of the facility and of adjoining properties.
              312.28
              Specialized knowledge or experience on the part of the defendant.
              312.29
              The relationship of the purchase price to the value of the property, if the property was not contaminated.
              312.30
              Commonly known or reasonably ascertainable information about the property.
              312.31
              The degree of obviousness of the presence or likely presence of contamination at the property, and the ability to detect the contamination by appropriate investigation.
            
          
          
            Authority:
            Section 101(35)(B) of CERCLA, as amended, 42 U.S.C. 9601(35)(B).
          
          
            Source:
            70 FR 66107, Nov. 1, 2005, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 312.1
              Purpose, applicability, scope and disclosure obligations.
              (a) Purpose. The purpose of this section is to provide standards and practices for “all appropriate inquiries” for the purposes of CERCLA sections 101(35)(B)(i)(I) and 101(35)(B)(ii) and (iii).
              (b) Applicability. The requirements of this part are applicable to:
              (1) Persons seeking to establish:
              (i) The innocent landowner defense pursuant to CERCLA sections 101(35) and 107(b)(3);
              (ii) The bona fide prospective purchaser liability protection pursuant to CERCLA sections 101(40) and 107(r);
              (iii) The contiguous property owner liability protection pursuant to CERCLA section 107(q); and
              (2) persons conducting site characterization and assessments with the use of a grant awarded under CERCLA section 104(k)(2)(B).
              (c) Scope. (1) Persons seeking to establish one of the liability protections under paragraph (b)(1) of this section must conduct investigations as required in this part, including an inquiry by an environmental professional, as required under § 312.21, and the additional inquiries defined in § 312.22, to identify conditions indicative of releases or threatened releases, as defined in CERCLA section 101(22), of hazardous substances, as defined in CERCLA section 101(14).
              (2) Persons identified in paragraph (b)(2) of this section must conduct investigations required in this part, including an inquiry by an environmental professional, as required under § 312.21, and the additional inquiries defined in § 312.22, to identify conditions indicative of releases and threatened releases of hazardous substances, as defined in CERCLA section 101(22), and as applicable per the terms and conditions of the grant or cooperative agreement, releases and threatened releases of:
              (i) Pollutants and contaminants, as defined in CERCLA section 101(33);

              (ii) Petroleum or petroleum products excluded from the definition of “hazardous substance” as defined in CERCLA section 101(14); and
              
              (iii) Controlled substances, as defined in 21 U.S.C. 802.
              (d) Disclosure obligations. None of the requirements of this part limits or expands disclosure obligations under any federal, state, tribal, or local law, including the requirements under CERCLA sections 101(40)(c) and 107(q)(1)(A)(vii) requiring persons, including environmental professionals, to provide all legally required notices with respect to the discovery of releases of hazardous substances. It is the obligation of each person, including environmental professionals, conducting the inquiry to determine his or her respective disclosure obligations under federal, state, tribal, and local law and to comply with such disclosure requirements.
            
          
          
            Subpart B—Definitions and References
            
              § 312.10
              Definitions.
              (a) Terms used in this part and not defined below, but defined in either CERCLA or 40 CFR part 300 (the National Oil and Hazardous Substances Pollution Contingency Plan) shall have the definitions provided in CERCLA or 40 CFR part 300.
              (b) When used in this part, the following terms have the meanings provided as follows:
              
                Abandoned property means: property that can be presumed to be deserted, or an intent to relinquish possession or control can be inferred from the general disrepair or lack of activity thereon such that a reasonable person could believe that there was an intent on the part of the current owner to surrender rights to the property.
              
                Adjoining properties means: any real property or properties the border of which is (are) shared in part or in whole with that of the subject property, or that would be shared in part or in whole with that of the subject property but for a street, road, or other public thoroughfare separating the properties.
              
                Data gap means: a lack of or inability to obtain information required by the standards and practices listed in subpart C of this part despite good faith efforts by the environmental professional or persons identified under § 312.1(b), as appropriate, to gather such information pursuant to §§ 312.20(e)(1) and 312.20(e)(2).
              
                Date of acquisition or purchase date means: the date on which a person acquires title to the property.
              
                Environmental Professional means:
              
              (1) a person who possesses sufficient specific education, training, and experience necessary to exercise professional judgment to develop opinions and conclusions regarding conditions indicative of releases or threatened releases (see § 312.1(c)) on, at, in, or to a property, sufficient to meet the objectives and performance factors in § 312.20(e) and (f).
              (2) Such a person must:
              (i) Hold a current Professional Engineer's or Professional Geologist's license or registration from a state, tribe, or U.S. territory (or the Commonwealth of Puerto Rico) and have the equivalent of three (3) years of full-time relevant experience; or
              (ii) Be licensed or certified by the federal government, a state, tribe, or U.S. territory (or the Commonwealth of Puerto Rico) to perform environmental inquiries as defined in § 312.21 and have the equivalent of three (3) years of full-time relevant experience; or
              (iii) Have a Baccalaureate or higher degree from an accredited institution of higher education in a discipline of engineering or science and the equivalent of five (5) years of full-time relevant experience; or
              (iv) Have the equivalent of ten (10) years of full-time relevant experience.
              (3) An environmental professional should remain current in his or her field through participation in continuing education or other activities.
              (4) The definition of environmental professional provided above does not preempt state professional licensing or registration requirements such as those for a professional geologist, engineer, or site remediation professional. Before commencing work, a person should determine the applicability of state professional licensing or registration laws to the activities to be undertaken as part of the inquiry identified in § 312.21(b).

              (5) A person who does not qualify as an environmental professional under the foregoing definition may assist in the conduct of all appropriate inquiries in accordance with this part if such person is under the supervision or responsible charge of a person meeting the definition of an environmental professional provided above when conducting such activities.
              
                Relevant experience, as used in the definition of environmental professional in this section, means: participation in the performance of all appropriate inquiries investigations, environmental site assessments, or other site investigations that may include environmental analyses, investigations, and remediation which involve the understanding of surface and subsurface environmental conditions and the processes used to evaluate these conditions and for which professional judgment was used to develop opinions regarding conditions indicative of releases or threatened releases (see § 312.1(c)) to the subject property.
              
                Good faith means: the absence of any intention to seek an unfair advantage or to defraud another party; an honest and sincere intention to fulfill one's obligations in the conduct or transaction concerned.
              
                Institutional controls means: non-engineered instruments, such as administrative and/or legal controls, that help to minimize the potential for human exposure to contamination and/or protect the integrity of a remedy.
            
            
              § 312.11
              References.
              The following industry standards may be used to comply with the requirements set forth in §§ 312.23 through 312.31:

              (a) The procedures of ASTM International Standard E2247-16 entitled “Standard Practice for Environmental Site Assessments: Phase I Environmental Site Assessment Process for Forestland or Rural Property.” This standard is available from ASTM International at www.astm.org, 1-610-832-9585.

              (b) The procedures of ASTM International Standard E1527-13 entitled “Standard Practice for Environmental Site Assessments: Phase I Environmental Site Assessment Process.” This standard is available from ASTM International at www.astm.org, 1-610-832-9585.
              [70 FR 66107, Nov. 1, 2005, as amended at 73 FR 78655, Dec. 23, 2008; 78 FR 79324, Dec. 30, 2013; 79 FR 60090, Oct. 6, 2014; 82 FR 43312, Sept. 15, 2017]
            
          
          
            Subpart C—Standards and Practices
            
              § 312.20
              All appropriate inquiries.
              (a) “All appropriate inquiries” pursuant to CERCLA section 101(35)(B) must be conducted within one year prior to the date of acquisition of the subject property and must include:
              (1) An inquiry by an environmental professional (as defined in § 312.10), as provided in § 312.21;
              (2) The collection of information pursuant to § 312.22 by persons identified under § 312.1(b); and
              (3) Searches for recorded environmental cleanup liens, as required in § 312.25.
              (b) Notwithstanding paragraph (a) of this section, the following components of the all appropriate inquiries must be conducted or updated within 180 days of and prior to the date of acquisition of the subject property:
              (1) Interviews with past and present owners, operators, and occupants (see § 312.23);
              (2) Searches for recorded environmental cleanup liens (see § 312.25);
              (3) Reviews of federal, tribal, state, and local government records (see § 312.26);
              (4) Visual inspections of the facility and of adjoining properties (see § 312.27); and
              (5) The declaration by the environmental professional (see § 312.21(d)).
              (c) All appropriate inquiries may include the results of and information contained in an inquiry previously conducted by, or on the behalf of, persons identified under § 312.1(b) and who are responsible for the inquiries for the subject property, provided:
              (1) Such information was collected during the conduct of all appropriate inquiries in compliance with the requirements of CERCLA sections 101(35)(B), 101(40)(B) and 107(q)(A)(viii);

              (2) Such information was collected or updated within one year prior to the date of acquisition of the subject property;
              (3) Notwithstanding paragraph (b)(2) of this section, the following components of the inquiries were conducted or updated within 180 days of and prior to the date of acquisition of the subject property:
              (i) Interviews with past and present owners, operators, and occupants (see § 312.23);
              (ii) Searches for recorded environmental cleanup liens (see § 312.25);
              (iii) Reviews of federal, tribal, state, and local government records (see § 312.26);
              (iv) Visual inspections of the facility and of adjoining properties (see § 312.27); and
              (v) The declaration by the environmental professional (see § 312.21(d)).
              (4) Previously collected information is updated to include relevant changes in the conditions of the property and specialized knowledge, as outlined in § 312.28, of the persons conducting the all appropriate inquiries for the subject property, including persons identified in § 312.1(b) and the environmental professional, defined in § 312.10.
              (d) All appropriate inquiries can include the results of report(s) specified in § 312.21(c), that have been prepared by or for other persons, provided that:
              (1) The report(s) meets the objectives and performance factors of this regulation, as specified in paragraphs (e) and (f) of this section; and
              (2) The person specified in § 312.1(b) and seeking to use the previously collected information reviews the information and conducts the additional inquiries pursuant to §§ 312.28, 312.29 and 312.30 and the all appropriate inquiries are updated in paragraph (b)(3) of this section, as necessary.
              (e) Objectives. The standards and practices set forth in this part for All Appropriate Inquiries are intended to result in the identification of conditions indicative of releases and threatened releases of hazardous substances on, at, in, or to the subject property.
              (1) In performing the all appropriate inquiries, as defined in this section and provided in the standards and practices set forth this subpart, the persons identified under § 312.1(b)(1) and the environmental professional, as defined in § 312.10, must seek to identify through the conduct of the standards and practices set forth in this subpart, the following types of information about the subject property:
              (i) Current and past property uses and occupancies;
              (ii) Current and past uses of hazardous substances;
              (iii) Waste management and disposal activities that could have caused releases or threatened releases of hazardous substances;
              (iv) Current and past corrective actions and response activities undertaken to address past and on-going releases of hazardous substances;
              (v) Engineering controls;
              (vi) Institutional controls; and
              (vii) Properties adjoining or located nearby the subject property that have environmental conditions that could have resulted in conditions indicative of releases or threatened releases of hazardous substances to the subject property.
              (2) In the case of persons identified in § 312.1(b)(2), the standards and practices for All Appropriate Inquiries set forth in this part are intended to result in the identification of conditions indicative of releases and threatened releases of hazardous substances, pollutants, contaminants, petroleum and petroleum products, and controlled substances (as defined in 21 U.S.C. 802) on, at, in, or to the subject property. In performing the all appropriate inquiries, as defined in this section and provided in the standards and practices set forth in this subpart, the persons identified under § 312.1(b) and the environmental professional, as defined in § 312.10, must seek to identify through the conduct of the standards and practices set forth in this subpart, the following types of information about the subject property:
              (i) Current and past property uses and occupancies;
              (ii) Current and past uses of hazardous substances, pollutants, contaminants, petroleum and petroleum products, and controlled substances (as defined in 21 U.S.C. 802);
              (iii) Waste management and disposal activities;
              
              (iv) Current and past corrective actions and response activities undertaken to address past and on-going releases of hazardous substances pollutants, contaminants, petroleum and petroleum products, and controlled substances (as defined in 21 U.S.C. 802);
              (v) Engineering controls;
              (vi) Institutional controls; and
              (vii) Properties adjoining or located nearby the subject property that have environmental conditions that could have resulted in conditions indicative of releases or threatened releases of hazardous substances, pollutants, contaminants, petroleum and petroleum products, and controlled substances (as defined in 21 U.S.C. 802) to the subject property.
              (f) Performance factors. In performing each of the standards and practices set forth in this subpart and to meet the objectives stated in paragraph (e) of this section, the persons identified under § 312.1(b) or the environmental professional as defined in § 312.10 (as appropriate to the particular standard and practice) must seek to:
              (1) Gather the information that is required for each standard and practice listed in this subpart that is publicly available, obtainable from its source within reasonable time and cost constraints, and which can practicably be reviewed; and
              (2) Review and evaluate the thoroughness and reliability of the information gathered in complying with each standard and practice listed in this subpart taking into account information gathered in the course of complying with the other standards and practices of this subpart.
              (g) To the extent there are data gaps (as defined in § 312.10) in the information developed as part of the inquiries in paragraph (e) of this section that affect the ability of persons (including the environmental professional) conducting the all appropriate inquiries to identify conditions indicative of releases or threatened releases in each area of inquiry under each standard and practice such persons should identify such data gaps, identify the sources of information consulted to address such data gaps, and comment upon the significance of such data gaps with regard to the ability to identify conditions indicative of releases or threatened releases of hazardous substances [and in the case of persons identified in § 312.1(b)(2), hazardous substances, pollutants, contaminants, petroleum and petroleum products, and controlled substances (as defined in 21 U.S.C. 802)] on, at, in, or to the subject property. Sampling and analysis may be conducted to develop information to address data gaps.
              (h) Releases and threatened releases identified as part of the all appropriate inquiries should be noted in the report of the inquiries. These standards and practices however are not intended to require the identification in the written report prepared pursuant to § 312.21(c) of quantities or amounts, either individually or in the aggregate, of hazardous substances pollutants, contaminants, petroleum and petroleum products, and controlled substances (as defined in 21 U.S.C. 802) that because of said quantities and amounts, generally would not pose a threat to human health or the environment.
            
            
              § 312.21
              Results of inquiry by an environmental professional.
              (a) Persons identified under § 312.1(b) must undertake an inquiry, as defined in paragraph (b) of this section, by an environmental professional, or conducted under the supervision or responsible charge of, an environmental professional, as defined in § 312.10. Such inquiry is hereafter referred to as “the inquiry of the environmental professional.”

              (b) The inquiry of the environmental professional must include the requirements set forth in §§ 312.23 (interviews with past and present owners * * *), 312.24 (reviews of historical sources * * *), 312.26 (reviews of government records), 312.27 (visual inspections), 312.30 (commonly known or reasonably ascertainable information), and 312.31 (degree of obviousness of the presence * * * and the ability to detect the contamination * * *). In addition, the inquiry should take into account information provided to the environmental professional as a result of the additional inquiries conducted by persons identified in § 312.1(b) and in accordance with the requirements of § 312.22.
              
              (c) The results of the inquiry by an environmental professional must be documented in a written report that, at a minimum, includes the following:
              (1) An opinion as to whether the inquiry has identified conditions indicative of releases or threatened releases of hazardous substances [and in the case of inquiries conducted for persons identified in § 312.1(b)(2) conditions indicative of releases and threatened releases of pollutants, contaminants, petroleum and petroleum products, and controlled substances (as defined in 21 U.S.C. 802)] on, at, in, or to the subject property;
              (2) An identification of data gaps (as defined in § 312.10) in the information developed as part of the inquiry that affect the ability of the environmental professional to identify conditions indicative of releases or threatened releases of hazardous substances [and in the case of inquiries conducted for persons identified in § 312.1(b)(2) conditions indicative of releases and threatened releases of pollutants, contaminants, petroleum and petroleum products, and controlled substances (as defined in 21 U.S.C. 802)] on, at, in, or to the subject property and comments regarding the significance of such data gaps on the environmental professional's ability to provide an opinion as to whether the inquiry has identified conditions indicative of releases or threatened releases on, at, in, or to the subject property. If there are data gaps such that the environmental professional cannot reach an opinion regarding the identification of conditions indicative of releases and threatened releases, such data gaps must be noted in the environmental professional's opinion in paragraph (c)(1) of this section; and
              (3) The qualifications of the environmental professional(s).

              (d) The environmental professional must place the following statements in the written document identified in paragraph (c) of this section and sign the document:
              
              
                “[I, We] declare that, to the best of [my, our] professional knowledge and belief, [I, we] meet the definition of Environmental Professional as defined in § 312.10 of this part.”
                “[I, We] have the specific qualifications based on education, training, and experience to assess a property of the nature, history, and setting of the subject property. [I, We] have developed and performed the all appropriate inquiries in conformance with the standards and practices set forth in 40 CFR Part 312.”
              
            
            
              § 312.22
              Additional inquiries.
              (a) Persons identified under § 312.1(b) must conduct the inquiries listed in paragraphs (a)(1) through (a)(4) below and may provide the information associated with such inquiries to the environmental professional responsible for conducting the activities listed in § 312.21:
              (1) As required by § 312.25 and if not otherwise obtained by the environmental professional, environmental cleanup liens against the subject property that are filed or recorded under federal, tribal, state, or local law;
              (2) As required by § 312.28, specialized knowledge or experience of the person identified in § 312.1(b);
              (3) As required by § 312.29, the relationship of the purchase price to the fair market value of the subject property, if the property was not contaminated; and
              (4) As required by § 312.30, and if not otherwise obtained by the environmental professional, commonly known or reasonably ascertainable information about the subject property.
            
            
              § 312.23
              Interviews with past and present owners, operators, and occupants.
              (a) Interviews with owners, operators, and occupants of the subject property must be conducted for the purposes of achieving the objectives and performance factors of § 312.20(e) and (f).

              (b) The inquiry of the environmental professional must include interviewing the current owner and occupant of the subject property. If the property has multiple occupants, the inquiry of the environmental professional shall include interviewing major occupants, as well as those occupants likely to use, store, treat, handle or dispose of hazardous substances [and in the case of inquiries conducted for persons identified in § 312.1(b)(2) pollutants, contaminants, petroleum and petroleum products, and controlled substances (as defined in 21 U.S.C. 802)], or those who have likely done so in the past.
              
              (c) The inquiry of the environmental professional also must include, to the extent necessary to achieve the objectives and performance factors of § 312.20(e) and (f), interviewing one or more of the following persons:
              (1) Current and past facility managers with relevant knowledge of uses and physical characteristics of the property;
              (2) Past owners, occupants, or operators of the subject property; or
              (3) Employees of current and past occupants of the subject property.
              (d) In the case of inquiries conducted at “abandoned properties,” as defined in § 312.10, where there is evidence of potential unauthorized uses of the subject property or evidence of uncontrolled access to the subject property, the environmental professional's inquiry must include interviewing one or more (as necessary) owners or occupants of neighboring or nearby properties from which it appears possible to have observed uses of, or releases at, such abandoned properties for the purpose of gathering information necessary to achieve the objectives and performance factors of § 312.20(e) and (f).
            
            
              § 312.24
              Reviews of historical sources of information.
              (a) Historical documents and records must be reviewed for the purposes of achieving the objectives and performance factors of § 312.20(e) and (f). Historical documents and records may include, but are not limited to, aerial photographs, fire insurance maps, building department records, chain of title documents, and land use records.
              (b) Historical documents and records reviewed must cover a period of time as far back in the history of the subject property as it can be shown that the property contained structures or from the time the property was first used for residential, agricultural, commercial, industrial, or governmental purposes. For the purpose of achieving the objectives and performance factors of § 312.20(e) and (f), the environmental professional may exercise professional judgment in context of the facts available at the time of the inquiry as to how far back in time it is necessary to search historical records.
            
            
              § 312.25
              Searches for recorded environmental cleanup liens.
              (a) All appropriate inquiries must include a search for the existence of environmental cleanup liens against the subject property that are filed or recorded under federal, tribal, state, or local law.
              (b) All information collected regarding the existence of such environmental cleanup liens associated with the subject property by persons to whom this part is applicable per § 312.1(b) and not by an environmental professional, may be provided to the environmental professional or retained by the applicable party.
            
            
              § 312.26
              Reviews of Federal, State, Tribal, and local government records.
              (a) Federal, tribal, state, and local government records or data bases of government records of the subject property and adjoining properties must be reviewed for the purposes of achieving the objectives and performance factors of § 312.20(e) and (f).
              (b) With regard to the subject property, the review of federal, tribal, and state government records or data bases of such government records and local government records and data bases of such records should include:
              (1) Records of reported releases or threatened releases, including site investigation reports for the subject property;
              (2) Records of activities, conditions, or incidents likely to cause or contribute to releases or threatened releases as defined in § 312.1(c), including landfill and other disposal unit location records and permits, storage tank records and permits, hazardous waste handler and generator records and permits, federal, tribal and state government listings of sites identified as priority cleanup sites, and spill reporting records;
              (3) CERCLIS records;
              (4) Public health records;
              (5) Emergency Response Notification System records;

              (6) Registries or publicly available lists of engineering controls; and
              
              (7) Registries or publicly available lists of institutional controls, including environmental land use restrictions, applicable to the subject property.
              (c) With regard to nearby or adjoining properties, the review of federal, tribal, state, and local government records or databases of government records should include the identification of the following:
              (1) Properties for which there are government records of reported releases or threatened releases. Such records or databases containing such records and the associated distances from the subject property for which such information should be searched include the following:
              (i) Records of NPL sites or tribal- and state-equivalent sites (one mile);
              (ii) RCRA facilities subject to corrective action (one mile);
              (iii) Records of federally-registered, or state-permitted or registered, hazardous waste sites identified for investigation or remediation, such as sites enrolled in state and tribal voluntary cleanup programs and tribal- and state-listed brownfields sites (one-half mile);
              (iv) Records of leaking underground storage tanks (one-half mile); and
              (2) Properties that previously were identified or regulated by a government entity due to environmental concerns at the property. Such records or databases containing such records and the associated distances from the subject property for which such information should be searched include the following:
              (i) Records of delisted NPL sites (one-half mile);
              (ii) Registries or publicly available lists of engineering controls (one-half mile); and
              (iii) Records of former CERCLIS sites with no further remedial action notices (one-half mile).
              (3) Properties for which there are records of federally-permitted, tribal-permitted or registered, or state-permitted or registered waste management activities. Such records or data bases that may contain such records include the following:
              (i) Records of RCRA small quantity and large quantity generators (adjoining properties);
              (ii) Records of federally-permitted, tribal-permitted, or state-permitted (or registered) landfills and solid waste management facilities (one-half mile); and
              (iii) Records of registered storage tanks (adjoining property).
              (4) A review of additional government records with regard to sites identified under paragraphs (c)(1) through (c)(3) of this section may be necessary in the judgment of the environmental professional for the purpose of achieving the objectives and performance factors of § 312.20(e) and (f).
              (d) The search distance from the subject property boundary for reviewing government records or databases of government records listed in paragraph (c) of this section may be modified based upon the professional judgment of the environmental professional. The rationale for such modifications must be documented by the environmental professional. The environmental professional may consider one or more of the following factors in determining an alternate appropriate search distance:
              (1) The nature and extent of a release;
              (2) Geologic, hydrogeologic, or topographic conditions of the subject property and surrounding environment;
              (3) Land use or development densities;
              (4) The property type;
              (5) Existing or past uses of surrounding properties;
              (6) Potential migration pathways (e.g., groundwater flow direction, prevalent wind direction); or
              (7) Other relevant factors.
            
            
              § 312.27
              Visual inspections of the facility and of adjoining properties.
              (a) For the purpose of achieving the objectives and performance factors of § 312.20(e) and (f), the inquiry of the environmental professional must include:

              (1) A visual on-site inspection of the subject property and facilities and improvements on the subject property, including a visual inspection of the areas where hazardous substances may be or may have been used, stored, treated, handled, or disposed. Physical limitations to the visual inspection must be noted.
              
              (2) A visual inspection of adjoining properties, from the subject property line, public rights-of-way, or other vantage point (e.g., aerial photography), including a visual inspection of areas where hazardous substances may be or may have been stored, treated, handled or disposed. Physical limitations to the inspection of adjacent properties must be noted.
              (b) Persons conducting site characterization and assessments using a grant awarded under CERCLA section 104(k)(2)(B) must include in the inquiries referenced in § 312.27(a) visual inspections of areas where hazardous substances, and may include, as applicable per the terms and conditions of the grant or cooperative agreement, pollutants and contaminants, petroleum and petroleum products, and controlled substances as defined in 21 U.S.C. 802 may be or may have been used, stored, treated, handled or disposed at the subject property and adjoining properties.
              (c) Except as noted in this subsection, a visual on-site inspection of the subject property must be conducted. In the unusual circumstance where an on-site visual inspection of the subject property cannot be performed because of physical limitations, remote and inaccessible location, or other inability to obtain access to the property, provided good faith (as defined in § 312.10) efforts have been taken to obtain such access, an on-site inspection will not be required. The mere refusal of a voluntary seller to provide access to the subject property does not constitute an unusual circumstance. In such unusual circumstances, the inquiry of the environmental professional must include:
              (1) Visually inspecting the subject property via another method (such as aerial imagery for large properties), or visually inspecting the subject property from the nearest accessible vantage point (such as the property line or public road for small properties);
              (2) Documentation of efforts undertaken to obtain access and an explanation of why such efforts were unsuccessful; and
              (3) Documentation of other sources of information regarding releases or threatened releases at the subject property that were consulted in accordance with § 312.20(e). Such documentation should include comments by the environmental professional on the significance of the failure to conduct a visual on-site inspection of the subject property with regard to the ability to identify conditions indicative of releases or threatened releases on, at, in, or to the subject property, if any.
            
            
              § 312.28
              Specialized knowledge or experience on the part of the defendant.
              (a) Persons to whom this part is applicable per § 312.1(b) must take into account, their specialized knowledge of the subject property, the area surrounding the subject property, the conditions of adjoining properties, and any other experience relevant to the inquiry, for the purpose of identifying conditions indicative of releases or threatened releases at the subject property, as defined in § 312.1(c).
              (b) All appropriate inquiries, as outlined in § 312.20, are not complete unless the results of the inquiries take into account the relevant and applicable specialized knowledge and experience of the persons responsible for undertaking the inquiry (as described in § 312.1(b)).
            
            
              § 312.29
              The relationship of the purchase price to the value of the property, if the property was not contaminated.
              (a) Persons to whom this part is applicable per § 312.1(b) must consider whether the purchase price of the subject property reasonably reflects the fair market value of the property, if the property were not contaminated.
              (b) Persons who conclude that the purchase price of the subject property does not reasonably reflect the fair market value of that property, if the property were not contaminated, must consider whether or not the differential in purchase price and fair market value is due to the presence of releases or threatened releases of hazardous substances.

              (c) Persons conducting site characterization and assessments with the use of a grant awarded under CERCLA section 104(k)(2)(B) and who know that the purchase price of the subject property does not reasonably reflect the fair market value of that property, if the property were not contaminated, must consider whether or not the differential in purchase price and fair market value is due to the presence of releases or threatened releases of hazardous substances, pollutants, contaminants, petroleum and petroleum products, or controlled substances as defined in 21 U.S.C. 802.
            
            
              § 312.30
              Commonly known or reasonably ascertainable information about the property.
              (a) Throughout the inquiries, persons to whom this part is applicable per § 312.1(b) and environmental professionals conducting the inquiry must take into account commonly known or reasonably ascertainable information within the local community about the subject property and consider such information when seeking to identify conditions indicative of releases or threatened releases, as set forth in § 312.1(c), at the subject property.
              (b) Commonly known information may include information obtained by the person to whom this part applies in § 312.1(b) or by the environmental professional about releases or threatened releases at the subject property that is incidental to the information obtained during the inquiry of the environmental professional.
              (c) To the extent necessary to achieve the objectives and performance factors of § 312.20(e) and (f), persons to whom this part is applicable per § 312.1(b) and the environmental professional must gather information from varied sources whose input either individually or taken together may provide commonly known or reasonably ascertainable information about the subject property; the environmental professional may refer to one or more of the following sources of information:
              (1) Current owners or occupants of neighboring properties or properties adjacent to the subject property;
              (2) Local and state government officials who may have knowledge of, or information related to, the subject property;
              (3) Others with knowledge of the subject property; and
              (4) Other sources of information (e.g., newspapers, Web sites, community organizations, local libraries and historical societies).
            
            
              § 312.31
              The degree of obviousness of the presence or likely presence of contamination at the property, and the ability to detect the contamination by appropriate investigation.
              (a) Persons to whom this part is applicable per § 312.1(b) and environmental professionals conducting an inquiry of a property on behalf of such persons must take into account the information collected under § 312.23 through 312.30 in considering the degree of obviousness of the presence of releases or threatened releases at the subject property.
              (b) Persons to whom this part is applicable per § 312.1(b) and environmental professionals conducting an inquiry of a property on behalf of such persons must take into account the information collected under § 312.23 through 312.30 in considering the ability to detect contamination by appropriate investigation. The inquiry of the environmental professional should include an opinion regarding additional appropriate investigation, if any.
            
          
        
        
          Pt. 350
          PART 350—TRADE SECRECY CLAIMS FOR EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW INFORMATION: AND TRADE SECRET DISCLOSURES TO HEALTH PROFESSIONALS
          
            
              Subpart A—Trade Secrecy Claims
              Sec.
              350.1
              Definitions.
              350.3
              Applicability of subpart; priority where provisions conflict; interaction with 40 CFR part 2.
              350.5
              Assertion of claims of trade secrecy.
              350.7
              Substantiating claims of trade secrecy.
              350.9
              Initial action by EPA.
              350.11
              Review of claim.
              350.13
              Sufficiency of assertions.
              350.15
              Public petitions requesting disclosure of chemical identity claimed as trade secret.
              350.16
              Address to send trade secrecy claims and petitions requesting disclosure.
              350.17
              Appeals.
              350.18
              Release of chemical identity determined to be non-trade secret; notice of intent to release chemical identity.
              350.19
              Provision of information to States.
              350.21
              Adverse health effects.
              
              350.23
              Disclosure to authorized representatives.
              350.25
              Disclosure in special circumstances.
              350.27
              Substantiation form to accompany claims of trade secrecy, instructions to substantiation form.
              Appendix A to Subpart A of Part 350—Restatement of Torts Section 757, Comment b
            
            
              Subpart B—Disclosure of Trade Secret Information to Health Professionals
              350.40
              Disclosure to health professionals.
            
          
          
            Authority:
            42 U.S.C. 11042, 11043 and 11048 Pub. L. 99-499, 100 Stat. 1747.
          
          
            Source:
            53 FR 28801, July 29, 1988, unless otherwise noted.
          
          
            Subpart A—Trade Secrecy Claims
            
              § 350.1
              Definitions.
              
                Administrator and General Counsel mean the EPA officers or employees occupying the positions so titled.
              
                Business confidentiality or confidential business information includes the concept of trade secrecy and other related legal concepts which give (or may give) a business the right to preserve the confidentiality of business information and to limit its use or disclosure by others in order that the business may obtain or retain business advantages it derives from its right in the information. The definition is meant to encompass any concept which authorizes a Federal agency to withhold business information under 5 U.S.C. 552(b)(4), as well as any concept which requires EPA to withhold information from the public for the benefit of a business under 18 U.S.C. 1905.
              
                Chief Executive Officer of the tribe means the person who is recognized by the Bureau of Indian Affairs as the chief elected administrative officer of the tribe.
              
                Claimant means a person submitting a claim of trade secrecy to EPA in connection with a chemical otherwise required to be disclosed in a report or other filing made under Title III.
              
                Commission means the emergency response commission for the State in which the facility is located except where the facility is located in Indian Country, in which case, commission means the emergency response commission for the tribe under whose jurisdiction the facility is located. In the absence of an emergency response commission, the Governor and the chief executive officer, respectively, shall be the commission. Where there is a cooperative agreement between a State and a Tribe, the commission shall be the entity identified in the agreement.
              
                Facility means all buildings, equipment, structure, and other stationary items that are located on a single site or on contiguous or adjacent sites and which are owned or operated by the same person (or by any person which controls, is controlled by, or under common control with, such person). Facility shall include man-made structures as well as all natural structures in which chemicals are purposefully placed or removed through human means such that it functions as a containment structure for human use. For purposes of emergency release notification, the term includes motor vehicles, rolling stock, and aircraft.
              
                Indian Country means Indian country as defined in 18 U.S.C. 1151. That section defines Indian country as:
              (a) All land within the limits of any Indian reservation under the jurisdiction of the United States government, notwithstanding the issuance of any patent, and including rights-of-way running through the reservation;
              (b) All dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory thereof, and whether within or without the limits of a State; and
              (c) All Indian allotments, the Indian titles to which have not been extinguished, including rights-of-way running through the same.
              
                Indian tribe means those tribes federally recognized by the Secretary of the Interior.
              
                Local emergency planning committee or committee means the local emergency planning committee appointed by the emergency response commission.
              
                Petitioner is any person who submits a petition under this regulation requesting disclosure of a chemical identity claimed as trade secret.
              
                Sanitized means a version of a document from which information claimed as trade secret or confidential has been omitted or withheld.
              
              
                Senior management official means an official with management responsibility for the person or persons completing the report, or the manager of environmental programs for the facility or establishments, or for the corporation owning or operating the facility or establishments responsible for certifying similar reports under other environmental regulatory requirements.
              
                Specific chemical identity means the chemical name, Chemical Abstracts Service (CAS) Registry Number, or any other information that reveals the precise chemical designation of the substance. Where the trade name is reported in lieu of the specific chemical identity, the trade name will be treated as the specific chemical identity for purposes of this part.
              
                State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Northern Mariana Islands, and any other territory or possession over which the United States has jurisdiction and Indian Country.
              
                Submitter means a person filing a required report or making a claim of trade secrecy to EPA under sections 303 (d)(2) and (d)(3), 311, 312, and 313 of Title III.
              
                Substantiation means the written answers submitted to EPA by a submitter to the specific questions set forth in this regulation in support of a claim that chemical identity is a trade secret.
              
                Title III means Title III of the Superfund Amendments and Reauthorization Act of 1986, also titled the Emergency Planning and Community Right-to-Know Act of 1986.
              
                Trade secrecy claim is a submittal under sections 303 (d)(2) or (d)(3), 311, 312 or 313 of Title III in which a chemical identity is claimed as trade secret, and is accompanied by a substantiation in support of the claim of trade secrecy for chemical identity.
              
                Trade secret means any confidential formula, pattern, process, device, information or compilation of information that is used in a submitter's business, and that gives the submitter an opportunity to obtain an advantage over competitors who do not know or use it. EPA intends to be guided by the Restatement of Torts, Section 757, Comment b.
              
                Unsanitized means a version of a document from which information claimed as trade secret or confidential has not been withheld or omitted.
              
                Working day is any day on which Federal government offices are open for normal business. Saturdays, Sundays, and official Federal holidays are not working days; all other days are.
              [53 FR 28801, July 29, 1988, as amended at 55 FR 30644, July 26, 1990]
            
            
              § 350.3
              Applicability of subpart; priority where provisions conflict; interaction with 40 CFR part 2.
              (a) Applicability of subpart. Sections 350.1 through 350.27 establish rules governing assertion of trade secrecy claims for chemical identity information collected under the authority of sections 303 (d)(2) and (d)(3), 311, 312 and 313 of Title III of the Superfund Amendments and Reauthorization Act of 1986, and for trade secrecy or business confidentiality claims for information submitted in a substantiation under sections 303 (d)(2) and (d)(3), 311, 312, and 313 of Title III. This subpart also establishes rules governing petitions from the public requesting the disclosure of chemical identity claimed as trade secret, and determinations by EPA of whether this information is entitled to trade secret treatment. Claims for confidentiality of the location of a hazardous chemical under section 312(d)(2)(F) of Title III are not subject to the requirements of this subpart.
              (b) Priority where provisions conflict. Where information subject to the requirements of this subpart is also collected under another statutory authority, the confidentiality provisions of that authority shall be used to claim that information as trade secret or confidential when submitting it to EPA under that statutory authority.
              (c) Interaction with 40 CFR part 2, EPA's Freedom of Information Act procedures. (1) No trade secrecy or business confidentiality claims other than those allowed in this subpart are permitted for information collected under sections 303 (d)(2) and (d)(3), 311, 312 and 313 of Title III.
              
              (2) Except as provided in § 350.25 of this subpart, request for access to chemical identities withheld as trade secret under this regulation is solely through this regulation and procedures hereunder, not through EPA's Freedom of Information Act procedures set forth at 40 CFR part 2.
              (3) Request for access to information other than chemical identity submitted to EPA under this regulation is through EPA's Freedom of Information Act regulations at 40 CFR part 2.
            
            
              § 350.5
              Assertion of claims of trade secrecy.
              (a) A claim of trade secrecy may be made only for the specific chemical identity of an extremely hazardous substance under sections 303 (d)(2) and (d)(3), a hazardous chemical under sections 311 and 312, and a toxic chemical under section 313.
              (b) Method of asserting claims of trade secrecy for information submitted under sections 303 (d)(2) and (d)(3).
              (1) In submitting information to the local emergency planning committee under sections 303 (d)(2) or (d)(3), the submitter may claim as trade secret the specific chemical identity of any chemical subject to reporting under section 303.
              (2) To make a claim, the submitter shall submit to EPA the following:
              (i) A copy of the information which is being submitted under sections 303 (d)(2) or (d)(3) to the local emergency planning committee, with the chemical identity or identities claimed trade secret deleted, and the generic class or category of the chemical identity or identities inserted in its place. The method of choosing generic class or category is set forth in paragraph (f) of this section.
              (ii) A sanitized and unsanitized substantiation in accordance with § 350.7 for each chemical identity claimed as trade secret.
              (3) If the submitter wishes to claim information in the substantiation as trade secret or business confidential, it shall do so in accordance with § 350.7(d).
              (4) Section 303 claims shall be sent to the address specified in § 350.16 of this regulation.
              (c) Method of asserting claims of trade secrecy for information submitted under section 311.
              (1) Submitters may claim as trade secret the specific chemical identity of any chemical subject to reporting under section 311 on the material safety data sheet or chemical list under section 311.
              (2) To assert a claim for a chemical identity on a material safety data sheet under section 311, the submitter shall submit to EPA the following:
              (i) One copy of the material safety data sheet which is being submitted to the State emergency response commission, the local emergency planning committee and the local fire department, which shall make it available to the public. In place of the specific chemical identity claimed as trade secret, the generic class or category of the chemical claimed as trade secret shall be inserted. The method of choosing generic class or category is set forth in paragraph (f) of this section.
              (ii) A sanitized and unsanitized substantiation in accordance with § 350.7 for every chemical identity claimed as trade secret.
              (3) To assert a claim for a chemical identity on a list under section 311, the submitter shall submit to EPA the following:

              (i) An unsanitized copy of the chemical list under section 311. The submitter shall clearly indicate the specific chemical identity claimed as trade secret, and shall label it “Trade Secret.” The generic class or category of the chemical claimed as trade secret shall be inserted directly below the claimed chemical identity. The method of choosing generic class or category is set forth in paragraph (f) of this section.

              (ii) A sanitized copy of the chemical list under section 311. This copy shall be identical to the document in paragraph (c)(3)(i) of this section except that the submitter shall delete the chemical identity claimed as trade secret, leaving in place the generic class or category of the chemical claimed as trade secret. This copy shall be sent by the submitter to the State emergency response commission, the local emergency planning committee and the local fire department, which shall make it available to the public.
              (iii) A sanitized and unsanitized substantiation in accordance with § 350.7 for every chemical identity claimed as trade secret.
              (4) If the submitter wishes to claim information in the substantiation as trade secret or business confidential, it shall do so in accordance with § 350.7(d).
              (5) Section 311 claims shall be sent to the address specified in § 350.16 of this regulation.
              (d) Method of asserting claims of trade secrecy for information submitted under section 312.
              (1) Submitters may claim as trade secret the specific chemical identity of any chemical subject to reporting under section 312.
              (2) To assert a claim the submitter shall submit to EPA the following:
              (i) An unsanitized copy of the Tier II emergency and hazardous chemical inventory form under section 312. (The Tier I emergency and hazardous chemical inventory form does not require the reporting of specific chemical identity and therefore no trade secrecy claims may be made with respect to that form.) The submitter shall clearly indicate the specific chemical identity claimed as trade secret by checking the box marked “trade secret” next to the claimed chemical identity.
              (ii) A sanitized copy of the Tier II emergency and hazardous chemical inventory form. This copy shall be identical to the document in paragraph (d)(2)(i) of this section except that the submitter shall delete the chemical identity or identities claimed as trade secret and include instead the generic class or category of the chemical claimed as trade secret. The method of choosing generic class or category is set forth in paragraph (f) of this section. The sanitized copy shall be sent by the submitter to the State emergency response commission, local emergency planning committee or the local fire department, whichever entity requested the information.
              (iii) A sanitized and unsanitized substantiation in accordance with § 350.7 for every chemical identity claimed as trade secret.
              (3) If the submitter wishes to claim information in the substantiation as trade secret or business confidential, it shall do so in accordance with § 350.7(d).
              (4) Section 312 claims shall be sent to the address specified in § 350.16 of this regulation.
              (e) Method of asserting claims of trade secrecy for information submitted under section 313.
              (1) Submitters may claim as trade secret the specific chemical identity of any chemical subject to reporting under section 313.
              (2) To make a claim, the submitter shall submit to EPA the following:
              (i) An unsanitized copy of the toxic release inventory form under section 313 with the information claimed as trade secret clearly identified. To do this, the submitter shall check the box on the form indicating that the chemical identity is being claimed as trade secret. The submitter shall enter the generic class or category that is structurally descriptive of the chemical, as specified in paragraph (f) of this section.
              (ii) A sanitized copy of the toxic release inventory form. This copy shall be identical to the document in paragraph (e)(2)(i) of this section except that the submitter shall delete the chemical identity claimed as trade secret. This copy shall also be submitted to the State official or officials designated to receive this information.
              (iii) A sanitized and unsanitized substantiation in accordance with § 350.7 for every chemical identity claimed as trade secret.
              (3) If the submitter wishes to claim information in the substantiation as trade secret or business confidential, it shall do so in accordance with § 350.7(d).
              (4) Section 313 claims shall be sent to the address specified in § 350.16 of this regulation.
              (f) Method of choosing generic class or category for sections 303, 311, 312 and 313. A facility owner or operator claiming chemical identity as trade secret should choose a generic class or category for the chemical that is structurally descriptive of the chemical.

              (g) If a specific chemical identity is submitted under Title III to EPA, or to a State emergency response commission, designated State agency, local emergency planning committee or local fire department, without asserting a trade secrecy claim, the chemical identity shall be considered to have been voluntarily disclosed, and non-trade secret.
              (h) A submitter making a trade secrecy claim under this section shall submit to entities other than EPA (e.g., a designated State agency, local emergency planning committee and local fire department) only the sanitized or public copy of the submission and substantiation.
            
            
              § 350.7
              Substantiating claims of trade secrecy.
              (a) Claims of trade secrecy must be substantiated by providing a specific answer including, where applicable, specific facts, to each of the following questions with the submission to which the trade secrecy claim pertains. Submitters must answer these questions on the form entitled “Substantiation to Accompany Claims of Trade Secrecy” in § 350.27 of this subpart.
              (1) Describe the specific measures you have taken to safeguard the confidentiality of the chemical identity claimed as trade secret, and indicate whether these measures will continue in the future.
              (2) Have you disclosed the information claimed as trade secret to any other person (other than a member of a local emergency planning committee, officer or employee of the United States or a State or local government, or your employee) who is not bound by a confidentiality agreement to refrain from disclosing this trade secret information to others?
              (3) List all local, State, and Federal government entities to which you have disclosed the specific chemical identity. For each, indicate whether you asserted a confidentiality claim for the chemical identity and whether the government entity denied that claim.
              (4) In order to show the validity of a trade secrecy claim, you must identify your specific use of the chemical claimed as trade secret and explain why it is a secret of interest to competitors. Therefore:
              (i) Describe the specific use of the chemical claimed as trade secret, identifying the product or process in which it is used. (If you use the chemical other than as a component of a product or in a manufacturing process, identify the activity where the chemical is used.)
              (ii) Has your company or facility identity been linked to the specific chemical identity claimed as trade secret in a patent, or in publications or other information sources available to the public or your competitors (of which you are aware)? If so, explain why this knowledge does not eliminate the justification for trade secrecy.
              (iii) If this use of the chemical claimed as trade secret is unknown outside your company, explain how your competitors could deduce this use from disclosure of the chemical identity together with other information on the Title III submittal form.
              (iv) Explain why your use of the chemical claimed as trade secret would be valuable information to your competitors.
              (5) Indicate the nature of the harm to your competitive position that would likely result from disclosure of the specific chemical identity, and indicate why such harm would be substantial.
              (6)(i) To what extent is the chemical claimed as trade secret available to the public or your competitors in products, articles, or environmental releases?
              (ii) Describe the factors which influence the cost of determining the identity of the chemical claimed as trade secret by chemical analysis of the product, article, or waste which contains the chemical (e.g., whether the chemical is in pure form or is mixed with other substances).
              (b) The answers to the substantiation questions listed in paragraph (a) of this section are to be submitted on the form in § 350.27 of this subpart, and included with a submitter's trade secret claim.
              (c) An owner, operator or senior official with management responsibility shall sign the certification at the end of the form contained in § 350.27. The certification in both the sanitized and unsanitized versions of the substantiation must bear an original signature.
              (d) Claims of confidentiality in the substantiation. (1) The submitter may claim as confidential any trade secret or confidential business information contained in the substantiation. Such claims for material in the substantiation are not limited to claims of trade secrecy for specific chemical identity, but may also include claims of confidentiality for any confidential business information. To claim this material as confidential, the submitter shall clearly designate those portions of the substantiation to be claimed as confidential by marking those portions “Confidential,” or “Trade Secret.” Information not so marked will be treated as public and may be disclosed without notice to the submitter.
              (2) An owner, operator, or senior official with management responsibility shall sign the certification stating that those portions of the substantiation claimed as confidential would, if disclosed, reveal the chemical identity being claimed as a trade secret, or would reveal other confidential business or trade secret information. This certification is combined on the substantiation form in § 350.27 with the certification described in paragraph (c) of this section.
              (3) The submitter shall submit to EPA two copies of the substantiation, one of which shall be the unsanitized version, and the other shall be the sanitized version.
              (i) The unsanitized copy shall contain all of the information claimed as trade secret or business confidential, marked as indicated in paragraph (d)(1) of this section.
              (ii) The second copy shall be identical to the unsanitized substantiation except that it will be a sanitized version, in which all of the information claimed as trade secret or confidential shall be deleted. If any of the information claimed as trade secret in the substantiation is the chemical identity which is the subject of the substantiation, the submitter shall include the appropriate generic class or category of the chemical claimed as trade secret. This sanitized copy shall be submitted to the State emergency response commission, a designated State agency, the local emergency planning committee and the local fire department, as appropriate, and made publicly available.
              (e) Supplemental information. (1) EPA may request supplemental information from the submitter in support of its trade secret claim, pursuant to § 350.11(a)(1). EPA may specify the kind of information to be submitted, or the submitter may submit any additional detailed information which further supports the truth of the information previously supplied to EPA in its initial substantiation, under this section.
              (2) The submitter may claim as confidential any trade secret or confidential business information contained in the supplemental information. To claim this material as confidential, the submitter shall clearly designate those portions of the supplemental information to be claimed as confidential by marking those portions “Confidential,” or “Trade Secret.” Information not so marked will be treated as public and may be disclosed without notice to the submitter.
              (3) If portions of the supplementary information are claimed confidential, an owner, operator, or senior official with management responsibility of the submitter shall certify that those portions of the supplemental information claimed as confidential would, if disclosed, reveal the chemical identity being claimed as confidential or would reveal other confidential business or trade secret information.
              (4) If supplemental information is requested by EPA and the submitter claims portions of it as trade secret or confidential, then the submitter shall submit to EPA two copies of the supplemental information, an unsanitized and a sanitized version.
              (i) The unsanitized version shall contain all of the information claimed as trade secret or business confidential, marked as indicated above in paragraph (e)(2) of this section.
              (ii) The second copy shall be identical to the unsanitized substantiation except that it will be a sanitized version, in which all of the information claimed as trade secret or confidential shall be deleted. If any of the information claimed as trade secret in the supplemental information is the chemical identity which is the subject of the substantiation, the submitter shall include the appropriate generic class or category of the chemical claimed as trade secret.
            
            
              
              § 350.9
              Initial action by EPA.
              (a) When a claim of trade secrecy, made in accordance with § 350.5 of this part, is received by EPA, that information is treated as confidential until a contrary determination is made.
              (b) A determination as to the validity of a trade secrecy claim shall be initiated upon receipt by EPA of a petition under § 350.15 or may be initiated at any time by EPA if EPA desires to determine whether chemical identity information claimed as trade secret is entitled to trade secret treatment, even though no request for release of the information has been received.
              (c) If EPA initiates a determination as to the validity of a trade secrecy claim, the procedures set forth in §§ 350.11, 350.15, and 350.17 shall be followed in making the determination.
              (d) When EPA receives a petition requesting disclosure of trade secret chemical identity or if EPA decides to initiate a determination of the validity of a trade secrecy claim for chemical identity, EPA shall first make a determination that the chemical identity claimed as trade secret is not the subject of a prior trade secret determination by EPA concerning the same submitter and facility, or if it is, that the prior determination upheld the submitter's claim of trade secrecy for that chemical identity at that facility.
              (1) If EPA determines that the chemical identity claimed as trade secret is not the subject of a prior trade secret determination by EPA concerning the same submitter and the same facility, or if it is, that the prior determination upheld the submitter's claim of trade secrecy, then EPA shall review the submitter's claim according to § 350.1l.
              (2) If such a prior determination held that the submitter's claim for that chemical identity is invalid, and such determination was not challenged by appeal to the General Counsel, or by review in the District Court, or, if challenged, was upheld, EPA shall notify the submitter by certified mail (return receipt requested) that the chemical identity claimed as trade secret is the subject of a prior, final Agency determination concerning the same facility in which it was held that such a claim was invalid. In this notification EPA shall include notice of intent to disclose chemical identity within 10 days pursuant to § 350.18(c) of this subpart. EPA shall also notify the petitioner by regular mail of the action taken pursuant to this section.
            
            
              § 350.11
              Review of claim.
              (a) Determination of sufficiency. When EPA receives a petition submitted pursuant to § 350.15, or if EPA initiates a determination of the validity of a trade secrecy claim for chemical identity, and EPA has made a determination, as required in paragraph (d)(1) of § 350.9, then EPA shall determine whether the submitter has presented sufficient support for its claim of trade secrecy in its substantiation. EPA must make such a determination within 30 days of receipt of a petition. A claim of trade secrecy for chemical identity will be considered sufficient if, assuming all of the information presented in the substantiation is true, this supporting information could support a valid claim of trade secrecy. A claim is sufficient if it meets the criteria set forth in § 350.13.
              (1) Sufficient claim. If the claim meets the criteria of sufficiency set forth in § 350.13, EPA shall notify the submitter in writing, by certified mail (return receipt requested), that it has 30 days from the date of receipt of the notice to submit supplemental information in writing in accordance with § 350.7(e), to support the truth of the facts asserted in the substantiation. EPA will not accept any supplemental information, in response to this notice, submitted after the 30 day period has expired. The notice required by this section shall include the address to which supplemental information must be sent. The notice may specifically request supplemental information in particular areas relating to the submitter's claim. The notice must also inform the submitter of his right to claim any trade secret or confidential business information as confidential, and shall include a reference to § 350.7(e) of this regulation as the source for the proper procedure for claiming trade secrecy for trade secret or confidential business information submitted in the supplemental information requested by EPA.
              (2) Insufficient claim. If the claim does not meet the criteria of sufficiency set forth in § 350.13, EPA shall notify the submitter in writing of this fact by certified mail (return receipt requested). Upon receipt of this notice, the submitter may either file an appeal of the matter to the General Counsel under paragraph (a)(2)(i) of this section, or, for good cause shown, submit additional material in support of its claim of trade secrecy to EPA under paragraph (a)(2)(ii) of this section. The notice required by this section shall include the reasons for EPA's decision that the submitter's claim is insufficient, and shall inform the submitter of its rights within 30 days of receiving notice to file an appeal with EPA's General Counsel or to amend its original substantiation for good cause shown. The notice shall include the address of the General Counsel, and the address of the office to which an amendment for good cause shown should be sent. The notice shall also include a reference to § 350.11(a)(2)(i)-(iv) of this subpart as the source on the proper procedures for filing an appeal or for amending the original substantiation.
              (i) Appeal. The submitter may file an appeal of a determination of insufficiency with the General Counsel within 30 days of receipt of the notice of insufficiency, in accordance with the procedures set forth in § 350.17.
              (ii) Good Cause. In lieu of an appeal to the General Counsel, the submitter may send additional material in support of its trade secrecy claim, for good cause shown, within 30 days of receipt of the notice of insufficiency. To do so, the submitter shall notify EPA by letter of its contentions as to good cause, and shall include in that letter the additional supporting material.
              (iii) Good cause is limited to one or more of the following reasons:
              (A) The submitter was not aware of the facts underlying the additional information at the time the substantiation was submitted, and could not reasonably have known the facts at that time; or
              (B) EPA regulations and other EPA guidance did not call for such information at the time the substantiation was submitted; or
              (C) The submitter had made a good faith effort to submit a complete substantiation, but failed to do so due to an inadvertent omission or clerical error.
              (iv) If EPA determines that the submitter has met the standard for good cause, then EPA shall decide, pursuant to paragraph (a) of this section, whether the submitter's claim meets the Agency's standards of sufficiency set forth in § 350.13.
              (A) If after receipt of additional material for good cause, EPA decides the claim is sufficient, EPA will determine whether the claim presents a valid claim of trade secrecy according to the procedures set forth in paragraph (b) of this section.
              (B) If after receipt of additional material for good cause, EPA decides the claim is insufficient, EPA will notify the submitter by certified mail (return receipt requested) and the submitter may seek review in U.S. District Court within 30 days of receipt of the notice. The notice required by this paragraph shall include EPA's reasons for its determination, and shall inform the submitter of its right to seek review in U.S. District Court within 30 days of receipt of the notice. The petitioner shall be notified of EPA's decision by regular mail.
              (v) If EPA determines that the submitter has not met the standard for good cause, then EPA shall notify the submitter by certified mail (return receipt requested). The submitter may seek review of EPA's decision in U.S. District Court within 30 days of receipt of the notice. The notice required in this paragraph shall include EPA's reasons for its determination, and shall inform the submitter of its right to seek review in U.S. District Court within 30 days of receipt of the notice. The petitioner shall be notified of EPA's decision by regular mail.
              (b) Determination of trade secrecy. Once a claim has been determined to be sufficient under paragraph (a) of this section, EPA must decide whether the claim is entitled to trade secrecy.

              (1) If EPA determines that the information submitted in support of the trade secrecy claim is true and that the chemical identity is a trade secret, the petitioner shall be notified by certified mail (return receipt requested) of EPA's determination and may bring an action in U.S. District Court within 30 days of receipt of such notice. The notice required in this paragraph shall include the reasons why EPA has determined that the chemical identity is a trade secret and shall inform the petitioner of its right to seek review in U.S. District Court within 30 days of receipt of the notice. The submitter shall be notified of EPA's decision by regular mail.
              (2) If EPA decides that the information submitted in support of the trade secrecy claim is not true and that the chemical identity is not a trade secret:
              (i) The submitter shall be notified by certified mail (return receipt requested) of EPA's determination and may appeal to the General Counsel within 30 days of receipt of such notice, in accordance with the procedures set forth in § 350.17. The notice required by this paragraph shall include the reasons why EPA has determined that the chemical identity is not a trade secret and shall inform the submitter of its appeal rights to EPA's General Counsel. The notice shall include the address to which an appeal should be sent and the procedure for filing an appeal, as set forth in § 350.17(a) of this subpart. The petitioner shall be notified of EPA's decision by regular mail.
              (ii) The General Counsel shall notify the submitter by certified mail (return receipt requested) of its decision on appeal pursuant to the requirements in § 350.17. The notice required by this paragraph shall include the reasons for EPA's determination. If the General Counsel affirms the decision that the chemical identity is not a trade secret, then the submitter shall have 30 days from the date it receives notice of the General Counsel's decision to bring an action in U.S. District Court. If the General Counsel decides that the chemical identity is a trade secret, then EPA shall follow the procedure set forth in paragraph (b)(1) of this section.
            
            
              § 350.13
              Sufficiency of assertions.
              (a) A substantiation submitted under § 350.7 will be determined to be insufficient to support a claim of trade secrecy unless the answers to the questions in the substantiation submitted under § 350.7 support all of the following conclusions. This substantiation must include, where applicable, specific facts.
              (1) The submitter has not disclosed the information to any other person, other than a member of a local emergency planning committee, an officer or employee of the United States or a State or local government, an employee of such person, or a person who is bound by a confidentiality agreement, and such person has taken reasonable measures to protect the confidentiality of such information and intends to continue to take such measures. To support this conclusion, the facts asserted must show all of the following:
              (i) The submitter has taken reasonable measures to prevent unauthorized disclosure of the specific chemical identity and will continue to take such measures.
              (ii) The submitter has not disclosed the specific chemical identity to any person who is not bound by an agreement to refrain from disclosing the information.
              (iii) The submitter has not previously disclosed the specific chemical identity to a local, State, or Federal government entity without asserting a confidentiality claim.
              (2) The information is not required to be disclosed, or otherwise made available, to the public under any other Federal or State law.
              (3) Disclosure of the information is likely to cause substantial harm to the competitive position of such person. To support this conclusion, the facts asserted must show all of the following:
              (i) Either: (A) Competitors do not know or the submitter is not aware that competitors know that the chemical whose identity is being claimed trade secret can be used in the fashion that the submitter uses it, and competitors cannot easily duplicate the specific use of this chemical through their own research and development activities; or
              (B) Competitors are not aware or the submitter does not know whether competitors are aware that the submitter is using this chemical in this fashion.

              (ii) The fact that the submitter manufactures, imports or otherwise uses this chemical in a particular fashion is not contained in any publication or other information source (of which the submitter is aware) available to competitors or the public.
              (iii) The non-confidential version of the submission under this title does not contain sufficient information to enable competitors to determine the specific chemical identity withheld therefrom.
              (iv) The information referred to in paragraph (a)(3)(i)(A) of this section, is of value to competitors.
              (v) Competitors are likely to use this information to the economic detriment of the submitter and are not precluded from doing so by a United States patent.
              (vi) The resulting harm to submitter's competitive position would be substantial.
              (4) The chemical identity is not readily discoverable through reverse engineering. To support this conclusion, the facts asserted must show that competitors cannot readily discover the specific chemical identity by analysis of the submitter's products or environmental releases.
              (b) The sufficiency of the trade secrecy claim shall be decided entirely upon the information submitted under § 350.7, or § 350.11(a)(2)(ii).
            
            
              § 350.15
              Public petitions requesting disclosure of chemical identity claimed as trade secret.
              (a) The public may request the disclosure of chemical identity claimed as trade secret by submitting a written petition to the address specified in § 350.16.
              (b) The petition shall include:
              (1) The name, address, and telephone number of the petitioner;
              (2) The name and address of the company claiming the chemical identity as trade secret; and
              (3) A copy of the submission in which the submitter claimed chemical identity as trade secret, with a specific indication as to which chemical identity the petitioner seeks disclosed.
              (c) EPA shall acknowledge, by letter to the petitioner, the receipt of the petition.
              (d) Incomplete petitions. If the information contained in the petition is not sufficient to allow EPA to identify which chemical identity the petitioner is seeking to have released, EPA shall notify the petitioner that the petition cannot be further processed until additional information is furnished. EPA will make every reasonable effort to assist a petitioner in providing sufficient information for EPA to identify the chemical identity the petitioner is seeking to have released.
              (e) EPA shall make a determination on a petition requesting disclosure, in accordance with § 350.11 and § 350.17, within nine months of receipt of such petition.
            
            
              § 350.16
              Address to send trade secrecy claims and petitions requesting disclosure.

              The address and location to send all claims of trade secrecy under sections 303(d)(2) and (d)(3), 311, 312, and 313 of Title III and all public petitions requesting disclosure of chemical identities claimed as trade secret are posted on the following EPA Program Web sites, http://www.epa.gov/ceppo and http://www.epa.gov/tri. Any subsequent changes to the address and location will be announced in Federal Register Notices as these changes occur. Also, the changes will be posted on these Web sites. Submitters may also contact the Emergency Planning and Community Right-to-Know Hotline at (800) 424-9346 or (703) 412-9810, TDD (800) 553-7672, http://www.epa.gov/epaoswer/hotline/ to obtain this information.
              [68 FR 64724, Nov. 14, 2003]
            
            
              § 350.17
              Appeals.
              (a) Procedure for filing appeal. A submitter may appeal an EPA determination under § 350.11(a)(2)(i) or (b)(2)(i), by filing an appeal with the General Counsel. The appeal shall be addressed to: The Office of General Counsel, U.S. Environmental Protection Agency, Mailcode 2310A, 1200 Pennsylvania Avenue, NW., Washington DC 20460.
              The appeal shall contain the following:
              (1) A letter requesting review of the appealed decision; and
              (2) A copy of the letter containing EPA's decision upon which appeal is requested.
              (b) Appeal of determination of insufficient claim.

              (1) Where a submitter appeals a determination by EPA under § 350.11(a)(2)(i) that the trade secrecy claim presents insufficient support for a finding of trade secrecy, the General Counsel shall make one of the following determinations:
              (i) The trade secrecy claim at issue meets the standards of sufficiency set forth in § 350.13; or
              (ii) The trade secrecy claim at issue does not meet the standards of sufficiency set forth in § 350.13.
              (2) If the General Counsel reverses the decision made by the EPA office handling the claim, the claim shall be processed according to § 350.11(a)(1). The General Counsel shall notify the submitter of the determination on appeal in writing, by certified mail (return receipt requested). The appeal determination shall include the date the appeal was received by the General Counsel, a statement of the decision appealed from, a statement of the decision on appeal and the reasons for such decision.
              (3) If the General Counsel upholds the determination of insufficiency made by the EPA office handling the claim, the submitter may seek review in U.S. District Court within 30 days after receipt of notice of the General Counsel's determination. The General Counsel shall notify the submitter of its determination on appeal in writing, by certified mail (return receipt requested). The appeal determination shall include the date the appeal was received by the General Counsel, a statement of the decision appealed from, a statement of the decision on appeal and the reasons for such decision, and a statement of the submitter's right to seek review in U.S. District Court within 30 days of receipt of such notice. The petitioner shall be notified by regular mail.
              (c) Appeal of determination of no trade secret. (1) If a submitter appeals from a determination by EPA under § 350.11(b)(2) that the specific chemical identity at issue is not a trade secret, the General Counsel shall make one of the following determinations:
              (i) The assertions supporting the claim of trade secrecy are true and the chemical identity is a trade secret; or
              (ii) The assertions supporting the claim of trade secrecy are not true and the chemical identity is not a trade secret.
              (2) If the General Counsel reverses the decision made by the EPA office handling the claim, the General Counsel shall notify the submitter of its determination on appeal in writing, by certified mail (return receipt requested). The appeal determination shall include the date the appeal was received by the General Counsel, a statement of the decision appealed from, a statement of the decision on appeal and the reasons for such decision. The General Counsel shall send the petitioner the notice required in § 350.11(b)(1).
              (3) If the General Counsel upholds the decision of the EPA office which made the trade secret determination, the submitter may seek review in U.S. District Court within 30 days of receipt of notice of the General Counsel's decision. The General Counsel shall notify the submitter of the determination on appeal in writing, by certified mail (return receipt requested). The notice shall include the date the appeal was received by the General Counsel, a statement of the decision appealed from, the basis for the appeal determination, that it constitutes final Agency action concerning the chemical identity trade secrecy claim, and that such final Agency action may be subject to review in U.S. District Court within 30 days of receipt of such notice. The General Counsel shall notify the petitioner by regular mail.
              [53 FR 28801, July 29, 1988, as amended at 68 FR 64724, Nov. 14, 2003]
            
            
              § 350.18
              Release of chemical identity determined to be non-trade secret; notice of intent to release chemical identity.

              (a) Where a submitter fails to seek review within U.S. District Court within 20 days of receiving notice of a determination of the General Counsel under § 350.17(b)(3) of this subpart that the trade secrecy claim is insufficient, or under § 350.17(c)(3) of this subpart that chemical identity claimed as trade secret is not entitled to trade secret protection, EPA may furnish notice of intent to disclose the chemical identity claimed as trade secret within 10 days by furnishing the submitter with the notice set forth in paragraph (d) of this section by certified mail (return receipt requested).
              (b) Where a submitter fails to seek review within U.S. District Court within 20 days of receiving notice of an EPA determination under § 350.11(a)(2)(iv)(B), or § 350.11(a)(2)(v) of this regulation, or fails to pursue appeal to the General Counsel within 20 days after being notified of its right to do so under § 350.11(a)(2)(i) or § 350.11(b)(2)(i), EPA may furnish notice of intent to disclose the chemical identity claimed as trade secret within 10 days by furnishing the submitter with the notice set forth in paragraph (d) of this section by certified mail (return receipt requested).
              (c) Where EPA, upon initial review under § 350.9(d), determines that the chemical identity claimed as trade secret in a submittal submitted pursuant to this part is the subject of a prior final Agency determination concerning a claim of trade secrecy for the same chemical identity for the same facility, in which such claim was held invalid, EPA shall furnish notice of intent to disclose chemical identity within l0 days by furnishing the submitter with the notice set forth in paragraph (d) of this section by certified mail (return receipt requested).
              (d) EPA shall furnish notice of its intent to release chemical identity claimed as trade secret by sending the following notification to submitters, under the circumstances set forth in paragraphs (a), (b), and (c) of this section. The notice shall state that EPA will make the chemical identity available to the petitioner and the public on the tenth working day after the date of the submitter's receipt of written notice (or on such later date as the Office of General Counsel may establish), unless the Office of General Counsel has first been notified of the submitter's commencement of an action in Federal court to obtain judicial review of the determination at issue, and to obtain preliminary injunctive relief against disclosure, or, where applicable, as described in paragraph (b) of this section, of commencement of an appeal to the General Counsel. The notice shall further state that if Federal court action is timely commenced, EPA may nonetheless make the information available to the petitioner and the public (in the absence of an order by the court to the contrary), once the court has denied a motion for a preliminary injunction in the action or has otherwise upheld the EPA determination, or, that if Federal court action or appeal to the General Counsel is timely commenced, EPA may nonetheless make the information available to the petitioner and the public whenever it appears to the General Counsel, after reasonable notice to the submitter, that the submitter is not taking appropriate measures to obtain a speedy resolution of the action.
            
            
              § 350.19
              Provision of information to States.
              (a) Any State may request access to trade secrecy claims, substantiations, supplemental substantiations, and additional information submitted to EPA. EPA shall release this information, even if claimed confidential, to any State requesting access if:
              (1) The request is in writing;
              (2) The request is from the Governor of the State; and
              (3) The State agrees to safeguard the information with procedures equivalent to those which EPA uses to safeguard the information.
              (b) The Governor of a State which receives access to trade secret information under this section may disclose such information only to State employees.
            
            
              § 350.21
              Adverse health effects.
              The Governor or State emergency response commission shall identify the adverse health effects associated with each of the chemicals claimed as trade secret and shall make this information available to the public. The material safety data sheets submitted to the State emergency response commissions may be used for this purpose.
            
            
              § 350.23
              Disclosure to authorized representatives.

              (a) Under section 322(f) of the Act, EPA possesses the authority to disclose to any authorized representative of the United States any information to which this section applies, notwithstanding the fact that the information might otherwise be entitled to trade secret or confidential treatment under this part. Such authority may be exercised only in accordance with paragraph (b) of this section.
              (b)(1) A person under contract or subcontract to EPA or a grantee who performs work for EPA in connection with Title III or regulations which implement Title III may be considered an authorized representative of the United States for purposes of this § 350.23. Subject to the limitations in this § 350.23(b), information to which this section applies may be disclosed to such a person if the EPA program office managing the contract, subcontract, or grant first determines in writing that such disclosure is necessary in order that the contractor, subcontractor or grantee may carry out the work required by the contract, subcontract or grant.
              (2) No information shall be disclosed under this § 350.23(b) unless this contract, subcontract, or grant in question provides:
              (i) That the contractor, subcontractor or the grantee and the contractor's, subcontractor's, or grantee's employees shall use the information only for the purpose of carrying out the work required by the contract, subcontract, or grant, and shall refrain from disclosing the information to anyone other than EPA without the prior written approval of each affected submitter or of an EPA legal office, and shall return to EPA all copies of the information (and any abstracts or extracts therefrom) upon request by the EPA program office, whenever the information is no longer required by the contractor, subcontractor or grantee for the performance of the work required under the contract, subcontract or grant, or upon completion of the contract, subcontract or grant;
              (ii) That the contractor, subcontractor or grantee shall obtain a written agreement to honor such terms of the contract or subcontract from each of the contractor's, subcontractor's or grantee's employees who will have access to the information, before such employee is allowed such access; and
              (iii) That the contractor, subcontractor or grantee acknowledges and agrees that the contract, subcontract or grant provisions concerning the use and disclosure of confidential business information are included for the benefit of, and shall be enforceable by, both EPA and any covered facility having an interest in information concerning it supplied to the contractor, subcontractor or grantee by EPA under the contract or subcontract or grant.

              (3) No information shall be disclosed under this § 350.23(b) until each affected submitter has been furnished notice of the contemplated disclosure by the EPA program office and has been afforded a period found reasonable by that office (not less than 5 working days) to submit its comments. Such notice shall include a description of the information to be disclosed, the identity of the contractor, subcontractor or grantee, the contract, subcontract or grant number, if any, and the purposes to be served by the disclosure. This notice may be published in the Federal Register or may be sent to individual submitters.
              (4) The EPA program office shall prepare a record of disclosures under this § 350.23(b). The EPA program office shall maintain the record of disclosure and the determination of necessity prepared under paragraph (b)(1) of this section for a period of not less than 36 months after the date of the disclosure.
            
            
              § 350.25
              Disclosure in special circumstances.
              Other disclosure of specific chemical identity may be made in accordance with 40 CFR 2.209.
            
            
              § 350.27
              Substantiation form to accompany claims of trade secrecy, instructions to substantiation form.

              (a) The substantiation form to accompany claims of trade secrecy must be completed and submitted as required in § 350.7(a). The form is posted on the Chemical Emergency Preparedness and Prevention Office Web site, http://www.epa.gov/ceppo and the Toxics Release Inventory Program Division Web site, http://www.epa.gov/tri. Submitters may also contact the National Service Center for Environmental Publications (NSCEP) at (800) 490-9198 or (513) 489-8190 to obtain the form.
              (b) Substantiation form to accompany claims of trade secrecy.
              
                
                EC02AU92.031
              
              
                
                EC02AU92.032
              
              
                
                EC02AU92.033
              
              
                
                EC02AU92.034
              
              
                
                EC02AU92.035
              
              
              Instructions for Completing the EPA Trade Secret Substantiation Form
              General Information

              EPA requires that the information requested in a trade secret substantiation be completed using this substantiation form in order to ensure that all facility and chemical identifier information, substantiation questions, and certification statements are completed. Submitter-devised forms will not be accepted. Incomplete substantiations will in all likelihood be found insufficient to support the claim, and the claim will be denied. Moreover, the statute provides that a submitter who fails to provide information required will be subject to a $10,000 fine. For the submitter's own protection, therefore, the EPA form must be used and completed in its entirety.
              The statute for section 322 establishes a two-phase process in which the submitter must do the following:
              1. At the time a report is submitted, the submitter must present a complete set of assertions that (if true) would be sufficient to justify the claim of trade secrecy; and
              2. If the claim is reviewed by EPA, the submitter will be asked to provide additional factual information sufficient to establish the truthfulness of the assertions made at the time the claim was made.
              In making its assertions of trade secrecy, a submitter should provide, where applicable, descriptive factual statements. Conclusory statements of compliance (such as positive or negative restatements of the questions) may not provide EPA with enough information to make a determination and may be found insufficient to support a claim.
              What May Be Withheld
              Only the specific chemical identity required to be disclosed in sections 303, 311, 312, and 313 submissions may be claimed trade secret on the Title III submittal itself. (Other trade secret or confidential business information included in answer to a question on the substantiation may be claimed trade secret or confidential, as described below.)

              Location information claimed as confidential under section 312(d)(2)(F) should not be sent to EPA; this should only be sent to the SERC, LEPC, and the fire department, as requested.
              Sanitized and Unsanitized Copies

              You must submit this form to EPA in sanitized and unsanitized versions, along with the sanitized and unsanitized copies of the submittal that gives rise to this trade secrecy claim (except for the section 303 submittal, and for MSDSs under section 311). The unsanitized version of this form contains specific chemical identity and CAS number and may contain other trade secret or confidential business information, which should be clearly labeled as such. Failure to claim other information trade secret or confidential will make that information publicly available. In the sanitized version of this form, the specific chemical identity and CAS number must be replaced with the chemical's generic class or category and any other trade secret or confidential business information should be deleted. You should also send sanitized copies of the submittal and this form to relevant State and local authorities.
              
              Each question on this form must be answered. Submitters are encouraged to answer in the space provided. If you need more space to answer a particular question, please use additional sheets. If you use additional sheets, be sure to include the number (and if applicable, the subpart) of the question being answered and write your facility's Dun and Bradstreet Number on the lower right-hand corner of each sheet.
              When the Forms Must be Submitted
              The sanitized and unsanitized report forms and trade secret substantiations must be submitted to EPA by the normal reporting deadline for that section (e.g., section 313 submissions for any calendar year must be submitted on or before July 1 of the following year).
              Where To Send the Trade Secrecy Claim

              The address to send all trade secrecy claims is posted on the following EPA Program Web sites, http://www.epa.gov/ceppo and http://www.epa.gov/tri. This information can also be obtained by contacting the Emergency Planning and Community Right-to-Know Hotline at (800) 424-9346 or (703) 412-9810, TDD (800) 553-7672, http://www.epa.gov/epaoswer/hotline/.
              
              Packaging of Claim(s)
              A completed section 322 claim package must include four items, packaged in the following order:
              1. An unsanitized trade secret substantiation form.
              2. A sanitized trade secret substantiation form.
              3. An unsanitized 312 or 313 report (it is not necessary to create an unsanitized section 303 submittal or MSDS for submission under section 311).
              4. A sanitized (public) section 303, 311, 312, or 313 or report.
              It is important to securely fasten together (binder clip or rubber band) each of the reporting forms and substantiations for the particular chemical being claimed trade secret. This process will make it clear that a claim is physically complete when submitted. When submitters submit claims for more than one chemical, EPA requests that the four parts associated with each chemical be assembled as a set and each set for different chemicals be kept separate within the package sent to EPA. Following these guidelines permits the Agency to make the appropriate determinations of trade secrecy, and to make public only those portions of each submittal required to be disclosed.
              How to Obtain Forms and Other Information
              Additional copies of the Trade Secret Substantiation Form may be obtained by writing to: Emergency Planning and Community Right-to-Know Program, U.S. Environmental Protection Agency, WH-562A, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
              Instructions for Completing Specific Sections of the Form
              Part 1. Substantiation Category
              
                1.1 Title III Reporting Section. Check the box corresponding to the section for which this particular claim of trade secrecy is being made. Checking off more than one box for a claim is not permitted.
              
                1.2 Reporting Year. Enter the year to which the reported information applies, not the year in which you are submitting the report.
              
                1.3a Sanitized. If this copy of the submission is the “public” or sanitized version, check this box and complete 1.3.1a. which asks for generic class or category. Do not complete the information required in the unsanitized box (1.3b.).
              
                1.3.1a Generic Class or Category. You must complete this if you are claiming the specific chemical identity as a trade secret and have marked the box in 1.3a. The generic chemical name must be structurally descriptive of the chemical.
              
                1.3b Unsanitized. Check the box if this version of the form contains the specific chemical identity or any other trade secret or confidential business information.
              
                1.3.1b CAS Number. You must enter the Chemical Abstract Service (CAS) registry number that appears in the appropriate section of the rule for the chemical being reported. Use leading place holding zeros. If you are reporting a chemical category (e.g., copper compounds), enter N/A in the CAS number space.
              
                1.3.2b Specific Chemical Identity. Enter the name of the chemical or chemical category as it is listed in the appropriate section of the reporting rule.
              Part 2. Facility Identification Information
              
                2.1-2.3 Facility Name and Location. You must enter the name of your facility (plant site name or appropriate facility designation), street address, city, State and ZIP Code in the space provided. You may not use a post office box number for this location.
              
                2.4 Dun and Bradstreet Number. You must enter the number assigned by Dun and Bradstreet for your facility or each establishment within your facility. If the establishment does not have a D & B number, enter N/A in the boxes reserved for those numbers. Use leading place holding zeros.
              Part 3. Responses to Substantiation Questions
              The six questions posed in this form are based on the four statutory criteria found in section 322(b) of Title III. The information you submit in response to these questions is the basis for EPA's initial determination as to whether the substantiation is sufficient to support a claim of trade secrecy. EPA has indicated in § 350.13 of the final rule the specific criteria that it regards as the legal basis for evaluating whether the answers you have provided are sufficient to warrant protection of the chemical identity. You are urged to review those criteria before preparing answers to the questions on the form.
              Part 4. Certification
              An original signature is required for each trade secret substantiation submitted to EPA, both sanitized and unsanitized. It indicates the submitter is certifying that the particular substantiation provided to EPA is complete, true, and accurate, and that it is intended to support the specific trade secret claim being made. Noncompliance with this certification requirement may jeopardize the trade secret claim.
              
                4.1 Name and Official Title. Print or type the name and title of the person who signs the statement at 4.2.
              
                4.2 Signature. This certification must be signed by the owner or operator, or a senior official with management responsibility for the person (or persons) completing the form. An original signature is required for each trade secret substantiation submitted to EPA, both sanitized and unsanitized. Since the certification applies to all information supplied on the forms, it should be signed only after the substantiation has been completed.
              
                4.3 Date. Enter the date when the certification was signed.
              [53 FR 28801, July 29, 1988, as amended at 68 FR 64724, Nov. 14, 2003]
            
            
              Pt. 350, Subpt. A, App. A
              Appendix A to Subpart A of Part 350—Restatement of Torts Section 757, Comment b
              b. Definition of trade secret. A trade secret may consist of any formula, pattern, device or compilation of information which is used in one's business, and which gives him an opportunity to obtain an advantage over competitors who do not know or use it. It may be a formula for a chemical compound, a process of manufacturing, treating or preserving materials, a pattern for a machine or other device, or a list of customers. It differs from other secret information in a business (see section 759) in that it is not simply information as to single or ephemeral events in the conduct of the business, as, for example, the amount or other terms of a secret bid for a contract or the salary of certain employees, or the security investments made or contemplated, or the date fixed for the announcement of a new policy or for bringing out a new model or the like. A trade secret is a process or device for continuous use in the operation of the business. Generally it relates to the production of goods, as, for example, a machine or formula for the production of an article. It may, however, relate to the sale of goods or to other operations in the business, such as a code for determining discounts, rebates or other concessions in a price list or catalogue, or a list of specialized customers, or a method of bookkeeping or other office management.

              Secrecy. The subject matter of a trade secret must be secret. Matters of public knowledge or of general knowledge in an industry cannot be appropriated by one as his secret. Matters which are completely disclosed by the goods which one markets cannot be his secret. Substantially, a trade secret is known only in the particular business in which it is used. It is not requisite that only the proprietor of the business know it. He may, without losing his protection, communicate it to employees involved in its use. He may likewise communicate it to others pledged to secrecy. Others may also know of it independently, as, for example, when they have discovered the process or formula by independent invention and are keeping it secret. Nevertheless, a substantial element of secrecy must exist, so that, except by the use of improper means, there would be difficulty in acquiring the information. An exact definition of a trade secret is not possible. Some factors to be considered in determining whether given information is one's trade secret are: (1) The extent to which the information is known outside of his business; (2) the extent to which it is known by employees and others involved in his business; (3) the extent of measures taken by him to guard the secrecy of the information; (4) the value of the information to him and to his competitors; (5) the amount of effort or money expended by him in developing the information; (6) the ease or difficulty with which the information could be properly acquired or duplicated by others.
              Novelty and prior art. A trade secret may be a device or process which is patentable; but it need not be that. It may be a device or process which is clearly anticipated in the prior art or one which is merely a mechanical improvement that a good mechanic can make. Novelty and invention are not requisite for a trade secret as they are for patentability. These requirements are essential to patentability because a patent protects against unlicensed use of the patented device or process even by one who discovers it properly through independent research. The patent monopoly is a reward to the inventor. But such is not the case with a trade secret. Its protection is not based on a policy of rewarding or otherwise encouraging the development of secret processes or devices. The protection is merely against breach of faith and reprehensible means of learning another's secret. For this limited protection it is not appropriate to require also the kind of novelty and invention which is a requisite of patentability. The nature of the secret is, however, an important factor in determining the kind of relief that is appropriate against one who is subject to liability under the rule stated in this section. Thus, if the secret consists of a device or process which is a novel invention, one who acquires the secret wrongfully is ordinarily enjoined from further use of it and is required to account for the profits derived from his past use. If, on the other hand, the secret consists of mechanical improvements that a good mechanic can make without resort to the secret, the wrongdoer's liability may be limited to damages, and an injunction against future use of the improvements made with the aid of the secret may be inappropriate.
            
          
          
            Subpart B—Disclosure of Trade Secret Information to Health Professionals
            
              § 350.40
              Disclosure to health professionals.
              (a) Definitions. Medical emergency means any unforeseen condition which a health professional would judge to require urgent and unscheduled medical attention. Such a condition is one which results in sudden and/or serious symptom(s) constituting a threat to a person's physical or psychological well-being and which requires immediate medical attention to prevent possible deterioration, disability, or death.
              (b) The specific chemical identity, including the chemical name of a hazardous chemical, extremely hazardous substance, or a toxic chemical, is made available to health professionals, in accordance with the applicable provisions of this section.
              (c) Diagnosis or Treatment by Health Professionals in Non-Emergency Situations. (1) An owner or operator of a facility which is subject to the requirements of sections 311, 312, and 313, shall, upon request, provide the specific chemical identity, if known, of a hazardous chemical, extremely hazardous substance, or a toxic chemical to a health professional if:
              (i) The request is in writing;
              (ii) The request describes why the health professional has a reasonable basis to suspect that:
              (A) The specific chemical identity is needed for purposes of diagnosis or treatment of an individual,
              (B) The individual or individuals being diagnosed or treated have been exposed to the chemical concerned, and
              (C) Knowledge of the specific chemical identity of such chemical will assist in diagnosis or treatment.
              (iii) The request contains a confidentiality agreement which includes:
              (A) A description of the procedures to be used to maintain the confidentiality of the disclosed information; and
              (B) A statement by the health professional that he will not use the information for any purpose other than the health needs asserted in the statement of need authorized in paragraph (c)(1)(ii) of this section and will not release the information under any circumstances, except as authorized by the terms of the confidentiality agreement or by the owner or operator of the facility providing such information.
              (iv) The request includes a certification signed by the health professional stating that the information contained in the statement of need is true.
              (2) Following receipt of a written request, the facility owner or operator to whom such request is made shall provide the requested information to the health professional promptly.
              (d) Preventive Measures and Treatment by Local Health Professionals. (1) An owner or operator of a facility subject to the requirements of sections 311, 312, or 313 shall provide the specific chemical identity, if known, of a hazardous chemical, an extremely hazardous substance, or a toxic chemical to any health professional (such as a physician, toxicologist, epidemiologist, or nurse) if:
              (i) The requester is a local government employee or a person under contract with the local government;
              (ii) The request is in writing;
              (iii) The request describes with reasonable detail one or more of the following health needs for the information:
              (A) To assess exposure of persons living in a local community to the hazards of the chemical concerned.
              (B) To conduct or assess sampling to determine exposure levels of various population groups.
              (C) To conduct periodic medical surveillance of exposed population groups.
              (D) To provide medical treatment to exposed individuals or population groups.
              (E) To conduct studies to determine the health effects of exposure.
              (F) To conduct studies to aid in the identification of chemicals that may reasonably be anticipated to cause an observed health effect.
              (iv) The request contains a confidentiality agreement which includes:
              (A) A description of the procedures to be used to maintain the confidentiality of the disclosed information; and
              (B) A statement by the health professional that he will not use the information for any purpose other than the health needs asserted in the statement of need authorized in paragraph (d)(1)(iii) of this section and will not release the information under any circumstances except as may otherwise be authorized by the terms of such agreement or by the owner or operator of the facility person providing such information.
              (v) The request includes a certification signed by the health professional stating that the information contained in the statement of need is true.
              (2) Following receipt of a written request, the facility owner or operator to whom such request is made shall promptly provide the requested information to the local health professional.
              (e) Medical Emergency. (1) An owner or operator of a facility which is subject to the requirements of sections 311, 312, or 313 must provide a copy of a material safety data sheet, an inventory form, or a toxic chemical release form, including the specific chemical identity, if known, of a hazardous chemical, extremely hazardous substance, or a toxic chemical, to any treating physician or nurse who requests such information if the treating physician or nurse determines that:
              (i) A medical emergency exists as to the individual or individuals being diagnosed or treated;
              (ii) The specific chemical identity of the chemical concerned is necessary for or will assist in emergency or first-aid diagnosis or treatment; and,
              (iii) The individual or individuals being diagnosed or treated have been exposed to the chemical concerned.
              (2) Owners or operators of facilities must provide the specific chemical identity to the requesting treating physician or nurse immediately following the request, without requiring a written statement of need or a confidentiality agreement in advance.
              (3) The owner or operator may require a written statement of need and a written confidentiality agreement as soon as circumstances permit. The written statement of need shall describe in reasonable detail the factors set forth in paragraph (e)(1) of this section. The written confidentiality agreement shall be in accordance with paragraphs (c)(1)(iii) and (f) of this section.
              (f) Confidentiality Agreement. (1) The confidentiality agreement authorized in paragraphs (c)(1)(iii), (d)(1)(iv) and (e)(3) of this section:
              (i) May restrict the use of the information to the health purposes indicated in the written statement of need;
              (ii) May provide for appropriate legal remedies in the event of a breach of the agreement; and
              (iii) May not include requirements for the posting of a penalty bond.

              (g) Nothing in this regulation is meant to preclude the parties from pursuing any non-contractual remedies to the extent permitted by law, or from pursuing the enforcement remedy provided in section 325(e) of Title III.
              
              (h) The health professional receiving the trade secret information may disclose it to EPA only under the following circumstances: The health professional must believe that such disclosure is necessary in order to learn from the Agency additional information about the chemical necessary to assist him in carrying out the responsibilities set forth in paragraphs (c), (d), and (e) of this section. Such information comprises facts regarding adverse health and environmental effects.
            
          
        
        
          Pt. 355
          PART 355—EMERGENCY PLANNING AND NOTIFICATION
          
            
              Subpart A—General Information
              Sec.
              355.1
              What is the purpose of this part?
              355.2
              Who do “you,” “I,” and “your” refer to in this part?
              355.3
              Which section contains the definitions of the keywords used in this part?
            
            
              Subpart B—Emergency Planning
              
                Who Must Comply
                355.10
                Must my facility comply with the emergency planning requirements of this subpart?
                355.11
                To what substances do the emergency planning requirements of this subpart apply?
                355.12
                What quantities of extremely hazardous substances trigger emergency planning requirements?
                355.13
                How do I calculate the quantity of an extremely hazardous substance present in mixtures?
                355.14
                Do I have to aggregate extremely hazardous substances to determine the total quantity present?
                355.15
                Which threshold planning quantity do I use for an extremely hazardous substance present at my facility in solid form?
                355.16
                How do I determine the quantity of extremely hazardous substances present for certain forms of solids?
              
              
                How To Comply
                355.20
                If this subpart applies to my facility, what information must I provide, who must I submit it to, and when is it due?
                355.21
                In what format should the information be submitted?
              
            
            
              Subpart C—Emergency Release Notification
              
                Who Must Comply
                355.30
                What facilities must comply with the emergency release notification requirements of this subpart?
                355.31
                What types of releases are exempt from the emergency release notification requirements of this subpart?
                355.32
                Which emergency release notification requirements apply to continuous releases?
                355.33
                What release quantities of EHSs and CERCLA hazardous substances trigger the emergency release notification requirements of this subpart?
              
              
                How To Comply
                355.40
                What information must I provide?
                355.41
                In what format should the information be submitted?
                355.42
                To whom must I submit the information?
                355.43
                When must I submit the information?
              
            
            
              Subpart D—Additional Provisions
              355.60
              What is the relationship between the emergency release notification requirements of this part and the release notification requirements of CERCLA?
              355.61
              How are keywords in this part defined?
              Appendix A to Part 355—The List of Extremely Hazardous Substances and Their Threshold Planning Quantities (Alphabetical Order)
              Appendix B to Part 355—The List of Extremely Hazardous Substances and Their Threshold Planning Quantities (CAS Number Order)
            
          
          
            Authority:
            Sections 302, 303, 304, 325, 327, 328, and 329 of the Emergency Planning and Community Right-to-Know Act of 1986 (EPCRA) (42 U.S.C. 11002, 11003, 11004, 11045, 11047, 11048, and 11049).
          
          
            Source:
            73 FR 65462, Nov. 3, 2008, unless otherwise noted.
          
          
            Subpart A—General Information
            
              § 355.1
              What is the purpose of this part?

              (a) This part (40 CFR part 355) establishes requirements for a facility to provide information necessary for developing and implementing State and local chemical emergency response plans, and requirements for emergency notification of chemical releases. This part also lists Extremely Hazardous Substances (EHSs) and Threshold Planning Quantities (TPQs) in Appendices A and B, which are used in determining if you are subject to these requirements.
              (b) This part is written in a special format to make it easier to understand the regulatory requirements. Like other Environmental Protection Agency (EPA) regulations, this part establishes enforceable legal requirements. Information considered non-binding guidance under EPCRA is indicated in this regulation by the word “note” and a smaller typeface. Such notes are provided for information purposes only and are not considered legally binding under this part.
            
            
              § 355.2
              Who do “you,” “I,” and “your” refer to in this part?
              Throughout this part, “you,” “I,” and “your” refer to the owner or operator of a facility.
            
            
              § 355.3
              Which section contains the definitions of the key words used in this part?
              The definitions of key words used in this part are in § 355.61. It is important to read the definitions for these key words because the definition explains the word's specific meaning associated with the regulations in this part.
            
          
          
            Subpart B—Emergency Planning
            
              Who Must Comply
              
                § 355.10
                Must my facility comply with the emergency planning requirements of this subpart?
                You must comply with the emergency planning requirements in this subpart if your facility meets either of the following two conditions:
                (a) Any extremely hazardous substance (EHS) is present at your facility in an amount equal to or greater than its threshold planning quantity (TPQ), or
                (b) Your facility has been designated for emergency planning purposes, after public notice and opportunity for comment, by one of the following three entities:
                (1) The State Emergency Response Commission (SERC).
                (2) The Governor of the State in which your facility is located.
                (3) The Chief Executive Officer of the Tribe for the Indian Tribe under whose jurisdiction your facility is located.
              
              
                § 355.11
                To what substances do the emergency planning requirements of this subpart apply?
                The emergency planning requirements of this subpart apply to any EHS listed in Appendices A and B of this part. Additionally, if a facility is designated for emergency planning purposes, as provided in § 355.10(b), substances that are not EHSs at this facility may become subject to the emergency planning requirements.
              
              
                § 355.12
                What quantities of extremely hazardous substances trigger emergency planning requirements?
                Any EHS present at your facility in an amount equal to or greater than its TPQ triggers the emergency planning requirements of this subpart. The TPQs are listed in Appendices A and B of this part in the column labeled “threshold planning quantity.”
              
              
                § 355.13
                How do I calculate the quantity of an extremely hazardous substance present in mixtures?

                If an EHS is present in a mixture in a particular container, determine the quantity (in pounds) of the EHS in that container by multiplying the concentration of the EHS (in weight percent) by the weight (in pounds) of the mixture in the container. If the concentration of an EHS is less than or equal to one percent in the mixture, you do not have to count that EHS. Here is an example calculation:
                
                
                  Example:

                  You have 150 pounds of a mixture that contains 20 weight percent of a certain EHS. The quantity of EHS present in the mixture is:
                  
                  EHS (in pounds)
                   = (weight percent of EHS) × (weight of mixture)
                   = (20 percent) × (150 pound mixture)
                   = (0.20) × (150)
                  EHS (in pounds)
                   = 30 pounds
                
              
              
                
                § 355.14
                Do I have to aggregate extremely hazardous substances to determine the total quantity present?
                You must aggregate (i.e., add together) the amounts of each EHS at your facility to determine if a TPQ is present. This means that, for a particular EHS, you must determine the total amount present at any one time at your facility by adding together the quantity of pure EHS and the quantity contained in all mixtures, regardless of location, number of containers, or method of storage. You do not have to count an EHS in a mixture if the concentration of that EHS is less than or equal to one percent.
              
              
                § 355.15
                Which threshold planning quantity do I use for an extremely hazardous substance present at my facility in solid form?
                EHSs that are in solid form are subject to one of two different TPQs (for example, TPQs may be listed as 500/10,000 pounds), both of which are listed in Appendices A and B of this part. Here is how to determine which of the two listed TPQs you must use for an EHS present at your facility in solid form:
                (a) Use the lower TPQ from Appendices A and B of this part if the solid:
                (1) Is in powdered form and has a particle size less than 100 microns;
                (2) Is in solution;
                (3) Is in molten form; or

                (4) Meets the criteria for a National Fire Protection Association (NFPA) rating of 2, 3 or 4 for reactivity.
                
                
                  Note to paragraph (a):
                  Use the instructions in § 355.16 to calculate the quantity present for the categories of solids listed in paragraphs (a)(1), (2) and (3) of this section.
                
                
                (b) If the solid does not meet one of the criteria in paragraph (a) of this section, then the TPQ is 10,000 pounds.
              
              
                § 355.16
                How do I determine the quantity of extremely hazardous substances present for certain forms of solids?
                For the three forms of solids that are listed in § 355.15(a)(1) through (3), use these instructions to determine the quantity of extremely hazardous substance present:
                (a) Solid in powdered form with a particle size less than 100 microns. Multiply the weight percent of solid with a particle size less than 100 microns in a particular container by the total weight of solid in the container.
                (b) Solid in solution. Multiply the weight percent of the non-reactive solid in solution in a particular container by the total weight of solution in that container. Then multiply by 0.2.
                
                
                  Note to paragraph (b):
                  This reduction in quantity must not be used to determine the amount present at one-time at a facility for reporting under 40 CFR 370.10.
                
                
                (c) Solid in molten form. Multiply the weight of the non-reactive solid in molten form by 0.3.
                
                
                  Note to paragraph (c):
                  This reduction in quantity must not be used to determine the amount present at one-time at a facility for reporting under 40 CFR 370.10.
                
                [73 FR 65462, Nov. 3, 2008, as amended at 77 FR 16688, Mar. 22, 2012]
              
            
            
              How to Comply
              
                § 355.20
                If this subpart applies to my facility, what information must I provide, who must I submit it to, and when is it due?

                Use this table to determine the information you must provide, who to provide it to, and when:
                
                
                  
                    What types of emergency planning notification are required?
                    What information must I provide?
                    To whom must I provide theinformation?
                    
                    When must I provide the information?
                  
                  
                    (a) Emergency planning notification
                    You must provide notice that your facility is subject to the emergency planning requirements of this subpart
                    To the SERC and the LEPC
                    Within 60 days after your facility first becomes subject to the requirements of this subpart. If no LEPC exists for your facility at the time you are required to provide emergency planning notification, then you should report to the LEPC within 30 days after an LEPC is established for the emergency planning district in which your facility is located.
                  
                  
                    (b) Facility emergency coordinator
                    You must designate a facility representative who will participate in the local emergency planning process as a facility emergency response coordinator. You must provide notice of this facility representative
                    To the LEPC (or the SERC if there is no LEPC, or the Governor if there is no SERC)
                    Within 60 days after your facility first becomes subject to the requirements of this subpart. If no LEPC exists when you first report, then provide an additional report to the LEPC within 30 days after such LEPC is established for the emergency planning district in which your facility is located.
                  
                  
                    (c) Changes relevant to emergency planning
                    You must provide notice of any changes occurring at your facility that may be relevant to emergency planning
                    To the LEPC
                    Within 30 days after the changes have occurred.
                  
                  
                    (d) Requested information
                    You must provide any information necessary for developing or implementing the local emergency plan if the LEPC requests it
                    To the LEPC
                    Promptly. Note: The LEPC may specify a time frame for this information.
                  
                
              
              
                § 355.21
                In what format should the information be submitted?
                EPA does not require any specific format. EPA recommends that you submit the information described in § 355.20 in writing in order to insure appropriate documentation. The SERC or LEPC may request that this information be submitted in a specific format.
              
            
          
          
            Subpart C—Emergency Release Notification
            
              Who Must Comply
              
                § 355.30
                What facilities must comply with the emergency release notification requirements of this subpart?
                You must comply with the emergency release notification requirements in this subpart if both of these two conditions are met:
                (a) You produce, use, or store a hazardous chemical at your facility; and

                (b) You release a reportable quantity (RQ) of any EHS or of a hazardous substance as defined by the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA Hazardous Substance) at your facility. Certain releases are exempted from these requirements. Exempted releases are listed in § 355.31.
                
                
                  Note to paragraph (b):
                  In addition to the emergency release notification requirements of this subpart, releases of CERCLA hazardous substances are subject to the notification requirements under CERCLA. This is explained further in subpart D of this part.
                
              
              
                § 355.31
                What types of releases are exempt from the emergency release notification requirements of this subpart?
                You do not have to provide emergency release notification under this subpart for any of the following six types of releases of EHSs or CERCLA hazardous substances that occur at your facility:

                (a) Any release that results in exposure to persons solely within the boundaries of your facility.
                
                (b) Any release that is a federally permitted release as defined in section 101(10) of CERCLA.
                (c) Any release of a pesticide product that is exempt from reporting under section 103(e) of CERCLA.
                (d) Any release that does not meet the definition of release under section 101(22) of CERCLA and is therefore exempt from CERCLA section 103(a) reporting.
                (e) Any radionuclide release that occurs:
                (1) Naturally in soil from land holdings such as parks, golf courses, or other large tracts of land.
                (2) Naturally from land disturbance activities, including farming, construction, and land disturbance incidental to extraction during mining activities, except that which occurs at uranium, phosphate, tin, zircon, hafnium, vanadium, monazite, and rare earth mines. Land disturbance incidental to extraction includes: Land clearing; overburden removal and stockpiling; excavating, handling, transporting, and storing ores and other raw (not beneficiated or processed) materials; and replacing in mined-out areas coal ash, earthen materials from farming or construction, or overburden or other raw materials generated from the exempted mining activities.
                (3) From the dumping and transportation of coal and coal ash (including fly ash, bottom ash, and boiler slags), including the dumping and land spreading operations that occur during coal ash uses.
                (4) From piles of coal and coal ash, including fly ash, bottom ash, and boiler slags.
                (f) Any release less than 1,000 pounds per 24 hours of nitrogen oxide or nitrogen dioxide to the air which is the result of combustion and combustion related activities.
                (g) Air emissions from animal waste (including decomposing animal waste) at a farm.
                [73 FR 65462, Nov. 3, 2008, as amended at 73 FR 76960, Dec. 18, 2008; 83 FR 37446, Aug. 1, 2018; 84 FR 27452, June 13, 2019]
              
              
                § 355.32
                Which emergency release notification requirements apply to continuous releases?
                If the release of an EHS or CERCLA hazardous substance is continuous and stable in quantity and rate at your facility as defined in 40 CFR 302.8(b), then the release qualifies for reduced reporting requirements under this subpart. Under these reduced reporting requirements, you do not need to provide the notifications required under § 355.40. However, in addition to the notifications required under 40 CFR 302.8, you must make all of the following notifications to the community emergency coordinator for the LEPC for any area likely to be affected by the release and to the SERC of any State likely to be affected by the release:
                (a) Initial notifications as specified in 40 CFR 302.8 (d) and (e).
                (b) Notification of a “statistically significant increase,” defined in 40 CFR 302.8(b) as any increase above the upper bound of the reported normal range.
                (c) Notification of a “new release” as specified in 40 CFR 302.8(g)(1).
                (d) Notification of a change in the normal range of the release as specified under 40 CFR 302.8(g)(2).
              
              
                § 355.33
                What release quantities of EHSs and CERCLA hazardous substances trigger the emergency release notification requirements of this subpart?
                The release of a reportable quantity (RQ) of an EHS or CERCLA hazardous substance within any 24-hour period triggers the emergency release notification requirements. RQs for EHSs are listed in Appendices A and B of this part in the column labeled “reportable quantity.” RQs for CERCLA hazardous substances are listed in Table 302.4 of 40 CFR 302.4 in the column labeled “final RQ.”
              
            
            
              How To Comply
              
                § 355.40
                What information must I provide?

                You must make two separate notifications to comply with the emergency release notification requirements of this subpart: an immediate notification, and as soon as practicable thereafter a written follow-up emergency notification (or notifications, as more information becomes available).
                (a) Immediate notification. The notice required under this section shall include as much of the following information known at the time. However, the retrieval of this information should not cause a delay in the notification on the emergency response.
                (1) The chemical name or identity of any substance involved in the release.
                (2) Indicate whether the substance is an EHS.
                (3) Provide an estimate of the quantity of any such substance that was released into the environment.
                (4) State the time and duration of the release.
                (5) The medium or media into which the release occurred.
                (6) Any known or anticipated acute or chronic health risks associated with the emergency and, where appropriate, advice regarding medical attention necessary for exposed individuals.
                (7) Proper precautions to take as a result of the release, including evacuation (unless such information is readily available to the community emergency coordinator pursuant to the emergency plan).
                (8) The name and telephone number of the individual (or individuals) to be contacted for further information.
                (b) Written follow-up emergency notification. Except for releases that occur during transportation or from storage incident to transportation, you must provide a written follow-up emergency notice (or notices, as more information becomes available), as soon as practicable after the release. In the written follow-up emergency notice, you must provide and update the information required in the immediate notification and include additional information with respect to all of the following:
                (1) Actions taken to respond and contain the release.
                (2) Any known or anticipated acute or chronic health risks associated with the release.
                (3) Where appropriate, advice regarding medical attention necessary for exposed individuals.
                (c) You are not required to submit a written follow-up notification for a release that occurred during transportation or from storage incident to transportation. See § 355.42(b) for requirements for reporting such releases.
              
              
                § 355.41
                In what format should the information be submitted?

                The immediate notification, described in § 355.40(a), should be oral. The follow-up emergency notification, described in § 355.40(b), shall be in writing. EPA does not specify a particular format for the written follow-up emergency notification.
                
                
                  Note:
                  The LEPC may request a specific format for this information.
                
              
              
                § 355.42
                To whom must I submit the information?
                (a) You must provide the immediate emergency release notification information and the written follow-up notification to:
                (1) The community emergency coordinator for the LEPC of any area likely to be affected by the release (if there is no LEPC, notify the relevant local emergency response personnel); and
                (2) The SERC of any State likely to be affected by the release.
                (b) For a release that occurs during transportation or from storage incident to transportation, you may meet the requirements of this subpart by notifying the 911 operator (or in the absence of a 911 emergency telephone number, the operator) of the immediate notification information listed in § 355.40(a). You are not required under this subpart to submit a written follow-up notification, as described in § 355.40(b), for such a release.
              
              
                § 355.43
                When must I submit the information?
                (a) You must provide the required emergency release notification information described under § 355.40(a), immediately.
                (b) You must provide the written follow-up emergency notice (or notices, as more information becomes available) described under § 355.40(b), as soon as practicable after the release.
              
            
          
          
            
            Subpart D—Additional Provisions
            
              § 355.60
              What is the relationship between the emergency release notification requirements of this part and the release notification requirements of CERCLA?
              The emergency release notification requirements of this part are in addition to the release notification requirements of CERCLA. If you have a release of a CERCLA hazardous substance, you must comply with the emergency release notification requirements of this part and the release notification requirements of CERCLA section 103, codified at 40 CFR part 302. Use this table to determine which emergency release notification requirements apply to your release:
              
                
                  If a reportable quantity of a substance is released within a 24-hour period at your facility
                  And if the release is reportable under EPCRA Section 304, you must
                  And if the release is reportable under CERCLA Section 103, you must
                
                
                  (a) And the substance is on BOTH the list of EHSs (Appendices A and B of this part) AND the list of CERCLA Hazardous Substances (40 CFR 302.4)
                  Notify the LEPC and the SERC in accordance with §§ 355.40 through 355.43 of this part (except for a release during transportation or from storage incident to transportation; see § 355.42(b))
                  Comply with the release notification requirements of CERCLA section 103 and its implementing regulations (40 CFR part 302). Call the NRC at 800-424-8802.
                
                
                  (b) And the substance is on the list of CERCLA Hazardous Substances (40 CFR 302.4) and not on the list of EHSs (Appendices A and B of this part)
                  Notify the LEPC and the SERC, in accordance with §§ 355.40 through 355.43 of this part (except for a release during transportation or from storage incident to transportation; see in § 355.42(b))
                  Comply with the release notification requirements of CERCLA section 103 and its implementing regulations (40 CFR part 302). Call the NRC at 800-424-8802.
                
                
                  (c) And the substance is on the list of EHSs (Appendices A and B of this part) and not the list of CERCLA Hazardous Substances (40 CFR 302.4)
                  Notify the LEPC and the SERC in accordance with §§ 355.40 through 355.43 of this part (except for a release during transportation or from storage incident to transportation; see § 355.42(b))
                
                
                  Note: This table only applies to reportable releases, not to exempt releases.
              
            
            
              § 355.61
              How are key words in this part defined?
              
                Animal waste means feces, urine, or other excrement, digestive emission, urea, or similar substances emitted by animals (including any form of livestock, poultry, or fish). This term includes animal waste that is mixed or commingled with bedding, compost, feed, soil, or any other material typically found with such waste.
              
                CERCLA means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended.
              
                CERCLA hazardous substance means a substance defined in section 101(14) of CERCLA and listed in Table 302.4 of 40 CFR 302.4.
              
                Chief Executive Officer of the Tribe means the person who is recognized by the Bureau of Indian Affairs as the chief elected administrative officer of the Tribe.
              
                Environment includes water, air, and land and the interrelationship that exists among and between water, air, and land and all living things.
              
                EPCRA means the Emergency Planning and Community Right-To-Know Act of 1986.
              
                Extremely hazardous substance (EHS) means a substance listed in Appendices A and B of this part.
              
                Facility means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person (or by any person that controls, is controlled by, or under common control with, such person). Facility includes manmade structures, as well as all natural structures in which chemicals are purposefully placed or removed through human means such that it functions as a containment structure for human use. For purposes of emergency release notification, the term includes motor vehicles, rolling stock, and aircraft.
              
                Farm means a site or area (including associated structures) that—
              (1) Is used for—
              (i) The production of a crop; or
              
              (ii) The raising or selling of animals (including any form of livestock, poultry, or fish); and
              (2) Under normal conditions, produces during a farm year any agricultural products with a total value equal to not less than $1,000.
              
                Hazardous chemical means any hazardous chemical as defined under 29 CFR 1910.1200(c), except that this term does not include:
              (1) Any food, food additive, color additive, drug, or cosmetic regulated by the Food and Drug Administration.
              (2) Any substance present as a solid in any manufactured item to the extent exposure to the substance does not occur under normal conditions of use.
              (3) Any substance to the extent it is used:
              (i) For personal, family, or household purposes, or is present in the same form and concentration as a product packaged for distribution and use by the general public. Present in the same form and concentration as a product packaged for distribution and use by the general public means a substance packaged in a similar manner and present in the same concentration as the substance when packaged for use by the general public, whether or not it is intended for distribution to the general public or used for the same purpose as when it is packaged for use by the general public;
              (ii) In a research laboratory or hospital or other medical facility under the direct supervision of a technically qualified individual; or
              (iii) In routine agricultural operations or is a fertilizer held for sale by a retailer to the ultimate customer.
              
                Indian Country means Indian country defined in 18 U.S.C. 1151 as:
              (1) All land within the limits of any Indian reservation under the jurisdiction of the United States government, notwithstanding the issuance of any patent, and, including rights-of-way running through the reservation;
              (2) All dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory thereof, and whether within or without the limits of a State; and
              (3) All Indian allotments, the Indian titles to which have not been extinguished, including rights-of-way running through the same.
              
                Indian Tribe or Tribe means those Tribes federally recognized by the Secretary of the Interior.
              
                LEPC means the Local Emergency Planning Committee appointed by the State Emergency Response Commission.
              
                Medium or media means the environment (i.e., air, water, land).
              
                Mixture means, for the purposes of 40 CFR part 355, a heterogeneous association of substances where the various individual substances retain their identities and can usually be separated by mechanical means. This definition includes, for the purposes of 40 CFR part 355, solutions but does not include alloys or amalgams.
              
                Non-reactive solid means any substance listed in Appendix A or B of this part with two threshold planning quantity values, the higher TPQ being 10,000 pounds.
              
                Person means any individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, State, municipality, commission, political subdivision of a State, or interstate body.
              
                Reactive solid means any extremely hazardous substance denoted with “a” in the “Notes” column in Appendix A or B of this part.
              
                Release means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including the abandonment or discarding of barrels, containers, and other closed receptacles) of any hazardous chemical, EHS, or CERCLA hazardous substance.
              
                Reportable quantity means, for any CERCLA hazardous substance, the quantity established in Table 302.4 of 40 CFR 302.4, for such substance. For any EHS, reportable quantity means the quantity established in Appendices A and B of this part for such substance. Unless and until superseded by regulations establishing a reportable quantity for newly listed EHSs or CERCLA hazardous substances, a weight of 1 pound shall be the reportable quantity.
              
                SERC means the State Emergency Response Commission for the State in which the facility is located except where the facility is located in Indian Country, in which case, SERC means the Emergency Response Commission for the Tribe under whose jurisdiction the facility is located. In the absence of a SERC for a State or Indian Tribe, the Governor or the chief executive officer of the tribe, respectively, shall be the SERC. Where there is a cooperative agreement between a State and a Tribe, the SERC shall be the entity identified in the agreement.
              
                Solution means any aqueous or organic solutions, slurries, viscous solutions, suspensions, emulsions, or pastes.
              
                State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Northern Mariana Islands, any other territory or possession over which the United States has jurisdiction and Indian Country.
              
                Threshold planning quantity means, for a substance listed in Appendices A and B of this part, the quantity listed in the column “threshold planning quantity” for that substance.
              [73 FR 65462, Nov. 3, 2008, as amended at 73 FR 76960, Dec. 18, 2008; 77 FR 16688, Mar. 22, 2012; 83 FR 37466, Aug. 1, 2018; 84 FR 27542, June 13, 2019]
            
            
              Pt. 355, App. A
              Appendix A to Part 355—The List of Extremely Hazardous Substances and Their Threshold Planning Quantities
              
                [Alphabetical Order]
                
                  CAS No.
                  Chemical name
                  Notes
                  Reportable quantity *(pounds)
                  
                  Threshold planning quantity(pounds)
                  
                
                
                  75-86-5
                  Acetone Cyanohydrin
                  
                  10
                  1,000
                
                
                  1752-30-3
                  Acetone Thiosemicarbazide
                  
                  1,000
                  1,000/10,000
                
                
                  107-02-8
                  Acrolein
                  
                  1
                  500
                
                
                  79-06-1
                  Acrylamide
                  f
                  5,000
                  1,000/10,000
                
                
                  107-13-1
                  Acrylonitrile
                  f
                  100
                  10,000
                
                
                  814-68-6
                  Acrylyl Chloride
                  d
                  100
                  100
                
                
                  111-69-3
                  Adiponitrile
                  f
                  1,000
                  1,000
                
                
                  116-06-3
                  Aldicarb
                  b
                  1
                  100/10,000
                
                
                  309-00-2
                  Aldrin
                  
                  1
                  500/10,000
                
                
                  107-18-6
                  Allyl Alcohol
                  
                  100
                  1,000
                
                
                  107-11-9
                  Allylamine
                  
                  500
                  500
                
                
                  20859-73-8
                  Aluminum Phosphide
                  a
                  100
                  500
                
                
                  54-62-6
                  Aminopterin
                  
                  500
                  500/10,000
                
                
                  78-53-5
                  Amiton
                  
                  500
                  500
                
                
                  3734-97-2
                  Amiton Oxalate
                  
                  100
                  100/10,000
                
                
                  7664-41-7
                  Ammonia
                  f
                  100
                  500
                
                
                  300-62-9
                  Amphetamine
                  
                  1,000
                  1,000
                
                
                  62-53-3
                  Aniline
                  f
                  5,000
                  1,000
                
                
                  88-05-1
                  Aniline, 2,4,6-Trimethyl-
                  
                  500
                  500
                
                
                  7783-70-2
                  Antimony Pentafluoride
                  
                  500
                  500
                
                
                  1397-94-0
                  Antimycin A
                  b
                  1,000
                  1,000/10,000
                
                
                  86-88-4
                  ANTU
                  
                  100
                  500/10,000
                
                
                  1303-28-2
                  Arsenic Pentoxide
                  
                  1
                  100/10,000
                
                
                  1327-53-3
                  Arsenous Oxide
                  d
                  1
                  100/10,000
                
                
                  7784-34-1
                  Arsenous Trichloride
                  
                  1
                  500
                
                
                  7784-42-1
                  Arsine
                  
                  100
                  100
                
                
                  2642-71-9
                  Azinphos-Ethyl
                  
                  100
                  100/10,000
                
                
                  86-50-0
                  Azinphos-Methyl
                  
                  1
                  10/10,000
                
                
                  98-87-3
                  Benzal Chloride
                  
                  5,000
                  500
                
                
                  98-16-8
                  Benzenamine, 3-(Trifluoromethyl)-
                  
                  500
                  500
                
                
                  100-14-1
                  Benzene, 1-(Chloromethyl)-4-Nitro-
                  
                  500
                  500/10,000
                
                
                  98-05-5
                  Benzenearsonic Acid
                  
                  10
                  10/10,000
                
                
                  3615-21-2
                  Benzimidazole, 4,5-Dichloro-2-(Trifluoromethyl)-
                  c
                  500
                  500/10,000
                
                
                  98-07-7
                  Benzotrichloride
                  
                  10
                  100
                
                
                  100-44-7
                  Benzyl Chloride
                  
                  100
                  500
                
                
                  140-29-4
                  Benzyl Cyanide
                  d
                  500
                  500
                
                
                  15271-41-7
                  Bicyclo[2.2.1]Heptane-2-Carbonitrile, 5-Chloro-6-((((Methylamino)Carbonyl)Oxy)Imino)-, (1s-(1-alpha,2-beta,4-alpha,5-alpha,6E))-
                  
                  500
                  500/10,000
                
                
                  534-07-6
                  Bis(Chloromethyl) Ketone
                  
                  10
                  10/10,000
                
                
                  4044-65-9
                  Bitoscanate
                  
                  500
                  500/10,000
                
                
                  10294-34-5
                  Boron Trichloride
                  
                  500
                  500
                
                
                  7637-07-2
                  Boron Trifluoride
                  
                  500
                  500
                
                
                  
                  353-42-4
                  Boron Trifluoride Compound With Methyl Ether (1:1)
                  
                  1,000
                  1,000
                
                
                  28772-56-7
                  Bromadiolone
                  
                  100
                  100/10,000
                
                
                  7726-95-6
                  Bromine
                  f
                  500
                  500
                
                
                  1306-19-0
                  Cadmium Oxide
                  
                  100
                  100/10,000
                
                
                  2223-93-0
                  Cadmium Stearate
                  b
                  1,000
                  1,000/10,000
                
                
                  7778-44-1
                  Calcium Arsenate
                  
                  1
                  500/10,000
                
                
                  8001-35-2
                  Camphechlor
                  
                  1
                  500/10,000
                
                
                  56-25-7
                  Cantharidin
                  
                  100
                  100/10,000
                
                
                  51-83-2
                  Carbachol Chloride
                  
                  500
                  500/10,000
                
                
                  26419-73-8
                  Carbamic Acid, Methyl-, O-(((2,4-Dimethyl-1, 3-Dithiolan-2-yl)Methylene)Amino)-
                  
                  100
                  100/10,000
                
                
                  1563-66-2
                  Carbofuran
                  
                  10
                  10/10,000
                
                
                  75-15-0
                  Carbon Disulfide
                  f
                  100
                  10,000
                
                
                  786-19-6
                  Carbophenothion
                  
                  500
                  500
                
                
                  57-74-9
                  Chlordane
                  
                  1
                  1,000
                
                
                  470-90-6
                  Chlorfenvinfos
                  
                  500
                  500
                
                
                  7782-50-5
                  Chlorine
                  
                  10
                  100
                
                
                  24934-91-6
                  Chlormephos
                  
                  500
                  500
                
                
                  999-81-5
                  Chlormequat Chloride
                  d
                  100
                  100/10,000
                
                
                  79-11-8
                  Chloroacetic Acid
                  
                  100
                  100/10,000
                
                
                  107-07-3
                  Chloroethanol
                  
                  500
                  500
                
                
                  627-11-2
                  Chloroethyl Chloroformate
                  
                  1,000
                  1,000
                
                
                  67-66-3
                  Chloroform
                  f
                  10
                  10,000
                
                
                  542-88-1
                  Chloromethyl Ether
                  d
                  10
                  100
                
                
                  107-30-2
                  Chloromethyl Methyl Ether
                  b
                  10
                  100
                
                
                  3691-35-8
                  Chlorophacinone
                  
                  100
                  100/10,000
                
                
                  1982-47-4
                  Chloroxuron
                  
                  500
                  500/10,000
                
                
                  21923-23-9
                  Chlorthiophos
                  d
                  500
                  500
                
                
                  10025-73-7
                  Chromic Chloride
                  
                  1
                  1/10,000
                
                
                  62207-76-5
                  Cobalt, ((2,2′-(1,2-Ethanediylbis (Nitrilomethylidyne)) Bis(6-Fluorophenolato))(2-)-N,N′,O,O′)-
                  
                  100
                  100/10,000
                
                
                  10210-68-1
                  Cobalt Carbonyl
                  d
                  10
                  10/10,000
                
                
                  64-86-8
                  Colchicine
                  d
                  10
                  10/10,000
                
                
                  56-72-4
                  Coumaphos
                  
                  10
                  100/10,000
                
                
                  5836-29-3
                  Coumatetralyl
                  
                  500
                  500/10,000
                
                
                  95-48-7
                  Cresol, o-
                  
                  100
                  1,000/10,000
                
                
                  535-89-7
                  Crimidine
                  
                  100
                  100/10,000
                
                
                  4170-30-3
                  Crotonaldehyde
                  
                  100
                  1,000
                
                
                  123-73-9
                  Crotonaldehyde, (E)-
                  
                  100
                  1,000
                
                
                  506-68-3
                  Cyanogen Bromide
                  
                  1,000
                  500/10,000
                
                
                  506-78-5
                  Cyanogen Iodide
                  
                  1,000
                  1,000/10,000
                
                
                  2636-26-2
                  Cyanophos
                  
                  1,000
                  1,000
                
                
                  675-14-9
                  Cyanuric Fluoride
                  
                  100
                  100
                
                
                  66-81-9
                  Cycloheximide
                  
                  100
                  100/10,000
                
                
                  108-91-8
                  Cyclohexylamine
                  f
                  10,000
                  10,000
                
                
                  17702-41-9
                  Decaborane(14)
                  
                  500
                  500/10,000
                
                
                  8065-48-3
                  Demeton
                  
                  500
                  500
                
                
                  919-86-8
                  Demeton-S-Methyl
                  
                  500
                  500
                
                
                  10311-84-9
                  Dialifor
                  
                  100
                  100/10,000
                
                
                  19287-45-7
                  Diborane
                  
                  100
                  100
                
                
                  111-44-4
                  Dichloroethyl ether
                  
                  10
                  10,000
                
                
                  149-74-6
                  Dichloromethylphenylsilane
                  
                  1,000
                  1,000
                
                
                  62-73-7
                  Dichlorvos
                  
                  10
                  1,000
                
                
                  141-66-2
                  Dicrotophos
                  
                  100
                  100
                
                
                  1464-53-5
                  Diepoxybutane
                  
                  10
                  500
                
                
                  814-49-3
                  Diethyl Chlorophosphate
                  d
                  500
                  500
                
                
                  71-63-6
                  Digitoxin
                  b
                  100
                  100/10,000
                
                
                  2238-07-5
                  Diglycidyl Ether
                  
                  1,000
                  1,000
                
                
                  20830-75-5
                  Digoxin
                  d
                  10
                  10/10,000
                
                
                  115-26-4
                  Dimefox
                  
                  500
                  500
                
                
                  60-51-5
                  Dimethoate
                  
                  10
                  500/10,000
                
                
                  2524-03-0
                  Dimethyl Phosphorochloridothioate
                  
                  500
                  500
                
                
                  77-78-1
                  Dimethyl sulfate
                  
                  100
                  500
                
                
                  75-78-5
                  Dimethyldichlorosilane
                  d
                  500
                  500
                
                
                  57-14-7
                  Dimethylhydrazine
                  
                  10
                  1,000
                
                
                  99-98-9
                  Dimethyl-p-Phenylenediamine
                  
                  10
                  10/10,000
                
                
                  644-64-4
                  Dimetilan
                  
                  1
                  500/10,000
                
                
                  534-52-1
                  Dinitrocresol
                  
                  10
                  10/10,000
                
                
                  88-85-7
                  Dinoseb
                  
                  1,000
                  100/10,000
                
                
                  1420-07-1
                  Dinoterb
                  
                  500
                  500/10,000
                
                
                  78-34-2
                  Dioxathion
                  
                  500
                  500
                
                
                  
                  82-66-6
                  Diphacinone
                  
                  10
                  10/10,000
                
                
                  152-16-9
                  Diphosphoramide, Octamethyl-
                  
                  100
                  100
                
                
                  298-04-4
                  Disulfoton
                  
                  1
                  500
                
                
                  514-73-8
                  Dithiazanine Iodide
                  
                  500
                  500/10,000
                
                
                  541-53-7
                  Dithiobiuret
                  
                  100
                  100/10,000
                
                
                  316-42-7
                  Emetine, Dihydrochloride
                  d
                  1
                  1/10,000
                
                
                  115-29-7
                  Endosulfan
                  
                  1
                  10/10,000
                
                
                  2778-04-3
                  Endothion
                  
                  500
                  500/10,000
                
                
                  72-20-8
                  Endrin
                  
                  1
                  500/10,000
                
                
                  106-89-8
                  Epichlorohydrin
                  f
                  100
                  1,000
                
                
                  2104-64-5
                  EPN
                  
                  100
                  100/10,000
                
                
                  50-14-6
                  Ergocalciferol
                  b
                  1,000
                  1,000/10,000
                
                
                  379-79-3
                  Ergotamine Tartrate
                  
                  500
                  500/10,000
                
                
                  1622-32-8
                  Ethanesulfonyl Chloride, 2-Chloro-
                  
                  500
                  500
                
                
                  10140-87-1
                  Ethanol, 1,2-Dichloro-, Acetate
                  
                  1,000
                  1,000
                
                
                  563-12-2
                  Ethion
                  
                  10
                  1,000
                
                
                  13194-48-4
                  Ethoprophos
                  
                  1,000
                  1,000
                
                
                  538-07-8
                  Ethylbis(2-Chloroethyl)Amine
                  d
                  500
                  500
                
                
                  371-62-0
                  Ethylene Fluorohydrin
                  b, d
                  10
                  10
                
                
                  75-21-8
                  Ethylene Oxide
                  f
                  10
                  1,000
                
                
                  107-15-3
                  Ethylenediamine
                  
                  5,000
                  10,000
                
                
                  151-56-4
                  Ethyleneimine
                  
                  1
                  500
                
                
                  542-90-5
                  Ethylthiocyanate
                  
                  10,000
                  10,000
                
                
                  22224-92-6
                  Fenamiphos
                  
                  10
                  10/10,000
                
                
                  115-90-2
                  Fensulfothion
                  d
                  500
                  500
                
                
                  4301-50-2
                  Fluenetil
                  
                  100
                  100/10,000
                
                
                  7782-41-4
                  Fluorine
                  e
                  10
                  500
                
                
                  640-19-7
                  Fluoroacetamide
                  
                  100
                  100/10,000
                
                
                  144-49-0
                  Fluoroacetic Acid
                  
                  10
                  10/10,000
                
                
                  359-06-8
                  Fluoroacetyl Chloride
                  b
                  10
                  10
                
                
                  51-21-8
                  Fluorouracil
                  
                  500
                  500/10,000
                
                
                  944-22-9
                  Fonofos
                  
                  500
                  500
                
                
                  50-00-0
                  Formaldehyde
                  f
                  100
                  500
                
                
                  107-16-4
                  Formaldehyde Cyanohydrin
                  d
                  1,000
                  1,000
                
                
                  23422-53-9
                  Formetanate Hydrochloride
                  d
                  100
                  500/10,000
                
                
                  2540-82-1
                  Formothion
                  
                  100
                  100
                
                
                  17702-57-7
                  Formparanate
                  
                  100
                  100/10,000
                
                
                  21548-32-3
                  Fosthietan
                  
                  500
                  500
                
                
                  3878-19-1
                  Fuberidazole
                  
                  100
                  100/10,000
                
                
                  110-00-9
                  Furan
                  
                  100
                  500
                
                
                  13450-90-3
                  Gallium Trichloride
                  
                  500
                  500/10,000
                
                
                  77-47-4
                  Hexachlorocyclopentadiene
                  d
                  10
                  100
                
                
                  4835-11-4
                  Hexamethylenediamine, N,N′-Dibutyl-
                  
                  500
                  500
                
                
                  302-01-2
                  Hydrazine
                  
                  1
                  1,000
                
                
                  74-90-8
                  Hydrocyanic Acid
                  
                  10
                  100
                
                
                  7647-01-0
                  Hydrogen Chloride (gas only)
                  f
                  5,000
                  500
                
                
                  7664-39-3
                  Hydrogen Fluoride
                  
                  100
                  100
                
                
                  7722-84-1
                  Hydrogen Peroxide (Conc >52%)
                  f
                  1,000
                  1,000
                
                
                  7783-07-5
                  Hydrogen Selenide
                  
                  10
                  10
                
                
                  7783-06-4
                  Hydrogen Sulfide
                  f
                  100
                  500
                
                
                  123-31-9
                  Hydroquinone
                  f
                  100
                  500/10,000
                
                
                  13463-40-6
                  Iron, Pentacarbonyl-
                  
                  100
                  100
                
                
                  297-78-9
                  Isobenzan
                  
                  100
                  100/10,000
                
                
                  78-82-0
                  Isobutyronitrile
                  d
                  1,000
                  1,000
                
                
                  102-36-3
                  Isocyanic Acid, 3,4-Dichlorophenyl Ester
                  
                  500
                  500/10,000
                
                
                  465-73-6
                  Isodrin
                  
                  1
                  100/10,000
                
                
                  55-91-4
                  Isofluorphate
                  b
                  100
                  100
                
                
                  4098-71-9
                  Isophorone Diisocyanate
                  g
                  500
                  500
                
                
                  108-23-6
                  Isopropyl Chloroformate
                  
                  1,000
                  1,000
                
                
                  119-38-0
                  Isopropylmethyl-pyrazolyl Dimethylcarbamate
                  
                  100
                  500
                
                
                  78-97-7
                  Lactonitrile
                  
                  1,000
                  1,000
                
                
                  21609-90-5
                  Leptophos
                  
                  500
                  500/10,000
                
                
                  541-25-3
                  Lewisite
                  b, d
                  10
                  10
                
                
                  58-89-9
                  Lindane
                  
                  1
                  1,000/10,000
                
                
                  7580-67-8
                  Lithium Hydride
                  a
                  100
                  100
                
                
                  109-77-3
                  Malononitrile
                  
                  1,000
                  500/10,000
                
                
                  12108-13-3
                  Manganese, Tricarbonyl Methylcyclopentadienyl
                  d
                  100
                  100
                
                
                  51-75-2
                  Mechlorethamine
                  b
                  10
                  10
                
                
                  950-10-7
                  Mephosfolan
                  
                  500
                  500
                
                
                  1600-27-7
                  Mercuric Acetate
                  
                  500
                  500/10,000
                
                
                  7487-94-7
                  Mercuric Chloride
                  
                  500
                  500/10,000
                
                
                  
                  21908-53-2
                  Mercuric Oxide
                  
                  500
                  500/10,000
                
                
                  10476-95-6
                  Methacrolein Diacetate
                  
                  1,000
                  1,000
                
                
                  760-93-0
                  Methacrylic Anhydride
                  
                  500
                  500
                
                
                  126-98-7
                  Methacrylonitrile
                  d
                  1,000
                  500
                
                
                  920-46-7
                  Methacryloyl Chloride
                  
                  100
                  100
                
                
                  30674-80-7
                  Methacryloyloxyethyl Isocyanate
                  d
                  100
                  100
                
                
                  10265-92-6
                  Methamidophos
                  
                  100
                  100/10,000
                
                
                  558-25-8
                  Methanesulfonyl Fluoride
                  
                  1,000
                  1,000
                
                
                  950-37-8
                  Methidathion
                  
                  500
                  500/10,000
                
                
                  2032-65-7
                  Methiocarb
                  
                  10
                  500/10,000
                
                
                  16752-77-5
                  Methomyl
                  d
                  100
                  500/10,000
                
                
                  151-38-2
                  Methoxyethylmercuric Acetate
                  
                  500
                  500/10,000
                
                
                  80-63-7
                  Methyl 2-Chloroacrylate
                  
                  500
                  500
                
                
                  74-83-9
                  Methyl Bromide
                  f
                  1,000
                  1,000
                
                
                  79-22-1
                  Methyl Chloroformate
                  d
                  1,000
                  500
                
                
                  60-34-4
                  Methyl Hydrazine
                  
                  10
                  500
                
                
                  624-83-9
                  Methyl Isocyanate
                  
                  10
                  500
                
                
                  556-61-6
                  Methyl Isothiocyanate
                  a
                  500
                  500
                
                
                  74-93-1
                  Methyl Mercaptan
                  f
                  100
                  500
                
                
                  3735-23-7
                  Methyl Phenkapton
                  
                  500
                  500
                
                
                  676-97-1
                  Methyl Phosphonic Dichloride
                  a
                  100
                  100
                
                
                  556-64-9
                  Methyl Thiocyanate
                  
                  10,000
                  10,000
                
                
                  78-94-4
                  Methyl Vinyl Ketone
                  
                  10
                  10
                
                
                  502-39-6
                  Methylmercuric Dicyanamide
                  
                  500
                  500/10,000
                
                
                  75-79-6
                  Methyltrichlorosilane
                  d
                  500
                  500
                
                
                  1129-41-5
                  Metolcarb
                  
                  1,000
                  100/10,000
                
                
                  7786-34-7
                  Mevinphos
                  
                  10
                  500
                
                
                  315-18-4
                  Mexacarbate
                  d
                  1,000
                  500/10,000
                
                
                  50-07-7
                  Mitomycin C
                  
                  10
                  500/10,000
                
                
                  6923-22-4
                  Monocrotophos
                  
                  10
                  10/10,000
                
                
                  2763-96-4
                  Muscimol
                  
                  1,000
                  500/10,000
                
                
                  505-60-2
                  Mustard Gas
                  d
                  500
                  500
                
                
                  13463-39-3
                  Nickel Carbonyl
                  
                  10
                  1
                
                
                  54-11-5
                  Nicotine
                  b
                  100
                  100
                
                
                  65-30-5
                  Nicotine Sulfate
                  
                  100
                  100/10,000
                
                
                  7697-37-2
                  Nitric Acid
                  
                  1,000
                  1,000
                
                
                  10102-43-9
                  Nitric Oxide
                  b
                  10
                  100
                
                
                  98-95-3
                  Nitrobenzene
                  f
                  1,000
                  10,000
                
                
                  1122-60-7
                  Nitrocyclohexane
                  
                  500
                  500
                
                
                  10102-44-0
                  Nitrogen Dioxide
                  
                  10
                  100
                
                
                  62-75-9
                  Nitrosodimethylamine
                  d
                  10
                  1,000
                
                
                  991-42-4
                  Norbormide
                  
                  100
                  100/10,000
                
                
                   
                  Organorhodium Complex (PMN-82-147)
                  
                  10
                  10/10,000
                
                
                  630-60-4
                  Ouabain
                  b
                  100
                  100/10,000
                
                
                  23135-22-0
                  Oxamyl
                  
                  100
                  100/10,000
                
                
                  78-71-7
                  Oxetane, 3,3-Bis(Chloromethyl)-
                  
                  500
                  500
                
                
                  2497-07-6
                  Oxydisulfoton
                  d
                  500
                  500
                
                
                  10028-15-6
                  Ozone
                  
                  100
                  100
                
                
                  1910-42-5
                  Paraquat Dichloride
                  
                  10
                  10/10,000
                
                
                  2074-50-2
                  Paraquat Methosulfate
                  
                  10
                  10/10,000
                
                
                  56-38-2
                  Parathion
                  b
                  10
                  100
                
                
                  298-00-0
                  Parathion-Methyl
                  b
                  100
                  100/10,000
                
                
                  12002-03-8
                  Paris Green
                  
                  1
                  500/10,000
                
                
                  19624-22-7
                  Pentaborane
                  
                  500
                  500
                
                
                  2570-26-5
                  Pentadecylamine
                  
                  100
                  100/10,000
                
                
                  79-21-0
                  Peracetic Acid
                  
                  500
                  500
                
                
                  594-42-3
                  Perchloromethylmercaptan
                  
                  100
                  500
                
                
                  108-95-2
                  Phenol
                  
                  1,000
                  500/10,000
                
                
                  4418-66-0
                  Phenol, 2,2′-Thiobis(4-Chloro-6-Methyl)-
                  
                  100
                  100/10,000
                
                
                  64-00-6
                  Phenol, 3-(1-Methylethyl)-, Methylcarbamate
                  
                  10
                  500/10,000
                
                
                  58-36-6
                  Phenoxarsine, 10,10′-Oxydi-
                  
                  500
                  500/10,000
                
                
                  696-28-6
                  Phenyl Dichloroarsine
                  d
                  1
                  500
                
                
                  59-88-1
                  Phenylhydrazine Hydrochloride
                  
                  1,000
                  1,000/10,000
                
                
                  62-38-4
                  Phenylmercury Acetate
                  
                  100
                  500/10,000
                
                
                  2097-19-0
                  Phenylsilatrane
                  d
                  100
                  100/10,000
                
                
                  103-85-5
                  Phenylthiourea
                  
                  100
                  100/10,000
                
                
                  298-02-2
                  Phorate
                  
                  10
                  10
                
                
                  4104-14-7
                  Phosacetim
                  
                  100
                  100/10,000
                
                
                  947-02-4
                  Phosfolan
                  
                  100
                  100/10,000
                
                
                  75-44-5
                  Phosgene
                  f
                  10
                  10
                
                
                  13171-21-6
                  Phosphamidon
                  
                  100
                  100
                
                
                  
                  7803-51-2
                  Phosphine
                  
                  100
                  500
                
                
                  2703-13-1
                  Phosphonothioic Acid, Methyl-, O-Ethyl O-(4-(Methylthio) Phenyl) Ester
                  
                  500
                  500
                
                
                  50782-69-9
                  Phosphonothioic Acid, Methyl-, S-(2-(Bis(1Methylethyl)Amino)Ethyl) O-Ethyl Ester
                  
                  100
                  100
                
                
                  2665-30-7
                  Phosphonothioic Acid, Methyl-, O-(4-Nitrophenyl) O-Phenyl Ester
                  
                  500
                  500
                
                
                  3254-63-5
                  Phosphoric Acid, Dimethyl 4-(Methylthio)Phenyl Ester
                  
                  500
                  500
                
                
                  2587-90-8
                  Phosphorothioic Acid, O,O-Dimethyl-S-(2-Methylthio) Ethyl Ester
                  b, c
                  500
                  500
                
                
                  7723-14-0
                  Phosphorus
                  a, d
                  1
                  100
                
                
                  10025-87-3
                  Phosphorus Oxychloride
                  
                  1,000
                  500
                
                
                  10026-13-8
                  Phosphorus Pentachloride
                  a
                  500
                  500
                
                
                  7719-12-2
                  Phosphorus Trichloride
                  
                  1,000
                  1,000
                
                
                  57-47-6
                  Physostigmine
                  
                  100
                  100/10,000
                
                
                  57-64-7
                  Physostigmine, Salicylate (1:1)
                  
                  100
                  100/10,000
                
                
                  124-87-8
                  Picrotoxin
                  
                  500
                  500/10,000
                
                
                  110-89-4
                  Piperidine
                  
                  1,000
                  1,000
                
                
                  23505-41-1
                  Pirimifos-Ethyl
                  
                  1,000
                  1,000
                
                
                  10124-50-2
                  Potassium Arsenite
                  
                  1
                  500/10,000
                
                
                  151-50-8
                  Potassium Cyanide
                  a
                  10
                  100
                
                
                  506-61-6
                  Potassium Silver Cyanide
                  a
                  1
                  500
                
                
                  2631-37-0
                  Promecarb
                  d
                  1,000
                  500/10,000
                
                
                  106-96-7
                  Propargyl Bromide
                  
                  10
                  10
                
                
                  57-57-8
                  Propiolactone, Beta-
                  
                  10
                  500
                
                
                  107-12-0
                  Propionitrile
                  
                  10
                  500
                
                
                  542-76-7
                  Propionitrile, 3-Chloro-
                  
                  1,000
                  1,000
                
                
                  70-69-9
                  Propiophenone, 4-Amino-
                  c
                  100
                  100/10,000
                
                
                  109-61-5
                  Propyl Chloroformate
                  
                  500
                  500
                
                
                  75-56-9
                  Propylene Oxide
                  f
                  100
                  10,000
                
                
                  75-55-8
                  Propyleneimine
                  
                  1
                  10,000
                
                
                  2275-18-5
                  Prothoate
                  
                  100
                  100/10,000
                
                
                  129-00-0
                  Pyrene
                  b
                  5,000
                  1,000/10,000
                
                
                  140-76-1
                  Pyridine, 2-Methyl-5-Vinyl-
                  
                  500
                  500
                
                
                  504-24-5
                  Pyridine, 4-Amino-
                  d
                  1,000
                  500/10,000
                
                
                  1124-33-0
                  Pyridine, 4-Nitro-,l-Oxide
                  
                  500
                  500/10,000
                
                
                  53558-25-1
                  Pyriminil
                  d
                  100
                  100/10,000
                
                
                  14167-18-1
                  Salcomine
                  
                  500
                  500/10,000
                
                
                  107-44-8
                  Sarin
                  d
                  10
                  10
                
                
                  7783-00-8
                  Selenious Acid
                  
                  10
                  1,000/10,000
                
                
                  7791-23-3
                  Selenium Oxychloride
                  
                  500
                  500
                
                
                  563-41-7
                  Semicarbazide Hydrochloride
                  
                  1,000
                  1,000/10,000
                
                
                  3037-72-7
                  Silane, (4-Aminobutyl)Diethoxymethyl-
                  
                  1,000
                  1,000
                
                
                  7631-89-2
                  Sodium Arsenate
                  
                  1
                  1,000/10,000
                
                
                  7784-46-5
                  Sodium Arsenite
                  
                  1
                  500/10,000
                
                
                  26628-22-8
                  Sodium Azide (Na(N3))
                  a
                  1,000
                  500
                
                
                  124-65-2
                  Sodium Cacodylate
                  
                  100
                  100/10,000
                
                
                  143-33-9
                  Sodium Cyanide (Na(CN))
                  a
                  10
                  100
                
                
                  62-74-8
                  Sodium Fluoroacetate
                  
                  10
                  10/10,000
                
                
                  13410-01-0
                  Sodium Selenate
                  
                  100
                  100/10,000
                
                
                  10102-18-8
                  Sodium Selenite
                  d
                  100
                  100/10,000
                
                
                  10102-20-2
                  Sodium Tellurite
                  
                  500
                  500/10,000
                
                
                  900-95-8
                  Stannane, Acetoxytriphenyl-
                  c
                  500
                  500/10,000
                
                
                  57-24-9
                  Strychnine
                  b
                  10
                  100/10,000
                
                
                  60-41-3
                  Strychnine Sulfate
                  
                  10
                  100/10,000
                
                
                  3689-24-5
                  Sulfotep
                  
                  100
                  500
                
                
                  3569-57-1
                  Sulfoxide, 3-Chloropropyl Octyl
                  
                  500
                  500
                
                
                  7446-09-5
                  Sulfur Dioxide
                  f
                  500
                  500
                
                
                  7783-60-0
                  Sulfur Tetrafluoride
                  
                  100
                  100
                
                
                  7446-11-9
                  Sulfur Trioxide
                  a
                  100
                  100
                
                
                  7664-93-9
                  Sulfuric Acid
                  
                  1,000
                  1,000
                
                
                  77-81-6
                  Tabun
                  b, d
                  10
                  10
                
                
                  7783-80-4
                  Tellurium Hexafluoride
                  e
                  100
                  100
                
                
                  107-49-3
                  TEPP
                  
                  10
                  100
                
                
                  13071-79-9
                  Terbufos
                  d
                  100
                  100
                
                
                  78-00-2
                  Tetraethyllead
                  b
                  10
                  100
                
                
                  597-64-8
                  Tetraethyltin
                  b
                  100
                  100
                
                
                  75-74-1
                  Tetramethyllead
                  b, f
                  100
                  100
                
                
                  509-14-8
                  Tetranitromethane
                  
                  10
                  500
                
                
                  10031-59-1
                  Thallium Sulfate
                  d
                  100
                  100/10,000
                
                
                  
                  6533-73-9
                  Thallous Carbonate
                  b, d
                  100
                  100/10,000
                
                
                  7791-12-0
                  Thallous Chloride
                  b, d
                  100
                  100/10,000
                
                
                  2757-18-8
                  Thallous Malonate
                  b, d
                  100
                  100/10,000
                
                
                  7446-18-6
                  Thallous Sulfate
                  
                  100
                  100/10,000
                
                
                  2231-57-4
                  Thiocarbazide
                  
                  1,000
                  1,000/10,000
                
                
                  39196-18-4
                  Thiofanox
                  
                  100
                  100/10,000
                
                
                  297-97-2
                  Thionazin
                  
                  100
                  500
                
                
                  108-98-5
                  Thiophenol
                  
                  100
                  500
                
                
                  79-19-6
                  Thiosemicarbazide
                  
                  100
                  100/10,000
                
                
                  5344-82-1
                  Thiourea, (2-Chlorophenyl)-
                  
                  100
                  100/10,000
                
                
                  614-78-8
                  Thiourea, (2-Methylphenyl)-
                  
                  500
                  500/10,000
                
                
                  7550-45-0
                  Titanium Tetrachloride
                  
                  1,000
                  100
                
                
                  584-84-9
                  Toluene 2,4-Diisocyanate
                  
                  100
                  500
                
                
                  91-08-7
                  Toluene 2,6-Diisocyanate
                  
                  100
                  100
                
                
                  110-57-6
                  Trans-1,4-Dichlorobutene
                  
                  500
                  500
                
                
                  1031-47-6
                  Triamiphos
                  
                  500
                  500/10,000
                
                
                  24017-47-8
                  Triazofos
                  
                  500
                  500
                
                
                  76-02-8
                  Trichloroacetyl Chloride
                  
                  500
                  500
                
                
                  115-21-9
                  Trichloroethylsilane
                  d
                  500
                  500
                
                
                  327-98-0
                  Trichloronate
                  e
                  500
                  500
                
                
                  98-13-5
                  Trichlorophenylsilane
                  d
                  500
                  500
                
                
                  1558-25-4
                  Trichloro(Chloromethyl)Silane
                  
                  100
                  100
                
                
                  27137-85-5
                  Trichloro(Dichlorophenyl) Silane
                  
                  500
                  500
                
                
                  998-30-1
                  Triethoxysilane
                  
                  500
                  500
                
                
                  75-77-4
                  Trimethylchlorosilane
                  
                  1,000
                  1,000
                
                
                  824-11-3
                  Trimethylolpropane Phosphite
                  d
                  100
                  100/10,000
                
                
                  1066-45-1
                  Trimethyltin Chloride
                  
                  500
                  500/10,000
                
                
                  639-58-7
                  Triphenyltin Chloride
                  
                  500
                  500/10,000
                
                
                  555-77-1
                  Tris(2-Chloroethyl)Amine
                  d
                  100
                  100
                
                
                  2001-95-8
                  Valinomycin
                  b
                  1,000
                  1,000/10,000
                
                
                  1314-62-1
                  Vanadium Pentoxide
                  
                  1,000
                  100/10,000
                
                
                  108-05-4
                  Vinyl Acetate Monomer
                  f
                  5,000
                  1,000
                
                
                  81-81-2
                  Warfarin
                  
                  100
                  500/10,000
                
                
                  129-06-6
                  Warfarin Sodium
                  d
                  100
                  100/10,000
                
                
                  28347-13-9
                  Xylylene Dichloride
                  
                  100
                  100/10,000
                
                
                  58270-08-9
                  Zinc, Dichloro(4,4-Dimethyl-5((((Methylamino)Carbonyl) Oxy)Imino)Pentanenitrile)-, (T-4)-
                  
                  100
                  100/10,000
                
                
                  1314-84-7
                  Zinc Phosphide
                  a
                  100
                  500
                
                * Only the statutory or final RQ is shown. For more information, see 40 CFR 355.61.
                Notes:
                a. This material is a reactive solid. The TPQ does not default to 10,000 pounds for non-powder, non-molten, non-solution form.
                b. The calculated TPQ changed after technical review as described in a technical support document for the final rule, April 22, 1987.
                c. Chemicals added by final rule, April 22, 1987.
                d. Revised TPQ based on new or re-evaluated toxicity data, April 22, 1987.
                e. The TPQ was revised due to calculation error, April 22, 1987.
                f. Chemicals on the original list that do not meet toxicity criteria but because of their acute lethality, high production volume and known risk are considered chemicals of concern (“Other chemicals”), November 17, 1986 and February 15, 1990.
                g. The TPQ was recalculated (September 8, 2003) since it was mistakenly calculated in the April 22, 1987 final rule under the wrong assumption that this chemical is a reactive solid, when in fact it is a liquid. RQ for this chemical was adjusted on September 11, 2006.
              
            
            
              Pt. 355, App. B
              Appendix B to Part 355—The List of Extremely Hazardous Substances and Their Threshold Planning Quantities
              
                [CAS Number Order]
                
                  CAS No.
                  Chemical name
                  Notes
                  Reportable quantity *(pounds)
                  
                  Threshold planning quantity(pounds)
                  
                
                
                  0
                  Organorhodium Complex (PMN-82-147)
                  
                  10
                  10/10,000
                
                
                  50-00-0
                  Formaldehyde
                  f
                  100
                  500
                
                
                  50-07-7
                  Mitomycin C
                  
                  10
                  500/10,000
                
                
                  50-14-6
                  Ergocalciferol
                  b
                  1,000
                  1,000/10,000
                
                
                  51-21-8
                  Fluorouracil
                  
                  500
                  500/10,000
                
                
                  51-75-2
                  Mechlorethamine
                  b
                  10
                  10
                
                
                  51-83-2
                  Carbachol Chloride
                  
                  500
                  500/10,000
                
                
                  54-11-5
                  Nicotine
                  b
                  100
                  100
                
                
                  54-62-6
                  Aminopterin
                  
                  500
                  500/10,000
                
                
                  55-91-4
                  Isofluorphate
                  b
                  100
                  100
                
                
                  
                  56-25-7
                  Cantharidin
                  
                  100
                  100/10,000
                
                
                  56-38-2
                  Parathion
                  b
                  10
                  100
                
                
                  56-72-4
                  Coumaphos
                  
                  10
                  100/10,000
                
                
                  57-14-7
                  Dimethylhydrazine
                  
                  10
                  1,000
                
                
                  57-24-9
                  Strychnine
                  b
                  10
                  100/10,000
                
                
                  57-47-6
                  Physostigmine
                  
                  100
                  100/10,000
                
                
                  57-57-8
                  Propiolactone, Beta-
                  
                  10
                  500
                
                
                  57-64-7
                  Physostigmine, Salicylate (1:1)
                  
                  100
                  100/10,000
                
                
                  57-74-9
                  Chlordane
                  
                  1
                  1,000
                
                
                  58-36-6
                  Phenoxarsine, 10,10′-Oxydi-
                  
                  500
                  500/10,000
                
                
                  58-89-9
                  Lindane
                  
                  1
                  1,000/10,000
                
                
                  59-88-1
                  Phenylhydrazine Hydrochloride
                  
                  1,000
                  1,000/10,000
                
                
                  60-34-4
                  Methyl Hydrazine
                  
                  10
                  500
                
                
                  60-41-3
                  Strychnine sulfate
                  
                  10
                  100/10,000
                
                
                  60-51-5
                  Dimethoate
                  
                  10
                  500/10,000
                
                
                  62-38-4
                  Phenylmercury Acetate
                  
                  100
                  500/10,000
                
                
                  62-53-3
                  Aniline
                  f
                  5,000
                  1,000
                
                
                  62-73-7
                  Dichlorvos
                  
                  10
                  1,000
                
                
                  62-74-8
                  Sodium Fluoroacetate
                  
                  10
                  10/10,000
                
                
                  62-75-9
                  Nitrosodimethylamine
                  d
                  10
                  1,000
                
                
                  64-00-6
                  Phenol, 3-(1-Methylethyl)-, Methylcarbamate
                  
                  10
                  500/10,000
                
                
                  64-86-8
                  Colchicine
                  d
                  10
                  10/10,000
                
                
                  65-30-5
                  Nicotine sulfate
                  
                  100
                  100/10,000
                
                
                  66-81-9
                  Cycloheximide
                  
                  100
                  100/10,000
                
                
                  67-66-3
                  Chloroform
                  f
                  10
                  10,000
                
                
                  70-69-9
                  Propiophenone, 4-Amino-
                  c
                  100
                  100/10,000
                
                
                  71-63-6
                  Digitoxin
                  b
                  100
                  100/10,000
                
                
                  72-20-8
                  Endrin
                  
                  1
                  500/10,000
                
                
                  74-83-9
                  Methyl Bromide
                  f
                  1,000
                  1,000
                
                
                  74-90-8
                  Hydrocyanic Acid
                  
                  10
                  100
                
                
                  74-93-1
                  Methyl Mercaptan
                  f
                  100
                  500
                
                
                  75-15-0
                  Carbon Disulfide
                  f
                  100
                  10,000
                
                
                  75-21-8
                  Ethylene Oxide
                  f
                  10
                  1,000
                
                
                  75-44-5
                  Phosgene
                  f
                  10
                  10
                
                
                  75-55-8
                  Propyleneimine
                  
                  1
                  10,000
                
                
                  75-56-9
                  Propylene Oxide
                  f
                  100
                  10,000
                
                
                  75-74-1
                  Tetramethyllead
                  b, f
                  100
                  100
                
                
                  75-77-4
                  Trimethylchlorosilane
                  
                  1,000
                  1,000
                
                
                  75-78-5
                  Dimethyldichlorosilane
                  d
                  500
                  500
                
                
                  75-79-6
                  Methyltrichlorosilane
                  d
                  500
                  500
                
                
                  75-86-5
                  Acetone Cyanohydrin
                  
                  10
                  1,000
                
                
                  76-02-8
                  Trichloroacetyl Chloride
                  
                  500
                  500
                
                
                  77-47-4
                  Hexachlorocyclopentadiene
                  d
                  10
                  100
                
                
                  77-78-1
                  Dimethyl Sulfate
                  
                  100
                  500
                
                
                  77-81-6
                  Tabun
                  b, d
                  10
                  10
                
                
                  78-00-2
                  Tetraethyllead
                  b
                  10
                  100
                
                
                  78-34-2
                  Dioxathion
                  
                  500
                  500
                
                
                  78-53-5
                  Amiton
                  
                  500
                  500
                
                
                  78-71-7
                  Oxetane, 3,3-Bis(Chloromethyl)-
                  
                  500
                  500
                
                
                  78-82-0
                  Isobutyronitrile
                  d
                  1,000
                  1,000
                
                
                  78-94-4
                  Methyl Vinyl Ketone
                  
                  10
                  10
                
                
                  78-97-7
                  Lactonitrile
                  
                  1,000
                  1,000
                
                
                  79-06-1
                  Acrylamide
                  f
                  5,000
                  1,000/10,000
                
                
                  79-11-8
                  Chloroacetic Acid
                  
                  100
                  100/10,000
                
                
                  79-19-6
                  Thiosemicarbazide
                  
                  100
                  100/10,000
                
                
                  79-21-0
                  Peracetic Acid
                  
                  500
                  500
                
                
                  79-22-1
                  Methyl Chloroformate
                  d
                  1,000
                  500
                
                
                  80-63-7
                  Methyl 2-Chloroacrylate
                  
                  500
                  500
                
                
                  81-81-2
                  Warfarin
                  
                  100
                  500/10,000
                
                
                  82-66-6
                  Diphacinone
                  
                  10
                  10/10,000
                
                
                  86-50-0
                  Azinphos-Methyl
                  
                  1
                  10/10,000
                
                
                  86-88-4
                  ANTU
                  
                  100
                  500/10,000
                
                
                  88-05-1
                  Aniline, 2,4,6-Trimethyl-
                  
                  500
                  500
                
                
                  88-85-7
                  Dinoseb
                  
                  1,000
                  100/10,000
                
                
                  91-08-7
                  Toluene 2,6-Diisocyanate
                  
                  100
                  100
                
                
                  95-48-7
                  Cresol, o-
                  
                  100
                  1,000/10,000
                
                
                  98-05-5
                  Benzenearsonic Acid
                  
                  10
                  10/10,000
                
                
                  98-07-7
                  Benzotrichloride
                  
                  10
                  100
                
                
                  98-13-5
                  Trichlorophenylsilane
                  d
                  500
                  500
                
                
                  98-16-8
                  Benzenamine, 3-(Trifluoromethyl)-
                  
                  500
                  500
                
                
                  98-87-3
                  Benzal Chloride
                  
                  5,000
                  500
                
                
                  
                  98-95-3
                  Nitrobenzene
                  f
                  1,000
                  10,000
                
                
                  99-98-9
                  Dimethyl-p-Phenylenediamine
                  
                  10
                  10/10,000
                
                
                  100-14-1
                  Benzene, 1-(Chloromethyl)-4-Nitro-
                  
                  500
                  500/10,000
                
                
                  100-44-7
                  Benzyl Chloride
                  
                  100
                  500
                
                
                  102-36-3
                  Isocyanic Acid, 3,4-Dichlorophenyl Ester
                  
                  500
                  500/10,000
                
                
                  103-85-5
                  Phenylthiourea
                  
                  100
                  100/10,000
                
                
                  106-89-8
                  Epichlorohydrin
                  f
                  100
                  1,000
                
                
                  106-96-7
                  Propargyl Bromide
                  
                  10
                  10
                
                
                  107-02-8
                  Acrolein
                  
                  1
                  500
                
                
                  107-07-3
                  Chloroethanol
                  
                  500
                  500
                
                
                  107-11-9
                  Allylamine
                  
                  500
                  500
                
                
                  107-12-0
                  Propionitrile
                  
                  10
                  500
                
                
                  107-13-1
                  Acrylonitrile
                  f
                  100
                  10,000
                
                
                  107-15-3
                  Ethylenediamine
                  
                  5,000
                  10,000
                
                
                  107-16-4
                  Formaldehyde Cyanohydrin
                  d
                  1,000
                  1,000
                
                
                  107-18-6
                  Allyl Alcohol
                  
                  100
                  1,000
                
                
                  107-30-2
                  Chloromethyl Methyl Ether
                  b
                  10
                  100
                
                
                  107-44-8
                  Sarin
                  d
                  10
                  10
                
                
                  107-49-3
                  TEPP
                  
                  10
                  100
                
                
                  108-05-4
                  Vinyl Acetate Monomer
                  f
                  5,000
                  1,000
                
                
                  108-23-6
                  Isopropyl Chloroformate
                  
                  1,000
                  1,000
                
                
                  108-91-8
                  Cyclohexylamine
                  f
                  10,000
                  10,000
                
                
                  108-95-2
                  Phenol
                  
                  1,000
                  500/10,000
                
                
                  108-98-5
                  Thiophenol
                  
                  100
                  500
                
                
                  109-61-5
                  Propyl Chloroformate
                  
                  500
                  500
                
                
                  109-77-3
                  Malononitrile
                  
                  1,000
                  500/10,000
                
                
                  110-00-9
                  Furan
                  
                  100
                  500
                
                
                  110-57-6
                  Trans-1,4-Dichlorobutene
                  
                  500
                  500
                
                
                  110-89-4
                  Piperidine
                  
                  1,000
                  1,000
                
                
                  111-44-4
                  Dichloroethyl Ether
                  
                  10
                  10,000
                
                
                  111-69-3
                  Adiponitrile
                  f
                  1,000
                  1,000
                
                
                  115-21-9
                  Trichloroethylsilane
                  d
                  500
                  500
                
                
                  115-26-4
                  Dimefox
                  
                  500
                  500
                
                
                  115-29-7
                  Endosulfan
                  
                  1
                  10/10,000
                
                
                  115-90-2
                  Fensulfothion
                  d
                  500
                  500
                
                
                  116-06-3
                  Aldicarb
                  b
                  1
                  100/10,000
                
                
                  119-38-0
                  Isopropylmethyl-pyrazolyl Dimethylcarbamate
                  
                  100
                  500
                
                
                  123-31-9
                  Hydroquinone
                  f
                  100
                  500/10,000
                
                
                  123-73-9
                  Crotonaldehyde, (E)-
                  
                  100
                  1,000
                
                
                  124-65-2
                  Sodium Cacodylate
                  
                  100
                  100/10,000
                
                
                  124-87-8
                  Picrotoxin
                  
                  500
                  500/10,000
                
                
                  126-98-7
                  Methacrylonitrile
                  d
                  1,000
                  500
                
                
                  129-00-0
                  Pyrene
                  b
                  5,000
                  1,000/10,000
                
                
                  129-06-6
                  Warfarin Sodium
                  d
                  100
                  100/10,000
                
                
                  140-29-4
                  Benzyl Cyanide
                  d
                  500
                  500
                
                
                  140-76-1
                  Pyridine, 2-Methyl-5-Vinyl-
                  
                  500
                  500
                
                
                  141-66-2
                  Dicrotophos
                  
                  100
                  100
                
                
                  143-33-9
                  Sodium Cyanide (Na(CN))
                  a
                  10
                  100
                
                
                  144-49-0
                  Fluoroacetic Acid
                  
                  10
                  10/10,000
                
                
                  149-74-6
                  Dichloromethylphenylsilane
                  
                  1,000
                  1,000
                
                
                  151-38-2
                  Methoxyethylmercuric Acetate
                  
                  500
                  500/10,000
                
                
                  151-50-8
                  Potassium Cyanide
                  a
                  10
                  100
                
                
                  151-56-4
                  Ethyleneimine
                  
                  1
                  500
                
                
                  152-16-9
                  Diphosphoramide, Octamethyl-
                  
                  100
                  100
                
                
                  297-78-9
                  Isobenzan
                  
                  100
                  100/10,000
                
                
                  297-97-2
                  Thionazin
                  
                  100
                  500
                
                
                  298-00-0
                  Parathion-Methyl
                  b
                  100
                  100/10,000
                
                
                  298-02-2
                  Phorate
                  
                  10
                  10
                
                
                  298-04-4
                  Disulfoton
                  
                  1
                  500
                
                
                  300-62-9
                  Amphetamine
                  
                  1,000
                  1,000
                
                
                  302-01-2
                  Hydrazine
                  
                  1
                  1,000
                
                
                  309-00-2
                  Aldrin
                  
                  1
                  500/10,000
                
                
                  315-18-4
                  Mexacarbate
                  
                  1,000
                  500/10,000
                
                
                  316-42-7
                  Emetine, Dihydrochloride
                  d
                  1
                  1/10,000
                
                
                  327-98-0
                  Trichloronate
                  e
                  500
                  500
                
                
                  353-42-4
                  Boron Trifluoride Compound With Methyl Ether (1:1)
                  
                  1,000
                  1,000
                
                
                  359-06-8
                  Fluoroacetyl Chloride
                  b
                  10
                  10
                
                
                  371-62-0
                  Ethylene Fluorohydrin
                  b, d
                  10
                  10
                
                
                  379-79-3
                  Ergotamine Tartrate
                  
                  500
                  500/10,000
                
                
                  465-73-6
                  Isodrin
                  
                  1
                  100/10,000
                
                
                  470-90-6
                  Chlorfenvinfos
                  
                  500
                  500
                
                
                  
                  502-39-6
                  Methylmercuric Dicyanamide
                  
                  500
                  500/10,000
                
                
                  504-24-5
                  Pyridine, 4-Amino-
                  d
                  1,000
                  500/10,000
                
                
                  505-60-2
                  Mustard Gas
                  d
                  500
                  500
                
                
                  506-61-6
                  Potassium Silver Cyanide
                  a
                  1
                  500
                
                
                  506-68-3
                  Cyanogen Bromide
                  
                  1,000
                  500/10,000
                
                
                  506-78-5
                  Cyanogen Iodide
                  
                  1,000
                  1,000/10,000
                
                
                  509-14-8
                  Tetranitromethane
                  
                  10
                  500
                
                
                  514-73-8
                  Dithiazanine Iodide
                  
                  500
                  500/10,000
                
                
                  534-07-6
                  Bis(Chloromethyl) Ketone
                  
                  10
                  10/10,000
                
                
                  534-52-1
                  Dinitrocresol
                  
                  10
                  10/10,000
                
                
                  535-89-7
                  Crimidine
                  
                  100
                  100/10,000
                
                
                  538-07-8
                  Ethylbis(2-Chloroethyl)Amine
                  d
                  500
                  500
                
                
                  541-25-3
                  Lewisite
                  b, d
                  10
                  10
                
                
                  541-53-7
                  Dithiobiuret
                  
                  100
                  100/10,000
                
                
                  542-76-7
                  Propionitrile, 3-Chloro-
                  
                  1,000
                  1,000
                
                
                  542-88-1
                  Chloromethyl Ether
                  d
                  10
                  100
                
                
                  542-90-5
                  Ethylthiocyanate
                  
                  10,000
                  10,000
                
                
                  555-77-1
                  Tris(2-Chloroethyl)Amine
                  d
                  100
                  100
                
                
                  556-61-6
                  Methyl Isothiocyanate
                  a
                  500
                  500
                
                
                  556-64-9
                  Methyl Thiocyanate
                  
                  10,000
                  10,000
                
                
                  558-25-8
                  Methanesulfonyl Fluoride
                  
                  1,000
                  1,000
                
                
                  563-12-2
                  Ethion
                  
                  10
                  1,000
                
                
                  563-41-7
                  Semicarbazide Hydrochloride
                  
                  1,000
                  1,000/10,000
                
                
                  584-84-9
                  Toluene 2,4-Diisocyanate
                  
                  100
                  500
                
                
                  594-42-3
                  Perchloromethylmercaptan
                  
                  100
                  500
                
                
                  597-64-8
                  Tetraethyltin
                  b
                  100
                  100
                
                
                  614-78-8
                  Thiourea, (2-Methylphenyl)-
                  
                  500
                  500/10,000
                
                
                  624-83-9
                  Methyl Isocyanate
                  
                  10
                  500
                
                
                  627-11-2
                  Chloroethyl Chloroformate
                  
                  1,000
                  1,000
                
                
                  630-60-4
                  Ouabain
                  b
                  100
                  100/10,000
                
                
                  639-58-7
                  Triphenyltin Chloride
                  
                  500
                  500/10,000
                
                
                  640-19-7
                  Fluoroacetamide
                  
                  100
                  100/10,000
                
                
                  644-64-4
                  Dimetilan
                  
                  1
                  500/10,000
                
                
                  675-14-9
                  Cyanuric Fluoride
                  
                  100
                  100
                
                
                  676-97-1
                  Methyl Phosphonic Dichloride
                  a
                  100
                  100
                
                
                  696-28-6
                  Phenyl Dichloroarsine
                  d
                  1
                  500
                
                
                  760-93-0
                  Methacrylic Anhydride
                  
                  500
                  500
                
                
                  786-19-6
                  Carbophenothion
                  
                  500
                  500
                
                
                  814-49-3
                  Diethyl Chlorophosphate
                  d
                  500
                  500
                
                
                  814-68-6
                  Acrylyl Chloride
                  d
                  100
                  100
                
                
                  824-11-3
                  Trimethylolpropane Phosphite
                  d
                  100
                  100/10,000
                
                
                  900-95-8
                  Stannane, Acetoxytriphenyl-
                  c
                  500
                  500/10,000
                
                
                  919-86-8
                  Demeton-S-Methyl
                  
                  500
                  500
                
                
                  920-46-7
                  Methacryloyl Chloride
                  
                  100
                  100
                
                
                  944-22-9
                  Fonofos
                  
                  500
                  500
                
                
                  947-02-4
                  Phosfolan
                  
                  100
                  100/10,000
                
                
                  950-10-7
                  Mephosfolan
                  
                  500
                  500
                
                
                  950-37-8
                  Methidathion
                  
                  500
                  500/10,000
                
                
                  991-42-4
                  Norbormide
                  
                  100
                  100/10,000
                
                
                  998-30-1
                  Triethoxysilane
                  
                  500
                  500
                
                
                  999-81-5
                  Chlormequat Chloride
                  d
                  100
                  100/10,000
                
                
                  1031-47-6
                  Triamiphos
                  
                  500
                  500/10,000
                
                
                  1066-45-1
                  Trimethyltin Chloride
                  
                  500
                  500/10,000
                
                
                  1122-60-7
                  Nitrocyclohexane
                  
                  500
                  500
                
                
                  1124-33-0
                  Pyridine, 4-Nitro-,1-Oxide
                  
                  500
                  500/10,000
                
                
                  1129-41-5
                  Metolcarb
                  
                  1,000
                  100/10,000
                
                
                  1303-28-2
                  Arsenic Pentoxide
                  
                  1
                  100/10,000
                
                
                  1306-19-0
                  Cadmium Oxide
                  
                  100
                  100/10,000
                
                
                  1314-62-1
                  Vanadium Pentoxide
                  
                  1,000
                  100/10,000
                
                
                  1314-84-7
                  Zinc Phosphide
                  a
                  100
                  500
                
                
                  1327-53-3
                  Arsenous Oxide
                  d
                  1
                  100/10,000
                
                
                  1397-94-0
                  Antimycin A
                  b
                  1,000
                  1,000/10,000
                
                
                  1420-07-1
                  Dinoterb
                  
                  500
                  500/10,000
                
                
                  1464-53-5
                  Diepoxybutane
                  
                  10
                  500
                
                
                  1558-25-4
                  Trichloro(Chloromethyl)Silane
                  
                  100
                  100
                
                
                  1563-66-2
                  Carbofuran
                  
                  10
                  10/10,000
                
                
                  1600-27-7
                  Mercuric Acetate
                  
                  500
                  500/10,000
                
                
                  1622-32-8
                  Ethanesulfonyl Chloride, 2-Chloro-
                  
                  500
                  500
                
                
                  1752-30-3
                  Acetone Thiosemicarbazide
                  
                  1,000
                  1,000/10,000
                
                
                  1910-42-5
                  Paraquat Dichloride
                  
                  10
                  10/10,000
                
                
                  1982-47-4
                  Chloroxuron
                  
                  500
                  500/10,000
                
                
                  
                  2001-95-8
                  Valinomycin
                  b
                  1,000
                  1,000/10,000
                
                
                  2032-65-7
                  Methiocarb
                  
                  10
                  500/10,000
                
                
                  2074-50-2
                  Paraquat Methosulfate
                  
                  10
                  10/10,000
                
                
                  2097-19-0
                  Phenylsilatrane
                  d
                  100
                  100/10,000
                
                
                  2104-64-5
                  EPN
                  
                  100
                  100/10,000
                
                
                  2223-93-0
                  Cadmium Stearate
                  b
                  1,000
                  1,000/10,000
                
                
                  2231-57-4
                  Thiocarbazide
                  
                  1,000
                  1,000/10,000
                
                
                  2238-07-5
                  Diglycidyl Ether
                  
                  1,000
                  1,000
                
                
                  2275-18-5
                  Prothoate
                  
                  100
                  100/10,000
                
                
                  2497-07-6
                  Oxydisulfoton
                  d
                  500
                  500
                
                
                  2524-03-0
                  Dimethyl Phosphorochloridothioate
                  
                  500
                  500
                
                
                  2540-82-1
                  Formothion
                  
                  100
                  100
                
                
                  2570-26-5
                  Pentadecylamine
                  
                  100
                  100/10,000
                
                
                  2587-90-8
                  Phosphorothioic Acid, O,O-Dimethyl-S-(2-Methylthio) Ethyl Ester
                  b, c
                  500
                  500
                
                
                  2631-37-0
                  Promecarb
                  d
                  1,000
                  500/10,000
                
                
                  2636-26-2
                  Cyanophos
                  
                  1,000
                  1,000
                
                
                  2642-71-9
                  Azinphos-Ethyl
                  
                  100
                  100/10,000
                
                
                  2665-30-7
                  Phosphonothioic Acid, Methyl-, O-(4-Nitrophenyl) O-Phenyl Ester
                  
                  500
                  500
                
                
                  2703-13-1
                  Phosphonothioic Acid, Methyl-, O-Ethyl O-(4-(Methylthio)Phenyl) Ester
                  
                  500
                  500
                
                
                  2757-18-8
                  Thallous Malonate
                  b, d
                  100
                  100/10,000
                
                
                  2763-96-4
                  Muscimol
                  
                  1,000
                  500/10,000
                
                
                  2778-04-3
                  Endothion
                  
                  500
                  500/10,000
                
                
                  3037-72-7
                  Silane, (4-Aminobutyl)Diethoxymethyl-
                  
                  1,000
                  1,000
                
                
                  3254-63-5
                  Phosphoric Acid, Dimethyl 4-(Methylthio)Phenyl Ester
                  
                  500
                  500
                
                
                  3569-57-1
                  Sulfoxide, 3-Chloropropyl Octyl
                  
                  500
                  500
                
                
                  3615-21-2
                  Benzimidazole, 4,5-Dichloro-2-(Trifluoromethyl)-
                  c
                  500
                  500/10,000
                
                
                  3689-24-5
                  Sulfotep
                  
                  100
                  500
                
                
                  3691-35-8
                  Chlorophacinone
                  
                  100
                  100/10,000
                
                
                  3734-97-2
                  Amiton Oxalate
                  
                  100
                  100/10,000
                
                
                  3735-23-7
                  Methyl Phenkapton
                  
                  500
                  500
                
                
                  3878-19-1
                  Fuberidazole
                  
                  100
                  100/10,000
                
                
                  4044-65-9
                  Bitoscanate
                  
                  500
                  500/10,000
                
                
                  4098-71-9
                  Isophorone Diisocyanate
                  g
                  500
                  500
                
                
                  4104-14-7
                  Phosacetim
                  
                  100
                  100/10,000
                
                
                  4170-30-3
                  Crotonaldehyde
                  
                  100
                  1,000
                
                
                  4301-50-2
                  Fluenetil
                  
                  100
                  100/10,000
                
                
                  4418-66-0
                  Phenol, 2,2′-Thiobis(4-Chloro-6-Methyl)-
                  
                  100
                  100/10,000
                
                
                  4835-11-4
                  Hexamethylenediamine, N,N′-Dibutyl-
                  
                  500
                  500
                
                
                  5344-82-1
                  Thiourea, (2-Chlorophenyl)-
                  
                  100
                  100/10,000
                
                
                  5836-29-3
                  Coumatetralyl
                  
                  500
                  500/10,000
                
                
                  6533-73-9
                  Thallous Carbonate
                  b, d
                  100
                  100/10,000
                
                
                  6923-22-4
                  Monocrotophos
                  
                  10
                  10/10,000
                
                
                  7446-09-5
                  Sulfur Dioxide
                  f
                  500
                  500
                
                
                  7446-11-9
                  Sulfur Trioxide
                  a
                  100
                  100
                
                
                  7446-18-6
                  Thallous Sulfate
                  
                  100
                  100/10,000
                
                
                  7487-94-7
                  Mercuric Chloride
                  
                  500
                  500/10,000
                
                
                  7550-45-0
                  Titanium Tetrachloride
                  
                  1,000
                  100
                
                
                  7580-67-8
                  Lithium Hydride
                  a
                  100
                  100
                
                
                  7631-89-2
                  Sodium Arsenate
                  
                  1
                  1,000/10,000
                
                
                  7637-07-2
                  Boron Trifluoride
                  
                  500
                  500
                
                
                  7647-01-0
                  Hydrogen Chloride (gas only)
                  f
                  5,000
                  500
                
                
                  7664-39-3
                  Hydrogen Fluoride
                  
                  100
                  100
                
                
                  7664-41-7
                  Ammonia
                  f
                  100
                  500
                
                
                  7664-93-9
                  Sulfuric Acid
                  
                  1,000
                  1,000
                
                
                  7697-37-2
                  Nitric Acid
                  
                  1,000
                  1,000
                
                
                  7719-12-2
                  Phosphorus Trichloride
                  
                  1,000
                  1,000
                
                
                  7722-84-1
                  Hydrogen Peroxide (Conc >52%)
                  f
                  1,000
                  1,000
                
                
                  7723-14-0
                  Phosphorus
                  a, d
                  1
                  100
                
                
                  7726-95-6
                  Bromine
                  f
                  500
                  500
                
                
                  7778-44-1
                  Calcium Arsenate
                  
                  1
                  500/10,000
                
                
                  7782-41-4
                  Fluorine
                  e
                  10
                  500
                
                
                  7782-50-5
                  Chlorine
                  
                  10
                  100
                
                
                  7783-00-8
                  Selenious Acid
                  
                  10
                  1,000/10,000
                
                
                  7783-06-4
                  Hydrogen Sulfide
                  f
                  100
                  500
                
                
                  7783-07-5
                  Hydrogen Selenide
                  
                  10
                  10
                
                
                  7783-60-0
                  Sulfur Tetrafluoride
                  
                  100
                  100
                
                
                  7783-70-2
                  Antimony Pentafluoride
                  
                  500
                  500
                
                
                  
                  7783-80-4
                  Tellurium Hexafluoride
                  e
                  100
                  100
                
                
                  7784-34-1
                  Arsenous Trichloride
                  
                  1
                  500
                
                
                  7784-42-1
                  Arsine
                  
                  100
                  100
                
                
                  7784-46-5
                  Sodium Arsenite
                  
                  1
                  500/10,000
                
                
                  7786-34-7
                  Mevinphos
                  
                  10
                  500
                
                
                  7791-12-0
                  Thallous Chloride
                  b, d
                  100
                  100/10,000
                
                
                  7791-23-3
                  Selenium Oxychloride
                  
                  500
                  500
                
                
                  7803-51-2
                  Phosphine
                  
                  100
                  500
                
                
                  8001-35-2
                  Camphechlor
                  
                  1
                  500/10,000
                
                
                  8065-48-3
                  Demeton
                  
                  500
                  500
                
                
                  10025-73-7
                  Chromic Chloride
                  
                  1
                  1/10,000
                
                
                  10025-87-3
                  Phosphorus Oxychloride
                  
                  1,000
                  500
                
                
                  10026-13-8
                  Phosphorus Pentachloride
                  a
                  500
                  500
                
                
                  10028-15-6
                  Ozone
                  
                  100
                  100
                
                
                  10031-59-1
                  Thallium Sulfate
                  d
                  100
                  100/10,000
                
                
                  10102-18-8
                  Sodium Selenite
                  d
                  100
                  100/10,000
                
                
                  10102-20-2
                  Sodium Tellurite
                  
                  500
                  500/10,000
                
                
                  10102-43-9
                  Nitric Oxide
                  b
                  10
                  100
                
                
                  10102-44-0
                  Nitrogen Dioxide
                  
                  10
                  100
                
                
                  10124-50-2
                  Potassium Arsenite
                  
                  1
                  500/10,000
                
                
                  10140-87-1
                  Ethanol, 1,2-Dichloro-, Acetate
                  
                  1,000
                  1,000
                
                
                  10210-68-1
                  Cobalt Carbonyl
                  d
                  10
                  10/10,000
                
                
                  10265-92-6
                  Methamidophos
                  
                  100
                  100/10,000
                
                
                  10294-34-5
                  Boron Trichloride
                  
                  500
                  500
                
                
                  10311-84-9
                  Dialifor
                  
                  100
                  100/10,000
                
                
                  10476-95-6
                  Methacrolein Diacetate
                  
                  1,000
                  1,000
                
                
                  12002-03-8
                  Paris Green
                  
                  1
                  500/10,000
                
                
                  12108-13-3
                  Manganese, Tricarbonyl Methylcyclopentadienyl
                  d
                  100
                  100
                
                
                  13071-79-9
                  Terbufosh
                  d
                  100
                  100
                
                
                  13171-21-6
                  Phosphamidon
                  
                  100
                  100
                
                
                  13194-48-4
                  Ethoprophos
                  
                  1,000
                  1,000
                
                
                  13410-01-0
                  Sodium Selenate
                  
                  100
                  100/10,000
                
                
                  13450-90-3
                  Gallium Trichloride
                  
                  500
                  500/10,000
                
                
                  13463-39-3
                  Nickel Carbonyl
                  
                  10
                  1
                
                
                  13463-40-6
                  Iron, Pentacarbonyl-
                  
                  100
                  100
                
                
                  14167-18-1
                  Salcomine
                  
                  500
                  500/10,000
                
                
                  15271-41-7
                  Bicyclo[2.2.1]Heptane-2-Carbonitrile, 5-Chloro-6-((((Methylamino)Carbonyl)Oxy)Imino)-, (1s-(1-alpha,2-beta,4-alpha,5-alpha,6E))-
                  
                  500
                  500/10,000
                
                
                  16752-77-5
                  Methomyl
                  d
                  100
                  500/10,000
                
                
                  17702-41-9
                  Decaborane(14)
                  
                  500
                  500/10,000
                
                
                  17702-57-7
                  Formparanate
                  
                  100
                  100/10,000
                
                
                  19287-45-7
                  Diborane
                  
                  100
                  100
                
                
                  19624-22-7
                  Pentaborane
                  
                  500
                  500
                
                
                  20830-75-5
                  Digoxin
                  d
                  10
                  10/10,000
                
                
                  20859-73-8
                  Aluminum Phosphide
                  a
                  100
                  500
                
                
                  21548-32-3
                  Fosthietan
                  
                  500
                  500
                
                
                  21609-90-5
                  Leptophos
                  
                  500
                  500/10,000
                
                
                  21908-53-2
                  Mercuric Oxide
                  
                  500
                  500/10,000
                
                
                  21923-23-9
                  Chlorthiophos
                  d
                  500
                  500
                
                
                  22224-92-6
                  Fenamiphos
                  
                  10
                  10/10,000
                
                
                  23135-22-0
                  Oxamyl
                  
                  100
                  100/10,000
                
                
                  23422-53-9
                  Formetanate Hydrochloride
                  d
                  100
                  500/10,000
                
                
                  23505-41-1
                  Pirimifos-Ethyl
                  
                  1,000
                  1,000
                
                
                  24017-47-8
                  Triazofos
                  
                  500
                  500
                
                
                  24934-91-6
                  Chlormephos
                  
                  500
                  500
                
                
                  26419-73-8
                  Carbamic Acid, Methyl-, O-(((2,4-Dimethyl-1, 3-Dithiolan-2-yl)Methylene)Amino)-
                  
                  100
                  100/10,000
                
                
                  26628-22-8
                  Sodium Azide (Na(N3))
                  a
                  1,000
                  500
                
                
                  27137-85-5
                  Trichloro(Dichlorophenyl)Silane
                  
                  500
                  500
                
                
                  28347-13-9
                  Xylylene Dichloride
                  
                  100
                  100/10,000
                
                
                  28772-56-7
                  Bromadiolone
                  
                  100
                  100/10,000
                
                
                  30674-80-7
                  Methacryloyloxyethyl Isocyanateh
                  
                  100
                  100
                
                
                  39196-18-4
                  Thiofanox
                  
                  100
                  100/10,000
                
                
                  50782-69-9
                  Phosphonothioic Acid, Methyl-, S-(2-(Bis(1-Methylethyl)Amino)Ethyl) O-Ethyl Ester
                  
                  100
                  100
                
                
                  53558-25-1
                  Pyriminil
                  d
                  100
                  100/10,000
                
                
                  58270-08-9
                  Zinc, Dichloro(4,4-Dimethyl-5((((Methylamino) Carbonyl)Oxy)Imino)Pentanenitrile)-, (T-4)-
                  
                  100
                  100/10,000
                
                
                  
                  62207-76-5
                  Cobalt, ((2,2′-(1,2-Ethanediylbis (Nitrilomethylidyne)) Bis(6-Fluorophenolato)) (2-)-N,N′,O,O′)-
                  
                  100
                  100/10,000
                

                * Only the statutory or final RQ is shown. For more information, see 40 CFR 355.61.
                
                  Notes:
                
                a. This material is a reactive solid. The TPQ does not default to 10,000 pounds for non-powder, non-molten, non-solution form.
                b. The calculated TPQ changed after technical review as described in a technical support document for the final rule, April 22, 1987.
                c. Chemicals added by final rule, April 22, 1987.
                d. Revised TPQ based on new or re-evaluated toxicity data, April 22, 1987.
                e. The TPQ was revised due to calculation error, April 22, 1987.
                f. Chemicals on the original list that do not meet toxicity criteria but because of their acute lethality, high production volume and known risk are considered chemicals of concern (“Other chemicals”). (November 17, 1986, and February 15, 1990.)
                g. The TPQ was recalculated (September 8, 2003) since it was mistakenly calculated in the April 22, 1987, final rule under the wrong assumption that this chemical is a reactive solid, when in fact it is a liquid. RQ for this chemical was adjusted on September 11, 2006.
              
            
          
        
        
          Pt. 370
          PART 370—HAZARDOUS CHEMICAL REPORTING: COMMUNITY RIGHT-TO-KNOW
          
            
              Subpart A—General Information
              Sec.
              370.1
              What is the purpose of this part?
              370.2
              Who do “you,” “I,” and “your” refer to in this part?
              370.3
              Which section contains the definitions of the key words used in this part?
            
            
              Subpart B—Who Must Comply
              370.10
              Who must comply with the hazardous chemical reporting requirements of this part?
              370.11
              [Reserved]
              370.12
              What hazardous chemicals must I report under this part?
              370.13
              What substances are exempt from these reporting requirements?
              370.14
              How do I report mixtures containing hazardous chemicals?
            
            
              Subpart C—Reporting Requirements
              370.20
              What are the reporting requirements of this part?
              
                How to Comply With MSDS Reporting
                370.30
                What information must I provide and what format must I use?
                370.31
                Do I have to update the information?
                370.32
                To whom must I submit the information?
                370.33
                When must I submit the information?
              
              
                How To Comply With Inventory Reporting
                370.40
                What information must I provide and what format must I use?
                370.41
                What is Tier I inventory information?
                370.42
                What is Tier II inventory information?
                370.43
                What codes are used to report Tier I and Tier II inventory information?
                370.44
                To whom must I submit the inventory information?
                370.45
                When must I submit the inventory information?
              
            
            
              Subpart D—Community Access to Information
              370.60
              How does a person obtain MSDS information about a specific facility?
              370.61
              How does a person obtain inventory information about a specific facility?
              370.62
              What information may a State or local official request from a facility?
              370.63
              What responsibilities do the SERC and the LEPC have to make requested information available?
              370.64
              What information can I claim as trade secret or confidential?
              370.65
              Must I allow the local fire department to inspect my facility and must I provide specific location information about hazardous chemicals at my facility?
              370.66
              How are key words in this part defined?
            
          
          
            Authority:
            Sections 302, 311, 312, 322, 324, 325, 327, 328, and 329 of the Emergency Planning and Community Right-To-Know Act of 1986 (EPCRA) (Pub. L. 99-499, 100 Stat. 1613, 42 U.S.C. 11002, 11021, 11022, 11042, 11044, 11045, 11047, 11048, and 11049).
          
          
            Source:
            73 FR 65478, Nov. 3, 2008, unless otherwise noted.
          
          
            Subpart A—General Information
            
              § 370.1
              What is the purpose of this part?

              (a) This part (40 CFR part 370) establishes reporting requirements for providing the public with important information on the hazardous chemicals in their communities. Reporting raises community awareness of chemical hazards and aids in the development of State and local emergency response plans. The reporting requirements established under this part consist of Material Safety Data Sheet (MSDS) or Safety Data Sheet (SDS) reporting and inventory reporting.
              (b) This part is written in a special format to make it easier to understand the regulatory requirements. Like other Environmental Protection Agency (EPA) regulations, this part establishes enforceable legal requirements. Information considered non-binding guidance under EPCRA is indicated in this regulation by the word “note” and a smaller typeface. Such notes are provided for information purposes only and are not considered legally binding under this part.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
            
            
              § 370.2
              Who do “you,” “I,” and “your” refer to in this part?
              Throughout this part, “you,” “I,” and “your” refer to the owner or operator of a facility.
            
            
              § 370.3
              Which section contains the definitions of the key words used in this part?
              The definitions of key words used in this part are in § 370.66. It is important to read the definitions for key words because the definition explains the word's specific meaning in the regulations in this part.
            
          
          
            Subpart B—Who Must Comply
            
              § 370.10
              Who must comply with the hazardous chemical reporting requirements of this part?
              (a) You must comply with the reporting requirements of this part if the Occupational Safety and Health Administration's (OSHA) Hazard Communication Standard (HCS) require your facility to prepare or have available a Material Safety Data Sheet (MSDS) (or Safety Data Sheet (SDS)) for a hazardous chemical and if either of the following conditions is met:
              (1) A hazardous chemical that is an Extremely Hazardous Substance (EHS) is present at your facility at any one time in an amount equal to or greater than 500 pounds (227 kg—approximately 55 gallons) or the Threshold Planning Quantity (TPQ), whichever is lower. EHSs and their TPQs are listed in Appendices A and B of 40 CFR part 355.
              (2) A hazardous chemical that is not an EHS is present at your facility at any one time in an amount equal to or greater than the threshold level for that hazardous chemical. Threshold levels for such hazardous chemicals are:
              (i) For any hazardous chemical that does not meet the criteria in paragraph (a)(2)(ii) or (iii) of this section, the threshold level is 10,000 pounds (or 4,540 kg).
              (ii) For gasoline at a retail gas station (For purposes of this part, retail gas station means a retail facility engaged in selling gasoline and/or diesel fuel principally to the public, for motor vehicle use on land.), the threshold level is 75,000 gallons (approximately 283,900 liters) (all grades combined). This threshold is only applicable for gasoline that was in tank(s) entirely underground and was in compliance at all times during the preceding calendar year with all applicable Underground Storage Tank (UST) requirements at 40 CFR part 280 or requirements of the state UST program approved by the Agency under 40 CFR part 281.
              (iii) For diesel fuel at a retail gas station (For purposes of this part, retail gas station means a retail facility engaged in selling gasoline and/or diesel fuel principally to the public, for motor vehicle use on land.), the threshold level is 100,000 gallons (approximately 378,500 liters) (all grades combined). This threshold is only applicable for diesel fuel that was in tank(s) entirely underground and was in compliance at all times during the preceding calendar year with all applicable Underground Storage Tank (UST) requirements at 40 CFR part 280 or requirements of the state UST program approved by the Agency under 40 CFR part 281.
              (b) The threshold level for responding to the following requests is zero.

              (1) If your LEPC requests that you submit an MSDS (or SDS) for a hazardous chemical for which you have not submitted an MSDS (or SDS) to your LEPC; or
              (2) If your LEPC, SERC, or the fire department with jurisdiction over your facility requests that you submit Tier II information.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
            
            
              § 370.11
              [Reserved]
            
            
              § 370.12
              What hazardous chemicals must I report under this part?
              (a) You must report any hazardous chemical for which you are required to prepare or have available an MSDS (or SDS) under OSHA HCS that is present at your facility equal to or above the applicable threshold specified in § 370.10. (Specific exemptions from reporting are in § 370.13.)
              (b) The EPA has not issued a list of hazardous chemicals subject to reporting under this part. A substance is a hazardous chemical if it is required to have an MSDS (or SDS) and meets the definition of hazardous chemical under the OSHA regulations found at 29 CFR 1910.1200(c).
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
            
            
              § 370.13
              What substances are exempt from these reporting requirements?
              You do not have to report substances for which you are not required to have an MSDS (or SDS) under the OSHA regulations, or that are excluded from the definition of hazardous chemical under EPCRA section 311(e). Each of the following substances are excluded under EPCRA section 311(e):
              (a) Any food, food additive, color additive, drug, or cosmetic regulated by the Food and Drug Administration.
              (b) Any substance present as a solid in any manufactured item to the extent exposure to the substance does not occur under normal conditions of use.
              (c) Any substance to the extent it is used:
              (1) For personal, family, or household purposes, or is present in the same form and concentration as a product packaged for distribution and use by the general public. Present in the same form and concentration as a product packaged for distribution and use by the general public means a substance packaged in a similar manner and present in the same concentration as the substance when packaged for use by the general public, whether or not it is intended for distribution to the general public or used for the same purpose as when it is packaged for use by the general public;
              (2) In a research laboratory or hospital or other medical facility under the direct supervision of a technically qualified individual; or
              (3) In routine agricultural operations or is a fertilizer held for sale by a retailer to the ultimate customer.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
            
            
              § 370.14
              How do I report mixtures containing hazardous chemicals?
              (a) For a mixture containing a hazardous chemical, use the following table to determine if a reporting threshold is equaled or exceeded, and to determine how to report:
              
                
                  If your mixture contains a hazardous chemical
                  To determine if the threshold level for that hazardous chemical is equaled or exceeded you must
                  If the threshold level for that hazardous chemical is exceeded then you must
                
                
                  (1) That is an EHS
                  Determine the total quantity of the EHS present throughout your facility at any one time, by adding together the quantity present as a component in all mixtures and all other quantities of the EHS (you must include the quantity present in a mixture even if you are also counting the quantity of that particular mixture toward the threshold level for that mixture).
                  Report the EHS component—submit an MSDS (or SDS) for the EHS (or include the EHS on the list of chemicals submitted in lieu of the MSDSs) (or SDSs), as provided under § 370.30, and submit Tier I (or Tier II) information for the EHS, as provided under § 370.40 or report the mixture itself—submit an MSDS (or SDS) for the mixture (or include the mixture on the list of chemicals submitted in lieu of the MSDSs) (or SDSs), as provided under § 370.30, and submit Tier I (or Tier II) information for the mixture, as provided under § 370.40.
                
                
                   
                  
                  If you report the mixture itself, then provide the total quantity of that mixture.
                
                
                  
                  (2) That is not an EHS
                  Determine either: The total quantity of the hazardous chemical present throughout your facility at any one time by adding together the quantity present as a component in all mixtures and all other quantities of the hazardous chemical (you must include the quantity present in a mixture even if you are also applying that particular mixture as a whole toward the threshold level for that mixture) or the total quantity of that mixture present throughout your facility at any one time.
                  Report the non-EHS hazardous chemical component—submit an MSDS (or SDS) for the non-EHS hazardous chemical (or include the non-EHS on the list of chemicals submitted in lieu of the MSDSs) (or SDSs), as provided under § 370.30, and submit Tier I (or Tier II) information for the non-EHS hazardous chemical as provided under § 370.40 or report the mixture itself—submit an MSDS (or SDS) for the mixture (or include the mixture on the list of chemicals submitted in lieu of MSDSs) (or SDSs), as provided under § 370.30, and submit Tier I (or Tier II) information for the mixture, as provided under § 370.40.
                
                
                   
                  
                  If you report the mixture itself, then provide the total quantity of that mixture.
                
              
              (b) For each specific mixture, the reporting option used must be consistent for both MSDS (or SDS) and inventory reporting, unless it is not possible to do so. This means that if you report on a specific mixture as a whole for MSDS (or SDS) reporting, you must report on that mixture as a whole for inventory reporting too (unless it is not possible). MSDS (or SDS) reporting and inventory reporting are discussed in detail in subpart C of this part.
              (c) To determine the quantity of an EHS or a non-EHS hazardous chemical component present in a mixture, multiply the concentration of the hazardous chemical component (in weight percent) by the weight of the mixture (in pounds). You do not have to count a hazardous chemical present in a mixture if the concentration is less than or equal to 1%, or less than or equal to 0.1% for a carcinogenic chemical.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
            
          
          
            Subpart C—Reporting Requirements
            
              § 370.20
              What are the reporting requirements of this part?
              The reporting requirements of this part consist of MSDS (or SDS) reporting and inventory reporting. If you are the owner or operator of a facility subject to the reporting requirements of this part then you must comply with both types of reporting requirements. MSDS (or SDS) reporting requirements are addressed in §§ 370.30 through 370.33. Inventory reporting requirements are addressed in §§ 370.40 through 370.45.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
            
            
              How to Comply With MSDS (or SDS) Reporting
              
                § 370.30
                What information must I provide and what format must I use?
                (a) You must report the hazardous chemicals present at your facility that meet or exceed the applicable threshold levels (threshold levels are in § 370.10) by either:
                (1) Submitting an MSDS (or SDS) for each hazardous chemical present at your facility that meet or exceed its applicable threshold level; or
                (2) Submitting a list of all hazardous chemicals present at your facility at or above the applicable threshold levels. The hazardous chemicals on your list must be grouped by the specific health and physical hazards as defined in § 370.66. The list must contain the chemical or common name of each hazardous chemical as provided on the MSDS (or SDS).
                (b) Within 30 days of a request by the LEPC (as provided in § 370.10(b)), you must also submit an MSDS (or SDS) for any hazardous chemical present at your facility for which you have not submitted an MSDS (or SDS).
                [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38109, June 13, 2016]
              
              
                
                § 370.31
                Do I have to update the information?
                MSDS (or SDS) reporting stated in § 370.30 is a one-time requirement. However, you must update the information in all of the following ways:
                (a) Submit a revised MSDS (or SDS) after you discover significant new information concerning a hazardous chemical for which an MSDS (or SDS) was submitted.
                (b) Submit an MSDS (or SDS), or a list as described in § 370.30(a), for any new hazardous chemical for which you become subject to these reporting requirements.
                (c) Submit, as requested by the LEPC, an MSDS (or SDS) for any hazardous chemical present at your facility which you have not already submitted, as provided in § 370.30(b).
                [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
              
              
                § 370.32
                To whom must I submit the information?
                (a) You must submit an MSDS (or SDS) or list, as provided in § 370.30(a), to the LEPC, the SERC, and the fire department with jurisdiction over your facility.
                (b) You must submit an MSDS (or SDS) requested by the LEPC, as provided in § 370.30(b), to the LEPC.
                [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
              
              
                § 370.33
                When must I submit the information?
                (a) You must submit an MSDS (or SDS) or a list, as provided in § 370.30(a), for a hazardous chemical subject to the reporting requirements of this part by October 17, 1987, or within 3 months after you first become subject to the reporting requirements of this part (as provided in §§ 370.30 and 370.31(b)).
                (b) You must submit a revised MSDS (or SDS), as provided in § 370.31(a), within 3 months after discovering significant new information about a hazardous chemical for which an MSDS(or SDS) was submitted.
                (c) You must submit an MSDS (or SDS) requested by the LEPC, as provided in §§ 370.30(b) and 370.31(c), within 30 days of receiving the request.
                [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
              
            
            
              How to Comply With Inventory Reporting
              
                § 370.40
                What information must I provide and what format must I use?
                (a) If you are required to comply with the hazardous chemical reporting requirements of this part, then by March 1 every year you must submit inventory information regarding any hazardous chemical present at your facility at any time during the previous calendar year in an amount equal to or in excess of its threshold level. Threshold levels are provided in § 370.10.

                (b) Tier I information is the minimum information that you must report to be in compliance with the inventory reporting requirements of this part as described in § 370.41. You may choose to report the Tier II information described in § 370.42 for any hazardous chemical at your facility. You must submit Tier II information to the SERC, LEPC, or fire department having jurisdiction over your facility if they request it. EPA publishes Tier I and Tier II Inventory Forms that provide uniform formats for reporting the Tier I and Tier II information. You may use a State or local format for reporting inventory information if the State or local format contains at least the Tier I information described in § 370.41. EPA's Tier I and Tier II forms are available at http://www.epa.gov/epcra.
                
                
                  Note to paragraph (b):
                  Some States require Tier II information annually under State law.
                
                
                (c) You should contact the SERC to determine that State's requirements for inventory reporting formats, procedures, and to obtain inventory forms.
                [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108 38109, June 13, 2016]
              
              
                § 370.41
                What is Tier I inventory information?

                Tier I information provides State and local officials and the public with information on the general types and locations of hazardous chemicals present at your facility during the previous calendar year. The Tier I information is the minimum information that you must provide to be in compliance with the inventory reporting requirements of this part. If you are reporting Tier I information, you must report aggregate information on hazardous chemicals by hazard categories. The hazard categories (physical and health hazards) are defined in § 370.66. Tier I inventory form includes the following data elements:

                (a) Certification. The owner or operator or the officially designated representative of the owner or operator must certify that all information included in the Tier I submission is true, accurate, and complete as follows: “I certify under penalty of law that I have personally examined and am familiar with the information and that based on my inquiry of those individuals responsible for obtaining the information, I believe that the submitted information is true, accurate, and complete.” This certification shall be accompanied by your full name, official title, signature, date signed, and total number of pages in the submission including all attachments. All other pages must also contain your signature or signature stamp, the date you signed the certification, and the total number of pages in the submission.
                
                
                  Note to paragraph (a):
                  Some states require electronic reporting (on-line or via diskettes) and electronic certification. Contact your state for the specific requirements in that state.
                
                
                (b) The calendar year for the reporting period.
                (c) An indication whether the information being reported on page one of the form is identical to that submitted last year.
                (d) The complete name and address of the location of your facility (include the full street address or state road, city, county, State and zip code), latitude and longitude.
                (e) An indication if the location of your facility is manned or unmanned.
                (f) An estimate of the maximum number of occupants present at any one time. If the location of your facility is unmanned, check the box marked N/A, not applicable.
                (g) The phone number of your facility (optional).
                (h) The North American Industry Classification System (NAICS) code for your facility.
                (i) The Dun & Bradstreet number of your facility.
                (j) Facility identification numbers assigned under the Toxic Release Inventory (TRI) and Risk Management Program. If your facility has not been assigned an identification number under these programs or if your facility is not subject to reporting under these programs, check the box marked N/A, not applicable.
                (k) An indication whether your facility is subject to the emergency planning notification requirement under EPCRA section 302, codified in 40 CFR part 355.
                (l) An indication whether your facility is subject to the chemical accident prevention requirements under Section 112(r) of the Clean Air Act, codified in 40 CFR part 68, also known as the Risk Management Program.
                (m) The name, mailing address, phone number and email address of the owner or operator of the facility.
                (n) The name, mailing address, phone number, Dun & Bradstreet number and email address of the facility's parent company. These are optional data elements.

                (o) The name, title, phone number, 24-hour phone number, and email address of the facility emergency coordinator, if applicable.
                
                
                  Note to paragraph (o):
                  EPCRA Section 303(d)(1) requires facilities subject to the emergency planning notification requirement under EPCRA section 302 (including additional facilities designated by the Governor or the SERC under EPCRA section 302(b)(2)) to designate a facility representative who will participate in the local emergency planning process as a facility emergency coordinator. EPA encourages facilities not subject to the emergency planning notification requirement also to provide this information, if available, for effective emergency planning in your community.
                
                
                (p) The name, title, phone number, and email address of the person to contact for the information contained in the Tier I form.

                (q) The name, title, phone number and email address of at least one local individual that can act as a referral if emergency responders need assistance in responding to a chemical accident at your facility. You must also provide an emergency phone number which will be available 24 hours a day, every day.
                (r) An indication whether the information being reported on page two of the form is identical to that submitted last year.
                (s) An estimate (in ranges) of the maximum amount of hazardous chemicals in each hazard category present at your facility at any time during the preceding calendar year. You must use codes that correspond to different ranges. The range codes are provided in § 370.43.
                (t) An estimate (in ranges) of the average daily amount of hazardous chemicals in each hazard category present at your facility during the preceding calendar year. You must use codes that correspond to different ranges. The range codes are provided in § 370.43.
                (u) The maximum number of days that any single hazardous chemical within each hazard category was present at your facility during the reporting period.
                (v) The general location of hazardous chemicals in each hazard category within your facility. General locations should include the names or identification of buildings, tank fields, lots, sheds or other such areas. You may also attach one or more of the following with your Tier I inventory form:
                (1) A site plan with site indicated for buildings, lots, areas, etc. throughout your facility.
                (2) A list of site coordinate abbreviations that correspond to buildings, lots, areas, etc., throughout your facility.
                (3) A description of dikes and other safeguard measures for storage locations throughout your facility.
                (w) An indication whether you are including any attachments (optional).
                [77 FR 41313, July 13, 2012, as amended at 81 FR 38109, June 13, 2016]
              
              
                § 370.42
                What is Tier II inventory information?
                Tier II information provides State and local officials and the public with specific information on the amounts and locations of hazardous chemicals present at your facility during the previous calendar year. Some states may require you to use a state reporting format including electronic reporting and certification for submitting your hazardous chemical inventory. Contact your state for the specific requirements in that state. Tier II inventory form includes the following data elements:

                (a) Certification. The owner or operator or the officially designated representative of the owner or operator must certify that all information included in the Tier II submission is true, accurate, and complete as follows: “I certify under penalty of law that I have personally examined and am familiar with the information and that based on my inquiry of those individuals responsible for obtaining the information, I believe that the submitted information is true, accurate, and complete.” This certification must be accompanied by your full name, official title, signature, date signed, and total number of pages in the submission including all Confidential and Non-Confidential Information Sheets and all attachments. All other pages must also contain your signature or signature stamp, the date you signed the certification, and the total number of pages in the submission.
                
                
                  Note to paragraph (a):
                  Some states require electronic reporting (on-line or via diskettes) and electronic certification. Contact your state for the specific requirements in that state.
                
                
                (b) The calendar year of the reporting period.
                (c) An indication whether the information being reported on page one of the form is identical to that submitted last year.
                (d) The complete name and address of the location of your facility (include the full street address or state road, city, county, State and zip code), latitude and longitude.
                (e) An indication if the location of your facility is manned or unmanned.
                (f) An estimate of the maximum number of occupants present at any one time. If the location of your facility is unmanned, check the box marked N/A, not applicable.

                (g) The phone number of your facility (optional).
                
                (h) The North American Industry Classification System (NAICS) code for your facility.
                (i) The Dun & Bradstreet number of your facility.
                (j) Facility identification numbers assigned under the Toxic Release Inventory (TRI) and Risk Management Program. If your facility has not been assigned an identification number under these programs or if your facility is not subject to reporting under these programs, check the box marked N/A, not applicable.
                (k) An indication if your facility is subject to the emergency planning notification requirement under section 302 of EPCRA, codified in 40 CFR part 355.
                (l) An indication whether your facility is subject to the chemical accident prevention requirements under section 112(r) of the Clean Air Act (CAA), codified in 40 CFR part 68, Chemical Accident Prevention Provisions, also known as the Risk Management Program.
                (m) The name, mailing address, phone number and email address of the owner or operator of the facility.
                (n) The name, mailing address, phone number, Dun & Bradstreet number and email address of the facility's parent company. These are optional data elements.

                (o) The name, title, phone number, 24-hour phone number and email address of the facility emergency coordinator, if applicable.
                
                
                  Note to paragraph (o):

                  Section 303(d)(1) of EPCRA requires facilities subject to the emergency planning notification requirement (including additional facilities designated by the Governor or the SERC under EPCRA section 302(b)(2)) to designate a facility representative who will participate in the local emergency planning process as a facility emergency coordinator. EPA encourages facilities not subject to the emergency planning notification requirement also to provide this information, if available, for effective emergency planning in your community.
                  
                
                
                (p) The name, title, phone number and email address of the person to contact regarding information contained in the Tier II form.
                (q) The name, title, phone number and email address of at least one local individual that can act as a referral if emergency responders need assistance in responding to a chemical accident at your facility. You must also provide an emergency phone number which will be available 24 hours a day, every day.
                (r) An indication whether the information being reported on page two of the form is identical to that submitted last year.
                (s) For each hazardous chemical that you are required to report, you must:
                (1) Pure Chemical: Provide the chemical name (or the common name of the chemical) as provided on the Material Safety Data Sheet (MSDS) (or Safety Data Sheet (SDS)) and provide the Chemical Abstract Service (CAS) registry number of the chemical provided on the MSDS (or SDS).
                
                
                  Note to paragraph (s)(1):
                  If you are withholding the name in accordance with trade secret criteria, you must provide the generic class or category that is structurally descriptive of the chemical and indicate that the name is withheld because of trade secrecy. Trade secret criteria are addressed in § 370.64(a).
                
                
                (2) Indicate whether the chemical is a solid, liquid, or gas; and whether the chemical is an EHS.
                (3) Mixture. If you are reporting a mixture, enter the mixture name, product name or trade name as provided on the Material Safety Data Sheet (MSDS) (or Safety Data Sheet (SDS)) and provide the Chemical Abstract Service (CAS) registry number of the mixture provided on the MSDS (or SDS). If there is no CAS number provided or it is not known, check the box “Not Available.”
                (4) If the mixture you are reporting contains EHS(s), provide the name(s) of each EHS in the mixture. As provided in § 370.14(a), you also have an option to report the non-EHS hazardous components in the mixture.
                (5) Pure Chemical or Mixture: Indicate which hazard categories (or hazard classes) apply to the chemical or the mixture. The hazard categories (or physical and health hazards) are defined in § 370.66.

                (6) Provide an estimate (in ranges) of the maximum amount of the hazardous chemical present at your facility on any single day during the preceding calendar year. If you are reporting a mixture, provide an estimate of the total amount of the mixture present at your facility on any single day during the preceding calendar year. If the mixture contains any EHS, provide the total amount of each EHS in that mixture. You must use the codes that correspond to different ranges. The amounts and associated range codes are in § 370.43.
                (7) Provide an estimate (in ranges) of the average daily amount of the hazardous chemical present at your facility during the preceding calendar year. If you are reporting a mixture, provide an estimate of the average daily amount of the mixture. You must use the codes that correspond to different ranges. The amounts and associated range codes are in § 370.43.
                (8) Provide the maximum number of days that the hazardous chemical or mixture was present at your facility during the preceding calendar year.
                (9) Provide the type of storage for the hazardous chemical or the mixture containing the hazardous chemical at your facility. Examples for types of storage: Above-ground tank, plastic or non-metallic drum, steel drum, cylinder, rail car, etc.

                (10) Provide the storage conditions for the hazardous chemical or the mixture containing the hazardous chemical at your facility. Examples for types of storage conditions: Ambient pressure, ambient temperature, less than ambient temperature/pressure, cryogenic conditions, etc.
                
                
                  Note to paragraphs (s)(9) and (10):
                  Your SERC or LEPC may have specific instructions for reporting types of storage and/or storage conditions.
                
                
                (11) Provide a brief description of the precise location(s) of the hazardous chemical(s) or the mixture(s) at your facility. You may also attach one of the following with your Tier II inventory form:
                (i) A site plan with site coordinates indicated for buildings, lots, areas, etc. throughout your facility.
                (ii) A list of site coordinate abbreviations that correspond to buildings, lots, areas, etc., throughout your facility.
                (iii) A description of dikes and other safeguard measures for storage locations throughout your facility.
                (12) Under EPCRA section 324, you may choose to withhold from disclosure to the public the location information for a specific chemical. If you choose to withhold the location information from disclosure to the public, you must clearly indicate that the information is “confidential.” You must provide the confidential location information on a separate sheet from the other Tier II information (which will be disclosed to the public), and attach the Confidential Location Information Sheet to the other Tier II information. Indicate any attachments you are including.
                (13) You may provide additional reporting. For example, if your State or local agencies require you to provide inventory information on additional chemicals or if you wish to report any hazardous chemical below the reporting thresholds specified in § 370.10, check the appropriate box.
                (t) An indication whether you are including any attachments (optional).
                [77 FR 41314, July 13, 2012, as amended at 81 FR 38109, June 13, 2016]
              
              
                § 370.43
                What codes are used to report Tier I and Tier II inventory information?
                (a) Weight range codes. Except as provided in paragraph (b) of this section, you must use the following codes to report the maximum amount and average daily amount when reporting Tier I or Tier II inventory information:
                
                  
                    Range codes
                    Weight range in pounds
                    From
                    To
                  
                  
                    01
                    0
                    99
                  
                  
                    02
                    100
                    499
                  
                  
                    03
                    500
                    999
                  
                  
                    04
                    1,000
                    4,999
                  
                  
                    05
                    5,000
                    9,999
                  
                  
                    06
                    10,000
                    24,999
                  
                  
                    07
                    25,000
                    49,999
                  
                  
                    08
                    50,000
                    74,999
                  
                  
                    09
                    75,000
                    99,999
                  
                  
                    10
                    100,000
                    499,999
                  
                  
                    11
                    500,000
                    999,999
                  
                  
                    12
                    1,000,000
                    9,999,999
                  
                  
                    13
                    10,000,000
                    (*)
                  
                  * Greater than 10 million
                
                
                  Note to paragraph (a):
                  To convert gas or liquid volume to weight in pounds, multiply by an appropriate density factor.
                
                

                (b) Your SERC or LEPC may provide other range codes for reporting maximum amount and average daily amount, or may require reporting of specific amounts. You may use your SERC's or LEPC's range codes (or specific amounts) provided the ranges are not broader than the ranges in paragraph (a) of this section.
                [77 FR 41315, July 13, 2012]
              
              
                § 370.44
                To whom must I submit the inventory information?
                You must submit the required inventory information to your SERC, LEPC, and fire department with jurisdiction over your facility.
              
              
                § 370.45
                When must I submit the inventory information?
                (a) You must submit the required inventory information on or before March 1 (beginning in 1988 or beginning after your facility first becomes subject to this part), and on or before by March 1 of each year afterwards. Your submission must contain the required inventory information on hazardous chemicals present at your facility during the preceding calendar year at or above the threshold levels. Threshold levels are in § 370.10. The minimum required inventory information under EPCRA section 312 is Tier I information. Tier I information requirements are described in § 370.41.
                (b) You must submit Tier II information within 30 days of the receipt of a request from the SERC, LEPC, or the fire department having jurisdiction over your facility, as provided in § 370.10(b). Tier II information requirements are described in § 370.42.
              
            
          
          
            Subpart D—Community Access to Information
            
              § 370.60
              How does a person obtain MSDS (or SDS) information about a specific facility?
              Any person may obtain an MSDS (or SDS) for a specific facility by writing to the LEPC and asking for it.
              (a) If the LEPC has the MSDS, (or SDS) it must provide it to the person making the request.
              (b) If the LEPC does not have the MSDS (or SDS), (or (SDS) it must request the MSDS (or SDS) from the facility's owner or operator.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
            
            
              § 370.61
              How does a person obtain inventory information about a specific facility?
              (a) Any person may request Tier II information for a specific facility by writing to the SERC or the LEPC and asking for such information.
              (1) If the SERC or LEPC has the Tier II information, the SERC or LEPC must provide it to the person making the request.
              (2) If the SERC or LEPC does not have the Tier II information, it must request it from the facility owner or operator in either of the following cases:
              (i) The person making the request is a State or local official acting in his or her official capacity.
              (ii) The request is for hazardous chemicals in amounts greater than 10,000 pounds stored at the facility at any time during the previous calendar year.
              (3) If the SERC or LEPC does not have the Tier II information, it may request it from the facility owner or operator when neither condition in paragraph (a)(2) of this section is met, but the person's request includes a general statement of need.
              (b) A SERC or LEPC must respond to a request for Tier II information under this section within 45 days of receiving such a request.
            
            
              § 370.62
              What information may a State or local official request from a facility?
              The LEPC may ask a facility owner or operator to submit an MSDS (or SDS) for a hazardous chemical present at the facility. The SERC, LEPC, or fire department having jurisdiction over a facility may ask a facility owner or operator to submit Tier II information. The owner or operator must provide the MSDS (or SDS) (unless the owner or operator has already submitted an MSDS (or SDS) to the LEPC for that hazardous chemical) or Tier II information within 30 days of receipt of such request.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
            
            
              
              § 370.63
              What responsibilities do the SERC and the LEPC have to make request information available?
              Under this subpart, the SERC or LEPC must make the following information (except for confidential location information discussed in § 370.64(b)) available if a person requests it:
              (a) All information obtained from an owner or operator in response to a request under this subpart.
              (b) Any requested Tier II information or MSDS (or SDS) otherwise in possession of the SERC or the LEPC.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, June 13, 2016]
            
            
              § 370.64
              What information can I claim as trade secret or confidential?
              (a) Trade secrets. You may be able to withhold the name of a specific chemical when submitting MSDS (or SDS) reporting or inventory reporting information if that chemical name is claimed as a trade secret. The requirements for withholding trade secret information are set forth in EPCRA section 322 and implemented in 40 CFR part 350. If you are withholding the name of a specific chemical as a trade secret in accordance with trade secrecy requirements, you must report the generic class or category that is structurally descriptive of the chemical along with all other required information. You must also submit the withheld information to EPA and must adequately substantiate your claim. A Form for substantiating trade secret claims is available at the Agency Web site at http://www.epa.gov/epcra.
              (b) Confidential location information. You may request that the SERC or the LEPC not disclose to the public the location of any specific chemical required to be submitted in Tier II information. If you make such a request, the SERC or LEPC must not disclose the location of the specific chemical. If you use the Tier II Form to report your inventory information, you can choose to report confidential location information for a specific chemical on the Confidential Location Information Sheet, which must be attached to the other Tier II information you are reporting. Although you may request that location information with respect to a specific chemical be withheld from the public, you may not withhold this information from the SERC, the LEPC, or the local fire department. The Confidential Location Information Sheet is available on the Agency Web site at http://www.epa.gov/epcra.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, 38109, June 13, 2016]
            
            
              § 370.65
              Must I allow the local fire department to inspect my facility and must I provide specific location information about hazardous chemicals at my facility?
              If you are the owner or operator of a facility that has submitted inventory information under this part, you must comply with the following two requirements upon request by the fire department with jurisdiction over your facility:
              (a) You must allow the fire department to conduct an on-site inspection of your facility; and
              (b) You must provide the fire department with information about the specific locations of hazardous chemicals at your facility.
            
            
              § 370.66
              How are key words in this part defined?
              
                Chief Executive Officer of the Tribe means the person who is recognized by the Bureau of Indian Affairs as the chief elected administrative officer of the Tribe.
              
                Environment includes water, air, and land and the interrelationship that exists among and between water, air, and land and all living things.
              
                EPCRA means the Emergency Planning and Community Right-To-Know Act of 1986.
              
                Extremely hazardous substance (EHS) means a substance listed in appendices A and B of 40 CFR part 355.
              
                Facility means all buildings, equipment, structures, and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person (or by any person that controls, is controlled by, or under common control with, such person).
              
                Facility includes manmade structures, as well as all natural structures in which chemicals are purposefully placed or removed through human means such that it functions as a containment structure for human use.
              
                Hazard category is divided into two categories, health and physical hazards.
              (1) Health hazard means a chemical which poses one of the following hazardous effects: Carcinogenicity; acute toxicity (any route of exposure); aspiration hazard; reproductive toxicity; germ cell mutagenicity; skin corrosion or irritation; respiratory or skin sensitization; serious eye damage or eye irritation; specific target organ toxicity (single or repeated exposure); simple asphyxiant; and hazard not otherwise classified (HNOC).
              (2) Physical hazard means a chemical which poses one of the following hazardous effects: Flammable (gases, aerosols, liquids or solids); gas under pressure; explosive; self-heating; pyrophoric (liquid or solid); pyrophoric gas; oxidizer (liquid, solid or gas); organic peroxide; self-reactive; in contact with water emits flammable gas; combustible dust; corrosive to metal; and hazard not otherwise classified (HNOC).
              
                Hazardous chemical means any hazardous chemical as defined under 29 CFR 1910.1200(c), except that such term does not include:
              (1) Any food, food additive, color additive, drug, or cosmetic regulated by the Food and Drug Administration.
              (2) Any substance present as a solid in any manufactured item to the extent exposure to the substance does not occur under normal conditions of use.
              (3) Any substance to the extent it is used:
              (i) For personal, family, or household purposes, or is present in the same form and concentration as a product packaged for distribution and use by the general public. Present in the same form and concentration as a product packaged for distribution and use by the general public means a substance packaged in a similar manner and present in the same concentration as the substance when packaged for use by the general public, whether or not it is intended for distribution to the general public or used for the same purpose as when it is packaged for use by the general public;
              (ii) In a research laboratory or a hospital or other medical facility under the direct supervision of a technically qualified individual; or
              (iii) In routine agricultural operations or is a fertilizer held for sale by a retailer to the ultimate customer.
              
                Indian Country means Indian country as defined in 18 U.S.C. 1151 as:
              (1) All land within the limits of any Indian reservation under the jurisdiction of the United States government, notwithstanding the issuance of any patent, and including rights-of-way running through the reservation;
              (2) All dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory thereof, and whether within or without the limits of a State; and
              (3) All Indian allotments, the Indian titles to which have not been extinguished, including rights-of-way running through the same.
              
                Indian Tribe or Tribe means those Tribes federally recognized by the Secretary of the Interior.
              
                Inventory form means the uniform Tier I and Tier II emergency and hazardous chemical inventory forms published by EPA. These forms can be used for reporting inventory information, as described in 40 CFR 370.40 through 370.45.
              
                LEPC means the Local Emergency Planning Committee appointed by the State Emergency Response Commission.
              
                Material Safety Data Sheet or MSDS (or SDS) means the sheet required to be developed under 29 CFR 1910.1200(g).
              
                Mixture means mixture as defined under the Occupational Safety and Health Administration's Hazard Communication Standard in 29 CFR 1910.1200(c).
              
                OSHA means the U.S. Occupational Safety and Health Administration.
              
                Person means any individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, State, municipality, commission, political subdivision of a State, or interstate body.
              
                Safety Data Sheet or SDS means the sheet required to be developed under 29 CFR 1910.1200(g). This term means the same as the term “material safety data sheet or MSDS” defined in this section.
              
              
                SERC means the State Emergency Response Commission for the State in which the facility is located except when the facility is located in Indian Country, in which case, SERC means the Emergency Response Commission for the Tribe under whose jurisdiction the facility is located. In the absence of a SERC for a State or an Indian Tribe, the Governor or the chief executive officer of the tribe, respectively, shall be the SERC. Where there is a cooperative agreement between a State and a Tribe, the SERC shall be the entity identified in the agreement.
              
                State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Northern Mariana Islands, any other territory or possession over which the United States has jurisdiction and Indian Country.
              
                Threshold planning quantity (TPQ) means, for a substance listed in Appendices A and B of 40 CFR part 355, the quantity listed in the column “threshold planning quantity” for that substance.
              [73 FR 65478, Nov. 3, 2008, as amended at 81 FR 38108, 38109, June 13, 2016; 81 FR 47312, July 21, 2016]
            
          
        
        
          Pt. 372
          PART 372—TOXIC CHEMICAL RELEASE REPORTING: COMMUNITY RIGHT-TO-KNOW
          
            
              Subpart A—General Provisions
              Sec.
              372.1
              Scope and purpose.
              372.3
              Definitions.
              372.5
              Persons subject to this part.
              372.10
              Recordkeeping.
              372.18
              Compliance and enforcement.
            
            
              Subpart B—Reporting Requirements
              372.20
              Process for modifying covered chemicals and facilities.
              372.22
              Covered facilities for toxic chemical release reporting.
              372.23
              SIC and NAICS codes to which this Part applies.
              372.25
              Thresholds for reporting.
              372.27
              Alternate threshold and certification.
              372.28
              Lower thresholds for chemicals of special concern.
              372.29
              Thresholds for per- and polyfluoroalkyl substances.
              372.30
              Reporting requirements and schedule for reporting.
              372.38
              Exemptions.
            
            
              Subpart C—Supplier Notification Requirements
              372.45
              Notification about toxic chemicals.
            
            
              Subpart D—Specific Toxic Chemical Listings
              372.65
              Chemicals and chemical categories to which this part applies.
            
            
              Subpart E—Forms and Instructions
              372.85
              Toxic chemical release reporting form and instructions.
              372.95
              Alternate threshold certification and instructions.
            
          
          
            Authority:
            42 U.S.C. 11023 and 11048.
          
          
            Source:
            53 FR 4525, Feb. 16, 1988, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 372.1
              Scope and purpose.
              This part sets forth requirements for the submission of information relating to the release of toxic chemicals under section 313 of Title III of the Superfund Amendments and Reauthorization Act of 1986. The information collected under this part is intended to inform the general public and the communities surrounding covered facilities about releases of toxic chemicals, to assist research, to aid in the development of regulations, guidelines, and standards, and for other purposes. This part also sets forth requirements for suppliers to notify persons to whom they distribute mixtures or trade name products containing toxic chemicals that they contain such chemicals.
            
            
              § 372.3
              Definitions.
              Terms defined in sections 313(b)(1)(c) and 329 of Title III and not explicitly defined herein are used with the meaning given in Title III. For the purpose of this part:
              
                Acts means Title III.
              
                Article means a manufactured item: (1) Which is formed to a specific shape or design during manufacture; (2) which has end use functions dependent in whole or in part upon its shape or design during end use; and (3) which does not release a toxic chemical under normal conditions of processing or use of that item at the facility or establishments.
              
                Beneficiation means the preparation of ores to regulate the size (including crushing and grinding) of the product, to remove unwanted constituents, or to improve the quality, purity, or grade of a desired product.
              
                Boiler means an enclosed device using controlled flame combustion and having the following characteristics:
              (1)(i) The unit must have physical provisions for recovering and exporting thermal energy in the form of steam, heated fluids, or heated gases; and
              (ii) The unit's combustion chamber and primary energy recovery sections(s) must be of integral design. To be of integral design, the combustion chamber and the primary energy recovery section(s) (such as waterwalls and superheaters) must be physically formed into one manufactured or assembled unit. A unit in which the combustion chamber and the primary energy recovery section(s) are joined only by ducts or connections carrying flue gas is not integrally designed; however, secondary energy recovery equipment (such as economizers or air preheaters) need not be physically formed into the same unit as the combustion chamber and the primary energy recovery section. The following units are not precluded from being boilers solely because they are not of integral design: process heaters (units that transfer energy directly to a process stream), and fluidized bed combustion units; and
              (iii) While in operation, the unit must maintain a thermal energy recovery efficiency of at least 60 percent, calculated in terms of the recovered energy compared with the thermal value of the fuel; and
              (iv) The unit must export and utilize at least 75 percent of the recovered energy, calculated on an annual basis. In this calculation, no credit shall be given for recovered heat used internally in the same unit. (Examples of internal use are the preheating of fuel or combustion air, and the driving of induced or forced draft fans or feedwater pumps); or
              (2) The unit is one which the Regional Administrator has determined, on a case-by-case basis, to be a boiler, after considering the standards in § 260.32 of this chapter.
              
                Coal extraction means the physical removal or exposure of ore, coal, minerals, waste rock, or overburden prior to beneficiation, and encompasses all extraction-related activities prior to beneficiation. Extraction does not include beneficiation (including coal preparation), mineral processing, in situ leaching or any further activities.
              
                Customs territory of the United States means the 50 States, the District of Columbia, and Puerto Rico.
              
                Disposal means any underground injection, placement in landfills/surface impoundments, land treatment, or other intentional land disposal.
              
                EPA means the United States Environmental Protection Agency.
              
                Establishment means an economic unit, generally at a single physical location, where business is conducted or where services or industrial operations are performed.
              
                Facility means all buildings, equipment, structures, and other stationary items which are located on a single site or on contiguous or adjacent sites and which are owned or operated by the same person (or by any person which controls, is controlled by, or under common control with such person). A facility may contain more than one establishment.
              
                Full-time employee means 2,000 hours per year of full-time equivalent employment. A facility would calculate the number of full-time employees by totaling the hours worked during the calendar year by all employees, including contract employees, and dividing that total by 2,000 hours.
              
                Import means to cause a chemical to be imported into the customs territory of the United States. For purposes of this definition, to cause means to intend that the chemical be imported and to control the identity of the imported chemical and the amount to be imported.
              
                Indian Country means Indian country as defined in 18 U.S.C. 1151. That section defines Indian country as:

              (a) All land within the limits of any Indian reservation under the jurisdiction of the United States government, notwithstanding the issuance of any patent, and including rights-of-way running through the reservation;
              (b) All dependent Indian communities within the borders of the United States whether within the original or subsequently acquired territory thereof, and whether within or without the limits of a State; and
              (c) All Indian allotments, the Indian titles to which have not been extinguished, including rights-of-way running through the same.
              
                Indian tribe means those tribes federally recognized by the Secretary of the Interior.
              
                Industrial furnace means any of the following enclosed devices that are integral components of manufacturing processes and that use thermal treatment to accomplish recovery of materials or energy:
              (1) Cement kilns.
              (2) Lime kilns.
              (3) Aggregate kilns.
              (4) Phosphate kilns.
              (5) Coke ovens.
              (6) Blast furnaces.
              (7) Smelting, melting and refining furnaces (including pyrometallurgical devices such as cupolas, reverberator furnaces, sintering machine, roasters, and foundry furnaces).
              (8) Titanium dioxide chloride process oxidation reactors.
              (9) Methane reforming furnaces.
              (10) Pulping liquor recovery furnaces.
              (11) Combustion devices used in the recovery of sulfur values from spent sulfuric acid.
              (12) Halogen acid furnaces (HAFs) for the production of acid from halogenated hazardous waste generated by chemical production facilities where the furnace is located on the site of a chemical production facility, the acid product has a halogen acid content of at least 3%, the acid product is used in a manufacturing process, and, except for hazardous waste burned as fuel, hazardous waste fed to the furnace has a minimum halogen content of 20% as-generated.
              (13) Such other devices as the Administrator may, after notice and comment, add to this list on the basis of one or more of the following factors:
              (i) The design and use of the device primarily to accomplish recovery of material products;
              (ii) The use of the device to burn or reduce raw materials to make a material product;
              (iii) The use of the device to burn or reduce secondary materials as effective substitutes for raw materials, in processes using raw materials as principal feedstocks;
              (iv) The use of the device to burn or reduce secondary materials as ingredients in an industrial process to make a material product;
              (v) The use of the device in common industrial practice to produce a material product; and
              (vi) Other factors, as appropriate.
              
                Manufacture means to produce, prepare, import, or compound a toxic chemical. Manufacture also applies to a toxic chemical that is produced coincidentally during the manufacture, processing, use, or disposal of another chemical or mixture of chemicals, including a toxic chemical that is separated from that other chemical or mixture of chemicals as a byproduct, and a toxic chemical that remains in that other chemical or mixture of chemicals as an impurity.
              
                Mixture means any combination of two or more chemicals, if the combination is not, in whole or in part, the result of a chemical reaction. However, if the combination was produced by a chemical reaction but could have been produced without a chemical reaction, it is also treated as a mixture. A mixture also includes any combination which consists of a chemical and associated impurities.
              
                Otherwise use means any use of a toxic chemical, including a toxic chemical contained in a mixture or other trade name product or waste, that is not covered by the terms “manufacture” or “process.” Otherwise use of a toxic chemical does not include disposal, stabilization (without subsequent distribution in commerce), or treatment for destruction unless:
              (1) The toxic chemical that was disposed, stabilized, or treated for destruction was received from off-site for the purposes of futher waste management; or

              (2) The toxic chemical that was disposed, stabilized, or treated for destruction was manufactured as a result of waste management activities on materials received from off-site for the purposes of further waste management activities. Relabeling or redistributing of the toxic chemical where no repackaging of the toxic chemical occurs does not constitute otherwise use or processing of the toxic chemical.
              
                Overburden means the unconsolidated material that overlies a deposit of useful materials or ores. It does not include any portion of ore or waste rock.
              
                Previously classified means properly classified, according to § 372.22(b) under a given Standard Industrial Classification (SIC) code, as identified in the Standard Industrial Classification Manual, 1987, Executive Office of the President, Office of Management and Budget.
              
                Process means the preparation of a toxic chemical, after its manufacture, for distribution in commerce:
              (1) In the same form or physical state as, or in a different form or physical state from, that in which it was received by the person so preparing such substance, or
              (2) As part of an article containing the toxic chemical. Process also applies to the processing of a toxic chemical contained in a mixture or trade name product.
              
                RCRA approved test method includes Test Method 9095 (Paint Filter Liquids Test) in “Test Methods for Evaluating Solid Waste, Physical/Chemical Methods,” EPA Publication No. SW-846, Third Edition, September 1986, as amended by Update I, November 15, 1992.
              
                Release means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including the abandonment or discarding of barrels, containers, and other closed receptacles) of any toxic chemical.
              
                Senior management official means an official with management responsibility for the person or persons completing the report, or the manager of environmental programs for the facility or establishments, or for the corporation owning or operating the facility or establishments responsible for certifying similar reports under other environmental regulatory requirements.
              
                State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and any other territory or possession over which the United States has jurisdiction.
              
                Title III means Title III of the Superfund Amendments and Reauthorization Act of 1986, also titled the Emergency Planning and Community Right-To-Know Act of 1986.
              
                Toxic chemical means a chemical or chemical category listed in § 372.65.
              
                Trade name product means a chemical or mixture of chemicals that is distributed to other persons and that incorporates a toxic chemical component that is not identified by the applicable chemical name or Chemical Abstracts Service Registry number listed in § 372.65.
              
                Treatment for destruction means the destruction of a toxic chemical in waste such that the substance is no longer the toxic chemical subject to reporting under EPCRA section 313. Treatment for destruction does not include the destruction of a toxic chemical in waste where the toxic chemical has a heat value greater than 5,000 British thermal units and is combusted in any device that is an industrial furnace or boiler.
              
                Tribal Chairperson or equivalent elected official means the person who is recognized by the Bureau of Indian Affairs as the chief elected administrative officer of the Tribe.
              
                Waste stabilization means any physical or chemical process used to either reduce the mobility of hazardous constitutents in a hazardous waste or eliminate free liquid as determined by a RCRA approved test method for evaluating solid waste as defined in this section. A waste stabilization process includes mixing the hazardous waste with binders or other materials, and curing the resulting hazardous waste and binder mixture. Other synonymous terms used to refer to this process are “stabilization,” “waste fixation,” or “waste solidification.”
              [53 FR 4525, Feb. 16, 1988, as amended at 55 FR 30656, July 26, 1990; 62 FR 23891, May 1, 1997; 71 FR 32474, June 6, 2006; 73 FR 76960, Dec. 18, 2008; 77 FR 23418, Apr. 19, 2012]
            
            
              § 372.5
              Persons subject to this part.
              Owners and operators of facilities described in §§ 372.22 and 372.45 are subject to the requirements of this part. If the owner and operator of a facility are different persons, only one need report under § 372.30 or provide a notice under § 372.45 for each toxic chemical in a mixture or trade name product distributed from the facility. However, if no report is submitted or notice provided, EPA will hold both the owner and the operator liable under section 325(c) of Title III, except as provided in §§ 372.38(e) and 372.45(g).
              [53 FR 4525, Feb. 16, 1988, as amended at 73 FR 32470, June 9, 2008]
            
            
              § 372.10
              Recordkeeping.
              (a) Each person subject to the reporting requirements of this part must retain the following records for a period of 3 years from the date of the submission of a report under § 372.30:
              (1) A copy of each report submitted by the person under § 372.30.
              (2) All supporting materials and documentation used by the person to make the compliance determination that the facility or establishments is a covered facility under § 372.22 or § 372.45.
              (3) Documentation supporting the report submitted under § 372.30 including:
              (i) Documentation supporting any determination that a claimed allowable exemption under § 372.38 applies.
              (ii) Data supporting the determination of whether a threshold under § 372.25 applies for each toxic chemical.
              (iii) Documentation supporting the calculations of the quantity of each toxic chemical released to the environment or transferred to an off-site location.
              (iv) Documentation supporting the use indications and quantity on site reporting for each toxic chemical, including dates of manufacturing, processing, or use.
              (v) Documentation supporting the basis of estimate used in developing any release or off-site transfer estimates for each toxic chemical.
              (vi) Receipts or manifests associated with the transfer of each toxic chemical in waste to off-site locations.
              (vii) Documentation supporting reported waste treatment methods, estimates of treatment efficiencies, ranges of influent concentration to such treatment, the sequential nature of treatment steps, if applicable, and the actual operating data, if applicable, to support the waste treatment efficiency estimate for each toxic chemical.
              (b) Each person subject to the notification requirements of this part must retain the following records for a period of 3 years from the date of the submission of a notification under § 372.45.
              (1) All supporting materials and documentation used by the person to determine whether a notice is required under § 372.45.
              (2) All supporting materials and documentation used in developing each required notice under § 372.45 and a copy of each notice.
              (c) Records retained under this section must be maintained at the facility to which the report applies or from which a notification was provided. Such records must be readily available for purposes of inspection by EPA.
              (d) Each owner or operator who determines that the owner operator may apply the alternate threshold as specified under § 372.27(a) must retain the following records for a period of 3 years from the date of the submission of the certification statement as required under § 372.27(b):
              (1) A copy of each certification statement submitted by the person under § 372.27(b).
              (2) All supporting materials and documentation used by the person to make the compliance determination that the facility or establishment is eligible to apply the alternate threshold as specified in § 372.27.
              (3) Documentation supporting the certification statement submitted under § 372.27(b) including:
              (i) Data supporting the determination of whether the alternate threshold specified under § 372.27(a) applies for each toxic chemical.

              (ii) Documentation supporting the calculation of annual reportable amount, as defined in § 372.27(a), for each toxic chemical, including documentation supporting the calculations and the calculations of each data element combined for the annual reportable amount.
              (iii) Receipts or manifests associated with the transfer of each chemical in waste to off-site locations.
              [53 FR 4525, Feb. 16, 1988, as amended at 59 FR 61501, Nov. 30, 1994; 71 FR 76944, Dec. 22, 2006; 74 FR 19005, Apr. 27, 2009]
            
            
              § 372.18
              Compliance and enforcement.
              Violators of the requirements of this part shall be liable for a civil penalty in an amount not to exceed $25,000 each day for each violation as provided in section 325(c) of Title III.
            
          
          
            Subpart B—Reporting Requirements
            
              § 372.20
              Process for modifying covered chemicals and facilities.
              (a) Request to add a facility to the TRI list of covered facilities.
              (b) The Administrator, on his own motion or at the request of a Governor of a State (with regard to facilities located in that State) or a Tribal Chairperson or equivalent elected official (with regard to facilities located in the Indian country of that Tribe), may apply the requirements of section 313 of Title III to the owners and operators of any particular facility that manufactures, processes, or otherwise uses a toxic chemical listed under subsection (c) of section 313 of Title III if the Administrator determines that such action is warranted on the basis of toxicity of the toxic chemical, proximity to other facilities that release the toxic chemical or to population centers, the history of releases of such chemical at such facility, or such other factors as the Administrator deems appropriate.
              (c) Petition to add or delete a chemical from TRI list of covered chemicals.
              (d) In general. (1) Any person may petition the Administrator to add or delete a chemical to or from the list described in subsection (c) of section 313 of Title III on the basis of the criteria in subparagraph (A) or (B) of subsection (d)(2) and (d)(3) of section 313 of Title III. Within 180 days after receipt of a petition, the Administrator shall take one of the following actions:
              (i) Initiate a rulemaking to add or delete the chemical to or from the list, in accordance with subsection (d)(2) or (d)(3) of section 313 of Title III.
              (ii) Publish an explanation of why the petition is denied.
              (2) State and Tribal petitions. A State Governor, or a Tribal Chairperson or equivalent elected official, may petition the Administrator to add or delete a chemical to or from the list described in subsection (c) of section 313 of Title III on the basis of the criteria in subparagraph (A), (B), or (C) of subsection (d)(2) of section 313 of Title III. In the case of such a petition from a State Governor, or a Tribal Chairperson or equivalent elected official, to delete a chemical, the petition shall be treated in the same manner as a petition received under paragraph (d)(1) of this section. In the case of such a petition from a State Governor, or a Tribal Chairperson or equivalent elected official, to add a chemical, the chemical will be added to the list within 180 days after receipt of the petition, unless the Administrator:
              (i) Initiates a rulemaking to add the chemical to the list, in accordance with subsection (d)(2) of section 313 of Title III, or
              (ii) Publishes an explanation of why the Administrator believes the petition does not meet the requirement of subsection (d)(2) of section 313 of Title III for adding a chemical to the list.
              [77 FR 23418, Apr. 19, 2012]
            
            
              § 372.22
              Covered facilities for toxic chemical release reporting.
              A facility that meets all of the following criteria for a calendar year is a covered facility for that calendar year and must report under § 372.30.
              (a) The facility has 10 or more full-time employees.

              (b) The facility is in a Standard Industrial Classification (SIC) (as in effect on January 1, 1987) major group or industry code listed in § 372.23(a), for which the corresponding North American Industry Classification System (NAICS) (as in effect on January 1, 2017, for reporting year 2018 and thereafter) subsector and industry codes are listed in §§ 372.23(b) and 372.23(c) by virtue of the fact that it meets one of the following criteria:
              (1) The facility is an establishment with a primary SIC major group or industry code listed in § 372.23(a), or a primary NAICS subsector or industry code listed in § 372.23(b) or § 372.23(c).
              (2) The facility is a multi-establishment complex where all establishments have primary SIC major group or industry codes listed in § 372.23(a), or primary NAICS subsector or industry codes listed in § 372.23(b) or § 372.23(c).
              (3) The facility is a multi-establishment complex in which one of the following is true:
              (i) The sum of the value of services provided and/or products shipped and/or produced from those establishments that have primary SIC major group or industry codes listed in § 372.23(a), or primary NAICS subsector or industry codes listed in § 372.23(b) or § 372.23(c) is greater than 50 percent of the total value of all services provided and/or products shipped from and/or produced by all establishments at the facility.
              (ii) One establishment having a primary SIC major group or industry code listed in § 372.23(a), or a primary NAICS subsector or industry code listed in § 372.23(b) or § 372.23(c) contributes more in terms of value of services provided and/or products shipped from and/or produced at the facility than any other establishment within the facility.
              (c) The facility manufactured (including imported), processed, or otherwise used a toxic chemical in excess of an applicable threshold quantity of that chemical set forth in § 372.25, § 372.27, § 372.28, or § 372.29.
              [53 FR 4525, Feb. 16, 1988, as amended at 59 FR 61501, Nov. 30, 1994; 62 FR 23892, May 1, 1997; 64 FR 58750, Oct. 29, 1999; 71 FR 32474, June 6, 2006; 73 FR 32470, June 9, 2008; 78 FR 42882, July 18, 2013; 82 FR 39041, Aug. 17, 2017; 82 FR 60909, Dec. 26, 2017; 85 FR 37357, June 22, 2020]
            
            
              § 372.23
              SIC and NAICS codes to which this Part applies.
              The requirements of this part apply to facilities in the following SIC and NAICS codes. This section contains three listings. Paragraph (a) of this section lists the SIC codes to which this part applies. Paragraph (b) of this section lists the NAICS codes that correspond to SIC codes 20 through 39 to which this part applies. Paragraph (c) of this section lists the NAICS codes that correspond to SIC codes other than SIC codes 20 through 39 to which this part applies.
              (a) SIC codes.
              
                
                  Major group or industry code
                  Exceptions and/or limitations
                
                
                  10
                  Except 1011, 1081, and 1094.
                
                
                  12
                  Except 1241.
                
                
                  20 through 39
                
                
                  4911, 4931, 4939
                  Limited to facilities that combust coal and/or oil for the purpose of generating power for distribution in commerce.
                
                
                  4953

                  Limited to facilities regulated under the Resource Conservation and Recovery Act, 42 U.S.C. 6921, et seq.
                  
                
                
                  5169
                
                
                  5171
                
                
                  7389
                  Limited to facilities primarily engaged in solvent recovery services on a contract or fee basis.
                
              
              (b) NAICS codes that correspond to SIC codes 20 through 39.
              
                
                  Subsector code or Industry code
                  Exceptions and/or limitations
                
                
                  311—Food Manufacturing
                  Except 311119—Exception is limited to facilities previously classified under SIC 0723, Crop Preparation Services for Market, Except Cotton Ginning;
                
                
                   
                  Except 311340—Exception is limited to facilities previously classified under SIC 5441, Candy, Nut, and Confectionery Stores;
                
                
                   
                  Except 311352—Exception is limited to facilities previously classified under SIC 5441, Candy, Nut, and Confectionery Stores;
                
                
                   
                  Except 311611—Exception is limited to facilities previously classified under SIC 0751, Livestock Services, Except Veterinary;
                
                
                   
                  Except 311612—Exception is limited to facilities previously classified under SIC 5147, Meats and Meat Products;
                
                
                   
                  Except 311811—Exception is limited to facilities previously classified under SIC 5461, Retail Bakeries;
                
                
                  
                  312—Beverage and Tobacco Product Manufacturing
                  Except 312112—Exception is limited to facilities previously classified under SIC 5149, Groceries and Related Products, Not Elsewhere Classified;
                
                
                   
                  Except 312230—Exception is limited to facilities previously classified under SIC 7389, Business Services, Not Elsewhere Classified, except facilities primarily engaged in solvent recovery services on a contract or fee basis;
                
                
                  313—Textile Mills
                  Except 313310—Exception is limited to facilities previously classified under SIC 5131, Piece Goods, Notions, and Other Dry Goods; and facilities previously classified under SIC 7389, Business Services, Not Elsewhere Classified, except facilities primarily engaged in solvent recovery services on a contract or fee basis;
                
                
                  314—Textile Product Mills
                  Except 314120—Exception is limited to facilities previously classified under SIC 5714, Drapery, Curtain, and Upholstery Stores;
                
                
                   
                  Except 314999—Exception is limited to facilities previously classified under SIC 7389, Business Services, Not Elsewhere Classified, except facilities primarily engaged in solvent recovery services on a contract or fee basis;
                
                
                  315—Apparel Manufacturing
                  Except 315220—Exception is limited to facilities previously classified under SIC 5699, Miscellaneous Apparel and Accessory Stores;
                
                
                  316—Leather and Allied Product Manufacturing
                
                
                  321—Wood Product Manufacturing
                
                
                  322—Paper Manufacturing
                
                
                  323—Printing and Related Support Activities
                  Except 323111—Exception is limited to facilities previously classified under SIC 7334, Photocopying and Duplicating Services;
                
                
                  324—Petroleum and Coal Products Manufacturing
                
                
                  325—Chemical Manufacturing
                  Except 325998—Exception is limited to facilities previously classified under SIC 7389, Business Services, Not Elsewhere Classified;
                
                
                  326—Plastics and Rubber Products Manufacturing
                  Except 326212—Exception is limited to facilities previously classified under SIC 7534, Tire Retreading and Repair Shops;
                
                
                  327—Nonmetallic Mineral Product Manufacturing
                  Except 327110—Exception is limited to facilities previously classified under SIC 5719, Miscellaneous Home Furnishings Stores;
                
                
                  331—Primary Metal Manufacturing
                
                
                  332—Fabricated Metal Product Manufacturing
                
                
                  333—Machinery Manufacturing
                
                
                  334—Computer and Electronic Product Manufacturing
                  Except 334614—Exception is limited to facilities previously classified under SIC 7372, Prepackaged Software; and to facilities previously classified under SIC 7819, Services Allied to Motion Picture Production;
                
                
                  335—Electrical Equipment, Appliance, and Component Manufacturing
                  Except 335312—Exception is limited to facilities previously classified under SIC 7694, Armature Rewinding Shops;
                
                
                  336—Transportation Equipment Manufacturing
                
                
                  337—Furniture and Related Product Manufacturing
                  Except 337110—Exception is limited to facilities previously classified under SIC 5712, Furniture Stores;
                
                
                  
                  Except 337121—Exception is limited to facilities previously classified under SIC 5712, Furniture Stores;
                
                
                   
                  Except 337122—Exception is limited to facilities previously classified under SIC 5712, Furniture Stores;
                
                
                  339—Miscellaneous Manufacturing
                  Except 339113—Exception is limited to facilities previously classified under SIC 5999, Miscellaneous Retail Stores, Not Elsewhere Classified;
                
                
                   
                  Except 339115—Exception is limited to lens grinding facilities previously classified under SIC 5995, Optical Goods Stores;
                
                
                   
                  Except 339116—Exception is limited to facilities previously classified under SIC 8072, Dental Laboratories;
                
                
                  111998—All Other Miscellaneous Crop Farming
                  Limited to facilities previously classified under SIC 2099, Food Preparations, Not Elsewhere Classified;
                
                
                  113310—Logging
                
                
                  211130—Natural Gas Extraction
                  Limited to facilities that recover sulfur from natural gas and previously classified under SIC 2819, Industrial Inorganic Chemicals, Not Elsewhere Classified;
                
                
                  212324—Kaolin and Ball Clay Mining
                  Limited to facilities operating without a mine or quarry and previously classified under SIC 3295, Minerals and Earths, Ground or Otherwise Treated;
                
                
                  212325—Mining
                  Limited to facilities operating without a mine or quarry and previously classified under SIC 3295, Minerals and Earths, Ground or Otherwise Treated;
                
                
                  212393—Other Chemical and Fertilizer Mineral Mining
                  Limited to facilities operating without a mine or quarry and previously classified under SIC 3295, Minerals and Earths, Ground or Otherwise Treated;
                
                
                  212399—All Other Nonmetallic Mineral Mining
                  Limited to facilities operating without a mine or quarry and previously classified under SIC 3295, Minerals and Earths, Ground or Otherwise Treated;
                
                
                  488390—Other Support Activities for Water Transportation
                  Limited to facilities previously classified under SIC 3731, Shipbuilding and Repairing;
                
                
                  511110—Newspaper Publishers
                
                
                  
                  511120—Periodical Publishers
                
                
                  511130—Book Publishers
                
                
                  511140—Directory and Mailing List Publishers
                  Except facilities previously classified under SIC 7331, Direct Mail Advertising Services;
                
                
                  511191—Greeting Card Publishers
                
                
                  511199—All Other Publishers
                
                
                  512230—Music Publishers
                  Except facilities previously classified under SIC 8999, Services, Not Elsewhere Classified;
                
                
                  512250—Record Production and Distribution
                  Limited to facilities previously classified under SIC 3652, Phonograph Records and Prerecorded Audio Tapes and Disks;
                
                
                  519130—Internet Publishing and Broadcasting and Web Search Portals
                  Limited to Internet publishing facilities previously classified under SIC 2711, Newspapers: Publishing, or Publishing and Printing; facilities previously classified under SIC 2721, Periodicals: Publishing, or Publishing and Printing; facilities previously classified under SIC 2731, Books: Publishing, or Publishing and Printing; facilities previously classified under SIC 2741, Miscellaneous Publishing; facilities previously classified under SIC 2771, Greeting Cards; Except for facilities primarily engaged in web search portals;
                
                
                  541713—Research and Development in Nanotechnology
                  Limited to facilities previously classified under SIC 3764, Guided Missile and Space Vehicle Propulsion Units and Propulsion Unit Parts; and facilities previously classified under SIC 3769, Guided Missile and Space Vehicle Parts and Auxiliary Equipment, Not Elsewhere Classified;
                
                
                  541715—Research and Development in the Physical, Engineering, and Life Sciences (except Nanotechnology and Biotechnology)
                  Limited to facilities previously classified under SIC 3764, Guided Missile and Space Vehicle Propulsion Units and Propulsion Unit Parts; and facilities previously classified under SIC 3769, Guided Missile and Space Vehicle Parts and Auxiliary Equipment, Not Elsewhere Classified;
                
                
                  811490—Other Personal and Household Goods Repair and Maintenance
                  Limited to facilities previously classified under SIC 3732, Boat Building and Repairing.
                
              
              (c) NAICS codes that correspond to SIC codes other than SIC codes 20 through 39.
              
                
                  Subsector or Industry code
                  Exceptions and/or limitations
                
                
                  212111—Bituminous Coal and Lignite Surface Mining
                
                
                  212112—Bituminous Coal and Underground Mining
                
                
                  212113—Anthracite Mining
                
                
                  212221—Gold Ore Mining
                
                
                  212222—Silver Ore Mining
                
                
                  212230—Copper, Nickel, Lead, and Zinc Mining
                
                
                  212299—Other Metal Ore Mining
                
                
                  221111—Hydroelectric Power Generation
                  Limited to facilities that combust coal and/or oil for the purpose of generating power for distribution in commerce.
                
                
                  221112—Fossil Fuel Electric Power Generation
                  Limited to facilities that combust coal and/or oil for the purpose of generating power for distribution in commerce.
                
                
                  221113—Nuclear Electric Power Generation
                  Limited to facilities that combust coal and/or oil for the purpose of generating power for distribution in commerce.
                
                
                  221118—Other Electric Power Generation
                  Limited to facilities that combust coal and/or oil for the purpose of generating power for distribution in commerce.
                
                
                  221121—Electric Bulk Power Transmission and Control
                  Limited to facilities that combust coal and/or oil for the purpose of generating power for distribution in commerce.
                
                
                  221122—Electric Power Distribution
                  Limited to facilities that combust coal and/or oil for the purpose of generating power for distribution in commerce.
                
                
                  221330—Steam and Air Conditioning Supply
                  Limited to facilities previously classified under SIC 4939, Combination Utility Services, Not Elsewhere Classified.
                
                
                  424690—Other Chemical and Allied Products Merchant Wholesalers
                
                
                  424710—Petroleum Bulk Stations and Terminals
                
                
                  425110—Business to Business Electronic Markets
                  Limited to facilities previously classified in SIC 5169, Chemicals and Allied Products, Not Elsewhere Classified.
                
                
                  425120—Wholesale Trade Agents and Brokers
                  Limited to facilities previously classified in SIC 5169, Chemicals and Allied Products, Not Elsewhere Classified.
                
                
                  562112—Hazardous Waste Collection
                  Limited to facilities primarily engaged in solvent recovery services on a contract or fee basis and previously classified under SIC 7389, Business Services, Not Elsewhere Classified;
                
                
                  562211—Hazardous Waste Treatment and Disposal

                  Limited to facilities regulated under the Resource Conservation and Recovery Act, subtitle C, 42 U.S.C. 6921 et seq.
                  
                
                
                  
                  562212—Solid Waste Landfill

                  Limited to facilities regulated under the Resource Conservation and Recovery Act, subtitle C, 42 U.S.C. 6921 et seq.
                  
                
                
                  562213—Solid Waste Combustors and Incinerators

                  Limited to facilities regulated under the Resource Conservation and Recovery Act, subtitle C, 42 U.S.C. 6921 et seq.
                  
                
                
                  562219—Other Nonhazardous Waste Treatment and Disposal

                  Limited to facilities regulated under the Resource Conservation and Recovery Act, subtitle C, 42 U.S.C. 6921 et seq.
                  
                
                
                  562920—Materials Recovery Facilities

                  Limited to facilities regulated under the Resource Conservation and Recovery Act, subtitle C, 42 U.S.C. 6921 et seq.
                  
                
              
              [71 FR 32474, June 6, 2006, as amended at 73 FR 32470, June 9, 2008; 78 FR 42882, July 18, 2013; 82 FR 60909, Dec. 26, 2017]
            
            
              § 372.25
              Thresholds for reporting.
              Except as provided in § 372.27, § 372.28, and § 372.29, the threshold amounts for purposes of reporting under § 372.30 for toxic chemicals are as follows:

              (a) With respect to a toxic chemical manufactured (including imported) or processed at a facility during the following calendar years:
              
              
                1987—75,000 pounds of the chemical manufactured or processed for the year.
                1988—50,000 pounds of the chemical manufactured or processed for the year.
                1989 and thereafter—25,000 pounds of the chemical manufactured or processed for the year.
              
              
              (b) With respect to a chemical otherwise used at a facility, 10,000 pounds of the chemical used for the applicable calendar year.
              (c) With respect to activities involving a toxic chemical at a facility, when more than one threshold applies to the activities, the owner or operator of the facility must report if it exceeds any applicable threshold and must report on all activities at the facility involving the chemical, except as provided in § 372.38.
              (d) When a facility manufactures, processes, or otherwise uses more than one member of a chemical category listed in § 372.65(c), the owner or operator of the facility must report if it exceeds any applicable threshold for the total volume of all the members of the category involved in the applicable activity. Any such report must cover all activities at the facility involving members of the category.
              (e) A facility may process or otherwise use a toxic chemical in a recycle/reuse operation. To determine whether the facility has processed or used more than an applicable threshold of the chemical, the owner or operator of the facility shall count the amount of the chemical added to the recycle/reuse operation during the calendar year. In particular, if the facility starts up such an operation during a calendar year, or in the event that the contents of the whole recycle/reuse operation are replaced in a calendar year, the owner or operator of the facility shall also count the amount of the chemical placed into the system at these times.
              (f) A toxic chemical may be listed in § 372.65 with the notation that only persons who manufacture the chemical, or manufacture it by a certain method, are required to report. In that case, only owners or operators of facilities that manufacture that chemical as described in § 372.65 in excess of the threshold applicable to such manufacture in this section or § 372.27, § 372.28, or § 372.29 are required to report. In completing the reporting form, the owner or operator is only required to account for the quantity of the chemical so manufactured and releases associated with such manufacturing, but not releases associated with subsequent processing or use of the chemical at that facility. Owners and operators of facilities that solely process or use such a chemical are not required to report for that chemical.

              (g) A toxic chemical may be listed in § 372.65 with the notation that it is in a specific form (e.g., fume or dust, solution, or friable) or of a specific color (e.g., yellow or white). In that case, only owners or operators of facilities that manufacture, process, or use that chemical in the form or of the color, specified in § 372.65 in excess of the threshold applicable to such activity in this section or § 372.27, § 372.28, or § 372.29 are required to report. In completing the reporting form, the owner or operator is only required to account for the quantity of the chemical manufactured, processed, or used in the form or color specified in § 372.65 and for releases associated with the chemical in that form or color. Owners or operators of facilities that solely manufacture, process, or use such a chemical in a form or color other than those specified by § 372.65 are not required to report for that chemical.
              (h) Metal compound categories are listed in § 372.65(c). For purposes of determining whether any of the thresholds specified in this section or § 372.27, § 372.28, or § 372.29  are met for metal compound category, the owner or operator of a facility must make the threshold determination based on the total amount of all members of the metal compound category manufactured, processed, or used at the facility. In completing the release portion of the reporting form for releases of the metal compounds, the owner or operator is only required to account for the weight of the parent metal released. Any contribution to the mass of the release attributable to other portions of each compound in the category is excluded.
              [53 FR 4525, Feb. 16, 1988, as amended at 59 FR 61502, Nov. 30, 1994; 64 FR 58750, Oct. 29, 1999; 85 FR 37357, June 22, 2020]
            
            
              § 372.27
              Alternate threshold and certification.
              (a) Except as provided in paragraph (e) of this section, with respect to the manufacture, process, or otherwise use of a toxic chemical, the owner or operator of a facility may apply an alternate threshold of 1 million pounds per year to that chemical if the owner or operator calculates that the facility would have an annual reportable amount of that toxic chemical not exceeding 500 pounds for the combined total quantities released at the facility, disposed within the facility, treated at the facility (as represented by amounts destroyed or converted by treatment processes), recovered at the facility as a result of recycle operations, combusted for the purpose of energy recovery at the facility, and amounts transferred from the facility to off-site locations for the purpose of recycle, energy recovery, treatment, and/or disposal. These volumes correspond to the sum of amounts reportable for data elements on EPA Form R (EPA Form 9350-1; Rev. 12/4/93) as Part II column B or sections 8.1 (quantity released), 8.2 (quantity used for energy recovery on-site), 8.3 (quantity used for energy recovery off-site), 8.4 (quantity recycled on-site), 8.5 (quantity recycled off-site), 8.6 (quantity treated on-site), and 8.7 (quantity treated off-site).
              (b) If an owner or operator of a facility determines that the owner or operator may apply the alternate reporting threshold specified in paragraph (a) of this section for a specific toxic chemical, the owner or operator is not required to submit a report for that chemical under § 372.30, but must submit a certification statement that contains the information required in § 372.95. The owner or operator of the facility must also keep records as specified in § 372.10(d).
              (c) Threshold determination provisions of § 372.25 and exemptions pertaining to threshold determinations in § 372.38 are applicable to the determination of whether the alternate threshold has been met.
              (d) Each certification statement under this section for activities involving a toxic chemical that occurred during a calendar year at a facility must be submitted to EPA and to the State in which the facility is located on or before July 1 of the next year. If the covered facility is located in Indian country, the facility shall submit the certification statement as described above to EPA and to the official designated by the Tribal Chairperson or equivalent elected official of the relevant Indian Tribe, instead of to the State.
              (e) The provisions of this section do not apply to any chemicals listed in § 372.28.
              [59 FR 61502, Nov. 30, 1994, as amended at 64 FR 58750, Oct. 29, 1999; 71 FR 76944, Dec. 22, 2006; 74 FR 19005, Apr. 27, 2009; 77 FR 23418, Apr. 19, 2012]
            
            
              § 372.28
              Lower thresholds for chemicals of special concern.

              (a) Notwithstanding § 372.25 or § 372.27, for the toxic chemicals set forth in this section, the threshold amounts for manufacturing (including importing), processing, and otherwise using such toxic chemicals are as set forth in this section.
              (1) Chemical listing in alphabetic order.
              
                
                  Chemical name
                  CAS No.
                  Reporting threshold
                
                
                  Aldrin
                  00309-00-2
                  100
                
                
                  Benzo(g,h,i)perylene
                  00191-24-2
                  10
                
                
                  Chlordane
                  00057-74-9
                  10
                
                
                  Heptachlor
                  00076-44-8
                  10
                
                
                  Hexachlorobenzene
                  00118-74-1
                  10
                
                
                  Isodrin
                  00465-73-6
                  10
                
                
                  Lead (this lower threshold does not apply to lead when contained in a stainless steel, brass or bronze alloy)
                  7439-92-1
                  100
                
                
                  Mercury
                  07439-97-6
                  10
                
                
                  Methoxychlor
                  00072-43-5
                  100
                
                
                  Octachlorostyrene
                  29082-74-4
                  10
                
                
                  Pendimethalin
                  40487-42-1
                  100
                
                
                  Pentachlorobenzene
                  00608-93-5
                  10
                
                
                  Polychlorinated biphenyl (PCBs)
                  01336-36-3
                  10
                
                
                  Tetrabromobisphenol A
                  00079-94-7
                  100
                
                
                  Toxaphene
                  08001-35-2
                  10
                
                
                  Trifluralin
                  01582-09-8
                  100
                
              
              (2) Chemical categories in alphabetic order.
              
                
                  Category name
                  Reporting threshold (in pounds unless otherwise noted)
                
                
                  Dioxin and dioxin-like compounds (Manufacturing; and the processing or otherwise use of dioxin and dioxin-like compounds if the dioxin and dioxin-like compounds are present as contaminants in a chemical and if they were created during the manufacturing of that chemical) (This category includes only those chemicals listed below).
                  0.1 grams
                  
                
                
                  67562-39-4  1,2,3,4,6,7,8-Heptachlorodibenzofuran
                
                
                  55673-89-7  1,2,3,4,7,8,9-Heptachlorodibenzofuran
                
                
                  35822-46-9  1,2,3,4,6,7,8-Heptachlorodibenzo-p-dioxin
                
                
                  Hexabromocyclododecane (This category includes only those chemicals covered by the CAS numbers listed here)
                  100
                
                
                  3194-55-6 1,2,5,6,9,10-Hexabromocyclododecane
                
                
                  25637-99-4 Hexabromocyclododecane
                
                
                  70648-26-9  1,2,3,4,7,8-Hexachlorodibenzofuran
                
                
                  57117-44-9  1,2,3,6,7,8-Hexachlorodibenzofuran
                
                
                  72918-21-9  1,2,3,7,8,9-Hexachlorodibenzofuran
                
                
                  60851-34-5  2,3,4,6,7,8-Hexachlorodibenzofuran
                
                
                  39227-28-6  1,2,3,4,7,8-Hexachlorodibenzo-p-dioxin
                
                
                  57653-85-7  1,2,3,6,7,8-Hexachlorodibenzo-p-dioxin
                
                
                  19408-74-3  1,2,3,7,8,9-Hexachlorodibenzo-p-dioxin
                
                
                  Lead Compounds
                  100
                
                
                  39001-02-0  1,2,3,4,6,7,8,9-Octachlorodibenzofuran
                
                
                  03268-87-9  1,2,3,4,6,7,8,9-Octachlorodibenzo-p-dioxin
                
                
                  57117-41-6  1,2,3,7,8-Pentachlorodibenzofuran
                
                
                  57117-31-4  2,3,4,7,8-Pentachlorodibenzofuran
                
                
                  40321-76-4  1,2,3,7,8-Pentachlorodibenzo-p-dioxin
                
                
                  51207-31-9  2,3,7,8-Tetrachlorodibenzofuran
                
                
                  01746-01-6  2,3,7,8 Tetrachlorodibenzo-p-dioxin
                  
                
                
                  Mercury compounds
                  10
                  
                
                
                  Polycyclic aromatic compounds (PACs) (This category includes only those chemicals listed below).
                  100
                  
                
                
                  00056-55-3  Benz(a)anthracene
                
                
                  00205-99-2  Benzo(b)fluoranthene
                
                
                  00205-82-3  Benzo(j)fluoranthene
                
                
                  00207-08-9  Benzo(k)fluoranthene
                
                
                  00206-44-0  Benzo(j,k)fluorene
                
                
                  00189-55-9  Benzo(r,s,t)pentaphene
                
                
                  00218-01-9  Benzo(a)phenanthrene
                
                
                  00050-32-8  Benzo(a)pyrene
                
                
                  00226-36-8  Dibenz(a,h)acridine
                
                
                  00224-42-0  Dibenz(a,j)acridine
                
                
                  00053-70-3  Dibenzo(a,h)anthracene
                
                
                  00194-59-2  7H-Dibenzo(c,g)carbazole
                
                
                  05385-75-1  Dibenzo(a,e)fluoranthene
                
                
                  
                  00192-65-4  Dibenzo(a,e)pyrene
                
                
                  00189-64-0  Dibenzo(a,h)pyrene
                
                
                  00191-30-0  Dibenzo(a,l)pyrene
                
                
                  00057-97-6  7,12-Dimethylbenz(a)anthracene
                
                
                  42397-64-8 1,6-Dinitropyrene
                
                
                  42397-65-9 1,8-Dinitropyrene
                
                
                  00193-39-5  Indeno[1,2,3-cd]pyrene
                
                
                  00056-49-5  3-Methylcholanthrene
                
                
                  03697-24-3  5-Methylchrysene
                
                
                  07496-02-8 6-Nitrochrysene
                
                
                  05522-43-0  1-Nitropyrene
                
                
                  57835-92-4 4-Nitropyrene
                
              
              (b) The threshold determination provisions under § 372.25(c) through (h) and the exemptions under § 372.38(b) through (h) are applicable to the toxic chemicals listed in paragraph (a) of this section.
              [64 FR 58750, Oct. 29, 1999, as amended at 66 FR 4527, Jan. 17, 2001; 75 FR 72733, Nov. 26, 2010; 81 FR 85444, Nov. 28, 2016]
            
            
              § 372.29
              Thresholds for per- and polyfluoroalkyl substances.
              Notwithstanding § 372.25, for the chemicals set forth in § 372.65(d) and (e) the manufacturing, processing, and otherwise use thresholds are 100 pounds.
              [85 FR 37357, June 22, 2020]
            
            
              § 372.30
              Reporting requirements and schedule for reporting.
              (a) For each toxic chemical known by the owner or operator to be manufactured (including imported), processed, or otherwise used in excess of an applicable threshold quantity in § 372.25, § 372.27, § 372.28, or § 372.29 at its covered facility described in § 372.22 for a calendar year, the owner or operator must submit to EPA and to the State in which the facility is located a completed EPA Form R (EPA Form 9350-1), EPA Form A (EPA Form 9350-2), and, for the dioxin and dioxin-like compounds category, EPA Form R Schedule 1 (EPA Form 9350-3) in accordance with the instructions referred to in subpart E of this part. If the covered facility is located in Indian country, the facility shall submit (to the extent applicable) a completed EPA Form R, Form A, and Form R Schedule 1 as described above to EPA and to the official designated by the Tribal Chairperson or equivalent elected official of the relevant Indian Tribe, instead of to the State.
              (b)(1) The owner or operator of a covered facility is required to report as described in paragraph (a) of this section on a toxic chemical that the owner or operator knows is present as a component of a mixture or trade name product which the owner or operator receives from another person, if that chemical is imported, processed, or otherwise used by the owner or operator in excess of an applicable threshold quantity in § 372.25, § 372.27, § 372.28, or § 372.29 at the facility as part of that mixture or trade name product.
              (2) The owner or operator knows that a toxic chemical is present as a component of a mixture or trade name product (i) if the owner or operator knows or has been told the chemical identity or Chemical Abstracts Service Registry Number of the chemical and the identity or Number corresponds to an identity or Number in § 372.65, or (ii) if the owner or operator has been told by the supplier of the mixture or trade name product that the mixture or trade name product contains a toxic chemical subject to section 313 of the Act or this part.

              (3) To determine whether a toxic chemical which is a component of a mixture or trade name product has been imported, processed, or otherwise used in excess of an applicable threshold in § 372.25, § 372.27, § 372.28, or § 372.29 at the facility, the owner or operator shall consider only the portion of the mixture or trade name product that consists of the toxic chemical and that is imported, processed, or otherwise used at the facility, together with any other amounts of the same toxic chemical that the owner or operator manufactures, imports, processes, or otherwise uses at the facility as follows:
              (i) If the owner or operator knows the specific chemical identity of the toxic chemical and the specific concentration at which it is present in the mixture or trade name product, the owner or operator shall determine the weight of the chemical imported, processed, or otherwise used as part of the mixture or trade name product at the facility and shall combine that with the weight of the toxic chemical manufactured (including imported), processed, or otherwise used at the facility other than as part of the mixture or trade name product. After combining these amounts, if the owner or operator determines that the toxic chemical was manufactured, processed, or otherwise used in excess of an applicable threshold in § 372.25, § 372.27, § 372.28, or § 372.29, the owner or operator shall report the specific chemical identity and all releases of the toxic chemical on EPA Form R in accordance with the instructions referred to in subpart E of this part.
              (ii) If the owner or operator knows the specific chemical identity of the toxic chemical and does not know the specific concentration at which the chemical is present in the mixture or trade name product, but has been told the upper bound concentration of the chemical in the mixture or trade name product, the owner or operator shall assume that the toxic chemical is present in the mixture or trade name product at the upper bound concentration, shall determine whether the chemical has been manufactured, processed, or otherwise used at the facility in excess of an applicable threshold as provided in paragraph (b)(3)(i) of this section, and shall report as provided in paragraph (b)(3)(i) of this section.
              (iii) If the owner or operator knows the specific chemical identity of the toxic chemical, does not know the specific concentration at which the chemical is present in the mixture or trade name product, has not been told the upper bound concentration of the chemical in the mixture or trade name product, and has not otherwise developed information on the composition of the chemical in the mixture or trade name product, then the owner or operator is not required to factor that chemical in that mixture or trade name product into threshold and release calculations for that chemical.
              (iv) If the owner or operator has been told that a mixture or trade name product contains a toxic chemical, does not know the specific chemical identity of the chemical and knows the specific concentration at which it is present in the mixture or trade name product, the owner or operator shall determine the weight of the chemical imported, processed, or otherwise used as part of the mixture or trade name product at the facility. Since the owner or operator does not know the specific identity of the toxic chemical, the owner or operator shall make the threshold determination only for the weight of the toxic chemical in the mixture or trade name product. If the owner or operator determines that the toxic chemical was imported, processed, or otherwise used as part of the mixture or trade name product in excess of an applicable threshold in§ 372.25, § 372.27, § 372.28, or § 372.29, the owner or operator shall report the generic chemical name of the toxic chemical, or a trade name if the generic chemical name is not known, and all releases of the toxic chemical on EPA Form R in accordance with the instructions referred to in subpart E of this part.

              (v) If the owner or operator has been told that a mixture or trade name product contains a toxic chemical, does not know the specific chemical identity of the chemical, and does not know the specific concentration at which the chemical is present in the mixture or trade name product, but has been told the upper bound concentration of the chemical in the mixture or trade name product, the owner or operator shall assume that the toxic chemical is present in the mixture or trade name product at the upper bound concentration, shall determine whether the chemical has been imported, processed, or otherwise used at the facility in excess of an applicable threshold as provided in paragraph (b)(3)(iv) of this section, and shall report as provided in paragraph (b)(3)(iv) of this section.
              
              (vi) If the owner or operator has been told that a mixture or trade name product contains a toxic chemical, does not know the specific chemical identity of the chemical, does not know the specific concentration at which the chemical is present in the mixture or trade name product, including information they have themselves developed, and has not been told the upper bound concentration of the chemical in the mixture or trade name product, the owner or operator is not required to report with respect to that toxic chemical.
              (c) A covered facility may consist of more than one establishment. The owner or operator of such a facility at which a toxic chemical was manufactured (including imported), processed, or otherwise used in excess of an applicable threshold may submit a separate Form R for each establishment or for each group of establishments within the facility to report the activities involving the toxic chemical at each establishment or group of establishments, provided that activities involving that toxic chemical at all the establishments within the covered facility are reported. If each establishment or group of establishments files separate reports then for all other chemicals subject to reporting at that facility they must also submit separate reports. However, an establishment or group of establishments does not have to submit a report for a chemical that is not manufactured (including imported), processed, otherwise used, or released at that establishment or group of establishments.
              (d) Each report under this section for activities involving a toxic chemical that occurred during a calendar year at a covered facility must be submitted on or before July 1 of the next year. The first such report for calendar year 1987 activities must be submitted on or before July 1, 1988.
              [53 FR 4525, Feb. 16, 1988; 53 FR 12748, Apr. 18, 1988, as amended at 56 FR 29185, June 26, 1991; 64 FR 58751, Oct. 29, 1999; 72 FR 26553, May 10, 2007; 77 FR 23418, Apr. 19, 2012; 85 FR 37357, June 22, 2020]
            
            
              § 372.38
              Exemptions.
              (a) De minimis concentrations of a toxic chemical in a mixture. If a toxic chemical is present in a mixture of chemicals at a covered facility and the toxic chemical is in a concentration in the mixture which is below 1 percent of the mixture, or 0.1 percent of the mixture in the case of a toxic chemical which is a carcinogen as defined in 29 CFR 1910.1200(d)(4), a person is not required to consider the quantity of the toxic chemical present in such mixture when determining whether an applicable threshold has been met under § 372.25 or determining the amount of release to be reported under § 372.30. This exemption applies whether the person received the mixture from another person or the person produced the mixture, either by mixing the chemicals involved or by causing a chemical reaction which resulted in the creation of the toxic chemical in the mixture. However, this exemption applies only to the quantity of the toxic chemical present in the mixture. If the toxic chemical is also manufactured (including imported), processed, or otherwise used at the covered facility other than as part of the mixture or in a mixture at higher concentrations, in excess of an applicable threshold quantity set forth in § 372.25, the person is required to report under § 372.30. This exemption does not apply to toxic chemicals listed in § 372.28, except for purposes of § 372.45(d)(1).
              (b) Articles. If a toxic chemical is present in an article at a covered facility, a person is not required to consider the quantity of the toxic chemical present in such article when determining whether an applicable threshold has been met under § 372.25, § 372.27, § 372.28, or § 372.29 or determining the amount of release to be reported under § 372.30. This exemption applies whether the person received the article from another person or the person produced the article. However, this exemption applies only to the quantity of the toxic chemical present in the article. If the toxic chemical is manufactured (including imported), processed, or otherwise used at the covered facility other than as part of the article, in excess of an applicable threshold quantity set forth in § 372.25, § 372.27, or § 372.28, the person is required to report under § 372.30. Persons potentially subject to this exemption should carefully review the definitions of article and release in § 372.3. If a release of a toxic chemical occurs as a result of the processing or use of an item at the facility, that item does not meet the definition of article.
              
              (c) Uses. If a toxic chemical is used at a covered facility for a purpose described in this paragraph (c), a person is not required to consider the quantity of the toxic chemical used for such purpose when determining whether an applicable threshold has been met under § 372.25, § 372.27, § 372.28, or § 372.29 or determining the amount of releases to be reported under § 372.30. However, this exemption only applies to the quantity of the toxic chemical used for the purpose described in this paragraph (c). If the toxic chemical is also manufactured (including imported), processed, or otherwise used at the covered facility other than as described in this paragraph (c), in excess of an applicable threshold quantity set forth in § 372.25, § 372.27, or § 372.28, the person is required to report under § 372.30.
              (1) Use as a structural component of the facility.
              (2) Use of products for routine janitorial or facility grounds maintenance. Examples include use of janitorial cleaning supplies, fertilizers, and pesticides similar in type or concentration to consumer products.
              (3) Personal use by employees or other persons at the facility of foods, drugs, cosmetics, or other personal items containing toxic chemicals, including supplies of such products within the facility such as in a facility operated cafeteria, store, or infirmary.
              (4) Use of products containing toxic chemicals for the purpose of maintaining motor vehicles operated by the facility.
              (5) Use of toxic chemicals present in process water and non-contact cooling water as drawn from the environment or from municipal sources, or toxic chemicals present in air used either as compressed air or as part of combustion.
              (d) Activities in laboratories. If a toxic chemical is manufactured, processed, or used in a laboratory at a covered facility under the supervision of a technically qualified individual as defined in § 720.3(ee) of this title, a person is not required to consider the quantity so manufactured, processed, or used when determining whether an applicable threshold has been met under § 372.25, § 372.27, § 372.28, or § 372.29 or determining the amount of release to be reported under § 372.30. This exemption does not apply in the following cases:
              (1) Specialty chemical production.
              (2) Manufacture, processing, or use of toxic chemicals in pilot plant scale operations.
              (3) Activities conducted outside the laboratory.
              (e) Certain owners of leased property. The owner of a covered facility is not subject to reporting under § 372.30 if such owner's only interest in the facility is ownership of the real estate upon which the facility is operated. This exemption applies to owners of facilities such as industrial parks, all or part of which are leased to persons who operate establishments in any SIC code or NAICS code in § 372.23 that is subject to the requirements of this part, where the owner has no other business interest in the operation of the covered facility.
              (f) Reporting by certain operators of establishments on leased property such as industrial parks. If two or more persons, who do not have any common corporate or business interest (including common ownership or control), operate separate establishments within a single facility, each such person shall treat the establishments it operates as a facility for purposes of this part. The determinations in §§ 372.22 and 372.25 shall be made for those establishments. If any such operator determines that its establishment is a covered facility under § 372.22 and that a toxic chemical has been manufactured (including imported), processed, or otherwise used at the establishment in excess of an applicable threshold in § 372.25, § 372.27, § 372.28, or § 372.29 for a calendar year, the operator shall submit a report in accordance with § 372.30 for the establishment. For purposes of this paragraph (f), a common corporate or business interest includes ownership, partnership, joint ventures, ownership of a controlling interest in one person by the other, or ownership of a controlling interest in both persons by a third person.
              
              (g) Coal extraction activities. If a toxic chemical is manufactured, processed, or otherwise used in extraction by facilities in SIC code 12, or in NAICS codes 212111, 212112 or 212113, a person is not required to consider the quantity of the toxic chemical so manufactured, processed, or otherwise used when determining whether an applicable threshold has been met under § 372.25, § 372.27, § 372.28, or § 372.29,  or determining the amounts to be reported under § 372.30.
              (h) Metal mining overburden. If a toxic chemical that is a constituent of overburden is processed or otherwise used by facilities in SIC code 10, or in NAICS codes 212221, 212222, 212230 or 212299, a person is not required to consider the quantity of the toxic chemical so processed, or otherwise used when determining whether an applicable threshold has been met under § 372.25, § 372.27, § 372.28, or § 372.29, or determining the amounts to be reported under § 372.30.
              [53 FR 4525, Feb. 16, 1988, as amended at 62 FR 23892, May 1, 1997; 64 FR 58751, Oct. 29, 1999; 71 FR 32477, June 6, 2006; 82 FR 60911, Dec. 26, 2017; 85 FR 37357, June 22, 2020]
            
          
          
            Subpart C—Supplier Notification Requirements
            
              § 372.45
              Notification about toxic chemicals.
              (a) Except as provided in paragraphs (c), (d), and (e) of this section and § 372.65, a person who owns or operates a facility or establishment which:
              (1) Is in SIC codes 20 through 39 or a NAICS code that corresponds to SIC codes 20 through 39 as set forth in § 372.23(b),
              (2) Manufactures (including imports) or processes a toxic chemical, and
              (3) Sells or otherwise distributes a mixture or trade name product containing the toxic chemical, to (i) a facility described in § 372.22, or (ii) to a person who in turn may sell or otherwise distributes such mixture or trade name product to a facility described in § 372.22(b), must notify each person to whom the mixture or trade name product is sold or otherwise distributed from the facility or establishment in accordance with paragraph (b) of this section.
              (b) The notification required in paragraph (a) of this section shall be in writing and shall include:
              (1) A statement that the mixture or trade name product contains a toxic chemical or chemicals subject to the reporting requirements of section 313 of Title III of the Superfund Amendments and Reauthorization Act of 1986 and 40 CFR part 372.
              (2) The name of each toxic chemical, and the associated Chemical Abstracts Service registry number of each chemical if applicable, as set forth in § 372.65.
              (3) The percent by weight of each toxic chemical in the mixture or trade name product.
              (c) Notification under this section shall be provided as follows:
              (1) For a mixture or trade name product containing a toxic chemical listed in § 373.65 with an effective date of January 1, 1987, the person shall provide the written notice described in paragraph (b) of this section to each recipient of the mixture or trade name product with at least the first shipment of each mixture or trade name product to each recipient in each calendar year beginning January 1, 1989.
              (2) For a mixture or trade name product containing a toxic chemical listed in § 372.65 with an effective date of January 1, 1989 or later, the person shall provide the written notice described in paragraph (b) of this section to each recipient of the mixture or trade name product with at least the first shipment of the mixture or trade name product to each recipient in each calendar year beginning with the applicable effective date.
              (3) If a person changes a mixture or trade name product for which notification was previously provided under paragraph (b) of this section by adding a toxic chemical, removing a toxic chemical, or changing the percent by weight of a toxic chemical in the mixture or trade name product, the person shall provide each recipient of the changed mixture or trade name product a revised notification reflecting the change with the first shipment of the changed mixture or trade name product to the recipient.

              (4) If a person discovers (i) that a mixture or trade name product previously sold or otherwise distributed to another person during the calendar year of the discovery contains one or more toxic chemicals and (ii), that any notification provided to such other persons in that calendar year for the mixture or trade name product either did not properly identify any of the toxic chemicals or did not accurately present the percent by weight of any of the toxic chemicals in the mixture or trade name product, the person shall provide a new notification to the recipient within 30 days of the discovery which contains the information described in paragraph (b) of this section and identifies the prior shipments of the mixture or product in that calendar year to which the new notification applies.
              (5) If a Material Safety Data Sheet (MSDS) is required to be prepared and distributed for the mixture or trade name product in accordance with 29 CFR 1910.1200, the notification must be attached to or otherwise incorporated into such MSDS. When the notification is attached to the MSDS, the notice must contain clear instructions that the notifications must not be detached from the MSDS and that any copying and redistribution of the MSDS shall include copying and redistribution of the notice attached to copies of the MSDS subsequently redistributed.
              (d) Notifications are not required in the following instances:
              (1) If a mixture or trade name product contains no toxic chemical in excess of the applicable de minimis concentration as specified in § 372.38(a).
              (2) If a mixture or trade name product is one of the following:
              (i) An article as defined in § 372.3
              (ii) Foods, drugs, cosmetics, alcoholic beverages, tobacco, or tobacco products packaged for distribution to the general public.

              (iii) Any consumer product as the term is defined in the Consumer Product Safety Act (15 U.S.C. 1251 et seq.) packaged for distribution to the general public.
              (e) If the person considers the specific identity of a toxic chemical in a mixture or trade name product to be a trade secret under provisions of 29 CFR 1910.1200, the notice shall contain a generic chemical name that is descriptive of that toxic chemical.
              (f) If the person considers the specific percent by weight composition of a toxic chemical in the mixture or trade name product to be a trade secret under applicable State law or under the Restatement of Torts section 757, comment b, the notice must contain a statement that the chemical is present at a concentration that does not exceed a specified upper bound concentration value. For example, a mixture contains 12 percent of a toxic chemical. However, the supplier considers the specific concentration of the toxic chemical in the product to be a trade secret. The notice would indicate that the toxic chemical is present in the mixture in a concentration of no more than 15 percent by weight. The upper bound value chosen must be no larger than necessary to adequately protect the trade secret.
              (g) A person is not subject to the requirements of this section to the extent the person does not know that the facility or establishment(s) is selling or otherwise distributing a toxic chemical to another person in a mixture or trade name product. However, for purposes of this section, a person has such knowledge if the person receives a notice under this section from a supplier of a mixture or trade name product and the person in turn sells or otherwise distributes that mixture or trade name product to another person.
              (h) If two or more persons, who do not have any common corporate or business interest (including common ownership or control), as described in § 372.38(f), operate separate establishments within a single facility, each such persons shall treat the establishment(s) it operates as a facility for purposes of this section. The determination under paragraph (a) of this section shall be made for those establishments.
              [53 FR 4525, Feb. 16, 1988; 53 FR 12748, Apr. 18, 1988; 71 FR 32477, June 6, 2006]
            
          
          
            
            Subpart D—Specific Toxic Chemical Listings
            
              § 372.65
              Chemicals and chemical categories to which this part applies.
              The requirements of this part apply to the chemicals and chemical categories listed in this section. This section contains five listings. Paragraph (a) of this section is an alphabetical order listing of those chemicals that have an associated Chemical Abstracts Service (CAS) Registry number. Paragraph (b) of this section contains a CAS number order list of the same chemicals listed in paragraph (a) of this section. Paragraph (c) of this section contains the chemical categories for which reporting is required. These chemical categories are listed in alphabetical order and do not have CAS numbers. Paragraph (d) of this section is an alphabetical order listing of the per- and polyfluoroalkyl substances and their associated CAS Registry number. Paragraph (e) of this section contains a CAS number order list of the same chemicals listed in paragraph (d) of this section. Each listing identifies the effective date for reporting under § 372.30.
              (a) Alphabetical listing.
              
              
                
                  Chemical name
                  CAS No.
                  Effective date
                
                
                  Abamectin [Avermectin B1]
                  71751-41-2
                  1/1/95
                
                
                  Acephate (Acetylphosphoramidothioic acid O,S-dimethyl ester)
                  30560-19-1
                  1/1/95
                
                
                  Acetaldehyde
                  75-07-0
                  1/1/87
                
                
                  Acetamide
                  60-35-5
                  1/1/87
                
                
                  Acetonitrile
                  75-05-8
                  1/1/87
                
                
                  Acetophenone
                  98-86-2
                  1/1/94
                
                
                  2-Acetylaminofluorene
                  53-96-3
                  1/1/87
                
                
                  Acifluorfen, sodium salt [5-(2-Chloro-4-(trifluoromethyl)phenoxy)-2-nitrobenzoic acid, sodium salt]
                  62476-59-9
                  1/1/95
                
                
                  Acrolein
                  107-02-8
                  1/1/87
                
                
                  Acrylamide
                  79-06-1
                  1/1/87
                
                
                  Acrylic acid
                  79-10-7
                  1/1/87
                
                
                  Acrylonitrile
                  107-13-1
                  1/1/87
                
                
                  Alachlor
                  15972-60-8
                  1/1/95
                
                
                  Aldicarb
                  116-06-3
                  1/1/95
                
                
                  Aldrin[1,4:5,8-Dimethanonaphthalene,1,2,3,4,10,10-hexachloro-1,4,4a,5,8,8a-hexahydro-(1.alpha.,4.alpha.,4a.beta.,5.alpha.,8.alpha., 8a.beta.)-]
                  309-00-2
                  1/1/87
                
                
                  d-trans-Allethrin [d-trans-Chrysanthemic acid of d-allethrone]
                  28057-48-9
                  1/1/95
                
                
                  Allyl alcohol
                  107-18-6
                  1/1/90
                
                
                  Allylamine
                  107-11-9
                  1/1/95
                
                
                  Allyl chloride
                  107-05-1
                  1/1/87
                
                
                  Aluminum (fume or dust)
                  7429-90-5
                  1/1/87
                
                
                  Aluminum oxide (fibrous forms)
                  1344-28-1
                  1/1/87
                
                
                  Aluminum phosphide
                  20859-73-8
                  1/1/95
                
                
                  Ametryn (N-Ethyl-N′-(1-methylethyl)-6-(methylthio)-1,3,5,-triazine-2,4-diamine)
                  834-12-8
                  1/1/95
                
                
                  2-Aminoanthraquinone
                  117-79-3
                  1/1/87
                
                
                  4-Aminoazobenzene
                  60-09-3
                  1/1/87
                
                
                  4-Aminobiphenyl
                  92-67-1
                  1/1/87
                
                
                  1-Amino-2,4-dibromoanthraquinone
                  00081-49-2
                  1/1/11
                
                
                  1-Amino-2-methylanthraquinone
                  82-28-0
                  1/1/87
                
                
                  Amitraz
                  33089-61-1
                  1/1/95
                
                
                  Amitrole
                  61-82-5
                  1/1/94
                
                
                  Ammonia (includes anhydrous ammonia and aqueous ammonia from water dissociable ammonium salts and other sources; 10 percent of total aqueous ammonia is reportable under this listing)
                  7664-41-7
                  1/1/87
                
                
                  Ammonium nitrate (solution)
                  6484-52-2
                  1/1/87*
                
                
                  Anilazine [4,6-dichloro-N-(2-chlorophenyl)-1,3,5-triazin-2-amine]
                  101-05-3
                  1/1/95
                
                
                  Aniline
                  62-53-3
                  1/1/87
                
                
                  
                    o-Anisidine
                  90-04-0
                  1/1/87
                
                
                  
                    p-Anisidine
                  104-94-9
                  1/1/87
                
                
                  
                    o-Anisidine hydrochloride
                  134-29-2
                  1/1/87
                
                
                  Anthracene
                  120-12-7
                  1/1/87
                
                
                  Antimony
                  7440-36-0
                  1/1/87
                
                
                  Arsenic
                  7440-38-2
                  1/1/87
                
                
                  Asbestos (friable)
                  1332-21-4
                  1/1/87
                
                
                  Atrazine (6-Chloro-N-ethyl-N′-(1-methylethyl)-1,3,5,-triazine-2,4-diamine)
                  1912-24-9
                  1/1/95
                
                
                  Barium
                  7440-39-3
                  1/1/87
                
                
                  Bendiocarb [2,2-Dimethyl-1,3-benzodioxol-4-ol methylcarbamate]
                  22781-23-3
                  1/1/95
                
                
                  Benfluralin (N-Butyl-N-ethyl-2,6-dinitro-4-(trifluoromethyl)benzenamine)
                  1861-40-1
                  1/1/95
                
                
                  Benomyl
                  17804-35-2
                  1/1/95
                
                
                  Benzal chloride
                  98-87-3
                  1/1/87
                
                
                  Benzamide
                  55-21-0
                  1/1/87
                
                
                  Benzene
                  71-43-2
                  1/1/87
                
                
                  Benzidine
                  92-87-5
                  1/1/87
                
                
                  
                  Benzo(g,h,i)perylene
                  00191-24-2
                  1/00
                
                
                  Benzoic trichloride (Benzotrichloride)
                  98-07-7
                  1/1/87
                
                
                  Benzoyl chloride
                  98-88-4
                  1/1/87
                
                
                  Benzoyl peroxide
                  94-36-0
                  1/1/87
                
                
                  Benzyl chloride
                  100-44-7
                  1/1/87
                
                
                  Beryllium
                  7440-41-7
                  1/1/87
                
                
                  Bifenthrin
                  82657-04-3
                  1/1/95
                
                
                  Biphenyl
                  92-52-4
                  1/1/87
                
                
                  2,2-bis(Bromomethyl)-1,3-propanediol
                  003296-90-0
                  1/1/11
                
                
                  Bis(2-chloroethoxy)methane
                  111-91-1
                  1/1/94
                
                
                  Bis(2-chloroethyl) ether
                  111-44-4
                  1/1/87
                
                
                  Bis(chloromethyl) ether
                  542-88-1
                  1/1/87
                
                
                  Bis(2-chloro-1-methylethyl) ether
                  108-60-1
                  1/1/87
                
                
                  Bis(tributylin) oxide
                  56-35-9
                  1/1/95
                
                
                  Boron trichloride
                  10294-34-5
                  1/1/95
                
                
                  Boron trifluoride
                  7637-07-2
                  1/1/95
                
                
                  Bromacil (5-Bromo-6-methyl-3-(1-methylpropyl)-2,4-(1H,3H)-pyrimidinedione)
                  314-40-9
                  1/1/95
                
                
                  Bromacil, lithium salt [2,4-(1H,3H)-Pyrimidinedione, 5-bromo-6-methyl-3-(1-methylpropyl), lithium salt]
                  53404-19-6
                  1/1/95
                
                
                  Bromine
                  7726-95-6
                  1/1/95
                
                
                  1-Bromo-1-(bromomethyl)-1,3-propanedicarbonitrile
                  35691-65-7
                  1/1/95
                
                
                  Bromochlorodifluoromethane (Halon 1211)
                  353-59-3
                  7/8/90
                
                
                  Bromoform (Tribromomethane)
                  75-25-2
                  1/1/87
                
                
                  Bromomethane (Methyl bromide)
                  74-83-9
                  1/1/87
                
                
                  1-Bromopropane
                  106-94-5
                  1/1/16
                
                
                  Bromotrifluoromethane (Halon 1301)
                  75-63-8
                  7/8/90
                
                
                  Bromoxynil (3,5-Dibromo-4-hydroxybenzonitrile)
                  1689-84-5
                  1/1/95
                
                
                  Bromoxynil octanoate (Octanoic acid, 2,6-dibromo-4-cyanophenyl ester)
                  1689-99-2
                  1/1/95
                
                
                  Brucine
                  357-57-3
                  1/1/95
                
                
                  1,3-Butadiene
                  106-99-0
                  1/1/87
                
                
                  Butyl acrylate
                  141-32-2
                  1/1/87
                
                
                  
                    n-Butyl alcohol
                  71-36-3
                  1/1/87
                
                
                  
                    sec-Butyl alcohol
                  78-92-2
                  1/1/87
                
                
                  
                    tert-Butyl alcohol
                  75-65-0
                  1/1/87
                
                
                  1,2-Butylene oxide
                  106-88-7
                  1/1/87
                
                
                  Butyraldehyde
                  123-72-8
                  1/1/87
                
                
                  C.I. Acid Green 3
                  4680-78-8
                  1/1/87
                
                
                  C.I. Basic Green 4
                  569-64-2
                  1/1/87
                
                
                  C.I. Acid Red 114
                  6459-94-5
                  1/1/95
                
                
                  C.I. Basic Red 1
                  989-38-8
                  1/1/87
                
                
                  C.I. Direct Black 38
                  1937-37-7
                  1/1/87
                
                
                  C.I. Direct Blue 6
                  2602-46-2
                  1/1/87
                
                
                  C.I. Direct Blue 218
                  28407-37-6
                  1/1/95
                
                
                  C.I. Direct Brown 95
                  16071-86-6
                  1/1/87
                
                
                  C.I. Disperse Yellow 3
                  2832-40-8
                  1/1/87
                
                
                  C.I. Food Red 5
                  3761-53-3
                  1/1/87
                
                
                  C.I. Food Red 15
                  81-88-9
                  1/1/87
                
                
                  C.I. Solvent Orange 7
                  3118-97-6
                  1/1/87
                
                
                  C.I. Solvent Yellow 3
                  97-56-3
                  1/1/87
                
                
                  C.I. Solvent Yellow 14
                  842-07-9
                  1/1/87
                
                
                  C.I. Solvent Yellow 34 (Aurimine)
                  492-80-8
                  1/1/87
                
                
                  C.I. Vat Yellow 4
                  128-66-5
                  1/1/87
                
                
                  Cadmium
                  7440-43-9
                  1/1/87
                
                
                  Calcium cyanamide
                  156-62-7
                  1/1/87
                
                
                  Captan[1H-Isoindole-1,3(2H)-dione,3a,4,7,7a-tetrahydro-2-[(trichloromethyl)thio]-]
                  133-06-2
                  1/1/87
                
                
                  Carbaryl [1-Naphthalenol, methylcarbamate]
                  63-25-2
                  1/1/87
                
                
                  Carbofuran
                  1563-66-2
                  1/1/95
                
                
                  Carbon disulfide
                  75-15-0
                  1/1/87
                
                
                  Carbon tetrachloride
                  56-23-5
                  1/1/87
                
                
                  Carbonyl sulfide
                  463-58-1
                  1/1/87
                
                
                  Carboxin (5,6-Dihydro-2-methyl-N-phenyl-1,4-oxathiin-3-carboxamide)
                  5234-68-4
                  1/1/95
                
                
                  Catechol
                  120-80-9
                  1/1/87
                
                
                  Chinomethionat [6-Methyl-1,3-dithiolo[4,5-b]quinoxalin-2-one]
                  2439-01-2
                  1/1/95
                
                
                  Chloramben [Benzoic acid,3-amino-2,5-dichloro-]
                  133-90-4
                  1/1/87
                
                
                  Chlordane [4,7-Methanoindan,1,2,4,5,6,7,8,8-octachloro-2,3,3a,4,7,7a-hexahydro-]
                  57-74-9
                  1/1/87
                
                
                  Chlorendic acid
                  115-28-6
                  1/1/95
                
                
                  Chlorimuron ethyl [Ethyl-2-[[[(4-chloro-6-methoxyprimidin-2-yl)-carbonyl]-amino]sulfonyl]benzoate]
                  90982-32-4
                  1/1/95
                
                
                  Chlorine
                  7782-50-5
                  1/1/87
                
                
                  Chlorine dioxide
                  10049-04-4
                  1/1/87
                
                
                  Chloroacetic acid
                  79-11-8
                  1/1/87
                
                
                  2-Chloroacetophenone
                  532-27-4
                  1/1/87
                
                
                  1-(3-Chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride
                  4080-31-3
                  1/1/95
                
                
                  p-Chloroaniline
                  106-47-8
                  1/1/95
                
                
                  
                  Chlorobenzene
                  108-90-7
                  1/1/87
                
                
                  Chlorobenzilate [Benzeneacetic acid, 4-chloro-.alpha.-(4-.chlorophenyl)-.alpha.-hydroxy-, ethyl ester]
                  510-15-6
                  1/1/87
                
                
                  1-Chloro-1,1-difluoroethane (HCFC-142b)
                  75-68-3
                  1/1/94
                
                
                  Chlorodifluoromethane (HCFC-22)
                  75-45-6
                  1/1/94
                
                
                  Chloroethane (Ethyl chloride)
                  75-00-3
                  1/1/87
                
                
                  Chloroform
                  67-66-3
                  1/1/87
                
                
                  Chloromethane (Methyl chloride)
                  74-87-3
                  1/1/87
                
                
                  Chloromethyl methyl ether
                  107-30-2
                  1/1/87
                
                
                  3-Chloro-2-methyl-1-propene
                  563-47-3
                  1/1/95
                
                
                  p-Chlorophenyl isocyanate
                  104-12-1
                  1/1/95
                
                
                  Chloropicrin
                  76-06-2
                  1/1/95
                
                
                  Chloroprene
                  126-99-8
                  1/1/87
                
                
                  3-Chloropropionitrile
                  542-76-7
                  1/1/95
                
                
                  Chlorotetrafluoroethane
                  63938-10-3
                  1/1/94
                
                
                  1-Chloro-1,1,2,2-tetrafluoroethane (HCFC-124a)
                  354-25-6
                  1/1/94
                
                
                  2-Chloro-1,1,1,2-tetrafluoroethane (HCFC-124)
                  2837-89-0
                  1/1/94
                
                
                  Chlorothalonil [1,3-Benzenedicarbonitrile,2,4,5,6-tetrachloro-]
                  1897-45-6
                  1/1/87
                
                
                  p-Chloro-o-toluidine
                  95-69-2
                  1/1/95
                
                
                  2-Chloro-1,1,1-trifluoro-ethane (HCFC-133a)
                  75-88-7
                  1/1/95
                
                
                  Chlorotrifluoromethane (CFC-13)
                  75-72-9
                  1/1/95
                
                
                  3-Chloro-1,1,1-trifluoro-propane (HCFC-253fb)
                  460-35-5
                  1/1/95
                
                
                  Chlorpyrifos methyl [O,O-dimethyl-O-(3,5,6-trichloro-2-pyridyl)phosphorothioate
                  5598-13-0
                  1/1/95
                
                
                  Chlorsulfuron [2-chloro-N-[[4-methoxy-6-methyl-1,3,5-triazin-2-yl)amino]carbonyl]benzenesulfonamide]
                  64902-72-3
                  1/1/95
                
                
                  Chromium
                  7440-47-3
                  1/1/87
                
                
                  Cobalt
                  7440-48-4
                  1/1/87
                
                
                  Copper
                  7440-50-8
                  1/1/87
                
                
                  Creosote
                  8001-58-9
                  1/1/90
                
                
                  
                    p-Cresidine
                  120-71-8
                  1/1/87
                
                
                  Cresol (mixed isomers)
                  1319-77-3
                  1/1/87
                
                
                  
                    m-Cresol
                  108-39-4
                  1/1/87
                
                
                  
                    o-Cresol
                  95-48-7
                  1/1/87
                
                
                  
                    p-Cresol
                  106-44-5
                  1/1/87
                
                
                  Crotonaldehyde
                  4170-30-3
                  1/1/95
                
                
                  Cumene
                  98-82-8
                  1/1/87
                
                
                  Cumene hydroperoxide
                  80-15-9
                  1/1/87
                
                
                  Cupferron[Benzeneamine, N-hydroxy-N-nitroso, ammonium salt]
                  135-20-6
                  1/1/87
                
                
                  Cyanazine
                  21725-46-2
                  1/1/95
                
                
                  Cycloate
                  1134-23-2
                  1/1/95
                
                
                  Cyclohexane
                  110-82-7
                  1/1/87
                
                
                  Cyclohexanol
                  108-93-0
                  1/1/95
                
                
                  Cyfluthrin [3-(2,2-Dichloroethenyl)-2,2-dimethylcyclopropanecarboxylic acid, cyano(4-fluoro-3-phenoxyphenyl)methyl ester]
                  68359-37-5
                  1/1/95
                
                
                  Cyhalothrin [3-(2-Chloro-3,3,3-trifluoro-1-propenyl)-2,2-dimethylcyclopropanecarboxylic acid cyano(3-phenoxyphenyl)methyl ester]
                  68085-85-8
                  1/1/95
                
                
                  2,4-D [Acetic acid, (2,4-dichlorophenoxy)-]
                  94-75-7
                  1/1/87
                
                
                  Dazomet(Tetrahydro-3,5-dimethyl-2H-1,3,5-thiadiazine-2-thione)
                  533-74-4
                  1/1/95
                
                
                  Dazomet, sodium salt [Tetrahydro-3,5-dimethyl-2H-1,3,5-thiadiazine-2-thione, ion(1-), sodium]
                  53404-60-7
                  1/1/95
                
                
                  2,4,-DB
                  94-82-6
                  1/1/95
                
                
                  2,4-D butoxyethyl ester
                  1929-73-3
                  1/1/95
                
                
                  2,4-D butyl ester
                  94-80-4
                  1/1/95
                
                
                  2,4-D chlorocrotyl ester
                  2971-38-2
                  1/1/95
                
                
                  Decabromodiphenyl oxide
                  1163-19-5
                  1/1/87
                
                
                  Desmedipham
                  13684-56-5
                  1/1/95
                
                
                  2,4-D 2-ethylhexyl ester
                  1928-43-4
                  1/1/95
                
                
                  2,4-D 2-ethyl-4-methylpentyl ester
                  53404-37-8
                  1/1/95
                
                
                  Diallate [Carbamothioic acid, bis(1-methylethyl)-, S-(2,3-dichloro-2-propenyl) ester]
                  2303-16-4
                  1/1/87
                
                
                  2,4-Diaminoanisole
                  615-05-4
                  1/1/87
                
                
                  2,4-Diaminoanisole sulfate
                  39156-41-7
                  1/1/87
                
                
                  4,4′-Diaminodiphenyl ether
                  101-80-4
                  1/1/87
                
                
                  Diaminotoluene (mixed isomers)
                  25376-45-8
                  1/1/87
                
                
                  2,4-Diaminotoluene
                  95-80-7
                  1/1/87
                
                
                  Diazinon
                  333-41-5
                  1/1/95
                
                
                  Diazomethane
                  334-88-3
                  1/1/87
                
                
                  Dibenzofuran
                  132-64-9
                  1/1/87
                
                
                  1,2-Dibromo-3-chloropropane (DBCP)
                  96-12-8
                  1/1/87
                
                
                  2,2-Dibromo-3-nitrilopropionamide
                  10222-01-2
                  1/1/95
                
                
                  1,2-Dibromoethane (Ethylene dibromide)
                  106-93-4
                  1/1/87
                
                
                  Dibromotetrafluoroethane (Halon 2402)
                  124-73-2
                  7/8/90
                
                
                  Dibutyl phthalate
                  84-74-2
                  1/1/87
                
                
                  Dicamba (3,6-Dichloro-2-methoxybenzoic acid)
                  1918-00-9
                  1/1/95
                
                
                  Dichloran [2,6-Dichloro-4-nitroaniline]
                  99-30-9
                  1/1/95
                
                
                  Dichlorobenzene (mixed isomers)
                  25321-22-6
                  1/1/87
                
                
                  
                  1,2-Dichlorobenzene
                  95-50-1
                  1/1/87
                
                
                  1,3-Dichlorobenzene
                  541-73-1
                  1/1/87
                
                
                  1,4-Dichlorobenzene
                  106-46-7
                  1/1/87
                
                
                  3,3′-Dichlorobenzidine
                  91-94-1
                  1/1/87
                
                
                  3,3′-Dichlorobenzidine dihydrochloride
                  612-83-9
                  1/1/95
                
                
                  3,3′-Dichlorobenzidine sulfate
                  64969-34-2
                  1/1/95
                
                
                  Dichlorobromomethane
                  75-27-4
                  1/1/87
                
                
                  1,4-Dichloro-2-butene
                  764-41-0
                  1/1/94
                
                
                  trans-1,4-Dichloro-2-butene
                  110-57-6
                  1/1/95
                
                
                  1,2-Dichloro-1,1-difluoroethane (HCFC-132b)
                  1649-08-7
                  1/1/95
                
                
                  Dichlorodifluoromethane (CFC-12)
                  75-71-8
                  7/8/90
                
                
                  Dichlorofluoromethane (HCFC-21)
                  75-43-4
                  1/1/95
                
                
                  1,2-Dichloroethane (Ethylene dichloride)
                  107-06-2
                  1/1/87
                
                
                  1,2-Dichlorethylene
                  540-59-0
                  1/1/87
                
                
                  1,1-Dichloro-1-fluoroethane (HCFC-141b)
                  1717-00-6
                  1/1/94
                
                
                  Dichloromethane (Methylene chloride)
                  75-09-2
                  1/1/87
                
                
                  Dichloropentafluoropropane
                  127564-92-5
                  1/1/95
                
                
                  1,1-dichloro-1,2,2,3,3-pentafluoropropane (HCFC-225cc)
                  13474-88-9
                  1/1/95
                
                
                  1,1-dichloro-1,2,3,3,3-pentafluoropropane (HCFC-225eb)
                  111512-56-2
                  1/1/95
                
                
                  1,2-dichloro-1,1,2,3,3-pentafluoropropane (HCFC-225bb)
                  422-44-6
                  1/1/95
                
                
                  1,2-dichloro-1,1,3,3,3-pentafluoropropane (HCFC-225da)
                  431-86-7
                  1/1/95
                
                
                  1,3-dichloro-1,1,2,2,3-pentafluoropropane (HCFC-225cb)
                  507-55-1
                  1/1/95
                
                
                  1,3-dichloro-1,1,2,3,3-pentafluoropropane (HCFC-225ea)
                  136013-79-1
                  1/1/95
                
                
                  2,2-dichloro-1,1,1,3,3-pentafluoropropane (HCFC-225aa)
                  128903-21-9
                  1/1/95
                
                
                  2,3-dichloro-1,1,1,2,3-pentafluoropropane (HCFC-225ba)
                  422-48-0
                  1/1/95
                
                
                  3,3-dichloro-1,1,1,2,2-pentafluoropropane (HCFC-225ca)
                  422-56-0
                  1/1/95
                
                
                  Dichlorophene [ 2,2′-Methylene-bis(4-chlorophenol)]
                  97-23-4
                  1/1/95
                
                
                  2,4-Dichlorophenol
                  120-83-2
                  1/1/87
                
                
                  1,2-Dichloropropane
                  78-87-5
                  1/1/87
                
                
                  2,3-Dichloropropene
                  78-88-6
                  1/1/90
                
                
                  trans-1,3-Dichloropropene
                  10061-02-6
                  1/1/95
                
                
                  1,3-Dichloropropylene
                  542-75-6
                  1/1/87
                
                
                  Dichlorotetrafluoroethane (CFC-114)
                  76-14-2
                  7/8/90
                
                
                  Dichlorotrifluoroethane
                  34077-87-7
                  1/1/94
                
                
                  Dichloro-1,1,2-trifluoroethane
                  90454-18-5
                  1/1/94
                
                
                  1,1-Dichloro-1,2,2-trifluoroethane (HCFC-123b)
                  812-04-4
                  1/1/94
                
                
                  1,2-Dichloro-1,1,2-trifluoroethane (HCFC-123a)
                  354-23-4
                  1/1/94
                
                
                  2,2-Dichloro-1,1,1-trifluoroethane (HCFC-123)
                  306-83-2
                  1/1/94
                
                
                  Dichlorvos [Phosphoric acid, 2,2-dichloroethenyl dimethyl ester]
                  62-73-7
                  1/1/87
                
                
                  Diclofop methyl [2-[4-(2,4-Dichlorophenoxy)phenoxy]propanoic acid, methyl ester]
                  51338-27-3
                  1/1/95
                
                
                  Dicofol [Benzenemethanol,4-chloro-.alpha.-(4-chlorophenyl)-.alpha.-(trichloromethyl)-]
                  115-32-2
                  1/1/87
                
                
                  Dicyclopentadiene
                  77-73-6
                  1/1/95
                
                
                  Diepoxybutane
                  1464-53-5
                  1/1/87
                
                
                  Diethanolamine
                  111-42-2
                  1/1/87
                
                
                  Diethatyl ethyl
                  38727-55-8
                  1/1/95
                
                
                  Di (2-ethylhexyl)phthalate
                  117-81-7
                  1/1/87
                
                
                  Diethyl sulfate
                  64-67-5
                  1/1/87
                
                
                  Diflubenzuron
                  35367-38-5
                  1/1/95
                
                
                  Diglycidyl resorcinol ether
                  101-90-6
                  1/1/95
                
                
                  Dimethipin [2,3,-Dihydro-5,6-dimethyl-1,4-dithiin-1,1,4,4-tetraoxide]
                  55290-64-7
                  1/1/95
                
                
                  Dimethoate
                  60-51-5
                  1/1/95
                
                
                  Dihydrosafrole
                  94-58-6
                  1/1/94
                
                
                  3,3′-Dimethoxybenzidine
                  119-90-4
                  1/1/87
                
                
                  3,3′-Dimethoxybenzidine dihydrochloride (o-Dianisidine dihydrochloride)
                  20325-40-0
                  1/1/95
                
                
                  3,3′-Dimethoxybenzidine hydrochloride (o-Dianisidine hydrochloride)
                  111984-09-9
                  1/1/95
                
                
                  Dimethylamine
                  124-40-3
                  1/1/95
                
                
                  Dimethylamine dicamba
                  2300-66-5
                  1/1/95
                
                
                  4-Dimethylaminoazobenzene
                  60-11-7
                  1/1/87
                
                
                  3,3′-Dimethylbenzidine (o-Tolidine)
                  119-93-7
                  1/1/87
                
                
                  3,3′-Dimethylbenzidine dihydrochloride (o-Tolidine dihydrochloride)
                  612-82-8
                  1/1/95
                
                
                  3,3′-Dimethylbenzidine dihydrofluoride (o-Tolidine dihydrofluoride)
                  41766-75-0
                  1/1/95
                
                
                  Dimethylcarbamyl chloride
                  79-44-7
                  1/1/87
                
                
                  Dimethyl chlorothiophosphate
                  2524-03-0
                  1/1/95
                
                
                  N,N-Dimethylformamide
                  68-12-2
                  1/1/95
                
                
                  1,1-Dimethyl hydrazine
                  57-14-7
                  1/1/87
                
                
                  2,4-Dimethylphenol
                  105-67-9
                  1/1/87
                
                
                  Dimethyl phthalate
                  131-11-3
                  1/1/87
                
                
                  Dimethyl sulfate
                  77-78-1
                  1/1/87
                
                
                  m-Dinitrobenzene
                  99-65-0
                  1/1/90
                
                
                  o-Dinitrobenzene
                  528-29-0
                  1/1/90
                
                
                  p-Dinitrobenzene
                  100-25-4
                  1/1/90
                
                
                  Dinitrobutyl phenol (Dinoseb)
                  88-85-7
                  1/1/95
                
                
                  Dinocap
                  39300-45-3
                  1/1/95
                
                
                  
                  4,6-Dinitro-o-cresol
                  534-52-1
                  1/1/87
                
                
                  2,4-Dinitrophenol
                  51-28-5
                  1/1/87
                
                
                  2,4-Dinitrotoluene
                  121-14-2
                  1/1/87
                
                
                  2,6-Dinitrotoluene
                  606-20-2
                  1/1/87
                
                
                  Dinitrotoluene (mixed isomers)
                  25321-14-6
                  1/1/90
                
                
                  1,4-Dioxane
                  123-91-1
                  1/1/87
                
                
                  Diphenamid
                  957-51-7
                  1/1/95
                
                
                  Diphenylamine
                  122-39-4
                  1/1/95
                
                
                  1,2-Diphenylhydrazine (Hydrazobenzene)
                  122-66-7
                  1/1/87
                
                
                  Dipotassium endothall [7-Oxabicyclo(2.2.1)heptane-2,3-dicarboxylic acid, dipotassium salt]
                  2164-07-0
                  1/1/95
                
                
                  Dipropyl isocinchomeronate
                  136-45-8
                  1/1/95
                
                
                  Disodium cyanodithioimidocarbonate
                  138-93-2
                  1/1/95
                
                
                  2,4-D isopropyl ester
                  94-11-1
                  1/1/95
                
                
                  2,4-Dithiobiuret
                  541-53-7
                  1/1/95
                
                
                  Diuron
                  330-54-1
                  1/1/95
                
                
                  Dodine [Dodecylguanidine monoacetate]
                  2439-10-3
                  1/1/95
                
                
                  2,4,-DP
                  120-36-5
                  1/1/95
                
                
                  2,4-D propylene glycol butyl ether ester
                  1320-18-9
                  1/1/95
                
                
                  2,4-D sodium salt
                  2702-72-9
                  1/1/95
                
                
                  Epichlorohydrin
                  106-89-8
                  1/1/87
                
                
                  Ethoprop [Phosphorodithioic acid O-ethyl S,S-dipropyl ester]
                  13194-48-4
                  1/1/95
                
                
                  2-Ethoxyethanol
                  110-80-5
                  1/1/87
                
                
                  Ethyl acrylate
                  140-88-5
                  1/1/87
                
                
                  Ethylbenzene
                  100-41-4
                  1/1/87
                
                
                  Ethyl chloroformate
                  541-41-3
                  1/1/87
                
                
                  Ethyl dipropylthiocarbamate [EPTC]
                  759-94-4
                  1/1/95
                
                
                  Ethylene
                  74-85-1
                  1/1/87
                
                
                  Ethylene glycol
                  107-21-1
                  1/1/87
                
                
                  Ethyleneimine(Aziridine)
                  151-56-4
                  1/1/87
                
                
                  Ethylene oxide
                  75-21-8
                  1/1/87
                
                
                  Ethylene thiourea
                  96-45-7
                  1/1/87
                
                
                  Ethylidene dichloride
                  75-34-3
                  1/1/94
                
                
                  Famphur
                  52-85-7
                  1/1/95
                
                
                  Fenarimol [.alpha.-(2-Chlorophenyl)-.alpha.-4-chlorophenyl)-5-pyrimidinemethanol]
                  60168-88-9
                  1/1/95
                
                
                  Fenbutatin oxide (Hexakis(2-methyl-2-phenyl-propyl)distannoxane)
                  13356-08-6
                  1/1/95
                
                
                  Fenoxaprop ethyl [2-(4-((6-Chloro-2-benzoxazolylen)oxy)phenoxy)propanoic acid,ethyl ester]
                  66441-23-4
                  1/1/95
                
                
                  Fenoxycarb [2-(4-Phenoxyphenoxy)ethyl]carbamic acid ethyl ester]
                  72490-01-8
                  1/1/95
                
                
                  Fenpropathrin [2,2,3,3-Tetramethylcyclopropane carboxylic acid cyano(3-phenoxy-phenyl)methyl ester]
                  39515-41-8
                  1/1/95
                
                
                  Fenthion [O,O-Dimethyl O-[3-methyl-4-(methylthio)phenyl]ester, phosphorothioic acid]
                  55-38-9
                  1/1/95
                
                
                  Fenvalerate [4-Chloro-alpha-(1-methylethyl)benzeneacetic acid cyano(3-phenoxyphenyl)methyl ester]
                  51630-58-1
                  1/1/95
                
                
                  Ferbam [Tris(dimethylcarbamo-dithioato-S,S′)iron]
                  14484-64-1
                  1/1/95
                
                
                  Fluazifop-butyl [2-[4-[[5-(Trifluoromethyl)-2-pyridinyl]oxy]-phenoxy]propanoic acid, butyl ester]
                  69806-50-4
                  1/1/95
                
                
                  Fluorine
                  7782-41-4
                  1/1/95
                
                
                  Fluorouracil (5-Fluorouracil)
                  51-21-8
                  1/1/95
                
                
                  Fluvalinate [N-[2-Chloro-4-(trifluoromethyl)phenyl]-DL-valine(+)-cyano (3-phenoxyphenyl)methyl ester]
                  69409-94-5
                  1/1/95
                
                
                  Folpet
                  133-07-3
                  1/1/95
                
                
                  Fomesafen [5-(2-Chloro-4-(trifluoromethyl)phenoxy)-N-methylsulfonyl)-2-nitrobenzamide]
                  72178-02-0
                  1/1/95
                
                
                  Fluometuron [Urea, N,N-dimethyl-N′-[3-(trifluoromethyl)phenyl]-]
                  2164-17-2
                  1/1/87
                
                
                  Formaldehyde
                  50-00-0
                  1/1/87
                
                
                  Formic acid
                  64-18-6
                  1/1/94
                
                
                  Freon 113 [Ethane, 1,1,2-trichloro-1,2,2-trifluoro-]
                  76-13-1
                  1/1/87
                
                
                  Furan
                  00110-00-9
                  1/1/11
                
                
                  Glycidol
                  00556-52-5
                  1/1/11
                
                
                  Heptachlor[1,4,5,6,7,8,8-Heptachloro-3a,4,7,7a-tetrahydro-4,7-methano-1H-indene]
                  76-44-8
                  1/1/87
                
                
                  Hexachlorobenzene
                  118-74-1
                  1/1/87
                
                
                  Hexachloro-1,3-butadiene
                  87-68-3
                  1/1/87
                
                
                  alpha-Hexachlorocyclohexane
                  319-84-6
                  1/1/95
                
                
                  Hexachlorocyclopentadiene
                  77-47-4
                  1/1/87
                
                
                  Hexachloroethane
                  67-72-1
                  1/1/87
                
                
                  Hexachloronaphthalene
                  1335-87-1
                  1/1/87
                
                
                  Hexachlorophene
                  70-30-4
                  1/1/94
                
                
                  Hexamethylphosphoramide
                  680-31-9
                  1/1/87
                
                
                  n-Hexane
                  110-54-3
                  1/1/95
                
                
                  Hexazinone
                  51235-04-2
                  1/1/95
                
                
                  Hydramethylnon [Tetrahydro-5,5-dimethyl-2(1H)-pyrimidinone[3-[4-(trifluoromethyl)phenyl]-1-[2-[4-(trifluoromethyl)phenyl]ethenyl]-2-propenylidene]hydrazone]
                  67485-29-4
                  1/1/95
                
                
                  Hydrazine
                  302-01-2
                  1/1/87
                
                
                  Hydrazine sulfate
                  10034-93-2
                  1/1/87
                
                
                  Hydrochloric acid (acid aerosols including mists, vapors, gas, fog, and other airborne forms of any particle size)
                  7647-01-0
                  1/1/87
                
                
                  Hydrogen cyanide
                  74-90-8
                  1/1/87
                
                
                  
                  Hydrogen fluoride
                  7664-39-3
                  1/1/87
                
                
                  Hydrogen sulfide
                  7783-06-4
                  1/1/94
                
                
                  Hydroquinone
                  123-31-9
                  1/1/87
                
                
                  Imazalil [1-[2-(2,4-Dichlorophenyl)-2-(2-propenyloxy)ethyl]-1H-imidazole]
                  35554-44-0
                  1/1/95
                
                
                  3-Iodo-2-propynyl butylcarbamate
                  55406-53-6
                  1/1/95
                
                
                  Iron pentacarbonyl
                  13463-40-6
                  1/1/95
                
                
                  Isobutyraldehyde
                  78-84-2
                  1/1/87
                
                
                  Isodrin
                  465-73-6
                  1/1/95
                
                
                  Isofenphos [2-[[Ethoxyl[(1-methylethyl)amino]phosphinothioyl]oxy]benzoic acid 1-methylethyl ester]
                  25311-71-1
                  1/1/95
                
                
                  Isoprene
                  00078-79-5
                  1/1/11
                
                
                  Isopropyl alcohol (Only persons who manufacture by the strong acid process are subject, no supplier notifiction.)
                  67-63-0
                  1/1/87
                
                
                  4,4′-Isopropylidenediphenol
                  80-05-7
                  1/1/87
                
                
                  Isosafrole
                  120-58-1
                  1/1/90
                
                
                  Lactofen [5-(2-Chloro-4-(trifluoromethyl)phenoxy)-2-nitro-2-ethoxy-1- methyl-2-oxoethyl ester]
                  77501-63-4
                  1/1/95
                
                
                  Lead
                  7439-92-1
                  1/1/87
                
                
                  Lindane [Cyclohexane, 1,2,3,4,5,6-hexachloro-(1.alpha.,2.alpha.,3.beta.,4.alpha.,5.alpha.,6.beta.)-]
                  58-89-9
                  1/1/87
                
                
                  Linuron
                  330-55-2
                  1/1/95
                
                
                  Lithium carbonate
                  554-13-2
                  1/1/95
                
                
                  Malathion
                  121-75-5
                  1/1/95
                
                
                  Maleic anhydride
                  108-31-6
                  1/1/87
                
                
                  Malononitrile
                  109-77-3
                  1/1/94
                
                
                  Maneb [Carbamodithioic acid, 1,2-ethanediylbis-, manganese complex]
                  12427-38-2
                  1/1/87
                
                
                  Manganese
                  7439-96-5
                  1/1/87
                
                
                  Mecoprop
                  93-65-2
                  1/1/95
                
                
                  2-Mercaptobenzothiazole (MBT)
                  149-30-4
                  1/1/95
                
                
                  Mercury
                  7439-97-6
                  1/1/87
                
                
                  Merphos
                  150-50-5
                  1/1/95
                
                
                  Metham sodium (Sodium methyldithiocarbamate)
                  137-42-8
                  1/1/95
                
                
                  Methacrylonitrile
                  126-98-7
                  1/1/94
                
                
                  Methanol
                  67-56-1
                  1/1/87
                
                
                  Methazole [2-(3,4-Dichlorophenyl)-4-methyl-1,2,4-oxadiazolidine-3,5-dione]
                  20354-26-1
                  1/1/95
                
                
                  Methiocarb
                  2032-65-7
                  1/1/95
                
                
                  Methoxone (4-Chloro-2-methylphenoxy) acetic acid (MCPA))
                  94-74-6
                  1/1/95
                
                
                  Methoxone-sodium salt ((4-chloro-2-methylphenoxy) acetate sodium salt)
                  3653-48-3
                  1/1/95
                
                
                  Methoxychlor [Benzene, 1,1′-(2,2,2-trichloroethylidene)bis[4-methoxy-]
                  72-43-5
                  1/1/87
                
                
                  2-Methoxyethanol
                  109-86-4
                  1/1/87
                
                
                  Methyl isothiocyanate [Isothiocyanatomethane]
                  556-61-6
                  1/1/95
                
                
                  2-Methyllactonitrile
                  75-86-5
                  1/1/95
                
                
                  Methyl acrylate
                  96-33-3
                  1/1/87
                
                
                  Methyl tert-butyl ether
                  1634-04-4
                  1/1/87
                
                
                  Methyl chlorocarbonate
                  79-22-1
                  1/1/94
                
                
                  4,4′-Methylenebis(2-chloroaniline) (MBOCA)
                  101-14-4
                  1/1/87
                
                
                  4,4′-Methylenebis(N,N-dimethyl) benzenamine
                  101-61-1
                  1/1/87
                
                
                  Methylenebis(phenylisocyanate) (MDI)
                  101-68-8
                  1/1/87
                
                
                  Methylene bromide
                  74-95-3
                  1/1/87
                
                
                  4,4′-Methylenedianiline
                  101-77-9
                  1/1/87
                
                
                  Methyleugenol
                  00093-15-2
                  1/1/11
                
                
                  Methyl hydrazine
                  60-34-4
                  1/1/87
                
                
                  Methyl iodide
                  74-88-4
                  1/1/87
                
                
                  Methyl isobutyl ketone
                  108-10-1
                  1/1/87
                
                
                  Methyl isocyanate
                  624-83-9
                  1/1/87
                
                
                  Methyl mercaptan
                  74-93-1
                  1/1/94
                
                
                  Methyl methacrylate
                  80-62-6
                  1/1/87
                
                
                  N-Methylolacrylamide
                  924-42-5
                  1/1/95
                
                
                  Methyl parathion
                  298-00-0
                  1/1/95
                
                
                  N-Methyl-2-pyrrolidone
                  872-50-4
                  1/1/95
                
                
                  2-Methylpyridine
                  109-06-8
                  1/1/94
                
                
                  Metiram
                  9006-42-2
                  1/1/95
                
                
                  Metribuzin
                  21087-64-9
                  1/1/95
                
                
                  Mevinphos
                  7786-34-7
                  1/1/95
                
                
                  Michler's ketone
                  90-94-8
                  1/1/87
                
                
                  Molinate (1H-Azepine-1-carbothioic acid, hexahydro-S-ethyl ester)
                  2212-67-1
                  1/1/95
                
                
                  Molybdenum trioxide
                  1313-27-5
                  1/1/87
                
                
                  (Mono)chloropentafluoroethane (CFC-115)
                  76-15-3
                  7/8/90
                
                
                  Monuron
                  150-68-5
                  1/1/95
                
                
                  Mustard gas [Ethane, 1,1′-thiobis[2-chloro-]
                  505-60-2
                  1/1/87
                
                
                  Myclobutanil [.alpha.-Butyl-.alpha.-(4-chlorophenyl)-1H-1,2,4-triazole-1-propanenitrile]
                  88671-89-0
                  1/1/95
                
                
                  Nabam
                  142-59-6
                  1/1/95
                
                
                  Naled
                  300-76-5
                  1/1/95
                
                
                  Naphthalene
                  91-20-3
                  1/1/87
                
                
                  
                    alpha-Naphthylamine
                  134-32-7
                  1/1/87
                
                
                  
                    beta-Naphthylamine
                  91-59-8
                  1/1/87
                
                
                  
                  Nickel
                  7440-02-0
                  1/1/87
                
                
                  Nitrapyrin (2-Chloro-6-(trichloromethyl) pyridine)
                  1929-82-4
                  1/1/95
                
                
                  Nitric acid
                  7697-37-2
                  1/1/87
                
                
                  Nitrilotriacetic acid
                  139-13-9
                  1/1/87
                
                
                  5-Nitro-o-anisidine
                  99-59-2
                  1/1/87
                
                
                  5-Nitro-o-toluidine
                  99-55-8
                  1/1/94
                
                
                  p-Nitroaniline
                  100-01-6
                  1/1/95
                
                
                  o-Nitroanisole
                  00091-23-6
                  1/1/11
                
                
                  Nitrobenzene
                  98-95-3
                  1/1/87
                
                
                  4-Nitrobiphenyl
                  92-93-3
                  1/1/87
                
                
                  Nitrofen [Benzene, 2,4-dichloro-1-(4-nitrophenoxy)-]
                  1836-75-5
                  1/1/87
                
                
                  Nitrogen mustard [2-Chloro-N-(2-chloroethyl)-N-methylethanamine]
                  51-75-2
                  1/1/87
                
                
                  Nitroglycerin
                  55-63-0
                  1/1/87
                
                
                  Nitromethane
                  00075-52-5
                  1/1/11
                
                
                  2-Nitrophenol
                  88-75-5
                  1/1/87
                
                
                  4-Nitrophenol
                  100-02-7
                  1/1/87
                
                
                  2-Nitropropane
                  79-46-9
                  1/1/87
                
                
                  p-Nitrosodiphenylamine
                  156-10-5
                  1/1/87
                
                
                  
                    N,N-Dimethylaniline
                  121-69-7
                  1/1/87
                
                
                  
                    N-Nitrosodi-n-butylamine
                  924-16-3
                  1/1/87
                
                
                  
                    N-Nitrosodiethylamine
                  55-18-5
                  1/1/87
                
                
                  
                    N-Nitrosodimethylamine
                  62-75-9
                  1/1/87
                
                
                  
                    N-Nitrosodiphenylamine
                  86-30-6
                  1/1/87
                
                
                  
                    N-Nitrosodi-n-propylamine
                  621-64-7
                  1/1/87
                
                
                  
                    N-Nitrosomethylvinylamine
                  4549-40-0
                  1/1/87
                
                
                  
                    N-Nitrosomorpholine
                  59-89-2
                  1/1/87
                
                
                  
                    N-Nitroso-N-ethylurea
                  759-73-9
                  1/1/87
                
                
                  
                    N-Nitroso-N-methylurea
                  684-93-5
                  1/1/87
                
                
                  
                    N-Nitrosonornicotine
                  16543-55-8
                  1/1/87
                
                
                  
                    N-Nitrosopiperidine
                  100-75-4
                  1/1/87
                
                
                  o-Nitrotoluene
                  00088-72-2
                  1/1/14
                
                
                  Norflurazon [4-Chloro-5-(methylamino)-2-[3-(trifluoromethyl)phenyl]-3(2H)-pyridazinone]
                  27314-13-2
                  1/1/95
                
                
                  Octachloronaphthalene
                  2234-13-1
                  1/1/87
                
                
                  Octachlorostyrene
                  29082-74-4
                  1/00
                
                
                  Oryzalin [4-(Dipropylamino)-3,5-dinitrobenzenesulfonamide]
                  19044-88-3
                  1/1/95
                
                
                  Osmium tetroxide
                  20816-12-0
                  1/1/87
                
                
                  Oxydemeton methyl [S-(2-(ethylsulfinyl)ethyl) o,o-dimethyl ester phosphorothioic acid]
                  301-12-2
                  1/1/95
                
                
                  Oxydiazon [3-[2,4-Dichloro-5-(1-methylethoxy)phenyl]-5-(1,1-dimethylethyl)-1,3,4-oxadiazol-2(3H)-one]
                  19666-30-9
                  1/1/95
                
                
                  Oxyfluorfen
                  42874-03-3
                  1/1/95
                
                
                  Ozone
                  10028-15-6
                  1/1/95
                
                
                  Paraldehyde
                  123-63-7
                  1/1/94
                
                
                  Paraquat dichloride
                  1910-42-5
                  1/1/95
                
                
                  Parathion [Phosphorothioic acid, O,O-diethyl-O-(4-nitrophenyl) ester]
                  56-38-2
                  1/1/87
                
                
                  Pebulate [Butylethylcarbamothioic acid S-propyl ester]
                  1114-71-2
                  1/1/95
                
                
                  Pendimethalin [N-(1-Ethylpropyl)-3,4-dimethyl-2,6-dinitrobenzenamine]
                  40487-42-1
                  1/1/95
                
                
                  Pentachlorobenzene
                  00608-93-5
                  1/00
                
                
                  Pentachloroethane
                  76-01-7
                  1/1/94
                
                
                  Pentachlorophenol (PCP)
                  87-86-5
                  1/1/87
                
                
                  Pentobarbital sodium
                  57-33-0
                  1/1/95
                
                
                  Peracetic acid
                  79-21-0
                  1/1/87
                
                
                  Perchloromethyl mercaptan
                  594-42-3
                  1/1/95
                
                
                  Permethrin [3-(2,2-Dichloroethenyl)-2,2-dimethylcyclopropanecarboxylic acid, (3-phenoxyphenyl)methyl ester]
                  52645-53-1
                  1/1/95
                
                
                  Phenanthrene
                  85-01-8
                  1/1/95
                
                
                  Phenol
                  108-95-2
                  1/1/87
                
                
                  Phenolphthalein
                  00077-09-8
                  1/1/11
                
                
                  Phenothrin [2,2-Dimethyl-3-(2-methyl-1-propenyl)cyclopropanecarboxylic acid (3-phenoxyphenyl)methyl ester]
                  26002-80-2
                  1/1/95
                
                
                  
                    p-Phenylenediamine
                  106-50-3
                  1/1/87
                
                
                  1,2-Phenylenediamine
                  95-54-5
                  1/1/95
                
                
                  1,3-Phenylenediamine
                  108-45-2
                  1/1/95
                
                
                  1,2-Phenylenediamine dihydrochloride
                  615-28-1
                  1/1/95
                
                
                  1,4-Phenylenediamine dihydrochloride
                  624-18-0
                  1/1/95
                
                
                  2-Phenylphenol
                  90-43-7
                  1/1/87
                
                
                  Phenytoin
                  57-41-0
                  1/1/95
                
                
                  Phosgene
                  75-44-5
                  1/1/87
                
                
                  Phosphine
                  7803-51-2
                  1/1/95
                
                
                  Phosphorus (yellow or white)
                  7723-14-0
                  1/1/87
                
                
                  Phthalic anhydride
                  85-44-9
                  1/1/87
                
                
                  Picloram
                  1918-02-1
                  1/1/95
                
                
                  Picric acid
                  88-89-1
                  1/1/87
                
                
                  Piperonyl butoxide
                  51-03-6
                  1/1/95
                
                
                  
                  Pirimiphos methyl [O-(2-(Diethylamino)-6-methyl-4-pyrimidinyl)-O,O-dimethylphosphorothioate]
                  29232-93-7
                  1/1/95
                
                
                  Polychlorinated biphenyls (PCBs)
                  1336-36-3
                  1/1/87
                
                
                  Potassium bromate
                  7758-01-2
                  1/1/95
                
                
                  Potassium dimethyldithiocarbamate
                  128-03-0
                  1/1/95
                
                
                  Potassium N-methyldithiocarbamate
                  137-41-7
                  1/1/95
                
                
                  Profenofos [O-(4-Bromo-2-chlorophenyl)-O-ethyl-S-propyl phosphorothioate]
                  41198-08-7
                  1/1/95
                
                
                  Prometryn [N,N′-Bis(1-methylethyl)-6-methylthio-1,3,5-triazine-2,4- diamine]
                  7287-19-6
                  1/1/95
                
                
                  Pronamide
                  23950-58-5
                  1/1/94
                
                
                  Propachlor [2-Chloro-N-(1-methylethyl)-N-phenylacetamide]
                  1918-16-7
                  1/1/95
                
                
                  Propane sultone
                  1120-71-4
                  1/1/87
                
                
                  Propanil [N-(3,4-Dichlorophenyl)propanamide]
                  709-98-8
                  1/1/95
                
                
                  Propargite
                  2312-35-8
                  1/1/95
                
                
                  Propargyl alcohol
                  107-19-7
                  1/1/95
                
                
                  Propetamphos [3-[[(Ethylamino)methoxyphosphinothioyl]oxy]-2-butenoic acid, 1-methylethyl ester]
                  31218-83-4
                  1/1/95
                
                
                  Propiconazole [1-[2-(2,4-Dichlorophenyl)-4-propyl-1,3-dioxolan-2-yl]- methyl-1H-1,2,4,-triazole]
                  60207-90-1
                  1/1/95
                
                
                  
                    beta-Propiolactone
                  57-57-8
                  1/1/87
                
                
                  Propionaldehyde
                  123-38-6
                  1/1/87
                
                
                  Propoxur [Phenol, 2-(1-methylethoxy)-, methylcarbamate]
                  114-26-1
                  1/1/87
                
                
                  Propylene (Propene)
                  115-07-1
                  1/1/87
                
                
                  Propyleneimine
                  75-55-8
                  1/1/87
                
                
                  Propylene oxide
                  75-56-9
                  1/1/87
                
                
                  Pyridine
                  110-86-1
                  1/1/87
                
                
                  Quinoline
                  91-22-5
                  1/1/87
                
                
                  Quinone
                  106-51-4
                  1/1/87
                
                
                  Quintozene [Pentachloronitrobenzene]
                  82-68-8
                  1/1/87
                
                
                  Quizalofop-ethyl [2-[4-[(6-Chloro-2-quinoxalinyl)oxy]phenoxy]propanoic acid ethyl ester]
                  76578-14-8
                  1/1/95
                
                
                  Resmethrin [[5-(Phenylmethyl)-3-furanyl]methyl 2,2-dimethyl-3-(2-methyl-1-propenyl)cyclopropanecarboxylate]]
                  10453-86-8
                  1/1/95
                
                
                  Saccharin (only persons who manufacture are subject, no supplier notification) [1,2-Benzisothiazol-3(2H)-one,1,1-dioxide]
                  81-07-2
                  1/1/87
                
                
                  Safrole
                  94-59-7
                  1/1/87
                
                
                  Selenium
                  7782-49-2
                  1/1/87
                
                
                  Sethoxydim [2-[1-(Ethoxyimino)butyl]-5-[2-(ethylthio)propyl]-3-hydroxy-2-cyclohexen-1-one]
                  74051-80-2
                  1/1/95
                
                
                  Silver
                  7440-22-4
                  1/1/87
                
                
                  Simazine
                  122-34-9
                  1/1/95
                
                
                  Sodium azide
                  26628-22-8
                  1/1/95
                
                
                  Sodium dicamba [3,6-Dichloro-2-methoxybenzoic acid, sodium salt]
                  1982-69-0
                  1/1/95
                
                
                  Sodium dimethyldithiocarbamate
                  128-04-1
                  1/1/95
                
                
                  Sodium fluoroacetate
                  62-74-8
                  1/1/95
                
                
                  Sodium nitrite
                  7632-00-0
                  1/1/95
                
                
                  Sodium pentachlorophenate
                  131-52-2
                
                
                  Sodium o-phenylphenoxide
                  132-27-4
                  1/1/95
                
                
                  Styrene
                  100-42-5
                  1/1/87
                
                
                  Styrene oxide
                  96-09-3
                  1/1/87
                
                
                  Sulfuric acid (acid aerosols including mists, vapors, gas, fog, and other airborne forms of any particle size)
                  7664-93-9
                  1/1/87
                
                
                  Sulfuryl fluoride [Vikane]
                  2699-79-8
                  1/1/95
                
                
                  Sulprofos [O-Ethyl O-[4-(methylthio)phenyl]phosphorodithioic acid S-propyl ester]
                  35400-43-2
                  1/1/95
                
                
                  Tebuthiuron [N-[5-(1,1-Dimethylethyl)-1,3,4-thiadiazol-2-yl)-N,N′-dimethylurea]
                  34014-18-1
                  1/1/95
                
                
                  Temephos
                  3383-96-8
                  1/1/95
                
                
                  Terbacil [5-Chloro-3-(1,1-dimethylethyl)-6-methyl-2,4(1H,3H)-pyrimidinedione]
                  5902-51-2
                  1/1/95
                
                
                  Tetrabromobisphenol A
                  00079-94-7
                  1/00
                
                
                  1,1,1,2-Tetrachloroethane
                  630-20-6
                  1/1/94
                
                
                  1,1,2,2-Tetrachloroethane
                  79-34-5
                  1/1/87
                
                
                  Tetrachloroethylene (Perchloroethylene)
                  127-18-4
                  1/1/87
                
                
                  1,1,1,2-Tetrachloro-2-fluoroethane (HCFC-121a)
                  354-11-0
                  1/1/95
                
                
                  1,1,2,2-Tetrachloro-1-fluoroethane (HCFC-121)
                  354-14-3
                  1/1/95
                
                
                  Tetrachlorvinphos [Phosphoric acid, 2-chloro-1-(2,4,5-trichlorophenyl)ethenyl dimethyl ester]
                  961-11-5
                  1/1/87
                
                
                  Tetracycline hydrochloride
                  64-75-5
                  1/1/95
                
                
                  Tetrafluoroethylene
                  00116-14-3
                  1/1/11
                
                
                  Tetramethrin [2,2-Dimethyl-3-(2-methyl-1-propenyl)cyclopropanecarboxylic acid (1,3,4,5,6,7-hexahydro-1,3-dioxo-2H-isoindol-2-yl)methyl ester]
                  7696-12-0
                  1/1/95
                
                
                  Tetranitromethane
                  00509-14-8
                  1/1/11
                
                
                  Thallium
                  7440-28-0
                  1/1/87
                
                
                  Thiabendazole [2-(4-Thiazolyl)-1H-benzimidazole]
                  148-79-8
                  1/1/95
                
                
                  Thioacetamide
                  62-55-5
                  1/1/87
                
                
                  Thiobencarb [Carbamic acid, diethylthio-, s-(p-chlorobenzyl)]
                  28249-77-6
                  1/1/95
                
                
                  4,4′-Thiodianiline
                  139-65-1
                  1/1/87
                
                
                  Thiodicarb
                  59669-26-0
                  1/1/95
                
                
                  Thiophanate ethyl [[1,2-Phenylenebis(iminocarbonothioyl)]biscarbamic acid diethyl ester]
                  23564-06-9
                  1/1/95
                
                
                  Thiophanate-methyl
                  23564-05-8
                  1/1/95
                
                
                  Thiosemicarbazide
                  79-19-6
                  1/1/95
                
                
                  Thiourea
                  62-56-6
                  1/1/87
                
                
                  
                  Thiram
                  137-26-8
                  1/1/94
                
                
                  Thorium dioxide
                  1314-20-1
                  1/1/87
                
                
                  Titanium tetrachloride
                  7550-45-0
                  1/1/87
                
                
                  Toluene
                  108-88-3
                  1/1/87
                
                
                  Toluene-2,4-diisocyanate
                  584-84-9
                  1/1/87
                
                
                  Toluene-2,6-diisocyanate
                  91-08-7
                  1/1/87
                
                
                  Toluenediisocyanate (mixed isomers)
                  26471-62-5
                  1/1/90
                
                
                  
                    o-Toluidine
                  95-53-4
                  1/1/87
                
                
                  
                    o-Toluidine hydrochloride
                  636-21-5
                  1/1/87
                
                
                  Toxaphene
                  8001-35-2
                  1/1/87
                
                
                  Triadimefon [1-(4-Chlorophenoxy)-3,3-dimethyl-1-(1H-1,2,4-triazol-1-yl)-2-butanone]
                  43121-43-3
                  1/1/95
                
                
                  Triallate
                  2303-17-5
                  1/1/95
                
                
                  Triaziquone [2,5-Cyclohexadiene-1,4-dione,2,3,5-tris(1-aziridinyl)-]
                  68-76-8
                  1/1/87
                
                
                  Tribenuron methyl [2-(((((4-Methoxy-6-methyl-1,3,5-triazin-2-yl)- methylamino)carbonyl)amino)sulfonyl)-, methyl ester]
                  101200-48-0
                  1/1/95
                
                
                  Tributyltin fluoride
                  1983-10-4
                  1/1/95
                
                
                  Tributyltin methacrylate
                  2155-70-6
                  1/1/95
                
                
                  S,S,S-Tributyltrithiophosphate (DEF)
                  78-48-8
                  1/1/95
                
                
                  Trichlorfon [Phosphonic acid, (2,2,2-trichloro-1-hydroxyethyl)-, dimethyl ester]
                  52-68-6
                  1/1/87
                
                
                  Trichloroacetyl chloride
                  76-02-8
                  1/1/95
                
                
                  1,2,4-Trichlorobenzene
                  120-82-1
                  1/1/87
                
                
                  1,1,1-Trichloroethane (Methyl chloroform)
                  71-55-6
                  1/1/87
                
                
                  1,1,2-Trichloroethane
                  79-00-5
                  1/1/87
                
                
                  Trichloroethylene
                  79-01-6
                  1/1/87
                
                
                  Trichlorofluoromethane (CFC-11)
                  75-69-4
                  7/8/90
                
                
                  2,4,5-Trichlorophenol
                  95-95-4
                  1/1/87
                
                
                  2,4,6-Trichlorophenol
                  88-06-2
                  1/1/87
                
                
                  1,2,3-Trichloropropane
                  96-18-4
                  1/1/95
                
                
                  Triclopyr, triethylammonium salt
                  57213-69-1
                  1/1/95
                
                
                  Triethylamine
                  121-44-8
                  1/1/95
                
                
                  Triforine [N,N′-[1,4-Piperazinediyl-bis(2,2,2-trichloroethylidene)] bisformamide]
                  26644-46-2
                  1/1/95
                
                
                  Trifluralin [Benzeneamine, 2,6-dinitro-N,N-dipropyl-4-(trifluoromethyl)-1]
                  1582-09-8
                  1/1/87
                
                
                  1,2,4-Trimethylbenzene
                  95-63-6
                  1/1/87
                
                
                  2,3,5-Trimethylphenyl methylcarbamate
                  2655-15-4
                  1/1/95
                
                
                  Triphenyltin chloride
                  639-58-7
                  1/1/95
                
                
                  Triphenyltin hydroxide
                  76-87-9
                  1/1/95
                
                
                  Tris(2,3-dibromopropyl) phosphate
                  126-72-7
                  1/1/87
                
                
                  Trypan blue
                  72-57-1
                  1/1/94
                
                
                  Urethane (Ethyl carbamate)
                  51-79-6
                  1/1/87
                
                
                  Vanadium (except when contained in an alloy)
                  7440-62-2
                  1/00
                
                
                  Vinclozolin [3-(3,5-Dichlorophenyl)-5-ethenyl-5-methyl-2,4- oxazolidinedione]
                  50471-44-8
                  1/1/95
                
                
                  Vinyl acetate
                  108-05-4
                  1/1/87
                
                
                  Vinyl bromide
                  593-60-2
                  1/1/87
                
                
                  Vinyl chloride
                  75-01-4
                  1/1/87
                
                
                  Vinyl Fluoride
                  00075-02-5
                  1/1/11
                
                
                  Vinylidene chloride
                  75-35-4
                  1/1/87
                
                
                  Xylene (mixed isomers)
                  1330-20-7
                  1/1/87
                
                
                  
                    m-Xylene
                  108-38-3
                  1/1/87
                
                
                  
                    o-Xylene
                  95-47-6
                  1/1/87
                
                
                  
                    p-Xylene
                  106-42-3
                  1/1/87
                
                
                  2,6-Xylidine
                  87-62-7
                  1/1/87
                
                
                  Zinc (fume or dust)
                  7440-66-6
                  1/1/87
                
                
                  Zineb [Carbamodithioic acid, 1,2-ethanediylbis-, zinc complex]
                  12122-67-7
                  1/1/87
                
                *Note: Ammonium nitrate (solution) is removed from this listing; the removal is effective July 2, 1995, for the 1995 reporting year.
                *Note: The listing of 2,2-dibromo-3-nitrilopropionamide (DBNPA)(CAS No. 10222-01-2) is stayed. The stay will remain in effect until further administrative action is taken.
              
              (b) CAS Number listing.
              
              
                
                  CAS No.
                  Chemical name
                  Effective date
                
                
                  50-00-0
                  Formaldehyde
                  1/1/87
                
                
                  51-03-6
                  Piperonyl butoxide
                  1/1/95
                
                
                  51-21-8
                  Fluorouracil (5-Fluorouracil)
                  1/1/95
                
                
                  51-28-5
                  2,4-Dinitrophenol
                  1/1/87
                
                
                  51-75-2
                  Nitrogen mustard [2-Chloro-N-(2-chloroethyl)-N-methylethanamine]
                  1/1/87
                
                
                  51-79-6
                  Urethane (Ethyl carbamate)
                  1/1/87
                
                
                  52-68-6
                  Trichlorfon [Phosphonic acid, (2,2,2-trichloro-1-hydroxyethyl)-dimethyl ester]
                  1/1/87
                
                
                  52-85-7
                  Famphur
                  1/1/95
                
                
                  
                  53-96-3
                  2-Acetylaminofluorene
                  1/1/87
                
                
                  55-18-5
                  
                    N-Nitrosodiethylamine
                  1/1/87
                
                
                  55-21-0
                  Benzamide
                  1/1/87
                
                
                  55-38-9
                  Fenthion [O,O-Dimethyl O-[3-methyl-4-(methylthio)phenyl] ester, phosphorothioic acid]
                  1/1/95
                
                
                  55-63-0
                  Nitroglycerin
                  1/1/87
                
                
                  56-23-5
                  Carbon tetrachloride
                  1/1/87
                
                
                  56-35-9
                  Bis(tributyltin) oxide
                  1/1/95
                
                
                  56-38-2
                  Parathion [Phosphorothioic acid, 0,0-diethyl-0-(4-nitrophenyl)ester]
                  1/1/87
                
                
                  57-14-7
                  1,1-Dimethyl hydrazine
                  1/1/87
                
                
                  57-33-0
                  Pentobarbital sodium
                  1/1/95
                
                
                  57-41-0
                  Phenytoin
                  1/1/95
                
                
                  57-57-8
                  
                    beta-Propiolactone
                  1/1/87
                
                
                  57-74-9
                  Chlordane [4,7-Methanoindan, 1,2,4,5,6,7,8,8-octachloro-2,3,3a,4,7,7a-hexahydro-]
                  1/1/87
                
                
                  58-89-9
                  Lindane [Cyclohexane, 1,2,3,4,5,6-hexachloro-(1.alpha.,2.alpha.,3.beta.,4.alpha.,5.alpha.,6.beta.)-]
                  1/1/87
                
                
                  59-89-2
                  
                    N-Nitrosomorpholine
                  1/1/87
                
                
                  60-09-3
                  4-Aminoazobenzene
                  1/1/87
                
                
                  60-11-7
                  4-Dimethylaminoazobenzene
                  1/1/87
                
                
                  60-34-4
                  Methyl hydrazine
                  1/1/87
                
                
                  60-35-5
                  Acetamide
                  1/1/87
                
                
                  60-51-5
                  Dimethoate
                  1/1/95
                
                
                  61-82-5
                  Amitrole
                  1/1/94
                
                
                  62-53-3
                  Aniline
                  1/1/87
                
                
                  62-55-5
                  Thioacetamide
                  1/1/87
                
                
                  62-56-6
                  Thiourea
                  1/1/87
                
                
                  62-73-7
                  Dichlorvos [Phosphoric acid, 2,2-dichloroethenyl dimethyl ester]
                  1/1/87
                
                
                  62-74-8
                  Sodium fluoroacetate
                  1/1/95
                
                
                  62-75-9
                  
                    N-Nitrosodimethylamine
                  1/1/87
                
                
                  63-25-2
                  Carbaryl [1-Naphthalenol, methylcarbamate]
                  1/1/87
                
                
                  64-18-6
                  Formic acid
                  1/1/94
                
                
                  64-67-5
                  Diethyl sulfate
                  1/1/87
                
                
                  64-75-5
                  Tetracycline hydrochloride
                  1/1/95
                
                
                  67-56-1
                  Methanol
                  1/1/87
                
                
                  67-63-0
                  Isopropyl alcohol (only persons who manufacture by the strong acid process are subject, supplier notification not required.)
                  1/1/87
                
                
                  67-66-3
                  Chloroform
                  1/1/87
                
                
                  67-72-1
                  Hexachloroethane
                  1/1/87
                
                
                  68-12-2
                  N,N-Dimethylformamide
                  1/1/95
                
                
                  68-76-8
                  Triaziquone [2,5-Cyclohexadiene-1,4-dione,2,3,5-tris(1-aziridinyl)-]
                  1/1/87
                
                
                  70-30-4
                  Hexachlorophene
                  1/1/94
                
                
                  71-36-3
                  
                    n- Butyl alcohol
                  1/1/87
                
                
                  71-43-2
                  Benzene
                  1/1/87
                
                
                  71-55-6
                  1,1,1-Trichloroethane (Methyl chloroform)
                  1/1/87
                
                
                  72-43-5
                  Methoxychlor [Benzene, 1,1′-(2,2,2,-trichloroethylidene)bis [4-methoxy-]
                  1/1/87
                
                
                  72-57-1
                  Trypan blue
                  1/1/94
                
                
                  74-83-9
                  Bromomethane (Methyl bromide)
                  1/1/87
                
                
                  74-85-1
                  Ethylene
                  1/1/87
                
                
                  74-87-3
                  Chloromethane (Methyl chloride)
                  1/1/87
                
                
                  74-88-4
                  Methyl iodide
                  1/1/87
                
                
                  74-90-8
                  Hydrogen cyanide
                  1/1/87
                
                
                  74-93-1
                  Methyl mercaptan
                  1/1/94
                
                
                  74-95-3
                  Methylene bromide
                  1/1/87
                
                
                  75-00-3
                  Chloroethane (Ethyl chloride)
                  1/1/87
                
                
                  75-01-4
                  Vinyl chloride
                  1/1/87
                
                
                  75-02-5
                  Vinyl Fluoride
                  1/1/11
                
                
                  75-05-8
                  Acetonitrile
                  1/1/87
                
                
                  75-07-0
                  Acetaldehyde
                  1/1/87
                
                
                  75-09-2
                  Dichloromethane (Methylene chloride)
                  1/1/87
                
                
                  75-15-0
                  Carbon disulfide
                  1/1/87
                
                
                  75-21-8
                  Ethylene oxide
                  1/1/87
                
                
                  75-25-2
                  Bromoform (Tribromomethane)
                  1/1/87
                
                
                  75-27-4
                  Dichlorobromomethane
                  1/1/87
                
                
                  75-34-3
                  Ethylidene dichloride
                  1/1/94
                
                
                  75-35-4
                  Vinylidene chloride
                  1/1/87
                
                
                  75-43-4
                  Dichlorofluoromethane (HCFC-21)
                  1/1/95
                
                
                  75-44-5
                  Phosgene
                  1/1/87
                
                
                  75-45-6
                  Chlorodifluoromethane (HCFC-22)
                  1/1/94
                
                
                  75-52-5
                  Nitromethane
                  1/1/11
                
                
                  75-55-8
                  Propyleneimine
                  1/1/87
                
                
                  75-56-9
                  Propylene oxide
                  1/1/87
                
                
                  75-63-8
                  Bromotrifluoromethane (Halon 1301)
                  7/8/90
                
                
                  75-65-0
                  
                    tert-Butyl alcohol
                  1/1/87
                
                
                  75-68-3
                  1-Chloro-1,1-difluoroethane (HCFC-142b)
                  1/1/94
                
                
                  75-69-4
                  Trichlorofluoromethane (CFC-11)
                  7/8/90
                
                
                  
                  75-71-8
                  Dichlorodifluoromethane (CFC-12)
                  7/8/90
                
                
                  75-72-9
                  Chlorotrifluoromethane (CFC-13)
                  1/1/95
                
                
                  75-86-5
                  2-Methyllactonitrile
                  1/1/95
                
                
                  75-88-7
                  2-Chloro-1,1,1-trifluoroethane (HCFC-133a)
                  1/1/95
                
                
                  76-01-7
                  Pentachloroethane
                  1/1/94
                
                
                  76-02-8
                  Trichloroacetyl chloride
                  1/1/95
                
                
                  76-06-2
                  Chloropicrin
                  1/1/95
                
                
                  76-13-1
                  Freon-113
                  1/1/87
                
                
                  76-14-2
                  Dichlorotetrafluoroethane (CFC-114)
                  7/8/90
                
                
                  76-15-3
                  (Mono)chloropentafluoroethane (CFC-115)
                  7/8/90
                
                
                  76-44-8
                  Heptachlor [1,4,5,6,7,8,8-Heptachloro-3a,4,7,7a-tetrahydro-4,7-methano-1H-indene]
                  1/1/87
                
                
                  76-87-9
                  Triphenyltin hydroxide
                  1/1/95
                
                
                  77-09-8
                  Phenolphthalein
                  1/1/11
                
                
                  77-47-4
                  Hexachlorocyclopentadiene
                  1/1/87
                
                
                  77-73-6
                  Dicyclopentadiene
                  1/1/95
                
                
                  77-78-1
                  Dimethyl sulfate
                  1/1/87
                
                
                  78-48-8
                  S,S,S-Tributyltrithiophosphate (DEF)
                  1/1/95
                
                
                  78-79-5
                  Isoprene
                  1/1/11
                
                
                  78-84-2
                  Isobutyraldehyde
                  1/1/87
                
                
                  78-87-5
                  1,2-Dichloropropane
                  1/1/87
                
                
                  78-88-6
                  2,3-Dichloropropene
                  1/1/90
                
                
                  78-92-2
                  
                    sec- Butyl alcohol
                  1/1/87
                
                
                  79-00-5
                  1,1,2-Trichloroethane
                  1/1/87
                
                
                  79-01-6
                  Trichloroethylene
                  1/1/87
                
                
                  79-06-1
                  Acrylamide
                  1/1/87
                
                
                  79-10-7
                  Acrylic acid
                  1/1/87
                
                
                  79-11-8
                  Chloroacetic acid
                  1/1/87
                
                
                  79-19-6
                  Thiosemicarbazide
                  1/1/95
                
                
                  79-21-0
                  Peracetic acid
                  1/1/87
                
                
                  79-22-1
                  Methyl chlorocarbonate
                  1/1/94
                
                
                  79-34-5
                  1,1,2,2-Tetrachloroethane
                  1/1/87
                
                
                  79-44-7
                  Dimethylcarbamyl chloride
                  1/1/87
                
                
                  79-46-9
                  2-Nitropropane
                  1/1/87
                
                
                  80-05-7
                  4,4′-Isopropylidenediphenol
                  1/1/87
                
                
                  80-15-9
                  Cumene hydroperoxide
                  1/1/87
                
                
                  80-62-6
                  Methyl methacrylate
                  1/1/87
                
                
                  81-07-2
                  Saccharin (only persons who manufacture are subject, no supplier notification) [1,2-Benzisothiazol-3(2H)-one,1,1-dioxide]
                  1/1/87
                
                
                  81-49-2
                  1-Amino-2,4-dibromoanthraquinone
                  1/1/11
                
                
                  81-88-9
                  C.I. Food Red 15
                  1/1/87
                
                
                  82-28-0
                  1-Amino-2-methylanthraquinone
                  1/1/87
                
                
                  82-68-8
                  Quintozene [Pentachloronitrobenzene]
                  C12
                
                
                  84-74-2
                  Dibutyl phthalate
                  1/1/87
                
                
                  85-01-8
                  Phenanthrene
                  1/1/95
                
                
                  85-44-9
                  Phthalic anhydride
                  1/1/87
                
                
                  86-30-6
                  
                    N-Nitrosodiphenylamine
                  1/1/87
                
                
                  87-62-7
                  2,6-Xylidine
                  1/1/87
                
                
                  87-68-3
                  Hexachloro-1,3-butadiene
                  1/1/87
                
                
                  87-86-5
                  Pentachlorophenol (PCP)
                  1/1/87
                
                
                  88-06-2
                  2,4,6-Trichlorophenol
                  1/1/87
                
                
                  88-72-2
                  o-Nitrotoluene
                  1/1/14
                
                
                  88-75-5
                  2-Nitrophenol
                  1/1/87
                
                
                  88-85-7
                  Dinitrobutyl phenol (Dinoseb)
                  1/1/95
                
                
                  88-89-1
                  Picric acid
                  1/1/87
                
                
                  90-04-0
                  
                    o-Anisidine
                  1/1/87
                
                
                  90-43-7
                  2-Phenylphenol
                  1/1/87
                
                
                  90-94-8
                  Michler's ketone
                  1/1/87
                
                
                  91-08-7
                  Toluene-2,6-diisocyanate
                  1/1/87
                
                
                  91-20-3
                  Naphthalene
                  1/1/87
                
                
                  91-22-5
                  Quinoline
                  1/1/87
                
                
                  91-23-6
                  o-Nitroanisole
                  1/1/11
                
                
                  91-59-8
                  
                    beta-Naphthylamine
                  1/1/87
                
                
                  91-94-1
                  3,3′-Dichlorobenzidine
                  1/1/87
                
                
                  92-52-4
                  Biphenyl
                  1/1/87
                
                
                  92-67-1
                  4-Aminobiphenyl
                  1/1/87
                
                
                  92-87-5
                  Benzidine
                  1/1/87
                
                
                  92-93-3
                  4-Nitrobiphenyl
                  1/1/87
                
                
                  93-15-2
                  Methyleugenol
                  1/1/11
                
                
                  93-65-2
                  Mecoprop
                  1/1/95
                
                
                  94-11-1
                  2,4-D isopropyl ester
                  1/1/95
                
                
                  94-36-0
                  Benzoyl peroxide
                  1/1/87
                
                
                  94-58-6
                  Dihydrosafrole
                  1/1/94
                
                
                  94-59-7
                  Safrole
                  1/1/87
                
                
                  
                  94-74-6
                  Methoxone (4-Chloro-2-methylphenoxy) acetic acid (MCPA)
                  1/1/95
                
                
                  94-75-7
                  2,4-D [Acetic acid, (2,4-dichlorophenoxy)-]
                  1/1/87
                
                
                  94-80-4
                  2,4-D butyl ester
                  1/1/95
                
                
                  94-82-6
                  2,4-DB
                  1/1/95
                
                
                  95-47-6
                  
                    o-Xylene
                  1/1/87
                
                
                  95-48-7
                  
                    o-Cresol
                  1/1/87
                
                
                  95-50-1
                  1,2-Dichlorobenzene
                  1/1/87
                
                
                  95-53-4
                  
                    o-Toluidine
                  1/1/87
                
                
                  95-54-5
                  1,2-Phenylenediamine
                  1/1/95
                
                
                  95-63-6
                  1,2,4-Trimethylbenzene
                  1/1/87
                
                
                  95-69-2
                  p-Chloro-o-toluidine
                  1/1/95
                
                
                  95-80-7
                  2,4-Diaminotoluene
                  1/1/87
                
                
                  95-95-4
                  2,4,5-Trichlorophenol
                  1/1/87
                
                
                  96-09-3
                  Styrene oxide
                  1/1/87
                
                
                  96-12-8
                  1,2-Dibromo-3-chloropropane (DBCP)
                  1/1/87
                
                
                  96-18-4
                  1,2,3-Trichloropropane
                  1/1/95
                
                
                  96-33-3
                  Methyl acrylate
                  1/1/87
                
                
                  96-45-7
                  Ethylene thiourea
                  1/1/87
                
                
                  97-23-4
                  Dichlorophene [ 2,2′-Methylene-bis(4-chlorophenol)]
                  1/1/95
                
                
                  97-56-3
                  C.I. Solvent Yellow 3
                  1/1/87
                
                
                  98-07-7
                  Benzoic trichloride (Benzotrichloride)
                  1/1/87
                
                
                  98-82-8
                  Cumene
                  1/1/87
                
                
                  98-86-2
                  Acetophenone
                  1/1/94
                
                
                  98-87-3
                  Benzal chloride
                  1/1/87
                
                
                  98-88-4
                  Benzoyl chloride
                  1/1/87
                
                
                  98-95-3
                  Nitrobenzene
                  1/1/87
                
                
                  99-30-9
                  Dichloran [2,6-Dichloro-4-nitroaniline]
                  1/1/95
                
                
                  99-55-8
                  5-Nitro-o-toluidine
                  1/1/94
                
                
                  99-59-2
                  5-Nitro-o-anisidine
                  1/1/87
                
                
                  99-65-0
                  m-Dinitrobenzene
                  1/1/90
                
                
                  100-01-6
                  p-Nitroaniline
                  1/1/95
                
                
                  100-02-7
                  4-Nitrophenol
                  1/1/87
                
                
                  100-25-4
                  p-Dinitrobenzene
                  1/1/90
                
                
                  100-41-4
                  Ethylbenzene
                  1/1/87
                
                
                  100-42-5
                  Styrene
                  1/1/87
                
                
                  100-44-7
                  Benzyl chloride
                  1/1/87
                
                
                  100-75-4
                  
                    N-Nitrosopiperidine
                  1/1/87
                
                
                  101-05-3
                  Anilazine [4,6-dichloro-N-(2-chlorophenyl)-1,3,5-triazin-2-amine]
                  1/1/95
                
                
                  101-14-4
                  4,4′-Methylenebis(2-chloroaniline) (MBOCA)
                  1/1/87
                
                
                  101-61-1
                  4,4′-Methylenebis(N,N-dimethyl)benzenamine
                  1/1/87
                
                
                  101-68-8
                  Methylenebis(phenylisocyanate) (MDI)
                  1/1/87
                
                
                  101-77-9
                  4,4′-Methylenedianiline
                  1/1/87
                
                
                  101-80-4
                  4,4′-Diaminodiphenyl ether
                  1/1/87
                
                
                  101-90-6
                  Diglycidyl resorcinol ether
                  1/1/95
                
                
                  104-12-1
                  p-Chlorophenyl isocyanate
                  1/1/95
                
                
                  104-94-9
                  
                    p-Anisidine
                  1/1/87
                
                
                  105-67-9
                  2,4-Dimethylphenol
                  1/1/87
                
                
                  106-42-3
                  
                    p-Xylene
                  1/1/87
                
                
                  106-44-5
                  
                    p-Cresol
                  1/1/87
                
                
                  106-46-7
                  1,4-Dichlorobenzene
                  1/1/87
                
                
                  106-47-8
                  p-Chloroaniline
                  1/1/95
                
                
                  106-50-3
                  
                    p-Phenylenediamine
                  1/1/87
                
                
                  106-51-4
                  Quinone
                  1/1/87
                
                
                  106-88-7
                  1,2-Butylene oxide
                  1/1/87
                
                
                  106-89-8
                  Epichlorohydrin
                  1/1/87
                
                
                  106-93-4
                  1,2-Dibromoethane (Ethylene dibromide)
                  1/1/87
                
                
                  106-94-5
                  1-Bromopropane
                  1/1/16
                
                
                  106-99-0
                  1,3-Butadiene
                  1/1/87
                
                
                  107-02-8
                  Acrolein
                  1/1/87
                
                
                  107-05-1
                  Allyl chloride
                  1/1/87
                
                
                  107-06-2
                  1,2-Dichloroethane (Ethylene dichloride)
                  1/1/87
                
                
                  107-11-9
                  Allylamine
                  1/1/95
                
                
                  107-13-1
                  Acrylonitrile
                  1/1/87
                
                
                  107-18-6
                  Allyl alcohol
                  1/1/90
                
                
                  107-19-7
                  Propargyl alcohol
                  1/1/95
                
                
                  107-21-1
                  Ethylene glycol
                  1/1/87
                
                
                  107-30-2
                  Chloromethyl methyl ether
                  1/1/87
                
                
                  108-05-4
                  Vinyl acetate
                  1/1/87
                
                
                  108-10-1
                  Methyl isobutyl ketone
                  1/1/87
                
                
                  108-31-6
                  Maleic anhydride
                  1/1/87
                
                
                  108-38-3
                  
                    m-Xylene
                  1/1/87
                
                
                  108-39-4
                  
                    m-Cresol
                  1/1/87
                
                
                  108-45-2
                  1,3-Phenylenediamine
                  1/1/95
                
                
                  
                  108-60-1
                  Bis(2-chloro-1-methylethyl)ether
                  1/1/87
                
                
                  108-88-3
                  Toluene
                  1/1/87
                
                
                  108-90-7
                  Chlorobenzene
                  1/1/87
                
                
                  108-93-0
                  Cyclohexanol
                  1/1/95
                
                
                  108-95-2
                  Phenol
                  1/1/87
                
                
                  109-06-8
                  2-Methylpyridine
                  1/1/94
                
                
                  109-77-3
                  Malononitrile
                  1/1/94
                
                
                  109-86-4
                  2-Methoxyethanol
                  1/1/87
                
                
                  110-00-9
                  Furan
                  1/1/11
                
                
                  110-54-3
                  n-Hexane
                  1/1/95
                
                
                  110-57-6
                  trans-1,4-Dichloro-2-butene
                  1/1/95
                
                
                  110-80-5
                  2-Ethoxyethanol
                  1/1/87
                
                
                  110-82-7
                  Cyclohexane
                  1/1/87
                
                
                  110-86-1
                  Pyridine
                  1/1/87
                
                
                  111-42-2
                  Diethanolamine
                  1/1/87
                
                
                  111-44-4
                  Bis(2-chloroethyl) ether
                  1/1/87
                
                
                  111-91-1
                  Bis(2-chloroethoxy)methane
                  1/1/94
                
                
                  114-26-1
                  Propoxur [Phenol, 2-(1-methylethoxy)-, methylcarbamate]
                  1/1/87
                
                
                  115-07-1
                  Propylene (Propene)
                  1/1/87
                
                
                  115-28-6
                  Chlorendic acid
                  1/1/95
                
                
                  115-32-2
                  Dicofol [Benzenemethanol, 4-chloro-.alpha.-(4-chlorophenyl)-.alpha.-(trichloromethyl)-]
                  1/1/87
                
                
                  116-06-3
                  Aldicarb
                  1/1/95
                
                
                  116-14-3
                  Tetrafluoroethylene
                  1/1/11
                
                
                  117-79-3
                  2-Aminoanthraquinone
                  1/1/87
                
                
                  117-81-7
                  Di(2-ethylhexyl) phthalate (DEHP)
                  1/1/87
                
                
                  118-74-1
                  Hexachlorobenzene
                  1/1/87
                
                
                  119-90-4
                  3,3′-Dimethoxybenzidine
                  1/1/87
                
                
                  119-93-7
                  3,3′-Dimethylbenzidine (o-Tolidine)
                  1/1/87
                
                
                  120-12-7
                  Anthracene
                  1/1/87
                
                
                  120-36-5
                  2,4-DP
                  1/1/95
                
                
                  120-58-1
                  Isosafrole
                  1/1/90
                
                
                  120-71-8
                  
                    p-Cresidine
                  1/1/87
                
                
                  120-80-9
                  Catechol
                  1/1/87
                
                
                  120-82-1
                  1,2,4-Trichlorobenzene
                  1/1/87
                
                
                  120-83-2
                  2,4-Dichlorophenol
                  1/1/87
                
                
                  121-14-2
                  2,4-Dinitrotoluene
                  1/1/87
                
                
                  121-44-8
                  Triethylamine
                  1/1/95
                
                
                  121-69-7
                  
                    N,N-Dimethylaniline
                  1/1/87
                
                
                  121-75-5
                  Malathion
                  1/1/95
                
                
                  122-34-9
                  Simazine
                  1/1/95
                
                
                  122-39-4
                  Diphenylamine
                  1/1/95
                
                
                  122-66-7
                  1,2-Diphenylhydrazine (Hydrazobenzene)
                  1/1/87
                
                
                  123-31-9
                  Hydroquinone
                  1/1/87
                
                
                  123-38-6
                  Propionaldehyde
                  1/1/87
                
                
                  123-63-7
                  Paraldehyde
                  1/1/94
                
                
                  123-72-8
                  Butyraldehyde
                  1/1/87
                
                
                  123-91-1
                  1,4-Dioxane
                  1/1/87
                
                
                  124-40-3
                  Dimethylamine
                  1/1/95
                
                
                  124-73-2
                  Dibromotetrafluoroethane (Halon 2402)
                  7/8/90
                
                
                  126-72-7
                  Tris-2,3-dibromopropyl) phosphate
                  1/1/87
                
                
                  126-98-7
                  Methacrylonitrile
                  1/1/94
                
                
                  126-99-8
                  Chloroprene
                  1/1/87
                
                
                  127-18-4
                  Tetrachloroethylene (Perchloroethylene)
                  1/1/87
                
                
                  128-03-0
                  Potassium dimethyldithiocarbamate
                  1/1/95
                
                
                  128-04-1
                  Sodium dimethyldithiocarbamate
                  1/1/95
                
                
                  128-66-5
                  C.I. Vat Yellow 4
                  1/1/87
                
                
                  131-11-3
                  Dimethyl phthalate
                  1/1/87
                
                
                  131-52-2
                  Sodium pentachlorophenate
                  1/1/95
                
                
                  132-27-4
                  Sodium o-phenylphenoxide
                  1/1/95
                
                
                  132-64-9
                  Dibenzofuran
                  1/1/87
                
                
                  133-06-2
                  Captan [1H-Isoindole-1,3(2H)-dione,3a,4,7,7a-tetrahydro-2-[(trichloromethyl)thio]-]
                  1/1/87
                
                
                  133-07-3
                  Folpet
                  1/1/95
                
                
                  133-90-4
                  Chloramben [Benzoic acid, 3-amino-2,5-dichloro-]
                  1/1/87
                
                
                  134-29-2
                  
                    o-Anisidine hydrochloride
                  1/1/87
                
                
                  134-32-7
                  
                    alpha-Naphthylamine
                  1/1/87
                
                
                  135-20-6
                  Cupferron [Benzeneamine, N-hydroxy-N-nitroso, ammonium salt]
                  1/1/87
                
                
                  136-45-8
                  Dipropyl isocinchomeronate
                  1/1/95
                
                
                  137-26-8
                  Thiram
                  1/1/94
                
                
                  137-41-7
                  Potassium n-methyldithiocarbamate
                  1/1/95
                
                
                  137-42-8
                  Metham Sodium
                  1/1/95
                
                
                  138-93-2
                  Disodium cyanodithioimidocarbonate
                  1/1/95
                
                
                  139-13-9
                  Nitrilotriacetic acid
                  1/1/87
                
                
                  139-65-1
                  4,4′-Thiodianiline
                  1/1/87
                
                
                  
                  140-88-5
                  Ethyl acrylate
                  1/1/87
                
                
                  141-32-2
                  Butyl acrylate
                  1/1/87
                
                
                  142-59-6
                  Nabam
                  1/1/95
                
                
                  148-79-8
                  Thiabendazole [2-(4-Thiazolyl)-1H-benzimidazole]
                  1/1/95
                
                
                  149-30-4
                  2-Mercaptobenzothiazole
                  1/1/95
                
                
                  150-50-5
                  Merphos
                  1/1/95
                
                
                  150-68-5
                  Monuron
                  1/1/95
                
                
                  151-56-4
                  Ethyleneimine (Aziridine)
                  1/1/87
                
                
                  156-10-5
                  
                    p-Nitrosodiphenylamine
                  1/1/87
                
                
                  156-62-7
                  Calcium cyanamide
                  1/1/87
                
                
                  298-00-0
                  Methyl parathion
                  1/1/95
                
                
                  300-76-5
                  Naled
                  1/1/95
                
                
                  301-12-2
                  Oxydemeton methyl [s-(2-(Ethylsulfinyl)ethyl)o,o-dimethyl ester phosphorothioic acid]
                  1/1/95
                
                
                  302-01-2
                  Hydrazine
                  1/1/87
                
                
                  306-83-2
                  2,2-Dichloro-1,1,1-trifluoroethane (HCFC-123)
                  1/1/94
                
                
                  309-00-2
                  Aldrin[1,4:5,8-Dimethanonaphthalene,1,2,3,4,10,10-hexachloro-1,4,4a,5,8,8a-hexahydro-(1.alpha.,4.alpha.,4a.beta.,5.alpha., 8.alpha.,8a.beta.)-]
                  1/1/87
                
                
                  314-40-9
                  Bromacil (5-Bromo-6-methyl-3-(1-methylpropyl)-2,4-(1H,3H)-pyrimidinedione)
                  1/1/95
                
                
                  319-84-6
                  alpha-Hexachlorocyclohexane
                  1/1/95
                
                
                  330-54-1
                  Diuron
                  1/1/95
                
                
                  330-55-2
                  Linuron
                  1/1/95
                
                
                  333-41-5
                  Diazinon
                  1/1/95
                
                
                  334-88-3
                  Diazomethane
                  1/1/87
                
                
                  353-59-3
                  Bromochlorodifluoromethane (Halon 1211)
                  7/8/90
                
                
                  354-11-0
                  1,1,1,2-Tetrachloro-2-fluoroethane (HCFC-121a)
                  1/1/95
                
                
                  354-14-3
                  1,1,2,2-Tetrachloro-1-fluoroethane (HCFC-121)
                  1/1/95
                
                
                  354-23-4
                  1,2-Dichloro-1,1,2-trifluoroethane (HCFC-123a)
                  1/1/94
                
                
                  354-25-6
                  1-Chloro-1,1,2,2-tetrafluoroethane (HCFC-124a)
                  1/1/94
                
                
                  357-57-3
                  Brucine
                  1/1/95
                
                
                  422-44-6
                  1,2-dichloro-1,1,2,3,3-pentafluoropropane (HCFC-225bb)
                  1/1/95
                
                
                  422-48-0
                  2,3-dichloro-1,1,1,2,3-pentafluoropropane (HCFC-225ba)
                  1/1/95
                
                
                  422-56-0
                  3,3-dichloro-1,1,1,2,2-pentafluoropropane (HCFC-225ca)
                  1/1/95
                
                
                  431-86-7
                  1,2-dichloro-1,1,3,3,3-pentafluoropropane (HCFC-225da)
                  1/1/95
                
                
                  460-35-5
                  3-chloro-1,1,1-trifluoropropane (HCFC-253fb)
                  1/1/95
                
                
                  463-58-1
                  Carbonyl sulfide
                  1/1/87
                
                
                  465-73-6
                  Isodrin
                  1/1/95
                
                
                  492-80-8
                  C.I. Solvent Yellow 34 (Aurimine)
                  1/1/87
                
                
                  505-60-2
                  Mustard gas [Ethane, 1,1′-thiobis[2-chloro-]
                  1/1/87
                
                
                  507-55-1
                  1,3-dichloro-1,1,2,2,3-pentafluoropropane (HCFC-225cb)
                  1/1/95
                
                
                  509-14-8
                  Tetranitromethane
                  1/1/11
                
                
                  510-15-6
                  Chlorobenzilate[Benezeneacetic acid, 4-chloro-.alpha.-(4-chlorophenyl)-.alpha,-hydroxy-, ethyl ester]
                  1/1/87
                
                
                  528-29-0
                  o-Dinitrobenzene
                  1/1/90
                
                
                  532-27-4
                  2-Chloroacetophenone
                  1/1/87
                
                
                  533-74-4
                  Dazomet (Tetrahydro-3,5-dimethyl-2H-1,3,5-thiadiazine-2-thione)
                  1/1/95
                
                
                  534-52-1
                  4,6-Dinitro-o-cresol
                  1/1/87
                
                
                  540-59-0
                  1,2-Dichloroethylene
                  1/1/87
                
                
                  541-41-3
                  Ethyl chloroformate
                  1/1/87
                
                
                  541-53-7
                  2,4-Dithiobiuret
                  1/1/95
                
                
                  541-73-1
                  1,3-Dichlorobenzene
                  1/1/87
                
                
                  542-75-6
                  1,3-Dichloropropylene
                  1/1/87
                
                
                  542-76-7
                  3-Chloropropionitrile
                  1/1/95
                
                
                  542-88-1
                  Bis(chloromethyl) ether
                  1/1/87
                
                
                  554-13-2
                  Lithium carbonate
                  1/1/95
                
                
                  556-52-5
                  Glycidol
                  1/1/11
                
                
                  556-61-6
                  Methyl isothiocyanate [Isothiocyanatomethane]
                  1/1/95
                
                
                  563-47-3
                  3-Chloro-2-methyl-1-propene
                  1/1/95
                
                
                  569-64-2
                  C.I. Basic Green 4
                  1/1/87
                
                
                  594-42-3
                  Perchloromethyl mercaptan
                  1/1/95
                
                
                  606-20-2
                  2,6-Dinitrotoluene
                  1/1/87
                
                
                  612-82-8
                  3,3′-Dimethylbenzidine dihydrochloride (o-Tolidine dihydrochloride)
                  1/1/95
                
                
                  612-83-9
                  3,3′-Dichlorobenzidine dihydrochloride
                  1/1/95
                
                
                  615-05-4
                  2,4-Diaminoanisole
                  1/1/87
                
                
                  615-28-1
                  1,2-Phenylenediamine dihydrochloride
                  1/1/95
                
                
                  621-64-7
                  
                    N-Nitrosodi-n-propylamine
                  1/1/87
                
                
                  624-18-0
                  1,4-Phenylenediamine dihydrochloride
                  1/1/95
                
                
                  624-83-9
                  Methyl isocyanate
                  1/1/87
                
                
                  630-20-6
                  1,1,1,2-Tetrachloroethane
                  1/1/94
                
                
                  636-21-5
                  
                    o-Toluidine hydrochloride
                  1/1/87
                
                
                  639-58-7
                  Triphenyltin chloride
                  1/1/95
                
                
                  680-31-9
                  Hexamethylphosphoramide
                  1/1/87
                
                
                  684-93-5
                  
                    N-Nitroso-N-methylurea
                  1/1/87
                
                
                  709-98-8
                  Propanil [N-(3,4-Dichlorophenyl)propanamide]
                  1/1/95
                
                
                  759-73-9
                  
                    N-Nitroso-N-ethylurea
                  1/1/87
                
                
                  
                  759-94-4
                  Ethyl dipropylthiocarbamate (EPTC)
                  1/1/95
                
                
                  764-41-0
                  1,4-Dichloro-2-butene
                  1/1/94
                
                
                  812-04-4
                  1,1-Dichloro-1,2,2-trifluoroethane (HCFC-123b)
                  1/1/94
                
                
                  834-12-8
                  Ametryn (N-Ethyl-N′-(1-methylethyl)-6-(methylthio)-1,3,5,-triazine-2,4-diamine)
                  1/1/95
                
                
                  842-07-9
                  C.I. Solvent Yellow 14
                  1/1/87
                
                
                  872-50-4
                  N-Methyl-2-pyrrolidone
                  1/1/95
                
                
                  924-16-3
                  
                    N-Nitrosodi-n-butylamine
                  1/1/87
                
                
                  924-42-5
                  N-Methylolacrylamide
                  1/1/95
                
                
                  957-51-7
                  Diphenamid
                  1/1/95
                
                
                  961-11-5
                  Tetrachlorvinphos [Phosphoric acid, 2-chloro-1-(2,4,5-trichlorophenyl)ethenyl dimethyl ester]
                  1/1/87
                
                
                  989-38-8
                  C.I. Basic Red l
                  1/1/87
                
                
                  1114-71-2
                  Pebulate [Butylethylcarbamo-thioic acid S-propyl ester]
                  1/1/95
                
                
                  1120-71-4
                  Propane sultone
                  1/1/87
                
                
                  1134-23-2
                  Cycloate
                  1/1/95
                
                
                  1163-19-5
                  Decabromodiphenyl oxide
                  1/1/87
                
                
                  1313-27-5
                  Molybdenum trioxide
                  1/1/87
                
                
                  1314-20-1
                  Thorium dioxide
                  1/1/87
                
                
                  1319-77-3
                  Cresol (mixed isomers)
                  1/1/87
                
                
                  1320-18-9
                  2,4-D propylene glycol butyl ether ester
                  1/1/95
                
                
                  1330-20-7
                  Xylene (mixed isomers)
                  1/1/87
                
                
                  1332-21-4
                  Asbestos (friable)
                  1/1/87
                
                
                  1335-87-1
                  Hexachloronaphthalene
                  1/1/87
                
                
                  1336-36-3
                  Polychlorinated biphenyls (PCBs)
                  1/1/87
                
                
                  1344-28-1
                  Aluminum oxide (fibrous forms)
                  1/1/87
                
                
                  1464-53-5
                  Diepoxybutane
                  1/1/87
                
                
                  1563-66-2
                  Carbofuran
                  1/1/95
                
                
                  1582-09-8
                  Trifluralin [Benzeneamine, 2,6-dinitro-N,N-dipropyl-4-(trifluoromethyl)-]
                  1/1/87
                
                
                  1634-04-4
                  Methyl tert-butyl ether
                  1/1/87
                
                
                  1649-08-7
                  1,2-dichloro-1,1-difluoroethane (HCFC-132b)
                  1/1/95
                
                
                  1689-84-5
                  Bromoxynil (3,5-Dibromo-4-hydroxybenzonitrile)
                  1/1/95
                
                
                  1689-99-2
                  Bromoxynil octanoate (Octanoic acid, 2,6-dibromo-4-cyanophenyl ester)
                  1/1/95
                
                
                  1717-00-6
                  1,1-Dichloro-1-fluoroethane (HCFC-141b)
                  1/1/94
                
                
                  1836-75-5
                  Nitrofen [Benzene, 2,4-dichloro-1-(4-nitrophenoxy)-]
                  1/1/87
                
                
                  1861-40-1
                  Benfluralin(N-Butyl-N-ethyl-2,6-dinitro-4-(trifluoromethyl)benzenamine)
                  1/1/95
                
                
                  1897-45-6
                  Chlorothalonil [1-3-Benzenedicarbonitrile,2,4,5,6-tetrachloro-]
                  1/1/87
                
                
                  1910-42-5
                  Paraquat dichloride
                  1/1/95
                
                
                  1912-24-9
                  Atrazine (6-Chloro-N-ethyl-N′-(1-methylethyl)-1,3,5,-triazine-2,4-diamine)
                  1/1/95
                
                
                  1918-00-9
                  Dicamba (3,6-Dichloro-2-methoxybenzoic acid)
                  1/1/95
                
                
                  1918-02-1
                  Picloram
                  1/1/95
                
                
                  1918-16-7
                  Propachlor [2-Chloro-N-(1-methylethyl)-N-phenylacetamide]
                  1/1/95
                
                
                  1928-43-4
                  2,4-D 2-ethylhexyl ester
                  1/1/95
                
                
                  1929-73-3
                  2,4-D butoxyethyl ester
                  1/1/95
                
                
                  1929-82-4
                  Nitrapyrin (2-Chloro-6-(trichloromethyl)pyridine)
                  1/1/95
                
                
                  1937-37-7
                  C.I. Direct Black 38
                  1/1/87
                
                
                  1982-69-0
                  Sodium dicamba [3,6-Dichloro-2-methoxybenzoic acid, sodium salt]
                  1/1/95
                
                
                  1983-10-4
                  Tributyltin fluoride
                  1/1/95
                
                
                  2032-65-7
                  Methiocarb
                  1/1/95
                
                
                  2155-70-6
                  Tributyltin methacrylate
                  1/1/95
                
                
                  2164-07-0
                  Dipotassium endothall [7-Oxabicyclo(2.2.1)heptane-2,3-dicarboxylic acid, dipotassium salt]
                  1/1/95
                
                
                  2164-17-2
                  Fluometuron [Urea, N,N-dimethyl-N′-[3-(trifluoromethyl)phenyl]-]
                  1/1/87
                
                
                  2212-67-1
                  Molinate (1H-Azepine-1-carbothioic acid, hexahydro-S-ethyl ester)
                  1/1/95
                
                
                  2234-13-1
                  Octachloronaphthalene
                  1/1/87
                
                
                  2300-66-5
                  Dimethylamine dicamba
                  1/1/95
                
                
                  2303-16-4
                  Diallate [Carbamothioic acid, bis(1-methylethyl)-, S-(2,3-dichloro-2-propenyl)ester]
                  1/1/87
                
                
                  2303-17-5
                  Triallate
                  1/1/95
                
                
                  2312-35-8
                  Propargite
                  1/1/95
                
                
                  2439-01-2
                  Chinomethionat [6-Methyl-1,3-dithiolo[4,5-b]quinoxalin-2-one]
                  1/1/95
                
                
                  2439-10-3
                  Dodine [Dodecylguanidine monoacetate]
                  1/1/95
                
                
                  2524-03-0
                  Dimethyl chlorothiophosphate
                  1/1/95
                
                
                  2602-46-2
                  C.I. Direct Blue 6
                  1/1/87
                
                
                  2655-15-4
                  2,3,5-Trimethylphenyl methylcarbamate
                  1/1/95
                
                
                  2699-79-8
                  Sulfuryl Fluoride [Vikane]
                  1/1/95
                
                
                  2702-72-9
                  2,4-D sodium salt
                  1/1/95
                
                
                  2832-40-8
                  C.I. Disperse Yellow 3
                  1/1/87
                
                
                  2837-89-0
                  2-Chloro-1,1,1,2-tetrafluoroethane (HCFC-124)
                  1/1/94
                
                
                  2971-38-2
                  2,4-D chlorocrotyl ester
                  1/1/95
                
                
                  3118-97-6
                  C.I. Solvent Orange 7
                  1/1/87
                
                
                  3296-90-0
                  2,2-bis(Bromomethyl)-1,3-propanediol
                  1/1/11
                
                
                  3383-96-8
                  Temephos
                  1/1/95
                
                
                  3653-48-3
                  Methoxone - sodium salt (4-Chloro-2-methylphenoxy acetate sodium salt)
                  1/1/95
                
                
                  3761-53-3
                  C.I. Food Red 5
                  1/1/87
                
                
                  4080-31-3
                  1-(3-Chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride
                  1/1/95
                
                
                  4170-30-3
                  Crotonaldehyde
                  1/1/95
                
                
                  
                  4549-40-0
                  
                    N-Nitrosomethylvinylamine
                  1/1/87
                
                
                  4680-78-8
                  C.I. Acid Green 3
                  1/1/87
                
                
                  5234-68-4
                  Carboxin (5,6-Dihydro-2-methyl-N-phenyl-1,4-oxathiin-3-carboxamide)
                  1/1/95
                
                
                  5598-13-0
                  Chlorpyrifos methyl [O,O-dimethyl-O-(3,5,6-trichloro-2-pyridyl)phosphorothioate]
                  1/1/95
                
                
                  5902-51-2
                  Terbacil [5-Chloro-3-(1,1-dimethylethyl)-6-methyl-2,4-(1H,3H)-pyrimidinedione]
                  1/1/95
                
                
                  6459-94-5
                  C.I. Acid Red 114
                  1/1/95
                
                
                  6484-52-2
                  Ammonium nitrate (solution)
                  1/1/87*
                
                
                  7287-19-6
                  Prometryn [N,N′-Bis(1-methylethyl)-6-methylthio-1,3,5-triazine-2,4-diamine]
                  1/1/95
                
                
                  7429-90-5
                  Aluminum (fume or dust)
                  1/1/87
                
                
                  7439-92-1
                  Lead
                  1/1/87
                
                
                  7439-96-5
                  Manganese
                  1/1/87
                
                
                  7439-97-6
                  Mercury
                  1/1/87
                
                
                  7440-02-0
                  Nickel
                  1/1/87
                
                
                  7440-22-4
                  Silver
                  1/1/87
                
                
                  7440-28-0
                  Thallium
                  1/1/87
                
                
                  7440-36-0
                  Antimony
                  1/1/87
                
                
                  7440-38-2
                  Arsenic
                  1/1/87
                
                
                  7440-39-3
                  Barium
                  1/1/87
                
                
                  7440-41-7
                  Beryllium
                  1/1/87
                
                
                  7440-43-9
                  Cadmium
                  1/1/87
                
                
                  7440-47-3
                  Chromium
                  1/1/87
                
                
                  7440-48-4
                  Cobalt
                  1/1/87
                
                
                  7440-50-8
                  Copper
                  1/1/87
                
                
                  7440-62-2
                  Vanadium (except when contained in an alloy)
                  1/00
                
                
                  7440-66-6
                  Zinc (fume or dust)
                  1/1/87
                
                
                  7550-45-0
                  Titanium tetrachloride
                  1/1/87
                
                
                  7632-00-0
                  Sodium nitrite
                  1/1/95
                
                
                  7637-07-2
                  Boron trifluoride
                  1/1/95
                
                
                  7647-01-0
                  Hydrochloric acid (acid aerosols including mists, vapors, gas, fog, and other airborne forms of any particle size)
                  1/1/87
                
                
                  7664-39-3
                  Hydrogen fluoride
                  1/1/87
                
                
                  7664-41-7
                  Ammonia (includes anhydrous ammonia and aqueous ammonia from water dissociable ammonium salts and other sources; 10 percent of total aqueous ammonia is reportable under this listing)
                  1/1/87
                
                
                  7664-93-9
                  Sulfuric acid (acid aerosols including mists, vapors, gas, fog, and other airborne forms of any particle size)
                  1/1/87
                
                
                  7696-12-0
                  Tetramethrin [2,2-Dimethyl-3-(2-methyl-1-propenyl)cyclopropane-carboxylic acid (1,3,4,5,6,7-hexahydro-1,3-dioxo-2H-isoindol-2-yl)methyl ester]
                  1/1/95
                
                
                  7697-37-2
                  Nitric acid
                  1/1/87
                
                
                  7723-14-0
                  Phosphorus (yellow or white)
                  1/1/87
                
                
                  7726-95-6
                  Bromine
                  1/1/95
                
                
                  7758-01-2
                  Potassium bromate
                  1/1/95
                
                
                  7782-41-4
                  Fluorine
                  1/1/95
                
                
                  7782-49-2
                  Selenium
                  1/1/87
                
                
                  7782-50-5
                  Chlorine
                  1/1/87
                
                
                  7783-06-4
                  Hydrogen sulfide
                  1/1/94
                
                
                  7783-20-2
                  Ammonium sulfate (solution)
                  1/1/87
                
                
                  8001-35-2
                  Toxaphene
                  1/1/87
                
                
                  8001-58-9
                  Creosote
                  1/1/90
                
                
                  7786-34-7
                  Mevinphos
                  1/1/95
                
                
                  7803-51-2
                  Phosphine
                  1/1/95
                
                
                  9006-42-2
                  Metiram
                  1/1/95
                
                
                  00079-94-7
                  Tetrabromobisphenol A
                  1/00
                
                
                  00191-24-2
                  Benzo(g,h,i)perylene
                  1/00
                
                
                  00608-93-5
                  Pentachlorobenzene
                  1/00
                
                
                  10028-15-6
                  Ozone
                  1/1/95
                
                
                  10034-93-2
                  Hydrazine sulfate
                  1/1/87
                
                
                  10049-04-4
                  Chlorine dioxide
                  1/1/87
                
                
                  10061-02-6
                  trans-1,3-Dichloropropene
                  1/1/95
                
                
                  10222-01-2
                  2,2-Dibromo-3-nitrilopropionamide
                  1/1/95
                
                
                  10294-34-5
                  Boron trichloride
                  1/1/95
                
                
                  10453-86-8
                  Resmethrin [[5-(Phenylmethyl)-3-furanyl]methyl 2,2-dimethyl-3-(2-methyl-1-propenyl)cyclopropanecarboxylate]]
                  1/1/95
                
                
                  12122-67-7
                  Zineb [Carbamodithioic acid, 1,2-ethanediylbis-, zinc complex]
                  1/1/87
                
                
                  12427-38-2
                  Maneb [Carbamodithioic acid, 1,2-ethanediylbis-, manganese complex]
                  1/1/87
                
                
                  13194-48-4
                  Ethoprop [Phosphorodithioic acid O-ethyl S,S-dipropyl ester]
                  1/1/95
                
                
                  13356-08-6
                  Fenbutatin oxide (hexakis(2-methyl-2-phenylpropyl)distannoxane)
                  1/1/95
                
                
                  13463-40-6
                  Iron pentacarbonyl
                  1/1/95
                
                
                  13474-88-9
                  1,1-Dichloro-1,2,2,3,3-pentafluoropropane (HCFC-225cc)
                  1/1/95
                
                
                  13684-56-5
                  Desmedipham
                  1/1/95
                
                
                  14484-64-1
                  Ferbam [Tris(dimethylcarbamo-dithioato-S,S′)iron]
                  1/1/95
                
                
                  15972-60-8
                  Alachlor
                  1/1/95
                
                
                  16071-86-6
                  C.I. Direct Brown 95
                  1/1/87
                
                
                  16543-55-8
                  
                    N-Nitrosonornicotine
                  1/1/87
                
                
                  
                  17804-35-2
                  Benomyl
                  1/1/95
                
                
                  19044-88-3
                  Oryzalin [4-(Dipropylamino)-3,5-dinitrobenzene-sulfonamide]
                  1/1/95
                
                
                  19666-30-9
                  Oxydiazon [3-[2,4-Dichloro-5-(1-methylethoxy)phenyl]-5-(1,1-dimethylethyl)-1,3,4-oxadiazol-2(3H)-one]
                  1/1/95
                
                
                  20325-40-0
                  3,3′-Dimethoxybenzidine dihydrochloride (Dianisidine dihydrochloride)
                  1/1/95
                
                
                  20354-26-1
                  Methazole [2-(3,4-Dichlorophenyl)-4-methyl-1,2,4-oxadiazolidine-3,5-dione]
                  1/1/95
                
                
                  20816-12-0
                  Osmium tetroxide
                  1/1/87
                
                
                  20859-73-8
                  Aluminum phosphide
                  1/1/95
                
                
                  21087-64-9
                  Metribuzin
                  1/1/95
                
                
                  21725-46-2
                  Cyanazine
                  1/1/95
                
                
                  22781-23-3
                  Bendiocarb [2,2-Dimethyl-1,3-benzodioxol-4-ol methylcarbamate]
                  1/1/95
                
                
                  23564-05-8
                  Thiophanate methyl
                  1/1/95
                
                
                  23564-06-9
                  Thiophanate ethyl [[1,2-Phenylenebis(iminocarbonothioyl)]biscarbamic acid diethyl ester]
                  1/1/95
                
                
                  23950-58-5
                  Pronamide
                  1/1/94
                
                
                  25311-71-1
                  Isofenphos [2-[[Ethoxyl[(1-methylethyl)amino]phosphinothioyl]oxy]benzoic acid 1-methylethyl ester]
                  1/1/95
                
                
                  25321-14-6
                  Dinitrotoluene (mixed isomers)
                  
                  1/1/90
                
                
                  25321-22-6
                  Dichlorobenzene (mixed isomers)
                  1/1/87
                
                
                  25376-45-8
                  Diaminotoluene (mixed isomers)
                  1/1/87
                
                
                  26002-80-2
                  Phenothrin [2,2-Dimethyl-3-(2-methyl-1-propenyl)cyclopropanecarboxylic acid (3-phenoxyphenyl)methyl ester]
                  1/1/95
                
                
                  26471-62-5
                  Toluenediisocyanate (mixed isomers)
                  
                  1/1/90
                
                
                  26628-22-8
                  Sodium azide
                  1/1/95
                
                
                  26644-46-2
                  Triforine [N,N′-[1,4-Piperazinediylbis(2,2,2-trichloroethylidene)] bisformamide]
                  1/1/95
                
                
                  27314-13-2
                  Norflurazon [4-Chloro-5-(methylamino)-2-[3-(trifluoromethyl)phenyl]- 3(2H)-pyridazinone]
                  1/1/95
                
                
                  28057-48-9
                  d-trans-Allethrin [d-trans-Chrysanthemic acid of d-allethrone]
                  1/1/95
                
                
                  28249-77-6
                  Thiobencarb [Carbamic acid, diethylthio-, s-(p-chlorobenzyl)]
                  1/1/95
                
                
                  28407-37-6
                  C.I. Direct Blue 218
                  1/1/95
                
                
                  29082-74-4
                  Octachlorostyrene
                  1/00
                
                
                  29232-93-7
                  Pirimiphos methyl [O-(2-(Diethylamino)-6-methyl-4-pyrimidinyl)-O,O-dimethyl phosphorothioate]
                  1/1/95
                
                
                  30560-19-1
                  Acephate (Acetylphosphoramidothioic acid O,S-dimethyl ester)
                  1/1/95
                
                
                  31218-83-4
                  Propetamphos [3-[[(Ethylamino)methoxyphosphino-thioyl]oxy]-2-butenoic acid, 1-methylethyl ester]
                  1/1/95
                
                
                  33089-61-1
                  Amitraz
                  1/1/95
                
                
                  34014-18-1
                  Terbuthiuron [N-[5-(1,1-Dimethylethyl)-1,3,4-thiadiazol-2-yl)-N,N′- dimethylurea]
                  1/1/95
                
                
                  34077-87-7
                  Dichlorotrifluoroethane
                  1/1/94
                
                
                  35367-38-5
                  Diflubenzuron
                  1/1/95
                
                
                  35400-43-2
                  Sulprofos [O-Ethyl O-[4-(methylthio)phenyl]phosphorodithioic acid S-propyl ester]
                  1/1/95
                
                
                  35554-44-0
                  Imazalil [1-[2-(2,4-Dichlorophenyl)-2-(2-propenyloxy)ethyl]-1H-imidazole]
                  1/1/95
                
                
                  35691-65-7
                  1-Bromo-1-(bromomethyl)-1,3-propanedicarbonitrile
                  1/1/95
                
                
                  38727-55-8
                  Diethatyl ethyl
                  1/1/95
                
                
                  39156-41-7
                  2,4-Diaminoanisole sulfate
                  1/1/87
                
                
                  39300-45-3
                  Dinocap
                  1/1/95
                
                
                  39515-41-8
                  Fenpropathrin [2,2,3,3-Tetramethylcyclopropane carboxylic acid cyano(3-phenoxyphenyl)methyl ester]
                  1/1/95
                
                
                  40487-42-1
                  Pendimethalin [N-(1-Ethylpropyl)-3,4-dimethyl-2,6-dinitrobenzen-amine]
                  1/1/95
                
                
                  41198-08-7
                  Profenofos [O-(4-Bromo-2-chlorophenyl)-O-ethyl-S-propyl phosphorothioate]
                  1/1/95
                
                
                  41766-75-0
                  3,3′-Dimethylbenzidine dihydrofluoride (ortho-Tolidine dihydrofluoride)
                  1/1/95
                
                
                  42874-03-3
                  Oxyfluorfen
                  1/1/95
                
                
                  43121-43-3
                  Triadimefon [1-(4-Chlorophenoxy)-3,3-dimethyl-1-(1H-1,2,4-triazol-1-yl)-2-butanone]
                  1/1/95
                
                
                  50471-44-8
                  Vinclozolin [3-(3,5-Dichlorophenyl)-5-ethenyl-5-methyl-2,4- oxazolidinedione]
                  1/1/95
                
                
                  51235-04-2
                  Hexazinone
                  1/1/95
                
                
                  51338-27-3
                  Diclofop methyl [2-[4-(2,4-Dichlorophenoxy)phenoxy]propanoic acid, methyl ester]
                  1/1/95
                
                
                  51630-58-1
                  Fenvalerate
                  1/1/95
                
                
                  52645-53-1
                  Permethrin [3-(2,2-Dichloroethenyl)-2,2-dimethylcyclopropanecarboxylic acid, (3-phenoxyphenyl)methyl ester]
                  1/1/95
                
                
                  53404-19-6
                  Bromacil, lithium salt [2,4-(1H,3H)-Pyrimidinedione, 5-bromo-6-methyl-3- (1-methylpropyl), lithium salt]
                  1/1/95
                
                
                  53404-37-8
                  2,4-D 2-ethyl-4-methylpentyl ester
                  1/1/95
                
                
                  53404-60-7
                  Dazomet, sodium salt [Tetrahydro-3,5-dimethyl-2H-1,3,5-thiadiazine-2-thione, ion(1-), sodium]
                  1/1/95
                
                
                  55290-64-7
                  Dimethipin [2,3,-Dihydro-5,6-dimethyl-1,4-dithiin 1,1,4,4-tetraoxide]
                  1/1/95
                
                
                  55406-53-6
                  3-Iodo-2-propynyl butylcarbamate
                  1/1/95
                
                
                  57213-69-1
                  Triclopyr, triethylammonium salt
                  1/1/95
                
                
                  59669-26-0
                  Thiodicarb
                  1/1/95
                
                
                  60168-88-9
                  Fenarimol [.alpha.-(2-Chlorophenyl)-.alpha.-4-chlorophenyl)-5-pyrimidine- methanol]
                  1/1/95
                
                
                  60207-90-1
                  Propiconazole [1-[2-(2,4-Dichlorophenyl)-4-propyl-1,3-dioxolan-2-yl]-methyl-1H-1,2,4,-triazole]
                  1/1/95
                
                
                  62476-59-9
                  Acifluorfen, sodium salt [5-(2-Chloro-4-(trifluoromethyl) phenoxy)-2-nitrobenzoic acid, sodium salt]
                  1/1/95
                
                
                  62924-70-3
                  Flumetralin [2-Chloro-N-(2,6-dinitro-4-(trifluoromethyl)-phenyl)-N-ethyl-6-fluorobenzenemethanamine]
                  1/1/95
                
                
                  63938-10-3
                  Chlorotetrafluoroethane
                  1/1/94
                
                
                  64902-72-3
                  Chlorsulfuron [2-chloro-N-[[4-methoxy-6-methyl-1,3,5-triazin-2-yl)amino] carbonyl]benzenesulfonamide]
                  1/1/95
                
                
                  64969-34-2
                  3,3′-Dichlorobenzidine.sulfate
                  1/1/95
                
                
                  66441-23-4
                  Fenoxaprop ethyl [2-(4-((6-Chloro-2-benzoxazolylen)oxy)phenoxy) propanoic acid, ethyl ester]
                  1/1/95
                
                
                  
                  67485-29-4
                  Hydramethylnon [Tetrahydro-5,5-dimethyl-2(1H)-pyrimidinone[3-[4- (trifluoromethyl)phenyl]-1-[2-[4-(trifluoromethyl)phenyl]ethenyl]-2- propenylidene]hydrazone]
                  1/1/95
                
                
                  68085-85-8
                  Cyhalothrin [3-(2-Chloro-3,3,3-trifluoro-1-propenyl)-2,2- dimethylcyclopropanecarboxylic acid cyano(3-phenoxyphenyl)methyl ester]
                  1/1/95
                
                
                  68359-37-5
                  Cyfluthrin [3-(2,2-Dichloro-ethenyl)-2,2-dimethylcyclo-propanecarboxylic acid, cyano(4-fluoro-3-phenoxyphenyl)methyl ester]
                  1/1/95
                
                
                  69409-94-5
                  Fluvalinate [N-[2-Chloro-4-(trifluoromethyl)phenyl]-DL-valine(+)-cyano(3-phenoxyphenyl)methylester]
                  1/1/95
                
                
                  69806-50-4
                  Fluazifop-butyl [2-[4-[[5-(Trifluoromethyl)-2-pyridinyl]oxy]-phenoxy]propanoic acid, butyl ester]
                  1/1/95
                
                
                  71751-41-2
                  Abamectin [Avermectin B1]
                  1/1/95
                
                
                  72178-02-0
                  Fomesafen [5-(2-Chloro-4-(trifluoromethyl)phenoxy)-N-methylsulfonyl)-2- nitrobenzamide]
                  1/1/95
                
                
                  72490-01-8
                  Fenoxycarb [2-(4-Phenoxyphenoxy)ethyl]carbamic acid ethyl ester]
                  1/1/95
                
                
                  74051-80-2
                  Sethoxydim [2-[1-(Ethoxyimino)butyl]-5-[2-(ethylthio)propyl]-3-hydroxy-2-cyclohexen-1-one]
                  1/1/95
                
                
                  76578-14-8
                  Quizalofop-ethyl [2-[4-[(6-Chloro-2-quinoxalinyl)oxy]phenoxy] propanoic acid ethyl ester]
                  1/1/95
                
                
                  77501-63-4
                  Lactofen [5-(2-Chloro-4-(trifluoromethyl)phenoxy)-2-nitro-2-ethoxy-1-methyl-2-oxoethyl ester]
                  1/1/95
                
                
                  82657-04-3
                  Bifenthrin
                  1/1/95
                
                
                  88671-89-0
                  Myclobutanil [.alpha.-Butyl-.alpha.-(4-chlorophenyl)-1H-1,2,4-triazole- 1-propanenitrile]
                  1/1/95
                
                
                  90454-18-5
                  Dichloro-1,1,2-trifluoroethane
                  1/1/94
                
                
                  90982-32-4
                  Chlorimuron ethyl [Ethyl-2-[[[(4-chloro-6-methoxyprimidin-2-yl)-carbonyl]-amino]sulfonyl]benzoate]
                  1/1/95
                
                
                  101200-48-0
                  Tribenuron methyl [2-(((((4-Methoxy-6-methyl-1,3,5-triazin-2-yl)- methylamino)carbonyl)amino)sulfonyl)-, methyl ester]
                  1/1/95
                
                
                  111512-56-2
                  1,1-dichloro-1,2,3,3,3-pentafluoropropane (HCFC-225eb)
                  1/1/95
                
                
                  111984-09-9
                  3,3′-Dimethoxybenzidine hydrochloride (Dianisidine dihydrochloride)
                  1/1/95
                
                
                  127564-92-5
                  Dichloropentafluoropropane
                  1/1/95
                
                
                  128903-21-9
                  2,2-Dichloro-1,1,1,3,3-pentafluoropropane (HCFC-225aa)
                  1/1/95
                
                
                  136013-79-1
                  1,3-Dichloro-1,1,2,3,3-pentafluoropropane (HCFC-225ea)
                  1/1/95
                
                *Note: CAS No. 6484-52-2 is removed from this listing; the removal is effective July 2, 1995, for the 1995 reporting year.
                *Note: The listing of 2,2-dibromo-3-nitrilopropionamide (DBNPA)(CAS No. 10222-01-2) is stayed. The stay will remain in effect until further administrative action is taken.
              
              (c) Chemical categories in alphabetical order.
              
              
                
                  Category name
                  Effective date
                
                
                  Antimony Compounds: Includes any unique chemical substance that contains antimony as part of that chemical's infrastructure
                  1/1/87
                
                
                  Arsenic Compounds: Includes any unique chemical substance that contains arsenic as part of that chemical's infrastructure
                  1/1/87
                
                
                  Barium Compounds: Includes any unique chemical substance that contains barium as part of that chemical's infrastructure (except for barium sulfate, (CAS No. 7727-43-7)
                  1/1/87
                
                
                  Beryllium Compounds: Includes any unique chemical substance that contains beryllium as part of that chemical's infrastructure
                  1/1/87
                
                
                  Cadmium Compounds: Includes any unique chemical substance that contains cadmium as part of that chemical's infrastructure
                  1/1/87
                
                
                  Chlorophenols
                  1/1/87
                
              
              
                EC02AU92.039
              
              
                Where x = 1 to 5
                
                  
                    Category name
                    Effective date
                  
                  
                    Chromium Compounds: Includes any unique chemical substance that contains chromium as part of that chemical's infrastructure (except for chromite ore mined in the Transvaal Region of South Africa and the unreacted ore component of the chromite ore processing residue (COPR). COPR is the solid waste remaining after aqueous extraction of oxidized chromite ore that has been combined with soda ash and kiln roasted at approximately 2,000 °F.)
                    1/1/87
                  
                  
                    
                    Cobalt Compounds: Includes any unique chemical substance that contains cobalt as part of that chemical's infrastructure
                    1/1/87
                  
                  
                    Copper Compounds: Includes any unique chemical substance that contains copper as part of that chemical's infrastructure (except for C.I. Pigment Blue 15 (PB-15, CAS No. 147-14-8), C.I. Pigment Green 7 (PG-7, CAS No. 1328-53-6), and C.I. Pigment Green 36 (PG-36, CAS No. 14302-13-7) except copper phthalocyanine compounds that are substituted with only hydrogen and/or bromine and/or chlorine that meet the following molecular structure definition:
                    1/1/87
                  
                
              
              
                EC02AU92.040
              
              
                where R = H and/or Br and/or Cl only.”
              
              
                
                  Category name
                  Effective date
                
                
                  Cyanide Compounds: X= CN− where X = H− or any other group where a formal dissociation can be made. For example KCN, or Ca(CN)2
                  
                  1/1/87
                
                
                  Diisocyanates (This category includes only those chemicals listed below)
                  1/1/95
                
                
                  038661-72-2 1,3-Bis(methylisocyanate)cyclohexane
                
                
                  010347-54-3 1,4-Bis(methylisocyanate)cyclohexane
                
                
                  002556-36-7 1,4-Cyclohexane diisocyanate
                
                
                  134190-37-7 Diethyldiisocyanatobenzene
                
                
                  004128-73-8 4,4′-Diisocyanatodiphenyl ether
                
                
                  075790-87-3 2,4′-Diisocyanatodiphenyl sulfide
                
                
                  000091-93-0 3,3′-Dimethoxybenzidine-4,4′-diisocyanate
                
                
                  000091-97-4 3,3′-Dimethyl-4,4′-diphenylene diisocyanate
                
                
                  000139-25-3 3,3′-Dimethyldiphenylmethane-4,4′-diisocyanate
                
                
                  000822-06-0 Hexamethylene-1,6-diisocyanate
                
                
                  004098-71-9 Isophorone diisocyanate
                
                
                  075790-84-0 4-Methyldiphenylmethane-3,4-diisocyanate
                
                
                  005124-30-1 1,1-Methylene bis(4-isocyanatocyclohexane)
                
                
                  000101-68-8 Methylenebis(phenylisocyanate) (MDI)
                
                
                  003173-72-6 1,5-Naphthalene diisocyanate
                
                
                  000123-61-5 1,3-Phenylene diisocyanate
                
                
                  000104-49-4 1,4-Phenylene diisocyanate
                
                
                  009016-87-9 Polymeric diphenylmethane diisocyanate
                
                
                  016938-22-0 2,2,4-Trimethylhexamethylene diisocyanate
                
                
                  015646-96-5 2,4,4-Trimethylhexamethylene diisocyanate
                
                
                  Dioxin and dioxin-like compounds (Manufacturing; and the processing or otherwise use of dioxin and dioxin-like compounds if the dioxin and dioxin-like compounds are present as contaminants in a chemical and if they were created during the manufacturing of that chemical)
                
                
                  (This category includes only those chemicals listed below)
                  1/00
                
                
                  
                  67562-39-4  1,2,3,4,6,7,8-Heptachlorodibenzofuran
                
                
                  55673-89-7  1,2,3,4,7,8,9-Heptachlorodibenzofuran
                
                
                  70648-26-9  1,2,3,4,7,8-Hexachlorodibenzofuran
                
                
                  57117-44-9  1,2,3,6,7,8-Hexachlorodibenzofuran
                
                
                  72918-21-9  1,2,3,7,8,9-Hexachlorodibenzofuran
                
                
                  60851-34-5  2,3,4,6,7,8-Hexachlorodibenzofuran
                
                
                  39227-28-6  1,2,3,4,7,8-Hexachlorodibenzo-p-dioxin
                
                
                  57653-85-7  1,2,3,6,7,8-Hexachlorodibenzo-p-dioxin
                
                
                  19408-74-3  1,2,3,7,8,9-Hexachlorodibenzo-p-dioxin
                
                
                  35822-46-9  1,2,3,4,6,7,8-Heptachlorodibenzo-p-dioxin
                
                
                  39001-02-0  1,2,3,4,6,7,8,9-Octachlorodibenzofuran
                
                
                  03268-87-9  1,2,3,4,6,7,8,9-Octachlorodibenzo-p-dioxin
                
                
                  57117-41-6  1,2,3,7,8-Pentachlorodibenzofuran
                
                
                  57117-31-4  2,3,4,7,8-Pentachlorodibenzofuran
                
                
                  40321-76-4  1,2,3,7,8-Pentachlorodibenzo-p-dioxin
                
                
                  51207-31-9  2,3,7,8-Tetrachlorodibenzofuran
                
                
                  01746-01-6  2,3,7,8-Tetrachlorodibenzo-p-dioxin
                
                
                  Ethylenebisdithiocarbamic acid, salts and esters
                  1/1/94
                
                
                  Certain Glycol Ethers
                  1/1/95
                
                
                  R - (OCH2 CH2)n - OR′
                
                
                  Where:
                
                
                   n = 1, 2, or 3;
                
                
                   R = alkyl C7 or less; or
                
                
                   R = phenyl or alkyl substituted phenyl;
                
                
                   R′ = H or alkyl C7 or less; or
                
                
                   OR′ consisting of carboxylic acid ester, sulfate, phosphate, nitrate, or sulfonate.
                
                
                  Hexabromocyclododecane (This category includes only those chemicals covered by the CAS numbers listed here)
                  1/1/17
                
                
                  3194-55-6 1,2,5,6,9,10-Hexabromocyclododecane
                
                
                  25637-99-4 Hexabromocyclododecane
                
                
                  Lead Compounds: Includes any unique chemical substance that contains lead as part of that chemical's infrastructure
                  1/1/87
                
                
                  Manganese Compounds: Includes any unique chemical substance that contains manganese as part of that chemical's infrastructure
                  1/1/87
                
                
                  Mercury Compounds: Includes any unique chemical substance that contains mercury as part of that chemical's infrastructure
                  1/1/87
                
                
                  Nicotine and salts
                  1/1/95
                
                
                  Nitrate compounds (water dissociable; reportable only when in aqueous solution)
                  1/1/95
                
                
                  Nickel Compounds: Includes any unique chemical substance that contains nickel as part of that chemical's infrastructure
                  1/1/87
                
                
                  Nonylphenol (This category includes only those chemicals listed below)
                  1/1/15
                
                
                   104-40-5 4-Nonylphenol.
                
                
                  11066-49-2 Isononylphenol.
                
                
                  25154-52-3 Nonylphenol.
                
                
                  26543-97-5 4-Isononylphenol.
                
                
                  84852-15-3 4-Nonylphenol, branched.
                
                
                  90481-04-2 Nonylphenol, branched.
                
                
                  Nonylphenol Ethoxylates (This category includes only those chemicals covered by the CAS numbers listed here)
                  1/1/19
                
                
                  7311-27-5 Ethanol, 2-[2-[2-[2-(4-nonylphenoxy)ethoxy]ethoxy]ethoxy]-
                
                
                  9016-45-9 Poly(oxy-1,2-ethanediyl), α-(nonylphenyl)-ω-hydroxy-
                
                
                  20427-84-3 Ethanol, 2-[2-(4-nonylphenoxy)ethoxy]-
                
                
                  26027-38-3 Poly(oxy-1,2-ethanediyl), α-(4-nonylphenyl)-ω-hydroxy-
                
                
                  26571-11-9 3,6,9,12,15,18,21,24-Octaoxahexacosan-1-ol, 26- (nonylphenoxy)-
                
                
                  27176-93-8 Ethanol, 2-[2-(nonylphenoxy)ethoxy]-
                
                
                  27177-05-5 3,6,9,12,15,18,21-Heptaoxatricosan-1-ol, 23-(nonylphenoxy)-
                
                
                  27177-08-8 3,6,9,12,15,18,21,24,27-Nonaoxanonacosan-1-ol, 29-(nonylphenoxy)-
                
                
                  27986-36-3 Ethanol, 2-(nonylphenoxy)-
                
                
                  37205-87-1 Poly(oxy-1,2-ethanediyl), α-(isononylphenyl)-ω-hydroxy-
                
                
                  51938-25-1 Poly(oxy-1,2-ethanediyl), α (2-nonylphenyl)-ω-hydroxy-
                
                
                  68412-54-4 Poly(oxy-1,2-ethanediyl), α-(nonylphenyl)-ω-hydroxy-, branched
                
                
                  127087-87-0 Poly(oxy-1,2-ethanediyl), α-(4-nonylphenyl)-ω-hydroxy-, branched
                
                
                  Polybrominated Biphenyls (PBBs)
                  1/1/87
                
                
                  Polychlorinated alkanes (C10 to C13): Includes those chemicals defined by the following formula:
                  1/1/95
                
                
                  Cx H2x-y = 2 Cly
                  
                
                
                  where x= 10 to 13;
                
                
                   y= 3 to 12; and
                
                
                  where the average chlorine content ranges from 40-70% with the limiting molecular formulas C10 H19 Cl3 and C13 H16 Cl12.
                
                
                  Polycyclic aromatic compounds (PACs): (This category includes only those chemicals listed below)
                  1/1/95
                
                
                  00056-55-3 Benz(a)anthracene
                
                
                  00218-01-9 Benzo(a)phenanthrene
                
                
                  00050-32-8 Benzo(a)pyrene
                
                
                  00205-99-2 Benzo(b)fluoranthene
                
                
                  00205-82-3 Benzo(j)fluoranthene
                
                
                  
                  00207-08-9 Benzo(k)fluoranthene
                
                
                  00206-44-0 Benzo(j,k)fluorene
                  1/00
                
                
                  00189-55-9 Benzo(rst)pentaphene
                
                
                  00226-36-8 Dibenz(a,h)acridine
                
                
                  00224-42-0 Dibenz(a,j)acridine
                
                
                  00053-70-3 Dibenzo(a,h)anthracene
                
                
                  05385-75-1 Dibenzo(a,e)fluoranthene
                
                
                  00192-65-4 Dibenzo(a,e)pyrene
                
                
                  00189-64-0 Dibenzo(a,h)pyrene
                
                
                  00191-30-0 Dibenzo(a,l)pyrene
                
                
                  00194-59-2 7H-Dibenzo(c,g)carbazole
                
                
                  00057-97-6 7,12-Dimethylbenz(a)anthracene
                
                
                  42397-64-8 1,6-Dinitropyrene
                  1/11
                
                
                  42397-65-9 1,8-Dinitropyrene
                  1/11
                
                
                  00193-39-5 Indeno[1,2,3-cd]pyrene
                
                
                  00056-49-5 3-Methylcholanthrene
                  1/00
                
                
                  03697-24-3 5-Methylchrysene
                
                
                  07496-02-8 6-Nitrochrysene
                  1/11
                
                
                  05522-43-0 1-Nitropyrene
                
                
                  57835-92-4 4-Nitropyrene
                  1/11
                
              
              
                EC02AU92.041
              
              
                Where x = 1 to 10
              
              
                
                  Category name
                  Effective date
                
                
                  Selenium Compounds: Includes any unique chemical substance that contains selenium as part of that chemical's infrastructure
                  1/1/87
                
                
                  Silver Compounds: Includes any unique chemical substance that contains silver as part of that chemical's infrastructure
                  1/1/87
                
                
                  Strychnine and salts
                  1/1/95
                
                
                  Thallium Compounds: Includes any unique chemical substance that contains thallium as part of that chemical's infrastructure
                  1/1/87
                
                
                  Vanadium compounds
                  1/00
                
                
                  Warfarin and salts
                  1/1/94
                
                
                  Zinc Compounds: Includes any unique chemical substance that contains zinc as part of that chemical's infrastructure
                  1/1/87
                
              
              (d) Per- and polyfluoroalkyl substances alphabetical listing.
              
              
                Table 4 to Paragraph (d)
                
                
                  Chemical name
                  CAS No.
                  Effectivedate
                  
                
                
                  Alcohols, C8-14, γ-ω-perfluoro
                  68391-08-2
                  1/1/20
                
                
                  Alkenes, C8-14 α-, δ-ω-perfluoro
                  97659-47-7
                  1/1/20
                
                
                  Alkyl iodides, C4-20, γ-ω-perfluoro
                  68188-12-5
                  1/1/20
                
                
                  Ammonium perfluorooctanoate
                  3825-26-1
                  1/1/20
                
                
                  1,4-Benzenedicarboxylic acid, dimethyl ester, reaction products with bis(2-hydroxyethyl)terephthalate, ethylene glycol, α-fluoro-ω-(2-hydroxyethyl)poly(difluoromethylene), hexakis(methoxymethyl)melamine and polyethylene glycol
                  68515-62-8
                  1/1/20
                
                
                  Butanoic acid, 4-[[3-(dimethylamino)propyl]amino]-4-oxo-, 2(or 3)-[(γ-ω-perfluoro-C6-20-alkyl)thio] derivs.
                  68187-25-7
                  1/1/20
                
                
                  2-[Butyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl acrylate
                  383-07-3
                  1/1/20
                
                
                  Chromium(III) perfluorooctanoate
                  68141-02-6
                  1/1/20
                
                
                  
                  Cyclohexanesulfonic acid, decafluoro(pentafluoroethyl)-, potassium salt
                  67584-42-3
                  1/1/20
                
                
                  Cyclohexanesulfonic acid, decafluoro(trifluoromethyl)-, potassium salt
                  68156-07-0
                  1/1/20
                
                
                  Cyclohexanesulfonic acid, nonafluorobis(trifluoromethyl)-, potassium salt
                  68156-01-4
                  1/1/20
                
                
                  Cyclohexanesulfonic acid, undecafluoro-, potassium salt
                  3107-18-4
                  1/1/20
                
                
                  Decane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8-heptadecafluoro-10-iodo-
                  2043-53-0
                  1/1/20
                
                
                  1-Decanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heneicosafluoro-, ammonium salt
                  67906-42-7
                  1/1/20
                
                
                  1-Decanesulfonyl chloride, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-
                  27619-90-5
                  1/1/20
                
                
                  1-Decanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-
                  678-39-7
                  1/1/20
                
                
                  Disulfides, bis(γ-ω-perfluoro-C6-20-alkyl)
                  118400-71-8
                  1/1/20
                
                
                  Dodecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10-heneicosafluoro-12-iodo-
                  2043-54-1
                  1/1/20
                
                
                  1-Dodecanesulfonyl chloride, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluoro-
                  27619-91-6
                  1/1/20
                
                
                  1-Dodecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluoro-
                  865-86-1
                  1/1/20
                
                
                  1-Eicosanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,17,17,18, 18,19,19,20,20,20-heptatriacontafluoro-
                  65104-65-6
                  1/1/20
                
                
                  Ethanaminium, N,N-diethyl-N-methyl-2-[(2-methyl-1-oxo-2-propenyl)oxy]-, methyl sulfate, polymer with 2-ethylhexyl 2-methyl-2-propenoate, α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propenyl)oxy]ethyl]poly(difluoromethylene), 2-hydroxyethyl 2-methyl-2-propenoate and N-(hydroxymethyl)-2-propenamide
                  65636-35-3
                  1/1/20
                
                
                  Ethanaminium, N,N,N-triethyl-, salt with 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-1-octanesulfonic acid (1:1)
                  56773-42-3
                  1/1/20
                
                
                  Ethaneperoxoic acid, reaction products with 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl thiocyanate and 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl thiocyanate
                  182176-52-9
                  1/1/20
                
                
                  Ethanol, 2,2′-iminobis-, compd. with α-fluoro-ω-[2-(phosphonooxy)ethyl]poly(difluoromethylene) (1:1)
                  65530-74-7
                  1/1/20
                
                
                  Ethanol, 2,2′-iminobis-, compd. with α-fluoro-ω-[2-(phosphonooxy)ethyl]poly(difluoromethylene) (2:1)
                  65530-63-4
                  1/1/20
                
                
                  Ethanol, 2,2′-iminobis-, compd. with α,α′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[ω-fluoropoly(difluoromethylene)] (1:1)
                  65530-64-5
                  1/1/20
                
                
                  N-Ethyl-N-(2-hydroxyethyl)perfluorooctanesulfonamide
                  1691-99-2
                  1/1/20
                
                
                  2-[Ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl acrylate
                  423-82-5
                  1/1/20
                
                
                  2-[Ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl methacrylate
                  376-14-7
                  1/1/20
                
                
                  Fatty acids, C6-18, perfluoro, ammonium salts
                  72623-77-9
                  1/1/20
                
                
                  Fatty acids, C7-13, perfluoro, ammonium salts
                  72968-38-8
                  1/1/20
                
                
                  Fatty acids, linseed-oil, γ-ω-perfluoro-C8-14-alkyl esters
                  178535-23-4
                  1/1/20
                
                
                  Glycine, N-ethyl-N-[(heptadecafluorooctyl)sulfonyl]-, potassium salt
                  2991-51-7
                  1/1/20
                
                
                  Glycine, N-[(heptadecafluorooctyl)sulfonyl]-N-propyl-, potassium salt
                  55910-10-6
                  1/1/20
                
                
                  Glycine, N-ethyl-N-[(pentadecafluoroheptyl)sulfonyl]-, potassium salt
                  67584-62-7
                  1/1/20
                
                
                  Glycine, N-ethyl-N-[(tridecafluorohexyl)sulfonyl]-, potassium salt
                  67584-53-6
                  1/1/20
                
                
                  Glycine, N-ethyl-N-[(undecafluoropentyl)sulfonyl]-, potassium salt
                  67584-52-5
                  1/1/20
                
                
                  3-[[(Heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-1-propanaminium iodide
                  1652-63-7
                  1/1/20
                
                
                  2-[[(Heptadecafluorooctyl)sulfonyl]methylamino]ethyl acrylate
                  25268-77-3
                  1/1/20
                
                
                  1-Heptanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(2-hydroxyethyl)-N-methyl-
                  68555-76-0
                  1/1/20
                
                
                  1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                  68957-62-0
                  1/1/20
                
                
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, ammonium salt
                  68259-07-4
                  1/1/20
                
                
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                  70225-15-9
                  1/1/20
                
                
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, potassium salt
                  60270-55-5
                  1/1/20
                
                
                  1-Heptanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                  335-71-7
                  1/1/20
                
                
                  Hexadecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14-nonacosafluoro-16-iodo-
                  65510-55-6
                  1/1/20
                
                
                  1-Hexadecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,16-nonacosafluoro-
                  60699-51-6
                  1/1/20
                
                
                  Hexafluoropropylene oxide dimer acid
                  13252-13-6
                  1/1/20
                
                
                  Hexafluoropropylene oxide dimer acid ammonium salt
                  62037-80-3
                  1/1/20
                
                
                  Hexane, 1,6-diisocyanato-, homopolymer, γ-ω-perfluoro-C6-20-alc.-blocked
                  135228-60-3
                  1/1/20
                
                
                  1-Hexanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-(2-hydroxyethyl)-N-methyl-
                  68555-75-9
                  1/1/20
                
                
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, ammonium salt
                  68259-08-5
                  1/1/20
                
                
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, potassium salt
                  3871-99-6
                  1/1/20
                
                
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                  70225-16-0
                  1/1/20
                
                
                  Lithium (perfluorooctane)sulfonate
                  29457-72-5
                  1/1/20
                
                
                  Methyl perfluorooctanoate
                  376-27-2
                  1/1/20
                
                
                  1-Nonanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-nonadecafluoro-, ammonium salt
                  17202-41-4
                  1/1/20
                
                
                  Octadecanoic acid, pentatriacontafluoro-
                  16517-11-6
                  1/1/20
                
                
                  1-Octadecanol, 3,3,4,4,5,5,6,6,7,7, 8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15, 16,16,17,17,18,18,18-tritriacontafluoro-
                  65104-67-8
                  1/1/20
                
                
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-methyl-
                  31506-32-8
                  1/1/20
                
                
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-N-methyl-
                  24448-09-7
                  1/1/20
                
                
                  
                  1-Octanesulfonamide, N-butyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-
                  2263-09-4
                  1/1/20
                
                
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[3-(trimethoxysilyl)propyl]-
                  61660-12-6
                  1/1/20
                
                
                  1-Octanesulfonamide, N-[3-(dimethyloxidoamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, potassium salt
                  178094-69-4
                  1/1/20
                
                
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[2-(phosphonooxy)ethyl]-, diammonium salt
                  67969-69-1
                  1/1/20
                
                
                  1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, ammonium salt
                  29081-56-9
                  1/1/20
                
                
                  1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                  70225-14-8
                  1/1/20
                
                
                  Octanoyl fluoride, pentadecafluoro-
                  335-66-0
                  1/1/20
                
                
                  1-Pentanesulfonamide, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-(2-hydroxyethyl)-N-methyl-
                  68555-74-8
                  1/1/20
                
                
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, potassium salt
                  3872-25-1
                  1/1/20
                
                
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, ammonium salt
                  68259-09-6
                  1/1/20
                
                
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                  70225-17-1
                  1/1/20
                
                
                  Pentanoic acid, 4,4-bis[(γ-ω-perfluoro-C8-20-alkyl)thio] derivs.
                  71608-60-1
                  1/1/20
                
                
                  Perfluorodecanoic acid
                  335-76-2
                  1/1/20
                
                
                  Perfluorododecanoic acid
                  307-55-1
                  1/1/20
                
                
                  Perfluorohexanesulfonic acid
                  355-46-4
                  1/1/20
                
                
                  Perfluorononanoic acid
                  375-95-1
                  1/1/20
                
                
                  Perfluorooctane sulfonic acid
                  1763-23-1
                  1/1/20
                
                
                  Perfluorooctanoic acid
                  335-67-1
                  1/1/20
                
                
                  Perfluorooctyl Ethylene
                  21652-58-4
                  1/1/20
                
                
                  Perfluorooctylsulfonyl fluoride
                  307-35-7
                  1/1/20
                
                
                  Perfluoropalmitic acid
                  67905-19-5
                  1/1/20
                
                
                  Perfluorotetradecanoic acid
                  376-06-7
                  1/1/20
                
                
                  Phosphinic acid, bis(perfluoro-C6-12-alkyl) derivs.
                  68412-69-1
                  1/1/20
                
                
                  Phosphonic acid, perfluoro-C6-12-alkyl derivs.
                  68412-68-0
                  1/1/20
                
                
                  Phosphoric acid, γ-ω-perfluoro-C8-16-alkyl esters, compds. with diethanolamine
                  74499-44-8
                  1/1/20
                
                
                  Poly(difluoromethylene), α-[2-(acetyloxy)-3-[(carboxymethyl)dimethylammonio]propyl]-ω-fluoro-, inner salt
                  123171-68-6
                  1/1/20
                
                
                  Poly(difluoromethylene), α-[2-[(2-carboxyethyl)thio]ethyl]-ω-fluoro-
                  65530-83-8
                  1/1/20
                
                
                  Poly(difluoromethylene), α-[2-[(2-carboxyethyl)thio]ethyl]-ω-fluoro-, lithium salt
                  65530-69-0
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-(2-hydroxyethyl)-, dihydrogen 2-hydroxy-1,2,3-propanetricarboxylate
                  65605-56-3
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-(2-hydroxyethyl)-, hydrogen 2-hydroxy-1,2,3-propanetricarboxylate
                  65605-57-4
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-(2-hydroxyethyl)-, 2-hydroxy-1,2,3-propanetricarboxylate (3:1)
                  65530-59-8
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propenyl)oxy]ethyl]-
                  65530-66-7
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-[2-[(1-oxo-2-propenyl)oxy]ethyl]-, homopolymer
                  65605-73-4
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-[2-[(1-oxooctadecyl)oxy]ethyl]-
                  65530-65-6
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-[2-(phosphonooxy)ethyl]-
                  65530-61-2
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-[2-(phosphonooxy)ethyl]-, ammonium salt
                  95144-12-0
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-[2-(phosphonooxy)ethyl]-, diammonium salt
                  65530-72-5
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-[2-(phosphonooxy)ethyl]-, monoammonium salt
                  65530-71-4
                  1/1/20
                
                
                  Poly(difluoromethylene), α-fluoro-ω-[2-sulphoethyl)-
                  80010-37-3
                  1/1/20
                
                
                  Poly(difluoromethylene), α,α′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[ω-fluoro-
                  65530-62-3
                  1/1/20
                
                
                  Poly(difluoromethylene), α,α′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[ω-fluoro-, ammonium salt
                  65530-70-3
                  1/1/20
                
                
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(tridecafluorohexyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  56372-23-7
                  1/1/20
                
                
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  29117-08-6
                  1/1/20
                
                
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl]-ω-methoxy-
                  68958-60-1
                  1/1/20
                
                
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl]-ω-methoxy-
                  68958-61-2
                  1/1/20
                
                
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(undecafluoropentyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  68298-80-6
                  1/1/20
                
                
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  68298-81-7
                  1/1/20
                
                
                  Poly(oxy-1,2-ethanediyl), α-hydro-ω-hydroxy-, ether with α-fluoro-ω-(2-hydroxyethyl)poly(difluoromethylene) (1:1)
                  65545-80-4
                  1/1/20
                
                
                  Poly(oxy-1,2-ethanediyl), α-methyl-ω-hydroxy-, 2-hydroxy-3-[(γ-ω-perfluoro-C6-20-alkyl)thio]propyl ethers
                  70983-59-4
                  1/1/20
                
                
                  Poly[oxy(methyl-1,2-ethanediyl)], α-[2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  37338-48-0
                  1/1/20
                
                
                  Poly[oxy(methyl-1,2-ethanediyl)], α-[2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  68259-39-2
                  1/1/20
                
                
                  Poly[oxy(methyl-1,2-ethanediyl)], α-[2-[ethyl[(tridecafluorohexyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  68259-38-1
                  1/1/20
                
                
                  Poly[oxy(methyl-1,2-ethanediyl)], α-[2-[ethyl[(undecafluoropentyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  68310-17-8
                  1/1/20
                
                
                  Potassium perfluorooctanesulfonate
                  2795-39-3
                  1/1/20
                
                
                  1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-[2-[(γ-ω-perfluoro-C4-20-alkyl)thio]acetyl] derivs., inner salts
                  1078715-61-3
                  1/1/20
                
                
                  
                  1-Propanaminium, 3-[[(heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-, chloride
                  38006-74-5
                  1/1/20
                
                
                  1-Propanaminium, 2-hydroxy-N,N,N-trimethyl-, 3-[(γ-ω-perfluoro-C6-20-alkyl)thio] derivs., chlorides
                  70983-60-7
                  1/1/20
                
                
                  1-Propanaminium, N,N,N-trimethyl-3-[[(tridecafluorohexyl)sulfonyl]amino]-, chloride
                  52166-82-2
                  1/1/20
                
                
                  1-Propanaminium, N,N,N-trimethyl-3-[[(pentadecafluoroheptyl)sulfonyl]amino]-, iodide
                  67584-58-1
                  1/1/20
                
                
                  1-Propanaminium, N,N,N-trimethyl-3-[[(pentadecafluoroheptyl)sulfonyl]amino]-, chloride
                  68555-81-7
                  1/1/20
                
                
                  1-Propanaminium, N,N,N-trimethyl-3-[[(tridecafluorohexyl)sulfonyl]amino]-, iodide
                  68957-58-4
                  1/1/20
                
                
                  1-Propanaminium, N,N,N-trimethyl-3-[[(undecafluoropentyl)sulfonyl]amino]-, chloride
                  68957-55-1
                  1/1/20
                
                
                  1-Propanaminium, N,N,N-trimethyl-3-[[(undecafluoropentyl)sulfonyl]amino]-, iodide
                  68957-57-3
                  1/1/20
                
                
                  Propanedioic acid, mono(γ-ω-perfluoro-C8-12-alkyl) derivs., bis[4-(ethenyloxy)butyl] esters
                  238420-80-9
                  1/1/20
                
                
                  Propanedioic acid, mono(γ-ω-perfluoro-C8-12-alkyl) derivs., di-me esters
                  238420-68-3
                  1/1/20
                
                
                  1,3-Propanediol, 2,2-bis[[(γ-ω-perfluoro-C10-20-alkyl)thio]methyl] derivs., phosphates, ammonium salts
                  148240-89-5
                  1/1/20
                
                
                  1,3-Propanediol, 2,2-bis[[(γ-ω-perfluoro-C4-10-alkyl)thio]methyl] derivs., phosphates, ammonium salts
                  148240-85-1
                  1/1/20
                
                
                  1,3-Propanediol, 2,2-bis[[(γ-ω-perfluoro-C6-12-alkyl)thio]methyl] derivs., phosphates, ammonium salts
                  148240-87-3
                  1/1/20
                
                
                  1,3-Propanediol, 2,2-bis[[(γ-ω-perfluoro-C6-12-alkyl)thio]methyl] derivs., polymers with 2,2-bis[[(γ-ω-perfluoro-C10-20-alkyl)thio]methyl]-1,3-propanediol, 1,6-diisocyanato-2,2,4(or 2,4,4)-trimethylhexane, 2-heptyl-3,4-bis(9-isocyanatononyl)-1-pentylcyclohexane and 2,2′-(methylimino)bis[ethanol]
                  1078142-10-5
                  1/1/20
                
                
                  1-Propanesulfonic acid, 2-methyl-, 2-[[1-oxo-3-[(γ-ω-perfluoro-C4-16-alkyl)thio]propyl]amino] derivs., sodium salts
                  68187-47-3
                  1/1/20
                
                
                  2-Propenoic acid, butyl ester, telomer with 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, α-(2-methyl-1-oxo-2-propenyl)-ω-hydroxypoly(oxy-1,4-butanediyl), α-(2-methyl-1-oxo-2-propenyl)-ω-[(2-methyl-1-oxo-2-propenyl)oxy]poly(oxy-1,4-butanediyl), 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and 1-octanethiol
                  68227-96-3
                  1/1/20
                
                
                  2-Propenoic acid, 2-[butyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester, telomer with 2-[butyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, methyloxirane polymer with oxirane di-2-propenoate, methyloxirane polymer with oxirane mono-2-propenoate and 1-octanethiol
                  68298-62-4
                  1/1/20
                
                
                  2-Propenoic acid, esters, 2-methyl-, dodecyl ester, polymer with α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene)
                  65605-58-5
                  1/1/20
                
                
                  2-Propenoic acid, 2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl ester
                  59071-10-2
                  1/1/20
                
                
                  2-Propenoic acid, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester, polymer with 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and α-(1-oxo-2-propenyl)-ω-methoxypoly(oxy-1,2-ethanediyl)
                  68867-60-7
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, 2-(dimethylamino)ethyl ester, polymers with Bu acrylate, γ-ω-perfluoro-C8-14-alkyl acrylate and polyethylene glycol monomethacrylate, 2,2′-azobis[2,4-dimethylpentanenitrile]-initiated
                  150135-57-2
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, 2-(dimethylamino)ethyl ester, polymers with γ-ω-perfluoro-C10-16-alkyl acrylate and vinyl acetate, acetates
                  196316-34-4
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, dodecyl ester, polymer with α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene) and N-(hydroxymethyl)-2-propenamide
                  65605-59-6
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, 2-ethylhexyl ester, polymer with α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene), 2-hydroxyethyl 2-methyl-2-propenoate and N-(hydroxymethyl)-2-propenamide
                  68239-43-0
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester, polymer with 2-[ethyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate and octadecyl 2-methyl-2-propenoate
                  68555-91-9
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluorododecyl ester
                  2144-54-9
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl ester
                  1996-88-9
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,16-nonacosafluorohexadecyl ester
                  4980-53-4
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, octadecyl ester, polymer with 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluorododecyl 2-propenoate, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl 2-propenoate and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluorotetradecyl 2-propenoate
                  142636-88-2
                  1/1/20
                
                
                  2-Propenoic acid, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl ester
                  68084-62-8
                  1/1/20
                
                
                  
                  2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9, 10,10,11,11,12,12,13,13,14,14,14-pentacosafluorotetradecyl ester
                  6014-75-1
                  1/1/20
                
                
                  2-Propenoic acid, 2-methyl-, polymer with butyl 2-methyl-2-propenoate, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl 2-propenoate, 2-hydroxyethyl 2-methyl-2-propenoate and methyl 2-methyl-2-propenoate
                  200513-42-4
                  1/1/20
                
                
                  2-Propenoic acid, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl ester
                  67584-57-0
                  1/1/20
                
                
                  2-Propenoic acid, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl ester
                  67584-56-9
                  1/1/20
                
                
                  Pyridinium, 1-(3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)-, salt with 4-methylbenzenesulfonic acid (1:1)
                  61798-68-3
                  1/1/20
                
                
                  Silane, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)trimethoxy-
                  83048-65-1
                  1/1/20
                
                
                  Silane, trichloro(3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)-
                  78560-44-8
                  1/1/20
                
                
                  Silicic acid (H4SiO4), disodium salt, reaction products with chlorotrimethylsilane and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-1-decanol
                  125476-71-3
                  1/1/20
                
                
                  Siloxanes and Silicones, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)oxy Me, hydroxy Me, Me octyl, ethers with polyethylene glycol mono-Me ether
                  143372-54-7
                  1/1/20
                
                
                  Sodium perfluorooctanoate
                  335-95-5
                  1/1/20
                
                
                  Sulfluramid
                  4151-50-2
                  1/1/20
                
                
                  Sulfonic acids, C6-12-alkane, γ-ω-perfluoro, ammonium salts
                  180582-79-0
                  1/1/20
                
                
                  Tetradecane, 1,1,1,2,2,3,3,4,4,5, 5,6,6,7,7,8,8,9,9,10,10,11,11,12,12-pentacosafluoro-14-iodo-
                  30046-31-2
                  1/1/20
                
                
                  1-Tetradecanesulfonyl chloride, 3,3,4,4,5,5,6, 6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluoro-
                  68758-57-6
                  1/1/20
                
                
                  1-Tetradecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluoro-
                  39239-77-5
                  1/1/20
                
                
                  1,1,2,2-Tetrahydroperfluorodecyl acrylate
                  27905-45-9
                  1/1/20
                
                
                  1,1,2,2-Tetrahydroperfluorododecyl acrylate
                  17741-60-5
                  1/1/20
                
                
                  1,1,2,2-Tetrahydroperfluorohexadecyl acrylate
                  34362-49-7
                  1/1/20
                
                
                  1,1,2,2-Tetrahydroperfluorotetradecyl acrylate
                  34395-24-9
                  1/1/20
                
                
                  Thiocyanic acid, γ-ω-perfluoro-C4-20-alkyl esters
                  97553-95-2
                  1/1/20
                
                
                  Thiols, C4-10, γ-ω-perfluoro
                  68140-18-1
                  1/1/20
                
                
                  Thiols, C4-20, γ-ω-perfluoro, telomers with acrylamide and acrylic acid, sodium salts
                  1078712-88-5
                  1/1/20
                
                
                  Thiols, C6-12, γ-ω-perfluoro
                  68140-20-5
                  1/1/20
                
                
                  Thiols, C8-20, γ-ω-perfluoro, telomers with acrylamide
                  70969-47-0
                  1/1/20
                
                
                  Thiols, C10-20, γ-ω-perfluoro
                  68140-21-6
                  1/1/20
                
              
              (e) Per- and polyfluoroalkyl substances CAS number listing.
              
              
                Table 5 to Paragraph (e)
                
                
                  CAS No.
                  Chemical name
                  Effectivedate
                  
                
                
                  307-35-7
                  Perfluorooctylsulfonyl fluoride
                  1/1/20
                
                
                  307-55-1
                  Perfluorododecanoic acid
                  1/1/20
                
                
                  335-66-0
                  Octanoyl fluoride, pentadecafluoro-
                  1/1/20
                
                
                  335-67-1
                  Perfluorooctanoic acid
                  1/1/20
                
                
                  335-71-7
                  1-Heptanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                  1/1/20
                
                
                  335-76-2
                  Perfluorodecanoic acid
                  1/1/20
                
                
                  335-95-5
                  Sodium perfluorooctanoate
                  1/1/20
                
                
                  355-46-4
                  Perfluorohexanesulfonic acid
                  1/1/20
                
                
                  375-95-1
                  Perfluorononanoic acid
                  1/1/20
                
                
                  376-06-7
                  Perfluorotetradecanoic acid
                  1/1/20
                
                
                  376-14-7
                  2-[Ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl methacrylate
                  1/1/20
                
                
                  376-27-2
                  Methyl perfluorooctanoate
                  1/1/20
                
                
                  383-07-3
                  2-[Butyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl acrylate
                  1/1/20
                
                
                  423-82-5
                  2-[Ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl acrylate
                  1/1/20
                
                
                  678-39-7
                  1-Decanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-
                  1/1/20
                
                
                  865-86-1
                  1-Dodecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluoro-
                  1/1/20
                
                
                  1652-63-7
                  3-[[(Heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-1-propanaminium iodide
                  1/1/20
                
                
                  1691-99-2
                  N-Ethyl-N-(2-hydroxyethyl)perfluorooctanesulfonamide
                  1/1/20
                
                
                  1763-23-1
                  Perfluorooctane sulfonic acid
                  1/1/20
                
                
                  1996-88-9
                  2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl ester
                  1/1/20
                
                
                  2043-53-0
                  Decane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8-heptadecafluoro-10-iodo-
                  1/1/20
                
                
                  2043-54-1
                  Dodecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10-heneicosafluoro-12-iodo-
                  1/1/20
                
                
                  2144-54-9
                  2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluorododecyl ester
                  1/1/20
                
                
                  2263-09-4
                  1-Octanesulfonamide, N-butyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-
                  1/1/20
                
                
                  2795-39-3
                  Potassium perfluorooctanesulfonate
                  1/1/20
                
                
                  
                  2991-51-7
                  Glycine, N-ethyl-N-[(heptadecafluorooctyl)sulfonyl]-, potassium salt
                  1/1/20
                
                
                  3107-18-4
                  Cyclohexanesulfonic acid, undecafluoro-, potassium salt
                  1/1/20
                
                
                  3825-26-1
                  Ammonium perfluorooctanoate
                  1/1/20
                
                
                  3871-99-6
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, potassium salt
                  1/1/20
                
                
                  3872-25-1
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, potassium salt
                  1/1/20
                
                
                  4151-50-2
                  Sulfluramid
                  1/1/20
                
                
                  4980-53-4
                  2-Propenoic acid, 2-methyl-,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,16-
                    nonacosafluorohexadecyl ester
                  
                  1/1/20
                
                
                  6014-75-1
                  2-Propenoic acid, 2-methyl-, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14- pentacosafluorotetradecyl ester
                  1/1/20
                
                
                  13252-13-6
                  Hexafluoropropylene oxide dimer acid
                  1/1/20
                
                
                  16517-11-6
                  Octadecanoic acid, pentatriacontafluoro-
                  1/1/20
                
                
                  17202-41-4
                  1-Nonanesulfonic acid,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-
                    nonadecafluoro-, ammonium salt
                  
                  1/1/20
                
                
                  17741-60-5
                  1,1,2,2-Tetrahydroperfluorododecyl acrylate
                  1/1/20
                
                
                  21652-58-4
                  Perfluorooctyl Ethylene
                  1/1/20
                
                
                  24448-09-7
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-N-methyl-
                  1/1/20
                
                
                  25268-77-3
                  2-[[(Heptadecafluorooctyl)sulfonyl]methylamino]ethyl acrylate
                  1/1/20
                
                
                  27619-90-5
                  1-Decanesulfonyl chloride,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-
                  
                  1/1/20
                
                
                  27619-91-6
                  1-Dodecanesulfonyl chloride,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluoro-
                  
                  1/1/20
                
                
                  27905-45-9
                  1,1,2,2-Tetrahydroperfluorodecyl acrylate
                  1/1/20
                
                
                  29081-56-9
                  1-Octanesulfonic acid,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, ammonium salt
                  
                  1/1/20
                
                
                  29117-08-6
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(heptadecafluorooctyl) sulfonyl]amino]ethyl]-ω-hydroxy-
                  1/1/20
                
                
                  29457-72-5
                  Lithium (perfluorooctane)sulfonate
                  1/1/20
                
                
                  30046-31-2
                  Tetradecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12-pentacosafluoro-14-iodo-
                  1/1/20
                
                
                  31506-32-8
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8- heptadecafluoro-N-methyl-
                  1/1/20
                
                
                  34362-49-7
                  1,1,2,2-Tetrahydroperfluorohexadecyl acrylate
                  1/1/20
                
                
                  34395-24-9
                  1,1,2,2-Tetrahydroperfluorotetradecyl acrylate
                  1/1/20
                
                
                  37338-48-0
                  Poly[oxy(methyl-1,2-ethanediyl)], α-[2-[ethyl[(heptadecafluorooctyl) sulfonyl]amino]ethyl]-ω-hydroxy-
                  1/1/20
                
                
                  38006-74-5
                  1-Propanaminium, 3-[[(heptadecafluorooctyl) sulfonyl]amino]-N,N,N- trimethyl-, chloride
                  1/1/20
                
                
                  39239-77-5
                  1-Tetradecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluoro-
                  1/1/20
                
                
                  52166-82-2
                  1-Propanaminium, N,N,N-trimethyl-3-[[(tridecafluorohexyl) sulfonyl]amino]-, chloride
                  1/1/20
                
                
                  55910-10-6
                  Glycine, N-[(heptadecafluorooctyl) sulfonyl]-N-propyl-, potassium salt
                  1/1/20
                
                
                  56372-23-7
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(tridecafluorohexyl) sulfonyl]amino]ethyl]-ω-hydroxy-
                  1/1/20
                
                
                  56773-42-3
                  Ethanaminium, N,N,N-triethyl-, salt with 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8- heptadecafluoro-1-octanesulfonic acid (1:1)
                  1/1/20
                
                
                  59071-10-2
                  2-Propenoic acid, 2-[ethyl[(pentadecafluoroheptyl) sulfonyl]amino]ethyl ester
                  1/1/20
                
                
                  60270-55-5
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, potassium salt
                  1/1/20
                
                
                  60699-51-6
                  1-Hexadecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,16-nonacosafluoro-
                  1/1/20
                
                
                  61660-12-6
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[3-(trimethoxysilyl)propyl]-
                  1/1/20
                
                
                  61798-68-3
                  Pyridinium, 1-(3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)-, salt with 4-methylbenzenesulfonic acid (1:1)
                  1/1/20
                
                
                  62037-80-3
                  Hexafluoropropylene oxide dimer acid ammonium salt
                  1/1/20
                
                
                  65104-65-6
                  1-Eicosanol, 3,3,4,4,5,5,6,6,7,7,8,8,9, 9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,17,17,18,18,19,19,20,20,20-heptatriacontafluoro-
                  1/1/20
                
                
                  65104-67-8
                  1-Octadecanol, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,15,15,16,16,17,17,18,18,18-tritriacontafluoro-
                  
                  1/1/20
                
                
                  65510-55-6
                  Hexadecane, 1,1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14-nonacosafluoro-16-iodo-
                  1/1/20
                
                
                  65530-59-8
                  Poly(difluoromethylene), α-fluoro-ω-(2-hydroxyethyl)-, 2-hydroxy-1,2,3-propanetricarboxylate (3:1)
                  1/1/20
                
                
                  65530-61-2
                  Poly(difluoromethylene), α-fluoro-ω-[2-(phosphonooxy)ethyl]-
                  1/1/20
                
                
                  65530-62-3
                  Poly(difluoromethylene), α,α′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[ω-fluoro-
                  1/1/20
                
                
                  
                  65530-63-4
                  Ethanol, 2,2′-iminobis-, compd. with α-fluoro-ω-[2-(phosphonooxy)ethyl]poly(difluoromethylene) (2:1)
                  1/1/20
                
                
                  65530-64-5
                  Ethanol, 2,2′-iminobis-, compd. with α,α′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[ω-fluoropoly(difluoromethylene)] (1:1)
                  1/1/20
                
                
                  65530-65-6
                  Poly(difluoromethylene), α-fluoro-ω-[2-[(1-oxooctadecyl)oxy]ethyl]-
                  1/1/20
                
                
                  65530-66-7
                  Poly(difluoromethylene), α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propenyl)oxy]ethyl]-
                  1/1/20
                
                
                  65530-69-0
                  Poly(difluoromethylene), α-[2-[(2-carboxyethyl)thio]ethyl]-ω-fluoro-, lithium salt
                  1/1/20
                
                
                  65530-70-3
                  Poly(difluoromethylene), α,α′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[ω-fluoro-, ammonium salt
                  1/1/20
                
                
                  65530-71-4
                  Poly(difluoromethylene), α-fluoro-ω-[2-(phosphonooxy)ethyl]-, monoammonium salt
                  1/1/20
                
                
                  65530-72-5
                  Poly(difluoromethylene), α-fluoro-ω-[2-(phosphonooxy)ethyl]-, diammonium salt
                  1/1/20
                
                
                  65530-74-7
                  Ethanol, 2,2′-iminobis-, compd. with α-fluoro-ω-[2-(phosphonooxy)ethyl]poly(difluoromethylene) (1:1)
                  1/1/20
                
                
                  65530-83-8
                  Poly(difluoromethylene), α-[2-[(2-carboxyethyl)thio]ethyl]-ω-fluoro-
                  1/1/20
                
                
                  65545-80-4
                  Poly(oxy-1,2-ethanediyl), α-hydro-ω-hydroxy-, ether with α-fluoro-ω-(2-hydroxyethyl)poly(difluoromethylene) (1:1)
                  1/1/20
                
                
                  65605-56-3
                  Poly(difluoromethylene), α-fluoro-ω-(2-hydroxyethyl)-, dihydrogen 2-hydroxy-1,2,3-propanetricarboxylate
                  1/1/20
                
                
                  65605-57-4
                  Poly(difluoromethylene), α-fluoro-ω-(2-hydroxyethyl)-, hydrogen 2-hydroxy-1,2,3-propanetricarboxylate
                  1/1/20
                
                
                  65605-58-5
                  2-Propenoic acid, esters, 2-methyl-, dodecyl ester, polymer with α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene)
                  1/1/20
                
                
                  65605-59-6
                  2-Propenoic acid, 2-methyl-, dodecyl ester, polymer with α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene) and N-(hydroxymethyl)-2-propenamide
                  1/1/20
                
                
                  65605-73-4
                  Poly(difluoromethylene), α-fluoro-ω-[2-[(1-oxo-2-propenyl)oxy]ethyl]-, homopolymer
                  1/1/20
                
                
                  65636-35-3
                  Ethanaminium, N,N-diethyl-N-methyl-2-[(2-methyl-1-oxo-2-propenyl)oxy]-, methyl sulfate, polymer with 2-ethylhexyl 2-methyl-2-propenoate, α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propenyl)oxy]ethyl]poly(difluoromethylene), 2-hydroxyethyl 2-methyl-2-propenoate and N-(hydroxymethyl)-2-propenamide
                  1/1/20
                
                
                  67584-42-3
                  Cyclohexanesulfonic acid, decafluoro(pentafluoroethyl)-, potassium salt
                  1/1/20
                
                
                  67584-52-5
                  Glycine, N-ethyl-N-[(undecafluoropentyl)sulfonyl]-, potassium salt
                  1/1/20
                
                
                  67584-53-6
                  Glycine, N-ethyl-N-[(tridecafluorohexyl)sulfonyl]-, potassium salt
                  1/1/20
                
                
                  67584-56-9
                  2-Propenoic acid, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl ester
                  1/1/20
                
                
                  67584-57-0
                  2-Propenoic acid, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl ester
                  1/1/20
                
                
                  67584-58-1
                  1-Propanaminium, N,N,N-trimethyl-3-[[(pentadecafluoroheptyl)sulfonyl]amino]-, iodide
                  1/1/20
                
                
                  67584-62-7
                  Glycine, N-ethyl-N-[(pentadecafluoroheptyl)sulfonyl]-, potassium salt
                  1/1/20
                
                
                  67905-19-5
                  Perfluoropalmitic acid
                  1/1/20
                
                
                  67906-42-7
                  1-Decanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heneicosafluoro-, ammonium salt
                  1/1/20
                
                
                  67969-69-1
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[2-(phosphonooxy)ethyl]-, diammonium salt
                  1/1/20
                
                
                  68084-62-8
                  2-Propenoic acid, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl ester
                  1/1/20
                
                
                  68140-18-1
                  Thiols, C4-10, γ-ω-perfluoro
                  1/1/20
                
                
                  68140-20-5
                  Thiols, C6-12, γ-ω-perfluoro
                  1/1/20
                
                
                  68140-21-6
                  Thiols, C10-20, γ-ω-perfluoro
                  1/1/20
                
                
                  68141-02-6
                  Chromium(III) perfluorooctanoate
                  1/1/20
                
                
                  68156-01-4
                  Cyclohexanesulfonic acid, nonafluorobis(trifluoromethyl)-, potassium salt
                  1/1/20
                
                
                  68156-07-0
                  Cyclohexanesulfonic acid, decafluoro(trifluoromethyl)-, potassium salt
                  1/1/20
                
                
                  68187-25-7
                  Butanoic acid, 4-[[3-(dimethylamino)propyl]amino]-4-oxo-, 2(or 3)-[(γ-ω-perfluoro-C6-20-alkyl)thio] derivs.
                  1/1/20
                
                
                  68187-47-3
                  1-Propanesulfonic acid, 2-methyl-, 2-[[1-oxo-3-[(γ-ω-perfluoro-C4-16-alkyl)thio]propyl]amino] derivs., sodium salts
                  1/1/20
                
                
                  68188-12-5
                  Alkyl iodides, C4-20, γ-ω-perfluoro
                  1/1/20
                
                
                  68227-96-3
                  2-Propenoic acid, butyl ester, telomer with 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, α-(2-methyl-1-oxo-2-propenyl)-ω-hydroxypoly(oxy-1,4-butanediyl), α-(2-methyl-1-oxo-2-propenyl)-ω-[(2-methyl-1-oxo-2-propenyl)oxy]poly(oxy-1,4-butanediyl), 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and 1-octanethiol
                  1/1/20
                
                
                  68239-43-0
                  2-Propenoic acid, 2-methyl-, 2-ethylhexyl ester, polymer with α-fluoro-ω-[2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl]poly(difluoromethylene), 2-hydroxyethyl 2-methyl-2-propenoate and N-(hydroxymethyl)-2-propenamide
                  1/1/20
                
                
                  68259-07-4
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, ammonium salt
                  1/1/20
                
                
                  68259-08-5
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, ammonium salt
                  1/1/20
                
                
                  68259-09-6
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, ammonium salt
                  1/1/20
                
                
                  68259-38-1
                  Poly[oxy(methyl-1,2-ethanediyl)], α-[2-[ethyl[(tridecafluorohexyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  1/1/20
                
                
                  68259-39-2
                  Poly[oxy(methyl-1,2-ethanediyl)], α-[2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  1/1/20
                
                
                  
                  68298-62-4
                  2-Propenoic acid, 2-[butyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester, telomer with 2-[butyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, methyloxirane polymer with oxirane di-2-propenoate, methyloxirane polymer with oxirane mono-2-propenoate and 1-octanethiol
                  1/1/20
                
                
                  68298-80-6
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(undecafluoropentyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  1/1/20
                
                
                  68298-81-7
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  1/1/20
                
                
                  68310-17-8
                  Poly[oxy(methyl-1,2-ethanediyl)], α-[2-[ethyl[(undecafluoropentyl)sulfonyl]amino]ethyl]-ω-hydroxy-
                  1/1/20
                
                
                  68391-08-2
                  Alcohols, C8-14, γ-ω-perfluoro
                  1/1/20
                
                
                  68412-68-0
                  Phosphonic acid, perfluoro-C6-12-alkyl derivs.
                  1/1/20
                
                
                  68412-69-1
                  Phosphinic acid, bis(perfluoro-C6-12-alkyl) derivs.
                  1/1/20
                
                
                  68515-62-8
                  1,4-Benzenedicarboxylic acid, dimethyl ester, reaction products with bis(2-hydroxyethyl)terephthalate, ethylene glycol, α-fluoro-ω-(2-hydroxyethyl)poly(difluoromethylene), hexakis(methoxymethyl)melamine and polyethylene glycol
                  1/1/20
                
                
                  68555-74-8
                  1-Pentanesulfonamide, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-(2-hydroxyethyl)-N-methyl-
                  1/1/20
                
                
                  68555-75-9
                  1-Hexanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-(2-hydroxyethyl)-N-methyl-
                  1/1/20
                
                
                  68555-76-0
                  1-Heptanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(2-hydroxyethyl)-N-methyl-
                  1/1/20
                
                
                  68555-81-7
                  1-Propanaminium, N,N,N-trimethyl-3-[[(pentadecafluoroheptyl)sulfonyl]amino]-, chloride
                  1/1/20
                
                
                  68555-91-9
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester, polymer with 2-[ethyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate and octadecyl 2-methyl-2-propenoate
                  1/1/20
                
                
                  68758-57-6
                  1-Tetradecanesulfonyl chloride, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluoro-
                  1/1/20
                
                
                  68867-60-7
                  2-Propenoic acid, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester, polymer with 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and α-(1-oxo-2-propenyl)-ω-methoxypoly(oxy-1,2-ethanediyl)
                  1/1/20
                
                
                  68957-55-1
                  1-Propanaminium, N,N,N-trimethyl-3-[[(undecafluoropentyl)sulfonyl]amino]-, chloride
                  1/1/20
                
                
                  68957-57-3
                  1-Propanaminium, N,N,N-trimethyl-3-[[(undecafluoropentyl)sulfonyl]amino]-, iodide
                  1/1/20
                
                
                  68957-58-4
                  1-Propanaminium, N,N,N-trimethyl-3-[[(tridecafluorohexyl)sulfonyl]amino]-, iodide
                  1/1/20
                
                
                  68957-62-0
                  1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                  1/1/20
                
                
                  68958-60-1
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl]-ω-methoxy-
                  1/1/20
                
                
                  68958-61-2
                  Poly(oxy-1,2-ethanediyl), α-[2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl]-ω-methoxy-
                  1/1/20
                
                
                  70225-14-8
                  1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                  1/1/20
                
                
                  70225-15-9
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                  1/1/20
                
                
                  70225-16-0
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                  1/1/20
                
                
                  70225-17-1
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                  1/1/20
                
                
                  70969-47-0
                  Thiols, C8-20, γ-ω-perfluoro, telomers with acrylamide
                  1/1/20
                
                
                  70983-59-4
                  Poly(oxy-1,2-ethanediyl), α-methyl-ω-hydroxy-, 2-hydroxy-3-[(γ-ω-perfluoro-C6-20-alkyl)thio]propyl ethers
                  1/1/20
                
                
                  70983-60-7
                  1-Propanaminium, 2-hydroxy-N,N,N-trimethyl-, 3-[(γ-ω-perfluoro-C6-20-alkyl)thio] derivs., chlorides
                  1/1/20
                
                
                  71608-60-1
                  Pentanoic acid, 4,4-bis[(γ-ω-perfluoro-C8-20-alkyl)thio] derivs.
                  1/1/20
                
                
                  72623-77-9
                  Fatty acids, C6-18, perfluoro, ammonium salts
                  1/1/20
                
                
                  72968-38-8
                  Fatty acids, C7-13, perfluoro, ammonium salts
                  1/1/20
                
                
                  74499-44-8
                  Phosphoric acid, γ-ω-perfluoro-C8-16-alkyl esters, compds. with diethanolamine
                  1/1/20
                
                
                  78560-44-8
                  Silane, trichloro(3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)-
                  1/1/20
                
                
                  80010-37-3
                  Poly(difluoromethylene), α-fluoro-ω-[2-sulphoethyl)-
                  1/1/20
                
                
                  83048-65-1
                  Silane, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)trimethoxy-
                  1/1/20
                
                
                  95144-12-0
                  Poly(difluoromethylene), α-fluoro-ω-[2-(phosphonooxy)ethyl]-, ammonium salt
                  1/1/20
                
                
                  97553-95-2
                  Thiocyanic acid, γ-ω-perfluoro-C4-20-alkyl esters
                  1/1/20
                
                
                  97659-47-7
                  Alkenes, C8-14 α-, δ-ω-perfluoro
                  1/1/20
                
                
                  118400-71-8
                  Disulfides, bis(γ-ω-perfluoro-C6-20-alkyl)
                  1/1/20
                
                
                  
                  123171-68-6
                  Poly(difluoromethylene), α-[2-(acetyloxy)-3-[(carboxymethyl)dimethylammonio]propyl]-ω-fluoro-, inner salt
                  1/1/20
                
                
                  125476-71-3
                  Silicic acid (H4SiO4), disodium salt, reaction products with chlorotrimethylsilane and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluoro-1-decanol
                  1/1/20
                
                
                  135228-60-3
                  Hexane, 1,6-diisocyanato-, homopolymer, γ-ω-perfluoro-C6-20-alc.-blocked
                  1/1/20
                
                
                  142636-88-2
                  2-Propenoic acid, 2-methyl-, octadecyl ester, polymer with 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,12-heneicosafluorododecyl 2-propenoate, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl 2-propenoate and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,12,12,13,13,14,14,14-pentacosafluorotetradecyl 2-propenoate
                  1/1/20
                
                
                  143372-54-7
                  Siloxanes and Silicones, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)oxy Me, hydroxy Me, Me octyl, ethers with polyethylene glycol mono-Me ether
                  1/1/20
                
                
                  148240-85-1
                  1,3-Propanediol, 2,2-bis[[(γ-ω-perfluoro-C4-10-alkyl)thio]methyl] derivs., phosphates, ammonium salts
                  1/1/20
                
                
                  148240-87-3
                  1,3-Propanediol, 2,2-bis[[(γ-ω-perfluoro-C6-12-alkyl)thio]methyl] derivs., phosphates, ammonium salts
                  1/1/20
                
                
                  148240-89-5
                  1,3-Propanediol, 2,2-bis[[(γ-ω-perfluoro-C10-20-alkyl)thio]methyl] derivs., phosphates, ammonium salts
                  1/1/20
                
                
                  150135-57-2
                  2-Propenoic acid, 2-methyl-, 2-(dimethylamino)ethyl ester, polymers with Bu acrylate, γ-ω-perfluoro-C8-14-alkyl acrylate and polyethylene glycol monomethacrylate, 2,2′-azobis[2,4-dimethylpentanenitrile]-initiated
                  1/1/20
                
                
                  178094-69-4
                  1-Octanesulfonamide, N-[3-(dimethyloxidoamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, potassium salt
                  1/1/20
                
                
                  178535-23-4
                  Fatty acids, linseed-oil, γ-ω-perfluoro-C8-14-alkyl esters
                  1/1/20
                
                
                  180582-79-0
                  Sulfonic acids, C6-12-alkane, γ-ω-perfluoro, ammonium salts
                  1/1/20
                
                
                  182176-52-9
                  Ethaneperoxoic acid, reaction products with 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl thiocyanate and 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl thiocyanate
                  1/1/20
                
                
                  196316-34-4
                  2-Propenoic acid, 2-methyl-, 2-(dimethylamino)ethyl ester, polymers with γ-ω-perfluoro-C10-16-alkyl acrylate and vinyl acetate, acetates
                  1/1/20
                
                
                  200513-42-4
                  2-Propenoic acid, 2-methyl-, polymer with butyl 2-methyl-2-propenoate, 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl 2-propenoate, 2-hydroxyethyl 2-methyl-2-propenoate and methyl 2-methyl-2-propenoate
                  1/1/20
                
                
                  238420-68-3
                  Propanedioic acid, mono(γ-ω-perfluoro-C8-12-alkyl) derivs., di-me esters
                  1/1/20
                
                
                  238420-80-9
                  Propanedioic acid, mono(γ-ω-perfluoro-C8-12-alkyl) derivs., bis[4-(ethenyloxy)butyl] esters
                  1/1/20
                
                
                  1078142-10-5
                  1,3-Propanediol, 2,2-bis[[(γ-ω-perfluoro-C6-12-alkyl)thio]methyl] derivs., polymers with 2,2-bis[[(γ-ω-perfluoro-C10-20-alkyl)thio]methyl]-1,3-propanediol, 1,6-diisocyanato-2,2,4(or 2,4,4)-trimethylhexane, 2-heptyl-3,4-bis(9-isocyanatononyl)-1-pentylcyclohexane and 2,2′-(methylimino)bis[ethanol]
                  1/1/20
                
                
                  1078712-88-5
                  Thiols, C4-20, γ-ω-perfluoro, telomers with acrylamide and acrylic acid, sodium salts
                  1/1/20
                
                
                  1078715-61-3
                  1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-[2-[(γ-ω-perfluoro-C4-20-alkyl)thio]acetyl] derivs., inner salts
                  1/1/20
                
              
              [53 FR 4525, Feb. 16, 1988; 53 FR 12748, Apr. 18, 1988]
              
                Editorial Note:
                For Federal Register citations affecting § 372.65, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              § 372.65, Nt.
              
                Effective Date Note:
                At 59 FR 43050, Aug. 22, 1994, in § 372.65, in paragraph (a), the methyl mercaptan entry and in paragraph (b), the entry for CAS No. 74-93-1 were stayed indefinitely. 
              
            
          
          
            Subpart E—Forms and Instructions
            
              § 372.85
              Toxic chemical release reporting form and instructions.
              (a) Availability of reporting form and instructions. The most current version of Form R and Form R Schedule 1 may be found on the following EPA Program Web site, http://www.epa.gov/tri. Any subsequent changes to the Form R or Form R Schedule 1 will be posted on this Web site. Submitters may also contact the TRI Program at (202) 564-9554 to obtain this information.
              (b) Form elements. Information elements reportable on EPA Form R and Form R Schedule 1 include the following:
              (1) An indication of whether the report:
              (i) Claims chemical identity as trade secret.
              
              (ii) Covers the entire facility or part of a facility.
              (2) Signature of a senior management official certifying the following: “I hereby certify that I have reviewed the attached documents and, to the best of my knowledge and belief, the submitted information is true and complete and that amounts and values in this report are accurate based upon reasonable estimates using data available to the preparer of the report.”
              (3) Facility name and address including the toxic chemical release inventory facility identification number if known.
              (4) Name and telephone number for both a technical contact and a public contact.
              (5) The four-digit SIC code(s) for the facility or establishments in the facility until the reporting year ending December 31, 2005, for which reporting forms are due July 1, 2006. Beginning with the reporting year ending December 31, 2006, for which reporting forms are due July 1, 2007, and for each subsequent reporting year, the six-digit NAICS code(s) for the facility or establishments in the facility.
              (6) Dun and Bradstreet identification number.
              (7) The name(s) of receiving stream(s) or water body to which the chemical is released.
              (8) Name of the facility's parent company and its Dun and Bradstreet identification number.
              (9) Name and CAS number (if applicable) of the chemical reported.
              (10) If the chemical identity is claimed trade secret, a generic name for the chemical.
              (11) A mixture component identity if the chemical identity is not known.
              (12) An indication of the activities and uses of the chemical at the facility.
              (13) An indication of the maximum amount of the chemical on site at any point in time during the reporting year.
              (14) Information on releases of the chemical to the environment as follows:
              (i) An estimate of total releases in pounds (except for dioxin and dioxin-like compounds, which shall be reported in grams) per year (releases of less than 1,000 pounds per year may be indicated in ranges, except for chemicals set forth in § 372.28) from the facility plus an indication of the basis of estimate for the following:
              (A) Fugitive or non-point air emissions.
              (B) Stack or point air emissions.
              (C) Discharges to receiving streams or water bodies including an indication of the percent of releases due to stormwater.
              (D) Underground injection on site.
              (E) Releases to land on site.
              (ii) Additional Reporting for the dioxin and dioxin-like compounds category.
              (A) For reports pertaining to a reporting year ending on or before December 31, 2007, report a distribution of the chemicals included in the dioxin and dioxin-like compounds category. Such distribution shall either represent the distribution of the total quantity of dioxin and dioxin-like compounds released to all media from the facility; or its one best media-specific distribution.
              (B) For reports pertaining to a reporting year ending after December 31, 2007, report the quantity of each member of the dioxin and dioxin-like compounds category in units of grams per year on Form R Schedule 1.
              (15) Information on transfers of the chemical in wastes to off-site locations as follows:
              (i) For transfers to Publicly Owned Treatment Works (POTW):
              (A) The name and address (including county) of each POTW to which the chemical is transferred.
              (B) An estimate of the amount of the chemical transferred in pounds (except for dioxin and dioxin-like compounds, which shall be reported in grams) per year (transfers of less than 1,000 pounds per year may be indicated as a range, except for chemicals set forth in § 372.28) and an indication of the basis of the estimate. In addition, for reports pertaining to a reporting year ending after December 31, 2007, report the quantity of each member of the dioxin and dioxin-like compounds category in units of grams per year on Form R Schedule 1.
              (ii) For transfers to other off-site locations:
              
              (A) The name, address (including county), and EPA identification number (RCRA I.D. Number) of each off-site location, including an indication of whether the location is owned or controlled by the reporting facility or its parent company.
              (B) An estimate of the amount of the chemical transferred in pounds (except for dioxin and dioxin-like compounds, which shall be reported in grams) per year (transfers of less than 1,000 pounds per year may be indicated as a range, except for chemicals set forth in § 372.28) and an indication of the basis of the estimate. In addition, for reports pertaining to a reporting year ending after December 31, 2007, report the quantity of each member of the dioxin and dioxin-like compounds category in units of grams per year on Form R Schedule 1.
              (16) The following information relative to waste treatment:
              (i) An indication of the general type of wastestream containing the reported chemical.
              (ii) The treatment method applied to the wastestream.
              (iii) An estimate of the efficiency of the treatment, which shall be indicated by a range.
              (iv) An indication (use is optional) of whether treatments listed are part of a treatment sequence.
              (c) Filing Requirements. Effective January 21, 2014, facilities that submit TRI reporting forms (without claiming a trade secret), including revisions and withdrawals of TRI reporting forms, to EPA must prepare, certify, and submit their data to EPA electronically, using the TRI online-reporting software provided by EPA.
              (1) EPA will no longer accept non-trade-secret TRI reports, revisions, or withdrawals on paper reporting forms, magnetic media, or CD-ROMs. Information and instructions regarding online reporting are available on the TRI Web site.
              (2) Facilities must submit electronically any revisions or withdrawals of previously submitted TRI reporting forms. Facilities may submit, revise, or withdraw TRI reporting forms for reporting years 1991 through the present reporting year.
              (3) The only exception to this TRI electronic reporting requirement of paragraph (c) relates to TRI submissions that claim a trade secret (including sanitized and unsanitized reporting forms) and revisions and withdrawals of such TRI submissions, which must be submitted to EPA on paper. Facilities may submit, revise, or withdraw these paper trade secret (including sanitized and unsanitized) TRI reporting forms for reporting years 1991 through the present reporting year.
              [56 FR 29186, June 26, 1991, as amended at 64 FR 58753, Oct. 29, 1999; 70 FR 39949, July 12, 2005; 71 FR 32477, June 6, 2006; 72 FR 26553, May 10, 2007; 78 FR 52867, Aug. 27, 2013]
            
            
              § 372.95
              Alternate threshold certification and instructions.
              (a) Availability of the alternate threshold certification statement and instructions. Availability of the alternate threshold certification statement and instructions is the same as provided in § 372.85(a) for availability of the reporting form and instructions.
              (b) Alternate threshold certification statement elements. The following information must be reported on an alternate threshold certification statement pursuant to § 372.27(b):
              (1) Reporting year.
              (2) An indication of whether the chemical identified is being claimed as trade secret.
              (3) Chemical name and CAS number (if applicable) of the chemical, or the category name.
              (4) Signature of a senior management official certifying the following: pursuant to 40 CFR 372.27, “I hereby certify that to the best of my knowledge and belief for the toxic chemical listed in this statement, the annual reportable amount, as defined in 40 CFR 372.27(a), did not exceed 500 pounds for this reporting year and that the chemical was manufactured, or processed, or otherwise used in an amount not exceeding 1 million pounds during this reporting year.”
              (5) Date signed.
              (6) Facility name and address.

              (7) Mailing address of the facility if different than paragraph (b)(6) of this section.
              
              (8) Toxic chemical release inventory facility identification number if known.
              (9) Name and telephone number of a technical contact.
              (10) The four-digit SIC code(s) for the facility or establishments in the facility until the reporting year ending December 31, 2005, for which reporting forms are due July 1, 2006. Beginning with the reporting year ending December 31, 2006, for which reporting forms are due July 1, 2007, and for each subsequent reporting year, the six-digit NAICS code(s) for the facility or establishments in the facility.
              (11) Dun and Bradstreet Number of the facility.
              (12) Name of the facility's parent company.
              (13) Parent company's Dun and Bradstreet Number.
              [59 FR 61502, Nov. 30, 1994, as amended at 70 FR 39949, July 12, 2005; 71 FR 32477, June 6, 2006; 71 FR 76945, Dec. 22, 2006; 74 FR 19006, Apr. 27, 2009]
            
          
        
        
          Pt. 373
          PART 373—REPORTING HAZARDOUS SUBSTANCE ACTIVITY WHEN SELLING OR TRANSFERRING FEDERAL REAL PROPERTY
          
            Sec.
            373.1
            General requirement.
            373.2
            Applicability.
            373.3
            Content of notice.
            373.4
            Definitions.
          
          
            Authority:
            42 U.S.C. 9620.
          
          
            Source:
            55 FR 14212, Apr. 16, 1990, unless otherwise noted.
          
          
            § 373.1
            General requirement.
            After the last day of the six-month period beginning on April 16, 1990, whenever any department, agency or instrumentality of the United States enters into any contract for the sale or other transfer of real property which is owned by the United States and at which any hazardous substance was stored for one year or more, known to have been released, or disposed of, the head of such department, agency or instrumentality must include in such contract notice of the type and quantity of such hazardous substance and notice of the time at which such storage, release or disposal took place, to the extent such information is available on the basis of a complete search of agency files.
            [60 FR 33915, June 29, 1995]
          
          
            § 373.2
            Applicability.
            (a) Except as otherwise provided in this section, the notice required by 40 CFR 373.1 applies whenever the United States enters into any contract for the sale or other transfer of real property which is owned by the United States and on which any hazardous substance was stored for one year or more, known to have been released, or disposed of.
            (b) The notice required by 40 CFR 373.1 for the storage for one year or more of hazardous substances applies only when hazardous substances are or have been stored in quantities greater than or equal to 1000 kilograms or the hazardous substance's CERCLA reportable quantity found at 40 CFR 302.4, whichever is greater. Hazardous substances that are also listed under 40 CFR 261.30 as acutely hazardous wastes, and that are stored for one year or more, are subject to the notice requirement when stored in quantities greater than or equal to one kilogram.
            (c) The notice required by 40 CFR 373.1 for the known release of hazardous substances applies only when hazardous substances are or have been released in quantities greater than or equal to the substance's CERCLA reportable quantity found at 40 CFR 302.4.
          
          
            § 373.3
            Content of notice.
            The notice required by 40 CFR 373.1 must contain the following information:

            (a) The name of the hazardous substance; the Chemical Abstracts Services Registry Number (CASRN) where applicable; the regulatory synonym for the hazardous substance, as listed in 40 CFR 302.4, where applicable; the RCRA hazardous waste number specified in 40 CFR 261.30, where applicable; the quantity in kilograms and pounds of the hazardous substance that has been stored for one year or more, or known to have been released, or disposed of, on the property, and the date(s) that such storage, release, or disposal took place.
            
            (b) The following statement, prominently displayed: “The information contained in this notice is required under the authority of regulations promulgated under section 120(h) of the Comprehensive Environmental Response, Liability, and Compensation Act (CERCLA or “Superfund”) 42 U.S.C. section 9620(h).”
          
          
            § 373.4
            Definitions.
            For the purposes of implementing this regulation, the following definitions apply:
            (a) Hazardous substances means that group of substances defined as hazardous under CERCLA 101(14), and that appear at 40 CFR 302.4.
            (b) Storage means the holding of hazardous substances for a temporary period, at the end of which the hazardous substance is either used, neutralized, disposed of, or stored elsewhere.
            (c) Release is defined as specified by CERCLA 101(22).
            (d) Disposal means the discharge, deposit, injection, dumping, spilling, leaking or placing of any hazardous substance into or on any land or water so that such hazardous substance or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including groundwater.
          
        
        
          Pt. 374
          PART 374—PRIOR NOTICE OF CITIZEN SUITS
          
            Sec.
            374.1
            Purpose.
            374.2
            Service of notice.
            374.3
            Contents of notice.
            374.4
            Timing of notice.
            374.5
            Copy of complaint.
            374.6
            Addresses.
          
          
            Authority:
            42 U.S.C. 9659.
          
          
            Source:
            57 FR 55040, Nov. 23, 1992, unless otherwise noted.
          
          
            § 374.1
            Purpose.
            Section 310 of the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), as amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA), authorizes civil actions by any person to enforce the Act. These civil actions may be brought against any person (including the United States, and any other governmental instrumentality or agency, to the extent permitted by the Eleventh Amendment to the Constitution), that is alleged to become effective pursuant to the Act (including any provision of an agreement under section 120 of the Act, relating to Federal facilities); and against the President or any other officer of the United States (including the Administrator of the Environmental Protection Agency and the Administrator of the Agency for Toxic Substances and Disease Registry) where there is alleged a failure to perform any act or duty under this Act, which is not discretionary with the President or such other officer, including an act or duty under section 120 of the Act (relating to Federal facilities), but not including any act or duty under section 311 of the Act (relating to research, development, and demonstration). These civil actions under section 310 of the Act are to be filed in accordance with the rules of the district court in which the action is instituted. The purpose of this part is to prescribe procedures governing the notice requirements of subsections (d) and (e) of section 310 of the Act as a prerequisite to the commencement of such actions.
          
          
            § 374.2
            Service of notice.
            (a) Violation of standard, regulation, condition, requirement, or order. Notice of intent to file suit under subsection 310(a)(1) of the Act shall be served by personal service upon, or by certified mail, return receipt requested, addressed to the alleged violator of any standard, regulation, condition, requirement, or order which has become effective pursuant to this Act in the following manner:

            (1) If the alleged violator is a private individual or corporation, notice shall be served by personal service upon, or by certified mail, return receipt requested, addressed to the person alleged to be in violation. If the alleged violator is a corporation, a copy of the notice shall also be served by personal service upon or by certified mail, return receipt requested, addressed to the registered agent, if any, of that corporation in the State in which the violation is alleged to have occurred. A copy of the notice shall be served by personal service upon or by certified mail, return receipt requested, addressed to the United States Attorney General; to the Attorney General of the State in which the violation is alleged to have occurred; and to the head of the Federal agency with delegated responsibility for the CERCLA provision allegedly violated, pursuant to Executive Order 12580, 3 CFR, 1987 Comp., p. 193, as amended by Executive Order 12777, 3 CFR, 1991 Comp., p. 351. If the Environmental Protection Agency has responsibility for the CERCLA provision allegedly violated, then a copy of the notice shall be served by personal service upon or by certified mail, return receipt requested, addressed to the Administrator of the Environmental Protection Agency, and to the Regional Administrator of the Environmental Protection Agency for the Region in which the violation is alleged to have occurred. A list of addresses that may be useful in providing notice of citizen suits is provided at § 374.6. Note that these addresses are subject to change and must be verified prior to use.
            (2) If the alleged violator is a State or local agency, notice shall be served by personal service upon or by certified mail, return receipt requested, addressed to the head of that agency. A copy of the notice shall be served by personal service upon or by certified mail, return receipt requested, addressed to the United States Attorney General; to the Attorney General of the State in which the violation is alleged to have occurred; and to the head of the Federal agency with delegated responsibility, pursuant to Executive Order 12580, for the CERCLA provision allegedly violated. If the Environmental Protection Agency has the delegated responsibility for the CERCLA provision allegedly violated, then a copy of the notice shall be served by personal service upon or by certified mail, return receipt requested, addressed to the Administrator of the Environmental Protection Agency, and to the Regional Administrator of the Environmental Protection Agency for the Region in which the violation is alleged to have occurred. A list of addresses that may be useful in providing notice of citizen suits is provided at § 374.6. Note that these addresses are subject to change and must be verified prior to use.
            (3) If the alleged violator is a Federal agency, notice shall be served by personal service upon or by certified mail, return receipt requested, addressed to the head of the agency. A copy of the notice shall be served by personal service upon or by certified mail, return receipt requested, addressed to the United States Attorney General; to the Attorney General of the State in which the violation is alleged to have occurred; and to the head of the Federal agency with delegated responsibility, pursuant to Executive Order 12580, for the CERCLA provision allegedly violated. If the Environmental Protection Agency has the delegated responsibility for the CERCLA provision allegedly violated, then a copy of the notice shall be served by personal service upon or by certified mail, return receipt requested, addressed to the Administrator of the Environmental Protection Agency, and to the Regional Administrator of the Environmental Protection Agency for the Region in which the violation is alleged to have occurred. A list of addresses that may be useful in providing notice of citizen suits is provided at § 374.6. These addresses are subject to change and must be verified prior to use.
            (b) Failure to act. Service of notice of intent to file suit under subsection 310(a)(2) of the Act shall be accomplished by personal service upon or by certified mail, return receipt requested, addressed to the United States Attorney General and to the head of the agency of the United States (including the Administrator of the Environmental Protection Agency or the Administrator of the Agency for Toxic Substances and Disease Registry), who is alleged to have failed to perform an act or duty which is not discretionary.
            (c) Date of service. Notice given in accordance with the provisions of this part shall be considered to have been served on the date of receipt. If notice or copy of notice is required to be served on more than one entity, notice shall be considered to have been served on the date of receipt by the last entity served. If service was accomplished by mail, the date of receipt will be considered to be the date noted on the return receipt card.
          
          
            § 374.3
            Contents of notice.
            (a) Violation of standard, regulation, condition, requirement, or order. Notice regarding an alleged violation of a standard, regulation, condition, requirement, or order (including any provision of an agreement under section 120 of the Act, relating to Federal facilities) which has become effective under this Act shall include sufficient information to allow the recipient to identify the specific standard, regulation, condition, requirement, or order (including any provision of an agreement under section 120 of the Act, relating to Federal facilities) which has allegedly been violated; the activity or failure to act alleged to constitute a violation; the name and address of the site and facility alleged to be in violation, if known; the person or persons responsible for the alleged violation; the date or dates of the violation; and the full name, address, and telephone number of the person giving notice.
            (b) Failure to act. Notice regarding an alleged failure of the President or other officer of the United States to perform an act or duty which is not discretionary under the Act shall identify the provisions of the Act which require such act or create such duty; shall describe with reasonable specificity the action taken or not taken by the President or other officer that is claimed to constitute a failure to perform the act or duty; shall identify the Agency and name and title of the officers allegedly failing to perform the act or duty; and shall state the full name, address, and telephone number of the person giving the notice.
            (c) Identification of counsel. All notices shall state the name, address, and telephone number of the legal counsel, if any, representing the person giving the notice.
            [57 FR 55040, Nov. 23, 1992; 57 FR 61612, Dec. 28, 1992]
          
          
            § 374.4
            Timing of notice.
            (a) Violation of standard, regulation, condition, requirement, or order. No action may be commenced under subsection 310(a)(1) of the Act before sixty (60) days after the plaintiff has served notice of the violation as specified in § 374.2(c). No action may be commenced under subsection 310(a)(1) of the Act if the President or his or her delegatee has commenced and is diligently prosecuting an action under the Act or under the Resource Conservation and Recovery Act (RCRA), 42 U.S.C. 6901 et seq., to require compliance with the CERCLA standard, regulation, condition, requirement, or order concerned (including any provision of an agreement under section 120 of the Act).
            (b) Failure to act. No action may be commenced under subsection 310(a)(2) of the Act before sixty (60) days after the plaintiff has given notice of the failure to act as specified in this part.
          
          
            § 374.5
            Copy of complaint.
            At the time of filing an action under this Act, the plaintiff must provide a copy of the complaint to the Attorney General of the United States and to the Administrator of the Environmental Protection Agency.
          
          
            § 374.6
            Addresses.
            Administrator, U.S. Environmental Protection Agency, 1200 Pennsylvania Ave., NW. (1101) , Washington, DC 20460.
            Regional Administrator, Region I, U.S. Environmental Protection Agency, 5 Post Office Square—Suite 100, Boston, MA 02109-3912.
            Regional Administrator, Region II, U.S. Environmental Protection Agency, 26 Federal Plaza, room 930, New York, NY 10278.
            Regional Administrator, Region III, U.S. Environmental Protection Agency, 841 Chestnut Street, Philadelphia, PA 19107.
            Regional Administrator, Region IV, U.S. Environmental Protection Agency, 345 Courtland Street, NE., Atlanta, GA 30365.
            Regional Administrator, Region V, U.S. Environmental Protection Agency, 77 West Jackson Boulevard, Chicago, IL 60604.

            Regional Administrator, Region VI, U.S. Environmental Protection Agency, 1201 Elm Street, Suite 500, Dallas, Texas 75270-2102.
            
            Regional Administrator, Region VII, U.S. Environmental Protection Agency, 11201 Renner Boulevard, Lenexa, Kansas 66219.
            Regional Administrator, Region VIII, U.S. Environmental Protection Agency, 999 18th Street, suite 500, Denver, CO 80202-2405.
            Regional Administrator, Region IX, U.S. Environmental Protection Agency, 75 Hawthorne Street, San Francisco, CA 94105.
            Regional Administrator, Region X, U.S. Environmental Protection Agency, 1200 Sixth Avenue, Seattle, WA 98101.
            Administrator, Agency for Toxic Substances and Disease Registry, Center for Disease Control, 200 Independence Avenue, SW., Washington, DC 20201.
            Attorney General, United States Department of Justice, Tenth and Pennsylvania Avenues, NW., Washington, DC 20530.
            [57 FR 55040, Nov. 23, 1992, as amended at 65 FR 47325, Aug. 2, 2000; 76 FR 49674, Aug. 11, 2011; 78 FR 37978, June 25, 2013; 84 FR 44232, Aug. 23, 2019]
          
        
        
          PARTS 375-399 [RESERVED]
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        300 Authority citation revised
        17705, 37119
        300.5 Amended; eff. 8-28-15
        37119
        300.415 (n)(2)(i) and (4)(ii) revised
        17706
        300.425 (e)(4)(ii) revised
        17706
        300.815 (a) revised
        17706
        300.820 (a)(1) and (b)(1) revised
        17706
        300 Appendix B amended
        5960, 6464, 15906, 18781, 45086, 48761, 50802, 58625
        Regulation at 80 FR 6464 withdrawn
        18144
        Appendix B amended; eff. 7-14-15
        27862
        Appendix E amended; eff. 8-28-15
        37121
        302 Authority citation revised
        37123
        302.3 Amended; eff. 8-28-15
        37123
        310.15 (d) revised
        77578
        372.65 (a) table and (b) table amended
        72913
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        300 Authority citation revised
        20257
        300 National Priorities List
        6768
        Appendix B amended
        20257, 53315, 62402, 94266
        370.1 (a) amended
        38108
        370.10 (a) introductory text and (b)(1) amended
        38108
        370.12 (a) and (b) amended
        38108
        370.13 Introductory text amended
        38108
        370.14 (a)(1), (2) and (b) amended
        38108
        370.20 Amended
        38108
        370.30 Undesignated center heading, (a)(1), (2) and (b) amended
        38108
        (a) amended; (a)(2) revised
        38109
        370.31 Amended
        38108
        370.32 Amended
        38108
        370.33 Amended
        38108
        370.40 (b) amended
        38109
        370.41 Introductory text revised
        38109
        370.42 (a)(1), (3) and (5) revised
        38109
        370.60 Heading and text amended
        38108
        370.62 Amended
        38108
        370.63 (b) amended
        38108
        370.64 (a) amended
        38108
        Amended
        38109
        370.66 Amended
        38108, 38109
        Correctly amended
        47312
        372.28 (a)(2) table amended
        85444
        372.65 (c) table amended
        85444
      
      
        
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        300 National Priorities List
        17151
        300 Authority citation revised
        14153, 31267, 36100
        300 Appendix A amended
        2779
        Regulations at 81 FR 94266 and 82 FR 2779 eff. date delayed to 3-21-17
        8499
        Regulation at 81 FR 94266 withdrawn
        11321
        Appendix B amended; eff. 8-29-17
        29768
        Appendix B amended
        12422, 14153, 31267, 32647, 36100, 44533, 56895, 60906
        Regulation at 82 FR 2779 eff. date further delayed to 5-22-17
        14324
        312.11 (a) revised; eff. 9-18-17
        28012
        Regulation at 82 FR 28012 withdrawn
        43309
        (a) revised
        43312
        372.22 (b) introductory text revised
        39041, 60909
        Regulation at 82 FR 39041 withdrawn
        52674
        372.23 (b) and (c) revised
        39041, 60909
        Regulation at 82 FR 39041 withdrawn
        52674
        372.38 (h) revised
        39044, 60911
        Regulation at 82 FR 39044 withdrawn
        52674
      
      
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        300 Regulation at 82 FR 56895 withdrawn
        4431
        National Priorities List
        33134, 43773
        300.5 Amended
        5209
        300 Appendix A amended; CFR correction
        4430
        300 Appendix A amended
        38037
        300 Appendix B amended
        2554, 5210, 6982, 12502, 22864, 23378, 32804, 35560, 35565, 35566, 38264, 42225, 46118, 46412, 46660, 47296, 47843, 48257, 48392, 48393, 63068, 63073
        Regulation at 83 FR 32804 withdrawn
        47077
        Appendix E amended
        5209
        302 Authority citation revised
        37446
        302.3 Amended
        5209, 37446
        302.6 (e)(3) revised
        37446
        320 Policy statement
        7556
        355.31 (g) and (h) removed
        37446
        355.61 Amended
        37446
        372.65 (c) table amended; eff. 11-30-18
        27296
      
      
        2019
        40 CFR
        84 FR
        Page
        Chapter I
        300 Authority citation revised
        56670
        300 National Priorities List
        36474
        300.5 Amended
        56670
        300 Appendix B amended
        8994, 14312, 20550, 21713, 26576, 35333, 36478, 36833, 37112, 37121, 37128, 37969, 38883, 41915, 45658, 46684, 48077, 48566, 49480, 49481, 49482, 49675, 49952, 49953, 49954, 50308, 60344
        300 Appendix E amended
        56670
        302.3 Amended
        56671
        355.31 (g) added; eff. 7-15-19
        27542
        355.61 Amended; eff. 7-15-19
        27542
        374.6 Amended
        44232
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        Chapter I
        300 Authority citation revised
        22342
        300 National Priorities List
        31389
        300.5 Amended
        22342
        300 Appendix B amended
        5579
        300 Appendix B amended; eff. 8-24-20
        37576, 37777
        300 Appendix E amended
        22342
        302 Authority citation revised
        22342
        302.3 Amended
        22342
        372.22 (c) amended
        37357
        372.25 Introductory text, (f), (g), and (h) amended
        37357
        372.29 Added
        37357
        372.30 (a), (b)(1), (3) introductory text, (i), and (iv) amended
        37357
        
        372.38 (b), (c), (d), (f), (g), and (h) amended
        37357
        372.65 Introductory text revised; (d) and (e) added
        37357
      
      ○
    
  
